


                                                                                                                        EXHIBIT 10.1


                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                                               DEPOSITOR


                                                WELLS FARGO BANK, NATIONAL ASSOCIATION,
                                                                TRUSTEE


                                                                  AND


                                                       EMC MORTGAGE CORPORATION
                                                     SERVICER, SPONSOR AND COMPANY


                                                _________________________________________

                                                    POOLING AND SERVICING AGREEMENT

                                                       DATED AS OF APRIL 1, 2007
                                                _________________________________________


                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                             Bear Stearns Mortgage Funding Trust 2007-AR4
                                          Mortgage Pass-Through Certificates, Series 2007-AR4




--------------------------------------------------------------------------------




                                                           TABLE OF CONTENTS
                                                                                                               Page


ARTICLE I             DEFINITIONS................................................................................2

ARTICLE II            CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES...........................61

         Section 2.01.         Conveyance of Mortgage Loans to Trustee..........................................61
         Section 2.02.         Acceptance of Mortgage Loans by Trustee..........................................64
         Section 2.03.         Assignment of Interest in the Mortgage Loan Purchase Agreement
                               and the Subsequent Mortgage Loan Purchase Agreement..............................67
         Section 2.04.         Substitution of Mortgage Loans...................................................68
         Section 2.05.         Issuance of Certificates.........................................................69
         Section 2.06.         Representations and Warranties Concerning the Depositor..........................70
         Section 2.07.         Representations and Warranties of the Company and Sponsor........................71
         Section 2.08.         Conveyance of Subsequent Mortgage Loans..........................................74
         Section 2.09.         Purposes and Powers of the Trust.................................................77

ARTICLE III           ADMINISTRATION AND SERVICING OF MORTGAGE LOANS............................................77

         Section 3.01.         Servicer to Act as Servicer......................................................77
         Section 3.02.         REMIC-Related Covenants..........................................................80
         Section 3.03.         Monitoring of Subservicers.......................................................80
         Section 3.04.         Fidelity Bond....................................................................81
         Section 3.05.         Power to Act; Procedures.........................................................81
         Section 3.06.         Due-on-Sale Clauses; Assumption Agreements.......................................82
         Section 3.07.         Release of Mortgage Files........................................................83
         Section 3.08.         Documents, Records and Funds in Possession of Servicer To Be
                               Held for Trustee.................................................................84
         Section 3.09.         Standard Hazard Insurance and Flood Insurance Policies...........................84
         Section 3.10.         Presentment of Claims and Collection of Proceeds.................................86
         Section 3.11.         Maintenance of the Primary Mortgage Insurance Policies...........................86
         Section 3.12.         Trustee to Retain Possession of Certain Insurance Policies and
                               Documents........................................................................86
         Section 3.13.         Realization Upon Defaulted Mortgage Loans........................................87
         Section 3.14.         Compensation for the Servicer....................................................87
         Section 3.15.         REO Property.....................................................................87
         Section 3.16.         Annual Statement as to Compliance; Annual Certification..........................89
         Section 3.17.         Assessments of Compliance and Attestation Reports................................90
         Section 3.18.         Reports Filed with Securities and Exchange Commission............................92
         Section 3.19.         UCC..............................................................................98
         Section 3.20.         Optional Purchase of Defaulted Mortgage Loans....................................99
         Section 3.21.         Books and Records................................................................99
         Section 3.22.         Intention of the Parties and Interpretation.....................................100

ARTICLE IV            ACCOUNTS.................................................................................100

         Section 4.01.         Custodial Account...............................................................100
         Section 4.02.         Permitted Withdrawals and Transfers from the Custodial Account..................102
         Section 4.03.         Distribution Account............................................................103
         Section 4.04.         Permitted Withdrawals and Transfers from the Distribution Account...............103
         Section 4.05.          Adjustable Rate Supplemental Fund..............................................105
         Section 4.06.         Statements to the Trustee.......................................................106
         Section 4.07.         Reserved........................................................................107
         Section 4.08.         Reserve Fund....................................................................107
         Section 4.09.         Class XP Reserve Account........................................................108
         Section 4.10.         Pre-Funding Account and Pre-Funding Reserve Account.............................108
         Section 4.11.         Interest Coverage Account.......................................................111
         Section 4.12.         Final Maturity Reserve Account..................................................112

ARTICLE V             CERTIFICATES.............................................................................113

         Section 5.01.         Certificates....................................................................113
         Section 5.02.         Registration of Transfer and Exchange of Certificates...........................121
         Section 5.03.         Mutilated, Destroyed, Lost or Stolen Certificates...............................125
         Section 5.04.         Persons Deemed Owners...........................................................125
         Section 5.05.         Transfer Restrictions on Residual Certificates..................................125
         Section 5.06.         Restrictions on Transferability of Certificates.................................126
         Section 5.07.         ERISA Restrictions..............................................................127
         Section 5.08.         Rule 144A Information...........................................................128

ARTICLE VI            PAYMENTS TO CERTIFICATEHOLDERS...........................................................128

         Section 6.01.         Distributions on the Certificates...............................................128
         Section 6.02.         Allocation of Losses and Subsequent Recoveries..................................137
         Section 6.03.         Payments........................................................................138
         Section 6.04.         Statements to Certificateholders................................................138
         Section 6.05.         Monthly Advances................................................................141
         Section 6.06.         Compensating Interest Payments..................................................142
         Section 6.07.         Distributions on REMIC Regular Interests........................................142

ARTICLE VII           THE SERVICER.............................................................................143

         Section 7.01.         Liabilities of the Servicer.....................................................143
         Section 7.02.         Merger or Consolidation of the Servicer.........................................143
         Section 7.03.         Indemnification of the Trustee..................................................143
         Section 7.04.         Limitations on Liability of the Servicer and Others.............................144
         Section 7.05.         Servicer Not to Resign..........................................................145
         Section 7.06.         Successor Servicer..............................................................145
         Section 7.07.         Sale and Assignment of Servicing................................................145

ARTICLE VIII          DEFAULT..................................................................................146

         Section 8.01.         Events of Default...............................................................146
         Section 8.02.         Trustee to Act; Appointment of Successor........................................148
         Section 8.03.         Notification to Certificateholders..............................................149
         Section 8.04.         Waiver of Defaults..............................................................149
         Section 8.05.         List of Certificateholders......................................................149

ARTICLE IX            CONCERNING THE TRUSTEE...................................................................149

         Section 9.01.         Duties of Trustee...............................................................150
         Section 9.02.         Certain Matters Affecting the Trustee...........................................151
         Section 9.03.         Trustee Not Liable for Certificates or Mortgage Loans...........................153
         Section 9.04.         Trustee May Own Certificates....................................................153
         Section 9.05.         Trustee's Fees and Expenses.....................................................154
         Section 9.06.         Eligibility Requirements for Trustee............................................154
         Section 9.07.         Insurance.......................................................................154
         Section 9.08.         Resignation and Removal of the Trustee..........................................154
         Section 9.09.         Successor Trustee...............................................................155
         Section 9.10.         Merger or Consolidation of Trustee..............................................156
         Section 9.11.         Appointment of Co-Trustee or Separate Trustee...................................156
         Section 9.12.         Federal Information Returns and Reports to Certificateholders;
                               REMIC Administration; Grantor Trust Administration..............................157

ARTICLE X             TERMINATION..............................................................................161

         Section 10.01.        Termination Upon Repurchase by the Depositor or its Designee or
                               Liquidation of the Mortgage Loans...............................................161
         Section 10.02.        Additional Termination Requirements.............................................164

ARTICLE XI            MISCELLANEOUS PROVISIONS.................................................................164

         Section 11.01.        Intent of Parties...............................................................164
         Section 11.02.        Amendment.......................................................................164
         Section 11.03.        Recordation of Agreement........................................................166
         Section 11.04.        Limitation on Rights of Certificateholders......................................166
         Section 11.05.        Acts of Certificateholders......................................................167
         Section 11.06.        Governing Law...................................................................168
         Section 11.07.        Notices.........................................................................168
         Section 11.08.        Severability of Provisions......................................................169
         Section 11.09.        Successors and Assigns..........................................................169
         Section 11.10.        Article and Section Headings....................................................169
         Section 11.11.        Counterparts....................................................................169
         Section 11.12.        Notice to Rating Agencies.......................................................169
         Section 11.13.        Use of Subservicers and Subcontractors..........................................169

                                                 EXHIBITS

Exhibit A-1                -        Form of Class A Certificate
Exhibit A-2                -        Form of Class I-A-3 Certificate
Exhibit A-3                -        Form of Class I-B Certificate
Exhibit A-4                -        Form of Class II-B-1, Class II-B-2, Class II-B-3, Class II-B-4 and
                                    Class II-B-5 Certificates
Exhibit A-5                -        Form of II-B-6 Certificate
Exhibit A-6                -        Form of Class B-IO Certificate
Exhibit A-7                -        Form of Class R Certificate
Exhibit A-8                -        Form of Class R-X Certificate
Exhibit A-9                -        Form of Class I-X Certificate
Exhibit A-10               -        Form of Class XP Certificate
Exhibit B                  -        Mortgage Loan Schedule
Exhibit C                  -        Reserved
Exhibit D                  -        Request for Release of Documents
Exhibit E                  -        Form of Affidavit pursuant to Section 860E(e)(4)
Exhibit F-1                -        Form of Investment Letter (Non-Rule 144A)
Exhibit F-2                -        Form of Rule 144A Investment Representation
Exhibit F-3                -        Form of Transferor Representation Letter
Exhibit G                  -        Form of Custodial Agreement
Exhibit H                  -        Form of Mortgage Loan Purchase Agreement
Exhibit I                  -        Form of Trustee Limited Power of Attorney
Exhibit J                  -        Form of Subsequent Mortgage Loan Purchase Agreement
Exhibit K                  -        Loan Level Format for Tape Input, Servicer Period Reporting
Exhibit L                  -        Reporting Data for Defaulted Loans
Exhibit M                  -        Subsequent Transfer Instrument
Exhibit N                  -        Form of Corridor Contracts
Exhibit O                  -        Reserved
Exhibit P                  -        Servicing Criteria to be Addressed in Assessment of Compliance
Exhibit Q-1                -        Form of Servicer Back-Up Certification
Exhibit Q-2                -        Form of Trustee Back-Up Certification
Exhibit R                  -        Form 10-D, Form 8-K and Form 10-K Reporting Responsibility
Exhibit S                  -        Additional Disclosure Information
Exhibit T                  -        Reserved


                                                SCHEDULES

Schedule A                 -        Coupon Strip Reserve Account Schedule



--------------------------------------------------------------------------------




                                                    POOLING AND SERVICING AGREEMENT

         Pooling and Servicing  Agreement dated as of April 1, 2007, among  Structured  Asset Mortgage  Investments II Inc., a Delaware
corporation,  as depositor (the "Depositor"),  Wells Fargo Bank, National  Association,  a banking association organized under the laws
of the United States, not in its individual  capacity but solely as trustee (the "Trustee") and EMC Mortgage  Corporation,  as servicer
(in such  capacity,  the  "Servicer"),  as company (in such capacity,  the "Company" or "EMC") and, as sponsor (in such  capacity,  the
"Sponsor").

                                                         PRELIMINARY STATEMENT

         On or prior to the Closing Date or a Subsequent  Transfer  Date,  in the case of  Subsequent  Transfer  Loans,  the  Depositor
acquired  the  Mortgage  Loans or the  Subsequent  Mortgage  Loans as the case may be,  from the  Sponsor.  On the  Closing  Date,  the
Depositor  will  sell the  Mortgage  Loans and  certain  other  property  to the  Trust  Fund and  receive  in  consideration  therefor
Certificates evidencing the entire beneficial ownership interest in the Trust Fund.

         The  Trustee on behalf of the Trust  shall make an  election  for the assets  constituting  REMIC I to be treated  for federal
income tax purposes as a REMIC.  On the Startup Day, the REMIC I Regular  Interests  will be  designated  "regular  interests"  in such
REMIC.

         The  Trustee on behalf of the Trust  shall make an  election  for the assets  constituting  REMIC II to be treated for federal
income tax purposes as a REMIC.  On the Startup Day, the REMIC II Regular  Interests  will be  designated  "regular  interests" in such
REMIC.

         The  Trustee on behalf of the Trust  shall make an election  for the assets  constituting  REMIC III to be treated for federal
income tax purposes as a REMIC.  On the Startup Day, the REMIC III Regular  Interests  will be designated  "regular  interests" in such
REMIC.

         The  Trustee on behalf of the Trust  shall make an  election  for the assets  constituting  REMIC IV to be treated for federal
income tax purposes as a REMIC.  On the Startup Day, the REMIC IV Regular  Interests  will be  designated  the "regular  interests"  in
such REMIC.

         The Class R Certificates  will evidence  ownership of the "residual  interest" in each of REMIC I, REMIC II and REMIC III. The
Class R-X Certificates will evidence ownership of the "residual interest" in REMIC IV.

         Loan Group I will have an Outstanding  Principal  Balance as of the Cut-off Date, after deducting all Scheduled  Principal due
on or before the Cut-off Date and  including  the  Pre-Funded  Amount with respect to Loan Group I, of  $515,263,887.83.  Loan Group II
will have an  Outstanding  Principal  Balance as of the Cut-off Date,  after  deducting  all  Scheduled  Principal due on or before the
Cut-off Date and including the Pre-Funded Amount with respect to Loan Group II, of $812,842,110.55.

         In consideration of the mutual agreements  herein contained,  the Depositor,  the Servicer,  the Sponsor,  the Company and the
Trustee agree as follows:




--------------------------------------------------------------------------------




                                                               ARTICLE I

                                                              Definitions

         Whenever used in this Agreement,  the following words and phrases,  unless otherwise  expressly provided or unless the context
otherwise requires, shall have the meanings specified in this Article.

         2007-AR4 REMIC: Any of REMIC I, REMIC II, REMIC III and REMIC IV.

         Accepted  Servicing  Practices:  The procedures,  including prudent  collection and loan  administration  procedures,  and the
standard of care (i) employed by prudent  mortgage  servicers  which service  mortgage  loans of the same type as the Mortgage Loans in
the  jurisdictions in which the related Mortgage  Properties are located or (ii) in accordance with the Fannie Mae Guide or Freddie Mac
Guide,  subject to any variances  negotiated  with Fannie Mae or Freddie Mac and subject to the express  provisions of this  Agreement.
Such  standard of care shall not be lower than that the Servicer  customarily  employs and  exercises in  servicing  and  administering
similar mortgage loans for its own account and shall be in full compliance with all federal,  state, and local laws, ordinances,  rules
and regulations.

         Account:  The Custodial  Account,  the Adjustable Rate  Supplemental  Fund, the Distribution  Account,  the Interest  Coverage
Account,  the Pre-Funding  Account,  the Pre-Funding Reserve Account, the Reserve Fund, the Final Maturity Reserve Account or the Class
XP Reserve Account, as the context may require.

         Actual Monthly  Payments:  For any Mortgage Loan and each Due Period,  the actual  monthly  payments of principal and interest
received during such month on such Mortgage Loan.

         Additional Disclosure:  As defined in Section 3.18(a)(v).

         Additional Form 10-D Disclosure:  As defined in Section 3.18(a)(i).

         Additional Form 10-K Disclosure:  As defined in Section 3.18(a)(iv).

         Adjustable Rate Supplemental Fund: An "outside reserve fund" within the meaning of Treasury Regulation  1.860G-2(h),  which is
not an asset of any REMIC and which is established and maintained pursuant to Section 4.05.

         Adjusted  Rate Cap:  With  respect to the Group I  Certificates  (other than the Class I-X  Certificates),  each  Distribution
Date and the related Due Period,  the sum of (i) the  Scheduled  Payments  owed on the Group I Mortgage  Loans for such Due Period less
the related  Servicing Fee and (ii) the related Actual Monthly Payments  received in excess of the Scheduled  Payments,  expressed as a
per annum rate  calculated on the basis of the aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans for such Due Period
and further  reflecting  the accrual of interest on an  actual/360  basis,  minus the sum of (a) the interest  payable to the Class I-X
Certificates  and (b) the Coupon  Strip with  respect to Loan Group I, if any,  payable  to the Final  Maturity  Reserve  Account  with
respect to such Distribution Date, expressed as a per annum rate.

         With respect to the Group II  Certificates,  each  Distribution  Date and the related Due Period,  the sum of (i) the
Scheduled  Payments owed on the Group II Mortgage Loans for such Due Period less the related  Servicing Fee and (ii) the related Actual
Monthly Payments received in excess of the Scheduled  Payments,  expressed as a per annum rate calculated on the basis of the aggregate
Stated  Principal  Balance of the Group II  Mortgage  Loans for such Due Period and  further  reflecting  the accrual of interest on an
actual/360 basis.

         Affiliate:  As to any  Person,  any other  Person  controlling,  controlled  by or under  common  control  with  such  Person.
"Control"  means the power to direct the management  and policies of a Person,  directly or indirectly,  whether  through  ownership of
voting securities,  by contract or otherwise.  "Controlled" and "Controlling" have meanings  correlative to the foregoing.  The Trustee
may  conclusively  presume that a Person is not an Affiliate of another  Person unless a Responsible  Officer of the Trustee has actual
knowledge to the contrary.

         Agreement:  This Pooling and Servicing Agreement and all amendments hereof and supplements hereto.

         Annual Certification:  As defined in Section 3.16(b) herein.

         Applicable Credit Rating:  For any long-term deposit or security,  a credit rating of "AAA" in the case of S&P or "Aaa" in the
case of Moody's (or with respect to  investments  in money market  funds,  a credit rating of "AAAm" or "AAAm-G" in the case of S&P and
the highest  rating  given by Moody's for money  market funds in the case of Moody's).  For any  short-term  deposit or security,  or a
rating of "A-l+" in the case of S&P or "Prime-1" in the case of Moody's.

         Applicable  State Law:  For purposes of  Section 9.12(d),  the  Applicable  State Law shall be (a) the law of the State of New
York and (b) such  other  state law whose  applicability  shall have been  brought to the  attention  of the  Trustee by either  (i) an
Opinion of Counsel reasonably  acceptable to the Trustee delivered to it by the Servicer or the Depositor,  or (ii) written notice from
the appropriate taxing authority as to the applicability of such state law.

         Applied  Realized  Loss  Amount:  With  respect  to any  Distribution  Date and any Class of Class A  Certificates  or Class B
Certificates  (other than the Class I-X  Certificates,  and with  respect to the Grantor  Trust  Certificates,  indirectly  through the
related  Class of  Underlying  Certificates),  the sum of the Realized  Losses with  respect to the Mortgage  Loans in the related Loan
Group,  which are to be applied in reduction of the Current  Principal Amount of such Class of Certificates  pursuant to this Agreement
in an amount equal to the amount,  if any, by which,  (i) the aggregate  Current  Principal  Amount of all of the  Certificates  in the
related Loan Group (after all  distributions  of principal on such  Distribution  Date)  exceeds (ii) the  aggregate  Stated  Principal
Balance of all of the Mortgage  Loans in the related  Loan Group for such  Distribution  Date.  The Applied  Realized  Loss Amount with
respect to the Group I Mortgage  Loans shall be allocated  first to the Class  I-B-9,  Class I-B-8,  Class  I-B-7,  Class I-B-6,  Class
I-B-5,  Class  I-B-4,  Class  I-B-3,  Class I-B-2 and Class I-B-1  Certificates,  sequentially,  in that order,  in each case until the
Current  Principal  Amount of each such Class has been reduced to zero.  Thereafter,  the principal  portion of Realized  Losses on the
Group I Mortgage Loans will be allocated on any  Distribution  Date first,  to the  Underlying  Class I-A-3  Certificates,  then to the
Class I-A-2 Certificates and then to the Class I-A-1 Certificates,  sequentially,  in that order, until the Current Principal Amount of
each such Class has been  reduced to zero.  The  Applied  Realized  Loss Amount  with  respect to the Group II Mortgage  Loans shall be
allocated  first to the Class  II-B-6,  Class  II-B-5,  Class  II-B-4,  Class  II-B-3,  Class  II-B-2  and Class  II-B-1  Certificates,
sequentially,  in that  order,  in each  case  until  the  Current  Principal  Amount of each  such  Class  has been  reduced  to zero.
Thereafter,  the principal  portion of Realized Losses on the Group II Mortgage Loans will be allocated on any Distribution Date first,
to the Class II-A-3  Certificates,  second,  pro rata to the Class II-A-2A  Certificates and Underlying Class II-A-2B  Certificates and
third, to the Class II-A-1  Certificates,  sequentially,  in that order, until the Current Principal Amount of each such Class has been
reduced to zero.  Realized  Losses  allocated to the  Underlying  Certificates  will be allocated to the related Class of Grantor Trust
Certificates.

         Appraised  Value:  For any Mortgaged  Property related to a Mortgage Loan, the amount set forth as the appraised value of such
Mortgaged Property in an appraisal made for the mortgage originator in connection with its origination of the related Mortgage Loan.

         Assessment of Compliance:  As defined in Section 3.17.

         Attestation Report:  As defined in Section 3.17.

         Attesting Party:  As defined in Section 3.17.

         Available Funds: With respect to each  Distribution  Date and for each Loan Group, the aggregate  Principal Funds and Interest
Funds for such Distribution Date and such Loan Group.

         Back-Up Certification:  As defined in Section 3.18(a)(iv).

         Bankruptcy Code:  The United States Bankruptcy Code, as amended as codified in 11 U.S.C. §§ 101-1330.

         Bankruptcy  Loss:  With respect to any Mortgage  Loan,  any  Deficient  Valuation  or Debt Service  Reduction  related to such
Mortgage Loan as reported by the Servicer.

         Basis Risk Shortfall:  With respect to any  Distribution  Date and each Class of Class A Certificates and Class B Certificates
(with respect to the Grantor Trust  Certificates,  indirectly  through the related Class of Underlying  Certificates),  the excess,  if
any, of:


         1.       the amount of Current Interest that such Class would have been entitled to receive on such  Distribution Date had the
                  applicable  Pass-Through  Rate been  calculated at a per annum rate equal to One-Month  LIBOR plus the related Margin
                  and (ii) 10.50% per annum, over


         2.       the amount of Current Interest on such Class  calculated using a Pass-Through  Rate equal to the related Net Rate Cap
                  for such Distribution Date.

         Basis Risk Shortfall  Carry-Forward  Amount:  With respect to any Distribution Date and each Class of Class A Certificates and
Class  B  Certificates  (with  respect  to the  Grantor  Trust  Certificates,  indirectly  through  the  related  Class  of  Underlying
Certificates),  the sum of the  Basis  Risk  Shortfall  for such  Distribution  Date and the Basis  Risk  Shortfalls  for all  previous
Distribution  Dates not  previously  paid from any source  including  the Excess  Cashflow and payments  under the Corridor  Contracts,
together with interest thereon at a rate equal to the related  Pass-Through  Rate for such Class of Certificates for such  Distribution
Date.

         Book-Entry  Certificates:   The  Certificates  issued,   maintained  and  transferred  at  the  DTC.  Initially,  the  Offered
Certificates (other than the Class I-X Certificates and the Grantor Trust Certificates) and the Underlying Certificates.

         Business  Day: Any day other than (i) a  Saturday or a Sunday,  or (ii) a day on which the New York Stock  Exchange or Federal
Reserve is closed or on which  banking  institutions  in any  jurisdiction  in which the  Trustee,  the  Custodian  or the Servicer are
authorized or obligated by law or executive order to be closed.

         Certificate:  Any mortgage  pass-through  certificate  evidencing a beneficial ownership interest in the Trust Fund signed and
countersigned  by the Trustee in  substantially  the forms  annexed  hereto as Exhibits A-1, A-3, A-4, A-5, A-6, A-7, A-8, A-9 and A-10
with the blanks therein appropriately completed.

         Certificate  Owner:  Any Person who is the beneficial  owner of a Certificate  registered in the name of the Depository or its
nominee.

         Certificate Register:  The register maintained pursuant to Section 5.02.

         Certificateholder:  A Holder of a Certificate.

         Certification Parties:  As defined in Section 3.18(a)(iv).

         Certifying Person:  As defined in Section 3.18(a)(iv).

         Class:  With  respect to the  Certificates,  any of Class I-A-1,  Class I-A-2,  Grantor  Trust Class I-A-3,  Underlying  Class
I-A-3,  Class I-X, Class I-B-1, Class I-B-2, Class I-B-3, Class I-B-4, Class I-B-5, Class I-B-6, Class I-B-7, Class I-B-8, Class I-B-9,
Class R, Class R-X, Class I-XP-1,  Class I-XP-2, Class I-B-IO,  Class II-A-1,  Class II-A-2A,  Grantor Trust Class II-A-2A,  Underlying
Class II-A-2B,  Grantor Trust Class II-A-2B,  Class II-A-3, Class II-A-4, Class II-B-1, Class II-B-2, Class II-B-3, Class II-B-4, Class
II-B-5, Class II-B-6, Class II-XP and Class II-B-IO Certificates.

         Class I-A Certificates: The Class I-A-1, Class I-A-2 and Underlying Class I-A-3 Certificates.

         Class I-A Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group I
Trigger Event is not in effect,  an amount equal to the excess (if any) of (x) the aggregate  Current Principal Amount of the Class I-A
Certificates  immediately  prior to such  Distribution Date over (y) the lesser of (I) the excess of (a) the aggregate Stated Principal
Balance of the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction for  Principal  Prepayments  and
Realized Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period) over (b) the aggregate  Stated Principal
Balance of the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction for  Principal  Prepayments  and
Realized  Losses  on the Group I  Mortgage  Loans  incurred  during  the  related  Prepayment  Period)  multiplied  by (i) prior to the
Distribution  Date in May 2013,  27.125% and (ii) on or after the Distribution  Date in May 2013,  21.700%,  and (II) the excess of (a)
the aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as of the last day of the related Due Period (after  reduction
for Principal  Prepayments and Realized Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b)
0.50% of the Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B Certificates:  The Class I-B-1,  Class I-B-2, Class I-B-3, Class I-B-4, Class I-B-5, Class I-B-6, Class I-B-7, Class
I-B-8 and Class I-B-9 Certificates.

         Class I-B-1 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-1
Certificates  immediately  prior to such  Distribution Date over (y) the lesser of (I) the excess of (a) the aggregate Stated Principal
Balance of the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction for  Principal  Prepayments  and
Realized  Losses on the Group I Mortgage Loans  incurred  during the related  Prepayment  Period) over (b) the sum of (1) the aggregate
Current Principal Amount of the Class I-A Certificates  (after taking into account the payment of the Class I-A Principal  Distribution
Amount for such  Distribution  Date) and (2) the aggregate Stated Principal Balance of the Group I Mortgage Loans as of the last day of
the related Due Period (after  reduction for Principal  Prepayments  and Realized  Losses on the Group I Mortgage Loans incurred during
the  related  Prepayment  Period)  multiplied  by (i)  prior to the  Distribution  Date in May 2013,  21.125%  and (ii) on or after the
Distribution  Date in May 2013,  16.900%,  and (II) the excess of (a) the aggregate  Stated  Principal  Balance of the Group I Mortgage
Loans as of the last day of the related Due Period  (after  reduction  for  Principal  Prepayments  and Realized  Losses on the Group I
Mortgage Loans incurred during the related  Prepayment  Period) over (b) 0.50% of the Stated Principal  Balance of the Group I Mortgage
Loans as of the Cut-off Date.

         Class I-B-2 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-2
Certificates  immediately  prior to such  Distribution Date over (y) the lesser of (I) the excess of (a) the aggregate Stated Principal
Balance of the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction for  Principal  Prepayments  and
Realized  Losses on the Group I Mortgage Loans  incurred  during the related  Prepayment  Period) over (b) the sum of (1) the aggregate
Current Principal Amount of the Class I-A Certificates  (after taking into account the payment of the Class I-A Principal  Distribution
Amount for such  Distribution  Date), (2) the aggregate  Current  Principal Amount of the Class I-B-1  Certificates  (after taking into
account  the  payment of the Class I-B-1  Principal  Distribution  Amounts for such  Distribution  Date) and (3) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period)  multiplied by (i) prior
to the Distribution  Date in May 2013,  16.375% and (ii) on or after the Distribution  Date in May 2013,  13.100%,  and (II) the excess
of (a) the  aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as of the last day of the  related  Due Period  (after
reduction for Principal  Prepayments and Realized Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period)
over (b) 0.50% of the Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-3 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-3
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class I-A  Certificates  (after  taking  into  account  the  payment of the Class I-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2)  the  aggregate  Current  Principal  Amount  of the  Class  I-B-1
Certificates  (after taking into account the payment of the Class I-B-1 Principal  Distribution  Amounts for such  Distribution  Date),
(3) the aggregate  Current Principal Amount of the Class I-B-2  Certificates  (after taking into account the payment of the Class I-B-2
Principal  Distribution  Amounts for such  Distribution  Date) and (4) the aggregate Stated  Principal  Balance of the Group I Mortgage
Loans as of the last day of the related Due Period  (after  reduction  for  Principal  Prepayments  and Realized  Losses on the Group I
Mortgage Loans incurred during the related  Prepayment  Period)  multiplied by (i) prior to the Distribution Date in May 2013,  14.625%
and (ii) on or after the Distribution  Date in May 2013,  11.700%,  and (II) the excess of (a) the aggregate  Stated Principal  Balance
of the Group I Mortgage  Loans as of the last day of the related Due Period (after  reduction for  Principal  Prepayments  and Realized
Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period) over (b) 0.50% of the Stated Principal Balance of
the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-4 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-4
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class I-A  Certificates  (after  taking  into  account  the  payment of the Class I-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2)  the  aggregate  Current  Principal  Amount  of the  Class  I-B-1
Certificates  (after taking into account the payment of the Class I-B-1 Principal  Distribution  Amounts for such  Distribution  Date),
(3) the aggregate  Current Principal Amount of the Class I-B-2  Certificates  (after taking into account the payment of the Class I-B-2
Principal  Distribution  Amounts  for  such  Distribution  Date),  (4) the  aggregate  Current  Principal  Amount  of the  Class  I-B-3
Certificates (after taking into account the payment of the Class I-B-3 Principal  Distribution  Amounts for such Distribution Date) and
(5) the  aggregate  Stated  Principal  Balance  of the Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after
reduction for Principal  Prepayments and Realized Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period)
multiplied by (i) prior to the Distribution Date in May 2013,  11.000% and (ii) on or after the Distribution Date in May 2013,  8.800%,
and (II) the excess of (a) the  aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as of the last day of the  related
Due Period (after  reduction for Principal  Prepayments  and Realized  Losses on the Group I Mortgage Loans incurred during the related
Prepayment Period) over (b) 0.50% of the Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-5 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-5
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class I-A  Certificates  (after  taking  into  account  the  payment of the Class I-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2)  the  aggregate  Current  Principal  Amount  of the  Class  I-B-1
Certificates  (after taking into account the payment of the Class I-B-1 Principal  Distribution  Amounts for such  Distribution  Date),
(3) the aggregate  Current Principal Amount of the Class I-B-2  Certificates  (after taking into account the payment of the Class I-B-2
Principal  Distribution  Amounts  for  such  Distribution  Date),  (4) the  aggregate  Current  Principal  Amount  of the  Class  I-B-3
Certificates  (after taking into account the payment of the Class I-B-3 Principal  Distribution  Amounts for such  Distribution  Date),
(5) the aggregate  Current Principal Amount of the Class I-B-4  Certificates  (after taking into account the payment of the Class I-B-4
Principal  Distribution  Amounts for such  Distribution  Date) and (6) the aggregate Stated  Principal  Balance of the Group I Mortgage
Loans as of the last day of the related Due Period  (after  reduction  for  Principal  Prepayments  and Realized  Losses on the Group I
Mortgage Loans incurred during the related  Prepayment  Period)  multiplied by (i) prior to the Distribution  Date in May 2013,  9.375%
and (ii) on or after the Distribution  Date in May 2013,  7.500%,  and (II) the excess of (a) the aggregate Stated Principal Balance of
the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction  for  Principal  Prepayments  and  Realized
Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period) over (b) 0.50% of the Stated Principal Balance of
the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-6 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-6
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class I-A  Certificates  (after  taking  into  account  the  payment of the Class I-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2)  the  aggregate  Current  Principal  Amount  of the  Class  I-B-1
Certificates  (after taking into account the payment of the Class I-B-1 Principal  Distribution  Amounts for such  Distribution  Date),
(3) the aggregate  Current Principal Amount of the Class I-B-2  Certificates  (after taking into account the payment of the Class I-B-2
Principal  Distribution  Amounts  for  such  Distribution  Date),  (4) the  aggregate  Current  Principal  Amount  of the  Class  I-B-3
Certificates  (after taking into account the payment of the Class I-B-3 Principal  Distribution  Amounts for such  Distribution  Date),
(5) the aggregate  Current Principal Amount of the Class I-B-4  Certificates  (after taking into account the payment of the Class I-B-4
Principal  Distribution  Amounts  for  such  Distribution  Date),  (6) the  aggregate  Current  Principal  Amount  of the  Class  I-B-5
Certificates (after taking into account the payment of the Class I-B-5 Principal  Distribution  Amounts for such Distribution Date) and
(7) the  aggregate  Stated  Principal  Balance  of the Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after
reduction for Principal  Prepayments and Realized Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period)
multiplied by (i) prior to the Distribution Date in May 2013,  8.125% and (ii) on or after the Distribution  Date in May 2013,  6.500%,
and (II) the excess of (a) the  aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as of the last day of the  related
Due Period (after  reduction for Principal  Prepayments  and Realized  Losses on the Group I Mortgage Loans incurred during the related
Prepayment Period) over (b) 0.50% of the Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-7 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-7
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class I-A  Certificates  (after  taking  into  account  the  payment of the Class I-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2)  the  aggregate  Current  Principal  Amount  of the  Class  I-B-1
Certificates  (after taking into account the payment of the Class I-B-1 Principal  Distribution  Amounts for such  Distribution  Date),
(3) the aggregate  Current Principal Amount of the Class I-B-2  Certificates  (after taking into account the payment of the Class I-B-2
Principal  Distribution  Amounts  for  such  Distribution  Date),  (4) the  aggregate  Current  Principal  Amount  of the  Class  I-B-3
Certificates  (after taking into account the payment of the Class I-B-3 Principal  Distribution  Amounts for such  Distribution  Date),
(5) the aggregate  Current Principal Amount of the Class I-B-4  Certificates  (after taking into account the payment of the Class I-B-4
Principal  Distribution  Amounts  for  such  Distribution  Date),  (6) the  aggregate  Current  Principal  Amount  of the  Class  I-B-5
Certificates  (after taking into account the payment of the Class I-B-5 Principal  Distribution  Amounts for such  Distribution  Date),
(7) the  aggregate  Current  Principal  Amount of the Class B-6  Certificates  (after  taking into account the payment of the Class B-6
Principal  Distribution  Amounts for such  Distribution  Date) and (8) the aggregate Stated  Principal  Balance of the Group I Mortgage
Loans as of the last day of the related Due Period  (after  reduction  for  Principal  Prepayments  and Realized  Losses on the Group I
Mortgage Loans incurred during the related  Prepayment  Period)  multiplied by (i) prior to the Distribution  Date in May 2013,  6.375%
and (ii) on or after the Distribution  Date in May 2013,  5.100%,  and (II) the excess of (a) the aggregate Stated Principal Balance of
the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction  for  Principal  Prepayments  and  Realized
Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period) over (b) 0.50% of the Stated Principal Balance of
the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-8 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-8
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class I-A  Certificates  (after  taking  into  account  the  payment of the Class I-A
Principal  Distribution  Amount for such Distribution Date), (2) the aggregate Current Principal Amount of the Class I-B-1 Certificates
(after  taking into  account the  payment of the Class I-B-1  Principal  Distribution  Amounts  for such  Distribution  Date),  (3) the
aggregate  Current  Principal  Amount of the Class  I-B-2  Certificates  (after  taking  into  account  the  payment of the Class I-B-2
Principal  Distribution  Amounts  for  such  Distribution  Date),  (4) the  aggregate  Current  Principal  Amount  of the  Class  I-B-3
Certificates  (after taking into account the payment of the Class I-B-3 Principal  Distribution  Amounts for such  Distribution  Date),
(5) the aggregate  Current Principal Amount of the Class I-B-4  Certificates  (after taking into account the payment of the Class I-B-4
Principal  Distribution  Amounts  for  such  Distribution  Date),  (6) the  aggregate  Current  Principal  Amount  of the  Class  I-B-5
Certificates  (after taking into account the payment of the Class I-B-5 Principal  Distribution  Amounts for such  Distribution  Date),
(7) the  aggregate  Current  Principal  Amount of the Class B-6  Certificates  (after  taking into account the payment of the Class B-6
Principal  Distribution  Amounts  for  such  Distribution  Date),  (8) the  aggregate  Current  Principal  Amount  of the  Class  I-B-7
Certificates (after taking into account the payment of the Class I-B-7 Principal  Distribution  Amounts for such Distribution Date) and
(9) the  aggregate  Stated  Principal  Balance  of the Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after
reduction for Principal  Prepayments and Realized Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period)
multiplied by (i) prior to the Distribution Date in May 2013,  5.125% and (ii) on or after the Distribution  Date in May 2013,  4.100%,
and (II) the excess of (a) the  aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as of the last day of the  related
Due Period (after  reduction for Principal  Prepayments  and Realized  Losses on the Group I Mortgage Loans incurred during the related
Prepayment Period) over (b) 0.50% of the Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-9 Principal  Distribution  Amount:  For any Distribution Date on or after the related Stepdown Date on which a Group
I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  Current  Principal  Amount of the Class  I-B-9
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class I-A  Certificates  (after  taking  into  account  the  payment of the Class I-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2)  the  aggregate  Current  Principal  Amount  of the  Class  I-B-1
Certificates  (after taking into account the payment of the Class I-B-1 Principal  Distribution  Amounts for such  Distribution  Date),
(3) the aggregate  Current Principal Amount of the Class I-B-2  Certificates  (after taking into account the payment of the Class I-B-2
Principal  Distribution  Amounts  for  such  Distribution  Date),  (4) the  aggregate  Current  Principal  Amount  of the  Class  I-B-3
Certificates  (after taking into account the payment of the Class I-B-3 Principal  Distribution  Amounts for such  Distribution  Date),
(5) the aggregate  Current Principal Amount of the Class I-B-4  Certificates  (after taking into account the payment of the Class I-B-4
Principal  Distribution  Amounts  for  such  Distribution  Date),  (6) the  aggregate  Current  Principal  Amount  of the  Class  I-B-5
Certificates  (after taking into account the payment of the Class I-B-5 Principal  Distribution  Amounts for such  Distribution  Date),
(7) the aggregate  Current Principal Amount of the Class I-B-6  Certificates  (after taking into account the payment of the Class I-B-6
Principal  Distribution  Amounts  for  such  Distribution  Date),  (8) the  aggregate  Current  Principal  Amount  of the  Class  I-B-7
Certificates  (after taking into account the payment of the Class I-B-7 Principal  Distribution  Amounts for such  Distribution  Date),
(9) the aggregate  Current Principal Amount of the Class I-B-8  Certificates  (after taking into account the payment of the Class I-B-8
Principal  Distribution  Amounts for such  Distribution  Date) and (10) the aggregate Stated Principal  Balance of the Group I Mortgage
Loans as of the last day of the related Due Period  (after  reduction  for  Principal  Prepayments  and Realized  Losses on the Group I
Mortgage Loans incurred during the related  Prepayment  Period)  multiplied by (i) prior to the Distribution  Date in May 2013,  3.750%
and (ii) on or after the Distribution  Date in May 2013,  3.000%,  and (II) the excess of (a) the aggregate Stated Principal Balance of
the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction  for  Principal  Prepayments  and  Realized
Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period) over (b) 0.50% of the Stated Principal Balance of
the Group I Mortgage Loans as of the Cut-off Date.

         Class  I-B-IO  Distribution  Amount:  With  respect to any  Distribution  Date,  the  Current  Interest  for the Class  I-B-IO
Certificates  for such  Distribution  Date (from REMIC III to REMIC IV on account of REMIC III Regular  Interest  I-B-IO-I);  provided,
however,  that on and after  the  Distribution  Date on which  the  aggregate  Current  Principal  Amount of the Class I-A or Class I-B
Certificates  has been reduced to zero, the Class I-B-IO  Distribution  Amount shall include the Group I  Overcollateralization  Amount
(which shall be deemed  distributable,  first, from REMIC III to REMIC IV on account of REMIC III Regular Interest I-B-IO-I, in respect
of accrued and unpaid  interest  thereon until such accrued and unpaid interest shall have been reduced to zero and,  thereafter,  from
REMIC III to REMIC IV on account of REMIC III Regular Interest I-B-IO-P, in respect of the principal balance thereof).

         Class I-B-IO Notional Amount:  With respect to any Distribution Date and the Class I-B-IO  Certificates,  the aggregate of the
Uncertificated Principal Balances of the REMIC I Regular Interests.

         Class I-B-IO  Pass-Through  Rate: With respect to the Class I-B-IO  Certificates or REMIC III Regular Interest  I-B-IO-I,  and
any  Distribution  Date, a per annum rate equal to the sum of (a) the Maximum Coupon Strip Rate and (b) the percentage  equivalent of a
fraction,  the  numerator  of which is the sum of the  amounts  calculated  pursuant  to  clauses  (i)  through  (iii)  below,  and the
denominator of which is the aggregate  Uncertificated  Principal Balance of the REMIC I Regular Interests.  For purposes of calculating
the Pass-Through Rate for the Class I-B-IO Certificates, the numerator is equal to the sum of the following components:

         (i)      the  Uncertificated  Pass-Through  Rate for REMIC I Regular Interest LT1 minus the related Marker Rate,  applied to a
                  notional amount equal to the Uncertificated Principal Balance of REMIC I Regular Interest LT1;

         (ii)     the  Uncertificated  Pass-Through  Rate for REMIC I Regular Interest LT2 minus the related Marker Rate,  applied to a
                  notional amount equal to the Uncertificated Principal Balance of REMIC I Regular Interest LT2; and

         (iii)    the  Uncertificated  Pass-Through Rate for REMIC I Regular Interest LT4 minus twice the related Marker Rate,  applied
                  to a notional amount equal to the Uncertificated Principal Balance of REMIC I Regular Interest LT4.

         Class I-X Certificates:  The Class I-X-1 Certificates and the Class I-X-2 Certificates.

         Class I-X-1 Notional Amount:  With respect to any  Distribution  Date and the Class I-X-1  Certificates,  the aggregate Stated
Principal Balance  immediately  prior to such  Distribution  Date of the Group I Mortgage Loans with Prepayment  Charges other than the
Hard Prepayment Charge Loans and the Combination Prepayment Charge Loans.

         Class I-X-2 Notional Amount:  With respect to any  Distribution  Date and the Class I-X-2  Certificates,  the aggregate Stated
Principal  Balance  immediately  prior to such  Distribution  Date of the Hard Prepayment  Charge Loans and the Combination  Prepayment
Charge Loans.

         Class I-XP Certificates:  The Class I-XP-1 Certificates and the Class I-XP-2 Certificates.

         Class II-A Certificates:  The Class II-A-1, Class II-A-2A, Underlying Class II-A-2B and Class II-A-3 Certificates.

         Class II-A Principal  Distribution  Amount:  For any Distribution  Date on or after the related Stepdown Date on which a Group
II Trigger Event is not in effect,  an amount equal to the excess (if any) of (x) the aggregate  Current  Principal Amount of the Class
II-A  Certificates  immediately  prior to such  Distribution  Date over (y) the  lesser of (I) the excess of (a) the  aggregate  Stated
Principal  Balance  of the Group II  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group II Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the aggregate
Stated  Principal  Balance of the Group II Mortgage  Loans as of the last day of the related Due Period (after  reduction for Principal
Prepayments and Realized Losses on the Group II Mortgage Loans incurred during the related  Prepayment  Period) multiplied by (i) prior
to the Distribution Date in May 2013, 25.875% and (ii) on or after the Distribution Date in May 2013,  20.700%,  and (II) the excess of
(a) the  aggregate  Stated  Principal  Balance of the Group II  Mortgage  Loans as of the last day of the  related  Due  Period  (after
reduction for Principal  Prepayments and Realized Losses on the Group II Mortgage Loans incurred during the related  Prepayment Period)
over (b) 0.50% of the Stated Principal Balance of the Group II Mortgage Loans as of the Cut-off Date.
         Class II-B  Certificates:  The Class  II-B-1,  Class  II-B-2,  Class  II-B-3,  Class  II-B-4,  Class  II-B-5 and Class  II-B-6
Certificates.

         Class II-B-1 Principal  Distribution  Amount: For any Distribution Date on or after the related Stepdown Date on which a Group
II Trigger  Event is not in effect,  an amount  equal to the excess (if any) of (x) the Current  Principal  Amount of the Class  II-B-1
Certificates  immediately  prior to such  Distribution Date over (y) the lesser of (I) the excess of (a) the aggregate Stated Principal
Balance of the Group II Mortgage  Loans as of the last day of the related Due Period (after  reduction for  Principal  Prepayments  and
Realized  Losses on the Group II Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1) the aggregate
Current  Principal  Amount of the Class  II-A  Certificates  (after  taking  into  account  the  payment  of the Class  II-A  Principal
Distribution  Amount for such  Distribution  Date) and (2) the aggregate Stated Principal  Balance of the Group II Mortgage Loans as of
the last day of the related Due Period (after  reduction for Principal  Prepayments  and Realized Losses on the Group II Mortgage Loans
incurred during the related  Prepayment  Period)  multiplied by (i) prior to the Distribution Date in May 2013,  16.750% and (ii) on or
after the Distribution  Date in May 2013,  13.400%,  and (II) the excess of (a) the aggregate Stated Principal  Balance of the Group II
Mortgage  Loans as of the last day of the related Due Period  (after  reduction for Principal  Prepayments  and Realized  Losses on the
Group II Mortgage Loans incurred during the related  Prepayment  Period) over (b) 0.50% of the Stated Principal Balance of the Group II
Mortgage Loans as of the Cut-off Date.

         Class II-B-2 Principal  Distribution  Amount: For any Distribution Date on or after the related Stepdown Date on which a Group
II Trigger  Event is not in effect,  an amount  equal to the excess (if any) of (x) the Current  Principal  Amount of the Class  II-B-2
Certificates  immediately  prior to such  Distribution Date over (y) the lesser of (I) the excess of (a) the aggregate Stated Principal
Balance of the Group II Mortgage  Loans as of the last day of the related Due Period (after  reduction for  Principal  Prepayments  and
Realized  Losses on the Group II Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of (1) the aggregate
Current  Principal  Amount of the Class  II-A  Certificates  (after  taking  into  account  the  payment  of the Class  II-A  Principal
Distribution  Amount for such Distribution  Date), (2) the aggregate Current Principal Amount of the Class II-B-1  Certificates  (after
taking into account the payment of the Class II-B-1 Principal  Distribution  Amounts for such Distribution  Date) and (3) the aggregate
Stated  Principal  Balance of the Group II Mortgage  Loans as of the last day of the related Due Period (after  reduction for Principal
Prepayments  and Realized  Losses on the Group II Mortgage  Loans  incurred  during the related  Prepayment  Period)  multiplied by (i)
prior to the  Distribution  Date in May 2013,  11.875% and (ii) on or after the  Distribution  Date in May 2013,  9.500%,  and (II) the
excess of (a) the  aggregate  Stated  Principal  Balance of the Group II  Mortgage  Loans as of the last day of the  related Due Period
(after  reduction for Principal  Prepayments and Realized Losses on the Group II Mortgage Loans incurred during the related  Prepayment
Period) over (b) 0.50% of the Stated Principal Balance of the Group II Mortgage Loans as of the Cut-off Date.

         Class II-B-3 Principal  Distribution  Amount: For any Distribution Date on or after the related Stepdown Date on which a Group
II Trigger  Event is not in effect,  an amount  equal to the excess (if any) of (x) the Current  Principal  Amount of the Class  II-B-3
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the Group II  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group II Mortgage Loans incurred during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class II-A  Certificates  (after  taking  into  account the payment of the Class II-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2) the  aggregate  Current  Principal  Amount  of the  Class  II-B-1
Certificates  (after taking into account the payment of the Class II-B-1 Principal  Distribution  Amounts for such Distribution  Date),
(3) the  aggregate  Current  Principal  Amount of the Class  II-B-2  Certificates  (after  taking into account the payment of the Class
II-B-2 Principal  Distribution  Amounts for such  Distribution  Date) and (4) the aggregate  Stated  Principal  Balance of the Group II
Mortgage  Loans as of the last day of the related Due Period  (after  reduction for Principal  Prepayments  and Realized  Losses on the
Group II Mortgage Loans incurred during the related  Prepayment  Period)  multiplied by (i) prior to the Distribution Date in May 2013,
10.625% and (ii) on or after the  Distribution  Date in May 2013,  8.500%,  and (II) the excess of (a) the aggregate  Stated  Principal
Balance of the Group II Mortgage  Loans as of the last day of the related Due Period (after  reduction for  Principal  Prepayments  and
Realized Losses on the Group II Mortgage Loans incurred during the related  Prepayment  Period) over (b) 0.50% of the Stated  Principal
Balance of the Group II Mortgage Loans as of the Cut-off Date.

         Class II-B-4 Principal  Distribution  Amount: For any Distribution Date on or after the related Stepdown Date on which a Group
II Trigger  Event is not in effect,  an amount  equal to the excess (if any) of (x) the Current  Principal  Amount of the Class  II-B-4
Certificates  immediately  prior  to such  Distribution  Date  over  (y) the  lesser  of (I) the  excess  of (a) the  aggregate  Stated
Principal  Balance  of the Group II  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group II Mortgage Loans incurred during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class II-A  Certificates  (after  taking  into  account the payment of the Class II-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2) the  aggregate  Current  Principal  Amount  of the  Class  II-B-1
Certificates  (after taking into account the payment of the Class II-B-1 Principal  Distribution  Amounts for such Distribution  Date),
(3) the  aggregate  Current  Principal  Amount of the Class  II-B-2  Certificates  (after  taking into account the payment of the Class
II-B-2 Principal  Distribution  Amounts for such  Distribution  Date), (4) the aggregate  Current  Principal Amount of the Class II-B-3
Certificates  (after taking into account the payment of the Class II-B-3 Principal  Distribution  Amounts for such  Distribution  Date)
and (5) the  aggregate  Stated  Principal  Balance of the Group II Mortgage  Loans as of the last day of the related Due Period  (after
reduction  for  Principal  Prepayments  and  Realized  Losses on the Group II Mortgage  Loans  incurred  during the related  Prepayment
Period)  multiplied by (i) prior to the Distribution  Date in May 2013,  8.500% and (ii) on or after the Distribution Date in May 2013,
6.800%,  and (II) the excess of (a) the aggregate  Stated  Principal  Balance of the Group II Mortgage  Loans as of the last day of the
related Due Period (after  reduction for Principal  Prepayments  and Realized Losses on the Group II Mortgage Loans incurred during the
related Prepayment Period) over (b) 0.50% of the Stated Principal Balance of the Group II Mortgage Loans as of the Cut-off Date.

         Class II-B-5  Principal  Distribution  Amount:  For any  Distribution  Date on or after the related  Stepdown  Date on which a
Group II Trigger  Event is not in effect,  an amount  equal to the excess  (if any) of (x) the  Current  Principal  Amount of the Class
II-B-5  Certificates  immediately  prior to such  Distribution  Date over (y) the lesser of (I) the excess of (a) the aggregate  Stated
Principal  Balance  of the Group II  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group II Mortgage Loans incurred during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class II-A  Certificates  (after  taking  into  account the payment of the Class II-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2) the  aggregate  Current  Principal  Amount  of the  Class  II-B-1
Certificates  (after taking into account the payment of the Class II-B-1 Principal  Distribution  Amounts for such Distribution  Date),
(3) the  aggregate  Current  Principal  Amount of the Class  II-B-2  Certificates  (after  taking into account the payment of the Class
II-B-2 Principal  Distribution  Amounts for such  Distribution  Date), (4) the aggregate  Current  Principal Amount of the Class II-B-3
Certificates  (after taking into account the payment of the Class II-B-3 Principal  Distribution  Amounts for such Distribution  Date),
(5) the  aggregate  Current  Principal  Amount of the Class  II-B-4  Certificates  (after  taking into account the payment of the Class
II-B-4 Principal  Distribution  Amounts for such  Distribution  Date) and (6) the aggregate  Stated  Principal  Balance of the Group II
Mortgage  Loans as of the last day of the related Due Period  (after  reduction for Principal  Prepayments  and Realized  Losses on the
Group II Mortgage Loans incurred during the related  Prepayment  Period)  multiplied by (i) prior to the Distribution Date in May 2013,
7.250% and (ii) on or after the  Distribution  Date in May 2013,  5.800%,  and (II) the excess of (a) the  aggregate  Stated  Principal
Balance of the Group II Mortgage  Loans as of the last day of the related Due Period (after  reduction for  Principal  Prepayments  and
Realized Losses on the Group II Mortgage Loans incurred during the related  Prepayment  Period) over (b) 0.50% of the Stated  Principal
Balance of the Group II Mortgage Loans as of the Cut-off Date.

         Class II-B-6  Principal  Distribution  Amount:  For any  Distribution  Date on or after the related  Stepdown  Date on which a
Group II Trigger  Event is not in effect,  an amount  equal to the excess  (if any) of (x) the  Current  Principal  Amount of the Class
II-B-5  Certificates  immediately  prior to such  Distribution  Date over (y) the lesser of (I) the excess of (a) the aggregate  Stated
Principal  Balance  of the Group II  Mortgage  Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal
Prepayments and Realized Losses on the Group II Mortgage Loans incurred during the related  Prepayment  Period) over (b) the sum of (1)
the  aggregate  Current  Principal  Amount of the Class II-A  Certificates  (after  taking  into  account the payment of the Class II-A
Principal  Distribution  Amount  for  such  Distribution  Date),  (2) the  aggregate  Current  Principal  Amount  of the  Class  II-B-1
Certificates  (after taking into account the payment of the Class II-B-1 Principal  Distribution  Amounts for such Distribution  Date),
(3) the  aggregate  Current  Principal  Amount of the Class  II-B-2  Certificates  (after  taking into account the payment of the Class
II-B-2 Principal  Distribution  Amounts for such  Distribution  Date), (4) the aggregate  Current  Principal Amount of the Class II-B-3
Certificates  (after taking into account the payment of the Class II-B-3 Principal  Distribution  Amounts for such Distribution  Date),
(5) the  aggregate  Current  Principal  Amount of the Class  II-B-4  Certificates  (after  taking into account the payment of the Class
II-B-4 Principal  Distribution  Amounts for such  Distribution  Date), (6) the aggregate  Current  Principal Amount of the Class II-B-4
Certificates  (after taking into account the payment of the Class II-B-5 Principal  Distribution  Amounts for such  Distribution  Date)
and (7) the  aggregate  Stated  Principal  Balance of the Group II Mortgage  Loans as of the last day of the related Due Period  (after
reduction  for  Principal  Prepayments  and  Realized  Losses on the Group II Mortgage  Loans  incurred  during the related  Prepayment
Period)  multiplied by (i) prior to the Distribution  Date in May 2013,  2.750% and (ii) on or after the Distribution Date in May 2013,
2.200%,  and (II) the excess of (a) the aggregate  Stated  Principal  Balance of the Group II Mortgage  Loans as of the last day of the
related Due Period (after  reduction for Principal  Prepayments  and Realized Losses on the Group II Mortgage Loans incurred during the
related Prepayment Period) over (b) 0.50% of the Stated Principal Balance of the Group II Mortgage Loans as of the Cut-off Date.

         Class II-B-IO Advances:  As defined in Section 6.01(c).

         Class  II-B-IO  Distribution  Amount:  With respect to any  Distribution  Date,  the Current  Interest  for the Class  II-B-IO
Certificates  for such  Distribution  Date  (which  shall be deemed  distributable  from  REMIC III to REMIC IV on account of REMIC III
Regular Interest  II-B-IO-I);  provided,  however,  that on and after the Distribution  Date on which the aggregate  Current  Principal
Amount of the Class II-A or Class II-B Certificates has been reduced to zero, the Class II-B-IO  Distribution  Amount shall include the
Group II Overcollateralization  Amount (which shall be deemed distributable,  first, from REMIC III to REMIC IV on account of REMIC III
Regular  Interest  II-B-IO-I,  in respect of accrued and unpaid interest thereon until such accrued and unpaid interest shall have been
reduced to zero and,  thereafter,  from REMIC III to REMIC IV on account of REMIC III  Regular  Interest  II-B-IO-P,  in respect of the
principal balance thereof).

         Class II-B-IO Notional  Amount:  With respect to any Distribution  Date and the Class II-B-IO  Certificates,  the aggregate of
the Uncertificated Principal Balances of the REMIC II Regular Interests.

         Class II-B-IO Pass-Through Rate: With respect to the Class II-B-IO  Certificates or REMIC III Regular Interest II-B-IO-I,  and
any  Distribution  Date, a per annum rate equal to the  percentage  equivalent of a fraction,  the numerator of which is the sum of the
amounts  calculated  pursuant to clauses  (i)  through  (iii)  below,  and the  denominator  of which is the  aggregate  Uncertificated
Principal  Balance of the  REMIC II  Regular  Interests.  For  purposes of  calculating  the  Pass-Through  Rate for the Class  II-B-IO
Certificates, the numerator is equal to the sum of the following components:

         (i)      the  Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT5 minus the related Marker Rate,  applied to a
                  notional amount equal to the Uncertificated Principal Balance of REMIC II Regular Interest LT5;

         (ii)     the  Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT6 minus the related Marker Rate,  applied to a
                  notional amount equal to the Uncertificated Principal Balance of REMIC II Regular Interest LT6; and

         (iii)    the  Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT8 minus twice the related Marker Rate, applied
                  to a notional amount equal to the Uncertificated Principal Balance of REMIC II Regular Interest LT8.

         Class A Certificates: The  Class I-A Certificates and the Class II-A Certificates.

         Class B Certificates:  The Class I-B Certificates and the Class II-B Certificates.

         Class B-IO Certificates:  The Class I-B-IO Certificates and the Class II-B-IO Certificates.

         Class R  Certificates:  The Class R  Certificates  substantially  in the form  annexed  hereto as Exhibit  A-7 and  evidencing
ownership of interests  designated  as "residual  interests" in REMIC I,  REMIC II and REMIC III for purposes of the REMIC  Provisions.
Component I of the Class R Certificates  is designated as the sole class of "residual  interest" in REMIC I,  Component II of the Class
R Certificates  is designated as the sole class of "residual  interest" in REMIC II and  Component III  of the Class R Certificates  is
designated as the sole class of "residual interest" in REMIC III.

         Class R-X  Certificates:  The Class R-X  Certificates  substantially  in the form annexed hereto as Exhibit A-8 and evidencing
ownership of the "residual interest" in REMIC IV for purposes of the REMIC Provisions.

         Class XP Certificates:  The Class I-XP Certificates and the Class II-XP Certificates.

         Class XP Reserve Account: The account established and maintained by the Trustee pursuant to Section 4.09.

         Closing Date:  April 30, 2007.

         Code:  The United States Internal Revenue Code of 1986, as amended.

         Combination  Prepayment  Charge  Loan:  Any Group I Mortgage  Loan with a 30-month or  three-year  prepayment  charge term for
which a combination of "hard" and "soft" Prepayment Charges may be assessed, as indicated on the Mortgage Loan Schedule.

         Commission or SEC:  The U.S. Securities and Exchange Commission.

         Compensating Interest Payment: As defined in Section 6.06.

         Corporate Trust Office:  The designated office of the Trustee,  where at any particular time its corporate trust business with
respect to this Agreement shall be  administered.  For the purpose of registration  and transfer and exchange only, the Corporate Trust
Office of the Trustee shall be located at Sixth Street and Marquette Avenue, Minneapolis,  Minnesota 55479, Attention:  Corporate Trust
Group,  Bear Stearns  Mortgage  Funding Trust 2007-AR4.  The Corporate Trust Office of the Trustee at the date of the execution of this
Agreement for all other purposes is located at 9062 Old Annapolis Road,  Columbia,  Maryland 21045,  Attention:  Corporate Trust Group,
Bear Stearns Mortgage Funding Trust 2007-AR4.

         Corridor  Contracts:  With respect to the Group II  Certificates  (other than the Grantor Trust Class  II-A-2B  Certificates),
the Underlying Class II-A-2B  Certificates and the Class II-B-6  Certificates,  the respective interest rate corridor contracts,  dated
as of the Closing Date,  between the Trustee,  on behalf of the Trust for the benefit of the Holders of the related  Certificates,  and
the Corridor  Counterparty,  together with any  scheduling,  confirmations  or other  agreements  related  thereto,  a form of which is
attached hereto as Exhibit N.

         Corridor  Contract  Payment Amount:  With respect to any  Distribution  Date and any Corridor  Contract,  any amounts received
from such Corridor Contract on such Distribution Date.

         Corridor Counterparty:  Bear Stearns Financial Products Inc.

         Coupon  Strip:  With  respect to Loan Group I, shall be an amount  equal to the lesser of (a) the  product of (i) 1.00%,  (ii)
the aggregate  Stated  Principal  Balance of the Group I Mortgage Loans with original terms to maturity in excess of 30 years as of the
Due Date  occurring in the month prior to such  Distribution  Date and (iii)  one-twelfth  and (b) the excess of (i) the Final Maturity
Reserve Account Target for such  Distribution  Date over (ii) the amount on deposit in the Final Maturity  Reserve Account  immediately
prior to such Distribution Date.

         Coupon  Strip  Rate:  With  respect to Loan  Group I, shall  equal the Coupon  Strip,  if any,  payable to the Final  Maturity
Reserve  Account on any  Distribution  Date,  expressed as a per annum rate calculated on the basis of the aggregate  Stated  Principal
Balance of the Group I Mortgage Loans as of such Distribution Date.

         Credit  Enhancement  Percentage:  For any Distribution  Date is the percentage  obtained by dividing (x) the aggregate Current
Principal  Amount of the  Subordinate  Certificates  in the related Loan Group  (including  the related  Overcollateralization  Amount)
thereto by (y) the aggregate  Principal  Balance of the Mortgage Loans in the related Loan Group,  calculated after taking into account
distributions of principal on the related Mortgage Loans and distribution of the Principal  Distribution  Amounts to the holders of the
related Certificates then entitled to distributions of principal on such Distribution Date.

         Cumulative  Loss Test  Violation:  The Group I Cumulative  Loss Test Violation or the Group II Cumulative Loss Test Violation,
as applicable.

         Current  Interest:  As of any Distribution  Date, with respect to each Class of Class A Certificates and Class B Certificates,
(i) the  interest  accrued on the  Current  Principal  Amount or Notional  Amount  during the related  Interest  Accrual  Period at the
applicable  Pass-Through  Rate plus any amount  previously  distributed  with  respect to interest for such  Certificate  that has been
recovered  as a  voidable  preference  by a trustee  in  bankruptcy  minus (1) with  respect  to the  Class A  Certificates  or Class B
Certificates,  (ii) the sum of (a) any  Prepayment  Interest  Shortfall  for such  Distribution  Date,  to the  extent  not  covered by
Compensating  Interest Payments and (b) any shortfalls  resulting from the application of the Relief Act during the related Due Period;
provided,  however,  that for purposes of calculating  Current  Interest for any such Class,  amounts  specified in clauses (ii)(a) and
(ii)(b)  hereof for any such  Distribution  Date shall be  allocated  first to the related  Class B-IO  Certificates  and the  Residual
Certificates in reduction of amounts  otherwise  distributable to such Certificates on such Distribution Date and then any excess shall
be  allocated  to each other Class of  Certificates  in the  related  Loan Group pro rata based on the  respective  amounts of interest
accrued pursuant to clause (i) hereof for each such Class on such Distribution  Date, (c) any Net Deferred  Interest  allocated to such
Class,  and (d) the interest  portion of any Realized  Losses on the related  Mortgage  Loans  allocated to such Class in the manner as
described  herein and (2) in the case of the Grantor Trust  Certificates,  any shortfalls  described in clauses (a) and (b) herein (and
to the extent the related Swap  Agreement is terminated and no  replacement  swap  agreement has been entered into,  clause (c) herein)
allocated to the related Class of Underlying Certificates.

         Current  Principal  Amount:  As of any  Distribution  Date,  with  respect to each Class of Class A  Certificates  and Class B
Certificates,  the initial principal amount of such Certificate plus the amount of any Net Deferred  Interest  allocated thereto on the
related Distribution Date and all previous  Distribution Dates plus any Subsequent  Recoveries added to the Current Principal Amount of
such  Certificates  pursuant to Section  6.02(h),  and reduced by (i) all amounts  distributed on previous  Distribution  Dates on such
Certificate  with respect to principal  and (ii) any  Applied  Realized Loss Amounts  allocated to such Class on previous  Distribution
Dates.  With respect to each Class of Class A Certificates  and Class B Certificates,  the Current  Principal Amount thereof will equal
the sum of the Current  Principal  Amounts of all  Certificates in such Class.  The initial Current  Principal Amount for each Class of
Certificates is set forth in Section 5.01(c)(iv).

         Curtailment:  Any Principal Prepayment made by a Mortgagor which is not a Principal Prepayment in full.

         Custodial  Account:  The trust account or accounts  created and  maintained by the Servicer  pursuant to  Section 4.01,  which
shall be denominated  "Wells Fargo Bank,  National  Association,  as Trustee f/b/o holders of Structured Asset Mortgage  Investments II
Inc., Bear Stearns Mortgage Funding Trust 2007-AR4,  Mortgage  Pass-Through  Certificates,  Series  2007-AR4,  Custodial  Account." The
Custodial Account shall be an Eligible Account.

         Custodial  Agreement:  An  agreement,  dated as of the Closing Date among the  Depositor,  the  Servicer,  the Trustee and the
Custodian in substantially the form attached hereto as Exhibit G.

         Custodian:  Wells Fargo Bank,  National  Association,  or any successor  custodian appointed pursuant to the provisions hereof
and of the Custodial Agreement.

         Cut-off Date:  April 1, 2007.

         Cut-off Date Balance:  $1,052,250,732.05.

         Debt Service  Reduction:  Any  reduction  of the  Scheduled  Payments  which a Mortgagor is obligated to pay with respect to a
Mortgage Loan as a result of any proceeding under the Bankruptcy Code or any other similar state law or other proceeding.

         Deferred  Interest:  The amount of accrued  interest on the Mortgage Loans,  the payment of which is deferred and added to the
Outstanding Principal Balance of a Mortgage Loan due to negative amortization on such Mortgage Loan.

         Deficient  Valuation:  A Bankruptcy  Loss that results if a court,  in connection  with a personal  bankruptcy of a Mortgagor,
establishes the value of a Mortgaged  Property at an amount less than the unpaid principal balance of the Mortgage Loan secured by such
Mortgaged Property.

         Delinquency  Recognition  Policies:  The  generally  accepted  industry  standard  that  defines the proper means of reporting
delinquency  status  when a loan is  determined  to be  delinquent  if the payment is not  received  by the end of the day  immediately
preceding the loan's next due date.

         Delinquency Test Violation:  A Group I Delinquency Test Violation or a Group II Delinquency Test Violation, as applicable.

         Delinquent:  The delinquency  method used for  calculations  with respect to the Mortgage Loans will be in accordance with the
methodology used by lenders  regulated by the Office of Thrift  Supervision.  Under this method, a mortgage loan is considered "30 days
or more  Delinquent"  if the borrower  fails to make a scheduled  payment  prior to the close of business on the mortgage  loan's first
succeeding  due date.  For  example,  if a  securitization  had a closing  date  occurring  in August and a cut-off date of August 1, a
mortgage  loan with a payment due on July 1 that  remained  unpaid as of the close of business on July 31 would not be  described as 30
days  delinquent  as of the cut-off  date.  Such  mortgage  loan with a payment due on June 1 that  remained  unpaid as of the close of
business on July 31 would be described as 30 days  delinquent as of the cut-off  date. A mortgage loan would be considered  "60 days or
more Delinquent" with respect to such scheduled  payment if such scheduled  payment were not made prior to the close of business on the
mortgage  loan's second  succeeding due date (or, in the preceding  example,  if the mortgage loan with a payment due on May 1 remained
unpaid as of the close of business on July 31).  Similarly  for "90 days or more  Delinquent"  and so on. Unless  otherwise  specified,
with respect to any date of  determination,  determinations  of delinquency  are made as of the last day of the prior  calendar  month.
Mortgage  Loans  with Due Dates  which are not the first of the  month are  treated  as if the Due Date was the first of the  following
month.

         Depositor:  Structured Asset Mortgage Investments II Inc., a Delaware corporation, or its successors in interest.

         Depository:  The Depository Trust Company, the nominee of which is Cede & Co., or any successor thereto.

         Depository Agreement:  The meaning specified in Section 5.01(a).

         Depository  Participant:  A broker,  dealer,  bank or other  financial  institution or other Person for whom from time to time
the Depository effects book-entry transfers and pledges of securities deposited with the Depository.

         Designated Depository  Institution:  A depository  institution  (commercial bank, federal savings bank, mutual savings bank or
savings and loan  association)  or trust company  (which may include the Trustee),  the deposits of which are fully insured by the FDIC
to the extent provided by law.

         Determination  Date:  The 15th day (or if such 15th day is not a Business  Day, the Business Day  immediately  preceding  such
15th day) of the month of the Distribution Date.

         Disqualified  Organization:  Any of the following:  (i) the United States,  any State or political  subdivision  thereof,  any
possession of the United States, or any agency or  instrumentality  of any of the foregoing (other than an  instrumentality  which is a
corporation  if all of its activities are subject to tax and,  except for the Freddie Mac or any successor  thereto,  a majority of its
board of directors is not selected by such governmental unit),  (ii) any foreign  government,  any international  organization,  or any
agency or  instrumentality  of any of the foregoing,  (iii) any  organization  (other than certain farmers'  cooperatives  described in
Section 521  of the Code) which is exempt from the tax imposed by Chapter 1 of the Code  (including  the tax imposed by  Section 511 of
the Code on unrelated business taxable income), (iv) rural electric and telephone  cooperatives described in  Section 1381(a)(2)(C)  of
the Code or (v) any other  Person so  designated  by the  Trustee  based upon an Opinion of Counsel  that the  holding of an  ownership
interest  in a Residual  Certificate  by such  Person  may cause any  2007-AR4  REMIC  contained  in the Trust or any Person  having an
ownership  interest in the Residual  Certificate  (other than such Person) to incur a liability  for any federal tax imposed  under the
Code that would not otherwise be imposed but for the transfer of an ownership  interest in a Residual  Certificate to such Person.  The
terms "United  States,"  "State" and  "international  organization"  shall have the meanings set forth in  Section 7701  of the Code or
successor provisions.

         Distribution  Account:  The trust account or accounts created and maintained by the Trustee  pursuant to  Section 4.03,  which
shall be denominated  "Wells Fargo Bank,  National  Association,  as Trustee f/b/o holders of Structured Asset Mortgage  Investments II
Inc., Bear Stearns Mortgage Funding Trust 2007-AR4,  Mortgage Pass-Through  Certificates,  Series 2007-AR4 - Distribution Account." The
Distribution Account shall be an Eligible Account.

         Distribution Account Deposit Date:  The second Business Day prior to each Distribution Date.

         Distribution  Date:  The 25th day of any month,  beginning in the month  immediately  following the month of the Closing Date,
or, if such 25th day is not a Business Day, the Business Day immediately following.

         Distribution Report:  The Asset-Backed Issuer Distribution Report pursuant to Section 13 or 15(d) of the Exchange Act.

         DTC Custodian:  Wells Fargo Bank, National Association, or its successors in interest as custodian for the Depository.

         Due Date:  With respect to each Mortgage Loan,  the date in each month on which its Scheduled  Payment is due if such due date
is the first day of a month and otherwise is deemed to be the first day of the following month.

         Due Period:  With respect to any  Distribution  Date and each Mortgage  Loan,  the period  commencing on the second day of the
month  preceding the calendar month in which the  Distribution  Date occurs and ending at the close of business on the first day of the
month in which the Distribution Date occurs.

         EDGAR:  As defined in Section 3.18(a)(i).

         Eligible Account:  Any of (i) a segregated  account  maintained with a federal or state chartered  depository  institution (A)
the  short-term  obligations  of which are rated A-1 or better by  Standard  & Poor's  and P-1 by  Moody's  at the time of any  deposit
therein or (B) insured by the FDIC (to the limits  established  by such  Corporation),  the  uninsured  deposits  in which  account are
otherwise  secured  such that,  as  evidenced  by an Opinion of Counsel  (obtained  by the Person  requesting  that the account be held
pursuant to this clause (i)) delivered to the Trustee prior to the establishment of such account,  the  Certificateholders  will have a
claim with respect to the funds in such account and a perfected first priority  security  interest against any collateral  (which shall
be  limited  to  Permitted  Investments,  each of which  shall  mature  not later  than the  Business  Day  immediately  preceding  the
Distribution  Date next following the date of investment in such collateral or the  Distribution  Date if such Permitted  Investment is
an obligation of the institution that maintains the Distribution  Account)  securing such funds that is superior to claims of any other
depositors or general  creditors of the depository  institution with which such account is maintained,  (ii) a segregated trust account
or accounts  maintained  with a federal or state  chartered  depository  institution  or trust  company with trust powers acting in its
fiduciary  capacity or (iii) a  segregated  account or accounts of a  depository  institution  acceptable  to the Rating  Agencies  (as
evidenced in writing by the Rating  Agencies that use of any such account as the  Distribution  Account will not have an adverse effect
on the then-current  ratings assigned to the Classes of Certificates  then rated by the Rating  Agencies).  Eligible  Accounts may bear
interest.

         EMC: EMC Mortgage Corporation, and any successor thereto.

         ERISA: The Employee Retirement Income Security Act of 1974, as amended.

         Event of Default: As defined in Section 8.01.

         Excess  Cashflow:  With respect to any  Distribution  Date and each Loan Group, the sum of (i) the Remaining Excess Spread for
such Loan  Group  and such  Distribution  Date and (ii) the  Overcollateralization  Release  Amount  for such  Loan  Group and for such
Distribution Date.

         Excess Liquidation  Proceeds:  To the extent that such amount is not required by law to be paid to the related Mortgagor,  the
amount,  if any, by which  Liquidation  Proceeds  with  respect to a  Liquidated  Mortgage  Loan exceed the sum of (i) the  Outstanding
Principal  Balance of such Mortgage Loan and accrued but unpaid interest at the related Mortgage  Interest Rate through the last day of
the month in which the related Liquidation Date occurs, plus (ii) related Liquidation Expenses.

         Excess  Overcollateralization:  With  respect  to any  Distribution  Date and each Loan  Group,  the  excess,  if any,  of the
Overcollateralization Amount for such Loan Group over the Overcollateralization Target Amount for such Loan Group.

         Excess Spread:  With respect to any Distribution  Date and each Loan Group, the excess,  if any, of the related Interest Funds
for such  Distribution  Date over the sum (i) with respect to Loan Group I only,  the Coupon  Strip,  if  applicable,  (ii) the Current
Interest on the related Offered  Certificates  (other than the Grantor Trust  Certificates),  the Underlying Class I-A-3  Certificates,
and, if applicable,  the Class II-B-6  Certificates and (iii) any Interest Carry Forward Amounts on the related Senior  Certificates on
such Distribution Date.

         Exchange Act:  The Securities Exchange Act of 1934, as amended.

         Exchange Act Reports:  Any reports required to be filed pursuant to Sections 3.17 and 3.18.

         Extra  Principal  Distribution  Amount:  With  respect to any  Distribution  Date and each Loan  Group,  the lesser of (i) the
excess,   if  any,  of  the   Overcollateralization   Target  Amount  for  such  Loan  Group  and  such   Distribution  Date  over  the
Overcollateralization  Amount for such Loan Group and such  Distribution  Date and (ii) the Excess  Spread for such Loan Group and such
Distribution Date.

         Fannie Mae:  Federal National Mortgage Association and any successor thereto.

         Fannie Mae Guide:   The Fannie Mae Selling Guide and the Fannie Mae Servicing Guide and all amendments or additions thereto.

         FDIC:  Federal Deposit Insurance Corporation and any successor thereto.

         Final Certification:  The certification substantially in the form of Exhibit Three to the Custodial Agreement.

         Final Maturity  Reserve  Account:  The separate  account  established and maintained by the Trustee  pursuant to Section 4.12.
Amounts on deposit in the Final Maturity Reserve Account will not be an asset of any 2007-AR4 REMIC.

         Final Maturity  Reserve  Account  Target:  For any  Distribution  Date beginning with the  Distribution  Date in May 2017, the
lesser of (a) the product of (i) the  aggregate  principal  balance of the Group I Mortgage  Loans with  original  terms to maturity in
excess of 30 years as of the Due Date occurring in the month prior to such  Distribution  Date and (ii) the fraction,  the numerator of
which is 1.00 and the denominator of which is 0.85, and (b) $16,222,632.

         Fiscal  Quarter:  December 1 through the last day of February,  March 1 through May 31, June 1 through August 31, or September
1 through November 30, as applicable.

         Form 8-K Disclosure Information:  As defined in Section 3.18(a)(iii).

         Fractional  Undivided  Interest:  With  respect to any  Class of  Certificates  (other  than the Class XP  Certificates),  the
fractional  undivided  interest  evidenced by any Certificate of such Class the  numerator of which is the Current  Principal Amount of
such  Certificate  and the  denominator  of which  is the  Current  Principal  Amount  of such  Class.  With  respect  to the  Class XP
Certificates,  the percentage  interest stated thereon.  With respect to the  Certificates in the aggregate,  the fractional  undivided
interest  evidenced by (i) the  Residual  Certificates  will be deemed to equal 1.0% and (ii) a Certificate of any other  Class will be
deemed to equal 99.0%  multiplied by a fraction,  the numerator of which is the Current  Principal  Amount of such  Certificate and the
denominator of which is the aggregate Current Principal Amount of all the Certificates of such Class.

         Freddie Mac:  Freddie Mac, formerly the Federal Home Loan Mortgage Corporation, and any successor thereto.

         Freddie Mac Guide:  The  Freddie  Mac Selling  Guide and the Freddie  Mac  Servicing  Guide and all  amendments  or  additions
thereto.

         Global Certificate:  Any Private  Certificate  registered in the name of the Depository or its nominee,  beneficial  interests
in which are  reflected  on the books of the  Depository  or on the  books of a Person  maintaining  an  account  with such  Depository
(directly or as an indirect participant in accordance with the rules of such depository).

         Grantor Trust:  Bear Stearns Mortgage Funding Grantor Trust 2007-AR4.

         Grantor Trust  Agreement:  The grantor trust  agreement,  dated as of the Closing Date,  between the Depositor and the Grantor
Trustee.

         Grantor Trust Available Funds:  With respect to any Distribution  Date and (a) the Underlying  Class I-A-3  Certificates,  the
sum of (i) any payments  received by the Grantor Trustee with respect to the Underlying Class I-A-3  Certificates and (ii) any payments
received by the Grantor Trustee from and with respect to the Swap  Counterparty  pursuant to the related Swap Agreement,  following the
payment of amounts to reimburse the Grantor Trustee for its reimbursable  expenses as set forth in the Grantor Trust Agreement,  or (b)
the Underlying Class II-A-2B  Certificates,  the sum of (i) any payments received by the Grantor Trustee with respect to the Underlying
Class  II-A-2B  Certificates  and (ii) any payments  received by the Grantor  Trustee  from and with  respect to the Swap  Counterparty
pursuant to the  related  Swap  Agreement,  following  the payment of amounts to  reimburse  the Grantor  Trustee for its  reimbursable
expenses as set forth in the Grantor Trust Agreement.

         Grantor Trust Certificates:  The Grantor Trust Class I-A-3 Certificates and the Grantor Trust Class II-A-2B Certificates.

         Grantor  Trust Class  I-A-3  Certificates:  The Class  I-A-3  Certificates  issued by the  Grantor  Trust on the Closing  Date
pursuant to the Grantor Trust Agreement.

         Grantor  Trust Class II-A-2B  Certificates:  The Class  II-A-2B  Certificates  issued by the Grantor Trust on the Closing Date
pursuant to the Grantor Trust Agreement.

         Grantor Trustee:  Wells Fargo Bank,  National  Association,  its successor in interest or any successor  appointed pursuant to
the Grantor Trust Agreement.

         Gross Margin:  As to each Mortgage  Loan,  the fixed  percentage  set forth in the related  Mortgage Note and indicated on the
Mortgage  Loan Schedule  which  percentage is added to the related  Index on each  Interest  Adjustment  Date to determine  (subject to
rounding,  the minimum and  maximum  Mortgage  Interest  Rate and the  Periodic  Rate Cap) the  Mortgage  Interest  Rate until the next
Interest Adjustment Date.

         Group I Certificates:  The Class I-A, Class I-X and Class I-B Certificates.

         Group I Cumulative Loss Test Violation:  If on any  Distribution  Date if the aggregate amount of Realized Losses on the Group
I Mortgage  Loans  incurred  since the Cut-off  Date through the last day of the related  Prepayment  Period  divided by the  aggregate
Principal  Balance of the Group I Mortgage  Loans as of the Cut-off Date plus related  amounts on deposit in the  Pre-Funding  Account,
exceeds the applicable percentages set forth below with respect to such Distribution Date:

                Distribution Date Occurring in                       Percentage
                _______________________________________________________________
                May 2010 through April 2011                          0.45%
                May 2011 through April 2012                          0.80%
                May 2012 through April 2013                          1.15%
                May 2013 through April 2014                          1.55%
                May 2014 and thereafter                              1.70%

         Group I Delinquency  Test  Violation:  If on any  Distribution  Date,  the  percentage  obtained by dividing (x) the aggregate
Outstanding  Principal  Balance of Group I Mortgage  Loans that are 60 days or more  Delinquent or are in bankruptcy or  foreclosure or
are REO Properties by (y) the aggregate  Outstanding  Principal  Balance of the Group I Mortgage Loans plus related  amounts on deposit
in the Pre-Funding  Account,  in each case, as of the last day of the previous  calendar month,  exceeds (i) prior to the  Distribution
Date in May 2013, 25.80% of the Credit Enhancement Percentage and (ii) on or after the Distribution Date in May 2013, 32.25%.

         Group I Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Group I Offered  Certificates:  The Class I-A-1, Class I-A-2, Class I-A-3, Class I-X,  Class I-B-1,  Class I-B-2, Class I-B-3,
Class I-B-4, Class I-B-5, Class I-B-6, Class I-B-7, Class I-B-8 and Class I-B-9 Certificates.

         Group I  Overcollateralization  Amount:  With  respect to any  Distribution  Date,  the excess,  if any, of (i) the  aggregate
principal  balance  of the Group I Mortgage  Loans as of the last day of the  related  Due Period  (after  giving  effect to  scheduled
payments of principal due during the related Due Period, to the extent received or advanced,  and unscheduled  collections of principal
received during the related  Prepayment  Period,  and after reduction for Realized Losses on the Group I Mortgage Loans incurred during
the related  Prepayment  Period) plus related amounts on deposit in the Pre-Funding  Account over (ii) the aggregate  Current Principal
Amount of the Class I-A  Certificates and the Class I-B  Certificates,  taking into account the  distributions  of principal,  less the
related Net Deferred Interest, to be made on such Distribution Date.

         Group I  Overcollateralization  Release Amount:  With respect to Loan Group I and any Distribution  Date for which the related
Excess  Overcollateralization  Amount  is,  or  would  be,  after  taking  into  account  all  other  distributions  to be made on that
Distribution  Date,  greater than zero, an amount equal to the lesser of (i) the related Excess  Overcollateralization  Amount for such
Distribution Date and (ii) related Principal Funds for that Distribution Date.

         Group I  Overcollateralization  Target  Amount:  With  respect to Loan Group I and any  Distribution  Date,  (i) prior  to the
Stepdown  Date,  an amount equal to 1.500% of the  aggregate  principal  balance of the Group I Mortgage  Loans as of the Cut-off Date,
(ii) on or after the  related  Stepdown  Date  provided a Group I Trigger  Event is not in effect,  the greater of (x) (1) prior to the
Distribution Date in May 2013, 3.750% of the then current aggregate  outstanding  Principal Balance of the Group I Mortgage Loans as of
the last day of the related Due Period (after giving  effect to scheduled  payments of principal due during the related Due Period,  to
the extent received or advanced,  and unscheduled  collections of principal  received during the related  Prepayment  Period, and after
reduction for Realized  Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) plus related  amounts on
deposit  in the  Pre-Funding  Account  and (2) on or after the  Distribution  Date in May 2013,  3.000% of the then  current  aggregate
Outstanding  Principal  Balance of the Group I Mortgage  Loans as of the last day of the related  Due Period  (after  giving  effect to
scheduled payments of principal due during the related Due Period, to the extent received or advanced,  and unscheduled  collections of
principal  received  during the related  Prepayment  Period,  and after  reduction  for Realized  Losses on the Group I Mortgage  Loans
incurred  during the related  Prepayment  Period) and (y) 0.50% of the sum of the aggregate  principal  balance of the Group I Mortgage
Loans as of the  Cut-off  Date and  related  amounts on deposit in the  Pre-Funding  Account  ($2,576,319.44)  or (iii) on or after the
related  Stepdown  Date  and if a Group I  Trigger  Event  is in  effect,  the  Group I  Overcollateralization  Target  Amount  for the
immediately preceding Distribution Date.

         Group I Principal  Distribution  Amount:  With respect to each  Distribution  Date, an amount equal to (i) the Principal Funds
for Loan Group I for such Distribution  Date, plus (ii) any Extra Principal  Distribution  Amount with respect to Loan Group I for such
Distribution Date, minus (iii) any Group I Overcollateralization Release Amount for such Distribution Date.

         Group I Trigger  Event:  The  occurrence  of either a Group I  Delinquency  Test  Violation or a Group I Cumulative  Loss Test
Violation.

         Group II Certificates:  The Class II-A Certificates and the Class II-B Certificates.

         Group II Cumulative Loss Test Violation:  If on any  Distribution  Date, the aggregate  amount of Realized Losses on the Group
II Mortgage  Loans  incurred  since the Cut-off Date through the last day of the related  Prepayment  Period  divided by the  aggregate
Principal  Balance of the Group II Mortgage  Loans as of the Cut-off Date plus related  amounts on deposit in the  Pre-Funding  Account
exceeds the applicable percentages set forth below with respect to such Distribution Date:

                Distribution Date Occurring in                       Percentage
                _______________________________________________________________
                May 2010 through April 2011                          0.40%
                May 2011 through April 2012                          0.70%
                May 2012 through April 2013                          1.05%
                May 2013 through April 2014                          1.40%
                May 2014 and thereafter                              1.55%

         Group II Delinquency  Test  Violation:  If on any  Distribution  Date,  the percentage  obtained by dividing (x) the aggregate
Outstanding  Principal  Balance of Group II Mortgage  Loans that are 60 days or more  Delinquent or are in bankruptcy or foreclosure or
are REO Properties by (y) the aggregate  Outstanding  Principal  Balance of the Group II Mortgage Loans plus related amounts on deposit
in the Pre-Funding  Account,  in each case, as of the last day of the previous  calendar month,  exceeds (i) prior to the  Distribution
Date in May 2013, 27.05% of the Credit Enhancement Percentage and (ii) on or after the Distribution Date in May 2013, 33.75%.

         Group II Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Group II Offered  Certificates:  The Class II-A-1,  Class II-A-2A,  Grantor Trust Class II-A-2B,  Class II-A-3,  Class II-B-1,
Class II-B-2, Class II-B-3, Class II-B-4 and Class II-B-5 Certificates.

         Group II  Overcollateralization  Amount:  With respect to any  Distribution  Date,  the excess,  if any, of (i) the  aggregate
principal  balance of the Group II Mortgage  Loans as of the last day of the  related  Due Period  (after  giving  effect to  scheduled
payments of principal due during the related Due Period, to the extent received or advanced,  and unscheduled  collections of principal
received during the related  Prepayment  Period, and after reduction for Realized Losses on the Group II Mortgage Loans incurred during
the related  Prepayment  Period) plus related amounts on deposit in the Pre-Funding  Account over (ii) the aggregate  Current Principal
Amount of the Class II-A Certificates and the Class II-B Certificates,  after taking into account the distributions of principal,  less
the related Net Deferred Interest, to be made on such Distribution Date.

         Group II  Overcollateralization  Release Amount: With respect to Loan Group II and any Distribution Date for which the related
Excess  Overcollateralization  Amount  is,  or  would  be,  after  taking  into  account  all  other  distributions  to be made on that
Distribution  Date,  greater than zero, an amount equal to the lesser of (i) the related Excess  Overcollateralization  Amount for that
Distribution Date and (ii) related Principal Funds for that Distribution Date.

         Group II  Overcollateralization  Target Amount: With respect to any Distribution Date, (i) prior to the related Stepdown Date,
an amount equal to 1.100% of the aggregate  principal  balance of the Group II Mortgage Loans as of the Cut-off Date,  (ii) on or after
the related  Stepdown Date provided a Group II Trigger Event is not in effect,  the greater of (x) (1) prior to the  Distribution  Date
in May 2013,  2.750% of the then current  aggregate  outstanding  Principal  Balance of the Group II Mortgage  Loans as of the last day
of the related Due Period  (after giving  effect to scheduled  payments of principal  due during the related Due Period,  to the extent
received or advanced,  and unscheduled  collections of principal received during the related Prepayment Period, and after reduction for
Realized  Losses on the Group II Mortgage Loans incurred during the related  Prepayment  Period) plus related amounts on deposit in the
Pre-Funding Account and (2) on or after the Distribution Date in May 2013, 2.200% of the then current aggregate  Outstanding  Principal
Balance of the Group II Mortgage  Loans as of the last day of the related Due Period  (after  giving  effect to  scheduled  payments of
principal due during the related Due Period,  to the extent  received or advanced,  and unscheduled  collections of principal  received
during the related  Prepayment  Period,  and after  reduction for Realized  Losses on the Group II Mortgage Loans  incurred  during the
related Prepayment  Period) and (y) 0.50% of the aggregate  principal balance of the Group II Mortgage Loans as of the Cut-off Date and
related amounts on deposit in the Pre-Funding  Account  ($4,064,210.55) or (iii) on or after the related Stepdown Date and if a Trigger
Event is in effect, the Group II Overcollateralization Target Amount for the immediately preceding Distribution Date.

         Group II Principal  Distribution  Amount:  With respect to each Distribution  Date, an amount equal to (i) the Principal Funds
for Loan Group II for such  Distribution  Date,  plus (ii) any Extra  Principal  Distribution  Amount with respect to Loan Group II for
such Distribution Date, minus (iii) any Group II Overcollateralization Release Amount for such Distribution Date.

         Group II  Significance  Estimate:  With respect to any  Distribution  Date, and in accordance with Item 1115 of Regulation AB,
shall be an amount determined based on the reasonable  good-faith  estimate by the Depositor of the aggregate maximum probable exposure
of the outstanding Group II Certificates to the related Corridor Contract.

         Group II Significance  Percentage:  With respect to any Distribution  Date, and in accordance with Item 1115 of Regulation AB,
shall be an percentage equal to the Group II Significance Estimate divided by the aggregate  outstanding  Certificate Principal Balance
of the Group II Certificates, prior to the distribution of the related Principal Distribution Amount on such Distribution Date.

         Group II Trigger  Event:  The occurrence of either a Group II  Delinquency  Test Violation or a Group II Cumulative  Loss Test
Violation.

         Hard  Prepayment  Charge Loan:  Any Group I Mortgage  Loan with a 30-month or  three-year  prepayment  charge term for which a
"hard" Prepayment Charge may be assessed, as indicated on the Mortgage Loan Schedule.

         Holder:  The Person in whose name a Certificate is registered in the Certificate  Register,  except that,  subject to Sections
11.02(b) and 11.05(e),  solely for the purpose of giving any consent  pursuant to this  Agreement,  any  Certificate  registered in the
name of the Depositor,  the Servicer or the Trustee or any Affiliate  thereof shall be deemed not to be outstanding  and the Fractional
Undivided  Interest  evidenced  thereby shall not be taken into account in determining  whether the requisite  percentage of Fractional
Undivided Interests necessary to effect any such consent has been obtained.

         Indemnified  Persons: The Trustee and the Custodian and their officers,  directors,  agents and employees and, with respect to
the Trustee, any separate co-trustee and its officers, directors, agents and employees.

         Independent:  When used with respect to any specified  Person,  this term means that such Person (a) is in fact independent of
the Depositor or the Servicer and of any Affiliate of the Depositor or the Servicer,  (b) does not have any direct  financial  interest
or any material  indirect  financial  interest in the  Depositor or the Servicer or any  Affiliate of the Depositor or the Servicer and
(c) is not connected  with the  Depositor or the Servicer or any Affiliate as an officer,  employee,  promoter,  underwriter,  trustee,
partner, director or person performing similar functions.

         Index:  The index,  if any,  specified in a Mortgage  Note by reference to which the related  Mortgage  Interest  Rate will be
adjusted from time to time.

         Individual  Certificate:  Any  Private  Certificate  registered  in the name of the Holder  other than the  Depository  or its
nominee.

         Initial Certification:  The certification substantially in the form of Exhibit One to the Custodial Agreement.

         Initial  Mortgage Loan: A Mortgage Loan  transferred  and assigned to the Trustee on the Closing Date pursuant to Section 2.01
and held as part of the Trust, as identified in the Mortgage Loan Schedule.

         Institutional  Accredited  Investor:  Any Person meeting the requirements of  Rule 501(a)(l),  (2), (3) or (7) of Regulation D
under the Securities Act or any entity all of the equity holders in which come within such paragraphs.

         Insurance  Policy:  With respect to any Mortgage Loan, any standard hazard insurance  policy,  flood insurance policy or title
insurance policy.

         Insurance  Proceeds:  Amounts paid by the insurer under any Insurance Policy covering any Mortgage Loan or Mortgaged  Property
other than amounts required to be paid over to the Mortgagor  pursuant to law or the related  Mortgage Note or Security  Instrument and
other than  amounts  used to repair or restore  the  Mortgaged  Property  or to  reimburse  insured  expenses,  including  the  related
Servicer's costs and expenses incurred in connection with presenting claims under the related Insurance Policies.

         Interest  Accrual  Period:  For  each  Class  of  Class A  Certificates,  the  Grantor  Trust  Certificates  and  the  Class B
Certificates and for any Distribution  Date, the period  commencing on the Distribution  Date in the month preceding the month in which
a Distribution  Date occurs (or the Closing Date, in the case of the first Interest  Accrual  Period) and ending on the day immediately
prior to such  Distribution  Date.  For each  Class of Class  I-X  Certificates  and for any  Distribution  Date,  the  calendar  month
preceding the month in which such Distribution Date occurs.

         Interest  Adjustment  Date:  With respect to a Mortgage  Loan,  the date,  if any,  specified in the related  Mortgage Note on
which the Mortgage Interest Rate is subject to adjustment.

         Interest Carry Forward  Amount:  As of any  Distribution  Date and with respect to each Class of Class A Certificates  and the
Class B Certificates  and as of the first  Distribution  Date,  zero, and for each  Distribution  Date  thereafter,  the sum of (i) the
excess of (a) the Current  Interest for such Class with respect to prior  Distribution  Dates over (b) the amount actually  distributed
to such Class of  Certificates  with respect to interest on or after such prior  Distribution  Dates,  and (ii) interest on such excess
(to the extent  permitted by  applicable  law) at the  applicable  Pass-Through  Rate for such Class for the related  Interest  Accrual
Period including the Interest Accrual Period relating to such Distribution Date.

         Interest  Coverage  Account:  The account or sub-account  established and maintained  pursuant to Section 4.11 and which shall
be an Eligible Account or a sub-account of an Eligible Account.

         Interest  Coverage  Amounts:  The amounts to be paid by the Depositor to the Paying Agent for deposit in the Interest Coverage
Account on the Closing Date pursuant to Section 4.11, which amounts are  $1,200,045.00  with respect to Loan Group I and  $1,424,028.00
with respect to Loan Group II.

         Interest  Funds:  With respect to each Loan Group and any  Distribution  Date, (i) the sum,  without  duplication,  of (a) all
scheduled  interest  collected in respect to the related Mortgage Loans during the related Due Period less the related Servicing Fee if
any,  (b) all Monthly  Advances  relating  to  interest  with  respect to the  related  Mortgage  Loans made on or prior to the related
Distribution  Account Deposit Date, (c) all Compensating  Interest  Payments with respect to the related Mortgage Loans and required to
be remitted by the Servicer  pursuant to this Agreement with respect to such  Distribution  Date, (d) Insurance  Proceeds,  Liquidation
Proceeds and Subsequent  Recoveries with respect to the Mortgage Loans collected during the related  Prepayment  Period,  to the extent
such proceeds  relate to interest,  less all  Nonrecoverable  Advances  relating to interest and certain  expenses,  in each case, with
respect to the Mortgage  Loans in the related Loan Group,  (e) all amounts  relating to interest  with respect to each Mortgage Loan in
the related  Loan Group  purchased  by the  Depositor  pursuant to Sections  2.02,  2.03 or 3.21 during the related Due Period less all
Non-Recoverable  Advances  relating to interest,  (f) all amounts in respect of interest paid by the Depositor or its designee pursuant
to Section  10.01 and  allocated to the related  Loan Group,  in each case to the extent  remitted by the Servicer to the  Distribution
Account  pursuant  to this  Agreement,  (g) the  amount of any  Principal  Prepayments  in full,  partial  Principal  Prepayments,  Net
Liquidation  Proceeds,  Repurchase  Proceeds and  scheduled  principal  payments,  in that order,  allocated to the related Loan Group,
included in Available Funds for such  Distribution  Date that are applied in connection  with any Deferred  Interest in accordance with
the  definition  of Net  Deferred  Interest to EMC,  the  Depositor,  the  Servicer or the  Trustee  (h) any amounts  deposited  in the
Adjustable Rate  Supplemental  Fund and available for distribution to the Group I Certificates  (other than the Class I-X Certificates)
and the Group II Certificates,  as applicable,  on such Distribution Date in accordance with Section 4.05, and (i) any amount withdrawn
from the  Pre-Funding  Reserve  Account  pursuant  to Section  4.10(e),  minus (ii) all amounts  relating  to  interest  required to be
reimbursed pursuant to Sections 4.01, 4.03, 4.04 and 4.05 or the Grantor Trust Agreement,  as applicable,  and allocated to the related
Loan Group or as otherwise set forth in this Agreement or the Grantor Trust Agreement, as applicable.

         Interest  Shortfall:  With respect to any Distribution  Date and each Mortgage Loan that during the related  Prepayment Period
was the subject of a Principal Prepayment or constitutes a Relief Act Mortgage Loan, an amount determined as follows:

         (a)      Partial  principal  prepayments  (other than any  collections  on REO Property  treated as a Curtailment  pursuant to
Section  3.15(b))  received during the related  Prepayment  Period:  The difference  between (i) one month's interest at the applicable
Net Rate on the amount of such prepayment and (ii) the  amount of interest for the calendar month of such  prepayment  (adjusted to the
applicable Net Rate) received at the time of such prepayment;

         (b)      Principal  prepayments  in full received  during the relevant  Prepayment  Period:  The  difference  between  (i) one
month's interest at the applicable Net Rate on the Stated Principal  Balance of such Mortgage Loan immediately prior to such prepayment
and (ii) the  amount of interest for the calendar month of such  prepayment  (adjusted to the applicable Net Rate) received at the time
of such prepayment; and

         (c)      Relief Act Mortgage  Loans:  As to any Relief Act Mortgage Loan, the excess of (i) 30 days' interest (or, in the case
of a principal  prepayment in full,  interest to the date of prepayment) on the Stated Principal  Balance thereof (or, in the case of a
principal  prepayment  in part,  on the amount so prepaid) at the related Net Rate over (ii) 30  days'  interest  (or, in the case of a
principal  prepayment in full,  interest to the date of  prepayment) on such Stated  Principal  Balance (or, in the case of a Principal
Prepayment  in part,  on the  amount so  prepaid)  at the annual  interest  rate  required  to be paid by the  Mortgagor  as limited by
application of the Relief Act.

         Interest-Only Certificates:  The Class I-X Certificates.

         Interim Certification:  The certification substantially in the form of Exhibit Two to the Custodial Agreement.

         Investment  Letter: The letter to be furnished by each  Institutional  Accredited  Investor which purchases any of the Private
Certificates in connection with such purchase, substantially in the form set forth as Exhibit F-1 hereto.

         IRS:  The United States Internal Revenue Service.

         Latest Possible Maturity Date:  As defined in Section 5.01(d).

         LIBOR  Business Day: Any day other than a Saturday or a Sunday or a day on which banking  institutions  in the city of London,
England are required or authorized by law to be closed.

         LIBOR  Determination  Date:  With respect to each Class of Class A, Class B and Grantor Trust  Certificates  and for the first
Interest Accrual Period,  April 26, 2007. With respect to each such Class and any Interest Accrual Period thereafter,  the second LIBOR
Business Day preceding the commencement of such Interest Accrual Period.

         Liquidated  Mortgage  Loan: Any defaulted  Mortgage Loan as to which the Servicer has  determined  that all amounts it expects
to recover from or on account of such Mortgage Loan have been recovered.

         Liquidation  Date:  With respect to any  Liquidated  Mortgage  Loan,  the date on which the Servicer has  certified  that such
Mortgage Loan has become a Liquidated Mortgage Loan.

         Liquidation  Expenses:  With respect to a Mortgage Loan in liquidation,  unreimbursed  expenses paid or incurred by or for the
account of the Servicer in connection  with the  liquidation of such Mortgage Loan and the related  Mortgaged  Property,  such expenses
including (a) property  protection  expenses,  (b) property sales expenses,  (c) foreclosure and sale costs,  including court costs and
reasonable attorneys' fees, and (d) similar expenses reasonably paid or incurred in connection with liquidation.

         Liquidation  Proceeds:  Cash received in  connection  with the  liquidation  of a defaulted  Mortgage  Loan,  whether  through
trustee's sale, foreclosure sale, Insurance Proceeds, condemnation proceeds or otherwise and Subsequent Recoveries.

         Loan Group:  Loan Group I or Loan Group II, as applicable.

         Loan Group I:  The group of Mortgage Loans consisting of Group I Mortgage Loans.

         Loan Group II:  The group of Mortgage Loans consisting of Group II Mortgage Loans.

         Loan-to-Value  Ratio:  With respect to any Mortgage Loan, the fraction,  expressed as a percentage,  the numerator of which is
the  original  principal  balance of the  related  Mortgage  Loan and the  denominator  of which is the  Original  Value of the related
Mortgaged Property.

         Loss Allocation Limitation:  The meaning specified in Section 6.02(c).

         Lost Notes:  The original Mortgage Notes that have been lost, as indicated on the Mortgage Loan Schedule.

         Margin:  With respect to the Class I-A-1, Class I-A-2,  Underlying Class I-A-3,  Grantor Trust Class I-A-3, Class I-B-1, Class
I-B-2,  Class I-B-3,  Class I-B-4,  Class I-B-5,  Class I-B-6,  Class I-B-7,  Class I-B-8,  Class I-B-9,  Class II-A-1,  Class II-A-2A,
Underlying Class II-A-2B,  Grantor Trust Class II-A-2B,  Class II-A-3,  Class II-B-1,  Class II-B-2,  Class II-B-3, Class II-B-4, Class
II-B-5 and Class II-B-6 Certificates will be 0.200%,  0.240%,0.290%,  0.290%,  0.430%,  0.450%, 0.550%, 0.900%, 1.000%, 1.200%, 1.750%,
2.100%, 2.100%,  0.210%,  0.240%,  0.240%,  0.240%, 0.300%, 0.450%, 1.000%, 1.750%, 2.150%, 2.150% and 2.150% per annum,  respectively,
provided that, after the first possible related Optional  Termination  Date, the related Margin with respect to the Class I-A-1,  Class
I-A-2,  Underlying Class I-A-3,  Grantor Trust Class I-A-3,  Class I-B-1,  Class I-B-2,  Class I-B-3,  Class I-B-4,  Class I-B-5, Class
I-B-6,  Class I-B-7,  Class I-B-8, Class I-B-9,  Class II-A-1,  Class II-A-2A,  Underlying Class II-A-2B,  Grantor Trust Class II-A-2B,
Class II-A-3,  Class II-B-1,  Class II-B-2,  Class II-B-3,  Class II-B-4,  Class II-B-5 and Class II-B-6  Certificates  will be 0.400%,
0.480%,  0.580%,  0.580%,  0.645%,  0.675%,  0.825%,  1.350%,  1.500%,  1.800%, 2.625%, 3.150%, 3.150%, 0.420%, 0.480%, 0.480%, 0.480%,
0.600%, 0.675%, 1.500%, 2.625%, 3.225%, 3.225% and 3.225% per annum, respectively.

         Marker  Rate:  With respect to the Class  I-B-IO  Certificates  or REMIC III Regular  Interest  I-B-IO-I and any  Distribution
Date,  a per annum rate  equal to two (2) times the  weighted  average of the  Uncertificated  REMIC I  Pass-Through  Rates for REMIC I
Regular  Interest LT2 and REMIC I Regular  Interest LT3. With respect to the Class II-B-IO  Certificates or REMIC III Regular  Interest
II-B-IO-I  and any  Distribution  Date, a per annum rate equal to two (2) times the  weighted  average of the  Uncertificated  REMIC II
Pass-Through Rates for REMIC II Regular Interest LT6 and REMIC II Regular Interest LT7.

         Material Defect:  The meaning specified in Section 2.02(a).

         Maximum  Coupon  Strip:  With  respect  to Loan  Group I,  shall be an amount  equal to the  product  of  (i) 1.00%,  (ii) the
aggregate  Stated Principal  Balance of the Group I Mortgage Loans  with original terms to maturity in excess of 30 years as of the Due
Date occurring in the month prior to such Distribution Date and (iii) one-twelfth.

         Maximum  Coupon Strip Rate:  On any  Distribution  Date  occurring in or after May 2017 and for Loan Group I, the Coupon Strip
Rate  modified by replacing  the term "Coupon  Strip" with the term "Maximum  Coupon  Strip"  wherever it appears in the  definition of
"Coupon Strip Rate."

         Maximum  Lifetime  Mortgage  Rate:  The maximum  level to which a Mortgage  Interest  Rate can adjust in  accordance  with its
terms, regardless of changes in the applicable Index.

         MERS:  Mortgage Electronic  Registration  Systems,  Inc., a corporation  organized and existing under the laws of the State of
Delaware, or any successor thereto.

         MERS® System:  The system of recording transfers of Mortgage Loans electronically maintained by MERS.

         MIN:  The Mortgage Identification Number for Mortgage Loans registered with MERS on the MERS® System.

         Minimum  Lifetime  Mortgage  Rate:  The minimum  level to which a Mortgage  Interest  Rate can adjust in  accordance  with its
terms, regardless of changes in the applicable Index.

         Modified Net Rate Cap:  For any  Distribution  Date and Loan Group I, the related Net Rate Cap modified by replacing  the term
"Coupon Strip Rate" with the term "Maximum  Coupon Strip Rate"  wherever it appears in the definition of "Net Rate Cap" with respect to
Loan Group I.

         MOM Loan:  With respect to any Mortgage Loan,  MERS acting as the mortgagee of such Mortgage  Loan,  solely as nominee for the
originator of such Mortgage Loan and its successors and assigns, at the origination thereof.

         Monthly  Advance:  An advance of  principal  or  interest  required to be made by the  Servicer  or the  Trustee as  successor
servicer pursuant to Section 6.05.

         Monthly  Payments:  For any Mortgage Loan and any month, the minimum  scheduled  payment or payments of principal and interest
due during such month on such  Mortgage  Loan which either is payable by a Mortgagor in such month under the related  Mortgage  Note or
in the case of any Mortgaged  Property acquired through  foreclosure or deed in lieu of foreclosure,  would otherwise have been payable
under the related Mortgage Note.

         Monthly Statement:  The statement delivered to the Certificateholders pursuant to Section 6.04.

         Moody's:  Moody's Investors Service, Inc. or its successor in interest.

         Mortgage:  The  mortgage,  deed of trust or other  instrument  creating  a first  priority  lien on an estate in fee simple or
leasehold interest in real property securing a Mortgage Loan.

         Mortgage File: The mortgage  documents listed in Section 2.01(b)  pertaining to a particular  Mortgage Loan and any additional
documents required to be added to the Mortgage File pursuant to this Agreement.

         Mortgage  Interest  Rate:  The annual rate at which  interest  accrues from time to time on any Mortgage  Loan pursuant to the
related  Mortgage Note,  which rate is initially  equal to the "Mortgage  Interest Rate" set forth with respect thereto on the Mortgage
Loan Schedule.

         Mortgage Loan: A mortgage loan  transferred and assigned to the Trust pursuant to  Sections 2.01,  2.04 and 2.08 and held as a
part of the Trust Fund, as identified in the Mortgage Loan Schedule  (which shall  include,  without  limitation,  with respect to each
Mortgage Loan, each related Mortgage Note, Mortgage and Mortgage File and all rights appertaining  thereto),  including a mortgage loan
the property securing which has become an REO Property.

         Mortgage Loan Documents:  The original Mortgage Loan legal documents held by the Custodian.

         Mortgage  Loan  Purchase  Agreement:  The Mortgage  Loan  Purchase  Agreement  dated as of the Closing  Date,  between EMC, as
mortgage loan seller,  and Structured  Asset Mortgage  Investments II Inc., as purchaser,  and all amendments  thereof and  supplements
thereto, attached as Exhibit H.

         Mortgage Loan  Schedule:  The schedule,  attached  hereto as Exhibit B  with respect to the Initial  Mortgage  Loans,  and the
schedule attached as Exhibit 1 to the related Subsequent  Transfer  Instrument with respect to the related  Subsequent  Mortgage Loans,
each as amended from time to time to reflect the repurchase or  substitution  of Mortgage Loans or the addition of Subsequent  Mortgage
Loans pursuant to this  Agreement,  the Mortgage Loan Purchase  Agreement or the Subsequent  Mortgage Loan Purchase  Agreement,  as the
case may be.

         Mortgage Note: The originally  executed note or other evidence of the  indebtedness of a Mortgagor under the related  Mortgage
Loan.

         Mortgaged  Property:  Land and  improvements  securing the  indebtedness of a Mortgagor under the related Mortgage Loan or, in
the case of REO Property, such REO Property.

         Mortgagor:  The obligor on a Mortgage Note.

         Net Deferred  Interest:  On any  Distribution  Date,  for each Loan Group,  Deferred  Interest on the related  Mortgage  Loans
during the  related  Due Period net of  Principal  Prepayments  in full,  partial  Principal  Prepayments,  Net  Liquidation  Proceeds,
Repurchase  Proceeds  and  scheduled  principal  payments,  in that  order,  included in  Available  Funds for such Loan Group and such
Distribution  Date and available to be distributed on the  Certificates on such  Distribution  Date. With respect to any Class of Class
A, Class B or Grantor  Trust  Certificates  as of any  Distribution  Date,  the Net  Deferred  Interest  will be an amount equal to the
product of (1) the  difference,  if any,  between  (a) the lesser of (i) the  Pass-Through  Rate for such Class  without  regard to the
related Net Rate Cap on such  Distribution  Date and (ii) the related Net Rate Cap on such  Distribution Date and (b) the Adjusted Rate
Cap for such Distribution  Date, (2) the Current Principal Amount of such Certificate  immediately prior to such Distribution Date, and
(3) the actual number of days in such Interest Accrual Period divided by 360.

         Net Interest  Shortfall:  With respect to any Distribution  Date, the Interest  Shortfall,  if any, for such Distribution Date
net of Compensating Interest Payments made with respect to such Distribution Date.

         Net Liquidation  Proceeds:  As to any Liquidated  Mortgage Loan,  Liquidation  Proceeds net of (i) Liquidation  Expenses which
are  payable  therefrom  to the  Servicer in  accordance  with this  Agreement  and  (ii) unreimbursed  advances  by the  Servicer  and
unreimbursed Monthly Advances.

         Net Rate:  With respect to each Mortgage Loan,  the Mortgage  Interest Rate in effect from time to time less the Servicing Fee
Rate, expressed as a per annum rate.

         Net Rate Cap:  For any  Distribution  Date,  (A) with  respect to the Group I Offered  Certificates  (other than the Class I-X
Certificates)  and the Underlying Class I-A-3  Certificates,  is equal to the weighted average of the Net Rates of the Group I Mortgage
Loans less (i) the Coupon Strip Rate, if  applicable,  and (ii) the sum of (x) the  Pass-Through  Rate on the Class I-X-1  Certificates
multiplied by the Class I-X-1 Notional Amount and (y) the  Pass-Through  Rate of the Class I-X-2  Certificates  multiplied by the Class
I-X-2 Notional  Amount,  divided by the aggregate  Stated  Principal  Balance of the Group I Mortgage Loans  immediately  prior to such
Distribution  Date and (B) with respect to the Group II  Certificates,  is equal to the weighted  average of the Net Rates of the Group
II Mortgage Loans, in each case as adjusted to an effective rate reflecting the accrual of interest on an actual/360 basis.

         NIM Issuer:  The entity established as the issuer of the NIM Securities in accordance with the terms thereof.

         NIM  Securities:  Any debt  securities  issued  by the NIM  Issuer  and  secured  or  otherwise  backed  by some or all of the
Certificates.

         NIM Trustee:  The trustee for any NIM Securities in accordance with the terms thereof.

         Non-Mortgage  Widely Held Fixed Investment Trust: As such term is defined in Treasury  Regulations  section  1.671-5(b)(12) or
successor provisions.

         Non-Offered  Certificates:  The  Underlying  Certificates,  Class  II-B-6  Certificates,  Class XP  Certificates,  Class  B-IO
Certificates and Residual Certificates.

         Nonrecoverable  Advance:  Any  advance or Monthly  Advance  (i) which  was  previously  made or is  proposed to be made by the
Servicer or the Trustee (as successor  Servicer) and  (ii) which,  in the good faith judgment of the Servicer or the Trustee,  will not
or, in the case of a proposed  advance or Monthly  Advance,  would not, be  ultimately  recoverable  by the Servicer or the Trustee (as
successor  Servicer) from Liquidation  Proceeds,  Insurance  Proceeds or future payments on the Mortgage Loan for which such advance or
Monthly Advance was made or is proposed to be made.

         Notional  Amount:  The Class I-X-1 Notional Amount,  the Class I-X-2 Notional Amount,  the Class I-B-IO Notional Amount or the
Class II-B-IO Notional Amount, as applicable.

         Offered Certificates:  The Group I Offered Certificates and the Group II Offered Certificates.

         Officer's  Certificate:  A certificate  signed by the Chairman of the Board,  the Vice Chairman of the Board, the President or
a Vice  President or Assistant  Vice  President  or other  authorized  officer of the Servicer or the  Depositor,  as  applicable,  and
delivered to the Trustee, as required by this Agreement.

         One-Month  LIBOR:  With  respect to any Interest  Accrual  Period,  the rate  determined  by the Trustee on the related  LIBOR
Determination  Date on the basis of the rate for U.S.  dollar deposits for one month that appears on Reuters Screen LIBOR01 as of 11:00
a.m. (London time) on such LIBOR  Determination  Date;  provided that the parties hereto acknowledge that One-Month LIBOR for the first
Interest  Accrual  Period shall be the rate  determined  by the Trustee two Business  Days prior to the Closing Date. If such rate does
not appear on such page (or such other page as may replace that page on that  service,  or if such service is no longer  offered,  such
other service for displaying  One-Month LIBOR or comparable  rates as may be reasonably  selected by the Trustee),  One-Month LIBOR for
the applicable  Interest  Accrual  Period will be the Reference Bank Rate. If no such  quotations can be obtained by the Trustee and no
Reference Bank Rate is available,  One-Month LIBOR will be One-Month LIBOR  applicable to the preceding  Interest  Accrual Period.  The
Trustee's  determination of One-Month LIBOR for each Class of Offered  Certificates and the Class II-B-6  Certificates,  as applicable,
for any Interest Accrual Period shall, in the absence of manifest error, be final and binding.

         Opinion of Counsel:  A written  opinion of counsel who is or are  acceptable  to the  Trustee and who,  unless  required to be
Independent (an "Opinion of Independent Counsel"), may be internal counsel for the Company, the Servicer or the Depositor.

         Optional  Termination  Date: (A) With respect to Loan Group I, the  Distribution  Date on which the aggregate Stated Principal
Balance of the Group I Mortgage  Loans is less than 10% of the sum of the Cut-off  Date  Balance of the Group I Mortgage  Loans and (B)
with respect to Loan Group II, the Distribution  Date on which the aggregate  Stated  Principal  Balance of the Group II Mortgage Loans
is less than 10% of the Cut-off Date Balance of the Group II Mortgage Loans and (C) the related  amounts on deposit in the  Pre-Funding
Account as of the Closing Date.

         Original  Value:  The lesser of (i) the  Appraised  Value or  (ii) the  sales  price of a  Mortgaged  Property  at the time of
origination  of a Mortgage  Loan,  except in instances  where  either  clauses  (i) or  (ii) is  unavailable,  the other may be used to
determine the Original  Value,  or if both clauses (i) and  (ii) are  unavailable,  Original Value may be determined from other sources
reasonably acceptable to the Depositor.

         Outstanding  Mortgage Loan:  With respect to any Due Date, a Mortgage Loan which,  prior to such Due Date, was not the subject
of a Principal Prepayment in full, did not become a Liquidated Mortgage Loan and was not purchased or replaced.

         Outstanding  Principal  Balance:  As of the time of any  determination,  the principal balance of a Mortgage Loan remaining to
be paid by the Mortgagor,  or, in the case of an REO Property,  the principal balance of the related Mortgage Loan remaining to be paid
by the Mortgagor at the time such  property was acquired by the Trust Fund less any Net  Liquidation  Proceeds with respect  thereto to
the extent applied to principal.

         Overcollateralization  Amount:  The Group I  Overcollateralization  Amount or the Group II  Overcollateralization  Amount,  as
applicable.

         Overcollateralization  Release Amount: The Group I Overcollateralization  Release Amount or the Group II Overcollateralization
Release Amount, as applicable.

         Overcollateralization  Target Amount: The Group I  Overcollateralization  Target Amount or the Group II  Overcollateralization
Target Amount, as applicable.

         Pass-Through  Rate: As to each Class of  Certificates,  the rate of interest  determined  as provided with respect  thereto in
Section 5.01(c).  The Trustee's  determination of the Pass-Through  Rate for each Class of Certificates for any Interest Accrual Period
shall, in the absence of manifest error, be final and binding.
         Paying Agent:  The Trustee, its successor in interest or any successor trustee appointed as provided herein.

         Periodic  Rate Cap: With respect to each  Mortgage  Loan,  the maximum  adjustment  that can be made to the Mortgage  Interest
Rate on each Interest Adjustment Date in accordance with its terms, regardless of changes in the applicable Index.

         Permitted  Investments:  At any time,  any one or more of the following  obligations  and  securities  held in the name of the
Trustee for the benefit of the Certificateholders:

         (i)     obligations  of the United  States or any agency  thereof,  provided  such  obligations  are backed by the full faith and
credit of the United States;

         (ii)    general  obligations  of or  obligations  guaranteed  by any state of the  United  States or the  District  of  Columbia
receiving  the highest  long-term  debt rating of each Rating  Agency,  or such lower rating as will not result in the  downgrading  or
withdrawal of the ratings then assigned to the Certificates by each Rating Agency;

         (iii)   commercial or finance  company paper which is then receiving the highest  commercial or finance company paper rating of
each Rating  Agency,  or such lower rating as will not result in the  downgrading  or  withdrawal  of the ratings then  assigned to the
Certificates by each Rating Agency;

         (iv)    certificates of deposit,  demand or time deposits, or bankers' acceptances issued by any depository  institution or trust
company  incorporated  under the laws of the United  States or of any state  thereof  and subject to  supervision  and  examination  by
federal  and/or state banking  authorities  (including the Trustee in its commercial  banking  capacity),  provided that the commercial
paper and/or long term  unsecured  debt  obligations  of such  depository  institution  or trust  company are then rated one of the two
highest  long-term and the highest  short-term  ratings of each such Rating Agency for such  securities,  or such lower ratings as will
not result in the downgrading or withdrawal of the rating then assigned to the Certificates by any Rating Agency;

         (v)     demand or time  deposits or  certificates  of deposit  issued by any bank or trust company or savings  institution  to the
extent that such deposits are fully insured by the FDIC;

         (vi)    guaranteed  reinvestment  agreements issued by any bank, insurance company or other corporation  containing,  at the time
of the issuance of such  agreements,  such terms and conditions as will not result in the  downgrading or withdrawal of the rating then
assigned to the Certificates by any such Rating Agency;

         (vii)   repurchase  obligations  with respect to any security  described in clauses (i) and (ii) above,  in either case entered
into with a depository institution or trust company (acting as principal) described in clause (iv) above;

         (viii)  securities  (other than stripped bonds,  stripped coupons or instruments sold at a purchase price in excess of 115% of
the face amount thereof)  bearing  interest or sold at a discount issued by any corporation  incorporated  under the laws of the United
States or any state  thereof  which,  at the time of such  investment,  have one of the two  highest  long term  ratings of each Rating
Agency  (except if the Rating  Agency is Moody's,  such rating  shall be the highest  commercial  paper  rating of Moody's for any such
securities),  or such lower rating as will not result in the downgrading or withdrawal of the rating then assigned to the  Certificates
by any Rating Agency, as evidenced by a signed writing delivered by each Rating Agency;

         (ix)    interests in any money market fund  (including any such fund managed or advised by the Trustee or Master  Servicer or any
affiliate  thereof)  which at the date of  acquisition of the interests in such fund and throughout the time such interests are held in
such fund has the  highest  applicable  long  term  rating  by each  Rating  Agency  or such  lower  rating  as will not  result in the
downgrading or withdrawal of the ratings then assigned to the Certificates by each Rating Agency;

         (x)     short term  investment  funds  sponsored by any trust company or banking  association  incorporated  under the laws of the
United States or any state thereof  (including  any such fund managed or advised by the Trustee or any affiliate  thereof) which on the
date of acquisition has been rated by each Rating Agency in their respective  highest  applicable  rating category or such lower rating
as will not result in the downgrading or withdrawal of the ratings then assigned to the Certificates by each Rating Agency; and

         (xi)    such other investments  having a specified stated maturity and bearing interest or sold at a discount  acceptable to each
Rating  Agency as will not result in the  downgrading  or  withdrawal  of the rating then  assigned to the  Certificates  by any Rating
Agency, as evidenced by a signed writing delivered by each Rating Agency;

         provided,  that no such  instrument  shall be a Permitted  Investment  if such  instrument  (i) evidences the right to receive
interest  only  payments  with  respect to the  obligations  underlying  such  instrument,  (ii) is  purchased at a premium or (iii) is
purchased  at a deep  discount;  provided  further  that no such  instrument  shall be a Permitted  Investment  (A) if such  instrument
evidences  principal and interest  payments derived from obligations  underlying such instrument and the interest payments with respect
to such  instrument  provide a yield to maturity of greater than 120% of the yield to maturity at par of such  underlying  obligations,
or (B) if it may be redeemed at a price below the purchase  price (the  foregoing  clause (B) not to apply to  investments  in units of
money market funds pursuant to clause (viii) above);  provided further that no amount  beneficially  owned by any 2007-AR4 REMIC may be
invested in  investments  (other than money market  funds)  treated as equity  interests for federal  income tax  purposes,  unless the
Trustee  shall  receive an Opinion of Counsel,  at the expense of the Trustee,  to the effect that such  investment  will not adversely
affect  the  status  of any such  REMIC as a REMIC  under  the Code or  result  in  imposition  of a tax on any such  REMIC.  Permitted
Investments that are subject to prepayment or call may not be purchased at a price in excess of par.

         Permitted  Transferee:  Any Person other than a Disqualified  Organization or an "electing large  partnership"  (as defined by
Section 775 of the Code).

         Person:  Any  individual,  corporation,  partnership,  joint venture,  association,  limited  liability  company,  joint-stock
company, trust, unincorporated organization or government or any agency or political subdivision thereof.

         Physical Certificates:  The Private Certificates.

         Plan: The meaning specified in Section 5.07(a).

         Pre-Funded  Amounts:  The  amounts  to be paid by the  Depositor  to the  Trustee  on the  Closing  Date  for  deposit  in the
Pre-Funding Account, which amounts are $126,214,449.00 with respect to Loan Group I and $149,640,817.00 with respect to Loan Group II.

         Pre-Funding  Account:  The account or sub-account  established  and maintained  pursuant to Section 4.10(a) and which shall be
an Eligible Account or a sub-account of an Eligible Account.

         Pre-Funding  Period:  The period from the Closing Date until the earliest of (i) the date on which the Pre-Funded  Amounts are
reduced to zero or (ii) July 15, 2007.

         Pre-Funding  Reserve  Account:  The account or sub-account  established  and maintained  pursuant to Section 4.10(d) and which
shall be an Eligible Account or a sub-account of an Eligible Account.

         Prepayment  Charges:  With respect to any Mortgage Loan, the charges or premiums,  if any, due in connection  with a Principal
Prepayment of such Mortgage Loan in accordance with the terms thereof.

         Prepayment  Charge Loan: Any Mortgage Loan for which a Prepayment  Charge may be assessed and to which such Prepayment  Charge
the related Class XP Certificates are entitled, as indicated on the Mortgage Loan Schedule.

         Prepayment  Interest  Shortfalls:  With respect to any  Distribution  Date,  for each  Mortgage Loan that was the subject of a
Principal  Prepayment during the prior calendar month or that became a Liquidated  Mortgage Loan during the related  Prepayment Period,
(other than a Principal  Prepayment in full  resulting  from the purchase of a Mortgage Loan  pursuant to Section 2.02,  2.03,  3.21 or
10.01),  the amount,  if any, by which (i) one month's  interest at the  applicable  Net Rate on the Stated  Principal  Balance of such
Mortgage Loan immediately prior to such prepayment (or liquidation) or in the case of a partial  Principal  Prepayment on the amount of
such  prepayment  (or  liquidation  proceeds)  exceeds (ii) the amount of interest paid or collected in connection  with such Principal
Prepayment or such Liquidation Proceeds less the sum of (a) any Prepayment Charges and (b) the Servicing Fee.

         Prepayment  Period:  With  respect to any  Distribution  Date and (i)  Principal  Prepayments  in full,  the  period  from the
sixteenth day of the calendar month preceding the calendar month in which such  Distribution  Date occurs through the close of business
on the fifteenth day of the calendar month in which such  Distribution  Date occurs and (ii)  Liquidation  Proceeds,  Realized  Losses,
Subsequent Recoveries and partial Principal Prepayments, the prior calendar month.

         Primary Mortgage  Insurance Policy:  Any primary mortgage guaranty  insurance policy issued in connection with a Mortgage Loan
which  provides  compensation  to a Mortgage Note holder in the event of default by the obligor under such Mortgage Note or the related
Security  Instrument,  if any or any replacement policy therefor through the related Interest Accrual Period for such Class relating to
a Distribution Date.

         Prime Rate: The prime rate of U.S. money center banks as published from time to time in The Wall Street Journal.

         Principal  Distribution  Amount: The Group I Principal  Distribution Amount or the Group II Principal  Distribution Amount, as
applicable.

         Principal  Funds:  With respect to each Loan Group and each  Distribution  Date, (i) the greater of zero and the sum,  without
duplication,  of (a) all scheduled  principal  collected on the Mortgage Loans in the related Loan Group during the related Due Period,
(b) all Monthly  Advances  relating to  principal  made on the Mortgage  Loans in the related Loan Group on or before the  Distribution
Account  Deposit Date,  (c) Principal  Prepayments  on the Mortgage  Loans in the related Loan Group,  exclusive of Prepayment  Charges
collected during the related  Prepayment  Period, (d) the Stated Principal Balance of each Mortgage Loan in the related Loan Group that
was  repurchased  by the Sponsor  pursuant to Section  2.02,  2.03 or 3.21 during the  related  Due Period,  (e) the  aggregate  of all
Substitution  Adjustment  Amounts in connection  with the  substitution of Mortgage Loans in the related Loan Group pursuant to Section
2.04 during the related Due Period,  (f) amounts in respect of principal paid by the Depositor  pursuant to Section 10.01  allocated to
the  related  Loan Group,  (g)  Insurance  Proceeds,  Liquidation  Proceeds  and  Subsequent  Recoveries  collected  during the related
Prepayment  Period on the Mortgage Loans in the related Loan Group,  to the extent such proceeds  relate to principal,  in each case to
the extent  remitted  by the  Servicer to the  Distribution  Account  pursuant to this  Agreement,  (h) the  principal  portions of the
amounts,  if any,  transferred  from the Final Maturity  Reserve Account  allocated to Loan Group I on such  Distribution  Date and (i)
after July 15, 2007, any  Pre-Funded  Amounts not applied to purchase  Subsequent  Mortgage Loans prior to such date minus (ii) (a) all
amounts  required to be reimbursed  pursuant to Sections 4.01, 4.03 and 4.05 or as otherwise set forth in this Agreement or the Grantor
Trust  Agreement,  as  applicable  and (b) the  amount  of any  Principal  Prepayments  in full,  partial  Principal  Prepayments,  Net
Liquidation  Proceeds,  Repurchase Proceeds and payments of Scheduled Principal,  in that order,  included in Available Funds allocated
to the related Loan Group for such  Distribution  Date that are applied as Interest Funds in connection  with any Deferred  Interest in
accordance with the definition of Net Deferred Interest.

         Principal  Prepayment:  Any payment  (whether  partial or full) or other  recovery of  principal  on a Mortgage  Loan which is
received  in advance of its  scheduled  Due Date to the extent  that it is not  accompanied  by an amount as to  interest  representing
scheduled  interest  due on any date or dates in any  month or  months  subsequent  to the  month of  prepayment,  including  Insurance
Proceeds and Repurchase  Proceeds,  but excluding the principal  portion of Net  Liquidation  Proceeds  received at the time a Mortgage
Loan becomes a Liquidated Mortgage Loan.

         Private Certificates:  The Non-Offered Certificates.

         Prospectus:  The prospectus,  dated March 20, 2007, as supplemented by the prospectus  supplement dated April 27, 2007 (as the
same may be supplemented from time to time), relating to the offering of the Offered Certificates.

         QIB:  A Qualified Institutional Buyer as defined in Rule 144A promulgated under the Securities Act.

         Qualified  Insurer:  Any insurance  company duly  qualified as such under the laws of the state or states in which the related
Mortgaged  Property or Mortgaged  Properties is or are located,  duly  authorized  and licensed in such state or states to transact the
type of insurance  business in which it is engaged and approved as an insurer by the Servicer,  so long as the claims paying ability of
which is  acceptable to the Rating  Agencies for  pass-through  certificates  having the same rating as the  Certificates  rated by the
Rating Agencies as of the Closing Date.

         Rating Agency:  Each of Moody's and S&P.

         Realized Loss:  Any (i) Bankruptcy  Loss or (ii) as to any Liquidated  Mortgage Loan, (x) the Outstanding  Principal Balance of
such  Liquidated  Mortgage  Loan plus accrued and unpaid  interest  thereon at the Mortgage  Interest  Rate through the last day of the
month of such  liquidation,  less (y) the Net  Liquidation  Proceeds  with  respect to such  Mortgage  Loan and the  related  Mortgaged
Property.  In addition,  to the extent the Servicer receives Subsequent Recoveries with respect to any Mortgage Loan, the amount of the
Realized  Loss with  respect to that  Mortgage  Loan will be reduced to the extent  such  recoveries  are applied to reduce the Current
Principal  Amount of any Class of  Certificates  (other  than the Class XP,  Class X,  Class  B-IO and  Residual  Certificates)  on any
Distribution  Date. With respect to each Mortgage Loan which has become the subject of a Deficient  Valuation,  if the principal amount
due under the related  Mortgage Note has been reduced,  then "Realized  Loss" is the difference  between the principal  balance of such
Mortgage Loan outstanding  immediately prior to such Deficient  Valuation and the principal balance of such Mortgage Loan as reduced by
the Deficient Valuation.

         Record Date:  For each Class of Offered  Certificates  (other than the Class I-X Certificates) and for any Distribution  Date,
the Business Day prior to such Distribution  Date. For each Class of Class I-X Certificates and Non-Offered  Certificates,  and for any
Distribution Date, the last Business Day of the calendar month preceding the month in which such Distribution Date occurs.

         Reference  Bank:  A leading  bank  selected by the  Trustee  that is engaged in  transactions  in  Eurodollar  deposits in the
international Eurocurrency market.

         Reference Bank Rate: With respect to any Interest Accrual Period, the arithmetic mean, rounded upwards,  if necessary,  to the
nearest  whole  multiple of  0.03125%,  of the offered  rates for United  States  dollar  deposits for one month that are quoted by the
Reference  Banks as of 11:00  a.m.,  New York City  time,  on the  related  interest  determination  date to prime  banks in the London
interbank  market for a period of one month in amounts  approximately  equal to the aggregate  Current  Principal Amount of the Offered
Certificates  for such Interest  Accrual  Period,  provided that at least two such Reference Banks provide such rate. If fewer than two
offered  rates appear,  the Reference  Bank Rate will be the  arithmetic  mean,  rounded  upwards,  if necessary,  to the nearest whole
multiple of 0.03125%,  of the rates quoted by one or more major banks in New York City,  selected by the Trustee, as of 11:00 a.m., New
York City time, on such date for loans in U.S.  dollars to leading  European  banks for a period of one month in amounts  approximately
equal to the aggregate Current Principal Amount of the Offered Certificates.

         Regulation AB: Subpart  229.1100 - Asset Backed  Securities  (Regulation  AB), 17 C.F.R.  §§229.1100-229.1123,  as such may be
amended  from time to time,  and subject to such  clarification  and  interpretation  as have been  provided by the  Commission  in the
adopting release  (Asset-Backed  Securities,  Securities Act Release No. 33-8518,  70 Fed. Reg. 1,506,  1,531 (Jan. 7, 2005)) or by the
staff of the Commission, or as may be provided by the Commission or its staff from time to time.

         Reinvestment  Agreements:  One or more  reinvestment  agreements,  acceptable to the Rating Agencies,  from a bank,  insurance
company or other corporation or entity (including the Trustee).
         Relief Act:  The Servicemembers' Civil Relief Act, as amended, or similar state law.

         Relief  Act  Mortgage  Loan:  Any  Mortgage  Loan as to which  the  Scheduled  Payment  thereof  has been  reduced  due to the
application of the Relief Act.

         Remaining  Excess Spread:  With respect to any  Distribution  Date and each Loan Group,  the related  Excess Spread  remaining
after distribution of any related Extra Principal Distribution Amount for such Distribution Date.

         Remaining  Pre-Funded  Amount:  With respect to each Loan Group, the amount equal to the related  Pre-Funded  Amount minus the
amount equal to 100% of the aggregate Stated  Principal  Balance of the Subsequent  Mortgage Loans  transferred to each such Loan Group
during the Pre-Funding Period.

         REMIC: A "real estate mortgage investment conduit" within the meaning of Section 860D of the Code.

         REMIC Administrator:  The Trustee;  provided that if the REMIC Administrator is found by a court of competent  jurisdiction to
no longer be able to fulfill its obligations as REMIC  Administrator  under this Agreement the Servicer shall appoint a successor REMIC
Administrator, subject to assumption of the REMIC Administrator obligations under this Agreement.

         REMIC Opinion:  An Opinion of Independent  Counsel,  to the effect that the proposed action described therein would not, under
the REMIC  Provisions,  (i) cause any 2007-AR4 REMIC to fail to qualify as a REMIC while any regular interest in such 2007-AR4 REMIC is
outstanding,  (ii) result  in a tax on  prohibited  transactions  with  respect to any  2007-AR4  REMIC or  (iii) constitute  a taxable
contribution to any 2007-AR4 REMIC after the Startup Day.

         REMIC  Provisions:  The  provisions  of the federal  income tax law relating to REMICs,  which appear at Sections 860A through
860G of the Code, and related provisions and regulations promulgated thereunder, as the foregoing may be in effect from time to time.

         REMIC Regular Interest:  Any of the REMIC I Regular  Interests,  REMIC II Regular  Interests,  REMIC III Regular Interests and
REMIC IV Regular Interests.

         REMIC I:  The  segregated  pool of  assets,  with  respect  to which a REMIC  election  is made  pursuant  to this  Agreement,
exclusive of any assets held in the Final Maturity Reserve Account, consisting of:

         (a)      the Group I Mortgage Loans and the related Mortgage Files and collateral securing such Mortgage Loans,

         (b)      all payments on and  collections  in respect of the Group I Mortgage  Loans due after the Cut-off Date as shall be on
deposit in the Custodial  Account or in the  Distribution  Account (other than amounts  representing  Prepayment  Charges in respect of
Prepayment Charge Loans) and identified as belonging to the Trust Fund,

         (c)      property that secured a Group I Mortgage  Loan and that has been  acquired for the benefit of the  Certificateholders
by foreclosure or deed in lieu of foreclosure,

         (d)      the hazard insurance policies and Primary Mortgage Insurance Policy, if any, and

         (e)      all proceeds of clauses (a) through (d) above.

         REMIC I Available Distribution Amount:  For any Distribution Date, the Available Funds with respect to Loan Group I.

         REMIC I Distribution  Amount: On each  Distribution  Date, the REMIC I Available  Distribution  Amount, in the following order
of priority,  shall be distributed by REMIC I to REMIC III on account of the REMIC I Regular  Interests and to the Holders of the Class
R Certificates in respect of Component I thereof:

                           (i)      to REMIC III as the holder of REMIC I Regular  Interests,  pro rata,  in an amount equal to (A) the
         Uncertificated  Accrued Interest for each such REMIC I Regular Interest for such Distribution  Date reduced,  in each case, by
         any Net Deferred  Interest  allocated to such REMIC I Regular  Interest for such  Distribution  Date,  plus (B) any amounts in
         respect thereof remaining unpaid from previous Distribution Dates;

                           (ii)     to REMIC III as the holder of REMIC I Regular  Interests  LT1, LT2, LT3 and LT4, in an amount equal
         to the  remainder of the REMIC I Available  Distribution  Amount after the  distributions  made  pursuant to clause (i) above,
         allocated as follows:

                                    (A)     in  respect of REMIC I Regular  Interests  LT2,  LT3 and LT4,  their  respective  Principal
                           Distribution Amounts;

                                    (B)     in  respect  of  REMIC I  Regular  Interest  LT1 any  remainder  until  the  Uncertificated
                           Principal Balance thereof is reduced to zero;

                                    (C)     any remainder in respect of each of REMIC I Regular  Interests  (other than REMIC I Regular
                           Interests LT1 and W), pro rata according to their respective  Uncertificated  Principal  Balances as reduced
                           by the  distributions  deemed made pursuant to (A) above,  until their respective  Uncertificated  Principal
                           Balances are reduced to zero; and

                           (iii)    any remaining amounts to the Holders of the Class R Certificates in respect of Component I thereof.

         REMIC I Interest:  The REMIC I Regular Interests and Component I of the Class R Certificates.

         REMIC I Net Deferred  Interest:  Net Deferred  Interest for Loan Group I for any Distribution Date shall be allocated to REMIC
I Regular  Interest  LT1 in  reduction of the portion of the  Uncertificated  Accrued  Interest  thereon  distributable  on the related
Distribution Date and shall result in an increase in the Uncertificated Principal Balance thereof to the extent of such reduction.

         REMIC I Principal  Reduction Amounts:  For any Distribution  Date, the amounts by which the Uncertificated  Principal Balances
of the REMIC I  Regular  Interests will be reduced on such  Distribution  Date by the allocation of REMIC I Realized Losses and REMIC I
Net Deferred Interest and the distribution of principal, determined as follows:

                  For purposes of the succeeding formulas the following symbols shall have the meanings set forth below:

                  Y1 =     the Uncertificated  Principal Balance of REMIC I Regular Interest LT1 after distributions and the allocation
of REMIC I Net Deferred Interest and REMIC I Realized Losses on the prior Distribution Date.

                  Y2 =     the Uncertificated  Principal Balance of REMIC I Regular Interest LT2 after distributions and the allocation
of REMIC I Realized Losses on the prior Distribution Date.

                  Y3 =     the Uncertificated  Principal Balance of REMIC I Regular Interest LT3 after distributions and the allocation
of REMIC I Realized Losses on the prior Distribution Date.

                  Y4 =     the Uncertificated  Principal Balance of REMIC I Regular Interest LT4 after distributions and the allocation
of REMIC I Realized Losses on the prior Distribution Date (note:  Y3 = Y4).

                  ΔY1 =    the REMIC I Regular Interest LT1 Principal Reduction Amount.

                  ΔY2 =    the REMIC I Regular Interest LT2 Principal Reduction Amount.

                  ΔY3 =    the REMIC I Regular Interest LT3 Principal Reduction Amount.

                  ΔY4 =    the REMIC I Regular Interest LT4 Principal Reduction Amount.

                  P0 =     the aggregate  Uncertificated Principal Balance of the REMIC I Regular Interests after distributions and the
allocation of REMIC I Realized Losses and REMIC I Net Deferred Interest on the prior Distribution Date.

                  P1 =     the aggregate  Uncertificated Principal Balance of the REMIC I Regular Interests after distributions and the
allocation of REMIC I Realized Losses and REMIC I Net Deferred Interest to be made on such Distribution Date.

                  ΔP =     P0 - P1 = the aggregate of the REMIC I Principal Reduction Amounts.

                        =  the aggregate of the REMIC I Net Deferred  Interest and principal  portions of REMIC I Realized Losses to be
allocated  to,  and the  principal  distributions  to be made  on,  the  Group I  Certificates  on such  Distribution  Date  (including
distributions of accrued and unpaid interest on the Class I-X and Class I-B-IO Certificates for prior Distribution Dates).

                  R0 =     the  Modified  Net Rate Cap for the  Certificates  related  Loan  Group I after  giving  effect  to  amounts
distributed and REMIC I Realized Losses and REMIC I Net Deferred Interest allocated on the prior Distribution Date.

                  R1 =     the Modified Net Rate Cap for the Certificates  related to Loan Group I after giving effect to amounts to be
distributed and REMIC I Realized Losses and REMIC I Net Deferred Interest to be allocated on such Distribution Date.

                  α =      (Y2 + Y3)/P0.  The initial  value of α on the Closing Date for use on the first  Distribution  Date shall be
0.0001.

                  γ0 =     the lesser of (A) the sum for all Classes of Group I Certificates  (other than the Class I-B-IO Certificates
and the Class I-X  Certificates)  of the product for each Class of (i) the monthly  interest  rate (as limited by the Modified Net Rate
Cap, if applicable) for such Class applicable for  distributions to be made on such  Distribution  Date and (ii) the aggregate  Current
Principal  Amount for such Class after  distributions  and the allocation of REMIC I Realized Losses and REMIC I Net Deferred  Interest
on the prior Distribution Date and (B) R0*P0.

                  γ1  =    the lesser of (A) the sum for all Classes of Group I Certificates  (other than the Class I-B-IO Certificates
and the Class I-X  Certificates)  of the product for each Class of (i) the monthly  interest  rate (as limited by the Modified Net Rate
Cap, if applicable)  for such Class  applicable for  distributions  to be made on the next  succeeding  Distribution  Date and (ii) the
aggregate  Current  Principal Amount for such Class after  distributions  and the allocation of REMIC I Realized Losses and REMIC I Net
Deferred Interest to be made on such Distribution Date and (B) R1*P1.

                  Then, based on the foregoing definitions:

                  ΔY1 =    ΔP - ΔY2 - ΔY3 - ΔY4;

                  ΔY2 =    (α/2){( γ0R1 - γ1R0)/R0R1};

                  ΔY3 =    αΔP - ΔY2; and

                  ΔY4 =    ΔY3.

                  if both ΔY2 and ΔY3, as so determined, are non-negative numbers.  Otherwise:

                  (1)      If ΔY2, as so determined, is negative, then

                  ΔY2 = 0;

                  ΔY3 = α{γ1R0P0 - γ0R1P1}/{γ1R0};

                  ΔY4 = ΔY3; and

                  ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

                  (2)      If ΔY3, as so determined, is negative, then

                  ΔY3 = 0;

                  ΔY2 = α{γ0R1P1 - γ1R0P0}/{2R1R0P1 -  γ1R0};

                  ΔY4 = ΔY3; and

         ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

         REMIC I Realized  Losses:  For any  Distribution  Date,  Realized Losses on Mortgage Loans in Loan Group I for the related Due
Period  shall be allocated to REMIC I Regular  Interests  LT1,  LT2,  LT3 and LT4 as follows:  The  interest  portion of such  Realized
Losses, if any, shall be allocated to such REMIC I Regular  Interests,  pro rata according to the amount of interest accrued but unpaid
thereon,  in  reduction  thereof.  Any  interest  portion of such  Realized  Losses in excess of the amount  allocated  pursuant to the
preceding  sentence  shall be treated as a principal  portion of Realized  Losses not  attributable  to any specific  Mortgage Loan and
allocated  pursuant to the  succeeding  sentences.  The principal  portion of such  Realized  Losses shall be allocated to such REMIC I
Regular  Interests as follows:  (1) first, to REMIC I Regular  Interests LT2, LT3 and LT4, pro rata according to their respective REMIC
I Principal  Reduction  Amounts,  provided that such  allocation to such REMIC I Regular  Interests  shall not exceed their  respective
REMIC I Principal  Reduction  Amounts for such  Distribution  Date, and (2) second,  any Realized  Losses not allocated to such REMIC I
Regular Interests pursuant to the proviso of clause (1) above shall be allocated to REMIC I Regular Interest LT1.

         REMIC I  Regular  Interest:  Any of the  separate  non-certificated  beneficial  ownership  interests  in REMIC I set forth in
Section 5.01(c)  and issued  hereunder and designated as a "regular  interest" in REMIC I.  Each REMIC I Regular  Interest shall accrue
interest at the  Uncertificated  Pass-Through  Rate  specified  for such  REMIC I  Regular  Interest in  Section 5.01(c),  and shall be
entitled to  distributions  of  principal,  subject to the terms and  conditions  hereof,  in an aggregate  amount equal to its initial
Uncertificated  Principal Balance as set forth in  Section 5.01(c).  The designations for the respective  REMIC I Regular Interests are
set forth in Section 5.01(c).

         REMIC I Regular Interest LT1 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of the REMIC I
Regular Interest LT1 Principal  Reduction Amount for such  Distribution  Date over the REMIC I Realized Losses and REMIC I Net Deferred
Interest allocated to REMIC I Regular Interest LT1 on such Distribution Date.

         REMIC I Regular Interest LT2 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of the REMIC I
Regular  Interest LT2 Principal  Reduction  Amount for such  Distribution  Date over the REMIC I Realized  Losses  allocated to REMIC I
Regular Interest LT2 on such Distribution Date.

         REMIC I Regular Interest LT3 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of the REMIC I
Regular  Interest LT3 Principal  Reduction  Amount for such  Distribution  Date over the REMIC I Realized  Losses  allocated to REMIC I
Regular Interest LT3 on such Distribution Date.

         REMIC I Regular Interest LT4 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of the REMIC I
Regular  Interest LT4 Principal  Reduction  Amount for such  Distribution  Date over the REMIC I Realized  Losses  allocated to REMIC I
Regular Interest LT4 on such Distribution Date.

         REMIC II:  The  segregated  pool of assets,  with  respect  to which a REMIC  election  is made  pursuant  to this  Agreement,
consisting of:

         (a)      the Group II Mortgage Loans and the related Mortgage Files and collateral securing such Mortgage Loans,

         (b)      all payments on and  collections  in respect of the Group II Mortgage Loans due after the Cut-off Date as shall be on
deposit in the Custodial  Account or in the  Distribution  Account (other than amounts  representing  Prepayment  Charges in respect of
Prepayment Charge Loans) and identified as belonging to the Trust Fund,

         (c)      property that secured a Group II Mortgage  Loan and that has been acquired for the benefit of the  Certificateholders
by foreclosure or deed in lieu of foreclosure,

         (d)      the hazard insurance policies and Primary Mortgage Insurance Policy, if any, and

         (e)      all proceeds of clauses (a) through (d) above.

         REMIC II Available Distribution Amount:  For any Distribution Date, the Available Funds with respect to Loan Group II.

         REMIC II Distribution  Amount: On each Distribution Date, the REMIC II Available  Distribution  Amount, in the following order
of  priority,  shall be  distributed  by REMIC II to REMIC III on account of the REMIC II Regular  Interests  and to the Holders of the
Class R Certificates in respect of Component II thereof:

                           (i)      to REMIC III as the holder of the REMIC II Regular  Interests,  pro rata, in an amount equal to (A)
         the  Uncertificated  Accrued  Interest for each such REMIC II Regular  Interest for such  Distribution  Date reduced,  in each
         case,  by any Net Deferred  Interest  allocated to such REMIC II Regular  Interest for such  Distribution  Date,  plus (B) any
         amounts in respect thereof remaining unpaid from previous Distribution Dates;

                           (ii)     to REMIC III as the holder of the REMIC II  Regular  Interests, in an amount equal to the remainder
         of the REMIC II Available Distribution Amount after the distributions made pursuant to clause (i) above, allocated as follows:

                           (A)      in respect of REMIC II Regular  Interests  LT6,  LT7 and LT8,  their  respective  Principal
                           Distribution Amounts;

                           (B)      in  respect of REMIC II Regular  Interest  LT5 any  remainder  until the  Uncertificated  Principal
                           Balance thereof is reduced to zero;

                           (C)      any  remainder  in respect of each of the REMIC II Regular  Interests  (other than REMIC II Regular
                           Interest LT5), pro rata according to their respective  Uncertificated  Principal  Balances as reduced by the
                           distributions  deemed made pursuant to (A) above, until their respective  Uncertificated  Principal Balances
                           are reduced to zero; and

                           (iii)    any remaining amounts to the Holders of the Class R Certificates in respect of Component II thereof.

         REMIC II Interest:  The REMIC II Regular Interests and Component II of the Class R Certificates.

         REMIC II Net Deferred  Interest:  Net  Deferred  Interest  for Loan Group II for any  Distribution  Date shall be allocated to
REMIC II Regular Interest LT5 in reduction of the portion of the Uncertificated  Accrued Interest thereon  distributable on the related
Distribution Date and shall result in an increase in the Uncertificated Principal Balance thereof to the extent of such reduction.

         REMIC II Principal  Reduction Amounts:  For any Distribution Date, the amounts by which the Uncertificated  Principal Balances
of the REMIC II Regular  Interests will be reduced on such  Distribution  Date by the allocation of REMIC II Realized  Losses and REMIC
II Net Deferred Interest and the distribution of principal, determined as follows:

                  For purposes of the succeeding formulas the following symbols shall have the meanings set forth below:

                  Y5 =     the  Uncertificated  Principal  Balance  of  REMIC II  Regular  Interest  LT5  after  distributions  and the
allocation of REMIC II Net Deferred Interest and REMIC II Realized Losses on the prior Distribution Date.

                  Y6 =     the  Uncertificated  Principal  Balance  of  REMIC II  Regular  Interest  LT6  after  distributions  and the
allocation of REMIC II Realized Losses on the prior Distribution Date.

                  Y7 =     the Uncertificated  Principal Balance of REMIC II Regular Interest LT7 after  distributions and the
allocation of REMIC II Realized Losses on the prior Distribution Date.

                  Y8 =     the Uncertificated  Principal Balance of REMIC II Regular Interest LT8 after  distributions and the
allocation of REMIC II Realized Losses on the prior Distribution Date. (note:  Y7 = Y8).

                  ΔY5 =    the REMIC II Regular Interest LT5 Principal Reduction Amount.

                  ΔY6 =    the REMIC II Regular Interest LT6 Principal Reduction Amount.

                  ΔY7 =    the REMIC II Regular Interest LT7 Principal Reduction Amount.

                  ΔY8 =    the REMIC II Regular Interest LT8 Principal Reduction Amount.

                  Q0 =     the aggregate  Uncertificated  Principal Balance of the REMIC II Regular  Interests after  distributions and
the allocation of REMIC II Realized Losses and REMIC II Net Deferred Interest on the prior Distribution Date.

                  Q1 =     the aggregate  Uncertificated  Principal Balance of the REMIC II Regular  Interests after  distributions and
the allocation of REMIC II Realized Losses and REMIC II Net Deferred Interest to be made on such Distribution Date.

                  ΔQ =     Q0 - Q1 = the aggregate of the REMIC II Principal Reduction Amounts.

                  =        the aggregate of the REMIC II Net Deferred  Interest and principal  portions of REMIC II Realized  Losses to
be allocated  to, and the  principal  distributions  to be made on, the Group II  Certificates  on such  Distribution  Date  (including
distributions of accrued and unpaid interest on the Class II-B-IO Certificates for prior Distribution Dates).

                  S0 =     the weighted  average  (stated as a monthly  rate) of the Net Rates on the  Mortgage  Loans in Loan Group II
after giving  effect to amounts  distributed  and REMIC II Realized  Losses and REMIC II Net Deferred  Interest  allocated on the prior
Distribution Date.

                  S1 =     the weighted  average  (stated as a monthly  rate) of the Net Rates on the  Mortgage  Loans in Loan Group II
after giving effect to amounts to be  distributed  and REMIC II Realized  Losses and REMIC II Net Deferred  Interest to be allocated on
such Distribution Date.

                  β =      (Y6 + Y7)/Q0.  The initial  value of β on the Closing Date for use on the first  Distribution  Date shall be
0.0001.

                  Γ0 =     the  lesser  of (A) the sum for all  Classes  of  Group  II  Certificates  (other  than  the  Class  II-B-IO
Certificates)  of the  product for each Class of (i) the  monthly  interest  rate (as limited by the Net Rate Cap for Loan Group II, if
applicable) for such Class applicable for  distributions to be made on such  Distribution Date and (ii) the aggregate Current Principal
Amount for such Class after  distributions  and the  allocation of REMIC II Realized  Losses and REMIC II Net Deferred  Interest on the
prior Distribution Date and (B) S0*Q0.

                  Γ1  =    the  lesser  of (A) the sum for all  Classes  of  Group  II  Certificates  (other  than  the  Class  II-B-IO
Certificates)  of the  product for each Class of (i) the  monthly  interest  rate (as limited by the Net Rate Cap for Loan Group II, if
applicable) for such Class  applicable for  distributions  to be made on the next succeeding  Distribution  Date and (ii) the aggregate
Current  Principal Amount for such Class after  distributions  and the allocation of REMIC II Realized Losses and REMIC II Net Deferred
Interest to be made on such Distribution Date and (B) S1*Q1.

                  Then, based on the foregoing definitions:

                  ΔY5 =    ΔQ - ΔY6 - ΔY7 - ΔY8;

                  ΔY6 =    (β/2){(Γ0S1 - Γ1S0)/S0S1};

                  ΔY7 =    βΔQ - ΔY6; and

                  ΔY8 =    ΔY7.

                  if both ΔY6 and ΔY7, as so determined, are non-negative numbers.  Otherwise:

                  (1)      If ΔY6, as so determined, is negative, then

                  ΔY6 = 0;

                  ΔY7 = β{Γ1S0Q0 - Γ0S1Q1}/{Γ1S0};

                  ΔY8 = ΔY7; and

                  ΔY5 = ΔQ - ΔY6 - ΔY7 - ΔY8.

                  (2)      If ΔY7, as so determined, is negative, then

                  ΔY7 = 0;

                  ΔY6 = β{Γ1S0Q0 - Γ0S1Q1}/{2S1S0Q1 -  Γ1S0};

                  ΔY8 = ΔY7; and

                  ΔY5 = ΔQ - ΔY6 - ΔY7 - ΔY8.

         REMIC II Realized Losses:  For any Distribution  Date,  Realized Losses on Mortgage Loans in Loan Group II for the related Due
Period  shall be allocated to REMIC II Regular  Interests  LT5,  LT6,  LT7 and LT8 as follows:  The interest  portion of such  Realized
Losses,  if any,  shall be  allocated to such REMIC II Regular  Interests,  pro rata  according  to the amount of interest  accrued but
unpaid thereon,  in reduction  thereof.  Any interest portion of such Realized Losses in excess of the amount allocated pursuant to the
preceding  sentence  shall be treated as a principal  portion of Realized  Losses not  attributable  to any specific  Mortgage Loan and
allocated  pursuant to the  succeeding  sentences.  The principal  portion of such Realized  Losses shall be allocated to such REMIC II
Regular  Interests as follows:  (1) first, to REMIC II Regular Interests LT6, LT7 and LT8, pro rata according to their respective REMIC
II Principal  Reduction  Amounts,  provided that such allocation to such REMIC II Regular  Interests shall not exceed their  respective
REMIC II Principal  Reduction  Amounts for such Distribution  Date, and (2) second,  any Realized Losses not allocated to such REMIC II
Regular Interests pursuant to the proviso of clause (1) above shall be allocated to REMIC II Regular Interest LT5.

         REMIC II  Regular  Interest:  Any of the separate  non-certificated  beneficial  ownership  interests in REMIC II set forth in
Section 5.01(c)  and issued hereunder and designated as a "regular  interest" in REMIC II.  Each REMIC II Regular Interest shall accrue
interest at the  Uncertificated  Pass-Through  Rate  specified  for such REMIC II  Regular  Interest in  Section 5.01(c),  and shall be
entitled to  distributions  of  principal,  subject to the terms and  conditions  hereof,  in an aggregate  amount equal to its initial
Uncertificated  Principal Balance as set forth in  Section 5.01(c).  The designations for the respective REMIC II Regular Interests are
set forth in Section 5.01(c).

         REMIC II Regular Interest LT5 Principal  Distribution  Amount:  For any Distribution Date, the excess, if any, of the REMIC II
Regular  Interest  LT5  Principal  Reduction  Amount  for such  Distribution  Date over the REMIC II  Realized  Losses and REMIC II Net
Deferred Interest allocated to REMIC II Regular Interest LT5 on such Distribution Date.

         REMIC II Regular Interest LT6 Principal  Distribution  Amount:  For any Distribution Date, the excess, if any, of the REMIC II
Regular  Interest LT6 Principal  Reduction  Amount for such  Distribution  Date over the REMIC II Realized Losses allocated to REMIC II
Regular Interest LT6 on such Distribution Date.

         REMIC II Regular Interest LT7 Principal  Distribution  Amount:  For any Distribution Date, the excess, if any, of the REMIC II
Regular  Interest LT7 Principal  Reduction  Amount for such  Distribution  Date over the REMIC II Realized Losses allocated to REMIC II
Regular Interest LT7 on such Distribution Date.

         REMIC II Regular Interest LT8 Principal  Distribution  Amount:  For any Distribution Date, the excess, if any, of the REMIC II
Regular  Interest LT8 Principal  Reduction  Amount for such  Distribution  Date over the REMIC II Realized Losses allocated to REMIC II
Regular Interest LT8 on such Distribution Date.

         REMIC  III:  That  group of assets  contained  in the  Trust  Fund  designated  as a REMIC  consisting  of the REMIC I Regular
Interests and the REMIC II Regular Interests and any proceeds thereof.

         REMIC III Available  Distribution  Amount:  For any  Distribution  Date,  the amounts deemed  distributed  with respect to the
REMIC I Regular Interests and the REMIC II Regular Interests pursuant to Section 6.07.

         REMIC III  Distribution  Amount:  For any  Distribution  Date,  the REMIC III  Available  Distribution  Amount shall be deemed
distributed  by REMIC III to the  Holders of the  Certificates  (other  than the  Residual,  Class B-IO and Class XP  Certificates)  on
account of the REMIC III Regular Interests (other than REMIC III Regular Interests I-B-IO, I-B-IO-P,  II-B-IO and II-B-IO-P),  to REMIC
IV on account of REMIC III Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I and II-B-IO-P and to the holders of Class R Certificates
in respect of Component III thereof,  as follows:  to each REMIC III Regular  Interest in respect of  Uncertificated  Accrued  Interest
thereon and the Uncertificated  Principal Balance thereof,  the amount distributed in respect of interest and principal on the Class or
Classes of  Certificates  bearing the same  designation  (with such amounts  having the same  character  as interest or principal  with
respect to the REMIC III  Regular  Interest  as they have with  respect to such  Certificates),  except  that (1) no amount paid to any
Certificate  in respect of any Basis Risk  Shortfall  or Basis  Risk  Shortfall  Carry-Forward  Amount or, in the case of the Class I-A
Certificates or Class I-B  Certificates,  in respect of interest accrued at a Pass-Through Rate in excess of the Modified Net Rate Cap,
shall be included in the amount paid in respect of the related  REMIC III Regular  Interest and (2) any amount paid in respect of Basis
Risk Shortfall  Carry-Forward Amounts and, in the case of the Class I-A and Class I-B Certificates,  interest accrued at a Pass-Through
Rate in excess of the Modified  Net Rate Cap,  shall be deemed paid with  respect to REMIC III Regular  Interest  I-B-IO-I or REMIC III
Regular Interest  II-B-IO-I,  as applicable,  in respect of accrued and unpaid interest thereon.  Any remaining amount of the REMIC III
Available Distribution Amount shall be distributed to the Holders of the Class R Certificates in respect of Component III thereof.

         REMIC III Interests:  The REMIC III Regular Interests and Component III of the Class R Certificates.

         REMIC III Net  Deferred  Interest:  Net  Deferred  Interest  for any  Distribution  Date shall be  allocated  to the REMIC III
Regular  Interests  to the same  extent  that Net  Deferred  Interest  is  allocated  to the  Class of  Certificates  bearing  the same
designation,  except that any Net  Deferred  Interest  allocated  to a Class of Class I-A  Certificates  or Class I-B  Certificates  in
respect of interest  accrued  thereon at a Pass-Through  Rate in excess of the Modified Net Rate Cap, if  applicable,  shall instead be
allocated to REMIC III Regular Interest I-B-IO-I.

         REMIC III Regular  Interest:  Any of the separate  beneficial  ownership  interests in REMIC III set forth in  Section 5.01(c)
and issued  hereunder and  designated as a "regular  interest" in REMIC III.  Each  REMIC III  Regular  Interest  (other than REMIC III
Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I and  II-B-IO-P)  shall accrue  interest at the  Pass-Through  Rate for the Class of
Certificates bearing the same designation  specified in Section 5.01(c),  modified as provided in the footnotes of the REMIC III table,
if applicable.  REMIC III Regular  Interest  I-B-IO-I shall accrue interest at the Class I-B-IO  Pass-Through  Rate.  REMIC III Regular
Interest  II-B-IO-I shall accrue interest at the Class II-B-IO  Pass-Through  Rate. REMIC III Regular Interests  I-B-IO-P and II-B-IO-P
shall accrue no interest.  Each REMIC III Regular  Interest (other than REMIC III Regular  Interests  I-B-IO-I and II-B-IO-I)  shall be
entitled to  distributions  of  principal,  subject to the terms and  conditions  hereof,  in an aggregate  amount equal to the Current
Principal Amount of the Class of Certificates  bearing the same designation as set forth in  Section 5.01(c).  The designations for the
respective REMIC III Regular Interests are set forth in Section 5.01(c).

         REMIC IV: That group of assets  contained in the Trust Fund  designated as a REMIC  consisting of REMIC III Regular  Interests
I-B-IO-I, I-B-IO-P, II-B-IO-I and II-B-IO-P and any proceeds thereof.

         REMIC IV Available  Distribution  Amount:  For any Distribution Date, the amounts deemed distributed with respect to REMIC III
Regular Interests I-B-IO-I, I-B-IO-P, II-B-IO-I and II-B-IO-P pursuant to Section 6.07.

         REMIC IV  Distribution  Amount:  For any  Distribution  Date,  the  REMIC IV  Available  Distribution  Amount  shall be deemed
distributed  by REMIC IV to the Holders of the Class  I-B-IO  Certificates  the amounts  deemed  distributed  with respect to REMIC III
Regular  Interests  I-B-IO-I and I-B-IO-P and to the Holders of the Class II-B-IO  Certificates  the amounts  deemed  distributed  with
respect to REMIC III Regular Interests II-B-IO-I and II-B-IO-P.

         REMIC IV Interests:  The REMIC IV Regular Interests and the Class R-X Certificates.

         REMIC IV Regular Interests:  The separate  beneficial  ownership interests in REMIC IV set forth in Section 5.01(c) and issued
hereunder  and  designated  as  "regular  interests"  in  REMIC IV.  The  REMIC IV  Regular  Interests  shall  accrue  interest  at the
Uncertificated  Pass-Through  Rate specified for the REMIC IV Regular Interests in  Section 5.01(c).  The designations for the REMIC IV
Regular Interests are set forth in Section 5.01(c).

         REO  Acquisition:  The acquisition by the Servicer on behalf of the Trustee for the benefit of the  Certificateholders  of any
REO Property pursuant to Section 3.15.

         REO  Disposition:  As to any REO  Property,  a  determination  by the Servicer  that it has received all  Insurance  Proceeds,
Liquidation  Proceeds,  REO Proceeds and other payments and recoveries  (including proceeds of a final sale) which the Servicer expects
to be finally recoverable from the sale or other disposition of the REO Property.

         REO Proceeds:  Proceeds, net of expenses, received in respect of any REO Property.

         REO Property:  A Mortgaged Property acquired in the name of the Trust, for the benefit of  Certificateholders,  by foreclosure
or deed-in-lieu of foreclosure in connection with a defaulted Mortgage Loan.

         Reportable Event:  As defined in Section 3.18(a)(iii).

         Repurchase  Price:  With  respect to any  Mortgage  Loan (or any  property  acquired  with  respect  thereto)  required  to be
repurchased by the Sponsor pursuant to the Mortgage Loan Purchase  Agreement,  a Subsequent Mortgage Loan Purchase Agreement or Article
II or Section 3.20 of this  Agreement,  an amount equal to the excess of (i) the sum of (a) 100% of the Outstanding  Principal  Balance
of such Mortgage Loan as of the date of repurchase (or if the related  Mortgaged  Property was acquired with respect  thereto,  100% of
the  Outstanding  Principal  Balance at the date of the  acquisition),  (b) accrued but unpaid  interest on the  Outstanding  Principal
Balance at the related  Mortgage  Interest Rate,  through and including the last day of the month of repurchase,  and (c) any costs and
damages (if any)  incurred by the Trust in connection  with any  violation of such  Mortgage  Loan of any predatory or abusive  lending
laws over (ii) any portion of the Servicing Compensation, Monthly Advances and advances payable to the purchaser of the Mortgage Loan.

         Repurchase  Proceeds:  The Repurchase  Price in connection  with any repurchase of a Mortgage Loan by the Sponsor and any cash
deposit in connection with the substitution of a Mortgage Loan.

         Request for Release:  A request for release in the form attached hereto as Exhibit D.

         Required  Insurance  Policy:  With respect to any Mortgage Loan, any insurance  policy which is required to be maintained from
time to time under this Agreement with respect to such Mortgage Loan.

         Reserve Fund:  The separate trust account created and maintained by the Trustee pursuant to Section 4.08.

         Residual Certificates:  The Class R Certificates and the Class R-X Certificates.

         Responsible  Officer:  Any  officer  assigned  to the  Corporate  Trust  Office of the  Trustee  (or any  successor  thereto),
including any Vice  President,  Assistant  Vice  President,  Trust  Officer,  any Assistant  Secretary,  any trust officer or any other
officer of the Trustee customarily  performing  functions similar to those performed by any of the above designated officers and having
direct  responsibility  for the  administration  of this  Agreement,  and any other  officer of the  Trustee  to whom a matter  arising
hereunder may be referred.

         Rule 144A Certificate:  The certificate to be furnished by each purchaser of a Private  Certificate  (which is also a Physical
Certificate) which is a Qualified  Institutional  Buyer as defined under Rule 144A promulgated under the Securities Act,  substantially
in the form set forth as Exhibit F-2 hereto.

         S&P:  Standard & Poor's Ratings Services, a division of The McGraw-Hill Companies, Inc., and its successors in interest.

         Sarbanes-Oxley  Act:  The  Sarbanes-Oxley  Act of 2002 and the rules and regulations of the Commission  promulgated  thereunder
(including any interpretation thereof by the Commission's staff).

         Sarbanes-Oxley Certification:  As defined in Section 3.18(a)(iv).

         Scheduled  Payment:  With respect to any Mortgage Loan and any Due Period,  the scheduled payment or payments of principal and
interest due during such Due Period on such  Mortgage  Loan which either is payable by a Mortgagor in such Due Period under the related
Mortgage Note or, in the case of REO Property, would otherwise have been payable under the related Mortgage Note.

         Scheduled Principal:  The principal portion of any Scheduled Payment.

         Securities Act:  The Securities Act of 1933, as amended.

         Securities  Legend:  "THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS. THE HOLDER HEREOF,  BY PURCHASING THIS  CERTIFICATE,  AGREES THAT THIS
CERTIFICATE  MAY BE  REOFFERED,  RESOLD,  PLEDGED  OR  OTHERWISE  TRANSFERRED  ONLY IN  COMPLIANCE  WITH THE  SECURITIES  ACT AND OTHER
APPLICABLE  LAWS AND ONLY (1)  PURSUANT TO RULE 144A UNDER THE  SECURITIES  ACT ("RULE  144A") TO A PERSON  THAT THE HOLDER  REASONABLY
BELIEVES  IS A  QUALIFIED  INSTITUTIONAL  BUYER  WITHIN THE  MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN  ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER
IS BEING MADE IN  RELIANCE  ON RULE 144A OR (2) IN  CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN THE MEANING
THEREOF IN RULE  501(a)(1),  (2), (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY OWNERS COME WITHIN
SUCH PARAGRAPHS  PURCHASING NOT FOR  DISTRIBUTION  IN VIOLATION OF THE SECURITIES  ACT,  SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A
LETTER  SUBSTANTIALLY  IN THE FORM PROVIDED IN THE AGREEMENT  AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE TO
THE TRUSTEE THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS OR IN
EACH CASE IN  ACCORDANCE  WITH ALL  APPLICABLE  SECURITIES  LAWS OF THE  UNITED  STATES  AND ANY OTHER  APPLICABLE  JURISDICTION.  THIS
CERTIFICATE MAY NOT BE ACQUIRED  DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF, AN EMPLOYEE BENEFIT PLAN OR OTHER  RETIREMENT  ARRANGEMENT
(A "PLAN") THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME SECURITY ACT OF 1974, AS AMENDED,  AND/OR SECTION 4975 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED  TRANSFEREE
PROVIDES  THE TRUSTEE  WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE AND THE  SERVICER  AND ON WHICH THEY MAY RELY WHICH IS
SATISFACTORY TO THE TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE IS PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT
IN A NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS AMENDED,  OR
SECTION  4975 OF THE CODE AND WILL NOT  SUBJECT  THE  SERVICER  OR THE  TRUSTEE TO ANY  OBLIGATION  OR  LIABILITY  IN ADDITION TO THOSE
UNDERTAKEN IN THE AGREEMENT.

         Security  Instrument:  A written  instrument  creating a valid first lien on a Mortgaged  Property  securing a Mortgage  Note,
which may be any applicable  form of mortgage,  deed of trust,  deed to secure debt or security  deed,  including any riders or addenda
thereto.

         Senior  Certificates:  The Class  I-A-2,  Class I-A-2,  Underlying  Class  I-A-3,  Class I-X,  Class  II-A-1,  Class  II-A-2A,
Underlying Class II-A-2B and Class II-A-3 Certificates.

         Servicer:  As of the Closing Date, EMC and,  thereafter,  its respective  successors in interest that meet the  qualifications
of this Agreement.

         Servicing  Criteria:  The  "servicing  criteria" set forth in Item 1122(d) of Regulation  AB, as such may be amended from time
to time.

         Servicing  Fee: As to any Mortgage Loan and a  Distribution  Date, an amount equal to the product of (i) the Stated  Principal
Amount of such Mortgage Loan as of the Due Date in the month  preceding the month in which such  Distribution  Date occurs and (ii) the
Servicing  Fee Rate,  or, in the event of any payment of interest that  accompanies  a Principal  Prepayment in full during the related
Due Period made by the  Mortgagor  immediately  prior to such  prepayment,  interest at the  related  Servicing  Fee Rate on the Stated
Principal Amount of such Mortgage Loan for the period covered by such payment of interest.

         Servicing Fee Rate:  As to any Mortgage Loan, 0.375% per annum.

         Servicing  Modification:  Any  modification  of a Mortgage Loan which is effected by the Servicer in accordance with the terms
of Section 3.01.

         Servicing  Officer:  The  President or a Vice  President  or  Assistant  Vice  President  or other  authorized  officer of the
Servicer having direct  responsibility  for the  administration of this Agreement,  and any other authorized officer of the Servicer to
whom a matter arising hereunder may be referred.

         Sponsor:  EMC, as mortgage loan seller under the Mortgage Loan Purchase Agreement.

         Startup Day:  April 30, 2007.

         Stated Principal Balance:  With respect to any Mortgage Loan (including any Subsequent  Mortgage Loan) or related REO Property
and any Distribution  Date, the Outstanding  Principal  Balance thereof as of the Cut-off Date (taking account of the Principal Payment
to be made on such Due Date and  irrespective  of any  delinquency in its payment),  as specified in the  amortization  schedule at the
time  relating  thereto  (before any  adjustment  to such  amortization  schedule  by reason of any  bankruptcy  or similar  proceeding
occurring  after the Cut-off Date (other than a Deficient  Valuation)  or any  moratorium  or similar  waiver or grace period) plus any
amount by which the Principal  Balance thereof has been increased for Deferred  Interest  pursuant to the terms of the related Mortgage
Note on or prior to such Distribution  Date, minus the sum of (i) the principal  portion of the Scheduled  Payments due with respect to
such  Mortgage  Loan during each Due Period  ending prior to such  Distribution  Date (and  irrespective  of any  delinquency  in their
payment),  (ii) all  Principal  Prepayments  with respect to such  Mortgage  Loan  received  prior to or during the related  Prepayment
Period,  (iii) all  Liquidation  Proceeds to the extent  applied by the Servicer as  recoveries  of principal in  accordance  with this
Agreement  with respect to such  Mortgage  Loan,  that were received by the Servicer as of the close of business on the last day of the
calendar  month related to such  Distribution  Date and (iv) any Realized  Losses on such Mortgage Loan incurred prior to or during the
preceding calendar month. The Stated Principal Balance of a Liquidated Mortgage Loan shall equal zero.

         Stepdown  Date:  (a) With respect to Loan Group I, the earlier to occur of (i) the  Distribution  Date on which the  aggregate
Current  Principal  Amount of the Class I-A  Certificates  has been reduced to zero and (ii) the later to occur of (x) the Distribution
Date occurring in April 2010 and (y) the first  Distribution  Date for which the aggregate  Current Principal Amount of the Subordinate
Certificates in the Loan Group I plus the related  Overcollateralization  Amount divided by the aggregate Stated  Principal  Balance of
the Group I Mortgage  Loans plus any relating  amounts on deposit in the  Pre-Funding  Account is greater than or equal to (i) prior to
the Distribution  Date in May 2013,  27.125% and (ii) on or after the Distribution  Date in May 2013,  21.700%;  or (b) with respect to
Loan Group II, the earlier to occur of (i) the  Distribution  Date on which the aggregate  Current  Principal  Amount of the Class II-A
Certificates  has been  reduced to zero and (ii) the later to occur of (x) the  Distribution  Date  occurring in April 2010 and (y) the
first  Distribution  Date for which the aggregate  Current  Principal Amount of the Subordinate  Certificates in the Loan Group II plus
the related  Overcollateralization  Amount divided by the aggregate  Stated  Principal  Balance of the Group II Mortgage Loans plus any
relating  amounts on deposit in the  Pre-Funding  Account  is  greater  than or equal (i) prior to the  Distribution  Date in May 2013,
25.875% and (ii) on or after the Distribution Date in May 2013, 20.700%.

         Subcontractor:  Any vendor,  subcontractor  or other Person that is not responsible for the overall  servicing (as "servicing"
is commonly  understood by participants in the  mortgage-backed  securities market) of Mortgage Loans but performs one or more discrete
functions  identified in Item 1122(d) of Regulation AB with respect to Mortgage  Loans under the direction or authority of the Servicer
or a Subservicer.

         Subordinate  Certificates:  With  respect to Loan Group I, the Class I-B  Certificates  and with respect to Loan Group II, the
Class II-B Certificates.

         Subsequent  Cut-off  Date:  With  respect to each  Subsequent  Mortgage  Loan,  the later of (i) the first day of the month in
which the related Subsequent Transfer Date occurs or (ii) the date of origination of such Subsequent Mortgage Loan.

         Subsequent Mortgage Loan Purchase Agreement:  The agreements between EMC, as seller, and the Depositor, as purchaser,  and all
amendments  thereof  and  supplements  thereto,  regarding  the  transfer of the  Subsequent  Mortgage  Loans by EMC to the  Depositor,
substantially in the form attached hereto as Exhibit J.

         Subsequent  Mortgage  Loans:  The mortgage loans acquired by the Trust during the  Pre-Funding  Period with amounts on deposit
in the  Pre-Funding  Account which mortgage loans will be held as part of the Trust Fund and included in Loan Group I or Loan Group II,
as applicable.

         Subsequent  Recoveries:  As of any Distribution  Date,  amounts received during the related  Prepayment Period by the Servicer
(net of any related  expenses  permitted to be reimbursed  pursuant to Section  4.02) or surplus  amounts held by the Servicer to cover
estimated  expenses  (including,  but not limited to, recoveries in respect of the  representations  and warranties made by the Sponsor
pursuant to the Mortgage Loan Purchase  Agreement)  specifically  related to a Liquidated  Mortgage Loan or the  disposition  of an REO
Property prior to the related  Prepayment  Period that resulted in a Realized Loss,  after  liquidation or disposition of such Mortgage
Loan.

         Subsequent  Transfer Date: Each date on which any Subsequent  Mortgage Loans are transferred to the Trustee,  on behalf of the
Trust, pursuant to any subsequent transfer instruments between the Depositor and the Trustee.

         Subsequent Transfer Instrument:  Each Subsequent Transfer Instrument,  dated as of a Subsequent Transfer Date, executed by the
Trustee at the written  direction  of the Sponsor  and  substantially  in the form  attached  hereto as Exhibit M, by which  Subsequent
Mortgage Loans are transferred to the related Loan Group in the Trust Fund.

         Subservicer:  Any Person that services  Mortgage Loans on behalf of the Servicer or any Subservicer and is responsible for the
performance  (whether directly or through  Subservicers or Subcontractors) of a substantial portion of the material servicing functions
required to be performed by the Servicer  under this Agreement or any  Reconstitution  Agreement that are identified in Item 1122(d) of
Regulation AB.

         Substitute  Mortgage  Loan: A mortgage  loan  tendered to the Trust  pursuant to the Mortgage  Loan  Purchase  Agreement,  the
Subsequent  Mortgage Loan Purchase  Agreement or  Section 2.04,  as applicable,  in each case,  (i) which has an Outstanding  Principal
Balance not greater nor materially  less than the Mortgage Loan for which it is to be substituted;  (ii) which has a Mortgage  Interest
Rate and Net Rate not less than, and not materially  greater than,  such Mortgage Loan;  (iii) which has a maturity date not materially
earlier or later than such Mortgage Loan and not later than the latest  maturity date of any Mortgage  Loan;  (iv) which is of the same
property type and occupancy type as such Mortgage Loan; (v) which has a Loan-to-Value  Ratio not greater than the  Loan-to-Value  Ratio
of such Mortgage  Loan;  (vi) which is current in payment of principal and interest as of the date of  substitution;  (vii) as to which
the payment terms do not vary in any material  respect from the payment  terms of the Mortgage Loan for which it is to be  substituted,
(viii) which  has a Gross Margin,  Periodic Rate Cap and Maximum  Lifetime  Mortgage Rate no less than those of such Mortgage Loan, has
the same Index and interval  between Interest  Adjustment  Dates as such Mortgage Loan, and a Minimum  Lifetime  Mortgage Rate no lower
than that of such Mortgage Loan and (ix) has a negative  amortization  cap of no more than that of the Mortgage Loan for which it is to
be substituted.

         Substitution  Adjustment  Amount:  The  amount,  if any,  required to be paid by the Sponsor to the Trustee for deposit in the
Distribution Account pursuant to Section 2.04 in connection with the substitution of a Mortgage Loan.

         Swap Agreement:  Each of (i) the ISDA Master  Agreement and related  Confirmation,  dated as of the Closing Date,  between the
Swap  Counterparty and the Grantor Trustee with respect to the Underlying  Class I-A-3  Certificates and (ii) the ISDA Master Agreement
and related  Confirmation,  dated as of the Closing Date,  between the Swap  Counterparty  and the Grantor  Trustee with respect to the
Underlying Class II-A-2B Certificates.

         Swap Counterparty:  Bear Stearns Capital Markets Inc.

         Swap  Counterparty  Payment:  On each  Distribution  Date and with respect to each Class of Grantor  Trust  Certificates,  the
following  amounts due to the Swap  Counterparty  pursuant to the related Swap  Agreement:  (i) from  interest  payments on the related
Class of Underlying  Certificates,  accrued and unpaid interest on the related Swap Deferred  Interest Amount and (ii) to the extent of
principal payments on such Underlying Certificates, the related Swap Deferred Interest Amount.

         Tax  Administration  and Tax Matters  Person:  The Trustee and any  successor  thereto or assignee  thereof shall serve as tax
administrator  hereunder  and as agent for the Tax  Matters  Person.  The Holder of the  largest  percentage  interest of each Class of
Residual Certificates shall be the Tax Matters Person for the related REMIC, as more particularly set forth in Section 9.12.

         Termination  Purchase  Price:  The  price,  calculated  as set  forth  in  Section 10.01,  to be paid in  connection  with the
repurchase of the Mortgage Loans pursuant to Section 10.01.

         Trigger Event:  A Group I Trigger Event or a Group II Trigger Event, as applicable.

         Trust Fund or Trust:  The corpus of the trust  created  by this  Agreement,  consisting  of the  Mortgage  Loans and the other
assets described in Section 2.01(a).

         Trustee:  Wells Fargo Bank, National  Association,  or its successor in interest, or any successor trustee appointed as herein
provided.

         Trustee Compensation:  As defined in Section 9.05.

         Uncertificated  Accrued Interest:  With respect to any Uncertificated  Regular Interest for any Distribution Date, one month's
interest at the related  Uncertificated  Pass-Through Rate for such Distribution Date, accrued on the Uncertificated  Principal Balance
immediately prior to such Distribution Date.  Uncertificated  Accrued Interest for the Uncertificated Regular Interests shall accrue on
the basis of a 360-day year  consisting  of twelve  30-day months  except as otherwise  indicated in the  definition of the  applicable
Uncertificated  Pass-Through  Rate. For purposes of calculating the amount of  Uncertificated  Accrued Interest for the REMIC I Regular
Interests and the REMIC II Regular Interests for any Distribution  Date, any Prepayment  Interest  Shortfalls and Relief Act Shortfalls
(to the extent not covered by Compensating  Interest  Payments) shall be allocated among the REMIC I Regular Interests and the REMIC II
Regular  Interests,  respectively,  pro rata, based on, and to the extent of,  Uncertificated  Accrued Interest,  as calculated without
application  of this sentence.  For purposes of calculating  the amount of  Uncertificated  Accrued  Interest for the REMIC III Regular
Interests for any  Distribution  Date,  any  Prepayment  Interest  Shortfalls  and Relief Act  Shortfalls (to the extent not covered by
Compensating  Interest  Payments)  shall be  allocated  among the REMIC III  Regular  Interests  to the same  extent  such  amounts are
allocated to the Class of Certificates bearing the same designation.

         Uncertificated  Pass-Through  Rate: The Uncertificated  REMIC I Pass-Through  Rate, the  Uncertificated  REMIC II Pass-Through
Rate, the  Uncertificated  REMIC III Pass-Through  Rate or the  Uncertificated  REMIC IV Pass-Through  Rate as applicable.  Any monthly
calculation  of  interest  at a stated  rate for the REMIC I Regular  Interests,  the REMIC II  Regular  Interests,  REMIC III  Regular
Interest  I-B-IO-I,  REMIC III Regular Interest II-B-IO-I or the REMIC IV Regular Interests shall be based upon annual interest at such
rate divided by twelve.

         Uncertificated  Principal Balance:  The principal amount of any Uncertificated  Regular Interest outstanding as of any date of
determination. The Uncertificated Principal Balance of each REMIC Regular Interest shall never be less than zero.

         Uncertificated  Regular  Interests:  The REMIC I Regular  Interests,  the REMIC II Regular  Interests  and  REMIC III  Regular
Interests I-B-IO-I, I-B-IO-P, II-B-IO-I and II-B-IO-P.

         Uncertificated  REMIC I Pass-Through  Rate: With respect to any Distribution  Date and: (i) REMIC I Regular  Interests LT1 and
LT2,  the  weighted  average of the Net Rates on the Mortgage  Loans in Loan Group I,  reduced by the Maximum  Coupon Strip Rate,  (ii)
REMIC I Regular  Interest LT3, zero (0.00%),  (iii) REMIC I Regular  Interest LT4,  twice the weighted  average of the Net Rates on the
Mortgage  Loans in Loan Group I, reduced by twice the Maximum  Coupon Strip Rate,  (iv) REMIC I Regular  Interest W, the Maximum Coupon
Strip Rate, (v) REMIC I Regular Interest I-X-1, 0.080% and (vi) REMIC I Regular Interest I-X-2, 0.500%.

         Uncertificated  REMIC II Pass-Through  Rate:  With respect to any  Distribution  Date and: (i) REMIC II Regular  Interests LT5
and LT6,  the  weighted  average of the Net Rates on the  Mortgage  Loans in Loan Group II, (ii) REMIC II Regular  Interest  LT7,  zero
(0.00%), and (iii) REMIC II Regular Interest LT8, twice the weighted average of the Net Rates on the Mortgage Loans in Loan Group II.

         Underlying Certificates:  The Underlying Class I-A-3 Certificates and the Underlying Class II-A-2B Certificates.

         Underlying Class I-A-3  Certificates:  The Class I-A-3  Certificates  issued by the Trust on the Closing Date pursuant to this
Agreement.

         Underlying  Class II-A-2B  Certificates:  The Class II-A-2B  Certificates  issued by the Trust on the Closing Date pursuant to
this Agreement.

         Uninsured  Cause:  Any cause of damage to a Mortgaged  Property or related REO Property such that the complete  restoration of
such Mortgaged  Property or related REO Property is not fully  reimbursable by the hazard insurance  policies required to be maintained
pursuant to this Agreement, without regard to whether or not such policy is maintained.

         United States Person:  A citizen or resident of the United States,  a corporation or partnership  (including an entity treated
as a corporation  or partnership  for federal income tax purposes)  created or organized in, or under the laws of, the United States or
any state thereof or the District of Columbia (except, in the case of a partnership,  to the extent provided in regulations),  provided
that, for purposes  solely of the Class R  Certificates,  no  partnership  or other entity  treated as a partnership  for United States
federal  income tax purposes  shall be treated as a United States  Person  unless all persons that own an interest in such  partnership
either  directly or through any entity that is not a  corporation  for United  States  federal  income tax purposes  are United  States
Persons,  or an estate whose income is subject to United States  federal  income tax  regardless  of its source,  or a trust if a court
within the United  States is able to exercise  primary  supervision  over the  administration  of the trust and one or more such United
States Persons have the authority to control all  substantial  decisions of the trust.  To the extent  prescribed in regulations by the
Secretary of the  Treasury,  which have not yet been issued,  a trust which was in  existence  on  August 20,  1996 (other than a trust
treated as owned by the  grantor  under  subpart E of part I of  subchapter  J of chapter 1 of the  Code),  and which was  treated as a
United  States person on August 20,  1996 may elect to continue to be treated as a United  States person  notwithstanding  the previous
sentence.

         Unpaid  Realized  Loss  Amount:  With  respect  to any  Distribution  Date and any Class of Class A  Certificates  and Class B
Certificates,  the excess of (i) Applied Realized Loss Amounts  allocated to such Class over (ii) the sum of all  distributions to such
Class in reduction of such Applied  Realized Loss Amounts on all previous  Distribution  Dates.  Any amounts  distributed to a Class of
Certificates in respect of any Unpaid Realized Loss Amount will not be applied to reduce the Current Principal Amount of such Class.

         Widely Held Fixed  Investment  Trust:  As such term is defined in Treasury  Regulations  section  1.671-5(b)(22)  or successor
provisions.

         Widely Held Fixed Investment Trust Regulations: Treasury Regulations section 1.671-5, as amended.

         Widely Held Mortgage Trust: As such term is defined in Treasury Regulations section 1.671-5(b)(23) or successor provisions.




--------------------------------------------------------------------------------




                                                              ARTICLE II

                                                     Conveyance of Mortgage Loans;
                                                   Original Issuance of Certificates

         Section 2.01.     Conveyance of Mortgage Loans to Trustee.

         (a)      The Depositor, concurrently with the execution and delivery of this Agreement, sells,  transfers  and assigns to the
Trust without recourse all its right, title and interest in and to (i) the  Mortgage Loans identified in the Mortgage  Loan  Schedule,
including all interest due and principal received with respect to the Mortgage Loans after the Cut-off Date but excluding any payments
of interest and principal due with respect to the Initial  Mortgage  Loans after the Cut-off Date and the  Subsequent  Mortgage  Loans
after the related  Subsequent  Cut-off Date, but excluding any payments of principal and interest due on or prior to the Cut-off Date;
(ii) such assets as shall from time to time be credited or are required by the terms of this Agreement to be credited to the Custodial
Account,  (iii) such assets relating to the Mortgage Loans as from time to time may be held by the Trustee in the Distribution Account
and the  Reserve  Fund for the benefit of the  Offered  Certificates  (other  than the Class I-X  Certificates  and the Grantor  Trust
Certificates), the Underlying Certificates, the Class II-B-6 Certificates and the related Class B-IO Certificates, as applicable, (iv)
such assets  relating  to the Group I Mortgage  Loans as from time to time may be held by the  Trustee in the Final  Maturity  Reserve
Account  and such  assets  relating  to the  Mortgage  Loans as from time to time may be held by the  Trustee in the  Adjustable  Rate
Supplemental  Fund for the benefit of the Group I Certificates  (other than the Class I-X Certificates) and the Group II Certificates,
as applicable,  (v) any REO Property,  (vi) the Required  Insurance  Policies and any amounts paid or payable by the insurer under any
Insurance  Policy (to the extent the mortgagee has a claim  thereto),  (vii) the Mortgage Loan Purchase  Agreement and the  Subsequent
Mortgage Loan Purchase Agreement to the extent provided in Section 2.03(a),  (viii) such assets as shall from time to time be credited
or are required by the terms of this Agreement to be credited to any of the Pre-Funding  Account, the Pre-Funding Reserve Account, the
Interest Coverage Account,  the Distribution  Account and the Reserve Fund and (ix) any proceeds of the foregoing.  Although it is the
intent of the parties to this Agreement that the conveyance of the Depositor's  right, title and interest in and to the Mortgage Loans
and other assets in the Trust Fund pursuant to this Agreement  shall  constitute a purchase and sale and not a loan, in the event that
such  conveyance is deemed to be a loan, it is the intent of the parties to this Agreement that the Depositor  shall be deemed to have
granted to the Trustee a first priority  perfected  security interest in all of the Depositor's  right,  title and interest in, to and
under the Mortgage Loans and other assets in the Trust Fund,  and that this  Agreement  shall  constitute a security  agreement  under
applicable law.

         (b)      In connection with the above transfer and assignment,  the Sponsor hereby deposits with the Trustee or the Custodian,
as its agent, with respect to each Mortgage Loan:

                  (i)      the original Mortgage Note,  endorsed without recourse (A) to the order of the Trustee or (B) in the case of
a Mortgage  Loan  registered  on the MERS  system,  in blank,  and in each case  showing an  unbroken  chain of  endorsements  from the
originator  thereof to the Person  endorsing it to the Trustee,  or lost note  affidavit  together with a copy of the related  Mortgage
Note,

                  (ii)     the original  Mortgage and, if the related  Mortgage Loan is a MOM Loan,  noting the presence of the MIN and
language  indicating  that such Mortgage Loan is a MOM Loan,  which shall have been  recorded (or if the original is not  available,  a
copy), with evidence of such recording indicated thereon (or if clause (w) in the proviso below applies, shall be in recordable form),

                  (iii)    unless the Mortgage Loan is a MOM Loan, a certified  copy of the  assignment  (which may be in the form of a
blanket  assignment  if permitted  in the  jurisdiction  in which the  Mortgaged  Property is located) to "Wells  Fargo Bank,  National
Association,  as Trustee",  with evidence of recording  with respect to each  Mortgage  Loan in the name of the Trustee  thereon (or if
clause (w) in the proviso  below  applies or for Mortgage  Loans with respect to which the related  Mortgaged  Property is located in a
state other than  Maryland,  Tennessee,  South  Carolina,  Mississippi  and Florida,  or an Opinion of Counsel has been provided as set
forth in this Section 2.01(b), shall be in recordable form),

                  (iv)     all intervening  assignments of the Security  Instrument,  if applicable and only to the extent available to
the Depositor with evidence of recording thereon,

                  (v)      the original or a copy of the policy or certificate of primary mortgage  guaranty  insurance,  to the extent
available, if any,

                  (vi)     the original  policy of title  insurance or  mortgagee's  certificate  of title  insurance or  commitment or
binder  for title  insurance,  if  available,  or a copy  thereof,  or,  in the event  that such  original  title  insurance  policy is
unavailable, a photocopy thereof, or in lieu thereof, a current lien search on the related Mortgaged Property, and

                  (vii)    originals of all modification agreements, if applicable and available.

provided,  however,  that in lieu of the foregoing,  the Depositor may deliver the following  documents,  under the  circumstances  set
forth below:  (w) in lieu of the original  Security  Instrument,  assignments to the Trustee or intervening  assignments  thereof which
have been delivered,  are being delivered or will, upon receipt of recording  information  relating to the Security Instrument required
to be included  thereon,  be delivered to recording offices for recording and have not been returned to the Depositor in time to permit
their delivery as specified  above,  the Depositor may deliver a true copy thereof with a certification  by the Depositor,  on the face
of such copy,  substantially  as follows:  "Certified to be a true and correct copy of the  original,  which has been  transmitted  for
recording";  (x) in lieu of the Security  Instrument,  assignment to the Trustee or intervening  assignments thereof, if the applicable
jurisdiction  retains the  originals  of such  documents  (as  evidenced  by a  certification  from the  Depositor  to such effect) the
Depositor  may deliver  photocopies  of such  documents  containing  an original  certification  by the judicial or other  governmental
authority of the jurisdiction  where such documents were recorded;  and (y) the Depositor shall not be required to deliver  intervening
assignments  or Mortgage Note  endorsements  between the Sponsor and the  Depositor,  and between the  Depositor  and the Trustee;  and
provided,  further,  however,  that in the case of Mortgage  Loans which have been  prepaid in full after the Cut-off Date and prior to
the Closing Date and in the case of  Subsequent  Mortgage  Loans which have been prepaid in full after the related  Subsequent  Cut-off
Date and prior to the related Subsequent  Transfer Date, the Depositor,  in lieu of delivering the above documents,  may deliver to the
Trustee or the Custodian,  as its agent, a certification  to such effect and shall deposit all amounts paid in respect of such Mortgage
Loans in the Custodial  Account on the Closing Date or the related  Subsequent  Transfer  Date, as the case may be, the  Depositor,  in
lieu of delivering the above documents,  may deliver to the Trustee or the Custodian,  as its agent, a certification to such effect and
shall deposit all amounts paid in respect of such  Mortgage  Loans in the Custodial  Account on the Closing Date.  The Depositor  shall
deliver such original  documents  (including any original  documents as to which certified copies had previously been delivered) to the
Trustee or the Custodian,  as its agent,  promptly after they are received.  The Depositor shall cause the Sponsor,  at its expense, to
cause each assignment of the Security  Instrument to the Trustee to be recorded not later than 180 days after the Closing Date,  unless
(a) such  recordation  is not required by the Rating  Agencies or an Opinion of Counsel  addressed to the Trustee has been  provided to
the Trustee (with a copy to the Custodian)  which states that  recordation  of such Security  Instrument is not required to protect the
interests of the  Certificateholders  in the related Mortgage Loans or (b) MERS is identified on the Mortgage or on a properly recorded
assignment  of the  Mortgage as the  mortgagee of record  solely as nominee for the Sponsor and its  successor  and assigns;  provided,
however,  that each  assignment  shall be submitted for recording by the Sponsor in the manner  described  above,  at no expense to the
Trust or the  Trustee or the  Custodian,  as its agent,  upon the  earliest  to occur of:  (i) reasonable  direction  by the Holders of
Certificates  evidencing  Fractional Undivided Interests aggregating not less than 25% of the Trust, (ii) the occurrence of an Event of
Default,  (iii) the  occurrence  of a  bankruptcy,  insolvency  or  foreclosure  relating to the Sponsor and (iv) the  occurrence  of a
servicing  transfer as described in  Section 8.02.  Notwithstanding  the  foregoing,  if the Sponsor fails to pay the cost of recording
the  assignments,  such  expense  will be paid by the Trustee and the Trustee  shall be  reimbursed  for such  expenses by the Trust in
accordance with Section 9.05.

         Section 2.02.     Acceptance of Mortgage  Loans by Trustee.

         (a)      The Trustee (on behalf of the Trust) acknowledges the sale, transfer  and assignment  of the Trust Fund to it by the
Depositor and receipt of, subject to further review and the exceptions which may be noted pursuant to the procedures  described below,
and declares that it holds, the documents (or certified copies thereof)  delivered to it or the Custodian,  as its agent,  pursuant to
Section 2.01, and declares that it will continue to hold those documents and any amendments,  replacements or supplements  thereto and
all other assets of the Trust Fund  delivered  to it as Trustee in trust for the use and benefit of all present and future  Holders of
the Certificates. On the Closing Date, with respect to the Initial Mortgage Loans, or the Subsequent Transfer Date with respect to the
Subsequent  Mortgage Loans,  the Custodian shall  acknowledge  with respect to each Mortgage Loan by delivery to the Depositor and the
Trustee of an Initial  Certification  receipt of the Mortgage File,  but without  review of such Mortgage  File,  except to the extent
necessary to confirm that such Mortgage File contains the related  Mortgage Note or lost note  affidavit.  No later than 90 days after
the Closing Date (or within 90 days of the Subsequent Transfer Date, with respect to the Subsequent Mortgage Loans, or with respect to
any Substitute  Mortgage Loan, within five Business Days after the receipt by the Trustee or Custodian  thereof),  the Trustee agrees,
for the benefit of the  Certificateholders,  to review or cause to be reviewed by the  Custodian  on its behalf  (under the  Custodial
Agreement), each Mortgage File delivered to it and to execute and deliver, or cause to be executed and delivered, to the Depositor and
the Trustee an Interim  Certification.  In  conducting  such review,  the Trustee or  Custodian  will  ascertain  whether all required
documents have been executed and received, and based on the Mortgage Loan Schedule,  whether those documents relate, determined on the
basis of the Mortgagor name,  original principal balance and loan number, to the Mortgage Loans it has received,  as identified in the
Mortgage Loan  Schedule.  In performing any such review,  the Trustee or the Custodian,  as its agent,  may  conclusively  rely on the
purported due execution and genuineness of any such document and on the purported genuineness of any signature thereon. If the Trustee
or the Custodian,  as its agent, finds any document constituting part of the Mortgage File has not been executed or received, or to be
unrelated, determined on the basis of the Mortgagor name, original principal balance and loan number, to the Mortgage Loans identified
in Exhibit B, the Subsequent Mortgage Loans identified on Exhibit 1 to the related Subsequent Transfer Instrument, as the case may be,
or to appear defective on its face (i.e. torn, mutilated,  or otherwise physically altered) (a "Material Defect"),  the Trustee or the
Custodian,  as its agent,  shall promptly,  upon  completion of the review of all files,  but in no event later than 90 days after the
Closing Date,  notify the Sponsor.  In accordance with the Mortgage Loan Purchase  Agreement or the Subsequent  Mortgage Loan Purchase
Agreement,  the Sponsor  shall correct or cure any such defect within ninety (90) days from the date of notice from the Trustee or the
Custodian,  as its agent,  of the defect and if the Sponsor  fails to correct or cure the defect  within such period,  and such defect
materially and adversely affects the interests of the  Certificateholders  in the related Mortgage Loan, the Trustee or the Custodian,
as its agent, shall enforce the Sponsor's  obligation pursuant to the Mortgage Loan Purchase Agreement or the Subsequent Mortgage Loan
Purchase Agreement, as the case may be, within 90 days from the Trustee's or the Custodian's  notification,  to purchase such Mortgage
Loan at the Repurchase Price;  provided that, if such defect would cause the Mortgage Loan to be other than a "qualified  mortgage" as
defined in Section 860G(a)(3)(A) of the Code and Treasury Regulation Section 1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9), without
reliance on the provisions of Treasury Regulation Section  1.860G-2(a)(3) or Treasury  Regulation Section  1.860G-2(f)(2) or any other
provision  that  would  allow a  Mortgage  Loan to be  treated  as a  "qualified  mortgage"  notwithstanding  its  failure to meet the
requirements of Section 860G(a)(3)(A) of the Code and Treasury Regulation Section 1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9), any
such cure or repurchase must occur within 90 days from the date such breach was  discovered;  provided,  however,  that if such defect
relates solely to the inability of the Sponsor to deliver the original Security  Instrument or intervening  assignments  thereof, or a
certified copy because the originals of such documents, or a certified copy have not been returned by the applicable jurisdiction, the
Sponsor  shall not be required to purchase  such Mortgage  Loan if the Sponsor  delivers  such  original  documents or certified  copy
promptly upon receipt, but in no event later than 360 days after the Closing Date. The foregoing repurchase obligation shall not apply
in the event that the Sponsor  cannot  deliver  such  original or copy of any document  submitted  for  recording  to the  appropriate
recording office in the applicable  jurisdiction because such document has not been returned by such office; provided that the Sponsor
shall instead deliver a recording receipt of such recording office or, if such receipt is not available, a certificate confirming that
such documents have been accepted for recording,  and delivery to the Trustee or the Custodian, as its agent, shall be effected by the
Sponsor within thirty days of its receipt of the original recorded document.

         (b)      No later than 180 days after the Closing  Date (or within 180 days of the  Subsequent  Transfer  Date with respect to
the Subsequent  Mortgage  Loans or within five Business Days after the receipt by the Trustee or the Custodian  thereof with respect to
any Substitute  Mortgage Loan), the Trustee or the Custodian,  as its agent,  will review,  for the benefit of the  Certificateholders,
the  Mortgage  Files  delivered  to it and will execute and deliver or cause to be executed  and  delivered  to the  Depositor  and the
Trustee a Final  Certification.  In conducting  such review,  the Trustee or the Custodian,  as its agent,  will  ascertain  whether an
original of each document  required to be recorded has been returned from the recording office with evidence of recording  thereon or a
certified copy has been obtained from the recording  office.  If the Trustee or the Custodian,  as its agent,  finds a Material Defect,
the  Trustee or the  Custodian,  as its agent,  shall  promptly  notify the  Sponsor  (provided,  however,  that with  respect to those
documents  described in Sections  2.01(b)(iv),  (v) and (vii),  the  Trustee's  and  Custodian's  obligations  shall extend only to the
documents  actually  delivered to the Trustee or the  Custodian  pursuant to such  Sections).  In  accordance  with the  Mortgage  Loan
Purchase  Agreement or the  Subsequent  Mortgage Loan Purchase  Agreement,  as  applicable,  the Sponsor shall correct or cure any such
defect  within 90 days from the date of notice from the  Trustee or the  Custodian,  as its agent,  of the  Material  Defect and if the
Sponsor is unable to cure such defect within such period,  and if such defect  materially  and  adversely  affects the interests of the
Certificateholders  in the related  Mortgage Loan, the Trustee shall enforce the Sponsor's  obligation under the Mortgage Loan Purchase
Agreement or the  Subsequent  Mortgage Loan Purchase  Agreement,  as applicable,  to provide a Substitute  Mortgage Loan (if within two
years of the Closing Date) or purchase such Mortgage Loan at the Repurchase Price;  provided,  however, that if such defect would cause
the Mortgage  Loan to be other than a  "qualified  mortgage" as defined in  Section 860G(a)(3)(A)  of the Code and Treasury  Regulation
Section  1.860G-2(a)(1),  (2),  (4),  (5),  (6),  (7) and (9),  without  reliance  on the  provisions  of Treasury  Regulation  Section
1.860G-2(a)(3) or Treasury  Regulation Section  1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan to be treated as
a  "qualified  mortgage"  notwithstanding  its  failure to meet the  requirements  of Section  860G(a)(3)(A)  of the Code and  Treasury
Regulation  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9), any such cure,  repurchase or substitution  must occur within 90
days from the date such breach was discovered;  provided,  further,  that if such defect relates solely to the inability of the Sponsor
to deliver the original Security  Instrument or intervening  assignments  thereof,  or a certified copy,  because the originals of such
documents or a certified  copy,  have not been returned by the applicable  jurisdiction,  the Sponsor shall not be required to purchase
such Mortgage  Loan, if the Sponsor  delivers such original  documents or certified  copy promptly upon receipt,  but in no event later
than 360 days after the  Closing  Date.  The  foregoing  repurchase  obligation  shall not apply in the event that the  Sponsor  cannot
deliver  such  original  or copy of any  document  submitted  for  recording  to the  appropriate  recording  office in the  applicable
jurisdiction  because such document has not been returned by such office;  provided that the Sponsor shall instead  deliver a recording
receipt of such  recording  office or, if such  receipt is not  available,  a  certificate  confirming  that such  documents  have been
accepted for  recording,  and delivery to the Trustee or the  Custodian,  as its agent,  shall be effected by the Sponsor within thirty
days of its receipt of the original recorded document.

         (c)      In the event that a Mortgage Loan is purchased by the Sponsor in accordance with Sections  2.02(a) or (b) above,  the
Sponsor  shall remit to the Servicer the  Repurchase  Price for deposit in the  Custodial  Account and the Sponsor shall provide to the
Trustee written  notification  detailing the components of the Repurchase  Price. Upon deposit of the Repurchase Price in the Custodial
Account,  the Depositor  shall notify the Trustee and the Custodian,  as agent of the Trustee (upon receipt of a Request for Release in
the form of Exhibit D  attached hereto with respect to such Mortgage Loan),  shall release to the Sponsor the related Mortgage File and
the Trustee  shall  execute and deliver all  instruments  of transfer or  assignment,  without  recourse,  representation  or warranty,
furnished to it by the Sponsor,  as are  necessary to vest in the Sponsor  title to and rights under the Mortgage  Loan.  Such purchase
shall be deemed to have  occurred  on the date on which the  Repurchase  Price in  available  funds is  received  by the  Trustee.  The
Servicer  shall amend the Mortgage Loan  Schedule,  which was  previously  delivered to it by the Depositor in a form agreed to between
the Depositor and the Servicer,  to reflect such  repurchase  and shall  promptly  notify the Trustee of such amendment and the Trustee
shall  promptly  notify the Rating  Agencies  and the Servicer of such  amendment.  The  obligation  of the Sponsor to  repurchase  any
Mortgage Loan as to which such a defect in a constituent  document exists shall be the sole remedy  respecting such defect available to
the Certificateholders or to the Trustee on their behalf.

         Section 2.03.     Assignment of Interest in the Mortgage Loan Purchase  Agreement and the  Subsequent  Mortgage Loan Purchase
Agreement.

         (a)     The Depositor hereby assigns to the Trustee, on behalf of Trust for the benefit of the Certificateholders, all of its
right, title and interest in the Mortgage Loan Purchase Agreement and the Subsequent Mortgage Loan Purchase Agreement. The obligations
of the Sponsor to substitute or repurchase,  as applicable,  a Mortgage Loan shall be the Trustee's and the  Certificateholders'  sole
remedy for any breach thereof. At the request of the Trustee, the Depositor shall take such actions as may be necessary to enforce the
above  right,  title and interest on behalf of the Trust and the  Certificateholders  or shall  execute such further  documents as the
Trustee may reasonably require in order to enable the Trustee to carry out such enforcement.

         (b)      If the Depositor,  the Servicer or the Trustee  discovers a breach of any of the  representations  and warranties set
forth in the Mortgage  Loan  Purchase  Agreement or the  Subsequent  Mortgage  Loan Purchase  Agreement,  which breach  materially  and
adversely affects the value of the interests of  Certificateholders  or the Trustee in the related Mortgage Loan, the party discovering
the breach  shall give prompt  written  notice of the breach to the other  parties.  The  Sponsor,  within 90 days of its  discovery or
receipt of notice  that such breach has  occurred  (whichever  occurs  earlier),  shall cure the breach in all  material  respects  or,
subject to the Mortgage Loan Purchase  Agreement,  the  Subsequent  Mortgage Loan Purchase  Agreement or  Section 2.04,  as applicable,
shall purchase the Mortgage Loan or any property acquired with respect thereto from the Trust;  provided,  however,  that if there is a
breach of any representation set forth in the Mortgage Loan Purchase  Agreement or Section 2.04,  as applicable,  and the Mortgage Loan
or the related property  acquired with respect thereto has been sold, then the Sponsor shall pay, in lieu of the Repurchase  Price, any
excess of the Repurchase Price over the Net Liquidation  Proceeds  received upon such sale. If the Net Liquidation  Proceeds exceed the
Repurchase  Price,  any excess  shall be paid to the  Sponsor to the extent not  required by law to be paid to the  borrower.  Any such
purchase  by the  Sponsor  shall be made by  providing  an amount  equal to the  Repurchase  Price to the  Servicer  for deposit in the
Custodial  Account and written  notification  detailing the components of such Repurchase  Price.  The Sponsor shall notify the Trustee
and submit to the Trustee or the Custodian,  as its agent, a Request for Release,  and the Trustee shall release,  or the Trustee shall
cause the Custodian to release,  to the Sponsor the related  Mortgage File and the Trustee shall execute and deliver all instruments of
transfer or assignment  furnished to it by the Sponsor,  without  recourse,  representation or warranty as are necessary to vest in the
Sponsor title to and rights under the Mortgage Loan or any property  acquired with respect  thereto.  Such purchase  shall be deemed to
have  occurred on the date on which the  Repurchase  Price in available  funds is received by the Trustee.  The Sponsor shall amend the
Mortgage Loan Schedule to reflect such  repurchase and shall  promptly  notify the Trustee and the Rating  Agencies of such  amendment.
Enforcement  of the  obligation  of the Sponsor to purchase (or  substitute a Substitute  Mortgage  Loan for) any Mortgage  Loan or any
property  acquired  with  respect  thereto  (or pay the  Repurchase  Price as set forth in the above  proviso) as to which a breach has
occurred and is continuing shall constitute the sole remedy respecting such breach available to the  Certificateholders  or the Trustee
on their behalf.

         (c)      In  connection  with any  repurchase  of a  Mortgage  Loan or the cure of a breach of a  representation  or  warranty
pursuant  to this  Section  2.03,  the  Sponsor  shall  promptly  furnish to the  Trustee an  officer's  certificate,  signed by a duly
authorized  officer  of the  Sponsor  to the  effect  that  such  repurchase  or cure has been  made in  accordance  with the terms and
conditions of this Agreement and that all conditions  precedent to such repurchase or cure have been satisfied,  including the delivery
to the Trustee of the  Repurchase  Price for deposit  into the  Distribution  Account,  together  with copies of any Opinion of Counsel
required to be delivered  pursuant to this  Agreement and the related  Request for Release,  in which the Trustee may rely.  Solely for
purposes of the Trustee  providing an  Assessment of  Compliance,  upon receipt of such  documentation,  the Trustee shall approve such
repurchase or cure and which approval shall consist solely of the Trustee's receipt of such documentation and deposits.

         Section 2.04.     Substitution of Mortgage Loans. (a) Notwithstanding  anything to the contrary in this Agreement,  in lieu of
purchasing a Mortgage Loan  pursuant to the Mortgage  Loan  Purchase  Agreement,  the  Subsequent  Mortgage Loan Purchase  Agreement or
Sections  2.02 or 2.03,  the Sponsor  may, no later than the date by which such  purchase by the Sponsor  would  otherwise be required,
tender to the Trustee (on behalf of the Trust) a Substitute  Mortgage Loan  accompanied  by a certificate  of an authorized  officer of
the Sponsor that such Substitute  Mortgage Loan conforms to the requirements set forth in the definition of "Substitute  Mortgage Loan"
in the Mortgage Loan Purchase Agreement,  the Subsequent Mortgage Loan Purchase Agreement or this Agreement,  as applicable;  provided,
however,  that substitution  pursuant to the Mortgage Loan Purchase Agreement,  the Subsequent Mortgage Loan Purchase Agreement or this
Section 2.04,  as applicable,  in lieu of purchase shall not be permitted after the termination of the two-year period beginning on the
Startup Day;  provided,  further,  that if the breach would cause the Mortgage Loan to be other than a "qualified  mortgage" as defined
in  Section 860G(a)(3)(A)  of the Code and Treasury  Regulation  Section  1.860G-2(a)(1),  (2),  (4),  (5),  (6), (7) and (9),  without
reliance on the provisions of Treasury  Regulation Section  1.860G-2(a)(3) or Treasury  Regulation Section  1.860G-2(f)(2) or any other
provision  that  would  allow a  Mortgage  Loan to be  treated  as a  "qualified  mortgage"  notwithstanding  its  failure  to meet the
requirements of Section  860G(a)(3)(A) of the Code and Treasury  Regulation  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9),
any such cure or  substitution  must occur within 90 days from the date the breach was  discovered.  The Trustee or the  Custodian,  as
its agent,  shall  examine the  Mortgage  File for any  Substitute  Mortgage  Loan in the manner set forth in  Section 2.02(a)  and the
Trustee or the Custodian, as its agent, shall notify the Sponsor, in writing,  within five Business Days after receipt,  whether or not
the documents  relating to the Substitute  Mortgage Loan satisfy the  requirements  of the fourth sentence of Section  2.02(a).  Within
two  Business  Days after such  notification,  the Sponsor  shall  provide to the Trustee for deposit in the  Distribution  Account the
amount,  if any,  by which  the  Outstanding  Principal  Balance  as of the next  preceding  Due Date of the  Mortgage  Loan for  which
substitution  is being made,  after giving  effect to the  Scheduled  Principal  due on such date,  exceeds the  Outstanding  Principal
Balance as of such date of the Substitute  Mortgage  Loan,  after giving effect to Scheduled  Principal due on such date,  which amount
shall be treated for the purposes of this Agreement as if it were the payment by the Sponsor of the  Repurchase  Price for the purchase
of a Mortgage  Loan by the  Sponsor.  After such  notification  to the Sponsor  and, if any such excess  exists,  upon  receipt of such
deposit,  the Trustee shall accept such Substitute  Mortgage Loan which shall thereafter be deemed to be a Mortgage Loan hereunder.  In
the event of such a substitution,  accrued interest on the Substitute  Mortgage Loan for the month in which the substitution occurs and
any Principal  Prepayments  made thereon during such month shall be the property of the Trust Fund and accrued  interest for such month
on the Mortgage Loan for which the  substitution  is made and any  Principal  Prepayments  made thereon  during such month shall be the
property of the  Sponsor.  The  Scheduled  Principal  on a Substitute  Mortgage  Loan due on the Due Date in the month of  substitution
shall be the property of the Sponsor and the Scheduled  Principal on the Mortgage Loan for which the  substitution  is made due on such
Due Date shall be the property of the Trust Fund.  Upon  acceptance  of the  Substitute  Mortgage  Loan (and delivery to the Trustee or
the Custodian as agent of the Trustee,  as applicable,  of a Request for Release for such Mortgage Loan), the Trustee or the Custodian,
as agent for the Trustee,  shall release to the Sponsor the related  Mortgage  File related to any Mortgage  Loan released  pursuant to
the Mortgage Loan Purchase Agreement,  the Subsequent Mortgage Loan Purchase Agreement or this Section 2.04,  as applicable,  and shall
execute and deliver all instruments of transfer or assignment,  without recourse,  representation or warranty in form as provided to it
as are necessary to vest in the Sponsor  title to and rights under any Mortgage  Loan  released  pursuant to the Mortgage Loan Purchase
Agreement,  the  Subsequent  Mortgage  Loan  Purchase  Agreement or this  Section 2.04,  as  applicable.  The Sponsor shall deliver the
documents  related to the  Substitute  Mortgage Loan in accordance  with the  provisions of the Mortgage Loan Purchase  Agreement,  the
Subsequent  Mortgage  Loan  Purchase  Agreement or Sections  2.01(b) and 2.02(b),  as  applicable,  with the date of  acceptance of the
Substitute  Mortgage  Loan  deemed  to be the  Closing  Date  for  purposes  of the  time  periods  set  forth  in such  Sections.  The
representations  and warranties set forth in the Mortgage Loan Purchase  Agreement and the Subsequent  Mortgage Loan Purchase Agreement
shall be deemed to have been made by the Sponsor with respect to each  Substitute  Mortgage  Loan as of the date of  acceptance of such
Mortgage  Loan by the  Trustee  (on behalf of the  Trust).  The  Sponsor  shall  amend the  Mortgage  Loan  Schedule  to  reflect  such
substitution  and shall  provide a copy of such amended  Mortgage  Loan  Schedule to the  Trustee,  who shall then deliver such amended
Mortgage Loan Schedule to the Rating Agencies.

         (b)      In  connection  with any  substitution  of a Mortgage  Loan or the cure of a breach of a  representation  or warranty
pursuant  to this  Section  2.04,  the  Sponsor  shall  promptly  furnish to the  Trustee an  officer's  certificate,  signed by a duly
authorized  officer  of the  Sponsor  to the  effect  that such  substitution  or cure has been made in  accordance  with the terms and
conditions  of this  Agreement  and that all  conditions  precedent to such  substitution  or cure have been  satisfied,  including the
delivery to the Trustee of the Substitution  Adjustment  Amount,  as applicable,  for deposit into the Distribution  Account,  together
with copies of any Opinion of Counsel  required to be delivered  pursuant to this  Agreement  and the related  Request for Release,  in
which the  Trustee  may rely.  Solely for  purposes  of the  Trustee  providing  an  Assessment  of  Compliance,  upon  receipt of such
documentation,  the Trustee shall approve such  substitution  or cure, as  applicable,  and which  approval shall consist solely of the
Trustee's receipt of such documentation and deposits.

         Section 2.05.     Issuance of Certificates.

         (a)      The Trustee  acknowledges  the  assignment to it (on behalf of the Trust) of the Mortgage  Loans and the other assets
comprising the Trust Fund and,  concurrently  therewith,  has signed,  and  countersigned  and delivered to the Depositor,  in exchange
therefor,  Certificates  in such  authorized  denominations  representing  such  Fractional  Undivided  Interests as the  Depositor has
requested.  The Trustee  agrees that it will hold the Mortgage  Loans and such other assets as may from time to time be delivered to it
segregated on the books of the Trustee in trust for the benefit of the Certificateholders.

         (b)      The Depositor,  concurrently  with the execution and delivery  hereof,  does hereby  transfer,  assign,  set over and
otherwise  convey in trust to the Trustee  without  recourse all the right,  title and interest of the  Depositor in and to the REMIC I
Regular  Interests  and REMIC II Regular  Interests  and the other  assets of REMIC III for the benefit of the holders of the REMIC III
Interests,  REMIC III Regular Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I and II-B-IO-P and the other assets of REMIC IV for the benefit
of the holders of the REMIC IV Interests.  The Trustee  acknowledges  receipt of such  Uncertificated  Regular Interests and such other
assets and  declares  that it holds and will hold the same in trust for the  exclusive  use and benefit of the holders of the REMIC III
Interests and REMIC IV Interests, as applicable.

         Section 2.06.     Representations  and Warranties  Concerning the Depositor.  The Depositor hereby  represents and warrants to
the Servicer and the Trustee as follows:

         (a)      the Depositor (a) is a corporation duly organized,  validly existing and in good standing under the laws of the State
of Delaware  and (b) is  qualified  and in good  standing as a foreign  corporation  to do  business  in each  jurisdiction  where such
qualification  is necessary,  except where the failure so to qualify would not reasonably be expected to have a material adverse effect
on the Depositor's  business as presently  conducted or on the  Depositor's  ability to enter into this Agreement and to consummate the
transactions contemplated hereby;

         (b)      the Depositor has full corporate  power to own its property,  to carry on its business as presently  conducted and to
enter into and perform its obligations under this Agreement;

         (c)      the execution and delivery by the Depositor of this  Agreement have been duly  authorized by all necessary  corporate
action  on the part of the  Depositor;  and  neither  the  execution  and  delivery  of this  Agreement,  nor the  consummation  of the
transactions  herein  contemplated,  nor  compliance  with the  provisions  hereof,  will  conflict  with or result in a breach  of, or
constitute a default under, any of the provisions of any law, governmental rule, regulation,  judgment,  decree or order binding on the
Depositor  or its  properties  or the articles of  incorporation  or by-laws of the  Depositor,  except  those  conflicts,  breaches or
defaults  which would not  reasonably  be  expected to have a material  adverse  effect on the  Depositor's  ability to enter into this
Agreement and to consummate the transactions contemplated hereby;

         (d)      the execution,  delivery and performance by the Depositor of this Agreement and the  consummation of the transactions
contemplated  hereby do not require the consent or approval of, the giving of notice to, the  registration  with,  or the taking of any
other action in respect of, any state, federal or other governmental  authority or agency, except those consents,  approvals,  notices,
registrations or other actions as have already been obtained, given or made;

         (e)      this Agreement has been duly executed and delivered by the Depositor and, assuming due  authorization,  execution and
delivery  by the other  parties  hereto,  constitutes  a valid and  binding  obligation  of the  Depositor  enforceable  against  it in
accordance  with its terms (subject to applicable  bankruptcy and insolvency  laws and other similar laws affecting the  enforcement of
the rights of creditors generally);

         (f)      there are no actions,  suits or  proceedings  pending or, to the knowledge of the Depositor,  threatened  against the
Depositor,  before or by any court,  administrative agency, arbitrator or governmental body (i) with respect to any of the transactions
contemplated  by this  Agreement or (ii) with  respect to any other matter which in the judgment of the  Depositor  will be  determined
adversely to the Depositor and will if determined  adversely to the Depositor  materially and adversely affect the Depositor's  ability
to enter into this Agreement or perform its obligations  under this Agreement;  and the Depositor is not in default with respect to any
order of any court,  administrative  agency,  arbitrator or governmental body so as to materially and adversely affect the transactions
contemplated by this Agreement;

         (g)      immediately  prior to the transfer and assignment to the Trust, each Mortgage Note and each Mortgage were not subject
to an  assignment  or pledge,  and the  Depositor  had good and  marketable  title to, was the sole owner thereof and had full right to
transfer  and sell such  Mortgage  Loan to the Trustee  free and clear of any  encumbrance,  equity,  lien,  pledge,  charge,  claim or
security interest; and

         (h)      the  Depositor  has filed all reports  required to be filed by Section 13 or Section 15(d) of the Exchange Act during
the  preceding  twelve (12) months (or for such shorter  period that the  Depositor  was required to file such reports) and it has been
subject to such filing requirements for the past ninety (90) days.

         Section 2.07.     Representations and Warranties of the Company and Sponsor.

         (a)      The Company hereby represents and warrants to the Trustee and the Depositor as follows, as of the Closing Date:

                  (i)      it is duly  organized and is validly  existing and in good standing  under the laws of the State of Delaware
and is duly  authorized  and  qualified to transact any and all business  contemplated  by this  Agreement to be conducted by it in any
state in which a Mortgaged  Property  related to a Mortgage Loan is located or is otherwise not required under applicable law to effect
such  qualification  and, in any event,  is in compliance  with the doing business laws of any such state,  to the extent  necessary to
ensure its ability to enforce each EMC Mortgage  Loan,  to service the Mortgage  Loans in accordance  with the terms of this  Agreement
and to perform  any of its other  obligations  under  this  Agreement  and any other  Transaction  Documents  to which it is a party in
accordance with the terms hereof;

                  (ii)     it has the full corporate  power and authority to service each EMC Mortgage  Loan,  and to execute,  deliver
and perform,  and to enter into and consummate the transactions  contemplated by this Agreement and any other Transaction  Documents to
which it is a party and has duly authorized by all necessary  corporate  action on its part the execution,  delivery and performance of
this Agreement and any other Transaction  Documents to which it is a party; and this Agreement and any other  Transaction  Documents to
which it is a party,  assuming the due  authorization,  execution and delivery  hereof by the other  parties  hereto,  constitutes  its
legal, valid and binding obligation,  enforceable  against it in accordance with its terms,  except that (a) the enforceability  hereof
may be limited by bankruptcy, insolvency,  moratorium,  receivership and other similar laws relating to creditors' rights generally and
(b) the remedy of specific  performance and injunctive and other forms of equitable relief may be subject to equitable  defenses and to
the discretion of the court before which any proceeding therefor may be brought;

                  (iii)    the execution and delivery of this Agreement and any other  Transaction  Documents to which it is a party by
it, the servicing of the Mortgage Loans by it under this Agreement,  the consummation of any other of the transactions  contemplated by
this Agreement and any other  Transaction  Documents to which it is a party, and the fulfillment of or compliance with the terms hereof
are in its  ordinary  course of business  and will not (A) result in a breach of any term or provision of its charter or by-laws or (B)
conflict  with,  result in a breach,  violation  or  acceleration  of, or result in a default  under,  the terms of any other  material
agreement or  instrument  to which it is a party or by which it may be bound,  or (C)  constitute a violation of any statute,  order or
regulation  applicable to it of any court,  regulatory body,  administrative  agency or governmental body having  jurisdiction over it;
and it is not in breach or violation  of any  material  indenture or other  material  agreement or  instrument,  or in violation of any
statute,  order or regulation of any court,  regulatory body,  administrative  agency or governmental body having  jurisdiction over it
which breach or violation may  materially  impair its ability to perform or meet any of its  obligations  under this  Agreement and any
other Transaction Documents to which it is a party;

                  (iv)     it is an approved  company of  conventional  mortgage loans for Fannie Mae or Freddie Mac and is a mortgagee
approved by the Secretary of Housing and Urban Development pursuant to sections 203 and 211 of the National Housing Act;

                  (v)      no litigation is pending or, to the best of its knowledge,  threatened, against it that would materially and
adversely  affect the execution,  delivery or  enforceability  of this Agreement and any other  Transaction  Documents to which it is a
party or its ability to service  the  Mortgage  Loans or to perform any of its other  obligations  under this  Agreement  and any other
Transaction Documents to which it is a party in accordance with the terms hereof; and

                  (vi)     no consent,  approval,  authorization  or order of any court or governmental  agency or body is required for
its execution,  delivery and performance of, or compliance  with, this Agreement and any other  Transaction  Documents to which it is a
party or the  consummation  of the  transactions  contemplated  hereby,  or if any such consent,  approval,  authorization  or order is
required, it has obtained the same;

         (b)      The Sponsor hereby represents and warrants to the Depositor and the Trustee as follows, as of the Closing Date:

                  (i)      the Sponsor is duly organized as a Delaware  corporation and is validly  existing and in good standing under
the laws of the State of  Delaware  and is duly  authorized  and  qualified  to  transact  any and all  business  contemplated  by this
Agreement and any other  Transaction  Documents to which it is a party to be conducted by the Sponsor in any state in which a Mortgaged
Property  is located or is  otherwise  not  required  under  applicable  law to effect  such  qualification  and,  in any event,  is in
compliance  with the doing  business  laws of any such state,  to the extent  necessary to ensure its ability to enforce each  Mortgage
Loan, to sell the Mortgage  Loans in accordance  with the terms of this  Agreement  and to perform any of its other  obligations  under
this Agreement and any other Transaction Documents to which it is a party in accordance with the terms hereof or thereof;

                  (ii)     the Sponsor has the full corporate  power and authority to sell each Mortgage Loan, and to execute,  deliver
and perform,  and to enter into and consummate the transactions  contemplated by this Agreement and any other Transaction  Documents to
which it is a party and has duly authorized by all necessary  corporate  action on the part of the Sponsor the execution,  delivery and
performance  of this  Agreement  and any  other  Transaction  Documents  to which  it is a party;  and  this  Agreement  and any  other
Transaction  Documents to which it is a party,  assuming the due  authorization,  execution  and delivery  hereof by the other  parties
hereto or thereto,  as applicable,  constitutes a legal, valid and binding obligation of the Sponsor,  enforceable  against the Sponsor
in  accordance  with its terms,  except  that (a) the  enforceability  hereof may be limited  by  bankruptcy,  insolvency,  moratorium,
receivership and other similar laws relating to creditors'  rights generally and (b) the remedy of specific  performance and injunctive
and other  forms of  equitable  relief may be  subject to  equitable  defenses  and to the  discretion  of the court  before  which any
proceeding therefor may be brought;

                  (iii)    the execution and delivery of this Agreement and any other  Transaction  Documents to which it is a party by
the Sponsor,  the sale of the Mortgage Loans by the Sponsor under the Mortgage Loan Purchase Agreement or the Subsequent  Mortgage Loan
Purchase  Agreement,  the  consummation  of any other of the  transactions  contemplated  by this  Agreement and any other  Transaction
Documents to which it is a party,  and the  fulfillment of or compliance  with the terms hereof and thereof are in the ordinary  course
of business of the  Sponsor  and will not (A) result in a breach of any term or  provision  of the charter or by-laws of the Sponsor or
(B) conflict with,  result in a breach,  violation or  acceleration  of, or result in a default under,  the terms of any other material
agreement  or  instrument  to which the Sponsor is a party or by which it may be bound,  or (C)  constitute a violation of any statute,
order or  regulation  applicable  to the Sponsor of any court,  regulatory  body,  administrative  agency or  governmental  body having
jurisdiction over the Sponsor;  and the Sponsor is not in breach or violation of any material  indenture or other material agreement or
instrument,  or in violation of any statute, order or regulation of any court,  regulatory body,  administrative agency or governmental
body having  jurisdiction  over it which breach or violation may materially  impair the Sponsor's ability to perform or meet any of its
obligations under this Agreement and any other Transaction Documents to which it is a party;

                  (iv)     the  Sponsor is an approved  seller of  conventional  mortgage  loans for Fannie Mae or Freddie Mac and is a
mortgagee approved by the Secretary of Housing and Urban Development pursuant to sections 203 and 211 of the National Housing Act;

                  (v)      no litigation is pending or, to the best of the Sponsor's  knowledge,  threatened,  against the Sponsor that
would materially and adversely affect the execution,  delivery or enforceability of this Agreement and any other Transaction  Documents
to which it is a party or the ability of the Sponsor to sell the Mortgage Loans or to perform any of its other  obligations  under this
Agreement and any other Transaction Documents to which it is a party in accordance with the terms hereof or thereof;

                  (vi)     no consent,  approval,  authorization  or order of any court or governmental  agency or body is required for
the  execution,  delivery  and  performance  by the Sponsor  of, or  compliance  by the  Sponsor  with,  this  Agreement  and any other
Transaction  Documents to which it is a party or the consummation of the transactions  contemplated  hereby or thereby,  or if any such
consent, approval, authorization or order is required, the Sponsor has obtained the same; and

                  (vii)    as of the Closing Date, the  representations  and warranties  concerning the Mortgage Loans set forth in the
Mortgage Loan Purchase Agreement are true and correct in all material respects.

         Section 2.08.     Conveyance of Subsequent Mortgage Loans.

         (a)      Subject to the conditions set forth in paragraph (b) below, in  consideration  of the Paying Agent's  delivery on the
Subsequent  Transfer  Dates to or upon the written  order of the  Depositor of all or a portion of the balance of related  funds in the
Pre-Funding  Account,  the Depositor  shall, on such Subsequent  Transfer Date,  sell,  transfer,  assign,  set over and convey without
recourse to the Trust Fund (subject to the other terms and provisions of this  Agreement)  all its right,  title and interest in and to
(i) the Subsequent  Mortgage Loans  identified on the Mortgage Loan Schedule  attached to the related  Subsequent  Transfer  Instrument
delivered by the Sponsor on such  Subsequent  Transfer Date,  (ii) all interest  accruing  thereon on and after the Subsequent  Cut-off
Date and all  collections in respect of interest and principal due after the  Subsequent  Cut-off Date and (iii) all items with respect
to such  Subsequent  Mortgage  Loans to be  delivered  pursuant  to Section  2.01 and the other items in the  related  Mortgage  Files;
provided,  however,  that the Sponsor  reserves and retains all right,  title and  interest in and to  principal  received and interest
accruing on such  Subsequent  Mortgage  Loans prior to the related  Subsequent  Cut-off Date.  The transfer to the Trust for deposit in
Loan Group I or Loan Group II, as applicable,  by the Depositor of the Subsequent  Mortgage  Loans  identified on the related  Mortgage
Loan Schedule shall be absolute and is intended by the Depositor,  the Sponsor,  the Trustee and the  Certificateholders  to constitute
and to be treated as a sale of the  Subsequent  Mortgage  Loans by the  Depositor  to the Trust.  The  related  Mortgage  File for each
Subsequent  Mortgage Loan shall be delivered to the Trustee or the  Custodian,  on its behalf at least three Business Days prior to the
related Subsequent Transfer Date.

         The purchase price paid by the Trust from amounts  released by the Paying Agent from the Pre-Funding  Account shall be 100% of
the aggregate Stated Principal  Balance of the Subsequent  Mortgage Loans so transferred (as identified on the Mortgage Loan Schedule).
This Agreement shall constitute a fixed price purchase contract in accordance with Section 860G(a)(3)(A)(ii) of the Code.

         (b)      The  Depositor  shall  transfer to the Trustee on behalf of the Trust for  deposit in the  applicable  Loan Group the
Subsequent  Mortgage Loans and the other property and rights related thereto as described in paragraph (a) above,  and the Paying Agent
shall  release  related  funds from the  Pre-Funding  Account  in amounts  equal to the  Subsequent  Mortgage  Loans in each Loan Group
purchased on the related  Subsequent  Transfer Date, only upon the satisfaction of each of the following  conditions on or prior to the
related Subsequent Transfer Date:

                  (i)      the Depositor  shall have delivered to the Trustee a duly executed  Subsequent  Transfer  Instrument,  which
shall  include a Mortgage Loan  Schedule  listing the  Subsequent  Mortgage  Loans,  and the Sponsor shall cause to be delivered to the
Trustee and the Servicer,  at least three Business Days prior to the related Subsequent  Transfer Date, a computer file containing such
Mortgage Loan Schedule;

                  (ii)     the Depositor  shall have furnished to the Servicer,  no later than three Business Days prior to the related
Subsequent  Transfer  Date,  (x) if the  servicer  of each such  Subsequent  Mortgage  Loan is the  existing  Servicer,  then a written
acknowledgement  of the Servicer that it is servicing such Subsequent  Mortgage Loans pursuant to any related servicing  agreement,  or
(y) if the servicer of each such  Subsequent  Mortgage Loan is not the existing  Servicer,  then a servicing  agreement and assignment,
assumption and recognition  agreement with respect to such servicer or servicers in form and substance  reasonably  satisfactory to the
Servicer;

                  (iii)    as of each  Subsequent  Transfer  Date,  as evidenced  by delivery of the  Subsequent  Transfer  Instrument,
substantially in the form of Exhibit M hereto,  the Depositor shall not be insolvent nor shall it have been rendered  insolvent by such
transfer nor shall it be aware of any pending insolvency with respect to it;

                  (iv)     such  sale and  transfer  shall  not  result  in a  material  adverse  tax  consequence  to the Trust or the
Certificateholders;

                  (v)      the Pre-Funding Period shall not have terminated;

                  (vi)     the Depositor will not select such  Subsequent  Mortgage Loans in a manner that it believes to be adverse to
the interests of the Certificateholders; and

                  (vii)    the  Depositor  shall  have  delivered  to the  Trustee a  Subsequent  Transfer  Instrument  confirming  the
satisfaction of the conditions  precedent  specified in this Section 2.08 to the extent of the Subsequent  Mortgage Loans and, pursuant
to the Subsequent  Transfer  Instrument,  assigned to the Trustee without  recourse for the benefit of the  Certificateholders  all the
right, title and interest of the Depositor, in, to and under the Subsequent Mortgage Loan Purchase Agreement.

         (c)      Any  conveyance  of  Subsequent  Mortgage  Loans on a  Subsequent  Transfer  Date is subject  to  certain  conditions
including, but not limited to, the following:

                  (i)      each such Subsequent Mortgage Loan must satisfy the representations and warranties  specified in the related
Subsequent Transfer Instrument and this Agreement;

                  (ii)     the Depositor will not select such  Subsequent  Mortgage Loans in a manner that it believes to be adverse to
the interests of the Certificateholders;

                  (iii)    as of the related  Subsequent  Cut-off Date, each such  Subsequent  Mortgage Loan will satisfy the following
criteria:

                           (A)      Such  Subsequent  Mortgage  Loan may not be 30 or more  days  Delinquent  as of the last day of the
month preceding the related Subsequent Cut-off Date;

                           (B)      The original term to stated maturity of such Subsequent Mortgage Loan will not exceed 480 months;

                           (C)      Each  Subsequent  Mortgage  Loan  must be a  One-Month  LIBOR,  Six  Month  LIBOR,  One Year  LIBOR
adjustable rate Mortgage Loan with a first lien on the related Mortgaged Property;

                           (D)      No Subsequent Mortgage Loan will have a first payment date occurring after August 1, 2007;

                           (E)      The latest maturity date of any Subsequent Mortgage Loan will be no later than August 1, 2047;

                           (F)      Such Subsequent Mortgage Loan will have a credit score of not less than 520;

                           (G)      Such Subsequent  Mortgage Loan will have a Gross Margin as of the related  Subsequent  Cut-off Date
ranging from approximately 1.500% per annum to approximately 5.500% per annum;

                           (H)      Such  Subsequent  Mortgage  Loan will have a maximum  mortgage  rate as of the  related  Subsequent
Cut-off Date greater than 16.000%; and

                           (I)      Such Subsequent  Mortgage Loan shall have been  underwritten  in accordance  with the  underwriting
guidelines of EMC;

         (d)      As of the related Subsequent Cut-off Date, the Subsequent  Mortgage Loans in the aggregate will satisfy the following
criteria:

                  (i)      have a weighted average Gross Margin ranging from 2.25% to 3.50% per annum;

                  (ii)     have a weighted average credit score greater than 650;

                  (iii)    have no less than 80% of the Mortgaged Properties be owner occupied;

                  (iv)     have no less than 75% of the Mortgaged Properties be single family detached or planned unit developments;

                  (v)      have no more than 55% of the Subsequent Mortgage Loans be cash out refinance;

                  (vi)     for all  Subsequent  Mortgage  Loans with a  Loan-to-Value  Ratio  greater  than 80% be covered by a Primary
Insurance Policy;

                  (vii)    have a weighted average maximum mortgage rate greater than or equal to 10.500%; and

                  (viii)   be acceptable to the Rating Agencies.

         To the extent that the  Pre-Funded  Amounts have not been fully  applied to the purchase of  Subsequent  Mortgage  Loans on or
before July 15, 2007, the  Certificateholders  in each Loan Group will receive on the Distribution Date immediately  following July 15,
2007 the Remaining Pre-Funded Amounts relating to each Loan Group.

         Any such  amounts  transferred  from the  Pre-Funding  Account  will be  included in  Principal  Funds for such Loan Group and
distributed to the Holders of the related Certificates pursuant to Section 6.01.

         Section 2.09.     Purposes and Powers of the Trust.

         The purpose of the common law trust, as created hereunder, is to engage in the following activities:

         (a)      acquire and hold the Mortgage Loans and the other assets of the Trust Fund and the proceeds therefrom;

         (b)      to issue the Certificates sold to the Depositor in exchange for the Mortgage Loans;

         (c)      to make payments on the Certificates;

         (d)      to engage in those  activities  that are  necessary,  suitable or  convenient  to  accomplish  the  foregoing  or are
incidental thereto or connected therewith; and

         (e)      subject to compliance with this Agreement,  to engage in such other  activities as may be required in connection with
conservation of the Trust Fund and the making of distributions to the Certificateholders.

         The Trust is hereby authorized to engage in the foregoing  activities.  The Trustee shall not cause the Trust to engage in any
activity other than in connection  with the foregoing or other than as required or authorized by the terms of this Agreement  while any
Certificate is outstanding,  and this Section 2.09 may not be amended, without the consent of the Certificateholders  evidencing 51% or
more of the aggregate voting rights of the Certificates.




--------------------------------------------------------------------------------




                                                              ARTICLE III

                                            Administration and Servicing of Mortgage Loans

         Section 3.01.     Servicer to Act as Servicer.  The Servicer  shall service and  administer  the Mortgage  Loans in accordance
with this Agreement and with Accepted Servicing  Practices and shall have full power and authority,  acting alone, to do or cause to be
done any and all things in connection  with such  servicing and  administration  which the Servicer may deem necessary or desirable and
consistent  with the  terms of this  Agreement  and with  Accepted  Servicing  Practices  and  shall  exercise  the same  care  that it
customarily  employs for its own account.  In addition,  the Servicer  shall furnish  information  regarding the borrower  credit files
related to such Mortgage Loan to credit  reporting  agencies in compliance with the provisions of the Fair Credit Reporting Act and the
applicable  implementing  regulations.  Except as set forth in this  Agreement,  the  Servicer  shall  service  the  Mortgage  Loans in
accordance with Accepted Servicing  Practices in compliance with the servicing  provisions of the Fannie Mae Guide, which include,  but
are not limited to,  provisions  regarding the liquidation of Mortgage Loans, the collection of Mortgage Loan payments,  the payment of
taxes,  insurance and other charges,  the maintenance of hazard  insurance with a Qualified  Insurer,  the maintenance of fidelity bond
and errors and omissions insurance,  inspections,  the restoration of Mortgaged Property, the maintenance of Primary Mortgage Insurance
Policies,  insurance  claims,  and title  insurance,  management of REO Property,  permitted  withdrawals with respect to REO Property,
liquidation  reports,  and reports of foreclosures  and abandonments of Mortgaged  Property,  the transfer of Mortgaged  Property,  the
release of Mortgage Loan  Documents,  annual  statements,  and  examination  of records and  facilities.  In the event of any conflict,
inconsistency  or  discrepancy  between any of the servicing  provisions of this  Agreement and any of the servicing  provisions of the
Fannie Mae Guide, the provisions of this Agreement shall control and be binding upon the Depositor and the Servicer.

         Consistent with and in addition to the terms set forth in this Agreement, if a Mortgage Loan is in default or such default is
reasonably  foreseeable,  the Servicer may also waive,  modify or vary any term of any Mortgage Loan or consent to the postponement of
strict  compliance  with any such term or in any manner grant  indulgence  to any  mortgagor,  including  without  limitation,  to (1)
capitalize any amounts owing on the Mortgage Loan by adding such amount to the outstanding principal balance of the Mortgage Loan, (2)
defer such amounts to a later date or the final payment date of such Mortgage Loan, (3) extend the maturity of any such Mortgage Loan,
(4) amend the related  Mortgage Note to reduce the related  Mortgage Rate with respect to any Mortgage  Loan, (5) convert the Mortgage
Rate on any Mortgage Loan from a fixed rate to an adjustable  rate or vice versa,  (6) with respect to a mortgage loan with an initial
fixed rate period  followed by an adjustable rate period,  extend the fixed period and reduce the adjustable  rate period,  and/or (7)
forgive the amount of any interest and principal  owed by the related  Mortgagor;  provided  that, in the  Servicer's  reasaonble  and
prudent determination,  such waiver,  modification,  postponement or indulgence: (A) is not materially adverse to the interests of the
Certificateholders in the aggregate on a present value basis using reasonable assumptions (including taking into account any estimated
Realized Loss that might result absent such action);  and (B) does not amend the related  Mortgage Note to extend the maturity thereof
later than the date of the Latest Possible Maturity Date;  provided further,  with respect to any Mortgage Loan that is not in default
or if default is not reasonably foreseeable unless the Servicer has provided to the Trustee a certification  addressed to the Trustee,
based on advice of counsel or certified public accountants that have a national  reputation with respect to taxation of REMICs, that a
modification  of such Mortgage Loan will not result in the imposition of taxes on or disqualify  from REMIC status any of the 2007-AR4
REMICs.

         The Servicer shall provide to each Mortgagor of a Mortgage Loan all payment  options listed in the related  Mortgage Note that
are  available to such  Mortgagor  with respect to such  payment,  notwithstanding  any  provision  in the related  Mortgage  Note that
explicitly  states or implies that  providing such options is optional for the servicer of such Mortgage Loan or the owner or holder of
the related Mortgage Note.

         Notwithstanding  the foregoing,  the Servicer shall not permit any  modification  with respect to any Mortgage Loan that would
both  constitute a sale or exchange of such Mortgage Loan within the meaning of  Section 1001  of the Code and any proposed,  temporary
or final regulations  promulgated  thereunder (other than in connection with a proposed  conveyance or assumption of such Mortgage Loan
that is treated as a  Principal  Prepayment  in Full) and cause any REMIC  formed  under this  Agreement  to fail to qualify as a REMIC
under the Code. Upon request,  the Trustee shall furnish the Servicer with any powers of attorney,  in substantially  the form attached
hereto as Exhibit I, and other  documents  in form as provided to it  necessary  or  appropriate  to enable the Servicer to service and
administer the related Mortgage Loans and REO Property.

         The  Trustee  shall  provide  access to the records and  documentation  in  possession  of the Trustee  regarding  the related
Mortgage  Loans and REO  Property  and the  servicing  thereof to the  Certificateholders,  the FDIC,  and the  supervisory  agents and
examiners of the FDIC,  such access being afforded only upon  reasonable  prior written request and during normal business hours at the
office of the Trustee;  provided,  however, that, unless otherwise required by law, the Trustee shall not be required to provide access
to such records and  documentation  if the provision  thereof would  violate the legal right to privacy of any  Mortgagor.  The Trustee
shall allow  representatives  of the above entities to photocopy any of the records and  documentation  and shall provide equipment for
that purpose at a charge that covers the Trustee's actual costs.

         The Trustee shall execute and deliver to the Servicer any court  pleadings,  requests for  trustee's  sale or other  documents
prepared by the  Servicer as necessary or desirable  to (i) the  foreclosure  or trustee's  sale with respect to a Mortgaged  Property;
(ii) any  legal action brought to obtain  judgment  against any Mortgagor on the Mortgage Note or Security  Instrument;  (iii) obtain a
deficiency  judgment  against the  Mortgagor;  or (iv) enforce any other rights or remedies  provided by the Mortgage  Note or Security
Instrument or otherwise available at law or equity.

         The  Servicer  shall not waive any  Prepayment  Charge  unless:  (i) the  enforceability  thereof  shall have been  limited by
bankruptcy, insolvency,  moratorium,  receivership and other similar laws relating to creditors' rights generally, (ii) the enforcement
thereof is illegal,  or any local,  state or federal agency has threatened  legal action if the prepayment  penalty is enforced,  (iii)
the mortgage debt has been  accelerated in connection with a foreclosure or other  involuntary  payment or (iv) such waiver is standard
and  customary in servicing  similar  Mortgage  Loans and relates to a default or a reasonably  foreseeable  default and would,  in the
reasonable  judgment of the Servicer,  maximize  recovery of total proceeds taking into account the value of such Prepayment Charge and
the related Mortgage Loan. If a Prepayment  Charge is waived,  but does not meet the standards  described  above,  then the Servicer is
required to pay the amount of such waived  Prepayment  Charge by remitting  such amount to the  Depositor by the  Distribution  Account
Deposit Date.

         Section 3.02.     REMIC-Related  Covenants.  For as  long  as any  2007-AR4  REMIC  shall  exist,  the  Trustee  shall  act in
accordance  herewith  to assure  continuing  treatment  of such  2007-AR4  REMIC as a REMIC,  and the  Trustee  shall  comply  with any
directions of the  Depositor or the Servicer to assure such  continuing  treatment.  In  particular,  the Trustee shall not (a) sell or
permit the sale of all or any portion of the Mortgage  Loans or of any  investment  of deposits in an Account  unless such sale is as a
result of a repurchase of the Mortgage Loans  pursuant to this  Agreement or the Trustee has received a REMIC Opinion  addressed to the
Trustee  prepared at the expense of the Trust Fund;  and (b) other than with respect to a  substitution  pursuant to the Mortgage  Loan
Purchase  Agreement,  the Subsequent  Mortgage Loan Purchase Agreement or Section 2.04,  as applicable,  accept any contribution to any
2007-AR4 REMIC after the Startup Day without receipt of a REMIC Opinion addressed to the Trustee.

         Section 3.03.     Monitoring of Subservicers.  (a) The Servicer shall perform all of its servicing  responsibilities hereunder
or may cause a subservicer to perform any such servicing  responsibilities  on its behalf, but the use by the Servicer of a subservicer
shall not release the Servicer from any of its obligations  hereunder and the Servicer shall remain responsible  hereunder for all acts
and omissions of each  subservicer as fully as if such acts and omissions were those of the Servicer.  Any such  subservicer  must be a
Fannie Mae approved  seller/servicer or a Freddie Mac seller/servicer in good standing and no event shall have occurred,  including but
not limited to, a change in insurance  coverage,  which would make it unable to comply with the  eligibility  requirements  for lenders
imposed by Fannie Mae or for  seller/servicers  by Freddie Mac, or which would require  notification  to Fannie Mae or Freddie Mac. The
Servicer  shall pay all fees and  expenses  of each  subservicer  from its own  funds,  and a  subservicer's  fee shall not  exceed the
Servicing Fee.

         (b)      At the cost and expense of the Servicer,  without any right of reimbursement from the Custodial Account, the Servicer
shall be entitled to terminate the rights and  responsibilities  of a subservicer and arrange for any servicing  responsibilities to be
performed by a successor  subservicer meeting the requirements in the preceding paragraph,  provided,  however,  that nothing contained
herein shall be deemed to prevent or prohibit the Servicer,  at the Servicer's  option,  from electing to service the related  Mortgage
Loans itself.  In the event that the Servicer's  responsibilities  and duties under this  Agreement are terminated  pursuant to Section
7.07, 8.01 or 10.01,  and if requested to do so by the Depositor,  the Servicer shall at its own cost and expense  terminate the rights
and  responsibilities  of each  subservicer  effective as of the date of termination of the Servicer.  The Servicer shall pay all fees,
expenses or penalties  necessary in order to terminate the rights and  responsibilities  of each  subservicer  from the  Servicer's own
funds without reimbursement from the Depositor.

         (c)      Notwithstanding  any of the provisions of this Agreement relating to agreements or arrangements  between the Servicer
and a subservicer or any reference  herein to actions taken through a subservicer  or otherwise,  the Servicer shall not be relieved of
its  obligations  to the  Depositor  and shall be obligated to the same extent and under the same terms and  conditions  as if it alone
were  servicing and  administering  the Mortgage  Loans.  The Servicer  shall be entitled to enter into an agreement with a subservicer
for  indemnification  of the Servicer by the  subservicer  and nothing  contained in this Agreement  shall be deemed to limit or modify
such indemnification.

         (d)      Any  subservicing  agreement  and any other  transactions  or services  relating to the  Mortgage  Loans  involving a
subservicer  shall be deemed to be between such subservicer and Servicer alone, and the Depositor shall have no obligations,  duties or
liabilities with respect to such Subservicer  including no obligation,  duty or liability of Depositor to pay such  subservicer's  fees
and expenses.  For purposes of distributions and advances by the Servicer  pursuant to this Agreement,  the Servicer shall be deemed to
have received a payment on a Mortgage Loan when a subservicer has received such payment.

         Section 3.04.     Fidelity  Bond.  The  Servicer,  at its expense,  shall  maintain in effect a blanket  fidelity  bond and an
errors and omissions insurance policy, affording coverage with respect to all directors,  officers,  employees and other Persons acting
on the Servicer's  behalf,  and covering errors and omissions in the performance of the Servicer's  obligations  hereunder.  The errors
and omissions  insurance  policy and the fidelity bond shall be in such form and amount  generally  acceptable for entities  serving as
servicers.

         Section 3.05.     Power to Act;  Procedures.  The  Servicer  shall  service the  Mortgage  Loans and shall have full power and
authority,  subject  to the  REMIC  Provisions  and the  provisions  of  Article X hereof,  to do any and all  things  that it may deem
necessary or desirable in connection  with the servicing and  administration  of the Mortgage  Loans,  including but not limited to the
power and authority (i) to execute and deliver,  on behalf of the  Certificateholders  and the Trustee,  customary  consents or waivers
and other instruments and documents,  (ii) to consent to transfers of any Mortgaged  Property and assumptions of the Mortgage Notes and
related  Mortgages,  (iii) to  collect any Insurance  Proceeds and Liquidation  Proceeds,  and (iv) to effectuate  foreclosure or other
conversion of the ownership of the Mortgaged  Property  securing any Mortgage Loan, in each case, in accordance  with the provisions of
this Agreement,  as applicable;  provided,  however, that the Servicer shall not (and consistent with its responsibilities  under 3.03,
shall not permit any subservicer  to) knowingly or  intentionally  take any action,  or fail to take (or fail to cause to be taken) any
action reasonably within its control and the scope of duties more specifically set forth herein,  that, under the REMIC Provisions,  if
taken or not taken,  as the case may be, would cause any 2007-AR4  REMIC to fail to qualify as a REMIC or result in the imposition of a
tax upon the Trust Fund (including but not limited to the tax on prohibited  transactions as defined in  Section 860F(a)(2) of the Code
and the tax on  contributions  to a REMIC set forth in  Section 860G(d)  of the Code)  unless the  Servicer  has received an Opinion of
Counsel (but not at the expense of the  Servicer)  to the effect that the  contemplated  action  would not cause any 2007-AR4  REMIC to
fail to qualify as a REMIC or result in the  imposition  of a tax upon any 2007-AR4  REMIC.  The Trustee  shall  furnish the  Servicer,
with any powers of attorney empowering the Servicer to execute and deliver  instruments of satisfaction or cancellation,  or of partial
or full release or discharge,  and to foreclose upon or otherwise liquidate Mortgaged Property,  and to appeal,  prosecute or defend in
any court action relating to the Mortgage Loans or the Mortgaged  Property,  in accordance  with this Agreement,  and the Trustee shall
execute and deliver such other  documents,  as the Servicer may request,  to enable the Servicer to service and administer the Mortgage
Loans and carry out its duties hereunder,  in each case in accordance with Accepted Servicing  Practices (and the Trustee shall have no
liability  for misuse of any such powers of attorney  by the  Servicer).  If the  Servicer or the Trustee has been  advised  that it is
likely that the laws of the state in which action is to be taken  prohibit  such action if taken in the name of the Trustee or that the
Trustee  would be adversely  affected  under the "doing  business"  or tax laws of such state if such action is taken in its name,  the
Servicer shall join with the Trustee in the  appointment of a co-trustee  pursuant to  Section 9.11.  In the  performance of its duties
hereunder,  the Servicer shall be an independent  contractor and shall not,  except in those instances where it is taking action in the
name of the Trustee, be deemed to be the agent of the Trustee.

         Section 3.06.     Due-on-Sale Clauses; Assumption Agreements.

         (a)      When any Mortgaged Property is conveyed by a Mortgagor,  the Servicer or subservicer,  to the extent it has knowledge
of such  conveyance,  shall enforce any due-on-sale  clause  contained in any Mortgage Note or Mortgage,  to the extent permitted under
applicable law and  governmental  regulations,  but only to the extent that such  enforcement  will not adversely  affect or jeopardize
coverage under any Primary Mortgage  Insurance  Policy.  Notwithstanding  the foregoing,  the Servicer is not required to exercise such
rights with respect to a Mortgage  Loan if the Person to whom the related  Mortgaged  Property  has been  conveyed or is proposed to be
conveyed  satisfies  the terms and  conditions  contained in the  Mortgage  Note and  Mortgage  related  thereto and the consent of the
mortgagee  under such  Mortgage  Note or Mortgage is not  otherwise so required  under such Mortgage Note or Mortgage as a condition to
such transfer.  In the event that the Servicer is prohibited by law from enforcing any such  due-on-sale  clause,  or if coverage under
any Primary  Mortgage  Insurance  Policy would be adversely  affected,  or if  nonenforcement  is otherwise  permitted  hereunder,  the
Servicer is authorized,  subject to  Section 3.06(b),  to take or enter into an assumption and modification  agreement from or with the
person to whom such  property  has been or is about to be  conveyed,  pursuant to which such person  becomes  liable under the Mortgage
Note and,  unless  prohibited by applicable  state law, the Mortgagor  remains  liable  thereon,  provided that the Mortgage Loan shall
continue to be covered  (if so covered  before the  Servicer  enters such  agreement)  by the  applicable  Primary  Mortgage  Insurance
Policy.  The  Servicer,  subject to  Section 3.06(b),  is also  authorized  with the prior  approval of the insurers  under any Primary
Mortgage  Insurance  Policy to enter into a  substitution  of  liability  agreement  with such  Person,  pursuant to which the original
Mortgagor is released  from  liability  and such Person is  substituted  as  Mortgagor  and becomes  liable  under the  Mortgage  Note.
Notwithstanding  the  foregoing,  the Servicer  shall not be deemed to be in default  under this  Section by  reason of any transfer or
assumption which the Servicer reasonably believes it is restricted by law from preventing, for any reason whatsoever.

         (b)      Subject to the Servicer's duty to enforce any due-on-sale clause to the extent set forth in  Section 3.06(a),  in any
case in which a Mortgaged  Property is to be conveyed to a Person by a  Mortgagor,  and such Person is to enter into an  assumption  or
modification  agreement or  supplement  to the  Mortgage  Note or Mortgage  which  requires  the  signature  of the  Trustee,  or if an
instrument of release  signed by the Trustee is required  releasing the Mortgagor  from liability on the Mortgage Loan, the Servicer is
authorized,  subject to the  requirements  of the  sentence  next  following,  to execute and deliver,  on behalf of the  Trustee,  the
assumption  agreement with the Person to whom the Mortgaged  Property is to be conveyed and such  modification  agreement or supplement
to the Mortgage  Note or Mortgage or other  instruments  as are  reasonable or necessary to carry out the terms of the Mortgage Note or
Mortgage or otherwise to comply with any  applicable  laws  regarding  assumptions  or the transfer of the  Mortgaged  Property to such
Person;  provided,  however,  that in connection with any such assumption,  no material term of the Mortgage Note may be changed.  Upon
receipt of  appropriate  instructions  from the Servicer in  accordance  with the  foregoing,  the Trustee  shall execute any necessary
instruments  for such  assumption  or  substitution  of  liability  delivered  to it by the  Servicer and as directed in writing by the
Servicer.  Upon the closing of the  transactions  contemplated  by such  documents,  the Servicer shall cause the originals or true and
correct copies of the assumption  agreement,  the release (if any), or the  modification or supplement to the Mortgage Note or Mortgage
to be delivered to the Trustee or the  Custodian and deposited  with the Mortgage  File for such  Mortgage  Loan.  Any fee collected by
the Servicer or such related  subservicer for entering into an assumption or  substitution  of liability  agreement will be retained by
the Servicer or such subservicer as additional servicing compensation.

         Section 3.07.     Release of Mortgage  Files.  (a) Upon  becoming  aware of the payment in full of any Mortgage  Loan,  or the
receipt by the Servicer of a  notification  that payment in full has been escrowed in a manner  customary for such purposes for payment
to  Certificateholders  on the next  Distribution  Date, the Servicer  will,  (or if the Servicer does not, the Trustee may),  promptly
furnish to the  Custodian,  on behalf of the Trustee,  two copies of a  certification  substantially  in the form of  Exhibit D  hereto
signed by a Servicing Officer or in a mutually  agreeable  electronic format which will, in lieu of a signature on its face,  originate
from a Servicing  Officer (which  certification  shall include a statement to the effect that all amounts  received in connection  with
such payment that are required to be deposited in the Custodial  Account  maintained by the Servicer pursuant to Section 4.01 have been
or will be so deposited) and shall request that the Custodian,  on behalf of the Trustee,  deliver to the Servicer the related Mortgage
File. Upon receipt of such  certification  and request,  the Custodian,  on behalf of the Trustee,  shall promptly  release the related
Mortgage File to the Servicer and the Trustee and Custodian  shall have no further  responsibility  with regard to such Mortgage  File.
Upon any such payment in full,  the Servicer is  authorized,  to give, as agent for the Trustee,  as the  mortgagee  under the Mortgage
that secured the Mortgage Loan, an instrument of  satisfaction  (or assignment of mortgage  without  recourse)  regarding the Mortgaged
Property  subject to the  Mortgage,  which  instrument of  satisfaction  or  assignment,  as the case may be, shall be delivered to the
Person or Persons entitled thereto against receipt therefor of such payment,  it being understood and agreed that no expenses  incurred
in connection with such instrument of satisfaction or assignment, as the case may be, shall be chargeable to the Custodial Account.

         In the event the  Servicer  satisfies  or releases a Mortgage  without  having  obtained  payment in full of the  indebtedness
secured  by the  Mortgage  or should it  otherwise  prejudice  any right the  Certificateholders  or the  Depositor  may have under the
Mortgage Loan  Documents,  the Servicer,  upon written demand by the Depositor or the Trustee,  shall remit within one Business Day the
then outstanding principal balance of the related Mortgage Loan by deposit thereof in the Custodial Account.

         (b)      From time to time and as  appropriate  for the  servicing or  foreclosure  of any Mortgage  Loan,  the Trustee  shall
execute such  documents as shall be prepared and  furnished  to the Trustee by the  Servicer (in a form  reasonably  acceptable  to the
Trustee) and as are necessary to the prosecution of any such  proceedings.  The Custodian,  on behalf of the Trustee,  shall,  upon the
request of the Servicer,  and delivery to the Custodian,  on behalf of the Trustee,  of two copies of a request for release signed by a
Servicing  Officer  substantially  in the form of Exhibit D  (or in a mutually  agreeable  electronic  format which will,  in lieu of a
signature on its face,  originate  from a Servicing  Officer),  release the related  Mortgage File held in its possession or control to
the Servicer.  Such trust  receipt  shall  obligate the Servicer to return the Mortgage File to the Custodian on behalf of the Trustee,
when the need therefor by the Servicer no longer exists unless the Mortgage Loan shall be  liquidated,  in which case,  upon receipt of
a certificate of a Servicing Officer similar to that hereinabove  specified,  the Mortgage File shall be released by the Custodian,  on
behalf of the Trustee or to the Servicer.

         Section 3.08.     Documents, Records and Funds in Possession of Servicer To Be Held for Trustee.

         (a)      The Servicer shall transmit to the Trustee or Custodian such documents and instruments  coming into the possession of
the Servicer from time to time as are required by the terms hereof,  to be delivered to the Trustee or  Custodian.  Any funds  received
by the Servicer in respect of any Mortgage Loan or which  otherwise are collected by the Servicer as Liquidation  Proceeds or Insurance
Proceeds  in respect of any  Mortgage  Loan shall be held for the  benefit of the  Trustee  and the  Certificateholders  subject to the
Servicer's  right to retain or withdraw from the Custodial  Account the Servicing Fee and other amounts as provided in this  Agreement.
The Servicer  shall  provide  access to  information  and  documentation  regarding the Mortgage  Loans to the Trustee,  its agents and
accountants at any time upon reasonable request and during normal business hours, and to  Certificateholders  that are savings and loan
associations,  banks or insurance  companies,  the Office of Thrift  Supervision,  the FDIC and the supervisory agents and examiners of
such Office and  Corporation  or examiners of any other  federal or state banking or insurance  regulatory  authority if so required by
applicable  regulations of the Office of Thrift  Supervision or other regulatory  authority,  such access to be afforded without charge
but only upon  reasonable  request in writing and during  normal  business  hours at the offices of the Servicer  designated  by it. In
fulfilling such a request the Servicer shall not be responsible for determining the sufficiency of such information.

         (b)      All Mortgage Files and funds collected or held by, or under the control of, the Servicer,  in respect of any Mortgage
Loans,  whether from the collection of principal and interest  payments or from Liquidation  Proceeds or Insurance  Proceeds,  shall be
held by the  Servicer  for and on behalf of the  Trustee  and the  Certificateholders  and shall be and remain  the sole and  exclusive
property of the Trust;  provided,  however,  that the Servicer shall be entitled to setoff against, and deduct from, any such funds any
amounts that are properly due and payable to the Servicer under this Agreement.

         Section 3.09.     Standard Hazard Insurance and Flood Insurance Policies.

         (a)      The Servicer shall cause to be maintained for each Mortgage Loan fire and hazard insurance with extended  coverage as
is  customary  in the area  where the  Mortgaged  Property  is located  in an amount  which is equal to the  lesser of (i) the  maximum
insurable value of the  improvements  securing such Mortgage Loan or (ii) the greater of (a) the outstanding  principal  balance of the
Mortgage  Loan,  and (b) the  percentage  such that the  proceeds  thereof  shall be  sufficient  to prevent the  Mortgagor  and/or the
Mortgagee  from  becoming a  co-insurer.  If the Mortgaged  Property is in an area  identified  in the Federal  Register by the Federal
Emergency  Management  Agency as being a special  flood  hazard area that has  federally-mandated  flood  insurance  requirements,  the
Servicer  will cause to be  maintained a flood  insurance  policy  meeting the  requirements  of the current  guidelines of the Federal
Insurance  Administration with a generally acceptable insurance carrier, in an amount representing  coverage not less than the least of
(i) the  outstanding  principal  balance of the Mortgage  Loan,  (ii) the maximum  insurable  value of the  improvements  securing such
Mortgage  Loan or (iii) the maximum  amount of  insurance  which is  available  under the Flood  Disaster  Protection  Act of 1973,  as
amended.  The Servicer shall also maintain on the REO Property,  fire and hazard  insurance  with extended  coverage in an amount which
is at least equal to the maximum  insurable value of the improvements  which are a part of such property,  liability  insurance and, to
the extent  required and  available  under the Flood  Disaster  Protection  Act of 1973,  as amended,  flood  insurance in an amount as
provided  above.  It is understood and agreed that no other  additional  insurance need be required by the Servicer or the Mortgagor or
maintained  on property  acquired in respect of the  Mortgage  Loans,  other than  pursuant to the Fannie Mae Guide or such  applicable
state or federal  laws and  regulations  as shall at any time be in force and as shall  require  such  additional  insurance.  All such
policies  shall be endorsed with standard  mortgagee  clauses with loss payable to the Servicer and its  successors  and/or assigns and
shall  provide  for at least  thirty days prior  written  notice of any  cancellation,  reduction  in the amount or material  change in
coverage to the Servicer.  The Servicer shall not interfere with the  Mortgagor's  freedom of choice in selecting an insurance  carrier
or agent,  provided,  however,  that the Servicer shall not accept any such insurance  policies from  insurance  companies  unless such
companies  currently reflect a General Policy Rating in Best's Key Rating Guide currently  acceptable to Fannie Mae and are licensed to
do business in the state wherein the property subject to the policy is located.

         (b)      If the Servicer shall obtain and maintain a blanket hazard insurance policy with extended  coverage  insuring against
hazard losses on all of the Mortgage  Loans,  it shall  conclusively  be deemed to have  satisfied its  obligations as set forth in the
first sentence of  Section 3.09(a),  it being understood and agreed that such policy may contain a deductible clause, in which case the
Servicer shall, in the event that there shall not have been maintained on the related  Mortgaged  Property a policy  complying with the
first  sentence  of  Section 3.09(a)  and there  shall have been a loss which would have been  covered by such  policy,  deposit in the
Custodial Account the amount not otherwise payable under the blanket policy because of such deductible clause.

         (c)      Pursuant to Section 4.01,  any amounts collected by the Servicer, under any insurance policies (other than amounts to
be applied to the  restoration  or repair of the  property  subject to the related  Mortgage)  shall be  deposited  into the  Custodial
Account,  subject to withdrawal  pursuant to Section 4.02. Any cost incurred by the Servicer in  maintaining  any such insurance if the
Mortgagor  defaults  in its  obligation  to do so shall be added to the amount  owing  under the  Mortgage  Loan where the terms of the
Mortgage  Loan so permit;  provided,  however,  that the  addition  of any such cost shall not be taken into  account  for  purposes of
calculating the distributions to be made to Certificateholders and shall be recoverable by the Servicer pursuant to Section 4.02.

         Section 3.10.     Presentment  of Claims and  Collection of Proceeds.  The Servicer shall prepare and present on behalf of the
Trustee  and the  Certificateholders  all claims  under the  Insurance  Policies  and take such  actions  (including  the  negotiation,
settlement,  compromise or enforcement  of the insured's  claim) as shall be necessary to realize  recovery  under such  policies.  Any
proceeds  disbursed  to the  Servicer in respect of such  policies,  bonds or contracts  shall be promptly  deposited in the  Custodial
Account upon receipt,  except that any amounts  realized that are to be applied to the repair or restoration  of the related  Mortgaged
Property as a condition  precedent to the  presentation  of claims on the related  Mortgage  Loan to the insurer  under any  applicable
Insurance Policy need not be so deposited (or remitted).

         Section 3.11.     Maintenance of the Primary Mortgage Insurance Policies.

         (a)      The Servicer shall not take, or permit any  subservicer  to take,  any action that would result in noncoverage  under
any applicable  Primary Mortgage  Insurance Policy of any loss which,  but for the actions of the Servicer or such  subservicer,  would
have been covered  thereunder.  The Servicer  shall cause to be kept in force and effect (to the extent that the Mortgage Loan requires
the  Mortgagor to maintain such  insurance),  primary  mortgage  insurance  applicable  to each  Mortgage  Loan in accordance  with the
provisions  of this  Agreement.  The Servicer  shall not, and shall not permit any  subservicer  to, cancel or refuse to renew any such
Primary  Mortgage  Insurance  Policy that is in effect at the date of the initial  issuance of the Mortgage  Note and is required to be
kept in force hereunder  except in accordance  with the provisions of this  Agreement.  Any such primary  mortgage  insurance  policies
shall be issued by a Qualified Insurer.

         (b)      The  Servicer  agrees to  present,  or to cause  each  subservicer  to  present,  on behalf  of the  Trustee  and the
Certificateholders,  claims to the insurer under any Primary Mortgage  Insurance  Policies and, in this regard, to take such reasonable
action as shall be necessary to permit recovery under any Primary Mortgage  Insurance  Policies  respecting  defaulted  Mortgage Loans.
Pursuant to Section 4.01,  any amounts  collected by the Servicer under any Primary Mortgage  Insurance  Policies shall be deposited in
the Custodial Account, subject to withdrawal pursuant to Section 4.02.

         Section 3.12.     Trustee to Retain Possession of Certain Insurance Policies and Documents.

         The Trustee (or the  Custodian,  as directed by the  Trustee),  shall retain  possession  and custody of the originals (to the
extent  available) of any Primary  Mortgage  Insurance  Policies,  or certificate of insurance if applicable,  and any  certificates of
renewal as to the foregoing as may be issued from time to time as contemplated by this Agreement.  Until all amounts  distributable  in
respect of the  Certificates  have been  distributed  in full and the Servicer  otherwise  has  fulfilled  its  obligations  under this
Agreement,  the Trustee (or the Custodian,  as directed by the Trustee) shall also retain  possession and custody of each Mortgage File
in accordance  with and subject to the terms and  conditions of this  Agreement.  The Servicer  shall  promptly  deliver or cause to be
delivered to the Trustee (or the  Custodian,  as directed by the Trustee),  upon the execution or receipt  thereof the originals of any
Primary Mortgage Insurance Policies,  any certificates of renewal,  and such other documents or instruments that constitute portions of
the Mortgage File that come into the possession of the Servicer from time to time.

         Section 3.13.     Realization Upon Defaulted  Mortgage Loans. The Servicer shall use its reasonable  efforts,  consistent with
the procedures  that the Servicer would use in servicing  loans for its own account and the  requirements  of the Fannie Mae Guide,  to
foreclose upon or otherwise  comparably convert the ownership of Mortgaged  Properties securing such of the Mortgage Loans as come into
and continue in default and as to which no  satisfactory  arrangements  can be made for collection of delinquent  payments  pursuant to
Section 4.01. In determining the delinquency  status of any Mortgage Loan, the Servicer will use  Delinquency  Recognition  Policies as
described  to and approved by the  Depositor,  and shall revise these  policies as requested by the  Depositor  from time to time.  The
Servicer  shall use its  reasonable  efforts to realize upon  defaulted  Mortgage  Loans in such manner as will maximize the receipt of
principal  and  interest by the  Depositor,  taking into  account,  among other  things,  the timing of  foreclosure  proceedings.  The
foregoing is subject to the provisions  that, in any case in which Mortgaged  Property shall have suffered  damage,  the Servicer shall
not be required to expend its own funds toward the  restoration of such property  unless it shall  determine in its discretion (i) that
such  restoration  will increase the proceeds of  liquidation  of the related  Mortgage Loan to the Depositor  after  reimbursement  to
itself for such expenses,  and (ii) that such expenses will be recoverable by the Servicer  through  Insurance  Proceeds or Liquidation
Proceeds from the related  Mortgaged  Property,  as  contemplated  in Section 4.02. The Servicer shall be responsible for all costs and
expenses  incurred  by it in any  such  proceedings  or  functions  as  advances;  provided,  however,  that it shall  be  entitled  to
reimbursement  therefor as provided in Section 4.02.  Notwithstanding  anything to the contrary  contained herein, in connection with a
foreclosure  or  acceptance  of a deed in lieu of  foreclosure,  in the event the  Servicer  has  reasonable  cause to  believe  that a
Mortgaged  Property is contaminated by hazardous or toxic substances or wastes, or if the Trustee  otherwise  requests an environmental
inspection  or review of such  Mortgaged  Property,  such an  inspection  or review is to be conducted by a qualified  inspector.  Upon
completion  of the  inspection,  the  Servicer  shall  promptly  provide the  Depositor  and the Trustee  with a written  report of the
environmental inspection.

         Section 3.14.     Compensation  for the  Servicer.  The Servicer will be entitled to the Servicing Fee and all income and gain
realized  from any  investment  of funds in the  Custodial  Account,  pursuant to Article  IV, for the  performance  of its  activities
hereunder.  Servicing  compensation in the form of assumption  fees, if any, late payment charges,  as collected,  if any, or otherwise
(but not  including any  Prepayment  Charges)  shall be retained by the Servicer and shall not be deposited in the  Custodial  Account.
The Servicer will be entitled to retain, as additional  compensation,  any interest incurred in connection with a Principal  Prepayment
in full or otherwise in excess of amounts required to be remitted to the  Distribution  Account (such amounts together with the amounts
specified in the first sentence of this Section 3.14, the "Servicing  Compensation") and any Excess Liquidation Proceeds.  The Servicer
shall be  required  to pay all  expenses  incurred  by it in  connection  with its  activities  hereunder  and shall not be entitled to
reimbursement therefor except as provided in this Agreement.

         Section 3.15.     REO Property.

         (a)      In the event the Trust Fund acquires  ownership of any REO Property in respect of any related Mortgage Loan, the deed
or certificate of sale shall be issued to the Trustee,  or to its nominee,  on behalf of the related  Certificateholders.  The Servicer
shall ensure that the title to such REO Property  references  this  Agreement  and the  Trustee's  capacity  hereunder  (and not in its
individual  capacity).  The Servicer,  however,  shall not be required to expend its own funds or incur other  reimbursable  charges in
connection with any foreclosure,  or attempted  foreclosure  which is not completed,  or towards the restoration of any property unless
it shall determine  (i) that such restoration  and/or foreclosure will increase the proceeds of liquidation of the Mortgage Loan to the
Certificateholders  of one or more Classes  after  reimbursement  to itself for such expenses or charges and (ii) that such expenses or
charges will be recoverable to it through Liquidation  Proceeds,  Insurance Proceeds,  or REO Proceeds  (respecting which it shall have
priority for purposes of withdrawals  from the Custodial  Account  pursuant to  Section 4.02,  whether or not such expenses and charges
are  actually  recoverable  from  related  Liquidation  Proceeds,  Insurance  Proceeds  or  REO  Proceeds).  In  the  event  of  such a
determination  by the Servicer  pursuant to this  Section 3.15(a),  the  Servicer  shall be entitled to  reimbursement  of such amounts
pursuant to  Section 4.02.  If the Servicer has knowledge that a Mortgaged  Property which the Servicer is  contemplating  acquiring in
foreclosure or by deed in lieu of foreclosure  is located within a one (1) mile radius of any site listed in the  Expenditure  Plan for
the Hazardous  Substance  Clean Up Bond Act of 1984 or other site with  environmental  or hazardous  waste risks known to the Servicer,
the Servicer  will,  prior to  acquiring  the  Mortgaged  Property,  consider  such risks and only take action in  accordance  with its
established environmental review procedures.

         The Servicer shall,  either itself or through an agent selected by the Servicer,  manage,  conserve,  protect and operate each
REO Property in the same manner that it manages,  conserves,  protects and operates other foreclosed property for its own account,  and
in the same manner that similar  property in the same locality as the REO Property is managed,  including in accordance  with the REMIC
Provisions and in a manner that does not result in a tax on "net income from foreclosure  property"  (unless such result would maximize
the Trust Fund's  after-tax  return on such property) or cause such REO Property to fail to qualify as  "foreclosure  property"  within
the meaning of Section  860G(a)(8) of the Code.  Each  disposition  of REO Property  shall be carried out by the Servicer at such price
and upon such terms and  conditions as the Servicer  deems to be in the best  interest of the  Certificateholders.  The Servicer  shall
deposit all funds  collected and received in connection  with the  operation of any REO Property in the Custodial  Account  pursuant to
Section 4.01.

         Upon the  occurrence  of a Cash  Liquidation  or REO  Disposition,  following  the  deposit  in the  Custodial  Account of all
Insurance  Proceeds,  Liquidation  Proceeds and other payments and recoveries  referred to in the definition of "Cash  Liquidation"  or
"REO  Disposition," as applicable,  upon receipt by the Trustee of written  notification of such deposit signed by a Servicing Officer,
the Trustee or any  Custodian,  as the case may be,  shall  release to the  Servicer the related  Mortgage  File and the Trustee  shall
execute and deliver such instruments of transfer or assignment  prepared by the Servicer,  in each case without  recourse,  as shall be
necessary to vest in the Servicer or its designee,  as the case may be, the related  Mortgage Loan,  and thereafter  such Mortgage Loan
shall not be part of the Trust Fund.

         (b)      If title to any  Mortgaged  Property is acquired by the Trust Fund as an REO  Property by  foreclosure  or by deed in
lieu  of  foreclosure,  the  deed  or  certificate  of  sale  shall  be  issued  to  the  Trustee  or  to  its  nominee  on  behalf  of
Certificateholders.  Notwithstanding  any such  acquisition of title and  cancellation of the related  Mortgage Loan, such REO Property
shall (except as otherwise  expressly  provided  herein) be considered to be an Outstanding  Mortgage Loan held in the Trust Fund until
such time as the REO Property  shall be sold.  Consistent  with the  foregoing  for purposes of all  calculations  hereunder so long as
such REO  Property  shall  be  considered  to be an  Outstanding  Mortgage  Loan it shall be  assumed  that,  notwithstanding  that the
indebtedness  evidenced by the related  Mortgage  Note shall have been  discharged,  such  Mortgage  Note and the related  amortization
schedule in effect at the time of any such  acquisition  of title  (after  giving  effect to any previous  Curtailments  and before any
adjustment  thereto by reason of any  bankruptcy or similar  proceeding or any  moratorium or similar waiver or grace period) remain in
effect.  To the  extent the net income  received  during any  calendar  month is in excess of the  amount  attributable  to  amortizing
principal and accrued  interest at the related  Mortgage Rate on the related  Mortgage Loan for such calendar month,  such excess shall
be considered to be a Curtailment of the related Mortgage Loan.

         (c)      If the Trust Fund  acquires any REO Property as  aforesaid  or  otherwise  in  connection  with a default or imminent
default on a Mortgage Loan,  the Servicer on behalf of the Trust Fund shall dispose of such REO Property  within three full years after
the taxable year of its  acquisition  by the Trust Fund for purposes of  Section 860G(a)(8)  of the Code (or such shorter period as may
be necessary under  applicable  state (including any state in which such property is located) law to maintain the status of any portion
of the applicable  REMIC as a REMIC under  applicable  state law and avoid taxes resulting from such property failing to be foreclosure
property  under  applicable  state law) or, at the expense of the Trust Fund,  request,  more than 60 days before the day on which such
grace period would  otherwise  expire,  an  extension  of such grace period  unless the Servicer  obtains for the Trustee an Opinion of
Counsel,  addressed to the Trustee and the Servicer,  to the effect that the holding by the Trust Fund of such REO Property  subsequent
to such period will not result in the  imposition  of taxes on  "prohibited  transactions"  as defined in  Section 860F  of the Code or
cause the applicable  REMIC to fail to qualify as a REMIC (for federal (or any  applicable  State or local) income tax purposes) at any
time that any  Certificates  are  outstanding,  in which case the Trust Fund may  continue  to hold such REO  Property  (subject to any
conditions  contained in such Opinion of Counsel).  The Servicer shall be entitled to be reimbursed from the Custodial  Account for any
costs  incurred in  obtaining  such  Opinion of Counsel,  as provided in  Section 4.02.  Notwithstanding  any other  provision  of this
Agreement,  no REO Property  acquired by the Trust Fund shall be rented (or allowed to continue to be rented) or  otherwise  used by or
on behalf of the Trust Fund in such a manner or  pursuant  to any terms that  would (i) cause such REO  Property  to fail to qualify as
"foreclosure  property"  within the meaning of  Section 860G(a)(8)  of the Code or (ii) subject the Trust Fund to the imposition of any
federal  income taxes on the income earned from such REO Property,  including  any taxes  imposed by reason of  Section 860G(c)  of the
Code, unless the Servicer has agreed to indemnify and hold harmless the Trust Fund with respect to the imposition of any such taxes.

         Section 3.16.     Annual Statement as to Compliance; Annual Certification.

         (a)      The Servicer and the Trustee shall deliver to the Depositor,  not later than March 15 of each calendar year beginning
in 2008, an Officer's  Certificate (an "Annual Statement of Compliance")  stating,  as to each signatory thereof,  that (i) a review of
the activities of each such party during the preceding  calendar year and of its  performance  under this Agreement has been made under
such officer's  supervision and (ii) to the best of such officer's  knowledge,  based on such review, each such party has fulfilled all
of its obligations under this Agreement in all material  respects  throughout such year, or, if there has been a failure to fulfill any
such  obligation  in any  material  respect,  specifying  each such  failure  known to such  officer  and the nature and status of cure
provisions  thereof.  Such Annual  Statement of Compliance  shall contain no  restrictions or limitations on its use. In the event that
the Servicer has delegated any servicing  responsibilities  with respect to the Mortgage Loans to a Subservicer or  Subcontractor,  the
Servicer shall cause such  Subservicer or  Subcontractor  to deliver a similar  Annual  Statement of Compliance by that  Subservicer or
Subcontractor to the Depositor and the Trustee as described above as and when required with respect to the Servicer.

         (b)      With respect to the Mortgage  Loans,  by March 15th of each  calendar  year  beginning  in 2008,  the Servicer  shall
execute and deliver an Officer's  Certificate  (an "Annual  Certification")  to the  Depositor for the benefit of the Depositor and the
Depositor's  Affiliates and the officers,  directors and agents of the Depositor and the Depositor's  Affiliates,  in the form attached
hereto as Exhibit S. In the event that the Servicer has  delegated any servicing  responsibilities  with respect to the Mortgage  Loans
to a Subservicer or  Subcontractor,  the Servicer shall deliver an Annual  Certification  of the  Subservicer as described  above as to
each Subservicer as and when required with respect to the Servicer.

         (c)      Failure of the Servicer to comply with this Section 3.16 (including  with respect to the timeframes  required in this
Section)  shall be deemed an Event of Default,  and the Trustee,  at the  direction of the  Depositor,  shall,  in addition to whatever
rights the  Trustee  may have  under this  Agreement  and at law or equity or to  damages,  including  injunctive  relief and  specific
performance,  upon notice  immediately  terminate all the rights and obligations of the Servicer under this Agreement and in and to the
Mortgage Loans and the proceeds  thereof  without  compensating  the Servicer for the same.  Failure of the Trustee to comply with this
Section 3.16  (including  with respect to the timeframes  required in this Section)  which failure  results in a failure to timely file
the Form 10-K shall be deemed a default which may result in the  termination of the Trustee  pursuant to Section 9.08 and the Depositor
may,  in addition  to  whatever  rights the  Depositor  may have under this  Agreement  and at law or equity or to  damages,  including
injunctive  relief and specific  performance,  upon notice  immediately  terminate all the rights and  obligations of the Trustee under
this  Agreement  and in and to the  Mortgage  Loans and the  proceeds  thereof  without  compensating  the Trustee  for the same.  This
paragraph shall supercede any other provision in this Agreement or any other agreement to the contrary.

         Section 3.17.     Assessments of Compliance and  Attestation  Reports.  The Servicer shall service and administer the Mortgage
Loans in accordance  with all applicable  requirements of the Servicing  Criteria.  Pursuant to Rules 13a-18 and 15d-18 of the Exchange
Act and Item 1122 of Regulation  AB, the  Servicer,  the Trustee and the Custodian  (each,  an "Attesting  Party") shall deliver to the
Trustee,  the Servicer and the  Depositor on or before March 15th of each  calendar  year  beginning in 2008, a report  regarding  such
Attesting Party's  assessment of compliance (an "Assessment of Compliance") with the Servicing  Criteria during the preceding  calendar
year.  The Assessment of Compliance, as set forth in Regulation AB, must contain the following:

         (a)      A statement by an authorized  officer of such Attesting Party of its authority and its  responsibility  for assessing
compliance with the Servicing Criteria applicable to the related Attesting Party;

         (b)      A statement by such officer,  attached as Exhibit Q-1, that such Attesting Party used the Servicing Criteria attached
as Exhibit P hereto,  and which will also be  attached  to the  Assessment  of  Compliance,  to assess  compliance  with the  Servicing
Criteria applicable to the related Attesting Party;

         (c)      An assessment by such officer of the related Attesting Party's compliance with the applicable  Servicing Criteria for
the period  consisting of the preceding  calendar year,  including  disclosure of any material  instance of noncompliance  with respect
thereto  during such  period,  which  assessment  shall be based on the  activities  such  Attesting  Party  performs  with  respect to
asset-backed  securities  transactions  taken as a whole involving the related  Attesting Party, that are backed by the same asset type
as the Mortgage Loans;

         (d)      A statement  that a registered  public  accounting  firm has issued an  attestation  report on the related  Attesting
Party's Assessment of Compliance for the period consisting of the preceding calendar year; and

         (e)      A statement as to which of the  Servicing  Criteria,  if any,  are not  applicable  to such  Attesting  Party,  which
statement shall be based on the activities such Attesting Party performs with respect to  asset-backed  securities  transactions  taken
as a whole involving such Attesting Party, that are backed by the same asset type as the Mortgage Loans.
         Such report at a minimum  shall  address each of the  Servicing  Criteria  specified on Exhibit P hereto that are indicated as
applicable to the related Attesting Party.

         On or before March 15th of each calendar  year  beginning in 2008,  each  Attesting  Party shall furnish to the Servicer,  the
Depositor and the Trustee a report (an "Attestation  Report") by a registered  public  accounting firm that attests to, and reports on,
the Assessment of Compliance made by the related  Attesting  Party, as required by Rules 13a-18 and 15d-18 of the Exchange Act and Item
1122(b) of  Regulation  AB, which  Attestation  Report must be made in accordance  with  standards for  attestation  reports  issued or
adopted by the Public Company Accounting Oversight Board.

         The Servicer  shall cause any  subservicer  and each  subcontractor  determined  by it to be  "participating  in the servicing
function"  within the meaning of Item 1122 of  Regulation  AB, to deliver to the Trustee,  the Servicer and the Depositor an Assessment
of Compliance and  Attestation  Report as and when provided above along with an indication of what Servicing  Criteria are addressed in
such assessment.

         Such Assessment of Compliance,  as to any subservicer,  shall at a minimum address each of the Servicing Criteria specified on
Exhibit P hereto which are indicated as applicable to any "primary  servicer."  The Trustee shall confirm that each of the  Assessments
of Compliance  delivered to it address the Servicing  Criteria for each party as set forth on Exhibit P and notify the Depositor of any
exceptions.  Notwithstanding  the  foregoing,  as to any  Subcontractor,  an  Assessment  of Compliance is not required to be delivered
unless it is required as part of a Form 10-K with respect to the Trust Fund.

         Failure of the Servicer to comply with this Section 3.17 (including  with respect to the timeframes  required in this Section)
shall be deemed an Event of Default,  and the Trustee at the  direction  of the  Depositor  shall,  in addition to whatever  rights the
Trustee may have under this Agreement and at law or equity or to damages,  including injunctive relief and specific  performance,  upon
notice  immediately  terminate all the rights and obligations of the Servicer under this Agreement and in and to the Mortgage Loans and
the proceeds  thereof  without  compensating  the Servicer for the same.  This paragraph  shall  supercede any other  provision in this
Agreement or any other agreement to the contrary.

         The Trustee shall also provide an Assessment of Compliance and Attestation  Report,  as and when provided  above,  which shall
at a  minimum  address  each of the  Servicing  Criteria  specified  on  Exhibit P hereto  which are  indicated  as  applicable  to the
"trustee." In addition,  the Trustee shall cause the Custodian to deliver to the Trustee,  the Servicer and the Depositor an Assessment
of Compliance and  Attestation  Report,  as and when provided above,  which shall at a minimum  address each of the Servicing  Criteria
specified on Exhibit P hereto which are indicated as applicable to a custodian.  Notwithstanding  the foregoing,  as to the Trustee and
any  Custodian,  an Assessment of Compliance is not required to be delivered  unless it is required as part of a Form 10-K with respect
to the Trust Fund.

         Section 3.18.     Reports Filed with Securities and Exchange Commission.

         (a)      (i)      Within 15 days after each  Distribution  Date,  the Trustee  shall,  in  accordance  with  industry
standards,  file with the Commission via the Electronic Data Gathering and Retrieval System  ("EDGAR"),  a Distribution  Report on Form
10-D, signed by the Servicer,  with a copy of the Monthly Statement to be furnished by the Trustee to the  Certificateholders  for such
Distribution  Date;  provided that the Trustee shall have received no later than five (5) calendar days after the related  Distribution
Date, all  information  required to be provided to the Trustee as described in clause (a)(ii) below.  Any disclosure in addition to the
Monthly  Statement  that is  required  to be  included  on Form 10-D  ("Additional  Form 10-D  Disclosure")  shall be,  pursuant to the
paragraph  immediately  below,  reported by the parties set forth on Exhibit R to the  Trustee and the  Depositor  and  approved by the
Depositor,  and the Trustee will have no duty or liability for any failure  hereunder to determine or prepare any Additional  Form 10-D
Disclosure  absent such reporting  (other than with respect to when it is the reporting party as set forth in Exhibit R) or prepare any
Additional Form 10-D Disclosure absent such reporting and approval.

                  (ii)     (A) Within  five (5)  calendar  days after the  related  Distribution  Date,  (i) the  parties  set forth in
Exhibit R shall be required to provide,  pursuant to section  3.18(a)(v) below, to the Trustee and the Depositor,  to the extent known,
in  EDGAR-compatible  format,  or in such other form as otherwise agreed upon by the Trustee and the Depositor and such party, the form
and substance of any Additional Form 10-D  Disclosure,  if applicable,  and (ii) the Depositor will approve,  as to form and substance,
or  disapprove,  as the case may be, the  inclusion  of the  Additional  Form 10-D  Disclosure  on Form  10-D.  The  Depositor  will be
responsible for any reasonable  fees and expenses  assessed or incurred by the Trustee in connection with including any Additional Form
10-D Disclosure on Form 10-D pursuant to this Section.

                  (B)      After  preparing  the Form 10-D,  the Trustee shall  forward  electronically  a copy of the Form 10-D to the
Servicer,  and in the case that such Form 10-D  contains  Additional  Form 10-D  Disclosure,  to the  Servicer and the  Depositor,  for
review.  No later than two (2) Business Days prior to the 15th calendar day after the related  Distribution  Date, a senior  officer of
the Servicer in charge of the  servicing  function  shall sign the Form 10-D and return an  electronic  or fax copy of such signed Form
10-D (with an original  executed  hard copy to follow by overnight  mail) to the Trustee.  If a Form 10-D cannot be filed on time or if
a previously  filed Form 10-D needs to be amended,  the Trustee will follow the procedures set forth in Section  3.18(a)(vi).  Promptly
(but no later than one (1) Business  Day) after filing with the  Commission,  the Trustee will make  available on its internet  website
identified  in Section  6.04 a final  executed  copy of each Form 10-D  prepared  and filed by the  Trustee.  The signing  party at the
Servicer can be contacted at  212-626-3287.  Form 10-D  requires the  registrant  to indicate (by checking  "yes" or "no") that it "(1)
has filed all  reports  required to be filed by Section 13 or 15(d) of the  Exchange  Act during the  preceding  12 months (or for such
shorter period that the registrant was required to file such  reports),  and (2) has been subject to such filing  requirements  for the
past 90 days.  The  Depositor  hereby  represents to the Trustee that the  Depositor  has filed all such  required  reports  during the
preceding  12 months and that it has been  subject to such filing  requirement  for the past 90 days.  The  Depositor  shall notify the
Trustee in writing,  no later than the fifth  calendar day after the related  Distribution  Date with respect to the filing of a report
on Form 10-D,  if the answer to either  question  should be "no." The  Trustee  shall be  entitled  to rely on the  representations  in
Section  2.06(h)  and in any such  notice in  preparing,  executing  and/or  filing any such  report.  The  parties  to this  Agreement
acknowledge  that the  performance by the Trustee of its duties under Sections  3.18(a)(i) and (vi) related to the timely  preparation,
execution and filing of Form 10-D is contingent  upon such parties  strictly  observing all applicable  deadlines in the performance of
their duties under such  Sections.  The Trustee shall have no liability for any loss,  expense,  damage or claim arising out of or with
respect to any failure to properly  prepare,  execute and/or timely file such Form 10-D,  where such failure results from the Trustee's
inability  or failure to receive,  on a timely  basis,  any  information  from any other party  hereto  needed to prepare,  arrange for
execution or file such Form 10-D, not resulting from its own negligence, bad faith or willful misconduct.

                  (iii)    (A)      Within four (4) Business  Days after the  occurrence of an event  requiring  disclosure on Form 8-K
(each such event,  a "Reportable  Event"),  the Trustee shall  prepare and file,  at the direction of the  Depositor,  on behalf of the
Trust,  any Form 8-K, as required by the Exchange Act;  provided that, the Depositor shall file the initial Form 8-K in connection with
the issuance of the  Certificates.  Any disclosure or  information  related to a Reportable  Event or that is otherwise  required to be
included on Form 8-K ("Form 8-K  Disclosure  Information")  shall be,  pursuant to the  paragraph  immediately  below,  reported by the
parties set forth on Exhibit R to the Trustee and the  Depositor  and approved by the  Depositor,  and the Trustee will have no duty or
liability for any failure  hereunder to determine or prepare any Additional Form 8-K Disclosure  absent such reporting (other than with
respect to when it is the  reporting  party as set forth in Exhibit  R) or prepare  any  Additional  Form 8-K  Disclosure  absent  such
reporting and approval.

                  (B)      For so long as the Trust is subject to the Exchange Act reporting requirements,  no later than 5:00 p.m. New
York City time on the 2nd  Business  Day after the  occurrence  of a  Reportable  Event (i) the parties set forth in Exhibit R shall be
required  pursuant to Section  3.18(a)(v)  below to provide to the  Trustee and the  Depositor,  to the extent  known by a  responsible
officer thereof, in  EDGAR-compatible  format, or in such other form as otherwise agreed upon by the Trustee and the Depositor and such
party, the form and substance of any Form 8-K Disclosure  Information,  if applicable,  and (ii) the Depositor will approve, as to form
and  substance,  or  disapprove,  as the case may be, the inclusion of the Form 8-K  Disclosure  Information on Form 8-K. The Depositor
will be responsible  for any  reasonable  fees and expenses  assessed or incurred by the Trustee in connection  with including any Form
8-K Disclosure Information on Form 8-K pursuant to this Section.

                  (C)      After  preparing  the Form 8-K,  the  Trustee  shall  forward  electronically  a copy of the Form 8-K to the
Depositor  and the  Servicer  for review.  No later than 12:00 p.m.  New York City time on the 4th  Business  Day after the  Reportable
Event,  a senior  officer of the Servicer shall sign the Form 8-K and return an electronic or fax copy of such signed Form 8-K (with an
original  executed  hard copy to follow by  overnight  mail) to the  Trustee.  If a Form 8-K cannot be filed on time or if a previously
filed Form 8-K needs to be amended,  the Trustee will follow the  procedures set forth in Section  3.18(a)(vi).  Promptly (but no later
than one (1) Business Day) after filing with the  Commission,  the Trustee will make available on its internet  website,  identified in
Section  6.04, a final  executed  copy of each Form 8-K prepared  and filed by the  Trustee.  The signing  party at the Servicer can be
contacted at  212-272-7525.  The parties to this  Agreement  acknowledge  that the  performance by the Trustee of its duties under this
Section  3.18(a)(iii)  related to the timely  preparation and filing of Form 8-K is contingent upon such parties strictly observing all
applicable  deadlines in the performance of their duties under this Section  3.18(a)(iii).  The Trustee shall have no liability for any
loss, expense,  damage,  claim arising out of or with respect to any failure to properly prepare,  execute and/or timely file such Form
8-K, where such failure results from the Trustee's  inability or failure to receive,  on a timely basis, any information from any other
party hereto  needed to prepare,  arrange for  execution or file such Form 8-K, not  resulting  from its own  negligence,  bad faith or
willful misconduct.

                  (iv)     (A)      Within  90 days  after the end of each  fiscal  year of the  Trust or such  earlier  date as may be
required by the Exchange  Act (the "10-K Filing  Deadline")  (it being  understood  that the fiscal year for the Trust ends on December
31st of each year),  commencing  in March  2008,  the Trustee  shall  prepare and file on behalf of the Trust a Form 10-K,  in form and
substance as required by the Exchange  Act.  Each such Form 10-K shall  include the  following  items,  in each case to the extent they
have been delivered to the Trustee within the applicable  timeframes set forth in this Agreement,  (I) an annual  compliance  statement
for the Servicer and any  Subservicer,  as described  under Section 3.18,  (II)(A) the annual reports on assessment of compliance  with
Servicing Criteria for the Servicer,  each Subservicer and Subcontractor  participating in the Servicing Function,  the Trustee and the
Custodian,  as described  under Section 3.17,  and (B) if the  Servicer's,  the  Trustee's or the  Custodian's  report on assessment of
compliance  with  servicing  criteria  described  under Section 3.17  identifies  any material  instance of  noncompliance,  disclosure
identifying such instance of noncompliance,  or if the Servicer's,  the Trustee's or the Custodian's report on assessment of compliance
with Servicing  Criteria  described under Section 3.17 is not included as an exhibit to such Form 10-K,  disclosure that such report is
not included and an explanation why such report is not included,  (III)(A) the registered  public  accounting firm  attestation  report
for the Servicer,  the Trustee and the Custodian,  as described  under Section 3.17, and (B) if any registered  public  accounting firm
attestation  report  described  under Section 3.17  identifies any material  instance of  noncompliance,  disclosure  identifying  such
instance of noncompliance,  or if any such registered  public accounting firm attestation  report is not included as an exhibit to such
Form 10-K,  disclosure that such report is not included and an explanation why such report is not included,  and (IV) a  Sarbanes-Oxley
Certification  ("Sarbanes-Oxley  Certification")  as described in this Section  3.18(a)(iv)(D)  below. Any disclosure or information in
addition  to (I)  through  (IV) above that is  required to be  included  on Form 10-K  ("Additional  Form 10-K  Disclosure")  shall be,
pursuant to the  paragraph  immediately  below,  reported by the  parties set forth on Exhibit R to the Trustee and the  Depositor  and
approved by the  Depositor,  and the Trustee  will have no duty or  liability  for any failure  hereunder  to  determine or prepare any
Additional  Form 10-K  Disclosure  absent such  reporting  (other than with respect to when it is the  reporting  party as set forth in
Exhibit R) or prepare any Additional Form 10-K Disclosure absent such reporting and approval.

                  (B)      No later than March 15th of each year that the Trust is subject to the Exchange Act reporting  requirements,
commencing in 2008,  (i) the parties set forth in Exhibit R shall be required to provide  pursuant to Section  3.18(a)(v)  below to the
Trustee and the Depositor,  to the extent known,  in  EDGAR-compatible  format,  or in such other form as otherwise  agreed upon by the
Trustee and the Depositor and such party,  the form and substance of any Additional Form 10-K Disclosure,  if applicable,  and (ii) the
Depositor  will  approve,  as to form and  substance,  or  disapprove,  as the case may be, the inclusion of the  Additional  Form 10-K
Disclosure on Form 10-K.  The Depositor will be responsible  for any reasonable  fees and expenses  assessed or incurred by the Trustee
in connection with including any Additional Form 10-K Disclosure Information on Form 10-K pursuant to this Section.

                  (C)      After  preparing the Form 10-K,  the Trustee shall forward  electronically  a draft copy of the Form 10-K to
the  Depositor  and the  Servicer  for review.  No later than 12:00 p.m.  New York City time on the 4th  Business Day prior to the 10-K
Filing  Deadline,  a senior  officer  of the  Servicer  in charge of the  servicing  function  shall  sign the Form 10-K and  return an
electronic or fax copy of such signed Form 10-K (with an original  executed hard copy to follow by overnight  mail) to the Trustee.  If
a Form 10-K cannot be filed on time or if a  previously  filed Form 10-K needs to be amended,  the Trustee  will follow the  procedures
set forth in Section  3.18(a)(vi).  Promptly  (but no later than one (1) Business  Day) after filing with the  Commission,  the Trustee
will make  available on its internet  website  identified in Section 6.04 a final executed copy of each Form 10-K prepared and filed by
the Trustee.  The signing party at the Servicer can be contacted at  212-272-7525.  Form 10-K  requires the  registrant to indicate (by
checking  "yes" or "no") that it "(1) has filed all reports  required to be filed by Section 13 or 15(d) of the Exchange Act during the
preceding 12 months (or for such shorter period that the  registrant  was required to file such  reports),  and (2) has been subject to
such filing  requirements  for the past 90 days. The Depositor  hereby  represents to the Trustee that the Depositor has filed all such
required  reports  during the  preceding 12 months and that it has been subject to such filing  requirement  for the past 90 days.  The
Depositor  shall notify the Trustee in writing,  no later than March 15th with  respect to the filing of a report on Form 10-K,  if the
answer to either  question should be "no." The Trustee shall be entitled to rely on the  representations  in Section 2.06(h) and in any
such notice in preparing,  executing and/or filing any such report.  The parties to this Agreement  acknowledge that the performance by
the Trustee of its duties under  Sections  3.18(a)(iv)  related to the timely  preparation  and filing of Form 10-K is contingent  upon
such parties  strictly  observing all applicable  deadlines in the  performance  of their duties under such Sections,  Section 3.16 and
Section 3.17. The Trustee shall have no liability for any loss,  expense,  damage,  claim arising out of or with respect to any failure
to properly prepare and/or timely file such Form 10-K,  where such failure results from the Trustee's  inability or failure to receive,
on a timely basis,  any  information  from any other party hereto needed to prepare,  arrange for execution or file such Form 10-K, not
resulting  from its own  negligence,  bad faith or willful  misconduct.  Subject to the  foregoing,  the Trustee has no duty under this
Agreement to monitor or enforce the  performance  by the other parties  listed on Exhibit R of their duties under this  paragraph or to
proactively solicit or procure from such parties any Additional Form 10-K Disclosure information.

                  (D)      Each Form 10-K shall include a certification (the  "Sarbanes-Oxley  Certification")  required to be included
therewith  pursuant to the  Sarbanes-Oxley  Act. The Trustee  shall,  and the Servicer  shall cause any  subservicer  or  subcontractor
engaged by it to, provide to the Person who signs the  Sarbanes-Oxley  Certification  (the  "Certifying  Person"),  by March 10 of each
year in which the Trust is subject to the reporting  requirements of the Exchange Act and otherwise within a reasonable  period of time
upon  request,  a  certification  (each,  a "Back-Up  Certification"),  in the form  attached  hereto as Exhibit Q-1 or Exhibit Q-2, as
applicable,  upon which the  Certifying  Person,  the entity for which the  Certifying  Person  acts as an officer,  and such  entity's
officers,  directors and  Affiliates  (collectively  with the Certifying  Person,  "Certification  Parties") can  reasonably  rely. The
senior officer of the Servicer in charge of the servicing  function shall serve as the Certifying  Person on behalf of the Trust.  Such
officer of the Certifying Person can be contacted at 212-272-7525.

                  (v)      With  respect to any  Additional  Form 10-D  Disclosure,  Additional  Form 10-K  Disclosure  or any Form 8-K
Disclosure Information  (collectively,  the "Additional  Disclosure") relating to the Trust Fund in the form attached hereto as Exhibit
S, the Trustee's  obligation to include such  Additional  Information in the applicable  Exchange Act report is subject to receipt from
the entity that is indicated in Exhibit R as the responsible  party for providing that information,  if other than the Trustee,  as and
when required as described in Section  3.18(a)(i)  through (iv) above.  Each of the Trustee,  Servicer,  Sponsor,  and Depositor hereby
agree to notify and  provide to the extent  known to the  Trustee,  Servicer,  Sponsor  and the  Depositor  all  Additional  Disclosure
relating to the Trust Fund,  with respect to which such party is indicated in Exhibit R as the  responsible  party for  providing  that
information.  Within  five  Business  Days of each  Distribution  Date of each year  that the  Trust is  subject  to the  Exchange  Act
reporting  requirements,  the Depositor  shall make available to the Trustee the Group II  Significance  Estimate and the Trustee shall
use such  information to calculate the Group II Significance  Percentage.  If the Group II Significance  Percentage meets either of the
threshold  levels  detailed in Item  1115(b)(1) or 1115(b)(2) of Regulation AB, the Trustee shall deliver  written  notification to the
Depositor and the Corridor  Counterparty  to that effect,  which  notification  shall include a request that the Corridor  Counterparty
provide  Regulation  AB  information  to the  Depositor in  accordance  with the related  Corridor  Contract.  The  Depositor  shall be
obligated to obtain from the Corridor  Counterparty  any  information  required  under  Regulation AB to the extent  required under the
related  Corridor  Contract and to provide to the Trustee any  information  that may be required to be included in any Form 10-D,  Form
8-K or Form 10-K relating to such Corridor  Contract or written  notification  instructing the Trustee that such Additional  Disclosure
regarding the Corridor  Counterparty  is not necessary for such  Distribution  Date. The Servicer shall be responsible  for determining
the pool concentration applicable to any subservicer or originator at any time.

                  (vi)     (a)      On or prior to January 30 of the first year in which the Trustee is able to do so under  applicable
law, the Trustee shall  prepare and file a Form 15 relating to the automatic  suspension of reporting in respect of the Trust under the
Exchange Act.

         (b)      In the event that the Trustee is unable to timely file with the  Commission  all or any required  portion of any Form
8-K, 10-D or 10-K required to be filed by this Agreement  because  required  disclosure  information  was either not delivered to it or
delivered to it after the delivery  deadlines set forth in this Agreement or for any other reason,  the Trustee will immediately notify
the Depositor and the Servicer.  In the case of Form 10-D and 10-K, the  Depositor,  Servicer and Trustee will cooperate to prepare and
file a Form  12b-25 and a 10-DA and 10-KA as  applicable,  pursuant to Rule 12b-25 of the  Exchange  Act. In the case of Form 8-K,  the
Trustee  will,  upon receipt of all required Form 8-K  Disclosure  Information  and upon the approval and  direction of the  Depositor,
include such  disclosure  information on the next Form 10-D. In the event that any previously  filed Form 8-K, 10-D or 10-K needs to be
amended due to any  Additional  Disclosure  items,  the Trustee  will notify the  Depositor  and the  Servicer  and such  parties  will
cooperate to prepare any  necessary  8-KA,  10-DA or 10-KA.  Any Form 15, Form 12b-25 or any  amendment to Form 8-K, 10-D or 10-K shall
be signed by a senior  officer of the Servicer in charge of the servicing  function.  The Depositor and Servicer  acknowledge  that the
performance  by the Trustee of its duties under this Section  3.18(a)(vi)  related to the timely  preparation,  execution and filing of
Form 15, a Form 12b-25 or any amendment to Form 8-K, 10-D or 10-K is contingent upon the Servicer and the Depositor  timely  performing
their duties under this  Section.  The Trustee shall have no liability  for any loss,  expense,  damage or claim arising out of or with
respect to any failure to properly  prepare,  execute  and/or timely file any such Form 15, Form 12b-25 or any amendments to Forms 8-K,
10-D or 10-K,  where such failure results from the Trustee's  inability or failure to receive,  on a timely basis, any information from
any other party  hereto  needed to prepare,  arrange for  execution or file such Form 15, Form 12b-25 or any  amendments  to Forms 8-K,
10-D or 10-K, not resulting from its own negligence, bad faith or willful misconduct.

                  The Depositor agrees to promptly furnish to the Trustee,  from time to time upon request,  such further  information,
reports and financial  statements  within its control  relating to this Agreement,  the Mortgage Loans as the Trustee  reasonably deems
appropriate to prepare and file all necessary  reports with the Commission.  The Trustee shall have no responsibility to file any items
other than those specified in this Section 3.18;  provided,  however,  the Trustee will cooperate with the Depositor in connection with
any  additional  filings with respect to the Trust Fund as the  Depositor  deems  necessary  under the Exchange  Act. Fees and expenses
incurred by the Trustee in connection with this Section 3.18 shall not be reimbursable from the Trust Fund.

         (c)      In connection with the filing of any Form 10-K hereunder,  the Trustee shall sign a certification (a "Form of Back-Up
Certification  for Form 10-K  Certificate,"  substantially  in the form  attached  hereto as Exhibit Q-2) for the  Depositor  regarding
certain aspects of the Form 10-K certification  signed by the Servicer,  provided,  however,  that the Trustee shall not be required to
undertake an analysis of any accountant's report attached as an exhibit to the Form 10-K.

         (d)      The Trustee  shall  indemnify  and hold  harmless  the  Depositor  and the Servicer  and their  respective  officers,
directors and affiliates from and against any losses, damages, penalties,  fines, forfeitures,  reasonable and necessary legal fees and
related  costs,  judgments  and other costs and  expenses  arising  out of or based upon a breach of the  Trustee's  obligations  under
Section 3.17 and Section 3.18 or the Trustee's negligence, bad faith or willful misconduct in connection therewith.

         The Depositor  shall  indemnify and hold harmless the Trustee and the Servicer and their  respective  officers,  directors and
affiliates  from and against any losses,  damages,  penalties,  fines,  forfeitures,  reasonable  and necessary  legal fees and related
costs,  judgments and other costs and expenses  arising out of or based upon a breach of the obligations of the Depositor under Section
3.16, Section 3.17 and Section 3.18 or the Depositor's negligence, bad faith or willful misconduct in connection therewith.

         The Servicer  shall  indemnify and hold harmless the Trustee and the Depositor and their  respective  officers,  directors and
affiliates  from and against any losses,  damages,  penalties,  fines,  forfeitures,  reasonable  and necessary  legal fees and related
costs,  judgments  and other costs and expenses  arising out of or based upon a breach of the  obligations  of the Servicer  under this
Section 3.18 or the Servicer's negligence, bad faith or willful misconduct in connection therewith.

         If the indemnification  provided for herein is unavailable or insufficient to hold harmless the Trustee,  the Depositor or the
Servicer, as applicable,  then the defaulting party, in connection with a breach of its respective  obligations under this Section 3.18
or its respective  negligence,  bad faith or willful misconduct in connection therewith,  agrees that it shall contribute to the amount
paid or payable by the other parties as a result of the losses,  claims,  damages or liabilities of the other party in such  proportion
as is appropriate to reflect the relative fault and the relative benefit of the respective parties.

         (e)      Nothing  shall be construed  from the foregoing  subsections  (a), (b) and (c) to require the Trustee or any officer,
director  or  Affiliate  thereof to sign any Form 10-K or any  certification  contained  therein.  Furthermore,  the  inability  of the
Trustee to file a Form 10-K as a result of the lack of required  information as set forth in Section 3.16(a) or required  signatures on
such Form 10-K or any  certification  contained  therein shall not be regarded as a breach by the Trustee of any obligation  under this
Agreement.

         Failure of the Servicer to comply with this Section 3.18 (including  with respect to the timeframes  required in this Section)
shall be deemed an Event of Default,  and the Trustee at the  direction  of the  Depositor  shall,  in addition to whatever  rights the
Trustee may have under this Agreement and at law or equity or to damages,  including injunctive relief and specific  performance,  upon
notice  immediately  terminate all the rights and obligations of the Servicer under this Agreement and in and to the Mortgage Loans and
the proceeds  thereof  without  compensating  the Servicer for the same.  This paragraph  shall  supercede any other  provision in this
Agreement or any other agreement to the contrary.

         (f)      Notwithstanding  the  provisions  of Section  11.02,  this  Section  3.18 may be amended  without  the consent of the
Certificateholders.

         Section 3.19.     UCC. The Depositor shall inform the Trustee in writing of any Uniform  Commercial Code financing  statements
that were filed on the Closing Date in  connection  with the Trust with stamped  recorded  copies of such  financing  statements  to be
delivered  to the Trustee  promptly  upon  receipt by the  Depositor.  The Trustee  agrees to monitor and notify the  Depositor  if any
continuation  statements  for such Uniform  Commercial  Code  financing  statements  need to be filed.  If directed by the Depositor in
writing,  the Trustee will file any such continuation  statements solely at the expense of the Depositor.  The Depositor shall file any
financing statements or amendments thereto required by any change in the Uniform Commercial Code.

         Section 3.20.     Optional Purchase of Defaulted Mortgage Loans.

         (a)      With respect to any Mortgage  Loan which as of the first day of a Fiscal  Quarter is delinquent in payment by 90 days
or more or is an REO  Property,  the Company shall have the right to purchase such Mortgage Loan from the Trust at a price equal to the
Repurchase  Price;  provided  however  (i) that such Mortgage Loan is still 90 days or more  delinquent or is an REO Property as of the
date of such purchase and (ii) this  purchase option, if not theretofore  exercised,  shall terminate on the date prior to the last day
of the related Fiscal Quarter.  This purchase option,  if not exercised,  shall not be thereafter  reinstated unless the delinquency is
cured and the Mortgage Loan thereafter  again becomes 90 days or more  delinquent or becomes an REO Property,  in which case the option
shall again become exercisable as of the first day of the related Fiscal Quarter.

         (b)      In  addition,  the  Company  shall,  at its option,  purchase  any  Mortgage  Loan from the Trust for which the first
Scheduled  Payment due to the Trust after the Closing Date becomes  thirty (30) days past due;  provided,  however,  such Mortgage Loan
was purchased by the Company or one of its  affiliates  from an originator  pursuant to a loan purchase  agreement  that obligated such
seller to repurchase such Mortgage Loan if one or more Scheduled  Payments  becomes 30 or more days delinquent (and such originator has
agreed to repurchase such Mortgage Loan);  provided,  further,  that such optional  purchase shall be exercised no later than the 270th
day after such Mortgage Loan is subject to such  originator's  repurchase  obligation.  Such purchase shall be made at a price equal to
100% of the Stated  Principal  Balance  thereof plus accrued  interest  thereon at the  applicable  Mortgage Rate from the date through
which  interest  was last paid by the  related  Mortgagor  or  advanced  to the first  day of the month in which  such  amount is to be
distributed.

         (c)      If at any time the Company  deposits,  or remits to the Servicer (to the extent it is not the  Servicer) for deposit,
in the  Custodial  Account  the  amount  of the  Repurchase  Price  for a  Mortgage  Loan and the  Company  provides  to the  Trustee a
certification  signed by a Servicing Officer stating that the amount of such payment has been deposited in the Custodial Account,  then
the Trustee  shall  execute the  assignment  of such  Mortgage  Loan to the  Company at the  request of the Company  without  recourse,
representation  or warranty and the Company  shall succeed to all of the  Trustee's  right,  title and interest in and to such Mortgage
Loan, and all security and documents  relative  thereto.  Such  assignment  shall be an assignment  outright and not for security.  The
Company will thereupon own such Mortgage,  and all such security and  documents,  free of any further  obligation to the Trustee or the
Certificateholders with respect thereto.

         Section 3.21.     Books and Records.

         (a)      The Servicer shall be responsible for  maintaining,  and shall maintain,  a complete set of books and records for the
Mortgage  Loans which shall be  appropriately  identified in the  Servicer's  computer  system to clearly  reflect the ownership of the
Mortgage Loans by the Trust.  In particular,  the Servicer  shall maintain in its  possession,  available for inspection by the Trustee
and shall deliver to the Trustee upon demand,  evidence of compliance with all federal,  state and local laws,  rules and  regulations.
To the extent that original  documents are not required for purposes of  realization  of  Liquidation  Proceeds or Insurance  Proceeds,
documents  maintained  by the Servicer  may be in the form of  microfilm  or  microfiche  or such other  reliable  means of  recreating
original  documents,  including,  but not limited to, optical imagery techniques so long as the Servicer complies with the requirements
of Accepted Servicing Practices.

         (b)      The Servicer  shall  maintain  with respect to each  Mortgage  Loan and shall make  available  for  inspection by the
Trustee the related  servicing file during the time such Mortgage Loan is subject to this  Agreement and thereafter in accordance  with
applicable law.

         (c)      Payments on the Mortgage  Loans,  including any payoffs,  made in accordance  with the related  Mortgage File will be
entered in the  Servicer's set of books and records no more than two Business Days after receipt and  identification,  and allocated to
principal or interest as specified in the related Mortgage File.

         Section 3.22.     Intention of the Parties and Interpretation.

         Each of the parties  acknowledges  and agrees that the purpose of Sections 3.16, 3.17 and 3.18 is to facilitate  compliance by
the Sponsor,  the Trustee and the Depositor with the provisions of Regulation  AB.  Therefore,  each of the parties agrees that (a) the
obligations  of the  parties  hereunder  shall  be  interpreted  in such a manner  as to  accomplish  that  purpose,  (b) the  parties'
obligations  hereunder will be supplemented and modified in writing,  as agreed to and executed by the parties hereto,  as necessary to
be consistent with any such  amendments,  interpretive  advice or guidance,  convention or consensus  among active  participants in the
asset-backed  securities  markets,  advice of counsel,  or otherwise in respect of the  requirements  of Regulation AB, (c) the parties
shall comply with  reasonable  requests  made by the Sponsor,  the Trustee or the  Depositor  for delivery of  additional  or different
information  as the Sponsor,  the Trustee or the Depositor  may  determine in good faith is necessary to comply with the  provisions of
Regulation AB, and (d) no amendment of this Agreement  shall be required to effect any such changes in the parties'  obligations as are
necessary to accommodate evolving interpretations of the provisions of Regulation AB.




--------------------------------------------------------------------------------




                                                              ARTICLE IV

                                                               Accounts

         Section 4.01.     Custodial  Account.  (a) The Servicer shall segregate and hold all funds collected and received  pursuant to
each  Mortgage  Loan  separate  and apart from any of its own funds and general  assets and shall  establish  and  maintain one or more
Custodial  Accounts  held in trust for the  Certificateholders.  Each  Custodial  Account shall be an Eligible  Account.  The Custodial
Account  shall be  maintained  as a  segregated  account,  separate  and apart from  trust  funds  created  for  mortgage  pass-through
certificates of other series,  and the other accounts of the Servicer.  Each Custodial  Account shall be reconciled  within  forty-five
(45) days after each bank statement cut-off date.

         Within two (2) Business Days of receipt and  identification,  except as otherwise  specifically  provided herein, the Servicer
shall deposit or cause to be deposited the following  payments and  collections  remitted by  subservicers or received by it in respect
of the Mortgage  Loans  subsequent to the Cut-off Date (other than in respect of principal  and interest due on such Mortgage  Loans on
or before the Cut-off Date) and the following amounts required to be deposited hereunder:

                  (i)      Scheduled  Payments on the Mortgage Loans received or any related portion  thereof  advanced by the Servicer
which were due during or before the related Due Period, net of the amount thereof comprising the Servicing Fee;

                  (ii)     Full Principal  Prepayments,  Subsequent  Recoveries and any Liquidation  Proceeds  received by the Servicer
with respect to the Mortgage  Loans in the related  Prepayment  Period with interest to the date of prepayment or  liquidation,  net of
the amount thereof comprising the Servicing Fee;

                  (iii)    Partial  Principal  Prepayments  received by the Servicer for the Mortgage  Loans in the related  Prepayment
Period;

                  (iv)     Any Monthly Advance and any Compensating Interest Payments;

                  (v)      Any Insurance Proceeds or Net Liquidation Proceeds received by or on behalf of the Servicer;

                  (vi)     The Repurchase  Price with respect to any Mortgage Loans  purchased by the Sponsor  pursuant to the Mortgage
Loan Purchase  Agreement or Sections 2.02 or 2.03,  any amounts which are to be treated  pursuant to  Section 2.04  as the payment of a
Repurchase Price in connection with the tender of a Substitute  Mortgage Loan by the Sponsor,  the Repurchase Price with respect to any
Mortgage Loans purchased  pursuant to  Section 3.20,  and all proceeds of any Mortgage Loans or property  acquired with respect thereto
repurchased by the Depositor or its designee pursuant to Section 10.01;

                  (vii)    Any amounts required to be deposited with respect to losses on investments of deposits in an Account;

                  (viii)   Any amounts  received by the Servicer in connection  with any  Prepayment  Charge on the  Prepayment  Charge
Loans; and

                  (ix)     Any other  amounts  received by or on behalf of the Servicer  and required to be deposited in the  Custodial
Account pursuant to this Agreement.

         (b)      All amounts  deposited to the Custodial Account shall be held by the Servicer in the name of the Trustee in trust for
the benefit of the  Certificateholders  in accordance with the terms and provisions of this Agreement.  The  requirements for crediting
the Custodial  Account or the  Distribution  Account shall be exclusive,  it being  understood  and agreed that,  without  limiting the
generality of the  foregoing,  payments in the nature of (i) late payment  charges or  assumption,  tax service,  statement  account or
payoff,  substitution,  satisfaction,  release  and other like fees and charges and (ii) the items  enumerated  in Sections  4.04(a)(i)
through  (iv) and (vi)  through  (xi) with  respect to the  Trustee  and the  Servicer,  need not be  credited  by the  Servicer to the
Distribution  Account or the Custodial Account,  as applicable.  Amounts received by the Servicer in connection with Prepayment Charges
on the  Prepayment  Charge  Loans shall be remitted by the  Servicer  to the  Trustee and  deposited  by the Trustee  into the Class XP
Reserve  Account  upon  receipt  thereof.  In the event that the Servicer  shall  deposit or cause to be deposited to the  Distribution
Account any amount not required to be credited thereto,  the Trustee,  upon receipt of a written request therefor signed by a Servicing
Officer of the Servicer, shall promptly transfer such amount to the Servicer, any provision herein to the contrary notwithstanding.

         (c)      The amount at any time  credited  to the  Custodial  Account  may be  invested,  in the name of the  Trustee,  or its
nominee, for the benefit of the  Certificateholders,  in Permitted  Investments as directed by the Servicer.  All Permitted Investments
shall  mature or be subject to  redemption  or  withdrawal  on or before,  and shall be held until,  the next  succeeding  Distribution
Account  Deposit Date.  Any and all investment  earnings on amounts on deposit in the Custodial  Account from time to time shall be for
the account of the  Servicer.  The Servicer  from time to time shall be permitted  to withdraw or receive  distribution  of any and all
investment  earnings  from the Custodial  Account.  The risk of loss of monies  required to be  distributed  to the  Certificateholders
resulting from such  investments  shall be borne by and be the risk of the Servicer.  The Servicer shall deposit the amount of any such
loss in the Custodial  Account within two Business Days of receipt of  notification of such loss but not later than the second Business
Day prior to the Distribution Date on which the monies so invested are required to be distributed to the Certificateholders.

         Section 4.02.     Permitted Withdrawals and Transfers from the Custodial Account.
(a) The  Servicer  will,  from time to time on demand of the Trustee,  make or cause to be made such  withdrawals or transfers from the
Custodial  Account as the Servicer has designated for such transfer or withdrawal  pursuant to this  Agreement.  The Servicer may clear
and terminate the Custodial Account pursuant to Section 10.01 and remove amounts from time to time deposited in error.

         (b)      On an ongoing basis,  the Servicer  shall withdraw from the Custodial  Account  (i) any  expenses  recoverable by the
Trustee,  the Servicer or the Custodian  pursuant to Sections 3.03,  7.04 and 9.05 and (ii) any  amounts payable to the Servicer as set
forth in Section 3.14.

         (c)      In addition,  on or before each  Distribution  Account  Deposit Date, the Servicer shall deposit in the  Distribution
Account (or remit to the Trustee for deposit  therein) any Monthly  Advances  required to be made by the  Servicer  with respect to the
Mortgage Loans.

         (d)      No later than 3:00 p.m. New York time on each  Distribution  Account  Deposit  Date,  the Servicer  will transfer all
Available  Funds on deposit in the Custodial  Account with respect to the related  Distribution  Date to the Trustee for deposit in the
Distribution Account.

         (e)      With respect to any  remittance  received by the Trustee after the  Distribution  Account  Deposit Date on which such
payment was due,  the  Servicer  shall pay to the Trustee  interest on any such late payment at an annual rate equal to the Prime Rate,
adjusted as of the date of each change of the Prime Rate, plus two percentage  points,  but in no event greater than the maximum amount
permitted  by  applicable  law.  Such  interest  shall be remitted to the Trustee by the Servicer on the date such late payment is made
and shall cover the period  commencing  with such  Distribution  Account  Deposit  Date and ending with the  Business Day on which such
payment is made,  both  inclusive.  The  payment by the  Servicer of any such  interest  shall not be deemed an  extension  of time for
payment or a waiver of any Event of Default by the Servicer.

         Section 4.03.     Distribution  Account.  (a) The Trustee  shall  establish  and maintain in the name of the Trustee,  for the
benefit of the  Certificateholders,  the  Distribution  Account as a segregated  trust  account or accounts.  The Trustee shall deposit
into the Distribution Account all amounts in respect to Available Funds received by it from the Servicer.

         (b)      All  amounts  deposited  to the  Distribution  Account  shall be held by the  Trustee in trust for the benefit of the
Certificateholders in accordance with the terms and provisions of this Agreement.

         (c)      The  Distribution  Account shall  constitute a trust account of the Trust Fund segregated on the books of the Trustee
and held by the Trustee in trust in its Corporate Trust Office,  and the  Distribution  Account and the funds  deposited  therein shall
not be subject to, and shall be protected  from,  all claims,  liens,  and  encumbrances  of any creditors or depositors of the Trustee
(whether  made  directly,  or  indirectly  through a liquidator  or receiver of the  Trustee).  The  Distribution  Account  shall be an
Eligible  Account.  The  amount at any time  credited  to the  Distribution  Account  may be  invested  in the name of the  Trustee  in
Permitted  Investments  selected by the Trustee.  All Permitted  Investments  shall mature or be subject to redemption or withdrawal on
or before, and shall be held until, the next succeeding  Distribution Date if the obligor for such Permitted  Investment is the Trustee
or, if such obligor is any other Person,  the Business Day preceding such  Distribution  Date.  All  investment  earnings on amounts on
deposit in the  Distribution  Account  or  benefit  from funds  uninvested  therein  from time to time shall be for the  account of the
Trustee.  The Trustee shall be permitted to withdraw or receive  distribution of any and all investment  earnings from the Distribution
Account on each Distribution  Date. If there is any loss on a Permitted  Investment,  the Trustee shall deposit the amount of such loss
for deposit in the Distribution  Account.  With respect to the Distribution  Account and the funds deposited therein, the Trustee shall
take such action as may be  necessary  to ensure that the  Certificateholders  shall be entitled to the  priorities  afforded to such a
trust account (in addition to a claim against the estate of the Trustee) as provided by 12 U.S. § 92a(e),  and  applicable  regulations
pursuant thereto, if applicable, or any applicable comparable state statute applicable to state chartered banking corporations.

         Section 4.04.     Permitted Withdrawals and Transfers from the Distribution Account.
(a) The  Trustee will,  from time to time on demand of the Servicer,  make or cause to be made such  withdrawals  or transfers from the
Distribution  Account as the Servicer has  designated  for such  transfer or  withdrawal  pursuant to this  Agreement or as the Trustee
deems necessary for the following  purposes  (limited in the case of amounts due the Servicer to those not withdrawn from the Custodial
Account in accordance with the terms of this Agreement):

                  (i)      to reimburse  itself or the Servicer for any Monthly  Advance of its own funds,  the right of the Trustee or
the  Servicer  to  reimbursement  pursuant to this  subclause  (i) being  limited to amounts  received on a  particular  Mortgage  Loan
(including,  for this purpose,  the Repurchase  Price  therefor,  Insurance  Proceeds and  Liquidation  Proceeds)  which represent late
payments or recoveries of the principal of or interest on such Mortgage Loan with respect to which such Monthly Advance was made;

                  (ii)     to reimburse the Servicer from Insurance Proceeds or Liquidation  Proceeds relating to a particular Mortgage
Loan for amounts  expended by the Servicer in good faith in connection  with the  restoration of the related  Mortgaged  Property which
was damaged by an Uninsured Cause or in connection with the liquidation of such Mortgage Loan;

                  (iii)    to reimburse  the Servicer  from  Insurance  Proceeds  relating to a  particular  Mortgage  Loan for insured
expenses  incurred  with respect to such  Mortgage  Loan and to reimburse  the Servicer  from  Liquidation  Proceeds  from a particular
Mortgage Loan for Liquidation  Expenses  incurred with respect to such Mortgage Loan;  provided that the Servicer shall not be entitled
to  reimbursement  for  Liquidation  Expenses with respect to a Mortgage  Loan to the extent that (i) any  amounts with respect to such
Mortgage Loan were paid as Excess  Liquidation  Proceeds pursuant to clause (x) of this Section 4.04(a) to the Servicer;  and (ii) such
Liquidation Expenses were not included in the computation of such Excess Liquidation Proceeds;

                  (iv)     to pay the  Servicer,  from  Liquidation  Proceeds or Insurance  Proceeds  received in  connection  with the
liquidation  of any Mortgage  Loan, the amount which the Servicer would have been entitled to receive under clause (ix) of this Section
4.04(a) as servicing  compensation on account of each defaulted  scheduled  payment on such Mortgage Loan if paid in a timely manner by
the related Mortgagor;

                  (v)      to pay the Servicer from the  Repurchase  Price for any Mortgage  Loan,  the amount which the Servicer would
have been entitled to receive under clause (ix) of this Section 4.04(a) as servicing compensation;

                  (vi)     to reimburse  the Servicer  for  advances of funds  (other than Monthly  Advances)  made with respect to the
Mortgage Loans, and the right to  reimbursement  pursuant to this clause being limited to amounts received on the related Mortgage Loan
(including,  for this purpose,  the Repurchase  Price  therefor,  Insurance  Proceeds and  Liquidation  Proceeds)  which represent late
recoveries of the payments for which such advances were made;

                  (vii)    to  reimburse  the Trustee or the  Servicer  for any  Nonrecoverable  Advance  that has not been  reimbursed
pursuant to clauses (i) and (vi);

                  (viii)   to pay the Servicer as set forth in Section 3.14;

                  (ix)     to reimburse the Servicer for expenses,  costs and liabilities  incurred by and  reimbursable to it pursuant
to Sections 3.03, 7.04(c) and (d);

                  (x)      to pay to the Servicer, as additional servicing compensation, any Excess Liquidation Proceeds;

                  (xi)     to reimburse the Trustee or the Custodian for expenses,  costs and  liabilities  incurred by or reimbursable
to it pursuant to this Agreement;

                  (xii)    to remove amounts deposited in error; and

                  (xiii)   to clear and terminate the Distribution Account pursuant to Section 10.01.

         (b)      The  Servicer  shall keep and  maintain  separate  accounting,  on a Mortgage  Loan by Mortgage  Loan basis and shall
provide a copy to the Trustee,  for the purpose of accounting for any reimbursement  from the Distribution  Account pursuant to clauses
(i) through (vi) and (vii) or with  respect to any such amounts  which would have been covered by such clauses had the amounts not been
retained by the Servicer without being deposited in the Distribution  Account under Section  4.01(b).  Reimbursements  made pursuant to
clauses (vii),  (ix) and (xi) will be allocated  between the Loan Groups pro rata based on the aggregate Stated  Principal  Balances of
the Mortgage Loans in each Loan Group.

         (c)      On each  Distribution  Date,  the  Trustee  shall  distribute  the  Available  Funds to the  extent on deposit in the
Distribution Account for each Loan Group to the Holders of the related Certificates in accordance with Section 6.01.

         Section 4.05.     Adjustable Rate Supplemental Fund.

         (a)      No later than the initial  Distribution  Date, the Trustee shall establish and maintain,  in trust for the benefit of
the holders of the Group I Certificates  (other than the Class I-X  Certificates)  and the Group II  Certificates,  a segregated  trust
account (or accounts) or sub-account (or sub-accounts) of a trust account,  which shall be titled  "Adjustable Rate Supplemental  Fund,
Wells Fargo Bank, National  Association,  as Trustee for the benefit of holders of Structured Asset Mortgage  Investments II Inc., Bear
Stearns Mortgage  Funding Trust 2007-AR4,  Mortgage  Pass-Through  Certificates,  Series  2007-AR4" (the "Adjustable Rate  Supplemental
Fund").  The Adjustable Rate Supplemental Fund shall be an Eligible Account or a sub-account of an Eligible Account.  No later than the
initial  Distribution  Date,  the  Depositor  shall pay to the Trustee an amount equal to (i) in the case of the Group I  Certificates,
$590,000,  which  shall be  deposited  by the  Trustee  into the  Adjustable  Rate  Supplemental  Fund for the  benefit  of the Group I
Certificates  and (ii) in the case of the Group II Certificates,  $25,000,  which shall be deposited by the Trustee into the Adjustable
Rate  Supplemental  Fund for the benefit of the Group II  Certificates.  Pursuant to Section  6.01, on the initial  Distribution  Date,
amounts on deposit in the Adjustable Rate  Supplemental  Fund will be withdrawn from the Adjustable Rate  Supplemental Fund and paid to
the Group I Certificates  (other than the Class I-X  Certificates)  and the Group II  Certificates,  as applicable,  to the extent that
Current Interest on such  Certificates on the initial  Distribution  Date is reduced by application of the related Net Rate Cap on such
initial  Distribution  Date. The Adjustable Rate Supplemental Fund will be entitled to be replenished on each future  Distribution Date
from the Interest Funds otherwise payable on such  Distribution Date to, in the case of the Group I Certificates  (other than the Class
I-X  Certificates),  the Class I-B-IO  Certificates or, in the case of the Group II Certificates,  the Class II-B-IO  Certificates,  as
applicable,  until the  Adjustable  Rate  Supplemental  Fund has been  replenished to the extent of the amount paid from the Adjustable
Rate  Supplemental  Fund to the Group I  Certificates  (other  than the  Class I-X  Certificates)  and the  Group II  Certificates,  as
applicable,  on the initial  Distribution  Date.  On each future  Distribution  Date,  all  amounts on deposit in the  Adjustable  Rate
Supplemental  Fund as set forth in the preceding  sentence will be  distributed to the Depositor or its designee.  On the  Distribution
Date on which the aggregate of the amounts  replenished to the Adjustable Rate  Supplemental  Fund equals $590,000 with respect to Loan
Group I and $25,000  with  respect to Loan Group II, all  amounts  then on deposit in the  Adjustable  Rate  Supplemental  Fund will be
distributed  to the  Depositor  or its  designee  (as set forth in the  preceding  sentence),  and  following  such  distributions  the
Adjustable Rate Supplemental Fund will be terminated.

         (b)      The Trustee will invest funds deposited in the Adjustable Rate  Supplemental Fund as directed by the Depositor or its
designee in writing in Permitted  Investments  with a maturity date (i) no later than the Business Day  immediately  preceding the date
on which such funds are required to be withdrawn from the Adjustable Rate  Supplemental  Fund pursuant to this  Agreement,  if a Person
other than the Trustee or an Affiliate of the Trustee is the obligor for such Permitted  Investment,  or (ii) no later than the date on
which such funds are required to be withdrawn from the Adjustable Rate  Supplemental  Fund pursuant to this  Agreement,  if the Trustee
or an affiliate of the Trustee is the obligor for such  Permitted  Investment  (or, if no written  direction is received by the Trustee
from the Depositor,  then funds in the Adjustable Rate  Supplemental  Fund shall remain  uninvested).  For federal income tax purposes,
the Depositor  shall be the owner of the Adjustable Rate  Supplemental  Fund and shall report all items of income,  deduction,  gain or
loss arising therefrom.  At no time will the Adjustable Rate Supplemental Fund be an asset of any REMIC created  hereunder.  All income
and gain realized from investment of funds deposited in the Adjustable Rate  Supplemental  Fund,  which investment shall be made solely
upon the written  direction of the  Depositor,  shall be for the sole and  exclusive  benefit of the Depositor and shall be remitted by
the Trustee to the Depositor  within one Business Day after the  termination of the Adjustable  Rate  Supplemental  Fund. The Depositor
shall  deposit  in the  Adjustable  Rate  Supplemental  Fund the  amount of any net loss  incurred  in  respect  of any such  Permitted
Investment immediately upon realization of such loss, without any right of reimbursement therefor.

         Section 4.06.     Statements to the Trustee

         The  Servicer  shall  furnish to the Trustee an  individual  Mortgage  Loan  accounting  report (a  "Report"),  as of the last
Business Day of each month, in the Servicer's  assigned loan number order to document  Mortgage Loan payment  activity on an individual
Mortgage  Loan basis.  With respect to each month,  such Report shall be received by the Trustee no later than the 10th calendar day of
the month of the related  Distribution  Date (or May 10, 2007, in the case of the initial  Report),  and with respect to information as
to Principal  Prepayments in full and Prepayment  Charges,  no later than one (1) Business Day  immediately  following each  Prepayment
Period, a report in an Excel (or compatible)  electronic  format, in such format as may be mutually agreed upon by both the Trustee and
the Servicer, and in hard copy, which Report shall contain the following:

                  (i)      with respect to each Monthly Payment received or advanced during the related Due Period,  the amount of such
remittance  allocable to interest and to principal;  the amount of Principal  Prepayments and prepayment  penalties received during the
related Prepayment Period;

                  (ii)     the amount of Servicing Compensation received by the Servicer during the prior Due Period;

                  (iii)    the aggregate Stated Principal Balance of the Mortgage Loans;

                  (iv)     the number and aggregate  outstanding principal balances of Mortgage Loans (a) Delinquent (1) 30 to 59 days,
(2) 60 to 89  days,  (3) 90 days or more;  (b) as to which  foreclosure  has  commenced;  and (c) as to  which  REO  Property  has been
acquired; and

                  (v)      such  other  data as may  reasonably  be  required  by the  Trustee  in order to make  distributions  to the
Certificateholders on such Distribution Date.

                  The Servicer shall also provide with each such Report a trial balance,  sorted in the Trustee's  assigned loan number
order, and such other loan level information as described on Exhibits K and L, in electronic tape form.

                  The Servicer shall prepare and file any and all information  statements or other filings  required to be delivered to
any  governmental  taxing  authority  or to the Trustee  pursuant to any  applicable  law with  respect to the  Mortgage  Loans and the
transactions  contemplated  hereby. In addition,  the Servicer shall provide the Trustee with such information  concerning the Mortgage
Loans as is  necessary  for the Trustee to prepare the Trust's  income tax returns as the Trustee may  reasonably  request from time to
time.

         Section 4.07.     Reserved.

         Section 4.08.     Reserve Fund.

         (a)      On or before the Closing  Date,  the Trustee  shall  establish one or more  segregated  trust  accounts (the "Reserve
Fund") on behalf of the Holders of the Group II Certificates and the Class II-B-IO  Certificates.  The Reserve Fund must be an Eligible
Account.  The Reserve  Fund shall be entitled  "Reserve  Fund,  Wells Fargo Bank,  National  Association  as Trustee  f/b/o  holders of
Structured  Asset Mortgage  Investments II Inc., Bear Stearns  Mortgage  Funding Trust 2007-AR4,  Mortgage  Pass-Through  Certificates,
Series  2007-AR4." The Trustee shall demand payment of all money payable by each Corridor  Counterparty  under each Corridor  Contract.
The Trustee  shall  deposit in the Reserve Fund all  Corridor  Contract  Payment  Amounts and,  prior to  distribution  of such amounts
pursuant to Section  6.01(b),  all payments from Excess  Cashflow  described under the Tenth and Eleventh  clauses of Section  6.01(b).
All Corridor  Contract  Payment Amounts  received from Corridor  Contracts  benefiting the Holders of the Group II Certificates and the
Excess Cashflow amounts  described in the Tenth and Eleventh clauses of Section 6.01(b)  deposited to the Reserve Fund shall be held by
the Trustee on behalf of the Trust,  in trust for the  benefit of the  applicable  Group II  Certificateholders  and the Class  II-B-IO
Certificateholders  in accordance  with the terms and  provisions  of this  Agreement.  On each  Distribution  Date,  the Trustee shall
distribute  amounts on deposit  in the  Reserve  Fund held in trust for the  benefit of the Group II  Certificateholders  and the Class
II-B-IO Certificateholders in accordance with the Tenth and Eleventh clauses of Section 6.01(b) and Section 6.01(c).

         (b) The Reserve Fund is an "outside reserve fund" within the meaning of Treasury  Regulation Section  1.860G-2(h) and shall be
an asset of the Trust Fund but not an asset of any  2007-AR4  REMIC.  The Trustee on behalf of the Trust shall be the nominal  owner of
the Reserve Fund. For federal income tax purposes, the Class II-B-IO  Certificateholders  shall be the beneficial owners of the Reserve
Fund,  subject to the power of the Trustee to distribute  amounts under the Tenth and Eleventh  clauses of Section  6.01(b) and Section
6.01(c) and shall  report  items of income,  deduction,  gain or loss  arising  therefrom.  For federal  income tax  purposes,  amounts
distributed to Group II  Certificateholders  pursuant to the Tenth and Eleventh  clauses of Section 6.01(b) and Section 6.01(c) will be
treated as first distributed to the Class II-B-IO  Certificateholders  and then paid from the Class II-B-IO  Certificateholders to such
Holders.  Amounts in the Reserve Fund held in trust for the benefit of the Holders of the Group II  Certificates  and the Class II-B-IO
Certificates  shall,  at the written  direction of the Class  II-B-IO  Certificateholders,  be invested in Permitted  Investments  that
mature no later than the  Business Day prior to the next  succeeding  Distribution  Date.  If no written  direction  is  received,  the
amounts in the Reserve  Fund shall  remain  uninvested.  Any losses on the  related  Permitted  Investments  shall not in any case be a
liability of the Trustee,  but an amount equal to such losses  shall be given by the Class  II-B-IO  Certificateholders  to the Trustee
out of the Class II-B-IO  Certificateholders'  own funds immediately as realized,  for deposit by the Trustee into the Reserve Fund. To
the extent that the Class  II-B-IO  Certificateholders  have  provided the Trustee with such written  direction to invest such funds in
Permitted  Investments,  on each Distribution Date the Trustee shall distribute all net income and gain from such Permitted Investments
in the Reserve Fund to the Class II-B-IO  Certificateholders,  not as a distribution  in respect of any interest in any 2007-AR4 REMIC.
All monies  earned on amounts on deposit in the Reserve Fund held in trust for the benefit of the Holders of the Group II  Certificates
and the Class II-B-IO Certificates shall be taxable to the Class II-B-IO Certificateholders.

         Section 4.09.     Class XP Reserve  Account.  (a) The  Paying  Agent  shall  establish  and  maintain  with itself a separate,
segregated trust account,  which shall be an Eligible Account,  titled "Reserve Account,  Wells Fargo Bank,  National  Association,  as
Trustee for the benefit of holders of Structured  Asset Mortgage  Investments II Inc.,  Bear Stearns  Mortgage  Funding Trust 2007-AR4,
Mortgage  Pass-Through  Certificates,  Series  2007-AR4,  Class XP." Funds on deposit in the Class XP Reserve  Account shall be held in
trust by the  Trustee  for the  benefit of the holders of the related  Class XP  Certificates.  The Class XP Reserve  Account  will not
represent an interest in any 2007-AR4 REMIC.

         (b)      Any amount on deposit in the Class XP Reserve  Account  shall be held  uninvested.  On the Business Day prior to each
Distribution  Date, the Trustee shall withdraw the amount then on deposit in the Class XP Reserve  Account and deposit such amount into
the  Distribution  Account to be distributed to the Holders of the related Class XP Certificates  in accordance  with Section  6.01(e).
In addition,  on the earlier of (x) the Business Day prior to the  Distribution  Date on which all the assets of the related Loan Group
are repurchased as described in Section  10.01(a),  and (y) the Business Day prior to the Distribution Date occurring in June 2010, the
Trustee  shall  withdraw the amount on deposit in the Class XP Reserve  Account and deposit such amount into the  Distribution  Account
and pay such amount to the related Class XP Certificates in accordance  with Section  6.01(e),  and following such withdrawal the Class
XP Reserve Account shall be closed.

         Section 4.10.     Pre-Funding Account and Pre-Funding Reserve Account.

         (a)      No later than the  Closing  Date,  the Paying  Agent shall  establish  and  maintain a  segregated  trust  account or
sub-account of a trust account,  which shall be titled "Pre-Funding Account,  Wells Fargo Bank, National Association,  f/b/o holders of
Structured  Asset Mortgage  Investments II Inc., Bear Stearns  Mortgage  Funding Trust 2007-AR4,  Mortgage  Pass-Through  Certificates,
Series  2007-AR4" (the  "Pre-Funding  Account").  The Pre-Funding  Account shall be an Eligible Account or a sub account of an Eligible
Account.  The Paying Agent shall,  promptly upon receipt,  deposit in the Pre-Funding Account and retain therein the Pre-Funded Amounts
remitted on the Closing Date to the Paying Agent by the Depositor.  Funds deposited in the  Pre-Funding  Account shall be held in trust
by the Paying Agent for the Holders of the Certificates for the uses and purposes set forth herein.

         (b)      The Paying Agent will invest funds deposited in the Pre-Funding  Account as directed by the Depositor or its designee
in writing in Permitted  Investments  with a maturity date (i) no later than the Business Day  immediately  preceding the date on which
such funds are required to be withdrawn  from such account  pursuant to this  Agreement,  if a Person other than the Paying Agent or an
Affiliate  of the Paying  Agent is the obligor  for the  Permitted  Investment,  or (ii) no later than the date on which such funds are
required to be withdrawn  from such account or sub account of a trust  account  pursuant to this  Agreement,  if the Paying Agent or an
affiliate  of the Paying  Agent is the obligor for the  Permitted  Investment  (or, if no written  direction  is received by the Paying
Agent from the Depositor,  then funds in such account shall remain uninvested).  For federal income tax purposes,  the Depositor or its
designee  shall be the owner of the  Pre-Funding  Account  and  shall  report  all items of  income,  deduction.  gain or loss  arising
therefrom.  All income and gain realized from  investment of funds  deposited in the  Pre-Funding  Account shall be  transferred to the
Interest  Coverage Account at the following times: (i) on the Business Day immediately  preceding each  Distribution  Date, if a Person
other than the Paying Agent or an Affiliate of the Paying Agent is the obligor for the Permitted  Investment,  or on each  Distribution
Date,  if the Paying Agent or an Affiliate of the Paying Agent is the obligor for the  Permitted  Investment,  (ii) on the Business Day
immediately  preceding  each  Subsequent  Transfer Date, if a Person other than the Paying Agent or an Affiliate of the Paying Agent is
the obligor for the  Permitted  Investment,  or on each  Subsequent  Transfer  Date,  if the Paying Agent or an Affiliate of the Paying
Agent is the obligor for the  Permitted  Investment  or (iii) within one  Business  Day of the Paying  Agent's  receipt  thereof.  Such
transferred  funds shall not constitute  income and gain for purposes of Section  4.11(b)  hereof.  The Depositor or its designee shall
deposit in the Pre-Funding  Account the amount of any net loss incurred in respect of any such Permitted  Investment  immediately  upon
realization  of such loss  without any right of  reimbursement  therefor.  At no time will the  Pre-Funding  Account be an asset of any
2007-AR4 REMIC.

         (c)      Amounts on deposit in the Pre-Funding Account shall be withdrawn by the Paying Agent as follows:

                  (i)      On any Subsequent  Transfer Date,  the Paying Agent shall  withdraw from the  Pre-Funding  Account an amount
equal to 100% of the Stated Principal  Balances of the Subsequent  Mortgage Loans  transferred and assigned to the Trustee on behalf of
the Trust for  deposit in the  related  Loan Group on such  Subsequent  Transfer  Date and pay such  amount to or upon the order of the
Depositor upon satisfaction of the conditions set forth in Section 2.08 with respect to such transfer and assignment;

                  (ii)     If the amounts on deposit in the Pre-Funding  Account (exclusive of investment income) have not been reduced
to zero by the close of business on the date of  termination  of the  Pre-Funding  Period,  then at the close of business on such date,
the Paying Agent shall deposit into the Pre-Funding  Reserve Account any amounts  remaining in the  Pre-Funding  Account  (exclusive of
investment income) for distribution in accordance with Section 4.10(e)(i);

                  (iii)    To withdraw  any amount not  required to be deposited  in the  Pre-Funding  Account or deposited  therein in
error; and

                  (iv)     Upon the earliest of (i) the reduction of the  Principal  Balances of the  Certificates  to zero or (ii) the
termination  of this  Agreement in  accordance  with Section  10.01,  to withdraw  any amount  remaining on deposit in the  Pre-Funding
Account (A) for payment to the related  Certificateholders  then entitled to  distributions in respect of principal until the Principal
Balance of the Certificates has been reduced to zero (such amount being deposited inot the Pre-Funding  Reserve  Account),  and (B) any
remaining amount for payment to the Depositor.

         Withdrawals  pursuant  to clauses  (ii) and  (iv)(A)  shall be treated as  contributions  of cash to REMIC I (with  respect to
amounts related to Loan Group I) and REMIC II (with respect to amounts related to Loan Group II) on the date of withdrawal.

         (d)      No later than the Closing  Date,  the Paying  Agent shall  establish  and maintain a  segregated  trust  account or a
sub-account of a trust account,  which shall be titled "Pre-Funding Reserve Account,  Wells Fargo Bank, National Association as trustee
f/b/o holders of Structured Asset Mortgage  Investments II Inc., Bear Stearns Mortgage  Funding Trust 2007-AR4,  Mortgage  Pass-Through
Certificates,  Series 2007-AR4" (the "Pre-Funding Reserve Account").  The Pre-Funding Reserve Account shall be an Eligible Account or a
sub account of an Eligible  Account.  The Paying Agent shall, at the close of business on the day of the termination of the Pre-Funding
Period,  deposit in the Pre-Funding  Reserve Account and retain therein any funds remaining in the Pre-Funding  Account at the close of
business  on such  day.  Funds  deposited  in the  Pre-Funding  Reserve  Account  shall be held in trust by the  Paying  Agent  for the
Certificateholders for the uses and purposes set forth herein.

         (e)      The Paying Agent shall not invest funds deposited in the Pre-Funding  Reserve Account.  The amounts on deposit in the
Pre-Funding  Reserve  Account  with  respect to Loan Group I shall be assets of REMIC I and the  amounts on deposit in the  Pre-Funding
Reserve  Account  with  respect to Loan Group II shall be assets of REMIC II.  Amounts on deposit in the  Pre-Funding  Reserve  Account
shall be withdrawn by the Paying Agent as follows:

                  (i)      On the  Distribution  Date immediately  following  termination of the Pre-Funding  Period,  the Paying Agent
shall  withdraw from the  Pre-Funding  Reserve  Account the Remaining  Pre-Funded  Amounts  deposited  therein on such date pursuant to
Section 4.10(c)(ii) for distribution to the related Certificates pursuant to Sections 6.01(a) and 6.01(b), as applicable; and

                  (ii)     On each  Distribution  Date during the Pre-Funding  Period and the Distribution  Date immediately  following
termination of the  Pre-Funding  Period,  the Paying Agent shall withdraw from the  Pre-Funding  Reserve  Account the amount  deposited
therein on such date pursuant to Section  4.11(c) for  distribution  as Interest  Funds  pursuant to Sections  6.01(a) and 6.01(b),  as
applicable.

         Section 4.11.     Interest Coverage Account.

         (a)      No later than the Closing Date,  the Paying Agent shall  establish  and maintain a segregated  trust account or a sub
account of a trust account,  which shall be titled "Interest Coverage Account,  Wells Fargo Bank, National Association as trustee f/b/o
holders of Structured  Asset  Mortgage  Investments  II Inc.,  Bear Stearns  Mortgage  Funding Trust  2007-AR4,  Mortgage  Pass-Through
Certificates,  Series  2007-AR4 - Interest  Coverage  Account".  The Interest  Coverage  Account shall be an Eligible  Account or a sub
account of an Eligible  Account.  The Paying Agent shall,  promptly upon receipt,  deposit in the Interest  Coverage Account and retain
therein the  Interest  Coverage  Amount  remitted  on the Closing  Date to the Paying  Agent by the  Depositor  and all income and gain
realized from investment of funds deposited in the Pre-Funding  Account  pursuant to Section  4.10(b).  Funds deposited in the Interest
Coverage Account shall be held in trust by the Paying Agent for the Certificateholders for the uses and purposes set forth herein.

         (b)      For federal income tax purposes,  the Depositor shall be the owner of the Interest  Coverage Account and shall report
all items of income,  deduction,  gain or loss  arising  therefrom.  At no time will the Interest  Coverage  Account be an asset of any
REMIC created  hereunder.  All income and gain realized from  investment of funds  deposited in the Interest  Coverage  Account,  which
investment  shall be made  solely upon the written  direction  of the  Depositor,  shall be for the sole and  exclusive  benefit of the
Depositor  and shall be remitted by the Paying Agent to the Depositor no later than the first  Business Day  following  receipt of such
income and gain by the Paying Agent.  If no written  direction  with respect to such  investment  shall be received by the Paying Agent
from the  Depositor,  then funds in such Account shall remain  uninvested.  The  Depositor  shall deposit (or cause to be deposited) in
the  Interest  Coverage  Account  the amount of any net loss  incurred in respect of any such  Permitted  Investment  immediately  upon
realization of such loss.

         (c)      On each Distribution Date during the Pre-Funding Period and on the day of termination of the Pre-Funding  Period, the
Paying Agent shall withdraw from the Interest  Coverage  Account and deposit in the  Pre-Funding  Reserve Account an amount of interest
that accrues  during the related  Interest  Accrual  Period at the  applicable  Net Rate Cap on the excess,  if any, of the  Pre-Funded
Amount for each Loan Group over the aggregate  Stated Principal  Balance of Subsequent  Mortgage Loans in such Loan Group that both (i)
had a Due Date during the Due Period relating to such  Distribution  Date or the Distribution Date following the end of the Pre-Funding
Period,  as  applicable,  and (ii) had a Subsequent  Cut-off Date prior to the first day of the month in which such  Distribution  Date
occurs.  Such  withdrawal and deposit shall be treated as a  contribution  of cash by the Depositor to REMIC I (with respect to amounts
related to Loan Group I) and REMIC II (with  respect to amounts  related to Loan Group II) on the date thereof.  Immediately  following
any such  withdrawal and deposit,  and immediately  following the conveyance of any Subsequent  Mortgage to the Trust on any Subsequent
Transfer Date, the Paying Agent shall, at the request of the Depositor,  withdraw from the Interest  Coverage  Account and remit to the
Depositor or its designee an amount equal to the excess,  if any, of the amount  remaining in such Interest  Coverage  Account over the
amount that would be required to be withdrawn therefrom  (assuming  sufficient funds therein) pursuant to the second preceding sentence
on each  subsequent  Distribution  Date,  if any, that will occur during the  Pre-Funding  Period or on the day of  termination  of the
Pre-Funding  Period,  if no Subsequent  Mortgage were acquired by the Trust Fund after the end of the Prepayment Period relating to the
current  Distribution  Date or the  Distribution  Date  following  the end of the  Pre-Funding  Period,  as  applicable.  On the day of
termination of the Pre-Funding  Period,  the Paying Agent shall withdraw from the Interest  Coverage Account and remit to the Depositor
or its designee the amount remaining in such Interest  Coverage Account after payment of the amount required to be withdrawn  therefrom
pursuant to the second preceding sentence on the day of termination of the Pre-Funding Period.

         (d)      Upon the earliest of (i) the Distribution  Date  immediately  following the end of the Pre-Funding  Period,  (ii) the
reduction of the principal  balances of the  Certificates to zero or (iii) the termination of this Agreement in accordance with Section
10.01, any amount remaining on deposit in the Interest  Coverage Account after  distributions  pursuant to paragraph (c) above shall be
withdrawn by the Paying Agent and paid to the Depositor or its designee.

         Section 4.12.     Final Maturity Reserve Account.

         No later than the Closing  Date,  the Paying  Agent  shall  establish  and  maintain in the name of the Holders of the Group I
Certificates,  the Final Maturity  Reserve Account as a segregated  trust account.  The Paying Agent shall keep records that accurately
reflect the funds on deposit in the Final Maturity Reserve Account.

         The Paying  Agent  will  invest  funds  deposited  in the Final  Maturity  Reserve  Account as  directed  by the Class  I-B-IO
Certificateholders  in writing in Permitted  Investments with a maturity date no later than the Business Day immediately  preceding the
date on which such funds are required to be  withdrawn  from the Final  Maturity  Reserve  Account  pursuant to this  Agreement.  If no
written  direction  with  respect  to such  Permitted  Investment  shall  be  received  by the  Paying  Agent  from  the  Class  I-B-IO
Certificateholders,  then funds in the Final  Maturity  Reserve  Account  shall be invested in the Wells  Fargo Prime  Advantage  Money
Market Fund. All income and gain realized from  investment of funds  deposited in the Final Maturity  Reserve  Account shall be for the
sole and exclusive benefit of the Class I-B-IO Certificateholders.

         If, on the  Distribution  Date occurring in May 2017, or on any  Distribution  Date  thereafter,  any Group I Certificates are
outstanding and the aggregate  Stated  Principal  Balance of the Group I Mortgage Loans with original terms to maturity in excess of 30
years is greater than the  applicable  scheduled  amount for such  Distribution  Date set forth in Schedule A hereto,  then the Trustee
shall deposit into the Final Maturity Reserve  Account,  from Interest Funds with respect to such  Distribution  Date, the Coupon Strip
for such Distribution  Date, in accordance with the payment priority set forth in Section  6.01(a)(first),  until the amount on deposit
in the Final Maturity Reserve Account is equal to the Final Maturity Reserve Account Target.

         If, on any  Distribution  Date,  any amounts on deposit in the Final  Maturity  Reserve  Account  exceed the lesser of (i) the
aggregate  Current  Principal Amount of the Group I Certificates as of such date, and (ii) the aggregate  Stated  Principal  Balance of
the Group I Mortgage  Loans with  original  terms to  maturity  in excess of 30 years as of such date,  an amount  equal to such excess
shall be  distributed  by the  Trustee  to the Class  I-B-IO  Certificates  on such  Distribution  Date as a part of the  Class  I-B-IO
Distribution Amount.

         On the earlier of (i) the  Distribution  Date in  occurring  in April 2037 and (ii) the  Distribution  Date on which the final
distribution  of payments  from the Group I Mortgage  Loans and the other assets in the trust is expected to be made,  funds on deposit
in the Final Maturity  Reserve Account will be distributed to the Certificates in the following order of priority  (provided,  however,
if the Group I Mortgage  Loans are  purchased on the related  Optional  Termination  Date,  the funds on deposit in the Final  Maturity
Reserve  Account  will be used to make  payments  in  accordance  with  priorities  fourth and fifth  below  after  application  of the
Termination Purchase Price):

                  first,  to the Class I-A-1,  Class I-A-2 and Underlying  Class I-A-3  Certificates  (or the Swap  Counterparty as set
         forth in the Grantor Trust  Agreement),  pro rata, in accordance with their respective  outstanding  Current Principal Amounts
         until the Current Principal Amount of each such Class has been reduced to zero;

                  second,  sequentially,  to the Class I-B-1,  Class I-B-2,  Class I-B-3,  Class I-B-4, Class I-B-5, Class I-B-6, Class
         I-B-7,  Class I-B-8 and Class I-B-9  Certificates,  in that order,  after  giving  effect to principal  distributions  on such
         Distribution Date, until the Current Principal Amount of each such Class thereof has been reduced to zero;

                  third,  to each Class of Group I Certificates,  any Current  Interest and Interest Carry Forward Amount for each such
         Class remaining  unpaid after giving effect to interest  distributions  on such  Distribution  Date in accordance with payment
         priorities set forth in Section 6.01(a);

                  fourth,  to each Class of Group I  Certificates,  any Basis Risk Shortfall  Carry-Forward  Amount for each such Class
         remaining unpaid after giving effect to the  distributions  on such  Distribution  Date in accordance with payment  priorities
         set forth in Section 6.01(a); and

                  fifth, to the Class I-B-IO Certificates, any remaining amounts.

         The  foregoing  distributions  will be treated as an amount  paid by the Holder of the Class  I-B-IO  Certificates  to purchase
the  outstanding  Group I  Certificates  and will be deemed made pursuant to a mandatory  purchase of the Group I  Certificates  by the
Holder of the Class I-B-IO Certificates.




--------------------------------------------------------------------------------




                                                               ARTICLE V

                                                             Certificates

         Section 5.01.     Certificates.  (a) The  Depository,  the Depositor and the Trustee have entered into a Depository  Agreement
dated as of the Closing Date (the  "Depository  Agreement").  Except for the Residual  Certificates,  the Private  Certificates and the
Individual  Certificates and as provided in Section 5.01(b),  the Certificates  shall at all times remain registered in the name of the
Depository or its nominee and at all times:  (i) registration  of such  Certificates  may not be transferred by the Trustee except to a
successor to the Depository;  (ii) ownership  and transfers of registration of such  Certificates on the books of the Depository  shall
be governed by applicable rules established by the Depository;  (iii) the  Depository may collect its usual and customary fees, charges
and expenses from its Depository  Participants;  (iv) the Trustee shall deal with the Depository as  representative of such Certificate
Owners of the respective Class of  Certificates for purposes of exercising the rights of Certificateholders  under this Agreement,  and
requests and directions for and votes of such  representative  shall not be deemed to be  inconsistent if they are made with respect to
different  Certificate  Owners; and (v) the Trustee may rely and shall be fully protected in relying upon information  furnished by the
Depository with respect to its Depository Participants.

         The Residual  Certificates and the Private  Certificates are initially  Physical  Certificates.  If at any time the Holders of
all of the  Certificates  of one or more such Classes  request that the Trustee cause such Class to  become  Global  Certificates,  the
Trustee and the Depositor will take such action as may be reasonably  required to cause the Depository to accept such Class or  Classes
for trading if it may legally be so traded.

         All transfers by Certificate  Owners of such respective Classes of Book-Entry  Certificates and any Global  Certificates shall
be made in accordance with the procedures  established by the Depository  Participant or brokerage firm  representing  such Certificate
Owners.  Each Depository  Participant shall only transfer  Book-Entry  Certificates of Certificate Owners it represents or of brokerage
firms for which it acts as agent in accordance with the Depository's normal procedures.

         (b)      If (i)(A) the Depositor  advises the Trustee in writing that the  Depository is no longer willing or able to properly
discharge  its  responsibilities  as  Depository  and (B) the  Depositor  is unable to locate a qualified  successor  within 30 days or
(ii) the  Depositor  at its option  advises  the Trustee in writing  that it elects to  terminate  the  book-entry  system  through the
Depository,  the Trustee shall request that the  Depository  notify all  Certificate  Owners of the occurrence of any such event and of
the  availability  of definitive,  fully  registered  Certificates  to Certificate  Owners  requesting the same.  Upon surrender to the
Trustee of the  Certificates by the Depository,  accompanied by registration  instructions  from the Depository for  registration,  the
Trustee shall issue the definitive Certificates.

         In addition,  if an Event of Default has occurred and is continuing,  each  Certificate  Owner materially  adversely  affected
thereby may at its option  request a definitive  Certificate  evidencing  such  Certificate  Owner's  interest in the related  Class of
Certificates.  In order to make such request,  such  Certificate  Owner shall,  subject to the rules and procedures of the  Depository,
provide the Depository or the related  Depository  Participant with directions for the Trustee to exchange or cause the exchange of the
Certificate  Owner's  interest in such Class of  Certificates  for an equivalent  interest in fully  registered  definitive  form. Upon
receipt by the Trustee of  instructions  from the  Depository  directing  the Trustee to effect such  exchange  (such  instructions  to
contain information  regarding the Class of Certificates and the Current Principal Amount being exchanged,  the Depository  Participant
account to be debited with the decrease,  the registered holder of and delivery  instructions for the definitive  Certificate,  and any
other information  reasonably required by the Trustee),  (i) the Trustee shall instruct the Depository to reduce the related Depository
Participant's  account by the aggregate  Current  Principal  Amount of the definitive  Certificate,  (ii) the Trustee shall execute and
deliver,  in  accordance  with the  registration  and  delivery  instructions  provided by the  Depository,  a  Definitive  Certificate
evidencing  such  Certificate  Owner's  interest in such Class of  Certificates  and (iii) the Trustee shall  execute a new  Book-Entry
Certificate  reflecting the reduction in the aggregate  Current  Principal  Amount of such Class of  Certificates  by the amount of the
definitive Certificates.

         Neither the Depositor nor the Trustee shall be liable for any delay in the delivery of any instructions  required  pursuant to
this Section 5.01(b) and may conclusively rely on, and shall be protected in relying on, such instructions.

         (c)      (i)      As provided  herein,  the REMIC  Administrator  will make an election to treat the segregated pool of assets
consisting of the Group I Mortgage  Loans and certain other related  assets subject to this Agreement as a REMIC for federal income tax
purposes,  and such segregated pool of assets will be designated as "REMIC I."  Component I of the Class R Certificates  will represent
the sole class of "residual  interests" in REMIC I for purposes of the REMIC  Provisions  (as defined  herein) under federal income tax
law. The following table irrevocably sets forth the designation,  pass-through rate (the  "Uncertificated  REMIC I Pass-Through  Rate")
and initial  Uncertificated  Principal Balance for each of the "regular interests" in REMIC I (the "REMIC I Regular  Interests").  None
of the REMIC I Regular Interests will be certificated.

                                                    Uncertificated
                                                 REMIC I Pass-Through    Initial Uncertificated
Class Designation for each REMIC I Interest               Rate              Principal Balance
_________________________________________________________________________________________________
W                                                           (1)                      N/A
LT1                                                     Variable(1)            $515,186,211.75
T2                                                     Variable(1)               $25,376.70
LT3                                                        0.00%                  $26,149.69
LT4                                                     Variable(1)               $26,149.69
I-X-1                                                      0.080%                    (2)
I-X-2                                                      0.500%                    (3)
Component I of the Class R                                  N/A                      N/A
__________________________________________
(1)  Calculated as provided in the definition of Uncertificated REMIC I Pass-Through Rate.

(2)  REMIC I Regular Interest I-X-1 will not have an Uncertificated  Principal Balance,  but will bear interest at a fixed pass-through
     rate equal to 0.080% per annum on a notional amount equal to the aggregate  Stated  Principal  Balance  immediately  prior to such
     Distribution  Date of all  Prepayment  Charge Loans other than the Hard  Prepayment  Charge Loans and the  Combination  Prepayment
     Charge Loans.

(3)  REMIC I Regular Interest I-X-2 will not have an Uncertificated  Principal Balance,  but will bear interest at a fixed pass-through
     rate equal to 0.500% per annum on a notional amount equal to the aggregate  Stated  Principal  Balance  immediately  prior to such
     Distribution Date of the Hard Prepayment Charge Loans and the Combination Prepayment Charge Loans.

                  (ii)     As provided  herein,  the REMIC  Administrator  will make an election to treat the segregated pool of assets
consisting of the Group II Mortgage  Loans and certain other related  assets  subject to this  Agreement as a REMIC for federal  income
tax purposes,  and such  segregated  pool of assets will be designated as "REMIC II."  Component II  of the Class R  Certificates  will
represent the sole class of "residual  interests" in REMIC II for purposes of the REMIC  Provisions  under federal  income tax law. The
following table  irrevocably  sets forth the designation,  pass-through  rate (the  "Uncertificated  REMIC II  Pass-Through  Rate") and
initial  Uncertificated  Principal Balance for each of the "regular interests" in REMIC II (the "REMIC II Regular Interests").  None of
the REMIC II Regular Interests will be certificated.

Class Designation for each REMIC II       Uncertificated REMIC II Pass-Through          Initial Uncertificated
               Interest                                    Rate                             Principal Balance
______________________________________________________________________________________________________________
LT5                                                    Variable(1)                          $812,705,557.41
LT6                                                    Variable(1)                            $26,015.28
LT7                                                       0.00%                               $55,268.93
LT8                                                    Variable(1)                            $55,268.93
Component II of the Class R                                N/A                                    N/A

(1)               Calculated as provided in the definition of Uncertificated REMIC II Pass-Through Rate.

     As provided herein,  the REMIC  Administrator will make an election to treat the segregated pool of assets consisting of the REMIC
     I Regular  Interests and the REMIC II Regular  Interests and any proceeds thereof as a REMIC for federal income tax purposes,  and
     such  segregated pool of assets will be designated as  "REMIC III."  Component II  of the Class R Certificates  will represent the
     sole class of "residual  interests" in REMIC III for purposes of the REMIC  Provisions under federal income tax law. The following
     table  irrevocably sets forth the designation,  the Pass-Through  Rate for the Class of Certificates  bearing the same designation
     (which is,  with the  substitution  of the  Modified  Net Rate Cap in each place  where the Net Rate Cap occurs in the case of the
     Class  I-A and Class  I-B  Certificates,  the  Uncertificated  REMIC  III  Pass-Through  Rate)  and  initial  principal  amount or
     Uncertificated  Principal  Balance for each of the "regular  interests" in REMIC III  (the  "REMIC III  Regular  Interests").  For
     federal income tax purposes,  payment of (i) any Basis Risk Shortfall or Basis Risk Shortfall Carry-Forward Amount to any Class of
     Certificates,  (ii) in the case of the Class I-A or Class I-B  Certificates,  interest accrued at a Pass-Through Rate in excess of
     the Modified Net Rate Cap, and (iii) any amounts to the Class I-XP and Class II-XP Certificates  (which shall not be treated as an
     interest in any REMIC, but as a pass-through  interest in the Trust entitled to any prepayment  penalties  payable with respect to
     the Group I Mortgage Loans and Group II Mortgage Loans,  respectively)  shall be treated as paid outside of any REMIC formed under
     this Agreement and shall not be part of the  entitlement  of the REMIC III Regular  Interest the ownership of which is represented
     by the Class of Certificates  receiving such payment.  REMIC III Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I and II-B-IO-P
     will not be certificated.

         The Classes of the Certificates shall have the following designations, initial principal amounts and Pass-Through Rates:

           Designation                        Initial Principal Amount           Pass-Through Rate
        ___________________________________________________________________________________________
        I-A-1                                       $275,615,000                          (1)
        I-A-2                                       $137,807,000                          (1)
        Underlying I-A-3                             $45,936,000                          (1)
        Grantor Trust I-A-3                          $45,936,000                          (1)
        I-X-1                                           Notional                          (2)
        I-X-2                                           Notional                          (2)
        I-B-1                                        $12,366,000                          (1)
        I-B-2                                         $9,790,000                          (1)
        I-B-3                                         $3,607,000                          (1)
        I-B-4                                         $7,471,000                          (1)
        I-B-5                                         $3,349,000                          (1)
        I-B-6                                         $2,576,000                          (1)
        I-B-7                                         $3,607,000                          (1)
        I-B-8                                         $2,576,000                          (1)
        I-B-9                                         $2,834,000                          (1)
        II-A-1                                      $437,228,000                          (1)
        II-A-2A                                     $118,614,000                          (1)
        Underlying II-A-2B                          $100,000,000                          (1)
        Grantor Trust II-A-2B                       $100,000,000                          (1)
        II-A-3                                       $72,871,000                          (1)
        II-B-1                                       $29,669,000                          (1)
        II-B-2                                       $15,850,000                          (1)
        II-B-3                                        $4,064,000                          (1)
        II-B-4                                        $6,909,000                          (1)
        II-B-5                                        $4,064,000                          (1)
        II-B-6                                       $14,631,000                          (1)
        I-XP-1                                               N/A                          (3)
        I-XP-2                                               N/A                          (3)
        II-XP                                                N/A                          (3)
        I-B-IO                                     $7,729,887.83                          (4)
        II-B-IO                                    $8,942,110.55                          (5)
        Component III of the Class R                         N/A                          N/A
_____________________________

(1)  The Class I-A-1,  Class I-A-2,  Underlying Class I-A-3,  Grantor Trust Class I-A-3,  Class I-B-1,  Class I-B-2, Class I-B-3, Class
     I-B-4, Class I-B-5, Class I-B-6,  Class I-B-7,  Class I-B-8, Class I-B-9, Class II-A-1,  Class II-A-2A,  Underlying Class II-A-2B,
     Grantor Trust Class II-A-2B,  Class II-A-3,  Class II-B-1,  Class II-B-2, Class II-B-3, Class II-B-4 and Class II-B-5 Certificates
     will bear interest at a  pass-through  rate equal to the least of (i)  One-Month  LIBOR plus the related  Margin,  (ii) 10.50% per
     annum and (iii) the related Net Rate Cap. With respect to the Group I Certificates on any Distribution  Date occurring in or after
     May 2017, in which an amount is payable to the Final  Maturity  Reserve  Account  pursuant to Section 4.10, if the Maximum  Coupon
     Strip Rate exceeds the Coupon Strip Rate,  for federal  income tax  purposes,  each REMIC III Regular  Interest,  the ownership of
     which is represented by the Class I-A Certificates and Class I-B Certificates,  will bear interest at a Pass-Through Rate equal to
     the least of (i)  One-Month  LIBOR plus the  related  Margin,  (ii)  10.50%  per annum and (iii) the  Modified  Net Rate Cap.  The
     entitlements of Holders of the Class I-A  Certificates  and Class I-B  Certificates to receive interest in excess of this modified
     Pass-Through  Rate  shall be  treated  as paid  outside of any REMIC  formed  under  this  Agreement  and shall not be part of the
     entitlement of the REMIC III Regular  Interest the ownership of which is represented by the Class of  Certificates  receiving such
     payment,  instead such amount shall be deemed to have been paid from amounts distributable in respect of REMIC IV Regular Interest
     I-B-IO.

(2)  The Class  I-X-1  Certificates  will bear  interest  at a fixed  pass-through  rate equal to 0.080%  per annum on the Class  I-X-1
     Notional Amount,  and the Class I-X-2  Certificates  will bear interest at a fixed  pass-through rate equal to 0.500% per annum on
     the Class I-X-2 Notional Amount.

(3)  The Class XP  Certificates  will not bear any  interest.  The  Holders of the Class  I-XP-2  Certificates  will be entitled to the
     "hard"  Prepayment  Charges  and the  "combination"  Prepayment  Charges  received  on the Hard  Prepayment  Charge  Loans and the
     Combination Prepayment Charge Loans, respectively,  and the Holders of the Class I-XP-1 Certificates will be entitled to all other
     Prepayment  Charges  received on the Group I Mortgage Loans. The Holders of the Class II-XP  Certificates  will be entitled to the
     Prepayment  Charges  received on the Group II Mortgage  Loans.  The Class XP  Certificates  will not  represent an interest in any
     REMIC. They will instead  represent an interest in the Trust  constituted by this Agreement that is a strip of Prepayment  Charges
     associated with the Prepayment Charge Loans.

(4)  The Class I-B-IO  Certificates  will bear interest at a per annum rate equal to the Class I-B-IO  Pass-Through Rate on the related
     Notional  Amount.  Amounts paid, or deemed paid,  to the Class I-B-IO  Certificates  shall be deemed to first be paid to REMIC III
     Regular  Interest  I-B-IO-I in reduction of accrued and unpaid interest  thereon until such accrued and unpaid interest shall have
     been reduced to zero and shall then be deemed paid to REMIC III Regular  Interest  I-B-IO-P in reduction of the principal  balance
     thereof.

(5)  The Class II-B-IO  Certificates will bear interest at a per annum rate equal to the Class II-B-IO Pass-Through Rate on the related
     Notional  Amount.  Amounts paid, or deemed paid, to the Class II-B-IO  Certificates  shall be deemed to first be paid to REMIC III
     Regular  Interest  II-B-IO-I in reduction of accrued and unpaid interest thereon until such accrued and unpaid interest shall have
     been reduced to zero and shall then be deemed paid to REMIC III Regular Interest  II-B-IO-P in reduction of the principal  balance
     thereof.

                  (iii)    As provided  herein,  the REMIC  Administrator  will make an election to treat the segregated pool of assets
consisting of REMIC III Regular Interests I-B-IO-I,  I-B-IO-P,  II-B-IO-I and II-B-IO-P and any proceeds thereof as a REMIC for federal
income tax purposes,  and such segregated pool of assets will be designated as "REMIC IV."  The Class R-X  Certificates  will represent
the sole class of "residual  interests" in REMIC IV for purposes of the REMIC  Provisions  under federal  income tax law. The following
table irrevocably sets forth the designation,  Uncertificated  Pass-Through Rate and initial Uncertificated  Principal Balance for both
of the "regular interests" in REMIC IV (the "REMIC IV Regular Interests").

        Class Designation for each REMIC IV        Uncertificated REMIC IV             Initial Uncertificated
                      Interest                        Pass-Through Rate                   Principal Balance
        _________________________________________________________________________________________________________
        I-B-IO                                              (1)                            $7,729,887.83
        II-B-IO                                             (2)                            $8,942,110.55
        Class R-X                                           N/A                                 N/A

(1)  The Class I-B-IO  Certificates will bear interest at a per annum rate equal to the Class I-B-IO  Pass-Through Rate on its Notional
     Amount.  REMIC IV Regular Interest I-B-IO will not have an Uncertificated  Pass-Through  Rate, but will be entitled to 100% of all
     amounts distributed or deemed distributed on REMIC III Regular Interests I-B-IO-I and I-B-IO-P.

(2)  The Class  II-B-IO  Certificates  will bear  interest  at a per annum rate  equal to the Class  II-B-IO  Pass-Through  Rate on its
     Notional  Amount.  REMIC IV Regular Interest II-B-IO will not have an  Uncertificated  Pass-Through  Rate, but will be entitled to
     100% of all amounts distributed or deemed distributed on REMIC III Regular Interests II-B-IO-I and II-B-IO-P.

         (d)      Solely for purposes of  Section 1.860G-1(a)(4)(iii) of  the Treasury  regulations,  the Distribution Date immediately
following the maturity date for the Mortgage  Loan with the latest  maturity date in the Trust Fund has been  designated as the "Latest
Possible Maturity Date" for the REMIC I Regular Interests,  REMIC II Regular Interests,  REMIC III Regular Interests,  REMIC IV Regular
Interests and the Certificates.

         (e)      With respect to each Distribution Date, each Class of  Certificates shall accrue interest during the related Interest
Accrual  Period.  With respect to each  Distribution  Date and each Class of Class A Certificates  and Class B  Certificates,  interest
shall be  calculated  on the basis of a 360-day year and the actual number of days  elapsed,  in each case,  based upon the  respective
Pass-Through  Rate set forth, or determined as provided,  above and the Current  Principal Amount of such Class as of such Distribution
Date. With respect to each Distribution  Date and Class I-X  Certificates,  interest shall be calculated on the basis of a 360-day year
consisting of 30-day months.

         (f)      The  Certificates  shall be  substantially  in the forms set forth in Exhibits A-1, A-3, A-4, A-5, A-6, A-7, A-8, A-9
and A-10.  On original  issuance,  the Trustee  shall sign,  countersign  and shall  deliver them at the  direction  of the  Depositor.
Pending the preparation of definitive  Certificates of any Class, the Trustee may sign and countersign temporary  Certificates that are
printed,  lithographed or typewritten,  in authorized  denominations for Certificates of such Class,  substantially of the tenor of the
definitive  Certificates in lieu of which they are issued and with such  appropriate  insertions,  omissions,  substitutions  and other
variations as the officers or authorized  signatories  executing such  Certificates  may determine,  as evidenced by their execution of
such  Certificates.  If temporary  Certificates  are issued,  the Depositor will cause  definitive  Certificates to be prepared without
unreasonable  delay.  After  the  preparation  of  definitive  Certificates,  the  temporary  Certificates  shall be  exchangeable  for
definitive  Certificates  upon  surrender of the temporary  Certificates  at the office of the Trustee,  without  charge to the Holder.
Upon  surrender for  cancellation  of any one or more temporary  Certificates,  the Trustee shall sign and  countersign  and deliver in
exchange  therefor a like aggregate  principal amount,  in authorized  denominations for such Class, of definitive  Certificates of the
same Class.  Until so  exchanged,  such  temporary  Certificates  shall in all respects be entitled to the same  benefits as definitive
Certificates.

         (g)      Each Class of  Book-Entry  Certificates will be registered as a single Certificate of such Class held by a nominee of
the  Depository or the DTC  Custodian,  and beneficial  interests  will be held by investors  through the book-entry  facilities of the
Depository in minimum  denominations  of, in the case of the Offered  Certificates,  $25,000 and increments of $1.00 in excess thereof,
except  that one  Certificate  of each such  Class may  be issued in a  different  amount so that the sum of the  denominations  of all
outstanding  Certificates  of such  Class shall  equal the Current  Principal  Amount of such Class on the Closing Date. On the Closing
Date,  the Trustee  shall execute and  countersign  Physical  Certificates  all in an aggregate  principal  amount that shall equal the
Current Principal Amount of such Class on the Closing Date. The Private  Certificates  (other than the Residual  Certificates) shall be
issued in  certificated  fully-registered  form in minimum dollar  denominations  of $25,000 and integral  multiples of $1.00 in excess
thereof,  except that one Private  Certificate of each Class may be issued in a different  amount so that the sum of the  denominations
of all outstanding  Private  Certificates of such  Class shall  equal the Current  Principal  Amount of such Class on the Closing Date.
The Residual  Certificates  shall each be issued in certificated  fully-registered  form. Each Class of  Global  Certificates,  if any,
shall be issued in fully  registered  form in  minimum  dollar  denominations  of $50,000  and  integral  multiples  of $1.00 in excess
thereof,  except that one  Certificate of each Class may be in a different  denomination  so that the sum of the  denominations  of all
outstanding  Certificates  of such  Class shall  equal the Current  Principal  Amount of such Class on the Closing Date. On the Closing
Date, the Trustee shall execute and countersign  (i) in the case of each Class of Offered  Certificates,  the Certificate in the entire
Current Principal Amount of the respective Class and (ii) in the case of each Class of Private  Certificates,  Individual  Certificates
all in an  aggregate  principal  amount that shall equal the Current  Principal  Amount of each such  respective  Class on  the Closing
Date.  The  Certificates  referred to in clause  (i) and if at any time there are to be Global  Certificates,  the Global  Certificates
shall be  delivered  by the  Depositor  to the  Depository  or pursuant to the  Depository's  instructions,  shall be  delivered by the
Depositor on behalf of the  Depository to and deposited with the DTC Custodian.  The Trustee shall sign the  Certificates  by facsimile
or manual signature and countersign them by manual  signature on behalf of the Trustee by one or more authorized  signatories,  each of
whom shall be  Responsible  Officers  of the  Trustee or its agent.  A  Certificate  bearing  the manual and  facsimile  signatures  of
individuals  who  were the  authorized  signatories  of the  Trustee  or its  agent at the time of  issuance  shall  bind the  Trustee,
notwithstanding that such individuals or any of them have ceased to hold such positions prior to the delivery of such Certificate.

         (h)      No  Certificate  shall be entitled to any benefit  under this  Agreement,  or be valid for any purpose,  unless there
appears on such Certificate the manually  executed  countersignature  of the Trustee or its agent, and such  countersignature  upon any
Certificate  shall be  conclusive  evidence,  and the only  evidence,  that such  Certificate  has been  duly  executed  and  delivered
hereunder.  All Certificates  issued on the Closing Date shall be dated the Closing Date. All Certificates  issued  thereafter shall be
dated the date of their countersignature.

         (i)      The  Closing  Date  is  hereby  designated  as the  "startup"  day of each  2007-AR4  REMIC  within  the  meaning  of
Section 860G(a)(9) of the Code.

         (j)      For federal  income tax purposes,  each 2007-AR4 REMIC shall have a tax year that is a calendar year and shall report
income on an accrual basis.

         (k)      The  Trustee on behalf of the Trust shall cause each  2007-AR4  REMIC to timely  elect to be treated as a REMIC under
Section 860D  of the Code. Any  inconsistencies  or ambiguities in this  Agreement or in the  administration  of any Trust  established
hereby shall be resolved in a manner that preserves the validity of such elections.

         (l)      The following legend shall be placed on the Residual  Certificates,  whether upon original  issuance or upon issuance
of any other Certificate of any such Class in exchange therefor or upon transfer thereof:

         ANY  RESALE,  TRANSFER  OR OTHER  DISPOSITION  OF THIS  CERTIFICATE  MAY BE MADE ONLY IF THE  PROPOSED  TRANSFEREE  PROVIDES A
         TRANSFER  AFFIDAVIT  TO THE  SERVICER  AND THE TRUSTEE THAT (1) SUCH  TRANSFEREE  IS NOT (A) THE UNITED  STATES,  ANY STATE OR
         POLITICAL  SUBDIVISION  THEREOF, ANY POSSESSION OF THE UNITED STATES, OR ANY AGENCY OR INSTRUMENTALITY OF ANY OF THE FOREGOING
         (OTHER THAN AN  INSTRUMENTALITY  WHICH IS A  CORPORATION  IF ALL OF ITS  ACTIVITIES  ARE SUBJECT TO TAX AND EXCEPT FOR FREDDIE
         MAC,  A MAJORITY  OF ITS BOARD OF  DIRECTORS  IS NOT  SELECTED  BY SUCH  GOVERNMENTAL  UNIT),  (B) A FOREIGN  GOVERNMENT,  ANY
         INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY OR  INSTRUMENTALITY OF EITHER OF THE FOREGOING,  (C) ANY ORGANIZATION  (OTHER THAN
         CERTAIN FARMERS'  COOPERATIVES  DESCRIBED IN SECTION 521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE
         CODE UNLESS SUCH  ORGANIZATION  IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF THE CODE (INCLUDING THE TAX IMPOSED BY SECTION
         511 OF THE CODE ON UNRELATED  BUSINESS TAXABLE  INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN SECTION
         1381(a)(2)(C)  OF THE CODE, (E) AN ELECTING LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE (ANY SUCH PERSON DESCRIBED IN
         THE FOREGOING  CLAUSES (A), (B), (C), (D) OR (E) BEING HEREIN REFERRED TO AS A "DISQUALIFIED  ORGANIZATION"),  OR (F) AN AGENT
         OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF SUCH  TRANSFER IS TO IMPEDE THE  ASSESSMENT  OR COLLECTION OF TAX AND (3)
         SUCH TRANSFEREE  SATISFIES  CERTAIN  ADDITIONAL  CONDITIONS  RELATING TO THE FINANCIAL  CONDITION OF THE PROPOSED  TRANSFEREE.
         NOTWITHSTANDING  THE REGISTRATION IN THE CERTIFICATE  REGISTER OR ANY TRANSFER,  SALE OR OTHER DISPOSITION OF THIS CERTIFICATE
         TO A DISQUALIFIED  ORGANIZATION  OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH  REGISTRATION  SHALL BE DEEMED TO BE OF NO
         LEGAL FORCE OR EFFECT  WHATSOEVER  AND SUCH PERSON SHALL NOT BE DEEMED TO BE A  CERTIFICATEHOLDER  FOR ANY PURPOSE  HEREUNDER,
         INCLUDING,  BUT NOT  LIMITED  TO, THE  RECEIPT OF  DISTRIBUTIONS  ON THIS  CERTIFICATE.  EACH  HOLDER OF THIS  CERTIFICATE  BY
         ACCEPTANCE OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED TO THE PROVISIONS OF THIS PARAGRAPH.

         (m)      Notwithstanding  anything to the contrary contained herein, the Trustee shall not permit the transfer of a beneficial
interest in a Class II-B-IO  Certificate unless the transferee  executes and delivers to the Trustee any certification that is required
pursuant to Section 9.12(f) prior to transfer.  The following  legend shall be placed on the Class II-B-IO  Certificates,  whether upon
original issuance or upon issuance of any other Certificate of any such Class in exchange therefor or upon transfer thereof:

         NO TRANSFER OF ANY CLASS II-B-IO  CERTIFICATE SHALL BE MADE UNLESS THE PROPOSED  TRANSFEREE OF SUCH CLASS II-B-IO  CERTIFICATE
         PROVIDES TO THE TRUSTEE AND ANY PAYING AGENT THE APPROPRIATE TAX  CERTIFICATION  FORM (I.E.,  IRS FORM W-9 OR IRS FORM W-8BEN,
         W-8IMY,  W-8EXP OR W-8ECI,  AS APPLICABLE (OR ANY SUCCESSOR FORM THERETO)) AND AGREES TO UPDATE SUCH FORMS (I) UPON EXPIRATION
         OF ANY SUCH FORM,  (II) AS REQUIRED UNDER THEN  APPLICABLE  U.S.  TREASURY  REGULATIONS  AND (III) PROMPTLY UPON LEARNING THAT
         SUCH FORM HAS BECOME  OBSOLETE OR INCORRECT,  AS A CONDITION TO SUCH TRANSFER.  UNDER THE AGREEMENT,  UPON RECEIPT OF ANY SUCH
         TAX CERTIFICATION  FORM FROM A TRANSFEREE OF ANY CLASS II-B-IO  CERTIFICATE,  THE TRUSTEE SHALL FORWARD SUCH TAX CERTIFICATION
         FORM PROVIDED TO IT TO THE CORRIDOR  COUNTERPARTY.  EACH HOLDER OF A CLASS II-B-IO  CERTIFICATE  AND EACH  TRANSFEREE  THEREOF
         SHALL BE DEEMED TO HAVE CONSENTED TO THE TRUSTEE  FORWARDING TO THE CORRIDOR  COUNTERPARTY ANY SUCH TAX CERTIFICATION  FORM IT
         HAS PROVIDED  AND UPDATED IN  ACCORDANCE  WITH THESE  TRANSFER  RESTRICTIONS.  ANY  PURPORTED  SALES OR TRANSFERS OF ANY CLASS
         II-B-IO  CERTIFICATE  TO A TRANSFEREE  WHICH DOES NOT COMPLY WITH THESE  REQUIREMENTS  SHALL BE DEEMED NULL AND VOID UNDER THE
         AGREEMENT.

         Section 5.02.     Registration  of Transfer and Exchange of  Certificates.  (a) The  Trustee  shall  maintain at its Corporate
Trust Office a Certificate  Register in which,  subject to such reasonable  regulations as it may prescribe,  the Trustee shall provide
for the registration of Certificates and of transfers and exchanges of Certificates as herein provided.

         (b)      Subject to Section 5.01(a) and, in the case of any Global  Certificate or Physical  Certificate upon the satisfaction
of the  conditions  set forth below,  upon  surrender for  registration  of transfer of any  Certificate at any office or agency of the
Trustee maintained for such purpose,  the Trustee shall sign,  countersign and shall deliver, in the name of the designated  transferee
or transferees, a new Certificate of a like Class and aggregate Fractional Undivided Interest, but bearing a different number.

         (c)      By acceptance of a Private Certificate,  whether upon original issuance or subsequent  transfer,  each holder of such
Certificate  acknowledges the  restrictions on the transfer of such  Certificate set forth in the Securities  Legend and agrees that it
will  transfer  such a  Certificate  only as  provided  herein.  In  addition  to the  provisions  of Section  5.02(h),  the  following
restrictions  shall apply with respect to the transfer  and  registration  of transfer of a Private  Certificate  to a transferee  that
takes delivery in the form of an Individual Certificate:

                  (i)      The Trustee shall  register the transfer of an  Individual  Certificate  if the requested  transfer is being
made to a transferee who has provided the Trustee with a Rule 144A Certificate or comparable evidence as to its QIB status.

                  (ii)     The Trustee shall register the transfer of any Individual  Certificate if (x) the transferor has advised the
Trustee in writing that the Certificate is being transferred to an Institutional  Accredited  Investor along with facts surrounding the
transfer as set forth in Exhibit F-1 hereto;  and (y) prior to the  transfer  the  transferee  furnishes  to the Trustee an  Investment
Letter (and the Trustee shall be fully  protected in so doing),  provided  that,  if based upon an Opinion of Counsel  addressed to the
Trustee to the effect that the delivery of (x) and (y) above are not  sufficient  to confirm  that the proposed  transfer is being made
pursuant to an exemption  from, or in a transaction  not subject to, the  registration  requirements  of the  Securities  Act and other
applicable  laws,  the Trustee shall as a condition of the  registration  of any such transfer  require the  transferor to furnish such
other  certifications,  legal opinions or other information prior to registering the transfer of an Individual  Certificate as shall be
set forth in such Opinion of Counsel.

         (d)      So long as a  Global  Certificate  of such  Class is  outstanding  and is  held by or on  behalf  of the  Depository,
transfers of  beneficial  interests in such Global  Certificate,  or transfers by holders of Individual  Certificates  of such Class to
transferees  that take  delivery in the form of beneficial  interests in the Global  Certificate,  may be made only in accordance  with
Section 5.02(h), the rules of the Depository and the following:

                  (i)      In the case of a  beneficial  interest  in the Global  Certificate  being  transferred  to an  Institutional
Accredited  Investor,  such transferee shall be required to take delivery in the form of an Individual  Certificate or Certificates and
the Trustee shall register such transfer only upon compliance with the provisions of Section 5.02(c)(ii).

                  (ii)     In the case of a beneficial  interest in a Class of Global  Certificates  being  transferred to a transferee
that takes delivery in the form of an Individual  Certificate or Certificates of such Class,  except as set forth in clause  (i) above,
the Trustee shall register such transfer only upon compliance with the provisions of Section 5.02(c)(i).

                  (iii)    In the case of an Individual  Certificate of a Class being  transferred to a transferee  that takes delivery
in the form of a  beneficial  interest  in a Global  Certificate  of such  Class,  the  Trustee  shall  register  such  transfer if the
transferee has provided the Trustee with a Rule 144A Certificate or comparable evidence as to its QIB status.

                  (iv)     No  restrictions  shall apply with  respect to the  transfer  or  registration  of transfer of a  beneficial
interest in the Global  Certificate of a Class to a transferee  that takes delivery in the form of a beneficial  interest in the Global
Certificate  of such  Class;  provided  that each such  transferee  shall be deemed to have made such  representations  and  warranties
contained in the Rule 144A Certificate as are sufficient to establish that it is a QIB.

         (e)      Subject to Section  5.02(h),  an  exchange  of a  beneficial  interest  in a Global  Certificate  of a  Class for  an
Individual  Certificate  or  Certificates  of such Class,  an exchange of an Individual  Certificate or  Certificates  of a Class for a
beneficial  interest in the Global  Certificate  of such  Class and  an exchange of an  Individual  Certificate  or  Certificates  of a
Class for  another  Individual  Certificate  or  Certificates  of such  Class (in  each case,  whether or not such  exchange is made in
anticipation  of  subsequent  transfer,  and, in the case of the Global  Certificate  of such  Class,  so long as such  Certificate  is
outstanding  and is held by or on behalf of the  Depository)  may be made only in  accordance  with Section  5.02(h),  the rules of the
Depository and the following:

                  (i)      A holder  of a  beneficial  interest  in a Global  Certificate  of a  Class may  at any time  exchange  such
beneficial interest for an Individual Certificate or Certificates of such Class.

                  (ii)     A holder  of an  Individual  Certificate  or  Certificates  of a  Class may  exchange  such  Certificate  or
Certificates  for a beneficial  interest in the Global  Certificate  of such Class if such holder  furnishes to the Trustee a Rule 144A
Certificate or comparable evidence as to its QIB status.

                  (iii)    A holder of an Individual  Certificate  of a Class may  exchange  such  Certificate  for an equal  aggregate
principal amount of Individual Certificates of such Class in different authorized denominations without any certification.

         (f)      (i) Upon  acceptance for exchange or transfer of an Individual  Certificate of a Class for a beneficial interest in a
Global Certificate of such Class as provided herein,  the Trustee shall cancel such Individual  Certificate and shall (or shall request
the  Depository  to) endorse on the schedule  affixed to the  applicable  Global  Certificate  (or on a  continuation  of such schedule
affixed to the Global  Certificate  and made a part  thereof)  or  otherwise  make in its books and  records  an  appropriate  notation
evidencing  the date of such exchange or transfer and an increase in the  certificate  balance of the Global  Certificate  equal to the
certificate balance of such Individual Certificate exchanged or transferred therefor.

                  (ii)     Upon acceptance for exchange or transfer of a beneficial  interest in a Global Certificate of a Class for an
Individual  Certificate  of such  Class as  provided  herein,  the Trustee shall (or shall  request the  Depository  to) endorse on the
schedule affixed to such Global  Certificate (or on a continuation of such schedule affixed to such Global  Certificate and made a part
thereof) or otherwise  make in its books and records an  appropriate  notation  evidencing  the date of such exchange or transfer and a
decrease in the certificate balance of such Global Certificate equal to the certificate  balance of such Individual  Certificate issued
in exchange therefor or upon transfer thereof.

         (g)      The  Securities  Legend shall be placed on any  Individual  Certificate  issued in exchange  for or upon  transfer of
another Individual Certificate or of a beneficial interest in a Global Certificate.

         (h)      Subject to the  restrictions  on transfer and exchange set forth in this  Section 5.02,  the holder of any Individual
Certificate may transfer or exchange the same in whole or in part (in an initial  certificate  balance equal to the minimum  authorized
denomination  set forth in  Section 5.01(g)  or any integral  multiple of $1.00 in excess thereof) by surrendering  such Certificate at
the Corporate Trust Office of the Trustee,  or at the office of any transfer agent,  together with an executed instrument of assignment
and transfer  satisfactory  in form and substance to the Trustee in the case of transfer and a written request for exchange in the case
of exchange.  The holder of a beneficial  interest in a Global  Certificate may, subject to the rules and procedures of the Depository,
cause the  Depository  (or its  nominee)  to notify the Trustee in writing of a request  for  transfer  or exchange of such  beneficial
interest for an  Individual  Certificate  or  Certificates.  Following a proper  request for transfer or exchange,  the Trustee  shall,
within five Business  Days of such request made at the  Corporate  Trust Office of the Trustee,  sign,  countersign  and deliver at the
Corporate  Trust  Office of the  Trustee,  to the  transferee  (in the case of transfer) or holder (in the case of exchange) or send by
first class mail at the risk of the  transferee  (in the case of  transfer)  or holder (in the case of exchange) to such address as the
transferee or holder,  as applicable,  may request,  an Individual  Certificate or  Certificates,  as the case may require,  for a like
aggregate  Fractional  Undivided  Interest and in such authorized  denomination or denominations as may be requested.  The presentation
for transfer or exchange of any Individual  Certificate  shall not be valid unless made at the Corporate Trust Office of the Trustee by
the registered holder in person, or by a duly authorized attorney-in-fact.

         (i)      At the  option of the  Certificateholders,  Certificates  may be  exchanged  for  other  Certificates  of  authorized
denominations of a like Class and aggregate  Fractional  Undivided Interest,  upon surrender of the Certificates to be exchanged at the
Corporate  Trust Office of the Trustee;  provided,  however,  that no  Certificate  may be exchanged  for new  Certificates  unless the
original  Fractional  Undivided  Interest  represented  by each such new  Certificate  (i) is at least equal to the minimum  authorized
denomination  or (ii) is  acceptable  to the  Depositor  as  indicated  to the Trustee in writing.  Whenever  any  Certificates  are so
surrendered  for  exchange,  the  Trustee  shall  sign and  countersign  and the  Trustee  shall  deliver  the  Certificates  which the
Certificateholder making the exchange is entitled to receive.

         (j)      If the Trustee so requires,  every  Certificate  presented  or  surrendered  for  transfer or exchange  shall be duly
endorsed by, or be accompanied by a written instrument of transfer,  with a signature  guarantee,  in form satisfactory to the Trustee,
duly executed by the holder thereof or his or her attorney duly authorized in writing.

         (k)      No service charge shall be made for any transfer or exchange of Certificates,  but the Trustee may require payment of
a sum  sufficient  to cover any tax or  governmental  charge  that may be  imposed in  connection  with any  transfer  or  exchange  of
Certificates.

         (l)      The Trustee shall cancel all Certificates  surrendered for transfer or exchange but shall retain such Certificates in
accordance  with its standard  retention  policy or for such further time as is required by the record  retention  requirements  of the
Securities Exchange Act of 1934, as amended, and thereafter may destroy such Certificates.

         Section 5.03.     Mutilated,  Destroyed,  Lost or Stolen Certificates.  (a) If (i) any mutilated Certificate is surrendered to
the  Trustee,  or the  Trustee  receives  evidence  to its  satisfaction  of the  destruction,  loss or theft of any  Certificate,  and
(ii) there is delivered to the Trustee such security or indemnity as it may require to save it harmless,  and (iii) the Trustee has not
received  notice that such  Certificate  has been  acquired by a third  Person,  the Trustee shall sign,  countersign  and deliver,  in
exchange for or in lieu of any such mutilated,  destroyed,  lost or stolen Certificate,  a new Certificate of like tenor and Fractional
Undivided  Interest but in each case bearing a different number. The mutilated,  destroyed,  lost or stolen Certificate shall thereupon
be canceled of record by the Trustee and shall be of no further effect and evidence no rights.

         (b)      Upon the  issuance  of any new  Certificate  under this  Section 5.03,  the  Trustee may require the payment of a sum
sufficient to cover any tax or other  governmental  charge that may be imposed in relation  thereto and any other  expenses  (including
the fees and expenses of the Trustee)  connected  therewith.  Any duplicate  Certificate  issued  pursuant to this  Section 5.03  shall
constitute  complete and  indefeasible  evidence of  ownership in the Trust Fund,  as if  originally  issued,  whether or not the lost,
stolen or destroyed Certificate shall be found at any time.

         Section 5.04.     Persons  Deemed  Owners.  Prior to due  presentation  of a Certificate  for  registration  of transfer,  the
Depositor,  the Trustee and any agent of the Depositor or the Trustee may treat the Person in whose name any  Certificate is registered
as the owner of such  Certificate  for the purpose of  receiving  distributions  pursuant to  Section 6.01  and for all other  purposes
whatsoever.  Neither  the  Depositor,  the  Trustee nor any agent of the  Depositor  or the Trustee  shall be affected by notice to the
contrary.  No  Certificate  shall be deemed duly  presented for a transfer  effective on any Record Date unless the  Certificate  to be
transferred is presented no later than the close of business on the third Business Day preceding such Record Date.

         Section 5.05.     Transfer Restrictions on Residual  Certificates.  (a) Residual  Certificates,  or interests therein, may not
be  transferred  without the prior express  written  consent of the Tax Matters  Person and the Sponsor,  which cannot be  unreasonably
withheld.  As a prerequisite to such consent,  the proposed transferee must provide the Tax Matters Person, the Sponsor and the Trustee
with an affidavit that the proposed  transferee is a Permitted  Transferee (and,  unless the Tax Matters Person and the Sponsor consent
to the transfer to a person who is not a U.S. Person, an affidavit that it is a U.S. Person) as provided in Section 5.05(b).

         (b)      No transfer,  sale or other disposition of a Residual  Certificate  (including a beneficial  interest therein) may be
made unless,  prior to the transfer,  sale or other  disposition  of a Residual  Certificate,  the proposed  transferee  (including the
initial  purchasers  thereof)  delivers to the Tax Matters  Person,  the Trustee and the  Depositor an  affidavit in the form  attached
hereto as Exhibit E stating,  among other things,  that as of the date of such transfer (i) such  transferee is a Permitted  Transferee
and that  (ii) such  transferee  is not  acquiring  such  Residual  Certificate  for the  account of any person who is not a  Permitted
Transferee.  The Tax Matters  Person  shall not consent to a transfer of a Residual  Certificate  if it has actual  knowledge  that any
statement made in the affidavit  issued pursuant to the preceding  sentence is not true.  Notwithstanding  any transfer,  sale or other
disposition of a Residual Certificate to any Person who is not a Permitted Transferee,  such transfer,  sale or other disposition shall
be deemed to be of no legal force or effect  whatsoever  and such Person  shall not be deemed to be a Holder of a Residual  Certificate
for any purpose  hereunder,  including,  but not limited to, the receipt of distributions  thereon.  If any purported transfer shall be
in violation of the  provisions of this Section  5.05(b),  then the prior Holder  thereof  shall,  upon  discovery that the transfer of
such  Residual  Certificate  was not in fact  permitted  by this  Section  5.05(b),  be  restored  to all  rights  as a Holder  thereof
retroactive to the date of the purported  transfer.  None of the Trustee,  the Tax Matters  Person or the Depositor  shall be under any
liability to any Person for any  registration  or transfer of a Residual  Certificate  that is not permitted by this Section 5.05(b) or
for making  payments due on such Residual  Certificate to the purported  Holder thereof or taking any other action with respect to such
purported  Holder under the provisions of this Agreement so long as the written  affidavit  referred to above was received with respect
to such transfer,  and the Tax Matters Person, the Trustee and the Depositor,  as applicable,  had no knowledge that it was untrue. The
prior  Holder  shall be  entitled  to recover  from any  purported  Holder of a Residual  Certificate  that was in fact not a permitted
transferee  under this Section  5.05(b) at the time it became a Holder all payments made on such Residual  Certificate.  Each Holder of
a Residual  Certificate,  by acceptance  thereof,  shall be deemed for all purposes to have consented to the provisions of this Section
5.05(b) and to any amendment of this Agreement  deemed  necessary  (whether as a result of new  legislation or otherwise) by counsel of
the Tax Matters  Person or the  Depositor  to ensure that the  Residual  Certificates  are not  transferred  to any Person who is not a
Permitted  Transferee  and that any transfer of such  Residual  Certificates  will not cause the  imposition of a tax upon the Trust or
cause any 2007-AR4 REMIC to fail to qualify as a REMIC.

         (c)      The Class R-X Certificates  (including a beneficial  interest  therein) and, unless the Tax Matters Person shall have
consented in writing (which consent may be withheld in the Tax Matters Person's sole discretion),  the Class R Certificates  (including
a beneficial interest therein) may not be purchased by or transferred to any person who is not a United States Person.

         (d)      By accepting a Residual  Certificate,  the purchaser thereof agrees to be a Tax Matters Person if it is the Holder of
the  largest  percentage  interest  of such  Certificate,  and  appoints  the  Trustee to act as its agent with  respect to all matters
concerning the tax obligations of the Trust.

         Section 5.06.     Restrictions  on  Transferability  of  Certificates.  (a) No  offer,  sale,  transfer  or other  disposition
(including  pledge) of any Certificate  shall be made by any Holder thereof unless registered under the Securities Act, or an exemption
from the registration  requirements of the Securities Act and any applicable  state securities or "Blue Sky" laws is available.  Except
with  respect to (i) the  initial  transfer of the Class XP  Certificates  or Class R-X  Certificates  on the  Closing  Date,  (ii) the
transfer  of any Class of  Certificates,  including  the Class  R-X  Certificates,  to any NIM  Issuer or any NIM  Trustee,  or (iii) a
transfer of the Class XP  Certificates or the Class R-X  Certificates to the Depositor or any Affiliate of the Depositor,  in the event
that a transfer of a Certificate  which is a Physical  Certificate  is to be made in reliance upon an exemption from the Securities Act
and applicable  state  securities  laws, in order to assure  compliance  with the  Securities  Act and such laws,  and the  prospective
transferee  (other than the Depositor) of such Certificate  signs and delivers to the Trustee an Investment  Letter,  if the transferee
is an Institutional  Accredited  Investor,  in the form set forth as Exhibit F-l hereto, or a Rule 144A Certificate,  if the transferee
is a QIB, in the form set forth as  Exhibit F-2  hereto.  Notwithstanding  the provisions of the  immediately  preceding  sentence,  no
restrictions  shall apply with respect to the transfer or registration of transfer of a beneficial  interest in any Certificate that is
a Global  Certificate of a Class to a transferee that takes delivery in the form of a beneficial  interest in the Global Certificate of
such  Class provided that each such transferee shall be deemed to have made such  representations and warranties  contained in the Rule
144A  Certificate  as are  sufficient  to  establish  that it is a QIB.  In the case of a proposed  transfer  of any  Certificate  to a
transferee  other than a QIB, the Trustee may require an Opinion of Counsel  addressed to the Trustee that such  transaction  is exempt
from the  registration  requirements  of the  Securities  Act. The cost of such  opinion  shall not be an expense of the Trustee or the
Trust Fund.

         (b)      The Private Certificates shall each bear a Securities Legend.

         Section 5.07.     ERISA  Restrictions.  (a) Subject to the provisions of subsection  (b), no Residual  Certificates or Private
Certificates  may be acquired  directly or indirectly  by, or on behalf of, an employee  benefit plan or other  retirement  arrangement
that is subject to Title I of ERISA or  Section 4975 of the Code (a "Plan"),  or by a person using "plan assets" of a Plan,  unless the
proposed  transferee  provides the Trustee,  with an Opinion of Counsel  addressed to the Servicer and the Trustee (upon which they may
rely) that is satisfactory to the Trustee,  which opinion will not be at the expense of the Servicer or the Trustee,  that the purchase
of such  Certificates  by or on behalf of such Plan is permissible  under  applicable law, will not constitute or result in a nonexempt
prohibited  transaction under ERISA or Section 4975 of the Code and will not subject the Depositor,  the Servicer or the Trustee to any
obligation in addition to those undertaken in this Agreement.

         (b)      Unless such Person has provided an Opinion of Counsel in accordance  with Section  5.07(a),  any Person  acquiring an
interest  in a Global  Certificate  which is a  Private  Certificate,  by  acquisition  of such  Certificate,  shall be  deemed to have
represented  to the Trustee,  and any Person  acquiring an interest in a Private  Certificate  in  definitive  form shall  represent in
writing to the Trustee,  that it is not acquiring an interest in such  Certificate  directly or indirectly by, or on behalf of, or with
"plan assets" of, any Plan.

         (c)      Each beneficial owner of a Class I-X, Class I-B-1, Class I-B-2, Class I-B-3, Class I-B-4,  Class I-B-5,  Class I-B-6,
Class I-B-7,  Class I-B-8,  Class  I-B-9,  Class  II-B-1,  Class  II-B-2,  Class  II-B-3,  Class  II-B-4,  Class II-B-5 or Class II-B-6
Certificate or any interest  therein shall be deemed to have  represented,  by virtue of its acquisition or holding of that certificate
or any interest  therein shall be deemed to have  represented,  by virtue of its acquisition or holding of that certificate or interest
therein,  that either (i) such  Certificate is rated at least "BBB-" or its equivalent by Fitch,  Inc., S&P,  Moody's,  DBRS Limited or
DBRS,  Inc.,  (ii) such  beneficial  owner is not a Plan or investing  with "plan  assets" of any Plan, or (iii) (1) it is an insurance
company,  (2) the source of funds used to acquire  or hold the  certificate  or  interest  therein  is an  "insurance  company  general
account," as such term is defined in Prohibited  Transaction  Class Exemption  ("PTCE") 95-60, and (3) the conditions in Sections I and
III of PTCE 95-60 have been satisfied.

         (d)      Neither the  Servicer nor the Trustee will be required to monitor,  determine  or inquire as to  compliance  with the
transfer  restrictions  with respect to the Global  Certificates.  Any attempted or purported  transfer of any Certificate in violation
of the  provisions  of Sections  (a), (b) or (c) above shall be void ab initio and such  Certificate  shall be  considered to have been
held continuously by the prior permitted  Certificateholder.  Any transferor of any Certificate in violation of such provisions,  shall
indemnify and hold harmless the Trustee and the Servicer from and against any and all liabilities,  claims,  costs or expenses incurred
by the Trustee or the Servicer as a result of such  attempted or purported  transfer.  The Trustee shall have no liability for transfer
of any such Global  Certificates in or through book-entry  facilities of any Depository or between or among Depository  Participants or
Certificate Owners made in violation of the transfer restrictions set forth herein.

         Section 5.08.     Rule 144A  Information.  For so long as any Private  Certificates  are  outstanding,  (1) the  Sponsor  will
provide or cause to be provided to any holder of such Private  Certificates and any prospective  purchaser thereof designated by such a
holder,  upon the  request of such  holder or  prospective  purchaser,  the  information  required  to be  provided  to such  holder or
prospective  purchaser by Rule  144A(d)(4)  under the Securities  Act; and (2) the Sponsor shall update such  information  from time to
time in order to prevent such  information  from  becoming  false and  misleading  and will take such other actions as are necessary to
ensure  that the safe  harbor  exemption  from the  registration  requirements  of the  Securities  Act under  Rule 144A is and will be
available for resales of such Private Certificates conducted in accordance with Rule 144A.




--------------------------------------------------------------------------------




                                                              ARTICLE VI

                                                    Payments to Certificateholders

         Section 6.01.     Distributions on the Certificates.  (a) On each Distribution Date, an amount equal to the Interest Funds and
Principal  Funds with  respect to Loan Group I for such  Distribution  Date shall be  withdrawn  by the Trustee  from the  Distribution
Account  and the  Pre-Funding  Account,  in each case to the extent of funds on  deposit  with  respect  to Loan  Group I therein,  and
distributed in the following order of priority:

         First,  from Interest Funds,  from Loan Group I, on each  Distribution Date on and after the Distribution Date in May 2017, if
applicable, to the Final Maturity Reserve Account, an amount equal to the Coupon Strip for such Distribution Date.

         Second,  from  Interest  Funds,  from Loan Group I, to pay any  accrued and unpaid  interest  on the Class I-A,  Class I-B and
Class I-X Certificates in the following order of priority:

                  1.       to each Class of Class I-A  Certificates  and Class I-X  Certificates,  the  Current  Interest  and then any
         Interest Carry Forward Amount for each such Class,  pro rata,  based on the Current Interest and Interest Carry Forward Amount
         due to each such Class;

                  2.       to the Class I-B-1,  Class I-B-2,  Class I-B-3,  Class I-B-4,  Class I-B-5,  Class I-B-6, Class I-B-7, Class
         I-B-8 and Class I-B-9 Certificates, sequentially, in that order, the Current Interest for each such Class of Certificates;

                  3.       any  Excess   Spread  with  respect  to  Loan  Group  I  to  the  extent   necessary  to  meet  a  level  of
         overcollateralization  equal to the Group I  Overcollateralization  Target  Amount  will be the Extra  Principal  Distribution
         Amount with respect to Loan Group I and will be included as part of the Group I Principal  Distribution Amount and distributed
         in accordance with Third (A) and (B) below; and

                  4.       any remaining  Excess  Spread with respect to Loan Group I will be the Remaining  Excess Spread with respect
         to Loan Group I and will be applied,  together with the Group I  Overcollateralization  Release Amount, as Excess Cashflow for
         Loan Group I pursuant to clauses Fourth through Eighteenth below.

         Third, to pay as principal on the Class I-A Certificates and Class I-B Certificates, in the following order of priority:

         (A)      For each  Distribution  Date (i) prior to the related  Stepdown  Date or (ii) on which a Group I Trigger  Event is in
         effect, the Group I Principal Distribution Amount for such Distribution Date will be distributed as follows:

                  1.       to each Class of Class I-A Certificates,  pro rata, until the Current Principal Amount of each such Class is
         reduced to zero;

                  2.       to the Class I-B-1  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

                  3.       to the Class I-B-2  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

                  4.       to the Class I-B-3  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

                  5.       to the Class I-B-4  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

                  6.       to the Class I-B-5  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

                  7.       to the Class I-B-6  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

                  8.       to the Class I-B-7  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

                  9.       to the Class I-B-8  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero; and

                  10.      to the Class I-B-9  Certificates,  any  remaining  Group I Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero.

         (B)      For each  Distribution  Date on or after the  related  Stepdown  Date,  so long as a Group I Trigger  Event is not in
         effect, the Group I Principal Distribution Amount for such Distribution Date will be distributed as follows:

                  1.       to the Class I-A Certificates,  from the Group I Principal Distribution Amount, an amount equal to the Class
         I-A Principal  Distribution  Amount will be distributed to each Class of Class I-A  Certificates,  pro rata, until the Current
         Principal Amount of each such Class is reduced to zero;

                  2.       to the Class I-B-1 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-1
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  3.       to the Class I-B-2 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-2
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  4.       to the Class I-B-3 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-3
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  5.       to the Class I-B-4 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-4
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  6.       to the Class I-B-5 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-5
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  7.       to the Class I-B-6 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-6
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  8.       to the Class I-B-7 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-7
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                  9.       to the Class I-B-8 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-8
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero; and

                  10.      to the Class I-B-9 Certificates,  from any remaining Group I Principal  Distribution Amount, the Class I-B-9
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero.

         Fourth,  from any Excess  Cashflow with respect to Loan Group I, to the Class I-A  Certificates,  pro rata in accordance  with
the respective  amounts owed to each such Class, an amount equal to (a) any remaining  Interest Carry Forward Amount,  and then (b) any
Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Fifth,  from any remaining Excess Cashflow with respect to Loan Group I, to the Class I-B-1  Certificates,  an amount equal to
(a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Sixth,  from any remaining Excess Cashflow with respect to Loan Group I, to the Class I-B-2  Certificates,  an amount equal to
(a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Seventh,  from any remaining  Excess Cashflow with respect to Loan Group I, to the Class I-B-3  Certificates,  an amount equal
to (a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Eighth, from any remaining Excess Cashflow with respect to Loan Group I, to the Class I-B-4  Certificates,  an amount equal to
(a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Ninth,  from any remaining Excess Cashflow with respect to Loan Group I, to the Class I-B-5  Certificates,  an amount equal to
(a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Tenth,  from any remaining Excess Cashflow with respect to Loan Group I, to the Class I-B-6  Certificates,  an amount equal to
(a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Eleventh,  from any remaining Excess Cashflow with respect to Loan Group I, to the Class I-B-7  Certificates,  an amount equal
to (a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Twelfth,  from any remaining  Excess Cashflow with respect to Loan Group I, to the Class I-B-8  Certificates,  an amount equal
to (a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Thirteenth,  from any  remaining  Excess  Cashflow  with respect to Loan Group I, to the Class I-B-9  Certificates,  an amount
equal to (a) any Interest  Carry Forward  Amount,  and then (b) any Unpaid  Realized  Loss Amount for such Class for such  Distribution
Date;

         Fourteenth,  from  amounts in the  Adjustable  Rate  Supplemental  Fund with respect to Loan Group I (only with respect to the
initial  Distribution  Date as described  herein) and from any remaining Excess Cashflow with respect to Loan Group I, to the Class I-A
Certificates,  any Basis Risk Shortfall  Carry-Forward  Amount for each such Class for such  Distribution  Date, pro rata, based on the
Basis Risk Shortfall Carry-Forward Amount owed to each such Class;

         Fifteenth,  from  amounts in the  Adjustable  Rate  Supplemental  Fund with  respect to Loan Group I (only with respect to the
initial  Distribution  Date as described  herein) and from any  remaining  Excess  Cashflow  with respect to Loan Group I, to the Class
I-B-1,  Class  I-B-2,  Class I-B-3,  Class I-B-4,  Class I-B-5,  Class I-B-6,  Class I-B-7,  Class I-B-8 and Class I-B-9  Certificates,
sequentially, in that order, any Basis Risk Shortfall Carry-Forward Amount, for each such Class for such Distribution Date;

         Sixteenth,  if the Adjustable Rate Supplemental Fund has not been terminated  pursuant to Section 4.05, to the Adjustable Rate
Supplemental  Fund,  the  lesser of (A) any  remaining  amounts,  and (B) the  amount  which,  when  added to amounts on deposit in the
Adjustable Rate Supplemental Fund, would equal $590,000 with respect to Loan Group I;

         Seventeenth,  from any remaining  Excess  Cashflow with respect to Loan Group I, to the Class I-B-IO  Certificates,  the Class
I-B-IO Distribution Amount for such Distribution Date, and

         Eighteenth, any remaining amounts with respect to Loan Group I to the Residual Certificates.

         If on the initial  Distribution  Date, the amounts  payable to the Class I-A  Certificates  and the Class I-B  Certificates in
respect of the related  Interest Funds for such  Distribution  Date is reduced due to the  application of the related Net Rate Cap, the
Trustee  shall  transfer from amount on deposit in the  Adjustable  Rate  Supplemental  Fund for Loan Group I for  distribution  to the
applicable  Class or Classes of Group I  Certificates  on such  Distribution  Date,  an amount equal to the lesser of (i) the amount on
deposit in the Adjustable Rate Supplemental Fund for Loan Group I, and (ii) the amount of such applicable shortfall.

         All payments of amounts in respect of Basis Risk  Shortfall or Basis Risk  Shortfall  Carry-Forward  Amounts made  pursuant to
the provisions of this paragraph (a) (including  amounts paid from the Adjustable  Rate  Supplemental  Fund) shall,  for federal income
tax purposes,  be deemed to have been distributed from REMIC IVto the Holder of the Class I-B-IO  Certificates and then paid outside of
any 2007-AR4 REMIC to the recipients thereof pursuant to an interest rate cap contract.  By accepting their  Certificates,  the Holders
of the Certificates agree so to treat such payments for purposes of filing their income tax returns.

         For federal income tax purposes,  payment of any interest  accrued at a  Pass-Through  Rate in excess of the Modified Net Rate
Cap to the Class I-A Certificates  and Class I-B  Certificates  shall be treated as paid outside of any 2007-AR4 REMIC and shall not be
part of the  entitlement  of the REMIC III Regular  Interest,  the  ownership  of which is  represented  by such Class of  Certificates
receiving such payment.

         (b)      On each  Distribution  Date, an amount equal to the Interest Funds and Principal  Funds with respect to Loan Group II
for such Distribution Date shall be withdrawn by the Trustee from the Distribution  Account and the Pre-Funding  Account,  in each case
to the extent of funds on deposit with respect to Loan Group II therein, and distributed in the following order of priority:

         First,  from  Interest  Funds  with  respect  to Loan  Group II, to pay any  accrued  and  unpaid  interest  on the Class II-A
Certificates and the Class II-B Certificates in the following order of priority:

                  1.       to each Class of Class II-A  Certificates,  the Current  Interest and then any Interest Carry Forward Amount
         for each such Class, pro rata, based on the Current Interest and Interest Carry Forward Amount due to each such Class;

                  2.       to the Class II-B-1,  Class II-B-2,  Class II-B-3, Class II-B-4, Class II-B-5 and Class II-B-6 Certificates,
         sequentially, in that order, the Current Interest for each such Class of Certificates;

                  3.       any  Excess  Spread  with  respect  to  Loan  Group  II  to  the  extent   necessary  to  meet  a  level  of
         overcollateralization  equal to the Group II  Overcollateralization  Target  Amount will be the Extra  Principal  Distribution
         Amount  with  respect  to Loan  Group II and will be  included  as part of the  Group II  Principal  Distribution  Amount  and
         distributed in accordance with Second (A) and (B) below; and

                  4.       any remaining  Excess Spread with respect to Loan Group II will be the Remaining  Excess Spread with respect
         to Loan Group II and will be applied, together with the Group II Overcollateralization  Release Amount, as Excess Cashflow for
         Loan Group II pursuant to clauses Third through Fifteenth below.

         Second, to pay as principal on the Class II-A Certificates and Class II-B Certificates, in the following order of priority:

         (A)      For each  Distribution  Date (i) prior to the related  Stepdown  Date or (ii) on which a Group II Trigger Event is in
         effect, from the Group II Principal Distribution Amount for such Distribution Date:

                  5.       to each Class of Class II-A-1 Certificates,  pro rata, until the Current Principal Amount of each such Class
         is reduced to zero;

                  6.       to the Class II-B Certificates in the following order of priority:

                        a. to the Class II-B-1  Certificates,  any remaining Group II Principal  Distribution  Amount until the Current
                           Principal Amount thereof is reduced to zero;

                        b. to the Class II-B-2  Certificates,  any remaining Group II Principal  Distribution  Amount until the Current
                           Principal Amount thereof is reduced to zero;

                        c. to the Class II-B-3  Certificates,  any remaining Group II Principal  Distribution  Amount until the Current
                           Principal Amount thereof is reduced to zero;

                        d. to the Class II-B-4  Certificates,  any remaining Group II Principal  Distribution  Amount until the Current
                           Principal Amount thereof is reduced to zero;

                        e. to the Class II-B-5  Certificates,  any remaining Group II Principal  Distribution  Amount until the Current
                           Principal Amount thereof is reduced to zero; and

                        f. to the Class II-B-6  Certificates,  any remaining Group II Principal  Distribution  Amount until the Current
                           Principal Amount thereof is reduced to zero; and

         (B)      For each  Distribution  Date on or after the related  Stepdown  Date,  so long as a Group II Trigger  Event is not in
         effect, the Group II Principal Distribution Amount for such Distribution Date will be distributed as follows:

                  1.       from the Group II Principal  Distribution  Amount, an amount equal to the Class II-A Principal  Distribution
         Amount will be distributed to the Class II-A Certificates,  pro rata, until the Current Principal Amount of each such Class is
         reduced to zero;

                  2.       to the Class II-B Certificates in the following order of priority:

                        a. to the Class II-B-1  Certificates,  from any remaining  Group II Principal  Distribution  Amount,  the Class
                           II-B-1 Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                        b. to the Class II-B-2  Certificates,  from any remaining  Group II Principal  Distribution  Amount,  the Class
                           II-B-2 Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                        c. to the Class II-B-3  Certificates,  from any remaining  Group II Principal  Distribution  Amount,  the Class
                           II-B-3 Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                        d. to the Class II-B-4  Certificates,  from any remaining  Group II Principal  Distribution  Amount,  the Class
                           II-B-4 Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

                        e. to the Class II-B-5  Certificates,  from any remaining  Group II Principal  Distribution  Amount,  the Class
                           II-B-5 Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero; and

                        f. to the Class II-B-6  Certificates,  from any remaining  Group II Principal  Distribution  Amount,  the Class
                           II-B-6 Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero.

         Third,  from any Excess Cashflow with respect to Loan Group II, to the Class II-A  Certificates,  pro rata, in accordance with
the  respective  amounts owed to each such Class an amount equal to (a) any  remaining  Interest  Carry Forward  Amount,  for each such
Class to the extent not fully paid  pursuant to subclause  First (1) above and then (b) any Unpaid  Realized  Loss Amount for each such
Class for such Distribution Date.

         Fourth,  from any remaining Excess Cashflow with respect to Loan Group II, to the Class II-B-1  Certificates,  an amount equal
to (a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Fifth,  from any remaining  Excess Cashflow with respect to Loan Group II, to the Class II-B-2  Certificates,  an amount equal
to (a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Sixth,  from any remaining  Excess Cashflow with respect to Loan Group II, to the Class II-B-3  Certificates,  an amount equal
to (a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Seventh,  from any remaining Excess Cashflow with respect to Loan Group II, to the Class II-B-4 Certificates,  an amount equal
to (a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Eighth,  from any remaining Excess Cashflow with respect to Loan Group II, to the Class II-B-5  Certificates,  an amount equal
to (a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Ninth,  from any remaining  Excess Cashflow with respect to Loan Group II, to the Class II-B-6  Certificates,  an amount equal
to (a) any Interest Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Tenth,  from amounts in the Adjustable Rate  Supplemental Fund with respect to Loan Group II (only with respect to the initial
Distribution  Date as  described  herein)  and any  remaining  Excess  Cashflow  with  respect  to Loan  Group II,  to the  Class  II-A
Certificates,  any Basis Risk Shortfall  Carry-Forward  Amount for each such Class for such  Distribution  Date, pro rata, based on the
Basis Risk Shortfall  Carry-Forward  Amount owed to each such Class (any such amounts  distributable  from Excess  Cashflow being first
deposited to, and then immediately withdrawn from, the Reserve Fund as provided in Section 4.08);

         Eleventh,  from  amounts in the  Adjustable  Rate  Supplemental  Fund with  respect to Loan Group II (only with respect to the
initial  Distribution  Date as described  herein) and any remaining Excess Cashflow with respect to Loan Group II, to the Class II-B-1,
Class II-B-2,  Class II-B-3,  Class II-B-4,  Class II-B-5 and Class II-B-6  Certificates,  sequentially,  in that order, any Basis Risk
Shortfall  Carry-Forward  Amount  for each such  Class and for such  Distribution  Date (any such  amounts  distributable  from  Excess
Cashflow being first deposited to, and then immediately withdrawn from, the Reserve Fund as provided in Section 4.08);

         Twelfth,  if the Adjustable Rate  Supplemental  Fund has not been terminated  pursuant to Section 4.05, to the Adjustable Rate
Supplemental  Fund,  the  lesser of (A) any  remaining  amounts,  and (B) the  amount  which,  when  added to amounts on deposit in the
Adjustable Rate Supplemental Fund, would equal $25,000 with respect to Loan Group II;

         Thirteenth,  from any remaining  Excess Cashflow with respect to Loan Group II, to the Class II-B-IO  Certificates,  the Class
II-B-IO Distribution Amount for such Distribution Date;

         Fourteenth,  from any  remaining  Excess  Cashflow  with  respect to Loan  Group II, to the Class  II-B-IO  Certificates,  any
unreimbursed Class II-B-IO Advances; and

         Fifteenth, any remaining amounts with respect to Loan Group II to the Residual Certificates.

         If on the initial  Distribution  Date, the amounts payable to the Class II-A  Certificates and the Class II-B  Certificates in
respect of the related  Interest Funds for such  Distribution  Date is reduced due to the  application of the related Net Rate Cap, the
Trustee shall transfer from amounts on deposit in the  Adjustable  Rate  Supplemental  Fund for Loan Group II for  distribution  to the
applicable  Class or Classes of Group II  Certificates  on such  Distribution  Date, an amount equal to the lesser of (i) the amount on
deposit in the Adjustable Rate Supplemental Fund for Loan Group II, and (ii) the amount of such applicable shortfall.

         All payments of amounts in respect of Basis Risk  Shortfall  Carry-Forward  Amounts made  pursuant to the  provisions  of this
paragraph (b) (including  amounts paid from the Adjustable Rate  Supplemental  Fund) shall, for federal income tax purposes,  be deemed
to have been distributed  from REMIC IV to the Holder of the Class II-B-IO  Certificates and then paid outside of any 2007-AR4 REMIC to
the recipients  thereof  pursuant to an interest rate cap contract.  By accepting their  Certificates,  the Holders of the Certificates
agree so to treat such payments for purposes of filing their income tax returns.

         (c)      On each Distribution Date, amounts received under each Corridor Contract  benefiting the Group II  Certificateholders
and with respect to such Distribution Date will be allocated in the following order of priority:

         First, to the Holders of the related Class of Certificates,  the payment of any Basis Risk Shortfall  Carry-Forward Amount for
such Class to the extent not covered by the related Excess Cashflow on such Distribution Date;

         Second, from any remaining amounts,  to the Holders of the related Class of Certificates,  the payment of any Current Interest
and Interest Carry Forward Amount for such Class to the extent not covered by Interest  Funds or Excess  Cashflow on such  Distribution
Date;

         Third, from any excess amounts  available from each Corridor  Contract  relating to the Group II Certificates,  to the Holders
of the Class II-A  Certificates,  pro rata, and then to the Holders of the Class II-B-1,  the Class II-B-2, the Class II-B-3, the Class
II-B-4,  the Class I-B-5 and the Class  II-B-6  Certificates,  in that order,  the  payment of any Basis Risk  Shortfall  Carry-Forward
Amounts,  Current  Interest and Interest  Carry  Forward  Amounts for such Classes to the extent not paid  pursuant to clauses First or
Second above or covered by related Interest Funds or related Excess Cashflow on such Distribution Date; and

         Fourth, to the Class II-B-IO Certificateholders, any remaining amounts.

         On each  Distribution  Date,  amounts on deposit in the Reserve Fund for the benefit of the related Group II Certificates will
be allocated first to the Class II-A  Certificates,  pro rata, based on the current Realized Losses and any Unpaid Realized Loss Amount
for each such Class for such Distribution  Date, and then to the Class II-B-1,  the Class II-B-2,  the Class II-B-3,  the Class II-B-4,
the Class II-B-5 and the Class II-B-6  Certificates,  sequentially,  in that order,  to pay any current  Realized Losses and any Unpaid
Realized Loss Amount, for each such Class and for such Distribution Date.

         All Corridor  Contract  Payment  Amounts made with respect to Current  Interest  and Interest  Carry  Forward  Amounts will be
treated,  for  federal  income  tax  purposes,  as  reimbursable  advances  ("Class  II-B-IO  Advances")  made from the  Class  II-B-IO
Certificateholders.  Such Class II-B-IO Advances will be paid back to the Class II-B-IO Certificateholders pursuant to Section 6.01(b).

         (d)      On each Distribution Date, all amounts transferred from the Class XP Reserve Account representing  Prepayment Charges
in respect of the Prepayment  Charge Loans in the related Loan Group received  during the related  Prepayment  Period will be withdrawn
from the Distribution  Account and distributed by the Trustee as follows:  (I) with respect to the Class I-XP Certificates,  (i) to the
Class I-XP-2  Certificates,  all Prepayment Charges received on the Hard Prepayment Charge Loans and the Combination  Prepayment Charge
Loans (to the extent not waived by the Servicer as set forth herein), and (ii) to the Class I-XP-1  Certificates,  all other Prepayment
Charges  received on the Group I Mortgage Loans (to the extent not waived by the Servicer as set forth  herein),  and (II) to the Class
II-XP  Certificates,  all Prepayment  Charges  received on the Group II Mortgage Loans (to the extent not waived by the Servicer as set
forth  herein).  Amounts  transferred  to the Class XP Reserve  Account shall not be available for  distribution  to the holders of any
other Class of Certificates.

         (e)      The  expenses and fees of the Trust shall be paid by each of the 2007-AR4  REMICs,  to the extent that such  expenses
relate to the assets of each of such respective  2007-AR4  REMICs,  and all other expenses and fees of the Trust shall be paid pro rata
by each of the 2007-AR4 REMICs.

         Section 6.02.     Allocation of Losses and Subsequent  Recoveries.  (a) On or prior to each  Determination  Date, the Servicer
shall  determine  the amount of any Realized  Loss in respect of each Mortgage  Loan that  occurred  during the  immediately  preceding
calendar  month.  Any  Realized  Losses  with  respect to the  Mortgage  Loans shall be applied on the  Distribution  Date in the month
following  the month in which such loss was  incurred  and,  in the case of the  principal  portion  thereof,  after  giving  effect to
distributions  made on such  Distribution  Date, as provided for in Section 6.01, in reduction of the Current  Principal  Amount of the
Class or Classes of Certificates in the related Loan Group to the extent provided in the definition of Applied Realized Loss Amount.

         (b)      In addition,  in the event that the Servicer  receives any  Subsequent  Recoveries,  the Servicer  shall deposit such
funds into the  Custodial  Account  pursuant to Section  4.01(a)(ii).  If, after taking into account such  Subsequent  Recoveries,  the
amount of a Realized  Loss is reduced,  the amount of such  remaining  Subsequent  Recoveries  will be applied to increase  the Current
Principal  Amount of the Class of  Subordinate  Certificates  in the  related  Loan Group with the  highest  payment  priority to which
Applied  Realized  Loss Amounts  have been  allocated,  but not by more than the amount of Applied  Realized  Loss  Amounts  previously
allocated  to that  Class  of  Subordinate  Certificates.  The  amount  of any  remaining  Subsequent  Recoveries  will be  applied  to
sequentially  increase the Current  Principal  Amount of the  Subordinate  Certificates  in the related Loan Group,  beginning with the
Class of  Subordinate  Certificates  with the next highest  payment  priority,  up to the amount of such Applied  Realized Loss Amounts
previously  allocated to such Class or Classes of Certificates.  Holders of such  Certificates  will not be entitled to any payments in
respect of Current Interest on the amount of such increases for any Interest  Accrual Period  preceding the Distribution  Date on which
such increase  occurs.  Any such increases shall be applied to the Current  Principal  Amount of each  Subordinate  Certificate of such
Class in accordance with its respective Fractional Undivided Interest.

         Section 6.03.     Payments.  (a) On each  Distribution  Date,  other  than the final  Distribution  Date,  the  Trustee  shall
distribute to each  Certificateholder of record as of the immediately preceding Record Date the  Certificateholder's  pro rata share of
its Class (based on the aggregate Fractional  Undivided Interest represented by such Holder's  Certificates) of all amounts required to
be distributed on such  Distribution  Date to such Class.  The Trustee shall  calculate the amount to be distributed to each Class and,
based  on such  amounts,  the  Trustee  shall  determine  the  amount  to be  distributed  to  each  Certificateholder.  The  Trustee's
calculations  of payments  shall be based  solely on  information  provided to the Trustee by the  Servicer.  The Trustee  shall not be
required to confirm, verify or recompute any such information but shall be entitled to rely conclusively on such information.

         (b)      Payment of the above amounts to each  Certificateholder  shall be made (i) by check mailed to each  Certificateholder
entitled  thereto at the address  appearing  in the  Certificate  Register or  (ii) upon  receipt by the Trustee on or before the fifth
Business Day  preceding the Record Date of written  instructions  from a  Certificateholder  by wire transfer to a United States dollar
account  maintained by the payee at any United States  depository  institution  with  appropriate  facilities for receiving such a wire
transfer;  provided,  however,  that the final payment in respect of each Class of Certificates will be made only upon presentation and
surrender of such  respective  Certificates  at the office or agency of the Trustee  specified in the notice to  Certificateholders  of
such final payment.

         Section 6.04.     Statements to  Certificateholders.  (a) On each  Distribution  Date,  concurrently with each distribution to
Certificateholders,  the Trustee shall make available to the parties hereto, the Swap  Counterparty,  the Grantor Trustee (with respect
to the Grantor Trust  Certificates)  and each  Certificateholder  via the Trustee's  internet website as set forth below, the following
information,  expressed with respect to clauses (i) through (vii) in the aggregate and as a Fractional Undivided Interest  representing
an initial Current Principal Amount of $1,000, or in the case of the Class B-IO Certificates, a Notional Amount of $1,000:

                  (i)      the Current  Principal Amount or Notional Amount of each Class after giving effect to (i) all  distributions
allocable to principal on such  Distribution  Date and (ii) the allocation of any Applied  Realized Loss Amounts for such  Distribution
Date;

                  (ii)     the amount of the related  distribution  to the Holders of each Class  allocable  to  principal,  separately
identifying (A) the aggregate amount of any Principal  Prepayments  included  therein,  (B) the aggregate of all scheduled  payments of
principal included therein and (C) the Extra Principal Distribution Amount (if any);

                  (iii)    the Pass-Through  Rate for each applicable Class of Certificates with respect to the current Accrual Period,
and, if applicable, whether such Pass-Through Rate was limited by applicable the Net Rate Cap;

                  (iv)     the applicable accrual period dates for calculating distributions and general Distribution Dates;

                  (v)      with respect to each Loan Group, the total cash flows received and the general sources thereof;

                  (vi)     the amount,  if any,  of fees or expenses  accrued  and paid,  with an  identification  of the payee and the
general  purpose of such fees  including  the related  amount of the  Servicing Fee paid to or retained by the Servicer for the related
Due Period;

                  (vii)    the amount of any  payments  made  pursuant to each Swap  Agreement  for the  benefit of the  Grantor  Trust
Certificates;

                  (viii)   the amount of any Corridor Contract Payment Amount payable to the Trustee;

                  (ix)     with respect to each Loan Group, the amount of such  distribution to each Certificate  allocable to interest
and, with respect to the Group II Certificates, the portion thereof, if any, provided by the Corridor Contract.

                  (x)      the  Interest  Carry  Forward  Amount and any Basis Risk  Shortfall  Carry-Forward  Amount for each Class of
Certificates;

                  (xi)     with respect to each Loan Group,  the  aggregate  of the Stated  Principal  Balance of the related  Mortgage
Loans for the following Distribution Date;

                  (xii)    with respect to each Loan Group, the number and Outstanding  Principal Balance of the related Mortgage Loans
that were Delinquent  (exclusive of any Mortgage Loan in  foreclosure) in respect of which using the OTS method of calculation  (A) are
30 to 59 days Delinquent,  (B) are 60 to 89 days Delinquent,  (C) are 90 or more days Delinquent and  (D) foreclosure  proceedings have
been  commenced,  in each case as of the close of business on the last day of the calendar month preceding such  Distribution  Date and
separately identifying such information for the first lien Mortgage Loans and second lien Mortgage Loans;

                  (xiii)   with  respect to each Loan  Group,  the amount of Monthly  Advances  included  in the  distribution  on such
Distribution Date (including the general purpose of such Monthly Advances);

                  (xiv)    with respect to each Loan Group, the cumulative amount of Applied Realized Loss Amounts to date;

                  (xv)     unless  otherwise  previously  reported  on Form  10-D,  material  modifications,  extensions  or waivers to
Mortgage Loan terms, fees, penalties or payments during the preceding calendar month or that have become material over time;

                  (xvi)    with respect to each Loan Group and with respect to any related  Mortgage  Loan that was  liquidated  during
the preceding  calendar month, the loan number and aggregate  Stated Principal  Balance of, and Realized Loss on, such Mortgage Loan as
of the close of business on the Determination Date preceding such Distribution Date;

                  (xvii)   with  respect to each Loan Group,  the total  number and  principal  balance of any real estate owned or REO
Properties as of the last day of the calendar month preceding such Distribution Date;

                  (xviii)  with respect to each Loan Group,  the three month rolling  average of the percent  equivalent of a fraction,
the numerator of which is the aggregate  Stated  Principal  Balance of the Mortgage Loans that are 60 days or more Delinquent or are in
bankruptcy or foreclosure or are REO Properties,  and the denominator of which is the aggregate Stated Principal  Balance of all of the
Mortgage Loans in each case as of the close of business on the last day of the calendar  month  preceding  such  Distribution  Date and
separately identifying such information for the first lien Mortgage Loans;

                  (xix)    with  respect  to each Loan  Group,  the  Realized  Losses  during  the  related  Prepayment  Period and the
cumulative Realized Losses through the end of the preceding month;

                  (xx)     with respect to each Loan Group, whether a Trigger Event exists;

                  (xxi)    updated pool composition  data including the weighted  average mortgage rate and weighted average  remaining
term;

                  (xxii)   with respect to each Loan Group,  information  regarding any new issuance of  securities  backed by the same
asset pool, any pool asset changes, such as additions or removals of Mortgage Loans from the Trust Fund, if applicable;

                  (xxiii)  the amount  withdrawn  from the  Pre-Funding  Account,  the  Pre-Funding  Reserve  Account and the  Interest
Coverage Account and deemed to be Principal Funds or Interest Funds on such  Distribution  Date, the amount remaining on deposit in the
Pre-Funding  Account and in the Interest Coverage Account with respect to each Loan Group,  following such  Distribution  Date, and the
amount withdrawn from the Pre-Funding Account and used to buy Subsequent Mortgage Loans prior to such Distribution Date;

                  (xxiv)   unless  otherwise   previously   reported  on  Form  10-D,  any  material   changes  in  the   solicitation,
credit-granting,  underwriting,  origination,  acquisition or Mortgage Loan selection  criteria or procedures,  as applicable,  used to
originate, acquire or select Mortgage Loans for the Trust Fund;

                  (xxv)    the special  hazard  amount,  fraud loss amount and bankruptcy  amount,  if  applicable,  as of the close of
business on the applicable Distribution Date and a description of any change in the calculation of these amounts; and

                  (xxvi)   the amount of the distribution  made on such  Distribution  Date to the Holders of the Class XP Certificates
allocable to Prepayment Charges for the related Mortgage Loans.

         (b)      The  Depositor  covenants  that if there is a material  change in the  solicitation,  credit-granting,  underwriting,
origination,  acquisition  or Mortgage Loan  selection  criteria or procedures,  as  applicable,  used to originate,  acquire or select
Mortgage  Loans for the Trust Fund it will notify the Trustee  five (5) calendar  days before each  Distribution  Date,  and if no such
notification  occurs,  the Trustee has no obligation  to report with respect to (w). The Depositor  covenants to the Trustee that there
will be no new  issuance  of  securities  backed by the same asset  pool,  so the  Trustee  will only be  responsible  in (v) above for
reporting any pool asset changes, such as additions or removals of Mortgage Loans from the Trust Fund.

         (c)      The  information  set forth above shall be calculated or reported,  as the case may be, by the Trustee,  based solely
on, and to the extent of,  information  provided to the Trustee by the Servicer.  The Trustee may conclusively rely on such information
and shall not be required to confirm, verify or recalculate any such information.

         (d)      The Trustee may make available each month, to any interested party, the monthly statement to  Certificateholders  via
the  Trustee's  website  initially  located at  "www.ctslink.com."  Assistance  in using the  website  can be  obtained  by calling the
Trustee's customer service desk at (866) 846-4526.  Parties that are unable to use the above  distribution  option are entitled to have
a paper copy mailed to them via first class mail by calling the  Trustee's  customer  service  desk and  indicating  such.  The Trustee
shall have the right to change the way such reports are  distributed in order to make such  distribution  more  convenient  and/or more
accessible to the parties, and the Trustee shall provide timely and adequate notification to all parties regarding any such change.

         (e)      Within a reasonable  period of time after the end of the preceding  calendar year beginning in 2008, the Trustee will
furnish  upon  request a report to each  Holder of the  Certificates  of record at any time  during the prior  calendar  year as to the
aggregate of amounts reported pursuant to subclauses  (a)(i) and (a)(ii) above with respect to the Certificates,  plus information with
respect to the amount of servicing  compensation  and such other  customary  information  as the Trustee may  determine to be necessary
and/or to be  required by the IRS or by a federal or state law or rules or  regulations  to enable  such  Holders to prepare  their tax
returns for such calendar year. Such  obligations  shall be deemed to have been satisfied to the extent that  substantially  comparable
information shall be provided by the Trustee pursuant to the requirements of the Code.

         Section 6.05.     Monthly  Advances.  If a portion of the  Scheduled  Payment on a Mortgage Loan that was due on a related Due
Date is Delinquent  other than as a result of application of the Relief Act and exceeds the amount  deposited in the Custodial  Account
which will be used for an advance with respect to such Mortgage  Loan,  the Servicer  will deposit in the  Custodial  Account not later
than the Distribution  Account Deposit Date  immediately  preceding the related  Distribution  Date an amount equal to such deficiency,
net of the Servicing Fee for such Mortgage Loan,  except to the extent the Servicer  determines any such advance to be a Nonrecoverable
Advance.  If the Servicer deems an advance to be a  Nonrecoverable  Advance,  on the  Distribution  Account  Deposit Date, the Servicer
shall present an Officer's  Certificate to the Trustee  (i) stating  that the Servicer elects not to make a Monthly Advance in a stated
amount and (ii) detailing the reason it deems the advance to be a Nonrecoverable Advance.

         Notwithstanding  the  foregoing,  the amount of such  deposit  may be reduced by the Amount Held for Future  Distribution  (as
defined below) then on deposit in the Custodial  Account.  Any portion of the Amount Held for Future  Distribution  used to pay Monthly
Advances shall be replaced by the Servicer by deposit into the Custodial  Account on any future  Distribution  Account  Deposit Date to
the extent that the funds that are  available in the  Custodial  Account on such  Distribution  Account  Deposit Date are less than the
amount of payments required to be made by the Servicer on such Distribution Account Deposit Date.

         The "Amount Held for Future  Distribution" as to any Distribution  Account Deposit Date shall be the total of the amounts held
in the Custodial  Account at the close of business on the preceding  Determination  Date which were received  after the Cut-off Date on
account of (i) Liquidation  Proceeds,  Insurance Proceeds, and Principal Prepayments received or made in the month of such Distribution
Account  Deposit  Date,  and (ii)  payments  which  represent  early  receipt of scheduled  payments of interest due on a date or dates
subsequent to the related Due Date.

         Section 6.06.     Compensating  Interest  Payments.  The Servicer  shall deposit in the Custodial  Account not later than each
Distribution  Account  Deposit Date an amount equal to the lesser of (i) the sum of the  aggregate  amounts  required to be paid by the
Servicer  under this  Agreement  with respect to subclauses  (a) and (b) of the  definition of Interest  Shortfall  with respect to the
Mortgage  Loans  for the  related  Distribution  Date  and  (ii) the  Servicing  Fee for  such  Distribution  Date  (such  amount,  the
"Compensating  Interest  Payment").  The Servicer shall not be entitled to any  reimbursement  of any  Compensating  Interest  Payment.
Compensating  Interest Payments will be allocated to each Loan Group, on a pro rata basis,  based on the respective  amounts determined
by clause (i) of this Section 6.06.

         Section 6.07.     Distributions on REMIC Regular Interests.

         (a)      On each  Distribution  Date, the Trustee shall be deemed to distribute to itself on behalf of REMIC III as the holder
of the REMIC I Regular Interests and the REMIC II Regular Interests,  those portions of the REMIC I Distribution  Amount not designated
to Component I of the Class R  Certificates  and those portions of the REMIC II  Distribution  Amount not designated to Component II of
the Class R  Certificates,  in the amounts and in accordance  with the priorities set forth in the  definitions of REMIC I Distribution
Amount and REMIC II Distribution Amount, respectively.

         (b)      On each  Distribution  Date the Trustee shall be deemed to distribute the REMIC III  Distribution  Amount to: (i) the
holders of each Class of  Certificates  (other than the Class R, Class R-X,  Class B-IO and Class XP  Certificates),  as the holders of
the REMIC III Regular  Interests  (other than REMIC III Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I and  II-B-IO-P) and (ii) to
itself on behalf of REMIC IV, as the  holder of REMIC III  Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I  and  II-B-IO-P,  in the
amounts and in accordance with the priorities set forth in the definition of REMIC III Distribution Amount.

         (c)      On each Distribution Date, the Trustee shall be deemed to distribute to the Holders of the Class I-B-IO  Certificates
and the Class II-B-IO  Certificates,  as the holders of REMIC IV Regular  Interests I-B-IO and II-B-IO,  respectively,  the amounts set
forth in the definition of REMIC IV Distribution Amount.

         (d)      Notwithstanding  the  deemed   distributions  on  the  REMIC  Regular  Interests  described  in  this  Section  6.07,
distributions of funds from the Distribution Account shall be made only in accordance with Section 6.01.




--------------------------------------------------------------------------------




                                                              ARTICLE VII

                                                             The Servicer

         Section 7.01.     Liabilities of the Servicer.  The Servicer shall be liable in accordance  herewith only to the extent of the
obligations specifically imposed upon and undertaken by it herein.

         Section 7.02.     Merger or Consolidation of the Servicer.

         (a)      The Servicer will keep in full force and effect its existence,  rights and franchises as a corporation under the laws
of the state of its  incorporation,  and will obtain and preserve its  qualification  to do business as a foreign  corporation  in each
jurisdiction in which such  qualification is or shall be necessary to protect the validity and  enforceability  of this Agreement,  the
Certificates or any of the Mortgage Loans and to perform its duties under this Agreement.

         (b)      Any Person into which the Servicer may be merged or  consolidated,  or any  corporation  resulting from any merger or
consolidation  to which the  Servicer  shall be a party,  or any  Person  succeeding  to the  business  of the  Servicer,  shall be the
successor  of the  Servicer  hereunder,  without the  execution or filing of any paper or further act on the part of any of the parties
hereto, anything herein to the contrary notwithstanding.

         Section 7.03.     Indemnification of the Trustee.

         (a)      The Servicer agrees to indemnify the Indemnified Persons for, and to hold them harmless against,  any loss, liability
or expense  (including  reasonable legal fees and  disbursements of counsel) incurred on their part that may be sustained in connection
with,  arising out of, or relating to, any claim or legal action  (including any pending or threatened  claim or legal action) relating
to this  Agreement or the  Certificates  or the powers of attorney  delivered by the Trustee  hereunder  (i) related  to the Servicer's
failure to perform its duties in  compliance  with this  Agreement  (except as any such loss,  liability or expense  shall be otherwise
reimbursable  pursuant  to this  Agreement)  or  (ii) incurred  by reason of the  Servicer's  willful  misfeasance,  bad faith or gross
negligence in the performance of duties  hereunder or by reason of reckless  disregard of obligations and duties  hereunder,  provided,
in each case,  that with respect to any such claim or legal action (or pending or threatened  claim or legal action),  the  Indemnified
Person shall have given the Servicer and the Depositor  written notice thereof  promptly after the  Indemnified  Person shall have with
respect  to such  claim or legal  action  knowledge  thereof.  The  Trustee's  failure  to give any such  notice  shall not  affect the
Indemnified  Person's right to indemnification  hereunder,  except to the extent the Servicer is materially  prejudiced by such failure
to give notice.  This indemnity  shall survive the  resignation  or removal of the Servicer or the Trustee and the  termination of this
Agreement.

         (b)      The Trust Fund will indemnify any Indemnified  Person for any loss,  liability or expense of any  Indemnified  Person
not otherwise covered by the Servicer's indemnification pursuant to Section  7.03(a).

         Section 7.04.     Limitations  on  Liability  of the  Servicer  and  Others.  Subject to the  obligation  of the  Servicer  to
indemnify the Indemnified Persons pursuant to Section 7.03:

         (a)      Neither the  Servicer nor any of the  directors,  officers,  employees  or agents of the Servicer  shall be under any
liability to the Indemnified Persons, the Depositor,  the Trust Fund or the  Certificateholders for taking any action or for refraining
from taking any action in good faith pursuant to this  Agreement,  or for errors in judgment;  provided,  however,  that this provision
shall not protect the Servicer or any such Person  against any breach of  warranties  or  representations  made herein or any liability
which would otherwise be imposed by reason of such Person's  willful  misfeasance,  bad faith or gross negligence in the performance of
duties or by reason of reckless disregard of obligations and duties hereunder.

         (b)      The Servicer and any director,  officer,  employee or agent of the Servicer may rely in good faith on any document of
any kind prima facie properly executed and submitted by any Person respecting any matters arising hereunder.

         (c)      The Servicer,  the Custodian and any director,  officer,  employee or agent of the Servicer or the Custodian shall be
indemnified  by the Trust and held  harmless  thereby  against any loss,  liability  or expense  (including  reasonable  legal fees and
disbursements  of counsel)  incurred on their part that may be sustained in connection  with,  arising out of, or related to, any claim
or legal action  (including  any pending or threatened  claim or legal action)  relating to this Agreement or the  Certificates,  other
than  (i) any  such loss,  liability  or expense  related to the  Servicer's  failure  to perform  its duties in  compliance  with this
Agreement  (except as any such loss,  liability  or expense  shall be otherwise  reimbursable  pursuant to this  Agreement),  or to the
Custodian's  failure to perform its duties under the Custodial  Agreement,  respectively,  or (ii) any such loss,  liability or expense
incurred by reason of the  Servicer's or the  Custodian's  willful  misfeasance,  bad faith or gross  negligence in the  performance of
duties  hereunder or under the  Custodial  Agreement,  as  applicable,  or by reason of reckless  disregard of  obligations  and duties
hereunder or under the Custodial Agreement, as applicable.

         (d)      The  Servicer  shall not be under any  obligation  to appear in,  prosecute  or defend any legal  action  that is not
incidental to its duties under this  Agreement and that in its opinion may involve it in any expense or liability;  provided,  however,
the Servicer may in its discretion,  with the consent of the Trustee (which consent shall not be unreasonably withheld),  undertake any
such action which it may deem  necessary or desirable  with respect to this  Agreement and the rights and duties of the parties  hereto
and the interests of the  Certificateholders  hereunder.  In such event,  the legal expenses and costs of such action and any liability
resulting  therefrom  shall be expenses,  costs and  liabilities of the Trust Fund, and the Servicer shall be entitled to be reimbursed
therefor out of the  Custodial  Account as provided by  Section 4.02.  Nothing in this  Section  7.04(d)  shall  affect the  Servicer's
obligation to service and administer the Mortgage Loans in accordance with this Agreement.

         (e)      In taking or  recommending  any course of action pursuant to this Agreement,  unless  specifically  required to do so
pursuant  to this  Agreement,  the  Servicer  shall  not be  required  to  investigate  or make  recommendations  concerning  potential
liabilities  which the Trust might incur as a result of such course of action by reason of the  condition of the  Mortgaged  Properties
but shall give notice to the Trustee if it has notice of such potential liabilities.

         Section 7.05.     Servicer  Not to Resign.  Except as  provided  in  Section 7.07,  the  Servicer  shall not  resign  from the
obligations  and duties hereby  imposed on it except upon a  determination  that any such duties  hereunder  are no longer  permissible
under  applicable law and such  impermissibility  cannot be cured.  Any such  determination  permitting the resignation of the Servicer
shall be evidenced by an Opinion of  Independent  Counsel  addressed  to the Trustee to such effect  delivered to the Trustee.  No such
resignation by the Servicer shall become  effective  until the Trustee or a successor to the Servicer  reasonably  satisfactory  to the
Trustee shall have assumed the  responsibilities  and  obligations of the Servicer in accordance with  Section 8.02.  The Trustee shall
notify the Rating Agencies upon notice of the resignation of the Servicer.

         Section 7.06.     Successor  Servicer.  In connection with the appointment of any successor  servicer or the assumption of the
duties of the Servicer,  the Depositor or the Trustee may make such  arrangements for the  compensation of such successor  servicer out
of payments on the Mortgage Loans as the Depositor or the Trustee and such successor  servicer shall agree.  If the successor  servicer
does not agree that such market value is a fair price,  such successor  servicer shall obtain two quotations of market value from third
parties actively engaged in the servicing of single-family  mortgage loans.  Notwithstanding  the foregoing,  the compensation  payable
to a successor  servicer  may not exceed the  compensation  which the Servicer  would have been  entitled to retain if the Servicer had
continued to act as Servicer hereunder.

         Section 7.07.     Sale and  Assignment of  Servicing.  The Servicer may sell and assign its rights and delegate its duties and
obligations in its entirety as Servicer  under this  Agreement and the Depositor may terminate the Servicer  without cause and select a
new Servicer;  provided,  however,  that:  (i) the  purchaser or transferee  accepting  such  assignment  and delegation (a) shall be a
Person which shall be qualified  to service  mortgage  loans for Fannie Mae or Freddie Mac; (b) shall have a net worth of not less than
$10,000,000  (unless otherwise approved by each Rating Agency pursuant to clause (ii) below);  (c) shall be reasonably  satisfactory to
the Trustee (as evidenced in a writing signed by the Trustee);  and (d) shall execute and deliver to the Trustee an agreement,  in form
and substance reasonably  satisfactory to the Trustee,  which contains an assumption by such Person of the due and punctual performance
and  observance  of each  covenant and  condition to be performed or observed by it as servicer  under this  Agreement,  any  custodial
agreement  from and after the effective  date of such  agreement;  (ii) each  Rating Agency shall be given prior written  notice of the
identity of the proposed  successor to the Servicer and each Rating Agency's rating of the Certificates in effect  immediately prior to
such  assignment,  sale and  delegation  will not be  downgraded,  qualified  or  withdrawn  as a result of such  assignment,  sale and
delegation,  as evidenced by a letter to such effect  delivered to the Servicer  and the  Trustee;  (iii) the  Servicer  assigning  and
selling the servicing  shall deliver to the Trustee an Officer's  Certificate  and an Opinion of Independent  Counsel  addressed to the
Trustee,  each  stating  that all  conditions  precedent to such action under this  Agreement  have been  completed  and such action is
permitted by and complies  with the terms of this  Agreement;  and (iv) in the event the Servicer is  terminated  without  cause by the
Depositor,  the Depositor shall pay the terminated  Servicer a termination fee equal to 0.25% of the aggregate Stated Principal Balance
of the Mortgage  Loans at the time the servicing of the Mortgage Loans is transferred  to the successor  Servicer.  No such  assignment
or delegation shall affect any rights or liability of the Servicer arising prior to the effective date thereof.




--------------------------------------------------------------------------------




                                                             ARTICLE VIII

                                                                Default

         Section 8.01.     Events of  Default.  "Event of  Default,"  wherever  used  herein,  means  any one of the  following  events
(whatever the reason for such Event of Default and whether it shall be voluntary or  involuntary  or be effected by operation of law or
pursuant to any judgment,  decree or order of any court or any order, rule or regulation of any  administrative  or governmental  body)
and only with respect to the defaulting Servicer:

                  (i)      The  Servicer  fails to cause to be  deposited  in the  Distribution  Account  any amount so  required to be
deposited  pursuant to this  Agreement  (other than a Monthly  Advance),  and such failure  continues  unremedied for a period of three
Business Days after the date upon which written  notice of such  failure,  requiring the same to be remedied,  shall have been given to
the Servicer; or

                  (ii)     The  Servicer  fails to  observe or  perform  in any  material  respect  any other  material  covenants  and
agreements set forth in this Agreement to be performed by it (other than its  obligations  under Sections 3.16,  3.17 and 3.18),  which
covenants and agreements materially affect the rights of  Certificateholders,  and such failure continues unremedied for a period of 60
days after the date on which written notice of such failure,  properly requiring the same to be remedied,  shall have been given to the
Servicer by the Trustee or to the Servicer and the Trustee by the Holders of Certificates  evidencing  Fractional  Undivided  Interests
aggregating not less than 25% of the Trust Fund; or

                  (iii)    There is  entered  against  the  Servicer  a decree or order by a court or agency or  supervisory  authority
having  jurisdiction  in the premises for the appointment of a conservator,  receiver or liquidator in any insolvency,  readjustment of
debt,  marshaling of assets and  liabilities  or similar  proceedings,  or for the winding up or  liquidation  of its affairs,  and the
continuance  of any such decree or order is unstayed  and in effect for a period of 60  consecutive  days,  or an  involuntary  case is
commenced against the Servicer under any applicable  insolvency or  reorganization  statute and the petition is not dismissed within 60
days after the commencement of the case; or

                  (iv)     The Servicer  consents to the  appointment  of a conservator  or receiver or  liquidator in any  insolvency,
readjustment of debt,  marshaling of assets and liabilities or similar  proceedings of or relating to the Servicer or substantially all
of its property;  or the Servicer  admits in writing its inability to pay its debts  generally as they become due,  files a petition to
take advantage of any  applicable  insolvency or  reorganization  statute,  makes an assignment  for the benefit of its  creditors,  or
voluntarily suspends payment of its obligations;

                  (v)      The  Servicer  assigns or  delegates  its duties or rights  under this  Agreement  in  contravention  of the
provisions permitting such assignment or delegation under Sections 7.05 or 7.07;

                  (vi)     The Servicer fails to cause to be deposited in the  Distribution  Account any Monthly  Advance (other than a
Nonrecoverable Advance) by 5:00 p.m. New York City time on the Distribution Account Deposit Date; or

                  (vii)    The Servicer fails to comply with Sections 3.16, 3.17 or 3.18 herein.

         In each and every such case,  so long as such Event of Default  with  respect to the  Servicer  shall not have been  remedied,
either the Trustee or the Holders of  Certificates  evidencing  Fractional  Undivided  Interests  aggregating  not less than 51% of the
principal of the Trust Fund,  by notice in writing to the  Servicer  (and to the Trustee if given by such  Certificateholders),  with a
copy to the Rating  Agencies,  and with the  consent of the  Company,  may  terminate  all of the rights and  obligations  (but not the
liabilities)  of the Servicer under this  Agreement and in and to the Mortgage  Loans and/or the REO Property  serviced by the Servicer
and the proceeds  thereof.  Upon the receipt by the Servicer of the written notice,  all authority and power of the Servicer under this
Agreement,  whether with respect to the Certificates,  the Mortgage Loans, REO Property or under any other related agreements (but only
to the extent  that such other  agreements  relate to the  Mortgage  Loans or related REO  Property)  shall,  subject to  Section 8.02,
automatically and without further action pass to and be vested in the Trustee pursuant to this Section 8.01;  and, without  limitation,
the Trustee is hereby  authorized  and empowered to execute and deliver,  on behalf of the Servicer as  attorney-in-fact  or otherwise,
any and all documents and other  instruments  and to do or accomplish  all other acts or things  necessary or appropriate to effect the
purposes of such notice of  termination,  whether to complete the transfer and  endorsement  or  assignment  of the Mortgage  Loans and
related  documents,  or otherwise.  The Servicer  agrees to cooperate  with the Trustee in effecting the  termination of the Servicer's
rights and obligations  hereunder,  including,  without  limitation,  the transfer to the Trustee of (i) the property and amounts which
are then or should be part of the Trust or which  thereafter  become part of the Trust; and  (ii) originals  or copies of all documents
of the  Servicer  reasonably  requested  by the Trustee to enable it to assume the  Servicer's  duties  thereunder.  In addition to any
other amounts which are then, or,  notwithstanding  the termination of its activities  under this Agreement,  may become payable to the
Servicer under this Agreement,  the Servicer shall be entitled to receive,  out of any amount received on account of a Mortgage Loan or
related REO Property,  that portion of such payments  which it would have received as  reimbursement  under this Agreement if notice of
termination  had not been given.  The  termination  of the rights and  obligations  of the  Servicer  shall not affect any  obligations
incurred by the Servicer prior to such termination.

         Notwithstanding  the foregoing,  if an Event of Default described in clause (vi) of this Section 8.01 shall occur, the Trustee
shall,  by notice in  writing  to the  Servicer,  which may be  delivered  by  telecopy,  immediately  terminate  all of the rights and
obligations  of the  Servicer  thereafter  arising  under  this  Agreement,  but  without  prejudice  to any  rights  it may  have as a
Certificateholder  or to  reimbursement  of Monthly Advances and other advances of its own funds, and the Trustee shall act as provided
in Section 8.02  to carry out the duties of the Servicer,  including the obligation to make any Monthly Advance the nonpayment of which
was an Event of Default  described  in clause  (vi) of  this  Section 8.01.  Any such action  taken by the Trustee must be prior to the
distribution on the relevant Distribution Date.

         Section 8.02.     Trustee to Act;  Appointment  of Successor.  (a) Upon the receipt by the Servicer of a notice of termination
pursuant to  Section 8.01  or an Opinion of Independent  Counsel  pursuant to  Section 7.05  to the effect that the Servicer is legally
unable to act or to  delegate  its  duties to a Person  which is  legally  able to act,  the  Trustee  shall  automatically  become the
successor in all respects to the Servicer in its capacity  under this Agreement and the  transactions  set forth or provided for herein
and shall  thereafter be subject to all the  responsibilities,  duties,  liabilities  and limitations on liabilities  relating  thereto
placed on the Servicer by the terms and provisions hereof;  provided,  however, it is understood and acknowledged by the parties hereto
that there will be a period of transition  (not to exceed 90 days) before the actual  servicing  functions can be fully  transferred to
the Trustee or any other  successor  Servicer;  and  provided,  further,  that the  Trustee  shall have the right to select a successor
Servicer;  provided further,  however,  that the Trustee shall have no obligation  whatsoever with respect to any liability (other than
advances  deemed  recoverable  and  not  previously  made)  incurred  by the  Servicer  at or  prior  to the  time of  termination.  As
compensation  therefor,  but subject to Section 7.06,  the Trustee shall be entitled to compensation which the Servicer would have been
entitled  to retain if the  Servicer  had  continued  to act  hereunder,  except for those  amounts due the  Servicer as  reimbursement
permitted under this Agreement for advances  previously made or expenses  previously  incurred.  Notwithstanding the above, the Trustee
may,  if it shall be  unwilling  so to act,  or shall,  if it is legally  unable so to act,  appoint or  petition a court of  competent
jurisdiction  to  appoint,  any  established  housing  and home  finance  institution  which is a Fannie  Mae- or Freddie  Mac-approved
Servicer,  and with respect to a successor to the Servicer only, having a net worth of not less than  $10,000,000,  as the successor to
the Servicer hereunder in the assumption of all or any part of the  responsibilities,  duties or liabilities of the Servicer hereunder;
provided,  that the Trustee shall obtain a letter from each Rating Agency that the ratings,  if any, on each of the  Certificates  will
not be lowered as a result of the  selection  of the  successor to the  Servicer.  Pending  appointment  of a successor to the Servicer
hereunder,  the Trustee shall act in such capacity as hereinabove  provided.  In connection with such  appointment and assumption,  the
Trustee may make such  arrangements  for the  compensation  of such  successor  out of payments  on the  Mortgage  Loans as it and such
successor shall agree;  provided,  however, that the provisions of Section 7.06 shall apply, the compensation shall not be in excess of
that which the Servicer  would have been  entitled to if the Servicer had continued to act  hereunder,  and that such  successor  shall
undertake  and assume the  obligations  of the  Trustee  to pay  compensation  to any third  Person  acting as an agent or  independent
contractor  in the  performance  of  servicing  responsibilities  hereunder.  The Trustee and such  successor  shall take such  action,
consistent with this Agreement, as shall be necessary to effectuate any such succession.

         (b)      If the Trustee shall  succeed to any duties of the Servicer  respecting  the Mortgage  Loans as provided  herein,  it
shall do so in a separate  capacity  and not in its  capacity  as  Trustee  and,  accordingly,  the  provisions  of Article IX shall be
inapplicable  to the Trustee in its duties as the  successor to the Servicer in the  servicing of the  Mortgage  Loans  (although  such
provisions shall continue to apply to the Trustee in its capacity as Trustee);  the provisions of Article VII, however,  shall apply to
it in its capacity as successor servicer.

         (c)      To the extent that the costs and expenses of the Trustee related to any  termination of the Servicer,  appointment of
a successor  Servicer or the transfer and  assumption of servicing by the Trustee with respect to this  Agreement  (including,  without
limitation,  (i) all legal costs and expenses and all due diligence  costs and expenses  associated with an evaluation of the potential
termination  of the Servicer as a result of an event of default by the Servicer and  (ii) all  costs and expenses  associated  with the
complete  transfer of  servicing,  including,  but not limited  to, all  servicing  files and all  servicing  data and the  completion,
correction  or  manipulation  of  such  servicing  data  as may be  required  by the  successor  servicer  to  correct  any  errors  or
insufficiencies  in the servicing data or otherwise to enable the successor  servicer to service the Mortgage Loans in accordance  with
this  Agreement) are not fully and timely  reimbursed by the terminated  Servicer,  the Trustee shall be entitled to  reimbursement  of
such costs and expenses from the Distribution Account.

         Section 8.03.     Notification  to  Certificateholders.  Upon any  termination  or appointment of a successor to the Servicer,
the Trustee  shall give prompt  written  notice  thereof to the  Certificateholders  at their  respective  addresses  appearing  in the
Certificate Register and to the Rating Agencies.

         Section 8.04.     Waiver of Defaults. The Trustee shall give prompt written notice thereof to all  Certificateholders,  within
60 days after the  occurrence  of any Event of Default  actually  known to a Responsible  Officer of the Trustee,  unless such Event of
Default  shall have been cured,  notice of each such Event of Default.  The Holders of  Certificates  evidencing  Fractional  Undivided
Interests aggregating not less than 51% of the Trust Fund may, on behalf of all  Certificateholders,  waive any default by the Servicer
in the performance of its obligations  hereunder and the consequences  thereof,  except a default in the making of or the causing to be
made any required distribution on the Certificates,  which default may only be waived by Holders of Certificates  evidencing Fractional
Undivided  Interests  aggregating  100% of the Trust Fund.  Upon any such waiver of a past  default,  such  default  shall be deemed to
cease to exist,  and any Event of Default  arising  therefrom  shall be deemed to have been timely  remedied for every  purpose of this
Agreement.  No such waiver  shall  extend to any  subsequent  or other  default or impair any right  consequent  thereon  except to the
extent expressly so waived.  The Trustee shall give notice of any such waiver to the Rating Agencies.

         Section 8.05.     List of  Certificateholders.  Upon  written  request  of three or more  Certificateholders  of  record,  for
purposes of  communicating  with other  Certificateholders  with respect to their rights under this Agreement,  the Trustee will afford
such Certificateholders access during business hours to the most recent list of Certificateholders held by the Trustee.




--------------------------------------------------------------------------------




                                                              ARTICLE IX

                                                        Concerning the Trustee

         Section 9.01.     Duties of Trustee.

         (a)      The Trustee,  prior to the  occurrence of an Event of Default and after the curing or waiver of all Events of Default
which may have  occurred,  undertakes to perform such duties and only such duties as are  specifically  set forth in this  Agreement as
duties of the Trustee.  If an Event of Default has occurred and has not been cured or waived,  the Trustee  shall  exercise such of the
rights  and powers  vested in it by this  Agreement,  and  subject to  Section 8.02(b)  use the same  degree of care and skill in their
exercise, as a prudent person would exercise under the circumstances in the conduct of his own affairs.

         (b)      Upon receipt of all resolutions,  certificates, statements, opinions, reports, documents, orders or other instruments
which are specifically  required to be furnished to the Trustee pursuant to any provision of this Agreement,  the Trustee shall examine
them to  determine  whether  they are in the form  required  by this  Agreement;  provided,  however,  that the  Trustee  shall  not be
responsible  for the  accuracy  or content  of any  resolution,  certificate,  statement,  opinion,  report,  document,  order or other
instrument furnished hereunder;  provided,  further,  that the Trustee shall not be responsible for the accuracy or verification of any
calculation provided to it pursuant to this Agreement.

         (c)      On each  Distribution  Date,  the  Trustee  shall  make  monthly  distributions  and the  final  distribution  to the
Certificateholders  from funds in the Distribution  Account and the Adjustable Rate  Supplemental Fund as provided in Sections 6.01 and
10.01 herein.

         (d)      No  provision of this  Agreement  shall be construed  to relieve the Trustee  from  liability  for its own  negligent
action, its own negligent failure to act or its own willful misconduct; provided, however, that:

                  (i)      Prior to the  occurrence  of an Event of  Default,  and  after the  curing  or waiver of all such  Events of
Default which may have  occurred,  the duties and  obligations of the Trustee shall be determined  solely by the express  provisions of
this  Agreement,  the Trustee shall not be liable except for the  performance  of its duties and  obligations as are  specifically  set
forth in this  Agreement,  no implied  covenants  or  obligations  shall be read into this  Agreement  against the Trustee  and, in the
absence  of bad faith on the part of the  Trustee,  the  Trustee  may  conclusively  rely,  as to the truth of the  statements  and the
correctness  of the opinions  expressed  therein,  upon any  certificates  or opinions  furnished to the Trustee and  conforming to the
requirements of this Agreement;

                  (ii)     The Trustee shall not be liable in its individual  capacity for an error of judgment made in good faith by a
Responsible  Officer or Responsible  Officers of the Trustee,  unless it shall be proved that the Trustee was negligent in ascertaining
the pertinent facts;

                  (iii)    The Trustee shall not be liable with respect to any action  taken,  suffered or omitted to be taken by it in
good faith in accordance with the directions of the Holders of Certificates  evidencing  Fractional Undivided Interests aggregating not
less than 25% of the Trust Fund, if such action or non-action  relates to the time,  method and place of conducting  any proceeding for
any remedy available to the Trustee or exercising any trust or other power conferred upon the Trustee under this Agreement;

                  (iv)     The Trustee  shall not be required to take notice or be deemed to have notice or knowledge of any default or
Event of Default unless a Responsible  Officer of the Trustee's  Corporate  Trust Office shall have actual  knowledge  thereof.  In the
absence of such notice, the Trustee may conclusively assume there is no such default or Event of Default;

                  (v)      The Trustee shall not in any way be liable by reason of any  insufficiency  in any Account held by or in the
name of  Trustee  unless it is  determined  by a court of  competent  jurisdiction  that the  Trustee's  gross  negligence  or  willful
misconduct was the primary cause of such insufficiency (except to the extent that the Trustee is obligor and has defaulted thereon);

                  (vi)     The  Trustee  shall  not in any way be liable by reason  of any  insufficiency  in any  Account  held by the
Trustee  or any  Account  held in the name of the  Trustee  unless  it is  determined  by a court of  competent  jurisdiction  that the
Trustee's gross negligence or willful misconduct was the primary cause of such insufficiency  (except to the extent that the Trustee is
obligor and has defaulted thereon);

                  (vii)    Anything in this  Agreement  to the  contrary  notwithstanding,  in no event shall the Trustee be liable for
special,  indirect or  consequential  loss or damage of any kind  whatsoever  (including but not limited to lost profits),  even if the
Trustee has been advised of the likelihood of such loss or damage and regardless of the form of action;

                  (viii)   None of the Trustee,  the  Servicer,  the Depositor or the Custodian  shall be  responsible  for the acts or
omissions of the other,  it being  understood  that this Agreement  shall not be construed to render them partners,  joint venturers or
agents of one another; and

                  (ix)     The Trustee shall not be required to expend or risk its own funds or otherwise incur financial  liability in
the performance of any of its duties  hereunder,  or in the exercise of any of its rights or powers,  if there is reasonable ground for
believing that the repayment of such funds or adequate  indemnity  against such risk or liability is not reasonably  assured to it, and
none of the  provisions  contained in this  Agreement  shall in any event  require the Trustee to perform,  or be  responsible  for the
manner of  performance  of, any of the  obligations  of the Servicer  under this  Agreement,  except  during such time,  if any, as the
Trustee shall be the successor to, and be vested with the rights,  duties,  powers and privileges  of, the Servicer in accordance  with
the terms of this Agreement.

         (e)      All funds  received by the Servicer and the Trustee and  required to be deposited  into any Account  pursuant to this
Agreement will be promptly so deposited by the Servicer or the Trustee, as applicable.

         (f)      Except for those actions that the Trustee is required to take  hereunder,  the Trustee shall not have any  obligation
or  liability  to take any action or to refrain  from  taking any action  hereunder  in the  absence of written  direction  as provided
hereunder.

         Section 9.02.     Certain Matters Affecting the Trustee.  Except as otherwise provided in Section 9.01:

         (a)      The Trustee  may rely and shall be  protected  in acting or  refraining  from  acting in reliance on any  resolution,
certificate  of the  Depositor or the Servicer,  certificate  of auditors or any other  certificate,  statement,  instrument,  opinion,
report,  notice,  request,  consent,  order,  appraisal,  bond or other paper or document believed by it to be genuine and to have been
signed or presented by the proper party or parties;

         (b)      The Trustee  may consult  with  counsel  and any advice of such  counsel or any Opinion of Counsel  shall be full and
complete  authorization  and  protection  with  respect to any action taken or suffered or omitted by it hereunder in good faith and in
accordance with such advice or Opinion of Counsel;

         (c)      The  Trustee  shall  not be under any  obligation  to  exercise  any of the  trusts  or  powers  vested in it by this
Agreement,  other than its obligation to give notices  pursuant to this  Agreement,  or to institute,  conduct or defend any litigation
hereunder or in relation  hereto at the request,  order or direction of any of the  Certificateholders  pursuant to the  provisions  of
this Agreement,  unless such  Certificateholders  shall have offered to the Trustee reasonable security or indemnity against the costs,
expenses and liabilities  which may be incurred therein or thereby.  Nothing  contained herein shall,  however,  relieve the Trustee of
the obligation,  upon the occurrence of an Event of Default of which a Responsible  Officer of the Trustee has actual  knowledge (which
has not been cured or waived),  to exercise  such of the rights and powers vested in it by this  Agreement,  and to use the same degree
of care and skill in their exercise, as a prudent person would exercise under the circumstances in the conduct of his own affairs;

         (d)      Prior to the  occurrence  of an Event of  Default  hereunder  and after the curing or waiver of all Events of Default
which may have  occurred,  the Trustee shall not be liable in its individual  capacity for any action taken,  suffered or omitted by it
in good faith and believed by it to be authorized or within the discretion or rights or powers conferred upon it by this Agreement;

         (e)      The  Trustee  shall not be bound to make any  investigation  into the  facts or  matters  stated  in any  resolution,
certificate,  statement,  instrument,  opinion,  report, notice,  request,  consent,  order, approval, bond or other paper or document,
unless requested in writing to do so by Holders of Certificates  evidencing  Fractional  Undivided Interests  aggregating not less than
25% of the Trust Fund and provided  that the payment  within a  reasonable  time to the Trustee of the costs,  expenses or  liabilities
likely to be incurred by it in the making of such  investigation is, in the opinion of the Trustee,  reasonably assured to the Trustee,
by the security  afforded to it by the terms of this Agreement.  The Trustee may require  reasonable  indemnity against such expense or
liability  as a  condition  to  taking  any such  action.  The  reasonable  expense  of  every  such  examination  shall be paid by the
Certificateholders requesting the investigation;

         (f)      The Trustee may execute any of the trusts or powers  hereunder  or perform any duties  hereunder  either  directly or
through Affiliates,  agents or attorneys;  provided,  however, that the Trustee may not appoint any agent (other than the Custodian) to
perform its custodial  functions with respect to the Mortgage Files or paying agent functions under this Agreement  without the express
written consent of the Servicer,  which consent will not be unreasonably  withheld.  The Trustee shall not be liable or responsible for
(i) the  misconduct or negligence of any of the  Trustee's  agents or attorneys or a custodian or paying agent  appointed  hereunder by
the Trustee with due care and, when  required,  with the consent of the Servicer or (ii) any acts or omissions of the Servicer  (unless
the Trustee has assumed the obligations of the Servicer pursuant to the provision of this Agreement);

         (g)      Should the  Trustee  deem the nature of any action  required  on its part,  other than a payment or  transfer  by the
Trustee  under Section  4.02,  to be unclear,  the Trustee may require  prior to such action that it be provided by the Depositor  with
reasonable further instructions;

         (h)      The right of the Trustee to perform any  discretionary  act enumerated in this Agreement  shall not be construed as a
duty, and the Trustee shall not be accountable for other than its negligence or willful misconduct in the performance of any such act;

         (i)      The  Trustee  shall not be required to give any bond or surety with  respect to the  execution  of the trust  created
hereby or the powers granted hereunder, except as provided in Section  9.07; and

         (j)      Neither  the  Trustee  nor the  Servicer  shall  have any duty to conduct  any  affirmative  investigation  as to the
occurrence of any condition  requiring the  repurchase  of any Mortgage Loan by the Sponsor  pursuant to this  Agreement,  the Mortgage
Loan Purchase Agreement or the eligibility of any Mortgage Loan for purposes of this Agreement.

         Section 9.03.     Trustee  Not  Liable  for  Certificates  or  Mortgage  Loans.  The  recitals  contained  herein  and  in the
Certificates  (other than the signature and  countersignature  of the Trustee on the Certificates)  shall be taken as the statements of
the Depositor,  and the Trustee shall not have any  responsibility  for their  correctness.  The Trustee makes no  representation as to
the validity or sufficiency of the Certificates  (other than the signature and  countersignature of the Trustee on the Certificates) or
of any Mortgage Loan except as expressly provided in Sections 2.02 and 2.05;  provided,  however,  that the foregoing shall not relieve
the  Trustee of the  obligation  to review the  Mortgage  Files  pursuant  to  Sections  2.02 and 2.04.  The  Trustee's  signature  and
countersignature  (or  countersignature  of its agent) on the  Certificates  shall be solely in its  capacity  as Trustee and shall not
constitute the  Certificates  an obligation of the Trustee in any other  capacity.  The Trustee shall not be accountable for the use or
application by the Depositor of any of the Certificates or of the proceeds of such  Certificates,  or for the use or application of any
funds paid to the Depositor with respect to the Mortgage  Loans.  Subject to the provisions of  Section 2.05,  the Trustee shall not be
responsible for the legality or validity of this Agreement or any document or instrument  relating to this  Agreement,  the validity of
the execution of this Agreement or of any supplement hereto or instrument of further assurance, or the validity,  priority,  perfection
or sufficiency  of the security for the  Certificates  issued  hereunder or intended to be issued  hereunder.  The Trustee shall not at
any time have any  responsibility or liability for or with respect to the legality,  validity and enforceability of any Mortgage or any
Mortgage Loan, or the perfection and priority of any Mortgage or the  maintenance of any such  perfection and priority,  or for or with
respect to the  sufficiency of the Trust Fund or its ability to generate the payments to be distributed  to  Certificateholders,  under
this  Agreement.  The Trustee  shall not have any  responsibility  for filing any  financing  or  continuation  statement in any public
office at any time or to otherwise  perfect or maintain the  perfection of any security  interest or lien granted to it hereunder or to
record this Agreement other than any continuation statements filed by the Trustee pursuant to Section 3.19.

         Section 9.04.     Trustee May Own  Certificates.  The Trustee in its  individual  capacity  or in any  capacity  other than as
Trustee  hereunder  may become the owner or pledgee of any  Certificates  with the same rights it would have if it were not the Trustee
and may otherwise deal with the parties hereto.

         Section 9.05.     Trustee's  Fees and  Expenses.  The  Trustee  will be  entitled  to all  income and gain  realized  from any
investment  of funds in the  Distribution  Account  (the  "Trustee  Compensation"),  pursuant  to Article IV, as  compensation  for the
performance of its activities  hereunder.  In addition,  the Trustee will be entitled to recover from the Distribution Account pursuant
to Section 4.04 all reasonable  out-of-pocket  expenses,  disbursements and advances and the expenses of the Trustee in connection with
any Event of Default,  any breach of this Agreement or any claim or legal action  (including  any pending or threatened  claim or legal
action)  incurred or made by or against the Trustee or in connection  with the  administration  of the trusts  hereunder by the Trustee
(including the reasonable  compensation,  expenses and  disbursements of its counsel) except any such expense,  disbursement or advance
as may arise from its negligence or intentional  misconduct or which is the responsibility of the  Certificateholders.  If funds in the
Distribution  Account are  insufficient  therefor,  the Trustee shall recover such expenses from the Depositor.  Such  compensation and
reimbursement obligation shall not be limited by any provision of law in regard to the compensation of a trustee of an express trust.

         Section 9.06.     Eligibility  Requirements  for  Trustee.  The  Trustee and any  successor  Trustee  shall  during the entire
duration of this Agreement be a state bank or trust company or a national  banking  association  organized and doing business under the
laws of such state or the United States of America,  authorized under such laws to exercise  corporate trust powers,  having a combined
capital and surplus and undivided  profits of at least  $40,000,000  or, in the case of a successor  Trustee,  $50,000,000,  subject to
supervision  or examination  by federal or state  authority and, in the case of the Trustee,  rated "BBB" or higher by S&P with respect
to their long-term  rating and rated "BBB" or higher by S&P and "Baa2" or higher by Moody's with respect to any  outstanding  long-term
unsecured  unsubordinated  debt,  and, in the case of a successor  Trustee or successor  Trustee other than  pursuant to  Section 9.10,
rated in one of the two  highest  long-term  debt  categories  of, or  otherwise  acceptable  to, each of the Rating  Agencies.  If the
Trustee  publishes  reports of condition at least  annually,  pursuant to law or to the  requirements  of the aforesaid  supervising or
examining  authority,  then for the purposes of this  Section 9.06 the combined capital and surplus of such corporation shall be deemed
to be its total equity  capital  (combined  capital and surplus) as set forth in its most recent report of condition so  published.  In
case at any time the Trustee  shall cease to be eligible in accordance  with the  provisions  of this  Section 9.06,  the Trustee shall
resign immediately in the manner and with the effect specified in Section 9.08.

         Section 9.07.     Insurance.  The  Trustee,  at its own  expense,  shall at all  times  maintain  and keep in full  force  and
effect:  (i) fidelity  insurance,  (ii) theft of documents insurance and (iii) forgery  insurance (which may be collectively  satisfied
by a "Financial  Institution  Bond" and/or a "Bankers' Blanket Bond").  All such insurance shall be in amounts,  with standard coverage
and subject to deductibles,  as are customary for insurance  typically  maintained by banks or their affiliates which act as custodians
for  investor-owned  mortgage pools. A certificate of an officer of the Trustee as to the Trustee's  compliance with this  Section 9.07
shall be furnished to any Certificateholder upon reasonable written request.

         Section 9.08.     Resignation and Removal of the Trustee.

         (a)      The Trustee may at any time resign and be discharged  from the Trust hereby  created by giving written notice thereof
to the Depositor  and the Servicer,  with a copy to the Rating  Agencies.  Upon  receiving  such notice of  resignation,  the Depositor
shall promptly appoint a successor Trustee,  by written instrument,  in triplicate,  one copy of which instrument shall be delivered to
the resigning  Trustee.  If no successor  Trustee shall have been so appointed and have accepted  appointment  within 30 days after the
giving of such notice of resignation,  the resigning Trustee may petition any court of competent  jurisdiction for the appointment of a
successor Trustee.

         (b)      If at any time the Trustee shall cease to be eligible in accordance  with the  provisions of  Section 9.06  and shall
fail to resign after  written  request  therefor by the Depositor or if at any time the Trustee  shall become  incapable of acting,  or
shall be adjudged a bankrupt or insolvent,  or a receiver of the Trustee or of its property  shall be appointed,  or any public officer
shall  take  charge or control of the  Trustee  or of its  property  or affairs  for the  purpose of  rehabilitation,  conservation  or
liquidation,  then the  Depositor  shall  promptly  remove the  Trustee  and  appoint a  successor  Trustee by written  instrument,  in
triplicate, one copy of which instrument shall be delivered to the Trustee so removed, the successor Trustee.

         (c)      The Holders of Certificates  evidencing  Fractional  Undivided  Interests  aggregating not less than 51% of the Trust
Fund may at any time remove the  Trustee  and appoint a successor  Trustee by written  instrument  or  instruments,  in  quintuplicate,
signed by such Holders or their  attorneys-in-fact  duly authorized,  one complete set of which  instruments  shall be delivered to the
Depositor,  the  Servicer  and the Trustee so removed and the  successor  so  appointed.  In the event that the Trustee  removed by the
Holders of Certificates in accordance with this  Section 9.08(c),  the Holders of such Certificates shall be responsible for paying any
compensation payable hereunder to a successor Trustee, in excess of the amount paid hereunder to the predecessor Trustee.

         (d)      No resignation or removal of the Trustee and appointment of a successor  Trustee pursuant to any of the provisions of
this  Section 9.08  shall become effective  except upon  appointment of and acceptance of such appointment by the successor  Trustee as
provided in Section 9.09.

         Section 9.09.     Successor Trustee.

         (a)      Any successor Trustee appointed as provided in Section 9.08  shall execute,  acknowledge and deliver to the Depositor
and to its  predecessor  Trustee an instrument  accepting such  appointment  hereunder.  The  resignation or removal of the predecessor
Trustee shall then become  effective  and such  successor  Trustee,  without any further act,  deed or  conveyance,  shall become fully
vested with all the rights,  powers,  duties and obligations of its predecessor  hereunder,  with like effect as if originally named as
Trustee herein.  The predecessor  Trustee shall,  after its receipt of payment in full of its  outstanding  fees and expenses  promptly
deliver to the  successor  Trustee all assets and records of the Trust held by it  hereunder,  and the  Depositor  and the  predecessor
Trustee  shall  execute and  deliver  such  instruments  and do such other  things as may  reasonably  be  required  for more fully and
certainly vesting and confirming in the successor Trustee all such rights, powers, duties and obligations.

         (b)      No successor Trustee shall accept appointment as provided in this Section 9.09  unless at the time of such acceptance
such successor Trustee shall be eligible under the provisions of Section 9.06.

         (c)      Upon acceptance of appointment by a successor Trustee as provided in this  Section 9.09,  the successor Trustee shall
mail notice of the  succession  of such Trustee  hereunder to all  Certificateholders  at their  addresses as shown in the  Certificate
Register, to the Rating Agencies.  The Company shall pay the cost of any mailing by the successor Trustee.

         Section 9.10.     Merger or  Consolidation of Trustee.  Any state bank or trust company or national  banking  association into
which the  Trustee  may be merged or  converted  or with which it may be  consolidated  or any state bank or trust  company or national
banking  association  resulting from any merger,  conversion or  consolidation to which the Trustee shall be a party, or any state bank
or trust  company or national  banking  association  succeeding to all or  substantially  all of the  corporate  trust  business of the
Trustee shall be the successor of the Trustee  hereunder,  provided  such state bank or trust company or national  banking  association
shall be eligible under the provisions of  Section 9.06.  Such succession  shall be valid without the execution,  delivery of notice or
filing of any paper or any further act on the part of any of the parties hereto, anything herein to the contrary notwithstanding.

         Section 9.11.     Appointment of Co-Trustee or Separate Trustee.

         (a)      Notwithstanding  any other provisions  hereof, at any time, for the purpose of meeting any legal  requirements of any
jurisdiction  in which any part of the Trust or  property  constituting  the same may at the time be  located,  the  Depositor  and the
Trustee  acting jointly shall have the power and shall execute and deliver all  instruments to appoint one or more Persons  approved by
the  Trustee and the  Depositor  to act as  co-trustee  or  co-trustees,  jointly  with the  Trustee,  or separate  trustee or separate
trustees,  of all or any part of the Trust,  and to vest in such Person or Persons,  in such capacity,  such title to the Trust, or any
part thereof, and, subject to the other provisions of this Section 9.11,  such powers,  duties,  obligations,  rights and trusts as the
Depositor and the Trustee may consider necessary or desirable.

         (b)      If the  Depositor  shall not have  joined in such  appointment  within 15 days  after the  receipt by it of a written
request so to do, the Trustee shall have the power to make such appointment without the Depositor.

         (c)      No  co-trustee  or separate  trustee  hereunder  shall be required  to meet the terms of  eligibility  as a successor
Trustee under Section 9.06  hereunder and no notice to  Certificateholders  of the appointment of co-trustee(s) or separate  trustee(s)
shall be required under Section 9.08.

         (d)      In the case of any  appointment  of a  co-trustee  or separate  trustee  pursuant to this  Section 9.11,  all rights,
powers,  duties and  obligations  conferred  or imposed  upon the Trustee and  required to be  conferred  on such  co-trustee  shall be
conferred or imposed upon and exercised or performed by the Trustee and such  separate  trustee or  co-trustee  jointly,  except to the
extent that under any law of any  jurisdiction  in which any particular act or acts are to be performed  (whether as Trustee  hereunder
or as successor to the Servicer  hereunder),  the Trustee shall be  incompetent  or  unqualified  to perform such act or acts, in which
event such rights,  powers,  duties and  obligations  (including  the holding of title to the Trust or any portion  thereof in any such
jurisdiction) shall be exercised and performed by such separate trustee or co-trustee at the direction of the Trustee.

         (e)      Any notice,  request or other  writing  given to the  Trustee  shall be deemed to have been given to each of the then
separate  trustees and co-trustees,  as effectively as if given to each of them.  Every  instrument  appointing any separate trustee or
co-trustee  shall refer to this  Agreement  and the  conditions  of this Article IX. Each  separate  trustee and  co-trustee,  upon its
acceptance of the trusts  conferred,  shall be vested with the estates or property  specified in its instrument of appointment,  either
jointly with the Trustee or  separately,  as may be provided  therein,  subject to all the provisions of this  Agreement,  specifically
including every  provision of this Agreement  relating to the conduct of,  affecting the liability of, or affording  protection to, the
Trustee.  Every such instrument shall be filed with the Trustee.

         (f)      To the extent not prohibited by law, any separate  trustee or co-trustee may, at any time,  request the Trustee,  its
agent or  attorney-in-fact,  with full power and authority,  to do any lawful act under or with respect to this Agreement on its behalf
and in its name.  If any  separate  trustee or  co-trustee  shall die,  become  incapable of acting,  resign or be removed,  all of its
estates,  properties  rights,  remedies  and trusts shall vest in and be  exercised  by the  Trustee,  to the extent  permitted by law,
without the appointment of a new or successor Trustee.

         (g)      No trustee under this Agreement shall be personally  liable by reason of any act or omission of another trustee under
this  Agreement.  The  Depositor  and the  Trustee  acting  jointly may at any time accept the  resignation  of or remove any  separate
trustee or co-trustee.

         Section 9.12.     Federal  Information  Returns  and  Reports to  Certificateholders;  REMIC  Administration;  Grantor  Trust
Administration.

         (a)      For federal  income tax purposes,  the taxable year of each  2007-AR4  REMIC shall be a calendar year and the Trustee
shall maintain or cause the maintenance of the books of each such 2007-AR4 REMIC on the accrual method of accounting.

         (b)      It is intended  that the portion of the Trust Fund  consisting of the Trust's  interest in the Corridor  Contracts be
classified  for federal  income tax purposes as a grantor  trust (the  "Corridor  Contract  Grantor  Trust") under subpart E, part I of
subchapter  J of chapter 1 of the Code,  of which the Class  II-B-IO  Certificateholders  are  owners,  rather  than as an  association
taxable as a corporation.  The powers  granted and  obligations  undertaken in this Agreement  shall be construed so as to further such
intent.

                  (i)      As of the Closing Date, the Corridor  Contract  Grantor Trust is not a Widely Held Fixed  Investment  Trust.
Within 10 days after the date, if any, on which the Corridor  Contract Grantor Trust becomes a Widely Held Fixed Investment  Trust, the
Depositor shall notify the Trustee in writing whether the Corridor  Contract  Grantor Trust is a Widely Held Fixed Investment Trust and
if so whether it is a Widely Held  Mortgage  Trust or a  Non-Mortgage  Widely Held Fixed  Investment  Trust.  Following the delivery of
any such  notice the Trustee  will report as required  under the Widely  Held Fixed  Investment  Trust  Regulations  to the extent such
information  as is  reasonably  necessary  to enable the Trustee to do so is provided to the Trustee on a timely  basis.  To the extent
that the Corridor  Contract  Grantor  Trust is a Widely Held Fixed  Investment  Trust,  the  Depositor  shall  provide the Trustee with
information  identifying the grantor trust interest  holders that are "middlemen" as defined by the Widely Held Fixed  Investment Trust
Regulations.  The Trustee  will not be liable for any tax  reporting  penalties  that may arise under the Widely Held Fixed  Investment
Trust  Regulations as a result of the Depositor  incorrectly  determining the status of the Corridor Contract Grantor Trust as a Widely
Held  Fixed  Investment  Trust or  failing to  identify  whether or not the  Corridor  Contract  Grantor  Trust is a Widely  Held Fixed
Investment Trust.

                  (ii)     The Trustee,  in its discretion,  will report required Widely Held Fixed Investment Trust  information using
either the cash or accrual method,  except to the extent the Widely Held Fixed  Investment  Trust  Regulations  specifically  require a
different  method.  The Trustee will be under no obligation to determine  whether any interest holder in the Corridor  Contract Grantor
Trust uses the cash or accrual  method.  The Trustee will make  available  Widely Held Fixed  Investment  Trust  information to holders
annually.  In  addition,  the  Trustee  will not be  responsible  or liable  for  providing  subsequently  amended,  revised or updated
information to any interest holder in the Corridor Contract Grantor Trust, unless requested by such holder.

                  (iii)    The Trustee  shall not be liable for  failure to meet the  reporting  requirements  of the Widely Held Fixed
Investment  Trust  Regulations  nor for any  penalties  thereunder  if such  failure  is due to: (i) the lack of  reasonably  necessary
information being provided to the Trustee,  (ii) incomplete,  inaccurate or untimely information being provided to the Trustee or (iii)
the inability of the Trustee,  after good faith efforts,  to alter its existing  information  reporting systems to capture  information
necessary to fully comply with the Widely Held Fixed  Investment  Trust  Regulations  for the 2007 calendar year. Each owner of a class
of securities  representing,  in whole or in part,  beneficial  ownership of an interest in a Widely Held Fixed  Investment  Trust,  by
acceptance  of its  interest  in such class of  securities,  will be deemed to have  agreed to provide  the  Trustee  with  information
regarding any sale of such securities,  including the price,  amount of proceeds and date of sale.  Absent receipt of such information,
and unless  informed  otherwise by the  Depositor,  the Trustee will assume there is no secondary  market  trading of Widely Held Fixed
Investment Trust interests.

                  (iv)     To the extent  required  by the  Widely  Held Fixed  Investment  Trust  Regulations,  the  Trustee  will use
reasonable  efforts to publish on an appropriate  website the CUSIPs for the  certificates  that  represent  ownership of a Widely Held
Fixed  Investment  Trust.  The CUSIPs so published  will  represent the Rule 144A CUSIPs.  The Trustee will not publish any  associated
Regulation  S CUSIPs.  The Trustee  will make  reasonable  good faith  efforts to keep the website  accurate  and updated to the extent
CUSIPs have been  received.  Absent the receipt of a CUSIP,  the Trustee  will use a reasonable  identifier  number in lieu of a CUSIP.
The Trustee will not be liable for investor reporting delays that result from the receipt of inaccurate or untimely CUSIP information.

                  (v)      The Trustee  shall have no obligation to monitor  whether the Corridor  Contract  Grantor Trust has become a
Widely Held Fixed  Investment  Trust  following  the Closing  Date,  and shall  report  under the Widely  Held Fixed  Investment  Trust
Regulations only to the extent it receives written notice of the same.

                  (vi)     The Trustee shall be entitled to additional reasonable  compensation  for changes  in reporting required in
respect of the Widely Held Fixed  Investment  Trust  Regulations  that arise as a result of (i) the failure of the Depositor to timely
inform the Trustee of the  designation  of the Corridor  Contract  Grantor  Trust as a Widely Held Fixed  Investment  Trust,  (ii) the
Corridor  Contract  Grantor Trust becoming a Widely Held Fixed Investment Trust after the Closing Date (if compensation is not already
provided for this  contingency) or (iii) a change in the Widely Held Fixed Investment Trust  Regulations or a change in interpretation
of the Widely Held Fixed Investment  Trust  Regulations by the IRS or the Depositor or its counsel,  if such change  requires,  in the
Trustee's  reasonable  discretion,  a material  increase in the Trustee's  reporting  obligations in respect of the Corridor  Contract
Grantor Trust.

         (c)      The Trustee shall  prepare,  sign and file or cause to be filed with the IRS all Federal tax  information  returns or
elections  required to be made hereunder with respect to each 2007-AR4  REMIC,  the Trust Fund (including the portion of the Trust Fund
classified as a grantor trust as noted in Section  9.12(b)) and the  Certificates  containing such  information and at the times and in
the manner as may be  required  by the Code or  applicable  Treasury  regulations,  and the  Trustee  shall  furnish to each  Holder of
Certificates  at any time during the calendar  year for which such returns or reports are made such  statements or  information  at the
times and in the manner as may be required  thereby,  including,  without  limitation,  reports relating to mortgaged  property that is
abandoned or foreclosed,  receipt of mortgage  interests in kind in a trade or business,  a  cancellation  of  indebtedness,  interest,
original  issue  discount and market  discount or premium  (assuming a constant rate of prepayment on the Mortgage  Loans of 25%).  The
Trustee  will apply for an  Employee  Identification  Number  from the IRS under Form SS-4 or any other  acceptable  method for all tax
entities  (including  each  2007-AR4  REMIC and the  portion  of the Trust  Fund  classified  as a  grantor  trust as noted in  Section
9.12(b)).  In  connection  with the  foregoing,  the Trustee  shall  timely  prepare and file,  and the Trustee  shall upon the written
instruction of the Trustee sign,  IRS Form 8811,  which shall provide the name and address of the person who can be contacted to obtain
information  required to be reported to the holders of regular  interests in each 2007-AR4  REMIC (the "REMIC  Reporting  Agent").  The
Trustee  shall make  elections  to treat each  2007-AR4  REMIC as a REMIC and the portion of the Trust Fund  consisting  of the Trust's
interest in the Corridor Contracts as a grantor trust (which elections shall apply to the taxable period ending  December 31,  2007 and
each calendar year  thereafter) in such manner as the Code or applicable  Treasury  regulations may prescribe,  and as described by the
Trustee.  The Trustee shall sign all tax  information  returns filed pursuant to this  Section and any other returns as may be required
by the Code.  The Holder of the largest  percentage  interest in the Class R  Certificates  is hereby  designated  as the "Tax  Matters
Person"  (within  the  meaning of Treas.  Reg.  §§1.860F-4(d))  for each of REMIC I, REMIC II and REMIC III.  The Holder of the largest
percentage  interest in the Class R-X Certificates is hereby  designated as the "Tax Matters Person" (within the meaning of Treas. Reg.
§§1.860F-4(d))  for REMIC IV. The  Trustee  is hereby  designated  and  appointed  as the agent of each such Tax  Matters  Person.  Any
Holder of a Residual  Certificate  will by  acceptance  thereof  appoint the Trustee as agent and  attorney-in-fact  for the purpose of
acting as Tax Matters  Person for each 2007-AR4  REMIC during such time as the Trustee does not own any such Residual  Certificate.  In
the event that the Code or  applicable  Treasury  regulations  prohibit the Trustee from  signing tax or  information  returns or other
statements,  or the Trustee from acting as agent for the Tax Matters  Person,  the Trustee shall take whatever  action that in its sole
good faith  judgment is necessary  for the proper  filing of such  information  returns or for the  provision of a tax matters  person,
including  designation of the Holder of the largest  percentage  interest in a Residual  Certificate to sign such returns or act as tax
matters person.  Each Holder of a Residual Certificate shall be bound by this Section.

         (d)      The Trustee  shall  provide upon request and receipt of  reasonable  compensation,  such  information  as required in
Section 860D(a)(6)(B)  of the Code to the IRS, to any Person  purporting  to transfer a Residual  Certificate  to a Person other than a
transferee  permitted by Section 5.05(b),  and to any regulated  investment  company,  real estate investment trust, common trust fund,
partnership,  trust,  estate,  organization  described in  Section 1381  of the Code, or nominee  holding an interest in a pass-through
entity described in  Section 860E(e)(6)  of the Code, any record holder of which is not a transferee  permitted by Section 5.05(b)  (or
which is deemed by statute to be an entity with a disqualified member).

         (e)      The Trustee  shall prepare and file or cause to be filed,  and the Trustee  shall sign,  any state income tax returns
required under Applicable State Law with respect to each 2007- AR4 REMIC or the Trust Fund.

         (f)      The Trustee shall request  certification  acceptable to the Trustee to enable the Trust to make payments on the Class
II-B-IO  Certificates  without  withholding  or backup  withholding  taxes.  Each Class  II-B-IO  Certificateholder  shall  provide the
appropriate tax  certification  requested  pursuant to this paragraph and to update or replace such form or certification in accordance
with its terms or its  subsequent  amendments  and  consents to the delivery by the Trustee to the  Corridor  Counterparty  of any such
certification.  Such certification may include Form W-8BEN,  Form W-8IMY,  Form W-9 or Form W-8ECI or any successors to such IRS forms.
Any purported sales or transfers of any Class II-B-IO  Certificate to a transferee which does not comply with these  requirements shall
be deemed null and void under this Agreement.

         (g)      The Trustee, on behalf of the Trust, (i) shall authorize,  execute and deliver a IRS Form W-9 or successor applicable
form, or other appropriate  United States tax forms as may be required to prevent  withholding or backup  withholding taxes on payments
to the Trust under the  Corridor  Contracts,  to the  Corridor  Counterparty  on or before the first  payment  date under the  Corridor
Contracts  and  thereafter  prior to the  expiration  or  obsolescence  of such  form and  (ii) shall,  if  requested  by the  Corridor
Counterparty  and  permitted to do so by the Class  II-B-IO  Certificateholders,  deliver to the Corridor  Counterparty  promptly  upon
receipt each certification received from the Class II-B-IO Certificateholders pursuant to Section 9.12(f).

         (h)      Notwithstanding  any other  provision  of this  Agreement,  the Trustee  shall  comply  with all federal  withholding
requirements  respecting  payments to  Certificateholders,  that the Trustee  reasonably  believes are  applicable  under the Code. The
consent of  Certificateholders  shall not be  required  for such  withholding.  In the event the  Trustee  withholds  any  amount  from
interest,  original issue  discount or other  payments or advances  thereof to any  Certificateholder  pursuant to federal  withholding
requirements, the Trustee shall, together with its monthly report to such Certificateholders, indicate such amount withheld.

         (i)      The  Trustee  agrees to  indemnify  the Trust  Fund and the  Depositor  for any  taxes and costs  including,  without
limitation,  any reasonable  attorneys  fees imposed on or incurred by the Trust Fund, the Depositor or the Servicer,  as a result of a
breach of the Trustee's covenants set forth in this Section 9.12.

         (j)      The Trustee shall perform its obligations  set forth under Section 7.12 of the Grantor Trust Agreement  regarding the
preparation  and filing of tax returns for the Grantor  Trust.  The Trustee  shall  indemnify the Grantor Trust and the Sponsor for any
taxes and costs  including,  without  limitation,  any attorneys fees imposed on or incurred by the Grantor Trust or the Depositor as a
result of a breach of the Trustee's obligations set forth under Section 7.12 of the Grantor Trust Agreement.




--------------------------------------------------------------------------------




                                                               ARTICLE X

                                                              Termination

         Section 10.01.    Termination Upon Repurchase by the Depositor or its Designee or Liquidation of the Mortgage Loans.

         (a)      Subject to  Section 10.02,  the respective  obligations and  responsibilities  of the Depositor,  the Trustee and the
Servicer  created  hereby,  other than the obligation of the Trustee to make payments to  Certificateholders  as hereinafter set forth,
shall terminate upon:

                  (i)      the  repurchase by or at the direction of the Depositor or its designee of all of the Mortgage Loans in each
of Loan  Group I and Loan  Group II (which  repurchase  of the Group I  Mortgage  Loans  and the Group II  Mortgage  Loans may occur on
separate dates) and all related REO Property  remaining in the Trust at a price (the "Termination  Purchase Price") equal to the sum of
(a) 100% of the  Outstanding  Principal  Balance of each  Mortgage  Loan in such Loan Group (other than a Mortgage  Loan related to REO
Property) as of the date of  repurchase,  net of the  principal  portion of any  unreimbursed  Monthly  Advances on the Mortgage  Loans
unpaid to, but not including,  the first day of the month of repurchase,  (b) the appraised value of any related REO Property, less the
good faith  estimate of the  Depositor of  liquidation  expenses to be incurred in connection  with its disposal  thereof (but not more
than the Outstanding  Principal Balance of the related Mortgage Loan,  together with interest at the applicable  Mortgage Interest Rate
accrued on that balance but unpaid to, but not including,  the first day of the month of  repurchase),  such appraisal to be calculated
by an appraiser mutually agreed upon by the Depositor and the Trustee at the expense of the Depositor,  (c) unreimbursed  out-of pocket
costs of the Servicer,  including unreimbursed  servicing advances and the interest portion of any unreimbursed Monthly Advances,  made
on the related  Mortgage  Loans prior to the  exercise of such  repurchase  right,  (d) any costs and damages  incurred by the Trust in
connection  with any  violation of any  predatory or abusive  lending laws with respect to a Mortgage  Loan,  and (e) any  unreimbursed
costs and expenses of the Servicer, the Custodian and the Trustee payable pursuant to Section 9.05 or Section 7.04(c);

                  (ii)     the later of the making of the final payment or other liquidation,  or any advance with respect thereto,  of
the last Mortgage  Loan,  remaining in the Trust Fund or the  disposition  of all property  acquired with respect to any Mortgage Loan;
provided,  however,  that in the event that an advance  has been made,  but not yet  recovered,  at the time of such  termination,  the
Person  having made such advance shall be entitled to receive,  notwithstanding  such  termination,  any payments  received  subsequent
thereto with respect to which such advance was made; or

                  (iii)    the payment to the Certificateholders of all amounts required to be paid to them pursuant to this Agreement.

         (b)      In no event,  however,  shall the Trust created hereby  continue  beyond the expiration of 21 years from the death of
the last survivor of the  descendants  of Joseph P.  Kennedy,  the late  Ambassador  of the United States to the Court of St.  James's,
living on the date of this Agreement.

         (c)      The right of the  Depositor  or its  designee  to  repurchase  all the  assets of a Loan Group  described  in Section
10.01(a)(i)  above shall be exercisable only if (i) the Stated  Principal  Balance of the Mortgage Loans in such Loan Group at the time
of any such  repurchase is less than 10% of the Cut-off Date Balance of (i) such Mortgage Loans and (ii) related  amounts on deposit in
the Pre-Funding  Account as of the Closing Date or (ii) the Depositor,  based upon an Opinion of Counsel addressed to the Depositor and
the Trustee has  determined  that the REMIC  status of any  2007-AR4  REMIC has been lost or that a  substantial  risk exists that such
REMIC status will be lost for the then-current  taxable year. At any time  thereafter,  in the case of (i) or (ii) above, the Depositor
may elect to terminate  any 2007-AR4  REMIC at any time,  and upon such  election,  the Depositor or its  designee,  shall  purchase in
accordance with Section 10.01(a)(i) above all the assets of the Trust Fund.

         (d)      The Trustee  shall give notice of any  termination  to the  Certificateholders,  with a copy to the  Servicer and the
Rating  Agencies,  upon which the  Certificateholders  shall  surrender  their  Certificates  to the  Trustee  for payment of the final
distribution  and  cancellation.  Such notice  shall be given by letter,  mailed not  earlier  than the 15th day and not later than the
25th day of the month next  preceding the month of such final  distribution,  and shall specify  (i) the  Distribution  Date upon which
final payment of the  Certificates  will be made upon  presentation  and surrender of the Certificates at the Corporate Trust Office of
the Trustee therein designated,  (ii) the amount of any such final payment and (iii) that the Record Date otherwise  applicable to such
Distribution  Date is not applicable,  payments being made only upon  presentation  and surrender of the  Certificates at the Corporate
Trust Office of the Trustee therein specified.

         (e)      If the option of the Depositor to repurchase or cause the  repurchase of all the Group I Mortgage  Loans or the Group
II Mortgage Loans and the related assets of each such Loan Group  described in Section  10.01(a)(i)  above is exercised,  the Depositor
and/or its designee shall deliver to the Trustee for deposit in the Distribution  Account,  by the Business Day prior to the applicable
Distribution  Date, an amount equal to the Termination  Purchase Price. Upon presentation and surrender of the related  Certificates by
the  related  Certificateholders,  the  Trustee  shall  distribute  to such  Certificateholders  from  amounts  then on  deposit in the
Distribution  Account an amount determined as follows:  with respect to each related Certificate (other than the Residual  Certificates
and the related Class XP Certificates),  the outstanding  Current Principal Amount,  plus, with respect to each such Certificate (other
than the Residual  Certificates and the related Class XP  Certificates),  one month's  interest thereon at the applicable  Pass-Through
Rate; and with respect to the Residual  Certificates and the related Class XP Certificates,  the percentage  interest evidenced thereby
multiplied by the difference,  if any,  between the above described  repurchase price and the aggregate amount to be distributed to the
Holders of the  Certificates  (other than the Residual  Certificates  and the related  Class XP  Certificates).  If the  proceeds  with
respect to the Mortgage Loans are not sufficient to pay all of the related  Certificates in full (other than the Residual  Certificates
and the related Class XP  Certificates),  any such deficiency will be allocated first, to the related Class B Certificates,  in inverse
order of their numerical  designation,  and then to the related Senior Certificates,  on a pro rata basis. Upon deposit of the required
repurchase  price and following  such final  Distribution  Date for the related  Certificates,  the Trustee shall release  promptly (or
cause the Custodian to release) to Depositor  and/or its designee the Mortgage Files for the remaining  applicable  Mortgage Loans, and
the  Accounts  with  respect  thereto  shall  terminate,  subject  to the  Trustee's  obligation  to hold any  amounts  payable  to the
Certificateholders  in trust without interest pending final  distributions  pursuant to Section  10.01(g).  Any other amounts remaining
in the Accounts will belong to the Depositor.

         (f)      In the event that this  Agreement is terminated by reason of the payment or  liquidation of all Mortgage Loans or the
disposition of all property  acquired with respect to all Mortgage Loans under Section  10.01(a)(ii) above,  the Servicer shall deliver
to the Trustee for deposit in the  Distribution  Account  all  distributable  amounts  remaining  in the  Custodial  Account.  Upon the
presentation and surrender of the Certificates,  the Trustee shall distribute to the remaining  Certificateholders,  in accordance with
their respective  interests,  all  distributable  amounts remaining in the Distribution  Account.  Upon deposit by the Servicer of such
distributable  amounts,  and  following  such final  Distribution  Date,  the Trustee  shall  release  promptly to the Depositor or its
designee the Mortgage Files for the remaining  Mortgage Loans, and the Custodial Account and the Distribution  Account shall terminate,
subject to the Trustee's  obligation to hold any amounts  payable to the  Certificateholders  in trust without  interest  pending final
distributions pursuant to this Section  10.01(f).

         (g)      If not all of the Certificateholders  shall surrender their Certificates for cancellation within six months after the
time  specified  in  the  above-mentioned   written  notice,  the  Trustee  shall  give  a  second  written  notice  to  the  remaining
Certificateholders  to surrender their  Certificates  for  cancellation and receive the final  distribution  with respect  thereto.  If
within six months after the second notice,  not all the  Certificates  shall have been  surrendered for  cancellation,  the Trustee may
take  appropriate  steps,  or appoint any agent to take  appropriate  steps,  to contact the  remaining  Certificateholders  concerning
surrender  of their  Certificates,  and the cost thereof  shall be paid out of the funds and other assets which remain  subject to this
Agreement.

         (h)      The designee of the Depositor,  if it is not an affiliate of the Depositor,  shall be deemed to represent that one of
the  following  will be true and  correct:  (i) the  exercise of the optional  termination  right set forth in Section  10.01 shall not
result in a  non-exempt  prohibited  transaction  under ERISA or Section  4975 of the Code or (ii) such  designee is (A) not a party in
interest  with  respect  to any Plan and (B) is not a "benefit  plan  investor"  (other  than a plan  sponsored  or  maintained  by the
Depositor  or such  designee,  as the case may be,  provided  that no assets of such plan are  invested or deemed to be invested in the
Certificates).  If the holder of the optional  termination right is unable to exercise such option by reason of the preceding sentence,
then the Depositor may exercise such option.

         Section 10.02.    Additional  Termination  Requirements.  (a) If the option of the Depositor to repurchase  the Mortgage Loans
under Section  10.01(a)(i)  above is exercised with respect to all of the Mortgage Loans,  the Trust Fund and each 2007-AR4 REMIC shall
be terminated in  accordance  with the following  additional  requirements,  unless the Trustee has been  furnished  with an Opinion of
Counsel  addressed  to the Trustee  (which  opinion  shall not be at the expense of the  Trustee) to the effect that the failure of the
Trust to  comply  with  the  requirements  of this  Section  10.02  will  not (i)  result  in the  imposition  of taxes on  "prohibited
transactions"  as defined in Section 860F of the Code on each 2007-AR4  REMIC or (ii) cause any 2007-AR4  REMIC to fail to qualify as a
2007-AR4 REMIC at any time that any Certificates are outstanding:

                  (i)      within 90 days prior to the final Distribution Date, at the written direction of Depositor,  the Trustee, as
agent for the  respective  Tax Matters  Persons,  shall adopt a plan of complete  liquidation  of each 2007-AR4  REMIC in the case of a
termination under Section 10.01(a)(i).  Such plan, which shall be provided to the Trustee by Depositor,  shall meet the requirements of
a "qualified liquidation" under Section 860F of the Code and any regulations thereunder.

                  (ii)     the Depositor  shall notify the Trustee at the  commencement  of such 90-day  liquidation  period and, at or
prior to the time of making of the final  payment  on the  Certificates,  the  Trustee  shall sell or  otherwise  dispose of all of the
remaining assets of the Trust Fund in accordance with the terms hereof; and

                  (iii)    at or after the time of adoption  of such a plan of complete  liquidation  of any  2007-AR4  REMIC and at or
prior to the final  Distribution  Date,  the Trustee  shall sell for cash all of the assets of the Trust to or at the  direction of the
Depositor, and each 2007-AR4 REMIC, shall terminate at such time.

         (b)      By their  acceptance  of the Residual  Certificates,  the Holders  thereof  hereby  (i) agree to adopt such a plan of
complete  liquidation of the related  2007-AR4 REMIC upon the written  request of the Depositor,  and to take such action in connection
therewith as may be reasonably  requested by the Depositor and  (ii) appoint the Depositor as their  attorney-in-fact,  with full power
of  substitution,  for purposes of adopting such a plan of complete  liquidation.  The Trustee shall adopt such plan of  liquidation by
filing the appropriate  statement on the final tax return of each 2007-AR4 REMIC.  Upon complete  liquidation or final  distribution of
all of the assets of the Trust Fund, the Trust Fund and each 2007-AR4 REMIC shall terminate.




--------------------------------------------------------------------------------




                                                              ARTICLE XI

                                                       Miscellaneous Provisions

         Section 11.01.    Intent of Parties.  The  parties  intend  that each  2007-AR4  REMIC shall be treated as a REMIC for federal
income tax purposes and that the provisions of this Agreement  should be construed in furtherance of this intent.  Notwithstanding  any
other express or implied  agreement to the contrary,  the Sponsor,  the Servicer,  the Trustee,  the  Depositor,  each recipient of the
related Prospectus  Supplement and, by its acceptance  thereof,  each holder of a Certificate,  agrees and acknowledges that each party
hereto has agreed that each of them and their employees,  representatives and other agents may disclose,  immediately upon commencement
of  discussions,  to any and all persons  the tax  treatment  and tax  structure  of the  Certificates  and the  2007-AR4  REMICs,  the
transactions  described  herein and all materials of any kind  (including  opinions and other tax analyses) that are provided to any of
them relating to such tax treatment and tax structure.  For purposes of this  paragraph,  the terms "tax treatment" and "tax structure"
have the meanings set forth in Treasury Regulation Sections 1.6011-4(c), 301.6111-2(c) and 301.6112-1(d).

         Section 11.02.    Amendment.

         (a)      This Agreement may be amended from time to time by the Company, the Depositor,  the Servicer and the Trustee, without
notice to or the consent of any of the  Certificateholders to (i) cure any ambiguity,  (ii) correct or supplement any provisions herein
that may be defective or inconsistent  with any other provisions  herein,  (iii) conform any provisions herein to the provisions in the
Prospectus,  (iv) comply with any  changes in the Code,  (v) to  revise or correct any  provisions  to reflect the  obligations  of the
parties to this  Agreement  as they relate to  Regulation  AB or (vi) make any other  provisions  with  respect to matters or questions
arising under this Agreement  which shall not be  inconsistent  with the provisions of this  Agreement;  provided,  however,  that with
respect to clauses (iv) and (vi) of this Section  11.02(a),  such action shall not, as evidenced by an Opinion of Independent  Counsel,
addressed to the Trustee,  adversely affect in any material respect the interests of any  Certificateholder;  provided,  further,  that
with respect to clauses (iv) and (vi) of this Section 11.02(a),  the Trustee may request an Opinion of Independent  Counsel,  addressed
to the Trustee (but not at the expense of the Trustee),  to the effect that such  amendment will not cause any REMIC created under this
Agreement to fail to qualify as a REMIC at any time that any Certificate is outstanding.

         (b)      This  Agreement may also be amended from time to time by the Company,  the  Servicer,  the Depositor and the Trustee,
with the consent of the Holders of the Certificates  evidencing not less than 51% of the aggregate  outstanding  Certificate  Principal
Balance of the  Certificates  included in the Loan Group affected  thereby (or, of each Class of Certificates  evidencing not less than
51% of the aggregate  outstanding  Certificate  Principal Balance of each Class affected  thereby,  if such amendment affects only such
Class or Classes) for the purpose of adding any  provisions to or changing in any manner or  eliminating  any of the provisions of this
Agreement  or of  modifying  in any  manner the rights of the  Certificateholders;  provided,  however,  that no such  amendment  shall
(i) reduce  in any manner the  amount  of, or delay the timing of,  payments  received  on  Mortgage  Loans  which are  required  to be
distributed  on any  Certificate  without  the consent of the Holder of such  Certificate,  (ii) reduce  the  aforesaid  percentage  of
Certificates  the  Holders  of which are  required  to  consent  to any such  amendment,  without  the  consent  of the  Holders of all
Certificates  then  outstanding,  or (iii) cause  any 2007-AR4 REMIC to fail to qualify as a REMIC for federal income tax purposes,  as
evidenced  by an Opinion of  Independent  Counsel  addressed  to the Trustee  which shall be provided to the Trustee  other than at the
Trustee's  expense.  Notwithstanding  any other  provision of this  Agreement,  for purposes of the giving or  withholding  of consents
pursuant to this  Section 11.02(b),  Certificates  registered in the name of or held for the benefit of the Depositor,  the Servicer or
the Trustee or any Affiliate thereof shall be entitled to vote their Fractional  Undivided  Interests with respect to matters affecting
such Certificates.

         (c)      Promptly  after the execution of any such  amendment,  the Trustee shall furnish a copy of such  amendment or written
notification  of the substance of such  amendment to each  Certificateholder  and the Trustee,  and the Trustee shall provide a copy of
such amendment or notice to the Rating Agencies.

         (d)      In the case of an amendment under Section  11.02(b) above,  it shall not be necessary for the  Certificateholders  to
approve the particular form of such an amendment.  Rather,  it shall be sufficient if the  Certificateholders  approve the substance of
the  amendment.   The  manner  of  obtaining  such  consents  and  of  evidencing  the   authorization  of  the  execution  thereof  by
Certificateholders shall be subject to such reasonable regulations as the Trustee may prescribe.

         (e)      Prior to the execution of any amendment to this Agreement,  the Trustee shall be entitled to receive and rely upon an
Opinion of Counsel  addressed  to the Trustee  stating  that the  execution  of such  amendment  is  authorized  or  permitted  by this
Agreement.  The Trustee may, but shall not be obligated to, enter into any such amendment  which affects the Trustee's  rights,  duties
or immunities under this Agreement.

         Section 11.03.    Recordation  of  Agreement.  To the  extent  permitted  by  applicable  law,  this  Agreement  is subject to
recordation  in all  appropriate  public offices for real property  records in all the counties or other  comparable  jurisdictions  in
which any or all of the Mortgaged  Properties are situated,  and in any other  appropriate  public recording  office or elsewhere.  The
Depositor shall effect such recordation,  at the expense of the Trust upon the request in writing of a  Certificateholder,  but only if
such direction is accompanied by an Opinion of Counsel  (provided at the expense of the  Certificateholder  requesting  recordation) to
the effect that such recordation  would materially and beneficially  affect the interests of the  Certificateholders  or is required by
law.

         Section 11.04.    Limitation on Rights of Certificateholders.

         (a)      The death or incapacity of any  Certificateholder  shall not terminate this Agreement or the Trust,  nor entitle such
Certificateholder's  legal  representatives  or heirs to claim an  accounting  or to take any action or  proceeding  in any court for a
partition or winding up of the Trust,  nor otherwise  affect the rights,  obligations  and  liabilities of the parties hereto or any of
them.

         (b)      Except as expressly provided in this Agreement,  no Certificateholders  shall have any right to vote or in any manner
otherwise  control the operation and management of the Trust, or the  obligations of the parties hereto,  nor shall anything herein set
forth,  or contained in the terms of the  Certificates,  be construed so as to establish  the  Certificateholders  from time to time as
partners or members of an  association;  nor shall any  Certificateholders  be under any liability to any third Person by reason of any
action taken by the parties to this Agreement pursuant to any provision hereof.

         (c)      No Certificateholder  shall have any right by virtue of any provision of this Agreement to institute any suit, action
or proceeding in equity or at law upon,  under or with respect to this Agreement  against the Depositor,  the Trustee,  the Servicer or
any successor to any such parties unless (i) such  Certificateholder  previously  shall have given to the Trustee a written notice of a
continuing default, as herein provided,  (ii) the Holders of Certificates  evidencing  Fractional  Undivided Interests  aggregating not
less than 51% of the Trust Fund shall have made written  request upon the Trustee to institute  such action,  suit or proceeding in its
own name as Trustee  hereunder and shall have offered to the Trustee such reasonable  indemnity as it may require against the costs and
expenses and  liabilities  to be incurred  therein or thereby,  and  (iii) the  Trustee,  for 60 days after its receipt of such notice,
request and offer of indemnity, shall have neglected or refused to institute any such action, suit or proceeding.

         (d)      No one or more  Certificateholders  shall have any right by virtue of any  provision of this  Agreement to affect the
rights of any other  Certificateholders  or to obtain or seek to obtain priority or preference  over any other such  Certificateholder,
or to enforce any right under this  Agreement,  except in the manner herein  provided and for the equal,  ratable and common benefit of
all  Certificateholders.  For the protection and enforcement of the provisions of this Section 11.04,  each and every Certificateholder
and the Trustee shall be entitled to such relief as can be given either at law or in equity.

         Section 11.05.    Acts of Certificateholders.

         (a)      Any request, demand, authorization,  direction, notice, consent, waiver or other action provided by this Agreement to
be given or taken by  Certificateholders  may be embodied in and evidenced by one or more  instruments of  substantially  similar tenor
signed by such  Certificateholders  in person or by an agent duly appointed in writing.  Except as herein otherwise expressly provided,
such action  shall become  effective  when such  instrument  or  instruments  are  delivered to the Trustee and,  where it is expressly
required,  to the Depositor.  Proof of execution of any such  instrument or of a writing  appointing any such agent shall be sufficient
for any purpose of this  Agreement and  conclusive in favor of the Trustee and the  Depositor,  if made in the manner  provided in this
Section 11.05.

         (b)      The fact and date of the execution by any Person of any such  instrument or writing may be proved by the affidavit of
a witness of such  execution or by a  certificate  of a notary public or other officer  authorized  by law to take  acknowledgments  of
deeds,  certifying  that the  individual  signing such  instrument or writing  acknowledged  to him the execution  thereof.  Where such
execution is by a signer acting in a capacity  other than his or her individual  capacity,  such  certificate  or affidavit  shall also
constitute  sufficient  proof of his or her  authority.  The fact and date of the execution of any such  instrument or writing,  or the
authority of the individual executing the same, may also be proved in any other manner which the Trustee deems sufficient.

         (c)      The  ownership of  Certificates  (notwithstanding  any notation of ownership or other  writing on such  Certificates,
except an endorsement  in accordance  with  Section 5.02  made on a Certificate  presented in accordance  with  Section 5.04)  shall be
proved by the Certificate  Register,  and none of the Trustee, the Depositor,  the Servicer nor any successor to any such parties shall
be affected by any notice to the contrary.

         (d)      Any  request,  demand,  authorization,  direction,  notice,  consent,  waiver or other  action  of the  holder of any
Certificate  shall bind every future holder of the same  Certificate and the holder of every  Certificate  issued upon the registration
of transfer or exchange  thereof,  if applicable,  or in lieu thereof with respect to anything done,  omitted or suffered to be done by
the Trustee,  the  Depositor,  the Servicer or any  successor  to any such party in reliance  thereon,  whether or not notation of such
action is made upon such Certificates.

         (e)      In  determining  whether the Holders of the requisite  percentage of  Certificates  evidencing  Fractional  Undivided
Interests have given any request,  demand,  authorization,  direction,  notice, consent or waiver hereunder,  Certificates owned by the
Trustee,  the Depositor,  the Servicer or any Affiliate thereof shall be disregarded,  except as otherwise provided in Section 11.02(b)
and except that,  in  determining  whether the Trustee  shall be protected in relying  upon any such  request,  demand,  authorization,
direction,  notice,  consent or waiver,  only  Certificates  which a Responsible  Officer of the Trustee  actually knows to be so owned
shall be so  disregarded.  Certificates  which have been  pledged in good faith to the  Trustee,  the  Depositor,  the  Servicer or any
Affiliate  thereof may be regarded as outstanding if the pledgor  establishes to the satisfaction of the Trustee the pledgor's right to
act with respect to such Certificates and that the pledgor is not an Affiliate of the Trustee, the Depositor,  or the Servicer,  as the
case may be.

         Section 11.06.    Governing Law. THIS  AGREEMENT AND THE  CERTIFICATES  SHALL BE CONSTRUED IN ACCORDANCE  WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT  REFERENCE TO ITS CONFLICT OF LAWS RULES (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL  OBLIGATIONS LAW,
WHICH THE PARTIES HERETO  EXPRESSLY RELY UPON IN THE CHOICE OF SUCH LAW AS THE GOVERNING LAW  HEREUNDER)  AND THE  OBLIGATIONS,  RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

         Section 11.07.    Notices.  All demands and notices  hereunder shall be in writing and shall be deemed given when delivered at
(including delivery by facsimile) or mailed by registered mail, return receipt requested,  postage prepaid, or by recognized  overnight
courier,  to (i) in the case of the Depositor,  383 Madison  Avenue,  New York, New York 10179,  Attention:  Vice  President-Servicing,
telecopier  number:  (212)  272-5591,  or to such other address as may  hereafter be furnished to the other parties  hereto in writing;
(ii) in the case of the Trustee,  at its  Corporate  Trust  Office,  or such other  address as may  hereafter be furnished to the other
parties hereto in writing;  (iii) in the case of the Company, 383 Madison Avenue, New York, New York 10179,  Attention:  Vice President
- Servicing,  telecopier  number:  (212)  272-5591,  or to such other address as may hereafter be furnished to the other parties hereto
in writing;  (iv) in the case of the  Servicer,  2780 Lake Vista Drive,  Lewisville,  Texas  75067,  Attention:  Bear Stearns  Mortgage
Funding 2007-AR4,  telecopier number:  (214) 626-3751,  or such other address as may hereafter be furnished to the other parties hereto
in writing;  (v) in the case of the Rating Agencies,  Moody's Investors  Service,  Inc., 99 Church Street, New York, New York 10007 and
Standard & Poor's Ratings Services,  a division of The McGraw-Hill  Companies,  Inc., 55 Water Street, New York, New York 10041 or such
other address or telecopy  number as may be furnished to the other parties  hereto in writing.  Any notice  delivered to the Depositor,
the Servicer or the Trustee under this Agreement  shall be effective only upon receipt.  Any notice  required or permitted to be mailed
to a  Certificateholder,  unless otherwise provided herein, shall be given by first-class mail, postage prepaid, at the address of such
Certificateholder  as shown in the  Certificate  Register.  Any notice so mailed within the time  prescribed in this Agreement shall be
conclusively presumed to have been duly given when mailed, whether or not the Certificateholder receives such notice.

         Section 11.08.    Severability  of Provisions.  If any one or more of the covenants,  agreements,  provisions or terms of this
Agreement  shall be for any reason  whatsoever  held  invalid,  then such  covenants,  agreements,  provisions or terms shall be deemed
severed from the remaining  covenants,  agreements,  provisions  or terms of this  Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Certificates or the rights of the holders thereof.

         Section 11.09.    Successors and Assigns.  The provisions of this Agreement  shall be binding upon and inure to the benefit of
the respective successors and assigns of the parties hereto.

         Section 11.10.    Article and  Section Headings.  The article and section  headings  herein are for  convenience  of reference
only, and shall not limit or otherwise affect the meaning hereof.

         Section 11.11.    Counterparts.  This  Agreement  may be executed in two or more  counterparts  each of which when so executed
and delivered shall be an original but all of which together shall constitute one and the same instrument.

         Section 11.12.    Notice to Rating  Agencies.  The article and section  headings herein are for convenience of reference only,
and shall not limited or otherwise  affect the meaning  hereof.  The Trustee shall  promptly  provide notice to each Rating Agency with
respect to each of the following of which a Responsible Officer of the Trustee has actual knowledge:

         1.       Any material change or amendment to this Agreement;

         2.       The occurrence of any Event of Default that has not been cured;

         3.       The resignation or termination of the Servicer or the Trustee;

         4.       The repurchase or substitution of any Mortgage Loans;

         5.       The final payment to Certificateholders; and

         6.       Any change in the location of the Custodial Account or the Distribution Account.

         Section 11.13.    Use of Subservicers and Subcontractors.

         (a)      The Servicer shall not hire or otherwise  utilize the services of any  Subservicer to fulfill any of the  obligations
of the Servicer as servicer  under this  Agreement  unless the Servicer  complies with the provisions of paragraph (b) of this Section.
The Servicer shall not hire or otherwise  utilize the services of any  Subcontractor,  and shall not permit any  Subservicer to hire or
otherwise  utilize the  services  of any  Subcontractor,  to fulfill  any of the  obligations  of the  Servicer as servicer  under this
Agreement unless the Servicer complies with the provisions of paragraph (d) of this Section.

         (b)      The  Servicer  shall  cause any  Subservicer  used by the  Servicer  (or by any  Subservicer)  for the benefit of the
Depositor to comply with the  provisions  of this  Section and with  Sections  3.16 and 3.17 to the same extent as if such  Subservicer
were the Depositor.  The Servicer shall be responsible  for obtaining from each  Subservicer and delivering to the Depositor any Annual
Statement of  Compliance  required to be delivered by such  Subservicer  under  Section  3.16(a),  any  Assessment  of  Compliance  and
Attestation  Report  required to be delivered  by such  Subservicer  under  Section 3.17 and any Annual  Certification  required  under
Section 3.16(b) as and when required to be delivered.

         (c)      The Servicer  shall  promptly upon request  provide to the Depositor  (or any designee of the  Depositor,  such as an
administrator)  a  written  description  (in form and  substance  satisfactory  to the  Depositor)  of the  role and  function  of each
Subcontractor  utilized by the Servicer or any  Subservicer,  specifying  (i) the identity of each such  Subcontractor,  (ii) which (if
any) of such  Subcontractors are "participating in the servicing  function" within the meaning of Item 1122 of Regulation AB, and (iii)
which  elements of the Servicing  Criteria will be addressed in  assessments of compliance  provided by each  Subcontractor  identified
pursuant to clause (ii) of this paragraph.

         (d)      As a condition to the utilization of any Subcontractor  determined to be  "participating  in the servicing  function"
within the meaning of Item 1122 of  Regulation  AB, the  Servicer  shall cause any such  Subcontractor  used by the Servicer (or by any
Subservicer)  for the  benefit  of the  Depositor  to  comply  with the  provisions  of  Sections  3.01 to the same  extent  as if such
Subcontractor  were the Servicer.  The Servicer  shall be  responsible  for obtaining  from each  Subcontractor  and  delivering to the
Depositor any Assessment of Compliance and Attestation Report and other  certificates  required to be delivered by such Subservicer and
such Subcontractor under Section 3.17, in each case as and when required to be delivered.




--------------------------------------------------------------------------------




         IN WITNESS  WHEREOF,  the  Depositor,  the Trustee,  the  Servicer,  the Sponsor and the Company have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the day and year first above written.

                                                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC., as Depositor


                                                              By: /s/ Baron Silverstein                   
                                                                  Name:  Baron Silverstein
                                                                  Title: Senior Managing Director


                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee


                                                              By: /s/ Stacey Taylor                       
                                                                  Name: Stacey Taylor
                                                                  Title: Vice President

                                                              EMC MORTGAGE CORPORATION, as Servicer and Company


                                                              By: /s/ Debbie Pratt                        
                                                                  Name: Debbie Pratt
                                                                  Title: Senior Vice President


Accepted and Agreed as to
Sections 2.01, 2.02, 2.03, 2.04, 2.07 and 9.09(c)
in its capacity as Sponsor


EMC MORTGAGE CORPORATION


By:  /s/ Jacqueline Oliver             
     Name: Jacqueline Oliver
     Title: Senior Vice President




--------------------------------------------------------------------------------




STATE OF NEW YORK             )
                              ) ss.:
COUNTY OF NEW YORK            )

         On the 30th day of April,  2007  before me, a notary  public in and for said State,  personally  appeared  Baron  Silverstein,
known to me to be a Senior  Managing  Director of Structured  Asset Mortgage  Investments II Inc.,  the  corporation  that executed the
within  instrument,  and also known to me to be the person who executed it on behalf of said  corporation,  and acknowledged to me that
such corporation executed the within instrument.

         IN WITNESS  WHEREOF,  I have  hereunto  set my hand and affixed my official  seal the day and year in this  certificate  first
above written.


                                                        /s/ Ravind Karamsingh       
                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF MARYLAND             )
                              ) ss.:
COUNTY OF HOWARD              )


         On the 30th day of April, 2007 before me, a notary public in and for said State,  personally appeared Stacey Taylor,  known to
me to be a Vice President of Wells Fargo Bank,  National  Association,  the entity that executed the within instrument,  and also known
to me to be the  person  who  executed  it on behalf of said  entity,  and  acknowledged  to me that such  entity  executed  the within
instrument.

         IN WITNESS  WHEREOF,  I have  hereunto  set my hand and affixed my official  seal the day and year in this  certificate  first
above written.


                                                    /s/ Graham M. Oglesby          
                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS                )
                              ) ss.:
COUNTY OF DALLAS              )

         On the 30th day of April 2007 before me, a notary public in and for said State,  personally  appeared  Debbie Pratt,  known to
me to be Senior Vice President of EMC Mortgage Corporation,  the corporation that executed the within instrument,  and also known to me
to be the person who  executed it on behalf of said  corporation,  and  acknowledged  to me that such  corporation  executed the within
instrument.

         IN WITNESS  WHEREOF,  I have  hereunto  set my hand and affixed my official  seal the day and year in this  certificate  first
above written.


                                                  /s/ Kay J. Ottinger             
                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS                )
                              ) ss.:
COUNTY OF DALLAS              )

         On the 30thof April, 2007 before me, a notary public in and for said State,  personally appeared  Jacqueline Oliver,  known to
me to be Senior Vice President of EMC Mortgage Corporation,  the corporation that executed the within instrument,  and also known to me
to be the person who  executed it on behalf of said  corporation,  and  acknowledged  to me that such  corporation  executed the within
instrument.

         IN WITNESS  WHEREOF,  I have  hereunto  set my hand and affixed my official  seal the day and year in this  certificate  first
above written.


                                                  /s/ Kay J. Ottinger             
                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------






                                                                                                                        EXHIBIT A-1

                     FORM OF [UNDERLYING] CLASS [I][II]-A-[1][2][A][B][3] CERTIFICATE

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE DECREASED BY THE  PRINCIPAL
PAYMENTS  HEREON AND  REALIZED  LOSSES  ALLOCATED  HERETO  AND  INCREASED  TO THE  EXTENT OF NET  DEFERRED
INTEREST  ALLOCATED HERETO AS SET FORTH IN THE AGREEMENT.  ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF
THE  CERTIFICATES,  THE  CURRENT  PRINCIPAL  AMOUNT  OF  THIS  CERTIFICATE  WILL  BE  DIFFERENT  FROM  THE
DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS  CERTIFICATE MAY ASCERTAIN ITS CURRENT  PRINCIPAL AMOUNT
BY INQUIRY OF THE TRUSTEE NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST  COMPANY TO THE TRUSTEE OR ITS AGENT FOR  REGISTRATION  OF  TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF [CEDE & CO.][WELLS FARGO BANK,  NATIONAL  ASSOCIATION,  AS
GRANTOR TRUSTEE] OR SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY TRUST
COMPANY  AND ANY  PAYMENT IS MADE TO [CEDE &  CO.][WELLS  FARGO  BANK,  NATIONAL  ASSOCIATION,  AS GRANTOR
TRUSTEE],  ANY  TRANSFER,  PLEDGE  OR OTHER  USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL  SINCE THE REGISTERED  OWNER HEREOF,  [CEDE & CO.][WELLS  FARGO BANK,  NATIONAL  ASSOCIATION,  AS
GRANTOR TRUSTEE], HAS AN INTEREST HEREIN.


Certificate No. 1                             Variable Pass-Through Rate



[Underlying] Class [I][II]-A-[1][2][A][B][3]
[Super] Senior [Support]


Date of Pooling and Servicing Agreement and   Aggregate Initial Current Principal Amount
Cut-off Date:                                 of this Certificate as of the Cut-off Date:
April 1, 2007                                 $___________


                                              Initial Current Principal Amount of this
First Distribution Date:                      Certificate as of the Cut-off Date:
May 25, 2007                                  $____________


Servicer:                                     CUSIP: _____________
EMC Mortgage Corporation


Assumed Final Distribution Date:
[April 25, 2037][June 25, 2037]


                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR4
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR4

         evidencing  a  fractional  undivided  interest  in the  distributions  allocable  to the
         [Underlying] Class  [I][II]-A-[1][2][A][B][3]  Certificates with respect to a Trust Fund
         consisting  primarily of a pool of adjustable  interest  rate mortgage  loans secured by
         first liens on one- to four-family  residential  properties  (the "Mortgage  Loans") and
         sold by Structured Asset Mortgage Investments II Inc.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or an interest in Structured  Asset Mortgage  Investments II Inc.  ("SAMI II"),
the Servicer or the Trustee  referred to below or any of their  affiliates  or any other  person.  Neither
this Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any  governmental  entity
or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI
II, the Servicer or any of their  affiliates  will have any obligation  with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

                  This  certifies that [Cede & Co.][Wells  Fargo Bank,  National  Association,  as Grantor
Trustee] is the registered owner of the Fractional  Undivided  Interest evidenced hereby in the beneficial
ownership  interest of  Certificates  of the same Class as this  Certificate in a trust (the "Trust Fund")
primarily  consisting of the Mortgage  Loans sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage
Corporation  ("EMC") to SAMI II. EMC will act as servicer of the  Mortgage  Loans (the  "Servicer,"  which
term includes any successors  thereto under the Agreement  referred to below).  The Trust Fund was created
pursuant  to the  Pooling and  Servicing  Agreement  dated as of the  Cut-off  Date  specified  above (the
"Agreement"),  among SAMI II, as depositor (the "Seller"), EMC and Wells Fargo Bank, National Association,
as  trustee  (the  "Trustee"),  a summary of certain  of the  pertinent  provisions  of which is set forth
hereafter.  To the  extent not  defined  herein,  capitalized  terms used  herein  shall have the  meaning
ascribed  to them in the  Agreement.  This  Certificate  is issued  under  and is  subject  to the  terms,
provisions and conditions of the Agreement,  to which  Agreement the Holder of this  Certificate by virtue
of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from the Closing  Date) to and  including  the day prior to the current  Distribution  Date on the Current
Principal  Amount hereof at a per annum rate equal to the  Pass-Through  Rate set forth in the  Agreement.
The Trustee will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day,
the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),   commencing  on  the  first
Distribution  Date  specified  above,  to the Person in whose name this  Certificate  is registered at the
close of  business on the [last  Business  Day of the  calendar  month  preceding  the month in which such
Distribution Date  occurs][Business  Day prior to the related  Distribution  Date], an amount equal to the
product of the Fractional  Undivided  Interest  evidenced by this Certificate and the amount (of interest,
if any) required to be distributed to the Holders of Certificates  of the same Class as this  Certificate.
The Assumed Final  Distribution  Date is the Distribution Date in the month following the latest scheduled
maturity  date of any  Mortgage  Loan and is not  likely  to be the date on which  the  Current  Principal
Amount of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by the Trustee of the pendency of such  distribution  and only upon  presentation and surrender
of this  Certificate  at the office or agency  appointed by the Trustee for that purpose and designated in
such notice.  The initial Current  Principal  Amount of this  Certificate is set forth above.  The Current
Principal Amount hereof will be reduced to the extent of  distributions  allocable to principal hereon and
Realized Losses  allocated hereto and will be increased to the extent of Net Deferred  Interest  allocated
thereto, in each case, as set forth in the Agreement.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely  to  the  Trust  Fund  for  payment   hereunder   and  that  the  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the  rights  of the  Certificateholders  under the  Agreement  from  time to time by the  Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder's  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Servicer,  the  Trustee or any such agent  shall be  affected by
notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the  Cut-off
Date Balance of such Mortgage Loans or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to
the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has
been lost or that a  substantial  risk  exists that such REMIC  status  will be lost for the  then-current
taxable  year.  The exercise of such right will effect the early  retirement  of the  Certificates.  In no
event,  however,  will the Trust Fund created by the Agreement  continue beyond the expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: April 30, 2007                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the [Underlying] Class  [I][II]-A-[1][2][A][B][3]  Certificates  referred
to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                        DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-2

                                                [RESERVED]








--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-3

                        FORM OF CLASS I-B-[1][2][3][4][5][6][7][8][9] CERTIFICATE

                  THIS  CERTIFICATE  IS  SUBORDINATED  IN RIGHT OF PAYMENT  TO THE CLASS I-A  CERTIFICATES
[AND CLASS [I]-B-[1][2][3][4][5][6][7][8] CERTIFICATES] AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE DECREASED BY THE  PRINCIPAL
PAYMENTS  HEREON AND  REALIZED  LOSSES  ALLOCATED  HERETO  AND  INCREASED  TO THE  EXTENT OF NET  DEFERRED
INTEREST  ALLOCATED HERETO AS SET FORTH IN THE AGREEMENT.  ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF
THE  CERTIFICATES,  THE  CURRENT  PRINCIPAL  AMOUNT  OF  THIS  CERTIFICATE  WILL  BE  DIFFERENT  FROM  THE
DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS  CERTIFICATE MAY ASCERTAIN ITS CURRENT  PRINCIPAL AMOUNT
BY INQUIRY OF THE TRUSTEE NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST  COMPANY TO THE TRUSTEE OR ITS AGENT FOR  REGISTRATION  OF  TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY
CERTIFICATE  ISSUED  IS  REGISTERED  IN THE  NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS  REQUESTED  BY AN
AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO CEDE & CO.,  ANY
TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR VALUE OR  OTHERWISE  BY OR TO ANY PERSON IS  WRONGFUL  SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

                  EACH  BENEFICIAL  OWNER OF A CLASS  I-B-[1][2][3][4][5][6][7][8][9]  CERTIFICATE  OR ANY
INTEREST  THEREIN SHALL BE DEEMED TO HAVE  REPRESENTED,  BY VIRTUE OF ITS  ACQUISITION  OR HOLDING OF THAT
CERTIFICATE  OR  INTEREST  THEREIN,  THAT  EITHER  (I) SUCH  CERTIFICATE  IS RATED AT LEAST  "BBB-" OR ITS
EQUIVALENT BY FITCH,  INC.,  S&P,  MOODY'S,  DBRS LIMITED OR DBRS,  INC., (II) IT IS NOT A PLAN SUBJECT TO
TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME SECURITY ACT OF 1974, AS AMENDED,  OR SECTION 4975 OF THE CODE
(EACH A "PLAN") OR INVESTING WITH "PLAN ASSETS" OF ANY PLAN OR (III) (1) IT IS AN INSURANCE  COMPANY,  (2)
THE SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE CERTIFICATE OR INTEREST  THEREIN IS AN "INSURANCE  COMPANY
GENERAL  ACCOUNT,"  AS SUCH TERM IS DEFINED  IN U.S.  DEPARTMENT  OF LABOR  PROHIBITED  TRANSACTION  CLASS
EXEMPTION ("PTCE") 95-60, AND (3) THE CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.


Certificate No. 1                             Variable Pass-Through Rate


Class I-B-[1][2][3][4][5][6][7][8][9]
Subordinate


Date of Pooling and Servicing Agreement and   Aggregate Initial Current Principal Amount
Cut-off Date:                                 of this Certificate as of the Cut-off Date:
April 1, 2007                                 $______________


                                              Initial Current Principal Amount of this
First Distribution Date:                      Certificate as of the Cut-off Date:
May 25, 2007                                  $_____________


Servicer:                                     CUSIP: ___________
EMC Mortgage Corporation


Assumed Final Distribution Date:
April 25, 2037


                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR4
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         I-B-[1][2][3][4][5][6][7][8][9]  Certificates  with  respect to a Trust Fund  consisting
         primarily of a pool of adjustable  interest  rate mortgage  loans secured by first liens
         on one- to  four-family  residential  properties  (the  "Mortgage  Loans")  and  sold by
         Structured Asset Mortgage Investments II Inc.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or an interest in Structured  Asset Mortgage  Investments II Inc.  ("SAMI II"),
the Servicer or the Trustee  referred to below or any of their  affiliates  or any other  person.  Neither
this Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any  governmental  entity
or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI
II, the Servicer or any of their  affiliates  will have any obligation  with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced hereby in the beneficial  ownership interest of Certificates of the same Class as this
Certificate  in a trust (the "Trust Fund")  primarily  consisting  of the Mortgage  Loans sold by SAMI II.
The Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC will act as servicer of
the Mortgage  Loans (the  "Servicer,"  which term  includes any  successors  thereto  under the  Agreement
referred to below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement dated as
of the Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  EMC
and Wells  Fargo Bank,  National  Association,  as trustee  (the  "Trustee"),  a summary of certain of the
pertinent  provisions  of which is set forth  hereafter.  To the extent not  defined  herein,  capitalized
terms used herein shall have the meaning  ascribed to them in the  Agreement.  This  Certificate is issued
under and is subject to the terms,  provisions  and conditions of the  Agreement,  to which  Agreement the
Holder of this Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from the Closing  Date) to and  including  the day prior to the current  Distribution  Date on the Current
Principal  Amount hereof at a per annum rate equal to the  Pass-Through  Rate set forth in the  Agreement.
The Trustee will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day,
the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),   commencing  on  the  first
Distribution  Date  specified  above,  to the Person in whose name this  Certificate  is registered at the
close of business on the  Business  Day prior to the related  Distribution  Date,  an amount  equal to the
product of the Fractional  Undivided  Interest evidenced by this Certificate and the amount required to be
distributed  to the Holders of  Certificates  of the same Class as this  Certificate.  The  Assumed  Final
Distribution  Date is the Distribution  Date in the month following the latest scheduled  maturity date of
any  Mortgage  Loan and is not likely to be the date on which the Current  Principal  Amount of this Class
of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by the Trustee of the pendency of such  distribution  and only upon  presentation and surrender
of this  Certificate  at the office or agency  appointed by the Trustee for that purpose and designated in
such notice.  The initial Current  Principal  Amount of this  Certificate is set forth above.  The Current
Principal Amount hereof will be reduced to the extent of  distributions  allocable to principal hereon and
Realized Losses  allocated hereto and will be increased to the extent of Net Deferred  Interest  allocated
thereto, in each case, as set forth in the Agreement.

                  Each  beneficial  owner of a Class  I-B-[1][2][3][4][5][6][7][8][9]  Certificate  or any
interest  therein shall be deemed to have  represented,  by virtue of its  acquisition  or holding of that
Certificate  or  interest  therein,  that  either  (i) such  Certificate  is rated at least  "BBB-" or its
equivalent by Fitch, Inc., S&P,  Moody's, DBRS Limited or DBRS, Inc., (ii) it is not a plan subject to
Title I of the Employee  Retirement  Security  Investment Act of 1974, as amended,  or Section 4975 of the
Code (each, a "Plan") or investing with "plan assets" of any Plan, or (iii)(1) it is an insurance company,
(2) the source of funds  used to acquire or hold the  Certificate  or  interest  therein is an  "insurance
company general account," as such term is defined in U.S. Department of Labor Prohibited Transaction Class
Exemption ("PTCE") 95-60, and (3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely  to  the  Trust  Fund  for  payment   hereunder   and  that  the  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the  rights  of the  Certificateholders  under the  Agreement  from  time to time by the  Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder's  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Trustee or any such  agent  shall be  affected  by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the  Cut-off
Date Balance of such Mortgage Loans or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to
the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has
been lost or that a  substantial  risk  exists that such REMIC  status  will be lost for the  then-current
taxable  year.  The exercise of such right will effect the early  retirement  of the  Certificates.  In no
event,  however,  will the Trust Fund created by the Agreement  continue beyond the expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: April 30, 2007                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class  I-B-[1][2][3][4][5][6][7][8][9]  Certificates  referred  to in
the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                        DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-4

                              FORM OF CLASS II-B-[1][2][3][4][5] CERTIFICATE

                  THIS  CERTIFICATE  IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS II-A  CERTIFICATES
[AND CLASS II-B-[1][2][3][4] CERTIFICATES] AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE DECREASED BY THE  PRINCIPAL
PAYMENTS  HEREON AND  REALIZED  LOSSES  ALLOCATED  HERETO  AND  INCREASED  TO THE  EXTENT OF NET  DEFERRED
INTEREST  ALLOCATED HERETO AS SET FORTH IN THE AGREEMENT.  ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF
THE  CERTIFICATES,  THE  CURRENT  PRINCIPAL  AMOUNT  OF  THIS  CERTIFICATE  WILL  BE  DIFFERENT  FROM  THE
DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS  CERTIFICATE MAY ASCERTAIN ITS CURRENT  PRINCIPAL AMOUNT
BY INQUIRY OF THE TRUSTEE NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST  COMPANY TO THE TRUSTEE OR ITS AGENT FOR  REGISTRATION  OF  TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY
CERTIFICATE  ISSUED  IS  REGISTERED  IN THE  NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS  REQUESTED  BY AN
AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO CEDE & CO.,  ANY
TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR VALUE OR  OTHERWISE  BY OR TO ANY PERSON IS  WRONGFUL  SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

                  EACH  BENEFICIAL  OWNER  OF A CLASS  II-B-[1][2][3][4][5]  CERTIFICATE  OR ANY  INTEREST
THEREIN SHALL BE DEEMED TO HAVE  REPRESENTED,  BY VIRTUE OF ITS ACQUISITION OR HOLDING OF THAT CERTIFICATE
OR INTEREST  THEREIN,  THAT EITHER (I) SUCH  CERTIFICATE  IS RATED AT LEAST  "BBB-" OR ITS  EQUIVALENT  BY
FITCH,  INC., S&P,  MOODY'S,  DBRS LIMITED OR DBRS,  INC., (II) IT IS NOT A PLAN SUBJECT TO TITLE I OF THE
EMPLOYEE  RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED,  OR SECTION 4975 OF THE CODE (EACH A "PLAN")
OR INVESTING  WITH "PLAN  ASSETS" OF ANY PLAN OR (III) (1) IT IS AN INSURANCE  COMPANY,  (2) THE SOURCE OF
FUNDS USED TO ACQUIRE OR HOLD THE  CERTIFICATE  OR  INTEREST  THEREIN  IS AN  "INSURANCE  COMPANY  GENERAL
ACCOUNT," AS SUCH TERM IS DEFINED IN U.S.  DEPARTMENT  OF LABOR  PROHIBITED  TRANSACTION  CLASS  EXEMPTION
("PTCE") 95-60, AND (3) THE CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.


Certificate No. 1                             Variable Pass-Through Rate


Class II-B-[1][2][3][4][5] Subordinate


Date of Pooling and Servicing Agreement and   Aggregate Initial Current Principal Amount
Cut-off Date:                                 of this Certificate as of the Cut-off Date:
April 1, 2007                                 $______________


                                              Initial Current Principal Amount of this
First Distribution Date:                      Certificate as of the Cut-off Date:
May 25, 2007                                  $_____________


Servicer:                                     CUSIP: ___________
EMC Mortgage Corporation


Assumed Final Distribution Date:
June 25, 2037


                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR4
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         II-B-[1][2][3][4][5]  Certificates with respect to a Trust Fund consisting  primarily of
         a pool of  adjustable  interest  rate  mortgage  loans secured by first liens on one- to
         four-family  residential  properties (the "Mortgage Loans") and sold by Structured Asset
         Mortgage Investments II Inc.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or an interest in Structured  Asset Mortgage  Investments II Inc.  ("SAMI II"),
the Servicer or the Trustee  referred to below or any of their  affiliates  or any other  person.  Neither
this Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any  governmental  entity
or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI
II, the Servicer or any of their  affiliates  will have any obligation  with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced hereby in the beneficial  ownership interest of Certificates of the same Class as this
Certificate  in a trust (the "Trust Fund")  primarily  consisting  of the Mortgage  Loans sold by SAMI II.
The Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC will act as servicer of
the Mortgage  Loans (the  "Servicer,"  which term  includes any  successors  thereto  under the  Agreement
referred to below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement dated as
of the Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  EMC
and Wells  Fargo Bank,  National  Association,  as trustee  (the  "Trustee"),  a summary of certain of the
pertinent  provisions  of which is set forth  hereafter.  To the extent not  defined  herein,  capitalized
terms used herein shall have the meaning  ascribed to them in the  Agreement.  This  Certificate is issued
under and is subject to the terms,  provisions  and conditions of the  Agreement,  to which  Agreement the
Holder of this Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from the Closing  Date) to and  including  the day prior to the current  Distribution  Date on the Current
Principal  Amount hereof at a per annum rate equal to the  Pass-Through  Rate set forth in the  Agreement.
The Trustee will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day,
the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),   commencing  on  the  first
Distribution  Date  specified  above,  to the Person in whose name this  Certificate  is registered at the
close of business on the  Business  Day prior to the related  Distribution  Date,  an amount  equal to the
product of the Fractional  Undivided  Interest evidenced by this Certificate and the amount required to be
distributed  to the Holders of  Certificates  of the same Class as this  Certificate.  The  Assumed  Final
Distribution  Date is the Distribution  Date in the month following the latest scheduled  maturity date of
any  Mortgage  Loan and is not likely to be the date on which the Current  Principal  Amount of this Class
of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by the Trustee of the pendency of such  distribution  and only upon  presentation and surrender
of this  Certificate  at the office or agency  appointed by the Trustee for that purpose and designated in
such notice.  The initial Current  Principal  Amount of this  Certificate is set forth above.  The Current
Principal Amount hereof will be reduced to the extent of  distributions  allocable to principal hereon and
Realized Losses  allocated hereto and will be increased to the extent of Net Deferred  Interest  allocated
thereto, in each case, as set forth in the Agreement.

                  Each  beneficial  owner  of a Class  II-B-[1][2][3][4][5]  Certificate  or any  interest
therein shall be deemed to have  represented,  by virtue of its acquisition or holding of that Certificate
or interest therein, that either (i) such Certificate is rated at least "BBB-" or its equivalent by Fitch,
Inc.,  S&P,  Moody's,  DBRS  Limited  or DBRS,  Inc,  (ii) it is not a plan  subject to Title I of the
Employee  Retirement  Security  Investment  Act of 1974, as amended,  or Section 4975 of the Code (each, a
"Plan") or  investing  with "plan  assets" of any Plan,  or (iii)(1) it is an insurance  company,  (2) the
source of funds used to acquire or hold the  Certificate  or  interest  therein is an  "insurance  company
general  account,"  as such term is defined  in U.S.  Department  of Labor  Prohibited  Transaction  Class
Exemption ("PTCE") 95-60, and (3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely  to  the  Trust  Fund  for  payment   hereunder   and  that  the  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the  rights  of the  Certificateholders  under the  Agreement  from  time to time by the  Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder's  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Trustee or any such  agent  shall be  affected  by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the  Cut-off
Date Balance of such Mortgage Loans or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to
the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has
been lost or that a  substantial  risk  exists that such REMIC  status  will be lost for the  then-current
taxable  year.  The exercise of such right will effect the early  retirement  of the  Certificates.  In no
event,  however,  will the Trust Fund created by the Agreement  continue beyond the expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: April 30, 2007                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the  Class  II-B-[1][2][3][4][5]  Certificates  referred  to  in  the
within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                        DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-5

                                     FORM OF CLASS II-B-6 CERTIFICATE

                  THIS  CERTIFICATE IS SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS II-A,  CLASS II-B-1,
CLASS II-B-2,  CLASS II-B-3,  CLASS II-B-4 AND CLASS II-B-5 CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS
DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE DECREASED BY THE  PRINCIPAL
PAYMENTS  HEREON AND  REALIZED  LOSSES  ALLOCATED  HERETO  AND  INCREASED  TO THE  EXTENT OF NET  DEFERRED
INTEREST  ALLOCATED HERETO AS SET FORTH IN THE AGREEMENT.  ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF
THE  CERTIFICATES,  THE  CURRENT  PRINCIPAL  AMOUNT  OF  THIS  CERTIFICATE  WILL  BE  DIFFERENT  FROM  THE
DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS  CERTIFICATE MAY ASCERTAIN ITS CURRENT  PRINCIPAL AMOUNT
BY INQUIRY OF THE TRUSTEE NAMED HEREIN.

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT  BY THE  TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM  PROVIDED  IN THE  AGREEMENT  AND (B) THE
RECEIPT BY THE  TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE  TRUSTEE  THAT SUCH  REOFFER,  RESALE,
PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN
ACCORDANCE  WITH  ALL  APPLICABLE   SECURITIES  LAWS  OF  THE  UNITED  STATES  AND  ANY  OTHER  APPLICABLE
JURISDICTION.
                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR  OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE
RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED  ("ERISA"),  AND/OR  SECTION  4975 OF THE  INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN ASSETS" OF A
PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE TRUSTEE WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF
THE TRUSTEE AND THE  SERVICER  AND ON WHICH THEY MAY RELY WHICH IS  SATISFACTORY  TO THE TRUSTEE  THAT THE
PURCHASE OF THIS  CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW, WILL NOT CONSTITUTE OR RESULT IN A
NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER  SECTION 406 OF ERISA OR SECTION  4975 OF THE CODE AND WILL NOT
SUBJECT THE SERVICER OR THE TRUSTEE TO ANY  OBLIGATION  OR LIABILITY  IN ADDITION TO THOSE  UNDERTAKEN  IN
THE AGREEMENT.


Certificate No. 1                             Variable Pass-Through Rate


Class II-B-6 Subordinate


Date of Pooling and Servicing Agreement and   Aggregate Initial Current Principal Amount
Cut-off Date:                                 of this Certificate as of the Cut-off Date:
April 1, 2007                                 ___________


                                              Initial Current Principal Amount of this
First Distribution Date:                      Certificate as of the Cut-off Date:
May 25, 2007                                  ____________


Servicer:                                     CUSIP: ____________
EMC Mortgage Corporation


Assumed Final Distribution Date:
June 25, 2037


                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR4
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         II-B-6  Certificates  with  respect to a Trust Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on one- to  four-family
         residential  properties  (the  "Mortgage  Loans") and sold by Structured  Asset Mortgage
         Investments II Inc.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or an interest in Structured  Asset Mortgage  Investments II Inc.  ("SAMI II"),
the Servicer or the Trustee  referred to below or any of their  affiliates  or any other  person.  Neither
this Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any  governmental  entity
or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI
II, the Servicer or any of their  affiliates  will have any obligation  with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust  Fund")  primarily  consisting of the Mortgage
Loans sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC
will act as servicer of the Mortgage Loans (the  "Servicer,"  which term includes any  successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the "Seller"),  EMC and Wells Fargo Bank, National Association,  as trustee (the "Trustee"), a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from the Closing  Date) to and  including  the day prior to the current  Distribution  Date on the Current
Principal  Amount hereof at a per annum rate equal to the  Pass-Through  Rate set forth in the  Agreement.
The Trustee will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day,
the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),   commencing  on  the  first
Distribution  Date  specified  above,  to the Person in whose name this  Certificate  is registered at the
close of business on the  Business  Day prior to the related  Distribution  Date,  an amount  equal to the
product of the Fractional  Undivided  Interest evidenced by this Certificate and the amount required to be
distributed  to the Holders of  Certificates  of the same Class as this  Certificate.  The  Assumed  Final
Distribution  Date is the Distribution  Date in the month following the latest scheduled  maturity date of
any  Mortgage  Loan and is not likely to be the date on which the Current  Principal  Amount of this Class
of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by the Trustee of the pendency of such  distribution  and only upon  presentation and surrender
of this  Certificate  at the office or agency  appointed by the Trustee for that purpose and designated in
such notice.  The initial Current  Principal  Amount of this  Certificate is set forth above.  The Current
Principal Amount hereof will be reduced to the extent of  distributions  allocable to principal hereon and
Realized Losses  allocated hereto and will be increased to the extent of Net Deferred  Interest  allocated
thereto, in each case, as set forth in the Agreement.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate  is to be made without  registration  or  qualification,  the Trustee  shall  require
receipt of (i) if such  transfer is  purportedly  being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within the meaning of Rule
501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written  certifications from the Holder of
the  Certificate  desiring  to  effect  the  transfer,  and from  such  Holder's  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,  and (ii) if
requested  by the  Trustee,  an Opinion  of  Counsel  satisfactory  to it that such  transfer  may be made
without  such  registration  or  qualification  (which  Opinion of Counsel  shall not be an expense of the
Trust Fund or of the  Seller,  the  Trustee  or the  Servicer  in their  respective  capacities  as such),
together with copies of the written  certification(s) of the Holder of the Certificate  desiring to effect
the transfer  and/or such  Holder's  prospective  transferee  upon which such Opinion of Counsel is based.
None of the  Seller or the  Trustee  is  obligated  to  register  or  qualify  the  Class of  Certificates
specified  on the face  hereof  under the 1933 Act or any other  securities  law or to take any action not
otherwise  required under the Agreement to permit the transfer of such Certificates  without  registration
or  qualification.  Any Holder  desiring  to effect a transfer  of this  Certificate  shall be required to
indemnify the Trustee,  the Seller and the Servicer  against any liability that may result if the transfer
is not so exempt or is not made in accordance with such federal and state laws.

                  No  transfer  of this Class  II-B-6  Certificate  will be made  unless the  Trustee  has
received  either (i) opinion of counsel for the  benefit of the  Trustee and the  Servicer  and which they
may rely which is satisfactory to the Trustee that the purchase of this  certificate is permissible  under
local law, will not constitute or result in a non-exempt  prohibited  transaction under Section 406 of the
Employee  Retirement Income Security Act of 1974, as amended  ("ERISA"),  and Section 4975 of the Internal
Revenue Code,  as amended (the "Code") and will not subject the Servicer or the Trustee to any  obligation
or liability in addition to those  undertaken in the  Agreement or (ii) a  representation  letter  stating
that the  transferee is not  acquiring  directly or  indirectly  by, or on behalf of, an employee  benefit
plan or other retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or Section 4975
of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely  to  the  Trust  Fund  for  payment   hereunder   and  that  the  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the  rights  of the  Certificateholders  under the  Agreement  from  time to time by the  Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder's  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Trustee or any such  agent  shall be  affected  by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the  Cut-off
Date Balance of such Mortgage Loans or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to
the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has
been lost or that a  substantial  risk  exists that such REMIC  status  will be lost for the  then-current
taxable  year.  The exercise of such right will effect the early  retirement  of the  Certificates.  In no
event,  however,  will the Trust Fund created by the Agreement  continue beyond the expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: April 30, 2007                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one of the  Class  II-B-6  Certificates  referred  to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:



Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                        DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-6


                                  FORM OF CLASS [I][II]-B-IO CERTIFICATE


                  THIS   CERTIFICATE  IS   SUBORDINATED  IN  RIGHT  OF  PAYMENT  TO  THE  CLASS  [I][II]-A
CERTIFICATES AND THE CLASS [I][II]-B CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT  BY THE  TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM  PROVIDED  IN THE  AGREEMENT  AND (B) THE
RECEIPT BY THE  TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE  TRUSTEE  THAT SUCH  REOFFER,  RESALE,
PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN
ACCORDANCE  WITH  ALL  APPLICABLE   SECURITIES  LAWS  OF  THE  UNITED  STATES  AND  ANY  OTHER  APPLICABLE
JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR OTHER  RETIREMENT  ARRANGEMENT  (A  "PLAN")  THAT IS  SUBJECT TO TITLE I OF THE
EMPLOYEE  RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED,  AND/OR SECTION 4975 OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED
TRANSFEREE  PROVIDES  THE  TRUSTEE  WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE AND ON WHICH
IT MAY RELY WHICH IS  SATISFACTORY  TO THE TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE  IS  PERMISSIBLE
UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION
406 OF THE EMPLOYEE  RETIREMENT  INCOME SECURITY ACT OF 1974, AS AMENDED,  OR SECTION 4975 OF THE CODE AND
WILL NOT  SUBJECT THE TRUSTEE TO ANY  OBLIGATION  OR  LIABILITY  IN  ADDITION TO THOSE  UNDERTAKEN  IN THE
AGREEMENT.

                                [FOR THE CLASS II-B-IO CERTIFICATES ONLY]

                  [NO  TRANSFER  OF ANY  CLASS II-B-IO  CERTIFICATE  SHALL  BE MADE  UNLESS  THE  PROPOSED
TRANSFEREE  OF  SUCH  CLASS  II-B-IO  CERTIFICATE  PROVIDES  TO THE  TRUSTEE  AND  ANY  PAYING  AGENT  THE
APPROPRIATE TAX CERTIFICATION  FORM (I.E., IRS FORM W-9 OR IRS FORM W-8BEN,  W-8IMY,  W-8EXP OR W-8ECI, AS
APPLICABLE  (OR ANY SUCCESSOR  FORM  THERETO)) AND AGREES TO UPDATE SUCH FORMS (I) UPON  EXPIRATION OF ANY
SUCH FORM,  (II) AS REQUIRED  UNDER THEN  APPLICABLE  U.S.  TREASURY  REGULATIONS  AND (III) PROMPTLY UPON
LEARNING  THAT SUCH FORM HAS BECOME  OBSOLETE OR  INCORRECT,  AS A CONDITION TO SUCH  TRANSFER.  UNDER THE
AGREEMENT,  UPON  RECEIPT  OF ANY SUCH TAX  CERTIFICATION  FORM FROM A  TRANSFEREE  OF ANY  CLASS  II-B-IO
CERTIFICATE,  THE  TRUSTEE  SHALL  FORWARD  SUCH  TAX  CERTIFICATION  FORM  PROVIDED  TO  IT  TO  THE  CAP
COUNTERPARTY.  EACH HOLDER OF A CLASS II-B-IO  CERTIFICATE AND EACH TRANSFEREE  THEREOF SHALL BE DEEMED TO
HAVE CONSENTED TO THE TRUSTEE  FORWARDING TO THE CAP COUNTERPARTY ANY SUCH TAX  CERTIFICATION  FORM IT HAS
PROVIDED AND UPDATED IN ACCORDANCE WITH THESE TRANSFER  RESTRICTIONS.  ANY PURPORTED SALES OR TRANSFERS OF
ANY CLASS  II-B-IO  CERTIFICATE  TO A TRANSFEREE  WHICH DOES NOT COMPLY WITH THESE  REQUIREMENTS  SHALL BE
DEEMED NULL AND VOID UNDER THE AGREEMENT.]


Certificate No. [1][2]                        Variable Pass-Through Rate


Class [I][II]-B-IO Subordinate


Date of Pooling and Servicing Agreement and   Aggregate Initial Notional Amount of this
Cut-off Date:                                 Certificate as of the Cut-off Date:
April 1, 2007                                 $_____________


                                              Initial Notional Amount of this Certificate
First Distribution Date:                      as of the Cut-off Date:
May 25, 2007                                  $______________


Servicer:                                     Percentage Interest of this Certificate:
EMC Mortgage Corporation                      __________%


Assumed Final Distribution Date:              CUSIP: ____________
[April][June] 25, 2037


                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR4
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         [I][II]-B-IO  Certificates  with respect to a Trust Fund consisting  primarily of a pool
         of  adjustable  interest  rate  mortgage  loans  secured  by  first  liens  on  one-  to
         four-family  residential properties and sold by Structured Asset Mortgage Investments II
         Inc.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or an interest in Structured  Asset Mortgage  Investments II Inc.  ("SAMI II"),
the Servicer or the Trustee  referred to below or any of their  affiliates  or any other  person.  Neither
this Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any  governmental  entity
or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI
II, the Servicer,  the Trustee or any of their  affiliates  will have any  obligation  with respect to any
certificate or other obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") to SAMI II. EMC will act as servicer of the  Mortgage  Loans (the  "Servicer,"  which
term includes any successors  thereto under the Agreement  referred to below).  The Trust Fund was created
pursuant  to the  Pooling and  Servicing  Agreement  dated as of the  Cut-off  Date  specified  above (the
"Agreement"),  among SAMI II, as depositor (the "Seller"), EMC and Wells Fargo Bank, National Association,
as  trustee  (the  "Trustee"),  a summary of certain  of the  pertinent  provisions  of which is set forth
hereafter.  To the  extent not  defined  herein,  capitalized  terms used  herein  shall have the  meaning
ascribed  to them in the  Agreement.  This  Certificate  is issued  under  and is  subject  to the  terms,
provisions and conditions of the Agreement,  to which  Agreement the Holder of this  Certificate by virtue
of its acceptance hereof assents and by which such Holder is bound.

                  Interest  on  this  Certificate  will  accrue  during  the  calendar  month  immediately
preceding such  Distribution  Date (as  hereinafter  defined) on the Notional Amount hereof at a per annum
rate equal to the  Pass-Through  Rate as set forth in the  Agreement.  The Trustee will  distribute on the
25th day of each month,  or, if such 25th day is not a Business Day, the  immediately  following  Business
Day (each, a  "Distribution  Date"),  commencing on the first  Distribution  Date specified  above, to the
Person in whose name this  Certificate  is  registered  at the close of business on the Business Day prior
to the related  Distribution  Date, an amount equal to the product of the  Fractional  Undivided  Interest
evidenced by this  Certificate  and the amount of interest  required to be  distributed  to the Holders of
Certificates  of the  same  Class  as  this  Certificate.  The  Assumed  Final  Distribution  Date  is the
Distribution Date in the month following the latest scheduled maturity date of any Mortgage Loan.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by the Trustee of the pendency of such  distribution  and only upon  presentation and surrender
of this  Certificate  at the office or agency  appointed by the Trustee for that purpose and designated in
such notice.  The Class  [I][II]-B-IO  Certificates have no Current Principal Amount. The Initial Notional
Amount of this Certificate is set forth above.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate  is to be made without  registration  or  qualification,  the Trustee  shall  require
receipt of (i) if such  transfer is  purportedly  being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within the meaning of Rule
501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written  certifications from the Holder of
the  Certificate  desiring  to  effect  the  transfer,  and from  such  Holder's  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,  and (ii) if
requested  by the  Trustee,  an Opinion  of  Counsel  satisfactory  to it that such  transfer  may be made
without  such  registration  or  qualification  (which  Opinion of Counsel  shall not be an expense of the
Trust Fund or of the  Seller,  the  Trustee  or the  Servicer  in their  respective  capacities  as such),
together with copies of the written  certification(s) of the Holder of the Certificate  desiring to effect
the transfer  and/or such  Holder's  prospective  transferee  upon which such Opinion of Counsel is based.
Neither  the Seller  nor the  Trustee is  obligated  to  register  or  qualify  the Class of  Certificates
specified  on the face  hereof  under the 1933 Act or any other  securities  law or to take any action not
otherwise  required under the Agreement to permit the transfer of such Certificates  without  registration
or  qualification.  Any Holder  desiring  to effect a transfer  of this  Certificate  shall be required to
indemnify the Trustee,  the Seller and the Servicer  against any liability that may result if the transfer
is not so exempt or is not made in accordance with such federal and state laws.

                  No transfer of this Class  [I][II]-B-IO  Certificate will be made unless the Trustee has
received  either (i) opinion of counsel for the  benefit of the  Trustee and the  Servicer  and which they
may rely which is satisfactory to the Trustee that the purchase of this  certificate is permissible  under
local law, will not constitute or result in a non-exempt  prohibited  transaction under Section 406 of the
Employee  Retirement Income Security Act of 1974, as amended  ("ERISA"),  and Section 4975 of the Internal
Revenue Code,  as amended (the "Code") and will not subject the Servicer or the Trustee to any  obligation
or liability in addition to those  undertaken in the  Agreement or (ii) a  representation  letter  stating
that the  transferee is not  acquiring  directly or  indirectly  by, or on behalf of, an employee  benefit
plan or other retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or Section 4975
of the Code, or by a person using "plan assets" of a Plan.

                                [For the Class II-B-IO Certificates Only]

                  [No  transfer  of any  Class  II-B-IO  Certificate  shall be made  unless  the  proposed
transferee  of  such  Class  II-B-IO  Certificate  provides  to the  Trustee  and  any  paying  agent  the
appropriate tax certification  form (i.e., IRS form w-9 or IRS form W-8BEN,  W-8IMY,  W-8EXP or W-8ECI, as
applicable  (or any successor  form  thereto)) and agrees to update such forms (i) upon  expiration of any
such form,  (ii) as required  under then  applicable  U.S.  Treasury  Regulations  and (iii) promptly upon
learning  that such form has become  obsolete or  incorrect,  as a condition to such  transfer.  Under the
Agreement,  upon  receipt  of any such tax  certification  form from a  transferee  of any  Class  II-B-IO
Certificate,  the  trustee  shall  forward  such  tax  certification  form  provided  to  it  to  the  Cap
Counterparty.  Each holder of a Class II-B-IO  Certificate and each transferee  thereof shall be deemed to
have consented to the Trustee  forwarding to the Cap Counterparty any such tax  certification  form it has
provided and updated in accordance with these transfer  restrictions.  Any purported sales or transfers of
any Class  II-B-IO  Certificate  to a transferee  which does not comply with these  requirements  shall be
deemed null and void under the Agreement.]

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the Trustee nor the  Servicer is liable
to the  Certificateholders  for any amount  payable under this  Certificate or the Agreement or, except as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the  rights  of the  Certificateholders  under the  Agreement  from  time to time by the  Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  is  registrable  with the Trustee upon  surrender of this  Certificate  for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder's  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Servicer,  the  Trustee or any such agent  shall be  affected by
notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the  Cut-off
Date Balance of such Mortgage Loans or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to
the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has
been lost or that a  substantial  risk  exists that such REMIC  status  will be lost for the  then-current
taxable  year.  The exercise of such right will effect the early  retirement  of the  Certificates.  In no
event,  however,  will the Trust Fund created by the Agreement  continue beyond the expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: April 30, 2007                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class [I][II]-B-IO  Certificates  referred to in the within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:



Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed


                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-7

                                       FORM OF CLASS R CERTIFICATE

                  THIS  CERTIFICATE  MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED  STATES PERSON OR A
DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS CERTIFICATE IS A "RESIDUAL  INTEREST"
IN A "REAL  ESTATE  MORTGAGE  INVESTMENT  CONDUIT" AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT  BY THE  TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM  PROVIDED  IN THE  AGREEMENT  AND (B) THE
RECEIPT BY THE  TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE  TRUSTEE  THAT SUCH  REOFFER,  RESALE,
PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN
ACCORDANCE  WITH  ALL  APPLICABLE   SECURITIES  LAWS  OF  THE  UNITED  STATES  AND  ANY  OTHER  APPLICABLE
JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR OTHER  RETIREMENT  ARRANGEMENT  (A  "PLAN")  THAT IS  SUBJECT TO TITLE I OF THE
EMPLOYEE  RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED,  AND/OR SECTION 4975 OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED
TRANSFEREE  PROVIDES  THE  TRUSTEE  WITH AN OPINION  OF COUNSEL  FOR THE  BENEFIT OF THE  TRUSTEE  AND THE
SERVICER  AND ON WHICH  THEY MAY RELY WHICH IS  SATISFACTORY  TO THE  TRUSTEE  THAT THE  PURCHASE  OF THIS
CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW,  WILL  NOT  CONSTITUTE  OR  RESULT  IN A  NON-EXEMPT
PROHIBITED  TRANSACTION  UNDER  SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS
AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE  SERVICER OR THE TRUSTEE TO ANY  OBLIGATION
OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

                  ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE
PROPOSED  TRANSFEREE  PROVIDES  A  TRANSFER  AFFIDAVIT  TO THE  SERVICER  AND THE  TRUSTEE  THAT  (1) SUCH
TRANSFEREE IS NOT (A) THE UNITED STATES,  ANY STATE OR POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF
THE  UNITED  STATES,  OR  ANY  AGENCY  OR   INSTRUMENTALITY  OF  ANY  OF  THE  FOREGOING  (OTHER  THAN  AN
INSTRUMENTALITY  WHICH IS A  CORPORATION  IF ALL OF ITS  ACTIVITIES  ARE  SUBJECT  TO TAX AND  EXCEPT  FOR
FREDDIE  MAC, A MAJORITY OF ITS BOARD OF  DIRECTORS  IS NOT  SELECTED BY SUCH  GOVERNMENTAL  UNIT),  (B) A
FOREIGN  GOVERNMENT,  ANY INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY OR  INSTRUMENTALITY OF EITHER OF THE
FOREGOING,  (C) ANY  ORGANIZATION  (OTHER THAN CERTAIN FARMERS'  COOPERATIVES  DESCRIBED IN SECTION 521 OF
THE CODE)  WHICH IS EXEMPT  FROM THE TAX  IMPOSED BY CHAPTER 1 OF THE CODE  UNLESS  SUCH  ORGANIZATION  IS
SUBJECT TO THE TAX  IMPOSED BY SECTION  511 OF THE CODE  (INCLUDING  THE TAX IMPOSED BY SECTION 511 OF THE
CODE ON UNRELATED  BUSINESS TAXABLE INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN
SECTION  1381(a)(2)(C)  OF THE CODE,  (E) AN ELECTING LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE
(ANY SUCH PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A),  (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO
AS A  "DISQUALIFIED  ORGANIZATION"),  OR (F) AN AGENT OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF
SUCH TRANSFER IS TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE  SATISFIES  CERTAIN
ADDITIONAL  CONDITIONS  RELATING TO THE FINANCIAL  CONDITION OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING
THE  REGISTRATION  IN THE  CERTIFICATE  REGISTER  OR ANY  TRANSFER,  SALE  OR  OTHER  DISPOSITION  OF THIS
CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION
SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND SUCH PERSON SHALL NOT BE DEEMED TO BE A
CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER,  INCLUDING,  BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS
ON THIS CERTIFICATE.


Certificate No. 1                             Percentage Interest: 100%


Class R


Date of Pooling and Servicing Agreement and   Aggregate Initial Current Principal Amount
Cut-off Date:                                 of this Certificate as of the Cut-off Date:
April 1, 2007                                 $_______


                                              Initial Current Principal Amount of this
First Distribution Date:                      Certificate as of the Cut-off Date:
May 25, 2007                                  $_______


Servicer:                                     CUSIP: ___________
EMC Mortgage Corporation


Assumed Final Distribution Date:
June 25, 2037


                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR4
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         R  Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a  pool  of
         adjustable  interest rate mortgage  loans secured by first liens on one- to four- family
         residential  properties  (the  "Mortgage  Loans") and sold by Structured  Asset Mortgage
         Investments II Inc.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or an interest in Structured  Asset Mortgage  Investments II Inc.  ("SAMI II"),
the Servicer or the Trustee  referred to below or any of their  affiliates  or any other  person.  Neither
this Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any  governmental  entity
or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI
II, the Servicer or any of their  affiliates  will have any obligation  with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust  Fund")  primarily  consisting of the Mortgage
Loans sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC
will act as servicer of the Mortgage Loans (the  "Servicer,"  which term includes any  successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the "Seller"),  EMC and Wells Fargo Bank, National Association,  as trustee (the "Trustee"), a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  Each  Holder  of this  Certificate  will be  deemed  to have  agreed  to be bound by the
restrictions  set forth in the  Agreement  to the effect that (i) each  person  holding or  acquiring  any
ownership  interest in this  Certificate must be a United States Person and a Permitted  Transferee,  (ii)
the transfer of any ownership  interest in this  Certificate  will be conditioned upon the delivery to the
Trustee  of,  among  other  things,  an  affidavit  to the effect  that it is a United  States  Person and
Permitted  Transferee,  (iii) any  attempted  or  purported  transfer  of any  ownership  interest in this
Certificate  in violation of such  restrictions  will be absolutely  null and void and will vest no rights
in the  purported  transferee,  and (iv) if any person other than a United  States  Person and a Permitted
Transferee  acquires any ownership  interest in this Certificate in violation of such  restrictions,  then
the  Seller  will  have the  right,  in its sole  discretion  and  without  notice  to the  Holder of this
Certificate,  to sell this Certificate to a purchaser  selected by the Seller,  which purchaser may be the
Seller, or any affiliate of the Seller, on such terms and conditions as the Seller may choose.

                  The Trustee will  distribute on the 25th day of each month,  or, if such 25th day is not
a Business Day, the immediately  following Business Day (each, a "Distribution  Date"),  commencing on the
first  Distribution  Date specified  above, to the Person in whose name this  Certificate is registered at
the close of business on the  Business  Day prior to the related  Distribution  Date,  an amount  equal to
the product of the Fractional  Undivided  Interest  evidenced by this  Certificate and the amount required
to be  distributed  to the  Holders of  Certificates  of the same Class as this  Certificate.  The Assumed
Final  Distribution  Date is the Distribution  Date in the month following the latest  scheduled  maturity
date of any Mortgage Loan and is not likely to be the date on which the Current  Principal  Amount of this
Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by Trustee of the pendency of such  distribution  and only upon  presentation  and surrender of
this  Certificate  at the office or agency  appointed  by the Trustee for that purpose and  designated  in
such notice.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate  is to be made without  registration  or  qualification,  the Trustee  shall  require
receipt of (i) if such  transfer is  purportedly  being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within the meaning of Rule
501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written  certifications from the Holder of
the  Certificate  desiring  to  effect  the  transfer,  and from  such  Holder's  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,  and (ii) if
requested  by the  Trustee,  an Opinion  of  Counsel  satisfactory  to it that such  transfer  may be made
without  such  registration  or  qualification  (which  Opinion of Counsel  shall not be an expense of the
Trust Fund or of the Seller or the Trustee in their respective  capacities as such),  together with copies
of the written  certification(s)  of the Holder of the Certificate  desiring to effect the transfer and/or
such Holder's  prospective  transferee upon which such Opinion of Counsel is based. Neither the Seller nor
the Trustee is  obligated  to register or qualify the Class of  Certificates  specified on the face hereof
under the 1933 Act or any other  securities  law or to take any action not  otherwise  required  under the
Agreement to permit the transfer of such Certificates  without  registration or qualification.  Any Holder
desiring to effect a transfer of this  Certificate  shall be  required  to  indemnify  the Trustee and the
Seller  against  any  liability  that  may  result  if the  transfer  is not so  exempt  or is not made in
accordance with such federal and state laws.

                  No transfer  of this Class R  Certificate  will be made unless the Trustee has  received
either (i) opinion of counsel for the  benefit of the  Trustee  and the  Servicer  and which they may rely
which is  satisfactory  to the Trustee that the purchase of this  certificate is  permissible  under local
law,  will not  constitute  or result in a  non-exempt  prohibited  transaction  under  Section 406 of the
Employee  Retirement Income Security Act of 1974, as amended  ("ERISA"),  and Section 4975 of the Internal
Revenue Code,  as amended (the "Code") and will not subject the Servicer or the Trustee to any  obligation
or liability in addition to those  undertaken in the  Agreement or (ii) a  representation  letter  stating
that the  transferee is not  acquiring  directly or  indirectly  by, or on behalf of, an employee  benefit
plan or other retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or Section 4975
of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely  to  the  Trust  Fund  for  payment   hereunder   and  that  the  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the  rights  of the  Certificateholders  under the  Agreement  from  time to time by the  Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder's  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Trustee or any such  agent  shall be  affected  by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the  Cut-off
Date Balance of such Mortgage Loans or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to
the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has
been lost or that a  substantial  risk  exists that such REMIC  status  will be lost for the  then-current
taxable  year.  The exercise of such right will effect the early  retirement  of the  Certificates.  In no
event,  however,  will the Trust Fund created by the Agreement  continue beyond the expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: April 30, 2007                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class R Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee

                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:



Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                        DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-8

                                      FORM OF CLASS R-X CERTIFICATE

                  THIS  CERTIFICATE  MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED  STATES PERSON OR A
DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS CERTIFICATE IS A "RESIDUAL  INTEREST"
IN A "REAL  ESTATE  MORTGAGE  INVESTMENT  CONDUIT" AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT  BY THE  TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM  PROVIDED  IN THE  AGREEMENT  AND (B) THE
RECEIPT BY THE  TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE  TRUSTEE  THAT SUCH  REOFFER,  RESALE,
PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN
ACCORDANCE  WITH  ALL  APPLICABLE   SECURITIES  LAWS  OF  THE  UNITED  STATES  AND  ANY  OTHER  APPLICABLE
JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR OTHER  RETIREMENT  ARRANGEMENT  (A  "PLAN")  THAT IS  SUBJECT TO TITLE I OF THE
EMPLOYEE  RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED,  AND/OR SECTION 4975 OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED
TRANSFEREE  PROVIDES  THE  TRUSTEE  WITH AN OPINION  OF COUNSEL  FOR THE  BENEFIT OF THE  TRUSTEE  AND THE
SERVICER  AND ON WHICH  THEY MAY RELY WHICH IS  SATISFACTORY  TO THE  TRUSTEE  THAT THE  PURCHASE  OF THIS
CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW,  WILL  NOT  CONSTITUTE  OR  RESULT  IN A  NON-EXEMPT
PROHIBITED  TRANSACTION  UNDER  SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS
AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE  SERVICER OR THE TRUSTEE TO ANY  OBLIGATION
OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

                  ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE
PROPOSED  TRANSFEREE  PROVIDES  A  TRANSFER  AFFIDAVIT  TO THE  SERVICER  AND THE  TRUSTEE  THAT  (1) SUCH
TRANSFEREE IS NOT (A) THE UNITED STATES,  ANY STATE OR POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF
THE  UNITED  STATES,  OR  ANY  AGENCY  OR   INSTRUMENTALITY  OF  ANY  OF  THE  FOREGOING  (OTHER  THAN  AN
INSTRUMENTALITY  WHICH IS A  CORPORATION  IF ALL OF ITS  ACTIVITIES  ARE  SUBJECT  TO TAX AND  EXCEPT  FOR
FREDDIE  MAC, A MAJORITY OF ITS BOARD OF  DIRECTORS  IS NOT  SELECTED BY SUCH  GOVERNMENTAL  UNIT),  (B) A
FOREIGN  GOVERNMENT,  ANY INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY OR  INSTRUMENTALITY OF EITHER OF THE
FOREGOING,  (C) ANY  ORGANIZATION  (OTHER THAN CERTAIN FARMERS'  COOPERATIVES  DESCRIBED IN SECTION 521 OF
THE CODE)  WHICH IS EXEMPT  FROM THE TAX  IMPOSED BY CHAPTER 1 OF THE CODE  UNLESS  SUCH  ORGANIZATION  IS
SUBJECT TO THE TAX  IMPOSED BY SECTION  511 OF THE CODE  (INCLUDING  THE TAX IMPOSED BY SECTION 511 OF THE
CODE ON UNRELATED  BUSINESS TAXABLE INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN
SECTION  1381(a)(2)(C)  OF THE CODE,  (E) AN ELECTING LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE
(ANY SUCH PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A),  (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO
AS A  "DISQUALIFIED  ORGANIZATION"),  OR (F) AN AGENT OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF
SUCH TRANSFER IS TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE  SATISFIES  CERTAIN
ADDITIONAL  CONDITIONS  RELATING TO THE FINANCIAL  CONDITION OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING
THE  REGISTRATION  IN THE  CERTIFICATE  REGISTER  OR ANY  TRANSFER,  SALE  OR  OTHER  DISPOSITION  OF THIS
CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION
SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND SUCH PERSON SHALL NOT BE DEEMED TO BE A
CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER,  INCLUDING,  BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS
ON THIS CERTIFICATE.


Certificate No. 1                             Percentage Interest: 100%


Class R-X


Date of Pooling and Servicing Agreement and   Aggregate Initial Current Principal Amount
Cut-off Date:                                 of this Certificate as of the Cut-off Date:
April 1, 2007                                 $_______


                                              Initial Current Principal Amount of this
First Distribution Date:                      Certificate as of the Cut-off Date:
May 25, 2007                                  $_______


Servicer:                                     CUSIP: ___________
EMC Mortgage Corporation


Assumed Final Distribution Date:
June 25, 2037


                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR4
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         R-X  Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on one- to  four-family
         residential  properties  (the  "Mortgage  Loans") and sold by Structured  Asset Mortgage
         Investments II Inc.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Servicer or the Trustee  referred to below or any of their  affiliates or any other  person.  Neither this
Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any governmental  entity or by
SAMI II, the  Servicer or the Trustee or any of their  affiliates  or any other  person.  None of SAMI II,
the  Servicer or any of their  affiliates  will have any  obligation  with respect to any  certificate  or
other obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust  Fund")  primarily  consisting of the Mortgage
Loans sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC
will act as servicer of the Mortgage Loans (the  "Servicer,"  which term includes any  successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the "Seller"),  EMC and Wells Fargo Bank, National Association,  as trustee (the "Trustee"), a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  Each  Holder  of this  Certificate  will be  deemed  to have  agreed  to be bound by the
restrictions  set forth in the  Agreement  to the effect that (i) each  person  holding or  acquiring  any
ownership  interest in this  Certificate must be a United States Person and a Permitted  Transferee,  (ii)
the transfer of any ownership  interest in this  Certificate  will be conditioned upon the delivery to the
Trustee  of,  among  other  things,  an  affidavit  to the effect  that it is a United  States  Person and
Permitted  Transferee,  (iii) any  attempted  or  purported  transfer  of any  ownership  interest in this
Certificate  in violation of such  restrictions  will be absolutely  null and void and will vest no rights
in the  purported  transferee,  and (iv) if any person other than a United  States  Person and a Permitted
Transferee  acquires any ownership  interest in this Certificate in violation of such  restrictions,  then
the  Seller  will  have the  right,  in its sole  discretion  and  without  notice  to the  Holder of this
Certificate,  to sell this Certificate to a purchaser  selected by the Seller,  which purchaser may be the
Seller, or any affiliate of the Seller, on such terms and conditions as the Seller may choose.

                  The Trustee will  distribute on the 25th day of each month,  or, if such 25th day is not
a Business Day, the immediately  following Business Day (each, a "Distribution  Date"),  commencing on the
first  Distribution  Date specified  above, to the Person in whose name this  Certificate is registered at
the close of business on the  Business  Day prior to the related  Distribution  Date,  an amount  equal to
the product of the Fractional  Undivided  Interest  evidenced by this  Certificate and the amount required
to be  distributed  to the  Holders of  Certificates  of the same Class as this  Certificate.  The Assumed
Final  Distribution  Date is the Distribution  Date in the month following the latest  scheduled  maturity
date of any Mortgage Loan and is not likely to be the date on which the Current  Principal  Amount of this
Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by Trustee of the pendency of such  distribution  and only upon  presentation  and surrender of
this  Certificate  at the office or agency  appointed  by the Trustee for that purpose and  designated  in
such notice.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate  is to be made without  registration  or  qualification,  the Trustee  shall  require
receipt of (i) if such  transfer is  purportedly  being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within the meaning of Rule
501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written  certifications from the Holder of
the  Certificate  desiring  to  effect  the  transfer,  and from  such  Holder's  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,  and (ii) if
requested  by the  Trustee,  an Opinion  of  Counsel  satisfactory  to it that such  transfer  may be made
without  such  registration  or  qualification  (which  Opinion of Counsel  shall not be an expense of the
Trust Fund or of the Seller or the Trustee in their respective  capacities as such),  together with copies
of the written  certification(s)  of the Holder of the Certificate  desiring to effect the transfer and/or
such Holder's  prospective  transferee upon which such Opinion of Counsel is based. Neither the Seller nor
the Trustee is  obligated  to register or qualify the Class of  Certificates  specified on the face hereof
under the 1933 Act or any other  securities  law or to take any action not  otherwise  required  under the
Agreement to permit the transfer of such Certificates  without  registration or qualification.  Any Holder
desiring to effect a transfer of this  Certificate  shall be  required  to  indemnify  the Trustee and the
Seller  against  any  liability  that  may  result  if the  transfer  is not so  exempt  or is not made in
accordance with such federal and state laws.

                  No transfer of this Class R-X  Certificate  will be made unless the Trustee has received
either (i) opinion of counsel for the  benefit of the  Trustee  and the  Servicer  and which they may rely
which is  satisfactory  to the Trustee that the purchase of this  certificate is  permissible  under local
law,  will not  constitute  or result in a  non-exempt  prohibited  transaction  under  Section 406 of the
Employee  Retirement Income Security Act of 1974, as amended  ("ERISA"),  and Section 4975 of the Internal
Revenue Code,  as amended (the "Code") and will not subject the Servicer or the Trustee to any  obligation
or liability in addition to those  undertaken in the  Agreement or (ii) a  representation  letter  stating
that the  transferee is not  acquiring  directly or  indirectly  by, or on behalf of, an employee  benefit
plan or other retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or Section 4975
of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely  to  the  Trust  Fund  for  payment   hereunder   and  that  the  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the  rights  of the  Certificateholders  under the  Agreement  from  time to time by the  Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder's  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Trustee or any such  agent  shall be  affected  by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the  Cut-off
Date Balance of such Mortgage Loans or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to
the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has
been lost or that a  substantial  risk  exists that such REMIC  status  will be lost for the  then-current
taxable  year.  The exercise of such right will effect the early  retirement  of the  Certificates.  In no
event,  however,  will the Trust Fund created by the Agreement  continue beyond the expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: April 30, 2007                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the  Class  R-X  Certificates  referred  to in  the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee

                                                              By:_________________________________________
                                                                                Authorized Signatory


                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:



Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                        DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A-9

                                   FORM OF CLASS I-X-[1][2] CERTIFICATE

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986 (THE "CODE").

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

                  EACH BENEFICIAL  OWNER OF A CLASS  I-X-[1][2]  CERTIFICATE OR ANY INTEREST THEREIN SHALL
BE DEEMED TO HAVE  REPRESENTED,  BY VIRTUE OF ITS  ACQUISITION OR HOLDING OF THAT  CERTIFICATE OR INTEREST
THEREIN,  THAT EITHER (I) SUCH  CERTIFICATE  IS RATED AT LEAST "BBB-" OR ITS  EQUIVALENT  BY FITCH,  INC.,
S&P,  MOODY'S,  DBRS LIMITED OR DBRS, INC., (II) IT IS NOT A PLAN OR INVESTING WITH "PLAN ASSETS"?  OF ANY
PLAN,  (III)  (1) IT IS AN  INSURANCE  COMPANY,  (2) THE  SOURCE  OF  FUNDS  USED TO  ACQUIRE  OR HOLD THE
CERTIFICATE  OR INTEREST  THEREIN IS AN "INSURANCE  COMPANY  GENERAL  ACCOUNT," AS SUCH TERM IS DEFINED IN
PROHIBITED  TRANSACTION  CLASS EXEMPTION  ("PTCE") 95-60,  AND (3) THE CONDITIONS IN SECTIONS I AND III OF
PTCE 95-60 HAVE BEEN SATISFIED.


Certificate No. 1                             Fixed Pass-Through Rate


Class I-X-[1][2] Senior Interest Only


Date of Pooling and Servicing Agreement and   Aggregate Initial Current Notional Amount
Cut-off Date:                                 of the Certificates as of the Cut-off Date:
April 1, 2007                                 $__________



First Distribution Date:                      Initial Current Notional Amount of this
May 25, 2007                                  Certificate as of the Cut-off Date:
                                              $__________


                                              Initial Principal Balance of the Principal
                                              Component of this Certificate as of the
                                              Cut-off Date: $0

Servicer:                                     CUSIP: ___________
EMC Mortgage Corporation


Assumed Final Distribution Date:
April 25, 2037


                                   BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR4
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                  SERIES 2007-AR4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         I-X-[1][2]  Certificates with respect to a Trust Fund consisting  primarily of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on one- to four- family
         residential  properties  (the  "Mortgage  Loans") and sold by Structured  Asset Mortgage
         Investments II Inc.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or an interest in Structured  Asset Mortgage  Investments II Inc.  ("SAMI II"),
the Servicer or the Trustee  referred to below or any of their  affiliates  or any other  person.  Neither
this Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any  governmental  entity
or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI
II, the Servicer or any of their  affiliates  will have any obligation  with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced hereby in the beneficial  ownership interest of Certificates of the same Class as this
Certificate  in a trust (the "Trust Fund")  primarily  consisting  of the Mortgage  Loans sold by SAMI II.
The Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC will act as servicer of
the Mortgage  Loans (the  "Servicer,"  which term  includes any  successors  thereto  under the  Agreement
referred to below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement dated as
of the Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  EMC
and Wells  Fargo Bank,  National  Association,  as trustee  (the  "Trustee"),  a summary of certain of the
pertinent  provisions  of which is set forth  hereafter.  To the extent not  defined  herein,  capitalized
terms used herein shall have the meaning  ascribed to them in the  Agreement.  This  Certificate is issued
under and is subject to the terms,  provisions  and conditions of the  Agreement,  to which  Agreement the
Holder of this Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from the Closing  Date) to and  including  the day prior to the current  Distribution  Date on the Current
Principal  Amount hereof at a per annum rate equal to the  Pass-Through  Rate set forth in the  Agreement.
The Trustee will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day,
the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),   commencing  on  the  first
Distribution  Date  specified  above,  to the Person in whose name this  Certificate  is registered at the
close of business on the last  Business Day of the prior  calendar  month,  an amount equal to the product
of the  Fractional  Undivided  Interest  evidenced  by this  Certificate  and the  amount  required  to be
distributed to the Holders of Certificates of the same Class as this Certificate.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by the Trustee of the pendency of such  distribution  and only upon  presentation and surrender
of this  Certificate  at the office or agency  appointed by the Trustee for that purpose and designated in
such notice.  Each of the initial  Notional Amount of this Certificate and the initial  principal  balance
of the  principal  component  of this  Certificate  is set  forth  above.  The  principal  balance  of the
principal  component  of this  Certificate  will be reduced to the extent of  distributions  allocable  to
principal  hereon and any Realized  Losses  allocable  hereto.  In the event that interest  accrued on the
Notional Amount of this  Certificate is reduced as a result of the allocation of Net Deferred  Interest on
the related  Mortgage  Loans,  as described  in the  Agreement,  the  principal  balance of the  principal
component of this Certificate will increase by the amount of such reduction.

                  Each beneficial  owner of a Class  I-X-[1][2]  Certificate or any interest therein shall
be deemed to have  represented,  by virtue of its  acquisition or holding of that  Certificate or interest
therein,  that either (i) such  Certificate  is rated at least "BBB-" or its  equivalent  by Fitch,  Inc.,
S&P,  Moody's,  DBRS Limited or DBRS,  Inc.,  (ii) it is not a Plan or investing with "plan assets" of any
Plan,  (iii)(1)  it is an  insurance  company,  (2) the  source  of  funds  used to  acquire  or hold  the
Certificate  or interest  therein is an "insurance  company  general  account," as such term is defined in
Prohibited  Transaction  Class Exemption  ("PTCE") 95-60,  and (3) the conditions in Sections I and III of
PTCE 95-60 have been satisfied.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely  to  the  Trust  Fund  for  payment   hereunder   and  that  the  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the  rights  of the  Certificateholders  under the  Agreement  from  time to time by the  Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder's  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Trustee or any such  agent  shall be  affected  by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the  Cut-off
Date Balance of such Mortgage Loans or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to
the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has
been lost or that a  substantial  risk  exists that such REMIC  status  will be lost for the  then-current
taxable  year.  The exercise of such right will effect the early  retirement  of the  Certificates.  In no
event,  however,  will the Trust Fund created by the Agreement  continue beyond the expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: April 30, 2007                                         WELLS FARGO BANK, NATIONAL ASSOCIATON
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This is one of the Class  I-X-[1][2]  Certificates  referred to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                    ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:



Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                        DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

This information is provided by     __________________, the assignee named above, or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                       EXHIBIT A-10

                                   FORM OF CLASS [I][II]-XP CERTIFICATE

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT  BY THE  TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM  PROVIDED  IN THE  AGREEMENT  AND (B) THE
RECEIPT BY THE  TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE  TRUSTEE  THAT SUCH  REOFFER,  RESALE,
PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN
ACCORDANCE  WITH  ALL  APPLICABLE   SECURITIES  LAWS  OF  THE  UNITED  STATES  AND  ANY  OTHER  APPLICABLE
JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR OTHER  RETIREMENT  ARRANGEMENT  (A  "PLAN")  THAT IS  SUBJECT TO TITLE I OF THE
EMPLOYEE  RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED,  AND/OR SECTION 4975 OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED
TRANSFEREE  PROVIDES  THE  TRUSTEE  WITH AN OPINION  OF COUNSEL  FOR THE  BENEFIT OF THE  TRUSTEE  AND THE
SERVICER  AND ON WHICH  THEY MAY RELY WHICH IS  SATISFACTORY  TO THE  TRUSTEE  THAT THE  PURCHASE  OF THIS
CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW,  WILL  NOT  CONSTITUTE  OR  RESULT  IN A  NON-EXEMPT
PROHIBITED  TRANSACTION  UNDER  SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS
AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE  SERVICER OR THE TRUSTEE TO ANY  OBLIGATION
OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.


                                              Aggregate Initial Current Notional Amount
Certificate No. [1][2]                        of the Class [I][II]-XP-[1][2] Certificates
                                              as of the Cut-off Date:
                                              $__________


Class [I][II]-XP-[1][2] Certificate
                                              Initial Notional Amount of the Class
                                              I][II]-XP-[1][2] Certificates as of the
                                              Cut-off Date:
                                              $__________


Date of Pooling and Servicing Agreement
and Cut-off Date:
April 1, 2007                                 Percentage Interest of this Certificate:
                                              _____%


First Distribution Date:
May 25, 2007


Servicer:                                     CUSIP: ___________
EMC Mortgage Corporation


Assumed Final Distribution Date:
[April][June] 25, 2037


                                   BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR4
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                  SERIES 2007-AR4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         [I][II]-XP-[1][2]  Certificates  with respect to a Trust Fund consisting  primarily of a
         pool of  adjustable  interest  rate  mortgage  loans  secured by first  liens on one- to
         four- family residential  properties (the "Mortgage Loans") and sold by Structured Asset
         Mortgage Investments II Inc.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Servicer or the Trustee  referred to below or any of their  affiliates or any other  person.  Neither this
Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any governmental  entity or by
SAMI II, the  Servicer or the Trustee or any of their  affiliates  or any other  person.  None of SAMI II,
the  Servicer or any of their  affiliates  will have any  obligation  with respect to any  certificate  or
other obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust  Fund")  primarily  consisting of the Mortgage
Loans sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC
will act as servicer of the Mortgage Loans (the  "Servicer,"  which term includes any  successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the  "Seller"),  EMC and Wells Fargo,  National  Association,  as trustee (the  "Trustee"),  a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  The Trustee will  distribute on the 25th day of each month,  or, if such 25th day is not
a Business Day, the immediately  following Business Day (each, a "Distribution  Date"),  commencing on the
first  Distribution  Date specified  above, to the Person in whose name this  Certificate is registered at
the close of business on the  Business  Day prior to the related  Distribution  Date,  an amount  equal to
the product of the Fractional  Undivided  Interest  evidenced by this  Certificate and the amount required
to be distributed to the Holders of Certificates of the same Class as this Certificate.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by the Trustee of the pendency of such  distribution  and only upon  presentation and surrender
of this  Certificate  at the office or agency  appointed by the Trustee for that purpose and designated in
such notice.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate  is to be made without  registration  or  qualification,  the Trustee  shall  require
receipt of (i) if such  transfer is  purportedly  being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within the meaning of Rule
501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written  certifications from the Holder of
the  Certificate  desiring  to  effect  the  transfer,  and from  such  Holder's  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,  and (ii) if
requested  by the  Trustee,  an Opinion  of  Counsel  satisfactory  to it that such  transfer  may be made
without  such  registration  or  qualification  (which  Opinion of Counsel  shall not be an expense of the
Trust Fund or of the  Seller,  the  Trustee  or the  Servicer  in their  respective  capacities  as such),
together with copies of the written  certification(s) of the Holder of the Certificate  desiring to effect
the transfer  and/or such  Holder's  prospective  transferee  upon which such Opinion of Counsel is based.
None of the  Seller or the  Trustee  is  obligated  to  register  or  qualify  the  Class of  Certificates
specified  on the face  hereof  under the 1933 Act or any other  securities  law or to take any action not
otherwise  required under the Agreement to permit the transfer of such Certificates  without  registration
or  qualification.  Any Holder  desiring  to effect a transfer  of this  Certificate  shall be required to
indemnify the Trustee,  the Seller and the Servicer  against any liability that may result if the transfer
is not so exempt or is not made in accordance with such federal and state laws.

                  No  transfer  of this  Class  [I][II]-XP-[1][2]  Certificate  will be  made  unless  the
Trustee has  received  either (i) opinion of counsel for the benefit of the Trustee and the  Servicer  and
which  they may rely which is  satisfactory  to the  Trustee  that the  purchase  of this  certificate  is
permissible  under local law, will not constitute or result in a non-exempt  prohibited  transaction under
Section 406 of the Employee  Retirement  Income  Security Act of 1974, as amended  ("ERISA"),  and Section
4975 of the  Internal  Revenue  Code,  as amended  (the  "Code") and will not subject the  Servicer or the
Trustee to any  obligation  or  liability  in  addition to those  undertaken  in the  Agreement  or (ii) a
representation  letter  stating that the  transferee  is not acquiring  directly or  indirectly  by, or on
behalf of, an employee  benefit plan or other  retirement  arrangement (a "Plan") that is subject to Title
I of ERISA, and/or Section 4975 of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely  to  the  Trust  Fund  for  payment   hereunder   and  that  the  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the rights of the  Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder's  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Servicer,  the  Trustee or any such agent  shall be  affected by
notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the  earlier of (i) the later of the  mailing  of the final  payment or
other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust
Fund or the  disposition of all property  acquired upon  foreclosure or deed in lieu of foreclosure of any
Mortgage  Loan,  or (ii) the optional  repurchase  by the party named in the Agreement of all the Mortgage
Loans and all related REO Property  remaining in the Trust in accordance  with the terms of the Agreement.
Such optional  repurchase  may be made only if (i) the Stated  Principal  Balance of the Mortgage Loans in
a Loan  Group at the time of any such  repurchase  is less than 10% of the  Cut-off  Date  Balance of such
Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the  Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: April 30, 2007                                WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the  Class   [I][II]-XP-[1][2]   Certificates   referred  to  in  the
within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                                ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:



Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                        DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT B

                                                         MORTGAGE LOAN SCHEDULE




LOAN_SEQ                                 CURRENT_BALANCE           PAYMENT                       STATED_ORIGINAL_TERM                     STATED_REM_TERM
17013304                                          242605            680.63                                        360                                 359
17013297                                       192479.99            720.01                                        360                                 359
17013301                                       140349.99            481.26                                        360                                 359
17012577                                          336840              1120                                        360                                 359
17012579                                       283323.21            913.46                                        360                                 359
17012596                                       498808.47            1608.2                                        360                                 359
17013277                                       139666.37             450.3                                        360                                 359
17013279                                       729819.99           2350.84                                        360                                 359
17013281                                       451233.76           1142.91                                        480                                 479
17013285                                          267668           1057.67                                        360                                 359
17012573                                          356088              1517                                        360                                 359
17051690                                       437089.99           1725.84                                        360                                 359
17051715                                          239992            774.98                                        360                                 360
17051521                                          760000           2770.83                                        360                                 360
17051599                                       165211.99            669.51                                        360                                 359
17051600                                       299947.99           1184.34                                        360                                 359
17051602                                          120000            487.51                                        360                                 360
17051605                                          140000            466.67                                        360                                 360
17051610                                          184460            766.67                                        360                                 359
17051617                                          293600           1284.51                                        360                                 360
17051644                                          440000           1415.22                                        360                                 360
17051649                                          392000           1260.83                                        360                                 360
17051506                                       459220.19           1163.14                                        480                                 479
17051661                                          324000           1042.12                                        360                                 360
17051675                                          560000           1633.34                                        360                                 360
17051681                                          318400           1194.01                                        360                                 360
17051513                                          444000           1428.08                                        360                                 360
17051514                                          317600           1021.53                                        360                                 360
17051683                                          424000           1567.19                                        360                                 360
17051684                                       461149.99           1677.09                                        360                                 359
17051687                                          500000           1786.22                                        360                                 360
17051688                                          323000            1038.9                                        360                                 360
17047887                                          340000           1275.01                                        360                                 360
17047893                                          364910           1402.92                                        360                                 359
17047897                                          508000           1852.09                                        360                                 360
17047906                                          756000           3622.51                                        360                                 360
17051563                                          298000           1024.38                                        360                                 360
17051564                                          432000           1665.01                                        360                                 360
17051567                                          500000            1608.2                                        360                                 360
17051568                                       471174.99            1419.8                                        360                                 359
17051573                                       536337.49           1783.34                                        360                                 359
17051577                                       224559.99            910.01                                        360                                 359
17051591                                       479186.29           1213.71                                        480                                 479
17047713                                          711000           2295.94                                        360                                 360
17047760                                          271096           1044.85                                        360                                 360
17047766                                          653600           2655.26                                        360                                 360
17047785                                       293698.42            946.91                                        360                                 359
17047791                                          187200            663.01                                        360                                 360
17047801                                       408979.89           1699.84                                        360                                 359
17047808                                          224000             566.4                                        480                                 480
17047810                                          263000            739.69                                        360                                 360
17047811                                          390000           1503.13                                        360                                 360
17047822                                          376000           1331.67                                        360                                 360
17047830                                          300000           1093.75                                        360                                 360
17047206                                       454913.32           1466.68                                        360                                 359
17047208                                          500000           1264.28                                        480                                 480
17047844                                          753880           2976.67                                        360                                 359
17047860                                          295920           1093.78                                        360                                 360
17047863                                          584000           2615.84                                        360                                 360
17047864                                       227125.35            733.67                                        360                                 359
17047868                                          396990           1443.75                                        360                                 359
17047869                                          208000            563.34                                        360                                 359
17047873                                          416000           1690.01                                        360                                 360
17047876                                       305261.24           1205.32                                        360                                 359
17047877                                       275532.11            697.89                                        480                                 479
17047880                                          448000           1820.01                                        360                                 360
17043542                                          417000              1390                                        360                                 360
17047729                                          985000           3518.85                                        360                                 360
17047730                                          536000           1355.31                                        480                                 480
17047174                                          336840              1470                                        360                                 359
17047175                                          520000            2112.5                                        360                                 360
17047744                                          484000           1764.59                                        360                                 360
17047181                                          495840           2220.95                                        360                                 360
17047755                                          520000           1314.86                                        480                                 480
17043478                                          192480               700                                        360                                 359
17043480                                          312000            788.92                                        480                                 480
17043486                                          141954             560.5                                        360                                 359
17043499                                          184000            594.17                                        360                                 360
17043502                                       141151.99            557.34                                        360                                 359
17043513                                          370000            1194.8                                        360                                 360
17043533                                          800000           2833.34                                        360                                 360
17043535                                          920000           3258.34                                        360                                 360
17043000                                       355548.77           1297.92                                        360                                 360
17043244                                          570400           2436.09                                        360                                 360
17043246                                          368000           1610.01                                        360                                 360
17043373                                       302754.99           1101.05                                        360                                 359
17043376                                          328548           1300.51                                        360                                 360
17043381                                          280700           1079.17                                        360                                 359
17043309                                          489220           1626.67                                        360                                 359
17043398                                          300000           1218.76                                        360                                 360
17043399                                          272000            991.67                                        360                                 360
17043404                                          340850           1310.42                                        360                                 359
17043413                                          295000           1075.53                                        360                                 360
17043415                                          460000           1725.01                                        360                                 360
17043418                                          140800            542.67                                        360                                 360
17043426                                          999999           3645.83                                        360                                 360
17043429                                          168420             612.5                                        360                                 359
17043448                                       208434.74            715.01                                        360                                 359
17043450                                          360000           1500.01                                        360                                 360
17043468                                       276689.99           1063.76                                        360                                 359
17043475                                          780000           3331.25                                        360                                 360
17042870                                        240519.8            974.68                                        360                                 359
17042875                                          417040           1646.67                                        360                                 359
17042879                                          366000           1448.75                                        360                                 360
17042881                                       236589.99            835.84                                        360                                 359
17042891                                          224159            791.92                                        360                                 359
17042893                                       541349.99           2250.01                                        360                                 359
17041655                                       182454.99            663.55                                        360                                 359
17042912                                          224560            816.67                                        360                                 359
17042914                                       319350.54           1182.79                                        360                                 359
17042918                                          235000            930.21                                        360                                 360
17042921                                        356809.8           1445.93                                        360                                 359
17042926                                          937500           2370.53                                        480                                 480
17042927                                          325000           1083.34                                        360                                 360
17042928                                          357600           1303.75                                        360                                 360
17041641                                          496000           1595.33                                        360                                 360
17042939                                          657640           2391.67                                        360                                 359
17042941                                          229536             932.5                                        360                                 360
17042942                                       545359.99           2210.01                                        360                                 359
17042948                                       203707.99            825.51                                        360                                 359
17042957                                          310000            783.86                                        480                                 480
17042959                                       210524.99            787.51                                        360                                 359
17042968                                          504000           1732.51                                        360                                 360
17042973                                       250624.99            833.34                                        360                                 359
17042984                                          537340           2624.17                                        360                                 359
17042988                                       187667.99            702.01                                        360                                 359
17042994                                       514126.96           1302.21                                        480                                 479
17042999                                          329600           1060.13                                        360                                 360
17042852                                       164911.24            582.61                                        360                                 359
17041617                                       564208.82           1432.18                                        480                                 480
17042859                                          581450           2235.42                                        360                                 359
17034262                                          308000           1219.17                                        360                                 360
17034265                                       510873.99           2070.26                                        360                                 359
17034266                                       573429.99           1847.09                                        360                                 359
17034268                                          252630             997.5                                        360                                 359
17034270                                       400999.99           1500.01                                        360                                 359
17034272                                       412614.36           1330.31                                        360                                 359
17034275                                       334834.99           1113.34                                        360                                 359
17034290                                       553379.99           1955.01                                        360                                 359
17034294                                       446613.75           1670.63                                        360                                 359
17034295                                       270684.01            956.29                                        360                                 359
17034304                                       417039.99           1690.01                                        360                                 359
17034307                                          311978           1491.17                                        360                                 359
17034171                                       217028.83            546.17                                        480                                 479
17034321                                      1002498.99           3541.67                                        360                                 359
17034178                                          576000              2520                                        360                                 360
17034326                                          436000           1498.76                                        360                                 360
17034219                                       818039.99           2635.01                                        360                                 359
17034330                                          182000            663.55                                        360                                 360
17034339                                          350000           1239.59                                        360                                 360
17034182                                          436900           1104.73                                        480                                 480
17034349                                       157607.29            526.67                                        360                                 360
17034354                                       153181.99            509.34                                        360                                 359
17034358                                      1127812.49           4101.57                                        360                                 359
17034359                                          352078           1170.67                                        360                                 359
17034361                                       172931.25            646.88                                        360                                 359
17034368                                          420000           1706.26                                        360                                 360
17034371                                          292000           1155.84                                        360                                 360
17034375                                       376939.99           1410.01                                        360                                 359
17034390                                       346212.09            876.91                                        480                                 479
17042837                                       184459.99            690.01                                        360                                 359
17032895                                       330824.99           1237.51                                        360                                 359
17032898                                          370524            1116.5                                        360                                 359
17032907                                          344000           1290.01                                        360                                 360
17034231                                          556000           2200.84                                        360                                 360
17034240                                          348000           1119.31                                        360                                 360
17034248                                        418042.5           1780.94                                        360                                 359
17034251                                          221352               736                                        360                                 359
17034253                                          340000           1239.59                                        360                                 360
17032875                                          536000           1730.84                                        360                                 360
17032878                                       501249.99           1927.09                                        360                                 359
17032887                                        648898.1           1643.57                                        480                                 479
17032659                                          489600              2193                                        360                                 360
17032889                                          400000           1625.01                                        360                                 360
17032891                                       591073.99           2211.01                                        360                                 359
17032829                                          352880           1356.67                                        360                                 359
17032680                                       289836.72            845.84                                        360                                 360
17032847                                          287466           1167.84                                        360                                 360
17032848                                          641600           2666.67                                        360                                 359
17032637                                       224000.44            793.33                                        360                                 360
17032857                                          340000           1275.01                                        360                                 360
17032873                                          321200           1037.21                                        360                                 360
17032612                                        518760.8           1672.53                                        360                                 359
17032744                                          492000           2101.25                                        360                                 360
17032745                                          384000            1235.1                                        360                                 360
17032746                                       430374.76           1593.99                                        360                                 359
17032748                                       374636.61           1331.67                                        360                                 359
17032750                                          295592           1170.06                                        360                                 360
17032765                                          312000           1105.01                                        360                                 359
17032774                                          456000           1757.51                                        360                                 360
17032776                                       210043.32            532.01                                        480                                 479
17032778                                       292671.75           1037.71                                        360                                 359
17032781                                       308769.99           1058.76                                        360                                 359
17032784                                       360899.99           1350.01                                        360                                 359
17032630                                          432000           1092.34                                        480                                 480
17032803                                          340000           1381.26                                        360                                 360
17032819                                       664055.99           2760.01                                        360                                 359
17032821                                          480000           1700.01                                        360                                 360
17032824                                       407920.43           1510.82                                        360                                 359
17027514                                       365801.49            1033.6                                        360                                 359
17027525                                          175638            638.75                                        360                                 359
17027148                                          258400            995.92                                        360                                 360
17027533                                          285000           1068.76                                        360                                 360
17027153                                          428800           1084.25                                        480                                 480
17027539                                          584000           1946.67                                        360                                 360
17027545                                          551000           2238.44                                        360                                 360
17027548                                          399200           1621.76                                        360                                 360
17032711                                       465373.45           1901.26                                        360                                 359
17032713                                       413531.24           1632.82                                        360                                 359
17032715                                          650000           1643.57                                        480                                 480
17032717                                       418042.49           1563.76                                        360                                 359
17032720                                          275409            975.41                                        360                                 359
17032722                                       962399.99           3100.01                                        360                                 359
17032723                                       928033.88           3322.37                                        360                                 359
17032728                                       231307.82            985.42                                        360                                 359
17032739                                       418042.49           1520.32                                        360                                 359
17021885                                          386250           1427.66                                        360                                 360
17021891                                       199497.49            725.53                                        360                                 359
17021892                                       299918.75            968.76                                        360                                 359
17027357                                       343416.84            869.83                                        480                                 479
17027362                                          180000            900.01                                        360                                 360
17027368                                       396989.99           1608.76                                        360                                 359
17027373                                       164008.99             528.3                                        360                                 359
17027381                                       421049.99           1575.01                                        360                                 359
17027396                                          212000            861.26                                        360                                 360
17027121                                       298243.75           1115.63                                        360                                 359
17027408                                       244349.35            914.03                                        360                                 359
17027410                                       641499.75           2199.66                                        360                                 359
17027411                                          843750           2713.84                                        360                                 360
17027416                                       272679.99           1020.01                                        360                                 359
17027417                                       368518.99            1416.8                                        360                                 359
17027430                                          154786            707.67                                        360                                 359
17027128                                       509135.43           1289.57                                        480                                 479
17027435                                       406613.99           1436.51                                        360                                 359
17027441                                       626562.49           2539.07                                        360                                 359
17027444                                          264000           1017.51                                        360                                 360
17027447                                          504000           1627.51                                        360                                 360
17027454                                          371326           1350.42                                        360                                 359
17027171                                      1255129.99           4695.01                                        360                                 359
17027464                                          316000           1185.01                                        360                                 360
17027473                                          154786            707.67                                        360                                 359
17027475                                       276689.99            948.76                                        360                                 359
17027477                                        143900.9            585.01                                        360                                 359
17027489                                       364909.99           1478.76                                        360                                 359
17027498                                          263992           1099.97                                        360                                 360
17027501                                       122304.99            533.76                                        360                                 359
17027510                                          484000           1223.83                                        480                                 480
17016071                                        399321.9           1011.43                                        480                                 479
17016075                                       215594.49            720.48                                        360                                 359
17016096                                       325491.35            952.58                                        360                                 360
17016099                                       309474.47            783.86                                        480                                 479
17015995                                          350875           1348.96                                        360                                 359
17016105                                          360000           1725.01                                        360                                 360
17016107                                       164409.99            666.26                                        360                                 359
17016108                                       296990.62            1141.8                                        360                                 359
17016133                                       425059.99           1810.84                                        360                                 359
17016135                                        320719.8           1099.73                                        360                                 359
17016014                                       454913.32           1466.68                                        360                                 359
17016140                                          640000           3333.34                                        360                                 360
17016142                                          508000           1693.34                                        360                                 360
17016144                                          999999           3541.67                                        360                                 360
17016150                                       427274.44           1082.23                                        480                                 479
17016159                                          561400           2041.67                                        360                                 359
17016163                                       498808.47            1608.2                                        360                                 359
17016168                                       142755.99            593.34                                        360                                 359
17016173                                       239999.06               950                                        360                                 360
17016177                                          183750            708.21                                        360                                 360
17016178                                          496000           1601.67                                        360                                 360
17016179                                       513767.21            2028.6                                        360                                 359
17016185                                       276689.99           1035.01                                        360                                 359
17016187                                          531726            2099.5                                        360                                 359
17016189                                      1002449.87           3229.01                                        360                                 359
17016030                                          493230            1947.5                                        360                                 359
17016195                                       391335.47             991.2                                        480                                 479
17016196                                       484177.81           1226.36                                        480                                 479
17016203                                       480397.99           2046.59                                        360                                 359
17016209                                       351403.27            890.06                                        480                                 479
17016212                                       440297.99           1692.76                                        360                                 359
17016215                                          469170            1852.5                                        360                                 359
17016217                                       338443.99           1230.84                                        360                                 359
17016221                                        399321.9           1011.43                                        480                                 479
17016225                                       315687.24           1016.87                                        360                                 359
17016037                                       630928.62           1598.05                                        480                                 479
17016228                                       216283.35            697.32                                        360                                 359
17016234                                          417040           1646.67                                        360                                 359
17020893                                       383355.99           1832.34                                        360                                 359
17020901                                       228569.99            997.51                                        360                                 359
17020905                                       328773.78           1264.17                                        360                                 359
17020911                                          323206           1175.42                                        360                                 359
17020922                                       498808.47            1608.2                                        360                                 359
17020928                                          629570           2224.17                                        360                                 359
17020931                                       309571.99           1158.01                                        360                                 359
17020352                                          696000           1759.88                                        480                                 480
17020942                                          360900            1312.5                                        360                                 359
17020363                                       600898.49           2372.63                                        360                                 359
17020946                                          320000           1166.67                                        360                                 360
17020948                                       531098.13            1345.2                                        480                                 479
17020962                                       232499.79            845.55                                        360                                 359
17020366                                       375362.59            950.74                                        480                                 479
17020972                                          211728               836                                        360                                 359
17020982                                       355151.63           1145.04                                        360                                 359
17020985                                          710000           2440.63                                        360                                 360
17020988                                          651625           2979.17                                        360                                 359
17020996                                          592678           2155.42                                        360                                 359
17021008                                       188971.25            530.16                                        360                                 359
17021719                                       276689.99           1121.26                                        360                                 359
17021720                                        432566.7           1394.63                                        360                                 359
17021744                                      1259139.99           4710.01                                        360                                 359
17021745                                          375000            1135.6                                        480                                 480
17021642                                          156390             552.5                                        360                                 359
17021749                                       485209.99           1815.01                                        360                                 359
17021758                                       184459.99            747.51                                        360                                 359
17021768                                       474865.66           1531.01                                        360                                 359
17021776                                          364910           1402.92                                        360                                 359
17021793                                       264650.98            934.99                                        360                                 359
17021801                                       418042.49           1476.88                                        360                                 359
17021697                                       579946.24           1747.56                                        360                                 359
17021807                                       347170.69           1119.31                                        360                                 359
17021814                                        416037.5           1685.94                                        360                                 359
17021817                                          232000            918.34                                        360                                 360
17021659                                       319161.78            1130.5                                        360                                 359
17021824                                          428000           1082.23                                        480                                 480
17021661                                          206916             795.5                                        360                                 360
17021834                                          544956           2270.66                                        360                                 360
17021839                                          195000            771.88                                        360                                 360
17021844                                       323450.74            819.26                                        480                                 479
17021845                                       390974.99           1421.88                                        360                                 359
17021669                                       416892.07           1055.93                                        480                                 479
17021864                                       797989.99           3897.09                                        360                                 359
17021708                                       530021.74           1707.27                                        360                                 359
17021872                                          297600           1209.01                                        360                                 360
17021676                                        306925.4           1179.99                                        360                                 359
17021877                                       142755.99            548.84                                        360                                 359
17021882                                          410000           1238.55                                        360                                 360
17021883                                       423455.99           1628.01                                        360                                 359
17016068                                          155200            517.34                                        360                                 360
17014461                                          288720              1020                                        360                                 359
17014462                                       268358.96            865.21                                        360                                 359
17014458                                          232580            990.83                                        360                                 359
17014642                                       247966.37            798.73                                        360                                 359
17014643                                       479908.73           1650.01                                        360                                 360
17012562                                          328820           1161.67                                        360                                 359
17012536                                          692000           2378.76                                        360                                 359
17012541                                       375436.24           1209.33                                        360                                 359
17012545                                       264659.99           1072.51                                        360                                 359
17012549                                          473180           1819.17                                        360                                 359
17133043                                          372930            1627.5                                        360                                 359
17133052                                          250625            807.29                                        360                                 359
17133060                                          409020            1827.5                                        360                                 359
17130574                                       280347.88           1020.83                                        360                                 359
17168571                                          238000            768.55                                        360                                 360
17154252                                          105000            470.32                                        360                                 360
17154253                                          166000            674.38                                        360                                 360
17154262                                          480000           1850.01                                        360                                 360
17154293                                          375000           1328.13                                        360                                 360
17155295                                          235077            930.52                                        360                                 360
17155375                                          205000            661.98                                        360                                 360
17155388                                          143200            492.26                                        360                                 360
17155390                                          250000            885.42                                        360                                 360
17155392                                          420000           1750.01                                        360                                 360
17155287                                          240000               950                                        360                                 360
17159790                                          236000            934.17                                        360                                 360
17159827                                          200000            687.51                                        360                                 360
17159830                                          172000            680.84                                        360                                 360
17159836                                          143000            446.88                                        360                                 360
17159873                                          188000            763.76                                        360                                 360
17159914                                          525000              1750                                        360                                 360
17159922                                          238000            718.96                                        360                                 360
17166559                                          350000               885                                        480                                 480
17166570                                          480000           2850.01                                        360                                 360
17166574                                          196000            755.42                                        360                                 360
17166602                                          230400            864.01                                        360                                 360
17152499                                          205000            811.46                                        360                                 360
17152521                                          157500            541.38                                        480                                 480
17154165                                         3880000          14145.84                                        360                                 360
17154191                                          740000           3083.34                                        360                                 360
17154193                                          300000            968.76                                        360                                 360
17130003                                          248000            904.17                                        360                                 360
17130007                                          292500           1127.35                                        360                                 360
17130015                                          268000            977.09                                        360                                 360
17130033                                          320000           1182.79                                        360                                 360
17132465                                          303950           1013.17                                        360                                 360
17132473                                          248000           1059.17                                        360                                 360
17132492                                          257500            751.05                                        360                                 360
17132516                                          372000           1356.25                                        360                                 360
17132527                                          980000           3777.09                                        360                                 360
17132529                                          184000            632.51                                        360                                 360
17132539                                          620000           2454.17                                        360                                 360
17132564                                          380000           1345.84                                        360                                 360
17132566                                          204000               935                                        360                                 360
17132567                                          232483            750.73                                        360                                 360
17132650                                          359200           1384.42                                        360                                 360
17132405                                          196000            630.41                                        360                                 360
17132673                                          650000           2776.05                                        360                                 360
17132715                                          665000           1939.59                                        360                                 360
17132737                                          178400            706.17                                        360                                 360
17132749                                          687200           2863.34                                        360                                 360
17141713                                          396800           1405.34                                        360                                 360
17141719                                          476250           1760.32                                        360                                 360
17141720                                          236000            958.76                                        360                                 360
17141724                                          232000            746.21                                        360                                 360
17141725                                          312000            1114.6                                        360                                 360
17141772                                       190983.04            677.17                                        360                                 360
17141777                                          455000           1658.86                                        360                                 360
17141791                                          153600            832.01                                        360                                 360
17141793                                          352000           1503.34                                        360                                 360
17141820                                          300000            968.76                                        360                                 360
17141833                                          262500            970.26                                        360                                 360
17148181                                          240000            726.79                                        480                                 480
17148205                                          525000           1859.38                                        360                                 360
17148245                                          215000            761.46                                        360                                 360
17148307                                          900000           3375.01                                        360                                 360
17148390                                          650000           2437.51                                        360                                 360
17148394                                          480000           1950.01                                        360                                 360
17148400                                          547500           1384.39                                        480                                 480
17150082                                          480000              2050                                        360                                 360
17150088                                          456000           1757.51                                        360                                 360
17150097                                          385000           1363.55                                        360                                 360
17150120                                          302400            972.64                                        360                                 360
17150126                                          336000              1225                                        360                                 360
17150136                                          119200            509.09                                        360                                 360
17150158                                          375960           1449.02                                        360                                 360
17152424                                          397699           1491.38                                        360                                 360
17152459                                          330000            962.51                                        360                                 360
17152472                                          980000           3777.09                                        360                                 360
17113123                                          336000           1080.71                                        360                                 360
17113130                                          472500            1821.1                                        360                                 360
17113148                                          220000            893.76                                        360                                 360
17127939                                          468800           1674.76                                        360                                 360
17127970                                          417600           1479.01                                        360                                 360
17127982                                          304000           1235.01                                        360                                 360
17127995                                          515200           2039.34                                        360                                 360
17128015                                          417000           1694.07                                        360                                 360
17128031                                          235200            1004.5                                        360                                 360
17128060                                          399000           1454.69                                        360                                 360
17128145                                          348080           1450.34                                        360                                 360
17128164                                          232000            746.21                                        360                                 360
17128213                                          416000           1646.67                                        360                                 360
17128218                                          383200           1556.76                                        360                                 360
17127863                                          947900           3386.31                                        360                                 360
17128232                                          232000            773.34                                        360                                 360
17128240                                          371000           1325.38                                        360                                 360
17128243                                          304000           1235.01                                        360                                 360
17128277                                          524000           2183.34                                        360                                 360
17127937                                          760000           2691.67                                        360                                 360
17129812                                          292000           1095.01                                        360                                 360
17129815                                          492000           2050.01                                        360                                 360
17129828                                          246400            975.34                                        360                                 360
17129830                                          192720             883.3                                        360                                 360
17129849                                          408000           1402.51                                        360                                 360
17129851                                          332000           1383.34                                        360                                 360
17129768                                          600000           2250.01                                        360                                 360
17129854                                          714400           3051.09                                        360                                 360
17129861                                          408000           1445.01                                        360                                 360
17129879                                       415755.44           1650.63                                        360                                 360
17129889                                          187200            780.01                                        360                                 360
17129897                                          500000           1786.22                                        360                                 360
17129919                                          200000            791.67                                        360                                 360
17129921                                          372000            1472.5                                        360                                 360
17129927                                          180000            455.15                                        480                                 480
17129928                                          352000           1356.67                                        360                                 360
17129945                                          275000           1031.26                                        360                                 360
17129964                                          760000           3404.17                                        360                                 360
17129972                                          480000           2000.01                                        360                                 360
17129984                                          170400            516.02                                        480                                 480
17113035                                         1390000           5067.71                                        360                                 360
17113071                                          647400            2312.8                                        360                                 360
17113074                                          660500            2359.6                                        360                                 360
17104605                                          287200           1286.42                                        360                                 360
17112940                                          500000           2656.26                                        360                                 360
17112941                                          327200            827.35                                        480                                 480
17112943                                          352000           1613.34                                        360                                 360
17112960                                          248500            776.57                                        360                                 360
17112973                                          368000           1303.34                                        360                                 360
17112987                                         1425000           5090.72                                        360                                 360
17112988                                          303000            978.44                                        360                                 360
17088423                                          346400           1443.34                                        360                                 360
17088201                                       739560.75           2470.19                                        360                                 360
17088209                                          502500           1779.69                                        360                                 360
17088213                                          240000            606.85                                        480                                 480
17088447                                          300000            906.25                                        360                                 360
17088479                                          472000           1622.51                                        360                                 360
17088497                                          417000           1476.88                                        360                                 360
17088515                                          211120            857.68                                        360                                 360
17088524                                          480000           1714.77                                        360                                 360
17088526                                          500000           1786.22                                        360                                 360
17088537                                          189900            712.13                                        360                                 360
17112848                                       559485.91           2275.01                                        360                                 360
17104569                                          608300           2471.22                                        360                                 360
17112864                                          228000             902.5                                        360                                 360
17112877                                          310400           1422.67                                        360                                 360
17112904                                          207900            779.63                                        360                                 360
17112906                                          346000           1261.46                                        360                                 360
17112910                                          188000            744.17                                        360                                 360
17112913                                          404000           1557.09                                        360                                 360
17112922                                          305600           1273.34                                        360                                 360
17112928                                          500000           1822.92                                        360                                 360
17112929                                          541000           1932.69                                        360                                 360
17104578                                          468000           1505.27                                        360                                 360
17076555                                          304000            768.69                                        480                                 480
17076563                                          357000           1338.76                                        360                                 360
17076566                                       415287.36           1690.01                                        360                                 360
17076574                                          420000           1443.76                                        360                                 360
17076587                                          860000           3493.76                                        360                                 360
17076593                                          256000            880.01                                        360                                 360
17076594                                          616000           1925.01                                        360                                 360
17076386                                          432000           1395.01                                        360                                 360
17076608                                          410000           1323.96                                        360                                 360
17076623                                          184000            591.82                                        360                                 360
17077665                                          460000           1868.76                                        360                                 360
17077675                                       518858.92           2058.34                                        360                                 360
17077618                                          242400            732.25                                        360                                 360
17077564                                          370400           1191.35                                        360                                 360
17077713                                          372000            1196.5                                        360                                 360
17077714                                          288000           1290.01                                        360                                 360
17077565                                          277500            892.55                                        360                                 360
17077716                                          329600           1270.34                                        360                                 360
17077722                                          488000           1677.51                                        360                                 360
17077625                                          638000           2000.01                                        360                                 360
17077732                                          260000            785.42                                        360                                 360
17077758                                          486400           1824.01                                        360                                 360
17077777                                          280000            962.51                                        360                                 360
17077786                                          264800           1158.51                                        360                                 360
17077787                                          648000           2314.94                                        360                                 360
17077790                                          672000           2400.68                                        360                                 360
17077795                                          428000           1529.01                                        360                                 360
17077584                                          213600            687.02                                        360                                 360
17077800                                          260000           1029.17                                        360                                 360
17077825                                          243656            913.72                                        360                                 360
17077859                                          783000           2797.22                                        360                                 360
17077863                                          319920           1299.68                                        360                                 360
17077870                                          545000           1946.98                                        360                                 360
17077871                                          302400           1228.51                                        360                                 360
17077877                                          500000           1264.29                                        480                                 480
17077645                                          472000           1573.34                                        360                                 360
17077883                                          159120            679.58                                        360                                 360
17077647                                          346400           1226.84                                        360                                 360
17077899                                          292500           1218.76                                        360                                 360
17077910                                          440000           1112.57                                        480                                 480
17077922                                         1000000           3541.67                                        360                                 360
17077927                                          490000            1750.5                                        360                                 360
17077945                                          752408           3056.66                                        360                                 360
17077950                                       302754.96           1163.96                                        360                                 360
17088264                                          584000           2311.67                                        360                                 360
17088266                                          390000            986.14                                        480                                 480
17088279                                          478000           1707.63                                        360                                 360
17088284                                          419300           1659.73                                        360                                 360
17088307                                          296000           1110.01                                        360                                 360
17088315                                          999999           3541.67                                        360                                 360
17088322                                          209600            895.17                                        360                                 360
17088324                                          572000           2043.44                                        360                                 360
17088326                                          644000           2300.65                                        360                                 360
17088332                                          468000           1505.28                                        360                                 360
17088340                                          946000           3379.53                                        360                                 360
17088348                                          100000            343.76                                        360                                 360
17088367                                          468000            1852.5                                        360                                 360
17088370                                          244000            864.17                                        360                                 360
17088390                                       421049.99           1750.01                                        360                                 360
17088394                                          280000           1108.34                                        360                                 360
17088396                                          213000           1198.13                                        360                                 360
17088404                                          360000            1312.5                                        360                                 360
17066093                                          195920            795.93                                        360                                 360
17066094                                          360000           1125.01                                        360                                 360
17066106                                          181000             659.9                                        360                                 360
17066114                                          525000           2023.44                                        360                                 360
17066131                                          455000           1625.46                                        360                                 360
17066135                                          253000           1054.17                                        360                                 360
17065897                                          460000           1643.32                                        360                                 360
17066141                                          584000           2086.31                                        360                                 360
17066151                                          230400            720.01                                        360                                 360
17066155                                          149500            545.06                                        360                                 360
17066169                                          680000           2429.26                                        360                                 360
17065902                                          372800           1592.17                                        360                                 360
17066177                                          890000           2250.42                                        480                                 480
17075014                                          340000           1345.84                                        360                                 360
17075029                                          140800            542.67                                        360                                 360
17075033                                          154000            529.38                                        360                                 360
17075036                                          393600           1230.01                                        360                                 360
17074968                                          204000            722.51                                        360                                 360
17075055                                          177200            646.05                                        360                                 360
17075063                                          550000           1964.84                                        360                                 360
17075064                                          321600            1172.5                                        360                                 360
17075065                                          907000            3240.2                                        360                                 360
17075066                                          800000           2857.95                                        360                                 360
17075068                                          614000           2193.48                                        360                                 360
17075072                                          350000           1239.59                                        360                                 360
17075083                                          288000              1140                                        360                                 360
17075086                                          558000           1993.42                                        360                                 360
17075093                                          606000           1532.31                                        480                                 480
17075098                                          140000            539.59                                        360                                 360
17075100                                          618400           2125.76                                        360                                 360
17075107                                          400000           1286.56                                        360                                 360
17075127                                          328000           1127.51                                        360                                 360
17075129                                          464000           1691.67                                        360                                 360
17074936                                          300000            758.57                                        480                                 480
17075163                                         1000000           3572.44                                        360                                 360
17075166                                          525000           2187.51                                        360                                 360
17074942                                          440000           1626.33                                        360                                 360
17075191                                          900000           3656.26                                        360                                 360
17075199                                          368000           1150.01                                        360                                 360
17075204                                          528000           1335.08                                        480                                 480
17075228                                          516000           1843.38                                        360                                 360
17075229                                       235587.49            758.86                                        360                                 360
17075240                                          248000            878.34                                        360                                 360
17075241                                          650000           2708.34                                        360                                 360
17075248                                          819000           2644.69                                        360                                 360
17075255                                          808000           3366.67                                        360                                 360
17074964                                          235900            933.77                                        360                                 360
17075264                                          340000           1381.26                                        360                                 360
17076400                                          415000           1556.26                                        360                                 360
17076401                                          252000            971.26                                        360                                 360
17076282                                          511200           1650.75                                        360                                 360
17076289                                          312750           1155.98                                        360                                 360
17076421                                          248000            852.51                                        360                                 360
17076359                                          951000           2971.88                                        360                                 360
17076448                                          810000           2615.63                                        360                                 360
17076454                                          319200           1030.76                                        360                                 360
17076465                                          200000            750.01                                        360                                 360
17076469                                          500000            1608.2                                        360                                 360
17076472                                          363750           1326.18                                        360                                 360
17076478                                          320000            809.14                                        480                                 480
17076488                                          648000           2632.51                                        360                                 360
17076489                                          720000           2572.16                                        360                                 360
17076492                                          192000            617.55                                        360                                 360
17076497                                          700000           2500.71                                        360                                 360
17076501                                          328800           1233.01                                        360                                 360
17076502                                          240000               950                                        360                                 360
17076507                                          192000            780.01                                        360                                 360
17076513                                          240000            900.01                                        360                                 360
17076517                                          308000           1283.34                                        360                                 360
17076523                                          244000            787.92                                        360                                 360
17076537                                          214000            688.31                                        360                                 360
17076538                                          512000           1653.34                                        360                                 360
17076545                                          452000           1742.09                                        360                                 360
17076550                                          496000           1595.34                                        360                                 360
17064714                                          650000           1643.57                                        480                                 480
17064723                                          412500           1804.69                                        360                                 360
17064732                                          496000           1254.17                                        480                                 480
17064741                                          528000           1980.01                                        360                                 360
17064632                                       397955.43           1286.56                                        360                                 360
17064743                                          140800            557.34                                        360                                 360
17064756                                          193450            564.23                                        360                                 360
17064773                                          430717              1346                                        360                                 360
17064774                                          816000           3145.01                                        360                                 360
17064792                                          193000            723.76                                        360                                 360
17064799                                       178043.99            684.51                                        360                                 360
17064800                                          207200            820.17                                        360                                 360
17064807                                          536000           1954.17                                        360                                 360
17064809                                          568000           1893.34                                        360                                 360
17064821                                          361750            1281.2                                        360                                 360
17064823                                          242000             882.3                                        360                                 360
17064824                                          164000            527.49                                        360                                 360
17064825                                          293600           1192.76                                        360                                 360
17064832                                          364000           1327.09                                        360                                 360
17064837                                          384000           1480.01                                        360                                 360
17064854                                          448000           1633.34                                        360                                 360
17064866                                          465000           1175.79                                        480                                 480
17064869                                          437600           2096.84                                        360                                 360
17064872                                          268850           1008.76                                        360                                 360
17064885                                          208000            693.34                                        360                                 360
17064888                                          585000              1950                                        360                                 360
17064895                                          825000           2947.26                                        360                                 360
17064897                                         1200000           4286.93                                        360                                 360
17064898                                          492000           1998.76                                        360                                 360
17064899                                          401600           1631.51                                        360                                 360
17064902                                          448000           1493.34                                        360                                 360
17064904                                          372758           1514.33                                        360                                 360
17064660                                          542000           1919.58                                        360                                 360
17064907                                          300000           1218.76                                        360                                 360
17064922                                          219200            705.04                                        360                                 360
17064923                                          896000           3360.01                                        360                                 360
17064939                                          540000           1912.51                                        360                                 360
17064949                                          476000           1586.67                                        360                                 360
17064953                                          367200           1181.07                                        360                                 360
17064957                                          237750            719.97                                        480                                 480
17065942                                         1500000           4347.52                                        480                                 480
17065965                                          340000            859.72                                        480                                 480
17065973                                          392000           1429.17                                        360                                 360
17065868                                          320000           1066.67                                        360                                 360
17065869                                          384960              1480                                        360                                 359
17065989                                          399120           1371.98                                        360                                 360
17065990                                          820000           3075.01                                        360                                 360
17065992                                          184000            747.51                                        360                                 360
17065994                                          312000           1007.51                                        360                                 360
17065996                                          248000            723.34                                        360                                 360
17065879                                          265000            883.34                                        360                                 360
17065880                                          275930            697.71                                        480                                 480
17066009                                          401520           1129.28                                        360                                 360
17066013                                          177417             776.2                                        360                                 360
17066024                                          200000            645.84                                        360                                 360
17065884                                          169600             545.5                                        360                                 360
17066047                                          591750           2157.43                                        360                                 360
17066062                                          252000           1023.76                                        360                                 360
17066065                                          840000           2975.01                                        360                                 360
17066073                                          460800           1482.12                                        360                                 360
17066083                                          228000            576.52                                        480                                 480
17065889                                          337600           1195.67                                        360                                 360
17013867                                        281408.6            900.59                                        360                                 357
17013868                                       100394.34            321.64                                        360                                 357
17013869                                       630803.63           2026.33                                        360                                 358
17013870                                       450698.01           1663.29                                        360                                 358
17013871                                       580850.85           1865.51                                        360                                 358
17013872                                       296495.76            952.05                                        360                                 358
17013873                                       656962.34           2109.96                                        360                                 358
17013874                                       453099.08           1142.91                                        480                                 478
17013875                                       497515.53           1254.17                                        480                                 478
17013876                                       613742.69           1547.48                                        480                                 478
17013877                                       300465.34           1108.86                                        360                                 358
17013878                                       402263.05           1286.56                                        360                                 357
17013879                                       485832.34           1554.48                                        360                                 357
17013880                                       409384.03           1510.82                                        360                                 358
17013881                                       497971.54           1845.33                                        360                                 358
17013882                                       276671.12            697.88                                        480                                 478
17013883                                        47273.22            174.46                                        360                                 358
17013884                                       568762.96           2099.44                                        360                                 358
17013885                                       560879.72           1801.18                                        360                                 358
17013886                                       165238.79            609.87                                        360                                 358
17013887                                       408598.53           1312.29                                        360                                 358
17013888                                        544911.1           1749.72                                        360                                 358
16996712                                       385284.13           1279.69                                        360                                 357
16996714                                       248008.39           1011.36                                        360                                 357
16996717                                       312500.08            993.87                                        360                                 357
16996719                                       473541.27           1370.83                                        360                                 357
16996725                                       271074.57            861.99                                        360                                 357
16996726                                       351907.03           1125.74                                        360                                 357
17129709                                          307500           1185.16                                        360                                 360
17154132                                          448950           1359.54                                        480                                 480
17113166                                          527000           1882.68                                        360                                 360
17201456                                          267600            676.65                                        480                                 480
16707322                                       432003.43           1376.62                                        360                                 356
17013378                                          193600            489.53                                        480                                 480
17129901                                          665000           2375.67                                        360                                 360
17154219                                          563000           2011.29                                        360                                 360
17152518                                          483000           1725.49                                        360                                 360
17129903                                          500000            1608.2                                        360                                 360
17132676                                          417000           1054.41                                        480                                 480
16724258                                       505502.84            1608.2                                        360                                 355
17129827                                          224000            720.48                                        360                                 360
17182479                                          584500           2088.09                                        360                                 360
17148378                                          675000            2411.4                                        360                                 360
17168692                                          545000           1443.41                                        480                                 480
16638386                                        129197.3             411.7                                        360                                 356
17077893                                          680000           2429.26                                        360                                 360
16775827                                       483512.52           1213.71                                        480                                 477
17178496                                          900000           2894.76                                        360                                 360
17159868                                          860000            3072.3                                        360                                 360
17077897                                          588000            2100.6                                        360                                 360
17150023                                          786000           2807.94                                        360                                 360
17201460                                          372000            1196.5                                        360                                 360
17150026                                          591000           1494.38                                        480                                 480
17113091                                          152000            384.35                                        480                                 480
17170504                                          487500           1232.67                                        480                                 480
17201546                                          356000           1145.04                                        360                                 360
17154224                                          532000           1900.54                                        360                                 360
17128304                                          300000           1108.86                                        360                                 360
17154225                                          417000           1489.71                                        360                                 360
17128063                                          431775           1595.93                                        360                                 360
15814550                                       239231.17            791.79                                        360                                 343
17141753                                          747000           2668.61                                        360                                 360
17141834                                          397500           1420.05                                        360                                 360
17166604                                         1000000           3572.44                                        360                                 360
17152529                                          920000           3286.64                                        360                                 360
16847840                                       556154.86           1395.77                                        480                                 477
17175198                                          412500           1249.16                                        480                                 480
17159875                                          535000           1911.26                                        360                                 360
17201472                                          500000           1264.29                                        480                                 480
17057113                                          131000            331.25                                        480                                 480
17204146                                          500000            1608.2                                        360                                 360
17128152                                          950000           3393.82                                        360                                 360
17205832                                          500000           1264.29                                        480                                 480
17152454                                          312000            944.82                                        480                                 480
17008843                                          613600           1973.59                                        360                                 360
17200669                                          995000           3554.58                                        360                                 360
17132692                                         1165000           4161.89                                        360                                 360
16641734                                        73890.28            365.05                                        360                                 353
15815615                                       681273.18           2269.07                                        360                                 342
17128238                                          498000           1779.08                                        360                                 360
17181681                                          346000           1047.78                                        480                                 480
17141768                                          645000           2304.23                                        360                                 360
16781445                                       321300.98           1029.25                                        360                                 357
17129845                                          252000             637.2                                        480                                 480
17150040                                          441000           1575.45                                        360                                 360
17150044                                          490000            1750.5                                        360                                 360
17150045                                          735000           2625.74                                        360                                 360
17200591                                          608000           1955.57                                        360                                 360
17150129                                         1500000           5358.66                                        360                                 360
17202619                                          384000            1235.1                                        360                                 360
17170607                                          662000           2364.96                                        360                                 360
15356046                                       183657.28            818.19                                        360                                 336
17057128                                          198750            639.26                                        360                                 360
16728800                                       573701.48           1433.69                                        480                                 476
17166543                                          308000             778.8                                        480                                 480
17141775                                          930000           3322.37                                        360                                 360
17166626                                          543000           1939.84                                        360                                 360
16691706                                        295456.8           1229.51                                        360                                 354
17141778                                          549500           1963.06                                        360                                 360
17129936                                          312000            788.92                                        480                                 480
17181695                                          672126           2401.13                                        360                                 360
16835809                                       385459.09            967.17                                        480                                 477
16723399                                       189108.82            693.04                                        360                                 356
16819288                                       331529.63           1219.74                                        360                                 357
17159893                                          649800           2321.37                                        360                                 360
17150131                                          260350            930.09                                        360                                 360
17204084                                          840000           2123.99                                        480                                 480
17128250                                          496800           1256.19                                        480                                 480
17170534                                          140000            423.96                                        480                                 480
17154173                                          399000           1425.41                                        360                                 360
17154174                                          993000           3547.43                                        360                                 360
17008780                                          265000            802.49                                        480                                 480
17154175                                          511000           1825.52                                        360                                 360
17170538                                          211000            753.79                                        360                                 360
17170619                                          450000            1607.6                                        360                                 360
17166552                                          138400            419.12                                        480                                 480
17129944                                          917000           3275.93                                        360                                 360
17166638                                          322000           1150.33                                        360                                 360
17166639                                          550000           1964.84                                        360                                 360
16848684                                       269386.56            861.99                                        360                                 356
16688547                                       461533.47           1153.02                                        480                                 476
17150140                                          391950           1260.67                                        360                                 360
17150062                                          560000           2000.57                                        360                                 360
17170620                                          596000           2129.18                                        360                                 360
17200691                                          420000              1062                                        480                                 480
17154180                                          858000           3065.15                                        360                                 360
17170624                                          840000           3000.85                                        360                                 360
17155315                                          264000            667.54                                        480                                 480
17170625                                          570000           2036.29                                        360                                 360
17088312                                          440000           1112.57                                        480                                 480
17154185                                          283750            717.48                                        480                                 480
17057067                                          420500           1063.26                                        480                                 480
17170629                                          435000           1554.01                                        360                                 360
17128186                                          593600           1909.26                                        360                                 360
17166486                                          760000           2715.05                                        360                                 360
16819707                                       305576.84            977.78                                        360                                 357
17076496                                          525000           1875.53                                        360                                 360
17203533                                          662000           2364.96                                        360                                 360
17075050                                       179694.85            455.15                                        480                                 480
17170712                                          560000           2000.57                                        360                                 360
17170632                                          650000           2322.09                                        360                                 360
17204185                                          402000           1485.88                                        360                                 360
17172253                                          520000           1857.67                                        360                                 360
17154271                                          666000           2379.25                                        360                                 360
17170555                                          701000           2504.28                                        360                                 360
17170556                                          647000           2311.37                                        360                                 360
17057157                                       332096.42           1188.91                                        360                                 360
17170639                                          558400           1994.85                                        360                                 360
16691732                                       188986.81            645.37                                        360                                 355
16691733                                       185311.26            622.35                                        360                                 355
17154198                                          600000           2143.47                                        360                                 360
17166577                                          452000           1142.91                                        480                                 480
16729647                                       388997.41           1426.73                                        360                                 356
17150160                                          540000           1929.12                                        360                                 360
17027123                                          360000            910.28                                        480                                 480
17170720                                          560000           2000.57                                        360                                 360
17155330                                          303000           1082.45                                        360                                 360
16801442                                       522393.18           1672.53                                        360                                 357
17170721                                          438750           1621.71                                        360                                 360
17150085                                          495000           1768.36                                        360                                 360
17150086                                          656000           2343.52                                        360                                 360
16407462                                       244810.27            851.52                                        360                                 352
17168520                                          622500           2002.21                                        360                                 360
17077802                                          750000           2679.33                                        360                                 360
17170567                                          349800            1125.1                                        360                                 360
17088335                                          552800           1778.03                                        360                                 360
17166663                                          508000            1814.8                                        360                                 360
17128287                                          440000           1415.22                                        360                                 360
16667605                                       349458.24           1106.44                                        360                                 354
17166664                                         1500000           5358.66                                        360                                 360
16667526                                       347159.67           1448.46                                        360                                 354
17166666                                          562000           2007.71                                        360                                 360
17129895                                          457000           1632.61                                        360                                 360
17112911                                          840000           3000.85                                        360                                 360
17148210                                          700000           2500.71                                        360                                 360
17150091                                          244000            784.81                                        360                                 360
17148214                                          198750            502.56                                        480                                 480
17060348                                          360987            914.33                                        480                                 480
17170490                                          650000           2322.08                                        360                                 360
17154290                                          692000           2472.13                                        360                                 360
17155262                                          556494           1407.13                                        480                                 480
17170653                                          770000           2750.78                                        360                                 360
17170654                                          391000           1396.83                                        360                                 360
17178412                                          300000            964.92                                        360                                 360
17154292                                          454000           1621.89                                        360                                 360
17150098                                          102350             258.8                                        480                                 480
17141813                                          412000           1041.77                                        480                                 480
17141732                                          517000           1846.95                                        360                                 360
17132660                                          558000           1993.42                                        360                                 360
17200637                                          496000           1771.93                                        360                                 360
17141733                                          598000           2136.32                                        360                                 360
17154126                                          368000           1183.63                                        360                                 360
17175250                                          468750            1732.6                                        360                                 360
17181730                                          497000           1837.01                                        360                                 360
17175251                                          650000           2322.09                                        360                                 360
17132745                                          623000           2225.63                                        360                                 360
17175252                                          632000           2257.78                                        360                                 360
17182462                                          400000           1428.98                                        360                                 360
17132666                                          177600            449.08                                        480                                 480
17182465                                          120800            388.55                                        360                                 360
17148365                                          312800           1006.09                                        360                                 360
17043489                                          224800            723.05                                        360                                 360
17127793                                          300000            758.57                                        480                                 480
17168683                                          700000           2500.71                                        360                                 360
17159773                                          368000            930.51                                        480                                 480
17168688                                          984000           3515.28                                        360                                 360
17154212                                          534000           1907.68                                        360                                 360
17172279                                          423000           1511.14                                        360                                 360
17178417                                          376000           1389.77                                        360                                 360
17170579                                          528800           1889.11                                        360                                 360
17088189                                          232000            857.52                                        360                                 360
16667539                                       364570.25           1220.95                                        360                                 354
17130021                                          586000           2093.45                                        360                                 360
17148300                                          608000           2172.05                                        360                                 360
17132445                                          488000           1743.35                                        360                                 360
17182406                                          990000           3536.72                                        360                                 360
17148226                                       677562.41           2429.26                                        360                                 360
17013866                                       437578.63           1305.94                                        480                                 475
17168623                                          650000           2322.09                                        360                                 360
17178424                                          624000           1577.83                                        480                                 480
17077904                                          617500           2205.98                                        360                                 360
17155359                                          248000            916.66                                        360                                 360
17066178                                          412500           1524.69                                        360                                 360
16407486                                       844325.68           2653.53                                        360                                 352
17170587                                          500000           1786.22                                        360                                 360
17168707                                          430000           1536.15                                        360                                 360
17170669                                          213000            760.93                                        360                                 360
16610400                                       101353.93             375.9                                        360                                 353
17181602                                          460000           1163.14                                        480                                 480
17175205                                          530000            1893.4                                        360                                 360
17051618                                          356250           1316.77                                        360                                 360
17155362                                          214500            792.84                                        360                                 360
17132538                                          235000            594.22                                        480                                 480
17170592                                          535000           1911.26                                        360                                 360
17148318                                          499000           1782.65                                        360                                 360
17172295                                          268000               862                                        360                                 360
17077671                                          586000           2093.45                                        360                                 360
15947704                                       693476.37           2463.47                                        360                                 344
17075179                                          564000           1426.11                                        480                                 480
17077672                                          504000           1800.51                                        360                                 360
17077918                                          605000           2161.33                                        360                                 360
17077838                                         1250000           4644.17                                        360                                 360
17077676                                          400000           1428.98                                        360                                 360
17201403                                          412500           1043.04                                        480                                 480
16997766                                          148000            374.23                                        480                                 480
17013404                                          481600           1549.02                                        360                                 360
17055021                                          168000             424.8                                        480                                 480
17132701                                          707000           2525.72                                        360                                 360
17132620                                       443299.58           1122.69                                        480                                 480
17132541                                          365600           1175.92                                        360                                 360
17148320                                          850000           3036.57                                        360                                 360
17055028                                          459200           1476.97                                        360                                 360
17178522                                          930000           3322.37                                        360                                 360
17077760                                          640000           1618.28                                        480                                 480
17178443                                          650000           2322.09                                        360                                 360
17077926                                          770000           2750.78                                        360                                 360
17170689                                         1500000           5358.66                                        360                                 360
17178528                                          345000            872.36                                        480                                 480
17168728                                          296000            952.06                                        360                                 360
17055111                                         1497000           5347.94                                        360                                 360
17113046                                          650000           2322.09                                        360                                 360
17181700                                          187500            693.04                                        360                                 360
17175220                                          389600           1440.04                                        360                                 360
17175140                                          164000            414.69                                        480                                 480
16393006                                       243727.93            851.31                                        360                                 351
17159820                                          591000           2111.31                                        360                                 360
17159821                                          697000           2489.99                                        360                                 360
17077931                                          616000           2200.62                                        360                                 360
17077851                                          700000           2500.71                                        360                                 360
17159905                                          472000           1193.49                                        480                                 480
17088383                                          371000           1325.38                                        360                                 360
17168735                                          414000           1478.99                                        360                                 360
17077935                                          521000           1861.24                                        360                                 360
17178457                                          329250            997.06                                        480                                 480
16979085                                       475598.09           1527.79                                        360                                 358
16610354                                       592299.59           2459.02                                        360                                 353
16724222                                       243873.72            606.85                                        480                                 475
17182440                                          500000           1786.22                                        360                                 360
17141716                                          525000           1875.53                                        360                                 360
17141717                                          454000           1621.89                                        360                                 360
17148343                                          473200           1196.52                                        480                                 480
17132487                                          854000            2159.4                                        480                                 480
17148186                                          168000            540.36                                        360                                 360
17077861                                          730000           2607.88                                        360                                 360
17159835                                          489000           1746.93                                        360                                 360
16968721                                       233794.77            586.63                                        480                                 477
17178468                                          513600           1298.67                                        480                                 480
17201510                                          157500            582.16                                        360                                 360
17200703                                          800000           2857.95                                        360                                 360
16610362                                       186565.38            774.76                                        360                                 353
17148191                                          165000            499.67                                        480                                 480
17076427                                          294000            945.63                                        360                                 360
16696502                                        331741.4            994.18                                        480                                 476
17175168                                          568000           1720.05                                        480                                 480
17064927                                          172500             637.6                                        360                                 360
17182458                                          447000           1596.88                                        360                                 360
17077791                                          498000           1779.08                                        360                                 360
17077793                                          450000            1607.6                                        360                                 360
17168594                                          497000            1775.5                                        360                                 360
17168677                                          506000           1807.66                                        360                                 360
16798472                                       421571.69           1348.31                                        360                                 357
17077799                                          643200           2297.79                                        360                                 360
17128200                                          464000           1492.41                                        360                                 360
17200636                                          840000           3000.85                                        360                                 360
17113075                                          800000           2857.95                                        360                                 360
17012506                                       449119.99           2100.01                                        360                                 359
17012399                                          569420           2544.17                                        360                                 359
17012522                                          215200            851.84                                        360                                 360
17010884                                       499152.38           1264.29                                        480                                 479
17010890                                       418042.49           1216.26                                        360                                 359
17010894                                       390267.74           1258.26                                        360                                 359
17010896                                       140349.99            583.34                                        360                                 359
17010776                                          296740            1202.5                                        360                                 359
17010782                                          505260            2047.5                                        360                                 359
17012448                                       741849.99           3083.34                                        360                                 359
17012467                                        408514.4           1485.67                                        360                                 359
17012474                                       441099.99           1833.34                                        360                                 359
17012386                                       269632.37            817.63                                        480                                 479
17012493                                          556000           2142.92                                        360                                 360
17012497                                          296740           1264.17                                        360                                 359
17012394                                       621714.87           2004.46                                        360                                 359
17012430                                       244609.99            762.51                                        360                                 359
17004410                                        582608.3           1878.37                                        360                                 359
17004413                                          513280              2080                                        360                                 359
17008800                                          504800           1787.84                                        360                                 360
17008806                                       179694.85            455.15                                        480                                 479
17008809                                        147647.3            476.03                                        360                                 359
17008759                                          300750              1125                                        360                                 359
17008835                                       721799.99           2025.01                                        360                                 359
17008851                                       313205.67           1010.09                                        360                                 359
17008853                                       388969.99           1414.59                                        360                                 359
17008856                                       512477.99           2289.76                                        360                                 359
17008908                                       187667.99            721.51                                        360                                 359
17010815                                          940000           2376.85                                        480                                 480
17010756                                       183376.25            679.18                                        360                                 359
17010759                                       271351.81            874.86                                        360                                 359
17010856                                       376036.45            952.45                                        480                                 479
17010871                                          544000           1375.54                                        480                                 480
17004478                                       299285.08            964.92                                        360                                 359
17004483                                          591475           2273.96                                        360                                 359
17004382                                          280700            1137.5                                        360                                 359
17004489                                          772000           2975.42                                        360                                 360
17004499                                       459220.19           1163.14                                        480                                 479
17004511                                       352799.79           1319.71                                        360                                 359
17004523                                       279525.33               708                                        480                                 479
17004396                                          397600           1005.36                                        480                                 480
17004399                                        224479.8               933                                        360                                 359
17004546                                       431267.66           1092.34                                        480                                 479
17004553                                          303958           1105.42                                        360                                 359
17004559                                       325812.49           1083.34                                        360                                 359
17004561                                       435115.12           1611.55                                        360                                 359
17004570                                          299146           1087.92                                        360                                 359
17004584                                          437892            1865.5                                        360                                 359
17004587                                       511675.99           1860.84                                        360                                 359
17001524                                          360900            1312.5                                        360                                 359
17001349                                       399507.68           1288.04                                        360                                 359
17001368                                       498489.04           2376.67                                        360                                 359
17001575                                          241000            953.96                                        360                                 359
17001433                                       188469.99            724.59                                        360                                 359
17001394                                       648898.11           1643.56                                        480                                 479
17001435                                      1428562.49           5789.07                                        360                                 359
17001592                                       346611.41            877.92                                        480                                 479
17001600                                          312000           1267.51                                        360                                 360
17001619                                          272800            994.59                                        360                                 360
17001621                                          390574           1298.67                                        360                                 359
17001630                                       356889.99           1223.76                                        360                                 359
17002961                                          292730           1034.17                                        360                                 359
17002870                                          469170              1560                                        360                                 359
17003002                                          692000           2450.84                                        360                                 359
17002911                                          740800           2469.34                                        360                                 360
17003053                                        224418.9            568.43                                        480                                 479
17003056                                       714180.99           2671.51                                        360                                 359
17003080                                          268800              1064                                        360                                 360
17003092                                          432000              1710                                        360                                 360
17004438                                          500000           1927.09                                        360                                 360
17004442                                       208446.03            527.97                                        480                                 479
17004374                                          332830           1279.58                                        360                                 359
17001494                                       102944.71            417.18                                        360                                 359
17001508                                       295135.99           1073.34                                        360                                 359
16997932                                       241822.34            779.66                                        360                                 359
17001336                                       604846.15            2167.6                                        480                                 479
17001489                                          500000           1514.13                                        480                                 480
16997815                                       578617.82           1865.51                                        360                                 359
16997819                                        703717.9           2559.25                                        360                                 359
16997703                                          465160           2078.33                                        360                                 359
16997835                                       417039.99           1690.01                                        360                                 359
16997842                                       411345.79           1538.71                                        360                                 359
16997853                                         1000000           3572.44                                        360                                 360
16997744                                          367000           1185.11                                        360                                 360
16997890                                       400999.99           1750.01                                        360                                 359
16997898                                       251878.12            785.16                                        360                                 359
16997901                                          267066             721.5                                        360                                 359
16994876                                          296000           1233.34                                        360                                 359
16994556                                         1000000           3572.44                                        360                                 360
16994893                                       320799.99           1233.34                                        360                                 359
16994565                                       545549.05           1375.54                                        480                                 478
16994911                                       320799.99           1400.01                                        360                                 359
16994917                                       996086.23           3323.34                                        360                                 359
16997785                                          496438           1960.17                                        360                                 359
16997791                                          647500           2023.44                                        360                                 360
16989978                                       555376.97           2019.77                                        360                                 359
16989347                                          292730              1095                                        360                                 359
16989999                                          248000           1110.84                                        360                                 360
16989354                                       352443.22           1132.17                                        360                                 358
16990005                                       563043.89           1426.11                                        480                                 479
16990015                                       478856.13           1543.87                                        360                                 359
16991007                                       421049.99           1487.51                                        360                                 359
16991015                                        132249.8            384.77                                        360                                 359
16991042                                       340846.09           1310.42                                        360                                 359
16991043                                       566172.67            1434.2                                        480                                 479
16990942                                          384960              1640                                        360                                 359
16991078                                          364910           1516.67                                        360                                 359
16990954                                        383084.9            1235.1                                        360                                 359
16994523                                       391065.84           1260.83                                        360                                 359
16994534                                          651625           2572.92                                        360                                 360
16994845                                       645609.99           2616.26                                        360                                 359
16994847                                       280699.99           1020.84                                        360                                 359
16984141                                       913754.15           2770.85                                        480                                 479
16984354                                          372000            1196.5                                        360                                 360
16984175                                          497240           1446.67                                        360                                 359
16989867                                       255988.37           1037.36                                        360                                 359
16989893                                       346660.19           1125.74                                        360                                 359
17047709                                       168620.49            490.59                                        360                                 359
16980299                                          648000           2700.01                                        360                                 360
16980315                                          292000           1186.26                                        360                                 360
16982644                                          412000           1587.92                                        360                                 360
16982649                                          555000           1680.69                                        480                                 480
16982593                                       570636.89           1839.78                                        360                                 359
16982706                                       312779.99           1365.01                                        360                                 359
16982605                                       438951.46           1415.21                                        360                                 359
16982615                                          156390            633.75                                        360                                 359
16982760                                       499152.38           1264.29                                        480                                 479
16982771                                       337140.33           1022.34                                        480                                 479
16984087                                          392980           1265.83                                        360                                 359
16984104                                          128320               480                                        360                                 359
16984261                                       226957.85            731.73                                        360                                 359
16980274                                       162003.99            572.34                                        360                                 359
16980106                                          255036            1033.5                                        360                                 359
16980180                                       360699.49           1311.78                                        360                                 359
16980214                                          196000            714.59                                        360                                 359
16980223                                       224559.99            793.34                                        360                                 359
16967995                                       514568.14           1973.33                                        360                                 358
16970087                                          401000           1583.33                                        360                                 359
16970096                                       172252.32            553.22                                        360                                 354
16971841                                       251519.17            867.63                                        360                                 359
16978603                                          250625           1041.67                                        360                                 359
16978623                                       328819.99           1435.01                                        360                                 359
16978661                                       340849.99           1275.01                                        360                                 359
16912756                                       187281.97            474.36                                        480                                 479
16912646                                       537474.05           1736.85                                        360                                 359
16912706                                       216539.99            967.51                                        360                                 359
16857089                                       319701.44           1026.67                                        360                                 358
16723873                                       298795.13            869.31                                        360                                 359
16718206                                       364529.41              1275                                        360                                 355
17015025                                       268668.99           1088.75                                        360                                 359
17015036                                          180350               600                                        360                                 359
17015042                                          300750              1250                                        360                                 359
17015006                                          131228               492                                        360                                 359
16714866                                       324051.17           1233.33                                        360                                 355
16711314                                       586517.19           2017.81                                        360                                 355
16709454                                       399574.04            1237.5                                        360                                 355
17014925                                         1002499           3958.33                                        360                                 359
17014926                                        512276.3           1651.62                                        360                                 359
17014933                                        488217.5           1775.52                                        360                                 359
17014970                                       418042.49           1650.63                                        360                                 359
17014989                                          401000              1625                                        360                                 359
17014990                                       187937.27             760.5                                        360                                 358
17014992                                       804012.29           2916.67                                        360                                 358
17013548                                       251253.77            885.42                                        360                                 358
17013557                                          256640               960                                        360                                 359
17013580                                       441601.93           1635.57                                        360                                 359
17013582                                        335837.5           1326.04                                        360                                 359
17013603                                       353780.53            1310.3                                        360                                 359
17013645                                          300750            1187.5                                        360                                 359
17013698                                          253600            1109.5                                        360                                 359
17013707                                          527716           2083.67                                        360                                 359
17013710                                        335430.4             849.6                                        480                                 479
17013716                                       375103.97           1209.36                                        360                                 359
17013733                                          249422            1088.5                                        360                                 359
17013745                                          449120           1866.67                                        360                                 359
17013753                                          240600              1025                                        360                                 359
17013762                                          497240              2015                                        360                                 359
17013788                                          600000            2437.5                                        360                                 359
17013796                                        200419.8               833                                        360                                 359
17013804                                       459317.41           1820.83                                        360                                 359
17013813                                          409020            1572.5                                        360                                 359
17013820                                       436880.97           1901.81                                        360                                 358
17013850                                          182455            606.67                                        360                                 359
17014681                                          496000           1911.67                                        360                                 359
17014715                                      1156634.37           3485.29                                        360                                 359
17014737                                          457140              1900                                        360                                 359
17014756                                          248620            1007.5                                        360                                 359
17014758                                       184923.02             747.5                                        360                                 358
17014764                                       159993.49            483.33                                        360                                 358
17014771                                        496237.5           1598.44                                        360                                 359
17014782                                        387967.5           1088.44                                        360                                 359
17014809                                          291928           1304.33                                        360                                 359
17014843                                          401000              1750                                        360                                 359
17014848                                        135675.9            437.43                                        360                                 359
17014863                                        334320.1           1238.23                                        360                                 359
17014867                                        272519.6            1189.3                                        360                                 359
17014894                                          421050           1881.25                                        360                                 359
17014895                                          212530            883.33                                        360                                 359
17013023                                       531098.14           1345.19                                        480                                 479
17013042                                          505260            2257.5                                        360                                 359
17013043                                          797990            3482.5                                        360                                 359
17013426                                          288720               960                                        360                                 359
17013442                                       247116.25            847.34                                        360                                 359
17013460                                        352799.8           1393.02                                        360                                 359
17013486                                        202384.7            757.05                                        360                                 359
17013495                                       573026.94           1451.39                                        480                                 479
17013508                                          240600              1050                                        360                                 359
17013523                                       223389.49            678.33                                        480                                 478
17013539                                      1005014.83            3437.5                                        360                                 358
17013544                                       205023.08             722.5                                        360                                 358
17013547                                        355887.5           1368.23                                        360                                 359
17011236                                          217200            972.88                                        360                                 358
17011241                                          324810              1215                                        360                                 359
17011266                                          223758             976.5                                        360                                 359
17011328                                       706107.49           2267.56                                        360                                 358
17011349                                       473595.78           1199.55                                        480                                 479
17011350                                        359142.1            1157.9                                        360                                 359
17011352                                        93764.17            303.95                                        360                                 359
17011353                                       549623.58              2530                                        360                                 359
17011368                                           91829            381.67                                        360                                 359
17011386                                          918290              3435                                        360                                 359
17011388                                          360900              1575                                        360                                 359
17012613                                       240400.11            1046.5                                        360                                 358
17012635                                       249244.33           1110.83                                        360                                 358
17012645                                       460313.88           1704.87                                        360                                 359
17012655                                       321605.09           1233.33                                        360                                 358
17012672                                        181452.5            678.75                                        360                                 359
17012713                                       204541.15             911.6                                        360                                 358
17012908                                          372930              1395                                        360                                 359
17012926                                          224560           1026.67                                        360                                 359
17012949                                          489220           2236.67                                        360                                 359
17012755                                       170386.04            779.17                                        360                                 359
17012758                                       425135.42           1574.58                                        360                                 359
17012767                                          240600              1025                                        360                                 359
17012784                                       534722.68           1723.99                                        360                                 359
17012789                                          501250           2291.67                                        360                                 359
17012857                                          495636              1957                                        360                                 359
17012861                                          336038           1291.92                                        360                                 359
17012958                                          416238           1773.25                                        360                                 359
17012971                                       333381.38            1281.7                                        360                                 359
17012994                                          128320               480                                        360                                 359
17012996                                       294325.98           1100.97                                        360                                 359
17013001                                        161402.5            637.29                                        360                                 359
17011028                                          300750            1062.5                                        360                                 359
17011039                                       410523.75              1365                                        360                                 359
17011072                                          469170            1852.5                                        360                                 359
17011091                                          332830           1348.75                                        360                                 359
17011101                                       489644.63              2233                                        360                                 358
17011131                                       303114.14              1134                                        360                                 359
17011132                                          320399           1431.54                                        360                                 359
17005163                                       383204.14            1192.5                                        360                                 358
17005165                                       421508.17              1575                                        360                                 358
17005170                                       432508.69           1703.47                                        360                                 358
17008953                                       227038.29            840.88                                        360                                 359
17008969                                       309544.81              1155                                        360                                 358
17008995                                       265324.54              1155                                        360                                 358
17009003                                       290162.59           1115.55                                        360                                 359
17009031                                       411301.56           1041.77                                        480                                 479
17009045                                       192976.25            622.58                                        360                                 359
17009061                                        582608.3           1878.37                                        360                                 359
17009086                                        155387.5            500.52                                        360                                 359
17009117                                       438593.75           1640.63                                        360                                 359
17009126                                       144722.36               585                                        360                                 358
17009132                                       190953.27            831.25                                        360                                 358
17009133                                          449120              1820                                        360                                 359
17009149                                        223466.2            720.47                                        360                                 359
17009155                                       387442.09            981.33                                        480                                 479
17009162                                          160400            566.67                                        360                                 359
17009168                                          282705            998.75                                        360                                 359
17009179                                       818491.12           3061.69                                        360                                 359
17009188                                       238093.75            841.15                                        360                                 359
17009207                                       171627.01            766.83                                        360                                 359
17009213                                       533362.76           2377.09                                        360                                 358
17009225                                          551375           2177.08                                        360                                 359
17009247                                          290725            1087.5                                        360                                 359
17009248                                          256640            826.67                                        360                                 359
17009281                                       223094.63            886.35                                        360                                 358
17009306                                       458287.48            1852.5                                        360                                 358
17009317                                       462894.26           1492.41                                        360                                 359
17009318                                          156390             682.5                                        360                                 359
17009323                                          360900              1275                                        360                                 359
17010973                                       159194.27             511.5                                        360                                 359
17010989                                       197751.92            740.63                                        360                                 359
17010992                                       458643.75           2049.22                                        360                                 359
17010995                                          220550            847.92                                        360                                 359
17011003                                       233163.57            845.83                                        360                                 358
17005157                                       243615.72            883.75                                        360                                 358
17005159                                       393966.02           1429.17                                        360                                 358
17005128                                       554769.49              2415                                        360                                 358
17005086                                          501250           1979.17                                        360                                 359
17005122                                          433080              1710                                        360                                 359
17005124                                          509270              1905                                        360                                 359
17005012                                       406027.05           1809.58                                        360                                 358
17005013                                       382659.29           1269.17                                        360                                 358
17005016                                          413030           1673.75                                        360                                 359
17005053                                       478856.13           1543.87                                        360                                 359
17004978                                          261452            1059.5                                        360                                 359
17005001                                       270599.81           1040.34                                        360                                 359
17004959                                        436087.5           1585.94                                        360                                 359
17004948                                        224479.8            886.35                                        360                                 359
17004849                                          320800           1066.67                                        360                                 359
17004817                                          493230           1588.75                                        360                                 359
17004836                                       349745.53           1341.25                                        360                                 358
17003300                                        229572.5             882.6                                        360                                 359
17003357                                       294400.75            945.62                                        360                                 358
17003393                                        210324.5             764.9                                        360                                 359
17003415                                          260650            947.92                                        360                                 359
17003425                                          264660            1072.5                                        360                                 359
17003430                                       114134.63            486.23                                        360                                 359
17003432                                       281042.76            711.84                                        480                                 479
17003441                                          665660           2766.67                                        360                                 359
17003478                                       189090.76               649                                        360                                 358
17003497                                          320800              1300                                        360                                 359
17003523                                          168420               700                                        360                                 359
17003539                                       402005.35           1541.66                                        360                                 358
17003543                                          125112               559                                        360                                 359
17003602                                          208520            823.33                                        360                                 359
17003606                                       319457.53            809.14                                        480                                 479
17003614                                       347845.08              1519                                        360                                 358
17003616                                          637590           2848.75                                        360                                 359
17003628                                          272680              1105                                        360                                 359
17004629                                       244584.67             619.5                                        480                                 479
17004698                                       414820.76           1045.81                                        480                                 478
17004706                                          449120           2006.67                                        360                                 359
17004762                                          311978           1134.58                                        360                                 359
17004784                                       413731.75           1590.61                                        360                                 359
17002033                                        132294.4             522.5                                        360                                 359
17002081                                       586929.74           2433.33                                        360                                 358
17002153                                       383873.91           1230.31                                        360                                 357
17002176                                        442207.1           1741.67                                        360                                 358
17002226                                       559050.68           1415.99                                        480                                 479
17002232                                       245224.13           1042.08                                        360                                 358
17002247                                          220550            618.75                                        360                                 359
17002261                                          765910           3024.17                                        360                                 359
17002271                                       861750.64           3215.44                                        360                                 358
17002281                                       112781.25            386.72                                        360                                 359
17002289                                          146365            532.29                                        360                                 359
17002299                                       146866.25            549.38                                        360                                 359
17002306                                       299285.08            964.92                                        360                                 359
17002309                                       354433.87           1583.61                                        360                                 359
17002346                                        858059.8           3388.02                                        360                                 359
17002365                                          142756               445                                        360                                 359
17002366                                       109773.75            467.66                                        360                                 359
17002371                                          534934           1556.33                                        360                                 359
17002381                                          232580            773.33                                        360                                 359
17002387                                       514533.13           1871.22                                        360                                 359
17002394                                          509270           2063.75                                        360                                 359
17002395                                       199660.96            505.71                                        480                                 479
17002402                                       560748.37           2155.83                                        360                                 359
17002403                                          481200              2050                                        360                                 359
17002405                                       414568.94           1546.88                                        360                                 358
17002409                                          352880           1136.67                                        360                                 359
17002433                                       562808.46           1983.33                                        360                                 358
17002439                                       347995.99           1293.67                                        360                                 359
17002442                                          170425             637.5                                        360                                 359
17002447                                       407333.05           1604.31                                        360                                 358
17003212                                          372930            1162.5                                        360                                 359
17003224                                        335837.5            942.19                                        360                                 359
17000112                                         1002500              3750                                        360                                 359
17000195                                          140350            554.17                                        360                                 359
17000226                                          557390           1853.33                                        360                                 359
17000229                                       230570.33            982.29                                        360                                 359
17000271                                        141506.2               528                                        360                                 358
17000282                                       648451.01           2090.66                                        360                                 359
17000315                                       485260.27           1996.67                                        360                                 355
17000357                                          316790           1349.58                                        360                                 359
17000368                                       467798.66           1732.59                                        360                                 359
17000414                                          249021           1086.75                                        360                                 359
17000456                                          364910           1478.75                                        360                                 359
17000480                                          549370           2283.33                                        360                                 359
17000483                                       280468.95            900.59                                        360                                 358
17000507                                          343256           1533.67                                        360                                 359
17000514                                          513280           1973.33                                        360                                 359
17000516                                          797990           3565.42                                        360                                 359
17001930                                       419091.84           1694.06                                        360                                 358
17001990                                       344358.75           1252.34                                        360                                 359
17002011                                       364820.39           1247.81                                        360                                 358
16991842                                       380557.46           1222.23                                        360                                 358
16991844                                        229143.8               950                                        360                                 358
16991865                                        353765.5              1320                                        360                                 358
16991874                                          288720              1110                                        360                                 359
16991878                                       166430.89            741.75                                        360                                 358
16994979                                       330475.93           1298.33                                        360                                 357
16995079                                          380950           1504.17                                        360                                 359
16995166                                       613233.26           2421.33                                        360                                 359
16995174                                       721056.25            2315.8                                        360                                 358
16995185                                        418042.5           1694.06                                        360                                 359
16995198                                        254505.8           1135.92                                        360                                 358
16995320                                       203758.12            868.05                                        360                                 359
16995338                                          364910           1478.75                                        360                                 359
16995348                                          497240           2221.67                                        360                                 359
16995364                                          196490            775.83                                        360                                 359
16995371                                       760237.26           1916.65                                        480                                 478
16991744                                          304760           1076.67                                        360                                 359
16991772                                          380950           1385.42                                        360                                 359
16991549                                          405010              1515                                        360                                 359
16991559                                       679543.19           2183.61                                        360                                 358
16991563                                       997476.98           3308.33                                        360                                 358
16991664                                       184520.96            726.75                                        360                                 358
16990391                                       296580.19           1137.36                                        360                                 358
16990400                                       313564.71              1105                                        360                                 358
16991438                                       428627.87           1376.62                                        360                                 358
16991493                                       225123.26            746.67                                        360                                 358
16991496                                       255676.11              1007                                        360                                 358
16990141                                       627130.73              2730                                        360                                 358
16990142                                          220550            870.83                                        360                                 359
16990147                                       292900.34            944.33                                        360                                 359
16990153                                        418042.5           1259.69                                        360                                 359
16990204                                       345639.83           1469.17                                        360                                 358
16990318                                       397491.25           1239.06                                        360                                 359
16990324                                        211644.7            533.53                                        480                                 478
16990332                                          188470            685.42                                        360                                 358
16990338                                       324820.88           1144.67                                        360                                 358
16985132                                          186064               754                                        360                                 359
16985190                                          465160           1836.67                                        360                                 359
16985238                                          501250           1614.58                                        360                                 359
16985246                                          276000            891.25                                        360                                 359
16990064                                       213081.37            642.08                                        360                                 359
16990088                                       482306.99           1799.63                                        360                                 358
16990089                                       401574.17           1557.08                                        360                                 359
16990091                                       375875.45           1246.67                                        360                                 358
16990092                                       482408.25              2100                                        360                                 358
16984831                                          473180           2114.17                                        360                                 359
16984845                                       271351.81            874.86                                        360                                 359
16984945                                       547201.56           1757.44                                        360                                 358
16985019                                          695339           2241.83                                        360                                 359
16984664                                        418042.5              1390                                        360                                 359
16984678                                          332830           1487.08                                        360                                 359
16984814                                       406171.22           1226.44                                        480                                 478
16983102                                       277463.93            890.94                                        360                                 358
16982800                                          218545            862.92                                        360                                 359
16982858                                       384859.75           1559.59                                        360                                 359
16982939                                          465160              1885                                        360                                 359
16983018                                       586072.68           2247.75                                        360                                 358
16981401                                       211494.79            681.88                                        360                                 359
16981500                                       387075.37           1247.96                                        360                                 359
16981538                                      1005017.19              4375                                        360                                 358
16981561                                       186078.82            562.04                                        480                                 478
16981656                                       483706.25           1809.38                                        360                                 359
16981677                                       198691.64            761.97                                        360                                 358
16981708                                       454977.61           1796.46                                        360                                 359
16981800                                       648451.01           2090.66                                        360                                 359
16981196                                          120300               525                                        360                                 359
16981209                                          391376              1708                                        360                                 359
16981247                                       397986.39            1567.5                                        360                                 358
16981249                                        554764.6           2069.99                                        360                                 358
16981255                                       361401.25           1577.19                                        360                                 359
16981287                                          260650           1164.58                                        360                                 359
16981334                                          312780              1300                                        360                                 359
16980867                                        441019.8              1833                                        360                                 359
16980868                                          392980              1715                                        360                                 359
16980990                                        108991.8            441.68                                        360                                 359
16981016                                          649620            2632.5                                        360                                 359
16981078                                       192981.25            761.98                                        360                                 359
16981124                                       518588.06              1935                                        360                                 358
16981147                                        289444.8              1200                                        360                                 358
16979178                                        167234.6               624                                        360                                 358
16979200                                       430912.65           1086.27                                        480                                 478
16979229                                          491626           2094.42                                        360                                 359
16979283                                         2005000              8125                                        360                                 359
16979373                                       556376.36           1960.67                                        360                                 358
16979477                                       364217.28              1208                                        360                                 358
16979506                                       651918.51           1643.56                                        480                                 478
16979520                                       180728.73            656.25                                        360                                 358
16979557                                       612897.81           1968.43                                        360                                 358
16980513                                       313564.88              1170                                        360                                 358
16980607                                       136653.07            580.83                                        360                                 358
16980683                                          421050           1618.75                                        360                                 359
16980726                                        132199.8            549.67                                        360                                 359
16980808                                          267066           1026.75                                        360                                 359
16980846                                        311095.8           1196.02                                        360                                 359
16974424                                       600864.06           1929.84                                        360                                 358
16974426                                       521480.72           1314.85                                        480                                 478
16974433                                       343031.44           1497.02                                        360                                 359
16974436                                          350875           1130.21                                        360                                 359
16974464                                       498491.12           2071.87                                        360                                 359
16974473                                          441100              1650                                        360                                 359
16978683                                       462894.26           1492.41                                        360                                 359
16978816                                          585460              2555                                        360                                 359
16978853                                       437383.36           1858.67                                        360                                 358
16978864                                       230201.63               720                                        360                                 359
16978923                                       158290.04            623.44                                        360                                 358
16978975                                          117894            379.75                                        360                                 359
16978995                                         1002500           4166.67                                        360                                 359
16979121                                          456338           2038.92                                        360                                 359
16973878                                          401000           1458.33                                        360                                 359
16973888                                        325812.5           1117.19                                        360                                 359
16973926                                       308483.84            990.65                                        360                                 358
16973973                                       896475.33            3902.5                                        360                                 358
16973975                                          174435            616.25                                        360                                 359
16974019                                          461150           1629.17                                        360                                 359
16974084                                          340800           1239.58                                        360                                 359
16970828                                       346931.31           1258.54                                        360                                 358
16970862                                       215475.35               804                                        360                                 358
16970922                                       272987.77            964.42                                        360                                 359
16970925                                       188942.84            665.83                                        360                                 358
16973734                                       462583.89           1396.78                                        480                                 478
16973735                                       536089.66           1357.84                                        480                                 479
16973822                                          964815              3600                                        360                                 358
16970714                                        321631.7           1036.97                                        360                                 359
16970553                                       738888.06           2986.75                                        360                                 358
16970575                                          248000            800.83                                        360                                 359
16970592                                         1203000              5375                                        360                                 359
16970506                                       343313.25           1245.42                                        360                                 358
16970468                                       467502.16           1788.33                                        360                                 357
16968911                                       650873.09           2402.53                                        360                                 358
16968919                                       900494.24           3453.33                                        360                                 358
16968676                                       580254.03           1470.61                                        480                                 478
16965212                                       174470.63            614.83                                        360                                 358
16965243                                       154643.65            561.09                                        360                                 358
16965260                                       177743.25            701.81                                        360                                 358
16965396                                       397986.91           1773.75                                        360                                 358
16965443                                       210650.95               655                                        360                                 358
16965544                                       463515.26           1163.51                                        480                                 477
16965572                                       674181.25           2241.67                                        360                                 359
16965590                                        98451.46            418.37                                        360                                 358
16965627                                       478387.44              1785                                        360                                 358
16965672                                       233917.08            751.59                                        360                                 358
16965674                                       393966.63           1674.17                                        360                                 358
16965678                                       244266.51            787.53                                        360                                 359
16963025                                          232580            845.83                                        360                                 359
16963074                                       100249.89            385.42                                        360                                 359
16963119                                       310550.07           1255.31                                        360                                 358
16963300                                       650953.54           2090.66                                        360                                 358
16859576                                       583009.99           1476.68                                        480                                 479
16859607                                       170852.52            584.38                                        360                                 358
16859636                                       243418.53             784.8                                        360                                 359
16859653                                       276404.88            887.73                                        360                                 358
16859542                                       425242.32           1630.78                                        360                                 358
16859504                                       778290.39           1962.16                                        480                                 478
16859325                                          882200              3575                                        360                                 359
16859332                                       979891.25            4062.5                                        360                                 358
16859296                                       132661.92               440                                        360                                 358
16857533                                       490118.92           1520.16                                        360                                 357
16857400                                       277384.46            1092.5                                        360                                 358
16857483                                       584174.17           2119.14                                        360                                 357
16857014                                       274959.74             882.9                                        360                                 358
16857036                                       424835.97           1586.25                                        360                                 358
16856856                                       184923.06            766.67                                        360                                 358
16856834                                       648075.76           2708.33                                        360                                 357
16731321                                       532035.74           1939.59                                        360                                 359
16848728                                       341845.47           1093.57                                        360                                 357
17010227                                       337635.43           1434.79                                        360                                 358
16848720                                       331486.72           1119.21                                        360                                 357
16965797                                       117681.02            377.17                                        360                                 357
16966581                                        331649.3           1062.38                                        360                                 357
16965754                                       219495.36            796.25                                        360                                 357
17028166                                       120148.72            443.54                                        360                                 358
17028162                                       567744.64            1431.8                                        480                                 478
17028181                                       185868.59            686.01                                        360                                 358
17028156                                       413433.03           1328.37                                        360                                 358
17028160                                        288416.8            1064.5                                        360                                 358
17028171                                       224351.38            720.47                                        360                                 358
17028168                                       340386.01           1256.71                                        360                                 358
17028169                                       169214.06            626.87                                        360                                 358
17028163                                       108900.89            402.15                                        360                                 358
17028152                                       317735.04            801.05                                        480                                 478
17028174                                       510700.45           1640.36                                        360                                 358
17028185                                       328474.68           1212.35                                        360                                 358
17028177                                       383530.67            1235.1                                        360                                 358
17028164                                       332979.91            839.48                                        480                                 478
17058648                                       161725.37            409.63                                        480                                 479
17028175                                       392689.54           1448.91                                        360                                 358
17028153                                       172211.84            724.23                                        360                                 358
17028142                                       589045.91           1891.24                                        360                                 358
17076110                                          102656            437.33                                        360                                 359
17028182                                       336936.72           1017.49                                        480                                 478
17028151                                       432633.74           1389.48                                        360                                 358
17058642                                       228839.41            775.81                                        360                                 358
17028158                                        87083.29            295.06                                        360                                 358
17028141                                       175673.53            839.24                                        360                                 358
17058650                                       359269.37           1330.63                                        360                                 359
17028157                                        83316.68            282.35                                        360                                 358
17076114                                          485210           2012.63                                        360                                 359
17028183                                          826296           2653.53                                        360                                 358
17028176                                       176254.69            650.53                                        360                                 358
17058647                                       132629.98            585.04                                        360                                 358
17028178                                       448648.33            1655.9                                        360                                 358
17028188                                       337714.53           1085.53                                        360                                 358
17058652                                       598982.86           1517.14                                        480                                 479
17028186                                       177139.75            656.07                                        360                                 359
17058651                                       315966.44               797                                        480                                 478
17028172                                       267039.06           1094.09                                        360                                 358
17076125                                          327216              1326                                        360                                 359
17058656                                        267635.1            811.57                                        480                                 479
17120294                                       634655.43           2272.07                                        360                                 359
17120291                                       713488.42           2554.29                                        360                                 359
17076115                                          304760           1013.33                                        360                                 359
17076140                                        253632.5             922.4                                        360                                 359
17120301                                       259553.06           1094.77                                        360                                 359
17076128                                          128320               440                                        360                                 359
17058669                                       147786.38            705.72                                        360                                 359
17058663                                       240810.28            891.89                                        360                                 359
17076117                                          350875           1348.96                                        360                                 359
17076120                                          216540             742.5                                        360                                 359
17076132                                          561400              2275                                        360                                 359
17120288                                       580021.18           2076.48                                        360                                 359
17058653                                       439523.73            1572.6                                        480                                 479
17076137                                          609520           2533.33                                        360                                 359
17076135                                          188470               705                                        360                                 359
17076129                                          112230            326.67                                        360                                 359
17120306                                       594739.99           2129.17                                        360                                 359
17058665                                       167659.04            620.96                                        360                                 359
17120307                                       668583.55           2393.53                                        360                                 359
17076138                                       214284.37            823.83                                        360                                 359
17076131                                          210124             851.5                                        360                                 359
17058660                                       198326.25            639.42                                        360                                 359
17120303                                       741241.29           1877.46                                        480                                 479
17076134                                          141954             501.5                                        360                                 359
17120293                                        371164.6           1261.65                                        360                                 359
17076126                                          200500            770.83                                        360                                 359
17076148                                          300750              1125                                        360                                 359
17076118                                          194084            806.67                                        360                                 359
17076154                                          117894               441                                        360                                 359
17076150                                          129122            469.58                                        360                                 359
17076139                                       175405.19            619.79                                        360                                 359
17076153                                        203507.5            697.81                                        360                                 359
17076124                                       136898.33            513.75                                        360                                 359
17076116                                          257442            1016.5                                        360                                 359
17120313                                       167599.64            540.35                                        360                                 359
17076158                                        275687.5            830.73                                        360                                 359
17076130                                          172430            698.75                                        360                                 359
17120315                                       557818.21              1997                                        360                                 359
17076119                                          428268            1913.5                                        360                                 359
17076145                                        171427.5            552.19                                        360                                 359
17120317                                       818266.43            2929.4                                        360                                 359
17120302                                       270926.02            969.92                                        360                                 359
17076144                                        225562.5            984.38                                        360                                 359
17076149                                          441100           1741.67                                        360                                 359
17076113                                          312780              1235                                        360                                 359
17120297                                       259380.41            836.26                                        360                                 359
17076122                                       240850.63            800.83                                        360                                 359
17120299                                       285318.44            919.89                                        360                                 359
17076108                                          218400               819                                        360                                 359
17076133                                         1002500            4062.5                                        360                                 359
17076142                                          255550            905.07                                        360                                 359
17076141                                       246163.88            946.39                                        360                                 359
17076155                                          118295             442.5                                        360                                 359
17076112                                          304760           1076.67                                        360                                 359
17076156                                        213532.5            798.75                                        360                                 359
17120309                                       453915.71           1463.46                                        360                                 359
17076159                                          233382            897.25                                        360                                 359
17120312                                        235836.4            760.68                                        360                                 359
17076136                                        94000.04            323.13                                        360                                 359
17076157                                       191211.75            834.75                                        360                                 359
17076146                                          242605             907.5                                        360                                 359
16697419                                       257303.82           1195.31                                        360                                 355
17014619                                          380000           1702.09                                        360                                 360
17014622                                       479186.29           1213.71                                        480                                 479
16643278                                       190591.88            752.28                                        360                                 353
16600240                                       194715.27               820                                        360                                 353
17120300                                       189946.27             612.4                                        360                                 359
17120311                                       215561.62            798.38                                        360                                 359
17120314                                       548837.24           1964.84                                        360                                 359
17076160                                          102656            330.67                                        360                                 359
17120323                                       193978.63            627.84                                        360                                 359
17076152                                       127167.13             488.9                                        360                                 359
17120322                                       273136.18            691.81                                        480                                 479
17120325                                       571389.46           2045.58                                        360                                 359
17120289                                        89797.88            305.24                                        360                                 359
17028161                                       177686.49            656.44                                        360                                 358
17028150                                       101912.24            307.82                                        480                                 478
17028167                                       260381.43            836.26                                        360                                 358
17028143                                       303475.98            974.57                                        360                                 358
16965848                                       378030.44           1250.67                                        360                                 357
16966602                                       449561.85            1655.9                                        360                                 357
17076109                                          372930           1201.25                                        360                                 359
16966599                                       132570.49             487.9                                        360                                 357
17028154                                       257922.73            951.95                                        360                                 358
16966603                                       199021.26            731.85                                        360                                 357
17004240                                       183016.42             680.1                                        360                                 358
17004266                                       304503.16           1123.64                                        360                                 358
17004269                                       462277.16           1484.69                                        360                                 358
17028146                                       316391.61              1168                                        360                                 358
16665276                                       541349.99           2250.01                                        360                                 359
16655847                                          329336           1303.63                                        360                                 360
17014593                                          380950           1266.67                                        360                                 359
17014596                                         1330000           5403.13                                        360                                 360
17014601                                          745860            3177.5                                        360                                 359
17014575                                       352020.03           1067.47                                        480                                 479
17014579                                          405010           1472.92                                        360                                 359
17014591                                       234584.99            853.13                                        360                                 359
16585262                                       314765.65           1267.71                                        360                                 354
16564255                                      1021341.54           2528.57                                        480                                 474
16548399                                       504684.04           1244.05                                        480                                 473
16692438                                       256302.26             813.9                                        360                                 355
17013221                                          328500           1129.22                                        360                                 360
17013360                                       288163.97           1067.28                                        360                                 359
17013365                                          417000           1780.94                                        360                                 360
17013366                                       442838.55           1565.42                                        360                                 359
17013371                                       279463.62               708                                        480                                 479
17013372                                       279095.99           1131.01                                        360                                 359
17013380                                       309075.15            782.85                                        480                                 479
17013184                                          461500           1538.33                                        360                                 360
17013398                                       477189.99           1933.76                                        360                                 359
17013403                                       553633.14           1925.01                                        360                                 359
17013416                                       304258.74           1264.59                                        360                                 359
17013227                                          272000           1076.67                                        360                                 360
17013418                                       458342.99           1714.51                                        360                                 359
17014514                                          186866            718.42                                        360                                 359
17014525                                       861037.86           2180.89                                        480                                 479
17014527                                       186464.99            581.26                                        360                                 359
17014532                                          280000           1137.51                                        360                                 360
17014534                                       198725.29            640.71                                        360                                 359
17014536                                       361710.52           1244.38                                        360                                 359
17014430                                        676687.5           2601.56                                        360                                 359
17014539                                          156000            568.75                                        360                                 360
17014540                                       196489.99            796.26                                        360                                 359
17014542                                          324000            819.26                                        480                                 480
17014443                                          181653               604                                        360                                 359
16640947                                       223347.61            710.42                                        360                                 354
17013312                                       248619.99           1007.51                                        360                                 359
17013318                                       161522.79            654.56                                        360                                 359
17013177                                          344860            1397.5                                        360                                 359
17013321                                       235599.92            596.75                                        480                                 479
17013325                                          500000           1927.09                                        360                                 360
17013347                                          302312           1102.18                                        360                                 360
16838829                                       623860.98           2195.83                                        360                                 357
16838844                                       346595.35            1182.5                                        360                                 357
16838670                                       353381.25           1468.75                                        360                                 359
16709398                                       307316.37           1341.16                                        360                                 359
16707623                                          335000            1077.5                                        360                                 360
16360692                                       522451.85           1784.13                                        360                                 352
16666471                                       501534.63           2058.33                                        360                                 354
17060750                                        225562.5            726.56                                        360                                 359
17060782                                        371927.5           1198.02                                        360                                 359
17060837                                          922300           3545.83                                        360                                 359
17060840                                          348870            1377.5                                        360                                 359
17065131                                          521300           2220.83                                        360                                 359
17065134                                       333331.25           1454.69                                        360                                 359
17065180                                       210268.75            743.75                                        360                                 359
17065207                                       518661.05            1672.2                                        360                                 359
17065259                                       298243.75            867.71                                        360                                 359
17066576                                          561400              2275                                        360                                 359
17065261                                          497240              2015                                        360                                 359
17065262                                          537340           2400.83                                        360                                 359
17065269                                          320800           1233.33                                        360                                 359
17065337                                          140350            568.75                                        360                                 359
17065350                                          429872           1831.33                                        360                                 359
17065472                                          566212           2176.83                                        360                                 359
17066341                                          457140              1710                                        360                                 359
17066354                                       559050.68           1415.99                                        480                                 479
17066356                                       508786.03           1288.68                                        480                                 479
17066363                                          701750           3135.42                                        360                                 359
17066383                                          617540           2438.33                                        360                                 359
17066390                                          454333           1746.71                                        360                                 359
17066492                                       259236.48           1131.33                                        360                                 359
17060673                                          392000            1347.5                                        360                                 359
17060703                                       263646.55            931.46                                        360                                 359
17060477                                        478192.5           1639.69                                        360                                 359
17060523                                       601762.54           1940.13                                        360                                 359
17060565                                          417040              1690                                        360                                 359
17060568                                        189993.8            848.89                                        360                                 359
17060570                                          721800              2775                                        360                                 359
17060615                                       462096.17           1489.83                                        360                                 359
17060670                                        185462.5             597.4                                        360                                 359
16610293                                       733559.93           2320.95                                        360                                 354
16567403                                       352668.58            1283.5                                        360                                 354
16851187                                       383412.47           1033.23                                        360                                 358
16849519                                       232335.75            857.52                                        360                                 358
16849520                                       442207.22            1787.5                                        360                                 358
16849429                                          200500            770.83                                        360                                 359
16847937                                       450247.35              1820                                        360                                 358
16849318                                       834251.49              3450                                        360                                 357
16849088                                       195867.44             769.5                                        360                                 357
16832950                                       310324.22           1122.92                                        360                                 357
16833214                                       647299.75           2086.95                                        360                                 359
16833259                                       338535.78              1260                                        360                                 357
16835215                                       634750.64            1837.5                                        360                                 357
16835221                                       409063.43           1437.92                                        360                                 357
16827019                                       987396.03              3675                                        360                                 357
16809362                                       188356.79               585                                        360                                 357
16809202                                       490379.59           1575.83                                        360                                 357
16809560                                       806033.81              2500                                        360                                 357
16806897                                       175877.56            583.33                                        360                                 358
16807312                                       916574.72              3610                                        360                                 358
16807369                                       200675.83            708.33                                        360                                 357
16852425                                       600678.92           1496.91                                        480                                 475
16852427                                       230152.17            733.34                                        360                                 355
16852429                                       510006.48           1268.83                                        480                                 475
16852430                                       436053.14           1394.63                                        360                                 357
16852431                                       507337.55           1514.13                                        480                                 475
16852432                                       425229.16              1062                                        480                                 476
16852433                                       342703.04           1256.71                                        360                                 356
16852434                                       1004554.8           2512.76                                        480                                 476
16852435                                       501420.27           1600.32                                        360                                 356
16852436                                       655260.81           2090.66                                        360                                 356
16852437                                       370653.33           1358.35                                        360                                 356
16852439                                       605003.65           1934.98                                        360                                 357
16852440                                       431997.48           1379.19                                        360                                 356
16852441                                       451581.87            1132.8                                        480                                 476
16852443                                       453294.96            1132.8                                        480                                 476
16852445                                       197771.59            630.41                                        360                                 356
16852446                                       564046.46           1413.97                                        480                                 476
16852447                                       628827.37           1577.82                                        480                                 477
16852448                                       520775.53           1304.74                                        480                                 476
16852449                                        203727.3            748.48                                        360                                 356
16852450                                       433639.61           1088.29                                        480                                 477
16852451                                       345586.84           1106.44                                        360                                 357
16852452                                       511929.96           1284.51                                        480                                 477
16852453                                       474960.45           1193.48                                        480                                 477
16852454                                       265740.15            667.54                                        480                                 477
16852455                                       723772.58            2315.8                                        360                                 357
16833520                                       416599.84           1632.81                                        360                                 356
16193734                                       172336.37            634.33                                        360                                 349
17076103                                       166028.54            602.29                                        360                                 358
17076100                                          144360               558                                        360                                 359
17076102                                          220550            733.33                                        360                                 359
17076101                                          220550            847.92                                        360                                 359
17058637                                       453258.85           1621.74                                        480                                 479
17076095                                       276932.57           1234.23                                        360                                 358
17076098                                          297542           1143.92                                        360                                 359
17076104                                       337236.72           1195.31                                        360                                 359
17076097                                          299146            870.33                                        360                                 359
17076105                                          401000           1291.67                                        360                                 359
17076106                                        600062.5            2062.5                                        360                                 359
17076107                                       214284.38            690.23                                        360                                 359
17120282                                       159724.97             673.7                                        360                                 359
17076099                                       187184.51            834.24                                        360                                 358
17120281                                       342182.61           1103.22                                        360                                 359
17076094                                       250173.87            961.81                                        360                                 359
17048318                                          621550           2260.42                                        360                                 359
17048353                                          315186               917                                        360                                 359
17048365                                        235587.5            758.85                                        360                                 359
17051868                                       261304.19           1029.17                                        360                                 358
17051870                                       393965.51              1225                                        360                                 358
17051871                                       140245.45               525                                        360                                 358
17051872                                          613530            1912.5                                        360                                 359
17051874                                       141853.75            412.71                                        360                                 359
17051977                                       259146.25            861.67                                        360                                 359
17051987                                        341705.4           1310.42                                        360                                 358
17052012                                          218946            978.25                                        360                                 359
17052018                                          561400           2566.67                                        360                                 359
17052021                                        175437.5            710.94                                        360                                 359
17052024                                       518588.87            2257.5                                        360                                 358
17052026                                          304760           1076.67                                        360                                 359
17052049                                          264660              1045                                        360                                 359
17052056                                       485799.47           1615.29                                        360                                 359
17052062                                       293464.95           1247.08                                        360                                 358
17052069                                          609520           2596.67                                        360                                 359
17052095                                          311978           1296.67                                        360                                 359
17052100                                       263156.25           1066.41                                        360                                 359
17052120                                          204510             892.5                                        360                                 359
17052121                                          850120              3180                                        360                                 359
17052181                                          531325           2373.96                                        360                                 359
17052228                                          228570               855                                        360                                 359
17052278                                       399046.77           1286.56                                        360                                 359
17052279                                          421050            1662.5                                        360                                 359
17052292                                          365712              1368                                        360                                 359
17053239                                          224560            933.33                                        360                                 359
17053307                                          228570             902.5                                        360                                 359
17053323                                        499066.3           1264.28                                        480                                 479
17053339                                        192399.8            859.64                                        360                                 359
17053358                                          328820           1264.17                                        360                                 359
17053362                                          380950           1306.25                                        360                                 359
17053364                                          625560              2535                                        360                                 359
17053367                                       245812.81            792.52                                        360                                 359
17053380                                          970420           3831.67                                        360                                 359
17053382                                        153101.8            684.06                                        360                                 359
17053412                                          437090            1907.5                                        360                                 359
17053415                                        299506.9            1338.2                                        360                                 359
17053425                                         1503750            6562.5                                        360                                 359
17053430                                          200500            833.33                                        360                                 359
17053434                                          360900              1500                                        360                                 359
17055519                                          128320               440                                        360                                 359
17055525                                       291906.36           1081.14                                        360                                 359
17055564                                       639093.75           2523.44                                        360                                 359
17055572                                       407997.69           1250.67                                        480                                 479
17055598                                          490824              1938                                        360                                 359
17055667                                          649620            2362.5                                        360                                 359
17055726                                          284710           1212.92                                        360                                 359
17055753                                          557390           2258.75                                        360                                 359
17055773                                          253432           1132.33                                        360                                 359
17055851                                          264660            1072.5                                        360                                 359
17055869                                          401000           1333.33                                        360                                 359
17055889                                       169891.31            494.42                                        360                                 359
17055914                                        81703.75            297.14                                        360                                 359
17055976                                       159898.75            647.97                                        360                                 359
17055985                                          252630             892.5                                        360                                 359
17055990                                       525811.25            1693.7                                        360                                 359
17056029                                          228570            973.75                                        360                                 359
17056088                                          709770           2581.25                                        360                                 359
17056090                                       405531.29           1307.46                                        360                                 359
17057567                                          243555               988                                        360                                 359
17057578                                        628721.4            2328.6                                        360                                 359
17057601                                          269472              1064                                        360                                 359
17057637                                       186966.25             542.4                                        360                                 359
17057643                                          401000           1166.67                                        360                                 359
17057663                                       482846.59           1556.74                                        360                                 359
17057694                                          280700              1225                                        360                                 359
17057696                                          300750              1125                                        360                                 359
17057721                                          158395            459.52                                        360                                 359
17057735                                       319237.42           1029.25                                        360                                 359
17057763                                          461150           1677.08                                        360                                 359
17057765                                          745860              2635                                        360                                 359
17057784                                          133934            528.83                                        360                                 359
17057816                                          170425            566.67                                        360                                 359
17057827                                          521300           1679.17                                        360                                 359
17057837                                       149982.02            638.95                                        360                                 359
17057841                                          489220            1982.5                                        360                                 359
17057848                                        263713.7            976.72                                        360                                 359
17057866                                       407214.36           1396.31                                        360                                 359
17057869                                          252630             997.5                                        360                                 359
17057921                                        418042.5           1346.56                                        360                                 359
17057979                                        101252.5            347.19                                        360                                 359
17057988                                          447115           1486.67                                        360                                 359
17057998                                          593480           2343.33                                        360                                 359
17058021                                        445029.8           1803.43                                        360                                 359
17059204                                       277528.73            702.94                                        480                                 479
17059283                                       238185.98           1064.21                                        360                                 359
17059297                                        359897.5           1458.44                                        360                                 359
17059313                                         1465655           5330.21                                        360                                 359
17059321                                          308770           1187.08                                        360                                 359
17059399                                       379482.59           1150.74                                        480                                 479
17059409                                          360900              1425                                        360                                 359
17059414                                          192480               680                                        360                                 359
17059430                                          749870            3272.5                                        360                                 359
17059473                                          413030           1673.75                                        360                                 359
17059482                                       420426.77            1274.9                                        480                                 479
17059524                                          212530               795                                        360                                 359
17059531                                          842100            2887.5                                        360                                 359
17059550                                          318394           1091.75                                        360                                 359
17059554                                          226565            871.04                                        360                                 359
17059595                                         1002500            3437.5                                        360                                 359
17059603                                       331208.83           1067.84                                        360                                 359
17042500                                          473180           2114.17                                        360                                 359
17042524                                       299491.43            758.57                                        480                                 479
17042528                                       363133.36            919.76                                        480                                 479
17042531                                       326313.75           1322.34                                        360                                 359
17042540                                          396990           1443.75                                        360                                 359
17042549                                          252630            813.75                                        360                                 359
17042567                                          401000           1583.33                                        360                                 359
17042581                                       125132.28             472.5                                        360                                 359
17042593                                          248620           1110.83                                        360                                 359
17042595                                       359389.72            910.28                                        480                                 479
17042602                                       645857.21           2082.29                                        360                                 359
17042608                                          597490           2048.75                                        360                                 359
17042630                                          264660              1100                                        360                                 359
17042636                                       643462.93           2074.57                                        360                                 359
17042660                                          473180           1868.33                                        360                                 359
17042665                                       361280.95           1126.19                                        360                                 359
17042683                                          425060           1678.33                                        360                                 359
17042688                                       299391.14           1108.86                                        360                                 359
17042706                                          272680            963.33                                        360                                 359
17042710                                          629570            2747.5                                        360                                 359
17042731                                       410340.24           1244.61                                        480                                 479
17042785                                       858591.13           3390.11                                        360                                 359
17042792                                        377942.5           1374.48                                        360                                 359
17042798                                          208520            801.67                                        360                                 359
17042802                                          200500             687.5                                        360                                 359
17042804                                          248620            904.17                                        360                                 359
17042812                                          288020              1050                                        360                                 359
17042817                                          433080              1710                                        360                                 359
17043785                                        676687.5           2109.38                                        360                                 359
17043801                                          292730           1064.58                                        360                                 359
17043807                                          249422           1036.67                                        360                                 359
17043871                                          180049            692.21                                        360                                 359
17043876                                          350375           1166.67                                        360                                 359
17043899                                       646612.49           2284.38                                        360                                 359
17043929                                          429070           1783.33                                        360                                 359
17043938                                          292730           1307.92                                        360                                 359
17043946                                          663655           2137.71                                        360                                 359
17043951                                        648680.8           1968.37                                        480                                 479
17043958                                      1054396.27           3706.35                                        360                                 355
17043961                                       638474.84           2058.49                                        360                                 359
17043970                                       235840.33            983.33                                        360                                 359
17043972                                          360900            1462.5                                        360                                 359
17043984                                       509743.93              1902                                        360                                 358
17043989                                          226300            777.91                                        360                                 359
17043994                                          482407              1600                                        360                                 358
17043995                                       616036.25           2304.38                                        360                                 359
17043999                                       482407.37              1750                                        360                                 358
17044000                                       337684.81              1085                                        360                                 358
17044001                                       458286.41              1425                                        360                                 358
17044004                                          348000              1305                                        360                                 359
17044005                                       364820.77           1399.06                                        360                                 358
17044026                                       112346.82            340.68                                        480                                 479
17044043                                          204510             807.5                                        360                                 359
17044044                                       255651.44            775.23                                        480                                 479
17044045                                          609520           2406.67                                        360                                 359
17044053                                        295371.5              1110                                        360                                 358
17044059                                       844213.13              3150                                        360                                 358
17044063                                       588968.75           2203.13                                        360                                 359
17044064                                          711374              2661                                        360                                 359
17044067                                          180450            731.25                                        360                                 359
17044070                                       430374.77           1593.98                                        360                                 359
17044073                                          332028              1449                                        360                                 359
17044093                                          383356              1434                                        360                                 359
17044094                                       283323.21            913.46                                        360                                 359
17044119                                       351977.75           1206.91                                        360                                 359
17044129                                          308770              1155                                        360                                 359
17044135                                       435260.88           1102.45                                        480                                 479
17047953                                        90320.84            386.08                                        360                                 359
17047959                                        383084.9            1235.1                                        360                                 359
17047966                                          465160           1498.33                                        360                                 359
17048002                                       488718.75           1878.91                                        360                                 359
17048017                                       419139.54              1560                                        360                                 357
17048018                                          429070           1738.75                                        360                                 359
17048022                                       145081.79            648.23                                        360                                 359
17048038                                       415294.79           1051.88                                        480                                 479
17048045                                       315863.63            800.04                                        480                                 479
17048068                                        418042.5           1216.25                                        360                                 359
17048072                                          388970           1657.08                                        360                                 359
17048076                                          240600               925                                        360                                 359
17048078                                          561400              2450                                        360                                 359
17048083                                       382704.38           1709.92                                        360                                 359
17048099                                          519696              2322                                        360                                 359
17048106                                          320800           1166.67                                        360                                 359
17048141                                       293464.56              1095                                        360                                 358
17048176                                        428067.5           1378.85                                        360                                 359
17048186                                        284108.5            1269.4                                        360                                 359
17048211                                          286314              1071                                        360                                 359
17048251                                          685710           2778.75                                        360                                 359
17048255                                          304760           1203.33                                        360                                 359
17048266                                          497240           1808.33                                        360                                 359
17048270                                       387342.25            981.08                                        480                                 479
17048274                                       501448.48            1270.1                                        480                                 479
17048287                                          196490            796.25                                        360                                 359
17048298                                          398594           1780.92                                        360                                 359
17034561                                          417040           1646.67                                        360                                 359
17034567                                          198094            638.08                                        360                                 359
17034583                                          380950           1227.08                                        360                                 359
17034611                                       527608.75            2187.5                                        360                                 358
17034619                                       360799.75           1462.09                                        360                                 359
17034628                                        123307.5            474.06                                        360                                 359
17034641                                        187988.8            781.33                                        360                                 359
17034646                                          272680              1105                                        360                                 359
17034658                                          360900              1200                                        360                                 359
17034681                                          268670            865.42                                        360                                 359
17034686                                          304760           1171.67                                        360                                 359
17034694                                       196983.06               735                                        360                                 358
17034700                                          543355            2032.5                                        360                                 359
17034712                                          528117           2359.63                                        360                                 359
17034715                                       116581.68            381.83                                        360                                 358
17034716                                        195888.5            814.17                                        360                                 359
17034718                                          364910           1289.17                                        360                                 359
17034720                                          459145           1478.96                                        360                                 359
17034732                                          461150            2012.5                                        360                                 359
17034745                                          209322             913.5                                        360                                 359
17034762                                          254234           1056.67                                        360                                 359
17034789                                          208520            866.67                                        360                                 359
17034808                                          549370            2397.5                                        360                                 359
17034813                                          529320              1980                                        360                                 359
17034815                                          517290              1720                                        360                                 359
17034816                                          497240           1963.33                                        360                                 359
17034824                                          533330           2161.25                                        360                                 359
17034839                                          455536           1514.67                                        360                                 359
17034851                                          360900              1350                                        360                                 359
17034895                                          304760           1298.33                                        360                                 359
17034912                                          304760              1235                                        360                                 359
17042423                                          477190           2132.08                                        360                                 359
17042429                                          481200              1800                                        360                                 359
17042434                                       229321.87           1024.61                                        360                                 359
17042435                                        418042.5           1476.88                                        360                                 359
17027779                                          184460            728.33                                        360                                 359
17027793                                       311476.75           1391.68                                        360                                 359
17027833                                          561400              2275                                        360                                 359
17027852                                        576437.5           2515.63                                        360                                 359
17027863                                        179447.5             689.9                                        360                                 359
17027890                                          181252            640.33                                        360                                 359
17027893                                          481200              2150                                        360                                 359
17027909                                          605510           2579.58                                        360                                 359
17027919                                       469279.01           1512.99                                        360                                 359
17027948                                          340850           1381.25                                        360                                 359
17033156                                       255389.93             823.4                                        360                                 359
17033158                                       410800.78           1788.28                                        360                                 358
17033164                                       404250.12            1767.5                                        360                                 358
17033167                                       454267.65           1930.42                                        360                                 358
17033172                                       120561.77            487.34                                        360                                 358
17033181                                       611693.66            2662.8                                        360                                 358
17033188                                        321605.5              1400                                        360                                 358
17033190                                       387534.63              1687                                        360                                 358
17033193                                       476780.15            2075.5                                        360                                 358
17033196                                        514568.8              2240                                        360                                 358
17033198                                       291504.99            738.34                                        480                                 479
17033208                                       558789.56            2432.5                                        360                                 358
17033212                                       506528.79            2257.5                                        360                                 358
17033325                                        418042.5           1476.88                                        360                                 359
17033327                                       615070.04           2486.25                                        360                                 358
17033334                                          356890           1446.25                                        360                                 359
17033336                                          882200           3116.67                                        360                                 359
17033349                                       387212.55           1434.12                                        360                                 359
17033352                                        230815.6             863.4                                        360                                 359
17033361                                          118295            479.38                                        360                                 359
17033367                                          521300           2329.17                                        360                                 359
17033372                                          260650           1029.17                                        360                                 359
17033392                                       351125.62           1058.05                                        360                                 359
17033406                                       498985.23            1848.1                                        360                                 359
17033482                                       285718.95           1058.22                                        360                                 359
17033483                                      1221044.99           4694.38                                        360                                 359
17033486                                        359142.1            1157.9                                        360                                 359
17033512                                          242605            806.67                                        360                                 359
17033528                                        217542.5            723.33                                        360                                 359
17033529                                          220550            893.75                                        360                                 359
17033541                                          196490             857.5                                        360                                 359
17033557                                       276743.69            840.34                                        480                                 478
17033560                                          264660              1100                                        360                                 359
17033572                                       291089.37            878.95                                        480                                 478
17033575                                       645833.82           1628.39                                        480                                 478
17033580                                       549674.43           1385.65                                        480                                 478
17033589                                       511862.86           1646.79                                        360                                 358
17033594                                       1789462.5           6693.75                                        360                                 359
17033600                                          304760           1171.67                                        360                                 359
17033622                                       879274.71           3197.69                                        360                                 359
17033654                                       559050.68           1415.99                                        480                                 479
17033662                                          286715           1281.04                                        360                                 359
17033677                                        177602.9            701.26                                        360                                 359
17033679                                          300750              1000                                        360                                 359
17033687                                         1002500           3854.17                                        360                                 359
17034396                                       459220.19           1163.14                                        480                                 479
17034427                                          255437             955.5                                        360                                 359
17034435                                       190174.25            770.66                                        360                                 359
17034477                                      1039582.59           3152.41                                        480                                 479
17034505                                          321602           1035.92                                        360                                 359
17034509                                       299491.43            758.57                                        480                                 479
17034510                                          371727           1506.38                                        360                                 359
17034518                                          517290           1988.75                                        360                                 359
17022063                                          264660              1100                                        360                                 359
17022072                                       184359.75            804.56                                        360                                 359
17022078                                          264660              1100                                        360                                 359
17022105                                          509270           2275.42                                        360                                 359
17022113                                          156390               455                                        360                                 359
17022134                                       502508.73           2239.58                                        360                                 358
17022138                                       510779.88           1646.79                                        360                                 359
17022142                                       438944.63           1915.59                                        360                                 359
17022147                                       328842.05           1601.92                                        360                                 358
17022168                                       310524.38           1387.42                                        360                                 359
17022173                                       541249.75           2362.06                                        360                                 359
17022195                                       559050.68           1415.99                                        480                                 479
17022208                                        286233.8           1011.22                                        360                                 359
17022221                                       358591.07            908.26                                        480                                 479
17022237                                          164410            495.42                                        360                                 359
17022260                                        271538.9            687.77                                        480                                 479
17022263                                       402854.62           1381.36                                        360                                 359
17022266                                          182856               722                                        360                                 359
17022270                                          641600              2200                                        360                                 359
17027560                                          308770           1315.42                                        360                                 359
17027600                                       286714.67           1191.67                                        360                                 359
17027607                                       136771.07            568.46                                        360                                 359
17027629                                          300750            968.75                                        360                                 359
17027640                                          473180           1966.67                                        360                                 359
17027648                                          240600               975                                        360                                 359
17027653                                          697740              3045                                        360                                 359
17027673                                       342384.08           1530.08                                        360                                 359
17027686                                          561400              2275                                        360                                 359
17027691                                          246214            1074.5                                        360                                 359
17027694                                       358995.25           1417.48                                        360                                 359
17027709                                       109523.12            341.41                                        360                                 359
17027712                                        879388.9            3372.4                                        360                                 358
17027723                                          332830           1210.42                                        360                                 359
17027725                                        491024.5           1938.79                                        360                                 359
17027729                                       416910.77           1694.06                                        360                                 359
17027735                                          172430            609.17                                        360                                 359
17027772                                          161202            586.25                                        360                                 359
17015063                                        514362.7           2298.17                                        360                                 359
17015066                                       438951.46           1415.21                                        360                                 359
17015076                                        548337.1           2273.33                                        360                                 358
17015079                                          192480               760                                        360                                 359
17015083                                          251026            965.08                                        360                                 359
17015088                                        200419.8            770.53                                        360                                 359
17015094                                       134726.01            498.99                                        360                                 359
17015098                                       506126.26           2045.88                                        360                                 358
17015107                                          437090           1680.42                                        360                                 359
17015109                                       352847.66              1430                                        360                                 359
17015110                                       519668.09           1310.55                                        480                                 478
17015123                                          324810           1316.25                                        360                                 359
17015150                                          491225           1582.29                                        360                                 359
17016247                                       625209.12           1624.09                                        360                                 359
17016311                                        185983.8             850.3                                        360                                 359
17016317                                       185983.79            792.33                                        360                                 359
17016325                                          340850           1310.42                                        360                                 359
17016352                                       540309.33              1742                                        360                                 359
17016361                                          252630           1128.75                                        360                                 359
17016369                                        225562.5            914.06                                        360                                 359
17016389                                       373507.78           1204.22                                        360                                 359
17016421                                       389941.84           1374.17                                        360                                 358
17016423                                       347170.69           1119.31                                        360                                 359
17016438                                        235587.5            881.25                                        360                                 359
17016475                                          421852           1490.33                                        360                                 359
17016490                                          593480              2405                                        360                                 359
17016537                                          388970           1495.42                                        360                                 359
17016548                                       565372.91           2526.08                                        360                                 359
17016555                                       366754.15           1358.35                                        360                                 359
17016558                                       238829.49            770.01                                        360                                 359
17016572                                       487009.59           1803.74                                        360                                 359
17016589                                       202399.29            778.39                                        360                                 359
17021041                                          146365             547.5                                        360                                 359
17021054                                          186064               696                                        360                                 359
17021069                                          176440            751.67                                        360                                 359
17021079                                          204510            658.75                                        360                                 359
17021101                                          300750           1218.75                                        360                                 359
17021134                                        231577.5             962.5                                        360                                 359
17021150                                       322415.52           1266.67                                        360                                 357
17021177                                          585460              2555                                        360                                 359
17021181                                       323342.43           1197.57                                        360                                 359
17021212                                          461150           2060.42                                        360                                 359
17021228                                          172430            591.25                                        360                                 359
17021229                                          352880           1393.33                                        360                                 359
17021234                                        415636.5           1338.81                                        360                                 359
17021235                                          978440           4168.33                                        360                                 359
17021240                                        393180.5           1348.19                                        360                                 359
17021245                                          360200              1050                                        360                                 359
17021259                                       232327.53            860.47                                        360                                 359
17021261                                          344860            1182.5                                        360                                 359
17021271                                          268670           1088.75                                        360                                 359
17021281                                          368920           1341.67                                        360                                 359
17021300                                          208520               715                                        360                                 359
17021307                                       137843.75            529.95                                        360                                 359
17021312                                          200500             687.5                                        360                                 359
17021316                                       274384.25            912.33                                        360                                 359
17021324                                          340850            1062.5                                        360                                 359
17021929                                       326712.12           1086.67                                        360                                 359
17021941                                       710521.88           3100.78                                        360                                 359
17021945                                       184337.69            804.47                                        360                                 359
17021949                                       323469.01           1143.96                                        360                                 358
17021950                                       703509.66           2114.58                                        360                                 358
17021986                                       475863.28           1534.22                                        360                                 359
17022001                                          260650            866.67                                        360                                 359
17022004                                       399321.91           1011.42                                        480                                 479
17022015                                       998304.77           2528.56                                        480                                 479
17022029                                       394734.38           1558.59                                        360                                 359
17022030                                          236000            1032.5                                        360                                 359
17022031                                       285424.58           1124.17                                        360                                 358
17022034                                       419092.06           1780.94                                        360                                 358
17022043                                          341652              1491                                        360                                 359
16852337                                       393081.71            1466.7                                        360                                 358
16852382                                       434122.18              1845                                        360                                 358
16852398                                       240352.09            771.93                                        360                                 358
16852914                                       241929.32            777.08                                        360                                 358
16853138                                          417040           1603.33                                        360                                 359
16853265                                       161208.27               700                                        360                                 357
16853276                                       344179.65            1494.5                                        360                                 357
16853333                                       226329.63            891.42                                        360                                 358
16851409                                       378837.95           1449.17                                        360                                 357
16851413                                          552000            1897.5                                        360                                 359
16851889                                       505595.11           2044.25                                        360                                 357
16851895                                       169267.63               595                                        360                                 357
16852205                                       208037.64            539.06                                        360                                 358
16852237                                       132159.52            479.43                                        360                                 358
16844900                                       290198.34           1112.89                                        360                                 358
16845661                                       592688.12           2022.11                                        360                                 357
16844733                                       537370.08              1995                                        360                                 356
16839778                                       307764.12           1090.83                                        360                                 358
16839869                                       535673.19           1943.23                                        360                                 358
16839904                                          316790             987.5                                        360                                 359
16840121                                       497707.41           1963.33                                        360                                 357
16840221                                       415109.36              1545                                        360                                 357
16840226                                      1004375.41           4270.83                                        360                                 357
16839012                                       434167.31              1845                                        360                                 358
16839045                                       382867.26           1345.83                                        360                                 357
16839088                                          525310              1965                                        360                                 359
16659139                                       280203.04             977.5                                        360                                 354
16653706                                       589597.74            2372.5                                        360                                 356
16653866                                        408521.4           1765.97                                        360                                 354
17155265                                         2500000           9556.16                                        360                                 360
17075157                                          812000           2900.82                                        360                                 360
17075158                                          805200           2876.53                                        360                                 360
17170657                                          478000           1707.63                                        360                                 360
16646099                                       186294.22               690                                        360                                 355
16804098                                       478584.07           1682.29                                        360                                 357
16809728                                       314355.63              1300                                        360                                 357
16824283                                       757674.15           2663.33                                        360                                 357
16824327                                       344171.27           1103.08                                        360                                 357
16824025                                         1684200              6475                                        360                                 359
16824065                                       258584.49            986.67                                        360                                 356
16819583                                       494465.71           1443.17                                        360                                 357
16819829                                       721601.41           2767.29                                        360                                 358
16819338                                       431230.44           1649.58                                        360                                 357
16819354                                       315952.33              1300                                        360                                 355
16819569                                       250678.46           1036.67                                        360                                 357
16814310                                       604527.24              2125                                        360                                 357
16813770                                       309806.35              1025                                        360                                 357
16978193                                       264643.24            888.62                                        360                                 356
16978225                                       212079.59            803.25                                        360                                 356
16978241                                       173726.74            687.96                                        360                                 356
16978314                                          551375              1375                                        360                                 357
16978336                                       221595.05            980.83                                        360                                 357
16978042                                       656559.15           2302.08                                        360                                 356
16978083                                       593850.03           2511.25                                        360                                 356
16978086                                       367678.87           1668.33                                        360                                 356
16978103                                       296766.41           1194.38                                        360                                 356
16978151                                       536018.75           2493.75                                        360                                 357
16970058                                       322414.54           1133.33                                        360                                 357
16675127                                          348765           1237.49                                        360                                 353
16686707                                       156345.78            561.46                                        360                                 354
17055076                                          260000           1462.51                                        360                                 360
17055077                                          175920            565.83                                        360                                 360
17055080                                          191000            775.94                                        360                                 360
17055081                                          228570            831.25                                        360                                 359
17054885                                          560000           1801.18                                        360                                 360
17055089                                          155200            533.51                                        360                                 360
17055095                                          324000           1417.51                                        360                                 360
17055096                                          204000            743.75                                        360                                 360
17055124                                          172800               576                                        360                                 360
17055128                                          504000           1575.01                                        360                                 360
17055143                                          210000               531                                        480                                 480
17054901                                          215200            784.58                                        360                                 360
17055154                                          278000            926.67                                        360                                 360
17055172                                       993493.41           3427.19                                        360                                 360
17055175                                          472000           1720.84                                        360                                 360
17055180                                          500000           1264.29                                        480                                 480
17055187                                          915000           3145.32                                        360                                 360
17055194                                          277000            779.07                                        360                                 360
17055204                                          315988           1247.67                                        360                                 359
17055205                                       509269.99           1852.09                                        360                                 359
17057036                                          650000           1643.57                                        480                                 480
17057043                                          224000            910.01                                        360                                 360
17057047                                          220000           1100.01                                        360                                 360
17057049                                        295857.8           1045.22                                        360                                 359
17057061                                          411750            1372.5                                        360                                 360
17057069                                          560800           2278.26                                        360                                 360
17057072                                          321600              1273                                        360                                 360
17057082                                       335235.99           1358.51                                        360                                 359
17057094                                          225600               752                                        360                                 360
17057097                                       270173.74            870.27                                        360                                 359
17057112                                          356000            900.17                                        480                                 480
17056968                                          309572           1222.33                                        360                                 359
17056973                                          500000           1927.08                                        360                                 360
17057134                                          477600            1446.3                                        480                                 480
17057140                                          312000            1332.5                                        360                                 360
17057143                                          384000            970.97                                        480                                 480
17057156                                       206889.56            758.34                                        360                                 360
17057159                                          580000           1812.51                                        360                                 360
17057024                                          420000           1356.26                                        360                                 360
17057178                                          376000           1175.01                                        360                                 360
17057184                                          320000           1133.34                                        360                                 360
17057190                                          290000            996.88                                        360                                 360
17057195                                       230815.59            935.36                                        360                                 359
17057032                                          284000            798.76                                        360                                 360
17056992                                          489220           2084.17                                        360                                 359
17056994                                          192800            923.83                                        360                                 360
17057217                                          548800           1387.68                                        480                                 480
17057223                                          364000           1170.77                                        360                                 360
17058779                                          520000           1895.84                                        360                                 360
17058782                                       474101.08           1735.42                                        360                                 360
17058784                                          472000           1770.01                                        360                                 360
17058799                                          880000           3483.34                                        360                                 360
17058801                                          334400           1254.01                                        360                                 360
17058678                                          271076           1042.17                                        360                                 359
17058825                                          144000               705                                        360                                 360
17058683                                          620000           1567.71                                        480                                 479
17058828                                          496000           1254.17                                        480                                 480
17058685                                       454913.32           1466.68                                        360                                 359
17058839                                          289176            930.11                                        360                                 360
17058841                                          344860           1899.17                                        360                                 359
17058849                                       501249.99           2187.51                                        360                                 359
17058851                                          580800           1468.59                                        480                                 480
17058855                                       431275.49           1658.07                                        360                                 359
17058858                                       461951.99           1776.01                                        360                                 359
17058861                                          131200            519.34                                        360                                 360
17058864                                          687813           2507.66                                        360                                 360
17058754                                          356000           1335.01                                        360                                 360
17058867                                          416000           1603.34                                        360                                 360
17058882                                          564000           2173.76                                        360                                 360
17058883                                          367500           1182.03                                        360                                 360
17058893                                          384000           1440.01                                        360                                 360
17058916                                          440800           1607.09                                        360                                 360
17058927                                          263000            849.28                                        360                                 360
17058938                                          458000           1386.95                                        480                                 480
17058945                                          292000           1155.84                                        360                                 360
17058956                                          392000           1347.51                                        360                                 360
17058975                                          500000            1608.2                                        360                                 360
17058737                                          175000            546.88                                        360                                 360
17058738                                          393920           1764.43                                        360                                 360
17058743                                          188470            685.42                                        360                                 359
17060310                                          336000              1120                                        360                                 360
17060313                                          280000            991.67                                        360                                 360
17060314                                          315250           1182.19                                        360                                 360
17060316                                          135000            393.76                                        360                                 360
17060320                                          400000           1416.67                                        360                                 360
17060328                                          265000            910.94                                        360                                 360
17060334                                          876000            3467.5                                        360                                 360
17060344                                          362500           1095.06                                        360                                 360
17060345                                          412500           1632.82                                        360                                 360
17060366                                          288000            728.23                                        480                                 480
17060397                                          512500           1441.41                                        360                                 360
17060398                                          480000           1550.01                                        360                                 360
17060287                                           88000            275.01                                        360                                 360
17060248                                         1310000           4679.89                                        360                                 360
17060250                                          475000           1632.81                                        360                                 360
17060430                                          708000           2507.51                                        360                                 360
17060432                                          301000            968.14                                        360                                 360
17060256                                          408000           1235.53                                        480                                 480
17060448                                          256000           1093.34                                        360                                 360
17060266                                          233100            861.58                                        360                                 360
17055043                                          485000            1919.8                                        360                                 360
17055048                                          728000           2578.34                                        360                                 360
17055065                                          252000           1023.76                                        360                                 360
17055066                                       765116.47           2400.01                                        360                                 360
17055020                                          440000           1112.57                                        480                                 480
17055022                                          305000           1175.53                                        360                                 360
17055027                                          219920            893.43                                        360                                 360
17055035                                          544000           1647.38                                        480                                 480
17054876                                          603104           2757.33                                        360                                 359
17051730                                          183200            725.17                                        360                                 360
17051736                                          713972              3198                                        360                                 360
17051739                                       404309.17           1141.88                                        360                                 360
17051740                                          504000           2362.51                                        360                                 360
17051744                                          500000            1608.2                                        360                                 360
17051746                                          408000           1657.51                                        360                                 360
17051750                                          199200            684.76                                        360                                 360
17051760                                       153983.99            496.01                                        360                                 359
17051761                                          244610            787.92                                        360                                 359
17051766                                          340000           1310.42                                        360                                 360
17051770                                       216740.49            833.28                                        360                                 359
17051778                                          636000           1608.17                                        480                                 480
17051779                                       425059.99           1722.51                                        360                                 359
17051784                                       445109.99           1665.01                                        360                                 359
17051787                                          815000           3056.26                                        360                                 360
17052762                                          600000           2437.51                                        360                                 360
17052770                                          382000           1830.42                                        360                                 360
17052779                                          529320              2420                                        360                                 359
17052785                                          286000           1191.67                                        360                                 360
17052786                                       693729.99           2811.26                                        360                                 359
17052792                                          255750            945.31                                        360                                 360
17052817                                          298800           1213.88                                        360                                 360
17052830                                          323600            1179.8                                        360                                 360
17052835                                          200000            643.28                                        360                                 360
17052848                                       271877.99           1101.76                                        360                                 359
17052850                                          364910           1402.92                                        360                                 359
17052866                                          146000            486.67                                        360                                 360
17052867                                          252630           1076.25                                        360                                 359
17052872                                       172429.99            591.26                                        360                                 359
17052881                                       418042.49           1650.63                                        360                                 359
17052883                                          781950            3087.5                                        360                                 359
17052891                                          324810           1181.25                                        360                                 359
17052717                                          388000           1247.96                                        360                                 360
17052895                                         1237500           4898.44                                        360                                 360
17052896                                          708000           2950.01                                        360                                 360
17052897                                          260000            657.43                                        480                                 480
17052718                                        313782.5           1010.73                                        360                                 359
17052909                                          368000           1418.34                                        360                                 360
17052913                                       405009.99           1304.59                                        360                                 359
17052930                                          164500            582.61                                        360                                 360
17052952                                       396187.99           1687.84                                        360                                 359
17052731                                          360000              1500                                        360                                 360
17052967                                          186000               620                                        360                                 360
17052969                                          321602           1035.92                                        360                                 359
17052976                                       596217.73           2175.47                                        360                                 360
17052979                                          496000           1595.34                                        360                                 360
17052981                                       501249.99           1718.76                                        360                                 359
17052993                                          332000           1210.42                                        360                                 360
17054952                                          185650            676.85                                        360                                 360
17054954                                          432000           1389.49                                        360                                 360
17054957                                          360000           1090.18                                        480                                 480
17054961                                          333000           1179.38                                        360                                 360
17054976                                          412000           1931.26                                        360                                 360
17054978                                       585459.99           2372.51                                        360                                 359
17054984                                          708000           2728.76                                        360                                 360
17054856                                          373600           1673.42                                        360                                 360
17054987                                        340812.5           1062.51                                        360                                 359
17055007                                          471200           1914.26                                        360                                 360
17055008                                          348870            1377.5                                        360                                 359
17054861                                          204000            828.75                                        360                                 360
17055012                                       184459.99            690.01                                        360                                 359
17054868                                          456000           1466.68                                        360                                 360
17055016                                       153983.99            592.01                                        360                                 359
16969051                                       991242.47           3084.38                                        360                                 357
16704738                                       214140.96            861.25                                        360                                 356
16704568                                       212589.36            831.25                                        360                                 355
16803581                                       204257.87            570.94                                        360                                 357
16801612                                          188470            744.17                                        360                                 359
16801625                                          188470            763.75                                        360                                 359
16801790                                       256621.75            823.44                                        360                                 357
16798896                                       180149.35               600                                        360                                 357
16798264                                       376420.43           1517.75                                        360                                 357
16790950                                          392980           1674.17                                        360                                 359
16798549                                       409655.88           1723.28                                        360                                 353
16791169                                       417527.78           1597.17                                        360                                 357
16788548                                       186999.69            560.67                                        360                                 357
16779071                                       213599.29            706.67                                        360                                 357
16781021                                       581814.23              2160                                        360                                 356
16781453                                       403998.87           1496.96                                        360                                 358
16778291                                          328018           1329.25                                        360                                 359
16775225                                       929286.62              3450                                        360                                 356
16776547                                       164770.98             612.5                                        360                                 355
16772589                                       626260.31           2454.17                                        360                                 356
16770655                                          346464              1476                                        360                                 359
16770703                                       522609.07           2329.17                                        360                                 358
16765110                                       217629.98             787.5                                        360                                 357
16731494                                       368485.79              1596                                        360                                 356
16731657                                       533327.21              1815                                        360                                 356
16848692                                       254275.48            931.44                                        360                                 354
17028130                                        649324.9           2090.66                                        360                                 357
16966571                                       167922.64               618                                        360                                 357
16848699                                       393477.26           1448.11                                        360                                 357
17021524                                       319190.39              1122                                        360                                 357
17076096                                          248620            723.33                                        360                                 359
16814852                                       188813.45            602.11                                        360                                 356
16730091                                       272486.17           1076.67                                        360                                 358
16642707                                        378637.5            1472.5                                        360                                 353
16851442                                       651021.09           2090.66                                        360                                 358
16845521                                          392980           1551.67                                        360                                 359
16851589                                       340976.31           1310.91                                        360                                 359
16851624                                       344411.09           1106.44                                        360                                 358
16851661                                       292729.99           1186.26                                        360                                 359
16852463                                       314349.27              1365                                        360                                 358
16847163                                       473393.12           1193.48                                        480                                 478
16852597                                          448000            1132.8                                        480                                 480
16848750                                       340492.04           1256.71                                        360                                 358
16851510                                       574627.35           1852.65                                        360                                 359
16856290                                          601500              2375                                        360                                 359
16856308                                       276689.99            948.76                                        360                                 359
16856192                                       231555.54               840                                        360                                 359
16832479                                          457140            2042.5                                        360                                 359
16832480                                       562809.04           2216.67                                        360                                 358
16834840                                          317000           1221.77                                        360                                 360
16838299                                       480754.04           1543.87                                        360                                 358
16838333                                       268319.12            892.17                                        360                                 359
16843805                                          472500           1771.88                                        360                                 360
16843999                                          280000             900.6                                        360                                 360
16845361                                       478856.13           1543.87                                        360                                 359
16845445                                        177429.8            686.05                                        360                                 360
16823329                                        411856.3           1494.79                                        360                                 357
16818712                                       209133.31            669.01                                        360                                 359
16818732                                          900000           2894.76                                        360                                 360
16826187                                       541349.99           1856.26                                        360                                 359
16764807                                       393116.23             991.2                                        480                                 478
16694738                                       267340.82             962.5                                        360                                 355
17066673                                       392278.25           1345.09                                        360                                 359
17075480                                       353381.25           1468.75                                        360                                 359
17075485                                          677690           2887.08                                        360                                 359
17075493                                          248620               930                                        360                                 359
17075542                                       338343.75           1230.47                                        360                                 359
17075561                                       343301.84           1271.49                                        360                                 359
17075563                                        231606.7            586.63                                        480                                 479
17075565                                       391335.47             991.2                                        480                                 479
17075616                                       443909.27           1618.75                                        360                                 359
17075657                                       1002499.6           3229.17                                        360                                 359
17075662                                       247579.59            627.08                                        480                                 479
17075665                                          551375           2234.38                                        360                                 359
17075677                                          348870           1268.75                                        360                                 359
17075697                                       391335.47             991.2                                        480                                 479
17075731                                          310775           1097.92                                        360                                 359
17075816                                        185462.5            635.94                                        360                                 359
17075842                                          625560              2470                                        360                                 359
17075861                                          449120           2006.67                                        360                                 359
17075909                                       134999.99            392.63                                        360                                 359
17075970                                        365912.5           1064.58                                        360                                 359
17075972                                        399997.5           1163.75                                        360                                 359
17076823                                          569420              2130                                        360                                 359
17076828                                       311366.79           1153.21                                        360                                 359
17076860                                          284710           1094.58                                        360                                 359
17076867                                          493230           2203.75                                        360                                 359
17076913                                          297542           1205.75                                        360                                 359
17077256                                        235587.5            783.33                                        360                                 359
17078264                                       708466.75           3165.43                                        360                                 359
17078378                                       151803.57            662.48                                        360                                 359
17078399                                       404358.37           1680.63                                        360                                 359
17078435                                          203708            719.67                                        360                                 359
17078651                                       541348.29              1575                                        360                                 359
17078707                                        362303.5           1618.77                                        360                                 359
16730439                                       334179.48           1340.63                                        360                                 355
17088805                                          248620            878.33                                        360                                 359
17113458                                          404000           1641.25                                        360                                 359
17113462                                          561400              2275                                        360                                 359
17113491                                       418042.49           1650.63                                        360                                 359
17113494                                          236590            860.42                                        360                                 359
17113499                                          545360           2096.67                                        360                                 359
17128547                                       203006.25            738.28                                        360                                 359
17128772                                        205512.5            640.63                                        360                                 359
17088966                                          120300             412.5                                        360                                 359
17088984                                        244529.8           1092.56                                        360                                 359
17089206                                       236581.98           1057.05                                        360                                 359
17089217                                       243485.38           1068.33                                        360                                 359
16857171                                       378234.29           1146.96                                        480                                 479
16857215                                        503145.6            1274.4                                        480                                 479
17088728                                        280187.8            904.17                                        360                                 359
17088796                                       1428562.5           5492.19                                        360                                 359
17088708                                          665660            2697.5                                        360                                 359




--------------------------------------------------------------------------------




LOAN_SEQ                                     CURRENT_NET_COUPON               TRUSTFEE       LPMI            MSERV         SERV_FEE                             CURRENT_GROSS_COUPON
17013304                                                      6                  0            0                0              0.375                                            6.375
17013297                                                  7.125                  0            0                0              0.375                                              7.5
17013301                                                   6.75                  0            0                0              0.375                                            7.125
17012577                                                  6.625                  0            0                0              0.375                                                7
17012579                                                      8                  0            0                0              0.375                                            8.375
17012596                                                  8.125                  0            0                0              0.375                                              8.5
17013277                                                  8.125                  0            0                0              0.375                                              8.5
17013279                                                    6.5                  0            0                0              0.375                                            6.875
17013281                                                      8                  0            0                0              0.375                                            8.375
17013285                                                  7.375                  0            0                0              0.375                                             7.75
17012573                                                   7.75                  0            0                0              0.375                                            8.125
17051690                                                  7.375                  0            0                0              0.375                                             7.75
17051715                                                    6.5                  0            0                0              0.375                                            6.875
17051521                                                      7                  0            0                0              0.375                                            7.375
17051599                                                    7.5                  0            0                0              0.375                                            7.875
17051600                                                  7.375                  0            0                0              0.375                                             7.75
17051602                                                    7.5                  0            0                0              0.375                                            7.875
17051605                                                  6.625                  0            0                0              0.375                                                7
17051610                                                  7.625                  0            0                0              0.375                                                8
17051617                                                  7.875                  0            0                0              0.375                                             8.25
17051644                                                  0.625                  0            0                0              0.375                                                1
17051649                                                  0.625                  0            0                0              0.375                                                1
17051506                                                  8.375                  0            0                0              0.375                                             8.75
17051661                                                  0.625                  0            0                0              0.375                                                1
17051675                                                  6.125                  0            0                0              0.375                                              6.5
17051681                                                  7.125                  0            0                0              0.375                                              7.5
17051513                                                  0.625                  0            0                0              0.375                                                1
17051514                                                  0.625                  0            0                0              0.375                                                1
17051683                                                  1.625                  0            0                0              0.375                                                2
17051684                                                      7                  0            0                0              0.375                                            7.375
17051687                                                  1.375                  0            0                0              0.375                                             1.75
17051688                                                  0.625                  0            0                0              0.375                                                1
17047887                                                  7.125                  0            0                0              0.375                                              7.5
17047893                                                   7.25                  0            0                0              0.375                                            7.625
17047897                                                      7                  0            0                0              0.375                                            7.375
17047906                                                  8.375                  0            0                0              0.375                                             8.75
17051563                                                   6.75                  0            0                0              0.375                                            7.125
17051564                                                   7.25                  0            0                0              0.375                                            7.625
17051567                                                  0.625                  0            0                0              0.375                                                1
17051568                                                   6.25                  0            0                0              0.375                                            6.625
17051573                                                  6.625                  0            0                0              0.375                                                7
17051577                                                    7.5                  0            0                0              0.375                                            7.875
17051591                                                  8.125                  0            0                0              0.375                                              8.5
17047713                                                    6.5                  0            0                0              0.375                                            6.875
17047760                                                   7.25                  0            0                0              0.375                                            7.625
17047766                                                    7.5                  0            0                0              0.375                                            7.875
17047785                                                    7.5                  0            0                0              0.375                                            7.875
17047791                                                  6.875                  0            0                0              0.375                                             7.25
17047801                                                  7.625                  0            0                0              0.375                                                8
17047808                                                  0.625                  0            0                0              0.375                                                1
17047810                                                      6                  0            0                0              0.375                                            6.375
17047811                                                   7.25                  0            0                0              0.375                                            7.625
17047822                                                  6.875                  0            0                0              0.375                                             7.25
17047830                                                      7                  0            0                0              0.375                                            7.375
17047206                                                  8.375                  0            0                0              0.375                                             8.75
17047208                                                  0.625                  0            0                0              0.375                                                1
17047844                                                  7.375                  0            0                0              0.375                                             7.75
17047860                                                  1.625                  0            0                0              0.375                                                2
17047863                                                      8                  0            0                0              0.375                                            8.375
17047864                                                    6.5                  0            0                0              0.375                                            6.875
17047868                                                      7                  0            0                0              0.375                                            7.375
17047869                                                  5.875                  0            0                0              0.375                                             6.25
17047873                                                    7.5                  0            0                0              0.375                                            7.875
17047876                                                  7.375                  0            0                0              0.375                                             7.75
17047877                                                  8.125                  0            0                0              0.375                                              8.5
17047880                                                    7.5                  0            0                0              0.375                                            7.875
17043542                                                  6.625                  0            0                0              0.375                                                7
17047729                                                  1.375                  0            0                0              0.375                                             1.75
17047730                                                  0.625                  0            0                0              0.375                                                1
17047174                                                  7.875                  0            0                0              0.375                                             8.25
17047175                                                    7.5                  0            0                0              0.375                                            7.875
17047744                                                      7                  0            0                0              0.375                                            7.375
17047181                                                      8                  0            0                0              0.375                                            8.375
17047755                                                  0.625                  0            0                0              0.375                                                1
17043478                                                      7                  0            0                0              0.375                                            7.375
17043480                                                  0.625                  0            0                0              0.375                                                1
17043486                                                  7.375                  0            0                0              0.375                                             7.75
17043499                                                    6.5                  0            0                0              0.375                                            6.875
17043502                                                  7.375                  0            0                0              0.375                                             7.75
17043513                                                    6.5                  0            0                0              0.375                                            6.875
17043533                                                  6.875                  0            0                0              0.375                                             7.25
17043535                                                  6.875                  0            0                0              0.375                                             7.25
17043000                                                      7                  0            0                0              0.375                                            7.375
17043244                                                   7.75                  0            0                0              0.375                                            8.125
17043246                                                  7.875                  0            0                0              0.375                                             8.25
17043373                                                      7                  0            0                0              0.375                                            7.375
17043376                                                  7.375                  0            0                0              0.375                                             7.75
17043381                                                   7.25                  0            0                0              0.375                                            7.625
17043309                                                  6.625                  0            0                0              0.375                                                7
17043398                                                    7.5                  0            0                0              0.375                                            7.875
17043399                                                      7                  0            0                0              0.375                                            7.375
17043404                                                   7.25                  0            0                0              0.375                                            7.625
17043413                                                      7                  0            0                0              0.375                                            7.375
17043415                                                  7.125                  0            0                0              0.375                                              7.5
17043418                                                   7.25                  0            0                0              0.375                                            7.625
17043426                                                      7                  0            0                0              0.375                                            7.375
17043429                                                      7                  0            0                0              0.375                                            7.375
17043448                                                   6.75                  0            0                0              0.375                                            7.125
17043450                                                  7.625                  0            0                0              0.375                                                8
17043468                                                   7.25                  0            0                0              0.375                                            7.625
17043475                                                   7.75                  0            0                0              0.375                                            8.125
17042870                                                    7.5                  0            0                0              0.375                                            7.875
17042875                                                  7.375                  0            0                0              0.375                                             7.75
17042879                                                  7.375                  0            0                0              0.375                                             7.75
17042881                                                  6.875                  0            0                0              0.375                                             7.25
17042891                                                  6.875                  0            0                0              0.375                                             7.25
17042893                                                  7.625                  0            0                0              0.375                                                8
17041655                                                      7                  0            0                0              0.375                                            7.375
17042912                                                      7                  0            0                0              0.375                                            7.375
17042914                                                  8.375                  0            0                0              0.375                                             8.75
17042918                                                  7.375                  0            0                0              0.375                                             7.75
17042921                                                    7.5                  0            0                0              0.375                                            7.875
17042926                                                  0.625                  0            0                0              0.375                                                1
17042927                                                  6.625                  0            0                0              0.375                                                7
17042928                                                      7                  0            0                0              0.375                                            7.375
17041641                                                  0.625                  0            0                0              0.375                                                1
17042939                                                      7                  0            0                0              0.375                                            7.375
17042941                                                    7.5                  0            0                0              0.375                                            7.875
17042942                                                    7.5                  0            0                0              0.375                                            7.875
17042948                                                    7.5                  0            0                0              0.375                                            7.875
17042957                                                  0.625                  0            0                0              0.375                                                1
17042959                                                  7.125                  0            0                0              0.375                                              7.5
17042968                                                   6.75                  0            0                0              0.375                                            7.125
17042973                                                  6.625                  0            0                0              0.375                                                7
17042984                                                    8.5                  0            0                0              0.375                                            8.875
17042988                                                  7.125                  0            0                0              0.375                                              7.5
17042994                                                  8.125                  0            0                0              0.375                                              8.5
17042999                                                  0.625                  0            0                0              0.375                                                1
17042852                                                  6.875                  0            0                0              0.375                                             7.25
17041617                                                  0.625                  0            0                0              0.375                                                1
17042859                                                   7.25                  0            0                0              0.375                                            7.625
17034262                                                  7.375                  0            0                0              0.375                                             7.75
17034265                                                    7.5                  0            0                0              0.375                                            7.875
17034266                                                    6.5                  0            0                0              0.375                                            6.875
17034268                                                  7.375                  0            0                0              0.375                                             7.75
17034270                                                  7.125                  0            0                0              0.375                                              7.5
17034272                                                  7.875                  0            0                0              0.375                                             8.25
17034275                                                  6.625                  0            0                0              0.375                                                7
17034290                                                  6.875                  0            0                0              0.375                                             7.25
17034294                                                  7.125                  0            0                0              0.375                                              7.5
17034295                                                  6.875                  0            0                0              0.375                                             7.25
17034304                                                    7.5                  0            0                0              0.375                                            7.875
17034307                                                  8.375                  0            0                0              0.375                                             8.75
17034171                                                  8.375                  0            0                0              0.375                                             8.75
17034321                                                  6.875                  0            0                0              0.375                                             7.25
17034178                                                  7.875                  0            0                0              0.375                                             8.25
17034326                                                   6.75                  0            0                0              0.375                                            7.125
17034219                                                    6.5                  0            0                0              0.375                                            6.875
17034330                                                      7                  0            0                0              0.375                                            7.375
17034339                                                  6.875                  0            0                0              0.375                                             7.25
17034182                                                  0.625                  0            0                0              0.375                                                1
17034349                                                  6.625                  0            0                0              0.375                                                7
17034354                                                  6.625                  0            0                0              0.375                                                7
17034358                                                      7                  0            0                0              0.375                                            7.375
17034359                                                  6.625                  0            0                0              0.375                                                7
17034361                                                  7.125                  0            0                0              0.375                                              7.5
17034368                                                    7.5                  0            0                0              0.375                                            7.875
17034371                                                  7.375                  0            0                0              0.375                                             7.75
17034375                                                  7.125                  0            0                0              0.375                                              7.5
17034390                                                  8.125                  0            0                0              0.375                                              8.5
17042837                                                  7.125                  0            0                0              0.375                                              7.5
17032895                                                  7.125                  0            0                0              0.375                                              7.5
17032898                                                   6.25                  0            0                0              0.375                                            6.625
17032907                                                  7.125                  0            0                0              0.375                                              7.5
17034231                                                  7.375                  0            0                0              0.375                                             7.75
17034240                                                  0.625                  0            0                0              0.375                                                1
17034248                                                   7.75                  0            0                0              0.375                                            8.125
17034251                                                  6.625                  0            0                0              0.375                                                7
17034253                                                      7                  0            0                0              0.375                                            7.375
17032875                                                    6.5                  0            0                0              0.375                                            6.875
17032878                                                   7.25                  0            0                0              0.375                                            7.625
17032887                                                  7.875                  0            0                0              0.375                                             8.25
17032659                                                      8                  0            0                0              0.375                                            8.375
17032889                                                    7.5                  0            0                0              0.375                                            7.875
17032891                                                  7.125                  0            0                0              0.375                                              7.5
17032829                                                   7.25                  0            0                0              0.375                                            7.625
17032680                                                  6.125                  0            0                0              0.375                                              6.5
17032847                                                    7.5                  0            0                0              0.375                                            7.875
17032848                                                  7.625                  0            0                0              0.375                                                8
17032637                                                  6.875                  0            0                0              0.375                                             7.25
17032857                                                  7.125                  0            0                0              0.375                                              7.5
17032873                                                    6.5                  0            0                0              0.375                                            6.875
17032612                                                  7.875                  0            0                0              0.375                                             8.25
17032744                                                   7.75                  0            0                0              0.375                                            8.125
17032745                                                  0.625                  0            0                0              0.375                                                1
17032746                                                  8.375                  0            0                0              0.375                                             8.75
17032748                                                  6.875                  0            0                0              0.375                                             7.25
17032750                                                  7.375                  0            0                0              0.375                                             7.75
17032765                                                  6.875                  0            0                0              0.375                                             7.25
17032774                                                   7.25                  0            0                0              0.375                                            7.625
17032776                                                   8.25                  0            0                0              0.375                                            8.625
17032778                                                  6.875                  0            0                0              0.375                                             7.25
17032781                                                   6.75                  0            0                0              0.375                                            7.125
17032784                                                  7.125                  0            0                0              0.375                                              7.5
17032630                                                  0.625                  0            0                0              0.375                                                1
17032803                                                    7.5                  0            0                0              0.375                                            7.875
17032819                                                  7.625                  0            0                0              0.375                                                8
17032821                                                  6.875                  0            0                0              0.375                                             7.25
17032824                                                      8                  0            0                0              0.375                                            8.375
17027514                                                      6                  0            0                0              0.375                                            6.375
17027525                                                      7                  0            0                0              0.375                                            7.375
17027148                                                   7.25                  0            0                0              0.375                                            7.625
17027533                                                  7.125                  0            0                0              0.375                                              7.5
17027153                                                  0.625                  0            0                0              0.375                                                1
17027539                                                  6.625                  0            0                0              0.375                                                7
17027545                                                    7.5                  0            0                0              0.375                                            7.875
17027548                                                    7.5                  0            0                0              0.375                                            7.875
17032711                                                    7.5                  0            0                0              0.375                                            7.875
17032713                                                  7.375                  0            0                0              0.375                                             7.75
17032715                                                  0.625                  0            0                0              0.375                                                1
17032717                                                  7.125                  0            0                0              0.375                                              7.5
17032720                                                  6.875                  0            0                0              0.375                                             7.25
17032722                                                    6.5                  0            0                0              0.375                                            6.875
17032723                                                  1.375                  0            0                0              0.375                                             1.75
17032728                                                   7.75                  0            0                0              0.375                                            8.125
17032739                                                      7                  0            0                0              0.375                                            7.375
17021885                                                  1.625                  0            0                0              0.375                                                2
17021891                                                      7                  0            0                0              0.375                                            7.375
17021892                                                    6.5                  0            0                0              0.375                                            6.875
17027357                                                  8.375                  0            0                0              0.375                                             8.75
17027362                                                  8.625                  0            0                0              0.375                                                9
17027368                                                    7.5                  0            0                0              0.375                                            7.875
17027373                                                    6.5                  0            0                0              0.375                                            6.875
17027381                                                  7.125                  0            0                0              0.375                                              7.5
17027396                                                    7.5                  0            0                0              0.375                                            7.875
17027121                                                  7.125                  0            0                0              0.375                                              7.5
17027408                                                  7.125                  0            0                0              0.375                                              7.5
17027410                                                   6.75                  0            0                0              0.375                                            7.125
17027411                                                  0.625                  0            0                0              0.375                                                1
17027416                                                  7.125                  0            0                0              0.375                                              7.5
17027417                                                   7.25                  0            0                0              0.375                                            7.625
17027430                                                  8.125                  0            0                0              0.375                                              8.5
17027128                                                   8.25                  0            0                0              0.375                                            8.625
17027435                                                  6.875                  0            0                0              0.375                                             7.25
17027441                                                    7.5                  0            0                0              0.375                                            7.875
17027444                                                   7.25                  0            0                0              0.375                                            7.625
17027447                                                    6.5                  0            0                0              0.375                                            6.875
17027454                                                      7                  0            0                0              0.375                                            7.375
17027171                                                  7.125                  0            0                0              0.375                                              7.5
17027464                                                  7.125                  0            0                0              0.375                                              7.5
17027473                                                  8.125                  0            0                0              0.375                                              8.5
17027475                                                   6.75                  0            0                0              0.375                                            7.125
17027477                                                    7.5                  0            0                0              0.375                                            7.875
17027489                                                    7.5                  0            0                0              0.375                                            7.875
17027498                                                  7.625                  0            0                0              0.375                                                8
17027501                                                  7.875                  0            0                0              0.375                                             8.25
17027510                                                  0.625                  0            0                0              0.375                                                1
17016071                                                      8                  0            0                0              0.375                                            8.375
17016075                                                  8.125                  0            0                0              0.375                                              8.5
17016096                                                  6.125                  0            0                0              0.375                                              6.5
17016099                                                  8.375                  0            0                0              0.375                                             8.75
17015995                                                   7.25                  0            0                0              0.375                                            7.625
17016105                                                  8.375                  0            0                0              0.375                                             8.75
17016107                                                    7.5                  0            0                0              0.375                                            7.875
17016108                                                   7.25                  0            0                0              0.375                                            7.625
17016133                                                   7.75                  0            0                0              0.375                                            8.125
17016135                                                   6.75                  0            0                0              0.375                                            7.125
17016014                                                   8.25                  0            0                0              0.375                                            8.625
17016140                                                  8.875                  0            0                0              0.375                                             9.25
17016142                                                  6.625                  0            0                0              0.375                                                7
17016144                                                  6.875                  0            0                0              0.375                                             7.25
17016150                                                  8.125                  0            0                0              0.375                                              8.5
17016159                                                      7                  0            0                0              0.375                                            7.375
17016163                                                  8.125                  0            0                0              0.375                                              8.5
17016168                                                  7.625                  0            0                0              0.375                                                8
17016173                                                  7.375                  0            0                0              0.375                                             7.75
17016177                                                   7.25                  0            0                0              0.375                                            7.625
17016178                                                    6.5                  0            0                0              0.375                                            6.875
17016179                                                  7.375                  0            0                0              0.375                                             7.75
17016185                                                  7.125                  0            0                0              0.375                                              7.5
17016187                                                  7.375                  0            0                0              0.375                                             7.75
17016189                                                    6.5                  0            0                0              0.375                                            6.875
17016030                                                  7.375                  0            0                0              0.375                                             7.75
17016195                                                  7.875                  0            0                0              0.375                                             8.25
17016196                                                      8                  0            0                0              0.375                                            8.375
17016203                                                   7.75                  0            0                0              0.375                                            8.125
17016209                                                   7.75                  0            0                0              0.375                                            8.125
17016212                                                   7.25                  0            0                0              0.375                                            7.625
17016215                                                  7.375                  0            0                0              0.375                                             7.75
17016217                                                      7                  0            0                0              0.375                                            7.375
17016221                                                  8.375                  0            0                0              0.375                                             8.75
17016225                                                    6.5                  0            0                0              0.375                                            6.875
17016037                                                  8.375                  0            0                0              0.375                                             8.75
17016228                                                   8.25                  0            0                0              0.375                                            8.625
17016234                                                  7.375                  0            0                0              0.375                                             7.75
17020893                                                  8.375                  0            0                0              0.375                                             8.75
17020901                                                  7.875                  0            0                0              0.375                                             8.25
17020905                                                   7.25                  0            0                0              0.375                                            7.625
17020911                                                      7                  0            0                0              0.375                                            7.375
17020922                                                  8.125                  0            0                0              0.375                                              8.5
17020928                                                  6.875                  0            0                0              0.375                                             7.25
17020931                                                  7.125                  0            0                0              0.375                                              7.5
17020352                                                  0.625                  0            0                0              0.375                                                1
17020942                                                      7                  0            0                0              0.375                                            7.375
17020363                                                  7.375                  0            0                0              0.375                                             7.75
17020946                                                      7                  0            0                0              0.375                                            7.375
17020948                                                  8.375                  0            0                0              0.375                                             8.75
17020962                                                      7                  0            0                0              0.375                                            7.375
17020366                                                  8.375                  0            0                0              0.375                                             8.75
17020972                                                  7.375                  0            0                0              0.375                                             7.75
17020982                                                  7.875                  0            0                0              0.375                                             8.25
17020985                                                   6.75                  0            0                0              0.375                                            7.125
17020988                                                  8.125                  0            0                0              0.375                                              8.5
17020996                                                      7                  0            0                0              0.375                                            7.375
17021008                                                      6                  0            0                0              0.375                                            6.375
17021719                                                    7.5                  0            0                0              0.375                                            7.875
17021720                                                  7.875                  0            0                0              0.375                                             8.25
17021744                                                  7.125                  0            0                0              0.375                                              7.5
17021745                                                  1.625                  0            0                0              0.375                                                2
17021642                                                  6.875                  0            0                0              0.375                                             7.25
17021749                                                  7.125                  0            0                0              0.375                                              7.5
17021758                                                    7.5                  0            0                0              0.375                                            7.875
17021768                                                  7.875                  0            0                0              0.375                                             8.25
17021776                                                   7.25                  0            0                0              0.375                                            7.625
17021793                                                  6.875                  0            0                0              0.375                                             7.25
17021801                                                  6.875                  0            0                0              0.375                                             7.25
17021697                                                   6.25                  0            0                0              0.375                                            6.625
17021807                                                      8                  0            0                0              0.375                                            8.375
17021814                                                    7.5                  0            0                0              0.375                                            7.875
17021817                                                  7.375                  0            0                0              0.375                                             7.75
17021659                                                  6.875                  0            0                0              0.375                                             7.25
17021824                                                  0.625                  0            0                0              0.375                                                1
17021661                                                   7.25                  0            0                0              0.375                                            7.625
17021834                                                  7.625                  0            0                0              0.375                                                8
17021839                                                  7.375                  0            0                0              0.375                                             7.75
17021844                                                  8.125                  0            0                0              0.375                                              8.5
17021845                                                      7                  0            0                0              0.375                                            7.375
17021669                                                  8.375                  0            0                0              0.375                                             8.75
17021864                                                    8.5                  0            0                0              0.375                                            8.875
17021708                                                    6.5                  0            0                0              0.375                                            6.875
17021872                                                    7.5                  0            0                0              0.375                                            7.875
17021676                                                   7.25                  0            0                0              0.375                                            7.625
17021877                                                   7.25                  0            0                0              0.375                                            7.625
17021882                                                   6.25                  0            0                0              0.375                                            6.625
17021883                                                   7.25                  0            0                0              0.375                                            7.625
17016068                                                  6.625                  0            0                0              0.375                                                7
17014461                                                  6.875                  0            0                0              0.375                                             7.25
17014462                                                  8.375                  0            0                0              0.375                                             8.75
17014458                                                   7.75                  0            0                0              0.375                                            8.125
17014642                                                    6.5                  0            0                0              0.375                                            6.875
17014643                                                   6.75                  0            0                0              0.375                                            7.125
17012562                                                  6.875                  0            0                0              0.375                                             7.25
17012536                                                   6.75                  0            0                0              0.375                                            7.125
17012541                                                    6.5                  0            0                0              0.375                                            6.875
17012545                                                    7.5                  0            0                0              0.375                                            7.875
17012549                                                   7.25                  0            0                0              0.375                                            7.625
17133043                                                  7.875                  0            0                0              0.375                                             8.25
17133052                                                    6.5                  0            0                0              0.375                                            6.875
17133060                                                      8                  0            0                0              0.375                                            8.375
17130574                                                      7                  0            0                0              0.375                                            7.375
17168571                                                    6.5                  0            0                0              0.375                                            6.875
17154252                                                      8                  0            0                0              0.375                                            8.375
17154253                                                    7.5                  0            0                0              0.375                                            7.875
17154262                                                   7.25                  0            0                0              0.375                                            7.625
17154293                                                  6.875                  0            0                0              0.375                                             7.25
17155295                                                  7.375                  0            0                0              0.375                                             7.75
17155375                                                    6.5                  0            0                0              0.375                                            6.875
17155388                                                   6.75                  0            0                0              0.375                                            7.125
17155390                                                  6.875                  0            0                0              0.375                                             7.25
17155392                                                  7.625                  0            0                0              0.375                                                8
17155287                                                  7.375                  0            0                0              0.375                                             7.75
17159790                                                  7.375                  0            0                0              0.375                                             7.75
17159827                                                   6.75                  0            0                0              0.375                                            7.125
17159830                                                  7.375                  0            0                0              0.375                                             7.75
17159836                                                  6.375                  0            0                0              0.375                                             6.75
17159873                                                    7.5                  0            0                0              0.375                                            7.875
17159914                                                  6.625                  0            0                0              0.375                                                7
17159922                                                   6.25                  0            0                0              0.375                                            6.625
17166559                                                  0.625                  0            0                0              0.375                                                1
17166570                                                   9.75                  0            0                0              0.375                                           10.125
17166574                                                   7.25                  0            0                0              0.375                                            7.625
17166602                                                  7.125                  0            0                0              0.375                                              7.5
17152499                                                  7.375                  0            0                0              0.375                                             7.75
17152521                                                  2.375                  0            0                0              0.375                                             2.75
17154165                                                      7                  0            0                0              0.375                                            7.375
17154191                                                  7.625                  0            0                0              0.375                                                8
17154193                                                    6.5                  0            0                0              0.375                                            6.875
17130003                                                      7                  0            0                0              0.375                                            7.375
17130007                                                   7.25                  0            0                0              0.375                                            7.625
17130015                                                      7                  0            0                0              0.375                                            7.375
17130033                                                  1.625                  0            0                0              0.375                                                2
17132465                                                  6.625                  0            0                0              0.375                                                7
17132473                                                   7.75                  0            0                0              0.375                                            8.125
17132492                                                  6.125                  0            0                0              0.375                                              6.5
17132516                                                      7                  0            0                0              0.375                                            7.375
17132527                                                   7.25                  0            0                0              0.375                                            7.625
17132529                                                   6.75                  0            0                0              0.375                                            7.125
17132539                                                  7.375                  0            0                0              0.375                                             7.75
17132564                                                  6.875                  0            0                0              0.375                                             7.25
17132566                                                  8.125                  0            0                0              0.375                                              8.5
17132567                                                    6.5                  0            0                0              0.375                                            6.875
17132650                                                   7.25                  0            0                0              0.375                                            7.625
17132405                                                  0.625                  0            0                0              0.375                                                1
17132673                                                   7.75                  0            0                0              0.375                                            8.125
17132715                                                  6.125                  0            0                0              0.375                                              6.5
17132737                                                  7.375                  0            0                0              0.375                                             7.75
17132749                                                  7.625                  0            0                0              0.375                                                8
17141713                                                  6.875                  0            0                0              0.375                                             7.25
17141719                                                  1.625                  0            0                0              0.375                                                2
17141720                                                    7.5                  0            0                0              0.375                                            7.875
17141724                                                  0.625                  0            0                0              0.375                                                1
17141725                                                  1.375                  0            0                0              0.375                                             1.75
17141772                                                  6.875                  0            0                0              0.375                                             7.25
17141777                                                      7                  0            0                0              0.375                                            7.375
17141791                                                  9.125                  0            0                0              0.375                                              9.5
17141793                                                   7.75                  0            0                0              0.375                                            8.125
17141820                                                    6.5                  0            0                0              0.375                                            6.875
17141833                                                  1.625                  0            0                0              0.375                                                2
17148181                                                  1.625                  0            0                0              0.375                                                2
17148205                                                  6.875                  0            0                0              0.375                                             7.25
17148245                                                  6.875                  0            0                0              0.375                                             7.25
17148307                                                  7.125                  0            0                0              0.375                                              7.5
17148390                                                  7.125                  0            0                0              0.375                                              7.5
17148394                                                    7.5                  0            0                0              0.375                                            7.875
17148400                                                  0.625                  0            0                0              0.375                                                1
17150082                                                   7.75                  0            0                0              0.375                                            8.125
17150088                                                   7.25                  0            0                0              0.375                                            7.625
17150097                                                  6.875                  0            0                0              0.375                                             7.25
17150120                                                  0.625                  0            0                0              0.375                                                1
17150126                                                      7                  0            0                0              0.375                                            7.375
17150136                                                   7.75                  0            0                0              0.375                                            8.125
17150158                                                   7.25                  0            0                0              0.375                                            7.625
17152424                                                  7.125                  0            0                0              0.375                                              7.5
17152459                                                  6.125                  0            0                0              0.375                                              6.5
17152472                                                   7.25                  0            0                0              0.375                                            7.625
17113123                                                  0.625                  0            0                0              0.375                                                1
17113130                                                   7.25                  0            0                0              0.375                                            7.625
17113148                                                    7.5                  0            0                0              0.375                                            7.875
17127939                                                  1.375                  0            0                0              0.375                                             1.75
17127970                                                  6.875                  0            0                0              0.375                                             7.25
17127982                                                    7.5                  0            0                0              0.375                                            7.875
17127995                                                  7.375                  0            0                0              0.375                                             7.75
17128015                                                    7.5                  0            0                0              0.375                                            7.875
17128031                                                   7.75                  0            0                0              0.375                                            8.125
17128060                                                      7                  0            0                0              0.375                                            7.375
17128145                                                  7.625                  0            0                0              0.375                                                8
17128164                                                  0.625                  0            0                0              0.375                                                1
17128213                                                  7.375                  0            0                0              0.375                                             7.75
17128218                                                    7.5                  0            0                0              0.375                                            7.875
17127863                                                  1.375                  0            0                0              0.375                                             1.75
17128232                                                  6.625                  0            0                0              0.375                                                7
17128240                                                  1.375                  0            0                0              0.375                                             1.75
17128243                                                    7.5                  0            0                0              0.375                                            7.875
17128277                                                  7.625                  0            0                0              0.375                                                8
17127937                                                  6.875                  0            0                0              0.375                                             7.25
17129812                                                  7.125                  0            0                0              0.375                                              7.5
17129815                                                  7.625                  0            0                0              0.375                                                8
17129828                                                  7.375                  0            0                0              0.375                                             7.75
17129830                                                  8.125                  0            0                0              0.375                                              8.5
17129849                                                   6.75                  0            0                0              0.375                                            7.125
17129851                                                  7.625                  0            0                0              0.375                                                8
17129768                                                  7.125                  0            0                0              0.375                                              7.5
17129854                                                   7.75                  0            0                0              0.375                                            8.125
17129861                                                  6.875                  0            0                0              0.375                                             7.25
17129879                                                  7.375                  0            0                0              0.375                                             7.75
17129889                                                  7.625                  0            0                0              0.375                                                8
17129897                                                  1.375                  0            0                0              0.375                                             1.75
17129919                                                  7.375                  0            0                0              0.375                                             7.75
17129921                                                  7.375                  0            0                0              0.375                                             7.75
17129927                                                  0.625                  0            0                0              0.375                                                1
17129928                                                   7.25                  0            0                0              0.375                                            7.625
17129945                                                  7.125                  0            0                0              0.375                                              7.5
17129964                                                      8                  0            0                0              0.375                                            8.375
17129972                                                  7.625                  0            0                0              0.375                                                8
17129984                                                  1.625                  0            0                0              0.375                                                2
17113035                                                      7                  0            0                0              0.375                                            7.375
17113071                                                  1.375                  0            0                0              0.375                                             1.75
17113074                                                  1.375                  0            0                0              0.375                                             1.75
17104605                                                      8                  0            0                0              0.375                                            8.375
17112940                                                      9                  0            0                0              0.375                                            9.375
17112941                                                  0.625                  0            0                0              0.375                                                1
17112943                                                  8.125                  0            0                0              0.375                                              8.5
17112960                                                  6.375                  0            0                0              0.375                                             6.75
17112973                                                  6.875                  0            0                0              0.375                                             7.25
17112987                                                  1.375                  0            0                0              0.375                                             1.75
17112988                                                    6.5                  0            0                0              0.375                                            6.875
17088423                                                  7.625                  0            0                0              0.375                                                8
17088201                                                  0.625                  0            0                0              0.375                                                1
17088209                                                  6.875                  0            0                0              0.375                                             7.25
17088213                                                  0.625                  0            0                0              0.375                                                1
17088447                                                   6.25                  0            0                0              0.375                                            6.625
17088479                                                   6.75                  0            0                0              0.375                                            7.125
17088497                                                  6.875                  0            0                0              0.375                                             7.25
17088515                                                    7.5                  0            0                0              0.375                                            7.875
17088524                                                  1.375                  0            0                0              0.375                                             1.75
17088526                                                  1.375                  0            0                0              0.375                                             1.75
17088537                                                  7.125                  0            0                0              0.375                                              7.5
17112848                                                    7.5                  0            0                0              0.375                                            7.875
17104569                                                    7.5                  0            0                0              0.375                                            7.875
17112864                                                  7.375                  0            0                0              0.375                                             7.75
17112877                                                  8.125                  0            0                0              0.375                                              8.5
17112904                                                  7.125                  0            0                0              0.375                                              7.5
17112906                                                      7                  0            0                0              0.375                                            7.375
17112910                                                  7.375                  0            0                0              0.375                                             7.75
17112913                                                   7.25                  0            0                0              0.375                                            7.625
17112922                                                  7.625                  0            0                0              0.375                                                8
17112928                                                      7                  0            0                0              0.375                                            7.375
17112929                                                  1.375                  0            0                0              0.375                                             1.75
17104578                                                  0.625                  0            0                0              0.375                                                1
17076555                                                  0.625                  0            0                0              0.375                                                1
17076563                                                  7.125                  0            0                0              0.375                                              7.5
17076566                                                    7.5                  0            0                0              0.375                                            7.875
17076574                                                   6.75                  0            0                0              0.375                                            7.125
17076587                                                    7.5                  0            0                0              0.375                                            7.875
17076593                                                   6.75                  0            0                0              0.375                                            7.125
17076594                                                  6.375                  0            0                0              0.375                                             6.75
17076386                                                    6.5                  0            0                0              0.375                                            6.875
17076608                                                    6.5                  0            0                0              0.375                                            6.875
17076623                                                  0.625                  0            0                0              0.375                                                1
17077665                                                    7.5                  0            0                0              0.375                                            7.875
17077675                                                  7.375                  0            0                0              0.375                                             7.75
17077618                                                   6.25                  0            0                0              0.375                                            6.625
17077564                                                  0.625                  0            0                0              0.375                                                1
17077713                                                  0.625                  0            0                0              0.375                                                1
17077714                                                      8                  0            0                0              0.375                                            8.375
17077565                                                  0.625                  0            0                0              0.375                                                1
17077716                                                   7.25                  0            0                0              0.375                                            7.625
17077722                                                   6.75                  0            0                0              0.375                                            7.125
17077625                                                  6.375                  0            0                0              0.375                                             6.75
17077732                                                   6.25                  0            0                0              0.375                                            6.625
17077758                                                  7.125                  0            0                0              0.375                                              7.5
17077777                                                   6.75                  0            0                0              0.375                                            7.125
17077786                                                  7.875                  0            0                0              0.375                                             8.25
17077787                                                  1.375                  0            0                0              0.375                                             1.75
17077790                                                  1.375                  0            0                0              0.375                                             1.75
17077795                                                  1.375                  0            0                0              0.375                                             1.75
17077584                                                  0.625                  0            0                0              0.375                                                1
17077800                                                  7.375                  0            0                0              0.375                                             7.75
17077825                                                  7.125                  0            0                0              0.375                                              7.5
17077859                                                  1.375                  0            0                0              0.375                                             1.75
17077863                                                    7.5                  0            0                0              0.375                                            7.875
17077870                                                  1.375                  0            0                0              0.375                                             1.75
17077871                                                    7.5                  0            0                0              0.375                                            7.875
17077877                                                  0.625                  0            0                0              0.375                                                1
17077645                                                  6.625                  0            0                0              0.375                                                7
17077883                                                   7.75                  0            0                0              0.375                                            8.125
17077647                                                  6.875                  0            0                0              0.375                                             7.25
17077899                                                  7.625                  0            0                0              0.375                                                8
17077910                                                  0.625                  0            0                0              0.375                                                1
17077922                                                  6.875                  0            0                0              0.375                                             7.25
17077927                                                  1.375                  0            0                0              0.375                                             1.75
17077945                                                    7.5                  0            0                0              0.375                                            7.875
17077950                                                   7.25                  0            0                0              0.375                                            7.625
17088264                                                  7.375                  0            0                0              0.375                                             7.75
17088266                                                  0.625                  0            0                0              0.375                                                1
17088279                                                  1.375                  0            0                0              0.375                                             1.75
17088284                                                  7.375                  0            0                0              0.375                                             7.75
17088307                                                  7.125                  0            0                0              0.375                                              7.5
17088315                                                  6.875                  0            0                0              0.375                                             7.25
17088322                                                   7.75                  0            0                0              0.375                                            8.125
17088324                                                  1.375                  0            0                0              0.375                                             1.75
17088326                                                  1.375                  0            0                0              0.375                                             1.75
17088332                                                  0.625                  0            0                0              0.375                                                1
17088340                                                  1.375                  0            0                0              0.375                                             1.75
17088348                                                   6.75                  0            0                0              0.375                                            7.125
17088367                                                  7.375                  0            0                0              0.375                                             7.75
17088370                                                  6.875                  0            0                0              0.375                                             7.25
17088390                                                  7.625                  0            0                0              0.375                                                8
17088394                                                  7.375                  0            0                0              0.375                                             7.75
17088396                                                  9.375                  0            0                0              0.375                                             9.75
17088404                                                      7                  0            0                0              0.375                                            7.375
17066093                                                    7.5                  0            0                0              0.375                                            7.875
17066094                                                  6.375                  0            0                0              0.375                                             6.75
17066106                                                      7                  0            0                0              0.375                                            7.375
17066114                                                   7.25                  0            0                0              0.375                                            7.625
17066131                                                  1.375                  0            0                0              0.375                                             1.75
17066135                                                  7.625                  0            0                0              0.375                                                8
17065897                                                  1.375                  0            0                0              0.375                                             1.75
17066141                                                  1.375                  0            0                0              0.375                                             1.75
17066151                                                  6.375                  0            0                0              0.375                                             6.75
17066155                                                      7                  0            0                0              0.375                                            7.375
17066169                                                  1.375                  0            0                0              0.375                                             1.75
17065902                                                   7.75                  0            0                0              0.375                                            8.125
17066177                                                  0.625                  0            0                0              0.375                                                1
17075014                                                  7.375                  0            0                0              0.375                                             7.75
17075029                                                   7.25                  0            0                0              0.375                                            7.625
17075033                                                   6.75                  0            0                0              0.375                                            7.125
17075036                                                  6.375                  0            0                0              0.375                                             6.75
17074968                                                  6.875                  0            0                0              0.375                                             7.25
17075055                                                      7                  0            0                0              0.375                                            7.375
17075063                                                  1.375                  0            0                0              0.375                                             1.75
17075064                                                      7                  0            0                0              0.375                                            7.375
17075065                                                  1.375                  0            0                0              0.375                                             1.75
17075066                                                  1.375                  0            0                0              0.375                                             1.75
17075068                                                  1.375                  0            0                0              0.375                                             1.75
17075072                                                  6.875                  0            0                0              0.375                                             7.25
17075083                                                  7.375                  0            0                0              0.375                                             7.75
17075086                                                  1.375                  0            0                0              0.375                                             1.75
17075093                                                  0.625                  0            0                0              0.375                                                1
17075098                                                   7.25                  0            0                0              0.375                                            7.625
17075100                                                   6.75                  0            0                0              0.375                                            7.125
17075107                                                  0.625                  0            0                0              0.375                                                1
17075127                                                   6.75                  0            0                0              0.375                                            7.125
17075129                                                      7                  0            0                0              0.375                                            7.375
17074936                                                  0.625                  0            0                0              0.375                                                1
17075163                                                  1.375                  0            0                0              0.375                                             1.75
17075166                                                  7.625                  0            0                0              0.375                                                8
17074942                                                  1.625                  0            0                0              0.375                                                2
17075191                                                    7.5                  0            0                0              0.375                                            7.875
17075199                                                  6.375                  0            0                0              0.375                                             6.75
17075204                                                  0.625                  0            0                0              0.375                                                1
17075228                                                  1.375                  0            0                0              0.375                                             1.75
17075229                                                    6.5                  0            0                0              0.375                                            6.875
17075240                                                  6.875                  0            0                0              0.375                                             7.25
17075241                                                  7.625                  0            0                0              0.375                                                8
17075248                                                    6.5                  0            0                0              0.375                                            6.875
17075255                                                  7.625                  0            0                0              0.375                                                8
17074964                                                  7.375                  0            0                0              0.375                                             7.75
17075264                                                    7.5                  0            0                0              0.375                                            7.875
17076400                                                  7.125                  0            0                0              0.375                                              7.5
17076401                                                   7.25                  0            0                0              0.375                                            7.625
17076282                                                    6.5                  0            0                0              0.375                                            6.875
17076289                                                  1.625                  0            0                0              0.375                                                2
17076421                                                   6.75                  0            0                0              0.375                                            7.125
17076359                                                  6.375                  0            0                0              0.375                                             6.75
17076448                                                    6.5                  0            0                0              0.375                                            6.875
17076454                                                    6.5                  0            0                0              0.375                                            6.875
17076465                                                  7.125                  0            0                0              0.375                                              7.5
17076469                                                  0.625                  0            0                0              0.375                                                1
17076472                                                      7                  0            0                0              0.375                                            7.375
17076478                                                  0.625                  0            0                0              0.375                                                1
17076488                                                    7.5                  0            0                0              0.375                                            7.875
17076489                                                  1.375                  0            0                0              0.375                                             1.75
17076492                                                  0.625                  0            0                0              0.375                                                1
17076497                                                  1.375                  0            0                0              0.375                                             1.75
17076501                                                  7.125                  0            0                0              0.375                                              7.5
17076502                                                  7.375                  0            0                0              0.375                                             7.75
17076507                                                    7.5                  0            0                0              0.375                                            7.875
17076513                                                  7.125                  0            0                0              0.375                                              7.5
17076517                                                  7.625                  0            0                0              0.375                                                8
17076523                                                    6.5                  0            0                0              0.375                                            6.875
17076537                                                  0.625                  0            0                0              0.375                                                1
17076538                                                    6.5                  0            0                0              0.375                                            6.875
17076545                                                   7.25                  0            0                0              0.375                                            7.625
17076550                                                  0.625                  0            0                0              0.375                                                1
17064714                                                  0.625                  0            0                0              0.375                                                1
17064723                                                  7.875                  0            0                0              0.375                                             8.25
17064732                                                  0.625                  0            0                0              0.375                                                1
17064741                                                  7.125                  0            0                0              0.375                                              7.5
17064632                                                  0.625                  0            0                0              0.375                                                1
17064743                                                  7.375                  0            0                0              0.375                                             7.75
17064756                                                  6.125                  0            0                0              0.375                                              6.5
17064773                                                  6.375                  0            0                0              0.375                                             6.75
17064774                                                   7.25                  0            0                0              0.375                                            7.625
17064792                                                  7.125                  0            0                0              0.375                                              7.5
17064799                                                   7.25                  0            0                0              0.375                                            7.625
17064800                                                  7.375                  0            0                0              0.375                                             7.75
17064807                                                      7                  0            0                0              0.375                                            7.375
17064809                                                  6.625                  0            0                0              0.375                                                7
17064821                                                  6.875                  0            0                0              0.375                                             7.25
17064823                                                      7                  0            0                0              0.375                                            7.375
17064824                                                  0.625                  0            0                0              0.375                                                1
17064825                                                    7.5                  0            0                0              0.375                                            7.875
17064832                                                      7                  0            0                0              0.375                                            7.375
17064837                                                   7.25                  0            0                0              0.375                                            7.625
17064854                                                      7                  0            0                0              0.375                                            7.375
17064866                                                  0.625                  0            0                0              0.375                                                1
17064869                                                  8.375                  0            0                0              0.375                                             8.75
17064872                                                  7.125                  0            0                0              0.375                                              7.5
17064885                                                  6.625                  0            0                0              0.375                                                7
17064888                                                  6.625                  0            0                0              0.375                                                7
17064895                                                  1.375                  0            0                0              0.375                                             1.75
17064897                                                  1.375                  0            0                0              0.375                                             1.75
17064898                                                    7.5                  0            0                0              0.375                                            7.875
17064899                                                    7.5                  0            0                0              0.375                                            7.875
17064902                                                  6.625                  0            0                0              0.375                                                7
17064904                                                    7.5                  0            0                0              0.375                                            7.875
17064660                                                  6.875                  0            0                0              0.375                                             7.25
17064907                                                    7.5                  0            0                0              0.375                                            7.875
17064922                                                  0.625                  0            0                0              0.375                                                1
17064923                                                  7.125                  0            0                0              0.375                                              7.5
17064939                                                  6.875                  0            0                0              0.375                                             7.25
17064949                                                  6.625                  0            0                0              0.375                                                7
17064953                                                  0.625                  0            0                0              0.375                                                1
17064957                                                  1.625                  0            0                0              0.375                                                2
17065942                                                  1.375                  0            0                0              0.375                                             1.75
17065965                                                  0.625                  0            0                0              0.375                                                1
17065973                                                      7                  0            0                0              0.375                                            7.375
17065868                                                  6.625                  0            0                0              0.375                                                7
17065869                                                   7.25                  0            0                0              0.375                                            7.625
17065989                                                   6.75                  0            0                0              0.375                                            7.125
17065990                                                  7.125                  0            0                0              0.375                                              7.5
17065992                                                    7.5                  0            0                0              0.375                                            7.875
17065994                                                    6.5                  0            0                0              0.375                                            6.875
17065996                                                  6.125                  0            0                0              0.375                                              6.5
17065879                                                  6.625                  0            0                0              0.375                                                7
17065880                                                  0.625                  0            0                0              0.375                                                1
17066009                                                      6                  0            0                0              0.375                                            6.375
17066013                                                  7.875                  0            0                0              0.375                                             8.25
17066024                                                    6.5                  0            0                0              0.375                                            6.875
17065884                                                  0.625                  0            0                0              0.375                                                1
17066047                                                      7                  0            0                0              0.375                                            7.375
17066062                                                    7.5                  0            0                0              0.375                                            7.875
17066065                                                  6.875                  0            0                0              0.375                                             7.25
17066073                                                  0.625                  0            0                0              0.375                                                1
17066083                                                  0.625                  0            0                0              0.375                                                1
17065889                                                  6.875                  0            0                0              0.375                                             7.25
17013867                                                      8                  0            0                0              0.375                                            8.375
17013868                                                    7.5                  0            0                0              0.375                                            7.875
17013869                                                  8.125                  0            0                0              0.375                                              8.5
17013870                                                  8.375                  0            0                0              0.375                                             8.75
17013871                                                  8.125                  0            0                0              0.375                                              8.5
17013872                                                  8.375                  0            0                0              0.375                                             8.75
17013873                                                  8.125                  0            0                0              0.375                                              8.5
17013874                                                  7.625                  0            0                0              0.375                                                8
17013875                                                  8.375                  0            0                0              0.375                                             8.75
17013876                                                  8.125                  0            0                0              0.375                                              8.5
17013877                                                  8.375                  0            0                0              0.375                                             8.75
17013878                                                  8.375                  0            0                0              0.375                                             8.75
17013879                                                  8.125                  0            0                0              0.375                                              8.5
17013880                                                  8.375                  0            0                0              0.375                                             8.75
17013881                                                  7.625                  0            0                0              0.375                                                8
17013882                                                  7.625                  0            0                0              0.375                                                8
17013883                                                  8.375                  0            0                0              0.375                                             8.75
17013884                                                  8.125                  0            0                0              0.375                                              8.5
17013885                                                   8.25                  0            0                0              0.375                                            8.625
17013886                                                   8.25                  0            0                0              0.375                                            8.625
17013887                                                  8.125                  0            0                0              0.375                                              8.5
17013888                                                  8.375                  0            0                0              0.375                                             8.75
16996712                                                   8.25                  0            0                0              0.375                                            8.625
16996714                                                   8.75                  0            0                0              0.375                                            9.125
16996717                                                  8.125                  0            0                0              0.375                                              8.5
16996719                                                  6.125                  0            0                0              0.375                                              6.5
16996725                                                   8.25                  0            0                0              0.375                                            8.625
16996726                                                   8.25                  0            0                0              0.375                                            8.625
17129709                                                   7.25                  0            0                0              0.375                                            7.625
17154132                                                  1.625                  0            0                0              0.375                                                2
17113166                                                  1.375                  0            0                0              0.375                                             1.75
17201456                                                  0.625                  0            0                0              0.375                                                1
16707322                                                   8.25                  0            0                0              0.375                                            8.625
17013378                                                  0.625                  0            0                0              0.375                                                1
17129901                                                  1.375                  0            0                0              0.375                                             1.75
17154219                                                  1.375                  0            0                0              0.375                                             1.75
17152518                                                  1.375                  0            0                0              0.375                                             1.75
17129903                                                  0.625                  0            0                0              0.375                                                1
17132676                                                  0.625                  0            0                0              0.375                                                1
16724258                                                   7.75                  0            0                0              0.375                                            8.125
17129827                                                  0.625                  0            0                0              0.375                                                1
17182479                                                  1.375                  0            0                0              0.375                                             1.75
17148378                                                  1.375                  0            0                0              0.375                                             1.75
17168692                                                  0.875                  0            0                0              0.375                                             1.25
16638386                                                   8.25                  0            0                0              0.375                                            8.625
17077893                                                  1.375                  0            0                0              0.375                                             1.75
16775827                                                  8.125                  0            0                0              0.375                                              8.5
17178496                                                  0.625                  0            0                0              0.375                                                1
17159868                                                  1.375                  0            0                0              0.375                                             1.75
17077897                                                  1.375                  0            0                0              0.375                                             1.75
17150023                                                  1.375                  0            0                0              0.375                                             1.75
17201460                                                  0.625                  0            0                0              0.375                                                1
17150026                                                  0.625                  0            0                0              0.375                                                1
17113091                                                  0.625                  0            0                0              0.375                                                1
17170504                                                  0.625                  0            0                0              0.375                                                1
17201546                                                  0.625                  0            0                0              0.375                                                1
17154224                                                  1.375                  0            0                0              0.375                                             1.75
17128304                                                  1.625                  0            0                0              0.375                                                2
17154225                                                  1.375                  0            0                0              0.375                                             1.75
17128063                                                  1.625                  0            0                0              0.375                                                2
15814550                                                   7.75                  0            0                0              0.375                                            8.125
17141753                                                  1.375                  0            0                0              0.375                                             1.75
17141834                                                  1.375                  0            0                0              0.375                                             1.75
17166604                                                  1.375                  0            0                0              0.375                                             1.75
17152529                                                  1.375                  0            0                0              0.375                                             1.75
16847840                                                   8.25                  0            0                0              0.375                                            8.625
17175198                                                  1.625                  0            0                0              0.375                                                2
17159875                                                  1.375                  0            0                0              0.375                                             1.75
17201472                                                  0.625                  0            0                0              0.375                                                1
17057113                                                  0.625                  0            0                0              0.375                                                1
17204146                                                  0.625                  0            0                0              0.375                                                1
17128152                                                  1.375                  0            0                0              0.375                                             1.75
17205832                                                  0.625                  0            0                0              0.375                                                1
17152454                                                  1.625                  0            0                0              0.375                                                2
17008843                                                  0.625                  0            0                0              0.375                                                1
17200669                                                  1.375                  0            0                0              0.375                                             1.75
17132692                                                  1.375                  0            0                0              0.375                                             1.75
16641734                                                  7.964                  0            0                0              0.375                                            8.339
15815615                                                  8.125                  0            0                0              0.375                                              8.5
17128238                                                  1.375                  0            0                0              0.375                                             1.75
17181681                                                  1.625                  0            0                0              0.375                                                2
17141768                                                  1.375                  0            0                0              0.375                                             1.75
16781445                                                  7.875                  0            0                0              0.375                                             8.25
17129845                                                  0.625                  0            0                0              0.375                                                1
17150040                                                  1.375                  0            0                0              0.375                                             1.75
17150044                                                  1.375                  0            0                0              0.375                                             1.75
17150045                                                  1.375                  0            0                0              0.375                                             1.75
17200591                                                  0.625                  0            0                0              0.375                                                1
17150129                                                  1.375                  0            0                0              0.375                                             1.75
17202619                                                  0.625                  0            0                0              0.375                                                1
17170607                                                  1.375                  0            0                0              0.375                                             1.75
15356046                                                   7.57                  0            0                0              0.375                                            7.945
17057128                                                  0.625                  0            0                0              0.375                                                1
16728800                                                  8.125                  0            0                0              0.375                                              8.5
17166543                                                  0.625                  0            0                0              0.375                                                1
17141775                                                  1.375                  0            0                0              0.375                                             1.75
17166626                                                  1.375                  0            0                0              0.375                                             1.75
16691706                                                  8.039                  0            0                0              0.375                                            8.414
17141778                                                  1.375                  0            0                0              0.375                                             1.75
17129936                                                  0.625                  0            0                0              0.375                                                1
17181695                                                  1.375                  0            0                0              0.375                                             1.75
16835809                                                  8.375                  0            0                0              0.375                                             8.75
16723399                                                  8.375                  0            0                0              0.375                                             8.75
16819288                                                  8.125                  0            0                0              0.375                                              8.5
17159893                                                  1.375                  0            0                0              0.375                                             1.75
17150131                                                  1.375                  0            0                0              0.375                                             1.75
17204084                                                  0.625                  0            0                0              0.375                                                1
17128250                                                  0.625                  0            0                0              0.375                                                1
17170534                                                  1.625                  0            0                0              0.375                                                2
17154173                                                  1.375                  0            0                0              0.375                                             1.75
17154174                                                  1.375                  0            0                0              0.375                                             1.75
17008780                                                  1.625                  0            0                0              0.375                                                2
17154175                                                  1.375                  0            0                0              0.375                                             1.75
17170538                                                  1.375                  0            0                0              0.375                                             1.75
17170619                                                  1.375                  0            0                0              0.375                                             1.75
17166552                                                  1.625                  0            0                0              0.375                                                2
17129944                                                  1.375                  0            0                0              0.375                                             1.75
17166638                                                  1.375                  0            0                0              0.375                                             1.75
17166639                                                  1.375                  0            0                0              0.375                                             1.75
16848684                                                      8                  0            0                0              0.375                                            8.375
16688547                                                   8.25                  0            0                0              0.375                                            8.625
17150140                                                  0.625                  0            0                0              0.375                                                1
17150062                                                  1.375                  0            0                0              0.375                                             1.75
17170620                                                  1.375                  0            0                0              0.375                                             1.75
17200691                                                  0.625                  0            0                0              0.375                                                1
17154180                                                  1.375                  0            0                0              0.375                                             1.75
17170624                                                  1.375                  0            0                0              0.375                                             1.75
17155315                                                  0.625                  0            0                0              0.375                                                1
17170625                                                  1.375                  0            0                0              0.375                                             1.75
17088312                                                  0.625                  0            0                0              0.375                                                1
17154185                                                  0.625                  0            0                0              0.375                                                1
17057067                                                  0.625                  0            0                0              0.375                                                1
17170629                                                  1.375                  0            0                0              0.375                                             1.75
17128186                                                  0.625                  0            0                0              0.375                                                1
17166486                                                  1.375                  0            0                0              0.375                                             1.75
16819707                                                  8.125                  0            0                0              0.375                                              8.5
17076496                                                  1.375                  0            0                0              0.375                                             1.75
17203533                                                  1.375                  0            0                0              0.375                                             1.75
17075050                                                  0.625                  0            0                0              0.375                                                1
17170712                                                  1.375                  0            0                0              0.375                                             1.75
17170632                                                  1.375                  0            0                0              0.375                                             1.75
17204185                                                  1.625                  0            0                0              0.375                                                2
17172253                                                  1.375                  0            0                0              0.375                                             1.75
17154271                                                  1.375                  0            0                0              0.375                                             1.75
17170555                                                  1.375                  0            0                0              0.375                                             1.75
17170556                                                  1.375                  0            0                0              0.375                                             1.75
17057157                                                  1.375                  0            0                0              0.375                                             1.75
17170639                                                  1.375                  0            0                0              0.375                                             1.75
16691732                                                   7.75                  0            0                0              0.375                                            8.125
16691733                                                    7.5                  0            0                0              0.375                                            7.875
17154198                                                  1.375                  0            0                0              0.375                                             1.75
17166577                                                  0.625                  0            0                0              0.375                                                1
16729647                                                  8.125                  0            0                0              0.375                                              8.5
17150160                                                  1.375                  0            0                0              0.375                                             1.75
17027123                                                  0.625                  0            0                0              0.375                                                1
17170720                                                  1.375                  0            0                0              0.375                                             1.75
17155330                                                  1.375                  0            0                0              0.375                                             1.75
16801442                                                   7.75                  0            0                0              0.375                                            8.125
17170721                                                  1.625                  0            0                0              0.375                                                2
17150085                                                  1.375                  0            0                0              0.375                                             1.75
17150086                                                  1.375                  0            0                0              0.375                                             1.75
16407462                                                  7.839                  0            0                0              0.375                                            8.214
17168520                                                  0.625                  0            0                0              0.375                                                1
17077802                                                  1.375                  0            0                0              0.375                                             1.75
17170567                                                  0.625                  0            0                0              0.375                                                1
17088335                                                  0.625                  0            0                0              0.375                                                1
17166663                                                  1.375                  0            0                0              0.375                                             1.75
17128287                                                  0.625                  0            0                0              0.375                                                1
16667605                                                      8                  0            0                0              0.375                                            8.375
17166664                                                  1.375                  0            0                0              0.375                                             1.75
16667526                                                  7.514                  0            0                0              0.375                                            7.889
17166666                                                  1.375                  0            0                0              0.375                                             1.75
17129895                                                  1.375                  0            0                0              0.375                                             1.75
17112911                                                  1.375                  0            0                0              0.375                                             1.75
17148210                                                  1.375                  0            0                0              0.375                                             1.75
17150091                                                  0.625                  0            0                0              0.375                                                1
17148214                                                  0.625                  0            0                0              0.375                                                1
17060348                                                  0.625                  0            0                0              0.375                                                1
17170490                                                  1.375                  0            0                0              0.375                                             1.75
17154290                                                  1.375                  0            0                0              0.375                                             1.75
17155262                                                  0.625                  0            0                0              0.375                                                1
17170653                                                  1.375                  0            0                0              0.375                                             1.75
17170654                                                  1.375                  0            0                0              0.375                                             1.75
17178412                                                  0.625                  0            0                0              0.375                                                1
17154292                                                  1.375                  0            0                0              0.375                                             1.75
17150098                                                  0.625                  0            0                0              0.375                                                1
17141813                                                  0.625                  0            0                0              0.375                                                1
17141732                                                  1.375                  0            0                0              0.375                                             1.75
17132660                                                  1.375                  0            0                0              0.375                                             1.75
17200637                                                  1.375                  0            0                0              0.375                                             1.75
17141733                                                  1.375                  0            0                0              0.375                                             1.75
17154126                                                  0.625                  0            0                0              0.375                                                1
17175250                                                  1.625                  0            0                0              0.375                                                2
17181730                                                  1.625                  0            0                0              0.375                                                2
17175251                                                  1.375                  0            0                0              0.375                                             1.75
17132745                                                  1.375                  0            0                0              0.375                                             1.75
17175252                                                  1.375                  0            0                0              0.375                                             1.75
17182462                                                  1.375                  0            0                0              0.375                                             1.75
17132666                                                  0.625                  0            0                0              0.375                                                1
17182465                                                  0.625                  0            0                0              0.375                                                1
17148365                                                  0.625                  0            0                0              0.375                                                1
17043489                                                  0.625                  0            0                0              0.375                                                1
17127793                                                  0.625                  0            0                0              0.375                                                1
17168683                                                  1.375                  0            0                0              0.375                                             1.75
17159773                                                  0.625                  0            0                0              0.375                                                1
17168688                                                  1.375                  0            0                0              0.375                                             1.75
17154212                                                  1.375                  0            0                0              0.375                                             1.75
17172279                                                  1.375                  0            0                0              0.375                                             1.75
17178417                                                  1.625                  0            0                0              0.375                                                2
17170579                                                  1.375                  0            0                0              0.375                                             1.75
17088189                                                  1.625                  0            0                0              0.375                                                2
16667539                                                    7.5                  0            0                0              0.375                                            7.875
17130021                                                  1.375                  0            0                0              0.375                                             1.75
17148300                                                  1.375                  0            0                0              0.375                                             1.75
17132445                                                  1.375                  0            0                0              0.375                                             1.75
17182406                                                  1.375                  0            0                0              0.375                                             1.75
17148226                                                  1.375                  0            0                0              0.375                                             1.75
17013866                                                  8.125                  0            0                0              0.375                                              8.5
17168623                                                  1.375                  0            0                0              0.375                                             1.75
17178424                                                  0.625                  0            0                0              0.375                                                1
17077904                                                  1.375                  0            0                0              0.375                                             1.75
17155359                                                  1.625                  0            0                0              0.375                                                2
17066178                                                  1.625                  0            0                0              0.375                                                2
16407486                                                      8                  0            0                0              0.375                                            8.375
17170587                                                  1.375                  0            0                0              0.375                                             1.75
17168707                                                  1.375                  0            0                0              0.375                                             1.75
17170669                                                  1.375                  0            0                0              0.375                                             1.75
16610400                                                  8.125                  0            0                0              0.375                                              8.5
17181602                                                  0.625                  0            0                0              0.375                                                1
17175205                                                  1.375                  0            0                0              0.375                                             1.75
17051618                                                  1.625                  0            0                0              0.375                                                2
17155362                                                  1.625                  0            0                0              0.375                                                2
17132538                                                  0.625                  0            0                0              0.375                                                1
17170592                                                  1.375                  0            0                0              0.375                                             1.75
17148318                                                  1.375                  0            0                0              0.375                                             1.75
17172295                                                  0.625                  0            0                0              0.375                                                1
17077671                                                  1.375                  0            0                0              0.375                                             1.75
15947704                                                  8.125                  0            0                0              0.375                                              8.5
17075179                                                  0.625                  0            0                0              0.375                                                1
17077672                                                  1.375                  0            0                0              0.375                                             1.75
17077918                                                  1.375                  0            0                0              0.375                                             1.75
17077838                                                  1.375                  0            0                0              0.375                                             1.75
17077676                                                  1.375                  0            0                0              0.375                                             1.75
17201403                                                  0.625                  0            0                0              0.375                                                1
16997766                                                  0.625                  0            0                0              0.375                                                1
17013404                                                  0.625                  0            0                0              0.375                                                1
17055021                                                  0.625                  0            0                0              0.375                                                1
17132701                                                  1.375                  0            0                0              0.375                                             1.75
17132620                                                  0.625                  0            0                0              0.375                                                1
17132541                                                  0.625                  0            0                0              0.375                                                1
17148320                                                  1.375                  0            0                0              0.375                                             1.75
17055028                                                  0.625                  0            0                0              0.375                                                1
17178522                                                  1.375                  0            0                0              0.375                                             1.75
17077760                                                  0.625                  0            0                0              0.375                                                1
17178443                                                  1.375                  0            0                0              0.375                                             1.75
17077926                                                  1.375                  0            0                0              0.375                                             1.75
17170689                                                  1.375                  0            0                0              0.375                                             1.75
17178528                                                  0.625                  0            0                0              0.375                                                1
17168728                                                  0.625                  0            0                0              0.375                                                1
17055111                                                  1.375                  0            0                0              0.375                                             1.75
17113046                                                  1.375                  0            0                0              0.375                                             1.75
17181700                                                  1.625                  0            0                0              0.375                                                2
17175220                                                  1.625                  0            0                0              0.375                                                2
17175140                                                  0.625                  0            0                0              0.375                                                1
16393006                                                  7.875                  0            0                0              0.375                                             8.25
17159820                                                  1.375                  0            0                0              0.375                                             1.75
17159821                                                  1.375                  0            0                0              0.375                                             1.75
17077931                                                  1.375                  0            0                0              0.375                                             1.75
17077851                                                  1.375                  0            0                0              0.375                                             1.75
17159905                                                  0.625                  0            0                0              0.375                                                1
17088383                                                  1.375                  0            0                0              0.375                                             1.75
17168735                                                  1.375                  0            0                0              0.375                                             1.75
17077935                                                  1.375                  0            0                0              0.375                                             1.75
17178457                                                  1.625                  0            0                0              0.375                                                2
16979085                                                  7.875                  0            0                0              0.375                                             8.25
16610354                                                  8.039                  0            0                0              0.375                                            8.414
16724222                                                  8.125                  0            0                0              0.375                                              8.5
17182440                                                  1.375                  0            0                0              0.375                                             1.75
17141716                                                  1.375                  0            0                0              0.375                                             1.75
17141717                                                  1.375                  0            0                0              0.375                                             1.75
17148343                                                  0.625                  0            0                0              0.375                                                1
17132487                                                  0.625                  0            0                0              0.375                                                1
17148186                                                  0.625                  0            0                0              0.375                                                1
17077861                                                  1.375                  0            0                0              0.375                                             1.75
17159835                                                  1.375                  0            0                0              0.375                                             1.75
16968721                                                  8.375                  0            0                0              0.375                                             8.75
17178468                                                  0.625                  0            0                0              0.375                                                1
17201510                                                  1.625                  0            0                0              0.375                                                2
17200703                                                  1.375                  0            0                0              0.375                                             1.75
16610362                                                  8.039                  0            0                0              0.375                                            8.414
17148191                                                  1.625                  0            0                0              0.375                                                2
17076427                                                  0.625                  0            0                0              0.375                                                1
16696502                                                  8.125                  0            0                0              0.375                                              8.5
17175168                                                  1.625                  0            0                0              0.375                                                2
17064927                                                  1.625                  0            0                0              0.375                                                2
17182458                                                  1.375                  0            0                0              0.375                                             1.75
17077791                                                  1.375                  0            0                0              0.375                                             1.75
17077793                                                  1.375                  0            0                0              0.375                                             1.75
17168594                                                  1.375                  0            0                0              0.375                                             1.75
17168677                                                  1.375                  0            0                0              0.375                                             1.75
16798472                                                  8.375                  0            0                0              0.375                                             8.75
17077799                                                  1.375                  0            0                0              0.375                                             1.75
17128200                                                  0.625                  0            0                0              0.375                                                1
17200636                                                  1.375                  0            0                0              0.375                                             1.75
17113075                                                  1.375                  0            0                0              0.375                                             1.75
17012506                                                   8.25                  0            0                0              0.375                                            8.625
17012399                                                      8                  0            0                0              0.375                                            8.375
17012522                                                  7.375                  0            0                0              0.375                                             7.75
17010884                                                  8.375                  0            0                0              0.375                                             8.75
17010890                                                  6.125                  0            0                0              0.375                                              6.5
17010894                                                  7.875                  0            0                0              0.375                                             8.25
17010896                                                  7.625                  0            0                0              0.375                                                8
17010776                                                    7.5                  0            0                0              0.375                                            7.875
17010782                                                    7.5                  0            0                0              0.375                                            7.875
17012448                                                  7.625                  0            0                0              0.375                                                8
17012467                                                      7                  0            0                0              0.375                                            7.375
17012474                                                  7.625                  0            0                0              0.375                                                8
17012386                                                   7.75                  0            0                0              0.375                                            8.125
17012493                                                   7.25                  0            0                0              0.375                                            7.625
17012497                                                   7.75                  0            0                0              0.375                                            8.125
17012394                                                  7.875                  0            0                0              0.375                                             8.25
17012430                                                  6.375                  0            0                0              0.375                                             6.75
17004410                                                   8.25                  0            0                0              0.375                                            8.625
17004413                                                    7.5                  0            0                0              0.375                                            7.875
17008800                                                  6.875                  0            0                0              0.375                                             7.25
17008806                                                  7.875                  0            0                0              0.375                                             8.25
17008809                                                  8.125                  0            0                0              0.375                                              8.5
17008759                                                  7.125                  0            0                0              0.375                                              7.5
17008835                                                      6                  0            0                0              0.375                                            6.375
17008851                                                    6.5                  0            0                0              0.375                                            6.875
17008853                                                      7                  0            0                0              0.375                                            7.375
17008856                                                      8                  0            0                0              0.375                                            8.375
17008908                                                   7.25                  0            0                0              0.375                                            7.625
17010815                                                  0.625                  0            0                0              0.375                                                1
17010756                                                  8.375                  0            0                0              0.375                                             8.75
17010759                                                   8.25                  0            0                0              0.375                                            8.625
17010856                                                  8.125                  0            0                0              0.375                                              8.5
17010871                                                  0.625                  0            0                0              0.375                                                1
17004478                                                   7.75                  0            0                0              0.375                                            8.125
17004483                                                   7.25                  0            0                0              0.375                                            7.625
17004382                                                    7.5                  0            0                0              0.375                                            7.875
17004489                                                   7.25                  0            0                0              0.375                                            7.625
17004499                                                  8.125                  0            0                0              0.375                                              8.5
17004511                                                  7.125                  0            0                0              0.375                                              7.5
17004523                                                  7.875                  0            0                0              0.375                                             8.25
17004396                                                  0.625                  0            0                0              0.375                                                1
17004399                                                  7.625                  0            0                0              0.375                                                8
17004546                                                      8                  0            0                0              0.375                                            8.375
17004553                                                      7                  0            0                0              0.375                                            7.375
17004559                                                  6.625                  0            0                0              0.375                                                7
17004561                                                  8.375                  0            0                0              0.375                                             8.75
17004570                                                      7                  0            0                0              0.375                                            7.375
17004584                                                   7.75                  0            0                0              0.375                                            8.125
17004587                                                      7                  0            0                0              0.375                                            7.375
17001524                                                      7                  0            0                0              0.375                                            7.375
17001349                                                   8.25                  0            0                0              0.375                                            8.625
17001368                                                  8.375                  0            0                0              0.375                                             8.75
17001575                                                  7.375                  0            0                0              0.375                                             7.75
17001433                                                   7.25                  0            0                0              0.375                                            7.625
17001394                                                  0.625                  0            0                0              0.375                                                1
17001435                                                    7.5                  0            0                0              0.375                                            7.875
17001592                                                  8.125                  0            0                0              0.375                                              8.5
17001600                                                    7.5                  0            0                0              0.375                                            7.875
17001619                                                      7                  0            0                0              0.375                                            7.375
17001621                                                  6.625                  0            0                0              0.375                                                7
17001630                                                   6.75                  0            0                0              0.375                                            7.125
17002961                                                  6.875                  0            0                0              0.375                                             7.25
17002870                                                  6.625                  0            0                0              0.375                                                7
17003002                                                  6.875                  0            0                0              0.375                                             7.25
17002911                                                  6.625                  0            0                0              0.375                                                7
17003053                                                  7.875                  0            0                0              0.375                                             8.25
17003056                                                  7.125                  0            0                0              0.375                                              7.5
17003080                                                  7.375                  0            0                0              0.375                                             7.75
17003092                                                  7.375                  0            0                0              0.375                                             7.75
17004438                                                   7.25                  0            0                0              0.375                                            7.625
17004442                                                  8.375                  0            0                0              0.375                                             8.75
17004374                                                   7.25                  0            0                0              0.375                                            7.625
17001494                                                    7.5                  0            0                0              0.375                                            7.875
17001508                                                      7                  0            0                0              0.375                                            7.375
16997932                                                   7.75                  0            0                0              0.375                                            8.125
17001336                                                      8                  0            0                0              0.375                                            8.375
17001489                                                  1.625                  0            0                0              0.375                                                2
16997815                                                   8.25                  0            0                0              0.375                                            8.625
16997819                                                      7                  0            0                0              0.375                                            7.375
16997703                                                      8                  0            0                0              0.375                                            8.375
16997835                                                    7.5                  0            0                0              0.375                                            7.875
16997842                                                  7.125                  0            0                0              0.375                                              7.5
16997853                                                  1.375                  0            0                0              0.375                                             1.75
16997744                                                    6.5                  0            0                0              0.375                                            6.875
16997890                                                  7.875                  0            0                0              0.375                                             8.25
16997898                                                  6.375                  0            0                0              0.375                                             6.75
16997901                                                  5.875                  0            0                0              0.375                                             6.25
16994876                                                  7.625                  0            0                0              0.375                                                8
16994556                                                  1.375                  0            0                0              0.375                                             1.75
16994893                                                   7.25                  0            0                0              0.375                                            7.625
16994565                                                  8.125                  0            0                0              0.375                                              8.5
16994911                                                  7.875                  0            0                0              0.375                                             8.25
16994917                                                  6.625                  0            0                0              0.375                                                7
16997785                                                  7.375                  0            0                0              0.375                                             7.75
16997791                                                  6.375                  0            0                0              0.375                                             6.75
16989978                                                      7                  0            0                0              0.375                                            7.375
16989347                                                  7.125                  0            0                0              0.375                                              7.5
16989999                                                      8                  0            0                0              0.375                                            8.375
16989354                                                  7.875                  0            0                0              0.375                                             8.25
16990005                                                  8.125                  0            0                0              0.375                                              8.5
16990015                                                  8.125                  0            0                0              0.375                                              8.5
16991007                                                  6.875                  0            0                0              0.375                                             7.25
16991015                                                  6.125                  0            0                0              0.375                                              6.5
16991042                                                   7.25                  0            0                0              0.375                                            7.625
16991043                                                  8.125                  0            0                0              0.375                                              8.5
16990942                                                   7.75                  0            0                0              0.375                                            8.125
16991078                                                  7.625                  0            0                0              0.375                                                8
16990954                                                      8                  0            0                0              0.375                                            8.375
16994523                                                   8.25                  0            0                0              0.375                                            8.625
16994534                                                  7.375                  0            0                0              0.375                                             7.75
16994845                                                    7.5                  0            0                0              0.375                                            7.875
16994847                                                      7                  0            0                0              0.375                                            7.375
16984141                                                  8.125                  0            0                0              0.375                                              8.5
16984354                                                  0.625                  0            0                0              0.375                                                1
16984175                                                  6.125                  0            0                0              0.375                                              6.5
16989867                                                    7.5                  0            0                0              0.375                                            7.875
16989893                                                  7.875                  0            0                0              0.375                                             8.25
17047709                                                  6.125                  0            0                0              0.375                                              6.5
16980299                                                  7.625                  0            0                0              0.375                                                8
16980315                                                    7.5                  0            0                0              0.375                                            7.875
16982644                                                   7.25                  0            0                0              0.375                                            7.625
16982649                                                  1.625                  0            0                0              0.375                                                2
16982593                                                   8.25                  0            0                0              0.375                                            8.625
16982706                                                  7.875                  0            0                0              0.375                                             8.25
16982605                                                  8.125                  0            0                0              0.375                                              8.5
16982615                                                    7.5                  0            0                0              0.375                                            7.875
16982760                                                   8.25                  0            0                0              0.375                                            8.625
16982771                                                   8.25                  0            0                0              0.375                                            8.625
16984087                                                    6.5                  0            0                0              0.375                                            6.875
16984104                                                  7.125                  0            0                0              0.375                                              7.5
16984261                                                  8.125                  0            0                0              0.375                                              8.5
16980274                                                  6.875                  0            0                0              0.375                                             7.25
16980106                                                    7.5                  0            0                0              0.375                                            7.875
16980180                                                      7                  0            0                0              0.375                                            7.375
16980214                                                      7                  0            0                0              0.375                                            7.375
16980223                                                  6.875                  0            0                0              0.375                                             7.25
16967995                                                   7.25                  0            0                0              0.375                                            7.625
16970087                                                  7.375                  0            0                0              0.375                                             7.75
16970096                                                  8.125                  0            0                0              0.375                                              8.5
16971841                                                   6.75                  0            0                0              0.375                                            7.125
16978603                                                  7.625                  0            0                0              0.375                                                8
16978623                                                  7.875                  0            0                0              0.375                                             8.25
16978661                                                  7.125                  0            0                0              0.375                                              7.5
16912756                                                  8.125                  0            0                0              0.375                                              8.5
16912646                                                  8.125                  0            0                0              0.375                                              8.5
16912706                                                      8                  0            0                0              0.375                                            8.375
16857089                                                   8.25                  0            0                0              0.375                                            8.625
16723873                                                  6.125                  0            0                0              0.375                                              6.5
16718206                                                  6.875                  0            0                0              0.375                                             7.25
17015025                                                    7.5                  0            0                0              0.375                                            7.875
17015036                                                  6.625                  0            0                0              0.375                                                7
17015042                                                  7.625                  0            0                0              0.375                                                8
17015006                                                  7.125                  0            0                0              0.375                                              7.5
16714866                                                   7.25                  0            0                0              0.375                                            7.625
16711314                                                   6.75                  0            0                0              0.375                                            7.125
16709454                                                  6.375                  0            0                0              0.375                                             6.75
17014925                                                  7.375                  0            0                0              0.375                                             7.75
17014926                                                  8.375                  0            0                0              0.375                                             8.75
17014933                                                      7                  0            0                0              0.375                                            7.375
17014970                                                  7.375                  0            0                0              0.375                                             7.75
17014989                                                    7.5                  0            0                0              0.375                                            7.875
17014990                                                    7.5                  0            0                0              0.375                                            7.875
17014992                                                      7                  0            0                0              0.375                                            7.375
17013548                                                  6.875                  0            0                0              0.375                                             7.25
17013557                                                  7.125                  0            0                0              0.375                                              7.5
17013580                                                  8.375                  0            0                0              0.375                                             8.75
17013582                                                  7.375                  0            0                0              0.375                                             7.75
17013603                                                  8.375                  0            0                0              0.375                                             8.75
17013645                                                  7.375                  0            0                0              0.375                                             7.75
17013698                                                  7.875                  0            0                0              0.375                                             8.25
17013707                                                  7.375                  0            0                0              0.375                                             7.75
17013710                                                  8.375                  0            0                0              0.375                                             8.75
17013716                                                  8.125                  0            0                0              0.375                                              8.5
17013733                                                  7.875                  0            0                0              0.375                                             8.25
17013745                                                  7.625                  0            0                0              0.375                                                8
17013753                                                   7.75                  0            0                0              0.375                                            8.125
17013762                                                    7.5                  0            0                0              0.375                                            7.875
17013788                                                    7.5                  0            0                0              0.375                                            7.875
17013796                                                  7.625                  0            0                0              0.375                                                8
17013804                                                  7.375                  0            0                0              0.375                                             7.75
17013813                                                   7.25                  0            0                0              0.375                                            7.625
17013820                                                  7.875                  0            0                0              0.375                                             8.25
17013850                                                  6.625                  0            0                0              0.375                                                7
17014681                                                   7.25                  0            0                0              0.375                                            7.625
17014715                                                   6.25                  0            0                0              0.375                                            6.625
17014737                                                  7.625                  0            0                0              0.375                                                8
17014756                                                    7.5                  0            0                0              0.375                                            7.875
17014758                                                    7.5                  0            0                0              0.375                                            7.875
17014764                                                   6.25                  0            0                0              0.375                                            6.625
17014771                                                    6.5                  0            0                0              0.375                                            6.875
17014782                                                      6                  0            0                0              0.375                                            6.375
17014809                                                      8                  0            0                0              0.375                                            8.375
17014843                                                  7.875                  0            0                0              0.375                                             8.25
17014848                                                  8.125                  0            0                0              0.375                                              8.5
17014863                                                  7.875                  0            0                0              0.375                                             8.25
17014867                                                  7.875                  0            0                0              0.375                                             8.25
17014894                                                      8                  0            0                0              0.375                                            8.375
17014895                                                  7.625                  0            0                0              0.375                                                8
17013023                                                  8.375                  0            0                0              0.375                                             8.75
17013042                                                      8                  0            0                0              0.375                                            8.375
17013043                                                  7.875                  0            0                0              0.375                                             8.25
17013426                                                  6.625                  0            0                0              0.375                                                7
17013442                                                   6.75                  0            0                0              0.375                                            7.125
17013460                                                  7.375                  0            0                0              0.375                                             7.75
17013486                                                  7.125                  0            0                0              0.375                                              7.5
17013495                                                  8.125                  0            0                0              0.375                                              8.5
17013508                                                  7.875                  0            0                0              0.375                                             8.25
17013523                                                   7.75                  0            0                0              0.375                                            8.125
17013539                                                   6.75                  0            0                0              0.375                                            7.125
17013544                                                  6.875                  0            0                0              0.375                                             7.25
17013547                                                   7.25                  0            0                0              0.375                                            7.625
17011236                                                      8                  0            0                0              0.375                                            8.375
17011241                                                  7.125                  0            0                0              0.375                                              7.5
17011266                                                  7.875                  0            0                0              0.375                                             8.25
17011328                                                   8.25                  0            0                0              0.375                                            8.625
17011349                                                  8.375                  0            0                0              0.375                                             8.75
17011350                                                  8.375                  0            0                0              0.375                                             8.75
17011352                                                   8.25                  0            0                0              0.375                                            8.625
17011353                                                  8.125                  0            0                0              0.375                                              8.5
17011368                                                  7.625                  0            0                0              0.375                                                8
17011386                                                  7.125                  0            0                0              0.375                                              7.5
17011388                                                  7.875                  0            0                0              0.375                                             8.25
17012613                                                  7.875                  0            0                0              0.375                                             8.25
17012635                                                      8                  0            0                0              0.375                                            8.375
17012645                                                      8                  0            0                0              0.375                                            8.375
17012655                                                   7.25                  0            0                0              0.375                                            7.625
17012672                                                  7.125                  0            0                0              0.375                                              7.5
17012713                                                      8                  0            0                0              0.375                                            8.375
17012908                                                  7.125                  0            0                0              0.375                                              7.5
17012926                                                  8.125                  0            0                0              0.375                                              8.5
17012949                                                  8.125                  0            0                0              0.375                                              8.5
17012755                                                  8.125                  0            0                0              0.375                                              8.5
17012758                                                  8.375                  0            0                0              0.375                                             8.75
17012767                                                   7.75                  0            0                0              0.375                                            8.125
17012784                                                      8                  0            0                0              0.375                                            8.375
17012789                                                  8.125                  0            0                0              0.375                                              8.5
17012857                                                  7.375                  0            0                0              0.375                                             7.75
17012861                                                   7.25                  0            0                0              0.375                                            7.625
17012958                                                   7.75                  0            0                0              0.375                                            8.125
17012971                                                   7.25                  0            0                0              0.375                                            7.625
17012994                                                  7.125                  0            0                0              0.375                                              7.5
17012996                                                  7.125                  0            0                0              0.375                                              7.5
17013001                                                  7.375                  0            0                0              0.375                                             7.75
17011028                                                  6.875                  0            0                0              0.375                                             7.25
17011039                                                  6.625                  0            0                0              0.375                                                7
17011072                                                  7.375                  0            0                0              0.375                                             7.75
17011091                                                    7.5                  0            0                0              0.375                                            7.875
17011101                                                  8.125                  0            0                0              0.375                                              8.5
17011131                                                  7.125                  0            0                0              0.375                                              7.5
17011132                                                      8                  0            0                0              0.375                                            8.375
17005163                                                  6.375                  0            0                0              0.375                                             6.75
17005165                                                  7.125                  0            0                0              0.375                                              7.5
17005170                                                  7.375                  0            0                0              0.375                                             7.75
17008953                                                  8.375                  0            0                0              0.375                                             8.75
17008969                                                  7.125                  0            0                0              0.375                                              7.5
17008995                                                  7.875                  0            0                0              0.375                                             8.25
17009003                                                   7.25                  0            0                0              0.375                                            7.625
17009031                                                  8.375                  0            0                0              0.375                                             8.75
17009045                                                    6.5                  0            0                0              0.375                                            6.875
17009061                                                  8.375                  0            0                0              0.375                                             8.75
17009086                                                    6.5                  0            0                0              0.375                                            6.875
17009117                                                  7.125                  0            0                0              0.375                                              7.5
17009126                                                    7.5                  0            0                0              0.375                                            7.875
17009132                                                  7.875                  0            0                0              0.375                                             8.25
17009133                                                    7.5                  0            0                0              0.375                                            7.875
17009149                                                  8.125                  0            0                0              0.375                                              8.5
17009155                                                  8.375                  0            0                0              0.375                                             8.75
17009162                                                  6.875                  0            0                0              0.375                                             7.25
17009168                                                  6.875                  0            0                0              0.375                                             7.25
17009179                                                  7.125                  0            0                0              0.375                                              7.5
17009188                                                  6.875                  0            0                0              0.375                                             7.25
17009207                                                      8                  0            0                0              0.375                                            8.375
17009213                                                      8                  0            0                0              0.375                                            8.375
17009225                                                  7.375                  0            0                0              0.375                                             7.75
17009247                                                  7.125                  0            0                0              0.375                                              7.5
17009248                                                    6.5                  0            0                0              0.375                                            6.875
17009281                                                  7.375                  0            0                0              0.375                                             7.75
17009306                                                    7.5                  0            0                0              0.375                                            7.875
17009317                                                  8.375                  0            0                0              0.375                                             8.75
17009318                                                  7.875                  0            0                0              0.375                                             8.25
17009323                                                  6.875                  0            0                0              0.375                                             7.25
17010973                                                    6.5                  0            0                0              0.375                                            6.875
17010989                                                  7.125                  0            0                0              0.375                                              7.5
17010992                                                      8                  0            0                0              0.375                                            8.375
17010995                                                   7.25                  0            0                0              0.375                                            7.625
17011003                                                      7                  0            0                0              0.375                                            7.375
17005157                                                      7                  0            0                0              0.375                                            7.375
17005159                                                      7                  0            0                0              0.375                                            7.375
17005128                                                  7.875                  0            0                0              0.375                                             8.25
17005086                                                  7.375                  0            0                0              0.375                                             7.75
17005122                                                  7.375                  0            0                0              0.375                                             7.75
17005124                                                  7.125                  0            0                0              0.375                                              7.5
17005012                                                      8                  0            0                0              0.375                                            8.375
17005013                                                  6.625                  0            0                0              0.375                                                7
17005016                                                    7.5                  0            0                0              0.375                                            7.875
17005053                                                  8.375                  0            0                0              0.375                                             8.75
17004978                                                    7.5                  0            0                0              0.375                                            7.875
17005001                                                   7.25                  0            0                0              0.375                                            7.625
17004959                                                      7                  0            0                0              0.375                                            7.375
17004948                                                  7.375                  0            0                0              0.375                                             7.75
17004849                                                  6.625                  0            0                0              0.375                                                7
17004817                                                    6.5                  0            0                0              0.375                                            6.875
17004836                                                   7.25                  0            0                0              0.375                                            7.625
17003300                                                   7.25                  0            0                0              0.375                                            7.625
17003357                                                      8                  0            0                0              0.375                                            8.375
17003393                                                      7                  0            0                0              0.375                                            7.375
17003415                                                      7                  0            0                0              0.375                                            7.375
17003425                                                    7.5                  0            0                0              0.375                                            7.875
17003430                                                   7.75                  0            0                0              0.375                                            8.125
17003432                                                  8.375                  0            0                0              0.375                                             8.75
17003441                                                  7.625                  0            0                0              0.375                                                8
17003478                                                   6.75                  0            0                0              0.375                                            7.125
17003497                                                    7.5                  0            0                0              0.375                                            7.875
17003523                                                  7.625                  0            0                0              0.375                                                8
17003539                                                   7.25                  0            0                0              0.375                                            7.625
17003543                                                      8                  0            0                0              0.375                                            8.375
17003602                                                  7.375                  0            0                0              0.375                                             7.75
17003606                                                  8.125                  0            0                0              0.375                                              8.5
17003614                                                  7.875                  0            0                0              0.375                                             8.25
17003616                                                      8                  0            0                0              0.375                                            8.375
17003628                                                    7.5                  0            0                0              0.375                                            7.875
17004629                                                  7.875                  0            0                0              0.375                                             8.25
17004698                                                   8.25                  0            0                0              0.375                                            8.625
17004706                                                      8                  0            0                0              0.375                                            8.375
17004762                                                      7                  0            0                0              0.375                                            7.375
17004784                                                   7.25                  0            0                0              0.375                                            7.625
17002033                                                  7.375                  0            0                0              0.375                                             7.75
17002081                                                  7.625                  0            0                0              0.375                                                8
17002153                                                    6.5                  0            0                0              0.375                                            6.875
17002176                                                  7.375                  0            0                0              0.375                                             7.75
17002226                                                  8.375                  0            0                0              0.375                                             8.75
17002232                                                   7.75                  0            0                0              0.375                                            8.125
17002247                                                      6                  0            0                0              0.375                                            6.375
17002261                                                  7.375                  0            0                0              0.375                                             7.75
17002271                                                  7.125                  0            0                0              0.375                                              7.5
17002281                                                   6.75                  0            0                0              0.375                                            7.125
17002289                                                      7                  0            0                0              0.375                                            7.375
17002299                                                  7.125                  0            0                0              0.375                                              7.5
17002306                                                  8.375                  0            0                0              0.375                                             8.75
17002309                                                      8                  0            0                0              0.375                                            8.375
17002346                                                  7.375                  0            0                0              0.375                                             7.75
17002365                                                  6.375                  0            0                0              0.375                                             6.75
17002366                                                   7.75                  0            0                0              0.375                                            8.125
17002371                                                  6.125                  0            0                0              0.375                                              6.5
17002381                                                  6.625                  0            0                0              0.375                                                7
17002387                                                      7                  0            0                0              0.375                                            7.375
17002394                                                    7.5                  0            0                0              0.375                                            7.875
17002395                                                  8.375                  0            0                0              0.375                                             8.75
17002402                                                   7.25                  0            0                0              0.375                                            7.625
17002403                                                   7.75                  0            0                0              0.375                                            8.125
17002405                                                  7.125                  0            0                0              0.375                                              7.5
17002409                                                    6.5                  0            0                0              0.375                                            6.875
17002433                                                  6.875                  0            0                0              0.375                                             7.25
17002439                                                  8.375                  0            0                0              0.375                                             8.75
17002442                                                  7.125                  0            0                0              0.375                                              7.5
17002447                                                  7.375                  0            0                0              0.375                                             7.75
17003212                                                  6.375                  0            0                0              0.375                                             6.75
17003224                                                      6                  0            0                0              0.375                                            6.375
17000112                                                  7.125                  0            0                0              0.375                                              7.5
17000195                                                  7.375                  0            0                0              0.375                                             7.75
17000226                                                  6.625                  0            0                0              0.375                                                7
17000229                                                   7.75                  0            0                0              0.375                                            8.125
17000271                                                  7.125                  0            0                0              0.375                                              7.5
17000282                                                   8.25                  0            0                0              0.375                                            8.625
17000315                                                  7.625                  0            0                0              0.375                                                8
17000357                                                   7.75                  0            0                0              0.375                                            8.125
17000368                                                  8.375                  0            0                0              0.375                                             8.75
17000414                                                  7.875                  0            0                0              0.375                                             8.25
17000456                                                    7.5                  0            0                0              0.375                                            7.875
17000480                                                  7.625                  0            0                0              0.375                                                8
17000483                                                  8.375                  0            0                0              0.375                                             8.75
17000507                                                      8                  0            0                0              0.375                                            8.375
17000514                                                   7.25                  0            0                0              0.375                                            7.625
17000516                                                      8                  0            0                0              0.375                                            8.375
17001930                                                    7.5                  0            0                0              0.375                                            7.875
17001990                                                      7                  0            0                0              0.375                                            7.375
17002011                                                   6.75                  0            0                0              0.375                                            7.125
16991842                                                  8.125                  0            0                0              0.375                                              8.5
16991844                                                  7.625                  0            0                0              0.375                                                8
16991865                                                  7.125                  0            0                0              0.375                                              7.5
16991874                                                   7.25                  0            0                0              0.375                                            7.625
16991878                                                      8                  0            0                0              0.375                                            8.375
16994979                                                  7.375                  0            0                0              0.375                                             7.75
16995079                                                  7.375                  0            0                0              0.375                                             7.75
16995166                                                  7.375                  0            0                0              0.375                                             7.75
16995174                                                  8.125                  0            0                0              0.375                                              8.5
16995185                                                    7.5                  0            0                0              0.375                                            7.875
16995198                                                      8                  0            0                0              0.375                                            8.375
16995320                                                   7.75                  0            0                0              0.375                                            8.125
16995338                                                    7.5                  0            0                0              0.375                                            7.875
16995348                                                      8                  0            0                0              0.375                                            8.375
16995364                                                  7.375                  0            0                0              0.375                                             7.75
16995371                                                   8.25                  0            0                0              0.375                                            8.625
16991744                                                  6.875                  0            0                0              0.375                                             7.25
16991772                                                      7                  0            0                0              0.375                                            7.375
16991549                                                  7.125                  0            0                0              0.375                                              7.5
16991559                                                    7.5                  0            0                0              0.375                                            7.875
16991563                                                  6.625                  0            0                0              0.375                                                7
16991664                                                  7.375                  0            0                0              0.375                                             7.75
16990391                                                   7.25                  0            0                0              0.375                                            7.625
16990400                                                  6.875                  0            0                0              0.375                                             7.25
16991438                                                  8.125                  0            0                0              0.375                                              8.5
16991493                                                  6.625                  0            0                0              0.375                                                7
16991496                                                  7.375                  0            0                0              0.375                                             7.75
16990141                                                  7.875                  0            0                0              0.375                                             8.25
16990142                                                  7.375                  0            0                0              0.375                                             7.75
16990147                                                  7.625                  0            0                0              0.375                                                8
16990153                                                   6.25                  0            0                0              0.375                                            6.625
16990204                                                   7.75                  0            0                0              0.375                                            8.125
16990318                                                  6.375                  0            0                0              0.375                                             6.75
16990324                                                  8.375                  0            0                0              0.375                                             8.75
16990332                                                      7                  0            0                0              0.375                                            7.375
16990338                                                  6.875                  0            0                0              0.375                                             7.25
16985132                                                    7.5                  0            0                0              0.375                                            7.875
16985190                                                  7.375                  0            0                0              0.375                                             7.75
16985238                                                    6.5                  0            0                0              0.375                                            6.875
16985246                                                    6.5                  0            0                0              0.375                                            6.875
16990064                                                   6.25                  0            0                0              0.375                                            6.625
16990088                                                  7.125                  0            0                0              0.375                                              7.5
16990089                                                   7.25                  0            0                0              0.375                                            7.625
16990091                                                  6.625                  0            0                0              0.375                                                7
16990092                                                  7.875                  0            0                0              0.375                                             8.25
16984831                                                      8                  0            0                0              0.375                                            8.375
16984845                                                   7.75                  0            0                0              0.375                                            8.125
16984945                                                  8.125                  0            0                0              0.375                                              8.5
16985019                                                  8.125                  0            0                0              0.375                                              8.5
16984664                                                  6.625                  0            0                0              0.375                                                7
16984678                                                      8                  0            0                0              0.375                                            8.375
16984814                                                  8.375                  0            0                0              0.375                                             8.75
16983102                                                  8.375                  0            0                0              0.375                                             8.75
16982800                                                  7.375                  0            0                0              0.375                                             7.75
16982858                                                    7.5                  0            0                0              0.375                                            7.875
16982939                                                    7.5                  0            0                0              0.375                                            7.875
16983018                                                   7.25                  0            0                0              0.375                                            7.625
16981401                                                  8.375                  0            0                0              0.375                                             8.75
16981500                                                  8.375                  0            0                0              0.375                                             8.75
16981538                                                  7.875                  0            0                0              0.375                                             8.25
16981561                                                      8                  0            0                0              0.375                                            8.375
16981656                                                  7.125                  0            0                0              0.375                                              7.5
16981677                                                   7.25                  0            0                0              0.375                                            7.625
16981708                                                  7.375                  0            0                0              0.375                                             7.75
16981800                                                  8.375                  0            0                0              0.375                                             8.75
16981196                                                  7.875                  0            0                0              0.375                                             8.25
16981209                                                  7.875                  0            0                0              0.375                                             8.25
16981247                                                  7.375                  0            0                0              0.375                                             7.75
16981249                                                  7.125                  0            0                0              0.375                                              7.5
16981255                                                  7.875                  0            0                0              0.375                                             8.25
16981287                                                      8                  0            0                0              0.375                                            8.375
16981334                                                  7.625                  0            0                0              0.375                                                8
16980867                                                  7.625                  0            0                0              0.375                                                8
16980868                                                  7.875                  0            0                0              0.375                                             8.25
16980990                                                    7.5                  0            0                0              0.375                                            7.875
16981016                                                    7.5                  0            0                0              0.375                                            7.875
16981078                                                  7.375                  0            0                0              0.375                                             7.75
16981124                                                  7.125                  0            0                0              0.375                                              7.5
16981147                                                  7.625                  0            0                0              0.375                                                8
16979178                                                  7.125                  0            0                0              0.375                                              7.5
16979200                                                  8.375                  0            0                0              0.375                                             8.75
16979229                                                   7.75                  0            0                0              0.375                                            8.125
16979283                                                    7.5                  0            0                0              0.375                                            7.875
16979373                                                  6.875                  0            0                0              0.375                                             7.25
16979477                                                  6.625                  0            0                0              0.375                                                7
16979506                                                   8.25                  0            0                0              0.375                                            8.625
16979520                                                      7                  0            0                0              0.375                                            7.375
16979557                                                  8.125                  0            0                0              0.375                                              8.5
16980513                                                  7.125                  0            0                0              0.375                                              7.5
16980607                                                   7.75                  0            0                0              0.375                                            8.125
16980683                                                   7.25                  0            0                0              0.375                                            7.625
16980726                                                  7.625                  0            0                0              0.375                                                8
16980808                                                   7.25                  0            0                0              0.375                                            7.625
16980846                                                   7.25                  0            0                0              0.375                                            7.625
16974424                                                  8.375                  0            0                0              0.375                                             8.75
16974426                                                  8.125                  0            0                0              0.375                                              8.5
16974433                                                  7.875                  0            0                0              0.375                                             8.25
16974436                                                    6.5                  0            0                0              0.375                                            6.875
16974464                                                  7.625                  0            0                0              0.375                                                8
16974473                                                  7.125                  0            0                0              0.375                                              7.5
16978683                                                   8.25                  0            0                0              0.375                                            8.625
16978816                                                  7.875                  0            0                0              0.375                                             8.25
16978853                                                   7.75                  0            0                0              0.375                                            8.125
16978864                                                  6.375                  0            0                0              0.375                                             6.75
16978923                                                  7.375                  0            0                0              0.375                                             7.75
16978975                                                    6.5                  0            0                0              0.375                                            6.875
16978995                                                  7.625                  0            0                0              0.375                                                8
16979121                                                      8                  0            0                0              0.375                                            8.375
16973878                                                      7                  0            0                0              0.375                                            7.375
16973888                                                   6.75                  0            0                0              0.375                                            7.125
16973926                                                   8.25                  0            0                0              0.375                                            8.625
16973973                                                  7.875                  0            0                0              0.375                                             8.25
16973975                                                  6.875                  0            0                0              0.375                                             7.25
16974019                                                  6.875                  0            0                0              0.375                                             7.25
16974084                                                      7                  0            0                0              0.375                                            7.375
16970828                                                      7                  0            0                0              0.375                                            7.375
16970862                                                  7.125                  0            0                0              0.375                                              7.5
16970922                                                  6.875                  0            0                0              0.375                                             7.25
16970925                                                  6.875                  0            0                0              0.375                                             7.25
16973734                                                  8.375                  0            0                0              0.375                                             8.75
16973735                                                  8.375                  0            0                0              0.375                                             8.75
16973822                                                  7.125                  0            0                0              0.375                                              7.5
16970714                                                   7.75                  0            0                0              0.375                                            8.125
16970553                                                    7.5                  0            0                0              0.375                                            7.875
16970575                                                    6.5                  0            0                0              0.375                                            6.875
16970592                                                      8                  0            0                0              0.375                                            8.375
16970506                                                      7                  0            0                0              0.375                                            7.375
16970468                                                   7.25                  0            0                0              0.375                                            7.625
16968911                                                  8.125                  0            0                0              0.375                                              8.5
16968919                                                   7.25                  0            0                0              0.375                                            7.625
16968676                                                   8.25                  0            0                0              0.375                                            8.625
16965212                                                  6.875                  0            0                0              0.375                                             7.25
16965243                                                      7                  0            0                0              0.375                                            7.375
16965260                                                  7.375                  0            0                0              0.375                                             7.75
16965396                                                      8                  0            0                0              0.375                                            8.375
16965443                                                  6.375                  0            0                0              0.375                                             6.75
16965544                                                  8.125                  0            0                0              0.375                                              8.5
16965572                                                  6.625                  0            0                0              0.375                                                7
16965590                                                   7.75                  0            0                0              0.375                                            8.125
16965627                                                  7.125                  0            0                0              0.375                                              7.5
16965672                                                    6.5                  0            0                0              0.375                                            6.875
16965674                                                   7.75                  0            0                0              0.375                                            8.125
16965678                                                  7.875                  0            0                0              0.375                                             8.25
16963025                                                      7                  0            0                0              0.375                                            7.375
16963074                                                   7.25                  0            0                0              0.375                                            7.625
16963119                                                    7.5                  0            0                0              0.375                                            7.875
16963300                                                  8.125                  0            0                0              0.375                                              8.5
16859576                                                  8.375                  0            0                0              0.375                                             8.75
16859607                                                   6.75                  0            0                0              0.375                                            7.125
16859636                                                  8.125                  0            0                0              0.375                                              8.5
16859653                                                  8.125                  0            0                0              0.375                                              8.5
16859542                                                   7.25                  0            0                0              0.375                                            7.625
16859504                                                   8.25                  0            0                0              0.375                                            8.625
16859325                                                    7.5                  0            0                0              0.375                                            7.875
16859332                                                  7.625                  0            0                0              0.375                                                8
16859296                                                  6.625                  0            0                0              0.375                                                7
16857533                                                  6.375                  0            0                0              0.375                                             6.75
16857400                                                  7.375                  0            0                0              0.375                                             7.75
16857483                                                      7                  0            0                0              0.375                                            7.375
16857014                                                  8.375                  0            0                0              0.375                                             8.75
16857036                                                  7.125                  0            0                0              0.375                                              7.5
16856856                                                  7.625                  0            0                0              0.375                                                8
16856834                                                  7.625                  0            0                0              0.375                                                8
16731321                                                      7                  0            0                0              0.375                                            7.375
16848728                                                  8.375                  0            0                0              0.375                                             8.75
17010227                                                   7.75                  0            0                0              0.375                                            8.125
16848720                                                   7.75                  0            0                0              0.375                                            8.125
16965797                                                    6.5                  0            0                0              0.375                                            6.875
16966581                                                   8.25                  0            0                0              0.375                                            8.625
16965754                                                      7                  0            0                0              0.375                                            7.375
17028166                                                      8                  0            0                0              0.375                                            8.375
17028162                                                  7.875                  0            0                0              0.375                                             8.25
17028181                                                   8.25                  0            0                0              0.375                                            8.625
17028156                                                  8.125                  0            0                0              0.375                                              8.5
17028160                                                   8.25                  0            0                0              0.375                                            8.625
17028171                                                   8.25                  0            0                0              0.375                                            8.625
17028168                                                  7.875                  0            0                0              0.375                                             8.25
17028169                                                   8.25                  0            0                0              0.375                                            8.625
17028163                                                  7.625                  0            0                0              0.375                                                8
17028152                                                   8.25                  0            0                0              0.375                                            8.625
17028174                                                   8.25                  0            0                0              0.375                                            8.625
17028185                                                   8.25                  0            0                0              0.375                                            8.625
17028177                                                   8.25                  0            0                0              0.375                                            8.625
17028164                                                   8.25                  0            0                0              0.375                                            8.625
17058648                                                  8.125                  0            0                0              0.375                                              8.5
17028175                                                  8.625                  0            0                0              0.375                                                9
17028153                                                  8.264                  0            0                0              0.375                                            8.639
17028142                                                    8.5                  0            0                0              0.375                                            8.875
17076110                                                   7.75                  0            0                0              0.375                                            8.125
17028182                                                   8.25                  0            0                0              0.375                                            8.625
17028151                                                  8.125                  0            0                0              0.375                                              8.5
17058642                                                  6.875                  0            0                0              0.375                                             7.25
17028158                                                  7.625                  0            0                0              0.375                                                8
17028141                                                  7.964                  0            0                0              0.375                                            8.339
17058650                                                   8.25                  0            0                0              0.375                                            8.625
17028157                                                  7.625                  0            0                0              0.375                                                8
17076114                                                  7.615                  0            0                0              0.375                                             7.99
17028183                                                   8.25                  0            0                0              0.375                                            8.625
17028176                                                   8.25                  0            0                0              0.375                                            8.625
17058647                                                  8.125                  0            0                0              0.375                                              8.5
17028178                                                   8.25                  0            0                0              0.375                                            8.625
17028188                                                  7.125                  0            0                0              0.375                                              7.5
17058652                                                      8                  0            0                0              0.375                                            8.375
17028186                                                   8.25                  0            0                0              0.375                                            8.625
17058651                                                  7.625                  0            0                0              0.375                                                8
17028172                                                  2.375                  0            0                0              0.375                                             2.75
17076125                                                    7.5                  0            0                0              0.375                                            7.875
17058656                                                  8.125                  0            0                0              0.375                                              8.5
17120294                                                  1.375                  0            0                0              0.375                                             1.75
17120291                                                  1.375                  0            0                0              0.375                                             1.75
17076115                                                  6.625                  0            0                0              0.375                                                7
17076140                                                      7                  0            0                0              0.375                                            7.375
17120301                                                  8.264                  0            0                0              0.375                                            8.639
17076128                                                   6.75                  0            0                0              0.375                                            7.125
17058669                                                  7.639                  0            0                0              0.375                                            8.014
17058663                                                   8.25                  0            0                0              0.375                                            8.625
17076117                                                   7.25                  0            0                0              0.375                                            7.625
17076120                                                   6.75                  0            0                0              0.375                                            7.125
17076132                                                    7.5                  0            0                0              0.375                                            7.875
17120288                                                  1.375                  0            0                0              0.375                                             1.75
17058653                                                  8.014                  0            0                0              0.375                                            8.389
17076137                                                  7.625                  0            0                0              0.375                                                8
17076135                                                  7.125                  0            0                0              0.375                                              7.5
17076129                                                  6.125                  0            0                0              0.375                                              6.5
17120306                                                  1.375                  0            0                0              0.375                                             1.75
17058665                                                  8.625                  0            0                0              0.375                                                9
17120307                                                  1.375                  0            0                0              0.375                                             1.75
17076138                                                   7.25                  0            0                0              0.375                                            7.625
17076131                                                    7.5                  0            0                0              0.375                                            7.875
17058660                                                  8.125                  0            0                0              0.375                                              8.5
17120303                                                  8.125                  0            0                0              0.375                                              8.5
17076134                                                  6.875                  0            0                0              0.375                                             7.25
17120293                                                   8.25                  0            0                0              0.375                                            8.625
17076126                                                   7.25                  0            0                0              0.375                                            7.625
17076148                                                  7.125                  0            0                0              0.375                                              7.5
17076118                                                  7.625                  0            0                0              0.375                                                8
17076154                                                  7.125                  0            0                0              0.375                                              7.5
17076150                                                      7                  0            0                0              0.375                                            7.375
17076139                                                  6.875                  0            0                0              0.375                                             7.25
17076153                                                   6.75                  0            0                0              0.375                                            7.125
17076124                                                  7.125                  0            0                0              0.375                                              7.5
17076116                                                  7.375                  0            0                0              0.375                                             7.75
17120313                                                      8                  0            0                0              0.375                                            8.375
17076158                                                   6.25                  0            0                0              0.375                                            6.625
17076130                                                    7.5                  0            0                0              0.375                                            7.875
17120315                                                  1.375                  0            0                0              0.375                                             1.75
17076119                                                      8                  0            0                0              0.375                                            8.375
17076145                                                    6.5                  0            0                0              0.375                                            6.875
17120317                                                  1.375                  0            0                0              0.375                                             1.75
17120302                                                  1.375                  0            0                0              0.375                                             1.75
17076144                                                  7.875                  0            0                0              0.375                                             8.25
17076149                                                  7.375                  0            0                0              0.375                                             7.75
17076113                                                  7.375                  0            0                0              0.375                                             7.75
17120297                                                   7.75                  0            0                0              0.375                                            8.125
17076122                                                  6.625                  0            0                0              0.375                                                7
17120299                                                   7.75                  0            0                0              0.375                                            8.125
17076108                                                  7.125                  0            0                0              0.375                                              7.5
17076133                                                    7.5                  0            0                0              0.375                                            7.875
17076142                                                  6.875                  0            0                0              0.375                                             7.25
17076141                                                   7.25                  0            0                0              0.375                                            7.625
17076155                                                  7.125                  0            0                0              0.375                                              7.5
17076112                                                  6.875                  0            0                0              0.375                                             7.25
17076156                                                  7.125                  0            0                0              0.375                                              7.5
17120309                                                  7.625                  0            0                0              0.375                                                8
17076159                                                   7.25                  0            0                0              0.375                                            7.625
17120312                                                   8.25                  0            0                0              0.375                                            8.625
17076136                                                   6.75                  0            0                0              0.375                                            7.125
17076157                                                  7.875                  0            0                0              0.375                                             8.25
17076146                                                  7.125                  0            0                0              0.375                                              7.5
16697419                                                   7.32                  0         0.93                0              0.375                                            8.625
17014619                                                      8                  0            0                0              0.375                                            8.375
17014622                                                  8.125                  0            0                0              0.375                                              8.5
16643278                                                   7.75                  0            0                0              0.375                                            8.125
16600240                                                   7.75                  0            0                0              0.375                                            8.125
17120300                                                  8.125                  0            0                0              0.375                                              8.5
17120311                                                   8.25                  0            0                0              0.375                                            8.625
17120314                                                  1.375                  0            0                0              0.375                                             1.75
17076160                                                    6.5                  0            0                0              0.375                                            6.875
17120323                                                      8                  0            0                0              0.375                                            8.375
17076152                                                   7.25                  0            0                0              0.375                                            7.625
17120322                                                   8.25                  0            0                0              0.375                                            8.625
17120325                                                  1.375                  0            0                0              0.375                                             1.75
17120289                                                  8.125                  0            0                0              0.375                                              8.5
17028161                                                   8.25                  0            0                0              0.375                                            8.625
17028150                                                      8                  0            0                0              0.375                                            8.375
17028167                                                  8.125                  0            0                0              0.375                                              8.5
17028143                                                   8.25                  0            0                0              0.375                                            8.625
16965848                                                  6.625                  0            0                0              0.375                                                7
16966602                                                  7.375                  0            0                0              0.375                                             7.75
17076109                                                    6.5                  0            0                0              0.375                                            6.875
16966599                                                  7.875                  0            0                0              0.375                                             8.25
17028154                                                   8.25                  0            0                0              0.375                                            8.625
16966603                                                  8.375                  0            0                0              0.375                                             8.75
17004240                                                  8.375                  0            0                0              0.375                                             8.75
17004266                                                    8.5                  0            0                0              0.375                                            8.875
17004269                                                  8.125                  0            0                0              0.375                                              8.5
17028146                                                  8.125                  0            0                0              0.375                                              8.5
16665276                                                  7.625                  0            0                0              0.375                                                8
16655847                                                  7.375                  0            0                0              0.375                                             7.75
17014593                                                  6.625                  0            0                0              0.375                                                7
17014596                                                    7.5                  0            0                0              0.375                                            7.875
17014601                                                   7.75                  0            0                0              0.375                                            8.125
17014575                                                      8                  0            0                0              0.375                                            8.375
17014579                                                      7                  0            0                0              0.375                                            7.375
17014591                                                      7                  0            0                0              0.375                                            7.375
16585262                                                    7.5                  0            0                0              0.375                                            7.875
16564255                                                   8.25                  0            0                0              0.375                                            8.625
16548399                                                   8.25                  0            0                0              0.375                                            8.625
16692438                                                    7.5                  0            0                0              0.375                                            7.875
17013221                                                   6.75                  0            0                0              0.375                                            7.125
17013360                                                  8.375                  0            0                0              0.375                                             8.75
17013365                                                   7.75                  0            0                0              0.375                                            8.125
17013366                                                  6.875                  0            0                0              0.375                                             7.25
17013371                                                      8                  0            0                0              0.375                                            8.375
17013372                                                    7.5                  0            0                0              0.375                                            7.875
17013380                                                  8.375                  0            0                0              0.375                                             8.75
17013184                                                  6.625                  0            0                0              0.375                                                7
17013398                                                    7.5                  0            0                0              0.375                                            7.875
17013403                                                   6.75                  0            0                0              0.375                                            7.125
17013416                                                  7.625                  0            0                0              0.375                                                8
17013227                                                  7.375                  0            0                0              0.375                                             7.75
17013418                                                  7.125                  0            0                0              0.375                                              7.5
17014514                                                   7.25                  0            0                0              0.375                                            7.625
17014525                                                  8.125                  0            0                0              0.375                                              8.5
17014527                                                  6.375                  0            0                0              0.375                                             6.75
17014532                                                    7.5                  0            0                0              0.375                                            7.875
17014534                                                  8.125                  0            0                0              0.375                                              8.5
17014536                                                   6.75                  0            0                0              0.375                                            7.125
17014430                                                   7.25                  0            0                0              0.375                                            7.625
17014539                                                      7                  0            0                0              0.375                                            7.375
17014540                                                    7.5                  0            0                0              0.375                                            7.875
17014542                                                  0.625                  0            0                0              0.375                                                1
17014443                                                  6.625                  0            0                0              0.375                                                7
16640947                                                    6.5                  0            0                0              0.375                                            6.875
17013312                                                    7.5                  0            0                0              0.375                                            7.875
17013318                                                    7.5                  0            0                0              0.375                                            7.875
17013177                                                    7.5                  0            0                0              0.375                                            7.875
17013321                                                  8.375                  0            0                0              0.375                                             8.75
17013325                                                   7.25                  0            0                0              0.375                                            7.625
17013347                                                      7                  0            0                0              0.375                                            7.375
16838829                                                  6.875                  0            0                0              0.375                                             7.25
16838844                                                   6.75                  0            0                0              0.375                                            7.125
16838670                                                  7.625                  0            0                0              0.375                                                8
16709398                                                  7.875                  0            0                0              0.375                                             8.25
16707623                                                  0.625                  0            0                0              0.375                                                1
16360692                                                   8.25                  0            0                0              0.375                                            8.625
16666471                                                  7.625                  0            0                0              0.375                                                8
17060750                                                    6.5                  0            0                0              0.375                                            6.875
17060782                                                    6.5                  0            0                0              0.375                                            6.875
17060837                                                   7.25                  0            0                0              0.375                                            7.625
17060840                                                  7.375                  0            0                0              0.375                                             7.75
17065131                                                   7.75                  0            0                0              0.375                                            8.125
17065134                                                  7.875                  0            0                0              0.375                                             8.25
17065180                                                  6.875                  0            0                0              0.375                                             7.25
17065207                                                  8.125                  0            0                0              0.375                                              8.5
17065259                                                  6.125                  0            0                0              0.375                                              6.5
17066576                                                    7.5                  0            0                0              0.375                                            7.875
17065261                                                    7.5                  0            0                0              0.375                                            7.875
17065262                                                      8                  0            0                0              0.375                                            8.375
17065269                                                   7.25                  0            0                0              0.375                                            7.625
17065337                                                    7.5                  0            0                0              0.375                                            7.875
17065350                                                   7.75                  0            0                0              0.375                                            8.125
17065472                                                   7.25                  0            0                0              0.375                                            7.625
17066341                                                  7.125                  0            0                0              0.375                                              7.5
17066354                                                  8.375                  0            0                0              0.375                                             8.75
17066356                                                  8.375                  0            0                0              0.375                                             8.75
17066363                                                      8                  0            0                0              0.375                                            8.375
17066383                                                  7.375                  0            0                0              0.375                                             7.75
17066390                                                   7.25                  0            0                0              0.375                                            7.625
17066492                                                  7.875                  0            0                0              0.375                                             8.25
17060673                                                   6.75                  0            0                0              0.375                                            7.125
17060703                                                  6.875                  0            0                0              0.375                                             7.25
17060477                                                   6.75                  0            0                0              0.375                                            7.125
17060523                                                  8.375                  0            0                0              0.375                                             8.75
17060565                                                    7.5                  0            0                0              0.375                                            7.875
17060568                                                      8                  0            0                0              0.375                                            8.375
17060570                                                   7.25                  0            0                0              0.375                                            7.625
17060615                                                  8.125                  0            0                0              0.375                                              8.5
17060670                                                    6.5                  0            0                0              0.375                                            6.875
16610293                                                  8.125                  0            0                0              0.375                                              8.5
16567403                                                  8.375                  0            0                0              0.375                                             8.75
16851187                                                  5.875                  0            0                0              0.375                                             6.25
16849519                                                   8.25                  0            0                0              0.375                                            8.625
16849520                                                    7.5                  0            0                0              0.375                                            7.875
16849429                                                   7.25                  0            0                0              0.375                                            7.625
16847937                                                    7.5                  0            0                0              0.375                                            7.875
16849318                                                  7.625                  0            0                0              0.375                                                8
16849088                                                  7.375                  0            0                0              0.375                                             7.75
16832950                                                      7                  0            0                0              0.375                                            7.375
16833214                                                   7.75                  0            0                0              0.375                                            8.125
16833259                                                  7.125                  0            0                0              0.375                                              7.5
16835215                                                  6.125                  0            0                0              0.375                                              6.5
16835221                                                  6.875                  0            0                0              0.375                                             7.25
16827019                                                  7.125                  0            0                0              0.375                                              7.5
16809362                                                  6.375                  0            0                0              0.375                                             6.75
16809202                                                    6.5                  0            0                0              0.375                                            6.875
16809560                                                  6.375                  0            0                0              0.375                                             6.75
16806897                                                  6.625                  0            0                0              0.375                                                7
16807312                                                  7.375                  0            0                0              0.375                                             7.75
16807369                                                  6.875                  0            0                0              0.375                                             7.25
16852425                                                  7.625                  0            0                0              0.375                                                8
16852427                                                  8.125                  0            0                0              0.375                                              8.5
16852429                                                  8.125                  0            0                0              0.375                                              8.5
16852430                                                  8.375                  0            0                0              0.375                                             8.75
16852431                                                  8.125                  0            0                0              0.375                                              8.5
16852432                                                  8.375                  0            0                0              0.375                                             8.75
16852433                                                  8.125                  0            0                0              0.375                                              8.5
16852434                                                   7.75                  0            0                0              0.375                                            8.125
16852435                                                  7.625                  0            0                0              0.375                                                8
16852436                                                   7.75                  0            0                0              0.375                                            8.125
16852437                                                  8.375                  0            0                0              0.375                                             8.75
16852439                                                  8.375                  0            0                0              0.375                                             8.75
16852440                                                  7.625                  0            0                0              0.375                                                8
16852441                                                  7.625                  0            0                0              0.375                                                8
16852443                                                  8.125                  0            0                0              0.375                                              8.5
16852445                                                  8.125                  0            0                0              0.375                                              8.5
16852446                                                  6.875                  0            0                0              0.375                                             7.25
16852447                                                  8.375                  0            0                0              0.375                                             8.75
16852448                                                  8.125                  0            0                0              0.375                                              8.5
16852449                                                  7.375                  0            0                0              0.375                                             7.75
16852450                                                   8.25                  0            0                0              0.375                                            8.625
16852451                                                   7.75                  0            0                0              0.375                                            8.125
16852452                                                  8.375                  0            0                0              0.375                                             8.75
16852453                                                    7.5                  0            0                0              0.375                                            7.875
16852454                                                  8.375                  0            0                0              0.375                                             8.75
16852455                                                  8.125                  0            0                0              0.375                                              8.5
16833520                                                  7.375                  0            0                0              0.375                                             7.75
16193734                                                   7.75                  0            0                0              0.375                                            8.125
17076103                                                      7                  0            0                0              0.375                                            7.375
17076100                                                  7.275                  0            0                0              0.375                                             7.65
17076102                                                  6.625                  0            0                0              0.375                                                7
17076101                                                   7.25                  0            0                0              0.375                                            7.625
17058637                                                  8.014                  0            0                0              0.375                                            8.389
17076095                                                      8                  0            0                0              0.375                                            8.375
17076098                                                   7.25                  0            0                0              0.375                                            7.625
17076104                                                  6.875                  0            0                0              0.375                                             7.25
17076097                                                  6.125                  0            0                0              0.375                                              6.5
17076105                                                    6.5                  0            0                0              0.375                                            6.875
17076106                                                   6.75                  0            0                0              0.375                                            7.125
17076107                                                    6.5                  0            0                0              0.375                                            6.875
17120282                                                  7.014                  0            0                0              0.375                                            7.389
17076099                                                      8                  0            0                0              0.375                                            8.375
17120281                                                   8.25                  0            0                0              0.375                                            8.625
17076094                                                   7.25                  0            0                0              0.375                                            7.625
17048318                                                      7                  0            0                0              0.375                                            7.375
17048353                                                  6.125                  0            0                0              0.375                                              6.5
17048365                                                    6.5                  0            0                0              0.375                                            6.875
17051868                                                  7.375                  0            0                0              0.375                                             7.75
17051870                                                  6.375                  0            0                0              0.375                                             6.75
17051871                                                  7.125                  0            0                0              0.375                                              7.5
17051872                                                  6.375                  0            0                0              0.375                                             6.75
17051874                                                  6.125                  0            0                0              0.375                                              6.5
17051977                                                  6.625                  0            0                0              0.375                                                7
17051987                                                   7.25                  0            0                0              0.375                                            7.625
17052012                                                      8                  0            0                0              0.375                                            8.375
17052018                                                  8.125                  0            0                0              0.375                                              8.5
17052021                                                    7.5                  0            0                0              0.375                                            7.875
17052024                                                  7.875                  0            0                0              0.375                                             8.25
17052026                                                  6.875                  0            0                0              0.375                                             7.25
17052049                                                  7.375                  0            0                0              0.375                                             7.75
17052056                                                  6.625                  0            0                0              0.375                                                7
17052062                                                   7.75                  0            0                0              0.375                                            8.125
17052069                                                   7.75                  0            0                0              0.375                                            8.125
17052095                                                  7.625                  0            0                0              0.375                                                8
17052100                                                    7.5                  0            0                0              0.375                                            7.875
17052120                                                  7.875                  0            0                0              0.375                                             8.25
17052121                                                  7.125                  0            0                0              0.375                                              7.5
17052181                                                      8                  0            0                0              0.375                                            8.375
17052228                                                  7.125                  0            0                0              0.375                                              7.5
17052278                                                  8.375                  0            0                0              0.375                                             8.75
17052279                                                  7.375                  0            0                0              0.375                                             7.75
17052292                                                  7.125                  0            0                0              0.375                                              7.5
17053239                                                  7.625                  0            0                0              0.375                                                8
17053307                                                  7.375                  0            0                0              0.375                                             7.75
17053323                                                  8.125                  0            0                0              0.375                                              8.5
17053339                                                      8                  0            0                0              0.375                                            8.375
17053358                                                   7.25                  0            0                0              0.375                                            7.625
17053362                                                   6.75                  0            0                0              0.375                                            7.125
17053364                                                    7.5                  0            0                0              0.375                                            7.875
17053367                                                  8.125                  0            0                0              0.375                                              8.5
17053380                                                  7.375                  0            0                0              0.375                                             7.75
17053382                                                      8                  0            0                0              0.375                                            8.375
17053412                                                  7.875                  0            0                0              0.375                                             8.25
17053415                                                      8                  0            0                0              0.375                                            8.375
17053425                                                  7.875                  0            0                0              0.375                                             8.25
17053430                                                  7.625                  0            0                0              0.375                                                8
17053434                                                  7.625                  0            0                0              0.375                                                8
17055519                                                   6.75                  0            0                0              0.375                                            7.125
17055525                                                  8.375                  0            0                0              0.375                                             8.75
17055564                                                  7.375                  0            0                0              0.375                                             7.75
17055572                                                  8.375                  0            0                0              0.375                                             8.75
17055598                                                  7.375                  0            0                0              0.375                                             7.75
17055667                                                      7                  0            0                0              0.375                                            7.375
17055726                                                   7.75                  0            0                0              0.375                                            8.125
17055753                                                    7.5                  0            0                0              0.375                                            7.875
17055773                                                      8                  0            0                0              0.375                                            8.375
17055851                                                    7.5                  0            0                0              0.375                                            7.875
17055869                                                  6.625                  0            0                0              0.375                                                7
17055889                                                  6.115                  0            0                0              0.375                                             6.49
17055914                                                      7                  0            0                0              0.375                                            7.375
17055976                                                    7.5                  0            0                0              0.375                                            7.875
17055985                                                  6.875                  0            0                0              0.375                                             7.25
17055990                                                    6.5                  0            0                0              0.375                                            6.875
17056029                                                   7.75                  0            0                0              0.375                                            8.125
17056088                                                      7                  0            0                0              0.375                                            7.375
17056090                                                  8.125                  0            0                0              0.375                                              8.5
17057567                                                    7.5                  0            0                0              0.375                                            7.875
17057578                                                  8.125                  0            0                0              0.375                                              8.5
17057601                                                  7.375                  0            0                0              0.375                                             7.75
17057637                                                  6.115                  0            0                0              0.375                                             6.49
17057643                                                  6.125                  0            0                0              0.375                                              6.5
17057663                                                  7.125                  0            0                0              0.375                                              7.5
17057694                                                  7.875                  0            0                0              0.375                                             8.25
17057696                                                  7.125                  0            0                0              0.375                                              7.5
17057721                                                  6.115                  0            0                0              0.375                                             6.49
17057735                                                    7.5                  0            0                0              0.375                                            7.875
17057763                                                      7                  0            0                0              0.375                                            7.375
17057765                                                  6.875                  0            0                0              0.375                                             7.25
17057784                                                  7.375                  0            0                0              0.375                                             7.75
17057816                                                  6.625                  0            0                0              0.375                                                7
17057827                                                    6.5                  0            0                0              0.375                                            6.875
17057837                                                   7.75                  0            0                0              0.375                                            8.125
17057841                                                    7.5                  0            0                0              0.375                                            7.875
17057848                                                  8.375                  0            0                0              0.375                                             8.75
17057866                                                   6.75                  0            0                0              0.375                                            7.125
17057869                                                  7.375                  0            0                0              0.375                                             7.75
17057921                                                    6.5                  0            0                0              0.375                                            6.875
17057979                                                   6.75                  0            0                0              0.375                                            7.125
17057988                                                  6.625                  0            0                0              0.375                                                7
17057998                                                  7.375                  0            0                0              0.375                                             7.75
17058021                                                    7.5                  0            0                0              0.375                                            7.875
17059204                                                  7.625                  0            0                0              0.375                                                8
17059283                                                      8                  0            0                0              0.375                                            8.375
17059297                                                    7.5                  0            0                0              0.375                                            7.875
17059313                                                      7                  0            0                0              0.375                                            7.375
17059321                                                   7.25                  0            0                0              0.375                                            7.625
17059399                                                  8.125                  0            0                0              0.375                                              8.5
17059409                                                  7.375                  0            0                0              0.375                                             7.75
17059414                                                  6.875                  0            0                0              0.375                                             7.25
17059430                                                  7.875                  0            0                0              0.375                                             8.25
17059473                                                    7.5                  0            0                0              0.375                                            7.875
17059482                                                  8.375                  0            0                0              0.375                                             8.75
17059524                                                  7.125                  0            0                0              0.375                                              7.5
17059531                                                   6.75                  0            0                0              0.375                                            7.125
17059550                                                   6.75                  0            0                0              0.375                                            7.125
17059554                                                   7.25                  0            0                0              0.375                                            7.625
17059595                                                   6.75                  0            0                0              0.375                                            7.125
17059603                                                  8.125                  0            0                0              0.375                                              8.5
17042500                                                      8                  0            0                0              0.375                                            8.375
17042524                                                      8                  0            0                0              0.375                                            8.375
17042528                                                  8.125                  0            0                0              0.375                                              8.5
17042531                                                    7.5                  0            0                0              0.375                                            7.875
17042540                                                      7                  0            0                0              0.375                                            7.375
17042549                                                    6.5                  0            0                0              0.375                                            6.875
17042567                                                  7.375                  0            0                0              0.375                                             7.75
17042581                                                  7.125                  0            0                0              0.375                                              7.5
17042593                                                      8                  0            0                0              0.375                                            8.375
17042595                                                  8.375                  0            0                0              0.375                                             8.75
17042602                                                      8                  0            0                0              0.375                                            8.375
17042608                                                   6.75                  0            0                0              0.375                                            7.125
17042630                                                  7.625                  0            0                0              0.375                                                8
17042636                                                   7.25                  0            0                0              0.375                                            7.625
17042660                                                  7.375                  0            0                0              0.375                                             7.75
17042665                                                  6.375                  0            0                0              0.375                                             6.75
17042683                                                  7.375                  0            0                0              0.375                                             7.75
17042688                                                  8.125                  0            0                0              0.375                                              8.5
17042706                                                  6.875                  0            0                0              0.375                                             7.25
17042710                                                  7.875                  0            0                0              0.375                                             8.25
17042731                                                  8.125                  0            0                0              0.375                                              8.5
17042785                                                  7.375                  0            0                0              0.375                                             7.75
17042792                                                      7                  0            0                0              0.375                                            7.375
17042798                                                   7.25                  0            0                0              0.375                                            7.625
17042802                                                   6.75                  0            0                0              0.375                                            7.125
17042804                                                      7                  0            0                0              0.375                                            7.375
17042812                                                      7                  0            0                0              0.375                                            7.375
17042817                                                  7.375                  0            0                0              0.375                                             7.75
17043785                                                  6.375                  0            0                0              0.375                                             6.75
17043801                                                      7                  0            0                0              0.375                                            7.375
17043807                                                  7.625                  0            0                0              0.375                                                8
17043871                                                   7.25                  0            0                0              0.375                                            7.625
17043876                                                  6.625                  0            0                0              0.375                                                7
17043899                                                  6.875                  0            0                0              0.375                                             7.25
17043929                                                  7.625                  0            0                0              0.375                                                8
17043938                                                      8                  0            0                0              0.375                                            8.375
17043946                                                    6.5                  0            0                0              0.375                                            6.875
17043951                                                  8.125                  0            0                0              0.375                                              8.5
17043958                                                  6.875                  0            0                0              0.375                                             7.25
17043961                                                  8.125                  0            0                0              0.375                                              8.5
17043970                                                  7.625                  0            0                0              0.375                                                8
17043972                                                    7.5                  0            0                0              0.375                                            7.875
17043984                                                  7.125                  0            0                0              0.375                                              7.5
17043989                                                   6.75                  0            0                0              0.375                                            7.125
17043994                                                  6.625                  0            0                0              0.375                                                7
17043995                                                  7.125                  0            0                0              0.375                                              7.5
17043999                                                      7                  0            0                0              0.375                                            7.375
17044000                                                    6.5                  0            0                0              0.375                                            6.875
17044001                                                  6.375                  0            0                0              0.375                                             6.75
17044004                                                  7.125                  0            0                0              0.375                                              7.5
17044005                                                   7.25                  0            0                0              0.375                                            7.625
17044026                                                  8.375                  0            0                0              0.375                                             8.75
17044043                                                  7.375                  0            0                0              0.375                                             7.75
17044044                                                  7.875                  0            0                0              0.375                                             8.25
17044045                                                  7.375                  0            0                0              0.375                                             7.75
17044053                                                  7.125                  0            0                0              0.375                                              7.5
17044059                                                  7.125                  0            0                0              0.375                                              7.5
17044063                                                  7.125                  0            0                0              0.375                                              7.5
17044064                                                  7.125                  0            0                0              0.375                                              7.5
17044067                                                    7.5                  0            0                0              0.375                                            7.875
17044070                                                  6.875                  0            0                0              0.375                                             7.25
17044073                                                  7.875                  0            0                0              0.375                                             8.25
17044093                                                  7.125                  0            0                0              0.375                                              7.5
17044094                                                   8.25                  0            0                0              0.375                                            8.625
17044119                                                   6.75                  0            0                0              0.375                                            7.125
17044129                                                  7.125                  0            0                0              0.375                                              7.5
17044135                                                  8.125                  0            0                0              0.375                                              8.5
17047953                                                   7.75                  0            0                0              0.375                                            8.125
17047959                                                  8.375                  0            0                0              0.375                                             8.75
17047966                                                    6.5                  0            0                0              0.375                                            6.875
17048002                                                   7.25                  0            0                0              0.375                                            7.625
17048017                                                  7.125                  0            0                0              0.375                                              7.5
17048018                                                    7.5                  0            0                0              0.375                                            7.875
17048022                                                      8                  0            0                0              0.375                                            8.375
17048038                                                  7.875                  0            0                0              0.375                                             8.25
17048045                                                  8.375                  0            0                0              0.375                                             8.75
17048068                                                  6.125                  0            0                0              0.375                                              6.5
17048072                                                   7.75                  0            0                0              0.375                                            8.125
17048076                                                   7.25                  0            0                0              0.375                                            7.625
17048078                                                  7.875                  0            0                0              0.375                                             8.25
17048083                                                      8                  0            0                0              0.375                                            8.375
17048099                                                      8                  0            0                0              0.375                                            8.375
17048106                                                      7                  0            0                0              0.375                                            7.375
17048141                                                  7.125                  0            0                0              0.375                                              7.5
17048176                                                    6.5                  0            0                0              0.375                                            6.875
17048186                                                      8                  0            0                0              0.375                                            8.375
17048211                                                  7.125                  0            0                0              0.375                                              7.5
17048251                                                    7.5                  0            0                0              0.375                                            7.875
17048255                                                  7.375                  0            0                0              0.375                                             7.75
17048266                                                      7                  0            0                0              0.375                                            7.375
17048270                                                  8.125                  0            0                0              0.375                                              8.5
17048274                                                  8.125                  0            0                0              0.375                                              8.5
17048287                                                    7.5                  0            0                0              0.375                                            7.875
17048298                                                      8                  0            0                0              0.375                                            8.375
17034561                                                  7.375                  0            0                0              0.375                                             7.75
17034567                                                    6.5                  0            0                0              0.375                                            6.875
17034583                                                    6.5                  0            0                0              0.375                                            6.875
17034611                                                  7.625                  0            0                0              0.375                                                8
17034619                                                    7.5                  0            0                0              0.375                                            7.875
17034628                                                   7.25                  0            0                0              0.375                                            7.625
17034641                                                  7.625                  0            0                0              0.375                                                8
17034646                                                    7.5                  0            0                0              0.375                                            7.875
17034658                                                  6.625                  0            0                0              0.375                                                7
17034681                                                    6.5                  0            0                0              0.375                                            6.875
17034686                                                   7.25                  0            0                0              0.375                                            7.625
17034694                                                  7.125                  0            0                0              0.375                                              7.5
17034700                                                  7.125                  0            0                0              0.375                                              7.5
17034712                                                      8                  0            0                0              0.375                                            8.375
17034715                                                  6.575                  0            0                0              0.375                                             6.95
17034716                                                  7.625                  0            0                0              0.375                                                8
17034718                                                  6.875                  0            0                0              0.375                                             7.25
17034720                                                    6.5                  0            0                0              0.375                                            6.875
17034732                                                  7.875                  0            0                0              0.375                                             8.25
17034745                                                  7.875                  0            0                0              0.375                                             8.25
17034762                                                  7.625                  0            0                0              0.375                                                8
17034789                                                  7.625                  0            0                0              0.375                                                8
17034808                                                  7.875                  0            0                0              0.375                                             8.25
17034813                                                  7.125                  0            0                0              0.375                                              7.5
17034815                                                  6.625                  0            0                0              0.375                                                7
17034816                                                  7.375                  0            0                0              0.375                                             7.75
17034824                                                    7.5                  0            0                0              0.375                                            7.875
17034839                                                  6.625                  0            0                0              0.375                                                7
17034851                                                  7.125                  0            0                0              0.375                                              7.5
17034895                                                   7.75                  0            0                0              0.375                                            8.125
17034912                                                    7.5                  0            0                0              0.375                                            7.875
17042423                                                      8                  0            0                0              0.375                                            8.375
17042429                                                  7.125                  0            0                0              0.375                                              7.5
17042434                                                      8                  0            0                0              0.375                                            8.375
17042435                                                  6.875                  0            0                0              0.375                                             7.25
17027779                                                  7.375                  0            0                0              0.375                                             7.75
17027793                                                      8                  0            0                0              0.375                                            8.375
17027833                                                    7.5                  0            0                0              0.375                                            7.875
17027852                                                  7.875                  0            0                0              0.375                                             8.25
17027863                                                   7.25                  0            0                0              0.375                                            7.625
17027890                                                  6.875                  0            0                0              0.375                                             7.25
17027893                                                      8                  0            0                0              0.375                                            8.375
17027909                                                   7.75                  0            0                0              0.375                                            8.125
17027919                                                   8.25                  0            0                0              0.375                                            8.625
17027948                                                    7.5                  0            0                0              0.375                                            7.875
17033156                                                  8.125                  0            0                0              0.375                                              8.5
17033158                                                  7.875                  0            0                0              0.375                                             8.25
17033164                                                  7.875                  0            0                0              0.375                                             8.25
17033167                                                   7.75                  0            0                0              0.375                                            8.125
17033172                                                    7.5                  0            0                0              0.375                                            7.875
17033181                                                  7.875                  0            0                0              0.375                                             8.25
17033188                                                  7.875                  0            0                0              0.375                                             8.25
17033190                                                  7.875                  0            0                0              0.375                                             8.25
17033193                                                  7.875                  0            0                0              0.375                                             8.25
17033196                                                  7.875                  0            0                0              0.375                                             8.25
17033198                                                  8.125                  0            0                0              0.375                                              8.5
17033208                                                  7.875                  0            0                0              0.375                                             8.25
17033212                                                      8                  0            0                0              0.375                                            8.375
17033325                                                  6.875                  0            0                0              0.375                                             7.25
17033327                                                    7.5                  0            0                0              0.375                                            7.875
17033334                                                    7.5                  0            0                0              0.375                                            7.875
17033336                                                  6.875                  0            0                0              0.375                                             7.25
17033349                                                  8.375                  0            0                0              0.375                                             8.75
17033352                                                  7.125                  0            0                0              0.375                                              7.5
17033361                                                    7.5                  0            0                0              0.375                                            7.875
17033367                                                      8                  0            0                0              0.375                                            8.375
17033372                                                  7.375                  0            0                0              0.375                                             7.75
17033392                                                   6.25                  0            0                0              0.375                                            6.625
17033406                                                  8.375                  0            0                0              0.375                                             8.75
17033482                                                   8.25                  0            0                0              0.375                                            8.625
17033483                                                   7.25                  0            0                0              0.375                                            7.625
17033486                                                  7.875                  0            0                0              0.375                                             8.25
17033512                                                  6.625                  0            0                0              0.375                                                7
17033528                                                  6.625                  0            0                0              0.375                                                7
17033529                                                    7.5                  0            0                0              0.375                                            7.875
17033541                                                  7.875                  0            0                0              0.375                                             8.25
17033557                                                  8.375                  0            0                0              0.375                                             8.75
17033560                                                  7.625                  0            0                0              0.375                                                8
17033572                                                  8.375                  0            0                0              0.375                                             8.75
17033575                                                  8.125                  0            0                0              0.375                                              8.5
17033580                                                  8.375                  0            0                0              0.375                                             8.75
17033589                                                  8.375                  0            0                0              0.375                                             8.75
17033594                                                  7.125                  0            0                0              0.375                                              7.5
17033600                                                   7.25                  0            0                0              0.375                                            7.625
17033622                                                      7                  0            0                0              0.375                                            7.375
17033654                                                  8.375                  0            0                0              0.375                                             8.75
17033662                                                      8                  0            0                0              0.375                                            8.375
17033677                                                  7.375                  0            0                0              0.375                                             7.75
17033679                                                  6.625                  0            0                0              0.375                                                7
17033687                                                   7.25                  0            0                0              0.375                                            7.625
17034396                                                  8.375                  0            0                0              0.375                                             8.75
17034427                                                  7.125                  0            0                0              0.375                                              7.5
17034435                                                    7.5                  0            0                0              0.375                                            7.875
17034477                                                  8.375                  0            0                0              0.375                                             8.75
17034505                                                    6.5                  0            0                0              0.375                                            6.875
17034509                                                  8.125                  0            0                0              0.375                                              8.5
17034510                                                    7.5                  0            0                0              0.375                                            7.875
17034518                                                   7.25                  0            0                0              0.375                                            7.625
17022063                                                  7.625                  0            0                0              0.375                                                8
17022072                                                  7.875                  0            0                0              0.375                                             8.25
17022078                                                  7.625                  0            0                0              0.375                                                8
17022105                                                      8                  0            0                0              0.375                                            8.375
17022113                                                  6.125                  0            0                0              0.375                                              6.5
17022134                                                      8                  0            0                0              0.375                                            8.375
17022138                                                  8.375                  0            0                0              0.375                                             8.75
17022142                                                  7.875                  0            0                0              0.375                                             8.25
17022147                                                    8.5                  0            0                0              0.375                                            8.875
17022168                                                      8                  0            0                0              0.375                                            8.375
17022173                                                  7.875                  0            0                0              0.375                                             8.25
17022195                                                  8.375                  0            0                0              0.375                                             8.75
17022208                                                  6.875                  0            0                0              0.375                                             7.25
17022221                                                  8.375                  0            0                0              0.375                                             8.75
17022237                                                   6.25                  0            0                0              0.375                                            6.625
17022260                                                  8.375                  0            0                0              0.375                                             8.75
17022263                                                   6.75                  0            0                0              0.375                                            7.125
17022266                                                  7.375                  0            0                0              0.375                                             7.75
17022270                                                   6.75                  0            0                0              0.375                                            7.125
17027560                                                   7.75                  0            0                0              0.375                                            8.125
17027600                                                  7.625                  0            0                0              0.375                                                8
17027607                                                  7.625                  0            0                0              0.375                                                8
17027629                                                    6.5                  0            0                0              0.375                                            6.875
17027640                                                  7.625                  0            0                0              0.375                                                8
17027648                                                    7.5                  0            0                0              0.375                                            7.875
17027653                                                  7.875                  0            0                0              0.375                                             8.25
17027673                                                      8                  0            0                0              0.375                                            8.375
17027686                                                    7.5                  0            0                0              0.375                                            7.875
17027691                                                  7.875                  0            0                0              0.375                                             8.25
17027694                                                  7.375                  0            0                0              0.375                                             7.75
17027709                                                  6.375                  0            0                0              0.375                                             6.75
17027712                                                   7.25                  0            0                0              0.375                                            7.625
17027723                                                      7                  0            0                0              0.375                                            7.375
17027725                                                  7.375                  0            0                0              0.375                                             7.75
17027729                                                    7.5                  0            0                0              0.375                                            7.875
17027735                                                  6.875                  0            0                0              0.375                                             7.25
17027772                                                      7                  0            0                0              0.375                                            7.375
17015063                                                      8                  0            0                0              0.375                                            8.375
17015066                                                   8.25                  0            0                0              0.375                                            8.625
17015076                                                  7.625                  0            0                0              0.375                                                8
17015079                                                  7.375                  0            0                0              0.375                                             7.75
17015083                                                   7.25                  0            0                0              0.375                                            7.625
17015088                                                   7.25                  0            0                0              0.375                                            7.625
17015094                                                   7.75                  0            0                0              0.375                                            8.125
17015098                                                    7.5                  0            0                0              0.375                                            7.875
17015107                                                   7.25                  0            0                0              0.375                                            7.625
17015109                                                    7.5                  0            0                0              0.375                                            7.875
17015110                                                  7.875                  0            0                0              0.375                                             8.25
17015123                                                    7.5                  0            0                0              0.375                                            7.875
17015150                                                    6.5                  0            0                0              0.375                                            6.875
17016247                                                   5.75                  0            0                0              0.375                                            6.125
17016311                                                  8.125                  0            0                0              0.375                                              8.5
17016317                                                   7.75                  0            0                0              0.375                                            8.125
17016325                                                   7.25                  0            0                0              0.375                                            7.625
17016352                                                  8.375                  0            0                0              0.375                                             8.75
17016361                                                      8                  0            0                0              0.375                                            8.375
17016369                                                    7.5                  0            0                0              0.375                                            7.875
17016389                                                  7.625                  0            0                0              0.375                                                8
17016421                                                  6.875                  0            0                0              0.375                                             7.25
17016423                                                      8                  0            0                0              0.375                                            8.375
17016438                                                  7.125                  0            0                0              0.375                                              7.5
17016475                                                  6.875                  0            0                0              0.375                                             7.25
17016490                                                    7.5                  0            0                0              0.375                                            7.875
17016537                                                   7.25                  0            0                0              0.375                                            7.625
17016548                                                      8                  0            0                0              0.375                                            8.375
17016555                                                   8.25                  0            0                0              0.375                                            8.625
17016558                                                  8.375                  0            0                0              0.375                                             8.75
17016572                                                  8.375                  0            0                0              0.375                                             8.75
17016589                                                   7.25                  0            0                0              0.375                                            7.625
17021041                                                  7.125                  0            0                0              0.375                                              7.5
17021054                                                  7.125                  0            0                0              0.375                                              7.5
17021069                                                   7.75                  0            0                0              0.375                                            8.125
17021079                                                    6.5                  0            0                0              0.375                                            6.875
17021101                                                    7.5                  0            0                0              0.375                                            7.875
17021134                                                  7.625                  0            0                0              0.375                                                8
17021150                                                  7.375                  0            0                0              0.375                                             7.75
17021177                                                  7.875                  0            0                0              0.375                                             8.25
17021181                                                  8.125                  0            0                0              0.375                                              8.5
17021212                                                      8                  0            0                0              0.375                                            8.375
17021228                                                   6.75                  0            0                0              0.375                                            7.125
17021229                                                  7.375                  0            0                0              0.375                                             7.75
17021234                                                    6.5                  0            0                0              0.375                                            6.875
17021235                                                   7.75                  0            0                0              0.375                                            8.125
17021240                                                   6.75                  0            0                0              0.375                                            7.125
17021245                                                  6.125                  0            0                0              0.375                                              6.5
17021259                                                  8.375                  0            0                0              0.375                                             8.75
17021261                                                   6.75                  0            0                0              0.375                                            7.125
17021271                                                    7.5                  0            0                0              0.375                                            7.875
17021281                                                      7                  0            0                0              0.375                                            7.375
17021300                                                   6.75                  0            0                0              0.375                                            7.125
17021307                                                   7.25                  0            0                0              0.375                                            7.625
17021312                                                   6.75                  0            0                0              0.375                                            7.125
17021316                                                  6.625                  0            0                0              0.375                                                7
17021324                                                  6.375                  0            0                0              0.375                                             6.75
17021929                                                  6.625                  0            0                0              0.375                                                7
17021941                                                  7.875                  0            0                0              0.375                                             8.25
17021945                                                  7.875                  0            0                0              0.375                                             8.25
17021949                                                  6.875                  0            0                0              0.375                                             7.25
17021950                                                   6.25                  0            0                0              0.375                                            6.625
17021986                                                   7.75                  0            0                0              0.375                                            8.125
17022001                                                  6.625                  0            0                0              0.375                                                7
17022004                                                  7.625                  0            0                0              0.375                                                8
17022015                                                   8.25                  0            0                0              0.375                                            8.625
17022029                                                  7.375                  0            0                0              0.375                                             7.75
17022030                                                  7.875                  0            0                0              0.375                                             8.25
17022031                                                  7.375                  0            0                0              0.375                                             7.75
17022034                                                   7.75                  0            0                0              0.375                                            8.125
17022043                                                  7.875                  0            0                0              0.375                                             8.25
16852337                                                  7.125                  0            0                0              0.375                                              7.5
16852382                                                   7.75                  0            0                0              0.375                                            8.125
16852398                                                  8.125                  0            0                0              0.375                                              8.5
16852914                                                      8                  0            0                0              0.375                                            8.375
16853138                                                   7.25                  0            0                0              0.375                                            7.625
16853265                                                  7.875                  0            0                0              0.375                                             8.25
16853276                                                  7.875                  0            0                0              0.375                                             8.25
16853333                                                  7.375                  0            0                0              0.375                                             7.75
16851409                                                   7.25                  0            0                0              0.375                                            7.625
16851413                                                   6.75                  0            0                0              0.375                                            7.125
16851889                                                    7.5                  0            0                0              0.375                                            7.875
16851895                                                  6.875                  0            0                0              0.375                                             7.25
16852205                                                   5.75                  0            0                0              0.375                                            6.125
16852237                                                      7                  0            0                0              0.375                                            7.375
16844900                                                   7.25                  0            0                0              0.375                                            7.625
16845661                                                   6.75                  0            0                0              0.375                                            7.125
16844733                                                  7.125                  0            0                0              0.375                                              7.5
16839778                                                  6.875                  0            0                0              0.375                                             7.25
16839869                                                      7                  0            0                0              0.375                                            7.375
16839904                                                  6.375                  0            0                0              0.375                                             6.75
16840121                                                  7.375                  0            0                0              0.375                                             7.75
16840221                                                  7.125                  0            0                0              0.375                                              7.5
16840226                                                   7.75                  0            0                0              0.375                                            8.125
16839012                                                   7.75                  0            0                0              0.375                                            8.125
16839045                                                  6.875                  0            0                0              0.375                                             7.25
16839088                                                  7.125                  0            0                0              0.375                                              7.5
16659139                                                  6.875                  0            0                0              0.375                                             7.25
16653706                                                    7.5                  0            0                0              0.375                                            7.875
16653866                                                  7.625                  0            0                0              0.375                                                8
17155265                                                  1.875                  0            0                0              0.375                                             2.25
17075157                                                  1.375                  0            0                0              0.375                                             1.75
17075158                                                  1.375                  0            0                0              0.375                                             1.75
17170657                                                  1.375                  0            0                0              0.375                                             1.75
16646099                                                  7.125                  0            0                0              0.375                                              7.5
16804098                                                  6.875                  0            0                0              0.375                                             7.25
16809728                                                  7.625                  0            0                0              0.375                                                8
16824283                                                  6.875                  0            0                0              0.375                                             7.25
16824327                                                    6.5                  0            0                0              0.375                                            6.875
16824025                                                   7.25                  0            0                0              0.375                                            7.625
16824065                                                   7.25                  0            0                0              0.375                                            7.625
16819583                                                  6.125                  0            0                0              0.375                                              6.5
16819829                                                   7.25                  0            0                0              0.375                                            7.625
16819338                                                   7.25                  0            0                0              0.375                                            7.625
16819354                                                  7.625                  0            0                0              0.375                                                8
16819569                                                  7.625                  0            0                0              0.375                                                8
16814310                                                  6.875                  0            0                0              0.375                                             7.25
16813770                                                  6.625                  0            0                0              0.375                                                7
16978193                                                  6.695                  0            0                0              0.375                                             7.07
16978225                                                  7.215                  0            0                0              0.375                                             7.59
16978241                                                  7.425                  0            0                0              0.375                                              7.8
16978314                                                  5.625                  0            0                0              0.375                                                6
16978336                                                  7.975                  0            0                0              0.375                                             8.35
16978042                                                  6.875                  0            0                0              0.375                                             7.25
16978083                                                   7.75                  0            0                0              0.375                                            8.125
16978086                                                  8.125                  0            0                0              0.375                                              8.5
16978103                                                    7.5                  0            0                0              0.375                                            7.875
16978151                                                   8.25                  0            0                0              0.375                                            8.625
16970058                                                  6.875                  0            0                0              0.375                                             7.25
16675127                                                  8.125                  0            0                0              0.375                                              8.5
16686707                                                      7                  0            0                0              0.375                                            7.375
17055076                                                  9.375                  0            0                0              0.375                                             9.75
17055077                                                  0.625                  0            0                0              0.375                                                1
17055080                                                    7.5                  0            0                0              0.375                                            7.875
17055081                                                      7                  0            0                0              0.375                                            7.375
17054885                                                  0.625                  0            0                0              0.375                                                1
17055089                                                   6.75                  0            0                0              0.375                                            7.125
17055095                                                  7.875                  0            0                0              0.375                                             8.25
17055096                                                      7                  0            0                0              0.375                                            7.375
17055124                                                  6.625                  0            0                0              0.375                                                7
17055128                                                  6.375                  0            0                0              0.375                                             6.75
17055143                                                  0.625                  0            0                0              0.375                                                1
17054901                                                      7                  0            0                0              0.375                                            7.375
17055154                                                  6.625                  0            0                0              0.375                                                7
17055172                                                   6.75                  0            0                0              0.375                                            7.125
17055175                                                      7                  0            0                0              0.375                                            7.375
17055180                                                  0.625                  0            0                0              0.375                                                1
17055187                                                   6.75                  0            0                0              0.375                                            7.125
17055194                                                      6                  0            0                0              0.375                                            6.375
17055204                                                  7.375                  0            0                0              0.375                                             7.75
17055205                                                      7                  0            0                0              0.375                                            7.375
17057036                                                  0.625                  0            0                0              0.375                                                1
17057043                                                    7.5                  0            0                0              0.375                                            7.875
17057047                                                  8.625                  0            0                0              0.375                                                9
17057049                                                  6.875                  0            0                0              0.375                                             7.25
17057061                                                  6.625                  0            0                0              0.375                                                7
17057069                                                    7.5                  0            0                0              0.375                                            7.875
17057072                                                  7.375                  0            0                0              0.375                                             7.75
17057082                                                    7.5                  0            0                0              0.375                                            7.875
17057094                                                  6.625                  0            0                0              0.375                                                7
17057097                                                    6.5                  0            0                0              0.375                                            6.875
17057112                                                  0.625                  0            0                0              0.375                                                1
17056968                                                  7.375                  0            0                0              0.375                                             7.75
17056973                                                   7.25                  0            0                0              0.375                                            7.625
17057134                                                  1.625                  0            0                0              0.375                                                2
17057140                                                   7.75                  0            0                0              0.375                                            8.125
17057143                                                  0.625                  0            0                0              0.375                                                1
17057156                                                      7                  0            0                0              0.375                                            7.375
17057159                                                  6.375                  0            0                0              0.375                                             6.75
17057024                                                    6.5                  0            0                0              0.375                                            6.875
17057178                                                  6.375                  0            0                0              0.375                                             6.75
17057184                                                  6.875                  0            0                0              0.375                                             7.25
17057190                                                   6.75                  0            0                0              0.375                                            7.125
17057195                                                    7.5                  0            0                0              0.375                                            7.875
17057032                                                      6                  0            0                0              0.375                                            6.375
17056992                                                   7.75                  0            0                0              0.375                                            8.125
17056994                                                  8.375                  0            0                0              0.375                                             8.75
17057217                                                  0.625                  0            0                0              0.375                                                1
17057223                                                  0.625                  0            0                0              0.375                                                1
17058779                                                      7                  0            0                0              0.375                                            7.375
17058782                                                      7                  0            0                0              0.375                                            7.375
17058784                                                  7.125                  0            0                0              0.375                                              7.5
17058799                                                  7.375                  0            0                0              0.375                                             7.75
17058801                                                  7.125                  0            0                0              0.375                                              7.5
17058678                                                   7.25                  0            0                0              0.375                                            7.625
17058825                                                    8.5                  0            0                0              0.375                                            8.875
17058683                                                  0.625                  0            0                0              0.375                                                1
17058828                                                  0.625                  0            0                0              0.375                                                1
17058685                                                  0.625                  0            0                0              0.375                                                1
17058839                                                  0.625                  0            0                0              0.375                                                1
17058841                                                   9.25                  0            0                0              0.375                                            9.625
17058849                                                  7.875                  0            0                0              0.375                                             8.25
17058851                                                  0.625                  0            0                0              0.375                                                1
17058855                                                   7.25                  0            0                0              0.375                                            7.625
17058858                                                   7.25                  0            0                0              0.375                                            7.625
17058861                                                  7.375                  0            0                0              0.375                                             7.75
17058864                                                      7                  0            0                0              0.375                                            7.375
17058754                                                  7.125                  0            0                0              0.375                                              7.5
17058867                                                   7.25                  0            0                0              0.375                                            7.625
17058882                                                   7.25                  0            0                0              0.375                                            7.625
17058883                                                  0.625                  0            0                0              0.375                                                1
17058893                                                  7.125                  0            0                0              0.375                                              7.5
17058916                                                      7                  0            0                0              0.375                                            7.375
17058927                                                    6.5                  0            0                0              0.375                                            6.875
17058938                                                  1.625                  0            0                0              0.375                                                2
17058945                                                  7.375                  0            0                0              0.375                                             7.75
17058956                                                   6.75                  0            0                0              0.375                                            7.125
17058975                                                  0.625                  0            0                0              0.375                                                1
17058737                                                  6.375                  0            0                0              0.375                                             6.75
17058738                                                      8                  0            0                0              0.375                                            8.375
17058743                                                      7                  0            0                0              0.375                                            7.375
17060310                                                  6.625                  0            0                0              0.375                                                7
17060313                                                  6.875                  0            0                0              0.375                                             7.25
17060314                                                  7.125                  0            0                0              0.375                                              7.5
17060316                                                  6.125                  0            0                0              0.375                                              6.5
17060320                                                  6.875                  0            0                0              0.375                                             7.25
17060328                                                   6.75                  0            0                0              0.375                                            7.125
17060334                                                  7.375                  0            0                0              0.375                                             7.75
17060344                                                   6.25                  0            0                0              0.375                                            6.625
17060345                                                  7.375                  0            0                0              0.375                                             7.75
17060366                                                  0.625                  0            0                0              0.375                                                1
17060397                                                      6                  0            0                0              0.375                                            6.375
17060398                                                    6.5                  0            0                0              0.375                                            6.875
17060287                                                  6.375                  0            0                0              0.375                                             6.75
17060248                                                  1.375                  0            0                0              0.375                                             1.75
17060250                                                   6.75                  0            0                0              0.375                                            7.125
17060430                                                  6.875                  0            0                0              0.375                                             7.25
17060432                                                  0.625                  0            0                0              0.375                                                1
17060256                                                  1.625                  0            0                0              0.375                                                2
17060448                                                   7.75                  0            0                0              0.375                                            8.125
17060266                                                  1.625                  0            0                0              0.375                                                2
17055043                                                  7.375                  0            0                0              0.375                                             7.75
17055048                                                  6.875                  0            0                0              0.375                                             7.25
17055065                                                    7.5                  0            0                0              0.375                                            7.875
17055066                                                  6.375                  0            0                0              0.375                                             6.75
17055020                                                  0.625                  0            0                0              0.375                                                1
17055022                                                   7.25                  0            0                0              0.375                                            7.625
17055027                                                    7.5                  0            0                0              0.375                                            7.875
17055035                                                  1.625                  0            0                0              0.375                                                2
17054876                                                  8.125                  0            0                0              0.375                                              8.5
17051730                                                  7.375                  0            0                0              0.375                                             7.75
17051736                                                      8                  0            0                0              0.375                                            8.375
17051739                                                      6                  0            0                0              0.375                                            6.375
17051740                                                   8.25                  0            0                0              0.375                                            8.625
17051744                                                  0.625                  0            0                0              0.375                                                1
17051746                                                    7.5                  0            0                0              0.375                                            7.875
17051750                                                   6.75                  0            0                0              0.375                                            7.125
17051760                                                    6.5                  0            0                0              0.375                                            6.875
17051761                                                    6.5                  0            0                0              0.375                                            6.875
17051766                                                   7.25                  0            0                0              0.375                                            7.625
17051770                                                   7.25                  0            0                0              0.375                                            7.625
17051778                                                  0.625                  0            0                0              0.375                                                1
17051779                                                    7.5                  0            0                0              0.375                                            7.875
17051784                                                  7.125                  0            0                0              0.375                                              7.5
17051787                                                  7.125                  0            0                0              0.375                                              7.5
17052762                                                    7.5                  0            0                0              0.375                                            7.875
17052770                                                  8.375                  0            0                0              0.375                                             8.75
17052779                                                  8.125                  0            0                0              0.375                                              8.5
17052785                                                  7.625                  0            0                0              0.375                                                8
17052786                                                    7.5                  0            0                0              0.375                                            7.875
17052792                                                  1.625                  0            0                0              0.375                                                2
17052817                                                    7.5                  0            0                0              0.375                                            7.875
17052830                                                      7                  0            0                0              0.375                                            7.375
17052835                                                  0.625                  0            0                0              0.375                                                1
17052848                                                    7.5                  0            0                0              0.375                                            7.875
17052850                                                   7.25                  0            0                0              0.375                                            7.625
17052866                                                  6.625                  0            0                0              0.375                                                7
17052867                                                   7.75                  0            0                0              0.375                                            8.125
17052872                                                   6.75                  0            0                0              0.375                                            7.125
17052881                                                  7.375                  0            0                0              0.375                                             7.75
17052883                                                  7.375                  0            0                0              0.375                                             7.75
17052891                                                      7                  0            0                0              0.375                                            7.375
17052717                                                  0.625                  0            0                0              0.375                                                1
17052895                                                  7.375                  0            0                0              0.375                                             7.75
17052896                                                  7.625                  0            0                0              0.375                                                8
17052897                                                  0.625                  0            0                0              0.375                                                1
17052718                                                    6.5                  0            0                0              0.375                                            6.875
17052909                                                   7.25                  0            0                0              0.375                                            7.625
17052913                                                    6.5                  0            0                0              0.375                                            6.875
17052930                                                  6.875                  0            0                0              0.375                                             7.25
17052952                                                   7.75                  0            0                0              0.375                                            8.125
17052731                                                  7.625                  0            0                0              0.375                                                8
17052967                                                  6.625                  0            0                0              0.375                                                7
17052969                                                    6.5                  0            0                0              0.375                                            6.875
17052976                                                      7                  0            0                0              0.375                                            7.375
17052979                                                  0.625                  0            0                0              0.375                                                1
17052981                                                   6.75                  0            0                0              0.375                                            7.125
17052993                                                      7                  0            0                0              0.375                                            7.375
17054952                                                      7                  0            0                0              0.375                                            7.375
17054954                                                  0.625                  0            0                0              0.375                                                1
17054957                                                  1.625                  0            0                0              0.375                                                2
17054961                                                  6.875                  0            0                0              0.375                                             7.25
17054976                                                   8.25                  0            0                0              0.375                                            8.625
17054978                                                    7.5                  0            0                0              0.375                                            7.875
17054984                                                   7.25                  0            0                0              0.375                                            7.625
17054856                                                      8                  0            0                0              0.375                                            8.375
17054987                                                  6.375                  0            0                0              0.375                                             6.75
17055007                                                    7.5                  0            0                0              0.375                                            7.875
17055008                                                  7.375                  0            0                0              0.375                                             7.75
17054861                                                    7.5                  0            0                0              0.375                                            7.875
17055012                                                  7.125                  0            0                0              0.375                                              7.5
17054868                                                  0.625                  0            0                0              0.375                                                1
17055016                                                   7.25                  0            0                0              0.375                                            7.625
16969051                                                  6.375                  0            0                0              0.375                                             6.75
16704738                                                    7.5                  0            0                0              0.375                                            7.875
16704568                                                  7.375                  0            0                0              0.375                                             7.75
16803581                                                      6                  0            0                0              0.375                                            6.375
16801612                                                  7.375                  0            0                0              0.375                                             7.75
16801625                                                    7.5                  0            0                0              0.375                                            7.875
16801790                                                    6.5                  0            0                0              0.375                                            6.875
16798896                                                  6.625                  0            0                0              0.375                                                7
16798264                                                    7.5                  0            0                0              0.375                                            7.875
16790950                                                   7.75                  0            0                0              0.375                                            8.125
16798549                                                   7.75                  0            0                0              0.375                                            8.125
16791169                                                   7.25                  0            0                0              0.375                                            7.625
16788548                                                   6.25                  0            0                0              0.375                                            6.625
16779071                                                  6.625                  0            0                0              0.375                                                7
16781021                                                  7.125                  0            0                0              0.375                                              7.5
16781453                                                      8                  0            0                0              0.375                                            8.375
16778291                                                    7.5                  0            0                0              0.375                                            7.875
16775225                                                  7.125                  0            0                0              0.375                                              7.5
16776547                                                      7                  0            0                0              0.375                                            7.375
16772589                                                  7.375                  0            0                0              0.375                                             7.75
16770655                                                   7.75                  0            0                0              0.375                                            8.125
16770703                                                      8                  0            0                0              0.375                                            8.375
16765110                                                      7                  0            0                0              0.375                                            7.375
16731494                                                  7.875                  0            0                0              0.375                                             8.25
16731657                                                   6.75                  0            0                0              0.375                                            7.125
16848692                                                  8.089                  0            0                0              0.375                                            8.464
17028130                                                  8.125                  0            0                0              0.375                                              8.5
16966571                                                  7.875                  0            0                0              0.375                                             8.25
16848699                                                  7.875                  0            0                0              0.375                                             8.25
17021524                                                  6.875                  0            0                0              0.375                                             7.25
17076096                                                  6.125                  0            0                0              0.375                                              6.5
16814852                                                  7.875                  0            0                0              0.375                                             8.25
16730091                                                  7.375                  0            0                0              0.375                                             7.75
16642707                                                  7.375                  0            0                0              0.375                                             7.75
16851442                                                   8.25                  0            0                0              0.375                                            8.625
16845521                                                  7.375                  0            0                0              0.375                                             7.75
16851589                                                   7.25                  0            0                0              0.375                                            7.625
16851624                                                  8.125                  0            0                0              0.375                                              8.5
16851661                                                    7.5                  0            0                0              0.375                                            7.875
16852463                                                  7.875                  0            0                0              0.375                                             8.25
16847163                                                   8.25                  0            0                0              0.375                                            8.625
16852597                                                  0.625                  0            0                0              0.375                                                1
16848750                                                   8.25                  0            0                0              0.375                                            8.625
16851510                                                  8.125                  0            0                0              0.375                                              8.5
16856290                                                  7.375                  0            0                0              0.375                                             7.75
16856308                                                   6.75                  0            0                0              0.375                                            7.125
16856192                                                      7                  0            0                0              0.375                                            7.375
16832479                                                      8                  0            0                0              0.375                                            8.375
16832480                                                  7.375                  0            0                0              0.375                                             7.75
16834840                                                   7.25                  0            0                0              0.375                                            7.625
16838299                                                   8.25                  0            0                0              0.375                                            8.625
16838333                                                  6.625                  0            0                0              0.375                                                7
16843805                                                  7.125                  0            0                0              0.375                                              7.5
16843999                                                  0.625                  0            0                0              0.375                                                1
16845361                                                      8                  0            0                0              0.375                                            8.375
16845445                                                   7.25                  0            0                0              0.375                                            7.625
16823329                                                      7                  0            0                0              0.375                                            7.375
16818712                                                   8.25                  0            0                0              0.375                                            8.625
16818732                                                  0.625                  0            0                0              0.375                                                1
16826187                                                   6.75                  0            0                0              0.375                                            7.125
16764807                                                  8.125                  0            0                0              0.375                                              8.5
16694738                                                      7                  0            0                0              0.375                                            7.375
17066673                                                   6.75                  0            0                0              0.375                                            7.125
17075480                                                  7.625                  0            0                0              0.375                                                8
17075485                                                   7.75                  0            0                0              0.375                                            8.125
17075493                                                  7.125                  0            0                0              0.375                                              7.5
17075542                                                      7                  0            0                0              0.375                                            7.375
17075561                                                  8.125                  0            0                0              0.375                                              8.5
17075563                                                  8.375                  0            0                0              0.375                                             8.75
17075565                                                  8.125                  0            0                0              0.375                                              8.5
17075616                                                      7                  0            0                0              0.375                                            7.375
17075657                                                    6.5                  0            0                0              0.375                                            6.875
17075662                                                  8.125                  0            0                0              0.375                                              8.5
17075665                                                    7.5                  0            0                0              0.375                                            7.875
17075677                                                      7                  0            0                0              0.375                                            7.375
17075697                                                  8.125                  0            0                0              0.375                                              8.5
17075731                                                  6.875                  0            0                0              0.375                                             7.25
17075816                                                   6.75                  0            0                0              0.375                                            7.125
17075842                                                  7.375                  0            0                0              0.375                                             7.75
17075861                                                      8                  0            0                0              0.375                                            8.375
17075909                                                  6.115                  0            0                0              0.375                                             6.49
17075970                                                  6.125                  0            0                0              0.375                                              6.5
17075972                                                  6.125                  0            0                0              0.375                                              6.5
17076823                                                  7.125                  0            0                0              0.375                                              7.5
17076828                                                      8                  0            0                0              0.375                                            8.375
17076860                                                   7.25                  0            0                0              0.375                                            7.625
17076867                                                      8                  0            0                0              0.375                                            8.375
17076913                                                    7.5                  0            0                0              0.375                                            7.875
17077256                                                  6.625                  0            0                0              0.375                                                7
17078264                                                      8                  0            0                0              0.375                                            8.375
17078378                                                  7.875                  0            0                0              0.375                                             8.25
17078399                                                  7.625                  0            0                0              0.375                                                8
17078435                                                  6.875                  0            0                0              0.375                                             7.25
17078651                                                  6.125                  0            0                0              0.375                                              6.5
17078707                                                      8                  0            0                0              0.375                                            8.375
16730439                                                    7.5                  0            0                0              0.375                                            7.875
17088805                                                  6.875                  0            0                0              0.375                                             7.25
17113458                                                    7.5                  0            0                0              0.375                                            7.875
17113462                                                    7.5                  0            0                0              0.375                                            7.875
17113491                                                  7.375                  0            0                0              0.375                                             7.75
17113494                                                      7                  0            0                0              0.375                                            7.375
17113499                                                   7.25                  0            0                0              0.375                                            7.625
17128547                                                      7                  0            0                0              0.375                                            7.375
17128772                                                  6.375                  0            0                0              0.375                                             6.75
17088966                                                   6.75                  0            0                0              0.375                                            7.125
17088984                                                      8                  0            0                0              0.375                                            8.375
17089206                                                      8                  0            0                0              0.375                                            8.375
17089217                                                  7.875                  0            0                0              0.375                                             8.25
16857171                                                   8.25                  0            0                0              0.375                                            8.625
16857215                                                  8.125                  0            0                0              0.375                                              8.5
17088728                                                    6.5                  0            0                0              0.375                                            6.875
17088796                                                   7.25                  0            0                0              0.375                                            7.625
17088708                                                    7.5                  0            0                0              0.375                                            7.875




--------------------------------------------------------------------------------




LOAN_SEQ             CITY1                                                STATE                       ZIP_CODE              PROPTYPE                                MATURITY_DATE
17013304             Sacramento                                            CA                          95828              Single Family                                  20370301
17013297             Brooklyn Center                                       MN                          55429              Single Family                                  20370301
17013301             Buffalo                                               NY                          14228              Single Family                                  20370301
17012577             Bonita Springs                                        FL                          34135              Single Family                                  20370301
17012579             Volcano                                               CA                          95689              Single Family                                  20370301
17012596             Camas                                                 WA                          98607                   PUD                                       20370301
17013277             Salem                                                 OR                          97301              Single Family                                  20370301
17013279             Temecula                                              CA                          92592                   PUD                                       20370301
17013281             Escondido                                             CA                          92026              Single Family                                  20470301
17013285             Lake Forest                                           CA                          92630               Condominium                                   20370301
17012573             Alexandria                                            VA                          22309              Single Family                                  20370301
17051690             Los Angeles                                           CA                          90019              Single Family                                  20370301
17051715             Heber                                                 CA                          92249              Single Family                                  20370401
17051521             Gilbert                                               AZ                          85296              Single Family                                  20370401
17051599             Saint Paul                                            MN                          55117              Single Family                                  20370301
17051600             PALM DESERT                                           CA                          92260              Single Family                                  20370301
17051602             North Wales                                           PA                          19454               Condominium                                   20370401
17051605             TAMPA                                                 FL                          33609              Single Family                                  20370401
17051610             Coon Rapids                                           MN                          55433              Single Family                                  20370301
17051617             San Diego                                             CA                          92154                   PUD                                       20370401
17051644             Lancaster                                             CA                          93536              Single Family                                  20370401
17051649             Pico Rivera                                           CA                          90660              Single Family                                  20370401
17051506             Anaheim                                               CA                          92802              Single Family                                  20470301
17051661             Plantation                                            FL                          33325                   PUD                                       20370401
17051675             San Jose                                              CA                          95124              Single Family                                  20370401
17051681             Orlando                                               FL                          32825                   PUD                                       20370401
17051513             RICHMOND                                              CA                          94804              Single Family                                  20370401
17051514             Temecula                                              CA                          92592              Single Family                                  20370401
17051683             Hyde Park                                             MA                           2136               2-4 Family                                    20370401
17051684             Murrieta                                              CA                          92563              Single Family                                  20370301
17051687             San Jose                                              CA                          95135              Single Family                                  20370401
17051688             Corona                                                CA                          92879              Single Family                                  20370401
17047887             Chula Vista                                           CA                          91913               Condominium                                   20370401
17047893             La Puente                                             CA                          91744              Single Family                                  20370301
17047897             Encinitas                                             CA                          92024              Single Family                                  20370401
17047906             Ladera Ranch                                          CA                          92694                   PUD                                       20370401
17051563             Downey                                                CA                          90241              Single Family                                  20370401
17051564             Rancho Cucamonga                                      CA                          91730              Single Family                                  20370401
17051567             Tracy                                                 CA                          95377              Single Family                                  20370401
17051568             San Diego                                             CA                          92120              Single Family                                  20370301
17051573             Parkland                                              FL                          33076                   PUD                                       20370301
17051577             Miami                                                 FL                          33137              Single Family                                  20370301
17051591             SAN LORENZO                                           CA                          94580                   PUD                                       20470301
17047713             East Hanover                                          NJ                           7936              Single Family                                  20370401
17047760             Minneapolis                                           MN                          55417              Single Family                                  20370401
17047766             Fountain Valley                                       CA                          92708              Single Family                                  20370401
17047785             Mesa                                                  AZ                          85202                   PUD                                       20370301
17047791             Golden Valley                                         MN                          55427              Single Family                                  20370401
17047801             Renton                                                WA                          98055              Single Family                                  20370301
17047808             Brooksville                                           FL                          34614              Single Family                                  20470401
17047810             WOODLAND                                              CA                          95776              Single Family                                  20370401
17047811             Los Angeles                                           CA                          90044              Single Family                                  20370401
17047822             San Marcos                                            CA                          92078              Single Family                                  20370401
17047830             San Diego                                             CA                          92154              Single Family                                  20370401
17047206             Oakland                                               CA                          94601              Single Family                                  20370301
17047208             San Jose                                              CA                          95122              Single Family                                  20470401
17047844             Los Angeles                                           CA                          90019              Single Family                                  20370301
17047860             Murrieta                                              CA                          92562              Single Family                                  20370401
17047863             Nuevo                                                 CA                          92567              Single Family                                  20370401
17047864             Las Vegas                                             NV                          89178                Townhouse                                    20370301
17047868             Los Angeles                                           CA                          91406              Single Family                                  20370301
17047869             MESA                                                  AZ                          85207                   PUD                                       20370301
17047873             LAS VEGAS                                             NV                          89183                   PUD                                       20370401
17047876             Watts Area                                            CA                          90059              Single Family                                  20370301
17047877             Perris                                                CA                          92571              Single Family                                  20470301
17047880             San Diego                                             CA                          92115              Single Family                                  20370401
17043542             Poway                                                 CA                          92064              Single Family                                  20370401
17047729             ROLLING HILLS ESTATES                                 CA                          90274              Single Family                                  20370401
17047730             MILPITAS                                              CA                          95035              Single Family                                  20470401
17047174             Arcadia                                               CA                          91007               Condominium                                   20370301
17047175             San Jose                                              CA                          95127              Single Family                                  20370401
17047744             Corona                                                CA                          92880              Single Family                                  20370401
17047181             Carson                                                CA                          90745              Single Family                                  20370401
17047755             Garden Grove                                          CA                          92843              Single Family                                  20470401
17043478             BROOKLYN CENTER                                       MN                          55429              Single Family                                  20370301
17043480             Corona                                                CA                          92881                   PUD                                       20470401
17043486             Glendale                                              AZ                          85304              Single Family                                  20370301
17043499             Glendale                                              AZ                          85303                   PUD                                       20370401
17043502             Colton                                                CA                          92324               Condominium                                   20370301
17043513             La Mesa                                               CA                          91942              Single Family                                  20370401
17043533             Half Moon Bay                                         CA                          94019              Single Family                                  20370401
17043535             Anaheim                                               CA                          92808                   PUD                                       20370401
17043000             Pasadena                                              CA                          91104              Single Family                                  20370401
17043244             San Francisco                                         CA                          94107               Condominium                                   20370401
17043246             Corona                                                CA                          92880              Single Family                                  20370401
17043373             Las Vegas                                             NV                          89139                   PUD                                       20370301
17043376             Las Vegas                                             NV                          89139                   PUD                                       20370401
17043381             Dover                                                 NJ                           7801              Single Family                                  20370301
17043309             Simi Valley                                           CA                          93065                   PUD                                       20370301
17043398             Burtonsville                                          MD                          20866                   PUD                                       20370401
17043399             Laurel                                                MD                          20723                   PUD                                       20370401
17043404             Ridgecrest                                            CA                          93555              Single Family                                  20370301
17043413             Nokomis                                               FL                          34275              Single Family                                  20370401
17043415             Davis                                                 CA                          95616              Single Family                                  20370401
17043418             Phoenix                                               AZ                          85027               Condominium                                   20370401
17043426             Petaluma                                              CA                          94952              Single Family                                  20370401
17043429             Fruita                                                CO                          81521              Single Family                                  20370301
17043448             Orlando                                               FL                          32828                   PUD                                       20370301
17043450             SAN BERNARDINO                                        CA                          92407              Single Family                                  20370401
17043468             San Diego                                             CA                          92114               Condominium                                   20370301
17043475             Scottsdale                                            AZ                          85251               Condominium                                   20370401
17042870             Charleston                                            SC                          29407              Single Family                                  20370301
17042875             Whittier                                              CA                          90605              Single Family                                  20370301
17042879             Phoenix                                               AZ                          85086              Single Family                                  20370401
17042881             Chula Vista                                           CA                          91910               Condominium                                   20370301
17042891             Burien                                                WA                          98166              Single Family                                  20370301
17042893             Los Angeles                                           CA                          91304              Single Family                                  20370301
17041655             Middleburg                                            FL                          32068                   PUD                                       20370301
17042912             Columbia                                              MD                          21045                   PUD                                       20370301
17042914             Woodland                                              CA                          95695              Single Family                                  20370301
17042918             Carson City                                           NV                          89706              Single Family                                  20370401
17042921             Silver Spring                                         MD                          20906              Single Family                                  20370301
17042926             SOUTH SAN FRANCISCO                                   CA                          94080                   PUD                                       20470401
17042927             FLUSHING                                              NY                          11354               2-4 Family                                    20370401
17042928             Hyattsville                                           MD                          20783              Single Family                                  20370401
17041641             Hayward                                               CA                          94545              Single Family                                  20370401
17042939             SANTA CLARITA                                         CA                          91354                   PUD                                       20370301
17042941             SYRACUSE                                              NY                          13215              Single Family                                  20370401
17042942             ANNAPOLIS                                             MD                          21401                   PUD                                       20370301
17042948             Columbia Heights                                      MN                          55421              Single Family                                  20370301
17042957             Auburn                                                WA                          98002              Single Family                                  20470401
17042959             Riverside                                             CA                          92507              Single Family                                  20370301
17042968             Watsonville                                           CA                          95076              Single Family                                  20370401
17042973             Los Angeles                                           CA                          90018              Single Family                                  20370301
17042984             ANAHEIM                                               CA                          92804              Single Family                                  20370301
17042988             Dayton                                                NV                          89403              Single Family                                  20370301
17042994             Carlsbad                                              CA                          92008               Condominium                                   20470301
17042999             Fredericksburg                                        VA                          22405              Single Family                                  20370401
17042852             Palm Beach Gardens                                    FL                          33410               Condominium                                   20370301
17041617             SAN DIEGO                                             CA                          92126              Single Family                                  20470401
17042859             West Palm Beach                                       FL                          33413                   PUD                                       20370301
17034262             San Bernardino                                        CA                          92407              Single Family                                  20370401
17034265             Orlando                                               FL                          32819                   PUD                                       20370301
17034266             AURORA                                                CO                          80016                   PUD                                       20370301
17034268             Miami                                                 FL                          33131               Condominium                                   20370301
17034270             San Diego                                             CA                          92114              Single Family                                  20370301
17034272             San Pablo                                             CA                          94806              Single Family                                  20370301
17034275             Moreno Valley                                         CA                          92557              Single Family                                  20370301
17034290             Los Angeles                                           CA                          91342               Condominium                                   20370301
17034294             Anaheim                                               CA                          92807                   PUD                                       20370301
17034295             Port St. Lucie                                        FL                          34953              Single Family                                  20370301
17034304             Indian Head                                           MD                          20640              Single Family                                  20370301
17034307             Englewood                                             NJ                           7631              Single Family                                  20370301
17034171             LAS VEGAS                                             NV                          89141                   PUD                                       20470301
17034321             Mount Pleasant                                        SC                          29466                   PUD                                       20370301
17034178             Hollister                                             CA                          95023              Single Family                                  20370401
17034326             CHULA VISTA                                           CA                          91910                   PUD                                       20370401
17034219             El Dorado Hills                                       CA                          95762                   PUD                                       20370301
17034330             Porterville                                           CA                          93257              Single Family                                  20370401
17034339             Torrance                                              CA                          90505              Single Family                                  20370401
17034182             Stevenson Ranch                                       CA                          91381              Single Family                                  20470401
17034349             BUCKEYE                                               AZ                          85326                   PUD                                       20370401
17034354             Fort Collins                                          CO                          80526              Single Family                                  20370301
17034358             Fallbrook                                             CA                          92028                   PUD                                       20370301
17034359             Chula Vista                                           CA                          91915               Condominium                                   20370301
17034361             Gilbert                                               AZ                          85234                   PUD                                       20370301
17034368             Long Beach                                            CA                          90804              Single Family                                  20370401
17034371             Van Nuys                                              CA                          91405               Condominium                                   20370401
17034375             Hyattsville                                           MD                          20783              Single Family                                  20370301
17034390             Los  Angeles                                          CA                          91342               Condominium                                   20470301
17042837             Oakdale                                               MN                          55128              Single Family                                  20370301
17032895             Rancho Cucamonga                                      CA                          91730              Single Family                                  20370301
17032898             Chula Vista                                           CA                          91914               Condominium                                   20370301
17032907             Walnut Creek                                          CA                          94597               Condominium                                   20370401
17034231             San Jose                                              CA                          95127              Single Family                                  20370401
17034240             Belleview                                             FL                          34420                   PUD                                       20370401
17034248             Stafford                                              VA                          22556                   PUD                                       20370301
17034251             EDGEWOOD                                              WA                          98372              Single Family                                  20370301
17034253             Fontana                                               CA                          92337              Single Family                                  20370401
17032875             Las Vegas                                             NV                          89179                   PUD                                       20370401
17032878             Northridge                                            CA                          91324              Single Family                                  20370301
17032887             San Jose                                              CA                          95117              Single Family                                  20470301
17032659             North Hills                                           CA                          91343              Single Family                                  20370401
17032889             El Cajon                                              CA                          92021              Single Family                                  20370401
17032891             Fairfield                                             CA                          94534              Single Family                                  20370301
17032829             Romoland                                              CA                          92585              Single Family                                  20370301
17032680             Oakland                                               CA                          94603              Single Family                                  20370401
17032847             Mount Pleasant                                        SC                          29464               Condominium                                   20370401
17032848             Las Vegas                                             NV                          89123              Single Family                                  20370301
17032637             Fresno                                                CA                          93722              Single Family                                  20370401
17032857             Upland                                                CA                          91786              Single Family                                  20370401
17032873             Moreno Valley                                         CA                          92555                   PUD                                       20370401
17032612             Orange                                                CA                          92867              Single Family                                  20370301
17032744             ONTARIO                                               CA                          91761              Single Family                                  20370401
17032745             Las Vegas                                             NV                          89123                   PUD                                       20370401
17032746             Los Angeles                                           CA                          90062               2-4 Family                                    20370301
17032748             Paso Robles                                           CA                          93446              Single Family                                  20370301
17032750             Romoland                                              CA                          92585                   PUD                                       20370401
17032765             Citrus Heights                                        CA                          95621              Single Family                                  20370301
17032774             Fairfield                                             CA                          94534                   PUD                                       20370401
17032776             Las Vegas                                             NV                          89121              Single Family                                  20470301
17032778             San Diego                                             CA                          92123              Single Family                                  20370301
17032781             Rialto                                                CA                          92316              Single Family                                  20370301
17032784             Brewster                                              NY                          10509              Single Family                                  20370301
17032630             Wildomar                                              CA                          92595                   PUD                                       20470401
17032803             District Heights                                      MD                          20747              Single Family                                  20370401
17032819             Henderson                                             NV                          89011               Condominium                                   20370301
17032821             LOS ANGELES                                           CA                          90039              Single Family                                  20370401
17032824             Falls Church                                          VA                          22043              Single Family                                  20370301
17027514             Signal Hill                                           CA                          90755              Single Family                                  20370301
17027525             Laveen                                                AZ                          85339                   PUD                                       20370301
17027148             LAS VEGAS                                             NV                          89081                   PUD                                       20370401
17027533             Upper Marlboro                                        MD                          20772              Single Family                                  20370401
17027153             Chula Vista                                           CA                          91911              Single Family                                  20470401
17027539             Mountain House                                        CA                          95391              Single Family                                  20370401
17027545             Carlsbad                                              CA                          92009                   PUD                                       20370401
17027548             Los Angeles                                           CA                          90247              Single Family                                  20370401
17032711             National City                                         CA                          91950              Single Family                                  20370301
17032713             Shingle Springs                                       CA                          95682              Single Family                                  20370301
17032715             Sacramento                                            CA                          95829              Single Family                                  20470401
17032717             Oxnard                                                CA                          93030              Single Family                                  20370301
17032720             Baldwin Park                                          CA                          91706              Single Family                                  20370301
17032722             SAN DIEGO                                             CA                          92103              Single Family                                  20370301
17032723             Newport Beach                                         CA                          92661              Single Family                                  20370301
17032728             Kissimmee                                             FL                          34758                   PUD                                       20370301
17032739             Kirkland                                              WA                          98034              Single Family                                  20370301
17021885             Mentone                                               CA                          92359              Single Family                                  20370401
17021891             SACRAMENTO                                            CA                          95831              Single Family                                  20370301
17021892             Lakeside                                              CA                          92040                   PUD                                       20370301
17027357             Vallejo                                               CA                          94591              Single Family                                  20470301
17027362             Clifton                                               NJ                           7013               Condominium                                   20370401
17027368             Damascus                                              OR                          97089              Single Family                                  20370301
17027373             Elk River                                             MN                          55330              Single Family                                  20370301
17027381             Long Beach                                            CA                          90805              Single Family                                  20370301
17027396             Sun Valley                                            NV                          89433                   PUD                                       20370401
17027121             San Diego                                             CA                          92105              Single Family                                  20370301
17027408             Las Vegas                                             NV                          89178                   PUD                                       20370301
17027410             San Diego                                             CA                          92127                   PUD                                       20370301
17027411             Mill Valley                                           CA                          94941              Single Family                                  20370401
17027416             Chesterfield                                          MO                          63017                   PUD                                       20370301
17027417             Bakersfield                                           CA                          93312              Single Family                                  20370301
17027430             Queen Creek                                           AZ                          85242              Single Family                                  20370301
17027128             San Jose                                              CA                          95133              Single Family                                  20470301
17027435             Montebello                                            CA                          90640              Single Family                                  20370301
17027441             Aiken                                                 SC                          29803              Single Family                                  20370301
17027444             Las Vegas                                             NV                          89149                   PUD                                       20370401
17027447             Royal Palm Beach                                      FL                          33411                   PUD                                       20370401
17027454             Escondido                                             CA                          92026              Single Family                                  20370301
17027171             Laguna Beach                                          CA                          92651              Single Family                                  20370301
17027464             Orange                                                CA                          92869               Condominium                                   20370401
17027473             Queen Creek                                           AZ                          85242                   PUD                                       20370301
17027475             Fullerton                                             CA                          92831               Condominium                                   20370301
17027477             Tucson                                                AZ                          85741                   PUD                                       20370301
17027489             Palm Desert                                           CA                          92211                   PUD                                       20370301
17027498             Miami                                                 FL                          33196                   PUD                                       20370401
17027501             Lauderhill                                            FL                          33319               Condominium                                   20370301
17027510             GRANADA HILLS                                         CA                          91344              Single Family                                  20470401
17016071             Duarte                                                CA                          91010              Single Family                                  20470301
17016075             Brooksville                                           FL                          34614              Single Family                                  20370301
17016096             Chantilly                                             VA                          20152               Condominium                                   20370401
17016099             Vancouver                                             WA                          98664              Single Family                                  20470301
17015995             Sedona                                                AZ                          86351                   PUD                                       20370301
17016105             Plainfield                                            NJ                           7060               2-4 Family                                    20370401
17016107             California City                                       CA                          93505              Single Family                                  20370301
17016108             Concord                                               CA                          94520                   PUD                                       20370301
17016133             Spring Valley                                         CA                          91977              Single Family                                  20370301
17016135             Vista                                                 CA                          92083              Single Family                                  20370301
17016014             Tracy                                                 CA                          95304              Single Family                                  20370301
17016140             Los Angeles                                           CA                          90041              Single Family                                  20370401
17016142             SAN JOSE                                              CA                          95148              Single Family                                  20370401
17016144             Redmond                                               WA                          98052                   PUD                                       20370401
17016150             Los Angeles                                           CA                          91331              Single Family                                  20470301
17016159             Petaluma                                              CA                          94952               2-4 Family                                    20370301
17016163             Long Beach                                            CA                          90813               2-4 Family                                    20370301
17016168             Miami Gardens                                         FL                          33056              Single Family                                  20370301
17016173             Satellite Beach                                       FL                          32937              Single Family                                  20370401
17016177             Mesa                                                  AZ                          85206                   PUD                                       20370401
17016178             MISSION VIEJO                                         CA                          92691              Single Family                                  20370401
17016179             Buena Park                                            CA                          90621                Townhouse                                    20370301
17016185             MIDDLETOWN                                            NY                          10941              Single Family                                  20370301
17016187             Chanhassen                                            MN                          55317                   PUD                                       20370301
17016189             Murrieta                                              CA                          92562                   PUD                                       20370301
17016030             San Diego                                             CA                          92129              Single Family                                  20370301
17016195             Elk Grove                                             CA                          95758              Single Family                                  20470301
17016196             ORANGE                                                CA                          92867              Single Family                                  20470301
17016203             Los Angeles                                           CA                          91324              Single Family                                  20370301
17016209             Fort Lauderdale                                       FL                          33334              Single Family                                  20470301
17016212             LOS ANGELES                                           CA                          91406              Single Family                                  20370301
17016215             Windsor                                               CA                          95492                   PUD                                       20370301
17016217             SANTA ROSA                                            CA                          95407              Single Family                                  20370301
17016221             Canoga Park                                           CA                          91304               Condominium                                   20470301
17016225             Seattle                                               WA                          98133              Single Family                                  20370301
17016037             Yorba Linda                                           CA                          92886              Single Family                                  20470301
17016228             Apple Valley                                          CA                          92307              Single Family                                  20370301
17016234             Spring Valley                                         CA                          91977              Single Family                                  20370301
17020893             MULLICA HILL                                          NJ                           8062                   PUD                                       20370301
17020901             Taunton                                               MA                           2780              Single Family                                  20370301
17020905             Moncks Corner                                         SC                          29461              Single Family                                  20370301
17020911             Cornville                                             AZ                          86325              Single Family                                  20370301
17020922             San Francisco                                         CA                          94112              Single Family                                  20370301
17020928             Las Vegas                                             NV                          89141              Single Family                                  20370301
17020931             Victorville                                           CA                          92395                   PUD                                       20370301
17020352             SAN FRANCISCO                                         CA                          94112              Single Family                                  20470401
17020942             San Diego                                             CA                          92154              Single Family                                  20370301
17020363             Henderson                                             NV                          89012                   PUD                                       20370301
17020946             Los Angeles                                           CA                          91335              Single Family                                  20370401
17020948             San Leandro                                           CA                          94579              Single Family                                  20470301
17020962             Temecula                                              CA                          92592               Condominium                                   20370301
17020366             Oakland                                               CA                          94621              Single Family                                  20470301
17020972             Kissimmee                                             FL                          34743              Single Family                                  20370301
17020982             Santa Rosa                                            CA                          95401              Single Family                                  20370301
17020985             San Martin                                            CA                          95046              Single Family                                  20370401
17020988             Anthem                                                AZ                          85086                   PUD                                       20370301
17020996             PERRIS                                                CA                          92570              Single Family                                  20370301
17021008             Laveen                                                AZ                          85339                   PUD                                       20370301
17021719             Greenacres                                            FL                          33413                   PUD                                       20370301
17021720             LACEY                                                 WA                          98516                   PUD                                       20370301
17021744             Burlingame                                            CA                          94010              Single Family                                  20370301
17021745             Stockton                                              CA                          95212              Single Family                                  20470401
17021642             TEMPE                                                 AZ                          85282               Condominium                                   20370301
17021749             Temple City                                           CA                          91780              Single Family                                  20370301
17021758             Kissimmee                                             FL                          34747              Single Family                                  20370301
17021768             Los Angeles                                           CA                          91405              Single Family                                  20370301
17021776             Glendale                                              AZ                          85308                   PUD                                       20370301
17021793             MENDOTA                                               CA                          93640              Single Family                                  20370301
17021801             La Mirada                                             CA                          90638              Single Family                                  20370301
17021697             Minnetonka                                            MN                          55305              Single Family                                  20370301
17021807             Henderson                                             NV                          89074                   PUD                                       20370301
17021814             Spring Valley                                         CA                          91977              Single Family                                  20370301
17021817             Miamar                                                FL                          33025               Condominium                                   20370401
17021659             Oakley                                                CA                          94561              Single Family                                  20370301
17021824             Covina                                                CA                          91723              Single Family                                  20470401
17021661             Osseo                                                 MN                          55369              Single Family                                  20370401
17021834             Port Saint Lucie                                      FL                          34986                   PUD                                       20370401
17021839             McDonough                                             GA                          30252                   PUD                                       20370401
17021844             Henderson                                             NV                          89052                   PUD                                       20470301
17021845             (North Hills Area) Los An                             CA                          91343              Single Family                                  20370301
17021669             Vallejo                                               CA                          94591              Single Family                                  20470301
17021864             Lighthouse Point                                      FL                          33064              Single Family                                  20370301
17021708             Los Angeles                                           CA                          90048               Condominium                                   20370301
17021872             Moreno Valley                                         CA                          92555              Single Family                                  20370401
17021676             El Monte                                              CA                          91731              Single Family                                  20370301
17021877             Quinton                                               VA                          23141              Single Family                                  20370301
17021882             Fairfield                                             CA                          94534              Single Family                                  20370401
17021883             San Diego                                             CA                          92139              Single Family                                  20370301
17016068             Woodstock                                             GA                          30188              Single Family                                  20370401
17014461             Palmdale                                              CA                          93550              Single Family                                  20370301
17014462             Sacramento                                            CA                          95820              Single Family                                  20370301
17014458             Antioch                                               CA                          94509               Condominium                                   20370301
17014642             Austin                                                TX                          78738              Single Family                                  20370301
17014643             San Marcos                                            CA                          92069                   PUD                                       20370401
17012562             Anthem                                                AZ                          85086                   PUD                                       20370301
17012536             MILIPITAS                                             CA                          95035              Single Family                                  20370301
17012541             LAKEWOOD                                              CA                          90712              Single Family                                  20370301
17012545             San Diego                                             CA                          92127               Condominium                                   20370301
17012549             Antioch                                               CA                          94509              Single Family                                  20370301
17133043             Oakley                                                CA                          94561              Single Family                                  20370301
17133052             Santa Rosa                                            CA                          95401              Single Family                                  20370301
17133060             Watsonville                                           CA                          95076              Single Family                                  20370301
17130574             Nogales                                               AZ                          85621              Single Family                                  20370301
17168571             Gilbert                                               AZ                          85296                   PUD                                       20370401
17154252             Easley                                                SC                          29642              Single Family                                  20370401
17154253             Mesa                                                  AZ                          85205              Single Family                                  20370401
17154262             Duarte                                                CA                          91010              Single Family                                  20370401
17154293             Pasadena                                              CA                          91103              Single Family                                  20370401
17155295             Phoenix                                               AZ                          85085                   PUD                                       20370401
17155375             Las Vegas                                             NV                          89129                   PUD                                       20370401
17155388             Cottage Grove                                         MN                          55016               Condominium                                   20370401
17155390             Irvine                                                CA                          92620                   PUD                                       20370401
17155392             Glendale                                              AZ                          85306              Single Family                                  20370401
17155287             Wheat Ridge                                           CO                          80033              Single Family                                  20370401
17159790             Parker                                                CO                          80134                   PUD                                       20370401
17159827             South Portland                                        ME                           4106              Single Family                                  20370501
17159830             Naples                                                FL                          34109               Condominium                                   20370401
17159836             Surprise                                              AZ                          85379                   PUD                                       20370401
17159873             Brooklyn Park                                         MN                          55429              Single Family                                  20370401
17159914             LOS ANGELES                                           CA                          90731              Single Family                                  20370401
17159922             VALLEJO                                               CA                          94591              Single Family                                  20370401
17166559             Washington                                            DC                          20011                Townhouse                                    20470401
17166570             Palm Beach Gardens                                    FL                          33418                   PUD                                       20370401
17166574             BUCKEYE                                               AZ                          85326              Single Family                                  20370401
17166602             Fresno                                                CA                          93727              Single Family                                  20370401
17152499             Carver                                                MN                          55315              Single Family                                  20370401
17152521             Port Saint Lucie                                      FL                          34953              Single Family                                  20470401
17154165             Annapolis                                             MD                          21409              Single Family                                  20370401
17154191             Manassas                                              VA                          20111              Single Family                                  20370401
17154193             Boca Raton                                            FL                          33433                   PUD                                       20370401
17130003             Victorville                                           CA                          92395                   PUD                                       20370401
17130007             Colorado Springs                                      CO                          80908              Single Family                                  20370401
17130015             Moreno Valley                                         CA                          92553              Single Family                                  20370401
17130033             WOODBRIDGE                                            VA                          22191              Single Family                                  20370401
17132465             San Jacinto                                           CA                          92582              Single Family                                  20370401
17132473             Oak Ridge                                             NJ                           7438              Single Family                                  20370401
17132492             Chula Vista                                           CA                          91910              Single Family                                  20370401
17132516             El Cajon                                              CA                          92019              Single Family                                  20370401
17132527             Chula Vista                                           CA                          91914              Single Family                                  20370401
17132529             Mesa                                                  AZ                          85204              Single Family                                  20370401
17132539             Torrance                                              CA                          90503              Single Family                                  20370401
17132564             Chino Hills                                           CA                          91709              Single Family                                  20370401
17132566             Champlin                                              MN                          55316              Single Family                                  20370401
17132567             Sugar Land                                            TX                          77478                   PUD                                       20370401
17132650             Fontana                                               CA                          92336              Single Family                                  20370401
17132405             Fresno                                                CA                          93725              Single Family                                  20370401
17132673             Lakeside                                              CA                          92040               2-4 Family                                    20370401
17132715             Lake Forest                                           CA                          92630                   PUD                                       20370401
17132737             Ridgecrest                                            CA                          93555                   PUD                                       20370401
17132749             Costa Mesa                                            CA                          92627              Single Family                                  20370401
17141713             Los Angeles                                           CA                          90061              Single Family                                  20370401
17141719             Rosedale                                              NY                          11422               2-4 Family                                    20370401
17141720             APPLE VALLEY                                          MN                          55124              Single Family                                  20370401
17141724             Carson City                                           NV                          89701              Single Family                                  20370401
17141725             Chesterfield                                          MO                          63017              Single Family                                  20370401
17141772             Chandler                                              AZ                          85225                   PUD                                       20370401
17141777             Solana Beach                                          CA                          92075              Single Family                                  20370401
17141791             Natick                                                MA                           1760               Condominium                                   20370401
17141793             Sevierville                                           TN                          37862                   PUD                                       20370401
17141820             Spring Valley                                         CA                          91977              Single Family                                  20370401
17141833             East Falmouth                                         MA                           2536              Single Family                                  20370401
17148181             North Las Vegas                                       NV                          89030               2-4 Family                                    20470401
17148205             South San Francisco                                   CA                          94080              Single Family                                  20370401
17148245             Clementon                                             NJ                           8021              Single Family                                  20370401
17148307             Santa Ana                                             CA                          92705              Single Family                                  20370401
17148390             SAN BRUNO                                             CA                          94066              Single Family                                  20370401
17148394             Paso Robles                                           CA                          93446              Single Family                                  20370401
17148400             North Miami Beach                                     FL                          33179              Single Family                                  20470401
17150082             Pasadena                                              CA                          91101               Condominium                                   20370401
17150088             South El Monte                                        CA                          91733              Single Family                                  20370401
17150097             La Mirada                                             CA                          90638              Single Family                                  20370401
17150120             White Plains                                          NY                          10605               Condominium                                   20370401
17150126             Manassas Park                                         VA                          20111                   PUD                                       20370401
17150136             Broomfield                                            CO                          80020               Condominium                                   20370401
17150158             Battle Ground                                         WA                          98604              Single Family                                  20370401
17152424             Buckeye                                               AZ                          85396                Townhouse                                    20370401
17152459             Azusa                                                 CA                          91702              Single Family                                  20370401
17152472             Madison                                               CT                           6443              Single Family                                  20370501
17113123             Denver                                                CO                          80210              Single Family                                  20370401
17113130             Oxnard                                                CA                          93030              Single Family                                  20370401
17113148             Clearlake                                             CA                          95422              Single Family                                  20370401
17127939             San Jose                                              CA                          95126               Condominium                                   20370401
17127970             Fredericksburg                                        VA                          22407                   PUD                                       20370401
17127982             Cypress                                               TX                          77433                   PUD                                       20370401
17127995             Peoria                                                AZ                          85383                   PUD                                       20370401
17128015             San Diego                                             CA                          92154              Single Family                                  20370401
17128031             Warrenton                                             VA                          20186                   PUD                                       20370501
17128060             Indio                                                 CA                          92201                   PUD                                       20370401
17128145             PAWLEYS ISLAND                                        SC                          29585                   PUD                                       20370401
17128164             Renton                                                WA                          98056              Single Family                                  20370401
17128213             Brooklyn Park                                         MN                          55443              Single Family                                  20370401
17128218             San Diego                                             CA                          92154              Single Family                                  20370401
17127863             Lake Forest                                           IL                          60045              Single Family                                  20370401
17128232             NATIONAL CITY                                         CA                          91950              Single Family                                  20370401
17128240             Concord                                               CA                          94518              Single Family                                  20370401
17128243             LAKE WORTH                                            FL                          33460              Single Family                                  20370401
17128277             EAST PALO ALTO                                        CA                          94303              Single Family                                  20370401
17127937             Martinez                                              CA                          94553              Single Family                                  20370401
17129812             Brentwood                                             MD                          20722              Single Family                                  20370401
17129815             Burke                                                 VA                          22015                   PUD                                       20370401
17129828             Princeton                                             MN                          55371              Single Family                                  20370401
17129830             HOPKINS                                               MN                          55305               Condominium                                   20370401
17129849             San Bernardino                                        CA                          92407              Single Family                                  20370401
17129851             JUPITER                                               FL                          33458                   PUD                                       20370401
17129768             Santa Clarita                                         CA                          91354              Single Family                                  20370401
17129854             Granada Hills                                         CA                          91344              Single Family                                  20370401
17129861             SANTA CLARITA                                         CA                          91387              Single Family                                  20370401
17129879             Fullerton                                             CA                          92831                   PUD                                       20370401
17129889             Auburndale                                            FL                          33823                   PUD                                       20370401
17129897             Palo Alto                                             CA                          94306              Single Family                                  20370401
17129919             Rancho Santa Margarita                                CA                          92688               Condominium                                   20370401
17129921             Riverside                                             CA                          92503                   PUD                                       20370401
17129927             Spanaway                                              WA                          98387              Single Family                                  20470401
17129928             Victorville                                           CA                          92395                   PUD                                       20370401
17129945             Hyattsville                                           MD                          20781              Single Family                                  20370401
17129964             Sebastopol                                            CA                          95472              Single Family                                  20370401
17129972             Oakland                                               CA                          94605              Single Family                                  20370401
17129984             El Mirage                                             AZ                          85335              Single Family                                  20470401
17113035             Newport Beach                                         CA                          92657                   PUD                                       20370401
17113071             San Jose                                              CA                          95131              Single Family                                  20370401
17113074             FREMONT                                               CA                          94555                   PUD                                       20370401
17104605             Oakley                                                CA                          94561              Single Family                                  20370401
17112940             Naperville                                            IL                          60565              Single Family                                  20370401
17112941             Centralia                                             WA                          98531              Single Family                                  20470401
17112943             Gilbert                                               AZ                          85233                   PUD                                       20370401
17112960             Upper Marlboro                                        MD                          20772                   PUD                                       20370401
17112973             El Cajon                                              CA                          92020              Single Family                                  20370401
17112987             Long Beach                                            CA                          90815                   PUD                                       20370401
17112988             ROSEVILLE                                             CA                          95747              Single Family                                  20370401
17088423             Hoboken                                               NJ                           7030               Condominium                                   20370401
17088201             Antioch                                               CA                          94531              Single Family                                  20370401
17088209             Hayward                                               CA                          94545              Single Family                                  20370401
17088213             Las Vegas                                             NV                          89130              Single Family                                  20470401
17088447             Federal Way                                           WA                          98023              Single Family                                  20370401
17088479             CHULA VISTA                                           CA                          91913                   PUD                                       20370401
17088497             Orange                                                CA                          92869              Single Family                                  20370401
17088515             Glendale                                              AZ                          85304              Single Family                                  20370401
17088524             Fremont                                               CA                          94536              Single Family                                  20370401
17088526             Cupertino                                             CA                          95014                   PUD                                       20370401
17088537             Sun City                                              CA                          92586                   PUD                                       20370401
17112848             Alexandria                                            VA                          22312              Single Family                                  20370401
17104569             CHULA VISTA                                           CA                          91910              Single Family                                  20370401
17112864             Corona                                                CA                          92883                   PUD                                       20370401
17112877             Paso Robles                                           CA                          93446              Single Family                                  20370401
17112904             Auburn                                                WA                          98002              Single Family                                  20370401
17112906             Mims                                                  FL                          32754              Single Family                                  20370401
17112910             Norfolk                                               VA                          23513              Single Family                                  20370401
17112913             Corona                                                CA                          92882                   PUD                                       20370401
17112922             Palmdale                                              CA                          93552              Single Family                                  20370401
17112928             Naples                                                FL                          34103               Condominium                                   20370401
17112929             San Jose                                              CA                          95148              Single Family                                  20370401
17104578             La Palma                                              CA                          90623              Single Family                                  20370401
17076555             Trumbull                                              CT                           6611              Single Family                                  20470401
17076563             Canyon Lake                                           CA                          92587                   PUD                                       20370401
17076566             Los Angeles                                           CA                          90247              Single Family                                  20370401
17076574             BAY POINT                                             CA                          94565              Single Family                                  20370401
17076587             Indian Rocks Beach                                    FL                          33785              Single Family                                  20370401
17076593             Hemet                                                 CA                          92544              Single Family                                  20370401
17076594             Los Angeles                                           CA                          90068               Condominium                                   20370401
17076386             Winnetka                                              CA                          91306              Single Family                                  20370401
17076608             Fillmore                                              CA                          93015              Single Family                                  20370401
17076623             Thornton                                              CO                          80241                   PUD                                       20370401
17077665             Spring Valley                                         CA                          91978              Single Family                                  20370401
17077675             Palo Alto                                             CA                          94303              Single Family                                  20370401
17077618             Accokeek                                              MD                          20607              Single Family                                  20370401
17077564             Bakersfield                                           CA                          93312              Single Family                                  20370401
17077713             Vacaville                                             CA                          95687                   PUD                                       20370401
17077714             Miami                                                 FL                          33157              Single Family                                  20370401
17077565             Apple Valley                                          MN                          55124                   PUD                                       20370401
17077716             Puyallup                                              WA                          98374                   PUD                                       20370401
17077722             Acton                                                 CA                          93510              Single Family                                  20370401
17077625             Aliso Viejo                                           CA                          92656                   PUD                                       20370401
17077732             Portland                                              OR                          97211              Single Family                                  20370401
17077758             El Monte                                              CA                          91733              Single Family                                  20370401
17077777             New Port Richey                                       FL                          34652              Single Family                                  20370401
17077786             Jacksonville                                          FL                          32218              Single Family                                  20370401
17077787             Milpitas                                              CA                          95035                   PUD                                       20370401
17077790             San Jose                                              CA                          95131              Single Family                                  20370401
17077795             Antioch                                               CA                          94531              Single Family                                  20370401
17077584             Coachella                                             CA                          92236              Single Family                                  20370401
17077800             Little Egg Harbor                                     NJ                           8087              Single Family                                  20370401
17077825             Orlando                                               FL                          32828              Single Family                                  20370401
17077859             San Jose                                              CA                          95129              Single Family                                  20370401
17077863             Chandler                                              AZ                          85248                   PUD                                       20370401
17077870             Fremont                                               CA                          94539                   PUD                                       20370401
17077871             Oregon City                                           OR                          97045              Single Family                                  20370401
17077877             Newark                                                CA                          94560              Single Family                                  20470401
17077645             Downey                                                CA                          90240              Single Family                                  20370401
17077883             DAVIE                                                 FL                          33317               Condominium                                   20370401
17077647             Woldomar                                              CA                          92595              Single Family                                  20370401
17077899             Richmond                                              CA                          94805              Single Family                                  20370401
17077910             Los Angeles                                           CA                          90043              Single Family                                  20470401
17077922             Ladera Ranch                                          CA                          92694                   PUD                                       20370401
17077927             San Jose                                              CA                          95118              Single Family                                  20370401
17077945             (Northridge Area) Los Ang                             CA                          91326              Single Family                                  20370401
17077950             Oakland                                               CA                          94605              Single Family                                  20370401
17088264             American Canyon                                       CA                          94503              Single Family                                  20370401
17088266             SACRAMENTO                                            CA                          95835                   PUD                                       20470401
17088279             Fremont                                               CA                          94555              Single Family                                  20370401
17088284             Anaheim                                               CA                          92804              Single Family                                  20370401
17088307             Germantown                                            MD                          20876                   PUD                                       20370401
17088315             Yorba Linda                                           CA                          92886              Single Family                                  20370401
17088322             Lake Worth                                            FL                          33463              Single Family                                  20370401
17088324             Fremont                                               CA                          94555              Single Family                                  20370401
17088326             Fremont                                               CA                          94539              Single Family                                  20370401
17088332             La Mirada                                             CA                          90638               Condominium                                   20370401
17088340             Palo Alto                                             CA                          94303              Single Family                                  20370401
17088348             Loma Linda                                            CA                          92354              Single Family                                  20370401
17088367             Chula Vista                                           CA                          91913                   PUD                                       20370401
17088370             Phoenix                                               AZ                          85032              Single Family                                  20370401
17088390             Annapolis                                             MD                          21403              Single Family                                  20370401
17088394             Bakersfield                                           CA                          93309              Single Family                                  20370401
17088396             Tehachapi                                             CA                          93561              Single Family                                  20370401
17088404             Silver Spring                                         MD                          20906              Single Family                                  20370401
17066093             Wilmington                                            DE                          19804              Single Family                                  20370401
17066094             Chula Vista                                           CA                          91911               Condominium                                   20370401
17066106             SEATTLE                                               WA                          98115               Condominium                                   20370401
17066114             WEST ISLIP                                            NY                          11795              Single Family                                  20370401
17066131             San Jose                                              CA                          95118              Single Family                                  20370401
17066135             Aventura                                              FL                          33180               Condominium                                   20370401
17065897             Libertyville                                          IL                          60048              Single Family                                  20370401
17066141             Fremont                                               CA                          94538              Single Family                                  20370401
17066151             Palm Desert                                           CA                          92260              Single Family                                  20370401
17066155             Kissimmee                                             FL                          34746                   PUD                                       20370401
17066169             San Jose                                              CA                          95128              Single Family                                  20370401
17065902             San Jose                                              CA                          95148                   PUD                                       20370401
17066177             SAN FRANCISCO                                         CA                          94116              Single Family                                  20470401
17075014             Rialto                                                CA                          92376                   PUD                                       20370401
17075029             Cannon Falls                                          MN                          55009              Single Family                                  20370401
17075033             Champlin                                              MN                          55316              Single Family                                  20370401
17075036             Bothell                                               WA                          98011                   PUD                                       20370401
17074968             Queen Creek                                           AZ                          85242              Single Family                                  20370401
17075055             Tuttle                                                OK                          73089                   PUD                                       20370401
17075063             Fremont                                               CA                          94539              Single Family                                  20370401
17075064             Sterling                                              VA                          20164                   PUD                                       20370401
17075065             Palo Alto                                             CA                          94303              Single Family                                  20370401
17075066             San Francisco                                         CA                          94116               2-4 Family                                    20370401
17075068             San Jose                                              CA                          95129                   PUD                                       20370401
17075072             Anaheim                                               CA                          92804              Single Family                                  20370401
17075083             Alameda                                               CA                          94501               Condominium                                   20370401
17075086             Sunnyvale                                             CA                          94085                   PUD                                       20370401
17075093             Alameda                                               CA                          94501              Single Family                                  20470401
17075098             Tucson                                                AZ                          85746              Single Family                                  20370401
17075100             San Marcos                                            CA                          92078                   PUD                                       20370401
17075107             Riverside                                             CA                          92503              Single Family                                  20370401
17075127             Pomona                                                CA                          91766              Single Family                                  20370401
17075129             Anaheim                                               CA                          92804              Single Family                                  20370401
17074936             Toms River                                            NJ                           8753              Single Family                                  20470401
17075163             Saratoga                                              CA                          95070              Single Family                                  20370401
17075166             Altadena                                              CA                          91001              Single Family                                  20370401
17074942             LOS ANGELES                                           CA                          90022               2-4 Family                                    20370401
17075191             Wellington                                            FL                          33414              Single Family                                  20370401
17075199             Long Beach                                            CA                          90813              Single Family                                  20370401
17075204             Escondido                                             CA                          92027                   PUD                                       20470401
17075228             San Jose                                              CA                          95138                   PUD                                       20370401
17075229             Waldorf                                               MD                          20602                   PUD                                       20370401
17075240             Stanton                                               CA                          90680               Condominium                                   20370401
17075241             LOS ANGELES                                           CA                          90043              Single Family                                  20370401
17075248             Cave Creek                                            AZ                          85331              Single Family                                  20370401
17075255             San Rafael                                            CA                          94901              Single Family                                  20370401
17074964             LAS VEGAS                                             NV                          89178                   PUD                                       20370401
17075264             Arroyo Grande                                         CA                          93420              Single Family                                  20370401
17076400             KENT                                                  WA                          98042              Single Family                                  20370401
17076401             Elkridge                                              MD                          21075               Condominium                                   20370401
17076282             Mesa                                                  AZ                          85205              Single Family                                  20370401
17076289             El Dorado Hills                                       CA                          95762              Single Family                                  20370401
17076421             Lake Worth                                            FL                          33463                   PUD                                       20370401
17076359             SAUCALITO                                             CA                          94965              Single Family                                  20370401
17076448             Lake Elsinore                                         CA                          92530              Single Family                                  20370401
17076454             ONTARIO                                               CA                          91764              Single Family                                  20370401
17076465             Duluth                                                MN                          55805               2-4 Family                                    20370401
17076469             OXNARD                                                CA                          93030              Single Family                                  20370401
17076472             Chula Vista                                           CA                          91909               2-4 Family                                    20370401
17076478             Pomona                                                CA                          91767              Single Family                                  20470401
17076488             Scottsdale                                            AZ                          85260              Single Family                                  20370401
17076489             San Jose                                              CA                          95129              Single Family                                  20370401
17076492             San Antonio                                           FL                          33576                   PUD                                       20370401
17076497             Dublin                                                CA                          94568                   PUD                                       20370401
17076501             Falls Church                                          VA                          22041               Condominium                                   20370401
17076502             Clovis                                                CA                          93612              Single Family                                  20370401
17076507             Brooklyn Park                                         MN                          55444              Single Family                                  20370401
17076513             Naples                                                FL                          34120              Single Family                                  20370401
17076517             Bremerton                                             WA                          98311              Single Family                                  20370401
17076523             Las Vegas                                             NV                          89141                   PUD                                       20370401
17076537             Clinton                                               MD                          20735              Single Family                                  20370401
17076538             GLEN ALLEN                                            VA                          23059                   PUD                                       20370401
17076545             FALMOUTH                                              ME                           4105               Condominium                                   20370401
17076550             Sun Valley                                            CA                          91352              Single Family                                  20370401
17064714             Scottsdale                                            AZ                          85255                   PUD                                       20470401
17064723             HAWTHORNE                                             CA                          90250              Single Family                                  20370401
17064732             North Las Vegas                                       NV                          89084                   PUD                                       20470401
17064741             Los Angeles                                           CA                          90029              Single Family                                  20370401
17064632             RIVERSIDE                                             CA                          92505              Single Family                                  20370401
17064743             Rock Creek                                            MN                          55067              Single Family                                  20370401
17064756             Bainbridge Island                                     WA                          98110               Condominium                                   20370401
17064773             Lompoc                                                CA                          93436                   PUD                                       20370401
17064774             Los Angeles                                           CA                          90066              Single Family                                  20370401
17064792             Chandler                                              AZ                          85225              Single Family                                  20370401
17064799             Melbourne                                             FL                          32935                   PUD                                       20370401
17064800             Avondale                                              AZ                          85323                   PUD                                       20370401
17064807             Lake Elsinore                                         CA                          92532                   PUD                                       20370401
17064809             Lakewood                                              CA                          90713              Single Family                                  20370401
17064821             Surprise                                              AZ                          85387              Single Family                                  20370401
17064823             Compton                                               CA                          90221              Single Family                                  20370401
17064824             Sierra Vista                                          AZ                          85635              Single Family                                  20370401
17064825             Woodbridge                                            VA                          22193              Single Family                                  20370401
17064832             Surprise                                              AZ                          85387              Single Family                                  20370401
17064837             Ek Grove                                              CA                          95758                   PUD                                       20370401
17064854             Rocklin                                               CA                          95765              Single Family                                  20370401
17064866             Riverside                                             CA                          92506              Single Family                                  20470401
17064869             Granada Hills                                         CA                          91344              Single Family                                  20370401
17064872             Cathedral City                                        CA                          92234              Single Family                                  20370401
17064885             Santa Ana                                             CA                          92704               Condominium                                   20370401
17064888             Orange                                                CA                          92865              Single Family                                  20370401
17064895             Irvine                                                CA                          92602                   PUD                                       20370401
17064897             FREMONT                                               CA                          94539              Single Family                                  20370401
17064898             Austin                                                TX                          78751              Single Family                                  20370401
17064899             Surprise                                              AZ                          85387              Single Family                                  20370401
17064902             NORWALK                                               CA                          90650              Single Family                                  20370401
17064904             Palmdale                                              CA                          93552              Single Family                                  20370401
17064660             Stevenson Ranch                                       CA                          91381              Single Family                                  20370401
17064907             Oceanside                                             CA                          92057              Single Family                                  20370401
17064922             Clovis                                                CA                          93619              Single Family                                  20370401
17064923             Morgan Hill                                           CA                          95037                   PUD                                       20370401
17064939             San Rafael                                            CA                          94903              Single Family                                  20370401
17064949             LOS ANGELES                                           CA                          90039              Single Family                                  20370401
17064953             Fontana                                               CA                          92336              Single Family                                  20370401
17064957             Las Vegas                                             NV                          89120              Single Family                                  20470401
17065942             Mill Valley                                           CA                          94941              Single Family                                  20470401
17065965             National City                                         CA                          91950              Single Family                                  20470401
17065973             Moreno Valley                                         CA                          92555                   PUD                                       20370401
17065868             Los Angeles                                           CA                          90047              Single Family                                  20370401
17065869             LAS VEGAS                                             NV                          89130              Single Family                                  20370301
17065989             Lompoc                                                CA                          93436                   PUD                                       20370401
17065990             Cave Creek                                            AZ                          85331              Single Family                                  20370401
17065992             JACKSONVILLE                                          NC                          28546                   PUD                                       20370401
17065994             Reston                                                VA                          20191                   PUD                                       20370401
17065996             North Las Vegas                                       NV                          89081                   PUD                                       20370401
17065879             CHULA VISTA                                           CA                          91910              Single Family                                  20370401
17065880             Palmdale                                              CA                          93551              Single Family                                  20470401
17066009             LOMPOC                                                CA                          93436                   PUD                                       20370401
17066013             Port Saint Lucie                                      FL                          34987                   PUD                                       20370401
17066024             Victorville                                           CA                          92392              Single Family                                  20370401
17065884             Weeki Wachee                                          FL                          34614              Single Family                                  20370401
17066047             San Dimas                                             CA                          91773              Single Family                                  20370401
17066062             San Diego                                             CA                          92102               Condominium                                   20370401
17066065             CHULA VISTA                                           CA                          91915                   PUD                                       20370401
17066073             FALLS CHURCH                                          VA                          22046              Single Family                                  20370401
17066083             Henderson                                             NV                          89015              Single Family                                  20470401
17065889             SAN DIEGO                                             CA                          92102              Single Family                                  20370401
17013867             CLEARWATER                                            FL                          33764              Single Family                                  20370101
17013868             PORTERVILLE                                           CA                          93257              Single Family                                  20370101
17013869             SURPRISE                                              AZ                          85379                   PUD                                       20370201
17013870             NORTH HILLS                                           CA                          91343              Single Family                                  20370201
17013871             LAHAINA                                               HI                          96761              Single Family                                  20370201
17013872             LAS VEGAS                                             NV                          89149                   PUD                                       20370201
17013873             TEMPLE CITY                                           CA                          91780               2-4 Family                                    20370201
17013874             SAN JOSE                                              CA                          95122              Single Family                                  20470201
17013875             MISSION VIEJO                                         CA                          92691              Single Family                                  20470201
17013876             SAN BRUNO                                             CA                          94066              Single Family                                  20470201
17013877             LOS ANGELES                                           CA                          90011              Single Family                                  20370201
17013878             LOS ANGELES                                           CA                          90047              Single Family                                  20370101
17013879             LAS VEGAS                                             NV                          89178                   PUD                                       20370101
17013880             SYLMAR                                                CA                          91342              Single Family                                  20370201
17013881             GREENWICH                                             CT                           6830               Condominium                                   20370201
17013882             LANCASTER                                             CA                          93535              Single Family                                  20470201
17013883             NASHVILLE                                             TN                          37208              Single Family                                  20370201
17013884             GILROY                                                CA                          95020              Single Family                                  20370201
17013885             FREMONT                                               CA                          94539              Single Family                                  20370201
17013886             BULLHEAD CITY                                         AZ                          86442              Single Family                                  20370201
17013887             PITTSBURG                                             CA                          94565              Single Family                                  20370201
17013888             HAYWARD                                               CA                          94541              Single Family                                  20370201
16996712             AZUSA                                                 CA                          91702              Single Family                                  20370101
16996714             SAHUARITA                                             AZ                          85629                   PUD                                       20370101
16996717             LOS ANGELES                                           CA                          90003              Single Family                                  20370101
16996719             CHANDLER                                              AZ                          85249                   PUD                                       20370101
16996725             VICTORVILLE                                           CA                          92395              Single Family                                  20370101
16996726             LOS ANGELES                                           CA                          90047              Single Family                                  20370101
17129709             Washington                                            DC                          20002              Single Family                                  20370501
17154132             Lake Forest                                           CA                          92630              Single Family                                  20470401
17113166             Cupertino                                             CA                          95014              Single Family                                  20370501
17201456             Nixa                                                  MO                          65714              Single Family                                  20470501
16707322             Redlands                                              CA                          92374              Single Family                                  20361201
17013378             Orosi                                                 CA                          93647              Single Family                                  20470501
17129901             REDWOOD CITY                                          CA                          94065               Condominium                                   20370501
17154219             Cupertino                                             CA                          95014                   PUD                                       20370501
17152518             Sunnyvale                                             CA                          94087                   PUD                                       20370501
17129903             Gainesville                                           VA                          20155                   PUD                                       20370401
17132676             Los Angeles                                           CA                          90018               2-4 Family                                    20470501
16724258             FORT WASHINGTON                                       MD                          20744              Single Family                                  20361101
17129827             Alexandria                                            VA                          22302               Condominium                                   20370501
17182479             Union City                                            CA                          94587                   PUD                                       20370501
17148378             Fremont                                               CA                          94539              Single Family                                  20370501
17168692             Corona                                                CA                          92882              Single Family                                  20470501
16638386             Las Vegas                                             NV                          89110               Condominium                                   20361201
17077893             Fremont                                               CA                          94539                   PUD                                       20370401
16775827             Seattle                                               WA                          98103              Single Family                                  20470101
17178496             FAIRFAX                                               VA                          22031              Single Family                                  20370501
17159868             Fremont                                               CA                          94539                   PUD                                       20370501
17077897             San Jose                                              CA                          95136                   PUD                                       20370501
17150023             San Ramon                                             CA                          94582                   PUD                                       20370401
17201460             Leesburg                                              VA                          20176              Single Family                                  20370501
17150026             Washington                                            DC                          20303                Townhouse                                    20470401
17113091             Phoenix                                               AZ                          85017              Single Family                                  20470401
17170504             Turlock                                               CA                          95382              Single Family                                  20470501
17201546             Washington                                            DC                          20011              Single Family                                  20370501
17154224             Fremont                                               CA                          94539              Single Family                                  20370501
17128304             FONTANA                                               CA                          92335              Single Family                                  20370401
17154225             San Francisco                                         CA                          94122              Single Family                                  20370501
17128063             Kings Beach                                           CA                          96143              Single Family                                  20370501
15814550             PALM COST                                             FL                          32137               Condominium                                   20351101
17141753             Gilroy                                                CA                          95020              Single Family                                  20370501
17141834             Newark                                                CA                          94560               Condominium                                   20370501
17166604             Saratoga                                              CA                          95070              Single Family                                  20370501
17152529             Cupertino                                             CA                          95014              Single Family                                  20370501
16847840             San Jose                                              CA                          95127              Single Family                                  20470101
17175198             Los Angeles                                           CA                          90047              Single Family                                  20470501
17159875             Cupertino                                             CA                          95014              Single Family                                  20370501
17201472             Granada Hills                                         CA                          91344              Single Family                                  20470501
17057113             Staten Island                                         NY                          10314               Condominium                                   20470401
17204146             Encinitas                                             CA                          92024              Single Family                                  20370501
17128152             San Jose                                              CA                          95135              Single Family                                  20370501
17205832             Santa Clara                                           CA                          95051              Single Family                                  20470501
17152454             District Heights                                      MD                          20747              Single Family                                  20470501
17008843             Miami Beach                                           FL                          33154              Single Family                                  20370401
17200669             Pleasanton                                            CA                          94566              Single Family                                  20370501
17132692             Pleasanton                                            CA                          94566                   PUD                                       20370501
16641734             RICHMOND                                              VA                          23224              Single Family                                  20360901
15815615             SIMI VALLEY                                           CA                          93065              Single Family                                  20351001
17128238             San Ramon                                             CA                          94582                   PUD                                       20370401
17181681             Los Angeles                                           CA                          90063               2-4 Family                                    20470501
17141768             Gilroy                                                CA                          95020                   PUD                                       20370501
16781445             Paradise                                              CA                          95969              Single Family                                  20370101
17129845             Spring Valley                                         CA                          91977               Condominium                                   20470401
17150040             San Jose                                              CA                          95120                   PUD                                       20370501
17150044             Fremont                                               CA                          94539                   PUD                                       20370501
17150045             San Jose                                              CA                          95120              Single Family                                  20370501
17200591             DALY CITY                                             CA                          94015              Single Family                                  20370501
17150129             Saratoga                                              CA                          95070              Single Family                                  20370501
17202619             Lake Elsinore                                         CA                          92530              Single Family                                  20370501
17170607             Union City                                            CA                          94587                   PUD                                       20370501
15356046             LAGRANGE                                              OH                          44050                   PUD                                       20350401
17057128             BUCKEYE                                               AZ                          85326                   PUD                                       20370401
16728800             Zephyr Cove                                           NV                          89448              Single Family                                  20461201
17166543             Fort Washington                                       MD                          20744              Single Family                                  20470401
17141775             Walnut Creek                                          CA                          94598              Single Family                                  20370501
17166626             Mountain View                                         CA                          94043                   PUD                                       20370501
16691706             LAKE SAINT LOUIS                                      MO                          63367                   PUD                                       20361001
17141778             San Diego                                             CA                          92130                   PUD                                       20370501
17129936             Washington                                            DC                          20017                Townhouse                                    20470401
17181695             Saratoga                                              CA                          95070              Single Family                                  20370501
16835809             CASA BLANCA                                           CA                          92504              Single Family                                  20470101
16723399             Las Vegas                                             NV                          89121              Single Family                                  20361201
16819288             Los Angeles                                           CA                          90042              Single Family                                  20370101
17159893             San Jose                                              CA                          95129              Single Family                                  20370501
17150131             Des Peres                                             MO                          63131              Single Family                                  20370501
17204084             Trabuco Canyon                                        CA                          92679              Single Family                                  20470501
17128250             Phoenix                                               AZ                          85085                   PUD                                       20470401
17170534             Orlando                                               FL                          32809              Single Family                                  20470501
17154173             Fremont                                               CA                          94536              Single Family                                  20370501
17154174             Cupertino                                             CA                          95014                   PUD                                       20370501
17008780             Washington Crossing                                   PA                          18977              Single Family                                  20470401
17154175             San Leandro                                           CA                          94579              Single Family                                  20370501
17170538             O Fallon                                              MO                          63368              Single Family                                  20370501
17170619             Sunnyvale                                             CA                          94087               Condominium                                   20370501
17166552             Brandon                                               FL                          33511                   PUD                                       20470501
17129944             Palo Alto                                             CA                          94303              Single Family                                  20370501
17166638             Fremont                                               CA                          94536                   PUD                                       20370501
17166639             San Jose                                              CA                          95125              Single Family                                  20370501
16848684             NORTH LITTLE ROCK                                     AR                          72116              Single Family                                  20361201
16688547             TACOMA                                                WA                          98465              Single Family                                  20461201
17150140             Olympia                                               WA                          98506              Single Family                                  20370501
17150062             Santa Clara                                           CA                          95051              Single Family                                  20370501
17170620             Fremont                                               CA                          94539                   PUD                                       20370501
17200691             SPRINGFIELD                                           VA                          22152              Single Family                                  20470501
17154180             Foster City                                           CA                          94404              Single Family                                  20370501
17170624             San Jose                                              CA                          95129              Single Family                                  20370501
17155315             Las Vegas                                             NV                          89128              Single Family                                  20470501
17170625             SAN JOSE                                              CA                          95120              Single Family                                  20370501
17088312             Lyndhurst                                             NJ                           7071               2-4 Family                                    20470501
17154185             Fort Washington                                       MD                          20744              Single Family                                  20470501
17057067             Hollywood                                             FL                          33312                   PUD                                       20470401
17170629             SUNNYVALE                                             CA                          94087              Single Family                                  20370501
17128186             Phoenix                                               AZ                          85085                   PUD                                       20370501
17166486             Palo Alto                                             CA                          94306              Single Family                                  20370501
16819707             Amity                                                 OR                          97101              Single Family                                  20370101
17076496             Saratoga                                              CA                          95070              Single Family                                  20370501
17203533             Cupertino                                             CA                          95014              Single Family                                  20370501
17075050             Sacramento                                            CA                          95824              Single Family                                  20470401
17170712             PLEASANTON                                            CA                          94566              Single Family                                  20370501
17170632             SAN JOSE                                              CA                          95135              Single Family                                  20370501
17204185             Modesto                                               CA                          95358              Single Family                                  20370501
17172253             San Jose                                              CA                          95129              Single Family                                  20370501
17154271             Sunnyvale                                             CA                          94087              Single Family                                  20370501
17170555             Palo Alto                                             CA                          94303              Single Family                                  20370501
17170556             San Jose                                              CA                          95121                   PUD                                       20370501
17057157             Novato                                                CA                          94947                   PUD                                       20370401
17170639             San Jose                                              CA                          95119                   PUD                                       20370501
16691732             RIVIERA BEACH                                         FL                          33404               2-4 Family                                    20361101
16691733             RIVIERA BEACH                                         FL                          33404               2-4 Family                                    20361101
17154198             SAN JOSE                                              CA                          95127              Single Family                                  20370501
17166577             Altadena                                              CA                          91001              Single Family                                  20470501
16729647             Wildomar                                              CA                          92595              Single Family                                  20361201
17150160             San Jose                                              CA                          95135               Condominium                                   20370401
17027123             Lake Elsinore                                         CA                          92530              Single Family                                  20470401
17170720             San Jose                                              CA                          95118              Single Family                                  20370501
17155330             Fremont                                               CA                          94555                   PUD                                       20370501
16801442             Union City                                            CA                          94587              Single Family                                  20370101
17170721             Lake Oswego                                           OR                          97034              Single Family                                  20370501
17150085             San Ramon                                             CA                          94582                   PUD                                       20370501
17150086             San Ramon                                             CA                          94583              Single Family                                  20370501
16407462             MORENO VALLEY                                         CA                          92553              Single Family                                  20360801
17168520             Montebello                                            CA                          90640              Single Family                                  20370501
17077802             Sunnyvale                                             CA                          94087              Single Family                                  20370401
17170567             Eloy                                                  AZ                          85231                   PUD                                       20370501
17088335             Northridge                                            CA                          91325              Single Family                                  20370401
17166663             Mountain View                                         CA                          94043                   PUD                                       20370501
17128287             Bakersfield                                           CA                          93307              Single Family                                  20370401
16667605             LAVEEN                                                AZ                          85339                   PUD                                       20361001
17166664             San Jose                                              CA                          95138              Single Family                                  20370501
16667526             HURST                                                 TX                          76054                   PUD                                       20361001
17166666             Laguna Niguel                                         CA                          92677              Single Family                                  20370501
17129895             Castro Valley                                         CA                          94552               Condominium                                   20370401
17112911             Fremont                                               CA                          94539              Single Family                                  20370401
17148210             San Jose                                              CA                          95135              Single Family                                  20370501
17150091             San Diego                                             CA                          92127               Condominium                                   20370501
17148214             Washington                                            DC                          20019                Townhouse                                    20470501
17060348             CHULA VISTA                                           CA                          91910              Single Family                                  20470401
17170490             San Jose                                              CA                          95120              Single Family                                  20370501
17154290             San Jose                                              CA                          95120              Single Family                                  20370501
17155262             Los Angeles                                           CA                          90056              Single Family                                  20470401
17170653             Cupertino                                             CA                          95014                   PUD                                       20370501
17170654             San Jose                                              CA                          95148              Single Family                                  20370501
17178412             Buena Park                                            CA                          90621                   PUD                                       20370501
17154292             San Jose                                              CA                          95132              Single Family                                  20370501
17150098             Mercer                                                PA                          16137              Single Family                                  20470501
17141813             La Mirada                                             CA                          90638              Single Family                                  20470501
17141732             Sunnyvale                                             CA                          94087              Single Family                                  20370501
17132660             Moraga                                                CA                          94556              Single Family                                  20370501
17200637             Elk Grove                                             CA                          95757              Single Family                                  20370501
17141733             San Jose                                              CA                          95138              Single Family                                  20370501
17154126             Ontario                                               CA                          91764              Single Family                                  20370401
17175250             FAIRFIELD                                             CA                          94534                   PUD                                       20370501
17181730             MOORPARK                                              CA                          93021              Single Family                                  20370501
17175251             Union City                                            CA                          94587                   PUD                                       20370501
17132745             San Jose                                              CA                          95135                   PUD                                       20370501
17175252             San Jose                                              CA                          95136              Single Family                                  20370501
17182462             Milpitas                                              CA                          95035              Single Family                                  20370501
17132666             Cape Coral                                            FL                          33914              Single Family                                  20470401
17182465             GREENWOOD                                             MO                          64034              Single Family                                  20370501
17148365             HEMET                                                 CA                          92544              Single Family                                  20370501
17043489             North Fort Myers                                      FL                          33903              Single Family                                  20370401
17127793             Copperopolis                                          CA                          95228                   PUD                                       20470501
17168683             San Jose                                              CA                          95129              Single Family                                  20370501
17159773             Sacramento                                            CA                          95822              Single Family                                  20470501
17168688             Solvang                                               CA                          93463                   PUD                                       20370501
17154212             Pleasanton                                            CA                          94588              Single Family                                  20370501
17172279             Walnut Creek                                          CA                          94597               Condominium                                   20370501
17178417             Allen                                                 TX                          75013                   PUD                                       20370501
17170579             San Jose                                              CA                          95131               Condominium                                   20370501
17088189             Littlerock                                            CA                          93543              Single Family                                  20370401
16667539             HENDERSON                                             NV                          89012                   PUD                                       20361001
17130021             SAN JOSE                                              CA                          95120              Single Family                                  20370501
17148300             San Jose                                              CA                          95132              Single Family                                  20370501
17132445             FOSTER CITY                                           CA                          94404              Single Family                                  20370501
17182406             Saratoga                                              CA                          95070              Single Family                                  20370501
17148226             Saratoga                                              CA                          95070                   PUD                                       20370401
17013866             WESTFIELD                                             MA                           1085              Single Family                                  20461101
17168623             Santa Clara                                           CA                          95054                   PUD                                       20370501
17178424             SANTA BARBARA                                         CA                          93110              Single Family                                  20470501
17077904             Pleasanton                                            CA                          94566              Single Family                                  20370501
17155359             San Antonio                                           TX                          78261              Single Family                                  20370501
17066178             San Jose                                              CA                          95116              Single Family                                  20370501
16407486             LONG BEACH                                            CA                          90803               2-4 Family                                    20360801
17170587             CUPERTINO                                             CA                          95014              Single Family                                  20370501
17168707             San Ramon                                             CA                          94583              Single Family                                  20370501
17170669             O Fallon                                              MO                          63368              Single Family                                  20370501
16610400             CHARLOTTE                                             NC                          28269              Single Family                                  20360901
17181602             Mira Loma                                             CA                          91752              Single Family                                  20470501
17175205             Los Gatos                                             CA                          95032              Single Family                                  20370501
17051618             Moyock                                                NC                          27958              Single Family                                  20370401
17155362             San Antonio                                           TX                          78260                   PUD                                       20370501
17132538             PEORIA                                                AZ                          85383                   PUD                                       20470501
17170592             Santa Clara                                           CA                          95051              Single Family                                  20370501
17148318             Fremont                                               CA                          94539                   PUD                                       20370501
17172295             Bloomington                                           CA                          92316              Single Family                                  20370501
17077671             Mountain View                                         CA                          94040                   PUD                                       20370501
15947704             DIAMOND BAR                                           CA                          91765              Single Family                                  20351201
17075179             ELK GROVE                                             CA                          95758              Single Family                                  20470401
17077672             Fremont                                               CA                          94539                   PUD                                       20370401
17077918             Fremont                                               CA                          94539              Single Family                                  20370501
17077838             Fremont                                               CA                          94539                   PUD                                       20370401
17077676             San Jose                                              CA                          95131              Single Family                                  20370501
17201403             Los Angeles                                           CA                          90011               2-4 Family                                    20470501
16997766             TAMARAC                                               FL                          33321               Condominium                                   20470401
17013404             Fort Lauderdale                                       FL                          33332                   PUD                                       20370401
17055021             Renton                                                WA                          98055               Condominium                                   20470501
17132701             Fremont                                               CA                          94539              Single Family                                  20370501
17132620             Glendale                                              AZ                          85303                   PUD                                       20470401
17132541             Gilbert                                               AZ                          85233                   PUD                                       20370501
17148320             Fremont                                               CA                          94539                   PUD                                       20370501
17055028             LOS ANGELES                                           CA                          91342               Condominium                                   20370401
17178522             Palo Alto                                             CA                          94303              Single Family                                  20370501
17077760             NEW PORT RICHEY                                       FL                          34655                   PUD                                       20470401
17178443             San Jose                                              CA                          95131              Single Family                                  20370501
17077926             FREMONT                                               CA                          94539              Single Family                                  20370401
17170689             SANTA BARBARA                                         CA                          93108              Single Family                                  20370501
17178528             Paso Robles                                           CA                          93446              Single Family                                  20470501
17168728             SURPRISE                                              AZ                          85374                   PUD                                       20370501
17055111             Newport Coast                                         CA                          92657                   PUD                                       20370501
17113046             FREMONT                                               CA                          94539              Single Family                                  20370401
17181700             Washington DC                                         DC                          20019              Single Family                                  20370501
17175220             Brockton                                              MA                           2301               2-4 Family                                    20370501
17175140             El Mirage                                             AZ                          85335              Single Family                                  20470501
16393006             FALLS CHURCH                                          VA                          22043               Condominium                                   20360701
17159820             San Jose                                              CA                          95129               Condominium                                   20370501
17159821             San Jose                                              CA                          95148              Single Family                                  20370501
17077931             Dublin                                                CA                          94568              Single Family                                  20370501
17077851             San Ramon                                             CA                          94582              Single Family                                  20370501
17159905             Windsor                                               CA                          95492                   PUD                                       20470501
17088383             Santa Clara                                           CA                          95051                   PUD                                       20370401
17168735             San Jose                                              CA                          95129                   PUD                                       20370501
17077935             LAGUNA NIGUEL                                         CA                          92677              Single Family                                  20370501
17178457             La Puente                                             CA                          91744              Single Family                                  20470501
16979085             Santa Clara                                           UT                          84765              Single Family                                  20370201
16610354             NAPLES                                                FL                          34119                   PUD                                       20360901
16724222             HALLANDALE BEACH                                      FL                          33009              Single Family                                  20461101
17182440             San Jose                                              CA                          95131              Single Family                                  20370501
17141716             Belmont                                               CA                          94002                   PUD                                       20370401
17141717             Fremont                                               CA                          94536                   PUD                                       20370501
17148343             Miramar                                               FL                          33027                   PUD                                       20470501
17132487             La Canada Flintridge                                  CA                          91011              Single Family                                  20470501
17148186             Phoenix                                               AZ                          85031              Single Family                                  20370501
17077861             Palo Alto                                             CA                          94306              Single Family                                  20370501
17159835             San Jose                                              CA                          95132               Condominium                                   20370501
16968721             Selma                                                 CA                          93662              Single Family                                  20470101
17178468             Fallbrook                                             CA                          92028              Single Family                                  20470501
17201510             Lynnwood                                              WA                          98037               Condominium                                   20370501
17200703             Cupertino                                             CA                          95014              Single Family                                  20370501
16610362             ELLICOTTVILLE                                         NY                          14731                Townhouse                                    20360901
17148191             Kissimmee                                             FL                          34743                   PUD                                       20470501
17076427             Mesa                                                  AZ                          85205                   PUD                                       20370401
16696502             Oxnard                                                CA                          93030               Condominium                                   20461201
17175168             Aliso Viejo                                           CA                          92656                   PUD                                       20470501
17064927             Springfield                                           MA                           1104               2-4 Family                                    20370401
17182458             Buffalo Grove                                         IL                          60089              Single Family                                  20370501
17077791             San Jose                                              CA                          95135              Single Family                                  20370501
17077793             San Jose                                              CA                          95135               Condominium                                   20370501
17168594             Fremont                                               CA                          94536              Single Family                                  20370501
17168677             Milpitas                                              CA                          95035              Single Family                                  20370501
16798472             Rialto                                                CA                          92377              Single Family                                  20370101
17077799             FREMONT                                               CA                          94555                   PUD                                       20370401
17128200             Santa Ana                                             CA                          92707              Single Family                                  20370401
17200636             San Jose                                              CA                          95125              Single Family                                  20370501
17113075             Fremont                                               CA                          94536                   PUD                                       20370501
17012506             Corona                                                CA                          92882              Single Family                                  20370301
17012399             Clarksburg                                            MD                          20871                   PUD                                       20370301
17012522             CHANDLER                                              AZ                          85225              Single Family                                  20370401
17010884             Claremont                                             CA                          91711              Single Family                                  20470301
17010890             Alameda                                               CA                          94502                   PUD                                       20370301
17010894             Riverside                                             CA                          92509                   PUD                                       20370301
17010896             Mesa                                                  AZ                          85204               Condominium                                   20370301
17010776             Savage                                                MN                          55378              Single Family                                  20370301
17010782             Moreno Valley                                         CA                          92557              Single Family                                  20370301
17012448             VALLEJO                                               CA                          94591              Single Family                                  20370301
17012467             Phoenix                                               AZ                          85085                   PUD                                       20370301
17012474             Falls Church                                          VA                          22044              Single Family                                  20370301
17012386             LOS ANGELES                                           CA                          90063               2-4 Family                                    20470301
17012493             Granada Hills                                         CA                          91344              Single Family                                  20370401
17012497             San Pablo                                             CA                          94806                Townhouse                                    20370301
17012394             West Covina                                           CA                          91791              Single Family                                  20370301
17012430             Santa Rosa Beach                                      FL                          32459                   PUD                                       20370301
17004410             Concord                                               CA                          94521              Single Family                                  20370301
17004413             VACAVILLE                                             CA                          95688              Single Family                                  20370301
17008800             Dublin                                                CA                          94568              Single Family                                  20370401
17008806             Miami                                                 FL                          33172               Condominium                                   20470301
17008809             MIAMI UNINCORP                                        FL                          33015               Condominium                                   20370301
17008759             Huntington Park                                       CA                          90255              Single Family                                  20370301
17008835             Palm Desert                                           CA                          92260              Single Family                                  20370301
17008851             Irvine                                                CA                          92620              Single Family                                  20370301
17008853             San Bernardino                                        CA                          92407              Single Family                                  20370301
17008856             Garden Grove                                          CA                          92841              Single Family                                  20370301
17008908             Bullhead City                                         AZ                          86442                   PUD                                       20370301
17010815             Trabuco Canyon                                        CA                          92679                   PUD                                       20470401
17010756             Shafter                                               CA                          93263              Single Family                                  20370301
17010759             Stockton                                              CA                          95205              Single Family                                  20370301
17010856             LAS VEGAS                                             NV                          89128                   PUD                                       20470301
17010871             Bristow                                               VA                          20136                   PUD                                       20470401
17004478             FORT LAUDERDALE                                       FL                          33301               Condominium                                   20370301
17004483             SAN JOSE                                              CA                          95127              Single Family                                  20370301
17004382             CAVE CREEK                                            AZ                          85331                   PUD                                       20370301
17004489             Aiken                                                 SC                          29801              Single Family                                  20370401
17004499             Healdsburg                                            CA                          95448              Single Family                                  20470301
17004511             Hawthorne                                             CA                          90250               Condominium                                   20370301
17004523             Pleasanton                                            CA                          94566              Single Family                                  20470301
17004396             Pico Rivera                                           CA                          90660              Single Family                                  20470401
17004399             Lancaster                                             CA                          93534              Single Family                                  20370301
17004546             Bristow                                               VA                          20136                   PUD                                       20470301
17004553             Carson                                                CA                          90810              Single Family                                  20370301
17004559             Thousand Oaks                                         CA                          91360               Condominium                                   20370301
17004561             Whittier                                              CA                          90605              Single Family                                  20370301
17004570             Phoenix                                               AZ                          85048                   PUD                                       20370301
17004584             Montebello                                            CA                          90640              Single Family                                  20370301
17004587             NOVATO                                                CA                          94947              Single Family                                  20370301
17001524             San Diego                                             CA                          92154              Single Family                                  20370301
17001349             Palmdale                                              CA                          93552              Single Family                                  20370301
17001368             Oxnard                                                CA                          93030              Single Family                                  20370301
17001575             Andover                                               MN                          55304              Single Family                                  20370301
17001433             Laveen                                                AZ                          85339                   PUD                                       20370301
17001394             Henderson                                             NV                          89044                   PUD                                       20470301
17001435             Danville                                              CA                          94526              Single Family                                  20370301
17001592             Delhi                                                 CA                          95315              Single Family                                  20470301
17001600             Turlock                                               CA                          95380               2-4 Family                                    20370401
17001619             Madison                                               WI                          53705              Single Family                                  20370401
17001621             Fallbrook                                             CA                          92028              Single Family                                  20370301
17001630             Huntington Beach                                      CA                          92646                   PUD                                       20370301
17002961             Rahway                                                NJ                           7065              Single Family                                  20370301
17002870             Livermore                                             CA                          94550              Single Family                                  20370301
17003002             Santa Rosa                                            CA                          95403              Single Family                                  20370301
17002911             Falls Church                                          VA                          22046              Single Family                                  20370401
17003053             Laveen                                                AZ                          85339                   PUD                                       20470301
17003056             Corona                                                CA                          92881              Single Family                                  20370301
17003080             Minnetonka                                            MN                          55305              Single Family                                  20370401
17003092             South Gate                                            CA                          90280              Single Family                                  20370401
17004438             Lake Forest                                           CA                          92630                   PUD                                       20370401
17004442             Opa Locka                                             FL                          33056              Single Family                                  20470301
17004374             San Diego                                             CA                          92139                Townhouse                                    20370301
17001494             Cloquet                                               MN                          55720              Single Family                                  20370301
17001508             Chula Vista                                           CA                          91915               Condominium                                   20370301
16997932             Big Bear CIty                                         CA                          92314              Single Family                                  20370301
17001336             Hayward                                               CA                          94544               2-4 Family                                    20470301
17001489             Whittier                                              CA                          90603              Single Family                                  20470401
16997815             (North Hollywood Area) Lo                             CA                          91605              Single Family                                  20370301
16997819             Fontana                                               CA                          92336              Single Family                                  20370301
16997703             Lakewood                                              CA                          90713              Single Family                                  20370301
16997835             Glendale                                              AZ                          85308                   PUD                                       20370301
16997842             Santa Ana                                             CA                          92704              Single Family                                  20370301
16997853             Glenelg                                               MD                          21737                   PUD                                       20370401
16997744             Reseda                                                CA                          91335              Single Family                                  20370401
16997890             Rancho Cucamonga                                      CA                          91730               Condominium                                   20370301
16997898             Yerington                                             NV                          89447              Single Family                                  20370301
16997901             Enumclaw                                              WA                          98022                   PUD                                       20370301
16994876             Rialto                                                CA                          92376              Single Family                                  20370301
16994556             Lake Forest                                           IL                          60045              Single Family                                  20370401
16994893             Riverside                                             CA                          92503              Single Family                                  20370301
16994565             PACIFICA                                              CA                          94044              Single Family                                  20470201
16994911             Sun City                                              CA                          92586              Single Family                                  20370301
16994917             Los Angeles                                           CA                          91356              Single Family                                  20370301
16997785             Middleton                                             WI                          53562              Single Family                                  20370301
16997791             Simi Valley                                           CA                          93065              Single Family                                  20370401
16989978             Atwater                                               CA                          95301              Single Family                                  20370301
16989347             UNION                                                 NJ                           7083              Single Family                                  20370301
16989999             Plantation                                            FL                          33325               Condominium                                   20370401
16989354             Pomona                                                CA                          91766              Single Family                                  20370201
16990005             Chula Vista                                           CA                          91915                   PUD                                       20470301
16990015             Saint Petersburg                                      FL                          33703              Single Family                                  20370301
16991007             Anaheim                                               CA                          92808               Condominium                                   20370301
16991015             Madison                                               WI                          53704              Single Family                                  20370301
16991042             OXNARD                                                CA                          93033              Single Family                                  20370301
16991043             San Jose                                              CA                          95131                   PUD                                       20470301
16990942             Phoenix                                               AZ                          85085              Single Family                                  20370301
16991078             EL CAJON                                              CA                          92020              Single Family                                  20370301
16990954             SAN BRUNO                                             CA                          94066               Condominium                                   20370301
16994523             Riverside                                             CA                          92505              Single Family                                  20370301
16994534             Herndon                                               VA                          20171                   PUD                                       20370401
16994845             Huntington Beach                                      CA                          92646              Single Family                                  20370301
16994847             Miami                                                 FL                          33177              Single Family                                  20370301
16984141             Las Vegas                                             NV                          89128              Single Family                                  20470301
16984354             Santee                                                CA                          92071              Single Family                                  20370401
16984175             Los Angeles                                           CA                          90041              Single Family                                  20370301
16989867             LINCOLN                                               CA                          95648                   PUD                                       20370301
16989893             Vacaville                                             CA                          95687              Single Family                                  20370301
17047709             Eastpoint                                             FL                          32328              Single Family                                  20370301
16980299             Oxnard                                                CA                          93036              Single Family                                  20370401
16980315             Roselle Park                                          NJ                           7204              Single Family                                  20370401
16982644             Long Beach                                            CA                          90805              Single Family                                  20370401
16982649             San Jose                                              CA                          95112               2-4 Family                                    20470401
16982593             BURBANK                                               CA                          91501               Condominium                                   20370301
16982706             hollywood                                             FL                          33023              Single Family                                  20370301
16982605             Wildwood                                              NJ                           8260              Single Family                                  20370301
16982615             Kissimmee                                             FL                          34744              Single Family                                  20370301
16982760             San Diego                                             CA                          92154                   PUD                                       20470301
16982771             OCEANSIDE                                             CA                          92056              Single Family                                  20470301
16984087             Richmond                                              CA                          94804              Single Family                                  20370301
16984104             Los Angeles                                           CA                          90001              Single Family                                  20370301
16984261             Buckeye                                               AZ                          85396                   PUD                                       20370301
16980274             Orlando                                               FL                          32812                   PUD                                       20370301
16980106             FRESNO                                                CA                          93720              Single Family                                  20370301
16980180             RANCHO CORDOVA                                        CA                          95742                   PUD                                       20370301
16980214             Tucson                                                AZ                          85745                   PUD                                       20370301
16980223             BROOKVILLE                                            FL                          34614              Single Family                                  20370301
16967995             Salinas                                               CA                          93906                   PUD                                       20370201
16970087             SAN JOSE                                              CA                          95127                   PUD                                       20370301
16970096             KISSIMMEE                                             FL                          34747               Condominium                                   20361001
16971841             SUITLAND                                              MD                          20746              Single Family                                  20370301
16978603             Pembroke Pines                                        FL                          33023              Single Family                                  20370301
16978623             Riverside                                             CA                          92504              Single Family                                  20370301
16978661             San Diego                                             CA                          92139                Townhouse                                    20370301
16912756             O Fallon                                              MO                          63366              Single Family                                  20470301
16912646             San Marcos                                            CA                          92069              Single Family                                  20370301
16912706             Mecca                                                 CA                          92254              Single Family                                  20370301
16857089             Oxnard                                                CA                          93033                   PUD                                       20370201
16723873             poulsbo                                               WA                          98370                   PUD                                       20370301
16718206             Los Banos                                             CA                          93635              Single Family                                  20361101
17015025             SCOTTSDALE                                            AZ                          85260              Single Family                                  20370301
17015036             SAN DIEGO                                             CA                          92102              Single Family                                  20370301
17015042             COVINA                                                CA                          91724               Condominium                                   20370301
17015006             COLUMBIA                                              MO                          65202              Single Family                                  20370301
16714866             BUCKEYE                                               AZ                          85326              Single Family                                  20361101
16711314             Salinas                                               CA                          93907              Single Family                                  20361101
16709454             Livermore                                             CA                          94551              Single Family                                  20361101
17014925             CROWNSVILLE                                           MD                          21032                   PUD                                       20370301
17014926             North Hollywood                                       CA                          91601              Single Family                                  20370301
17014933             HENDERSON                                             NV                          89052              Single Family                                  20370301
17014970             BRENTWOOD                                             CA                          94513                   PUD                                       20370301
17014989             KISSIMMEE                                             FL                          34746                   PUD                                       20370301
17014990             VANCOUVER                                             WA                          98662              Single Family                                  20370201
17014992             Coronado                                              CA                          92118              Single Family                                  20370201
17013548             ALAMEDA                                               CA                          94501              Single Family                                  20370201
17013557             Las Vegas                                             NV                          89122              Single Family                                  20370301
17013580             Alameda                                               CA                          94502                   PUD                                       20370301
17013582             RIVERSIDE                                             CA                          92505              Single Family                                  20370301
17013603             Placerville                                           CA                          95667              Single Family                                  20370301
17013645             MENIFEE                                               CA                          92584                   PUD                                       20370301
17013698             Lehigh Acres                                          FL                          33972              Single Family                                  20370301
17013707             WAIPAHU                                               HI                          96797              Single Family                                  20370301
17013710             STOCKTON                                              CA                          95209                   PUD                                       20470301
17013716             Virginia Bch                                          VA                          23454              Single Family                                  20370301
17013733             LEHIGH ACRES                                          FL                          33972              Single Family                                  20370301
17013745             WASHINGTON                                            UT                          84780              Single Family                                  20370301
17013753             Sacramento                                            CA                          95823              Single Family                                  20370301
17013762             SAN LEANDRO                                           CA                          94578              Single Family                                  20370301
17013788             CHINO HILLS                                           CA                          91709              Single Family                                  20370301
17013796             LYNN HAVEN                                            FL                          32444                   PUD                                       20370301
17013804             LAKE FOREST                                           CA                          92630              Single Family                                  20370301
17013813             Antioch                                               CA                          94509              Single Family                                  20370301
17013820             Accokeek                                              MD                          20607                   PUD                                       20370201
17013850             REDDING                                               CA                          96001              Single Family                                  20370301
17014681             Garden Grove                                          CA                          92843              Single Family                                  20370301
17014715             Purcellville                                          VA                          20132              Single Family                                  20370301
17014737             DIAMOND BAR                                           CA                          91765               Condominium                                   20370301
17014756             GLENDALE                                              AZ                          85306              Single Family                                  20370301
17014758             MILTON                                                WA                          98354              Single Family                                  20370201
17014764             VISALIA                                               CA                          93292              Single Family                                  20370201
17014771             Middleton                                             NJ                           7748              Single Family                                  20370301
17014782             MILL CREEK                                            WA                          98012                   PUD                                       20370301
17014809             LOMPOC                                                CA                          93436              Single Family                                  20370301
17014843             ALEXANDRIA                                            VA                          22311              Single Family                                  20370301
17014848             Miami                                                 FL                          33130               Condominium                                   20370301
17014863             San Diego                                             CA                          92113              Single Family                                  20370301
17014867             VICTORVILLE                                           CA                          92395              Single Family                                  20370301
17014894             ARLINGTON                                             VA                          22207               Condominium                                   20370301
17014895             ANDERSON ACRES                                        NV                          89506                   PUD                                       20370301
17013023             RESEDA                                                CA                          91335              Single Family                                  20470301
17013042             PLEASANT HILL                                         CA                          94523                   PUD                                       20370301
17013043             Vallejo                                               CA                          94591                   PUD                                       20370301
17013426             VICTORVILLE                                           CA                          92392              Single Family                                  20370301
17013442             HARWINTON                                             CT                           6791              Single Family                                  20370301
17013460             GARDEN GROVE                                          CA                          92841               Condominium                                   20370301
17013486             Fords                                                 NJ                           8863              Single Family                                  20370301
17013495             YORBA LINDA                                           CA                          92887              Single Family                                  20470301
17013508             NORTH PORT                                            FL                          34287              Single Family                                  20370301
17013523             Vancouver                                             WA                          98662                   PUD                                       20470201
17013539             PLEASANTON                                            CA                          94588                   PUD                                       20370201
17013544             Tucson                                                AZ                          85747                   PUD                                       20370201
17013547             LAKE HOPATCONG                                        NJ                           7849              Single Family                                  20370301
17011236             North Port                                            FL                          34286              Single Family                                  20370201
17011241             ANCHORAGE                                             AK                          99516              Single Family                                  20370301
17011266             BIG BEAR CITY                                         CA                          92314              Single Family                                  20370301
17011328             DOWNEY                                                CA                          90242              Single Family                                  20370201
17011349             Stockton                                              CA                          95206              Single Family                                  20470301
17011350             Palm Desert                                           CA                          92211                   PUD                                       20370301
17011352             Pontiac                                               MI                          48342              Single Family                                  20370301
17011353             Chula Vista                                           CA                          91910              Single Family                                  20370301
17011368             Pasco                                                 WA                          99301               2-4 Family                                    20370301
17011386             NOVATO                                                CA                          94947              Single Family                                  20370301
17011388             Antioch                                               CA                          94509              Single Family                                  20370301
17012613             Woodbridge                                            VA                          22191                Townhouse                                    20370201
17012635             NATIONAL CITY                                         CA                          91950              Single Family                                  20370201
17012645             Los Angeles                                           CA                          90011               2-4 Family                                    20370301
17012655             FLAGSTAFF                                             AZ                          86004              Single Family                                  20370201
17012672             Deltona                                               FL                          32738              Single Family                                  20370301
17012713             West Palm Beach                                       FL                          33409               Condominium                                   20370201
17012908             TEMECULA                                              CA                          92592              Single Family                                  20370301
17012926             SAN BERNARDINO                                        CA                          92407              Single Family                                  20370301
17012949             LA JOLLA                                              CA                          92037               Condominium                                   20370301
17012755             Albuquerque                                           NM                          87114              Single Family                                  20370301
17012758             Los Angeles                                           CA                          90062               2-4 Family                                    20370301
17012767             Alexandria                                            VA                          22312               Condominium                                   20370301
17012784             Salinas                                               CA                          93905              Single Family                                  20370301
17012789             BELLFLOWER                                            CA                          90706              Single Family                                  20370301
17012857             WHITTIER                                              CA                          90601              Single Family                                  20370301
17012861             SUTTON                                                MA                           1590              Single Family                                  20370301
17012958             Fairfield                                             CA                          94534                   PUD                                       20370301
17012971             LAS VEGAS                                             NV                          89139                   PUD                                       20370301
17012994             CAPE CORAL                                            FL                          33904               Condominium                                   20370301
17012996             VICTORVILLE                                           CA                          92392              Single Family                                  20370301
17013001             LEHIGH ACRES                                          FL                          33936              Single Family                                  20370301
17011028             BOISE                                                 ID                          83706                   PUD                                       20370301
17011039             DANVILLE                                              CA                          94526                   PUD                                       20370301
17011072             CORONA                                                CA                          92880              Single Family                                  20370301
17011091             ROCKLIN                                               CA                          95765              Single Family                                  20370301
17011101             CERRITOS                                              CA                          90703              Single Family                                  20370201
17011131             Naples                                                FL                          34119                   PUD                                       20370301
17011132             Chandler                                              AZ                          85249                   PUD                                       20370301
17005163             Fair Oaks                                             CA                          95628              Single Family                                  20370201
17005165             Santa Ana                                             CA                          92701               2-4 Family                                    20370201
17005170             Menifee                                               CA                          92584                   PUD                                       20370201
17008953             CLERMONT                                              FL                          34714                   PUD                                       20370301
17008969             Gaithersburg                                          MD                          20877                   PUD                                       20370201
17008995             NORTH PORT                                            FL                          34287              Single Family                                  20370201
17009003             LAS VEGAS                                             NV                          89139                   PUD                                       20370301
17009031             Lynwood                                               CA                          90262              Single Family                                  20470301
17009045             TARPON SPRINGS                                        FL                          34689              Single Family                                  20370301
17009061             WHITTIER                                              CA                          90606               2-4 Family                                    20370301
17009086             GAINESVILLE                                           FL                          32605              Single Family                                  20370301
17009117             SANTA ANA                                             CA                          92704              Single Family                                  20370301
17009126             BOISE                                                 ID                          83705              Single Family                                  20370201
17009132             OCEANSIDE                                             CA                          92054               Condominium                                   20370201
17009133             Gardena                                               CA                          90249              Single Family                                  20370301
17009149             Reno                                                  NV                          89506                   PUD                                       20370301
17009155             Watsonville                                           CA                          95076              Single Family                                  20470301
17009162             CARMICHAEL                                            CA                          95608              Single Family                                  20370301
17009168             Aberdeen                                              NJ                           7747              Single Family                                  20370301
17009179             UNION CITY                                            CA                          94587              Single Family                                  20370301
17009188             North Wales                                           PA                          19454              Single Family                                  20370301
17009207             HARRISBURG                                            PA                          17112              Single Family                                  20370301
17009213             CHANDLER                                              AZ                          85225                   PUD                                       20370201
17009225             RAMONA                                                CA                          92065              Single Family                                  20370301
17009247             MIDDLETOWN                                            MD                          21769              Single Family                                  20370301
17009248             Vancouver                                             WA                          98682              Single Family                                  20370301
17009281             Locust Grove                                          VA                          22508                   PUD                                       20370201
17009306             ANTIOCH                                               CA                          94509              Single Family                                  20370201
17009317             Pacoima                                               CA                          91331              Single Family                                  20370301
17009318             WAIPAHU                                               HI                          96797               Condominium                                   20370301
17009323             FONTANA                                               CA                          92335              Single Family                                  20370301
17010973             WILLINGBORO                                           NJ                           8046              Single Family                                  20370301
17010989             FRUITA                                                CO                          81521              Single Family                                  20370301
17010992             NAPA                                                  CA                          94558              Single Family                                  20370301
17010995             Wantage                                               NJ                           7461              Single Family                                  20370301
17011003             Fernandina Beach                                      FL                          32034              Single Family                                  20370201
17005157             Fresno                                                CA                          93722              Single Family                                  20370201
17005159             Santa Maria                                           CA                          93454              Single Family                                  20370201
17005128             ANAHEIM                                               CA                          92805              Single Family                                  20370201
17005086             Westminster                                           CA                          92683              Single Family                                  20370301
17005122             SOUTH ORANGE                                          NJ                           7079              Single Family                                  20370301
17005124             WASHINGTON                                            UT                          84780              Single Family                                  20370301
17005012             WHITTIER                                              CA                          90606              Single Family                                  20370201
17005013             PALMDALE                                              CA                          93552              Single Family                                  20370201
17005016             LAWNDALE                                              CA                          90260               Condominium                                   20370301
17005053             Miramar                                               FL                          33027                   PUD                                       20370301
17004978             Milwaukie                                             OR                          97267              Single Family                                  20370301
17005001             Portland                                              OR                          97230               2-4 Family                                    20370301
17004959             Greenwood                                             DE                          19950              Single Family                                  20370301
17004948             ROMOLAND                                              CA                          92585                   PUD                                       20370301
17004849             PORTLAND                                              OR                          97224              Single Family                                  20370301
17004817             HOLLISTER                                             CA                          95023              Single Family                                  20370301
17004836             KAHULUI                                               HI                          96732              Single Family                                  20370201
17003300             DES MOINES                                            WA                          98198              Single Family                                  20370301
17003357             Temecula                                              CA                          92592              Single Family                                  20370201
17003393             Las Vegas                                             NV                          89183                   PUD                                       20370301
17003415             LA PUENTE                                             CA                          91744              Single Family                                  20370301
17003425             Henderson                                             NV                          89074                   PUD                                       20370301
17003430             Katy                                                  TX                          77449                   PUD                                       20370301
17003432             Lincoln                                               CA                          95648              Single Family                                  20470301
17003441             MIAMI BEACH                                           FL                          33139              Single Family                                  20370301
17003478             TAHUYA                                                WA                          98588                   PUD                                       20370201
17003497             Fort Myers                                            FL                          33908              Single Family                                  20370301
17003523             LAS VEGAS                                             NV                          89108              Single Family                                  20370301
17003539             SANTA CLARITA VALENCIA                                CA                          91355                   PUD                                       20370201
17003543             Stockton                                              CA                          95203              Single Family                                  20370301
17003602             PHOENIX                                               AZ                          85040                   PUD                                       20370301
17003606             Port Saint Lucie                                      FL                          34983              Single Family                                  20470301
17003614             ESCONDIDO                                             CA                          92025              Single Family                                  20370201
17003616             SEATTLE                                               WA                          98119              Single Family                                  20370301
17003628             PARAMOUNT                                             CA                          90723               Condominium                                   20370301
17004629             Henderson                                             NV                          89012                   PUD                                       20470301
17004698             Los Angeles                                           CA                          90032               2-4 Family                                    20470201
17004706             Lancaster                                             CA                          93536              Single Family                                  20370301
17004762             BERLIN                                                CT                           6037              Single Family                                  20370301
17004784             IRVINE                                                CA                          92620               Condominium                                   20370301
17002033             COPLAY                                                PA                          18037              Single Family                                  20370301
17002081             COVINA                                                CA                          91724              Single Family                                  20370201
17002153             Alameda                                               CA                          94501              Single Family                                  20370101
17002176             Pomona                                                CA                          91768              Single Family                                  20370201
17002226             Marina Del Rey                                        CA                          90292               Condominium                                   20470301
17002232             LAS VEGAS                                             NV                          89131                   PUD                                       20370201
17002247             CHANDLER                                              AZ                          85224                   PUD                                       20370301
17002261             SAN DIEGO                                             CA                          92154                   PUD                                       20370301
17002271             HAYMARKET                                             VA                          20169                   PUD                                       20370201
17002281             Carlsbad                                              CA                          92011               Condominium                                   20370301
17002289             PUNTA GORDA                                           FL                          33950               Condominium                                   20370301
17002299             TALLAHASSEE                                           FL                          32301              Single Family                                  20370301
17002306             Moreno Valley                                         CA                          92553              Single Family                                  20370301
17002309             Fountain Hills                                        AZ                          85268               Condominium                                   20370301
17002346             Hallandale                                            FL                          33009               Condominium                                   20370301
17002365             KALAMA                                                WA                          98625              Single Family                                  20370301
17002366             PLANT CITY                                            FL                          33565               Condominium                                   20370301
17002371             SEATTLE                                               WA                          98144              Single Family                                  20370301
17002381             PORT ORCHARD                                          WA                          98367              Single Family                                  20370301
17002387             LANCASTER                                             CA                          93536              Single Family                                  20370301
17002394             LANCASTER                                             CA                          93536              Single Family                                  20370301
17002395             Sacramento                                            CA                          95838              Single Family                                  20470301
17002402             Lancaster                                             CA                          93536                   PUD                                       20370301
17002403             MURRIETA                                              CA                          92563              Single Family                                  20370301
17002405             Newman                                                CA                          95360              Single Family                                  20370201
17002409             INDIANOLA                                             WA                          98342              Single Family                                  20370301
17002433             SAN JOSE                                              CA                          95122              Single Family                                  20370201
17002439             North Hills                                           CA                          91343              Single Family                                  20370301
17002442             CLARKDALE                                             AZ                          86324              Single Family                                  20370301
17002447             ONTARIO                                               CA                          91762              Single Family                                  20370201
17003212             FONTANA                                               CA                          92337              Single Family                                  20370301
17003224             MESA                                                  AZ                          85213              Single Family                                  20370301
17000112             ALBUQUERQUE                                           NM                          87111                   PUD                                       20370301
17000195             NORFOLK                                               VA                          23513              Single Family                                  20370301
17000226             GLEN ALLEN                                            VA                          23059              Single Family                                  20370301
17000229             HALETHORPE                                            MD                          21227              Single Family                                  20370301
17000271             JACKSONVILLE                                          FL                          32256               Condominium                                   20370201
17000282             Colma                                                 CA                          94014              Single Family                                  20370301
17000315             QUEEN CREEK                                           AZ                          85242                   PUD                                       20361101
17000357             Fairfield                                             CA                          94533              Single Family                                  20370301
17000368             Long Beach                                            CA                          90805               2-4 Family                                    20370301
17000414             BELLEVUE                                              WA                          98006               Condominium                                   20370301
17000456             Reno                                                  NV                          89509              Single Family                                  20370301
17000480             SEDONA                                                AZ                          86336              Single Family                                  20370301
17000483             Redding                                               CA                          96001              Single Family                                  20370201
17000507             Antelope                                              CA                          95843              Single Family                                  20370301
17000514             KENT                                                  WA                          98042                   PUD                                       20370301
17000516             BURBANK                                               CA                          91501              Single Family                                  20370301
17001930             DALY CITY                                             CA                          94015               Condominium                                   20370201
17001990             SANTA CLARA                                           CA                          95051               Condominium                                   20370301
17002011             Pleasant Hill                                         CA                          94523              Single Family                                  20370201
16991842             Santa Rosa                                            CA                          95401              Single Family                                  20370201
16991844             San Diego                                             CA                          92101               Condominium                                   20370201
16991865             LAKE FOREST                                           CA                          92630               Condominium                                   20370201
16991874             RIALTO                                                CA                          92376              Single Family                                  20370301
16991878             MIRAMAR                                               FL                          33025               Condominium                                   20370201
16994979             Big Bear Lake                                         CA                          92315              Single Family                                  20370101
16995079             MANASSAS                                              VA                          20110                   PUD                                       20370301
16995166             MILILANI                                              HI                          96789               Condominium                                   20370301
16995174             Santa Clara                                           CA                          95054               Condominium                                   20370201
16995185             SANTA ROSA                                            CA                          95404              Single Family                                  20370301
16995198             Lehigh Acres                                          FL                          33972              Single Family                                  20370201
16995320             Miami                                                 FL                          33157              Single Family                                  20370301
16995338             Fontana                                               CA                          92335               2-4 Family                                    20370301
16995348             RIVERSIDE                                             CA                          92504              Single Family                                  20370301
16995364             MURRIETA                                              CA                          92563               Condominium                                   20370301
16995371             Chula Vista                                           CA                          91915              Single Family                                  20470201
16991744             Apollo Beach                                          FL                          33572                   PUD                                       20370301
16991772             COMPTON                                               CA                          90221              Single Family                                  20370301
16991549             SIMI VALLEY                                           CA                          93065              Single Family                                  20370301
16991559             MITCHELLVILLE                                         MD                          20721                   PUD                                       20370201
16991563             SCOTTSDALE                                            AZ                          85255                   PUD                                       20370201
16991664             Chesapeake                                            VA                          23323              Single Family                                  20370201
16990391             SANDY                                                 UT                          84093              Single Family                                  20370201
16990400             Santa Maria                                           CA                          93458              Single Family                                  20370201
16991438             San Bernardino                                        CA                          92407              Single Family                                  20370201
16991493             MARANA                                                AZ                          85653                   PUD                                       20370201
16991496             Henderson                                             NV                          89012                   PUD                                       20370201
16990141             SAN BRUNO                                             CA                          94066              Single Family                                  20370201
16990142             SELAH                                                 WA                          98942              Single Family                                  20370301
16990147             Bowie                                                 MD                          20720              Single Family                                  20370301
16990153             SNOHOMISH                                             WA                          98296                   PUD                                       20370301
16990204             COVINA                                                CA                          91722              Single Family                                  20370201
16990318             Washington                                            DC                          20009              Single Family                                  20370301
16990324             La Mesa                                               CA                          91941               Condominium                                   20470201
16990332             FLAGSTAFF                                             AZ                          86015                   PUD                                       20370201
16990338             ONTARIO                                               CA                          91761                   PUD                                       20370201
16985132             Hackensack                                            NJ                           7601               Condominium                                   20370301
16985190             SNOQUALMIE                                            WA                          98065                   PUD                                       20370301
16985238             BELLEVUE                                              WA                          98005              Single Family                                  20370301
16985246             Wilmington                                            NC                          28409              Single Family                                  20370301
16990064             San Pablo                                             CA                          94806               Condominium                                   20370301
16990088             BRISTOW                                               VA                          20136                   PUD                                       20370201
16990089             WAIPAHU                                               HI                          96797                   PUD                                       20370301
16990091             SAN JOSE                                              CA                          95132                   PUD                                       20370201
16990092             SAN LEANDRO                                           CA                          94577              Single Family                                  20370201
16984831             FALLS CHURCH                                          VA                          22042              Single Family                                  20370301
16984845             Orlando                                               FL                          32818              Single Family                                  20370301
16984945             San Jose                                              CA                          95121              Single Family                                  20370201
16985019             Annandale                                             VA                          22003              Single Family                                  20370301
16984664             STERLING                                              VA                          20164              Single Family                                  20370301
16984678             Vallejo                                               CA                          94589              Single Family                                  20370301
16984814             Spring Valley                                         CA                          91977              Single Family                                  20470201
16983102             Scottsdale                                            AZ                          85260                   PUD                                       20370201
16982800             Las Vegas                                             NV                          89178                   PUD                                       20370301
16982858             Aliso Viejo                                           CA                          92656                   PUD                                       20370301
16982939             BELLFLOWER                                            CA                          90706              Single Family                                  20370301
16983018             FREMONT                                               CA                          94536              Single Family                                  20370201
16981401             Stateline                                             NV                          89423                   PUD                                       20370301
16981500             Stockton                                              CA                          95209                   PUD                                       20370301
16981538             INDIAN WELLS                                          CA                          92210              Single Family                                  20370201
16981561             Mesquite                                              NV                          89027                   PUD                                       20470201
16981656             Las Vegas                                             NV                          89139                   PUD                                       20370301
16981677             LEHIGH ACRES                                          FL                          33936              Single Family                                  20370201
16981708             Las Vegas                                             NV                          89139                   PUD                                       20370301
16981800             Santa Clara                                           CA                          95054              Single Family                                  20370301
16981196             West Palm Beach                                       FL                          33411               Condominium                                   20370301
16981209             Union City                                            NJ                           7087               2-4 Family                                    20370301
16981247             Land O Lakes                                          FL                          34638                   PUD                                       20370201
16981249             OAKLAND                                               CA                          94605              Single Family                                  20370201
16981255             Miami                                                 FL                          33131               Condominium                                   20370301
16981287             Hialeah                                               FL                          33013              Single Family                                  20370301
16981334             Oakley                                                CA                          94561              Single Family                                  20370301
16980867             HAZARD                                                CA                          90063               2-4 Family                                    20370301
16980868             ESCALON                                               CA                          95320              Single Family                                  20370301
16980990             Kissimmee                                             FL                          34741               Condominium                                   20370301
16981016             WHITTIER                                              CA                          90601              Single Family                                  20370301
16981078             Tampa                                                 FL                          33635               Condominium                                   20370301
16981124             Honolulu                                              HI                          96814               Condominium                                   20370201
16981147             STANTON                                               CA                          92804               Condominium                                   20370201
16979178             Minneapolis                                           MN                          55407              Single Family                                  20370201
16979200             Rockville                                             MD                          20850                   PUD                                       20470201
16979229             FONTANA                                               CA                          92336              Single Family                                  20370301
16979283             Scottsdale                                            AZ                          85260              Single Family                                  20370301
16979373             ALDIE                                                 VA                          20105                   PUD                                       20370201
16979477             Sherwood                                              OR                          97140                   PUD                                       20370201
16979506             San Jose                                              CA                          95135              Single Family                                  20470201
16979520             REDDING                                               CA                          96003              Single Family                                  20370201
16979557             Lathrop                                               CA                          95330                   PUD                                       20370201
16980513             WOODBRIDGE                                            VA                          22193              Single Family                                  20370201
16980607             RICHMOND                                              VA                          23228              Single Family                                  20370201
16980683             Antioch                                               CA                          94531              Single Family                                  20370301
16980726             WILTON MANORS                                         FL                          33311               Condominium                                   20370301
16980808             Weston                                                FL                          33326                   PUD                                       20370301
16980846             Miami Beach                                           FL                          33139               Condominium                                   20370301
16974424             Milpitas                                              CA                          95035              Single Family                                  20370201
16974426             San Jose                                              CA                          95116              Single Family                                  20470201
16974433             Santa Clara                                           CA                          95051               Condominium                                   20370301
16974436             BAINBRIDGE ISLAND                                     WA                          98110              Single Family                                  20370301
16974464             Elk Grove                                             CA                          95757              Single Family                                  20370301
16974473             San Francisco                                         CA                          94134              Single Family                                  20370301
16978683             Moorpark                                              CA                          93021              Single Family                                  20370301
16978816             ARLINGTON                                             VA                          22204              Single Family                                  20370301
16978853             SAN LORENZO                                           CA                          94580                   PUD                                       20370201
16978864             TORRINGTON                                            CT                           6790              Single Family                                  20370301
16978923             ALBUQUERQUE                                           NM                          87120               Condominium                                   20370201
16978975             MANCHESTER                                            IA                          52057              Single Family                                  20370301
16978995             Long Beach                                            CA                          90807              Single Family                                  20370301
16979121             SONOMA                                                CA                          95476              Single Family                                  20370301
16973878             Sacramento                                            CA                          95828              Single Family                                  20370301
16973888             Williams                                              OR                          97544              Single Family                                  20370301
16973926             Hesperia                                              CA                          92345              Single Family                                  20370201
16973973             Portland                                              OR                          97201               Condominium                                   20370201
16973975             SAINT PAUL                                            MN                          55116              Single Family                                  20370301
16974019             Vacaville                                             CA                          95687              Single Family                                  20370301
16974084             VALLEJO                                               CA                          94591              Single Family                                  20370301
16970828             BRISTOW                                               VA                          20136              Single Family                                  20370201
16970862             LAS VEGAS                                             NV                          89110              Single Family                                  20370201
16970922             Turlock                                               CA                          95382              Single Family                                  20370301
16970925             BREMERTON                                             WA                          98337               2-4 Family                                    20370201
16973734             Monrovia                                              CA                          91016              Single Family                                  20470201
16973735             Moreno Valley                                         CA                          92555              Single Family                                  20470301
16973822             SANDY                                                 UT                          84092              Single Family                                  20370201
16970714             Washington                                            DC                          20010              Single Family                                  20370301
16970553             Lincoln                                               CA                          95648                   PUD                                       20370201
16970575             WENTZVILLE                                            MO                          63385                   PUD                                       20370301
16970592             Tampa                                                 FL                          33629              Single Family                                  20370301
16970506             BRISTOW                                               VA                          20136                   PUD                                       20370201
16970468             Brentwood                                             CA                          94513              Single Family                                  20370101
16968911             Los Angeles                                           CA                          90016               2-4 Family                                    20370201
16968919             San Marcos                                            CA                          92078              Single Family                                  20370201
16968676             San Francisco                                         CA                          94132              Single Family                                  20470201
16965212             NEWBERRY                                              SC                          29108              Single Family                                  20370201
16965243             FORT LAUDERDALE                                       FL                          33308               Condominium                                   20370201
16965260             HARVEST                                               AL                          35749              Single Family                                  20370201
16965396             CHANTILLY                                             VA                          20151              Single Family                                  20370201
16965443             Beaverton                                             OR                          97006              Single Family                                  20370201
16965544             Roseville                                             CA                          95747              Single Family                                  20470101
16965572             BRENTWOOD                                             CA                          94513              Single Family                                  20370301
16965590             RICHMOND                                              VA                          23234              Single Family                                  20370201
16965627             OCEANSIDE                                             CA                          92057              Single Family                                  20370201
16965672             Riverview                                             FL                          33569              Single Family                                  20370201
16965674             SAN BERNARDINO                                        CA                          92407               2-4 Family                                    20370201
16965678             Lehigh Acres                                          FL                          33971              Single Family                                  20370301
16963025             TUCSON                                                AZ                          85737                   PUD                                       20370301
16963074             MESA                                                  AZ                          85210               Condominium                                   20370301
16963119             RIVERSIDE                                             CA                          92505              Single Family                                  20370201
16963300             Novato                                                CA                          94947              Single Family                                  20370201
16859576             Union City                                            CA                          94587              Single Family                                  20470301
16859607             Cornelius                                             OR                          97113              Single Family                                  20370201
16859636             Stockton                                              CA                          95207              Single Family                                  20370301
16859653             Oroville                                              CA                          95965              Single Family                                  20370201
16859542             ANAHEIM                                               CA                          92804              Single Family                                  20370201
16859504             San Diego                                             CA                          92154                   PUD                                       20470201
16859325             San Jose                                              CA                          95148              Single Family                                  20370301
16859332             RANCHO PALOS VERDES                                   CA                          90275              Single Family                                  20370201
16859296             DOVER                                                 PA                          17315              Single Family                                  20370201
16857533             ARLINGTON                                             VA                          22202               Condominium                                   20370101
16857400             SANTA MARIA                                           CA                          93454              Single Family                                  20370201
16857483             WALNUT CREEK                                          CA                          94596               2-4 Family                                    20370101
16857014             Las Vegas                                             NV                          89134                   PUD                                       20370201
16857036             SAN DIEGO                                             CA                          92102              Single Family                                  20370201
16856856             MIAMI                                                 FL                          33127              Single Family                                  20370201
16856834             FREELAND                                              MD                          21053                   PUD                                       20370101
16731321             Santa Rosa                                            CA                          95409              Single Family                                  20370301
16848728             WESTON                                                FL                          33326                   PUD                                       20370101
17010227             ORLANDO                                               FL                          32832                   PUD                                       20370201
16848720             RIVERSIDE                                             CA                          92505              Single Family                                  20370101
16965797             BETHLEHEM                                             GA                          30620              Single Family                                  20370101
16966581             ORLANDO                                               FL                          32824                   PUD                                       20370101
16965754             PAINESVILLE                                           OH                          44077              Single Family                                  20370101
17028166             NORTH MIAMI                                           FL                          33161               Condominium                                   20370201
17028162             PLEASANTON                                            CA                          94588              Single Family                                  20470201
17028181             WHEAT RIDGE                                           CO                          80033              Single Family                                  20370201
17028156             BLOOMFIELD HILLS                                      MI                          48302              Single Family                                  20370201
17028160             MIAMI                                                 FL                          33196                   PUD                                       20370201
17028171             HOLLYWOOD                                             FL                          33024              Single Family                                  20370201
17028168             ORMOND BEACH                                          FL                          32174                   PUD                                       20370201
17028169             FORT COLLINS                                          CO                          80526              Single Family                                  20370201
17028163             FARGO                                                 ND                          58104              Single Family                                  20370201
17028152             ALEXANDRIA                                            VA                          22315                   PUD                                       20470201
17028174             SANTA ANA                                             CA                          92701              Single Family                                  20370201
17028185             THORNTON                                              CO                          80241                   PUD                                       20370201
17028177             LOS ANGELES                                           CA                          90043              Single Family                                  20370201
17028164             LAKEVILLIE                                            MN                          55044              Single Family                                  20470201
17058648             ORLANDO                                               FL                          32818              Single Family                                  20470301
17028175             DAVIE                                                 FL                          33328                   PUD                                       20370201
17028153             CHICAGO                                               IL                          60634              Single Family                                  20370201
17028142             GAINESVILLE                                           VA                          20155                   PUD                                       20370201
17076110             TYRONE                                                NM                          88065                   PUD                                       20370301
17028182             JAMESTOWN                                             NC                          27282                   PUD                                       20470201
17028151             CAMDEN                                                NC                          27921              Single Family                                  20370201
17058642             EAST ORANGE                                           NJ                           7017               2-4 Family                                    20370201
17028158             PORTSMOUTH                                            VA                          23703              Single Family                                  20370201
17028141             CHARLOTTE                                             NC                          28205              Single Family                                  20370201
17058650             PENSACOLA                                             FL                          32507              Single Family                                  20370301
17028157             PORTSMOUTH                                            VA                          23603              Single Family                                  20370201
17076114             WASHINGTON                                            DC                          20003              Single Family                                  20370301
17028183             CULVER CITY                                           CA                          90232              Single Family                                  20370201
17028176             JACKSONVILLE                                          FL                          32224                   PUD                                       20370201
17058647             CAMBRIDGE                                             MD                          21613              Single Family                                  20370201
17028178             NAPLES                                                FL                          34114                   PUD                                       20370201
17028188             OLYMPIA                                               WA                          98512              Single Family                                  20370201
17058652             CHULA VISTA                                           CA                          91910              Single Family                                  20470301
17028186             DELTONA                                               FL                          32725              Single Family                                  20370301
17058651             SAINT PETERSBURG                                      FL                          33715               Condominium                                   20470201
17028172             PENNSVILLE                                            NJ                           8070              Single Family                                  20370201
17076125             WELLINGTON                                            FL                          33414                   PUD                                       20370301
17058656             WALDORF                                               MD                          20602                   PUD                                       20470301
17120294             FREMONT                                               CA                          94539                   PUD                                       20370301
17120291             FREMONT                                               CA                          94539              Single Family                                  20370301
17076115             LANCASTER                                             CA                          93536              Single Family                                  20370301
17076140             MANTECA                                               CA                          95336              Single Family                                  20370301
17120301             GRAND BLANC                                           MI                          48439              Single Family                                  20370301
17076128             INDIANAPOLIS                                          IN                          46256              Single Family                                  20370301
17058669             AUSTELL                                               GA                          30106                   PUD                                       20370301
17058663             HOUSTON                                               TX                          77003              Single Family                                  20370301
17076117             VISTA                                                 CA                          92084              Single Family                                  20370301
17076120             NAUGATUCK                                             CT                           6770               2-4 Family                                    20370301
17076132             LAS VEGAS                                             NV                          89130                   PUD                                       20370301
17120288             FREMONT                                               CA                          94539                   PUD                                       20370301
17058653             OWINGS MILLS                                          MD                          21117                   PUD                                       20470301
17076137             SAN JOSE                                              CA                          95111              Single Family                                  20370301
17076135             ORLANDO                                               FL                          32839              Single Family                                  20370301
17076129             DOUGLASVILLE                                          GA                          30135                   PUD                                       20370301
17120306             FREMONT                                               CA                          94539              Single Family                                  20370301
17058665             CAPE CORAL                                            FL                          33993              Single Family                                  20370301
17120307             LOS ALTOS                                             CA                          94024              Single Family                                  20370301
17076138             SAINT PETERSBURG                                      FL                          33710              Single Family                                  20370301
17076131             KALAMAZOO                                             MI                          49009              Single Family                                  20370301
17058660             MESILLA PARK                                          NM                          88047              Single Family                                  20370301
17120303             AMERICAN FORK                                         UT                          84003                   PUD                                       20470301
17076134             CORDELE                                               GA                          31015              Single Family                                  20370301
17120293             WINCHESTER                                            CA                          92596              Single Family                                  20370301
17076126             MOBILE                                                AL                          36693              Single Family                                  20370301
17076148             MIAMI GARDENS                                         FL                          33169              Single Family                                  20370301
17076118             HOMESTEAD                                             FL                          33030              Single Family                                  20370301
17076154             HASTINGS                                              MI                          49058              Single Family                                  20370301
17076150             HANOVER                                               PA                          17331                Townhouse                                    20370301
17076139             MODESTO                                               CA                          95356               Condominium                                   20370301
17076153             TACOMA                                                WA                          98444              Single Family                                  20370301
17076124             FORT MYERS                                            FL                          33905              Single Family                                  20370301
17076116             BOYNTON BEACH                                         FL                          33437                   PUD                                       20370301
17120313             LOVELAND                                              CO                          80538              Single Family                                  20370301
17076158             BIDDEFORD                                             ME                           4005              Single Family                                  20370301
17076130             PALM COAST                                            FL                          32164                   PUD                                       20370301
17120315             SAN JOSE                                              CA                          95130              Single Family                                  20370301
17076119             ARCADIA AREA                                          CA                          91006              Single Family                                  20370301
17076145             ORLANDO                                               FL                          32828                   PUD                                       20370301
17120317             CUPERTINO                                             CA                          95014              Single Family                                  20370301
17120302             COMMERCE TOWNSHIP                                     MI                          48382              Single Family                                  20370301
17076144             LAKE BLUFF                                            IL                          60044               Condominium                                   20370301
17076149             ROSLINDALE                                            MA                           2131               2-4 Family                                    20370301
17076113             BAKERSFIELD                                           CA                          93312              Single Family                                  20370301
17120297             BISMARCK                                              ND                          58504              Single Family                                  20370301
17076122             COMMERCE CITY                                         CO                          80022                   PUD                                       20370301
17120299             TACOMA                                                WA                          98403              Single Family                                  20370301
17076108             WEST FARGO                                            ND                          58078              Single Family                                  20370301
17076133             WINDERMERE                                            FL                          34786                   PUD                                       20370301
17076142             CAPE CORAL                                            FL                          33990              Single Family                                  20370301
17076141             HIALEAH                                               FL                          33018               Condominium                                   20370301
17076155             FORT WAYNE                                            IN                          46818                   PUD                                       20370301
17076112             CHELMSFORD                                            MA                           1824              Single Family                                  20370301
17076156             NEW SMYRNA BEACH                                      FL                          32168              Single Family                                  20370301
17120309             CANTON                                                GA                          30115              Single Family                                  20370301
17076159             FEDERAL  WAY                                          WA                          98003              Single Family                                  20370301
17120312             NEWARK                                                DE                          19711              Single Family                                  20370301
17076136             SILOAM SPRINGS                                        AR                          72761              Single Family                                  20370301
17076157             SAINT PETERSBURG                                      FL                          33710              Single Family                                  20370301
17076146             MESA                                                  AZ                          85205                   PUD                                       20370301
16697419             WASHINGTON                                            DC                          20019              Single Family                                  20361101
17014619             Norwalk                                               CA                          90650              Single Family                                  20370401
17014622             Lincoln                                               CA                          95648              Single Family                                  20470301
16643278             ORLANDO                                               FL                          32822               Condominium                                   20360901
16600240             MIAMI                                                 FL                          33147               2-4 Family                                    20360901
17120300             MIAMI                                                 FL                          33167              Single Family                                  20370301
17120311             WESTMINSTER                                           CO                          80031              Single Family                                  20370301
17120314             SAN JOSE                                              CA                          95130              Single Family                                  20370301
17076160             DELAND                                                FL                          32720              Single Family                                  20370301
17120323             GREELEY                                               CO                          80634                   PUD                                       20370301
17076152             BROOKINGS                                             SD                          57006              Single Family                                  20370301
17120322             NEW SMYRNA BEACH                                      FL                          32169              Single Family                                  20470301
17120325             SAN JOSE                                              CA                          95132              Single Family                                  20370301
17120289             BALTIMORE                                             MD                          21213                Townhouse                                    20370301
17028161             POWELL                                                TN                          37849              Single Family                                  20370201
17028150             BEDFORD                                               KY                          40006              Single Family                                  20470201
17028167             MARGATE                                               FL                          33063                   PUD                                       20370201
17028143             NAPLES                                                FL                          34119                   PUD                                       20370201
16965848             MAITLAND                                              FL                          32751              Single Family                                  20370101
16966602             SAINT LOUIS                                           MO                          63104              Single Family                                  20370101
17076109             RICHMOND                                              VA                          23233                   PUD                                       20370301
16966599             EDEN PRAIRIE                                          MN                          55347               Condominium                                   20370101
17028154             OCOEE                                                 FL                          34761                   PUD                                       20370201
16966603             ORLANDO                                               FL                          32817                   PUD                                       20370101
17004240             BALLWIN                                               MO                          63011              Single Family                                  20370201
17004266             GERMANTOWN                                            MD                          20874                   PUD                                       20370201
17004269             LAKELAND                                              FL                          33813              Single Family                                  20370201
17028146             OAKLAND PARK                                          FL                          33309              Single Family                                  20370201
16665276             Reseda                                                CA                          91335              Single Family                                  20370301
16655847             Red Lion                                              PA                          17356              Single Family                                  20370401
17014593             Temecula                                              CA                          92592              Single Family                                  20370301
17014596             Arcadia                                               CA                          91007              Single Family                                  20370401
17014601             Sylmar                                                CA                          91342              Single Family                                  20370301
17014575             Santee                                                CA                          92071              Single Family                                  20470301
17014579             Ontario                                               CA                          91761              Single Family                                  20370301
17014591             Kissimmee                                             FL                          34746                   PUD                                       20370301
16585262             Tampa                                                 FL                          33626                   PUD                                       20361001
16564255             Miami Beach                                           FL                          33139              Single Family                                  20461001
16548399             Anaheim                                               CA                          92805              Single Family                                  20460901
16692438             Waddell                                               AZ                          85355                   PUD                                       20361101
17013221             Chandler                                              AZ                          85249                   PUD                                       20370401
17013360             Davie                                                 FL                          33328                   PUD                                       20370301
17013365             Norwood                                               MA                           2062               2-4 Family                                    20370401
17013366             Chula Vista                                           CA                          91915                   PUD                                       20370301
17013371             McLean                                                VA                          22101              Single Family                                  20470301
17013372             IMPERIAL                                              CA                          92251              Single Family                                  20370301
17013380             Lancaster                                             CA                          93536              Single Family                                  20470301
17013184             WHITTIER                                              CA                          90606               2-4 Family                                    20370401
17013398             Los Angeles                                           CA                          91304              Single Family                                  20370301
17013403             Rancho Cucamonga                                      CA                          91701              Single Family                                  20370301
17013416             Mount Pleasant                                        SC                          29466                   PUD                                       20370301
17013227             Concord                                               CA                          94518               Condominium                                   20370401
17013418             Lake Stevens                                          WA                          98258              Single Family                                  20370301
17014514             Stillwater                                            MN                          55082              Single Family                                  20370301
17014525             CHANDLER                                              AZ                          85249              Single Family                                  20470301
17014527             Vacaville                                             CA                          95688                Townhouse                                    20370301
17014532             Hyattsville                                           MD                          20781              Single Family                                  20370401
17014534             Richmond                                              VA                          23223              Single Family                                  20370301
17014536             Chandler                                              AZ                          85225                   PUD                                       20370301
17014430             Scottsdale                                            AZ                          85250                   PUD                                       20370301
17014539             Richmond                                              VA                          23221              Single Family                                  20370401
17014540             Sanford                                               FL                          32771              Single Family                                  20370301
17014542             San Jose                                              CA                          95133               Condominium                                   20470401
17014443             GILBERT                                               AZ                          85234              Single Family                                  20370301
16640947             Orcutt                                                CA                          93455              Single Family                                  20361001
17013312             Palmdale                                              CA                          93550              Single Family                                  20370301
17013318             Port Saint Lucie                                      FL                          34953              Single Family                                  20370301
17013177             NORTH HOLLYWOOD                                       CA                          91605              Single Family                                  20370301
17013321             West Sacramento                                       CA                          95691              Single Family                                  20470301
17013325             Chula Vista                                           CA                          91915                   PUD                                       20370401
17013347             San Jacinto                                           CA                          92582              Single Family                                  20370401
16838829             CLAREMONT                                             CA                          91711              Single Family                                  20370101
16838844             MANASSAS                                              VA                          20110              Single Family                                  20370101
16838670             Aventura                                              FL                          33180               Condominium                                   20370301
16709398             Moreno Valley                                         CA                          92555                   PUD                                       20370301
16707623             Seattle                                               WA                          98118              Single Family                                  20370401
16360692             Lorton                                                VA                          22079              Single Family                                  20360801
16666471             YORBA LINDA                                           CA                          92886              Single Family                                  20361001
17060750             EL MONTE                                              CA                          91732              Single Family                                  20370301
17060782             PICO RIVERA                                           CA                          90660              Single Family                                  20370301
17060837             Phoenix                                               AZ                          85021              Single Family                                  20370301
17060840             South Gate                                            CA                          90280              Single Family                                  20370301
17065131             GARDENA                                               CA                          90247               2-4 Family                                    20370301
17065134             Rancho Cucamonga                                      CA                          91730               Condominium                                   20370301
17065180             SACRAMENTO                                            CA                          95827              Single Family                                  20370301
17065207             San Jose                                              CA                          95126               Condominium                                   20370301
17065259             ESCONDIDO                                             CA                          92027              Single Family                                  20370301
17066576             Redwood City                                          CA                          94065              Single Family                                  20370301
17065261             Norwalk                                               CA                          90650              Single Family                                  20370301
17065262             SALINAS                                               CA                          93908              Single Family                                  20370301
17065269             Pomona                                                CA                          91767              Single Family                                  20370301
17065337             BRIGHTON                                              CO                          80601                   PUD                                       20370301
17065350             CORONA                                                CA                          92880              Single Family                                  20370301
17065472             DEL SUR                                               CA                          93536                   PUD                                       20370301
17066341             SAN DIEGO                                             CA                          92154                   PUD                                       20370301
17066354             SANTA ANA                                             CA                          92703              Single Family                                  20470301
17066356             Aldie                                                 VA                          20105                   PUD                                       20470301
17066363             HAYWARD                                               CA                          94544              Single Family                                  20370301
17066383             Buena Park                                            CA                          90621                   PUD                                       20370301
17066390             RIVERSIDE                                             CA                          92508                   PUD                                       20370301
17066492             North Bay Village                                     FL                          33141               Condominium                                   20370301
17060673             Glendora                                              CA                          91740              Single Family                                  20370301
17060703             MONTGOMERY                                            AL                          36116                   PUD                                       20370301
17060477             Anaheim                                               CA                          92804              Single Family                                  20370301
17060523             Miramar                                               FL                          33029              Single Family                                  20370301
17060565             TRACY                                                 CA                          95376              Single Family                                  20370301
17060568             Coconut Creek                                         FL                          33063               Condominium                                   20370301
17060570             DALY CITY                                             CA                          94014              Single Family                                  20370301
17060615             Los Angeles                                           CA                          90006               Condominium                                   20370301
17060670             Sacramento                                            CA                          95824              Single Family                                  20370301
16610293             Walnut Creek                                          CA                          94598              Single Family                                  20361001
16567403             Vacaville                                             CA                          95687              Single Family                                  20361001
16851187             San Diego                                             CA                          92127               Condominium                                   20370201
16849519             Orange Park                                           FL                          32003                   PUD                                       20370201
16849520             SPRING VALLEY                                         CA                          91977              Single Family                                  20370201
16849429             APPLE VALLEY                                          CA                          92307              Single Family                                  20370301
16847937             SAN DIEGO                                             CA                          92111              Single Family                                  20370201
16849318             PASADENA                                              MD                          21122                   PUD                                       20370101
16849088             SAINT PETERSBURG                                      FL                          33713              Single Family                                  20370101
16832950             Red Bluff                                             CA                          96080              Single Family                                  20370101
16833214             Lorton                                                VA                          22079                   PUD                                       20370301
16833259             Rialto                                                CA                          92316              Single Family                                  20370101
16835215             DALY CITY                                             CA                          94015              Single Family                                  20370101
16835221             Altadena                                              CA                          91001              Single Family                                  20370101
16827019             Danville                                              CA                          94506                   PUD                                       20370101
16809362             Branford                                              CT                           6405               Condominium                                   20370101
16809202             Livermore                                             CA                          94550              Single Family                                  20370101
16809560             El Dorado Hills                                       CA                          95762              Single Family                                  20370101
16806897             QUEEN CREEK                                           AZ                          85242              Single Family                                  20370201
16807312             El Cerrito                                            CA                          94530              Single Family                                  20370201
16807369             PORTLAND                                              OR                          97206              Single Family                                  20370101
16852425             SACRAMENTO                                            CA                          95835              Single Family                                  20461101
16852427             TUOLUMNE                                              CA                          95379                   PUD                                       20361101
16852429             GOODYEAR                                              AZ                          85338                   PUD                                       20461101
16852430             PACOIMA                                               CA                          91331              Single Family                                  20370101
16852431             KAHULUI                                               HI                          96732                   PUD                                       20461101
16852432             PITTSBURG                                             CA                          94565              Single Family                                  20461201
16852433             SAN DIEGO                                             CA                          92105              Single Family                                  20361201
16852434             WATSONVILLE                                           CA                          95076                   PUD                                       20461201
16852435             FONTANA                                               CA                          92336                   PUD                                       20361201
16852436             EDGEWATER                                             MD                          21037              Single Family                                  20361201
16852437             TURLOCK                                               CA                          95382              Single Family                                  20361201
16852439             BOWIE                                                 MD                          20721                   PUD                                       20370101
16852440             LA PUENTE                                             CA                          91744              Single Family                                  20361201
16852441             SIMI VALLEY                                           CA                          93065              Single Family                                  20461201
16852443             MODESTO                                               CA                          95356              Single Family                                  20461201
16852445             LAS VEGAS                                             NV                          89169              Single Family                                  20361201
16852446             MIAMI BEACH                                           FL                          33141              Single Family                                  20461201
16852447             ELK GROVE                                             CA                          95757              Single Family                                  20470101
16852448             GARDEN GROVE                                          CA                          92841                   PUD                                       20461201
16852449             LAS VEGAS                                             NV                          89107              Single Family                                  20361201
16852450             NORWALK                                               CA                          90650              Single Family                                  20470101
16852451             LAS VEGAS                                             NV                          89148                   PUD                                       20370101
16852452             SAN JOSE                                              CA                          95128              Single Family                                  20470101
16852453             FONTANA                                               CA                          92336              Single Family                                  20470101
16852454             SPARKS                                                NV                          89441              Single Family                                  20470101
16852455             SANTA CLARA                                           CA                          95054               Condominium                                   20370101
16833520             NORTH HOLLYWOOD AREA                                  CA                          91605              Single Family                                  20361201
16193734             BAKERSFIELD                                           CA                          93309              Single Family                                  20360501
17076103             HENDERSON                                             NV                          89014               Condominium                                   20370201
17076100             WILMINGTON                                            NC                          28411                   PUD                                       20370301
17076102             ASHBURN                                               VA                          20147                   PUD                                       20370301
17076101             OLYMPIA                                               WA                          98512              Single Family                                  20370301
17058637             NORTH HOLLYWOOD                                       CA                          91605              Single Family                                  20470301
17076095             COLLEGE PARK                                          GA                          30349                   PUD                                       20370201
17076098             PRINCETON                                             MN                          55371              Single Family                                  20370301
17076104             HINCKLEY                                              OH                          44233              Single Family                                  20370301
17076097             CHARLOTTE                                             NC                          28216                   PUD                                       20370301
17076105             LAKEWOOD                                              CO                          80215              Single Family                                  20370301
17076106             NAPLES                                                FL                          34119               Condominium                                   20370301
17076107             HENDERSON                                             NV                          89074                   PUD                                       20370301
17120282             CLACKAMAS                                             OR                          97015                   PUD                                       20370301
17076099             DOUGLASVILLE                                          GA                          30135                   PUD                                       20370201
17120281             BRADENTON                                             FL                          34208              Single Family                                  20370301
17076094             WINTER GARDEN                                         FL                          34787                   PUD                                       20370301
17048318             Downey                                                CA                          90240              Single Family                                  20370301
17048353             MENIFEE                                               CA                          92584              Single Family                                  20370301
17048365             Portland                                              OR                          97202              Single Family                                  20370301
17051868             Miami                                                 FL                          33178               Condominium                                   20370201
17051870             Glendora                                              CA                          91740              Single Family                                  20370201
17051871             Arlington                                             VA                          22204               Condominium                                   20370201
17051872             Puyallup                                              WA                          98374              Single Family                                  20370301
17051874             Williamsburg                                          MI                          49690                   PUD                                       20370301
17051977             LOS ANGELES                                           CA                          90011              Single Family                                  20370301
17051987             NAPERVILLE                                            IL                          60565              Single Family                                  20370201
17052012             Punta Gorda                                           FL                          33950               Condominium                                   20370301
17052018             LINCOLN                                               CA                          95648                   PUD                                       20370301
17052021             ORLANDO                                               FL                          32837                   PUD                                       20370301
17052024             Ledgewood                                             NJ                           7852              Single Family                                  20370201
17052026             COVINGTON                                             WA                          98042              Single Family                                  20370301
17052049             CALIF CITY                                            CA                          93505              Single Family                                  20370301
17052056             CERES                                                 CA                          95307              Single Family                                  20370301
17052062             LANHAM                                                MD                          20706              Single Family                                  20370201
17052069             Canyon Lake                                           CA                          92587                   PUD                                       20370301
17052095             LANHAM                                                MD                          20706              Single Family                                  20370301
17052100             LUTZ                                                  FL                          33549              Single Family                                  20370301
17052120             Trinity                                               FL                          34655                   PUD                                       20370301
17052121             Brea                                                  CA                          92823              Single Family                                  20370301
17052181             DELHI                                                 CA                          95315              Single Family                                  20370301
17052228             Hemet                                                 CA                          92544              Single Family                                  20370301
17052278             LA PUENTE                                             CA                          91746              Single Family                                  20370301
17052279             Washington                                            DC                          20011              Single Family                                  20370301
17052292             Kalaheo                                               HI                          96741              Single Family                                  20370301
17053239             North Port                                            FL                          34287              Single Family                                  20370301
17053307             SURPRISE                                              AZ                          85379              Single Family                                  20370301
17053323             SEATTLE                                               WA                          98199              Single Family                                  20470301
17053339             HYATTSVILLE                                           MD                          20782               Condominium                                   20370301
17053358             Moraga                                                CA                          94556               Condominium                                   20370301
17053362             El Cajon                                              CA                          92021              Single Family                                  20370301
17053364             South San Francisco                                   CA                          94080              Single Family                                  20370301
17053367             Henderson                                             NV                          89052                   PUD                                       20370301
17053380             SEBASTOPOL                                            CA                          95472              Single Family                                  20370301
17053382             Orlando                                               FL                          32821               Condominium                                   20370301
17053412             HAYWARD                                               CA                          94544              Single Family                                  20370301
17053415             REDDING                                               CA                          96001              Single Family                                  20370301
17053425             LA JOLLA                                              CA                          92037              Single Family                                  20370301
17053430             PHOENIX                                               AZ                          85032              Single Family                                  20370301
17053434             OCEANSIDE                                             CA                          92056              Single Family                                  20370301
17055519             Cedar Park                                            TX                          78613              Single Family                                  20370301
17055525             SAN BERNARDINO                                        CA                          92354              Single Family                                  20370301
17055564             Lake Forest                                           CA                          92630                   PUD                                       20370301
17055572             Whittier                                              CA                          90604              Single Family                                  20470301
17055598             Honolulu                                              HI                          96814               Condominium                                   20370301
17055667             Buena Park                                            CA                          90621              Single Family                                  20370301
17055726             Stockton                                              CA                          95207                   PUD                                       20370301
17055753             OXNARD                                                CA                          93030                   PUD                                       20370301
17055773             Weston                                                FL                          33326               Condominium                                   20370301
17055851             North Las Vegas                                       NV                          89031                   PUD                                       20370301
17055869             LODI                                                  CA                          95242              Single Family                                  20370301
17055889             WALNUT CREEK                                          CA                          94596               Condominium                                   20370301
17055914             SUN CITY                                              AZ                          85351              Single Family                                  20370301
17055976             CALLAHAN                                              FL                          32011                   PUD                                       20370301
17055985             APPLE VALLEY                                          CA                          92308              Single Family                                  20370301
17055990             CYPRESS                                               CA                          90630              Single Family                                  20370301
17056029             ONTARIO                                               CA                          91762               Condominium                                   20370301
17056088             ANCHORAGE                                             AK                          99516                   PUD                                       20370301
17056090             Paramount                                             CA                          90723              Single Family                                  20370301
17057567             DULUTH                                                GA                          30097                Townhouse                                    20370301
17057578             Huntington Park                                       CA                          90255               2-4 Family                                    20370301
17057601             LAS VEGAS                                             NV                          89148                   PUD                                       20370301
17057637             JACKSON                                               CA                          95642              Single Family                                  20370301
17057643             LA MIRADA                                             CA                          90638              Single Family                                  20370301
17057663             ENCINITAS                                             CA                          92024                   PUD                                       20370301
17057694             GERMANTOWN                                            MD                          20874                   PUD                                       20370301
17057696             Davie                                                 FL                          33328                   PUD                                       20370301
17057721             RIALTO                                                CA                          92376              Single Family                                  20370301
17057735             Stockton                                              CA                          95219                   PUD                                       20370301
17057763             DOWNEY                                                CA                          90241              Single Family                                  20370301
17057765             SAN JOSE                                              CA                          95132              Single Family                                  20370301
17057784             WINSTON SALEM                                         NC                          27107              Single Family                                  20370301
17057816             MANASSAS                                              VA                          20110                Townhouse                                    20370301
17057827             HUNTINGTON BEACH                                      CA                          92648              Single Family                                  20370301
17057837             SPARKS                                                NV                          89431              Single Family                                  20370301
17057841             San Lorenzo                                           CA                          94580              Single Family                                  20370301
17057848             Stockton                                              CA                          95209              Single Family                                  20370301
17057866             LOS ANGELES                                           CA                          90016              Single Family                                  20370301
17057869             HUNTINGTON PARK                                       CA                          90255               Condominium                                   20370301
17057921             DIAMOND BAR                                           CA                          91765              Single Family                                  20370301
17057979             PORT CHARLOTTE                                        FL                          33948              Single Family                                  20370301
17057988             SANTA ANA                                             CA                          92701              Single Family                                  20370301
17057998             CAMPBELL                                              CA                          95008              Single Family                                  20370301
17058021             Santee                                                CA                          92071                   PUD                                       20370301
17059204             San Diego                                             CA                          92113              Single Family                                  20470301
17059283             Doral                                                 FL                          33178               Condominium                                   20370301
17059297             Washington                                            DC                          20004               Condominium                                   20370301
17059313             TAMPA                                                 FL                          33629              Single Family                                  20370301
17059321             CUTLER RIDGE                                          FL                          33157              Single Family                                  20370301
17059399             Moreno Valley                                         CA                          92551                   PUD                                       20470301
17059409             LOS ANGELES                                           CA                          90002              Single Family                                  20370301
17059414             TACOMA                                                WA                          98404              Single Family                                  20370301
17059430             SNOQUALMIE                                            WA                          98065                   PUD                                       20370301
17059473             CITY OF INDUSTRY                                      CA                          91744              Single Family                                  20370301
17059482             Woodland Hills                                        CA                          91364              Single Family                                  20470301
17059524             SACRAMENTO                                            CA                          95833              Single Family                                  20370301
17059531             DANA POINT                                            CA                          92629               2-4 Family                                    20370301
17059550             PHELAN                                                CA                          92371              Single Family                                  20370301
17059554             north LAS VEGAS                                       NV                          89032              Single Family                                  20370301
17059595             SAN FRANCISCO                                         CA                          94132              Single Family                                  20370301
17059603             Moreno Valley                                         CA                          92557                   PUD                                       20370301
17042500             SAN DIEGO                                             CA                          92101               Condominium                                   20370301
17042524             Pembroke Pines                                        FL                          33029                   PUD                                       20470301
17042528             OCEANSIDE                                             CA                          92056              Single Family                                  20470301
17042531             LAS VEGAS                                             NV                          89120                   PUD                                       20370301
17042540             CARMICHAEL                                            CA                          95608              Single Family                                  20370301
17042549             CHARLOTTE                                             NC                          28277              Single Family                                  20370301
17042567             ALEXANDRIA                                            VA                          22311              Single Family                                  20370301
17042581             HENDERSON                                             NV                          89014               Condominium                                   20370301
17042593             SAN BERNARDINO                                        CA                          92410              Single Family                                  20370301
17042595             Miami                                                 FL                          33141               Condominium                                   20470301
17042602             Northridge                                            CA                          91326              Single Family                                  20370301
17042608             San Diego                                             CA                          92154                   PUD                                       20370301
17042630             NORTH PORT                                            FL                          34288              Single Family                                  20370301
17042636             Orange                                                CA                          92869                   PUD                                       20370301
17042660             Santa Ana                                             CA                          92707              Single Family                                  20370301
17042665             Riverton                                              UT                          84065              Single Family                                  20370301
17042683             Corona                                                CA                          92880              Single Family                                  20370301
17042688             Los Angeles                                           CA                          90044              Single Family                                  20370301
17042706             Centreville                                           VA                          20120                   PUD                                       20370301
17042710             Hayward                                               CA                          94541              Single Family                                  20370301
17042731             Monrovia                                              CA                          91016              Single Family                                  20470301
17042785             COTO DE CAZA                                          CA                          92679                   PUD                                       20370301
17042792             HAYWARD                                               CA                          94545              Single Family                                  20370301
17042798             Sacramento                                            CA                          95824              Single Family                                  20370301
17042802             Desert Hot Springs                                    CA                          92240               2-4 Family                                    20370301
17042804             Portland                                              OR                          97202                   PUD                                       20370301
17042812             CAMAS                                                 WA                          98607               2-4 Family                                    20370301
17042817             FONTANA                                               CA                          92336              Single Family                                  20370301
17043785             SUNOL                                                 CA                          94686              Single Family                                  20370301
17043801             ADELANTO                                              CA                          92301              Single Family                                  20370301
17043807             Lehigh Acres                                          FL                          33972              Single Family                                  20370301
17043871             WOODSTOCK                                             GA                          30188              Single Family                                  20370301
17043876             La Puente                                             CA                          91746              Single Family                                  20370301
17043899             WALNUT CREEK                                          CA                          94598              Single Family                                  20370301
17043929             STERLING                                              VA                          20165              Single Family                                  20370301
17043938             Phoenix                                               AZ                          85028              Single Family                                  20370301
17043946             Signal Hill                                           CA                          90755              Single Family                                  20370301
17043951             Temecula                                              CA                          92592              Single Family                                  20470301
17043958             Goleta                                                CA                          93117              Single Family                                  20361101
17043961             San Francisco                                         CA                          94122              Single Family                                  20370301
17043970             LEHIGH ACRES                                          FL                          33936              Single Family                                  20370301
17043972             CHATSWORTH                                            CA                          91311               Condominium                                   20370301
17043984             Los Angeles                                           CA                          91405              Single Family                                  20370201
17043989             Lincoln                                               CA                          95648               Condominium                                   20370301
17043994             Granada Hills                                         CA                          91344              Single Family                                  20370201
17043995             San Jose                                              CA                          95132              Single Family                                  20370301
17043999             Sylmar                                                CA                          91342               Condominium                                   20370201
17044000             Vacaville                                             CA                          95688              Single Family                                  20370201
17044001             San Diego                                             CA                          92119              Single Family                                  20370201
17044004             Wilmington                                            CA                          90744              Single Family                                  20370301
17044005             Murrieta                                              CA                          92563                   PUD                                       20370201
17044026             Bakersfield                                           CA                          93304              Single Family                                  20470301
17044043             Leander                                               TX                          78641              Single Family                                  20370301
17044044             San Diego                                             CA                          92113               2-4 Family                                    20470301
17044045             North Hills                                           CA                          91343              Single Family                                  20370301
17044053             Vallejo                                               CA                          94591              Single Family                                  20370201
17044059             Rancho Cucamonga                                      CA                          91739              Single Family                                  20370201
17044063             Boynton Beach                                         FL                          33437                   PUD                                       20370301
17044064             Daly City                                             CA                          94014                   PUD                                       20370301
17044067             Porterville                                           CA                          93257              Single Family                                  20370301
17044070             DUBLIN                                                CA                          94568               Condominium                                   20370301
17044073             Garden Grove                                          CA                          92843               Condominium                                   20370301
17044093             Sparks                                                NV                          89436                   PUD                                       20370301
17044094             LOS ANGELES                                           CA                          91423               Condominium                                   20370301
17044119             Chino                                                 CA                          91710                   PUD                                       20370301
17044129             Fairfield                                             CA                          94533              Single Family                                  20370301
17044135             Hawthorne                                             CA                          90250              Single Family                                  20470301
17047953             Spring Hill                                           FL                          34606              Single Family                                  20370301
17047959             Salida                                                CA                          95368              Single Family                                  20370301
17047966             LA MIRADA                                             CA                          90638              Single Family                                  20370301
17048002             Snohomish                                             WA                          98290                   PUD                                       20370301
17048017             SAN DIEGO                                             CA                          92114              Single Family                                  20370101
17048018             CASA BLANCA                                           CA                          92504              Single Family                                  20370301
17048022             Orlando                                               FL                          32821               Condominium                                   20370301
17048038             LAKESIDE                                              CA                          92040              Single Family                                  20470301
17048045             LAS VEGAS                                             NV                          89129                   PUD                                       20470301
17048068             LAGUNA NIGUEL                                         CA                          92677                   PUD                                       20370301
17048072             Chantilly                                             VA                          20151              Single Family                                  20370301
17048076             MARYSVILLE                                            WA                          98271                   PUD                                       20370301
17048078             Los Angeles                                           CA                          90042               2-4 Family                                    20370301
17048083             ESCONDIDO                                             CA                          92027              Single Family                                  20370301
17048099             El Sobrante                                           CA                          94803              Single Family                                  20370301
17048106             HESPERIA                                              CA                          92345              Single Family                                  20370301
17048141             PARAMOUNT                                             CA                          90723               Condominium                                   20370201
17048176             MURRIETA                                              CA                          92563              Single Family                                  20370301
17048186             Port Charlotte                                        FL                          33952              Single Family                                  20370301
17048211             Covina                                                CA                          91724               Condominium                                   20370301
17048251             MISSION VIEJO                                         CA                          92692                   PUD                                       20370301
17048255             LANCASTER                                             CA                          93535              Single Family                                  20370301
17048266             OAKLEY                                                CA                          94561              Single Family                                  20370301
17048270             Union City                                            CA                          94587                   PUD                                       20470301
17048274             MOUNTAIN HOUSE                                        CA                          95931              Single Family                                  20470301
17048287             LAS VEGAS                                             NV                          89148                   PUD                                       20370301
17048298             Paramount                                             CA                          90723              Single Family                                  20370301
17034561             ARLETA                                                CA                          91331              Single Family                                  20370301
17034567             WAIANAE                                               HI                          96792              Single Family                                  20370301
17034583             SCOTTS VALLEY                                         CA                          95066              Single Family                                  20370301
17034611             SAN JOSE                                              CA                          95117              Single Family                                  20370201
17034619             TUSTIN                                                CA                          92782               Condominium                                   20370301
17034628             Mesa                                                  AZ                          85202               Condominium                                   20370301
17034641             Coconut Creek                                         FL                          33063               Condominium                                   20370301
17034646             South Bound Brook                                     NJ                           8880              Single Family                                  20370301
17034658             Moreno Valley                                         CA                          92551                   PUD                                       20370301
17034681             Reno                                                  NV                          89511              Single Family                                  20370301
17034686             MORENO VALLEY                                         CA                          92553              Single Family                                  20370301
17034694             Carson City                                           NV                          89701              Single Family                                  20370201
17034700             FULLERTON                                             CA                          92833               2-4 Family                                    20370301
17034712             Frederick                                             MD                          21704                   PUD                                       20370301
17034715             North Las Vegas                                       NV                          89086              Single Family                                  20370201
17034716             ASHEVILLE                                             NC                          28803              Single Family                                  20370301
17034718             San Diego                                             CA                          92105              Single Family                                  20370301
17034720             North Hills                                           CA                          91343              Single Family                                  20370301
17034732             LOS ANGELES                                           CA                          91406              Single Family                                  20370301
17034745             LEHIGH ACRES                                          FL                          33971              Single Family                                  20370301
17034762             LEHIGH ACRES                                          FL                          33972              Single Family                                  20370301
17034789             LEHIGH ACRES                                          FL                          33971              Single Family                                  20370301
17034808             Carson                                                CA                          90746                   PUD                                       20370301
17034813             SAN FRANCISCO                                         CA                          94124              Single Family                                  20370301
17034815             Soquel                                                CA                          95073              Single Family                                  20370301
17034816             PATTERSON                                             CA                          95363              Single Family                                  20370301
17034824             SAN JOSE                                              CA                          95131              Single Family                                  20370301
17034839             Artesia                                               CA                          90701              Single Family                                  20370301
17034851             Saint George                                          UT                          84790              Single Family                                  20370301
17034895             Battle Ground                                         WA                          98604              Single Family                                  20370301
17034912             PERRIS                                                CA                          92571              Single Family                                  20370301
17042423             Richmond                                              CA                          94804              Single Family                                  20370301
17042429             Lodi                                                  CA                          95240              Single Family                                  20370301
17042434             Miami                                                 FL                          33157              Single Family                                  20370301
17042435             Concord                                               CA                          94520              Single Family                                  20370301
17027779             Visalia                                               CA                          93277              Single Family                                  20370301
17027793             CHULA VISTA                                           CA                          91913               Condominium                                   20370301
17027833             Newark                                                CA                          94560              Single Family                                  20370301
17027852             SUN CITY                                              AZ                          85379                   PUD                                       20370301
17027863             Jacksonville                                          FL                          32207              Single Family                                  20370301
17027890             Eugene                                                OR                          97404              Single Family                                  20370301
17027893             LOS BANOS                                             CA                          93635              Single Family                                  20370301
17027909             SAN JOSE                                              CA                          95118              Single Family                                  20370301
17027919             Hayward                                               CA                          94544              Single Family                                  20370301
17027948             Temecula                                              CA                          92592              Single Family                                  20370301
17033156             Los Angeles                                           CA                          90002              Single Family                                  20370301
17033158             Antioch                                               CA                          94509              Single Family                                  20370201
17033164             Richmond                                              CA                          94804              Single Family                                  20370201
17033167             Los Angeles                                           CA                          90011               2-4 Family                                    20370201
17033172             Phoenix                                               AZ                          85021               Condominium                                   20370201
17033181             San Jose                                              CA                          95111              Single Family                                  20370201
17033188             Fairfield                                             CA                          94533              Single Family                                  20370201
17033190             Oakland                                               CA                          94607               2-4 Family                                    20370201
17033193             Hayward                                               CA                          94545              Single Family                                  20370201
17033196             Hercules                                              CA                          94547              Single Family                                  20370201
17033198             Dumfries                                              VA                          22026                   PUD                                       20470301
17033208             Litchfield Park                                       AZ                          85340                   PUD                                       20370201
17033212             Brentwood                                             CA                          94513              Single Family                                  20370201
17033325             REDWOOD CITY                                          CA                          94065               Condominium                                   20370301
17033327             Daly City                                             CA                          94014              Single Family                                  20370201
17033334             Moreno Valley                                         CA                          92555              Single Family                                  20370301
17033336             Henderson                                             NV                          89011                   PUD                                       20370301
17033349             Apopka                                                FL                          32703              Single Family                                  20370301
17033352             Miramar                                               FL                          33025               Condominium                                   20370301
17033361             MEMPHIS                                               TN                          38104              Single Family                                  20370301
17033367             VALLEJO                                               CA                          94591              Single Family                                  20370301
17033372             SANTA CLARA                                           UT                          84765                   PUD                                       20370301
17033392             Temecula                                              CA                          92592                   PUD                                       20370301
17033406             Santa Rosa                                            CA                          95401               2-4 Family                                    20370301
17033482             LATHROP                                               CA                          95330              Single Family                                  20370301
17033483             FAIRFIELD                                             CT                           6824              Single Family                                  20370301
17033486             SANTA MARIA                                           CA                          93455                   PUD                                       20370301
17033512             DIAMOND                                               CA                          92704               Condominium                                   20370301
17033528             SANTA ANA                                             CA                          92707               Condominium                                   20370301
17033529             NEWMAN                                                CA                          95360              Single Family                                  20370301
17033541             LAS VEGAS                                             NV                          89107              Single Family                                  20370301
17033557             Richmond                                              CA                          94806               Condominium                                   20470201
17033560             North Port                                            FL                          34287              Single Family                                  20370301
17033572             Lodi                                                  CA                          95240              Single Family                                  20470201
17033575             Petaluma                                              CA                          94952              Single Family                                  20470201
17033580             Campbell                                              CA                          95008              Single Family                                  20470201
17033589             Bay Point                                             CA                          94565              Single Family                                  20370201
17033594             Laguna Beach                                          CA                          92653                   PUD                                       20370301
17033600             VENTURA                                               CA                          93003               Condominium                                   20370301
17033622             IRVINE                                                CA                          92612               Condominium                                   20370301
17033654             Murrieta                                              CA                          92562              Single Family                                  20470301
17033662             SAN JACINTO                                           CA                          92582              Single Family                                  20370301
17033677             CEDAR CITY                                            UT                          84720              Single Family                                  20370301
17033679             PORT CHARLOTTE                                        FL                          33948              Single Family                                  20370301
17033687             TIBURON                                               CA                          94920               2-4 Family                                    20370301
17034396             Los Angeles                                           CA                          90011               2-4 Family                                    20470301
17034427             Tigard                                                OR                          97223              Single Family                                  20370301
17034435             ORLANDO                                               FL                          32837                   PUD                                       20370301
17034477             Key Largo                                             FL                          33037              Single Family                                  20470301
17034505             Sacramento                                            CA                          95825                Townhouse                                    20370301
17034509             COMPTON                                               CA                          90222              Single Family                                  20470301
17034510             BIRMINGHAM                                            AL                          35242              Single Family                                  20370301
17034518             Valencia                                              CA                          91381               Condominium                                   20370301
17022063             NORTH PORT                                            FL                          34287              Single Family                                  20370301
17022072             MIAMI                                                 FL                          33173               Condominium                                   20370301
17022078             NORTH PORT                                            FL                          34287              Single Family                                  20370301
17022105             Daly City                                             CA                          94015              Single Family                                  20370301
17022113             SACRAMENTO                                            CA                          95841                   PUD                                       20370301
17022134             Brandywine                                            MD                          20613                   PUD                                       20370201
17022138             Buena Park                                            CA                          90620              Single Family                                  20370301
17022142             Clarksburg                                            MD                          20871                   PUD                                       20370301
17022147             Rancho Cucamonga                                      CA                          91730                   PUD                                       20370201
17022168             Indian Head                                           MD                          20640               Condominium                                   20370301
17022173             Mitchellville                                         MD                          20721                   PUD                                       20370301
17022195             Culver City                                           CA                          90230              Single Family                                  20470301
17022208             Goodyear                                              AZ                          85338                   PUD                                       20370301
17022221             Pittsburg                                             CA                          94565              Single Family                                  20470301
17022237             Beaverton                                             OR                          97006              Single Family                                  20370301
17022260             San Diego                                             CA                          92129               Condominium                                   20470301
17022263             MORENO VALLEY                                         CA                          92555                   PUD                                       20370301
17022266             San Bernardino                                        CA                          92410              Single Family                                  20370301
17022270             San Marcos                                            CA                          92069              Single Family                                  20370301
17027560             COTTONWOOD                                            CA                          96022              Single Family                                  20370301
17027600             CLOVIS                                                CA                          93619              Single Family                                  20370301
17027607             Margate                                               FL                          33063               Condominium                                   20370301
17027629             SEATTLE                                               WA                          98136              Single Family                                  20370301
17027640             Orange                                                CA                          92867              Single Family                                  20370301
17027648             MIAMI                                                 FL                          33126               Condominium                                   20370301
17027653             SAN JOSE                                              CA                          95148              Single Family                                  20370301
17027673             LAKE HAVASU CITY                                      AZ                          86406              Single Family                                  20370301
17027686             SAN DIEGO                                             CA                          92154                   PUD                                       20370301
17027691             LEHIGH ACRES                                          FL                          33971              Single Family                                  20370301
17027694             ROCKLIN                                               CA                          95765                   PUD                                       20370301
17027709             RICHLAND                                              OR                          97870              Single Family                                  20370301
17027712             CHATSWORTH                                            CA                          91311              Single Family                                  20370201
17027723             Murrieta                                              CA                          92562              Single Family                                  20370301
17027725             Vallejo                                               CA                          94591              Single Family                                  20370301
17027729             LOS ANGELES                                           CA                          91306              Single Family                                  20370301
17027735             Sammamish                                             WA                          98074               Condominium                                   20370301
17027772             ORLANDO                                               FL                          32812              Single Family                                  20370301
17015063             SUNNYVALE                                             CA                          94089              Single Family                                  20370301
17015066             Los Angeles                                           CA                          90008              Single Family                                  20370301
17015076             MOUNTAIN HOUSE                                        CA                          95391                   PUD                                       20370201
17015079             SYRACUSE                                              UT                          84075              Single Family                                  20370301
17015083             HURRICANE                                             UT                          84737              Single Family                                  20370301
17015088             Eagle Mountain                                        UT                          84005              Single Family                                  20370301
17015094             Bakersfield                                           CA                          93308              Single Family                                  20370301
17015098             LANCASTER                                             CA                          93536                   PUD                                       20370201
17015107             Stockton                                              CA                          95209              Single Family                                  20370301
17015109             NATIONAL CITY                                         CA                          91950                   PUD                                       20370301
17015110             San Jose                                              CA                          95126              Single Family                                  20470201
17015123             CHULA VISTA                                           CA                          91910               Condominium                                   20370301
17015150             ALHAMBRA                                              CA                          91801               2-4 Family                                    20370301
17016247             CHANDLER                                              AZ                          85249                   PUD                                       20370301
17016311             Coconut Creek                                         FL                          33063               Condominium                                   20370301
17016317             Coconut Creek                                         FL                          33063               Condominium                                   20370301
17016325             Los Angeles                                           CA                          90059              Single Family                                  20370301
17016352             Fremont                                               CA                          94555              Single Family                                  20370301
17016361             SANTA MARIA                                           CA                          93454                   PUD                                       20370301
17016369             Lancaster                                             CA                          93534              Single Family                                  20370301
17016389             Silver Spring                                         MD                          20910              Single Family                                  20370301
17016421             NATIONAL CITY                                         CA                          91950              Single Family                                  20370201
17016423             OVIEDO                                                FL                          32765                   PUD                                       20370301
17016438             Portland                                              OR                          97213              Single Family                                  20370301
17016475             STERLING                                              VA                          20164              Single Family                                  20370301
17016490             STERLING                                              VA                          20165                   PUD                                       20370301
17016537             Fontana                                               CA                          92336              Single Family                                  20370301
17016548             Garden Grove                                          CA                          92841                   PUD                                       20370301
17016555             Wahiawa                                               HI                          96786              Single Family                                  20370301
17016558             Las Vegas                                             NV                          89156              Single Family                                  20370301
17016572             Hayward                                               CA                          94541              Single Family                                  20370301
17016589             Melbourne                                             FL                          32940                   PUD                                       20370301
17021041             Philadelphia                                          PA                          19152              Single Family                                  20370301
17021054             CASA GRANDE                                           AZ                          85222                   PUD                                       20370301
17021069             MESA                                                  AZ                          85210              Single Family                                  20370301
17021079             PASO ROBLES                                           CA                          93446                   PUD                                       20370301
17021101             MOORPARK                                              CA                          93021                   PUD                                       20370301
17021134             LONG BEACH                                            CA                          90802               Condominium                                   20370301
17021150             Fredericksburg                                        VA                          22407                   PUD                                       20370101
17021177             Hollywood                                             FL                          33022              Single Family                                  20370301
17021181             Murrieta                                              CA                          92562                   PUD                                       20370301
17021212             Hayward                                               CA                          94545              Single Family                                  20370301
17021228             Vancouver                                             WA                          98684              Single Family                                  20370301
17021229             RICHMOND                                              VA                          23233              Single Family                                  20370301
17021234             WARRENTON                                             VA                          20186                   PUD                                       20370301
17021235             SAN JOSE                                              CA                          95148              Single Family                                  20370301
17021240             VANCOUVER                                             WA                          98662              Single Family                                  20370301
17021245             Springfield                                           VA                          22151              Single Family                                  20370301
17021259             Victorville                                           CA                          92394              Single Family                                  20370301
17021261             ELK GROVE                                             CA                          95758              Single Family                                  20370301
17021271             BRICK                                                 NJ                           8723              Single Family                                  20370301
17021281             Winton                                                CA                          95388              Single Family                                  20370301
17021300             Phoenix                                               AZ                          85041                   PUD                                       20370301
17021307             REDMOND                                               OR                          97756              Single Family                                  20370301
17021312             NUEVO                                                 CA                          92567              Single Family                                  20370301
17021316             Portland                                              OR                          97223                Townhouse                                    20370301
17021324             MERCER ISLAND                                         WA                          98040               Condominium                                   20370301
17021929             POUGHKEEPSIE                                          NY                          12603              Single Family                                  20370301
17021941             INCLINE VILLAGE                                       NV                          89451              Single Family                                  20370301
17021945             Sunrise                                               FL                          33325               Condominium                                   20370301
17021949             HENDERSON                                             NV                          89044                   PUD                                       20370201
17021950             Stevenson Ranch                                       CA                          91381                   PUD                                       20370201
17021986             CHULA VISTA                                           CA                          91915               Condominium                                   20370301
17022001             Van Nuys                                              CA                          91406              Single Family                                  20370301
17022004             Menifee                                               CA                          92584              Single Family                                  20470301
17022015             Mound                                                 MN                          55364              Single Family                                  20470301
17022029             HUGO                                                  MN                          55038              Single Family                                  20370301
17022030             Lehigh Acres                                          FL                          33971              Single Family                                  20370301
17022031             SUISUN CITY                                           CA                          94585              Single Family                                  20370201
17022034             MISSION VIEJO                                         CA                          92692               Condominium                                   20370201
17022043             Silver Spring                                         MD                          20906                Townhouse                                    20370301
16852337             REDMOND                                               OR                          97756                   PUD                                       20370201
16852382             LAS VEGAS                                             NV                          89110              Single Family                                  20370201
16852398             Polk City                                             FL                          33868                   PUD                                       20370201
16852914             Henderson                                             NV                          89015              Single Family                                  20370201
16853138             Alhambra                                              CA                          91803              Single Family                                  20370301
16853265             CHINO HILLS                                           CA                          91709              Single Family                                  20370101
16853276             SAN DIEGO                                             CA                          92102              Single Family                                  20370101
16853333             LOS BANOS                                             CA                          93635              Single Family                                  20370201
16851409             SAN DIEGO                                             CA                          92154              Single Family                                  20370101
16851413             ORANGE                                                CA                          92869              Single Family                                  20370301
16851889             OXNARD                                                CA                          93030              Single Family                                  20370101
16851895             TACOMA                                                WA                          98404              Single Family                                  20370101
16852205             MIAMI BEACH                                           FL                          33140               Condominium                                   20370201
16852237             PHOENIX                                               AZ                          85021              Single Family                                  20370201
16844900             San Jose                                              CA                          95116                   PUD                                       20370201
16845661             LITCHFIELD PARK                                       AZ                          85340                   PUD                                       20370101
16844733             MONTEBELLO                                            CA                          90640              Single Family                                  20361201
16839778             HEMET                                                 CA                          92545              Single Family                                  20370201
16839869             WATSONVILLE                                           CA                          95076                   PUD                                       20370201
16839904             Lake Elsinore                                         CA                          92530              Single Family                                  20370301
16840121             SAN FERNANDO                                          CA                          91340              Single Family                                  20370101
16840221             LOS ANGELES                                           CA                          90037              Single Family                                  20370101
16840226             RIVERSIDE                                             CA                          92504              Single Family                                  20370101
16839012             Napa                                                  CA                          94559              Single Family                                  20370201
16839045             South Gate                                            CA                          90280              Single Family                                  20370101
16839088             El Dorado                                             CA                          95623              Single Family                                  20370301
16659139             LUCKETTS                                              VA                          20176                   PUD                                       20361001
16653706             San Diego                                             CA                          92108               Condominium                                   20361201
16653866             Sacramento                                            CA                          95823              Single Family                                  20361001
17155265             Winnetka                                              IL                          60093              Single Family                                  20370501
17075157             San Ramon                                             CA                          94582              Single Family                                  20370501
17075158             Cupertino                                             CA                          95014                   PUD                                       20370401
17170657             San Francisco                                         CA                          94107                   PUD                                       20370501
16646099             Bridgeport                                            CT                           6610              Single Family                                  20361101
16804098             APTOS                                                 CA                          95003                   PUD                                       20370101
16809728             SULLY STATION                                         VA                          20120                   PUD                                       20370101
16824283             Sebastopol                                            CA                          95472              Single Family                                  20370101
16824327             Patterson                                             CA                          95363              Single Family                                  20370101
16824025             Rosemary Beach                                        FL                          32461              Single Family                                  20370301
16824065             Sacramento                                            CA                          95842              Single Family                                  20361201
16819583             ANTIOCH                                               CA                          94509              Single Family                                  20370101
16819829             SALINAS                                               CA                          93907              Single Family                                  20370201
16819338             EL CAJON                                              CA                          92020              Single Family                                  20370101
16819354             ARLINGTON                                             VA                          22204                Townhouse                                    20361101
16819569             LEHIGH ACRES                                          FL                          33972              Single Family                                  20370101
16814310             Anaheim                                               CA                          92807              Single Family                                  20370101
16813770             GARDENA                                               CA                          90247               Condominium                                   20370101
16978193             SACRAMENTO                                            CA                          95823              Single Family                                  20361201
16978225             NORTH LAS VEGAS                                       NV                          89031              Single Family                                  20361201
16978241             MIAMI                                                 FL                          33157                   PUD                                       20361201
16978314             LOS ANGELES (NORTHRIDGE A                             CA                          91326              Single Family                                  20370101
16978336             SACRAMENTO                                            CA                          95822              Single Family                                  20370101
16978042             RANCHO PALOS VERDES                                   CA                          90275              Single Family                                  20361201
16978083             OAKLAND                                               CA                          94605              Single Family                                  20361201
16978086             MIAMI                                                 FL                          33187              Single Family                                  20361201
16978103             UNION CITY                                            CA                          94587               Condominium                                   20361201
16978151             ORANGE                                                CA                          92869              Single Family                                  20370101
16970058             BRISTOW                                               VA                          20136                   PUD                                       20370101
16675127             ORLANDO                                               FL                          32824                   PUD                                       20360901
16686707             RIVERVIEW                                             FL                          33569                   PUD                                       20361001
17055076             Kirkland                                              WA                          98033               Condominium                                   20370401
17055077             Albuquerque                                           NM                          87114              Single Family                                  20370401
17055080             Falls Church                                          VA                          22044               Condominium                                   20370401
17055081             Fort Washington                                       MD                          20744              Single Family                                  20370301
17054885             Tracy                                                 CA                          95377              Single Family                                  20370401
17055089             El Mirage                                             AZ                          85335                   PUD                                       20370401
17055095             Richmond                                              CA                          94804              Single Family                                  20370401
17055096             Edgewood                                              MD                          21040              Single Family                                  20370401
17055124             Worcester                                             MA                           1604               2-4 Family                                    20370401
17055128             MARTINEZ                                              CA                          94553              Single Family                                  20370401
17055143             Santa Rosa                                            CA                          95403              Single Family                                  20470401
17054901             Las Vegas                                             NV                          89148                   PUD                                       20370401
17055154             Oceanside                                             CA                          92054              Single Family                                  20370401
17055172             ROCKLIN                                               CA                          95765                   PUD                                       20370401
17055175             Elk Grove                                             CA                          95757              Single Family                                  20370401
17055180             Palo Alto                                             CA                          94303              Single Family                                  20470401
17055187             San Diego                                             CA                          92103              Single Family                                  20370401
17055194             Emeryville                                            CA                          94608              Single Family                                  20370401
17055204             Phoenix                                               AZ                          85028              Single Family                                  20370301
17055205             Downey                                                CA                          90240              Single Family                                  20370301
17057036             Aliso Viejo                                           CA                          92656                   PUD                                       20470401
17057043             Rosemount                                             MN                          55068              Single Family                                  20370401
17057047             Stone Ridge                                           NY                          12484              Single Family                                  20370401
17057049             Peabody                                               MA                           1960               Condominium                                   20370301
17057061             Roy                                                   WA                          98580              Single Family                                  20370401
17057069             Chandler                                              AZ                          85249                   PUD                                       20370401
17057072             Naples                                                FL                          34120              Single Family                                  20370401
17057082             Oxnard                                                CA                          93036                   PUD                                       20370301
17057094             Prince George                                         VA                          23875                   PUD                                       20370401
17057097             Hemet                                                 CA                          92545              Single Family                                  20370301
17057112             MIAMI                                                 FL                          33015                   PUD                                       20470401
17056968             Los Angeles                                           CA                          90044              Single Family                                  20370301
17056973             Tracy                                                 CA                          95377              Single Family                                  20370401
17057134             EL SOBRANTE                                           CA                          94803              Single Family                                  20470401
17057140             Fort Lauderdale                                       FL                          33308               Condominium                                   20370401
17057143             Culpeper                                              VA                          22701                   PUD                                       20470401
17057156             Cottage Grove                                         MN                          55016              Single Family                                  20370401
17057159             Anaheim                                               CA                          92805                   PUD                                       20370401
17057024             Pittsburg                                             CA                          94565              Single Family                                  20370401
17057178             Los Angeles                                           CA                          91042               2-4 Family                                    20370401
17057184             Albuquerque                                           NM                          87107              Single Family                                  20370401
17057190             BALDWIN PARK                                          CA                          91706              Single Family                                  20370401
17057195             Land O Lakes                                          FL                          34638                   PUD                                       20370301
17057032             Oceanside                                             CA                          92057                   PUD                                       20370401
17056992             Livermore                                             CA                          94551              Single Family                                  20370301
17056994             Brandon                                               FL                          33511              Single Family                                  20370401
17057217             Bellevue                                              WA                          98008              Single Family                                  20470401
17057223             Oakland                                               CA                          94603              Single Family                                  20370401
17058779             Los Angeles                                           CA                          90039               2-4 Family                                    20370401
17058782             CERRITOS                                              CA                          90703              Single Family                                  20370401
17058784             Spring Valley                                         CA                          91977                   PUD                                       20370401
17058799             Crownsville                                           MD                          21032              Single Family                                  20370401
17058801             Ashburn                                               VA                          20147                   PUD                                       20370401
17058678             HIALEAH                                               FL                          33018              Single Family                                  20370301
17058825             BAKERSFIELD                                           CA                          93307              Single Family                                  20370401
17058683             Carmel                                                IN                          46033                   PUD                                       20470301
17058828             Paramount                                             CA                          90723              Single Family                                  20470401
17058685             Los Angeles                                           CA                          90047              Single Family                                  20370301
17058839             Orlando                                               FL                          32839                   PUD                                       20370401
17058841             Secaucus                                              NJ                           7094               2-4 Family                                    20370301
17058849             Escondido                                             CA                          92025              Single Family                                  20370301
17058851             San Jose                                              CA                          95121              Single Family                                  20470401
17058855             Renton                                                WA                          98055              Single Family                                  20370301
17058858             Westminster                                           CA                          92683              Single Family                                  20370301
17058861             Milwaukee                                             WI                          53215              Single Family                                  20370401
17058864             Wimauma                                               FL                          33598              Single Family                                  20370401
17058754             Ramona                                                CA                          92065                   PUD                                       20370401
17058867             Oceanside                                             CA                          92056              Single Family                                  20370401
17058882             Murrieta                                              CA                          92562              Single Family                                  20370401
17058883             Long Beach                                            CA                          90805              Single Family                                  20370401
17058893             Minnetonka                                            MN                          55305              Single Family                                  20370401
17058916             GERMANTOWN                                            MD                          20874                   PUD                                       20370401
17058927             Lawrence                                              MA                           1843               2-4 Family                                    20370401
17058938             Anaheim                                               CA                          92804              Single Family                                  20470401
17058945             Bowie                                                 MD                          20716              Single Family                                  20370401
17058956             San Jose                                              CA                          95148                Townhouse                                    20370401
17058975             LOS ANGELES                                           CA                          90019              Single Family                                  20370401
17058737             Las Vegas                                             NV                          89146                Townhouse                                    20370401
17058738             San Pablo                                             CA                          94806               Condominium                                   20370401
17058743             LAS VEGAS                                             NV                          89142              Single Family                                  20370301
17060310             Azusa                                                 CA                          91702               Condominium                                   20370401
17060313             Vista                                                 CA                          92081                   PUD                                       20370401
17060314             Sacramento                                            CA                          95838              Single Family                                  20370401
17060316             Whittier                                              CA                          90601              Single Family                                  20370401
17060320             SAN DIEGO                                             CA                          92114              Single Family                                  20370401
17060328             Goodyear                                              AZ                          85338                   PUD                                       20370401
17060334             Fort Worth                                            TX                          76107              Single Family                                  20370401
17060344             Oceanside                                             CA                          92056              Single Family                                  20370401
17060345             YONKERS                                               NY                          10701              Single Family                                  20370401
17060366             Salida                                                CA                          95368              Single Family                                  20470401
17060397             Los Angeles                                           CA                          90049               Condominium                                   20370401
17060398             Murrieta                                              CA                          92563                   PUD                                       20370401
17060287             McDonough                                             GA                          30253                   PUD                                       20370401
17060248             Lake Bluff                                            IL                          60044              Single Family                                  20370401
17060250             Murrieta                                              CA                          92563              Single Family                                  20370401
17060430             MOORPARK                                              CA                          93021                   PUD                                       20370401
17060432             fort lauderdale                                       FL                          33326                   PUD                                       20370401
17060256             San Leandro                                           CA                          94578                   PUD                                       20470401
17060448             MIRAMAR                                               FL                          33023              Single Family                                  20370401
17060266             Winter Park                                           FL                          32789              Single Family                                  20370401
17055043             OAKLAND                                               CA                          94605              Single Family                                  20370401
17055048             Langley                                               WA                          98260              Single Family                                  20370401
17055065             Chesapeake Beach                                      MD                          20732                Townhouse                                    20370401
17055066             Brentwood                                             CA                          94513              Single Family                                  20370401
17055020             Carmichael                                            CA                          95608              Single Family                                  20470401
17055022             Higley                                                AZ                          85236                   PUD                                       20370401
17055027             Miramar                                               FL                          33027               Condominium                                   20370401
17055035             Los Angeles                                           CA                          90062               2-4 Family                                    20470401
17054876             Pasadena                                              CA                          91104               2-4 Family                                    20370301
17051730             Bailey                                                CO                          80421              Single Family                                  20370401
17051736             Delray Beach                                          FL                          33446                   PUD                                       20370401
17051739             Chula Vista                                           CA                          91910              Single Family                                  20370401
17051740             LA MIRADA                                             CA                          90638              Single Family                                  20370401
17051744             Anaheim                                               CA                          92806              Single Family                                  20370401
17051746             La Quinta                                             CA                          92253              Single Family                                  20370401
17051750             Brooklyn Park                                         MN                          55445              Single Family                                  20370401
17051760             Portland                                              OR                          97266              Single Family                                  20370301
17051761             Brooklyn Park                                         MN                          55444              Single Family                                  20370301
17051766             Benicia                                               CA                          94510              Single Family                                  20370401
17051770             Las Vegas                                             NV                          89149                   PUD                                       20370301
17051778             Chula Vista                                           CA                          91914                   PUD                                       20470401
17051779             LA MESA                                               CA                          91941              Single Family                                  20370301
17051784             Downey                                                CA                          90242              Single Family                                  20370301
17051787             LOS ANGELES                                           CA                          90056              Single Family                                  20370401
17052762             Orange                                                CA                          92865              Single Family                                  20370401
17052770             Turlock                                               CA                          95382              Single Family                                  20370401
17052779             Elizabeth                                             NJ                           7202               2-4 Family                                    20370301
17052785             Bloomfield                                            NJ                           7003               2-4 Family                                    20370401
17052786             Isle Of Palms                                         SC                          29451              Single Family                                  20370301
17052792             San Diego                                             CA                          92105              Single Family                                  20370401
17052817             Fort Washington                                       MD                          20744              Single Family                                  20370401
17052830             Las Vegas                                             NV                          89139                   PUD                                       20370401
17052835             Lehigh Acres                                          FL                          33971              Single Family                                  20370401
17052848             Victorville                                           CA                          92395              Single Family                                  20370301
17052850             Alexandria                                            VA                          22310              Single Family                                  20370301
17052866             Kissimmee                                             FL                          34743                   PUD                                       20370401
17052867             Edina                                                 MN                          55343              Single Family                                  20370301
17052872             Brooklyn Park                                         MN                          55443              Single Family                                  20370301
17052881             Middletown                                            DE                          19709                   PUD                                       20370301
17052883             San Francisco                                         CA                          94112              Single Family                                  20370301
17052891             Kirkland                                              WA                          98034              Single Family                                  20370301
17052717             Stockton                                              CA                          95206              Single Family                                  20370401
17052895             Chula Vista                                           CA                          91914                   PUD                                       20370401
17052896             Pacifica                                              CA                          94044              Single Family                                  20370401
17052897             Fontana                                               CA                          92335              Single Family                                  20470401
17052718             Corona                                                CA                          92883                   PUD                                       20370301
17052909             Atascadero                                            CA                          93422              Single Family                                  20370401
17052913             West Covina                                           CA                          91790              Single Family                                  20370301
17052930             Lehigh Acres                                          FL                          33971              Single Family                                  20370401
17052952             Ojai                                                  CA                          93023              Single Family                                  20370301
17052731             Santa Maria                                           CA                          93455              Single Family                                  20370401
17052967             Gwynn Oak                                             MD                          21207              Single Family                                  20370401
17052969             North Las Vegas                                       NV                          89081                   PUD                                       20370301
17052976             Anthem                                                AZ                          85086                   PUD                                       20370401
17052979             Hollywood                                             FL                          33019              Single Family                                  20370401
17052981             Pittsburg                                             CA                          94565              Single Family                                  20370301
17052993             San Jose                                              CA                          95111                   PUD                                       20370401
17054952             Rio Vista                                             CA                          94571                   PUD                                       20370401
17054954             Menifee                                               CA                          92584              Single Family                                  20370401
17054957             National City                                         CA                          91950              Single Family                                  20470401
17054961             OXNARD                                                CA                          93033              Single Family                                  20370401
17054976             Inglewood                                             CA                          90303               2-4 Family                                    20370401
17054978             Phoenix                                               MD                          21131              Single Family                                  20370301
17054984             North Bend                                            WA                          98045              Single Family                                  20370401
17054856             HIGLEY                                                AZ                          85236                   PUD                                       20370401
17054987             Miami Beach                                           FL                          33139               Condominium                                   20370301
17055007             Fontana                                               CA                          92336              Single Family                                  20370401
17055008             Stafford                                              VA                          22554              Single Family                                  20370301
17054861             LAS VEGAS                                             NV                          89134              Single Family                                  20370401
17055012             Rush City                                             MN                          55069              Single Family                                  20370301
17054868             COVINA                                                CA                          91724              Single Family                                  20370401
17055016             Minneapolis                                           MN                          55411              Single Family                                  20370301
16969051             SEATTLE                                               WA                          98112                   PUD                                       20370101
16704738             Pompano Beach                                         FL                          33064              Single Family                                  20361201
16704568             Kirkland                                              WA                          98034               Condominium                                   20361101
16803581             NORTH HIGHLANDS                                       CA                          95660              Single Family                                  20370101
16801612             SEATTLE                                               WA                          98103                Townhouse                                    20370301
16801625             SEATTLE                                               WA                          98103                Townhouse                                    20370301
16801790             SAN JOSE                                              CA                          95110              Single Family                                  20370101
16798896             CHANDLER                                              AZ                          85224              Single Family                                  20370101
16798264             Spanish Fork                                          UT                          84660              Single Family                                  20370101
16790950             Indio                                                 CA                          92203                   PUD                                       20370301
16798549             PURCELLVILLE                                          VA                          20132                   PUD                                       20360901
16791169             Rohnert Park                                          CA                          94928              Single Family                                  20370101
16788548             Tacoma                                                WA                          98402               Condominium                                   20370101
16779071             TOLLESON                                              AZ                          85353                   PUD                                       20370101
16781021             Mission Viejo                                         CA                          92691              Single Family                                  20361201
16781453             Laughlin                                              NV                          89029              Single Family                                  20370201
16778291             Gaithersburg                                          MD                          20879                   PUD                                       20370301
16775225             LIVERMORE                                             CA                          94550              Single Family                                  20361201
16776547             Tampa                                                 FL                          33606               Condominium                                   20361101
16772589             Daly City                                             CA                          94014              Single Family                                  20361201
16770655             CATHEDRAL CITY                                        CA                          92234              Single Family                                  20370301
16770703             SANTA ANA                                             CA                          92707              Single Family                                  20370201
16765110             BOTHELL                                               WA                          98011               Condominium                                   20370101
16731494             CHANTILLY                                             VA                          20151              Single Family                                  20361201
16731657             MURRIETA                                              CA                          92562              Single Family                                  20361201
16848692             SAN DIEGO                                             CA                          92115               Condominium                                   20361001
17028130             NEWTOWN                                               PA                          18940               Condominium                                   20370101
16966571             PHOENIX                                               AZ                          85033              Single Family                                  20370101
16848699             HOLLY SPRINGS                                         NC                          27540                   PUD                                       20370101
17021524             CARSON CITY                                           NV                          89704              Single Family                                  20370101
17076096             TUCSON                                                AZ                          85743                   PUD                                       20370301
16814852             BOWIE                                                 MD                          20721                   PUD                                       20361201
16730091             Woodbury                                              MN                          55125              Single Family                                  20370201
16642707             LYNWOOD                                               CA                          90022              Single Family                                  20360901
16851442             South San Francisco                                   CA                          94080              Single Family                                  20370201
16845521             Silver Spring                                         MD                          20903              Single Family                                  20370301
16851589             RANCHO CORDOVA                                        CA                          95742                   PUD                                       20370301
16851624             Lynwood                                               CA                          90262              Single Family                                  20370201
16851661             Hyattsville                                           MD                          20784              Single Family                                  20370301
16852463             Miami                                                 FL                          33186                   PUD                                       20370201
16847163             CORONA                                                CA                          92881               Condominium                                   20470201
16852597             Copperopolis                                          CA                          95228              Single Family                                  20470401
16848750             San Bernardino                                        CA                          92407              Single Family                                  20370201
16851510             Washington                                            DC                          20002                Townhouse                                    20370301
16856290             Chino Hills                                           CA                          91709                   PUD                                       20370301
16856308             Brandywine                                            MD                          20613                   PUD                                       20370301
16856192             WASHINGTON TWP                                        NJ                           7840                Townhouse                                    20370301
16832479             Panorama City                                         CA                          91402               Condominium                                   20370301
16832480             El Cerrito                                            CA                          94530              Single Family                                  20370201
16834840             Ceres                                                 CA                          95307              Single Family                                  20370401
16838299             COVINA                                                CA                          91724              Single Family                                  20370201
16838333             RANCHO CORDOVA                                        CA                          95742                   PUD                                       20370301
16843805             Chula Vista                                           CA                          91913              Single Family                                  20370401
16843999             Tucson                                                AZ                          85745                   PUD                                       20370401
16845361             Indio                                                 CA                          92201                   PUD                                       20370301
16845445             Kissimmee                                             FL                          34759                   PUD                                       20370401
16823329             Antioch                                               CA                          94531              Single Family                                  20370101
16818712             Yucca Valley                                          CA                          92284              Single Family                                  20370301
16818732             Rancho Palos Verdes                                   CA                          90275              Single Family                                  20370401
16826187             Santa Ana                                             CA                          92704              Single Family                                  20370301
16764807             SCOTTSDALE                                            AZ                          85254               Condominium                                   20470201
16694738             STOCKTON                                              CA                          95207              Single Family                                  20361101
17066673             Bend                                                  OR                          97702              Single Family                                  20370301
17075480             ROSELAND                                              CA                          95407              Single Family                                  20370301
17075485             Pleasant Hill                                         CA                          94523              Single Family                                  20370301
17075493             HENDERSON                                             NV                          89014                   PUD                                       20370301
17075542             WHITTIER                                              CA                          90601              Single Family                                  20370301
17075561             Modesto                                               CA                          95358              Single Family                                  20370301
17075563             Las Vegas                                             NV                          89123                   PUD                                       20470301
17075565             Santa Rosa                                            CA                          95403              Single Family                                  20470301
17075616             VISTA                                                 CA                          92083              Single Family                                  20370301
17075657             LAS VEGAS                                             NV                          89145                   PUD                                       20370301
17075662             Sacramento                                            CA                          95822              Single Family                                  20470301
17075665             WALNUT CREEK                                          CA                          94598                   PUD                                       20370301
17075677             N LAS VEGAS                                           NV                          89084                   PUD                                       20370301
17075697             Valley Springs                                        CA                          95252              Single Family                                  20470301
17075731             Rancho Cucamonga                                      CA                          91701              Single Family                                  20370301
17075816             SPANAWAY                                              WA                          98387              Single Family                                  20370301
17075842             PALO ALTO                                             CA                          94303              Single Family                                  20370301
17075861             FONTANA                                               CA                          92335              Single Family                                  20370301
17075909             APPLE VALLEY                                          CA                          92308              Single Family                                  20370301
17075970             SAN DIMAS                                             CA                          91773              Single Family                                  20370301
17075972             GARDEN GROVE                                          CA                          92843              Single Family                                  20370301
17076823             SILVER SPRING                                         MD                          20910              Single Family                                  20370301
17076828             Pomona                                                CA                          91766              Single Family                                  20370301
17076860             MESA                                                  AZ                          85215              Single Family                                  20370301
17076867             Newark                                                CA                          94560              Single Family                                  20370301
17076913             SANTEE                                                CA                          92071                   PUD                                       20370301
17077256             Lynnwood                                              WA                          98037               Condominium                                   20370301
17078264             Mitchellville                                         MD                          20721                   PUD                                       20370301
17078378             Orlando                                               FL                          32808               Condominium                                   20370301
17078399             Dumfries                                              VA                          22026              Single Family                                  20370301
17078435             BAKERSFIELD                                           CA                          93309              Single Family                                  20370301
17078651             AGOURA HILLS                                          CA                          91377              Single Family                                  20370301
17078707             Waldorf                                               MD                          20603                   PUD                                       20370301
16730439             FAIRFAX                                               VA                          22030               Condominium                                   20361101
17088805             MCLEAN                                                VA                          22102               Condominium                                   20370301
17113458             SAN FRANCISCO                                         CA                          94134               Condominium                                   20370301
17113462             FREMONT                                               CA                          94539              Single Family                                  20370301
17113491             Rio Vista                                             CA                          94571              Single Family                                  20370301
17113494             Fresno                                                CA                          93722              Single Family                                  20370301
17113499             Martinez                                              CA                          94553              Single Family                                  20370301
17128547             Tucson                                                AZ                          85704                   PUD                                       20370301
17128772             TEMECULA                                              CA                          92592                   PUD                                       20370301
17088966             PRESTON                                               CT                           6365              Single Family                                  20370301
17088984             Doral                                                 FL                          33178               Condominium                                   20370301
17089206             Doral                                                 FL                          33178               Condominium                                   20370301
17089217             Sunrise                                               FL                          33325               Condominium                                   20370301
16857171             Rohnert Park                                          CA                          94928              Single Family                                  20470301
16857215             San Leandro                                           CA                          94579              Single Family                                  20470301
17088728             LIVERMORE                                             CA                          94551                   PUD                                       20370301
17088796             San Francisco                                         CA                          94121              Single Family                                  20370301
17088708             ARLINGTON                                             VA                          22206              Single Family                                  20370301




--------------------------------------------------------------------------------




LOAN_SEQ                               ORIGINAL_BALANCE                     FIRST_PAY_DATE             LOAN_TO_VALUE             MI                                      MERS_ID1
17013304                                         242000                       20070401                   68.16999817           No MI                                     1.00E+17
17013297                                         192000                       20070401                            80           No MI                                     1.00E+17
17013301                                         140000                       20070401                            80           No MI                                     1.00E+17
17012577                                         336000                       20070401                            80           No MI                                     1.00E+17
17012579                                         284000                       20070401                            80           No MI                                     1.00E+17
17012596                                         500000                       20070401                   75.76000214           No MI                                     1.00E+17
17013277                                         140000                       20070401                            80           No MI                                     1.00E+17
17013279                                         728000                       20070401                            80           No MI                                     1.00E+17
17013281                                         452000                       20070401                            80           No MI                                     1.00E+17
17013285                                         267200                       20070401                            80           No MI                                     1.00E+17
17012573                                         355200                       20070401                            80           No MI                                     1.00E+17
17051690                                         436000                       20070401                            80           No MI                                     1.00E+17
17051715                                         239992                       20070501                            80           No MI                                     1.00E+17
17051521                                         760000                       20070501                            80           No MI                                     1.00E+17
17051599                                         164800                       20070401                            80           No MI                                     1.00E+17
17051600                                         299200                       20070401                            80           No MI                                     1.00E+17
17051602                                         120000                       20070501                            80           No MI                                     1.00E+17
17051605                                         140000                       20070501                   68.62999725           No MI                                     1.00E+17
17051610                                         184000                       20070401                            80           No MI                                     1.00E+17
17051617                                         293600                       20070501                            80           No MI                                     1.00E+17
17051644                                         440000                       20070501                            80           No MI                                     1.00E+17
17051649                                         392000                       20070501                            80           No MI                                     1.00E+17
17051506                                         460000                       20070401                   78.09999847           No MI                                     1.00E+17
17051661                                         324000                       20070501                            80           No MI                                     1.00E+17
17051675                                         560000                       20070501                   77.77999878           No MI                                     1.00E+17
17051681                                         318400                       20070501                            80           No MI                                     1.00E+17
17051513                                         444000                       20070501                            80           No MI                                     1.01E+17
17051514                                         317600                       20070501                            80           No MI                                     1.00E+17
17051683                                         424000                       20070501                            80           No MI                                     1.00E+17
17051684                                         460000                       20070401                            80           No MI                                     1.00E+17
17051687                                         500000                       20070501                   67.56999969           No MI                                     1.00E+17
17051688                                         323000                       20070501                         74.25           No MI                                     1.00E+17
17047887                                         340000                       20070501                            80           No MI                                     1.00E+17
17047893                                         364000                       20070401                            80           No MI                                     1.00E+17
17047897                                         508000                       20070501                            80           No MI                                     1.00E+17
17047906                                         756000                       20070501                            80           No MI                                     1.00E+17
17051563                                         298000                       20070501                   48.29999924           No MI                                     1.00E+17
17051564                                         432000                       20070501                            80           No MI                                     1.00E+17
17051567                                         500000                       20070501                   74.06999969           No MI                                     1.00E+17
17051568                                         470000                       20070401                   69.73000336           No MI                                     1.00E+17
17051573                                         535000                       20070401                   67.30000305           No MI                                     1.00E+17
17051577                                         224000                       20070401                            80           No MI                                     1.00E+17
17051591                                         480000                       20070401                            80           No MI                                     1.00E+17
17047713                                         711000                       20070501                   76.86000061           No MI                                     1.00E+17
17047760                                         271096                       20070501                            80           No MI                                     1.00E+17
17047766                                         653600                       20070501                            80           No MI                                     1.00E+17
17047785                                         294400                       20070401                            80           No MI                                     1.00E+17
17047791                                         187200                       20070501                            80           No MI                                     1.00E+17
17047801                                         407960                       20070401                            80           No MI                                     1.00E+17
17047808                                         224000                       20070501                            80           No MI                                     1.00E+17
17047810                                         263000                       20070501                   66.58000183           No MI                                     1.00E+17
17047811                                         390000                       20070501                            75           No MI                                     1.00E+17
17047822                                         376000                       20070501                   55.70000076           No MI                                     1.00E+17
17047830                                         300000                       20070501                   66.66999817           No MI                                     1.00E+17
17047206                                         456000                       20070401                            80           No MI                                     1.00E+17
17047208                                         500000                       20070501                   75.76000214           No MI                                     1.00E+17
17047844                                         752000                       20070401                            80           No MI                                     1.00E+17
17047860                                         295920                       20070501                            80           No MI                                     1.00E+17
17047863                                         584000                       20070501                            80           No MI                                     1.00E+17
17047864                                         227200                       20070401                            80           No MI                                     1.00E+17
17047868                                         396000                       20070401                            80           No MI                                     1.00E+17
17047869                                         208000                       20070401                            80           No MI                                     1.00E+17
17047873                                         416000                       20070501                            80           No MI                                     1.00E+17
17047876                                         304500                       20070401                            70           No MI                                     1.00E+17
17047877                                         276000                       20070401                            80           No MI                                     1.00E+17
17047880                                         448000                       20070501                            80           No MI                                     1.00E+17
17043542                                         417000                       20070501                   64.65000153           No MI                                     1.00E+17
17047729                                         985000                       20070501                         49.25           No MI                                     1.00E+17
17047730                                         536000                       20070501                            80           No MI                                     1.00E+17
17047174                                         336000                       20070401                            80           No MI                                     1.00E+17
17047175                                         520000                       20070501                            80           No MI                                     1.00E+17
17047744                                         484000                       20070501                            80           No MI                                     1.00E+17
17047181                                         495840                       20070501                            80           No MI                                     1.00E+17
17047755                                         520000                       20070501                            80           No MI                                     1.00E+17
17043478                                         192000                       20070401                            80           No MI                                     1.00E+17
17043480                                         312000                       20070501                            80           No MI                                     1.00E+17
17043486                                         141600                       20070401                            80           No MI                                     1.00E+17
17043499                                         184000                       20070501                   59.93000031           No MI                                     1.00E+17
17043502                                         140800                       20070401                            80           No MI                                     1.00E+17
17043513                                         370000                       20070501                   72.55000305           No MI                                     1.00E+17
17043533                                         800000                       20070501                            80           No MI                                     1.00E+17
17043535                                         920000                       20070501                            80           No MI                                     1.00E+17
17043000                                         356000                       20070501                   79.11000061           No MI                                     1.00E+17
17043244                                         570400                       20070501                            80           No MI                                     1.00E+17
17043246                                         368000                       20070501                            80           No MI                                     1.00E+17
17043373                                         302000                       20070401                   79.47000122           No MI                                     1.00E+17
17043376                                         328548                       20070501                            80           No MI                                     1.00E+17
17043381                                         280000                       20070401                            80           No MI                                     1.00E+17
17043309                                         488000                       20070401                            80           No MI                                     1.00E+17
17043398                                         300000                       20070501                            80           No MI                                     1.00E+17
17043399                                         272000                       20070501                            80           No MI                                     1.00E+17
17043404                                         340000                       20070401                            80           No MI                                     1.00E+17
17043413                                         295000                       20070501                   67.05000305           No MI                                     1.00E+17
17043415                                         460000                       20070501                            80           No MI                                     1.00E+17
17043418                                         140800                       20070501                            80           No MI                                     1.00E+17
17043426                                         999999                       20070501                   79.68000031           No MI                                     1.00E+17
17043429                                         168000                       20070401                            80           No MI                                     1.00E+17
17043448                                         208000                       20070401                            80           No MI                                     1.00E+17
17043450                                         360000                       20070501                            80           No MI                                     1.00E+17
17043468                                         276000                       20070401                            80           No MI                                     1.00E+17
17043475                                         780000                       20070501                            80           No MI                                     1.00E+17
17042870                                         239920                       20070401                            80           No MI                                     1.00E+17
17042875                                         416000                       20070401                            80           No MI                                     1.00E+17
17042879                                         366000                       20070501                            80           No MI                                     1.00E+17
17042881                                         236000                       20070401                            80           No MI                                     1.00E+17
17042891                                         223600                       20070401                            80           No MI                                     1.00E+17
17042893                                         540000                       20070401                            80           No MI                                     1.00E+17
17041655                                         182000                       20070401                   77.77999878           No MI                                     1.00E+17
17042912                                         224000                       20070401                            80           No MI                                     1.00E+17
17042914                                         320000                       20070401                            80           No MI                                     1.00E+17
17042918                                         235000                       20070501                   79.93000031           No MI                                     1.00E+17
17042921                                         355920                       20070401                            80           No MI                                     1.00E+17
17042926                                         937500                       20070501                            75           No MI                                     1.00E+17
17042927                                         325000                       20070501                   55.56000137           No MI                                     1.00E+17
17042928                                         357600                       20070501                            80           No MI                                     1.00E+17
17041641                                         496000                       20070501                            80           No MI                                     1.00E+17
17042939                                         656000                       20070401                            80           No MI                                     1.00E+17
17042941                                         229536                       20070501                            80           No MI                                     1.00E+17
17042942                                         544000                       20070401                            80           No MI                                     1.00E+17
17042948                                         203200                       20070401                            80           No MI                                     1.00E+17
17042957                                         310000                       20070501                   79.27999878           No MI                                     1.00E+17
17042959                                         210000                       20070401                   68.84999847           No MI                                     1.00E+17
17042968                                         504000                       20070501                            80           No MI                                     1.00E+17
17042973                                         250000                       20070401                   50.50999832           No MI                                     1.00E+17
17042984                                         536000                       20070401                            80           No MI                                     1.00E+17
17042988                                         187200                       20070401                            80           No MI                                     1.00E+17
17042994                                         515000                       20070401                   69.58999634           No MI                                     1.00E+17
17042999                                         329600                       20070501                            80           No MI                                     1.00E+17
17042852                                         164500                       20070401                            70           No MI                                     1.00E+17
17041617                                         566400                       20070501                            80           No MI                                     1.00E+17
17042859                                         580000                       20070401                            80           No MI                                     1.00E+17
17034262                                         308000                       20070501                            80           No MI                                     1.00E+17
17034265                                         509600                       20070401                            80           No MI                                     1.00E+17
17034266                                         572000                       20070401                            80           No MI                                     1.00E+17
17034268                                         252000                       20070401                            80           No MI                                     1.00E+17
17034270                                         400000                       20070401                            80           No MI                                     1.00E+17
17034272                                         413600                       20070401                            80           No MI                                     1.00E+17
17034275                                         334000                       20070401                   69.87000275           No MI                                     1.00E+17
17034290                                         552000                       20070401                            80           No MI                                     1.00E+17
17034294                                         445500                       20070401                   66.98999786           No MI                                     1.00E+17
17034295                                         270009                       20070401                            80           No MI                                     1.00E+17
17034304                                         416000                       20070401                            80           No MI                                     1.00E+17
17034307                                         311200                       20070401                            80           No MI                                     1.00E+17
17034171                                         216000                       20070401                            80           No MI                                     1.00E+17
17034321                                         999999                       20070401                   78.43000031           No MI                                     1.00E+17
17034178                                         576000                       20070501                            80           No MI
17034326                                         436000                       20070501                            80           No MI                                     1.00E+17
17034219                                         816000                       20070401                            80           No MI                                     1.00E+17
17034330                                         182000                       20070501                            70           No MI                                     1.00E+17
17034339                                         350000                       20070501                   50.72000122           No MI                                     1.00E+17
17034182                                         436900                       20070501                   79.98999786           No MI                                     1.00E+17
17034349                                         158000                       20070501                   79.80000305           No MI                                     1.00E+17
17034354                                         152800                       20070401                   79.58000183           No MI                                     1.00E+17
17034358                                        1125000                       20070401                            75           No MI                                     1.00E+17
17034359                                         351200                       20070401                            80           No MI                                     1.00E+17
17034361                                         172500                       20070401                            75           No MI                                     1.00E+17
17034368                                         420000                       20070501                            80           No MI                                     1.00E+17
17034371                                         292000                       20070501                            80           No MI                                     1.00E+17
17034375                                         376000                       20070401                            80           No MI                                     1.00E+17
17034390                                         346800                       20070401                            80           No MI                                     1.00E+17
17042837                                         184000                       20070401                            80           No MI                                     1.00E+17
17032895                                         330000                       20070401                   63.45999908           No MI                                     1.00E+17
17032898                                         369600                       20070401                            80           No MI                                     1.00E+17
17032907                                         344000                       20070501                            80           No MI                                     1.00E+17
17034231                                         556000                       20070501                            80           No MI                                     1.00E+17
17034240                                         348000                       20070501                            80           No MI                                     1.00E+17
17034248                                         417000                       20070401                   77.94000244           No MI                                     1.00E+17
17034251                                         220800                       20070401                            80           No MI                                     1.00E+17
17034253                                         340000                       20070501                            80           No MI                                     1.00E+17
17032875                                         536000                       20070501                            80           No MI                                     1.00E+17
17032878                                         500000                       20070401                            80           No MI                                     1.00E+17
17032887                                         650000                       20070401                   73.44999695           No MI                                     1.00E+17
17032659                                         489600                       20070501                            80           No MI                                     1.00E+17
17032889                                         400000                       20070501                            80           No MI                                     1.00E+17
17032891                                         589600                       20070401                            80           No MI                                     1.00E+17
17032829                                         352000                       20070401                            80           No MI                                     1.00E+17
17032680                                         290000                       20070501                   60.41999817           No MI                                     1.00E+17
17032847                                         287466                       20070501                            80           No MI                                     1.00E+17
17032848                                         640000                       20070401                            80           No MI                                     1.00E+17
17032637                                         224000                       20070501                            80           No MI                                     1.00E+17
17032857                                         340000                       20070501                            80           No MI                                     1.00E+17
17032873                                         321200                       20070501                   79.98999786           No MI                                     1.00E+17
17032612                                         520000                       20070401                            80           No MI
17032744                                         492000                       20070501                            80           No MI                                     1.00E+17
17032745                                         384000                       20070501                            80           No MI                                     1.00E+17
17032746                                         431250                       20070401                            75           No MI                                     1.00E+17
17032748                                         376000                       20070401                   79.83000183           No MI                                     1.00E+17
17032750                                         295592                       20070501                            80           No MI                                     1.00E+17
17032765                                         312000                       20070401                            80           No MI                                     1.00E+17
17032774                                         456000                       20070501                            80           No MI                                     1.00E+17
17032776                                         210400                       20070401                            80           No MI                                     1.00E+17
17032778                                         293000                       20070401                   59.79999924           No MI                                     1.00E+17
17032781                                         308000                       20070401                            80           No MI                                     1.00E+17
17032784                                         360000                       20070401                            80           No MI                                     1.00E+17
17032630                                         432000                       20070501                            80           No MI                                     1.00E+17
17032803                                         340000                       20070501                            80           No MI                                     1.00E+17
17032819                                         662400                       20070401                            80           No MI                                     1.00E+17
17032821                                         480000                       20070501                            80           No MI                                     1.00E+17
17032824                                         408750                       20070401                            75           No MI                                     1.00E+17
17027514                                         367500                       20070401                   58.33000183           No MI                                     1.00E+17
17027525                                         175200                       20070401                            80           No MI                                     1.00E+17
17027148                                         258400                       20070501                            80           No MI                                     1.00E+17
17027533                                         285000                       20070501                         71.25           No MI                                     1.00E+17
17027153                                         428800                       20070501                            80           No MI                                     1.00E+17
17027539                                         584000                       20070501                            80           No MI                                     1.00E+17
17027545                                         551000                       20070501                   55.93999863           No MI                                     1.00E+17
17027548                                         399200                       20070501                            80           No MI                                     1.00E+17
17032711                                         468000                       20070401                            80           No MI                                     1.00E+17
17032713                                         412500                       20070401                            75           No MI                                     1.00E+17
17032715                                         650000                       20070501                   74.70999908           No MI                                     1.00E+17
17032717                                         417000                       20070401                   77.22000122           No MI                                     1.00E+17
17032720                                         275409                       20070401                   63.16999817           No MI                                     1.00E+17
17032722                                         960000                       20070401                            80           No MI                                     1.00E+17
17032723                                         930000                       20070401                   41.33000183           No MI                                     1.00E+17
17032728                                         230731                       20070401                            80           No MI                                     1.00E+17
17032739                                         417000                       20070401                   78.68000031           No MI                                     1.00E+17
17021885                                         386250                       20070501                            75           No MI                                     1.00E+17
17021891                                         199000                       20070401                   69.81999969           No MI                                     1.00E+17
17021892                                         300000                       20070401                            80           No MI                                     1.00E+17
17027357                                         344000                       20070401                            80           No MI                                     1.00E+17
17027362                                         180000                       20070501                            80           No MI                                     1.00E+17
17027368                                         396000                       20070401                            80           No MI                                     1.00E+17
17027373                                         163600                       20070401                   56.40999985           No MI                                     1.00E+17
17027381                                         420000                       20070401                   79.84999847           No MI                                     1.00E+17
17027396                                         212000                       20070501                            80           No MI                                     1.00E+17
17027121                                         297500                       20070401                            70           No MI                                     1.00E+17
17027408                                         243740                       20070401                            80           No MI                                     1.00E+17
17027410                                         639900                       20070401                            80           No MI                                     1.00E+17
17027411                                         843750                       20070501                            75           No MI                                     1.00E+17
17027416                                         272000                       20070401                            80           No MI                                     1.00E+17
17027417                                         367600                       20070401                            80           No MI                                     1.00E+17
17027430                                         154400                       20070401                            80           No MI                                     1.00E+17
17027128                                         510000                       20070401                   57.63000107           No MI                                     1.00E+17
17027435                                         405600                       20070401                            80           No MI                                     1.00E+17
17027441                                         625000                       20070401                   69.44000244           No MI                                     1.00E+17
17027444                                         264000                       20070501                            80           No MI                                     1.00E+17
17027447                                         504000                       20070501                            80           No MI                                     1.00E+17
17027454                                         370400                       20070401                            80           No MI                                     1.00E+17
17027171                                        1252000                       20070401                   73.65000153           No MI                                     1.00E+17
17027464                                         316000                       20070501                            80           No MI                                     1.00E+17
17027473                                         154400                       20070401                            80           No MI                                     1.00E+17
17027475                                         276000                       20070401                            80           No MI                                     1.00E+17
17027477                                         144000                       20070401                            80           No MI                                     1.00E+17
17027489                                         364000                       20070401                            80           No MI                                     1.00E+17
17027498                                         263992                       20070501                            80           No MI                                     1.00E+17
17027501                                         122000                       20070401                            80           No MI                                     1.00E+17
17027510                                         484000                       20070501                            80           No MI                                     1.00E+17
17016071                                         400000                       20070401                            80           No MI                                     1.00E+17
17016075                                         224000                       20070401                            80           No MI                                     1.00E+17
17016096                                         326597                       20070501                            80           No MI                                     1.00E+17
17016099                                         310000                       20070401                            80           No MI                                     1.00E+17
17015995                                         350000                       20070401                   51.24000168           No MI                                     1.00E+17
17016105                                         360000                       20070501                            80           No MI                                     1.00E+17
17016107                                         164000                       20070401                            80           No MI                                     1.00E+17
17016108                                         296250                       20070401                            75           No MI                                     1.00E+17
17016133                                         424000                       20070401                            80           No MI                                     1.00E+17
17016135                                         319920                       20070401                            80           No MI                                     1.00E+17
17016014                                         456000                       20070401                            80           No MI                                     1.00E+17
17016140                                         640000                       20070501                            80           No MI                                     1.00E+17
17016142                                         508000                       20070501                          79.5           No MI                                     1.00E+17
17016144                                         999999                       20070501                   79.37000275           No MI                                     1.00E+17
17016150                                         428000                       20070401                            80           No MI                                     1.00E+17
17016159                                         560000                       20070401                            80           No MI                                     1.00E+17
17016163                                         500000                       20070401                   79.37000275           No MI                                     1.00E+17
17016168                                         142400                       20070401                            80           No MI                                     1.00E+17
17016173                                      239999.06                       20070501                            80           No MI                                     1.00E+17
17016177                                         183750                       20070501                            75           No MI                                     1.00E+17
17016178                                         496000                       20070501                            80           No MI                                     1.00E+17
17016179                                         512486                       20070401                            80           No MI                                     1.00E+17
17016185                                         276000                       20070401                            80           No MI                                     1.00E+17
17016187                                         530400                       20070401                            80           No MI                                     1.00E+17
17016189                                         999950                       20070401                   68.26000214           No MI                                     1.00E+17
17016030                                         492000                       20070401                            80           No MI                                     1.00E+17
17016195                                         392000                       20070401                            80           No MI                                     1.00E+17
17016196                                         485000                       20070401                   76.98000336           No MI                                     1.00E+17
17016203                                         479200                       20070401                            80           No MI                                     1.00E+17
17016209                                         352000                       20070401                            80           No MI                                     1.00E+17
17016212                                         439200                       20070401                            80           No MI                                     1.00E+17
17016215                                         468000                       20070401                            80           No MI                                     1.00E+17
17016217                                         337600                       20070401                            80           No MI                                     1.00E+17
17016221                                         400000                       20070401                            80           No MI                                     1.00E+17
17016225                                         314900                       20070401                   78.73000336           No MI                                     1.00E+17
17016037                                         632000                       20070401                   74.34999847           No MI                                     1.00E+17
17016228                                         216800                       20070401                            80           No MI                                     1.00E+17
17016234                                         416000                       20070401                            80           No MI                                     1.00E+17
17020893                                         382400                       20070401                   79.91999817           No MI                                     1.00E+17
17020901                                         228000                       20070401                            80           No MI                                     1.00E+17
17020905                                         328000                       20070401                            80           No MI                                     1.00E+17
17020911                                         322400                       20070401                            80           No MI                                     1.00E+17
17020922                                         500000                       20070401                   71.43000031           No MI                                     1.00E+17
17020928                                         628000                       20070401                            80           No MI                                     1.00E+17
17020931                                         308800                       20070401                            80           No MI                                     1.00E+17
17020352                                         696000                       20070501                            80           No MI                                     1.00E+17
17020942                                         360000                       20070401                            80           No MI                                     1.00E+17
17020363                                         599400                       20070401                   79.08000183           No MI                                     1.00E+17
17020946                                         320000                       20070501                            80           No MI                                     1.00E+17
17020948                                         532000                       20070401                            80           No MI                                     1.00E+17
17020962                                         231920                       20070401                            80           No MI                                     1.00E+17
17020366                                         376000                       20070401                            80           No MI
17020972                                         211200                       20070401                            80           No MI                                     1.00E+17
17020982                                         356000                       20070401                            80           No MI                                     1.00E+17
17020985                                         710000                       20070501                   70.86000061           No MI                                     1.00E+17
17020988                                         650000                       20070401                   76.90000153           No MI                                     1.00E+17
17020996                                         591200                       20070401                            80           No MI                                     1.00E+17
17021008                                         188500                       20070401                            65           No MI                                     1.00E+17
17021719                                         276000                       20070401                            80           No MI                                     1.00E+17
17021720                                         433600                       20070401                            80           No MI                                     1.00E+17
17021744                                        1256000                       20070401                   74.98999786           No MI                                     1.00E+17
17021745                                         375000                       20070501                            75           No MI                                     1.00E+17
17021642                                         156000                       20070401                            80           No MI                                     1.00E+17
17021749                                         484000                       20070401                            80           No MI                                     1.00E+17
17021758                                         184000                       20070401                            80           No MI                                     1.00E+17
17021768                                         476000                       20070401                            80           No MI                                     1.00E+17
17021776                                         364000                       20070401                            80           No MI                                     1.00E+17
17021793                                         263996                       20070401                            80           No MI                                     1.00E+17
17021801                                         417000                       20070401                   78.68000031           No MI                                     1.00E+17
17021697                                         578500                       20070401                   65.73999786           No MI                                     1.00E+17
17021807                                         348000                       20070401                            80           No MI                                     1.00E+17
17021814                                         415000                       20070401                   74.11000061           No MI                                     1.00E+17
17021817                                         232000                       20070501                            80           No MI                                     1.00E+17
17021659                                         319200                       20070401                            80           No MI                                     1.00E+17
17021824                                         428000                       20070501                            80           No MI                                     1.00E+17
17021661                                         206400                       20070501                            80           No MI                                     1.00E+17
17021834                                         544956                       20070501                            80           No MI                                     1.00E+17
17021839                                         195000                       20070501                   74.97000122           No MI                                     1.00E+17
17021844                                         324000                       20070401                            80           No MI                                     1.00E+17
17021845                                         390000                       20070401                   62.90000153           No MI                                     1.00E+17
17021669                                         417600                       20070401                            72           No MI                                     1.00E+17
17021864                                         796000                       20070401                            80           No MI                                     1.00E+17
17021708                                         528700                       20070401                   75.52999878           No MI                                     1.00E+17
17021872                                         297600                       20070501                            80           No MI                                     1.00E+17
17021676                                         306160                       20070401                            80           No MI                                     1.00E+17
17021877                                         142400                       20070401                            80           No MI                                     1.00E+17
17021882                                         410000                       20070501                   62.11999893           No MI                                     1.00E+17
17021883                                         422400                       20070401                            80           No MI                                     1.00E+17
17016068                                         155200                       20070501                            80           No MI                                     1.00E+17
17014461                                         288000                       20070401                            80           No MI                                     1.00E+17
17014462                                         269000                       20070401                   76.86000061           No MI                                     1.00E+17
17014458                                         232000                       20070401                            80           No MI                                     1.00E+17
17014642                                         247348                       20070401                   76.11000061           No MI                                     1.00E+17
17014643                                         480000                       20070501                            80           No MI                                     1.00E+17
17012562                                         328000                       20070401                            80           No MI                                     1.00E+17
17012536                                         692000                       20070401                            80           No MI                                     1.00E+17
17012541                                         374500                       20070401                   72.01999664           No MI                                     1.00E+17
17012545                                         264000                       20070401                            80           No MI                                     1.00E+17
17012549                                         472000                       20070401                            80           No MI                                     1.00E+17
17133043                                         372000                       20070401                            80           No MI                                     1.00E+17
17133052                                         250000                       20070401                   49.02000046           No MI                                     1.00E+17
17133060                                         408000                       20070401                            80           No MI                                     1.00E+17
17130574                                         280000                       20070401                            80           No MI                                     1.00E+17
17168571                                         238000                       20070501                            70           No MI                                     1.00E+17
17154252                                         105000                       20070501                   79.55000305           No MI                                     1.00E+17
17154253                                         166000                       20070501                   79.80999756           No MI                                     1.00E+17
17154262                                         480000                       20070501                            80           No MI                                     1.00E+17
17154293                                         375000                       20070501                   71.43000031           No MI                                     1.00E+17
17155295                                         235077                       20070501                            80           No MI                                     1.00E+17
17155375                                         205000                       20070501                   75.93000031           No MI                                     1.00E+17
17155388                                         143200                       20070501                            80           No MI                                     1.00E+17
17155390                                         250000                       20070501                   32.13000107           No MI                                     1.00E+17
17155392                                         420000                       20070501                            80           No MI                                     1.00E+17
17155287                                         240000                       20070501                            80           No MI                                     1.00E+17
17159790                                         236000                       20070501                            80           No MI                                     1.00E+17
17159827                                         200000                       20070601                   71.68000031           No MI                                     1.00E+17
17159830                                         172000                       20070501                            80           No MI                                     1.00E+17
17159836                                         143000                       20070501                            65           No MI                                     1.00E+17
17159873                                         188000                       20070501                            80           No MI                                     1.00E+17
17159914                                         525000                       20070501                   67.30999756           No MI                                     1.00E+17
17159922                                         238000                       20070501                   47.13000107           No MI                                     1.00E+17
17166559                                         350000                       20070501                   77.77999878           No MI                                     1.00E+17
17166570                                         480000                       20070501                            80           No MI                                     1.00E+17
17166574                                         196000                       20070501                            80           No MI                                     1.00E+17
17166602                                         230400                       20070501                            80           No MI                                     1.00E+17
17152499                                         205000                       20070501                   74.55000305           No MI                                     1.00E+17
17152521                                         157500                       20070501                            75           No MI                                     1.00E+17
17154165                                        3880000                       20070501                   65.63999939           No MI                                     1.00E+17
17154191                                         740000                       20070501                            80           No MI                                     1.00E+17
17154193                                         300000                       20070501                   55.56000137           No MI                                     1.00E+17
17130003                                         248000                       20070501                            80           No MI                                     1.00E+17
17130007                                         292500                       20070501                            75           No MI                                     1.00E+17
17130015                                         268000                       20070501                            80           No MI                                     1.00E+17
17130033                                         320000                       20070501                            80           No MI                                     1.00E+17
17132465                                         303950                       20070501                   78.94999695           No MI                                     1.00E+17
17132473                                         248000                       20070501                            80           No MI                                     1.00E+17
17132492                                         257500                       20070501                   54.20999908           No MI                                     1.00E+17
17132516                                         372000                       20070501                            80           No MI                                     1.00E+17
17132527                                         980000                       20070501                            70           No MI                                     1.00E+17
17132529                                         184000                       20070501                            80           No MI                                     1.00E+17
17132539                                         620000                       20070501                            80           No MI                                     1.00E+17
17132564                                         380000                       20070501                            80           No MI                                     1.00E+17
17132566                                         204000                       20070501                            80           No MI                                     1.00E+17
17132567                                         232483                       20070501                            80           No MI                                     1.00E+17
17132650                                         359200                       20070501                            80           No MI                                     1.00E+17
17132405                                         196000                       20070501                            80           No MI                                     1.00E+17
17132673                                         650000                       20070501                   78.30999756           No MI                                     1.00E+17
17132715                                         665000                       20070501                   63.33000183           No MI                                     1.00E+17
17132737                                         178400                       20070501                            80           No MI                                     1.00E+17
17132749                                         687200                       20070501                            80           No MI                                     1.00E+17
17141713                                         396800                       20070501                            80           No MI                                     1.00E+17
17141719                                         476250                       20070501                            75           No MI                                     1.00E+17
17141720                                         236000                       20070501                   76.12999725           No MI                                     1.00E+17
17141724                                         232000                       20070501                   77.33000183           No MI                                     1.00E+17
17141725                                         312000                       20070501                   76.09999847           No MI                                     1.00E+17
17141772                                         191200                       20070501                            80           No MI                                     1.00E+17
17141777                                         455000                       20070501                   56.52000046           No MI                                     1.00E+17
17141791                                         153600                       20070501                            80           No MI                                     1.00E+17
17141793                                         352000                       20070501                            80           No MI                                     1.00E+17
17141820                                         300000                       20070501                   58.81999969           No MI                                     1.00E+17
17141833                                         262500                       20070501                            75           No MI                                     1.00E+17
17148181                                         240000                       20070501                            75           No MI                                     1.00E+17
17148205                                         525000                       20070501                            70           No MI                                     1.00E+17
17148245                                         215000                       20070501                   60.56000137           No MI                                     1.00E+17
17148307                                         900000                       20070501                            80           No MI                                     1.00E+17
17148390                                         650000                       20070501                   78.79000092           No MI                                     1.00E+17
17148394                                         480000                       20070501                   73.84999847           No MI                                     1.00E+17
17148400                                         547500                       20070501                            75           No MI                                     1.00E+17
17150082                                         480000                       20070501                            80           No MI                                     1.00E+17
17150088                                         456000                       20070501                            80           No MI                                     1.00E+17
17150097                                         385000                       20070501                            70           No MI                                     1.00E+17
17150120                                         302400                       20070501                            80           No MI                                     1.00E+17
17150126                                         336000                       20070501                            80           No MI                                     1.00E+17
17150136                                         119200                       20070501                            80           No MI                                     1.00E+17
17150158                                         375960                       20070501                            80           No MI                                     1.00E+17
17152424                                         397699                       20070501                            80           No MI                                     1.00E+17
17152459                                         330000                       20070501                            75           No MI                                     1.00E+17
17152472                                         980000                       20070601                            70           No MI                                     1.00E+17
17113123                                         336000                       20070501                            80           No MI                                     1.00E+17
17113130                                         472500                       20070501                            70           No MI                                     1.00E+17
17113148                                         220000                       20070501                            80           No MI                                     1.00E+17
17127939                                         468800                       20070501                   79.73000336           No MI                                     1.00E+17
17127970                                         417600                       20070501                            80           No MI                                     1.00E+17
17127982                                         304000                       20070501                   79.86000061           No MI                                     1.00E+17
17127995                                         515200                       20070501                            80           No MI                                     1.00E+17
17128015                                         417000                       20070501                   77.94000244           No MI                                     1.00E+17
17128031                                         235200                       20070601                            80           No MI                                     1.00E+17
17128060                                         399000                       20070501                            70           No MI                                     1.00E+17
17128145                                         348080                       20070501                            80           No MI                                     1.00E+17
17128164                                         232000                       20070501                   78.63999939           No MI                                     1.00E+17
17128213                                         416000                       20070501                   79.23999786           No MI                                     1.00E+17
17128218                                         383200                       20070501                            80           No MI                                     1.00E+17
17127863                                         947900                       20070501                   24.94000053           No MI                                     1.00E+17
17128232                                         232000                       20070501                   55.90000153           No MI                                     1.00E+17
17128240                                         371000                       20070501                   58.43000031           No MI                                     1.00E+17
17128243                                         304000                       20070501                            80           No MI                                     1.00E+17
17128277                                         524000                       20070501                            80           No MI                                     1.00E+17
17127937                                         760000                       20070501                            80           No MI                                     1.00E+17
17129812                                         292000                       20070501                            80           No MI                                     1.00E+17
17129815                                         492000                       20070501                            80           No MI                                     1.00E+17
17129828                                         246400                       20070501                            80           No MI                                     1.00E+17
17129830                                         192720                       20070501                            80           No MI                                     1.00E+17
17129849                                         408000                       20070501                            80           No MI                                     1.00E+17
17129851                                         332000                       20070501                            80           No MI                                     1.00E+17
17129768                                         600000                       20070501                            80           No MI                                     1.00E+17
17129854                                         714400                       20070501                            80           No MI                                     1.00E+17
17129861                                         408000                       20070501                            80           No MI                                     1.00E+17
17129879                                         417000                       20070501                   79.43000031           No MI                                     1.00E+17
17129889                                         187200                       20070501                            80           No MI                                     1.00E+17
17129897                                         500000                       20070501                   24.14999962           No MI                                     1.00E+17
17129919                                         200000                       20070501                   51.27999878           No MI                                     1.00E+17
17129921                                         372000                       20070501                   77.01999664           No MI                                     1.00E+17
17129927                                         180000                       20070501                            80           No MI                                     1.00E+17
17129928                                         352000                       20070501                            80           No MI                                     1.00E+17
17129945                                         275000                       20070501                   74.93000031           No MI                                     1.00E+17
17129964                                         760000                       20070501                            80           No MI                                     1.00E+17
17129972                                         480000                       20070501                            80           No MI                                     1.00E+17
17129984                                         170400                       20070501                            80           No MI                                     1.00E+17
17113035                                        1390000                       20070501                   63.18000031           No MI                                     1.00E+17
17113071                                         647400                       20070501                            80           No MI                                     1.00E+17
17113074                                         660500                       20070501                   79.58000183           No MI                                     1.00E+17
17104605                                         287200                       20070501                            80           No MI                                     1.00E+17
17112940                                         500000                       20070501                            80           No MI                                     1.00E+17
17112941                                         327200                       20070501                            80           No MI                                     1.00E+17
17112943                                         352000                       20070501                            80           No MI                                     1.00E+17
17112960                                         248500                       20070501                   75.08000183           No MI                                     1.00E+17
17112973                                         368000                       20070501                            80           No MI                                     1.00E+17
17112987                                        1425000                       20070501                            75           No MI                                     1.00E+17
17112988                                         303000                       20070501                   79.73999786           No MI                                     1.00E+17
17088423                                         346400                       20070501                            80           No MI                                     1.00E+17
17088201                                         768000                       20070501                            80           No MI                                     1.00E+17
17088209                                         502500                       20070501                            75           No MI                                     1.00E+17
17088213                                         240000                       20070501                            80           No MI                                     1.00E+17
17088447                                         300000                       20070501                            80           No MI                                     1.00E+17
17088479                                         472000                       20070501                            80           No MI                                     1.00E+17
17088497                                         417000                       20070501                   49.93999863           No MI                                     1.00E+17
17088515                                         211120                       20070501                            80           No MI                                     1.00E+17
17088524                                         480000                       20070501                            80           No MI                                     1.00E+17
17088526                                         500000                       20070501                   35.70999908           No MI                                     1.00E+17
17088537                                         189900                       20070501                   78.80000305           No MI                                     1.00E+17
17112848                                         560000                       20070501                            80           No MI                                     1.00E+17
17104569                                         608300                       20070501                            77           No MI                                     1.01E+17
17112864                                         228000                       20070501                            76           No MI                                     1.00E+17
17112877                                         310400                       20070501                            80           No MI                                     1.00E+17
17112904                                         207900                       20070501                            70           No MI                                     1.00E+17
17112906                                         346000                       20070501                   74.41000366           No MI                                     1.00E+17
17112910                                         188000                       20070501                            80           No MI                                     1.00E+17
17112913                                         404000                       20070501                            80           No MI                                     1.00E+17
17112922                                         305600                       20070501                            80           No MI                                     1.00E+17
17112928                                         500000                       20070501                            50           No MI                                     1.00E+17
17112929                                         541000                       20070501                   58.79999924           No MI                                     1.00E+17
17104578                                         468000                       20070501                            80           No MI                                     1.00E+17
17076555                                         304000                       20070501                            80           No MI                                     1.00E+17
17076563                                         357000                       20070501                   79.33000183           No MI                                     1.00E+17
17076566                                         416000                       20070501                            80           No MI                                     1.00E+17
17076574                                         420000                       20070501                            80           No MI                                     1.00E+17
17076587                                         860000                       20070501                            80           No MI                                     1.00E+17
17076593                                         256000                       20070501                            80           No MI                                     1.00E+17
17076594                                         616000                       20070501                            80           No MI                                     1.00E+17
17076386                                         432000                       20070501                            80           No MI                                     1.00E+17
17076608                                         410000                       20070501                   67.20999908           No MI                                     1.00E+17
17076623                                         184000                       20070501                            80           No MI                                     1.00E+17
17077665                                         460000                       20070501                            80           No MI                                     1.00E+17
17077675                                         520000                       20070501                            80           No MI                                     1.00E+17
17077618                                         242400                       20070501                            80           No MI                                     1.00E+17
17077564                                         370400                       20070501                            80           No MI                                     1.00E+17
17077713                                         372000                       20070501                            80           No MI                                     1.00E+17
17077714                                         288000                       20070501                            80           No MI                                     1.00E+17
17077565                                         277500                       20070501                            75           No MI                                     1.00E+17
17077716                                         329600                       20070501                            80           No MI                                     1.00E+17
17077722                                         488000                       20070501                            80           No MI                                     1.00E+17
17077625                                         640000                       20070501                            80           No MI                                     1.00E+17
17077732                                         260000                       20070501                          74.5           No MI                                     1.00E+17
17077758                                         486400                       20070501                            80           No MI                                     1.00E+17
17077777                                         280000                       20070501                            80           No MI                                     1.00E+17
17077786                                         264800                       20070501                            80           No MI                                     1.00E+17
17077787                                         648000                       20070501                            72           No MI                                     1.00E+17
17077790                                         672000                       20070501                   73.04000092           No MI                                     1.00E+17
17077795                                         428000                       20070501                   62.47999954           No MI                                     1.00E+17
17077584                                         213600                       20070501                            80           No MI                                     1.00E+17
17077800                                         260000                       20070501                            80           No MI                                     1.00E+17
17077825                                         243656                       20070501                            80           No MI                                     1.00E+17
17077859                                         783000                       20070501                   77.91000366           No MI                                     1.00E+17
17077863                                         319920                       20070501                            80           No MI                                     1.00E+17
17077870                                         545000                       20070501                   38.93000031           No MI                                     1.00E+17
17077871                                         302400                       20070501                            80           No MI                                     1.00E+17
17077877                                         500000                       20070501                   69.44000244           No MI                                     1.00E+17
17077645                                         472000                       20070501                            80           No MI                                     1.00E+17
17077883                                         159120                       20070501                            80           No MI                                     1.00E+17
17077647                                         346400                       20070501                            80           No MI                                     1.00E+17
17077899                                         292500                       20070501                   69.98000336           No MI                                     1.00E+17
17077910                                         440000                       20070501                   79.84999847           No MI                                     1.00E+17
17077922                                        1000000                       20070501                   63.49000168           No MI                                     1.00E+17
17077927                                         490000                       20070501                   67.12000275           No MI                                     1.00E+17
17077945                                         752408                       20070501                            80           No MI                                     1.00E+17
17077950                                         302000                       20070501                   68.63999939           No MI                                     1.00E+17
17088264                                         584000                       20070501                            80           No MI                                     1.00E+17
17088266                                         390000                       20070501                   69.63999939           No MI                                     1.00E+17
17088279                                         478000                       20070501                   68.29000092           No MI                                     1.00E+17
17088284                                         419300                       20070501                            70           No MI                                     1.00E+17
17088307                                         296000                       20070501                            80           No MI                                     1.00E+17
17088315                                         999999                       20070501                   78.12000275           No MI                                     1.00E+17
17088322                                         209600                       20070501                            80           No MI                                     1.00E+17
17088324                                         572000                       20070501                            80           No MI                                     1.00E+17
17088326                                         644000                       20070501                            80           No MI                                     1.00E+17
17088332                                         468000                       20070501                            80           No MI                                     1.00E+17
17088340                                         946000                       20070501                   59.13000107           No MI                                     1.00E+17
17088348                                         100000                       20070501                   18.18000031           No MI                                     1.00E+17
17088367                                         468000                       20070501                            80           No MI                                     1.00E+17
17088370                                         244000                       20070501                            80           No MI                                     1.00E+17
17088390                                         420000                       20070501                            80           No MI                                     1.00E+17
17088394                                         280000                       20070501                            80           No MI                                     1.00E+17
17088396                                         213000                       20070501                   78.88999939           No MI                                     1.00E+17
17088404                                         360000                       20070501                            80           No MI                                     1.00E+17
17066093                                         195920                       20070501                            80           No MI                                     1.00E+17
17066094                                         360000                       20070501                            80           No MI                                     1.00E+17
17066106                                         181000                       20070501                   69.87999725           No MI                                     1.00E+17
17066114                                         525000                       20070501                            60           No MI                                     1.00E+17
17066131                                         455000                       20070501                   59.09000015           No MI                                     1.00E+17
17066135                                         253000                       20070501                   77.84999847           No MI                                     1.00E+17
17065897                                         460000                       20070501                            80           No MI                                     1.00E+17
17066141                                         584000                       20070501                            80           No MI                                     1.00E+17
17066151                                         230400                       20070501                            80           No MI                                     1.00E+17
17066155                                         149500                       20070501                            65           No MI                                     1.00E+17
17066169                                         680000                       20070501                            80           No MI                                     1.00E+17
17065902                                         372800                       20070501                            80           No MI                                     1.00E+17
17066177                                         890000                       20070501                   59.33000183           No MI                                     1.00E+17
17075014                                         340000                       20070501                            80           No MI                                     1.00E+17
17075029                                         140800                       20070501                            80           No MI                                     1.00E+17
17075033                                         154000                       20070501                   60.63000107           No MI                                     1.00E+17
17075036                                         393600                       20070501                            80           No MI                                     1.00E+17
17074968                                         204000                       20070501                            80           No MI                                     1.00E+17
17075055                                         177200                       20070501                            80           No MI                                     1.00E+17
17075063                                         550000                       20070501                   53.91999817           No MI                                     1.00E+17
17075064                                         321600                       20070501                            80           No MI                                     1.00E+17
17075065                                         907000                       20070501                   69.76999664           No MI                                     1.00E+17
17075066                                         800000                       20070501                   72.73000336           No MI                                     1.00E+17
17075068                                         614000                       20070501                   79.73999786           No MI                                     1.00E+17
17075072                                         350000                       20070501                   61.95000076           No MI                                     1.00E+17
17075083                                         288000                       20070501                            80           No MI                                     1.00E+17
17075086                                         558000                       20070501                   76.44000244           No MI                                     1.00E+17
17075093                                         606000                       20070501                            80           No MI                                     1.00E+17
17075098                                         140000                       20070501                            80           No MI                                     1.00E+17
17075100                                         618400                       20070501                   79.79000092           No MI                                     1.00E+17
17075107                                         400000                       20070501                            80           No MI                                     1.00E+17
17075127                                         328000                       20070501                            80           No MI                                     1.00E+17
17075129                                         464000                       20070501                   64.90000153           No MI                                     1.00E+17
17074936                                         300000                       20070501                   44.43999863           No MI                                     1.00E+17
17075163                                        1000000                       20070501                   68.97000122           No MI                                     1.00E+17
17075166                                         525000                       20070501                            75           No MI                                     1.00E+17
17074942                                         440000                       20070501                   71.54000092           No MI                                     1.00E+17
17075191                                         900000                       20070501                            75           No MI                                     1.00E+17
17075199                                         368000                       20070501                   79.13999939           No MI                                     1.00E+17
17075204                                         528000                       20070501                            80           No MI                                     1.00E+17
17075228                                         516000                       20070501                   29.73999977           No MI                                     1.00E+17
17075229                                         235000                       20070501                   74.59999847           No MI                                     1.00E+17
17075240                                         248000                       20070501                            80           No MI                                     1.00E+17
17075241                                         650000                       20070501                   72.22000122           No MI                                     1.00E+17
17075248                                         819000                       20070501                            63           No MI                                     1.00E+17
17075255                                         808000                       20070501                            80           No MI                                     1.00E+17
17074964                                         235900                       20070501                   79.97000122           No MI                                     1.00E+17
17075264                                         340000                       20070501                            80           No MI                                     1.00E+17
17076400                                         415000                       20070501                   62.40999985           No MI                                     1.00E+17
17076401                                         252000                       20070501                            80           No MI                                     1.00E+17
17076282                                         511200                       20070501                            80           No MI                                     1.00E+17
17076289                                         312750                       20070501                            75           No MI                                     1.00E+17
17076421                                         248000                       20070501                            80           No MI                                     1.00E+17
17076359                                         951000                       20070501                   76.08000183           No MI                                     1.00E+17
17076448                                         810000                       20070501                          67.5           No MI                                     1.00E+17
17076454                                         319200                       20070501                            80           No MI                                     1.00E+17
17076465                                         200000                       20070501                            80           No MI                                     1.00E+17
17076469                                         500000                       20070501                   75.76000214           No MI                                     1.00E+17
17076472                                         363750                       20070501                            75           No MI                                     1.00E+17
17076478                                         320000                       20070501                   68.23000336           No MI                                     1.00E+17
17076488                                         648000                       20070501                            80           No MI                                     1.00E+17
17076489                                         720000                       20070501                   65.44999695           No MI                                     1.00E+17
17076492                                         192000                       20070501                            80           No MI                                     1.00E+17
17076497                                         700000                       20070501                   58.81999969           No MI                                     1.00E+17
17076501                                         328800                       20070501                            80           No MI                                     1.00E+17
17076502                                         240000                       20070501                            80           No MI                                     1.00E+17
17076507                                         192000                       20070501                            80           No MI                                     1.00E+17
17076513                                         240000                       20070501                            80           No MI                                     1.00E+17
17076517                                         308000                       20070501                            80           No MI                                     1.00E+17
17076523                                         244000                       20070501                            80           No MI                                     1.00E+17
17076537                                         214000                       20070501                   55.58000183           No MI                                     1.00E+17
17076538                                         512000                       20070501                            80           No MI                                     1.00E+17
17076545                                         452000                       20070501                            80           No MI                                     1.00E+17
17076550                                         496000                       20070501                            80           No MI                                     1.00E+17
17064714                                         650000                       20070501                   77.23999786           No MI                                     1.00E+17
17064723                                         412500                       20070501                            75           No MI                                     1.00E+17
17064732                                         496000                       20070501                            80           No MI                                     1.00E+17
17064741                                         528000                       20070501                            80           No MI                                     1.00E+17
17064632                                         400000                       20070501                            80           No MI                                     1.00E+17
17064743                                         140800                       20070501                            80           No MI                                     1.00E+17
17064756                                         193450                       20070501                            73           No MI                                     1.00E+17
17064773                                         430717                       20070501                            80           No MI                                     1.00E+17
17064774                                         816000                       20070501                   79.22000122           No MI                                     1.00E+17
17064792                                         193000                       20070501                   75.69000244           No MI                                     1.00E+17
17064799                                         177600                       20070501                            80           No MI                                     1.00E+17
17064800                                         207200                       20070501                            80           No MI                                     1.00E+17
17064807                                         536000                       20070501                            80           No MI                                     1.00E+17
17064809                                         568000                       20070501                            80           No MI                                     1.00E+17
17064821                                         361750                       20070501                   64.02999878           No MI                                     1.00E+17
17064823                                         242000                       20070501                   51.49000168           No MI                                     1.00E+17
17064824                                         164000                       20070501                            80           No MI                                     1.00E+17
17064825                                         293600                       20070501                            80           No MI                                     1.00E+17
17064832                                         364000                       20070501                            80           No MI                                     1.00E+17
17064837                                         384000                       20070501                            80           No MI                                     1.00E+17
17064854                                         448000                       20070501                            80           No MI                                     1.00E+17
17064866                                         465000                       20070501                          77.5           No MI                                     1.00E+17
17064869                                         437600                       20070501                            80           No MI                                     1.00E+17
17064872                                         269000                       20070501                   69.87000275           No MI                                     1.00E+17
17064885                                         208000                       20070501                            80           No MI                                     1.00E+17
17064888                                         585000                       20070501                   76.97000122           No MI                                     1.00E+17
17064895                                         825000                       20070501                            75           No MI                                     1.00E+17
17064897                                        1200000                       20070501                   72.33999634           No MI                                     1.00E+17
17064898                                         492000                       20070501                            80           No MI                                     1.00E+17
17064899                                         401600                       20070501                            80           No MI                                     1.00E+17
17064902                                         448000                       20070501                            80           No MI                                     1.00E+17
17064904                                         372758                       20070501                            80           No MI                                     1.00E+17
17064660                                         542000                       20070501                   63.75999832           No MI                                     1.00E+17
17064907                                         300000                       20070501                            80           No MI                                     1.00E+17
17064922                                         219200                       20070501                            80           No MI                                     1.00E+17
17064923                                         896000                       20070501                            80           No MI                                     1.00E+17
17064939                                         540000                       20070501                            80           No MI                                     1.00E+17
17064949                                         476000                       20070501                            80           No MI                                     1.00E+17
17064953                                         367200                       20070501                            80           No MI                                     1.00E+17
17064957                                         237750                       20070501                   74.76000214           No MI                                     1.00E+17
17065942                                        1500000                       20070501                   69.76999664           No MI                                     1.00E+17
17065965                                         340000                       20070501                            80           No MI                                     1.00E+17
17065973                                         392000                       20070501                            80           No MI                                     1.00E+17
17065868                                         320000                       20070501                   62.99000168           No MI                                     1.00E+17
17065869                                         384000                       20070401                            80           No MI                                     1.00E+17
17065989                                         399120                       20070501                            80           No MI                                     1.00E+17
17065990                                         820000                       20070501                            80           No MI                                     1.00E+17
17065992                                         184000                       20070501                            80           No MI                                     1.00E+17
17065994                                         312000                       20070501                            80           No MI                                     1.00E+17
17065996                                         248000                       20070501                            80           No MI                                     1.00E+17
17065879                                         265000                       20070501                            53           No MI                                     1.01E+17
17065880                                         275930                       20070501                         70.75           No MI                                     1.00E+17
17066009                                         401520                       20070501                            80           No MI                                     1.00E+17
17066013                                         177417                       20070501                            80           No MI                                     1.00E+17
17066024                                         200000                       20070501                   55.09999847           No MI                                     1.00E+17
17065884                                         169600                       20070501                            80           No MI                                     1.00E+17
17066047                                         591750                       20070501                            75           No MI                                     1.00E+17
17066062                                         252000                       20070501                            80           No MI                                     1.00E+17
17066065                                         840000                       20070501                            80           No MI                                     1.00E+17
17066073                                         460800                       20070501                            80           No MI                                     1.00E+17
17066083                                         228000                       20070501                            80           No MI                                     1.00E+17
17065889                                         337600                       20070501                            80           No MI                                     1.01E+17
17013867                                         280000                       20070201                   79.76999664           No MI                                     1.00E+17
17013868                                         100000                       20070201                   45.45000076           No MI                                     1.00E+17
17013869                                         630000                       20070301                            80           No MI                                     1.00E+17
17013870                                         450000                       20070301                            75           No MI                                     1.00E+17
17013871                                         580000                       20070301                            80           No MI                                     1.00E+17
17013872                                         296000                       20070301                            80           No MI                                     1.00E+16
17013873                                         656000                       20070301                            80           No MI                                     1.00E+17
17013874                                         452000                       20070301                            80           No MI                                     1.00E+17
17013875                                         496000                       20070301                            80           No MI                                     1.00E+17
17013876                                         612000                       20070301                            80           No MI                                     1.00E+17
17013877                                         300000                       20070301                   67.41999817           No MI                                     1.00E+17
17013878                                         400000                       20070201                            80           No MI                                     1.00E+17
17013879                                         483300                       20070201                   74.98999786           No MI                                     1.00E+17
17013880                                         408750                       20070301                            75           No MI                                     1.00E+17
17013881                                         499250                       20070301                   67.47000122           No MI                                     1.00E+17
17013882                                         276000                       20070301                            80           No MI                                     1.00E+17
17013883                                          47200                       20070301                            80           No MI                                     1.00E+17
17013884                                         568000                       20070301                   78.33999634           No MI                                     1.00E+17
17013885                                         560000                       20070301                   79.31999969           No MI                                     1.00E+17
17013886                                         165000                       20070301                            75           No MI                                     1.00E+17
17013887                                         408000                       20070301                            80           No MI                                     1.00E+17
17013888                                         544000                       20070301                            80           No MI                                     1.00E+17
16996712                                         384000                       20070201                            80           No MI                                     1.00E+17
16996714                                         245500                       20070201                   94.41999817   Mortgage Guaranty In                              1.00E+17
16996717                                         309000                       20070201                   68.66999817           No MI                                     1.00E+17
16996719                                         470000                       20070201                   87.04000092   Mortgage Guaranty In                              1.00E+17
16996725                                         268000                       20070201                            80           No MI                                     1.00E+17
16996726                                         350000                       20070201                            70           No MI                                     1.00E+17
17129709                                         307500                       20070601                            75           No MI                                     1.00E+17
17154132                                         448950                       20070501                            73           No MI                                     1.00E+17
17113166                                         527000                       20070601                   64.26999664           No MI                                     1.00E+17
17201456                                         267600                       20070601                   88.31999969       Republic MIC                                  1.00E+17
16707322                                         428000                       20070101                            80           No MI                                     1.00E+17
17013378                                         193600                       20070601                            80           No MI                                     1.00E+17
17129901                                         665000                       20070601                   67.16999817           No MI                                     1.00E+17
17154219                                         563000                       20070601                   39.36999893           No MI                                     1.00E+17
17152518                                         483000                       20070601                            70           No MI                                     1.00E+17
17129903                                         500000                       20070501                            80           No MI                                     1.00E+17
17132676                                         417000                       20070601                   70.44000244           No MI                                     1.00E+17
16724258                                         500000                       20061201                   71.23000336           No MI                                     1.00E+17
17129827                                         224000                       20070601                            80           No MI                                     1.00E+17
17182479                                         584500                       20070601                            70           No MI                                     1.00E+17
17148378                                         675000                       20070601                   66.18000031           No MI                                     1.00E+17
17168692                                         545000                       20070601                   69.87000275           No MI                                     1.00E+17
16638386                                         128000                       20070101                   78.52999878           No MI                                     1.00E+17
17077893                                         680000                       20070501                   64.76000214           No MI                                     1.00E+17
16775827                                         480000                       20070201                            80           No MI                                     1.00E+17
17178496                                         900000                       20070601                   65.69000244           No MI                                     1.00E+17
17159868                                         860000                       20070601                   59.72000122           No MI                                     1.00E+17
17077897                                         588000                       20070601                            70           No MI                                     1.00E+17
17150023                                         786000                       20070501                   78.44000244           No MI                                     1.00E+17
17201460                                         372000                       20070601                            80           No MI                                     1.00E+17
17150026                                         591000                       20070501                   72.77999878           No MI                                     1.00E+17
17113091                                         152000                       20070501                            80           No MI                                     1.00E+17
17170504                                         487500                       20070601                            75           No MI                                     1.00E+17
17201546                                         356000                       20070601                            80           No MI                                     1.00E+17
17154224                                         532000                       20070601                            70           No MI                                     1.00E+17
17128304                                         300000                       20070501                   73.16999817           No MI                                     1.00E+17
17154225                                         417000                       20070601                   49.06000137           No MI                                     1.00E+17
17128063                                         431775                       20070601                            75           No MI                                     1.00E+17
15814550                                         229000                       20051201                   58.72000122           No MI                                     1.00E+17
17141753                                         747000                       20070601                   62.77000046           No MI                                     1.00E+17
17141834                                         397500                       20070601                          79.5           No MI                                     1.00E+17
17166604                                        1000000                       20070601                   67.55999756           No MI                                     1.00E+17
17152529                                         920000                       20070601                            80           No MI                                     1.00E+17
16847840                                         552000                       20070201                            80           No MI                                     1.00E+17
17175198                                         412500                       20070601                            75           No MI                                     1.00E+17
17159875                                         535000                       20070601                   48.63999939           No MI                                     1.00E+17
17201472                                         500000                       20070601                   74.62999725           No MI                                     1.00E+17
17057113                                         131000                       20070501                   47.63999939           No MI                                     1.00E+17
17204146                                         500000                       20070601                   71.43000031           No MI                                     1.00E+17
17128152                                         950000                       20070601                   74.80000305           No MI                                     1.00E+17
17205832                                         500000                       20070601                   79.37000275           No MI                                     1.00E+17
17152454                                         312000                       20070601                            80           No MI                                     1.00E+17
17008843                                         613600                       20070501                            80           No MI                                     1.00E+17
17200669                                         995000                       20070601                   62.18999863           No MI                                     1.00E+17
17132692                                        1165000                       20070601                   74.19999695           No MI                                     1.00E+17
16641734                                          73200                       20061001                   86.12000275   Mortgage Guaranty In                              1.00E+17
15815615                                         656250                       20051101                            75           No MI                                     1.00E+17
17128238                                         498000                       20070501                   68.22000122           No MI                                     1.00E+17
17181681                                         346000                       20070601                   57.66999817           No MI                                     1.00E+17
17141768                                         645000                       20070601                   63.24000168           No MI                                     1.00E+17
16781445                                         320000                       20070201                            80           No MI                                     1.00E+17
17129845                                         252000                       20070501                         78.75           No MI                                     1.00E+17
17150040                                         441000                       20070601                            70           No MI                                     1.00E+17
17150044                                         490000                       20070601                   69.01000214           No MI                                     1.00E+17
17150045                                         735000                       20070601                            70           No MI                                     1.00E+17
17200591                                         608000                       20070601                            80           No MI                                     1.01E+17
17150129                                        1500000                       20070601                         49.75           No MI                                     1.00E+17
17202619                                         384000                       20070601                            80           No MI                                     1.00E+17
17170607                                         662000                       20070601                   69.90000153           No MI                                     1.00E+17
15356046                                         188000                       20050501                            80           No MI                                     1.00E+17
17057128                                         198750                       20070501                            75           No MI                                     1.00E+17
16728800                                         567000                       20070101                   69.56999969           No MI                                     1.00E+17
17166543                                         308000                       20070501                            80           No MI                                     1.00E+17
17141775                                         930000                       20070601                            62           No MI                                     1.00E+17
17166626                                         543000                       20070601                   63.88000107           No MI                                     1.00E+17
16691706                                         292000                       20061101                            80           No MI                                     1.00E+17
17141778                                         549500                       20070601                   52.33000183           No MI                                     1.00E+17
17129936                                         312000                       20070501                            80           No MI                                     1.00E+17
17181695                                         672126                       20070601                            24           No MI                                     1.00E+17
16835809                                         382500                       20070201                            90            PMI
16723399                                         187500                       20070101                            75           No MI                                     1.00E+17
16819288                                         330000                       20070201                            75           No MI                                     1.00E+17
17159893                                         649800                       20070601                   68.54000092           No MI                                     1.00E+17
17150131                                         260350                       20070601                   69.43000031           No MI                                     1.00E+17
17204084                                         840000                       20070601                            80           No MI
17128250                                         496800                       20070501                            80           No MI                                     1.00E+17
17170534                                         140000                       20070601                   73.68000031           No MI                                     1.00E+17
17154173                                         399000                       20070601                   54.65999985           No MI                                     1.00E+17
17154174                                         993000                       20070601                   65.54000092           No MI                                     1.00E+17
17008780                                         265000                       20070501                   46.90000153           No MI                                     1.00E+17
17154175                                         511000                       20070601                   71.47000122           No MI                                     1.00E+17
17170538                                         211000                       20070601                   75.62999725           No MI                                     1.00E+17
17170619                                         450000                       20070601                   57.68999863           No MI                                     1.00E+17
17166552                                         138400                       20070601                            80           No MI                                     1.00E+17
17129944                                         917000                       20070601                   45.84999847           No MI                                     1.00E+17
17166638                                         322000                       20070601                   63.75999832           No MI                                     1.00E+17
17166639                                         550000                       20070601                   67.90000153           No MI                                     1.00E+17
16848684                                         268000                       20070101                            80           No MI                                     1.00E+17
16688547                                         456000                       20070101                            80           No MI                                     1.00E+17
17150140                                         391950                       20070601                   79.98999786           No MI                                     1.00E+17
17150062                                         560000                       20070601                            70           No MI                                     1.00E+17
17170620                                         596000                       20070601                   52.27999878           No MI                                     1.00E+17
17200691                                         420000                       20070601                            80           No MI                                     1.00E+17
17154180                                         858000                       20070601                   73.97000122           No MI                                     1.00E+17
17170624                                         840000                       20070601                   59.15000153           No MI                                     1.00E+17
17155315                                         264000                       20070601                   78.80999756           No MI                                     1.00E+17
17170625                                         570000                       20070601                            75           No MI                                     1.00E+17
17088312                                         440000                       20070601                            80           No MI                                     1.00E+17
17154185                                         283750                       20070601                   73.69999695           No MI                                     1.00E+17
17057067                                         420500                       20070501                   64.69000244           No MI                                     1.00E+17
17170629                                         435000                       20070601                   59.59000015           No MI                                     1.00E+17
17128186                                         593600                       20070601                            80           No MI                                     1.00E+17
17166486                                         760000                       20070601                   66.08999634           No MI
16819707                                         304000                       20070201                   78.95999908           No MI                                     1.00E+17
17076496                                         525000                       20070601                   30.87999916           No MI                                     1.00E+17
17203533                                         662000                       20070601                   60.18000031           No MI                                     1.00E+17
17075050                                         180000                       20070501                   62.06999969           No MI                                     1.00E+17
17170712                                         560000                       20070601                   68.29000092           No MI                                     1.00E+17
17170632                                         650000                       20070601                   55.31999969           No MI                                     1.00E+17
17204185                                         402000                       20070601                   59.56000137           No MI                                     1.00E+17
17172253                                         520000                       20070601                   46.02000046           No MI                                     1.00E+17
17154271                                         666000                       20070601                   71.61000061           No MI                                     1.00E+17
17170555                                         701000                       20070601                   66.76000214           No MI                                     1.00E+17
17170556                                         647000                       20070601                   72.29000092           No MI                                     1.00E+17
17057157                                         332800                       20070501                            80           No MI                                     1.00E+17
17170639                                         558400                       20070601                            80           No MI                                     1.00E+17
16691732                                         187000                       20061201                   74.80000305           No MI                                     1.00E+17
16691733                                         183500                       20061201                   74.90000153           No MI                                     1.00E+17
17154198                                         600000                       20070601                   79.47000122           No MI                                     1.00E+17
17166577                                         452000                       20070601                            80           No MI                                     1.00E+17
16729647                                         386000                       20070101                   77.19999695           No MI                                     1.00E+17
17150160                                         540000                       20070501                            80           No MI                                     1.00E+17
17027123                                         360000                       20070501                            80           No MI                                     1.00E+17
17170720                                         560000                       20070601                            80           No MI                                     1.00E+17
17155330                                         303000                       20070601                   54.59000015           No MI                                     1.00E+17
16801442                                         520000                       20070201                            80           No MI                                     1.00E+17
17170721                                         438750                       20070601                            75           No MI                                     1.00E+17
17150085                                         495000                       20070601                            75           No MI                                     1.00E+17
17150086                                         656000                       20070601                            80           No MI                                     1.00E+17
16407462                                         240000                       20060901                            80           No MI                                     1.00E+17
17168520                                         622500                       20070601                            75           No MI                                     1.00E+17
17077802                                         750000                       20070501                            75           No MI                                     1.00E+17
17170567                                         349800                       20070601                   79.98999786           No MI                                     1.00E+17
17088335                                         552800                       20070501                            80           No MI                                     1.00E+17
17166663                                         508000                       20070601                   69.12000275           No MI                                     1.00E+17
17128287                                         440000                       20070501                            80           No MI                                     1.00E+17
16667605                                         344000                       20061101                            80           No MI                                     1.00E+17
17166664                                        1500000                       20070601                          62.5           No MI                                     1.00E+17
16667526                                         344000                       20061101                            80           No MI                                     1.00E+17
17166666                                         562000                       20070601                   64.23000336           No MI                                     1.00E+17
17129895                                         457000                       20070501                   73.70999908           No MI                                     1.00E+17
17112911                                         840000                       20070501                   69.41999817           No MI                                     1.00E+17
17148210                                         700000                       20070601                   60.86999893           No MI                                     1.00E+17
17150091                                         244000                       20070601                            80           No MI                                     1.00E+17
17148214                                         198750                       20070601                            75           No MI                                     1.00E+17
17060348                                         361600                       20070501                            80           No MI                                     1.00E+17
17170490                                         650000                       20070601                   41.93999863           No MI
17154290                                         692000                       20070601                            80           No MI                                     1.00E+17
17155262                                         556494                       20070501                   56.79000092           No MI                                     1.00E+17
17170653                                         770000                       20070601                            70           No MI                                     1.00E+17
17170654                                         391000                       20070601                   44.68999863           No MI                                     1.00E+17
17178412                                         300000                       20070601                            50           No MI                                     1.00E+17
17154292                                         454000                       20070601                   68.79000092           No MI                                     1.00E+17
17150098                                         102350                       20070601                   73.11000061           No MI                                     1.00E+17
17141813                                         412000                       20070601                            80           No MI                                     1.00E+17
17141732                                         517000                       20070601                   60.81999969           No MI                                     1.00E+17
17132660                                         558000                       20070601                   46.88999939           No MI                                     1.00E+17
17200637                                         496000                       20070601                   68.88999939           No MI                                     1.00E+17
17141733                                         598000                       20070601                   44.29999924           No MI                                     1.00E+17
17154126                                         368000                       20070501                            80           No MI                                     1.00E+17
17175250                                         468750                       20070601                            75           No MI                                     1.00E+17
17181730                                         497000                       20070601                            70           No MI                                     1.00E+17
17175251                                         650000                       20070601                   69.51999664           No MI                                     1.00E+17
17132745                                         623000                       20070601                   78.86000061           No MI                                     1.00E+17
17175252                                         632000                       20070601                            80           No MI                                     1.00E+17
17182462                                         400000                       20070601                   42.36999893           No MI                                     1.00E+17
17132666                                         177600                       20070501                            80           No MI                                     1.00E+17
17182465                                         120800                       20070601                            80           No MI                                     1.00E+17
17148365                                         312800                       20070601                            80           No MI                                     1.00E+17
17043489                                         224800                       20070501                            80           No MI                                     1.00E+17
17127793                                         300000                       20070601                            80           No MI                                     1.01E+17
17168683                                         700000                       20070601                   67.95999908           No MI                                     1.00E+17
17159773                                         368000                       20070601                            80           No MI
17168688                                         984000                       20070601                   64.51999664           No MI                                     1.00E+17
17154212                                         534000                       20070601                   76.29000092           No MI                                     1.00E+17
17172279                                         423000                       20070601                   69.33999634           No MI                                     1.00E+17
17178417                                         376000                       20070601                            80           No MI                                     1.00E+17
17170579                                         528800                       20070601                            80           No MI                                     1.00E+17
17088189                                         232000                       20070501                            80           No MI                                     1.00E+17
16667539                                         360000                       20061101                            90   Mortgage Guaranty In                              1.00E+17
17130021                                         586000                       20070601                   79.19000244           No MI                                     1.00E+17
17148300                                         608000                       20070601                            80           No MI                                     1.00E+17
17132445                                         488000                       20070601                   42.43000031           No MI                                     1.00E+17
17182406                                         990000                       20070601                   69.47000122           No MI                                     1.00E+17
17148226                                         680000                       20070501                            80           No MI                                     1.00E+17
17013866                                         431250                       20061201                            75           No MI                                     1.00E+17
17168623                                         650000                       20070601                   76.29000092           No MI                                     1.00E+17
17178424                                         624000                       20070601                   73.41000366           No MI                                     1.00E+17
17077904                                         617500                       20070601                   70.16999817           No MI                                     1.00E+17
17155359                                         248000                       20070601                   76.30999756           No MI                                     1.00E+17
17066178                                         412500                       20070601                            75           No MI                                     1.00E+17
16407486                                         825000                       20060901                            75           No MI                                     1.00E+17
17170587                                         500000                       20070601                   61.79999924           No MI                                     1.00E+17
17168707                                         430000                       20070601                   58.11000061           No MI                                     1.00E+17
17170669                                         213000                       20070601                   78.88999939           No MI                                     1.00E+17
16610400                                         100000                       20061001                            80           No MI                                     1.00E+17
17181602                                         460000                       20070601                            80           No MI                                     1.00E+17
17175205                                         530000                       20070601                   64.23999786           No MI                                     1.00E+17
17051618                                         356250                       20070501                            75           No MI                                     1.00E+17
17155362                                         214500                       20070601                   72.47000122           No MI                                     1.00E+17
17132538                                         235000                       20070601                   70.36000061           No MI                                     1.00E+17
17170592                                         535000                       20070601                   74.30999756           No MI                                     1.00E+17
17148318                                         499000                       20070601                   69.30999756           No MI                                     1.00E+17
17172295                                         268000                       20070601                            80           No MI                                     1.00E+17
17077671                                         586000                       20070601                   68.94000244           No MI                                     1.00E+17
15947704                                         664000                       20060101                            80           No MI                                     1.00E+17
17075179                                         564000                       20070501                            80           No MI                                     1.00E+17
17077672                                         504000                       20070501                            70           No MI                                     1.00E+17
17077918                                         605000                       20070601                   49.18999863           No MI                                     1.00E+17
17077838                                        1300000                       20070501                   68.41999817           No MI                                     1.00E+17
17077676                                         400000                       20070601                   52.63000107           No MI                                     1.00E+17
17201403                                         412500                       20070601                            75           No MI                                     1.00E+17
16997766                                         148000                       20070501                            80           No MI                                     1.00E+17
17013404                                         481600                       20070501                            80           No MI                                     1.00E+17
17055021                                         168000                       20070601                            80           No MI                                     1.00E+17
17132701                                         707000                       20070601                            70           No MI                                     1.00E+17
17132620                                         444000                       20070501                            80           No MI                                     1.00E+17
17132541                                         365600                       20070601                            80           No MI                                     1.00E+17
17148320                                         850000                       20070601                   44.74000168           No MI                                     1.00E+17
17055028                                         459200                       20070501                            80           No MI                                     1.00E+17
17178522                                         930000                       20070601                   72.66000366           No MI                                     1.00E+17
17077760                                         640000                       20070501                            80           No MI                                     1.00E+17
17178443                                         650000                       20070601                   75.16999817           No MI                                     1.00E+17
17077926                                         770000                       20070501                   48.88999939           No MI                                     1.00E+17
17170689                                        1500000                       20070601                   38.45999908           No MI                                     1.00E+17
17178528                                         345000                       20070601                   69.98000336           No MI                                     1.00E+17
17168728                                         296000                       20070601                            80           No MI                                     1.00E+17
17055111                                        1497000                       20070601                   33.27000046           No MI                                     1.00E+17
17113046                                         650000                       20070501                            52           No MI                                     1.00E+17
17181700                                         187500                       20070601                            75           No MI                                     1.00E+17
17175220                                         389600                       20070601                            80           No MI                                     1.00E+17
17175140                                         164000                       20070601                            80           No MI                                     1.00E+17
16393006                                         238300                       20060801                   79.97000122           No MI                                     1.00E+17
17159820                                         591000                       20070601                   69.90000153           No MI                                     1.00E+17
17159821                                         697000                       20070601                          68.5           No MI                                     1.00E+17
17077931                                         616000                       20070601                            70           No MI                                     1.00E+17
17077851                                         700000                       20070601                   63.63999939           No MI                                     1.00E+17
17159905                                         472000                       20070601                            80           No MI                                     1.00E+17
17088383                                         371000                       20070501                            70           No MI                                     1.00E+17
17168735                                         414000                       20070601                   67.87000275           No MI                                     1.00E+17
17077935                                         521000                       20070601                   40.08000183           No MI                                     1.00E+17
17178457                                         329250                       20070601                            75           No MI                                     1.00E+17
16979085                                         475000                       20070301                   79.83000183           No MI                                     1.00E+17
16610354                                         584000                       20061001                            80           No MI                                     1.00E+17
16724222                                         240000                       20061201                            80           No MI                                     1.00E+17
17182440                                         500000                       20070601                   64.09999847           No MI                                     1.00E+17
17141716                                         525000                       20070501                   59.65999985           No MI                                     1.00E+17
17141717                                         454000                       20070601                   69.30999756           No MI                                     1.00E+17
17148343                                         473200                       20070601                   79.40000153           No MI                                     1.00E+17
17132487                                         854000                       20070601                   73.94999695           No MI                                     1.00E+17
17148186                                         168000                       20070601                            80           No MI                                     1.00E+17
17077861                                         730000                       20070601                   74.48999786           No MI                                     1.00E+17
17159835                                         489000                       20070601                   79.51000214           No MI                                     1.00E+17
16968721                                         232000                       20070201                            80           No MI                                     1.00E+17
17178468                                         513600                       20070601                            80           No MI                                     1.00E+17
17201510                                         157500                       20070601                            75           No MI                                     1.00E+17
17200703                                         800000                       20070601                   75.26000214           No MI                                     1.00E+17
16610362                                         184000                       20061001                            80           No MI                                     1.00E+17
17148191                                         165000                       20070601                            75           No MI                                     1.00E+17
17076427                                         294000                       20070501                            80           No MI                                     1.00E+17
16696502                                         328300                       20070101                            70           No MI                                     1.00E+17
17175168                                         568000                       20070601                            80           No MI                                     1.00E+17
17064927                                         172500                       20070501                            75           No MI                                     1.00E+17
17182458                                         447000                       20070601                   64.77999878           No MI                                     1.00E+17
17077791                                         498000                       20070601                   30.18000031           No MI                                     1.00E+17
17077793                                         450000                       20070601                   69.23000336           No MI                                     1.00E+17
17168594                                         497000                       20070601                   60.61000061           No MI                                     1.00E+17
17168677                                         506000                       20070601                         63.25           No MI                                     1.00E+17
16798472                                         419200                       20070201                            80           No MI                                     1.00E+17
17077799                                         643200                       20070501                            80           No MI                                     1.00E+17
17128200                                         464000                       20070501                            80           No MI                                     1.00E+17
17200636                                         840000                       20070601                            70           No MI                                     1.00E+17
17113075                                         800000                       20070601                   69.56999969           No MI                                     1.00E+17
17012506                                         448000                       20070401                            80           No MI                                     1.00E+17
17012399                                         568000                       20070401                            80           No MI                                     1.00E+17
17012522                                         215200                       20070501                   79.69999695           No MI                                     1.00E+17
17010884                                         500000                       20070401                   75.98999786           No MI                                     1.00E+17
17010890                                         417000                       20070401                   75.13999939           No MI                                     1.00E+17
17010894                                         391200                       20070401                            80           No MI                                     1.00E+17
17010896                                         140000                       20070401                            80           No MI                                     1.00E+17
17010776                                         296000                       20070401                            80           No MI                                     1.00E+17
17010782                                         504000                       20070401                            80           No MI
17012448                                         740000                       20070401                            80           No MI                                     1.00E+17
17012467                                         407496                       20070401                            80           No MI                                     1.00E+17
17012474                                         440000                       20070401                            80           No MI                                     1.00E+17
17012386                                         270000                       20070401                            50           No MI                                     1.00E+17
17012493                                         556000                       20070501                            80           No MI                                     1.00E+17
17012497                                         296000                       20070401                            80           No MI                                     1.00E+17
17012394                                         623200                       20070401                            80           No MI                                     1.00E+17
17012430                                         244000                       20070401                   79.73999786           No MI                                     1.00E+17
17004410                                         584000                       20070401                            80           No MI                                     1.00E+17
17004413                                         512000                       20070401                            80           No MI                                     1.00E+17
17008800                                         504800                       20070501                            80           No MI                                     1.00E+17
17008806                                         180000                       20070401                            80           No MI                                     1.00E+17
17008809                                         148000                       20070401                            80           No MI                                     1.00E+17
17008759                                         300000                       20070401                            80           No MI                                     1.00E+17
17008835                                         720000                       20070401                            80           No MI                                     1.00E+17
17008851                                         312800                       20070401                          48.5           No MI                                     1.00E+17
17008853                                         388000                       20070401                            80           No MI                                     1.00E+17
17008856                                         511200                       20070401                            80           No MI                                     1.00E+17
17008908                                         187200                       20070401                            80           No MI                                     1.00E+17
17010815                                         940000                       20070501                            80           No MI                                     1.00E+17
17010756                                         183750                       20070401                            75           No MI                                     1.00E+17
17010759                                         272000                       20070401                            80           No MI                                     1.00E+17
17010856                                         376675                       20070401                            95      Radian Guaranty                                1.00E+17
17010871                                         544000                       20070501                            80           No MI                                     1.00E+17
17004478                                         300000                       20070401                   66.66999817           No MI                                     1.00E+17
17004483                                         590000                       20070401                   79.73000336           No MI                                     1.00E+17
17004382                                         280000                       20070401                            80           No MI                                     1.00E+17
17004489                                         772000                       20070501                   51.47000122           No MI                                     1.00E+17
17004499                                         460000                       20070401                            80           No MI                                     1.00E+17
17004511                                         351920                       20070401                            80           No MI                                     1.00E+17
17004523                                         280000                       20070401                   32.56000137           No MI                                     1.00E+17
17004396                                         397600                       20070501                   74.59999847           No MI                                     1.00E+17
17004399                                         223920                       20070401                            80           No MI                                     1.00E+17
17004546                                         432000                       20070401                            80           No MI                                     1.00E+17
17004553                                         303200                       20070401                            80           No MI                                     1.00E+17
17004559                                         325000                       20070401                   68.41999817           No MI                                     1.00E+17
17004561                                         436000                       20070401                            80           No MI                                     1.00E+17
17004570                                         298400                       20070401                            80           No MI                                     1.00E+17
17004584                                         436800                       20070401                            80           No MI                                     1.00E+17
17004587                                         510400                       20070401                            80           No MI                                     1.00E+17
17001524                                         360000                       20070401                            80           No MI                                     1.00E+17
17001349                                         400462                       20070401                            80           No MI                                     1.00E+17
17001368                                         496000                       20070401                            80           No MI                                     1.00E+17
17001575                                         241000                       20070401                   79.80000305           No MI                                     1.00E+17
17001433                                         188000                       20070401                            80           No MI                                     1.00E+17
17001394                                         650000                       20070401                   76.11000061           No MI                                     1.00E+17
17001435                                        1425000                       20070401                            75           No MI                                     1.00E+17
17001592                                         347200                       20070401                            80           No MI                                     1.00E+17
17001600                                         312000                       20070501                            80           No MI                                     1.00E+17
17001619                                         272800                       20070501                            80           No MI                                     1.00E+17
17001621                                         389600                       20070401                            80           No MI                                     1.00E+17
17001630                                         356000                       20070401                            80           No MI                                     1.00E+17
17002961                                         292000                       20070401                            80           No MI                                     1.00E+17
17002870                                         468000                       20070401                            80           No MI                                     1.00E+17
17003002                                         692000                       20070401                            80           No MI                                     1.00E+17
17002911                                         740800                       20070501                            80           No MI                                     1.00E+17
17003053                                         224800                       20070401                            80           No MI                                     1.00E+17
17003056                                         712400                       20070401                            80           No MI                                     1.00E+17
17003080                                         268800                       20070501                            80           No MI                                     1.00E+17
17003092                                         432000                       20070501                            80           No MI                                     1.00E+17
17004438                                         500000                       20070501                   76.33999634           No MI                                     1.00E+17
17004442                                         208800                       20070401                            80           No MI                                     1.00E+17
17004374                                         332000                       20070401                            80           No MI                                     1.00E+17
17001494                                         102688                       20070401                   78.98999786           No MI                                     1.00E+17
17001508                                         294400                       20070401                            80           No MI                                     1.00E+17
16997932                                         242400                       20070401                            80           No MI                                     1.00E+17
17001336                                         605500                       20070401                            70           No MI                                     1.00E+17
17001489                                         500000                       20070501                   66.13999939           No MI                                     1.00E+17
16997815                                         580000                       20070401                            80           No MI                                     1.00E+17
16997819                                         701963                       20070401                            80           No MI                                     1.00E+17
16997703                                         464000                       20070401                            80           No MI                                     1.00E+17
16997835                                         416000                       20070401                            80           No MI                                     1.00E+17
16997842                                         410320                       20070401                            80           No MI                                     1.00E+17
16997853                                        1000000                       20070501                   71.43000031           No MI                                     1.00E+17
16997744                                         367000                       20070501                   67.58999634           No MI                                     1.00E+17
16997890                                         400000                       20070401                            80           No MI                                     1.00E+17
16997898                                         251250                       20070401                            75           No MI                                     1.00E+17
16997901                                         266400                       20070401                            80           No MI                                     1.00E+17
16994876                                         296000                       20070401                            80           No MI                                     1.00E+17
16994556                                        1000000                       20070501                   52.63000107           No MI                                     1.00E+17
16994893                                         320000                       20070401                            80           No MI                                     1.00E+17
16994565                                         544000                       20070301                            80           No MI
16994911                                         320000                       20070401                            80           No MI                                     1.00E+17
16994917                                         997000                       20070401                   72.76999664           No MI                                     1.00E+17
16997785                                         495200                       20070401                            80           No MI                                     1.00E+17
16997791                                         647500                       20070501                            70           No MI                                     1.00E+17
16989978                                         553992                       20070401                            80           No MI                                     1.00E+17
16989347                                         292000                       20070401                            80           No MI                                     1.00E+17
16989999                                         248000                       20070501                            80           No MI                                     1.00E+17
16989354                                         352000                       20070301                            80           No MI                                     1.00E+17
16990005                                         564000                       20070401                            80           No MI                                     1.00E+17
16990015                                         480000                       20070401                            80           No MI                                     1.00E+17
16991007                                         420000                       20070401                            80           No MI                                     1.00E+17
16991015                                         131920                       20070401                            80           No MI                                     1.00E+17
16991042                                         340000                       20070401                            80           No MI                                     1.00E+17
16991043                                         567200                       20070401                            80           No MI                                     1.00E+17
16990942                                         384000                       20070401                            80           No MI                                     1.00E+17
16991078                                         364000                       20070401                            80           No MI                                     1.00E+17
16990954                                         384000                       20070401                            80           No MI                                     1.00E+17
16994523                                         392000                       20070401                            80           No MI                                     1.00E+17
16994534                                         650000                       20070501                   78.79000092           No MI                                     1.01E+17
16994845                                         644000                       20070401                            80           No MI                                     1.00E+17
16994847                                         280000                       20070401                            80           No MI                                     1.00E+17
16984141                                         915000                       20070401                            75           No MI                                     1.00E+17
16984354                                         372000                       20070501                            80           No MI                                     1.00E+17
16984175                                         496000                       20070401                   68.31999969           No MI                                     1.00E+17
16989867                                         255350                       20070401                            80           No MI                                     1.00E+17
16989893                                         350000                       20070401                   78.65000153           No MI                                     1.00E+17
17047709                                         168200                       20070401                   49.47000122           No MI                                     1.00E+17
16980299                                         648000                       20070501                            80           No MI                                     1.00E+17
16980315                                         292000                       20070501                            80           No MI                                     1.00E+17
16982644                                         412000                       20070501                            80           No MI                                     1.00E+17
16982649                                         555000                       20070501                            75           No MI                                     1.00E+17
16982593                                         572000                       20070401                            80           No MI                                     1.00E+17
16982706                                         312000                       20070401                            80           No MI                                     1.00E+17
16982605                                         440000                       20070401                            80           No MI                                     1.00E+17
16982615                                         156000                       20070401                            80           No MI                                     1.00E+17
16982760                                         500000                       20070401                            80           No MI                                     1.00E+17
16982771                                         337600                       20070401                            80           No MI                                     1.00E+17
16984087                                         392000                       20070401                            80           No MI                                     1.00E+17
16984104                                         128000                       20070401                   27.22999954           No MI                                     1.00E+17
16984261                                         227500                       20070401                   79.98999786           No MI                                     1.00E+17
16980274                                         161600                       20070401                            80           No MI                                     1.00E+17
16980106                                         254400                       20070401                            80           No MI                                     1.00E+17
16980180                                         359800                       20070401                            80           No MI                                     1.00E+17
16980214                                         196000                       20070401                            80           No MI                                     1.00E+17
16980223                                         224000                       20070401                            80           No MI                                     1.00E+17
16967995                                         512000                       20070301                            80           No MI                                     1.00E+17
16970087                                         400000                       20070401                            80           No MI                                     1.00E+17
16970096                                         172000                       20061101                            80           No MI                                     1.00E+17
16971841                                         252400                       20070401                            80           No MI                                     1.00E+17
16978603                                         250000                       20070401                   72.45999908           No MI                                     1.00E+17
16978623                                         328000                       20070401                            80           No MI                                     1.00E+17
16978661                                         340000                       20070401                            80           No MI                                     1.00E+17
16912756                                         187600                       20070401                            80           No MI                                     1.00E+17
16912646                                         540000                       20070401                            80           No MI                                     1.00E+17
16912706                                         216000                       20070401                            80           No MI                                     1.00E+17
16857089                                         319200                       20070301                            80           No MI                                     1.00E+17
16723873                                         298050                       20070401                   79.98999786           No MI                                     1.00E+17
16718206                                         360000                       20061201                            80           No MI                                     1.00E+17
17015025                                         267999                       20070401                            80           No MI                                     1.00E+17
17015036                                         180000                       20070401                   36.72999954           No MI                                     1.00E+17
17015042                                         300000                       20070401                            80           No MI                                     1.00E+17
17015006                                         131200                       20070401                            80           No MI                                     1.00E+17
16714866                                         320000                       20061201                            80           No MI                                     1.00E+17
16711314                                         587000                       20061201                   77.23999786           No MI                                     1.00E+17
16709454                                         396000                       20061201                            80           No MI                                     1.00E+17
17014925                                         999999                       20070401                   78.19000244           No MI                                     1.00E+17
17014926                                         513500                       20070401                            79           No MI                                     1.00E+17
17014933                                         487000                       20070401                   79.98000336           No MI                                     1.00E+17
17014970                                         417000                       20070401                   79.90000153           No MI                                     1.00E+17
17014989                                         400000                       20070401                            80           No MI                                     1.00E+17
17014990                                         187200                       20070301                            80           No MI                                     1.00E+17
17014992                                         800000                       20070301                            80           No MI                                     1.00E+17
17013548                                         250000                       20070301                   35.70999908           No MI                                     1.00E+17
17013557                                         256000                       20070401                            80           No MI                                     1.00E+17
17013580                                         442500                       20070401                            75           No MI                                     1.00E+17
17013582                                         335000                       20070401                   79.76000214           No MI                                     1.00E+17
17013603                                         354500                       20070401                   72.34999847           No MI                                     1.00E+17
17013645                                         300000                       20070401                   77.91999817           No MI                                     1.00E+17
17013698                                         253600                       20070401                            80           No MI                                     1.00E+17
17013707                                         526400                       20070401                            80           No MI                                     1.00E+17
17013710                                         336000                       20070401                            80           No MI                                     1.00E+17
17013716                                         376000                       20070401                            80           No MI                                     1.00E+17
17013733                                         248800                       20070401                            80           No MI                                     1.00E+17
17013745                                         448000                       20070401                            80           No MI                                     1.00E+17
17013753                                         240000                       20070401                            80           No MI                                     1.00E+17
17013762                                         496000                       20070401                            80           No MI                                     1.00E+17
17013788                                         600000                       20070401                            80           No MI                                     1.00E+17
17013796                                         199920                       20070401                            80           No MI                                     1.00E+17
17013804                                         460000                       20070401                            80           No MI                                     1.00E+17
17013813                                         408000                       20070401                            80           No MI                                     1.00E+17
17013820                                         434700                       20070301                   74.98999786           No MI                                     1.00E+17
17013850                                         182000                       20070401                   51.27000046           No MI                                     1.00E+17
17014681                                         496000                       20070401                            80           No MI                                     1.00E+17
17014715                                        1153750                       20070401                            65           No MI                                     1.00E+17
17014737                                         456000                       20070401                            80           No MI                                     1.00E+17
17014756                                         248000                       20070401                            80           No MI                                     1.00E+17
17014758                                         184000                       20070301                            80           No MI                                     1.00E+17
17014764                                         160000                       20070301                            64           No MI                                     1.00E+17
17014771                                         495000                       20070401                            75           No MI                                     1.00E+17
17014782                                         387000                       20070401                   64.72000122           No MI                                     1.00E+17
17014809                                         291200                       20070401                            80           No MI                                     1.00E+17
17014843                                         400000                       20070401                            80           No MI                                     1.00E+17
17014848                                         136000                       20070401                            80           No MI                                     1.00E+17
17014863                                         335000                       20070401                   72.83000183           No MI                                     1.00E+17
17014867                                         271840                       20070401                            80           No MI                                     1.00E+17
17014894                                         420000                       20070401                            80           No MI                                     1.00E+17
17014895                                         212000                       20070401                            80           No MI                                     1.00E+17
17013023                                         532000                       20070401                   77.09999847           No MI                                     1.00E+17
17013042                                         504000                       20070401                            80           No MI                                     1.00E+17
17013043                                         796000                       20070401                            80           No MI                                     1.00E+17
17013426                                         288000                       20070401                            80           No MI                                     1.00E+17
17013442                                         246500                       20070401                   70.43000031           No MI                                     1.00E+17
17013460                                         351920                       20070401                            80           No MI                                     1.00E+17
17013486                                         201880                       20070401                            80           No MI                                     1.00E+17
17013495                                         574000                       20070401                            80           No MI                                     1.00E+17
17013508                                         240000                       20070401                   78.69000244           No MI                                     1.00E+17
17013523                                         224000                       20070301                            80           No MI                                     1.00E+17
17013539                                        1000000                       20070301                   71.43000031           No MI                                     1.00E+17
17013544                                         204000                       20070301                            80           No MI                                     1.00E+17
17013547                                         355000                       20070401                   55.90999985           No MI                                     1.00E+17
17011236                                         217200                       20070301                   78.98000336           No MI                                     1.00E+17
17011241                                         324000                       20070401                            80           No MI
17011266                                         223200                       20070401                            80           No MI                                     1.00E+17
17011328                                         705000                       20070301                            75           No MI                                     1.00E+17
17011349                                         474400                       20070401                            80           No MI                                     1.00E+17
17011350                                         360000                       20070401                            90       GE Capital MI                                 1.00E+17
17011352                                          94500                       20070401                            90            PMI                                      1.00E+17
17011353                                         552000                       20070401                            80           No MI                                     1.00E+17
17011368                                          91600                       20070401                            80           No MI                                     1.00E+17
17011386                                         916000                       20070401                            80           No MI
17011388                                         360000                       20070401                            80           No MI                                     1.00E+17
17012613                                         239200                       20070301                            80           No MI                                     1.00E+17
17012635                                         248000                       20070301                            80           No MI                                     1.00E+17
17012645                                         461250                       20070401                            75           No MI                                     1.00E+17
17012655                                         320000                       20070301                   78.05000305           No MI                                     1.00E+17
17012672                                         181000                       20070401                   78.01999664           No MI                                     1.00E+17
17012713                                         203520                       20070301                            80           No MI                                     1.00E+17
17012908                                         372000                       20070401                            80           No MI                                     1.00E+17
17012926                                         224000                       20070401                            80           No MI                                     1.00E+17
17012949                                         488000                       20070401                            80           No MI                                     1.00E+17
17012755                                         170000                       20070401                            80           No MI                                     1.00E+17
17012758                                         426000                       20070401                   68.16000366           No MI                                     1.00E+17
17012767                                         240000                       20070401                            80           No MI                                     1.00E+17
17012784                                         536000                       20070401                            80           No MI                                     1.00E+17
17012789                                         500000                       20070401                   73.09999847           No MI                                     1.00E+17
17012857                                         494400                       20070401                            80           No MI                                     1.00E+17
17012861                                         335200                       20070401                            80           No MI                                     1.00E+17
17012958                                         415200                       20070401                            80           No MI                                     1.00E+17
17012971                                         332550                       20070401                   79.98999786           No MI                                     1.00E+17
17012994                                         128000                       20070401                   85.33000183      United Guaranty                                1.00E+17
17012996                                         293592                       20070401                            80           No MI                                     1.00E+17
17013001                                         161000                       20070401                   68.51000214           No MI                                     1.00E+17
17011028                                         300000                       20070401                            80           No MI                                     1.00E+17
17011039                                         409500                       20070401                            70           No MI                                     1.00E+17
17011072                                         468000                       20070401                            80           No MI                                     1.00E+17
17011091                                         332000                       20070401                            80           No MI                                     1.00E+17
17011101                                         487200                       20070301                            80           No MI                                     1.00E+17
17011131                                         302400                       20070401                   79.98000336           No MI                                     1.00E+17
17011132                                         319600                       20070401                            80           No MI                                     1.00E+17
17005163                                         381600                       20070301                            80           No MI                                     1.00E+17
17005165                                         420000                       20070301                            80           No MI                                     1.00E+17
17005170                                         430350                       20070301                   79.98999786           No MI                                     1.00E+17
17008953                                         227500                       20070401                            70           No MI                                     1.00E+17
17008969                                         308000                       20070301                            80           No MI                                     1.00E+17
17008995                                         264000                       20070301                            80           No MI                                     1.00E+17
17009003                                         289439                       20070401                            80           No MI                                     1.00E+17
17009031                                         412000                       20070401                            80           No MI                                     1.00E+17
17009045                                         192800                       20070401                            80           No MI                                     1.00E+17
17009061                                         584000                       20070401                            80           No MI                                     1.00E+17
17009086                                         155000                       20070401                   65.95999908           No MI                                     1.00E+17
17009117                                         437500                       20070401                            70           No MI                                     1.00E+17
17009126                                         144000                       20070301                            80           No MI                                     1.00E+17
17009132                                         190000                       20070301                   67.86000061           No MI                                     1.00E+17
17009133                                         448000                       20070401                            80           No MI                                     1.00E+17
17009149                                         224000                       20070401                            80           No MI                                     1.00E+17
17009155                                         388100                       20070401                   60.63999939           No MI                                     1.00E+17
17009162                                         160000                       20070401                   51.61000061           No MI                                     1.00E+17
17009168                                         282000                       20070401                   67.13999939           No MI                                     1.00E+17
17009179                                         816450                       20070401                            80           No MI                                     1.00E+17
17009188                                         237500                       20070401                   51.40999985           No MI                                     1.00E+17
17009207                                         171200                       20070401                            80           No MI                                     1.00E+17
17009213                                         530700                       20070301                            80           No MI                                     1.00E+17
17009225                                         550000                       20070401                   76.38999939           No MI
17009247                                         290000                       20070401                   76.31999969           No MI                                     1.00E+17
17009248                                         256000                       20070401                            80           No MI                                     1.00E+17
17009281                                         223920                       20070301                            80           No MI                                     1.00E+17
17009306                                         456000                       20070301                            80           No MI                                     1.00E+17
17009317                                         464000                       20070401                            80           No MI                                     1.00E+17
17009318                                         156000                       20070401                            80           No MI                                     1.00E+17
17009323                                         360000                       20070401                            80           No MI                                     1.00E+17
17010973                                         158400                       20070401                            80           No MI                                     1.00E+17
17010989                                         197500                       20070401                   85.87000275      Radian Guaranty                                1.00E+17
17010992                                         457500                       20070401                            75           No MI                                     1.00E+17
17010995                                         220000                       20070401                            80           No MI                                     1.00E+17
17011003                                         232000                       20070301                            80           No MI                                     1.00E+17
17005157                                         242400                       20070301                            80           No MI                                     1.00E+17
17005159                                         392000                       20070301                            80           No MI                                     1.00E+17
17005128                                         552000                       20070301                            80           No MI                                     1.00E+17
17005086                                         500000                       20070401                   79.11000061           No MI                                     1.00E+17
17005122                                         432000                       20070401                            80           No MI                                     1.00E+17
17005124                                         508000                       20070401                            80           No MI                                     1.00E+17
17005012                                         404000                       20070301                            80           No MI                                     1.00E+17
17005013                                         380750                       20070301                   79.98999786           No MI                                     1.00E+17
17005016                                         412000                       20070401                            80           No MI                                     1.00E+17
17005053                                         480000                       20070401                            80           No MI                                     1.00E+17
17004978                                         260800                       20070401                            80           No MI                                     1.00E+17
17005001                                         269925                       20070401                            75           No MI                                     1.00E+17
17004959                                         435000                       20070401                   69.59999847           No MI                                     1.00E+17
17004948                                         223920                       20070401                            80           No MI                                     1.00E+17
17004849                                         320000                       20070401                            80           No MI                                     1.00E+17
17004817                                         492000                       20070401                            80           No MI                                     1.00E+17
17004836                                         348000                       20070301                   46.70999908           No MI                                     1.00E+17
17003300                                         229000                       20070401                   76.33000183           No MI                                     1.00E+17
17003357                                         294000                       20070301                            70           No MI                                     1.00E+17
17003393                                         209800                       20070401                   79.98000336           No MI                                     1.00E+17
17003415                                         260000                       20070401                   57.13999939           No MI                                     1.00E+17
17003425                                         264000                       20070401                            80           No MI                                     1.00E+17
17003430                                         113850                       20070401                   79.98000336           No MI                                     1.00E+17
17003432                                         281520                       20070401                            80           No MI                                     1.00E+17
17003441                                         664000                       20070401                            80           No MI                                     1.00E+17
17003478                                         188800                       20070301                            80           No MI                                     1.00E+17
17003497                                         320000                       20070401                            80           No MI                                     1.00E+17
17003523                                         168000                       20070401                            80           No MI                                     1.00E+17
17003539                                         399999                       20070301                            80           No MI                                     1.00E+17
17003543                                         124800                       20070401                            80           No MI                                     1.00E+17
17003602                                         208000                       20070401                            80           No MI                                     1.00E+17
17003606                                         320000                       20070401                            80           No MI                                     1.00E+17
17003614                                         347200                       20070301                            80           No MI                                     1.00E+17
17003616                                         636000                       20070401                            80           No MI                                     1.00E+17
17003628                                         272000                       20070401                            80           No MI                                     1.00E+17
17004629                                         245000                       20070401                            70           No MI                                     1.00E+17
17004698                                         413600                       20070301                            80           No MI                                     1.00E+17
17004706                                         448000                       20070401                            80           No MI                                     1.00E+17
17004762                                         311200                       20070401                            80           No MI                                     1.00E+17
17004784                                         412700                       20070401                            80           No MI                                     1.00E+17
17002033                                         132000                       20070401                            80           No MI                                     1.00E+17
17002081                                         584000                       20070301                            80           No MI                                     1.00E+17
17002153                                         381000                       20070201                   59.61999893           No MI                                     1.00E+17
17002176                                         440000                       20070301                            80           No MI                                     1.00E+17
17002226                                         560000                       20070401                            80           No MI                                     1.00E+17
17002232                                         244000                       20070301                            80           No MI                                     1.00E+17
17002247                                         220000                       20070401                   78.56999969           No MI                                     1.00E+17
17002261                                         764000                       20070401                            80           No MI                                     1.00E+17
17002271                                         857450                       20070301                            80           No MI                                     1.00E+17
17002281                                         112500                       20070401                   25.86000061           No MI                                     1.00E+17
17002289                                         146000                       20070401                   59.11000061           No MI                                     1.00E+17
17002299                                         146500                       20070401                   79.19000244           No MI                                     1.00E+17
17002306                                         300000                       20070401                            80           No MI                                     1.00E+17
17002309                                         353550                       20070401                   79.98999786           No MI                                     1.00E+17
17002346                                         855920                       20070401                            80           No MI                                     1.00E+17
17002365                                         142400                       20070401                            80           No MI                                     1.00E+17
17002366                                         109500                       20070401                   79.98999786           No MI                                     1.00E+17
17002371                                         533600                       20070401                            80           No MI                                     1.00E+17
17002381                                         232000                       20070401                            80           No MI                                     1.00E+17
17002387                                         513250                       20070401                            80           No MI                                     1.00E+17
17002394                                         508000                       20070401                            80           No MI                                     1.00E+17
17002395                                         200000                       20070401                            80           No MI                                     1.00E+17
17002402                                         559350                       20070401                            80           No MI                                     1.00E+17
17002403                                         480000                       20070401                            80           No MI                                     1.00E+17
17002405                                         412500                       20070301                            75           No MI                                     1.00E+17
17002409                                         352000                       20070401                            80           No MI                                     1.00E+17
17002433                                         560000                       20070301                            80           No MI                                     1.00E+17
17002439                                         350000                       20070401                   64.58000183           No MI                                     1.00E+17
17002442                                         170000                       20070401                   59.34000015           No MI                                     1.00E+17
17002447                                         405300                       20070301                            70           No MI                                     1.00E+17
17003212                                         372000                       20070401                            80           No MI                                     1.00E+17
17003224                                         335000                       20070401                   59.70999908           No MI                                     1.00E+17
17000112                                        1000000                       20070401                            80           No MI                                     1.00E+17
17000195                                         140000                       20070401                            80           No MI                                     1.00E+17
17000226                                         556000                       20070401                            80           No MI                                     1.00E+17
17000229                                         230000                       20070401                   74.43000031           No MI                                     1.00E+17
17000271                                         140800                       20070301                            80           No MI                                     1.00E+17
17000282                                         650000                       20070401                   78.79000092           No MI                                     1.00E+17
17000315                                         479200                       20061201                            80           No MI                                     1.00E+17
17000357                                         316000                       20070401                            80           No MI                                     1.00E+17
17000368                                         468750                       20070401                            75           No MI                                     1.00E+17
17000414                                         248400                       20070401                   78.11000061           No MI                                     1.00E+17
17000456                                         364000                       20070401                            80           No MI                                     1.00E+17
17000480                                         548000                       20070401                            80           No MI                                     1.00E+17
17000483                                         280000                       20070301                            80           No MI                                     1.00E+17
17000507                                         342400                       20070401                            80           No MI                                     1.00E+17
17000514                                         512000                       20070401                            80           No MI                                     1.00E+17
17000516                                         796000                       20070401                   75.80999756           No MI                                     1.00E+17
17001930                                         417000                       20070301                   78.23999786           No MI                                     1.00E+17
17001990                                         343500                       20070401                   79.88999939           No MI                                     1.00E+17
17002011                                         363000                       20070301                   62.59000015           No MI                                     1.00E+17
16991842                                         380000                       20070301                            79           No MI                                     1.00E+17
16991844                                         228000                       20070301                            80           No MI                                     1.00E+17
16991865                                         352000                       20070301                            80           No MI                                     1.00E+17
16991874                                         288000                       20070401                   75.79000092           No MI                                     1.00E+17
16991878                                         165600                       20070301                            80           No MI                                     1.00E+17
16994979                                         328000                       20070201                            80           No MI                                     1.00E+17
16995079                                         380000                       20070401                            80           No MI                                     1.00E+17
16995166                                         611704                       20070401                            80           No MI                                     1.00E+17
16995174                                         720000                       20070301                            80           No MI                                     1.00E+17
16995185                                         417000                       20070401                   78.68000031           No MI                                     1.00E+17
16995198                                         253600                       20070301                            80           No MI                                     1.00E+17
16995320                                         203250                       20070401                   78.16999817           No MI                                     1.00E+17
16995338                                         364000                       20070401                            80           No MI                                     1.00E+17
16995348                                         496000                       20070401                            80           No MI                                     1.00E+17
16995364                                         196000                       20070401                            80           No MI                                     1.00E+17
16995371                                         758000                       20070301                   79.79000092           No MI                                     1.00E+17
16991744                                         304000                       20070401                            80           No MI                                     1.00E+17
16991772                                         380000                       20070401                            80           No MI                                     1.00E+17
16991549                                         404000                       20070401                            80           No MI                                     1.00E+17
16991559                                         678900                       20070301                            80           No MI                                     1.00E+17
16991563                                         992500                       20070301                   77.83999634           No MI                                     1.00E+17
16991664                                         183600                       20070301                            80           No MI                                     1.00E+17
16990391                                         295100                       20070301                   79.98999786           No MI                                     1.00E+17
16990400                                         312000                       20070301                            80           No MI                                     1.00E+17
16991438                                         428000                       20070301                            80           No MI                                     1.00E+17
16991493                                         224000                       20070301                            70           No MI                                     1.00E+17
16991496                                         254400                       20070301                   78.27999878           No MI                                     1.00E+17
16990141                                         624000                       20070301                            80           No MI                                     1.00E+17
16990142                                         220000                       20070401                            80           No MI                                     1.00E+17
16990147                                         293600                       20070401                            80           No MI                                     1.00E+17
16990153                                         417000                       20070401                   79.43000031           No MI                                     1.00E+17
16990204                                         344000                       20070301                   75.59999847           No MI                                     1.00E+17
16990318                                         396500                       20070401                            65           No MI                                     1.00E+17
16990324                                         211000                       20070301                   79.62000275           No MI                                     1.00E+17
16990332                                         188000                       20070301                            80           No MI                                     1.00E+17
16990338                                         323200                       20070301                            80           No MI                                     1.00E+17
16985132                                         185600                       20070401                            80           No MI                                     1.00E+17
16985190                                         464000                       20070401                            80           No MI                                     1.00E+17
16985238                                         500000                       20070401                   75.19000244           No MI                                     1.00E+17
16985246                                         276000                       20070401                            80           No MI                                     1.00E+17
16990064                                         212550                       20070401                   64.41000366           No MI                                     1.00E+17
16990088                                         479900                       20070301                            80           No MI                                     1.00E+17
16990089                                         404000                       20070401                            80           No MI                                     1.00E+17
16990091                                         374000                       20070301                            80           No MI                                     1.00E+17
16990092                                         480000                       20070301                            80           No MI                                     1.00E+17
16984831                                         472000                       20070401                            80           No MI                                     1.00E+17
16984845                                         272000                       20070401                   78.83999634           No MI                                     1.00E+17
16984945                                         546400                       20070301                            80           No MI                                     1.00E+17
16985019                                         697000                       20070401                   74.94999695           No MI                                     1.00E+17
16984664                                         417000                       20070401                   78.16000366           No MI                                     1.00E+17
16984678                                         332000                       20070401                            80           No MI                                     1.00E+17
16984814                                         405000                       20070301                   73.63999939           No MI                                     1.00E+17
16983102                                         277000                       20070301                   65.18000031           No MI                                     1.00E+17
16982800                                         218000                       20070401                   74.69000244           No MI                                     1.00E+17
16982858                                         383900                       20070401                            80           No MI                                     1.00E+17
16982939                                         464000                       20070401                   79.31999969           No MI                                     1.00E+17
16983018                                         583200                       20070301                            80           No MI                                     1.00E+17
16981401                                         212000                       20070401                            80           No MI                                     1.00E+17
16981500                                         388000                       20070401                            80           No MI                                     1.00E+17
16981538                                        1000000                       20070301                   66.66999817           No MI                                     1.00E+17
16981561                                         185600                       20070301                            80           No MI                                     1.00E+17
16981656                                         482500                       20070401                   79.98999786           No MI                                     1.00E+17
16981677                                         197700                       20070301                   79.98000336           No MI                                     1.00E+17
16981708                                         453843                       20070401                            80           No MI                                     1.00E+17
16981800                                         650000                       20070401                   79.26999664           No MI                                     1.00E+17
16981196                                         120000                       20070401                            75           No MI                                     1.00E+17
16981209                                         390400                       20070401                            80           No MI                                     1.00E+17
16981247                                         396000                       20070301                            80           No MI                                     1.00E+17
16981249                                         551996                       20070301                            80           No MI                                     1.00E+17
16981255                                         360500                       20070401                            70           No MI                                     1.00E+17
16981287                                         260000                       20070401                            80           No MI                                     1.00E+17
16981334                                         312000                       20070401                            80           No MI                                     1.00E+17
16980867                                         439920                       20070401                            80           No MI                                     1.00E+17
16980868                                         392000                       20070401                            80           No MI                                     1.00E+17
16980990                                         108720                       20070401                            80           No MI                                     1.00E+17
16981016                                         648000                       20070401                            80           No MI                                     1.00E+17
16981078                                         192500                       20070401                            70           No MI                                     1.00E+17
16981124                                         516000                       20070301                            80           No MI                                     1.00E+17
16981147                                         288000                       20070301                   78.90000153           No MI                                     1.00E+17
16979178                                         166400                       20070301                            80           No MI                                     1.00E+17
16979200                                         429600                       20070301                            80           No MI                                     1.00E+17
16979229                                         490400                       20070401                            80           No MI                                     1.00E+17
16979283                                        2000000                       20070401                   68.97000122           No MI                                     1.00E+17
16979373                                         553600                       20070301                            80           No MI                                     1.00E+17
16979477                                         362400                       20070301                            80           No MI                                     1.00E+17
16979506                                         650000                       20070301                   73.52999878           No MI                                     1.00E+17
16979520                                         180000                       20070301                            80           No MI                                     1.00E+17
16979557                                         612000                       20070301                            80           No MI                                     1.00E+17
16980513                                         312000                       20070301                            80           No MI                                     1.00E+17
16980607                                         136000                       20070301                            80           No MI                                     1.00E+17
16980683                                         420000                       20070401                   72.41000366           No MI                                     1.00E+17
16980726                                         131920                       20070401                            80           No MI                                     1.00E+17
16980808                                         266400                       20070401                            80           No MI                                     1.00E+17
16980846                                         310320                       20070401                            80           No MI                                     1.00E+17
16974424                                         600000                       20070301                            80           No MI                                     1.00E+17
16974426                                         520000                       20070301                   75.91000366           No MI                                     1.00E+17
16974433                                         342176                       20070401                            80           No MI                                     1.00E+17
16974436                                         350000                       20070401                         38.25           No MI                                     1.00E+17
16974464                                         497248                       20070401                            80           No MI                                     1.00E+17
16974473                                         440000                       20070401                            80           No MI                                     1.00E+17
16978683                                         464000                       20070401                            80           No MI                                     1.00E+17
16978816                                         584000                       20070401                            80           No MI                                     1.00E+17
16978853                                         435200                       20070301                            80           No MI                                     1.00E+17
16978864                                         230400                       20070401                            80           No MI                                     1.00E+17
16978923                                         157500                       20070301                            90            PMI                                      1.00E+17
16978975                                         117600                       20070401                            80           No MI                                     1.00E+17
16978995                                        1000000                       20070401                   64.51999664           No MI                                     1.00E+17
16979121                                         455200                       20070401                            80           No MI                                     1.00E+17
16973878                                         400000                       20070401                            80           No MI                                     1.00E+17
16973888                                         325000                       20070401                            65           No MI                                     1.00E+17
16973926                                         308000                       20070301                            80           No MI                                     1.00E+17
16973973                                         892000                       20070301                            80           No MI                                     1.00E+17
16973975                                         174000                       20070401                   77.33000183           No MI                                     1.00E+17
16974019                                         460000                       20070401                            80           No MI                                     1.00E+17
16974084                                         340000                       20070401                            80           No MI                                     1.00E+17
16970828                                         345200                       20070301                   79.98999786           No MI                                     1.00E+17
16970862                                         214400                       20070301                            80           No MI                                     1.00E+17
16970922                                         272307                       20070401                            80           No MI                                     1.00E+17
16970925                                         188000                       20070301                            80           No MI                                     1.00E+17
16973734                                         461250                       20070301                            75           No MI                                     1.00E+17
16973735                                         537000                       20070401                   88.76000214       Republic MIC                                  1.00E+17
16973822                                         960000                       20070301                   68.56999969           No MI                                     1.00E+17
16970714                                         322400                       20070401                            80           No MI                                     1.00E+17
16970553                                         735200                       20070301                            80           No MI                                     1.00E+17
16970575                                         248000                       20070401                            80           No MI                                     1.00E+17
16970592                                        1200000                       20070401                   66.66999817           No MI                                     1.00E+17
16970506                                         341600                       20070301                   79.90000153           No MI                                     1.00E+17
16970468                                         464000                       20070201                            80           No MI                                     1.00E+17
16968911                                         650000                       20070301                   72.22000122           No MI                                     1.00E+17
16968919                                         896000                       20070301                            80           No MI                                     1.00E+17
16968676                                         581600                       20070301                            80           No MI                                     1.00E+17
16965212                                         173600                       20070301                            80           No MI                                     1.00E+17
16965243                                         153900                       20070301                   69.98999786           No MI                                     1.00E+17
16965260                                         177300                       20070301                            90            PMI                                      1.00E+17
16965396                                         396000                       20070301                            80           No MI                                     1.00E+17
16965443                                         209600                       20070301                            80           No MI                                     1.00E+17
16965544                                         460148                       20070201                            80           No MI                                     1.00E+17
16965572                                         672500                       20070401                            80           No MI                                     1.00E+17
16965590                                          97960                       20070301                            80           No MI                                     1.00E+17
16965627                                         476000                       20070301                            80           No MI                                     1.00E+17
16965672                                         232750                       20070301                            95       Republic MIC                                  1.00E+17
16965674                                         392000                       20070301                            80           No MI                                     1.00E+17
16965678                                         244850                       20070401                   85.61000061      United Guaranty                                1.00E+17
16963025                                         232000                       20070401                            80           No MI                                     1.00E+17
16963074                                         100000                       20070401                            80           No MI                                     1.00E+17
16963119                                         309000                       20070301                   72.70999908           No MI                                     1.00E+17
16963300                                         650000                       20070301                   78.79000092           No MI                                     1.00E+17
16859576                                         584000                       20070401                            80           No MI                                     1.00E+17
16859607                                         170000                       20070301                   74.88999939           No MI                                     1.00E+17
16859636                                         244000                       20070401                            80           No MI                                     1.00E+17
16859653                                         276000                       20070301                            80           No MI                                     1.00E+17
16859542                                         423120                       20070301                            80           No MI                                     1.00E+17
16859504                                         776000                       20070301                            80           No MI                                     1.00E+17
16859325                                         880000                       20070401                            80           No MI                                     1.00E+17
16859332                                         975000                       20070301                            75           No MI                                     1.00E+17
16859296                                         132000                       20070301                   72.93000031           No MI                                     1.00E+17
16857533                                         486450                       20070201                   74.83999634           No MI                                     1.00E+17
16857400                                         276000                       20070301                            80           No MI                                     1.00E+17
16857483                                         581250                       20070201                            75           No MI                                     1.00E+17
16857014                                         274500                       20070301                   88.83000183            PMI                                      1.00E+17
16857036                                         423000                       20070301                   52.88000107           No MI                                     1.00E+17
16856856                                         184000                       20070301                            80           No MI                                     1.00E+17
16856834                                         650000                       20070201                   72.05000305           No MI                                     1.00E+17
16731321                                         532000                       20070401                            80           No MI                                     1.00E+17
16848728                                         340000                       20070201                            80           No MI                                     1.00E+17
17010227                                         335950                       20070301                   79.98999786           No MI                                     1.00E+17
16848720                                         330000                       20070201                            75           No MI                                     1.00E+17
16965797                                         116800                       20070201                   76.83999634           No MI                                     1.00E+17
16966581                                         330300                       20070201                            90   Mortgage Guaranty In                              1.00E+17
16965754                                         218400                       20070201                            80           No MI                                     1.00E+17
17028166                                         120000                       20070301                            80           No MI                                     1.00E+17
17028162                                         566250                       20070301                   73.05999756           No MI                                     1.00E+17
17028181                                         185600                       20070301                            80           No MI                                     1.00E+17
17028156                                         413000                       20070301                         47.75           No MI                                     1.00E+17
17028160                                         288000                       20070301                            80           No MI                                     1.00E+17
17028171                                         224000                       20070301                            70           No MI                                     1.00E+17
17028168                                         340000                       20070301                            80           No MI                                     1.00E+17
17028169                                         169600                       20070301                            80           No MI                                     1.00E+17
17028163                                         108800                       20070301                            80           No MI                                     1.00E+17
17028152                                         316800                       20070301                            80           No MI                                     1.00E+17
17028174                                         510000                       20070301                   79.69000244           No MI                                     1.00E+17
17028185                                         328000                       20070301                            80           No MI                                     1.00E+17
17028177                                         384000                       20070301                            80           No MI                                     1.00E+17
17028164                                         332000                       20070301                   68.87999725           No MI                                     1.00E+17
17058648                                         162000                       20070401                   62.31000137           No MI                                     1.00E+17
17028175                                         392000                       20070301                            80           No MI                                     1.00E+17
17028153                                         172000                       20070301                   62.54999924           No MI                                     1.00E+17
17028142                                         588000                       20070301                   65.69999695           No MI                                     1.00E+17
17076110                                         102400                       20070401                   75.29000092           No MI                                     1.00E+17
17028182                                         336000                       20070301                            80           No MI                                     1.00E+17
17028151                                         432000                       20070301                            80           No MI                                     1.00E+17
17058642                                         228750                       20070301                            75           No MI                                     1.00E+17
17028158                                          87000                       20070301                            75           No MI                                     1.00E+17
17028141                                         176000                       20070301                            80           No MI                                     1.00E+17
17058650                                         360000                       20070401                   79.81999969           No MI                                     1.00E+17
17028157                                          83250                       20070301                            75           No MI                                     1.00E+17
17076114                                         484000                       20070401                            80           No MI                                     1.00E+17
17028183                                         825000                       20070301                            75           No MI                                     1.00E+17
17028176                                         176000                       20070301                            80           No MI                                     1.00E+17
17058647                                         132500                       20070301                            50           No MI                                     1.00E+17
17028178                                         448000                       20070301                            80           No MI                                     1.00E+17
17028188                                         337500                       20070301                            90   Mortgage Guaranty In                              1.00E+17
17058652                                         600000                       20070401                   77.91999817           No MI                                     1.00E+17
17028186                                         177500                       20070401                   94.91999817   Mortgage Guaranty In                              1.00E+17
17058651                                         315200                       20070301                            80           No MI                                     1.00E+17
17028172                                         268000                       20070301                            80           No MI                                     1.00E+17
17076125                                         326400                       20070401                            80           No MI                                     1.00E+17
17058656                                         268000                       20070401                            80           No MI                                     1.00E+17
17120294                                         636000                       20070401                   79.90000153           No MI                                     1.00E+17
17120291                                         715000                       20070401                   79.44000244           No MI                                     1.00E+17
17076115                                         304000                       20070401                            80           No MI                                     1.00E+17
17076140                                         253000                       20070401                   42.16999817           No MI                                     1.00E+17
17120301                                         260000                       20070401                            80           No MI                                     1.00E+17
17076128                                         128000                       20070401                   84.76999664   Mortgage Guaranty In                              1.00E+17
17058669                                         148000                       20070401                            80           No MI                                     1.00E+17
17058663                                         241300                       20070401                            95   Mortgage Guaranty In                              1.00E+17
17076117                                         350000                       20070401                   69.72000122           No MI                                     1.00E+17
17076120                                         216000                       20070401                            80           No MI                                     1.00E+17
17076132                                         560000                       20070401                            80           No MI                                     1.00E+17
17120288                                         581250                       20070401                            75           No MI                                     1.00E+17
17058653                                         440000                       20070401                            80           No MI                                     1.00E+17
17076137                                         608000                       20070401                            80           No MI                                     1.00E+17
17076135                                         188000                       20070401                   76.73000336           No MI                                     1.00E+17
17076129                                         112000                       20070401                   74.66999817           No MI                                     1.00E+17
17120306                                         596000                       20070401                   41.97000122           No MI                                     1.00E+17
17058665                                         168000                       20070401                            80           No MI                                     1.00E+17
17120307                                         670000                       20070401                   49.63000107           No MI                                     1.00E+17
17076138                                         213750                       20070401                            75           No MI                                     1.00E+17
17076131                                         209600                       20070401                            80           No MI                                     1.00E+17
17058660                                         198800                       20070401                            80           No MI                                     1.00E+17
17120303                                         742500                       20070401                            75           No MI                                     1.00E+17
17076134                                         141600                       20070401                            80           No MI                                     1.00E+17
17120293                                         372000                       20070401                            80           No MI                                     1.00E+17
17076126                                         200000                       20070401                            80           No MI                                     1.00E+17
17076148                                         300000                       20070401                   76.33999634           No MI                                     1.00E+17
17076118                                         193600                       20070401                            80           No MI                                     1.00E+17
17076154                                         117600                       20070401                            80           No MI                                     1.00E+17
17076150                                         128800                       20070401                            80           No MI                                     1.00E+17
17076139                                         175000                       20070401                   74.47000122           No MI                                     1.00E+17
17076153                                         203000                       20070401                   78.98999786           No MI                                     1.00E+17
17076124                                         137000                       20070401                   35.22000122           No MI                                     1.00E+17
17076116                                         256800                       20070401                   77.81999969           No MI                                     1.00E+17
17120313                                         168000                       20070401                            80           No MI                                     1.00E+17
17076158                                         275000                       20070401                   87.30000305   Mortgage Guaranty In                              1.00E+17
17076130                                         172000                       20070401                            80           No MI                                     1.00E+17
17120315                                         559000                       20070401                   69.01000214           No MI                                     1.00E+17
17076119                                         427200                       20070401                            80           No MI                                     1.00E+17
17076145                                         171000                       20070401                   61.06999969           No MI                                     1.00E+17
17120317                                         820000                       20070401                            80           No MI                                     1.00E+17
17120302                                         271500                       20070401                   79.84999847           No MI                                     1.00E+17
17076144                                         225000                       20070401                            75           No MI                                     1.00E+17
17076149                                         440000                       20070401                            80           No MI                                     1.00E+17
17076113                                         312000                       20070401                            80           No MI                                     1.00E+17
17120297                                         260000                       20070401                            80           No MI                                     1.00E+17
17076122                                         240250                       20070401                   79.98999786           No MI                                     1.00E+17
17120299                                         286000                       20070401                   86.66999817            PMI                                      1.00E+17
17076108                                         218400                       20070401                            80           No MI                                     1.00E+17
17076133                                        1000000                       20070401                   71.43000031           No MI                                     1.00E+17
17076142                                         255550                       20070401                   79.98999786           No MI                                     1.00E+17
17076141                                         245550                       20070401                   79.98999786           No MI                                     1.00E+17
17076155                                         118000                       20070401                            80           No MI                                     1.00E+17
17076112                                         304000                       20070401                   78.34999847           No MI                                     1.00E+17
17076156                                         213000                       20070401                   56.79999924           No MI                                     1.00E+17
17120309                                         455000                       20070401                   79.81999969           No MI                                     1.00E+17
17076159                                         232800                       20070401                            80           No MI                                     1.00E+17
17120312                                         236500                       20070401                   89.58000183            PMI                                      1.00E+17
17076136                                          94000                       20070401                   62.66999817           No MI                                     1.00E+17
17076157                                         190800                       20070401                            80           No MI                                     1.00E+17
17076146                                         242000                       20070401                            80           No MI                                     1.00E+17
16697419                                         255000                       20061201                           100      Triad Guaranty                                 1.00E+17
17014619                                         380000                       20070501                            80           No MI                                     1.00E+17
17014622                                         480000                       20070401                            80           No MI                                     1.00E+17
16643278                                         190392                       20061001                            80           No MI                                     1.00E+17
16600240                                         192000                       20061001                            80           No MI                                     1.00E+17
17120300                                         190400                       20070401                            80           No MI                                     1.00E+17
17120311                                         216000                       20070401                            80           No MI                                     1.00E+17
17120314                                         550000                       20070401                   70.51000214           No MI                                     1.00E+17
17076160                                         102400                       20070401                            80           No MI                                     1.00E+17
17120323                                         195200                       20070401                            80           No MI                                     1.00E+17
17076152                                         126850                       20070401                   79.97000122           No MI                                     1.00E+17
17120322                                         273600                       20070401                            80           No MI                                     1.00E+17
17120325                                         572600                       20070401                            80           No MI                                     1.00E+17
17120289                                          90000                       20070401                            75           No MI                                     1.00E+17
17028161                                         177600                       20070301                            80           No MI                                     1.00E+17
17028150                                         101650                       20070301                            95   Mortgage Guaranty In                              1.00E+17
17028167                                         260000                       20070301                   54.74000168           No MI                                     1.00E+17
17028143                                         303000                       20070301                   66.58999634           No MI                                     1.00E+17
16965848                                         375200                       20070201                            80           No MI                                     1.00E+17
16966602                                         448000                       20070201                            80           No MI                                     1.00E+17
17076109                                         372000                       20070401                   69.13999939           No MI                                     1.00E+17
16966599                                         132000                       20070201                            80           No MI                                     1.00E+17
17028154                                         257550                       20070301                   79.98999786           No MI                                     1.00E+17
16966603                                         198000                       20070201                            80           No MI                                     1.00E+17
17004240                                         184000                       20070301                            80           No MI                                     1.00E+17
17004266                                         304000                       20070301                            80           No MI                                     1.00E+17
17004269                                         461600                       20070301                            80           No MI                                     1.00E+17
17028146                                         316000                       20070301                            80           No MI                                     1.00E+17
16665276                                         540000                       20070401                   71.51999664           No MI                                     1.00E+17
16655847                                         329336                       20070501                            80           No MI                                     1.00E+17
17014593                                         380000                       20070401                            80           No MI                                     1.00E+17
17014596                                        1330000                       20070501                            70           No MI                                     1.00E+17
17014601                                         744000                       20070401                            80           No MI                                     1.00E+17
17014575                                         352500                       20070401                            75           No MI                                     1.00E+17
17014579                                         404000                       20070401                            80           No MI                                     1.00E+17
17014591                                         234000                       20070401                            80           No MI                                     1.00E+17
16585262                                         312050                       20061101                            79           No MI                                     1.00E+17
16564255                                        1000000                       20061101                   66.66999817           No MI                                     1.00E+17
16548399                                         492000                       20061001                            80           No MI                                     1.00E+17
16692438                                         252046                       20061201                            80           No MI                                     1.00E+17
17013221                                         328500                       20070501                   76.40000153           No MI                                     1.00E+17
17013360                                         288750                       20070401                            75           No MI                                     1.00E+17
17013365                                         417000                       20070501                   79.43000031           No MI                                     1.00E+17
17013366                                         442000                       20070401                   70.72000122           No MI                                     1.00E+17
17013371                                         280000                       20070401                   23.82999992           No MI                                     1.00E+17
17013372                                         278400                       20070401                            80           No MI                                     1.00E+17
17013380                                         309600                       20070401                            80           No MI                                     1.00E+17
17013184                                         461500                       20070501                            65           No MI                                     1.00E+17
17013398                                         476000                       20070401                            80           No MI                                     1.00E+17
17013403                                         560000                       20070401                            80           No MI                                     1.00E+17
17013416                                         303500                       20070401                   79.87000275           No MI                                     1.00E+17
17013227                                         272000                       20070501                            80           No MI                                     1.00E+17
17013418                                         457200                       20070401                            80           No MI                                     1.00E+17
17014514                                         186400                       20070401                            80           No MI                                     1.00E+17
17014525                                         862500                       20070401                            75           No MI                                     1.00E+17
17014527                                         186000                       20070401                   68.88999939           No MI                                     1.00E+17
17014532                                         280000                       20070501                            80           No MI                                     1.00E+17
17014534                                         199200                       20070401                            80           No MI                                     1.00E+17
17014536                                         362000                       20070401                            80           No MI                                     1.00E+17
17014430                                         675000                       20070401                          67.5           No MI                                     1.00E+17
17014539                                         156000                       20070501                            80           No MI                                     1.00E+17
17014540                                         196000                       20070401                            80           No MI                                     1.00E+17
17014542                                         324000                       20070501                            80           No MI                                     1.00E+17
17014443                                         181200                       20070401                            80           No MI                                     1.00E+17
16640947                                         220000                       20061101                            80           No MI                                     1.00E+17
17013312                                         248000                       20070401                            80           No MI                                     1.00E+17
17013318                                         161120                       20070401                            80           No MI                                     1.00E+17
17013177                                         344000                       20070401                            80           No MI                                     1.00E+17
17013321                                         236000                       20070401                            80           No MI                                     1.00E+17
17013325                                         500000                       20070501                   74.06999969           No MI                                     1.00E+17
17013347                                         302312                       20070501                            80           No MI                                     1.00E+17
16838829                                         620000                       20070201                            80           No MI                                     1.00E+17
16838844                                         344000                       20070201                            80           No MI                                     1.00E+17
16838670                                         352500                       20070401                            75           No MI                                     1.00E+17
16709398                                         306550                       20070401                   79.98999786           No MI                                     1.00E+17
16707623                                         335000                       20070501                   72.04000092           No MI                                     1.00E+17
16360692                                         516000                       20060901                            80           No MI                                     1.00E+17
16666471                                         494000                       20061101                            80           No MI                                     1.00E+17
17060750                                         225000                       20070401                   47.86999893           No MI                                     1.00E+17
17060782                                         371000                       20070401                         72.75           No MI                                     1.00E+17
17060837                                         920000                       20070401                            80           No MI                                     1.00E+17
17060840                                         348000                       20070401                            80           No MI                                     1.00E+17
17065131                                         520000                       20070401                            80           No MI                                     1.00E+17
17065134                                         332500                       20070401                   79.98999786           No MI                                     1.00E+17
17065180                                         210000                       20070401                            70           No MI                                     1.00E+17
17065207                                         519900                       20070401                            80           No MI                                     1.00E+17
17065259                                         297500                       20070401                   65.37999725           No MI                                     1.00E+17
17066576                                         560000                       20070401                   66.26999664           No MI                                     1.00E+17
17065261                                         496000                       20070401                            80           No MI                                     1.00E+17
17065262                                         536000                       20070401                            80           No MI                                     1.00E+17
17065269                                         320000                       20070401                            80           No MI                                     1.00E+17
17065337                                         140000                       20070401                            80           No MI                                     1.00E+17
17065350                                         428800                       20070401                            80           No MI                                     1.00E+17
17065472                                         564800                       20070401                   79.98999786           No MI                                     1.00E+17
17066341                                         456000                       20070401                            80           No MI                                     1.00E+17
17066354                                         560000                       20070401                            80           No MI                                     1.00E+17
17066356                                         509650                       20070401                            80           No MI                                     1.00E+17
17066363                                         700000                       20070401                            80           No MI                                     1.00E+17
17066383                                         616000                       20070401                            80           No MI                                     1.01E+17
17066390                                         453200                       20070401                            80           No MI                                     1.00E+17
17066492                                         258590                       20070401                            80           No MI                                     1.00E+17
17060673                                         392000                       20070401                            80           No MI                                     1.00E+17
17060703                                         263000                       20070401                   87.66999817       Republic MIC                                  1.00E+17
17060477                                         477000                       20070401                   79.23999786           No MI                                     1.00E+17
17060523                                         603200                       20070401                            80           No MI                                     1.00E+17
17060565                                         416000                       20070401                            80           No MI                                     1.00E+17
17060568                                         189520                       20070401                            80           No MI                                     1.00E+17
17060570                                         720000                       20070401                            80           No MI                                     1.00E+17
17060615                                         463200                       20070401                            80           No MI                                     1.00E+17
17060670                                         185000                       20070401                   68.51999664           No MI                                     1.00E+17
16610293                                         721600                       20061101                            80           No MI                                     1.00E+17
16567403                                         347250                       20061101                            75           No MI                                     1.00E+17
16851187                                         381500                       20070301                   79.98000336           No MI                                     1.00E+17
16849519                                         232000                       20070301                            80           No MI                                     1.00E+17
16849520                                         440000                       20070301                            80           No MI                                     1.00E+17
16849429                                         200000                       20070401                   74.06999969           No MI                                     1.00E+17
16847937                                         448000                       20070301                            80           No MI                                     1.00E+17
16849318                                         828000                       20070201                            80           No MI                                     1.00E+17
16849088                                         194400                       20070201                   79.69999695           No MI                                     1.00E+17
16832950                                         308000                       20070201                            80           No MI                                     1.00E+17
16833214                                         648846                       20070401                            90      Radian Guaranty                                1.00E+17
16833259                                         336000                       20070201                            80           No MI                                     1.00E+17
16835215                                         630000                       20070201                            75           No MI                                     1.00E+17
16835221                                         406000                       20070201                   76.59999847           No MI                                     1.00E+17
16827019                                         980000                       20070201                            80           No MI                                     1.00E+17
16809362                                         187200                       20070201                            80           No MI                                     1.00E+17
16809202                                         488000                       20070201                            80           No MI                                     1.00E+17
16809560                                         800000                       20070201                   57.13999939           No MI                                     1.00E+17
16806897                                         175000                       20070301                            70           No MI                                     1.00E+17
16807312                                         912000                       20070301                            80           No MI                                     1.00E+17
16807369                                         200000                       20070201                            80           No MI                                     1.00E+17
16852425                                         592000                       20061201                            80           No MI                                     1.00E+17
16852427                                         228000                       20061201                            80           No MI                                     1.00E+17
16852429                                         501801                       20061201                            80           No MI                                     1.00E+17
16852430                                         433600                       20070201                            80           No MI                                     1.00E+17
16852431                                         500000                       20061201                   61.72999954           No MI                                     1.00E+17
16852432                                         420000                       20070101                            80           No MI                                     1.00E+17
16852433                                         340000                       20070101                   69.38999939           No MI                                     1.00E+17
16852434                                         993750                       20070101                            75           No MI                                     1.00E+17
16852435                                         497550                       20070101                   79.87000275           No MI                                     1.00E+17
16852436                                         650000                       20070101                   77.37999725           No MI                                     1.00E+17
16852437                                         367500                       20070101                            75           No MI                                     1.00E+17
16852439                                         601600                       20070201                   72.61000061           No MI                                     1.00E+17
16852440                                         428800                       20070101                            80           No MI                                     1.00E+17
16852441                                         448000                       20070101                            80           No MI                                     1.00E+17
16852443                                         448000                       20070101                            80           No MI                                     1.00E+17
16852445                                         196000                       20070101                            80           No MI                                     1.00E+17
16852446                                         559200                       20070101                            80           No MI                                     1.00E+17
16852447                                         624000                       20070201                            80           No MI                                     1.00E+17
16852448                                         516000                       20070101                            80           No MI                                     1.00E+17
16852449                                         202500                       20070101                            75           No MI                                     1.00E+17
16852450                                         430400                       20070201                            80           No MI                                     1.00E+17
16852451                                         344000                       20070201                            80           No MI                                     1.00E+17
16852452                                         508000                       20070201                            80           No MI                                     1.00E+17
16852453                                         472000                       20070201                            80           No MI                                     1.00E+17
16852454                                         264000                       20070201                            80           No MI                                     1.00E+17
16852455                                         720000                       20070201                   79.55999756           No MI                                     1.00E+17
16833520                                         412500                       20070101                            75           No MI                                     1.00E+17
16193734                                         168750                       20060601                            75           No MI                                     1.00E+17
17076103                                         165200                       20070301                   79.80999756           No MI                                     1.00E+17
17076100                                         144000                       20070401                            75           No MI                                     1.00E+17
17076102                                         220000                       20070401                   44.90000153           No MI                                     1.00E+17
17076101                                         220000                       20070401                            80           No MI                                     1.00E+17
17058637                                         453750                       20070401                            75           No MI                                     1.00E+17
17076095                                         275550                       20070301                            80           No MI                                     1.00E+17
17076098                                         296800                       20070401                            80           No MI                                     1.00E+17
17076104                                         337500                       20070401                   87.66000366   Mortgage Guaranty In                              1.00E+17
17076097                                         298400                       20070401                            80           No MI                                     1.00E+17
17076105                                         400000                       20070401                            80           No MI                                     1.00E+17
17076106                                         600000                       20070401                   66.66999817           No MI                                     1.00E+17
17076107                                         213750                       20070401                            75           No MI                                     1.00E+17
17120282                                         160000                       20070401                   42.11000061           No MI                                     1.00E+17
17076099                                         186250                       20070301                   79.98999786           No MI                                     1.00E+17
17120281                                         343000                       20070401                   61.75999832           No MI                                     1.00E+17
17076094                                         249550                       20070401                   79.98999786           No MI                                     1.00E+17
17048318                                         620000                       20070401                   73.80999756           No MI                                     1.00E+17
17048353                                         314400                       20070401                            80           No MI                                     1.00E+17
17048365                                         235000                       20070401                   56.75999832           No MI                                     1.00E+17
17051868                                         260000                       20070301                            80           No MI                                     1.00E+17
17051870                                         392000                       20070301                   79.66999817           No MI                                     1.00E+17
17051871                                         140000                       20070301                   69.30999756           No MI                                     1.00E+17
17051872                                         612000                       20070401                            80           No MI                                     1.00E+17
17051874                                         141500                       20070401                   32.15999985           No MI                                     1.00E+17
17051977                                         258500                       20070401                            55           No MI                                     1.00E+17
17051987                                         340000                       20070301                            80           No MI                                     1.00E+17
17052012                                         218400                       20070401                            80           No MI                                     1.00E+17
17052018                                         560000                       20070401                   72.73000336           No MI                                     1.00E+17
17052021                                         175000                       20070401                   64.09999847           No MI                                     1.00E+17
17052024                                         516000                       20070301                            80           No MI                                     1.00E+17
17052026                                         304000                       20070401                   78.76000214           No MI                                     1.00E+17
17052049                                         264000                       20070401                            80           No MI                                     1.00E+17
17052056                                         484588                       20070401                            80           No MI                                     1.00E+17
17052062                                         292000                       20070301                            80           No MI                                     1.00E+17
17052069                                         608000                       20070401                            80           No MI                                     1.00E+17
17052095                                         311200                       20070401                            80           No MI                                     1.00E+17
17052100                                         262500                       20070401                            70           No MI                                     1.00E+17
17052120                                         204000                       20070401                            80           No MI                                     1.00E+17
17052121                                         848000                       20070401                            80           No MI                                     1.00E+17
17052181                                         530000                       20070401                   77.15000153           No MI                                     1.00E+17
17052228                                         228000                       20070401                            80           No MI                                     1.00E+17
17052278                                         400000                       20070401                   77.66999817           No MI                                     1.00E+17
17052279                                         420000                       20070401                            70           No MI                                     1.00E+17
17052292                                         364800                       20070401                            80           No MI                                     1.00E+17
17053239                                         224000                       20070401                            80           No MI                                     1.00E+17
17053307                                         228000                       20070401                            80           No MI                                     1.00E+17
17053323                                         500000                       20070401                   76.09999847           No MI                                     1.00E+17
17053339                                         191920                       20070401                            80           No MI                                     1.00E+17
17053358                                         328000                       20070401                            80           No MI                                     1.00E+17
17053362                                         380000                       20070401                            80           No MI                                     1.00E+17
17053364                                         624000                       20070401                            80           No MI                                     1.00E+17
17053367                                         246400                       20070401                            80           No MI                                     1.00E+17
17053380                                         968000                       20070401                            80           No MI                                     1.00E+17
17053382                                         152720                       20070401                            80           No MI                                     1.00E+17
17053412                                         436000                       20070401                            80           No MI                                     1.00E+17
17053415                                         298760                       20070401                            80           No MI                                     1.00E+17
17053425                                        1500000                       20070401                          62.5           No MI                                     1.00E+17
17053430                                         200000                       20070401                            80           No MI                                     1.00E+17
17053434                                         360000                       20070401                            80           No MI                                     1.00E+17
17055519                                         128000                       20070401                            80           No MI                                     1.00E+17
17055525                                         292500                       20070401                            75           No MI                                     1.00E+17
17055564                                         637500                       20070401                            75           No MI                                     1.00E+17
17055572                                         413000                       20070401                   68.83000183           No MI                                     1.00E+17
17055598                                         489600                       20070401                            80           No MI                                     1.00E+17
17055667                                         648000                       20070401                            80           No MI                                     1.00E+17
17055726                                         284000                       20070401                            80           No MI                                     1.00E+17
17055753                                         556000                       20070401                            80           No MI                                     1.00E+17
17055773                                         252800                       20070401                            80           No MI                                     1.00E+17
17055851                                         264000                       20070401                            80           No MI                                     1.00E+17
17055869                                         400000                       20070401                   51.95000076           No MI                                     1.00E+17
17055889                                         170000                       20070401                   58.61999893           No MI                                     1.00E+17
17055914                                          81500                       20070401                   64.68000031           No MI                                     1.00E+17
17055976                                         159500                       20070401                   79.98000336           No MI                                     1.00E+17
17055985                                         252000                       20070401                   76.36000061           No MI                                     1.00E+17
17055990                                         524500                       20070401                   68.12000275           No MI                                     1.00E+17
17056029                                         228000                       20070401                            80           No MI                                     1.00E+17
17056088                                         708000                       20070401                            80           No MI                                     1.00E+17
17056090                                         406500                       20070401                   78.16999817           No MI                                     1.00E+17
17057567                                         243200                       20070401                            80           No MI                                     1.00E+17
17057578                                         630000                       20070401                            75           No MI                                     1.00E+17
17057601                                         268800                       20070401                            80           No MI                                     1.00E+17
17057637                                         186500                       20070401                   53.29000092           No MI                                     1.00E+17
17057643                                         400000                       20070401                            64           No MI                                     1.00E+17
17057663                                         484000                       20070401                            80           No MI                                     1.00E+17
17057694                                         280000                       20070401                   77.34999847           No MI                                     1.00E+17
17057696                                         300000                       20070401                            80           No MI                                     1.00E+17
17057721                                         158000                       20070401                   39.29999924           No MI                                     1.00E+17
17057735                                         320000                       20070401                            80           No MI                                     1.00E+17
17057763                                         460000                       20070401                            80           No MI                                     1.00E+17
17057765                                         744000                       20070401                            80           No MI                                     1.00E+17
17057784                                         133600                       20070401                            80           No MI                                     1.00E+17
17057816                                         170000                       20070401                   62.95999908           No MI                                     1.00E+17
17057827                                         520000                       20070401                   37.13999939           No MI                                     1.00E+17
17057837                                         149608                       20070401                            68           No MI                                     1.00E+17
17057841                                         488000                       20070401                            80           No MI                                     1.00E+17
17057848                                         264250                       20070401                   78.87999725           No MI                                     1.00E+17
17057866                                         406200                       20070401                   64.98999786           No MI                                     1.00E+17
17057869                                         252000                       20070401                            80           No MI                                     1.00E+17
17057921                                         417000                       20070401                   78.68000031           No MI                                     1.00E+17
17057979                                         101000                       20070401                   51.13999939           No MI                                     1.00E+17
17057988                                         446000                       20070401                   69.15000153           No MI                                     1.00E+17
17057998                                         592000                       20070401                            80           No MI                                     1.00E+17
17058021                                         443920                       20070401                            80           No MI                                     1.00E+17
17059204                                         278000                       20070401                   71.27999878           No MI                                     1.00E+17
17059283                                         237592                       20070401                            80           No MI                                     1.00E+17
17059297                                         359000                       20070401                   79.80000305           No MI                                     1.00E+17
17059313                                        1462000                       20070401                   53.15999985           No MI                                     1.00E+17
17059321                                         308000                       20070401                            80           No MI                                     1.00E+17
17059399                                         380000                       20070401                   79.16999817           No MI                                     1.00E+17
17059409                                         360000                       20070401                            80           No MI                                     1.00E+17
17059414                                         192000                       20070401                            80           No MI                                     1.00E+17
17059430                                         748000                       20070401                            80           No MI                                     1.00E+17
17059473                                         412000                       20070401                            80           No MI                                     1.00E+17
17059482                                         421000                       20070401                   55.75999832           No MI                                     1.00E+17
17059524                                         212000                       20070401                            80           No MI                                     1.00E+17
17059531                                         840000                       20070401                   67.19999695           No MI                                     1.00E+17
17059550                                         317600                       20070401                            80           No MI                                     1.00E+17
17059554                                         226000                       20070401                   79.30000305           No MI                                     1.00E+17
17059595                                        1000000                       20070401                   74.06999969           No MI                                     1.00E+17
17059603                                         332000                       20070401                            80           No MI                                     1.00E+17
17042500                                         472000                       20070401                            80           No MI                                     1.00E+17
17042524                                         300000                       20070401                   73.16999817           No MI                                     1.00E+17
17042528                                         363750                       20070401                            75           No MI                                     1.00E+17
17042531                                         325500                       20070401                            70           No MI                                     1.00E+17
17042540                                         396000                       20070401                            80           No MI                                     1.00E+17
17042549                                         252000                       20070401                            80           No MI                                     1.00E+17
17042567                                         400000                       20070401                   68.97000122           No MI                                     1.00E+17
17042581                                         126000                       20070401                         78.75           No MI                                     1.00E+17
17042593                                         248000                       20070401                            80           No MI                                     1.00E+17
17042595                                         360000                       20070401                            80           No MI                                     1.00E+17
17042602                                         647400                       20070401                            78           No MI                                     1.00E+17
17042608                                         596000                       20070401                            80           No MI                                     1.00E+17
17042630                                         264000                       20070401                            80           No MI                                     1.00E+17
17042636                                         645000                       20070401                   75.87999725           No MI                                     1.00E+17
17042660                                         472000                       20070401                            80           No MI                                     1.00E+17
17042665                                         360380                       20070401                            80           No MI                                     1.00E+17
17042683                                         424000                       20070401                            80           No MI                                     1.00E+17
17042688                                         300000                       20070401                   70.58999634           No MI                                     1.00E+17
17042706                                         272000                       20070401                            80           No MI                                     1.00E+17
17042710                                         628000                       20070401                            80           No MI                                     1.00E+17
17042731                                         411000                       20070401                   79.80999756           No MI                                     1.00E+17
17042785                                         856450                       20070401                   64.63999939           No MI                                     1.00E+17
17042792                                         377000                       20070401                   61.20000076           No MI                                     1.00E+17
17042798                                         208000                       20070401                            80           No MI                                     1.00E+17
17042802                                         200000                       20070401                   64.51999664           No MI                                     1.00E+17
17042804                                         248000                       20070401                            80           No MI                                     1.00E+17
17042812                                         288000                       20070401                            80           No MI                                     1.00E+17
17042817                                         432000                       20070401                            80           No MI                                     1.00E+17
17043785                                         675000                       20070401                   61.36000061           No MI                                     1.00E+17
17043801                                         292000                       20070401                            80           No MI                                     1.00E+17
17043807                                         248800                       20070401                            80           No MI                                     1.00E+17
17043871                                         179600                       20070401                            80           No MI                                     1.00E+17
17043876                                         350000                       20070401                   74.47000122           No MI                                     1.00E+17
17043899                                         645000                       20070401                   66.15000153           No MI                                     1.00E+17
17043929                                         428000                       20070401                            80           No MI                                     1.00E+17
17043938                                         292000                       20070401                            80           No MI                                     1.00E+17
17043946                                         662000                       20070401                   62.93000031           No MI                                     1.00E+17
17043951                                         650000                       20070401                   74.29000092           No MI                                     1.00E+17
17043958                                        1046500                       20061201                            65           No MI                                     1.00E+17
17043961                                         640000                       20070401                            80           No MI                                     1.00E+17
17043970                                         236000                       20070401                   75.87999725           No MI                                     1.00E+17
17043972                                         360000                       20070401                            80           No MI                                     1.00E+17
17043984                                         507200                       20070301                            80           No MI                                     1.00E+17
17043989                                         226300                       20070401                            80           No MI                                     1.00E+17
17043994                                         480000                       20070301                            80           No MI                                     1.00E+17
17043995                                         614500                       20070401                   78.77999878           No MI                                     1.00E+17
17043999                                         480000                       20070301                            80           No MI                                     1.00E+17
17044000                                         336000                       20070301                            80           No MI                                     1.00E+17
17044001                                         456000                       20070301                            80           No MI                                     1.00E+17
17044004                                         348000                       20070401                            80           No MI                                     1.00E+17
17044005                                         363000                       20070301                   79.95999908           No MI                                     1.00E+17
17044026                                         112500                       20070401                            75           No MI                                     1.00E+17
17044043                                         204000                       20070401                   78.76000214           No MI                                     1.00E+17
17044044                                         256000                       20070401                   63.20999908           No MI                                     1.00E+17
17044045                                         608000                       20070401                            80           No MI                                     1.00E+17
17044053                                         296000                       20070301                            80           No MI                                     1.00E+17
17044059                                         840000                       20070301                            80           No MI                                     1.00E+17
17044063                                         587500                       20070401                            80           No MI                                     1.00E+17
17044064                                         709600                       20070401                            80           No MI                                     1.00E+17
17044067                                         180000                       20070401                            80           No MI                                     1.00E+17
17044070                                         431250                       20070401                            75           No MI                                     1.00E+17
17044073                                         331200                       20070401                            80           No MI                                     1.00E+17
17044093                                         382400                       20070401                            80           No MI                                     1.00E+17
17044094                                         284000                       20070401                            80           No MI                                     1.00E+17
17044119                                         351100                       20070401                            80           No MI                                     1.00E+17
17044129                                         308000                       20070401                            80           No MI                                     1.00E+17
17044135                                         436000                       20070401                   75.83000183           No MI                                     1.00E+17
17047953                                          90400                       20070401                            80           No MI
17047959                                         384000                       20070401                            80           No MI                                     1.00E+17
17047966                                         464000                       20070401                            80           No MI                                     1.00E+17
17048002                                         487500                       20070401                            75           No MI                                     1.00E+17
17048017                                         416000                       20070201                            80           No MI                                     1.00E+17
17048018                                         428000                       20070401                            80           No MI                                     1.00E+17
17048022                                         144720                       20070401                            80           No MI                                     1.00E+17
17048038                                         416000                       20070401                            80           No MI                                     1.00E+17
17048045                                         316400                       20070401                            80           No MI                                     1.00E+17
17048068                                         417000                       20070401                   33.36000061           No MI                                     1.00E+17
17048072                                         388000                       20070401                            80           No MI                                     1.00E+17
17048076                                         240000                       20070401                   76.19000244           No MI                                     1.00E+17
17048078                                         560000                       20070401                            80           No MI                                     1.00E+17
17048083                                         381750                       20070401                            75           No MI                                     1.00E+17
17048099                                         518400                       20070401                            80           No MI                                     1.00E+17
17048106                                         320000                       20070401                            80           No MI                                     1.00E+17
17048141                                         292000                       20070301                            80           No MI                                     1.00E+17
17048176                                         427000                       20070401                   79.80999756           No MI                                     1.00E+17
17048186                                         283400                       20070401                   89.97000122       Republic MIC                                  1.00E+17
17048211                                         285600                       20070401                            80           No MI                                     1.00E+17
17048251                                         684000                       20070401                            80           No MI                                     1.00E+17
17048255                                         304000                       20070401                   78.95999908           No MI                                     1.00E+17
17048266                                         496000                       20070401                   74.58999634           No MI                                     1.00E+17
17048270                                         388000                       20070401                            80           No MI                                     1.00E+17
17048274                                         502300                       20070401                            80           No MI                                     1.00E+17
17048287                                         196000                       20070401                            80           No MI                                     1.00E+17
17048298                                         397600                       20070401                            80           No MI                                     1.00E+17
17034561                                         416000                       20070401                   78.55000305           No MI                                     1.00E+17
17034567                                         197600                       20070401                            80           No MI                                     1.00E+17
17034583                                         380000                       20070401                   52.34000015           No MI                                     1.00E+17
17034611                                         525000                       20070301                   72.41000366           No MI                                     1.00E+17
17034619                                         359900                       20070401                   79.98000336           No MI                                     1.00E+17
17034628                                         123000                       20070401                            80           No MI                                     1.00E+17
17034641                                         187520                       20070401                            80           No MI                                     1.00E+17
17034646                                         272000                       20070401                            80           No MI                                     1.00E+17
17034658                                         360000                       20070401                            80           No MI                                     1.00E+17
17034681                                         268000                       20070401                   76.56999969           No MI                                     1.00E+17
17034686                                         304000                       20070401                            80           No MI                                     1.00E+17
17034694                                         196000                       20070301                            80           No MI                                     1.00E+17
17034700                                         542000                       20070401                            80           No MI                                     1.00E+17
17034712                                         526800                       20070401                            75           No MI                                     1.00E+17
17034715                                         116000                       20070301                   35.68999863           No MI                                     1.00E+17
17034716                                         195400                       20070401                   79.76000214           No MI                                     1.00E+17
17034718                                         364000                       20070401                            70           No MI                                     1.00E+17
17034720                                         458000                       20070401                   65.43000031           No MI                                     1.00E+17
17034732                                         460000                       20070401                            80           No MI                                     1.00E+17
17034745                                         208800                       20070401                            80           No MI                                     1.00E+17
17034762                                         253600                       20070401                            80           No MI                                     1.00E+17
17034789                                         208000                       20070401                            80           No MI                                     1.00E+17
17034808                                         548000                       20070401                            80           No MI                                     1.00E+17
17034813                                         528000                       20070401                            80           No MI                                     1.00E+17
17034815                                         516000                       20070401                            80           No MI                                     1.00E+17
17034816                                         496000                       20070401                            80           No MI                                     1.00E+17
17034824                                         532000                       20070401                            80           No MI                                     1.00E+17
17034839                                         454400                       20070401                            80           No MI                                     1.00E+17
17034851                                         360000                       20070401                            80           No MI                                     1.00E+17
17034895                                         304000                       20070401                            80           No MI                                     1.00E+17
17034912                                         304000                       20070401                            80           No MI                                     1.00E+17
17042423                                         476000                       20070401                            80           No MI                                     1.00E+17
17042429                                         480000                       20070401                            80           No MI                                     1.00E+17
17042434                                         228750                       20070401                            75           No MI                                     1.00E+17
17042435                                         417000                       20070401                   77.51000214           No MI                                     1.00E+17
17027779                                         184000                       20070401                            80           No MI                                     1.00E+17
17027793                                         310700                       20070401                   79.98999786           No MI                                     1.00E+17
17027833                                         560000                       20070401                            80           No MI                                     1.00E+17
17027852                                         575000                       20070401                   76.66999817           No MI                                     1.00E+17
17027863                                         179000                       20070401                   79.19999695           No MI                                     1.00E+17
17027890                                         180800                       20070401                            80           No MI                                     1.00E+17
17027893                                         480000                       20070401                            80           No MI                                     1.00E+17
17027909                                         604000                       20070401                            80           No MI                                     1.00E+17
17027919                                         470400                       20070401                            80           No MI                                     1.00E+17
17027948                                         340000                       20070401                            80           No MI                                     1.00E+17
17033156                                         256000                       20070401                   69.19000244           No MI                                     1.00E+17
17033158                                         408750                       20070301                            75           No MI                                     1.00E+17
17033164                                         404000                       20070301                            80           No MI                                     1.00E+17
17033167                                         452000                       20070301                            80           No MI                                     1.00E+17
17033172                                         119960                       20070301                            80           No MI                                     1.00E+17
17033181                                         608640                       20070301                            80           No MI                                     1.00E+17
17033188                                         320000                       20070301                            80           No MI                                     1.00E+17
17033190                                         385600                       20070301                            80           No MI                                     1.00E+17
17033193                                         474400                       20070301                            80           No MI                                     1.00E+17
17033196                                         512000                       20070301                            80           No MI                                     1.00E+17
17033198                                         292000                       20070401                            80           No MI                                     1.00E+17
17033208                                         556000                       20070301                            80           No MI                                     1.00E+17
17033212                                         504000                       20070301                            80           No MI                                     1.00E+17
17033325                                         417000                       20070401                   77.22000122           No MI                                     1.00E+17
17033327                                         612000                       20070301                            80           No MI                                     1.00E+17
17033334                                         356000                       20070401                            80           No MI                                     1.00E+17
17033336                                         880000                       20070401                            80           No MI                                     1.00E+17
17033349                                         388000                       20070401                            80           No MI                                     1.00E+17
17033352                                         230240                       20070401                            80           No MI                                     1.00E+17
17033361                                         118000                       20070401                            80           No MI                                     1.00E+17
17033367                                         520000                       20070401                            80           No MI                                     1.00E+17
17033372                                         260000                       20070401                            80           No MI                                     1.00E+17
17033392                                         350250                       20070401                            75           No MI                                     1.00E+17
17033406                                         500000                       20070401                   78.73999786           No MI                                     1.00E+17
17033482                                         286300                       20070401                            70           No MI                                     1.00E+17
17033483                                        1218000                       20070401                   73.81999969           No MI                                     1.00E+17
17033486                                         360000                       20070401                            80           No MI                                     1.00E+17
17033512                                         242000                       20070401                   53.77999878           No MI                                     1.00E+17
17033528                                         217000                       20070401                   58.65000153           No MI                                     1.00E+17
17033529                                         220000                       20070401                   77.19000244           No MI                                     1.00E+17
17033541                                         196000                       20070401                            80           No MI                                     1.00E+17
17033557                                         277500                       20070301                            75           No MI                                     1.00E+17
17033560                                         264000                       20070401                            80           No MI                                     1.00E+17
17033572                                         290250                       20070301                            75           No MI                                     1.00E+17
17033575                                         644000                       20070301                            80           No MI                                     1.00E+17
17033580                                         548000                       20070301                            80           No MI                                     1.00E+17
17033589                                         512000                       20070301                            80           No MI                                     1.00E+17
17033594                                        1785000                       20070401                            70           No MI                                     1.00E+17
17033600                                         304000                       20070401                            80           No MI                                     1.00E+17
17033622                                         877082                       20070401                            80           No MI                                     1.00E+17
17033654                                         560000                       20070401                            80           No MI                                     1.00E+17
17033662                                         286000                       20070401                            80           No MI                                     1.00E+17
17033677                                         177160                       20070401                            80           No MI                                     1.00E+17
17033679                                         300000                       20070401                   63.15999985           No MI                                     1.00E+17
17033687                                        1000000                       20070401                   53.33000183           No MI                                     1.00E+17
17034396                                         460000                       20070401                            80           No MI                                     1.00E+17
17034427                                         254800                       20070401                   89.98999786       GE Capital MI                                 1.00E+17
17034435                                         189700                       20070401                            70           No MI                                     1.00E+17
17034477                                        1041000                       20070401                   73.05000305           No MI                                     1.00E+17
17034505                                         320800                       20070401                            80           No MI                                     1.00E+17
17034509                                         300000                       20070401                   68.97000122           No MI                                     1.00E+17
17034510                                         370800                       20070401                            90      Triad Guaranty                                 1.00E+17
17034518                                         516000                       20070401                            80           No MI                                     1.00E+17
17022063                                         264000                       20070401                            80           No MI                                     1.00E+17
17022072                                         183900                       20070401                   79.98999786           No MI                                     1.00E+17
17022078                                         264000                       20070401                            80           No MI                                     1.00E+17
17022105                                         508000                       20070401                            80           No MI                                     1.00E+17
17022113                                         156000                       20070401                            80           No MI                                     1.00E+17
17022134                                         500000                       20070301                   77.51999664           No MI                                     1.00E+17
17022138                                         512000                       20070401                            80           No MI                                     1.00E+17
17022142                                         437850                       20070401                   74.98999786           No MI                                     1.00E+17
17022147                                         327200                       20070301                            80           No MI                                     1.00E+17
17022168                                         309750                       20070401                   74.98999786           No MI                                     1.00E+17
17022173                                         539900                       20070401                   79.98999786           No MI                                     1.00E+17
17022195                                         560000                       20070401                            80           No MI                                     1.00E+17
17022208                                         285520                       20070401                            80           No MI                                     1.00E+17
17022221                                         359200                       20070401                            80           No MI                                     1.00E+17
17022237                                         164000                       20070401                            80           No MI                                     1.00E+17
17022260                                         272000                       20070401                            80           No MI                                     1.00E+17
17022263                                         401850                       20070401                   79.68000031           No MI                                     1.00E+17
17022266                                         182400                       20070401                            80           No MI                                     1.00E+17
17022270                                         640000                       20070401                            80           No MI                                     1.00E+17
17027560                                         308000                       20070401                            80           No MI                                     1.00E+17
17027600                                         286000                       20070401                   79.98999786           No MI                                     1.00E+17
17027607                                         136430                       20070401                            70           No MI                                     1.00E+17
17027629                                         300000                       20070401                            75           No MI                                     1.00E+17
17027640                                         472000                       20070401                            80           No MI                                     1.00E+17
17027648                                         240000                       20070401                            80           No MI                                     1.00E+17
17027653                                         696000                       20070401                            80           No MI                                     1.00E+17
17027673                                         341600                       20070401                            80           No MI                                     1.00E+17
17027686                                         560000                       20070401                            80           No MI                                     1.00E+17
17027691                                         245600                       20070401                            80           No MI                                     1.00E+17
17027694                                         358100                       20070401                   79.98999786           No MI                                     1.00E+17
17027709                                         109250                       20070401                            95            PMI                                      1.00E+17
17027712                                         875000                       20070301                   68.62999725           No MI                                     1.00E+17
17027723                                         332000                       20070401                            80           No MI                                     1.00E+17
17027725                                         489800                       20070401                            80           No MI                                     1.00E+17
17027729                                         417000                       20070401                   79.43000031           No MI                                     1.00E+17
17027735                                         172000                       20070401                            80           No MI                                     1.00E+17
17027772                                         160800                       20070401                            80           No MI                                     1.00E+17
17015063                                         513080                       20070401                            80           No MI                                     1.00E+17
17015066                                         440000                       20070401                            80           No MI                                     1.00E+17
17015076                                         545600                       20070301                            80           No MI                                     1.00E+17
17015079                                         192000                       20070401                            80           No MI                                     1.00E+17
17015083                                         250400                       20070401                            80           No MI                                     1.00E+17
17015088                                         199920                       20070401                            80           No MI                                     1.00E+17
17015094                                         135000                       20070401                            75           No MI                                     1.00E+17
17015098                                         503600                       20070301                   79.98999786           No MI                                     1.00E+17
17015107                                         436000                       20070401                            80           No MI                                     1.00E+17
17015109                                         352000                       20070401                   78.22000122           No MI                                     1.00E+17
17015110                                         518300                       20070301                            80           No MI                                     1.00E+17
17015123                                         324000                       20070401                            80           No MI                                     1.00E+17
17015150                                         490000                       20070401                   64.90000153           No MI                                     1.00E+17
17016247                                         623650                       20070401                            80           No MI                                     1.00E+17
17016311                                         185520                       20070401                            80           No MI                                     1.00E+17
17016317                                         185520                       20070401                            80           No MI                                     1.00E+17
17016325                                         340000                       20070401                            80           No MI                                     1.00E+17
17016352                                         541600                       20070401                   80.83999634            PMI                                      1.00E+17
17016361                                         252000                       20070401                            80           No MI                                     1.00E+17
17016369                                         225000                       20070401                            75           No MI                                     1.00E+17
17016389                                         374400                       20070401                            80           No MI                                     1.00E+17
17016421                                         388000                       20070301                            80           No MI                                     1.00E+17
17016423                                         348000                       20070401                   79.26999664           No MI                                     1.00E+17
17016438                                         235000                       20070401                   74.59999847           No MI                                     1.00E+17
17016475                                         420800                       20070401                            80           No MI                                     1.00E+17
17016490                                         592000                       20070401                            80           No MI                                     1.00E+17
17016537                                         388000                       20070401                            80           No MI                                     1.00E+17
17016548                                         563963                       20070401                   79.98999786           No MI                                     1.00E+17
17016555                                         367500                       20070401                          73.5           No MI                                     1.00E+17
17016558                                         239400                       20070401                            90            PMI                                      1.00E+17
17016572                                         488000                       20070401                            80           No MI                                     1.00E+17
17016589                                         201960                       20070401                            80           No MI                                     1.00E+17
17021041                                         146000                       20070401                   74.87000275           No MI                                     1.00E+17
17021054                                         185600                       20070401                            80           No MI                                     1.00E+17
17021069                                         176000                       20070401                   79.27999878           No MI                                     1.00E+17
17021079                                         204000                       20070401                   58.29000092           No MI                                     1.00E+17
17021101                                         300000                       20070401                   76.91999817           No MI                                     1.00E+17
17021134                                         231000                       20070401                            70           No MI                                     1.00E+17
17021150                                         320000                       20070201                            80           No MI                                     1.00E+17
17021177                                         584000                       20070401                            80           No MI                                     1.00E+17
17021181                                         324000                       20070401                            80           No MI                                     1.00E+17
17021212                                         460000                       20070401                            80           No MI                                     1.00E+17
17021228                                         172000                       20070401                            80           No MI                                     1.00E+17
17021229                                         352000                       20070401                            80           No MI                                     1.00E+17
17021234                                         414600                       20070401                   75.37999725           No MI                                     1.00E+17
17021235                                         976000                       20070401                            80           No MI                                     1.00E+17
17021240                                         392200                       20070401                            80           No MI                                     1.00E+17
17021245                                         360000                       20070401                            75           No MI                                     1.00E+17
17021259                                         232800                       20070401                            80           No MI                                     1.00E+17
17021261                                         344000                       20070401                            80           No MI                                     1.00E+17
17021271                                         268000                       20070401                            80           No MI                                     1.00E+17
17021281                                         368000                       20070401                   76.66999817           No MI                                     1.00E+17
17021300                                         208000                       20070401                            80           No MI                                     1.00E+17
17021307                                         137500                       20070401                   63.95000076           No MI                                     1.00E+17
17021312                                         200000                       20070401                   44.93999863           No MI                                     1.00E+17
17021316                                         273700                       20070401                   74.98999786           No MI                                     1.00E+17
17021324                                         340000                       20070401                            80           No MI                                     1.00E+17
17021929                                         326000                       20070401                   83.58999634       Republic MIC                                  1.00E+17
17021941                                         708750                       20070401                            75           No MI                                     1.00E+17
17021945                                         183878                       20070401                   79.94999695           No MI                                     1.00E+17
17021949                                         323000                       20070301                   61.63999939           No MI                                     1.00E+17
17021950                                         700000                       20070301                   63.63999939           No MI                                     1.00E+17
17021986                                         477000                       20070401                            90            PMI                                      1.00E+17
17022001                                         260000                       20070401                   50.49000168           No MI                                     1.00E+17
17022004                                         400000                       20070401                            80           No MI                                     1.00E+17
17022015                                        1000000                       20070401                   68.97000122           No MI                                     1.00E+17
17022029                                         393750                       20070401                            75           No MI                                     1.00E+17
17022030                                         236000                       20070401                            80           No MI                                     1.00E+17
17022031                                         284000                       20070301                            80           No MI                                     1.00E+17
17022034                                         417000                       20070301                   79.43000031           No MI                                     1.00E+17
17022043                                         340800                       20070401                            80           No MI                                     1.00E+17
16852337                                         391120                       20070301                            80           No MI                                     1.00E+17
16852382                                         432000                       20070301                            80           No MI                                     1.00E+17
16852398                                         240000                       20070301                            80           No MI                                     1.00E+17
16852914                                         241600                       20070301                            80           No MI                                     1.00E+17
16853138                                         416000                       20070401                            80           No MI                                     1.00E+17
16853265                                         160000                       20070201                            80           No MI                                     1.00E+17
16853276                                         341600                       20070201                            80           No MI                                     1.00E+17
16853333                                         225200                       20070301                            80           No MI                                     1.00E+17
16851409                                         376000                       20070201                            80           No MI                                     1.00E+17
16851413                                         552000                       20070401                            80           No MI                                     1.00E+17
16851889                                         503200                       20070201                         79.75           No MI                                     1.00E+17
16851895                                         168000                       20070201                            80           No MI                                     1.00E+17
16852205                                         207000                       20070301                            60           No MI                                     1.00E+17
16852237                                         131500                       20070301                   64.15000153           No MI                                     1.00E+17
16844900                                         288750                       20070301                            75           No MI                                     1.00E+17
16845661                                         588250                       20070201                   78.43000031           No MI                                     1.00E+17
16844733                                         532000                       20070101                            80           No MI                                     1.00E+17
16839778                                         308000                       20070301                            80           No MI                                     1.00E+17
16839869                                         533000                       20070301                   79.55000305           No MI                                     1.00E+17
16839904                                         316000                       20070401                            80           No MI                                     1.00E+17
16840121                                         496000                       20070201                            80           No MI                                     1.00E+17
16840221                                         412000                       20070201                   76.30000305           No MI                                     1.00E+17
16840226                                        1000000                       20070201                   74.06999969           No MI                                     1.00E+17
16839012                                         432000                       20070301                            80           No MI
16839045                                         380000                       20070201                            80           No MI                                     1.00E+17
16839088                                         524000                       20070401                            80           No MI                                     1.00E+17
16659139                                         276000                       20061101                            80           No MI                                     1.00E+17
16653706                                         584000                       20070101                            80           No MI                                     1.00E+17
16653866                                         403650                       20061101                   79.98999786           No MI                                     1.00E+17
17155265                                        2500000                       20070601                   62.52000046           No MI                                     1.00E+17
17075157                                         812000                       20070601                            70           No MI                                     1.00E+17
17075158                                         805200                       20070501                   76.69000244           No MI                                     1.00E+17
17170657                                         478000                       20070601                   79.66999817           No MI                                     1.00E+17
16646099                                         184000                       20061201                            80           No MI                                     1.00E+17
16804098                                         475000                       20070201                   76.86000061           No MI                                     1.00E+17
16809728                                         312000                       20070201                            80           No MI                                     1.00E+17
16824283                                         752000                       20070201                            80           No MI                                     1.00E+17
16824327                                         341600                       20070201                            80           No MI                                     1.00E+17
16824025                                        1680000                       20070401                            70           No MI                                     1.00E+17
16824065                                         256000                       20070101                            80           No MI                                     1.00E+17
16819583                                         494800                       20070201                   79.80999756           No MI                                     1.00E+17
16819829                                         718000                       20070301                   67.73999786           No MI                                     1.00E+17
16819338                                         428000                       20070201                            80           No MI                                     1.00E+17
16819354                                         312000                       20061201                            80           No MI                                     1.00E+17
16819569                                         248800                       20070201                            80           No MI                                     1.00E+17
16814310                                         600000                       20070201                            80           No MI                                     1.00E+17
16813770                                         307500                       20070201                            75           No MI                                     1.00E+17
16978193                                         262000                       20070101                   78.20999908           No MI                                     1.00E+17
16978225                                         210000                       20070101                            75           No MI                                     1.00E+17
16978241                                         171990                       20070101                            80           No MI                                     1.00E+17
16978314                                         550000                       20070201                   64.70999908           No MI                                     1.00E+17
16978336                                         220000                       20070201                            80           No MI                                     1.00E+17
16978042                                         650000                       20070101                   73.86000061           No MI                                     1.00E+17
16978083                                         588000                       20070101                            80           No MI                                     1.00E+17
16978086                                         364000                       20070101                            80           No MI                                     1.00E+17
16978103                                         294000                       20070101                            75           No MI                                     1.00E+17
16978151                                         532000                       20070201                            80           No MI                                     1.00E+17
16970058                                         320000                       20070201                   79.40000153           No MI                                     1.00E+17
16675127                                         346400                       20061001                            80           No MI                                     1.00E+17
16686707                                         154000                       20061101                   77.38999939           No MI                                     1.00E+17
17055076                                         260000                       20070501                            80           No MI                                     1.00E+17
17055077                                         175920                       20070501                            80           No MI                                     1.00E+17
17055080                                         191000                       20070501                   70.22000122           No MI                                     1.00E+17
17055081                                         228000                       20070401                   58.90999985           No MI                                     1.00E+17
17054885                                         560000                       20070501                            80           No MI                                     1.00E+17
17055089                                         155200                       20070501                            80           No MI                                     1.00E+17
17055095                                         324000                       20070501                            80           No MI                                     1.00E+17
17055096                                         204000                       20070501                            80           No MI                                     1.00E+17
17055124                                         172800                       20070501                            80           No MI                                     1.00E+17
17055128                                         504000                       20070501                            80           No MI                                     1.00E+17
17055143                                         210000                       20070501                   39.61999893           No MI                                     1.00E+17
17054901                                         215200                       20070501                            80           No MI                                     1.00E+17
17055154                                         278000                       20070501                   64.65000153           No MI                                     1.00E+17
17055172                                         997000                       20070501                   78.01000214           No MI                                     1.00E+17
17055175                                         472000                       20070501                            80           No MI                                     1.00E+17
17055180                                         500000                       20070501                   71.43000031           No MI                                     1.00E+17
17055187                                         915000                       20070501                   60.20000076           No MI                                     1.00E+17
17055194                                         277000                       20070501                   53.79000092           No MI                                     1.00E+17
17055204                                         315200                       20070401                            80           No MI                                     1.00E+17
17055205                                         508000                       20070401                            80           No MI                                     1.00E+17
17057036                                         650000                       20070501                   72.22000122           No MI                                     1.00E+17
17057043                                         224000                       20070501                            80           No MI                                     1.00E+17
17057047                                         220000                       20070501                            80           No MI                                     1.00E+17
17057049                                         295120                       20070401                            80           No MI                                     1.00E+17
17057061                                         411750                       20070501                            75           No MI                                     1.00E+17
17057069                                         560800                       20070501                            80           No MI                                     1.00E+17
17057072                                         321600                       20070501                            80           No MI                                     1.00E+17
17057082                                         334400                       20070401                            80           No MI                                     1.00E+17
17057094                                         225600                       20070501                            80           No MI                                     1.00E+17
17057097                                         269500                       20070401                            70           No MI                                     1.00E+17
17057112                                         356000                       20070501                            80           No MI                                     1.00E+17
17056968                                         308800                       20070401                            80           No MI                                     1.00E+17
17056973                                         500000                       20070501                   77.51999664           No MI                                     1.00E+17
17057134                                         477600                       20070501                            80           No MI                                     1.00E+17
17057140                                         312000                       20070501                            80           No MI                                     1.00E+17
17057143                                         384000                       20070501                            80           No MI                                     1.00E+17
17057156                                         208000                       20070501                            80           No MI                                     1.00E+17
17057159                                         580000                       20070501                            80           No MI                                     1.00E+17
17057024                                         420000                       20070501                            80           No MI                                     1.00E+17
17057178                                         376000                       20070501                            80           No MI                                     1.00E+17
17057184                                         320000                       20070501                            80           No MI                                     1.00E+17
17057190                                         290000                       20070501                   65.91000366           No MI                                     1.00E+17
17057195                                         230240                       20070401                            80           No MI                                     1.00E+17
17057032                                         284000                       20070501                   63.38999939           No MI                                     1.00E+17
17056992                                         488000                       20070401                   79.73999786           No MI                                     1.00E+17
17056994                                         192800                       20070501                            80           No MI                                     1.00E+17
17057217                                         548800                       20070501                            80           No MI                                     1.00E+17
17057223                                         364000                       20070501                            80           No MI                                     1.00E+17
17058779                                         520000                       20070501                            80           No MI                                     1.00E+17
17058782                                         476000                       20070501                            80           No MI                                     1.00E+17
17058784                                         472000                       20070501                            80           No MI                                     1.00E+17
17058799                                         880000                       20070501                            80           No MI                                     1.00E+17
17058801                                         334400                       20070501                   79.98000336           No MI                                     1.00E+17
17058678                                         270400                       20070401                            80           No MI                                     1.00E+17
17058825                                         144000                       20070501                            80           No MI                                     1.00E+17
17058683                                         620000                       20070401                            80           No MI                                     1.00E+17
17058828                                         496000                       20070501                            80           No MI                                     1.00E+17
17058685                                         456000                       20070401                            80           No MI                                     1.00E+17
17058839                                         289176                       20070501                            80           No MI                                     1.00E+17
17058841                                         344000                       20070401                            80           No MI                                     1.00E+17
17058849                                         500000                       20070401                            80           No MI                                     1.00E+17
17058851                                         580800                       20070501                            80           No MI                                     1.00E+17
17058855                                         430200                       20070401                            80           No MI                                     1.00E+17
17058858                                         460800                       20070401                            80           No MI                                     1.00E+17
17058861                                         131200                       20070501                            80           No MI                                     1.00E+17
17058864                                         687813                       20070501                   79.98000336           No MI                                     1.00E+17
17058754                                         356000                       20070501                            80           No MI                                     1.00E+17
17058867                                         416000                       20070501                            80           No MI                                     1.00E+17
17058882                                         564000                       20070501                            80           No MI                                     1.00E+17
17058883                                         367500                       20070501                            75           No MI                                     1.00E+17
17058893                                         384000                       20070501                            80           No MI                                     1.00E+17
17058916                                         440800                       20070501                            80           No MI                                     1.00E+17
17058927                                         263000                       20070501                   73.05999756           No MI                                     1.00E+17
17058938                                         458000                       20070501                   69.91999817           No MI                                     1.00E+17
17058945                                         292000                       20070501                            80           No MI                                     1.00E+17
17058956                                         392000                       20070501                            80           No MI                                     1.00E+17
17058975                                         500000                       20070501                   75.76000214           No MI                                     1.00E+17
17058737                                         175000                       20070501                            70           No MI                                     1.00E+17
17058738                                         393920                       20070501                            80           No MI                                     1.00E+17
17058743                                         188000                       20070401                            80           No MI                                     1.00E+17
17060310                                         336000                       20070501                            80           No MI                                     1.00E+17
17060313                                         280000                       20070501                   56.56999969           No MI                                     1.00E+17
17060314                                         315250                       20070501                   79.80999756           No MI                                     1.00E+17
17060316                                         135000                       20070501                          22.5           No MI                                     1.00E+17
17060320                                         400000                       20070501                            80           No MI                                     1.00E+17
17060328                                         265000                       20070501                   74.01999664           No MI                                     1.00E+17
17060334                                         876000                       20070501                   79.63999939           No MI                                     1.00E+17
17060344                                         362500                       20070501                   74.58999634           No MI                                     1.00E+17
17060345                                         412500                       20070501                            75           No MI                                     1.00E+17
17060366                                         288000                       20070501                            80           No MI                                     1.00E+17
17060397                                         512500                       20070501                   64.87000275           No MI                                     1.00E+17
17060398                                         480000                       20070501                            80           No MI                                     1.00E+17
17060287                                          88000                       20070501                   77.87999725           No MI                                     1.00E+17
17060248                                        1310000                       20070501                   62.38000107           No MI                                     1.00E+17
17060250                                         475000                       20070501                   74.22000122           No MI                                     1.00E+17
17060430                                         708000                       20070501                            80           No MI                                     1.00E+17
17060432                                         301000                       20070501                   55.74000168           No MI                                     1.00E+17
17060256                                         408000                       20070501                            80           No MI                                     1.00E+17
17060448                                         256000                       20070501                            80           No MI                                     1.00E+17
17060266                                         233100                       20070501                            74           No MI                                     1.00E+17
17055043                                         485000                       20070501                   67.36000061           No MI                                     1.00E+17
17055048                                         728000                       20070501                            80           No MI                                     1.00E+17
17055065                                         252000                       20070501                            80           No MI                                     1.00E+17
17055066                                         768000                       20070501                            80           No MI                                     1.00E+17
17055020                                         440000                       20070501                            80           No MI                                     1.00E+17
17055022                                         305000                       20070501                   70.93000031           No MI                                     1.00E+17
17055027                                         219920                       20070501                            80           No MI                                     1.00E+17
17055035                                         544000                       20070501                            80           No MI                                     1.00E+17
17054876                                         601600                       20070401                            80           No MI                                     1.00E+17
17051730                                         183200                       20070501                            80           No MI                                     1.00E+17
17051736                                         713972                       20070501                            80           No MI                                     1.00E+17
17051739                                         406000                       20070501                   64.95999908           No MI                                     1.00E+17
17051740                                         504000                       20070501                            80           No MI                                     1.00E+17
17051744                                         500000                       20070501                            80           No MI                                     1.00E+17
17051746                                         408000                       20070501                            80           No MI                                     1.00E+17
17051750                                         199200                       20070501                            80           No MI                                     1.00E+17
17051760                                         153600                       20070401                            80           No MI                                     1.00E+17
17051761                                         244000                       20070401                   78.70999908           No MI                                     1.00E+17
17051766                                         340000                       20070501                            80           No MI                                     1.00E+17
17051770                                         216200                       20070401                            80           No MI                                     1.00E+17
17051778                                         636000                       20070501                            80           No MI                                     1.00E+17
17051779                                         424000                       20070401                            80           No MI                                     1.00E+17
17051784                                         444000                       20070401                            80           No MI                                     1.00E+17
17051787                                         815000                       20070501                   74.08999634           No MI                                     1.00E+17
17052762                                         600000                       20070501                            80           No MI                                     1.00E+17
17052770                                         382000                       20070501                            80           No MI                                     1.00E+17
17052779                                         528000                       20070401                            80           No MI                                     1.00E+17
17052785                                         286000                       20070501                          71.5           No MI                                     1.00E+17
17052786                                         692000                       20070401                            80           No MI                                     1.00E+17
17052792                                         255750                       20070501                            75           No MI                                     1.00E+17
17052817                                         298800                       20070501                            80           No MI                                     1.00E+17
17052830                                         323600                       20070501                   79.98999786           No MI                                     1.00E+17
17052835                                         200000                       20070501                            80           No MI                                     1.00E+17
17052848                                         271200                       20070401                            80           No MI                                     1.00E+17
17052850                                         364000                       20070401                            80           No MI                                     1.00E+17
17052866                                         146000                       20070501                   62.65999985           No MI                                     1.00E+17
17052867                                         252000                       20070401                            80           No MI                                     1.00E+17
17052872                                         172000                       20070401                            80           No MI                                     1.00E+17
17052881                                         417000                       20070401                   78.69000244           No MI                                     1.00E+17
17052883                                         780000                       20070401                            80           No MI                                     1.00E+17
17052891                                         324000                       20070401                            80           No MI                                     1.00E+17
17052717                                         388000                       20070501                            80           No MI                                     1.01E+17
17052895                                        1237500                       20070501                            75           No MI                                     1.00E+17
17052896                                         708000                       20070501                            80           No MI                                     1.00E+17
17052897                                         260000                       20070501                   76.47000122           No MI                                     1.00E+17
17052718                                         313000                       20070401                   74.51999664           No MI
17052909                                         368000                       20070501                            80           No MI                                     1.00E+17
17052913                                         404000                       20070401                            80           No MI                                     1.00E+17
17052930                                         164500                       20070501                            70           No MI                                     1.00E+17
17052952                                         395200                       20070401                            80           No MI                                     1.00E+17
17052731                                         360000                       20070501                            80           No MI                                     1.00E+17
17052967                                         186000                       20070501                   73.95999908           No MI                                     1.00E+17
17052969                                         320800                       20070401                            80           No MI                                     1.00E+17
17052976                                         596700                       20070501                   79.55999756           No MI                                     1.00E+17
17052979                                         496000                       20070501                   73.48000336           No MI                                     1.00E+17
17052981                                         500000                       20070401                   78.12999725           No MI                                     1.00E+17
17052993                                         332000                       20070501                            80           No MI                                     1.00E+17
17054952                                         185650                       20070501                            79           No MI                                     1.00E+17
17054954                                         432000                       20070501                            80           No MI                                     1.00E+17
17054957                                         360000                       20070501                            80           No MI                                     1.00E+17
17054961                                         333000                       20070501                          55.5           No MI                                     1.00E+17
17054976                                         412000                       20070501                            80           No MI                                     1.00E+17
17054978                                         584000                       20070401                            80           No MI                                     1.00E+17
17054984                                         708000                       20070501                            80           No MI                                     1.00E+17
17054856                                         373600                       20070501                            80           No MI
17054987                                         340000                       20070401                   64.15000153           No MI                                     1.00E+17
17055007                                         471200                       20070501                            80           No MI                                     1.00E+17
17055008                                         348000                       20070401                            80           No MI                                     1.00E+17
17054861                                         204000                       20070501                            80           No MI                                     1.00E+17
17055012                                         184000                       20070401                            80           No MI                                     1.00E+17
17054868                                         456000                       20070501                            80           No MI                                     1.00E+17
17055016                                         153600                       20070401                            80           No MI                                     1.00E+17
16969051                                         987000                       20070201                   44.36000061           No MI                                     1.00E+17
16704738                                         212000                       20070101                            80           No MI                                     1.00E+17
16704568                                         210000                       20061201                            80           No MI                                     1.00E+17
16803581                                         203000                       20070201                   67.66999817           No MI                                     1.00E+17
16801612                                         188000                       20070401                   73.73000336           No MI                                     1.00E+17
16801625                                         188000                       20070401                   73.73000336           No MI                                     1.00E+17
16801790                                         255000                       20070201                   40.47999954           No MI                                     1.00E+17
16798896                                         180000                       20070201                            50           No MI                                     1.00E+17
16798264                                         373600                       20070201                            80           No MI                                     1.00E+17
16790950                                         392000                       20070401                            80           No MI                                     1.00E+17
16798549                                         403500                       20061001                            75           No MI                                     1.00E+17
16791169                                         414400                       20070201                            80           No MI                                     1.00E+17
16788548                                         185600                       20070201                            80           No MI                                     1.00E+17
16779071                                         212000                       20070201                   72.59999847           No MI                                     1.00E+17
16781021                                         576000                       20070101                            80           No MI                                     1.00E+17
16781453                                         405000                       20070301                            75           No MI                                     1.00E+17
16778291                                         327200                       20070401                            80           No MI                                     1.00E+17
16775225                                         920000                       20070101                            80           No MI                                     1.00E+17
16776547                                         168000                       20061201                            80           No MI                                     1.00E+17
16772589                                         620000                       20070101                            80           No MI                                     1.00E+17
16770655                                         345600                       20070401                            80           No MI                                     1.00E+17
16770703                                         520000                       20070301                            80           No MI                                     1.00E+17
16765110                                         216000                       20070201                   73.22000122           No MI                                     1.00E+17
16731494                                         364800                       20070101                            80           No MI                                     1.00E+17
16731657                                         528000                       20070101                            80           No MI                                     1.00E+17
16848692                                         252000                       20061101                            80           No MI
17028130                                         650000                       20070201                   73.98999786           No MI                                     1.00E+17
16966571                                         167200                       20070201                            80           No MI                                     1.00E+17
16848699                                         391784                       20070201                            80           No MI                                     1.00E+17
17021524                                         316800                       20070201                            80           No MI                                     1.00E+17
17076096                                         248000                       20070401                   79.48999786           No MI                                     1.00E+17
16814852                                         187200                       20070101                   76.41000366           No MI                                     1.00E+17
16730091                                         272000                       20070301                            80           No MI                                     1.00E+17
16642707                                         372000                       20061001                            80           No MI                                     1.00E+17
16851442                                         650000                       20070301                   78.30999756           No MI                                     1.00E+17
16845521                                         392000                       20070401                            80           No MI                                     1.00E+17
16851589                                         340126                       20070401                            80           No MI                                     1.00E+17
16851624                                         344000                       20070301                            80           No MI                                     1.00E+17
16851661                                         292000                       20070401                            80           No MI                                     1.00E+17
16852463                                         312000                       20070301                            80           No MI                                     1.00E+17
16847163                                         472000                       20070301                            80           No MI                                     1.00E+17
16852597                                         448000                       20070501                            80           No MI                                     1.00E+17
16848750                                         340000                       20070301                            80           No MI                                     1.00E+17
16851510                                         576000                       20070401                            80           No MI                                     1.00E+17
16856290                                         600000                       20070401                   52.16999817           No MI                                     1.00E+17
16856308                                         276000                       20070401                            80           No MI                                     1.00E+17
16856192                                         230400                       20070401                            80           No MI                                     1.00E+17
16832479                                         456000                       20070401                            80           No MI                                     1.00E+17
16832480                                         560000                       20070301                            80           No MI                                     1.00E+17
16834840                                         317000                       20070501                   71.55999756           No MI
16838299                                         480000                       20070301                            80           No MI                                     1.00E+17
16838333                                         267650                       20070401                            80           No MI                                     1.00E+17
16843805                                         472500                       20070501                            70           No MI                                     1.00E+17
16843999                                         280000                       20070501                            80           No MI                                     1.00E+17
16845361                                         480000                       20070401                            80           No MI                                     1.00E+17
16845445                                         178000                       20070501                            80           No MI                                     1.00E+17
16823329                                         410000                       20070201                   78.84999847           No MI                                     1.00E+17
16818712                                         208000                       20070401                            80           No MI                                     1.00E+17
16818732                                         900000                       20070501                            75           No MI                                     1.00E+17
16826187                                         540000                       20070401                            80           No MI                                     1.00E+17
16764807                                         392000                       20070301                            80           No MI                                     1.00E+17
16694738                                         264000                       20061201                            80           No MI                                     1.00E+17
17066673                                         391300                       20070401                            70           No MI                                     1.00E+17
17075480                                         352500                       20070401                            75           No MI                                     1.00E+17
17075485                                         676000                       20070401                            80           No MI                                     1.00E+17
17075493                                         248000                       20070401                            80           No MI                                     1.00E+17
17075542                                         337500                       20070401                            75           No MI                                     1.00E+17
17075561                                         344000                       20070401                            80           No MI                                     1.00E+17
17075563                                         232000                       20070401                            80           No MI                                     1.00E+17
17075565                                         392000                       20070401                            80           No MI                                     1.00E+17
17075616                                         444000                       20070401                   79.29000092           No MI                                     1.00E+17
17075657                                        1000000                       20070401                   75.52999878           No MI                                     1.00E+17
17075662                                         248000                       20070401                            80           No MI                                     1.00E+17
17075665                                         550000                       20070401                   73.33000183           No MI                                     1.00E+17
17075677                                         348000                       20070401                            80           No MI                                     1.00E+17
17075697                                         392000                       20070401                            80           No MI                                     1.00E+17
17075731                                         310000                       20070401                   69.66000366           No MI                                     1.00E+17
17075816                                         185000                       20070401                   72.55000305           No MI                                     1.00E+17
17075842                                         624000                       20070401                            80           No MI                                     1.00E+17
17075861                                         448000                       20070401                            80           No MI                                     1.00E+17
17075909                                         135000                       20070401                   50.93999863           No MI                                     1.00E+17
17075970                                         365000                       20070401                   51.77000046           No MI                                     1.00E+17
17075972                                         399000                       20070401                   64.87999725           No MI                                     1.00E+17
17076823                                         568000                       20070401                            80           No MI                                     1.00E+17
17076828                                         312000                       20070401                            80           No MI                                     1.00E+17
17076860                                         284000                       20070401                            80           No MI                                     1.00E+17
17076867                                         492000                       20070401                            80           No MI                                     1.00E+17
17076913                                         296800                       20070401                            80           No MI                                     1.00E+17
17077256                                         235000                       20070401                   88.68000031   Mortgage Guaranty In                              1.00E+17
17078264                                         706700                       20070401                            75           No MI                                     1.00E+17
17078378                                         151425                       20070401                            75           No MI                                     1.00E+17
17078399                                         403350                       20070401                   74.98999786           No MI                                     1.00E+17
17078435                                         203200                       20070401                            80           No MI                                     1.00E+17
17078651                                         540000                       20070401                   65.05999756           No MI                                     1.00E+17
17078707                                         361400                       20070401                            75           No MI                                     1.00E+17
16730439                                         330000                       20061201                            80           No MI                                     1.00E+17
17088805                                         248000                       20070401                            80           No MI                                     1.00E+17
17113458                                         404000                       20070401                   78.44999695           No MI                                     1.00E+17
17113462                                         560000                       20070401                   77.77999878           No MI                                     1.00E+17
17113491                                         417000                       20070401                   77.22000122           No MI                                     1.00E+17
17113494                                         236000                       20070401                            80           No MI                                     1.00E+17
17113499                                         544000                       20070401                            80           No MI                                     1.00E+17
17128547                                         202500                       20070401                            90   Mortgage Guaranty In                              1.00E+17
17128772                                         205000                       20070401                   59.41999817           No MI                                     1.00E+17
17088966                                         120000                       20070401                   64.86000061           No MI                                     1.00E+17
17088984                                         243920                       20070401                   79.98000336           No MI                                     1.00E+17
17089206                                         235992                       20070401                            80           No MI                                     1.00E+17
17089217                                         244190                       20070401                            80           No MI                                     1.00E+17
16857171                                         378750                       20070401                            75           No MI                                     1.00E+17
16857215                                         504000                       20070401                         78.75           No MI                                     1.00E+17
17088728                                         280000                       20070401                   66.66999817           No MI                                     1.00E+17
17088796                                        1425000                       20070401                            75           No MI                                     1.00E+17
17088708                                         664000                       20070401                            80           No MI                                     1.00E+17




--------------------------------------------------------------------------------




LOAN_SEQ                     MARGIN                       NEXT_RATE_ADJ_DATE1           MAX_RATE            MIN_RATE              PER_RATE_CAP
17013304                       2.25                                  20120301             11.375              2.25                           1
17013297                       2.25                                  20120301               12.5              2.25                           1
17013301                       2.25                                  20120301             12.125              2.25                           1
17012577                       2.25                                  20120301                 12              2.25                           1
17012579                      3.375                                  20070501               9.95             3.375                          99
17012596                        3.5                                  20070501               9.95               3.5                          99
17013277                        3.5                                  20070501               9.95               3.5                          99
17013279                       2.25                                  20120301             11.875              2.25                           1
17013281                      3.375                                  20070501               9.95             3.375                          99
17013285                       2.25                                  20120301              12.75              2.25                           1
17012573                       2.25                                  20120301             13.125              2.25                           1
17051690                       2.25                                  20120301              12.75              2.25                           1
17051715                       2.25                                  20120401             11.875              2.25                           1
17051521                       2.25                                  20120401             12.375              2.25                           1
17051599                       2.25                                  20120301             12.875              2.25                           1
17051600                       2.25                                  20120301              12.75              2.25                           1
17051602                       2.25                                  20120401             12.875              2.25                           1
17051605                       2.25                                  20120401                 12              2.25                           1
17051610                       2.25                                  20120301                 13              2.25                           1
17051617                       2.25                                  20120401              13.25              2.25                           1
17051644                      3.375                                  20070501               9.95             3.375                          99
17051649                          3                                  20070501               9.95                 3                          99
17051506                       3.75                                  20070501               9.95              3.75                          99
17051661                        3.5                                  20070501               9.95               3.5                          99
17051675                       2.25                                  20120401               11.5              2.25                           1
17051681                       2.25                                  20120401               12.5              2.25                           1
17051513                       3.75                                  20070501               9.95              3.75                          99
17051514                        3.5                                  20070501               9.95               3.5                          99
17051683                        3.5                                  20070501               9.95               3.5                          99
17051684                       2.25                                  20120301             12.375              2.25                           1
17051687                       2.75                                  20070701               9.95              2.75                          99
17051688                      3.625                                  20070501               9.95             3.625                          99
17047887                       2.25                                  20120401               12.5              2.25                           1
17047893                       2.25                                  20120301             12.625              2.25                           1
17047897                       2.25                                  20120401             12.375              2.25                           1
17047906                       2.25                                  20120401              13.75              2.25                           1
17051563                       2.25                                  20120401             12.125              2.25                           1
17051564                       2.25                                  20120401             12.625              2.25                           1
17051567                      3.375                                  20070501               9.95             3.375                          99
17051568                       2.25                                  20120301             11.625              2.25                           1
17051573                       2.25                                  20120301                 12              2.25                           1
17051577                       2.25                                  20120301             12.875              2.25                           1
17051591                        3.5                                  20070501               9.95               3.5                          99
17047713                       2.25                                  20120401             11.875              2.25                           1
17047760                       2.25                                  20120401             12.625              2.25                           1
17047766                       2.25                                  20120401             12.875              2.25                           1
17047785                      2.875                                  20070501               9.95             2.875                          99
17047791                       2.25                                  20120401              12.25              2.25                           1
17047801                       2.25                                  20120301                 13              2.25                           1
17047808                        3.5                                  20070501               9.95               3.5                          99
17047810                       2.25                                  20120401             11.375              2.25                           1
17047811                       2.25                                  20120401             12.625              2.25                           1
17047822                       2.25                                  20120401              12.25              2.25                           1
17047830                       2.25                                  20120401             12.375              2.25                           1
17047206                       3.75                                  20070501               9.95              3.75                          99
17047208                       3.75                                  20070501               9.95              3.75                          99
17047844                       2.25                                  20120301              12.75              2.25                           1
17047860                        3.5                                  20070501               9.95               3.5                          99
17047863                       2.25                                  20120401             13.375              2.25                           1
17047864                       2.25                                  20120301             11.875              2.25                           1
17047868                       2.25                                  20120301             12.375              2.25                           1
17047869                       2.25                                  20120301              11.25              2.25                           1
17047873                       2.25                                  20120401             12.875              2.25                           1
17047876                       2.25                                  20120301              12.75              2.25                           1
17047877                        3.5                                  20070501               9.95               3.5                          99
17047880                       2.25                                  20120401             12.875              2.25                           1
17043542                       2.25                                  20120401                 12              2.25                           1
17047729                        3.5                                  20070701               9.95               3.5                          99
17047730                        3.5                                  20070501               9.95               3.5                          99
17047174                       2.25                                  20120301              13.25              2.25                           1
17047175                       2.25                                  20120401             12.875              2.25                           1
17047744                       2.25                                  20120401             12.375              2.25                           1
17047181                       2.25                                  20120401             13.375              2.25                           1
17047755                      3.375                                  20070501               9.95             3.375                          99
17043478                       2.25                                  20120301             12.375              2.25                           1
17043480                       3.75                                  20070501               9.95              3.75                          99
17043486                       2.25                                  20120301              12.75              2.25                           1
17043499                       2.25                                  20120401             11.875              2.25                           1
17043502                       2.25                                  20120301              12.75              2.25                           1
17043513                       2.25                                  20120401             11.875              2.25                           1
17043533                       2.25                                  20120401              12.25              2.25                           1
17043535                       2.25                                  20120401              12.25              2.25                           1
17043000                       2.25                                  20120401             12.375              2.25                           1
17043244                       2.25                                  20120401             13.125              2.25                           1
17043246                       2.25                                  20120401              13.25              2.25                           1
17043373                       2.25                                  20120301             12.375              2.25                           1
17043376                       2.25                                  20120401              12.75              2.25                           1
17043381                       2.25                                  20120301             12.625              2.25                           1
17043309                       2.25                                  20120301                 12              2.25                           1
17043398                       2.25                                  20120401             12.875              2.25                           1
17043399                       2.25                                  20120401             12.375              2.25                           1
17043404                       2.25                                  20120301             12.625              2.25                           1
17043413                       2.25                                  20120401             12.375              2.25                           1
17043415                       2.25                                  20120401               12.5              2.25                           1
17043418                       2.25                                  20120401             12.625              2.25                           1
17043426                       2.25                                  20120401             12.375              2.25                           1
17043429                       2.25                                  20120301             12.375              2.25                           1
17043448                       2.25                                  20120301             12.125              2.25                           1
17043450                       2.25                                  20120401                 13              2.25                           1
17043468                       2.25                                  20120301             12.625              2.25                           1
17043475                       2.25                                  20120401             13.125              2.25                           1
17042870                       2.25                                  20120301             12.875              2.25                           1
17042875                       2.25                                  20120301              12.75              2.25                           1
17042879                       2.25                                  20120401              12.75              2.25                           1
17042881                       2.25                                  20120301              12.25              2.25                           1
17042891                       2.25                                  20120301              12.25              2.25                           1
17042893                       2.25                                  20120301                 13              2.25                           1
17041655                       2.25                                  20120301             12.375              2.25                           1
17042912                       2.25                                  20120301             12.375              2.25                           1
17042914                       3.75                                  20070501               9.95              3.75                          99
17042918                       2.25                                  20120401              12.75              2.25                           1
17042921                       2.25                                  20120301             12.875              2.25                           1
17042926                          3                                  20070501               9.95                 3                          99
17042927                       2.25                                  20120401                 12              2.25                           1
17042928                       2.25                                  20120401             12.375              2.25                           1
17041641                      3.625                                  20070501               9.95             3.625                          99
17042939                       2.25                                  20120301             12.375              2.25                           1
17042941                       2.25                                  20120401             12.875              2.25                           1
17042942                       2.25                                  20120301             12.875              2.25                           1
17042948                       2.25                                  20120301             12.875              2.25                           1
17042957                       3.25                                  20070501               9.95              3.25                          99
17042959                       2.25                                  20120301               12.5              2.25                           1
17042968                       2.25                                  20120401             12.125              2.25                           1
17042973                       2.25                                  20120301                 12              2.25                           1
17042984                       2.25                                  20120301             13.875              2.25                           1
17042988                       2.25                                  20120301               12.5              2.25                           1
17042994                        3.5                                  20070501               9.95               3.5                          99
17042999                       3.25                                  20070501               9.95              3.25                          99
17042852                       2.25                                  20120301              12.25              2.25                           1
17041617                      3.375                                  20070501               9.95             3.375                          99
17042859                       2.25                                  20120301             12.625              2.25                           1
17034262                       2.25                                  20120401              12.75              2.25                           1
17034265                       2.25                                  20120301             12.875              2.25                           1
17034266                       2.25                                  20120301             11.875              2.25                           1
17034268                       2.25                                  20120301              12.75              2.25                           1
17034270                       2.25                                  20120301               12.5              2.25                           1
17034272                       3.25                                  20070501               9.95              3.25                          99
17034275                       2.25                                  20120301                 12              2.25                           1
17034290                       2.25                                  20120301              12.25              2.25                           1
17034294                       2.25                                  20120301               12.5              2.25                           1
17034295                       2.25                                  20120301              12.25              2.25                           1
17034304                       2.25                                  20120301             12.875              2.25                           1
17034307                       2.25                                  20120301              13.75              2.25                           1
17034171                       3.75                                  20070501               9.95              3.75                          99
17034321                       2.25                                  20120301              12.25              2.25                           1
17034178                       2.25                                  20120401              13.25              2.25                           1
17034326                       2.25                                  20120401             12.125              2.25                           1
17034219                       2.25                                  20120301             11.875              2.25                           1
17034330                       2.25                                  20120401             12.375              2.25                           1
17034339                       2.25                                  20120401              12.25              2.25                           1
17034182                        3.5                                  20070501               9.95               3.5                          99
17034349                       2.25                                  20120401                 12              2.25                           1
17034354                       2.25                                  20120301                 12              2.25                           1
17034358                       2.25                                  20120301             12.375              2.25                           1
17034359                       2.25                                  20120301                 12              2.25                           1
17034361                       2.25                                  20120301               12.5              2.25                           1
17034368                       2.25                                  20120401             12.875              2.25                           1
17034371                       2.25                                  20120401              12.75              2.25                           1
17034375                       2.25                                  20120301               12.5              2.25                           1
17034390                        3.5                                  20070501               9.95               3.5                          99
17042837                       2.25                                  20120301               12.5              2.25                           1
17032895                       2.25                                  20120301               12.5              2.25                           1
17032898                       2.25                                  20120301             11.625              2.25                           1
17032907                       2.25                                  20120401               12.5              2.25                           1
17034231                       2.25                                  20120401              12.75              2.25                           1
17034240                      3.375                                  20070501               9.95             3.375                          99
17034248                       2.25                                  20120301             13.125              2.25                           1
17034251                       2.25                                  20120301                 12              2.25                           1
17034253                       2.25                                  20120401             12.375              2.25                           1
17032875                       2.25                                  20120401             11.875              2.25                           1
17032878                       2.25                                  20120301             12.625              2.25                           1
17032887                       3.25                                  20070501               9.95              3.25                          99
17032659                       2.25                                  20120401             13.375              2.25                           1
17032889                       2.25                                  20120401             12.875              2.25                           1
17032891                       2.25                                  20120301               12.5              2.25                           1
17032829                       2.25                                  20120301             12.625              2.25                           1
17032680                       2.25                                  20120401               11.5              2.25                           1
17032847                       2.25                                  20120401             12.875              2.25                           1
17032848                       2.25                                  20120301                 13              2.25                           1
17032637                       2.25                                  20120401              12.25              2.25                           1
17032857                       2.25                                  20120401               12.5              2.25                           1
17032873                       2.25                                  20120401             11.875              2.25                           1
17032612                       3.25                                  20070501               9.95              3.25                          99
17032744                       2.25                                  20120401             13.125              2.25                           1
17032745                       3.25                                  20070501               9.95              3.25                          99
17032746                       3.75                                  20070501               9.95              3.75                          99
17032748                       2.25                                  20120301              12.25              2.25                           1
17032750                       2.25                                  20120401              12.75              2.25                           1
17032765                       2.25                                  20120301              12.25              2.25                           1
17032774                       2.25                                  20120401             12.625              2.25                           1
17032776                      3.625                                  20070501               9.95             3.625                          99
17032778                       2.25                                  20120301              12.25              2.25                           1
17032781                       2.25                                  20120301             12.125              2.25                           1
17032784                       2.25                                  20120301               12.5              2.25                           1
17032630                        3.5                                  20070501               9.95               3.5                          99
17032803                       2.25                                  20120401             12.875              2.25                           1
17032819                       2.25                                  20120301                 13              2.25                           1
17032821                       2.25                                  20120401              12.25              2.25                           1
17032824                      3.375                                  20070501               9.95             3.375                          99
17027514                       2.25                                  20120301             11.375              2.25                           1
17027525                       2.25                                  20120301             12.375              2.25                           1
17027148                       2.25                                  20120401             12.625              2.25                           1
17027533                       2.25                                  20120401               12.5              2.25                           1
17027153                       3.75                                  20070501               9.95              3.75                          99
17027539                       2.25                                  20120401                 12              2.25                           1
17027545                       2.25                                  20120401             12.875              2.25                           1
17027548                       2.25                                  20120401             12.875              2.25                           1
17032711                       2.25                                  20120301             12.875              2.25                           1
17032713                       2.25                                  20120301              12.75              2.25                           1
17032715                       3.75                                  20070501               9.95              3.75                          99
17032717                       2.25                                  20120301               12.5              2.25                           1
17032720                       2.25                                  20120301              12.25              2.25                           1
17032722                       2.25                                  20120301             11.875              2.25                           1
17032723                        3.5                                  20070601               9.95               3.5                          99
17032728                       2.25                                  20120301             13.125              2.25                           1
17032739                       2.25                                  20120301             12.375              2.25                           1
17021885                       3.75                                  20070501               9.95              3.75                          99
17021891                       2.25                                  20120301             12.375              2.25                           1
17021892                       2.25                                  20120301             11.875              2.25                           1
17027357                       3.75                                  20070501               9.95              3.75                          99
17027362                       2.25                                  20120401                 14              2.25                           1
17027368                       2.25                                  20120301             12.875              2.25                           1
17027373                       2.25                                  20120301             11.875              2.25                           1
17027381                       2.25                                  20120301               12.5              2.25                           1
17027396                       2.25                                  20120401             12.875              2.25                           1
17027121                       2.25                                  20120301               12.5              2.25                           1
17027408                       2.25                                  20120301               12.5              2.25                           1
17027410                       2.25                                  20120301             12.125              2.25                           1
17027411                      3.125                                  20070501               9.95             3.125                          99
17027416                       2.25                                  20120301               12.5              2.25                           1
17027417                       2.25                                  20120301             12.625              2.25                           1
17027430                       2.25                                  20120301               13.5              2.25                           1
17027128                      3.625                                  20070501               9.95             3.625                          99
17027435                       2.25                                  20120301              12.25              2.25                           1
17027441                       2.25                                  20120301             12.875              2.25                           1
17027444                       2.25                                  20120401             12.625              2.25                           1
17027447                       2.25                                  20120401             11.875              2.25                           1
17027454                       2.25                                  20120301             12.375              2.25                           1
17027171                       2.25                                  20120301               12.5              2.25                           1
17027464                       2.25                                  20120401               12.5              2.25                           1
17027473                       2.25                                  20120301               13.5              2.25                           1
17027475                       2.25                                  20120301             12.125              2.25                           1
17027477                       2.25                                  20120301             12.875              2.25                           1
17027489                       2.25                                  20120301             12.875              2.25                           1
17027498                       2.25                                  20120401                 13              2.25                           1
17027501                       2.25                                  20120301              13.25              2.25                           1
17027510                       3.75                                  20070501               9.95              3.75                          99
17016071                      3.375                                  20070501               9.95             3.375                          99
17016075                        3.5                                  20070501               9.95               3.5                          99
17016096                       2.25                                  20120401               11.5              2.25                           1
17016099                       3.75                                  20070501               9.95              3.75                          99
17015995                       2.25                                  20120301             12.625              2.25                           1
17016105                       2.25                                  20120401              13.75              2.25                           1
17016107                       2.25                                  20120301             12.875              2.25                           1
17016108                       2.25                                  20120301             12.625              2.25                           1
17016133                       2.25                                  20120301             13.125              2.25                           1
17016135                       2.25                                  20120301             12.125              2.25                           1
17016014                      3.625                                  20070501               9.95             3.625                          99
17016140                       2.25                                  20120401              14.25              2.25                           1
17016142                       2.25                                  20120401                 12              2.25                           1
17016144                       2.25                                  20120401              12.25              2.25                           1
17016150                        3.5                                  20070501               9.95               3.5                          99
17016159                       2.25                                  20120301             12.375              2.25                           1
17016163                        3.5                                  20070501               9.95               3.5                          99
17016168                       2.25                                  20120301                 13              2.25                           1
17016173                       2.25                                  20120401              12.75              2.25                           1
17016177                       2.25                                  20120401             12.625              2.25                           1
17016178                       2.25                                  20120401             11.875              2.25                           1
17016179                       2.25                                  20120301              12.75              2.25                           1
17016185                       2.25                                  20120301               12.5              2.25                           1
17016187                       2.25                                  20120301              12.75              2.25                           1
17016189                       2.25                                  20120301             11.875              2.25                           1
17016030                       2.25                                  20120301              12.75              2.25                           1
17016195                       3.25                                  20070501               9.95              3.25                          99
17016196                      3.375                                  20070501               9.95             3.375                          99
17016203                       2.25                                  20120301             13.125              2.25                           1
17016209                      3.125                                  20070501               9.95             3.125                          99
17016212                       2.25                                  20120301             12.625              2.25                           1
17016215                       2.25                                  20120301              12.75              2.25                           1
17016217                       2.25                                  20120301             12.375              2.25                           1
17016221                       3.75                                  20070501               9.95              3.75                          99
17016225                       2.25                                  20120301             11.875              2.25                           1
17016037                       3.75                                  20070501               9.95              3.75                          99
17016228                      3.625                                  20070501               9.95             3.625                          99
17016234                       2.25                                  20120301              12.75              2.25                           1
17020893                       2.25                                  20120301              13.75              2.25                           1
17020901                       2.25                                  20120301              13.25              2.25                           1
17020905                       2.25                                  20120301             12.625              2.25                           1
17020911                       2.25                                  20120301             12.375              2.25                           1
17020922                        3.5                                  20070501               9.95               3.5                          99
17020928                       2.25                                  20120301              12.25              2.25                           1
17020931                       2.25                                  20120301               12.5              2.25                           1
17020352                       3.75                                  20070501               9.95              3.75                          99
17020942                       2.25                                  20120301             12.375              2.25                           1
17020363                       2.25                                  20120301              12.75              2.25                           1
17020946                       2.25                                  20120401             12.375              2.25                           1
17020948                       3.75                                  20070501               9.95              3.75                          99
17020962                       2.25                                  20120301             12.375              2.25                           1
17020366                       3.75                                  20070501               9.95              3.75                          99
17020972                       2.25                                  20120301              12.75              2.25                           1
17020982                       3.25                                  20070501               9.95              3.25                          99
17020985                       2.25                                  20120401             12.125              2.25                           1
17020988                       2.25                                  20120301               13.5              2.25                           1
17020996                       2.25                                  20120301             12.375              2.25                           1
17021008                       2.25                                  20120301             11.375              2.25                           1
17021719                       2.25                                  20120301             12.875              2.25                           1
17021720                       3.25                                  20070501               9.95              3.25                          99
17021744                       2.25                                  20120301               12.5              2.25                           1
17021745                        3.5                                  20070501               9.95               3.5                          99
17021642                       2.25                                  20120301              12.25              2.25                           1
17021749                       2.25                                  20120301               12.5              2.25                           1
17021758                       2.25                                  20120301             12.875              2.25                           1
17021768                       3.25                                  20070501               9.95              3.25                          99
17021776                       2.25                                  20120301             12.625              2.25                           1
17021793                       2.25                                  20120301              12.25              2.25                           1
17021801                       2.25                                  20120301              12.25              2.25                           1
17021697                       2.25                                  20120301             11.625              2.25                           1
17021807                      3.375                                  20070501               9.95             3.375                          99
17021814                       2.25                                  20120301             12.875              2.25                           1
17021817                       2.25                                  20120401              12.75              2.25                           1
17021659                       2.25                                  20120301              12.25              2.25                           1
17021824                       3.25                                  20070501               9.95              3.25                          99
17021661                       2.25                                  20120401             12.625              2.25                           1
17021834                       2.25                                  20120401                 13              2.25                           1
17021839                       2.25                                  20120401              12.75              2.25                           1
17021844                        3.5                                  20070501               9.95               3.5                          99
17021845                       2.25                                  20120301             12.375              2.25                           1
17021669                       3.75                                  20070501               9.95              3.75                          99
17021864                       2.25                                  20120301             13.875              2.25                           1
17021708                       2.25                                  20120301             11.875              2.25                           1
17021872                       2.25                                  20120401             12.875              2.25                           1
17021676                       2.25                                  20120301             12.625              2.25                           1
17021877                       2.25                                  20120301             12.625              2.25                           1
17021882                       2.25                                  20120401             11.625              2.25                           1
17021883                       2.25                                  20120301             12.625              2.25                           1
17016068                       2.25                                  20120401                 12              2.25                           1
17014461                       2.25                                  20120301              12.25              2.25                           1
17014462                       3.75                                  20070501               9.95              3.75                          99
17014458                       2.25                                  20120301             13.125              2.25                           1
17014642                       2.25                                  20120301             11.875              2.25                           1
17014643                       2.25                                  20120401             12.125              2.25                           1
17012562                       2.25                                  20120301              12.25              2.25                           1
17012536                       2.25                                  20120301             12.125              2.25                           1
17012541                       2.25                                  20120301             11.875              2.25                           1
17012545                       2.25                                  20120301             12.875              2.25                           1
17012549                       2.25                                  20120301             12.625              2.25                           1
17133043                       2.25                                  20120301              13.25              2.25                           1
17133052                       2.25                                  20120301             11.875              2.25                           1
17133060                       2.25                                  20120301             13.375              2.25                           1
17130574                       2.25                                  20120301             12.375              2.25                           1
17168571                       2.25                                  20120401             11.875              2.25                           1
17154252                       2.25                                  20120401             13.375              2.25                           1
17154253                       2.25                                  20120401             12.875              2.25                           1
17154262                       2.25                                  20120401             12.625              2.25                           1
17154293                       2.25                                  20120401              12.25              2.25                           1
17155295                       2.25                                  20120401              12.75              2.25                           1
17155375                       2.25                                  20120401             11.875              2.25                           1
17155388                       2.25                                  20120401             12.125              2.25                           1
17155390                       2.25                                  20120401              12.25              2.25                           1
17155392                       2.25                                  20120401                 13              2.25                           1
17155287                       2.25                                  20120401              12.75              2.25                           1
17159790                       2.25                                  20120401              12.75              2.25                           1
17159827                       2.25                                  20120501             12.125              2.25                           1
17159830                       2.25                                  20120401              12.75              2.25                           1
17159836                       2.25                                  20120401              11.75              2.25                           1
17159873                       2.25                                  20120401             12.875              2.25                           1
17159914                       2.25                                  20120401                 12              2.25                           1
17159922                       2.25                                  20120401             11.625              2.25                           1
17166559                        3.5                                  20070501               9.95               3.5                          99
17166570                       2.25                                  20120401             15.125              2.25                           1
17166574                       2.25                                  20120401             12.625              2.25                           1
17166602                       2.25                                  20120401               12.5              2.25                           1
17152499                       2.25                                  20120401              12.75              2.25                           1
17152521                       3.75                                  20070701               9.95              3.75                          99
17154165                       2.25                                  20120401             12.375              2.25                           1
17154191                       2.25                                  20120401                 13              2.25                           1
17154193                       2.25                                  20120401             11.875              2.25                           1
17130003                       2.25                                  20120401             12.375              2.25                           1
17130007                       2.25                                  20120401             12.625              2.25                           1
17130015                       2.25                                  20120401             12.375              2.25                           1
17130033                        3.5                                  20070501               9.95               3.5                          99
17132465                       2.25                                  20120401                 12              2.25                           1
17132473                       2.25                                  20120401             13.125              2.25                           1
17132492                       2.25                                  20120401               11.5              2.25                           1
17132516                       2.25                                  20120401             12.375              2.25                           1
17132527                       2.25                                  20120401             12.625              2.25                           1
17132529                       2.25                                  20120401             12.125              2.25                           1
17132539                       2.25                                  20120401              12.75              2.25                           1
17132564                       2.25                                  20120401              12.25              2.25                           1
17132566                       2.25                                  20120401               13.5              2.25                           1
17132567                       2.25                                  20120401             11.875              2.25                           1
17132650                       2.25                                  20120401             12.625              2.25                           1
17132405                       3.75                                  20070501               9.95              3.75                          99
17132673                       2.25                                  20120401             13.125              2.25                           1
17132715                       2.25                                  20120401               11.5              2.25                           1
17132737                       2.25                                  20120401              12.75              2.25                           1
17132749                       2.25                                  20120401                 13              2.25                           1
17141713                       2.25                                  20120401              12.25              2.25                           1
17141719                      3.375                                  20070501               9.95             3.375                          99
17141720                       2.25                                  20120401             12.875              2.25                           1
17141724                       2.75                                  20070501               9.95              2.75                          99
17141725                       3.25                                  20070701               9.95              3.25                          99
17141772                       2.25                                  20120401              12.25              2.25                           1
17141777                       2.25                                  20120401             12.375              2.25                           1
17141791                       2.25                                  20120401               14.5              2.25                           1
17141793                       2.25                                  20120401             13.125              2.25                           1
17141820                       2.25                                  20120401             11.875              2.25                           1
17141833                       3.75                                  20070501               9.95              3.75                          99
17148181                          3                                  20070501               9.95                 3                          99
17148205                       2.25                                  20120401              12.25              2.25                           1
17148245                       2.25                                  20120401              12.25              2.25                           1
17148307                       2.25                                  20120401               12.5              2.25                           1
17148390                       2.25                                  20120401               12.5              2.25                           1
17148394                       2.25                                  20120401             12.875              2.25                           1
17148400                       2.75                                  20070501               9.95              2.75                          99
17150082                       2.25                                  20120401             13.125              2.25                           1
17150088                       2.25                                  20120401             12.625              2.25                           1
17150097                       2.25                                  20120401              12.25              2.25                           1
17150120                        3.5                                  20070501               9.95               3.5                          99
17150126                       2.25                                  20120401             12.375              2.25                           1
17150136                       2.25                                  20120401             13.125              2.25                           1
17150158                       2.25                                  20120401             12.625              2.25                           1
17152424                       2.25                                  20120401               12.5              2.25                           1
17152459                       2.25                                  20120401               11.5              2.25                           1
17152472                       2.25                                  20120501             12.625              2.25                           1
17113123                        3.5                                  20070501               9.95               3.5                          99
17113130                       2.25                                  20120401             12.625              2.25                           1
17113148                       2.25                                  20120401             12.875              2.25                           1
17127939                        3.5                                  20070701               9.95               3.5                          99
17127970                       2.25                                  20120401              12.25              2.25                           1
17127982                       2.25                                  20120401             12.875              2.25                           1
17127995                       2.25                                  20120401              12.75              2.25                           1
17128015                       2.25                                  20120401             12.875              2.25                           1
17128031                       2.25                                  20120501             13.125              2.25                           1
17128060                       2.25                                  20120401             12.375              2.25                           1
17128145                       2.25                                  20120401                 13              2.25                           1
17128164                        3.5                                  20070501               9.95               3.5                          99
17128213                       2.25                                  20120401              12.75              2.25                           1
17128218                       2.25                                  20120401             12.875              2.25                           1
17127863                      3.125                                  20070701               9.95             3.125                          99
17128232                       2.25                                  20120401                 12              2.25                           1
17128240                        3.5                                  20070701               9.95               3.5                          99
17128243                       2.25                                  20120401             12.875              2.25                           1
17128277                       2.25                                  20120401                 13              2.25                           1
17127937                       2.25                                  20120401              12.25              2.25                           1
17129812                       2.25                                  20120401               12.5              2.25                           1
17129815                       2.25                                  20120401                 13              2.25                           1
17129828                       2.25                                  20120401              12.75              2.25                           1
17129830                       2.25                                  20120401               13.5              2.25                           1
17129849                       2.25                                  20120401             12.125              2.25                           1
17129851                       2.25                                  20120401                 13              2.25                           1
17129768                       2.25                                  20120401               12.5              2.25                           1
17129854                       2.25                                  20120401             13.125              2.25                           1
17129861                       2.25                                  20120401              12.25              2.25                           1
17129879                       2.25                                  20120401              12.75              2.25                           1
17129889                       2.25                                  20120401                 13              2.25                           1
17129897                        3.5                                  20070701               9.95               3.5                          99
17129919                       2.25                                  20120401              12.75              2.25                           1
17129921                       2.25                                  20120401              12.75              2.25                           1
17129927                       3.75                                  20070501               9.95              3.75                          99
17129928                       2.25                                  20120401             12.625              2.25                           1
17129945                       2.25                                  20120401               12.5              2.25                           1
17129964                       2.25                                  20120401             13.375              2.25                           1
17129972                       2.25                                  20120401                 13              2.25                           1
17129984                       3.75                                  20070501               9.95              3.75                          99
17113035                       2.25                                  20120401             12.375              2.25                           1
17113071                        3.5                                  20070701               9.95               3.5                          99
17113074                        3.5                                  20070701               9.95               3.5                          99
17104605                       2.25                                  20120401             13.375              2.25                           1
17112940                       2.25                                  20120401             14.375              2.25                           1
17112941                        3.5                                  20070501               9.95               3.5                          99
17112943                       2.25                                  20120401               13.5              2.25                           1
17112960                       2.25                                  20120401              11.75              2.25                           1
17112973                       2.25                                  20120401              12.25              2.25                           1
17112987                        3.5                                  20070701               9.95               3.5                          99
17112988                       2.25                                  20120401             11.875              2.25                           1
17088423                       2.25                                  20120401                 13              2.25                           1
17088201                       3.75                                  20070501               9.95              3.75                          99
17088209                       2.25                                  20120401              12.25              2.25                           1
17088213                        3.5                                  20070501               9.95               3.5                          99
17088447                       2.25                                  20120401             11.625              2.25                           1
17088479                       2.25                                  20120401             12.125              2.25                           1
17088497                       2.25                                  20120401              12.25              2.25                           1
17088515                       2.25                                  20120401             12.875              2.25                           1
17088524                        3.5                                  20070701               9.95               3.5                          99
17088526                        3.5                                  20070701               9.95               3.5                          99
17088537                       2.25                                  20120401               12.5              2.25                           1
17112848                       2.25                                  20120401             12.875              2.25                           1
17104569                       2.25                                  20120401             12.875              2.25                           1
17112864                       2.25                                  20120401              12.75              2.25                           1
17112877                       2.25                                  20120401               13.5              2.25                           1
17112904                       2.25                                  20120401               12.5              2.25                           1
17112906                       2.25                                  20120401             12.375              2.25                           1
17112910                       2.25                                  20120401              12.75              2.25                           1
17112913                       2.25                                  20120401             12.625              2.25                           1
17112922                       2.25                                  20120401                 13              2.25                           1
17112928                       2.25                                  20120401             12.375              2.25                           1
17112929                        3.5                                  20070701               9.95               3.5                          99
17104578                      3.625                                  20070501               9.95             3.625                          99
17076555                      3.625                                  20070501               9.95             3.625                          99
17076563                       2.25                                  20120401               12.5              2.25                           1
17076566                       2.25                                  20120401             12.875              2.25                           1
17076574                       2.25                                  20120401             12.125              2.25                           1
17076587                       2.25                                  20120401             12.875              2.25                           1
17076593                       2.25                                  20120401             12.125              2.25                           1
17076594                       2.25                                  20120401              11.75              2.25                           1
17076386                       2.25                                  20120401             11.875              2.25                           1
17076608                       2.25                                  20120401             11.875              2.25                           1
17076623                          3                                  20070501               9.95                 3                          99
17077665                       2.25                                  20120401             12.875              2.25                           1
17077675                       2.25                                  20120401              12.75              2.25                           1
17077618                       2.25                                  20120401             11.625              2.25                           1
17077564                      3.375                                  20070501               9.95             3.375                          99
17077713                        3.5                                  20070501               9.95               3.5                          99
17077714                       2.25                                  20120401             13.375              2.25                           1
17077565                        3.5                                  20070501               9.95               3.5                          99
17077716                       2.25                                  20120401             12.625              2.25                           1
17077722                       2.25                                  20120401             12.125              2.25                           1
17077625                       2.25                                  20120401              11.75              2.25                           1
17077732                       2.25                                  20120401             11.625              2.25                           1
17077758                       2.25                                  20120401               12.5              2.25                           1
17077777                       2.25                                  20120401             12.125              2.25                           1
17077786                       2.25                                  20120401              13.25              2.25                           1
17077787                        3.5                                  20070701               9.95               3.5                          99
17077790                        3.5                                  20070701               9.95               3.5                          99
17077795                        3.5                                  20070701               9.95               3.5                          99
17077584                        3.5                                  20070501               9.95               3.5                          99
17077800                       2.25                                  20120401              12.75              2.25                           1
17077825                       2.25                                  20120401               12.5              2.25                           1
17077859                        3.5                                  20070701               9.95               3.5                          99
17077863                       2.25                                  20120401             12.875              2.25                           1
17077870                        3.5                                  20070701               9.95               3.5                          99
17077871                       2.25                                  20120401             12.875              2.25                           1
17077877                       3.75                                  20070501               9.95              3.75                          99
17077645                       2.25                                  20120401                 12              2.25                           1
17077883                       2.25                                  20120401             13.125              2.25                           1
17077647                       2.25                                  20120401              12.25              2.25                           1
17077899                       2.25                                  20120401                 13              2.25                           1
17077910                          3                                  20070501               9.95                 3                          99
17077922                       2.25                                  20120401              12.25              2.25                           1
17077927                        3.5                                  20070701               9.95               3.5                          99
17077945                       2.25                                  20120401             12.875              2.25                           1
17077950                       2.25                                  20120401             12.625              2.25                           1
17088264                       2.25                                  20120401              12.75              2.25                           1
17088266                        3.5                                  20070501               9.95               3.5                          99
17088279                        3.5                                  20070701               9.95               3.5                          99
17088284                       2.25                                  20120401              12.75              2.25                           1
17088307                       2.25                                  20120401               12.5              2.25                           1
17088315                       2.25                                  20120401              12.25              2.25                           1
17088322                       2.25                                  20120401             13.125              2.25                           1
17088324                        3.5                                  20070701               9.95               3.5                          99
17088326                        3.5                                  20070701               9.95               3.5                          99
17088332                        3.5                                  20070501               9.95               3.5                          99
17088340                        3.5                                  20070701               9.95               3.5                          99
17088348                       2.25                                  20120401             12.125              2.25                           1
17088367                       2.25                                  20120401              12.75              2.25                           1
17088370                       2.25                                  20120401              12.25              2.25                           1
17088390                       2.25                                  20120401                 13              2.25                           1
17088394                       2.25                                  20120401              12.75              2.25                           1
17088396                       2.25                                  20120401              14.75              2.25                           1
17088404                       2.25                                  20120401             12.375              2.25                           1
17066093                       2.25                                  20120401             12.875              2.25                           1
17066094                       2.25                                  20120401              11.75              2.25                           1
17066106                       2.25                                  20120401             12.375              2.25                           1
17066114                       2.25                                  20120401             12.625              2.25                           1
17066131                        3.5                                  20070701               9.95               3.5                          99
17066135                       2.25                                  20120401                 13              2.25                           1
17065897                        3.5                                  20070701               9.95               3.5                          99
17066141                        3.5                                  20070701               9.95               3.5                          99
17066151                       2.25                                  20120401              11.75              2.25                           1
17066155                       2.25                                  20120401             12.375              2.25                           1
17066169                        3.5                                  20070701               9.95               3.5                          99
17065902                       2.25                                  20120401             13.125              2.25                           1
17066177                       3.25                                  20070501               9.95              3.25                          99
17075014                       2.25                                  20120401              12.75              2.25                           1
17075029                       2.25                                  20120401             12.625              2.25                           1
17075033                       2.25                                  20120401             12.125              2.25                           1
17075036                       2.25                                  20120401              11.75              2.25                           1
17074968                       2.25                                  20120401              12.25              2.25                           1
17075055                       2.25                                  20120401             12.375              2.25                           1
17075063                        3.5                                  20070701               9.95               3.5                          99
17075064                       2.25                                  20120401             12.375              2.25                           1
17075065                        3.5                                  20070701               9.95               3.5                          99
17075066                        3.5                                  20070701               9.95               3.5                          99
17075068                        3.5                                  20070701               9.95               3.5                          99
17075072                       2.25                                  20120401              12.25              2.25                           1
17075083                       2.25                                  20120401              12.75              2.25                           1
17075086                        3.5                                  20070701               9.95               3.5                          99
17075093                        3.5                                  20070501               9.95               3.5                          99
17075098                       2.25                                  20120401             12.625              2.25                           1
17075100                       2.25                                  20120401             12.125              2.25                           1
17075107                      3.375                                  20070501               9.95             3.375                          99
17075127                       2.25                                  20120401             12.125              2.25                           1
17075129                       2.25                                  20120401             12.375              2.25                           1
17074936                        3.5                                  20070501               9.95               3.5                          99
17075163                        3.5                                  20070701               9.95               3.5                          99
17075166                       2.25                                  20120401                 13              2.25                           1
17074942                       3.75                                  20070501               9.95              3.75                          99
17075191                       2.25                                  20120401             12.875              2.25                           1
17075199                       2.25                                  20120401              11.75              2.25                           1
17075204                        3.5                                  20070501               9.95               3.5                          99
17075228                        3.5                                  20070701               9.95               3.5                          99
17075229                       2.25                                  20120401             11.875              2.25                           1
17075240                       2.25                                  20120401              12.25              2.25                           1
17075241                       2.25                                  20120401                 13              2.25                           1
17075248                       2.25                                  20120401             11.875              2.25                           1
17075255                       2.25                                  20120401                 13              2.25                           1
17074964                       2.25                                  20120401              12.75              2.25                           1
17075264                       2.25                                  20120401             12.875              2.25                           1
17076400                       2.25                                  20120401               12.5              2.25                           1
17076401                       2.25                                  20120401             12.625              2.25                           1
17076282                       2.25                                  20120401             11.875              2.25                           1
17076289                       3.75                                  20070501               9.95              3.75                          99
17076421                       2.25                                  20120401             12.125              2.25                           1
17076359                       2.25                                  20120401              11.75              2.25                           1
17076448                       2.25                                  20120401             11.875              2.25                           1
17076454                       2.25                                  20120401             11.875              2.25                           1
17076465                       2.25                                  20120401               12.5              2.25                           1
17076469                        3.5                                  20070501               9.95               3.5                          99
17076472                       2.25                                  20120401             12.375              2.25                           1
17076478                       2.75                                  20070501               9.95              2.75                          99
17076488                       2.25                                  20120401             12.875              2.25                           1
17076489                        3.5                                  20070701               9.95               3.5                          99
17076492                      3.375                                  20070501               9.95             3.375                          99
17076497                        3.5                                  20070701               9.95               3.5                          99
17076501                       2.25                                  20120401               12.5              2.25                           1
17076502                       2.25                                  20120401              12.75              2.25                           1
17076507                       2.25                                  20120401             12.875              2.25                           1
17076513                       2.25                                  20120401               12.5              2.25                           1
17076517                       2.25                                  20120401                 13              2.25                           1
17076523                       2.25                                  20120401             11.875              2.25                           1
17076537                        3.5                                  20070501               9.95               3.5                          99
17076538                       2.25                                  20120401             11.875              2.25                           1
17076545                       2.25                                  20120401             12.625              2.25                           1
17076550                        3.5                                  20070501               9.95               3.5                          99
17064714                       3.75                                  20070501               9.95              3.75                          99
17064723                       2.25                                  20120401              13.25              2.25                           1
17064732                        3.5                                  20070501               9.95               3.5                          99
17064741                       2.25                                  20120401               12.5              2.25                           1
17064632                        3.5                                  20070501               9.95               3.5                          99
17064743                       2.25                                  20120401              12.75              2.25                           1
17064756                       2.25                                  20120401               11.5              2.25                           1
17064773                       2.25                                  20120401              11.75              2.25                           1
17064774                       2.25                                  20120401             12.625              2.25                           1
17064792                       2.25                                  20120401               12.5              2.25                           1
17064799                       2.25                                  20120401             12.625              2.25                           1
17064800                       2.25                                  20120401              12.75              2.25                           1
17064807                       2.25                                  20120401             12.375              2.25                           1
17064809                       2.25                                  20120401                 12              2.25                           1
17064821                       2.25                                  20120401              12.25              2.25                           1
17064823                       2.25                                  20120401             12.375              2.25                           1
17064824                       3.75                                  20070501               9.95              3.75                          99
17064825                       2.25                                  20120401             12.875              2.25                           1
17064832                       2.25                                  20120401             12.375              2.25                           1
17064837                       2.25                                  20120401             12.625              2.25                           1
17064854                       2.25                                  20120401             12.375              2.25                           1
17064866                      3.375                                  20070501               9.95             3.375                          99
17064869                       2.25                                  20120401              13.75              2.25                           1
17064872                       2.25                                  20120401               12.5              2.25                           1
17064885                       2.25                                  20120401                 12              2.25                           1
17064888                       2.25                                  20120401                 12              2.25                           1
17064895                        3.5                                  20070701               9.95               3.5                          99
17064897                        3.5                                  20070701               9.95               3.5                          99
17064898                       2.25                                  20120401             12.875              2.25                           1
17064899                       2.25                                  20120401             12.875              2.25                           1
17064902                       2.25                                  20120401                 12              2.25                           1
17064904                       2.25                                  20120401             12.875              2.25                           1
17064660                       2.25                                  20120401              12.25              2.25                           1
17064907                       2.25                                  20120401             12.875              2.25                           1
17064922                       3.75                                  20070501               9.95              3.75                          99
17064923                       2.25                                  20120401               12.5              2.25                           1
17064939                       2.25                                  20120401              12.25              2.25                           1
17064949                       2.25                                  20120401                 12              2.25                           1
17064953                       3.75                                  20070501               9.95              3.75                          99
17064957                       3.75                                  20070501               9.95              3.75                          99
17065942                        3.5                                  20070701               9.95               3.5                          99
17065965                      3.375                                  20070501               9.95             3.375                          99
17065973                       2.25                                  20120401             12.375              2.25                           1
17065868                       2.25                                  20120401                 12              2.25                           1
17065869                       2.25                                  20120301             12.625              2.25                           1
17065989                       2.25                                  20120401             12.125              2.25                           1
17065990                       2.25                                  20120401               12.5              2.25                           1
17065992                       2.25                                  20120401             12.875              2.25                           1
17065994                       2.25                                  20120401             11.875              2.25                           1
17065996                       2.25                                  20120401               11.5              2.25                           1
17065879                       2.25                                  20120401                 12              2.25                           1
17065880                       3.75                                  20070501               9.95              3.75                          99
17066009                       2.25                                  20120401             11.375              2.25                           1
17066013                       2.25                                  20120401              13.25              2.25                           1
17066024                       2.25                                  20120401             11.875              2.25                           1
17065884                      3.375                                  20070501               9.95             3.375                          99
17066047                       2.25                                  20120401             12.375              2.25                           1
17066062                       2.25                                  20120401             12.875              2.25                           1
17066065                       2.25                                  20120401              12.25              2.25                           1
17066073                        3.5                                  20070501               9.95               3.5                          99
17066083                      3.375                                  20070501               9.95             3.375                          99
17065889                       2.25                                  20120401              12.25              2.25                           1
17013867                      3.375                                  20070501               9.95             3.375                          99
17013868                      2.875                                  20070501               9.95             2.875                          99
17013869                        3.5                                  20070501               9.95               3.5                          99
17013870                       3.75                                  20070501               9.95              3.75                          99
17013871                        3.5                                  20070501               9.95               3.5                          99
17013872                       3.75                                  20070501               9.95              3.75                          99
17013873                        3.5                                  20070501               9.95               3.5                          99
17013874                          3                                  20070501               9.95                 3                          99
17013875                       3.75                                  20070501               9.95              3.75                          99
17013876                        3.5                                  20070501               9.95               3.5                          99
17013877                       3.75                                  20070501               9.95              3.75                          99
17013878                       3.75                                  20070501               9.95              3.75                          99
17013879                        3.5                                  20070501               9.95               3.5                          99
17013880                       3.75                                  20070501               9.95              3.75                          99
17013881                          3                                  20070501               9.95                 3                          99
17013882                          3                                  20070501               9.95                 3                          99
17013883                       3.75                                  20070501               9.95              3.75                          99
17013884                        3.5                                  20070501               9.95               3.5                          99
17013885                      3.625                                  20070501               9.95             3.625                          99
17013886                      3.625                                  20070501               9.95             3.625                          99
17013887                        3.5                                  20070501               9.95               3.5                          99
17013888                       3.75                                  20070501               9.95              3.75                          99
16996712                       3.55                                  20070501               9.95              3.55                          99
16996714                       4.07                                  20070501              11.95              4.07                          99
16996717                       3.45                                  20070501              11.95              3.45                          99
16996719                       2.25                                  20120101               11.5              2.25                           1
16996725                       3.55                                  20070501              11.95              3.55                          99
16996726                        3.6                                  20070501              11.95               3.6                          99
17129709                       2.25                                  20120501             12.625              2.25                           1
17154132                       3.75                                  20070501               9.95              3.75                          99
17113166                        3.5                                  20070801               9.95               3.5                          99
17201456                        3.5                                  20070601               9.95               3.5                          99
16707322                      3.625                                  20070501               9.95             3.625                          99
17013378                       3.75                                  20070601               9.95              3.75                          99
17129901                        3.5                                  20070801               9.95               3.5                          99
17154219                        3.5                                  20070801               9.95               3.5                          99
17152518                        3.5                                  20070801               9.95               3.5                          99
17129903                        3.5                                  20070501               9.95               3.5                          99
17132676                       3.75                                  20070601               9.95              3.75                          99
16724258                        3.1                                  20070501               9.95               3.1                          99
17129827                        3.5                                  20070601               9.95               3.5                          99
17182479                        3.5                                  20070801               9.95               3.5                          99
17148378                        3.5                                  20070801               9.95               3.5                          99
17168692                       3.75                                  20070601               9.95              3.75                          99
16638386                      3.625                                  20070501               9.95             3.625                          99
17077893                        3.5                                  20070701               9.95               3.5                          99
16775827                        3.5                                  20070501               9.95               3.5                          99
17178496                        3.5                                  20070601               9.95               3.5                          99
17159868                        3.5                                  20070801               9.95               3.5                          99
17077897                        3.5                                  20070801               9.95               3.5                          99
17150023                        3.5                                  20070701               9.95               3.5                          99
17201460                        3.5                                  20070601               9.95               3.5                          99
17150026                      3.125                                  20070501               9.95             3.125                          99
17113091                       3.25                                  20070501               9.95              3.25                          99
17170504                       3.75                                  20070601               9.95              3.75                          99
17201546                        3.5                                  20070601               9.95               3.5                          99
17154224                        3.5                                  20070801               9.95               3.5                          99
17128304                      3.125                                  20070501               9.95             3.125                          99
17154225                       3.25                                  20070801               9.95              3.25                          99
17128063                        3.5                                  20070601               9.95               3.5                          99
15814550                      3.075                                  20070501               9.95             3.075                          99
17141753                        3.5                                  20070801               9.95               3.5                          99
17141834                        3.5                                  20070801               9.95               3.5                          99
17166604                        3.5                                  20070801               9.95               3.5                          99
17152529                        3.5                                  20070801               9.95               3.5                          99
16847840                      3.625                                  20070501               9.95             3.625                          99
17175198                       3.75                                  20070601               9.95              3.75                          99
17159875                        3.5                                  20070801               9.95               3.5                          99
17201472                       3.75                                  20070601               9.95              3.75                          99
17057113                       3.25                                  20070501               9.95              3.25                          99
17204146                      3.375                                  20070601               9.95             3.375                          99
17128152                        3.5                                  20070801               9.95               3.5                          99
17205832                        3.5                                  20070601               9.95               3.5                          99
17152454                        3.5                                  20070601               9.95               3.5                          99
17008843                       2.75                                  20070501               9.95              2.75                          99
17200669                       3.25                                  20070801               9.95              3.25                          99
17132692                        3.5                                  20070801               9.95               3.5                          99
16641734                      3.325                                  20070501               9.95             3.325                          99
15815615                        3.5                                  20070501               9.95               3.5                          99
17128238                       3.25                                  20070701               9.95              3.25                          99
17181681                       3.75                                  20070601               9.95              3.75                          99
17141768                        3.5                                  20070801               9.95               3.5                          99
16781445                       3.25                                  20070501               9.95              3.25                          99
17129845                        3.5                                  20070501               9.95               3.5                          99
17150040                       3.25                                  20070801               9.95              3.25                          99
17150044                        3.5                                  20070801               9.95               3.5                          99
17150045                        3.5                                  20070801               9.95               3.5                          99
17200591                      3.625                                  20070601               9.95             3.625                          99
17150129                        3.5                                  20070801               9.95               3.5                          99
17202619                      3.125                                  20070601               9.95             3.125                          99
17170607                        3.5                                  20070801               9.95               3.5                          99
15356046                      2.625                                  20070501              10.95             2.625                          99
17057128                        3.5                                  20070501               9.95               3.5                          99
16728800                        3.5                                  20070501               9.95               3.5                          99
17166543                      3.125                                  20070501               9.95             3.125                          99
17141775                        3.5                                  20070801               9.95               3.5                          99
17166626                      3.375                                  20070801               9.95             3.375                          99
16691706                        3.4                                  20070501               9.95               3.4                          99
17141778                        3.5                                  20070801               9.95               3.5                          99
17129936                        3.5                                  20070501               9.95               3.5                          99
17181695                      3.375                                  20070801               9.95             3.375                          99
16835809                       3.75                                  20070501               9.95              3.75                          99
16723399                       3.75                                  20070501               9.95              3.75                          99
16819288                        3.5                                  20070501               9.95               3.5                          99
17159893                        3.5                                  20070801               9.95               3.5                          99
17150131                      3.125                                  20070801               9.95             3.125                          99
17204084                          3                                  20070601               9.95                 3                          99
17128250                        3.5                                  20070501               9.95               3.5                          99
17170534                          3                                  20070601               9.95                 3                          99
17154173                        3.5                                  20070801               9.95               3.5                          99
17154174                        3.5                                  20070801               9.95               3.5                          99
17008780                       3.25                                  20070501               9.95              3.25                          99
17154175                        3.5                                  20070801               9.95               3.5                          99
17170538                       3.25                                  20070801               9.95              3.25                          99
17170619                        3.5                                  20070801               9.95               3.5                          99
17166552                       3.75                                  20070601               9.95              3.75                          99
17129944                        3.5                                  20070801               9.95               3.5                          99
17166638                        3.5                                  20070801               9.95               3.5                          99
17166639                      3.375                                  20070801               9.95             3.375                          99
16848684                      3.325                                  20070501               9.95             3.325                          99
16688547                      3.625                                  20070501               9.95             3.625                          99
17150140                       2.75                                  20070601               9.95              2.75                          99
17150062                        3.5                                  20070801               9.95               3.5                          99
17170620                       3.25                                  20070801               9.95              3.25                          99
17200691                      3.625                                  20070601               9.95             3.625                          99
17154180                        3.5                                  20070801               9.95               3.5                          99
17170624                      3.375                                  20070801               9.95             3.375                          99
17155315                       3.25                                  20070601               9.95              3.25                          99
17170625                        3.5                                  20070801               9.95               3.5                          99
17088312                       3.25                                  20070601               9.95              3.25                          99
17154185                      2.875                                  20070601               9.95             2.875                          99
17057067                        3.5                                  20070501               9.95               3.5                          99
17170629                      3.375                                  20070801               9.95             3.375                          99
17128186                        3.5                                  20070601               9.95               3.5                          99
17166486                       3.25                                  20070801               9.95              3.25                          99
16819707                        3.5                                  20070501               9.95               3.5                          99
17076496                        3.5                                  20070801               9.95               3.5                          99
17203533                          3                                  20070801               9.95                 3                          99
17075050                      3.375                                  20070501               9.95             3.375                          99
17170712                        3.5                                  20070801               9.95               3.5                          99
17170632                        3.5                                  20070801               9.95               3.5                          99
17204185                      3.625                                  20070601               9.95             3.625                          99
17172253                       3.25                                  20070801               9.95              3.25                          99
17154271                        3.5                                  20070801               9.95               3.5                          99
17170555                        3.5                                  20070801               9.95               3.5                          99
17170556                        3.5                                  20070801               9.95               3.5                          99
17057157                        3.5                                  20070701               9.95               3.5                          99
17170639                        3.5                                  20070801               9.95               3.5                          99
16691732                      3.075                                  20070501               9.95             3.075                          99
16691733                        2.8                                  20070501               9.95               2.8                          99
17154198                        3.5                                  20070801               9.95               3.5                          99
17166577                      3.625                                  20070601               9.95             3.625                          99
16729647                        3.5                                  20070501               9.95               3.5                          99
17150160                        3.5                                  20070701               9.95               3.5                          99
17027123                        3.5                                  20070501               9.95               3.5                          99
17170720                        3.5                                  20070801               9.95               3.5                          99
17155330                        3.5                                  20070801               9.95               3.5                          99
16801442                      3.125                                  20070501               9.95             3.125                          99
17170721                        3.5                                  20070601               9.95               3.5                          99
17150085                        3.5                                  20070801               9.95               3.5                          99
17150086                        3.5                                  20070801               9.95               3.5                          99
16407462                        3.2                                  20070501               9.95               3.2                          99
17168520                       3.75                                  20070601               9.95              3.75                          99
17077802                        3.5                                  20070701               9.95               3.5                          99
17170567                      3.375                                  20070601               9.95             3.375                          99
17088335                        3.5                                  20070501               9.95               3.5                          99
17166663                        3.5                                  20070801               9.95               3.5                          99
17128287                        3.5                                  20070501               9.95               3.5                          99
16667605                      3.325                                  20070501               9.95             3.325                          99
17166664                        3.5                                  20070801               9.95               3.5                          99
16667526                      2.875                                  20070501               9.95             2.875                          99
17166666                        3.5                                  20070801               9.95               3.5                          99
17129895                        3.5                                  20070701               9.95               3.5                          99
17112911                        3.5                                  20070701               9.95               3.5                          99
17148210                        3.5                                  20070801               9.95               3.5                          99
17150091                      3.375                                  20070601               9.95             3.375                          99
17148214                       2.75                                  20070601               9.95              2.75                          99
17060348                          3                                  20070501               9.95                 3                          99
17170490                       3.25                                  20070801               9.95              3.25                          99
17154290                        3.5                                  20070801               9.95               3.5                          99
17155262                       3.75                                  20070501               9.95              3.75                          99
17170653                      3.375                                  20070801               9.95             3.375                          99
17170654                        3.5                                  20070801               9.95               3.5                          99
17178412                      3.125                                  20070601               9.95             3.125                          99
17154292                        3.5                                  20070801               9.95               3.5                          99
17150098                       3.25                                  20070601               9.95              3.25                          99
17141813                        3.5                                  20070601               9.95               3.5                          99
17141732                        3.5                                  20070801               9.95               3.5                          99
17132660                        3.5                                  20070801               9.95               3.5                          99
17200637                      3.375                                  20070801               9.95             3.375                          99
17141733                        3.5                                  20070801               9.95               3.5                          99
17154126                        3.5                                  20070501               9.95               3.5                          99
17175250                       3.75                                  20070601               9.95              3.75                          99
17181730                       3.75                                  20070601               9.95              3.75                          99
17175251                        3.5                                  20070801               9.95               3.5                          99
17132745                        3.5                                  20070801               9.95               3.5                          99
17175252                        3.5                                  20070801               9.95               3.5                          99
17182462                      3.375                                  20070801               9.95             3.375                          99
17132666                        3.5                                  20070501               9.95               3.5                          99
17182465                       2.75                                  20070601               9.95              2.75                          99
17148365                      3.375                                  20070601               9.95             3.375                          99
17043489                          3                                  20070501               9.95                 3                          99
17127793                       3.75                                  20070601               9.95              3.75                          99
17168683                        3.5                                  20070801               9.95               3.5                          99
17159773                       3.75                                  20070601               9.95              3.75                          99
17168688                        3.5                                  20070801               9.95               3.5                          99
17154212                        3.5                                  20070801               9.95               3.5                          99
17172279                        3.5                                  20070801               9.95               3.5                          99
17178417                        3.5                                  20070601               9.95               3.5                          99
17170579                        3.5                                  20070801               9.95               3.5                          99
17088189                       3.75                                  20070501               9.95              3.75                          99
16667539                      2.875                                  20070501               9.95             2.875                          99
17130021                        3.5                                  20070801               9.95               3.5                          99
17148300                        3.5                                  20070801               9.95               3.5                          99
17132445                        3.5                                  20070801               9.95               3.5                          99
17182406                        3.5                                  20070801               9.95               3.5                          99
17148226                        3.5                                  20070701               9.95               3.5                          99
17013866                        3.5                                  20070501               9.95               3.5                          99
17168623                        3.5                                  20070801               9.95               3.5                          99
17178424                        3.5                                  20070601               9.95               3.5                          99
17077904                      2.875                                  20070801               9.95             2.875                          99
17155359                          3                                  20070601               9.95                 3                          99
17066178                        3.5                                  20070601               9.95               3.5                          99
16407486                        3.4                                  20070501               9.95               3.4                          99
17170587                        3.5                                  20070801               9.95               3.5                          99
17168707                        3.5                                  20070801               9.95               3.5                          99
17170669                       3.25                                  20070801               9.95              3.25                          99
16610400                       3.45                                  20070501               9.95              3.45                          99
17181602                       3.75                                  20070601               9.95              3.75                          99
17175205                      3.375                                  20070801               9.95             3.375                          99
17051618                        3.5                                  20070501               9.95               3.5                          99
17155362                          3                                  20070601               9.95                 3                          99
17132538                      3.625                                  20070601               9.95             3.625                          99
17170592                        3.5                                  20070801               9.95               3.5                          99
17148318                        3.5                                  20070801               9.95               3.5                          99
17172295                          3                                  20070601               9.95                 3                          99
17077671                        3.5                                  20070801               9.95               3.5                          99
15947704                       3.45                                  20070501               9.95              3.45                          99
17075179                       3.75                                  20070501               9.95              3.75                          99
17077672                        3.5                                  20070701               9.95               3.5                          99
17077918                        3.5                                  20070801               9.95               3.5                          99
17077838                        3.5                                  20070701               9.95               3.5                          99
17077676                        3.5                                  20070801               9.95               3.5                          99
17201403                       3.75                                  20070601               9.95              3.75                          99
16997766                      3.625                                  20070501               9.95             3.625                          99
17013404                        3.5                                  20070501               9.95               3.5                          99
17055021                       3.75                                  20070601               9.95              3.75                          99
17132701                        3.5                                  20070801               9.95               3.5                          99
17132620                       3.25                                  20070501               9.95              3.25                          99
17132541                        3.5                                  20070601               9.95               3.5                          99
17148320                        3.5                                  20070801               9.95               3.5                          99
17055028                        3.5                                  20070501               9.95               3.5                          99
17178522                        3.5                                  20070801               9.95               3.5                          99
17077760                        3.5                                  20070501               9.95               3.5                          99
17178443                        3.5                                  20070801               9.95               3.5                          99
17077926                        3.5                                  20070701               9.95               3.5                          99
17170689                        3.5                                  20070801               9.95               3.5                          99
17178528                       3.25                                  20070601               9.95              3.25                          99
17168728                      3.375                                  20070601               9.95             3.375                          99
17055111                        3.5                                  20070801               9.95               3.5                          99
17113046                        3.5                                  20070701               9.95               3.5                          99
17181700                       3.75                                  20070601               9.95              3.75                          99
17175220                       3.75                                  20070601               9.95              3.75                          99
17175140                      2.875                                  20070601               9.95             2.875                          99
16393006                        3.2                                  20070501               9.95               3.2                          99
17159820                        3.5                                  20070801               9.95               3.5                          99
17159821                      3.375                                  20070801               9.95             3.375                          99
17077931                        3.5                                  20070801               9.95               3.5                          99
17077851                        3.5                                  20070801               9.95               3.5                          99
17159905                      3.375                                  20070601               9.95             3.375                          99
17088383                        3.5                                  20070701               9.95               3.5                          99
17168735                       3.25                                  20070801               9.95              3.25                          99
17077935                        3.5                                  20070801               9.95               3.5                          99
17178457                      3.625                                  20070601               9.95             3.625                          99
16979085                       3.25                                  20070501               9.95              3.25                          99
16610354                        3.4                                  20070501               9.95               3.4                          99
16724222                       3.45                                  20070501               9.95              3.45                          99
17182440                        3.5                                  20070801               9.95               3.5                          99
17141716                        3.5                                  20070701               9.95               3.5                          99
17141717                        3.5                                  20070801               9.95               3.5                          99
17148343                        3.5                                  20070601               9.95               3.5                          99
17132487                        3.5                                  20070601               9.95               3.5                          99
17148186                      2.375                                  20070601               9.95             2.375                          99
17077861                        3.5                                  20070801               9.95               3.5                          99
17159835                        3.5                                  20070801               9.95               3.5                          99
16968721                       3.75                                  20070501               9.95              3.75                          99
17178468                        3.5                                  20070601               9.95               3.5                          99
17201510                          3                                  20070601               9.95                 3                          99
17200703                        3.5                                  20070801               9.95               3.5                          99
16610362                        3.4                                  20070501               9.95               3.4                          99
17148191                       3.75                                  20070601               9.95              3.75                          99
17076427                        3.5                                  20070501               9.95               3.5                          99
16696502                        3.5                                  20070501               9.95               3.5                          99
17175168                      3.625                                  20070601               9.95             3.625                          99
17064927                      3.375                                  20070501               9.95             3.375                          99
17182458                        3.5                                  20070801               9.95               3.5                          99
17077791                        3.5                                  20070801               9.95               3.5                          99
17077793                        3.5                                  20070801               9.95               3.5                          99
17168594                       3.25                                  20070801               9.95              3.25                          99
17168677                        3.5                                  20070801               9.95               3.5                          99
16798472                       3.75                                  20070501               9.95              3.75                          99
17077799                        3.5                                  20070701               9.95               3.5                          99
17128200                       3.75                                  20070501               9.95              3.75                          99
17200636                        3.5                                  20070801               9.95               3.5                          99
17113075                        3.5                                  20070801               9.95               3.5                          99
17012506                       2.25                                  20120301             13.625              2.25                           1
17012399                       2.25                                  20120301             13.375              2.25                           1
17012522                       2.25                                  20120401              12.75              2.25                           1
17010884                       3.75                                  20070501               9.95              3.75                          99
17010890                       2.25                                  20120301               11.5              2.25                           1
17010894                       3.25                                  20070501               9.95              3.25                          99
17010896                       2.25                                  20120301                 13              2.25                           1
17010776                       2.25                                  20120301             12.875              2.25                           1
17010782                       2.25                                  20120301             12.875              2.25                           1
17012448                       2.25                                  20120301                 13              2.25                           1
17012467                       2.25                                  20120301             12.375              2.25                           1
17012474                       2.25                                  20120301                 13              2.25                           1
17012386                      3.125                                  20070501               9.95             3.125                          99
17012493                       2.25                                  20120401             12.625              2.25                           1
17012497                       2.25                                  20120301             13.125              2.25                           1
17012394                       3.25                                  20070501               9.95              3.25                          99
17012430                       2.25                                  20120301              11.75              2.25                           1
17004410                      3.625                                  20070501               9.95             3.625                          99
17004413                       2.25                                  20120301             12.875              2.25                           1
17008800                       2.25                                  20120401              12.25              2.25                           1
17008806                       3.25                                  20070501               9.95              3.25                          99
17008809                        3.5                                  20070501               9.95               3.5                          99
17008759                       2.25                                  20120301               12.5              2.25                           1
17008835                       2.25                                  20120301             11.375              2.25                           1
17008851                       2.25                                  20120301             11.875              2.25                           1
17008853                       2.25                                  20120301             12.375              2.25                           1
17008856                       2.25                                  20120301             13.375              2.25                           1
17008908                       2.25                                  20120301             12.625              2.25                           1
17010815                        3.5                                  20070501               9.95               3.5                          99
17010756                       3.75                                  20070501               9.95              3.75                          99
17010759                      3.625                                  20070501               9.95             3.625                          99
17010856                        3.5                                  20070501               9.95               3.5                          99
17010871                        3.5                                  20070501               9.95               3.5                          99
17004478                      3.125                                  20070501               9.95             3.125                          99
17004483                       2.25                                  20120301             12.625              2.25                           1
17004382                       2.25                                  20120301             12.875              2.25                           1
17004489                       2.25                                  20120401             12.625              2.25                           1
17004499                        3.5                                  20070501               9.95               3.5                          99
17004511                       2.25                                  20120301               12.5              2.25                           1
17004523                       3.25                                  20070501               9.95              3.25                          99
17004396                      3.625                                  20070501               9.95             3.625                          99
17004399                       2.25                                  20120301                 13              2.25                           1
17004546                      3.375                                  20070501               9.95             3.375                          99
17004553                       2.25                                  20120301             12.375              2.25                           1
17004559                       2.25                                  20120301                 12              2.25                           1
17004561                       3.75                                  20070501               9.95              3.75                          99
17004570                       2.25                                  20120301             12.375              2.25                           1
17004584                       2.25                                  20120301             13.125              2.25                           1
17004587                       2.25                                  20120301             12.375              2.25                           1
17001524                       2.25                                  20120301             12.375              2.25                           1
17001349                      3.625                                  20070501               9.95             3.625                          99
17001368                       2.25                                  20120301              13.75              2.25                           1
17001575                       2.25                                  20120301              12.75              2.25                           1
17001433                       2.25                                  20120301             12.625              2.25                           1
17001394                        3.5                                  20070501               9.95               3.5                          99
17001435                       2.25                                  20120301             12.875              2.25                           1
17001592                        3.5                                  20070501               9.95               3.5                          99
17001600                       2.25                                  20120401             12.875              2.25                           1
17001619                       2.25                                  20120401             12.375              2.25                           1
17001621                       2.25                                  20120301                 12              2.25                           1
17001630                       2.25                                  20120301             12.125              2.25                           1
17002961                       2.25                                  20120301              12.25              2.25                           1
17002870                       2.25                                  20120301                 12              2.25                           1
17003002                       2.25                                  20120301              12.25              2.25                           1
17002911                       2.25                                  20120401                 12              2.25                           1
17003053                       3.25                                  20070501               9.95              3.25                          99
17003056                       2.25                                  20120301               12.5              2.25                           1
17003080                       2.25                                  20120401              12.75              2.25                           1
17003092                       2.25                                  20120401              12.75              2.25                           1
17004438                       2.25                                  20120401             12.625              2.25                           1
17004442                       3.75                                  20070501               9.95              3.75                          99
17004374                       2.25                                  20120301             12.625              2.25                           1
17001494                       2.25                                  20120301             12.875              2.25                           1
17001508                       2.25                                  20120301             12.375              2.25                           1
16997932                      3.125                                  20070501               9.95             3.125                          99
17001336                      3.375                                  20070501               9.95             3.375                          99
17001489                       3.75                                  20070501               9.95              3.75                          99
16997815                      3.625                                  20070501               9.95             3.625                          99
16997819                       2.25                                  20120301             12.375              2.25                           1
16997703                       2.25                                  20120301             13.375              2.25                           1
16997835                       2.25                                  20120301             12.875              2.25                           1
16997842                       2.25                                  20120301               12.5              2.25                           1
16997853                      3.375                                  20070701               9.95             3.375                          99
16997744                       2.25                                  20120401             11.875              2.25                           1
16997890                       2.25                                  20120301              13.25              2.25                           1
16997898                       2.25                                  20120301              11.75              2.25                           1
16997901                       2.25                                  20120301              11.25              2.25                           1
16994876                       2.25                                  20120301                 13              2.25                           1
16994556                        3.5                                  20070701               9.95               3.5                          99
16994893                       2.25                                  20120301             12.625              2.25                           1
16994565                        3.5                                  20070501               9.95               3.5                          99
16994911                       2.25                                  20120301              13.25              2.25                           1
16994917                       2.25                                  20120301                 12              2.25                           1
16997785                       2.25                                  20120301              12.75              2.25                           1
16997791                       2.25                                  20120401              11.75              2.25                           1
16989978                       2.25                                  20120301             12.375              2.25                           1
16989347                       2.25                                  20120301               12.5              2.25                           1
16989999                       2.25                                  20120401             13.375              2.25                           1
16989354                       3.25                                  20070501               9.95              3.25                          99
16990005                        3.5                                  20070501               9.95               3.5                          99
16990015                        3.5                                  20070501               9.95               3.5                          99
16991007                       2.25                                  20120301              12.25              2.25                           1
16991015                       2.25                                  20120301               11.5              2.25                           1
16991042                       2.25                                  20120301             12.625              2.25                           1
16991043                        3.5                                  20070501               9.95               3.5                          99
16990942                       2.25                                  20120301             13.125              2.25                           1
16991078                       2.25                                  20120301                 13              2.25                           1
16990954                      3.375                                  20070501               9.95             3.375                          99
16994523                      3.625                                  20070501               9.95             3.625                          99
16994534                       2.25                                  20120401              12.75              2.25                           1
16994845                       2.25                                  20120301             12.875              2.25                           1
16994847                       2.25                                  20120301             12.375              2.25                           1
16984141                        3.5                                  20070501               9.95               3.5                          99
16984354                        3.5                                  20070501               9.95               3.5                          99
16984175                       2.25                                  20120301               11.5              2.25                           1
16989867                       2.25                                  20120301             12.875              2.25                           1
16989893                       3.25                                  20070501               9.95              3.25                          99
17047709                       2.25                                  20120301               11.5              2.25                           1
16980299                       2.25                                  20120401                 13              2.25                           1
16980315                       2.25                                  20120401             12.875              2.25                           1
16982644                       2.25                                  20120401             12.625              2.25                           1
16982649                       3.75                                  20070501               9.95              3.75                          99
16982593                      3.625                                  20070501               9.95             3.625                          99
16982706                       2.25                                  20120301              13.25              2.25                           1
16982605                        3.5                                  20070501               9.95               3.5                          99
16982615                       2.25                                  20120301             12.875              2.25                           1
16982760                      3.625                                  20070501               9.95             3.625                          99
16982771                      3.625                                  20070501               9.95             3.625                          99
16984087                       2.25                                  20120301             11.875              2.25                           1
16984104                       2.25                                  20120301               12.5              2.25                           1
16984261                        3.5                                  20070501               9.95               3.5                          99
16980274                       2.25                                  20120301              12.25              2.25                           1
16980106                       2.25                                  20120301             12.875              2.25                           1
16980180                       2.25                                  20120301             12.375              2.25                           1
16980214                       2.25                                  20120301             12.375              2.25                           1
16980223                       2.25                                  20120301              12.25              2.25                           1
16967995                       2.25                                  20120201             12.625              2.25                           1
16970087                       2.25                                  20120301              12.75              2.25                           1
16970096                        3.5                                  20070501               9.95               3.5                          99
16971841                       2.25                                  20120301             12.125              2.25                           1
16978603                       2.25                                  20120301                 13              2.25                           1
16978623                       2.25                                  20120301              13.25              2.25                           1
16978661                       2.25                                  20120301               12.5              2.25                           1
16912756                        3.5                                  20070501               9.95               3.5                          99
16912646                        3.5                                  20070501               9.95               3.5                          99
16912706                       2.25                                  20120301             13.375              2.25                           1
16857089                      3.625                                  20070501               9.95             3.625                          99
16723873                       2.25                                  20120301               11.5              2.25                           1
16718206                       2.25                                  20111101              12.25              2.25                           1
17015025                       2.25                                  20120301             12.875              2.25                           1
17015036                       2.25                                  20120301                 12              2.25                           1
17015042                       2.25                                  20120301                 13              2.25                           1
17015006                       2.25                                  20120301               12.5              2.25                           1
16714866                       2.25                                  20111101             12.625              2.25                           1
16711314                       2.25                                  20111101             12.125              2.25                           1
16709454                       2.25                                  20111101              11.75              2.25                           1
17014925                       2.25                                  20120301              12.75              2.25                           1
17014926                       3.75                                  20070501               9.95              3.75                          99
17014933                       2.25                                  20120301             12.375              2.25                           1
17014970                       2.25                                  20120301              12.75              2.25                           1
17014989                       2.25                                  20120301             12.875              2.25                           1
17014990                       2.25                                  20120201             12.875              2.25                           1
17014992                       2.25                                  20120201             12.375              2.25                           1
17013548                       2.25                                  20120201              12.25              2.25                           1
17013557                       2.25                                  20120301               12.5              2.25                           1
17013580                       3.75                                  20070501               9.95              3.75                          99
17013582                       2.75                                  20120301              12.75              2.75                           1
17013603                       3.75                                  20070501               9.95              3.75                          99
17013645                       2.25                                  20120301              12.75              2.25                           1
17013698                       2.25                                  20120301              13.25              2.25                           1
17013707                       2.25                                  20120301              12.75              2.25                           1
17013710                       3.75                                  20070501               9.95              3.75                          99
17013716                        3.5                                  20070501               9.95               3.5                          99
17013733                       2.25                                  20120301              13.25              2.25                           1
17013745                       2.25                                  20120301                 13              2.25                           1
17013753                       2.25                                  20120301             13.125              2.25                           1
17013762                       2.25                                  20120301             12.875              2.25                           1
17013788                       2.25                                  20120301             12.875              2.25                           1
17013796                       2.25                                  20120301                 13              2.25                           1
17013804                       2.25                                  20120301              12.75              2.25                           1
17013813                       2.25                                  20120301             12.625              2.25                           1
17013820                       2.25                                  20120201              13.25              2.25                           1
17013850                       2.25                                  20120301                 12              2.25                           1
17014681                       2.25                                  20120301             12.625              2.25                           1
17014715                       2.25                                  20120301             11.625              2.25                           1
17014737                       2.25                                  20120301                 13              2.25                           1
17014756                       2.25                                  20120301             12.875              2.25                           1
17014758                       2.25                                  20120201             12.875              2.25                           1
17014764                       2.25                                  20120201             11.625              2.25                           1
17014771                       2.25                                  20120301             11.875              2.25                           1
17014782                       2.25                                  20120301             11.375              2.25                           1
17014809                       2.25                                  20120301             13.375              2.25                           1
17014843                       2.25                                  20120301              13.25              2.25                           1
17014848                        3.5                                  20070501               9.95               3.5                          99
17014863                       3.25                                  20070501               9.95              3.25                          99
17014867                       2.25                                  20120301              13.25              2.25                           1
17014894                       2.25                                  20120301             13.375              2.25                           1
17014895                       2.75                                  20120301                 13              2.75                           1
17013023                       3.75                                  20070501               9.95              3.75                          99
17013042                       2.25                                  20120301             13.375              2.25                           1
17013043                       2.25                                  20120301              13.25              2.25                           1
17013426                       2.25                                  20120301                 12              2.25                           1
17013442                       2.25                                  20120301             12.125              2.25                           1
17013460                       2.25                                  20120301              12.75              2.25                           1
17013486                       2.25                                  20120301               12.5              2.25                           1
17013495                        3.5                                  20070501               9.95               3.5                          99
17013508                       2.25                                  20120301              13.25              2.25                           1
17013523                      3.125                                  20070501               9.95             3.125                          99
17013539                       2.25                                  20120201             12.125              2.25                           1
17013544                       2.25                                  20120201              12.25              2.25                           1
17013547                       2.25                                  20120301             12.625              2.25                           1
17011236                       2.25                                  20120201             13.375              2.25                           1
17011241                       2.25                                  20120301               12.5              2.25                           1
17011266                       2.75                                  20120301              13.25              2.75                           1
17011328                      3.625                                  20070501               9.95             3.625                          99
17011349                       3.75                                  20070501               9.95              3.75                          99
17011350                       3.75                                  20070501               9.95              3.75                          99
17011352                      3.625                                  20070501               9.95             3.625                          99
17011353                       2.25                                  20120301               13.5              2.25                           1
17011368                       2.25                                  20120301                 13              2.25                           1
17011386                       2.25                                  20120301               12.5              2.25                           1
17011388                       2.25                                  20120301              13.25              2.25                           1
17012613                       2.25                                  20120201              13.25              2.25                           1
17012635                       2.25                                  20120201             13.375              2.25                           1
17012645                      3.375                                  20070501               9.95             3.375                          99
17012655                       2.25                                  20120201             12.625              2.25                           1
17012672                       2.25                                  20120301               12.5              2.25                           1
17012713                       2.25                                  20120201             13.375              2.25                           1
17012908                       2.25                                  20120301               12.5              2.25                           1
17012926                       2.25                                  20120301               13.5              2.25                           1
17012949                       2.25                                  20120301               13.5              2.25                           1
17012755                       2.25                                  20120301               13.5              2.25                           1
17012758                       3.75                                  20070501               9.95              3.75                          99
17012767                       2.25                                  20120301             13.125              2.25                           1
17012784                      3.375                                  20070501               9.95             3.375                          99
17012789                       2.25                                  20120301               13.5              2.25                           1
17012857                       2.25                                  20120301              12.75              2.25                           1
17012861                       2.25                                  20120301             12.625              2.25                           1
17012958                       2.25                                  20120301             13.125              2.25                           1
17012971                       2.25                                  20120301             12.625              2.25                           1
17012994                       2.25                                  20120301               12.5              2.25                           1
17012996                       2.25                                  20120301               12.5              2.25                           1
17013001                       2.25                                  20120301              12.75              2.25                           1
17011028                       2.25                                  20120301              12.25              2.25                           1
17011039                       2.25                                  20120301                 12              2.25                           1
17011072                       2.25                                  20120301              12.75              2.25                           1
17011091                       2.25                                  20120301             12.875              2.25                           1
17011101                       2.25                                  20120201               13.5              2.25                           1
17011131                       2.25                                  20120301               12.5              2.25                           1
17011132                       2.25                                  20120301             13.375              2.25                           1
17005163                       2.25                                  20120201              11.75              2.25                           1
17005165                       2.25                                  20120201               12.5              2.25                           1
17005170                       2.25                                  20120201              12.75              2.25                           1
17008953                       3.75                                  20070501               9.95              3.75                          99
17008969                       2.25                                  20120201               12.5              2.25                           1
17008995                       2.25                                  20120201              13.25              2.25                           1
17009003                       2.25                                  20120301             12.625              2.25                           1
17009031                       3.75                                  20070501               9.95              3.75                          99
17009045                       2.25                                  20120301             11.875              2.25                           1
17009061                       3.75                                  20070501               9.95              3.75                          99
17009086                       2.25                                  20120301             11.875              2.25                           1
17009117                       2.25                                  20120301               12.5              2.25                           1
17009126                       2.25                                  20120201             12.875              2.25                           1
17009132                       2.25                                  20120201              13.25              2.25                           1
17009133                       2.25                                  20120301             12.875              2.25                           1
17009149                        3.5                                  20070501               9.95               3.5                          99
17009155                       3.75                                  20070501               9.95              3.75                          99
17009162                       2.25                                  20120301              12.25              2.25                           1
17009168                       2.25                                  20120301              12.25              2.25                           1
17009179                       2.25                                  20120301               12.5              2.25                           1
17009188                       2.25                                  20120301              12.25              2.25                           1
17009207                       2.25                                  20120301             13.375              2.25                           1
17009213                       2.25                                  20120201             13.375              2.25                           1
17009225                       2.25                                  20120301              12.75              2.25                           1
17009247                       2.25                                  20120301               12.5              2.25                           1
17009248                       2.25                                  20120301             11.875              2.25                           1
17009281                       2.25                                  20120201              12.75              2.25                           1
17009306                       2.25                                  20120201             12.875              2.25                           1
17009317                       3.75                                  20070501               9.95              3.75                          99
17009318                       2.25                                  20120301              13.25              2.25                           1
17009323                       2.25                                  20120301              12.25              2.25                           1
17010973                       2.25                                  20120301             11.875              2.25                           1
17010989                       2.25                                  20120301               12.5              2.25                           1
17010992                       2.25                                  20120301             13.375              2.25                           1
17010995                       2.25                                  20120301             12.625              2.25                           1
17011003                       2.25                                  20120201             12.375              2.25                           1
17005157                       2.25                                  20120201             12.375              2.25                           1
17005159                       2.25                                  20120201             12.375              2.25                           1
17005128                       2.25                                  20120201              13.25              2.25                           1
17005086                       2.25                                  20120301              12.75              2.25                           1
17005122                       2.25                                  20120301              12.75              2.25                           1
17005124                       2.25                                  20120301               12.5              2.25                           1
17005012                       2.25                                  20120201             13.375              2.25                           1
17005013                       2.25                                  20120201                 12              2.25                           1
17005016                       2.25                                  20120301             12.875              2.25                           1
17005053                       3.75                                  20070501               9.95              3.75                          99
17004978                       2.25                                  20120301             12.875              2.25                           1
17005001                       2.25                                  20120301             12.625              2.25                           1
17004959                       2.25                                  20120301             12.375              2.25                           1
17004948                       2.25                                  20120301              12.75              2.25                           1
17004849                       2.25                                  20120301                 12              2.25                           1
17004817                       2.25                                  20120301             11.875              2.25                           1
17004836                       2.25                                  20120201             12.625              2.25                           1
17003300                       2.25                                  20120301             12.625              2.25                           1
17003357                      3.375                                  20070501               9.95             3.375                          99
17003393                       2.25                                  20120301             12.375              2.25                           1
17003415                       2.25                                  20120301             12.375              2.25                           1
17003425                       2.25                                  20120301             12.875              2.25                           1
17003430                       2.25                                  20120301             13.125              2.25                           1
17003432                       3.75                                  20070501               9.95              3.75                          99
17003441                       2.25                                  20120301                 13              2.25                           1
17003478                       2.25                                  20120201             12.125              2.25                           1
17003497                       2.25                                  20120301             12.875              2.25                           1
17003523                       2.25                                  20120301                 13              2.25                           1
17003539                       2.25                                  20120201             12.625              2.25                           1
17003543                       2.25                                  20120301             13.375              2.25                           1
17003602                       2.25                                  20120301              12.75              2.25                           1
17003606                        3.5                                  20070501               9.95               3.5                          99
17003614                       2.25                                  20120201              13.25              2.25                           1
17003616                       2.25                                  20120301             13.375              2.25                           1
17003628                       2.25                                  20120301             12.875              2.25                           1
17004629                       3.25                                  20070501               9.95              3.25                          99
17004698                      3.625                                  20070501               9.95             3.625                          99
17004706                       2.25                                  20120301             13.375              2.25                           1
17004762                       2.25                                  20120301             12.375              2.25                           1
17004784                       2.25                                  20120301             12.625              2.25                           1
17002033                       2.25                                  20120301              12.75              2.25                           1
17002081                       2.25                                  20120201                 13              2.25                           1
17002153                       2.25                                  20120101             11.875              2.25                           1
17002176                       2.25                                  20120201              12.75              2.25                           1
17002226                       3.75                                  20070501               9.95              3.75                          99
17002232                       2.25                                  20120201             13.125              2.25                           1
17002247                       2.25                                  20120301             11.375              2.25                           1
17002261                       2.25                                  20120301              12.75              2.25                           1
17002271                       2.25                                  20120201               12.5              2.25                           1
17002281                       2.25                                  20120301             12.125              2.25                           1
17002289                       2.25                                  20120301             12.375              2.25                           1
17002299                       2.25                                  20120301               12.5              2.25                           1
17002306                       3.75                                  20070501               9.95              3.75                          99
17002309                       2.25                                  20120301             13.375              2.25                           1
17002346                       2.25                                  20120301              12.75              2.25                           1
17002365                       2.25                                  20120301              11.75              2.25                           1
17002366                       2.25                                  20120301             13.125              2.25                           1
17002371                       2.25                                  20120301               11.5              2.25                           1
17002381                       2.25                                  20120301                 12              2.25                           1
17002387                       2.25                                  20120301             12.375              2.25                           1
17002394                       2.25                                  20120301             12.875              2.25                           1
17002395                       3.75                                  20070501               9.95              3.75                          99
17002402                       2.25                                  20120301             12.625              2.25                           1
17002403                       2.25                                  20120301             13.125              2.25                           1
17002405                       2.25                                  20120201               12.5              2.25                           1
17002409                       2.25                                  20120301             11.875              2.25                           1
17002433                       2.25                                  20120201              12.25              2.25                           1
17002439                       3.75                                  20070501               9.95              3.75                          99
17002442                       2.25                                  20120301               12.5              2.25                           1
17002447                       2.25                                  20120201              12.75              2.25                           1
17003212                       2.25                                  20120301              11.75              2.25                           1
17003224                       2.25                                  20120301             11.375              2.25                           1
17000112                       2.25                                  20120301               12.5              2.25                           1
17000195                       2.25                                  20120301              12.75              2.25                           1
17000226                       2.25                                  20120301                 12              2.25                           1
17000229                       2.25                                  20120301             13.125              2.25                           1
17000271                       2.25                                  20120201               12.5              2.25                           1
17000282                      3.625                                  20070501               9.95             3.625                          99
17000315                       2.25                                  20111101                 13              2.25                           1
17000357                       2.25                                  20120301             13.125              2.25                           1
17000368                       3.75                                  20070501               9.95              3.75                          99
17000414                       2.25                                  20120301              13.25              2.25                           1
17000456                       2.25                                  20120301             12.875              2.25                           1
17000480                       2.25                                  20120301                 13              2.25                           1
17000483                       3.75                                  20070501               9.95              3.75                          99
17000507                       2.25                                  20120301             13.375              2.25                           1
17000514                       2.25                                  20120301             12.625              2.25                           1
17000516                       2.25                                  20120301             13.375              2.25                           1
17001930                       2.25                                  20120201             12.875              2.25                           1
17001990                       2.25                                  20120301             12.375              2.25                           1
17002011                       2.25                                  20120201             12.125              2.25                           1
16991842                        3.5                                  20070501               9.95               3.5                          99
16991844                       2.25                                  20120201                 13              2.25                           1
16991865                       2.25                                  20120201               12.5              2.25                           1
16991874                       2.25                                  20120301             12.625              2.25                           1
16991878                       2.25                                  20120201             13.375              2.25                           1
16994979                       2.25                                  20120101              12.75              2.25                           1
16995079                       2.25                                  20120301              12.75              2.25                           1
16995166                       2.25                                  20120301              12.75              2.25                           1
16995174                        3.5                                  20070501               9.95               3.5                          99
16995185                       2.25                                  20120301             12.875              2.25                           1
16995198                       2.25                                  20120201             13.375              2.25                           1
16995320                       2.25                                  20120301             13.125              2.25                           1
16995338                       2.25                                  20120301             12.875              2.25                           1
16995348                       2.25                                  20120301             13.375              2.25                           1
16995364                       2.25                                  20120301              12.75              2.25                           1
16995371                      3.625                                  20070501               9.95             3.625                          99
16991744                       2.25                                  20120301              12.25              2.25                           1
16991772                       2.25                                  20120301             12.375              2.25                           1
16991549                       2.25                                  20120301               12.5              2.25                           1
16991559                      2.875                                  20070501               9.95             2.875                          99
16991563                       2.25                                  20120201                 12              2.25                           1
16991664                       2.25                                  20120201              12.75              2.25                           1
16990391                       2.25                                  20120201             12.625              2.25                           1
16990400                       2.25                                  20120201              12.25              2.25                           1
16991438                        3.5                                  20070501               9.95               3.5                          99
16991493                       2.25                                  20120201                 12              2.25                           1
16991496                       2.25                                  20120201              12.75              2.25                           1
16990141                       2.25                                  20120201              13.25              2.25                           1
16990142                       2.25                                  20120301              12.75              2.25                           1
16990147                          3                                  20070501               9.95                 3                          99
16990153                       2.25                                  20120301             11.625              2.25                           1
16990204                       2.25                                  20120201             13.125              2.25                           1
16990318                       2.25                                  20120301              11.75              2.25                           1
16990324                       3.75                                  20070501               9.95              3.75                          99
16990332                       2.25                                  20120201             12.375              2.25                           1
16990338                       2.25                                  20120201              12.25              2.25                           1
16985132                       2.25                                  20120301             12.875              2.25                           1
16985190                       2.25                                  20120301              12.75              2.25                           1
16985238                       2.25                                  20120301             11.875              2.25                           1
16985246                       2.25                                  20120301             11.875              2.25                           1
16990064                       2.25                                  20120301             11.625              2.25                           1
16990088                       2.25                                  20120201               12.5              2.25                           1
16990089                       2.25                                  20120301             12.625              2.25                           1
16990091                        3.4                                  20120201                 12               3.4                           1
16990092                       2.25                                  20120201              13.25              2.25                           1
16984831                       2.25                                  20120301             13.375              2.25                           1
16984845                      3.125                                  20070501               9.95             3.125                          99
16984945                        3.5                                  20070501               9.95               3.5                          99
16985019                        3.5                                  20070501               9.95               3.5                          99
16984664                       2.25                                  20120301                 12              2.25                           1
16984678                       2.25                                  20120301             13.375              2.25                           1
16984814                       3.75                                  20070501               9.95              3.75                          99
16983102                       3.75                                  20070501               9.95              3.75                          99
16982800                       2.25                                  20120301              12.75              2.25                           1
16982858                       2.25                                  20120301             12.875              2.25                           1
16982939                       2.25                                  20120301             12.875              2.25                           1
16983018                       2.25                                  20120201             12.625              2.25                           1
16981401                       3.75                                  20070501               9.95              3.75                          99
16981500                       3.75                                  20070501               9.95              3.75                          99
16981538                       2.25                                  20120201              13.25              2.25                           1
16981561                      3.375                                  20070501               9.95             3.375                          99
16981656                       2.25                                  20120301               12.5              2.25                           1
16981677                       2.25                                  20120201             12.625              2.25                           1
16981708                       2.25                                  20120301              12.75              2.25                           1
16981800                       3.75                                  20070501               9.95              3.75                          99
16981196                       2.25                                  20120301              13.25              2.25                           1
16981209                       2.25                                  20120301              13.25              2.25                           1
16981247                       2.25                                  20120201              12.75              2.25                           1
16981249                       2.25                                  20120201               12.5              2.25                           1
16981255                       2.25                                  20120301              13.25              2.25                           1
16981287                       2.25                                  20120301             13.375              2.25                           1
16981334                       2.25                                  20120301                 13              2.25                           1
16980867                       2.25                                  20120301                 13              2.25                           1
16980868                       2.25                                  20120301              13.25              2.25                           1
16980990                       2.25                                  20120301             12.875              2.25                           1
16981016                       2.25                                  20120301             12.875              2.25                           1
16981078                       2.25                                  20120301              12.75              2.25                           1
16981124                       2.25                                  20120201               12.5              2.25                           1
16981147                       2.25                                  20120201                 13              2.25                           1
16979178                       2.25                                  20120201               12.5              2.25                           1
16979200                       3.75                                  20070501               9.95              3.75                          99
16979229                       2.25                                  20120301             13.125              2.25                           1
16979283                       2.25                                  20120301             12.875              2.25                           1
16979373                       2.25                                  20120201              12.25              2.25                           1
16979477                       2.25                                  20120201                 12              2.25                           1
16979506                      3.625                                  20070501               9.95             3.625                          99
16979520                       2.25                                  20120201             12.375              2.25                           1
16979557                        3.5                                  20070501               9.95               3.5                          99
16980513                       2.25                                  20120201               12.5              2.25                           1
16980607                       2.25                                  20120201             13.125              2.25                           1
16980683                       2.25                                  20120301             12.625              2.25                           1
16980726                       2.25                                  20120301                 13              2.25                           1
16980808                       2.25                                  20120301             12.625              2.25                           1
16980846                       2.25                                  20120301             12.625              2.25                           1
16974424                       3.75                                  20070501               9.95              3.75                          99
16974426                        3.5                                  20070501               9.95               3.5                          99
16974433                       2.25                                  20120301              13.25              2.25                           1
16974436                       2.25                                  20120301             11.875              2.25                           1
16974464                       2.25                                  20120301                 13              2.25                           1
16974473                       2.25                                  20120301               12.5              2.25                           1
16978683                      3.625                                  20070501               9.95             3.625                          99
16978816                       2.25                                  20120301              13.25              2.25                           1
16978853                       2.25                                  20120201             13.125              2.25                           1
16978864                       2.25                                  20120301              11.75              2.25                           1
16978923                       2.25                                  20120201              12.75              2.25                           1
16978975                       2.25                                  20120301             11.875              2.25                           1
16978995                       2.25                                  20120301                 13              2.25                           1
16979121                       2.25                                  20120301             13.375              2.25                           1
16973878                       2.25                                  20120301             12.375              2.25                           1
16973888                       2.25                                  20120301             12.125              2.25                           1
16973926                      3.625                                  20070501               9.95             3.625                          99
16973973                       2.25                                  20120201              13.25              2.25                           1
16973975                       2.25                                  20120301              12.25              2.25                           1
16974019                       2.25                                  20120301              12.25              2.25                           1
16974084                       2.25                                  20120301             12.375              2.25                           1
16970828                       2.25                                  20120201             12.375              2.25                           1
16970862                       2.25                                  20120201               12.5              2.25                           1
16970922                       2.25                                  20120301              12.25              2.25                           1
16970925                       2.25                                  20120201              12.25              2.25                           1
16973734                       3.75                                  20070501               9.95              3.75                          99
16973735                       3.75                                  20070501               9.95              3.75                          99
16973822                       2.25                                  20120201               12.5              2.25                           1
16970714                      3.125                                  20070501               9.95             3.125                          99
16970553                       2.25                                  20120201             12.875              2.25                           1
16970575                       2.25                                  20120301             11.875              2.25                           1
16970592                       2.25                                  20120301             13.375              2.25                           1
16970506                       2.25                                  20120201             12.375              2.25                           1
16970468                       2.25                                  20120101             12.625              2.25                           1
16968911                        3.5                                  20070501               9.95               3.5                          99
16968919                       2.25                                  20120201             12.625              2.25                           1
16968676                      3.625                                  20070501               9.95             3.625                          99
16965212                       2.25                                  20120201              12.25              2.25                           1
16965243                       2.25                                  20120201             12.375              2.25                           1
16965260                       2.25                                  20120201              12.75              2.25                           1
16965396                       2.25                                  20120201             13.375              2.25                           1
16965443                       2.25                                  20120201              11.75              2.25                           1
16965544                        3.5                                  20070501               9.95               3.5                          99
16965572                       2.25                                  20120301                 12              2.25                           1
16965590                       2.25                                  20120201             13.125              2.25                           1
16965627                       2.25                                  20120201               12.5              2.25                           1
16965672                       2.25                                  20120201             11.875              2.25                           1
16965674                       2.25                                  20120201             13.125              2.25                           1
16965678                       3.25                                  20070501               9.95              3.25                          99
16963025                       2.25                                  20120301             12.375              2.25                           1
16963074                       2.25                                  20120301             12.625              2.25                           1
16963119                       2.25                                  20120201             12.875              2.25                           1
16963300                        3.5                                  20070501               9.95               3.5                          99
16859576                       3.75                                  20070501               9.95              3.75                          99
16859607                       2.25                                  20120201             12.125              2.25                           1
16859636                        3.5                                  20070501               9.95               3.5                          99
16859653                        3.5                                  20070501               9.95               3.5                          99
16859542                       2.25                                  20120201             12.625              2.25                           1
16859504                      3.625                                  20070501               9.95             3.625                          99
16859325                       2.25                                  20120301             12.875              2.25                           1
16859332                       2.25                                  20120201                 13              2.25                           1
16859296                       2.25                                  20120201                 12              2.25                           1
16857533                       2.25                                  20120101              11.75              2.25                           1
16857400                       2.25                                  20120201              12.75              2.25                           1
16857483                       2.25                                  20120101             12.375              2.25                           1
16857014                       3.75                                  20070501               9.95              3.75                          99
16857036                       2.25                                  20120201               12.5              2.25                           1
16856856                       2.25                                  20120201                 13              2.25                           1
16856834                       2.25                                  20120101                 13              2.25                           1
16731321                       2.25                                  20120301             12.375              2.25                           1
16848728                       3.45                                  20070501               9.95              3.45                          99
17010227                       2.25                                  20120201             13.125              2.25                           1
16848720                      2.825                                  20070501               9.95             2.825                          99
16965797                       2.25                                  20120101             11.875              2.25                           1
16966581                      3.325                                  20070501               9.95             3.325                          99
16965754                       2.25                                  20120101             12.375              2.25                           1
17028166                      3.375                                  20070501               9.95             3.375                          99
17028162                       3.25                                  20070501               9.95              3.25                          99
17028181                      3.625                                  20070501               9.95             3.625                          99
17028156                      3.125                                  20070501               9.95             3.125                          99
17028160                      3.625                                  20070501               9.95             3.625                          99
17028171                      3.625                                  20070501               9.95             3.625                          99
17028168                       3.25                                  20070501               9.95              3.25                          99
17028169                      3.625                                  20070501               9.95             3.625                          99
17028163                          3                                  20070501               9.95                 3                          99
17028152                      3.625                                  20070501               9.95             3.625                          99
17028174                      3.625                                  20070501               9.95             3.625                          99
17028185                      3.625                                  20070501               9.95             3.625                          99
17028177                      3.625                                  20070501               9.95             3.625                          99
17028164                      3.625                                  20070501               9.95             3.625                          99
17058648                        3.5                                  20070501               9.95               3.5                          99
17028175                      3.625                                  20070501               9.95             3.625                          99
17028153                      3.625                                  20070501               9.95             3.625                          99
17028142                        3.5                                  20070501               9.95               3.5                          99
17076110                       2.25                                  20120301             13.125              2.25                           1
17028182                      3.625                                  20070501               9.95             3.625                          99
17028151                        3.5                                  20070501               9.95               3.5                          99
17058642                        3.5                                  20070501               9.95               3.5                          99
17028158                          3                                  20070501               9.95                 3                          99
17028141                      3.325                                  20070501               9.95             3.325                          99
17058650                      3.625                                  20070501               9.95             3.625                          99
17028157                          3                                  20070501               9.95                 3                          99
17076114                       2.25                                  20120301              12.99              2.25                           1
17028183                      3.625                                  20070501               9.95             3.625                          99
17028176                      3.625                                  20070501               9.95             3.625                          99
17058647                        3.5                                  20070501               9.95               3.5                          99
17028178                      3.625                                  20070501               9.95             3.625                          99
17028188                        2.5                                  20070501               9.95               2.5                          99
17058652                      3.375                                  20070501               9.95             3.375                          99
17028186                      3.625                                  20070501               9.95             3.625                          99
17058651                          3                                  20070501               9.95                 3                          99
17028172                      3.625                                  20070501               9.95             3.625                          99
17076125                       2.25                                  20120301             12.875              2.25                           1
17058656                        3.5                                  20070501               9.95               3.5                          99
17120294                       3.75                                  20070601               11.7              3.75                          99
17120291                          4                                  20070601               11.7                 4                          99
17076115                       2.25                                  20120301                 12              2.25                           1
17076140                       2.25                                  20120301             12.375              2.25                           1
17120301                      3.625                                  20070501              12.94             3.625                          99
17076128                       2.25                                  20120301             12.125              2.25                           1
17058669                          3                                  20070501               9.95                 3                          99
17058663                      3.625                                  20070501               9.95             3.625                          99
17076117                       2.25                                  20120301             12.625              2.25                           1
17076120                       2.25                                  20120301             12.125              2.25                           1
17076132                       2.25                                  20120301             12.875              2.25                           1
17120288                          4                                  20070601               11.7                 4                          99
17058653                      3.375                                  20070501               9.95             3.375                          99
17076137                       2.25                                  20120301                 13              2.25                           1
17076135                       2.25                                  20120301               12.5              2.25                           1
17076129                       2.25                                  20120301               11.5              2.25                           1
17120306                          4                                  20070601               11.7                 4                          99
17058665                      3.625                                  20070501               9.95             3.625                          99
17120307                          4                                  20070601               11.7                 4                          99
17076138                       2.25                                  20120301             12.625              2.25                           1
17076131                       2.25                                  20120301             12.875              2.25                           1
17058660                        3.5                                  20070501               9.95               3.5                          99
17120303                        3.5                                  20070501              10.95               3.5                          99
17076134                       2.25                                  20120301              12.25              2.25                           1
17120293                      3.625                                  20070501             11.325             3.625                          99
17076126                       2.25                                  20120301             12.625              2.25                           1
17076148                       2.25                                  20120301               12.5              2.25                           1
17076118                       2.25                                  20120301                 13              2.25                           1
17076154                       2.25                                  20120301               12.5              2.25                           1
17076150                       2.25                                  20120301             12.375              2.25                           1
17076139                       2.25                                  20120301              12.25              2.25                           1
17076153                       2.25                                  20120301             12.125              2.25                           1
17076124                       2.25                                  20120301               12.5              2.25                           1
17076116                       2.25                                  20120301              12.75              2.25                           1
17120313                      3.375                                  20070501              10.95             3.375                          99
17076158                       2.25                                  20120301             11.625              2.25                           1
17076130                       2.25                                  20120301             12.875              2.25                           1
17120315                          4                                  20070601               11.7                 4                          99
17076119                       2.25                                  20120301             13.375              2.25                           1
17076145                       2.25                                  20120301             11.875              2.25                           1
17120317                          4                                  20070601               11.7                 4                          99
17120302                      4.125                                  20070601               11.7             4.125                          99
17076144                       2.25                                  20120301              13.25              2.25                           1
17076149                       2.25                                  20120301              12.75              2.25                           1
17076113                       2.25                                  20120301              12.75              2.25                           1
17120297                      3.125                                  20070501              10.95             3.125                          99
17076122                       2.25                                  20120301                 12              2.25                           1
17120299                      3.125                                  20070501              10.95             3.125                          99
17076108                       2.25                                  20120301               12.5              2.25                           1
17076133                       2.25                                  20120301             12.875              2.25                           1
17076142                       2.25                                  20120301              12.25              2.25                           1
17076141                       2.25                                  20120301             12.625              2.25                           1
17076155                       2.25                                  20120301               12.5              2.25                           1
17076112                       2.25                                  20120301              12.25              2.25                           1
17076156                       2.25                                  20120301               12.5              2.25                           1
17120309                          3                                  20070501               9.95                 3                          99
17076159                       2.25                                  20120301             12.625              2.25                           1
17120312                      3.625                                  20070501              10.95             3.625                          99
17076136                       2.25                                  20120301             12.125              2.25                           1
17076157                       2.25                                  20120301              13.25              2.25                           1
17076146                       2.25                                  20120301               12.5              2.25                           1
16697419                       2.25                                  20111101             13.625              2.25                           1
17014619                       2.25                                  20120401             13.375              2.25                           1
17014622                        3.5                                  20070501               9.95               3.5                          99
16643278                       2.85                                  20070501               9.95              2.85                          99
16600240                       2.25                                  20110901             13.125              2.25                           1
17120300                        3.5                                  20070501              10.95               3.5                          99
17120311                      3.625                                  20070501              11.95             3.625                          99
17120314                       3.75                                  20070601               11.7              3.75                          99
17076160                       2.25                                  20120301             11.875              2.25                           1
17120323                      3.375                                  20070501              10.95             3.375                          99
17076152                       2.25                                  20120301             12.625              2.25                           1
17120322                      3.625                                  20070501              10.95             3.625                          99
17120325                          4                                  20070601               11.7                 4                          99
17120289                        3.5                                  20070501             11.325               3.5                          99
17028161                      3.625                                  20070501               9.95             3.625                          99
17028150                      3.375                                  20070501               9.95             3.375                          99
17028167                        3.5                                  20070501               9.95               3.5                          99
17028143                      3.625                                  20070501               9.95             3.625                          99
16965848                       2.25                                  20120101                 12              2.25                           1
16966602                      2.375                                  20070501               9.95             2.375                          99
17076109                       2.25                                  20120301             11.875              2.25                           1
16966599                        2.9                                  20070501               9.95               2.9                          99
17028154                      3.625                                  20070501               9.95             3.625                          99
16966603                       3.45                                  20070501               9.95              3.45                          99
17004240                      3.375                                  20070501               9.95             3.375                          99
17004266                        3.5                                  20070501               9.95               3.5                          99
17004269                      3.125                                  20070501               9.95             3.125                          99
17028146                       3.45                                  20070501               9.95              3.45                          99
16665276                       2.25                                  20120301                 13              2.25                           1
16655847                       2.25                                  20120401              12.75              2.25                           1
17014593                       2.25                                  20120301                 12              2.25                           1
17014596                       2.25                                  20120401             12.875              2.25                           1
17014601                       2.25                                  20120301             13.125              2.25                           1
17014575                      3.375                                  20070501               9.95             3.375                          99
17014579                       2.25                                  20120301             12.375              2.25                           1
17014591                       2.25                                  20120301             12.375              2.25                           1
16585262                       2.25                                  20111001             12.875              2.25                           1
16564255                      3.625                                  20070501               9.95             3.625                          99
16548399                      3.625                                  20070501               9.95             3.625                          99
16692438                       2.25                                  20111101             12.875              2.25                           1
17013221                       2.25                                  20120401             12.125              2.25                           1
17013360                       3.75                                  20070501               9.95              3.75                          99
17013365                       2.25                                  20120401             13.125              2.25                           1
17013366                       2.25                                  20120301              12.25              2.25                           1
17013371                      3.375                                  20070501               9.95             3.375                          99
17013372                       2.25                                  20120301             12.875              2.25                           1
17013380                       3.75                                  20070501               9.95              3.75                          99
17013184                       2.25                                  20120401                 12              2.25                           1
17013398                       2.25                                  20120301             12.875              2.25                           1
17013403                       2.25                                  20120301             12.125              2.25                           1
17013416                       2.25                                  20120301                 13              2.25                           1
17013227                       2.25                                  20120401              12.75              2.25                           1
17013418                       2.25                                  20120301               12.5              2.25                           1
17014514                       2.25                                  20120301             12.625              2.25                           1
17014525                        3.5                                  20070501               9.95               3.5                          99
17014527                       2.25                                  20120301              11.75              2.25                           1
17014532                       2.25                                  20120401             12.875              2.25                           1
17014534                        3.5                                  20070501               9.95               3.5                          99
17014536                       2.25                                  20120301             12.125              2.25                           1
17014430                       2.25                                  20120301             12.625              2.25                           1
17014539                       2.25                                  20120401             12.375              2.25                           1
17014540                       2.25                                  20120301             12.875              2.25                           1
17014542                       3.75                                  20070501               9.95              3.75                          99
17014443                       2.25                                  20120301                 12              2.25                           1
16640947                       2.25                                  20111001             11.875              2.25                           1
17013312                       2.25                                  20120301             12.875              2.25                           1
17013318                       2.25                                  20120301             12.875              2.25                           1
17013177                       2.25                                  20120301             12.875              2.25                           1
17013321                       3.75                                  20070501               9.95              3.75                          99
17013325                       2.25                                  20120401             12.625              2.25                           1
17013347                       2.25                                  20120401             12.375              2.25                           1
16838829                       2.25                                  20120101              12.25              2.25                           1
16838844                       2.25                                  20120101             12.125              2.25                           1
16838670                       2.25                                  20120301                 13              2.25                           1
16709398                       2.25                                  20120301              13.25              2.25                           1
16707623                      3.375                                  20070501               9.95             3.375                          99
16360692                        3.5                                  20070501               9.95               3.5                          99
16666471                       2.25                                  20111001                 13              2.25                           1
17060750                       2.25                                  20120301             11.875              2.25                           1
17060782                       2.25                                  20120301             11.875              2.25                           1
17060837                       2.25                                  20120301             12.625              2.25                           1
17060840                       2.25                                  20120301              12.75              2.25                           1
17065131                       2.25                                  20120301             13.125              2.25                           1
17065134                       2.25                                  20120301              13.25              2.25                           1
17065180                       2.25                                  20120301              12.25              2.25                           1
17065207                        3.5                                  20070501               9.95               3.5                          99
17065259                       2.25                                  20120301               11.5              2.25                           1
17066576                       2.25                                  20120301             12.875              2.25                           1
17065261                       2.25                                  20120301             12.875              2.25                           1
17065262                       2.25                                  20120301             13.375              2.25                           1
17065269                       2.25                                  20120301             12.625              2.25                           1
17065337                       2.25                                  20120301             12.875              2.25                           1
17065350                       2.25                                  20120301             13.125              2.25                           1
17065472                       2.25                                  20120301             12.625              2.25                           1
17066341                       2.25                                  20120301               12.5              2.25                           1
17066354                       3.75                                  20070501               9.95              3.75                          99
17066356                       3.75                                  20070501               9.95              3.75                          99
17066363                       2.25                                  20120301             13.375              2.25                           1
17066383                       2.25                                  20120301              12.75              2.25                           1
17066390                       2.25                                  20120301             12.625              2.25                           1
17066492                       2.25                                  20120301              13.25              2.25                           1
17060673                       2.25                                  20120301             12.125              2.25                           1
17060703                       2.25                                  20120301              12.25              2.25                           1
17060477                       2.25                                  20120301             12.125              2.25                           1
17060523                       3.75                                  20070501               9.95              3.75                          99
17060565                       2.25                                  20120301             12.875              2.25                           1
17060568                       2.25                                  20120301             13.375              2.25                           1
17060570                       2.25                                  20120301             12.625              2.25                           1
17060615                        3.5                                  20070501               9.95               3.5                          99
17060670                       2.25                                  20120301             11.875              2.25                           1
16610293                        3.5                                  20070501               9.95               3.5                          99
16567403                       3.75                                  20070501               9.95              3.75                          99
16851187                       2.25                                  20120201              11.25              2.25                           1
16849519                      3.625                                  20070501               9.95             3.625                          99
16849520                       2.25                                  20120201             12.875              2.25                           1
16849429                       2.25                                  20120301             12.625              2.25                           1
16847937                       2.25                                  20120201             12.875              2.25                           1
16849318                       2.25                                  20120101                 13              2.25                           1
16849088                       2.25                                  20120101              12.75              2.25                           1
16832950                       2.25                                  20120101             12.375              2.25                           1
16833214                      3.125                                  20070501               9.95             3.125                          99
16833259                       2.25                                  20120101                9.5              2.25                           1
16835215                       2.25                                  20120101               11.5              2.25                           1
16835221                       2.25                                  20120101              12.25              2.25                           1
16827019                       2.25                                  20120101               12.5              2.25                           1
16809362                       2.25                                  20120101              11.75              2.25                           1
16809202                       2.25                                  20120101             11.875              2.25                           1
16809560                       2.25                                  20120101              11.75              2.25                           1
16806897                       2.25                                  20120201                 12              2.25                           1
16807312                       2.25                                  20120201              12.75              2.25                           1
16807369                       2.25                                  20120101              12.25              2.25                           1
16852425                          3                                  20070501              10.95                 3                          99
16852427                        3.5                                  20070501               9.95               3.5                          99
16852429                        3.5                                  20070501               9.95               3.5                          99
16852430                       3.75                                  20070501               9.95              3.75                          99
16852431                        3.5                                  20070501              11.95               3.5                          99
16852432                       3.75                                  20070501               9.95              3.75                          99
16852433                        3.5                                  20070501               9.95               3.5                          99
16852434                      3.125                                  20070501               9.95             3.125                          99
16852435                          3                                  20070501               9.95                 3                          99
16852436                      3.125                                  20070501               9.95             3.125                          99
16852437                       3.75                                  20070501              11.95              3.75                          99
16852439                       3.75                                  20070501               9.95              3.75                          99
16852440                          3                                  20070501               9.95                 3                          99
16852441                          3                                  20070501               9.95                 3                          99
16852443                        3.5                                  20070501               9.95               3.5                          99
16852445                        3.5                                  20070501              10.95               3.5                          99
16852446                       2.25                                  20070501               9.95              2.25                          99
16852447                       3.75                                  20070501               9.95              3.75                          99
16852448                        3.5                                  20070501               9.95               3.5                          99
16852449                       2.75                                  20070501              11.95              2.75                          99
16852450                      3.625                                  20070501              10.95             3.625                          99
16852451                      3.125                                  20070501               9.95             3.125                          99
16852452                       3.75                                  20070501               9.95              3.75                          99
16852453                      2.875                                  20070501               9.95             2.875                          99
16852454                       3.75                                  20070501               9.95              3.75                          99
16852455                        3.5                                  20070501               9.95               3.5                          99
16833520                       2.25                                  20111201              12.75              2.25                           1
16193734                      3.075                                  20070501               9.95             3.075                          99
17076103                       2.25                                  20120201             12.375              2.25                           1
17076100                       2.25                                  20120301              12.65              2.25                           1
17076102                       2.25                                  20120301                 12              2.25                           1
17076101                       2.25                                  20120301             12.625              2.25                           1
17058637                      3.375                                  20070501               9.95             3.375                          99
17076095                       2.25                                  20120201             13.375              2.25                           1
17076098                       2.25                                  20120301             12.625              2.25                           1
17076104                       2.25                                  20120301              12.25              2.25                           1
17076097                       2.25                                  20120301               11.5              2.25                           1
17076105                       2.25                                  20120301             11.875              2.25                           1
17076106                       2.25                                  20120301             12.125              2.25                           1
17076107                       2.25                                  20120301             11.875              2.25                           1
17120282                      2.375                                  20070501              12.94             2.375                          99
17076099                       2.25                                  20120201             13.375              2.25                           1
17120281                      3.625                                  20070501              10.95             3.625                          99
17076094                       2.25                                  20120301             12.625              2.25                           1
17048318                       2.25                                  20120301             12.375              2.25                           1
17048353                       2.25                                  20120301               11.5              2.25                           1
17048365                       2.25                                  20120301             11.875              2.25                           1
17051868                       2.25                                  20120201              12.75              2.25                           1
17051870                       2.25                                  20120201              11.75              2.25                           1
17051871                       2.25                                  20120201               12.5              2.25                           1
17051872                       2.25                                  20120301              11.75              2.25                           1
17051874                       2.25                                  20120301               11.5              2.25                           1
17051977                       2.25                                  20120301                 12              2.25                           1
17051987                       2.25                                  20120201             12.625              2.25                           1
17052012                       2.25                                  20120301             13.375              2.25                           1
17052018                       2.25                                  20120301               13.5              2.25                           1
17052021                       2.25                                  20120301             12.875              2.25                           1
17052024                       2.25                                  20120201              13.25              2.25                           1
17052026                       2.25                                  20120301              12.25              2.25                           1
17052049                       2.25                                  20120301              12.75              2.25                           1
17052056                       2.25                                  20120301                 12              2.25                           1
17052062                       2.25                                  20120201             13.125              2.25                           1
17052069                       2.25                                  20120301             13.125              2.25                           1
17052095                       2.25                                  20120301                 13              2.25                           1
17052100                       2.25                                  20120301             12.875              2.25                           1
17052120                       2.25                                  20120301              13.25              2.25                           1
17052121                       2.25                                  20120301               12.5              2.25                           1
17052181                       2.25                                  20120301             13.375              2.25                           1
17052228                       2.25                                  20120301               12.5              2.25                           1
17052278                       3.75                                  20070501               9.95              3.75                          99
17052279                       2.25                                  20120301              12.75              2.25                           1
17052292                       2.25                                  20120301               12.5              2.25                           1
17053239                       2.25                                  20120301                 13              2.25                           1
17053307                       2.25                                  20120301              12.75              2.25                           1
17053323                        3.5                                  20070501               9.95               3.5                          99
17053339                       2.25                                  20120301             13.375              2.25                           1
17053358                       2.25                                  20120301             12.625              2.25                           1
17053362                       2.25                                  20120301             12.125              2.25                           1
17053364                       2.25                                  20120301             12.875              2.25                           1
17053367                        3.5                                  20070501               9.95               3.5                          99
17053380                       2.25                                  20120301              12.75              2.25                           1
17053382                       2.25                                  20120301             13.375              2.25                           1
17053412                       2.25                                  20120301              13.25              2.25                           1
17053415                       2.25                                  20120301             13.375              2.25                           1
17053425                       2.25                                  20120301              13.25              2.25                           1
17053430                       2.25                                  20120301                 13              2.25                           1
17053434                       2.25                                  20120301                 13              2.25                           1
17055519                       2.25                                  20120301             12.125              2.25                           1
17055525                       3.75                                  20070501               9.95              3.75                          99
17055564                       2.25                                  20120301              12.75              2.25                           1
17055572                       3.75                                  20070501               9.95              3.75                          99
17055598                       2.25                                  20120301              12.75              2.25                           1
17055667                       2.25                                  20120301             12.375              2.25                           1
17055726                       2.25                                  20120301             13.125              2.25                           1
17055753                       2.25                                  20120301             12.875              2.25                           1
17055773                       2.25                                  20120301             13.375              2.25                           1
17055851                       2.25                                  20120301             12.875              2.25                           1
17055869                       2.25                                  20120301                 12              2.25                           1
17055889                       2.25                                  20120301              11.49              2.25                           1
17055914                       2.25                                  20120301             12.375              2.25                           1
17055976                       2.25                                  20120301             12.875              2.25                           1
17055985                       2.25                                  20120301              12.25              2.25                           1
17055990                       2.25                                  20120301             11.875              2.25                           1
17056029                       2.25                                  20120301             13.125              2.25                           1
17056088                       2.25                                  20120301             12.375              2.25                           1
17056090                        3.5                                  20070501               9.95               3.5                          99
17057567                       2.25                                  20120301             12.875              2.25                           1
17057578                        3.5                                  20070501              10.95               3.5                          99
17057601                       2.25                                  20120301              12.75              2.25                           1
17057637                       2.25                                  20120301              11.49              2.25                           1
17057643                       2.25                                  20120301               11.5              2.25                           1
17057663                        2.5                                  20070501               9.95               2.5                          99
17057694                       2.25                                  20120301              13.25              2.25                           1
17057696                       2.25                                  20120301               12.5              2.25                           1
17057721                       2.25                                  20120301              11.49              2.25                           1
17057735                      2.875                                  20070501               9.95             2.875                          99
17057763                       2.25                                  20120301             12.375              2.25                           1
17057765                       2.25                                  20120301              12.25              2.25                           1
17057784                       2.25                                  20120301              12.75              2.25                           1
17057816                       2.25                                  20120301                 12              2.25                           1
17057827                       2.25                                  20120301             11.875              2.25                           1
17057837                       2.25                                  20120301             13.125              2.25                           1
17057841                       2.25                                  20120301             12.875              2.25                           1
17057848                       3.75                                  20070501               9.95              3.75                          99
17057866                       2.25                                  20120301             12.125              2.25                           1
17057869                       2.25                                  20120301              12.75              2.25                           1
17057921                       2.25                                  20120301             11.875              2.25                           1
17057979                       2.25                                  20120301             12.125              2.25                           1
17057988                       2.25                                  20120301                 12              2.25                           1
17057998                       2.25                                  20120301              12.75              2.25                           1
17058021                       2.25                                  20120301             12.875              2.25                           1
17059204                          3                                  20070501               9.95                 3                          99
17059283                       2.25                                  20120301             13.375              2.25                           1
17059297                       2.25                                  20120301             12.875              2.25                           1
17059313                       2.25                                  20120301             12.375              2.25                           1
17059321                       2.25                                  20120301             12.625              2.25                           1
17059399                        3.5                                  20070501               9.95               3.5                          99
17059409                       2.25                                  20120301              12.75              2.25                           1
17059414                       2.25                                  20120301              12.25              2.25                           1
17059430                       2.25                                  20120301              13.25              2.25                           1
17059473                       2.25                                  20120301             12.875              2.25                           1
17059482                       3.75                                  20070501               9.95              3.75                          99
17059524                       2.25                                  20120301               12.5              2.25                           1
17059531                       2.25                                  20120301             12.125              2.25                           1
17059550                       2.25                                  20120301             12.125              2.25                           1
17059554                       2.25                                  20120301             12.625              2.25                           1
17059595                       2.25                                  20120301             12.125              2.25                           1
17059603                        3.5                                  20070501               9.95               3.5                          99
17042500                       2.25                                  20120301             13.375              2.25                           1
17042524                      3.375                                  20070501               9.95             3.375                          99
17042528                       3.45                                  20070501               9.95              3.45                          99
17042531                       2.25                                  20120301             12.875              2.25                           1
17042540                       2.25                                  20120301             12.375              2.25                           1
17042549                       2.25                                  20120301             11.875              2.25                           1
17042567                       2.25                                  20120301              12.75              2.25                           1
17042581                       2.25                                  20120301               12.5              2.25                           1
17042593                       2.25                                  20120301             13.375              2.25                           1
17042595                       3.75                                  20070501               9.95              3.75                          99
17042602                      3.375                                  20070501               9.95             3.375                          99
17042608                       2.25                                  20120301             12.125              2.25                           1
17042630                       2.25                                  20120301                 13              2.25                           1
17042636                      2.625                                  20070501               9.95             2.625                          99
17042660                       2.25                                  20120301              12.75              2.25                           1
17042665                       2.25                                  20120301              11.75              2.25                           1
17042683                       2.25                                  20120301              12.75              2.25                           1
17042688                        3.5                                  20070501               9.95               3.5                          99
17042706                       2.25                                  20120301              12.25              2.25                           1
17042710                       2.25                                  20120301              13.25              2.25                           1
17042731                        3.5                                  20070501               9.95               3.5                          99
17042785                       2.25                                  20120301              12.75              2.25                           1
17042792                       2.25                                  20120301             12.375              2.25                           1
17042798                       2.25                                  20120301             12.625              2.25                           1
17042802                       2.25                                  20120301             12.125              2.25                           1
17042804                       2.25                                  20120301             12.375              2.25                           1
17042812                       2.25                                  20120301             12.375              2.25                           1
17042817                       2.25                                  20120301              12.75              2.25                           1
17043785                       2.25                                  20120301              11.75              2.25                           1
17043801                       2.25                                  20120301             12.375              2.25                           1
17043807                       2.25                                  20120301                 13              2.25                           1
17043871                       2.25                                  20120301             12.625              2.25                           1
17043876                       2.25                                  20120301                 12              2.25                           1
17043899                       2.25                                  20120301              12.25              2.25                           1
17043929                       2.25                                  20120301                 13              2.25                           1
17043938                       2.25                                  20120301             13.375              2.25                           1
17043946                       2.25                                  20120301             11.875              2.25                           1
17043951                        3.5                                  20070501               9.95               3.5                          99
17043958                       2.25                                  20111101              12.25              2.25                           1
17043961                        3.5                                  20070501               9.95               3.5                          99
17043970                       2.25                                  20120301                 13              2.25                           1
17043972                       2.25                                  20120301             12.875              2.25                           1
17043984                       2.25                                  20120201               12.5              2.25                           1
17043989                       2.25                                  20120301             12.125              2.25                           1
17043994                       2.25                                  20120201                 12              2.25                           1
17043995                       2.25                                  20120301               12.5              2.25                           1
17043999                       2.25                                  20120201             12.375              2.25                           1
17044000                       2.25                                  20120201             11.875              2.25                           1
17044001                       2.25                                  20120201              11.75              2.25                           1
17044004                       2.25                                  20120301               12.5              2.25                           1
17044005                       2.25                                  20120201             12.625              2.25                           1
17044026                       3.75                                  20070501               9.95              3.75                          99
17044043                       2.25                                  20120301              12.75              2.25                           1
17044044                       3.25                                  20070501               9.95              3.25                          99
17044045                       2.25                                  20120301              12.75              2.25                           1
17044053                       2.25                                  20120201               12.5              2.25                           1
17044059                       2.25                                  20120201               12.5              2.25                           1
17044063                       2.25                                  20120301               12.5              2.25                           1
17044064                       2.25                                  20120301               12.5              2.25                           1
17044067                       2.25                                  20120301             12.875              2.25                           1
17044070                       2.25                                  20070501               9.95              2.25                          99
17044073                       2.25                                  20120301              13.25              2.25                           1
17044093                       2.25                                  20120301               12.5              2.25                           1
17044094                      3.625                                  20070501               9.95             3.625                          99
17044119                       2.25                                  20120301             12.125              2.25                           1
17044129                       2.25                                  20120301               12.5              2.25                           1
17044135                        3.5                                  20070501               9.95               3.5                          99
17047953                       2.25                                  20120301             13.125              2.25                           1
17047959                       3.75                                  20070501               9.95              3.75                          99
17047966                       2.25                                  20120301             11.875              2.25                           1
17048002                       2.25                                  20120301             12.625              2.25                           1
17048017                       2.25                                  20120101               12.5              2.25                           1
17048018                       2.25                                  20120301             12.875              2.25                           1
17048022                       2.25                                  20120301             13.375              2.25                           1
17048038                       3.25                                  20070501               9.95              3.25                          99
17048045                       3.75                                  20070501               9.95              3.75                          99
17048068                       2.25                                  20120301               11.5              2.25                           1
17048072                       2.25                                  20120301             13.125              2.25                           1
17048076                       2.25                                  20120301             12.625              2.25                           1
17048078                       2.25                                  20120301              13.25              2.25                           1
17048083                       2.25                                  20120301             13.375              2.25                           1
17048099                       2.25                                  20120301             13.375              2.25                           1
17048106                       2.25                                  20120301             12.375              2.25                           1
17048141                       2.25                                  20120201               12.5              2.25                           1
17048176                       2.25                                  20120301             11.875              2.25                           1
17048186                       2.25                                  20120301             13.375              2.25                           1
17048211                       2.25                                  20120301               12.5              2.25                           1
17048251                       2.25                                  20120301             12.875              2.25                           1
17048255                       2.25                                  20120301              12.75              2.25                           1
17048266                       2.25                                  20120301             12.375              2.25                           1
17048270                        3.5                                  20070501               9.95               3.5                          99
17048274                        3.5                                  20070501               9.95               3.5                          99
17048287                       2.25                                  20120301             12.875              2.25                           1
17048298                       2.25                                  20120301             13.375              2.25                           1
17034561                       2.25                                  20120301              12.75              2.25                           1
17034567                       2.25                                  20120301             11.875              2.25                           1
17034583                       2.25                                  20120301             11.875              2.25                           1
17034611                       2.25                                  20120201                 13              2.25                           1
17034619                       2.25                                  20120301             12.875              2.25                           1
17034628                       2.25                                  20120301             12.625              2.25                           1
17034641                       2.25                                  20120301                 13              2.25                           1
17034646                       2.25                                  20120301             12.875              2.25                           1
17034658                       2.25                                  20120301                 12              2.25                           1
17034681                       2.25                                  20120301             11.875              2.25                           1
17034686                       2.25                                  20120301             12.625              2.25                           1
17034694                       2.25                                  20120201               12.5              2.25                           1
17034700                       2.25                                  20120301               12.5              2.25                           1
17034712                       2.25                                  20120301             13.375              2.25                           1
17034715                       2.25                                  20120201              11.95              2.25                           1
17034716                       2.25                                  20120301                 13              2.25                           1
17034718                       2.25                                  20120301              12.25              2.25                           1
17034720                       2.25                                  20120301             11.875              2.25                           1
17034732                       2.25                                  20120301              13.25              2.25                           1
17034745                       2.25                                  20120301              13.25              2.25                           1
17034762                       2.25                                  20120301                 13              2.25                           1
17034789                       2.25                                  20120301                 13              2.25                           1
17034808                       2.25                                  20120301              13.25              2.25                           1
17034813                       2.25                                  20120301               12.5              2.25                           1
17034815                       2.25                                  20120301                 12              2.25                           1
17034816                       2.25                                  20120301              12.75              2.25                           1
17034824                       2.25                                  20120301             12.875              2.25                           1
17034839                       2.25                                  20120301                 12              2.25                           1
17034851                       2.25                                  20120301               12.5              2.25                           1
17034895                       2.25                                  20120301             13.125              2.25                           1
17034912                       2.25                                  20120301             12.875              2.25                           1
17042423                       2.25                                  20120301             13.375              2.25                           1
17042429                       2.25                                  20120301               12.5              2.25                           1
17042434                       2.25                                  20120301             13.375              2.25                           1
17042435                       2.25                                  20120301              12.25              2.25                           1
17027779                       2.25                                  20120301              12.75              2.25                           1
17027793                       2.25                                  20120301             13.375              2.25                           1
17027833                       2.25                                  20120301             12.875              2.25                           1
17027852                       2.25                                  20120301              13.25              2.25                           1
17027863                       2.25                                  20120301             12.625              2.25                           1
17027890                       2.25                                  20120301              12.25              2.25                           1
17027893                       2.25                                  20120301             13.375              2.25                           1
17027909                       2.25                                  20120301             13.125              2.25                           1
17027919                      3.625                                  20070501               9.95             3.625                          99
17027948                       2.25                                  20120301             12.875              2.25                           1
17033156                        3.5                                  20070501               9.95               3.5                          99
17033158                       2.25                                  20120201              13.25              2.25                           1
17033164                       2.25                                  20120201              13.25              2.25                           1
17033167                       2.25                                  20120201             13.125              2.25                           1
17033172                       2.25                                  20120201             12.875              2.25                           1
17033181                       2.25                                  20120201              13.25              2.25                           1
17033188                       2.25                                  20120201              13.25              2.25                           1
17033190                       2.25                                  20120201              13.25              2.25                           1
17033193                       2.25                                  20120201              13.25              2.25                           1
17033196                       2.25                                  20120201              13.25              2.25                           1
17033198                        3.5                                  20070501               9.95               3.5                          99
17033208                       2.25                                  20120201              13.25              2.25                           1
17033212                       2.25                                  20120201             13.375              2.25                           1
17033325                       2.25                                  20120301              12.25              2.25                           1
17033327                       2.25                                  20120201             12.875              2.25                           1
17033334                       2.25                                  20120301             12.875              2.25                           1
17033336                       2.25                                  20120301              12.25              2.25                           1
17033349                       3.75                                  20070501               9.95              3.75                          99
17033352                       2.25                                  20120301               12.5              2.25                           1
17033361                       2.25                                  20120301             12.875              2.25                           1
17033367                       2.25                                  20120301             13.375              2.25                           1
17033372                       2.25                                  20120301              12.75              2.25                           1
17033392                       2.25                                  20120301             11.625              2.25                           1
17033406                       3.75                                  20070501               9.95              3.75                          99
17033482                      3.625                                  20070501               9.95             3.625                          99
17033483                       2.25                                  20120301             12.625              2.25                           1
17033486                       3.25                                  20070501               9.95              3.25                          99
17033512                       2.25                                  20120301                 12              2.25                           1
17033528                       2.25                                  20120301                 12              2.25                           1
17033529                       2.25                                  20120301             12.875              2.25                           1
17033541                       2.25                                  20120301              13.25              2.25                           1
17033557                       3.75                                  20070501               9.95              3.75                          99
17033560                       2.25                                  20120301                 13              2.25                           1
17033572                       3.75                                  20070501               9.95              3.75                          99
17033575                        3.5                                  20070501               9.95               3.5                          99
17033580                       3.75                                  20070501               9.95              3.75                          99
17033589                       3.75                                  20070501               9.95              3.75                          99
17033594                       2.25                                  20120301               12.5              2.25                           1
17033600                       2.25                                  20120301             12.625              2.25                           1
17033622                       2.25                                  20120301             12.375              2.25                           1
17033654                       3.75                                  20070501               9.95              3.75                          99
17033662                       2.25                                  20120301             13.375              2.25                           1
17033677                       2.25                                  20120301              12.75              2.25                           1
17033679                       2.25                                  20120301                 12              2.25                           1
17033687                       2.25                                  20120301             12.625              2.25                           1
17034396                       3.75                                  20070501               9.95              3.75                          99
17034427                       2.25                                  20120301               12.5              2.25                           1
17034435                       2.25                                  20120301             12.875              2.25                           1
17034477                       3.75                                  20070501               9.95              3.75                          99
17034505                       2.25                                  20120301             11.875              2.25                           1
17034509                        3.5                                  20070501               9.95               3.5                          99
17034510                       2.25                                  20120301             12.875              2.25                           1
17034518                       2.25                                  20120301             12.625              2.25                           1
17022063                       2.25                                  20120301                 13              2.25                           1
17022072                       2.25                                  20120301              13.25              2.25                           1
17022078                       2.25                                  20120301                 13              2.25                           1
17022105                       2.25                                  20120301             13.375              2.25                           1
17022113                       2.25                                  20120301               11.5              2.25                           1
17022134                       2.25                                  20120201             13.375              2.25                           1
17022138                       3.75                                  20070501               9.95              3.75                          99
17022142                       2.25                                  20120301              13.25              2.25                           1
17022147                       2.75                                  20120201             13.875              2.75                           1
17022168                       2.25                                  20120301             13.375              2.25                           1
17022173                       2.25                                  20120301              13.25              2.25                           1
17022195                       3.75                                  20070501               9.95              3.75                          99
17022208                       2.75                                  20120301              12.25              2.75                           1
17022221                       3.75                                  20070501               9.95              3.75                          99
17022237                       2.25                                  20120301             11.625              2.25                           1
17022260                       3.75                                  20070501               9.95              3.75                          99
17022263                       2.25                                  20120301             12.125              2.25                           1
17022266                       2.25                                  20120301              12.75              2.25                           1
17022270                       2.25                                  20120301             12.125              2.25                           1
17027560                       2.25                                  20120301             13.125              2.25                           1
17027600                       2.25                                  20120301                 13              2.25                           1
17027607                       2.25                                  20120301                 13              2.25                           1
17027629                       2.25                                  20120301             11.875              2.25                           1
17027640                       2.25                                  20120301                 13              2.25                           1
17027648                       2.25                                  20120301             12.875              2.25                           1
17027653                       2.25                                  20120301              13.25              2.25                           1
17027673                       2.25                                  20120301             13.375              2.25                           1
17027686                       2.25                                  20120301             12.875              2.25                           1
17027691                       2.25                                  20120301              13.25              2.25                           1
17027694                       2.25                                  20120301              12.75              2.25                           1
17027709                       2.25                                  20120301              11.75              2.25                           1
17027712                       2.25                                  20120201             12.625              2.25                           1
17027723                       2.25                                  20120301             12.375              2.25                           1
17027725                       2.25                                  20120301              12.75              2.25                           1
17027729                       2.25                                  20120301             12.875              2.25                           1
17027735                       2.25                                  20120301              12.25              2.25                           1
17027772                       2.25                                  20120301             12.375              2.25                           1
17015063                       2.25                                  20120301             13.375              2.25                           1
17015066                      3.625                                  20070501               9.95             3.625                          99
17015076                       2.25                                  20120201                 13              2.25                           1
17015079                       2.25                                  20120301              12.75              2.25                           1
17015083                       2.25                                  20120301             12.625              2.25                           1
17015088                       2.25                                  20120301             12.625              2.25                           1
17015094                      3.125                                  20070501               9.95             3.125                          99
17015098                       2.25                                  20120201             12.875              2.25                           1
17015107                       2.25                                  20120301             12.625              2.25                           1
17015109                       2.25                                  20120301             12.875              2.25                           1
17015110                       3.25                                  20070501               9.95              3.25                          99
17015123                       2.25                                  20120301             12.875              2.25                           1
17015150                       2.25                                  20120301             11.875              2.25                           1
17016247                       2.25                                  20120301             11.125              2.25                           1
17016311                       2.25                                  20120301               13.5              2.25                           1
17016317                       2.25                                  20120301             13.125              2.25                           1
17016325                       2.25                                  20120301             12.625              2.25                           1
17016352                       3.75                                  20070501               9.95              3.75                          99
17016361                       2.25                                  20120301             13.375              2.25                           1
17016369                       2.25                                  20120301             12.875              2.25                           1
17016389                          3                                  20070501               9.95                 3                          99
17016421                       2.25                                  20120201              12.25              2.25                           1
17016423                      3.375                                  20070501               9.95             3.375                          99
17016438                       2.25                                  20120301               12.5              2.25                           1
17016475                       2.25                                  20120301              12.25              2.25                           1
17016490                       2.25                                  20120301             12.875              2.25                           1
17016537                       2.25                                  20120301             12.625              2.25                           1
17016548                       2.25                                  20120301             13.375              2.25                           1
17016555                      3.625                                  20070501               9.95             3.625                          99
17016558                       3.75                                  20070501               9.95              3.75                          99
17016572                       3.75                                  20070501               9.95              3.75                          99
17016589                       2.25                                  20120301             12.625              2.25                           1
17021041                       2.25                                  20120301               12.5              2.25                           1
17021054                       2.25                                  20120301               12.5              2.25                           1
17021069                       2.25                                  20120301             13.125              2.25                           1
17021079                       2.25                                  20120301             11.875              2.25                           1
17021101                       2.25                                  20120301             12.875              2.25                           1
17021134                       2.25                                  20120301                 13              2.25                           1
17021150                       2.25                                  20120101              12.75              2.25                           1
17021177                       2.25                                  20120301              13.25              2.25                           1
17021181                        3.5                                  20070501               9.95               3.5                          99
17021212                       2.25                                  20120301             13.375              2.25                           1
17021228                       2.25                                  20120301             12.125              2.25                           1
17021229                       2.25                                  20120301              12.75              2.25                           1
17021234                       2.25                                  20120301             11.875              2.25                           1
17021235                       2.25                                  20120301             13.125              2.25                           1
17021240                       2.25                                  20120301             12.125              2.25                           1
17021245                       2.25                                  20120301               11.5              2.25                           1
17021259                       3.75                                  20070501               9.95              3.75                          99
17021261                       2.25                                  20120301             12.125              2.25                           1
17021271                       2.25                                  20120301             12.875              2.25                           1
17021281                       2.25                                  20120301             12.375              2.25                           1
17021300                       2.25                                  20120301             12.125              2.25                           1
17021307                       2.25                                  20120301             12.625              2.25                           1
17021312                       2.25                                  20120301             12.125              2.25                           1
17021316                       2.25                                  20120301                 12              2.25                           1
17021324                       2.25                                  20120301              11.75              2.25                           1
17021929                       2.25                                  20120301                 12              2.25                           1
17021941                       2.25                                  20120301              13.25              2.25                           1
17021945                       2.25                                  20120301              13.25              2.25                           1
17021949                       2.25                                  20120201              12.25              2.25                           1
17021950                       2.25                                  20120201             11.625              2.25                           1
17021986                      3.125                                  20070501               9.95             3.125                          99
17022001                       2.25                                  20120301                 12              2.25                           1
17022004                          3                                  20070501               9.95                 3                          99
17022015                      3.625                                  20070501               9.95             3.625                          99
17022029                       2.25                                  20120301              12.75              2.25                           1
17022030                       2.25                                  20120301              13.25              2.25                           1
17022031                       2.25                                  20120201              12.75              2.25                           1
17022034                       2.25                                  20120201             13.125              2.25                           1
17022043                       2.25                                  20120301              13.25              2.25                           1
16852337                       2.25                                  20120201               12.5              2.25                           1
16852382                       2.25                                  20120201             13.125              2.25                           1
16852398                        3.5                                  20070501               9.95               3.5                          99
16852914                      3.375                                  20070501               9.95             3.375                          99
16853138                      2.625                                  20120301             12.625             2.625                           1
16853265                       2.25                                  20120101              13.25              2.25                           1
16853276                       2.25                                  20120101              13.25              2.25                           1
16853333                       2.25                                  20120201              12.75              2.25                           1
16851409                       2.25                                  20120101             12.625              2.25                           1
16851413                       2.25                                  20120301             12.125              2.25                           1
16851889                       2.25                                  20120101             12.875              2.25                           1
16851895                       2.25                                  20120101              12.25              2.25                           1
16852205                       2.25                                  20120201             11.125              2.25                           1
16852237                       2.25                                  20120201             12.375              2.25                           1
16844900                       2.25                                  20120201             12.625              2.25                           1
16845661                       2.25                                  20120101             12.125              2.25                           1
16844733                       2.25                                  20111201               12.5              2.25                           1
16839778                       2.25                                  20120201              12.25              2.25                           1
16839869                       2.25                                  20120201             12.375              2.25                           1
16839904                       2.25                                  20120301              11.75              2.25                           1
16840121                       2.25                                  20120101              12.75              2.25                           1
16840221                       2.25                                  20120101               12.5              2.25                           1
16840226                       2.25                                  20120101             13.125              2.25                           1
16839012                       2.25                                  20120201             13.125              2.25                           1
16839045                       2.25                                  20120101              12.25              2.25                           1
16839088                       2.25                                  20120301               12.5              2.25                           1
16659139                       2.25                                  20111001              12.25              2.25                           1
16653706                       2.25                                  20111201             12.875              2.25                           1
16653866                       2.25                                  20111001                 13              2.25                           1
17155265                        3.5                                  20070801               9.95               3.5                          99
17075157                        3.5                                  20070801               9.95               3.5                          99
17075158                        3.5                                  20070701               9.95               3.5                          99
17170657                       3.25                                  20070801               9.95              3.25                          99
16646099                       2.25                                  20111101                9.5              2.25                           1
16804098                       2.25                                  20120101              12.25              2.25                           1
16809728                       2.25                                  20120101                 13              2.25                           1
16824283                       2.25                                  20120101              12.25              2.25                           1
16824327                       2.25                                  20120101             11.875              2.25                           1
16824025                       2.25                                  20120301             12.625              2.25                           1
16824065                       2.25                                  20111201             12.625              2.25                           1
16819583                       2.25                                  20120101               11.5              2.25                           1
16819829                       2.25                                  20120201             12.625              2.25                           1
16819338                       2.25                                  20120101             12.625              2.25                           1
16819354                       2.25                                  20111101                 13              2.25                           1
16819569                       2.25                                  20120101                 13              2.25                           1
16814310                       2.25                                  20120101              12.25              2.25                           1
16813770                       2.25                                  20120101                 12              2.25                           1
16978193                       2.75                                  20111201              12.07              2.75                           1
16978225                       2.25                                  20111201              12.59              2.25                           1
16978241                       2.75                                  20111201               12.8              2.75                           1
16978314                          3                                  20120101                 11                 3                           1
16978336                          4                                  20120101              13.35                 4                           1
16978042                       2.75                                  20111201              12.25              2.75                           1
16978083                       2.75                                  20111201             13.125              2.75                           1
16978086                       2.75                                  20111201               13.5              2.75                           1
16978103                       2.75                                  20111201             12.875              2.75                           1
16978151                       2.75                                  20120101             13.625              2.75                           1
16970058                       2.25                                  20120101              12.25              2.25                           1
16675127                       3.45                                  20070501               9.95              3.45                          99
16686707                       2.25                                  20111001             12.375              2.25                           1
17055076                       2.25                                  20120401              14.75              2.25                           1
17055077                        3.5                                  20070501               9.95               3.5                          99
17055080                       2.25                                  20120401             12.875              2.25                           1
17055081                       2.25                                  20120301             12.375              2.25                           1
17054885                       3.75                                  20070501               9.95              3.75                          99
17055089                       2.25                                  20120401             12.125              2.25                           1
17055095                       2.25                                  20120401              13.25              2.25                           1
17055096                       2.25                                  20120401             12.375              2.25                           1
17055124                       2.25                                  20120401                 12              2.25                           1
17055128                       2.25                                  20120401              11.75              2.25                           1
17055143                      3.375                                  20070501               9.95             3.375                          99
17054901                       2.25                                  20120401             12.375              2.25                           1
17055154                       2.25                                  20120401                 12              2.25                           1
17055172                       2.25                                  20120401             12.125              2.25                           1
17055175                       2.25                                  20120401             12.375              2.25                           1
17055180                        3.5                                  20070501               9.95               3.5                          99
17055187                       2.25                                  20120401             12.125              2.25                           1
17055194                       2.25                                  20120401             11.375              2.25                           1
17055204                       2.25                                  20120301              12.75              2.25                           1
17055205                       2.25                                  20120301             12.375              2.25                           1
17057036                      3.625                                  20070501               9.95             3.625                          99
17057043                       2.25                                  20120401             12.875              2.25                           1
17057047                       2.25                                  20120401                 14              2.25                           1
17057049                       2.25                                  20120301              12.25              2.25                           1
17057061                       2.25                                  20120401                 12              2.25                           1
17057069                       2.25                                  20120401             12.875              2.25                           1
17057072                       2.25                                  20120401              12.75              2.25                           1
17057082                       2.25                                  20120301             12.875              2.25                           1
17057094                       2.25                                  20120401                 12              2.25                           1
17057097                       2.25                                  20120301             11.875              2.25                           1
17057112                       3.75                                  20070501               9.95              3.75                          99
17056968                       2.25                                  20120301              12.75              2.25                           1
17056973                       2.25                                  20120401             12.625              2.25                           1
17057134                        3.5                                  20070501               9.95               3.5                          99
17057140                       2.25                                  20120401             13.125              2.25                           1
17057143                      3.125                                  20070501               9.95             3.125                          99
17057156                       2.25                                  20120401             12.375              2.25                           1
17057159                       2.25                                  20120401              11.75              2.25                           1
17057024                       2.25                                  20120401             11.875              2.25                           1
17057178                       2.25                                  20120401              11.75              2.25                           1
17057184                       2.25                                  20120401              12.25              2.25                           1
17057190                       2.25                                  20120401             12.125              2.25                           1
17057195                       2.25                                  20120301             12.875              2.25                           1
17057032                       2.25                                  20120401             11.375              2.25                           1
17056992                       2.25                                  20120301             13.125              2.25                           1
17056994                       2.25                                  20120401              13.75              2.25                           1
17057217                        3.5                                  20070501               9.95               3.5                          99
17057223                      2.375                                  20070501               9.95             2.375                          99
17058779                       2.25                                  20120401             12.375              2.25                           1
17058782                       2.25                                  20120401             12.375              2.25                           1
17058784                       2.25                                  20120401               12.5              2.25                           1
17058799                       2.25                                  20120401              12.75              2.25                           1
17058801                       2.25                                  20120401               12.5              2.25                           1
17058678                       2.25                                  20120301             12.625              2.25                           1
17058825                       2.25                                  20120401             13.875              2.25                           1
17058683                       3.75                                  20070501               9.95              3.75                          99
17058828                        3.5                                  20070501               9.95               3.5                          99
17058685                       3.75                                  20070501               9.95              3.75                          99
17058839                          3                                  20070501               9.95                 3                          99
17058841                       2.25                                  20120301             14.625              2.25                           1
17058849                       2.25                                  20120301              13.25              2.25                           1
17058851                        3.5                                  20070501               9.95               3.5                          99
17058855                       2.25                                  20120301             12.625              2.25                           1
17058858                       2.25                                  20120301             12.625              2.25                           1
17058861                       2.25                                  20120401              12.75              2.25                           1
17058864                       2.25                                  20120401             12.375              2.25                           1
17058754                       2.25                                  20120401               12.5              2.25                           1
17058867                       2.25                                  20120401             12.625              2.25                           1
17058882                       2.25                                  20120401             12.625              2.25                           1
17058883                      3.375                                  20070501               9.95             3.375                          99
17058893                       2.25                                  20120401               12.5              2.25                           1
17058916                       2.25                                  20120401             12.375              2.25                           1
17058927                       2.25                                  20120401             11.875              2.25                           1
17058938                      3.625                                  20070501               9.95             3.625                          99
17058945                       2.25                                  20120401              12.75              2.25                           1
17058956                       2.25                                  20120401             12.125              2.25                           1
17058975                        3.5                                  20070501               9.95               3.5                          99
17058737                       2.25                                  20120401              11.75              2.25                           1
17058738                       2.25                                  20120401             13.375              2.25                           1
17058743                       2.25                                  20120301             12.375              2.25                           1
17060310                       2.25                                  20120401                 12              2.25                           1
17060313                       2.25                                  20120401              12.25              2.25                           1
17060314                       2.25                                  20120401               12.5              2.25                           1
17060316                       2.25                                  20120401               11.5              2.25                           1
17060320                       2.25                                  20120401              12.25              2.25                           1
17060328                       2.25                                  20120401             12.125              2.25                           1
17060334                       2.25                                  20120401              12.75              2.25                           1
17060344                       2.25                                  20120401             11.625              2.25                           1
17060345                       2.25                                  20120401              12.75              2.25                           1
17060366                       3.75                                  20070501               9.95              3.75                          99
17060397                       2.25                                  20120401             11.375              2.25                           1
17060398                       2.25                                  20120401             11.875              2.25                           1
17060287                       2.25                                  20120401              11.75              2.25                           1
17060248                        3.5                                  20070701               9.95               3.5                          99
17060250                       2.25                                  20120401             12.125              2.25                           1
17060430                       2.25                                  20120401              12.25              2.25                           1
17060432                       3.25                                  20070501               9.95              3.25                          99
17060256                       3.75                                  20070501               9.95              3.75                          99
17060448                       2.25                                  20120401             13.125              2.25                           1
17060266                       3.75                                  20070501               9.95              3.75                          99
17055043                       2.25                                  20120401              12.75              2.25                           1
17055048                       2.25                                  20120401              12.25              2.25                           1
17055065                       2.25                                  20120401             12.875              2.25                           1
17055066                       2.25                                  20120401              11.75              2.25                           1
17055020                        3.5                                  20070501               9.95               3.5                          99
17055022                       2.25                                  20120401             12.625              2.25                           1
17055027                       2.25                                  20120401             12.875              2.25                           1
17055035                       3.75                                  20070501               9.95              3.75                          99
17054876                       2.25                                  20120301               13.5              2.25                           1
17051730                       2.25                                  20120401              12.75              2.25                           1
17051736                       2.25                                  20120401             13.375              2.25                           1
17051739                       2.25                                  20120401             11.375              2.25                           1
17051740                       2.25                                  20120401             13.625              2.25                           1
17051744                       3.75                                  20070501               9.95              3.75                          99
17051746                       2.25                                  20120401             12.875              2.25                           1
17051750                       2.25                                  20120401             12.125              2.25                           1
17051760                       2.25                                  20120301             11.875              2.25                           1
17051761                       2.25                                  20120301             11.875              2.25                           1
17051766                       2.25                                  20120401             12.625              2.25                           1
17051770                       2.25                                  20120301             12.625              2.25                           1
17051778                       3.75                                  20070501               9.95              3.75                          99
17051779                       2.25                                  20120301             12.875              2.25                           1
17051784                       2.25                                  20120301               12.5              2.25                           1
17051787                       2.25                                  20120401               12.5              2.25                           1
17052762                       2.25                                  20120401             12.875              2.25                           1
17052770                       2.25                                  20120401              13.75              2.25                           1
17052779                       2.25                                  20120301               13.5              2.25                           1
17052785                       2.25                                  20120401                 13              2.25                           1
17052786                       2.25                                  20120301             12.875              2.25                           1
17052792                      3.375                                  20070501               9.95             3.375                          99
17052817                       2.25                                  20120401             12.875              2.25                           1
17052830                       2.25                                  20120401             12.375              2.25                           1
17052835                      3.625                                  20070501               9.95             3.625                          99
17052848                       2.25                                  20120301             12.875              2.25                           1
17052850                       2.25                                  20120301             12.625              2.25                           1
17052866                       2.25                                  20120401                 12              2.25                           1
17052867                       2.25                                  20120301             13.125              2.25                           1
17052872                       2.25                                  20120301             12.125              2.25                           1
17052881                       2.25                                  20120301              12.75              2.25                           1
17052883                       2.25                                  20120301              12.75              2.25                           1
17052891                       2.25                                  20120301             12.375              2.25                           1
17052717                        3.5                                  20070501               9.95               3.5                          99
17052895                       2.25                                  20120401              12.75              2.25                           1
17052896                       2.25                                  20120401                 13              2.25                           1
17052897                      3.375                                  20070501               9.95             3.375                          99
17052718                       2.25                                  20120301             11.875              2.25                           1
17052909                       2.25                                  20120401             12.625              2.25                           1
17052913                       2.25                                  20120301             11.875              2.25                           1
17052930                       2.25                                  20120401              12.25              2.25                           1
17052952                       2.25                                  20120301             13.125              2.25                           1
17052731                       2.25                                  20120401                 13              2.25                           1
17052967                       2.25                                  20120401                 12              2.25                           1
17052969                       2.25                                  20120301             11.875              2.25                           1
17052976                       2.25                                  20120401             12.375              2.25                           1
17052979                        3.5                                  20070501               9.95               3.5                          99
17052981                       2.25                                  20120301             12.125              2.25                           1
17052993                       2.25                                  20120401             12.375              2.25                           1
17054952                       2.25                                  20120401             12.375              2.25                           1
17054954                          3                                  20070501               9.95                 3                          99
17054957                       3.75                                  20070501               9.95              3.75                          99
17054961                       2.25                                  20120401              12.25              2.25                           1
17054976                       2.25                                  20120401             13.625              2.25                           1
17054978                       2.25                                  20120301             12.875              2.25                           1
17054984                       2.25                                  20120401             12.625              2.25                           1
17054856                       2.25                                  20120401             13.375              2.25                           1
17054987                       2.25                                  20120301              11.75              2.25                           1
17055007                       2.25                                  20120401             12.875              2.25                           1
17055008                       2.25                                  20120301              12.75              2.25                           1
17054861                       2.25                                  20120401             12.875              2.25                           1
17055012                       2.25                                  20120301               12.5              2.25                           1
17054868                          3                                  20070501               9.95                 3                          99
17055016                       2.25                                  20120301             12.625              2.25                           1
16969051                       2.25                                  20120101              11.75              2.25                           1
16704738                       2.25                                  20111201             12.875              2.25                           1
16704568                       2.25                                  20111101              12.75              2.25                           1
16803581                       2.25                                  20120101             11.375              2.25                           1
16801612                       2.25                                  20120301              12.75              2.25                           1
16801625                       2.25                                  20120301             12.875              2.25                           1
16801790                       2.25                                  20120101             11.875              2.25                           1
16798896                       2.25                                  20120101                 12              2.25                           1
16798264                       2.25                                  20120101             12.875              2.25                           1
16790950                       2.25                                  20120301             13.125              2.25                           1
16798549                       2.25                                  20110901             13.125              2.25                           1
16791169                       2.25                                  20120101             12.625              2.25                           1
16788548                       2.25                                  20120101             11.625              2.25                           1
16779071                       2.25                                  20120101                 12              2.25                           1
16781021                       2.25                                  20111201               12.5              2.25                           1
16781453                      3.375                                  20070501               9.95             3.375                          99
16778291                       2.25                                  20120301             12.875              2.25                           1
16775225                       2.25                                  20111201               12.5              2.25                           1
16776547                       2.25                                  20111101             12.375              2.25                           1
16772589                       2.25                                  20111201              12.75              2.25                           1
16770655                       2.25                                  20120301             13.125              2.25                           1
16770703                       2.25                                  20120201             13.375              2.25                           1
16765110                       2.25                                  20120101             12.375              2.25                           1
16731494                       2.25                                  20111201              13.25              2.25                           1
16731657                       2.75                                  20111201             12.125              2.75                           1
16848692                       3.45                                  20070501               9.95              3.45                          99
17028130                       3.45                                  20070501               9.95              3.45                          99
16966571                        2.9                                  20070501               9.95               2.9                          99
16848699                        2.9                                  20070501               9.95               2.9                          99
17021524                       2.25                                  20120101              12.25              2.25                           1
17076096                       2.25                                  20120301               11.5              2.25                           1
16814852                        2.9                                  20070501               9.95               2.9                          99
16730091                       2.25                                  20120201              12.75              2.25                           1
16642707                       2.25                                  20110901              12.75              2.25                           1
16851442                      3.625                                  20070501               9.95             3.625                          99
16845521                       2.25                                  20120301              12.75              2.25                           1
16851589                       2.25                                  20120301             12.625              2.25                           1
16851624                        3.5                                  20070501               9.95               3.5                          99
16851661                       2.25                                  20120301             12.875              2.25                           1
16852463                       2.25                                  20120201              13.25              2.25                           1
16847163                      3.625                                  20070501               9.95             3.625                          99
16852597                      3.625                                  20070501               9.95             3.625                          99
16848750                      3.625                                  20070501               9.95             3.625                          99
16851510                        3.5                                  20070501               9.95               3.5                          99
16856290                       2.25                                  20120301              12.75              2.25                           1
16856308                       2.25                                  20120301             12.125              2.25                           1
16856192                       2.25                                  20120301             12.375              2.25                           1
16832479                       2.25                                  20120301             13.375              2.25                           1
16832480                       2.25                                  20120201              12.75              2.25                           1
16834840                       2.25                                  20120401             12.625              2.25                           1
16838299                      3.625                                  20070501               9.95             3.625                          99
16838333                       2.25                                  20120301                 12              2.25                           1
16843805                       2.25                                  20120401               12.5              2.25                           1
16843999                        3.5                                  20070501               9.95               3.5                          99
16845361                      3.375                                  20070501               9.95             3.375                          99
16845445                       2.25                                  20120401             12.625              2.25                           1
16823329                       2.25                                  20120101             12.375              2.25                           1
16818712                      3.625                                  20070501               9.95             3.625                          99
16818732                       3.75                                  20070501               9.95              3.75                          99
16826187                       2.25                                  20120301             12.125              2.25                           1
16764807                        3.5                                  20070501               9.95               3.5                          99
16694738                       2.25                                  20111101             12.375              2.25                           1
17066673                       2.25                                  20120301             12.125              2.25                           1
17075480                       2.25                                  20120301                 13              2.25                           1
17075485                       2.25                                  20120301             13.125              2.25                           1
17075493                       2.25                                  20120301               12.5              2.25                           1
17075542                       2.25                                  20120301             12.375              2.25                           1
17075561                        3.5                                  20070501               9.95               3.5                          99
17075563                       3.75                                  20070501               9.95              3.75                          99
17075565                        3.5                                  20070501               9.95               3.5                          99
17075616                       2.25                                  20120301             12.375              2.25                           1
17075657                       2.25                                  20120301             11.875              2.25                           1
17075662                        3.5                                  20070501               9.95               3.5                          99
17075665                       2.25                                  20120301             12.875              2.25                           1
17075677                       2.25                                  20120301             12.375              2.25                           1
17075697                        3.5                                  20070501               9.95               3.5                          99
17075731                       2.25                                  20120301              12.25              2.25                           1
17075816                       2.25                                  20120301             12.125              2.25                           1
17075842                       2.25                                  20120301              12.75              2.25                           1
17075861                       2.25                                  20120301             13.375              2.25                           1
17075909                       2.25                                  20120301              11.49              2.25                           1
17075970                       2.25                                  20120301               11.5              2.25                           1
17075972                       2.25                                  20120301               11.5              2.25                           1
17076823                       2.25                                  20120301               12.5              2.25                           1
17076828                      3.375                                  20070501              10.95             3.375                          99
17076860                       2.25                                  20120301             12.625              2.25                           1
17076867                       2.25                                  20120301             13.375              2.25                           1
17076913                       2.25                                  20120301             12.875              2.25                           1
17077256                       2.25                                  20120301                 12              2.25                           1
17078264                       2.25                                  20120301             13.375              2.25                           1
17078378                       2.25                                  20120301              13.25              2.25                           1
17078399                       2.25                                  20120301                 13              2.25                           1
17078435                       2.25                                  20120301              12.25              2.25                           1
17078651                       2.25                                  20120301               11.5              2.25                           1
17078707                       2.25                                  20120301             13.375              2.25                           1
16730439                       2.25                                  20111101             12.875              2.25                           1
17088805                       2.25                                  20120301              12.25              2.25                           1
17113458                       2.25                                  20120301             12.875              2.25                           1
17113462                       2.25                                  20120301             12.875              2.25                           1
17113491                       2.25                                  20120301              12.75              2.25                           1
17113494                       2.25                                  20120301             12.375              2.25                           1
17113499                       2.25                                  20120301             12.625              2.25                           1
17128547                       2.25                                  20120301             12.375              2.25                           1
17128772                       2.25                                  20120301              11.75              2.25                           1
17088966                       2.25                                  20120301             12.125              2.25                           1
17088984                       2.25                                  20120301             13.375              2.25                           1
17089206                       2.25                                  20120301             13.375              2.25                           1
17089217                       2.25                                  20120301              13.25              2.25                           1
16857171                      3.625                                  20070501               9.95             3.625                          99
16857215                        3.5                                  20070501               9.95               3.5                          99
17088728                       2.25                                  20120301             11.875              2.25                           1
17088796                       2.25                                  20120301             12.625              2.25                           1
17088708                       2.25                                  20120301             12.875              2.25                           1




--------------------------------------------------------------------------------




LOAN_SEQ                           LIEN               BALLOON          IO_FLAG          IO_PERIOD                         HYBRID_PERIOD
17013304                        First Lien            No               YES              10YRIO                                       60
17013297                        First Lien            No               YES              10YRIO                                       60
17013301                        First Lien            No               YES              10YRIO                                       60
17012577                        First Lien            No               YES              10YRIO                                       60
17012579                        First Lien            No               NO               NONIO                                         1
17012596                        First Lien            No               NO               NONIO                                         1
17013277                        First Lien            No               NO               NONIO                                         1
17013279                        First Lien            No               YES              10YRIO                                       60
17013281                        First Lien            No               NO               NONIO                                         1
17013285                        First Lien            No               YES              10YRIO                                       60
17012573                        First Lien            No               YES              10YRIO                                       60
17051690                        First Lien            No               YES              10YRIO                                       60
17051715                        First Lien            No               YES              10YRIO                                       60
17051521                        First Lien            No               YES              10YRIO                                       60
17051599                        First Lien            No               YES              10YRIO                                       60
17051600                        First Lien            No               YES              10YRIO                                       60
17051602                        First Lien            No               YES              10YRIO                                       60
17051605                        First Lien            No               YES              10YRIO                                       60
17051610                        First Lien            No               YES              10YRIO                                       60
17051617                        First Lien            No               YES              10YRIO                                       60
17051644                        First Lien            No               NO               NONIO                                         1
17051649                        First Lien            No               NO               NONIO                                         1
17051506                        First Lien            No               NO               NONIO                                         1
17051661                        First Lien            No               NO               NONIO                                         1
17051675                        First Lien            No               YES              10YRIO                                       60
17051681                        First Lien            No               YES              10YRIO                                       60
17051513                        First Lien            No               NO               NONIO                                         1
17051514                        First Lien            No               NO               NONIO                                         1
17051683                        First Lien            No               NO               NONIO                                         1
17051684                        First Lien            No               YES              10YRIO                                       60
17051687                        First Lien            No               NO               NONIO                                         3
17051688                        First Lien            No               NO               NONIO                                         1
17047887                        First Lien            No               YES              10YRIO                                       60
17047893                        First Lien            No               YES              10YRIO                                       60
17047897                        First Lien            No               YES              10YRIO                                       60
17047906                        First Lien            No               YES              10YRIO                                       60
17051563                        First Lien            No               YES              10YRIO                                       60
17051564                        First Lien            No               YES              10YRIO                                       60
17051567                        First Lien            No               NO               NONIO                                         1
17051568                        First Lien            No               YES              10YRIO                                       60
17051573                        First Lien            No               YES              10YRIO                                       60
17051577                        First Lien            No               YES              10YRIO                                       60
17051591                        First Lien            No               NO               NONIO                                         1
17047713                        First Lien            No               YES              10YRIO                                       60
17047760                        First Lien            No               YES              10YRIO                                       60
17047766                        First Lien            No               YES              10YRIO                                       60
17047785                        First Lien            No               NO               NONIO                                         1
17047791                        First Lien            No               YES              10YRIO                                       60
17047801                        First Lien            No               YES              10YRIO                                       60
17047808                        First Lien            No               NO               NONIO                                         1
17047810                        First Lien            No               YES              10YRIO                                       60
17047811                        First Lien            No               YES              10YRIO                                       60
17047822                        First Lien            No               YES              10YRIO                                       60
17047830                        First Lien            No               YES              10YRIO                                       60
17047206                        First Lien            No               NO               NONIO                                         1
17047208                        First Lien            No               NO               NONIO                                         1
17047844                        First Lien            No               YES              10YRIO                                       60
17047860                        First Lien            No               NO               NONIO                                         1
17047863                        First Lien            No               YES              10YRIO                                       60
17047864                        First Lien            No               YES              10YRIO                                       60
17047868                        First Lien            No               YES              10YRIO                                       60
17047869                        First Lien            No               YES              10YRIO                                       60
17047873                        First Lien            No               YES              10YRIO                                       60
17047876                        First Lien            No               YES              10YRIO                                       60
17047877                        First Lien            No               NO               NONIO                                         1
17047880                        First Lien            No               YES              10YRIO                                       60
17043542                        First Lien            No               YES              10YRIO                                       60
17047729                        First Lien            No               NO               NONIO                                         3
17047730                        First Lien            No               NO               NONIO                                         1
17047174                        First Lien            No               YES              10YRIO                                       60
17047175                        First Lien            No               YES              10YRIO                                       60
17047744                        First Lien            No               YES              10YRIO                                       60
17047181                        First Lien            No               YES              10YRIO                                       60
17047755                        First Lien            No               NO               NONIO                                         1
17043478                        First Lien            No               YES              10YRIO                                       60
17043480                        First Lien            No               NO               NONIO                                         1
17043486                        First Lien            No               YES              10YRIO                                       60
17043499                        First Lien            No               YES              10YRIO                                       60
17043502                        First Lien            No               YES              10YRIO                                       60
17043513                        First Lien            No               YES              10YRIO                                       60
17043533                        First Lien            No               YES              10YRIO                                       60
17043535                        First Lien            No               YES              10YRIO                                       60
17043000                        First Lien            No               YES              10YRIO                                       60
17043244                        First Lien            No               YES              10YRIO                                       60
17043246                        First Lien            No               YES              10YRIO                                       60
17043373                        First Lien            No               YES              10YRIO                                       60
17043376                        First Lien            No               YES              10YRIO                                       60
17043381                        First Lien            No               YES              10YRIO                                       60
17043309                        First Lien            No               YES              10YRIO                                       60
17043398                        First Lien            No               YES              10YRIO                                       60
17043399                        First Lien            No               YES              10YRIO                                       60
17043404                        First Lien            No               YES              10YRIO                                       60
17043413                        First Lien            No               YES              10YRIO                                       60
17043415                        First Lien            No               YES              10YRIO                                       60
17043418                        First Lien            No               YES              10YRIO                                       60
17043426                        First Lien            No               YES              10YRIO                                       60
17043429                        First Lien            No               YES              10YRIO                                       60
17043448                        First Lien            No               YES              10YRIO                                       60
17043450                        First Lien            No               YES              10YRIO                                       60
17043468                        First Lien            No               YES              10YRIO                                       60
17043475                        First Lien            No               YES              10YRIO                                       60
17042870                        First Lien            No               YES              10YRIO                                       60
17042875                        First Lien            No               YES              10YRIO                                       60
17042879                        First Lien            No               YES              10YRIO                                       60
17042881                        First Lien            No               YES              10YRIO                                       60
17042891                        First Lien            No               YES              10YRIO                                       60
17042893                        First Lien            No               YES              10YRIO                                       60
17041655                        First Lien            No               YES              10YRIO                                       60
17042912                        First Lien            No               YES              10YRIO                                       60
17042914                        First Lien            No               NO               NONIO                                         1
17042918                        First Lien            No               YES              10YRIO                                       60
17042921                        First Lien            No               YES              10YRIO                                       60
17042926                        First Lien            No               NO               NONIO                                         1
17042927                        First Lien            No               YES              10YRIO                                       60
17042928                        First Lien            No               YES              10YRIO                                       60
17041641                        First Lien            No               NO               NONIO                                         1
17042939                        First Lien            No               YES              10YRIO                                       60
17042941                        First Lien            No               YES              10YRIO                                       60
17042942                        First Lien            No               YES              10YRIO                                       60
17042948                        First Lien            No               YES              10YRIO                                       60
17042957                        First Lien            No               NO               NONIO                                         1
17042959                        First Lien            No               YES              10YRIO                                       60
17042968                        First Lien            No               YES              10YRIO                                       60
17042973                        First Lien            No               YES              10YRIO                                       60
17042984                        First Lien            No               YES              10YRIO                                       60
17042988                        First Lien            No               YES              10YRIO                                       60
17042994                        First Lien            No               NO               NONIO                                         1
17042999                        First Lien            No               NO               NONIO                                         1
17042852                        First Lien            No               YES              10YRIO                                       60
17041617                        First Lien            No               NO               NONIO                                         1
17042859                        First Lien            No               YES              10YRIO                                       60
17034262                        First Lien            No               YES              10YRIO                                       60
17034265                        First Lien            No               YES              10YRIO                                       60
17034266                        First Lien            No               YES              10YRIO                                       60
17034268                        First Lien            No               YES              10YRIO                                       60
17034270                        First Lien            No               YES              10YRIO                                       60
17034272                        First Lien            No               NO               NONIO                                         1
17034275                        First Lien            No               YES              10YRIO                                       60
17034290                        First Lien            No               YES              10YRIO                                       60
17034294                        First Lien            No               YES              10YRIO                                       60
17034295                        First Lien            No               YES              10YRIO                                       60
17034304                        First Lien            No               YES              10YRIO                                       60
17034307                        First Lien            No               YES              10YRIO                                       60
17034171                        First Lien            No               NO               NONIO                                         1
17034321                        First Lien            No               YES              10YRIO                                       60
17034178                        First Lien            No               YES              10YRIO                                       60
17034326                        First Lien            No               YES              10YRIO                                       60
17034219                        First Lien            No               YES              10YRIO                                       60
17034330                        First Lien            No               YES              10YRIO                                       60
17034339                        First Lien            No               YES              10YRIO                                       60
17034182                        First Lien            No               NO               NONIO                                         1
17034349                        First Lien            No               YES              10YRIO                                       60
17034354                        First Lien            No               YES              10YRIO                                       60
17034358                        First Lien            No               YES              10YRIO                                       60
17034359                        First Lien            No               YES              10YRIO                                       60
17034361                        First Lien            No               YES              10YRIO                                       60
17034368                        First Lien            No               YES              10YRIO                                       60
17034371                        First Lien            No               YES              10YRIO                                       60
17034375                        First Lien            No               YES              10YRIO                                       60
17034390                        First Lien            No               NO               NONIO                                         1
17042837                        First Lien            No               YES              10YRIO                                       60
17032895                        First Lien            No               YES              10YRIO                                       60
17032898                        First Lien            No               YES              10YRIO                                       60
17032907                        First Lien            No               YES              10YRIO                                       60
17034231                        First Lien            No               YES              10YRIO                                       60
17034240                        First Lien            No               NO               NONIO                                         1
17034248                        First Lien            No               YES              10YRIO                                       60
17034251                        First Lien            No               YES              10YRIO                                       60
17034253                        First Lien            No               YES              10YRIO                                       60
17032875                        First Lien            No               YES              10YRIO                                       60
17032878                        First Lien            No               YES              10YRIO                                       60
17032887                        First Lien            No               NO               NONIO                                         1
17032659                        First Lien            No               YES              10YRIO                                       60
17032889                        First Lien            No               YES              10YRIO                                       60
17032891                        First Lien            No               YES              10YRIO                                       60
17032829                        First Lien            No               YES              10YRIO                                       60
17032680                        First Lien            No               YES              10YRIO                                       60
17032847                        First Lien            No               YES              10YRIO                                       60
17032848                        First Lien            No               YES              10YRIO                                       60
17032637                        First Lien            No               YES              10YRIO                                       60
17032857                        First Lien            No               YES              10YRIO                                       60
17032873                        First Lien            No               YES              10YRIO                                       60
17032612                        First Lien            No               NO               NONIO                                         1
17032744                        First Lien            No               YES              10YRIO                                       60
17032745                        First Lien            No               NO               NONIO                                         1
17032746                        First Lien            No               NO               NONIO                                         1
17032748                        First Lien            No               YES              10YRIO                                       60
17032750                        First Lien            No               YES              10YRIO                                       60
17032765                        First Lien            No               YES              10YRIO                                       60
17032774                        First Lien            No               YES              10YRIO                                       60
17032776                        First Lien            No               NO               NONIO                                         1
17032778                        First Lien            No               YES              10YRIO                                       60
17032781                        First Lien            No               YES              10YRIO                                       60
17032784                        First Lien            No               YES              10YRIO                                       60
17032630                        First Lien            No               NO               NONIO                                         1
17032803                        First Lien            No               YES              10YRIO                                       60
17032819                        First Lien            No               YES              10YRIO                                       60
17032821                        First Lien            No               YES              10YRIO                                       60
17032824                        First Lien            No               NO               NONIO                                         1
17027514                        First Lien            No               YES              10YRIO                                       60
17027525                        First Lien            No               YES              10YRIO                                       60
17027148                        First Lien            No               YES              10YRIO                                       60
17027533                        First Lien            No               YES              10YRIO                                       60
17027153                        First Lien            No               NO               NONIO                                         1
17027539                        First Lien            No               YES              10YRIO                                       60
17027545                        First Lien            No               YES              10YRIO                                       60
17027548                        First Lien            No               YES              10YRIO                                       60
17032711                        First Lien            No               YES              10YRIO                                       60
17032713                        First Lien            No               YES              10YRIO                                       60
17032715                        First Lien            No               NO               NONIO                                         1
17032717                        First Lien            No               YES              10YRIO                                       60
17032720                        First Lien            No               YES              10YRIO                                       60
17032722                        First Lien            No               YES              10YRIO                                       60
17032723                        First Lien            No               NO               NONIO                                         3
17032728                        First Lien            No               YES              10YRIO                                       60
17032739                        First Lien            No               YES              10YRIO                                       60
17021885                        First Lien            No               NO               NONIO                                         1
17021891                        First Lien            No               YES              10YRIO                                       60
17021892                        First Lien            No               YES              10YRIO                                       60
17027357                        First Lien            No               NO               NONIO                                         1
17027362                        First Lien            No               YES              10YRIO                                       60
17027368                        First Lien            No               YES              10YRIO                                       60
17027373                        First Lien            No               YES              10YRIO                                       60
17027381                        First Lien            No               YES              10YRIO                                       60
17027396                        First Lien            No               YES              10YRIO                                       60
17027121                        First Lien            No               YES              10YRIO                                       60
17027408                        First Lien            No               YES              10YRIO                                       60
17027410                        First Lien            No               YES              10YRIO                                       60
17027411                        First Lien            No               NO               NONIO                                         1
17027416                        First Lien            No               YES              10YRIO                                       60
17027417                        First Lien            No               YES              10YRIO                                       60
17027430                        First Lien            No               YES              10YRIO                                       60
17027128                        First Lien            No               NO               NONIO                                         1
17027435                        First Lien            No               YES              10YRIO                                       60
17027441                        First Lien            No               YES              10YRIO                                       60
17027444                        First Lien            No               YES              10YRIO                                       60
17027447                        First Lien            No               YES              10YRIO                                       60
17027454                        First Lien            No               YES              10YRIO                                       60
17027171                        First Lien            No               YES              10YRIO                                       60
17027464                        First Lien            No               YES              10YRIO                                       60
17027473                        First Lien            No               YES              10YRIO                                       60
17027475                        First Lien            No               YES              10YRIO                                       60
17027477                        First Lien            No               YES              10YRIO                                       60
17027489                        First Lien            No               YES              10YRIO                                       60
17027498                        First Lien            No               YES              10YRIO                                       60
17027501                        First Lien            No               YES              10YRIO                                       60
17027510                        First Lien            No               NO               NONIO                                         1
17016071                        First Lien            No               NO               NONIO                                         1
17016075                        First Lien            No               NO               NONIO                                         1
17016096                        First Lien            No               YES              10YRIO                                       60
17016099                        First Lien            No               NO               NONIO                                         1
17015995                        First Lien            No               YES              10YRIO                                       60
17016105                        First Lien            No               YES              10YRIO                                       60
17016107                        First Lien            No               YES              10YRIO                                       60
17016108                        First Lien            No               YES              10YRIO                                       60
17016133                        First Lien            No               YES              10YRIO                                       60
17016135                        First Lien            No               YES              10YRIO                                       60
17016014                        First Lien            No               NO               NONIO                                         1
17016140                        First Lien            No               YES              10YRIO                                       60
17016142                        First Lien            No               YES              10YRIO                                       60
17016144                        First Lien            No               YES              10YRIO                                       60
17016150                        First Lien            No               NO               NONIO                                         1
17016159                        First Lien            No               YES              10YRIO                                       60
17016163                        First Lien            No               NO               NONIO                                         1
17016168                        First Lien            No               YES              10YRIO                                       60
17016173                        First Lien            No               YES              10YRIO                                       60
17016177                        First Lien            No               YES              10YRIO                                       60
17016178                        First Lien            No               YES              10YRIO                                       60
17016179                        First Lien            No               YES              10YRIO                                       60
17016185                        First Lien            No               YES              10YRIO                                       60
17016187                        First Lien            No               YES              10YRIO                                       60
17016189                        First Lien            No               YES              10YRIO                                       60
17016030                        First Lien            No               YES              10YRIO                                       60
17016195                        First Lien            No               NO               NONIO                                         1
17016196                        First Lien            No               NO               NONIO                                         1
17016203                        First Lien            No               YES              10YRIO                                       60
17016209                        First Lien            No               NO               NONIO                                         1
17016212                        First Lien            No               YES              10YRIO                                       60
17016215                        First Lien            No               YES              10YRIO                                       60
17016217                        First Lien            No               YES              10YRIO                                       60
17016221                        First Lien            No               NO               NONIO                                         1
17016225                        First Lien            No               YES              10YRIO                                       60
17016037                        First Lien            No               NO               NONIO                                         1
17016228                        First Lien            No               NO               NONIO                                         1
17016234                        First Lien            No               YES              10YRIO                                       60
17020893                        First Lien            No               YES              10YRIO                                       60
17020901                        First Lien            No               YES              10YRIO                                       60
17020905                        First Lien            No               YES              10YRIO                                       60
17020911                        First Lien            No               YES              10YRIO                                       60
17020922                        First Lien            No               NO               NONIO                                         1
17020928                        First Lien            No               YES              10YRIO                                       60
17020931                        First Lien            No               YES              10YRIO                                       60
17020352                        First Lien            No               NO               NONIO                                         1
17020942                        First Lien            No               YES              10YRIO                                       60
17020363                        First Lien            No               YES              10YRIO                                       60
17020946                        First Lien            No               YES              10YRIO                                       60
17020948                        First Lien            No               NO               NONIO                                         1
17020962                        First Lien            No               YES              10YRIO                                       60
17020366                        First Lien            No               NO               NONIO                                         1
17020972                        First Lien            No               YES              10YRIO                                       60
17020982                        First Lien            No               NO               NONIO                                         1
17020985                        First Lien            No               YES              10YRIO                                       60
17020988                        First Lien            No               YES              10YRIO                                       60
17020996                        First Lien            No               YES              10YRIO                                       60
17021008                        First Lien            No               YES              10YRIO                                       60
17021719                        First Lien            No               YES              10YRIO                                       60
17021720                        First Lien            No               NO               NONIO                                         1
17021744                        First Lien            No               YES              10YRIO                                       60
17021745                        First Lien            No               NO               NONIO                                         1
17021642                        First Lien            No               YES              10YRIO                                       60
17021749                        First Lien            No               YES              10YRIO                                       60
17021758                        First Lien            No               YES              10YRIO                                       60
17021768                        First Lien            No               NO               NONIO                                         1
17021776                        First Lien            No               YES              10YRIO                                       60
17021793                        First Lien            No               YES              10YRIO                                       60
17021801                        First Lien            No               YES              10YRIO                                       60
17021697                        First Lien            No               YES              10YRIO                                       60
17021807                        First Lien            No               NO               NONIO                                         1
17021814                        First Lien            No               YES              10YRIO                                       60
17021817                        First Lien            No               YES              10YRIO                                       60
17021659                        First Lien            No               YES              10YRIO                                       60
17021824                        First Lien            No               NO               NONIO                                         1
17021661                        First Lien            No               YES              10YRIO                                       60
17021834                        First Lien            No               YES              10YRIO                                       60
17021839                        First Lien            No               YES              10YRIO                                       60
17021844                        First Lien            No               NO               NONIO                                         1
17021845                        First Lien            No               YES              10YRIO                                       60
17021669                        First Lien            No               NO               NONIO                                         1
17021864                        First Lien            No               YES              10YRIO                                       60
17021708                        First Lien            No               YES              10YRIO                                       60
17021872                        First Lien            No               YES              10YRIO                                       60
17021676                        First Lien            No               YES              10YRIO                                       60
17021877                        First Lien            No               YES              10YRIO                                       60
17021882                        First Lien            No               YES              10YRIO                                       60
17021883                        First Lien            No               YES              10YRIO                                       60
17016068                        First Lien            No               YES              10YRIO                                       60
17014461                        First Lien            No               YES              10YRIO                                       60
17014462                        First Lien            No               NO               NONIO                                         1
17014458                        First Lien            No               YES              10YRIO                                       60
17014642                        First Lien            No               YES              10YRIO                                       60
17014643                        First Lien            No               YES              10YRIO                                       60
17012562                        First Lien            No               YES              10YRIO                                       60
17012536                        First Lien            No               YES              10YRIO                                       60
17012541                        First Lien            No               YES              10YRIO                                       60
17012545                        First Lien            No               YES              10YRIO                                       60
17012549                        First Lien            No               YES              10YRIO                                       60
17133043                        First Lien            No               YES              10YRIO                                       60
17133052                        First Lien            No               YES              10YRIO                                       60
17133060                        First Lien            No               YES              10YRIO                                       60
17130574                        First Lien            No               YES              10YRIO                                       60
17168571                        First Lien            No               YES              10YRIO                                       60
17154252                        First Lien            No               YES              10YRIO                                       60
17154253                        First Lien            No               YES              10YRIO                                       60
17154262                        First Lien            No               YES              10YRIO                                       60
17154293                        First Lien            No               YES              10YRIO                                       60
17155295                        First Lien            No               YES              10YRIO                                       60
17155375                        First Lien            No               YES              10YRIO                                       60
17155388                        First Lien            No               YES              10YRIO                                       60
17155390                        First Lien            No               YES              10YRIO                                       60
17155392                        First Lien            No               YES              10YRIO                                       60
17155287                        First Lien            No               YES              10YRIO                                       60
17159790                        First Lien            No               YES              10YRIO                                       60
17159827                        First Lien            No               YES              10YRIO                                       60
17159830                        First Lien            No               YES              10YRIO                                       60
17159836                        First Lien            No               YES              10YRIO                                       60
17159873                        First Lien            No               YES              10YRIO                                       60
17159914                        First Lien            No               YES              10YRIO                                       60
17159922                        First Lien            No               YES              10YRIO                                       60
17166559                        First Lien            No               NO               NONIO                                         1
17166570                        First Lien            No               YES              10YRIO                                       60
17166574                        First Lien            No               YES              10YRIO                                       60
17166602                        First Lien            No               YES              10YRIO                                       60
17152499                        First Lien            No               YES              10YRIO                                       60
17152521                        First Lien            No               NO               NONIO                                         3
17154165                        First Lien            No               YES              10YRIO                                       60
17154191                        First Lien            No               YES              10YRIO                                       60
17154193                        First Lien            No               YES              10YRIO                                       60
17130003                        First Lien            No               YES              10YRIO                                       60
17130007                        First Lien            No               YES              10YRIO                                       60
17130015                        First Lien            No               YES              10YRIO                                       60
17130033                        First Lien            No               NO               NONIO                                         1
17132465                        First Lien            No               YES              10YRIO                                       60
17132473                        First Lien            No               YES              10YRIO                                       60
17132492                        First Lien            No               YES              10YRIO                                       60
17132516                        First Lien            No               YES              10YRIO                                       60
17132527                        First Lien            No               YES              10YRIO                                       60
17132529                        First Lien            No               YES              10YRIO                                       60
17132539                        First Lien            No               YES              10YRIO                                       60
17132564                        First Lien            No               YES              10YRIO                                       60
17132566                        First Lien            No               YES              10YRIO                                       60
17132567                        First Lien            No               YES              10YRIO                                       60
17132650                        First Lien            No               YES              10YRIO                                       60
17132405                        First Lien            No               NO               NONIO                                         1
17132673                        First Lien            No               YES              10YRIO                                       60
17132715                        First Lien            No               YES              10YRIO                                       60
17132737                        First Lien            No               YES              10YRIO                                       60
17132749                        First Lien            No               YES              10YRIO                                       60
17141713                        First Lien            No               YES              10YRIO                                       60
17141719                        First Lien            No               NO               NONIO                                         1
17141720                        First Lien            No               YES              10YRIO                                       60
17141724                        First Lien            No               NO               NONIO                                         1
17141725                        First Lien            No               NO               NONIO                                         3
17141772                        First Lien            No               YES              10YRIO                                       60
17141777                        First Lien            No               YES              10YRIO                                       60
17141791                        First Lien            No               YES              10YRIO                                       60
17141793                        First Lien            No               YES              10YRIO                                       60
17141820                        First Lien            No               YES              10YRIO                                       60
17141833                        First Lien            No               NO               NONIO                                         1
17148181                        First Lien            No               NO               NONIO                                         1
17148205                        First Lien            No               YES              10YRIO                                       60
17148245                        First Lien            No               YES              10YRIO                                       60
17148307                        First Lien            No               YES              10YRIO                                       60
17148390                        First Lien            No               YES              10YRIO                                       60
17148394                        First Lien            No               YES              10YRIO                                       60
17148400                        First Lien            No               NO               NONIO                                         1
17150082                        First Lien            No               YES              10YRIO                                       60
17150088                        First Lien            No               YES              10YRIO                                       60
17150097                        First Lien            No               YES              10YRIO                                       60
17150120                        First Lien            No               NO               NONIO                                         1
17150126                        First Lien            No               YES              10YRIO                                       60
17150136                        First Lien            No               YES              10YRIO                                       60
17150158                        First Lien            No               YES              10YRIO                                       60
17152424                        First Lien            No               YES              10YRIO                                       60
17152459                        First Lien            No               YES              10YRIO                                       60
17152472                        First Lien            No               YES              10YRIO                                       60
17113123                        First Lien            No               NO               NONIO                                         1
17113130                        First Lien            No               YES              10YRIO                                       60
17113148                        First Lien            No               YES              10YRIO                                       60
17127939                        First Lien            No               NO               NONIO                                         3
17127970                        First Lien            No               YES              10YRIO                                       60
17127982                        First Lien            No               YES              10YRIO                                       60
17127995                        First Lien            No               YES              10YRIO                                       60
17128015                        First Lien            No               YES              10YRIO                                       60
17128031                        First Lien            No               YES              10YRIO                                       60
17128060                        First Lien            No               YES              10YRIO                                       60
17128145                        First Lien            No               YES              10YRIO                                       60
17128164                        First Lien            No               NO               NONIO                                         1
17128213                        First Lien            No               YES              10YRIO                                       60
17128218                        First Lien            No               YES              10YRIO                                       60
17127863                        First Lien            No               NO               NONIO                                         3
17128232                        First Lien            No               YES              10YRIO                                       60
17128240                        First Lien            No               NO               NONIO                                         3
17128243                        First Lien            No               YES              10YRIO                                       60
17128277                        First Lien            No               YES              10YRIO                                       60
17127937                        First Lien            No               YES              10YRIO                                       60
17129812                        First Lien            No               YES              10YRIO                                       60
17129815                        First Lien            No               YES              10YRIO                                       60
17129828                        First Lien            No               YES              10YRIO                                       60
17129830                        First Lien            No               YES              10YRIO                                       60
17129849                        First Lien            No               YES              10YRIO                                       60
17129851                        First Lien            No               YES              10YRIO                                       60
17129768                        First Lien            No               YES              10YRIO                                       60
17129854                        First Lien            No               YES              10YRIO                                       60
17129861                        First Lien            No               YES              10YRIO                                       60
17129879                        First Lien            No               YES              10YRIO                                       60
17129889                        First Lien            No               YES              10YRIO                                       60
17129897                        First Lien            No               NO               NONIO                                         3
17129919                        First Lien            No               YES              10YRIO                                       60
17129921                        First Lien            No               YES              10YRIO                                       60
17129927                        First Lien            No               NO               NONIO                                         1
17129928                        First Lien            No               YES              10YRIO                                       60
17129945                        First Lien            No               YES              10YRIO                                       60
17129964                        First Lien            No               YES              10YRIO                                       60
17129972                        First Lien            No               YES              10YRIO                                       60
17129984                        First Lien            No               NO               NONIO                                         1
17113035                        First Lien            No               YES              10YRIO                                       60
17113071                        First Lien            No               NO               NONIO                                         3
17113074                        First Lien            No               NO               NONIO                                         3
17104605                        First Lien            No               YES              10YRIO                                       60
17112940                        First Lien            No               YES              10YRIO                                       60
17112941                        First Lien            No               NO               NONIO                                         1
17112943                        First Lien            No               YES              10YRIO                                       60
17112960                        First Lien            No               YES              10YRIO                                       60
17112973                        First Lien            No               YES              10YRIO                                       60
17112987                        First Lien            No               NO               NONIO                                         3
17112988                        First Lien            No               YES              10YRIO                                       60
17088423                        First Lien            No               YES              10YRIO                                       60
17088201                        First Lien            No               NO               NONIO                                         1
17088209                        First Lien            No               YES              10YRIO                                       60
17088213                        First Lien            No               NO               NONIO                                         1
17088447                        First Lien            No               YES              10YRIO                                       60
17088479                        First Lien            No               YES              10YRIO                                       60
17088497                        First Lien            No               YES              10YRIO                                       60
17088515                        First Lien            No               YES              10YRIO                                       60
17088524                        First Lien            No               NO               NONIO                                         3
17088526                        First Lien            No               NO               NONIO                                         3
17088537                        First Lien            No               YES              10YRIO                                       60
17112848                        First Lien            No               YES              10YRIO                                       60
17104569                        First Lien            No               YES              10YRIO                                       60
17112864                        First Lien            No               YES              10YRIO                                       60
17112877                        First Lien            No               YES              10YRIO                                       60
17112904                        First Lien            No               YES              10YRIO                                       60
17112906                        First Lien            No               YES              10YRIO                                       60
17112910                        First Lien            No               YES              10YRIO                                       60
17112913                        First Lien            No               YES              10YRIO                                       60
17112922                        First Lien            No               YES              10YRIO                                       60
17112928                        First Lien            No               YES              10YRIO                                       60
17112929                        First Lien            No               NO               NONIO                                         3
17104578                        First Lien            No               NO               NONIO                                         1
17076555                        First Lien            No               NO               NONIO                                         1
17076563                        First Lien            No               YES              10YRIO                                       60
17076566                        First Lien            No               YES              10YRIO                                       60
17076574                        First Lien            No               YES              10YRIO                                       60
17076587                        First Lien            No               YES              10YRIO                                       60
17076593                        First Lien            No               YES              10YRIO                                       60
17076594                        First Lien            No               YES              10YRIO                                       60
17076386                        First Lien            No               YES              10YRIO                                       60
17076608                        First Lien            No               YES              10YRIO                                       60
17076623                        First Lien            No               NO               NONIO                                         1
17077665                        First Lien            No               YES              10YRIO                                       60
17077675                        First Lien            No               YES              10YRIO                                       60
17077618                        First Lien            No               YES              10YRIO                                       60
17077564                        First Lien            No               NO               NONIO                                         1
17077713                        First Lien            No               NO               NONIO                                         1
17077714                        First Lien            No               YES              10YRIO                                       60
17077565                        First Lien            No               NO               NONIO                                         1
17077716                        First Lien            No               YES              10YRIO                                       60
17077722                        First Lien            No               YES              10YRIO                                       60
17077625                        First Lien            No               YES              10YRIO                                       60
17077732                        First Lien            No               YES              10YRIO                                       60
17077758                        First Lien            No               YES              10YRIO                                       60
17077777                        First Lien            No               YES              10YRIO                                       60
17077786                        First Lien            No               YES              10YRIO                                       60
17077787                        First Lien            No               NO               NONIO                                         3
17077790                        First Lien            No               NO               NONIO                                         3
17077795                        First Lien            No               NO               NONIO                                         3
17077584                        First Lien            No               NO               NONIO                                         1
17077800                        First Lien            No               YES              10YRIO                                       60
17077825                        First Lien            No               YES              10YRIO                                       60
17077859                        First Lien            No               NO               NONIO                                         3
17077863                        First Lien            No               YES              10YRIO                                       60
17077870                        First Lien            No               NO               NONIO                                         3
17077871                        First Lien            No               YES              10YRIO                                       60
17077877                        First Lien            No               NO               NONIO                                         1
17077645                        First Lien            No               YES              10YRIO                                       60
17077883                        First Lien            No               YES              10YRIO                                       60
17077647                        First Lien            No               YES              10YRIO                                       60
17077899                        First Lien            No               YES              10YRIO                                       60
17077910                        First Lien            No               NO               NONIO                                         1
17077922                        First Lien            No               YES              10YRIO                                       60
17077927                        First Lien            No               NO               NONIO                                         3
17077945                        First Lien            No               YES              10YRIO                                       60
17077950                        First Lien            No               YES              10YRIO                                       60
17088264                        First Lien            No               YES              10YRIO                                       60
17088266                        First Lien            No               NO               NONIO                                         1
17088279                        First Lien            No               NO               NONIO                                         3
17088284                        First Lien            No               YES              10YRIO                                       60
17088307                        First Lien            No               YES              10YRIO                                       60
17088315                        First Lien            No               YES              10YRIO                                       60
17088322                        First Lien            No               YES              10YRIO                                       60
17088324                        First Lien            No               NO               NONIO                                         3
17088326                        First Lien            No               NO               NONIO                                         3
17088332                        First Lien            No               NO               NONIO                                         1
17088340                        First Lien            No               NO               NONIO                                         3
17088348                        First Lien            No               YES              10YRIO                                       60
17088367                        First Lien            No               YES              10YRIO                                       60
17088370                        First Lien            No               YES              10YRIO                                       60
17088390                        First Lien            No               YES              10YRIO                                       60
17088394                        First Lien            No               YES              10YRIO                                       60
17088396                        First Lien            No               YES              10YRIO                                       60
17088404                        First Lien            No               YES              10YRIO                                       60
17066093                        First Lien            No               YES              10YRIO                                       60
17066094                        First Lien            No               YES              10YRIO                                       60
17066106                        First Lien            No               YES              10YRIO                                       60
17066114                        First Lien            No               YES              10YRIO                                       60
17066131                        First Lien            No               NO               NONIO                                         3
17066135                        First Lien            No               YES              10YRIO                                       60
17065897                        First Lien            No               NO               NONIO                                         3
17066141                        First Lien            No               NO               NONIO                                         3
17066151                        First Lien            No               YES              10YRIO                                       60
17066155                        First Lien            No               YES              10YRIO                                       60
17066169                        First Lien            No               NO               NONIO                                         3
17065902                        First Lien            No               YES              10YRIO                                       60
17066177                        First Lien            No               NO               NONIO                                         1
17075014                        First Lien            No               YES              10YRIO                                       60
17075029                        First Lien            No               YES              10YRIO                                       60
17075033                        First Lien            No               YES              10YRIO                                       60
17075036                        First Lien            No               YES              10YRIO                                       60
17074968                        First Lien            No               YES              10YRIO                                       60
17075055                        First Lien            No               YES              10YRIO                                       60
17075063                        First Lien            No               NO               NONIO                                         3
17075064                        First Lien            No               YES              10YRIO                                       60
17075065                        First Lien            No               NO               NONIO                                         3
17075066                        First Lien            No               NO               NONIO                                         3
17075068                        First Lien            No               NO               NONIO                                         3
17075072                        First Lien            No               YES              10YRIO                                       60
17075083                        First Lien            No               YES              10YRIO                                       60
17075086                        First Lien            No               NO               NONIO                                         3
17075093                        First Lien            No               NO               NONIO                                         1
17075098                        First Lien            No               YES              10YRIO                                       60
17075100                        First Lien            No               YES              10YRIO                                       60
17075107                        First Lien            No               NO               NONIO                                         1
17075127                        First Lien            No               YES              10YRIO                                       60
17075129                        First Lien            No               YES              10YRIO                                       60
17074936                        First Lien            No               NO               NONIO                                         1
17075163                        First Lien            No               NO               NONIO                                         3
17075166                        First Lien            No               YES              10YRIO                                       60
17074942                        First Lien            No               NO               NONIO                                         1
17075191                        First Lien            No               YES              10YRIO                                       60
17075199                        First Lien            No               YES              10YRIO                                       60
17075204                        First Lien            No               NO               NONIO                                         1
17075228                        First Lien            No               NO               NONIO                                         3
17075229                        First Lien            No               YES              10YRIO                                       60
17075240                        First Lien            No               YES              10YRIO                                       60
17075241                        First Lien            No               YES              10YRIO                                       60
17075248                        First Lien            No               YES              10YRIO                                       60
17075255                        First Lien            No               YES              10YRIO                                       60
17074964                        First Lien            No               YES              10YRIO                                       60
17075264                        First Lien            No               YES              10YRIO                                       60
17076400                        First Lien            No               YES              10YRIO                                       60
17076401                        First Lien            No               YES              10YRIO                                       60
17076282                        First Lien            No               YES              10YRIO                                       60
17076289                        First Lien            No               NO               NONIO                                         1
17076421                        First Lien            No               YES              10YRIO                                       60
17076359                        First Lien            No               YES              10YRIO                                       60
17076448                        First Lien            No               YES              10YRIO                                       60
17076454                        First Lien            No               YES              10YRIO                                       60
17076465                        First Lien            No               YES              10YRIO                                       60
17076469                        First Lien            No               NO               NONIO                                         1
17076472                        First Lien            No               YES              10YRIO                                       60
17076478                        First Lien            No               NO               NONIO                                         1
17076488                        First Lien            No               YES              10YRIO                                       60
17076489                        First Lien            No               NO               NONIO                                         3
17076492                        First Lien            No               NO               NONIO                                         1
17076497                        First Lien            No               NO               NONIO                                         3
17076501                        First Lien            No               YES              10YRIO                                       60
17076502                        First Lien            No               YES              10YRIO                                       60
17076507                        First Lien            No               YES              10YRIO                                       60
17076513                        First Lien            No               YES              10YRIO                                       60
17076517                        First Lien            No               YES              10YRIO                                       60
17076523                        First Lien            No               YES              10YRIO                                       60
17076537                        First Lien            No               NO               NONIO                                         1
17076538                        First Lien            No               YES              10YRIO                                       60
17076545                        First Lien            No               YES              10YRIO                                       60
17076550                        First Lien            No               NO               NONIO                                         1
17064714                        First Lien            No               NO               NONIO                                         1
17064723                        First Lien            No               YES              10YRIO                                       60
17064732                        First Lien            No               NO               NONIO                                         1
17064741                        First Lien            No               YES              10YRIO                                       60
17064632                        First Lien            No               NO               NONIO                                         1
17064743                        First Lien            No               YES              10YRIO                                       60
17064756                        First Lien            No               YES              10YRIO                                       60
17064773                        First Lien            No               YES              10YRIO                                       60
17064774                        First Lien            No               YES              10YRIO                                       60
17064792                        First Lien            No               YES              10YRIO                                       60
17064799                        First Lien            No               YES              10YRIO                                       60
17064800                        First Lien            No               YES              10YRIO                                       60
17064807                        First Lien            No               YES              10YRIO                                       60
17064809                        First Lien            No               YES              10YRIO                                       60
17064821                        First Lien            No               YES              10YRIO                                       60
17064823                        First Lien            No               YES              10YRIO                                       60
17064824                        First Lien            No               NO               NONIO                                         1
17064825                        First Lien            No               YES              10YRIO                                       60
17064832                        First Lien            No               YES              10YRIO                                       60
17064837                        First Lien            No               YES              10YRIO                                       60
17064854                        First Lien            No               YES              10YRIO                                       60
17064866                        First Lien            No               NO               NONIO                                         1
17064869                        First Lien            No               YES              10YRIO                                       60
17064872                        First Lien            No               YES              10YRIO                                       60
17064885                        First Lien            No               YES              10YRIO                                       60
17064888                        First Lien            No               YES              10YRIO                                       60
17064895                        First Lien            No               NO               NONIO                                         3
17064897                        First Lien            No               NO               NONIO                                         3
17064898                        First Lien            No               YES              10YRIO                                       60
17064899                        First Lien            No               YES              10YRIO                                       60
17064902                        First Lien            No               YES              10YRIO                                       60
17064904                        First Lien            No               YES              10YRIO                                       60
17064660                        First Lien            No               YES              10YRIO                                       60
17064907                        First Lien            No               YES              10YRIO                                       60
17064922                        First Lien            No               NO               NONIO                                         1
17064923                        First Lien            No               YES              10YRIO                                       60
17064939                        First Lien            No               YES              10YRIO                                       60
17064949                        First Lien            No               YES              10YRIO                                       60
17064953                        First Lien            No               NO               NONIO                                         1
17064957                        First Lien            No               NO               NONIO                                         1
17065942                        First Lien            No               NO               NONIO                                         3
17065965                        First Lien            No               NO               NONIO                                         1
17065973                        First Lien            No               YES              10YRIO                                       60
17065868                        First Lien            No               YES              10YRIO                                       60
17065869                        First Lien            No               YES              10YRIO                                       60
17065989                        First Lien            No               YES              10YRIO                                       60
17065990                        First Lien            No               YES              10YRIO                                       60
17065992                        First Lien            No               YES              10YRIO                                       60
17065994                        First Lien            No               YES              10YRIO                                       60
17065996                        First Lien            No               YES              10YRIO                                       60
17065879                        First Lien            No               YES              10YRIO                                       60
17065880                        First Lien            No               NO               NONIO                                         1
17066009                        First Lien            No               YES              10YRIO                                       60
17066013                        First Lien            No               YES              10YRIO                                       60
17066024                        First Lien            No               YES              10YRIO                                       60
17065884                        First Lien            No               NO               NONIO                                         1
17066047                        First Lien            No               YES              10YRIO                                       60
17066062                        First Lien            No               YES              10YRIO                                       60
17066065                        First Lien            No               YES              10YRIO                                       60
17066073                        First Lien            No               NO               NONIO                                         1
17066083                        First Lien            No               NO               NONIO                                         1
17065889                        First Lien            No               YES              10YRIO                                       60
17013867                        First Lien            No               NO               NONIO                                         1
17013868                        First Lien            No               NO               NONIO                                         1
17013869                        First Lien            No               NO               NONIO                                         1
17013870                        First Lien            No               NO               NONIO                                         1
17013871                        First Lien            No               NO               NONIO                                         1
17013872                        First Lien            No               NO               NONIO                                         1
17013873                        First Lien            No               NO               NONIO                                         1
17013874                        First Lien            No               NO               NONIO                                         1
17013875                        First Lien            No               NO               NONIO                                         1
17013876                        First Lien            No               NO               NONIO                                         1
17013877                        First Lien            No               NO               NONIO                                         1
17013878                        First Lien            No               NO               NONIO                                         1
17013879                        First Lien            No               NO               NONIO                                         1
17013880                        First Lien            No               NO               NONIO                                         1
17013881                        First Lien            No               NO               NONIO                                         1
17013882                        First Lien            No               NO               NONIO                                         1
17013883                        First Lien            No               NO               NONIO                                         1
17013884                        First Lien            No               NO               NONIO                                         1
17013885                        First Lien            No               NO               NONIO                                         1
17013886                        First Lien            No               NO               NONIO                                         1
17013887                        First Lien            No               NO               NONIO                                         1
17013888                        First Lien            No               NO               NONIO                                         1
16996712                        First Lien            No               NO               NONIO                                         1
16996714                        First Lien            No               NO               NONIO                                         1
16996717                        First Lien            No               NO               NONIO                                         1
16996719                        First Lien            No               YES              10YRIO                                       60
16996725                        First Lien            No               NO               NONIO                                         1
16996726                        First Lien            No               NO               NONIO                                         1
17129709                        First Lien            No               YES              10YRIO                                       60
17154132                        First Lien            No               NO               NONIO                                         1
17113166                        First Lien            No               NO               NONIO                                         3
17201456                        First Lien            No               NO               NONIO                                         1
16707322                        First Lien            No               NO               NONIO                                         1
17013378                        First Lien            No               NO               NONIO                                         1
17129901                        First Lien            No               NO               NONIO                                         3
17154219                        First Lien            No               NO               NONIO                                         3
17152518                        First Lien            No               NO               NONIO                                         3
17129903                        First Lien            No               NO               NONIO                                         1
17132676                        First Lien            No               NO               NONIO                                         1
16724258                        First Lien            No               NO               NONIO                                         1
17129827                        First Lien            No               NO               NONIO                                         1
17182479                        First Lien            No               NO               NONIO                                         3
17148378                        First Lien            No               NO               NONIO                                         3
17168692                        First Lien            No               NO               NONIO                                         1
16638386                        First Lien            No               NO               NONIO                                         1
17077893                        First Lien            No               NO               NONIO                                         3
16775827                        First Lien            No               NO               NONIO                                         1
17178496                        First Lien            No               NO               NONIO                                         1
17159868                        First Lien            No               NO               NONIO                                         3
17077897                        First Lien            No               NO               NONIO                                         3
17150023                        First Lien            No               NO               NONIO                                         3
17201460                        First Lien            No               NO               NONIO                                         1
17150026                        First Lien            No               NO               NONIO                                         1
17113091                        First Lien            No               NO               NONIO                                         1
17170504                        First Lien            No               NO               NONIO                                         1
17201546                        First Lien            No               NO               NONIO                                         1
17154224                        First Lien            No               NO               NONIO                                         3
17128304                        First Lien            No               NO               NONIO                                         1
17154225                        First Lien            No               NO               NONIO                                         3
17128063                        First Lien            No               NO               NONIO                                         1
15814550                        First Lien            No               NO               NONIO                                         1
17141753                        First Lien            No               NO               NONIO                                         3
17141834                        First Lien            No               NO               NONIO                                         3
17166604                        First Lien            No               NO               NONIO                                         3
17152529                        First Lien            No               NO               NONIO                                         3
16847840                        First Lien            No               NO               NONIO                                         1
17175198                        First Lien            No               NO               NONIO                                         1
17159875                        First Lien            No               NO               NONIO                                         3
17201472                        First Lien            No               NO               NONIO                                         1
17057113                        First Lien            No               NO               NONIO                                         1
17204146                        First Lien            No               NO               NONIO                                         1
17128152                        First Lien            No               NO               NONIO                                         3
17205832                        First Lien            No               NO               NONIO                                         1
17152454                        First Lien            No               NO               NONIO                                         1
17008843                        First Lien            No               NO               NONIO                                         1
17200669                        First Lien            No               NO               NONIO                                         3
17132692                        First Lien            No               NO               NONIO                                         3
16641734                        First Lien            No               NO               NONIO                                         1
15815615                        First Lien            No               NO               NONIO                                         1
17128238                        First Lien            No               NO               NONIO                                         3
17181681                        First Lien            No               NO               NONIO                                         1
17141768                        First Lien            No               NO               NONIO                                         3
16781445                        First Lien            No               NO               NONIO                                         1
17129845                        First Lien            No               NO               NONIO                                         1
17150040                        First Lien            No               NO               NONIO                                         3
17150044                        First Lien            No               NO               NONIO                                         3
17150045                        First Lien            No               NO               NONIO                                         3
17200591                        First Lien            No               NO               NONIO                                         1
17150129                        First Lien            No               NO               NONIO                                         3
17202619                        First Lien            No               NO               NONIO                                         1
17170607                        First Lien            No               NO               NONIO                                         3
15356046                        First Lien            No               NO               NONIO                                         3
17057128                        First Lien            No               NO               NONIO                                         1
16728800                        First Lien            No               NO               NONIO                                         1
17166543                        First Lien            No               NO               NONIO                                         1
17141775                        First Lien            No               NO               NONIO                                         3
17166626                        First Lien            No               NO               NONIO                                         3
16691706                        First Lien            No               NO               NONIO                                         1
17141778                        First Lien            No               NO               NONIO                                         3
17129936                        First Lien            No               NO               NONIO                                         1
17181695                        First Lien            No               NO               NONIO                                         3
16835809                        First Lien            No               NO               NONIO                                         1
16723399                        First Lien            No               NO               NONIO                                         1
16819288                        First Lien            No               NO               NONIO                                         1
17159893                        First Lien            No               NO               NONIO                                         3
17150131                        First Lien            No               NO               NONIO                                         3
17204084                        First Lien            No               NO               NONIO                                         1
17128250                        First Lien            No               NO               NONIO                                         1
17170534                        First Lien            No               NO               NONIO                                         1
17154173                        First Lien            No               NO               NONIO                                         3
17154174                        First Lien            No               NO               NONIO                                         3
17008780                        First Lien            No               NO               NONIO                                         1
17154175                        First Lien            No               NO               NONIO                                         3
17170538                        First Lien            No               NO               NONIO                                         3
17170619                        First Lien            No               NO               NONIO                                         3
17166552                        First Lien            No               NO               NONIO                                         1
17129944                        First Lien            No               NO               NONIO                                         3
17166638                        First Lien            No               NO               NONIO                                         3
17166639                        First Lien            No               NO               NONIO                                         3
16848684                        First Lien            No               NO               NONIO                                         1
16688547                        First Lien            No               NO               NONIO                                         1
17150140                        First Lien            No               NO               NONIO                                         1
17150062                        First Lien            No               NO               NONIO                                         3
17170620                        First Lien            No               NO               NONIO                                         3
17200691                        First Lien            No               NO               NONIO                                         1
17154180                        First Lien            No               NO               NONIO                                         3
17170624                        First Lien            No               NO               NONIO                                         3
17155315                        First Lien            No               NO               NONIO                                         1
17170625                        First Lien            No               NO               NONIO                                         3
17088312                        First Lien            No               NO               NONIO                                         1
17154185                        First Lien            No               NO               NONIO                                         1
17057067                        First Lien            No               NO               NONIO                                         1
17170629                        First Lien            No               NO               NONIO                                         3
17128186                        First Lien            No               NO               NONIO                                         1
17166486                        First Lien            No               NO               NONIO                                         3
16819707                        First Lien            No               NO               NONIO                                         1
17076496                        First Lien            No               NO               NONIO                                         3
17203533                        First Lien            No               NO               NONIO                                         3
17075050                        First Lien            No               NO               NONIO                                         1
17170712                        First Lien            No               NO               NONIO                                         3
17170632                        First Lien            No               NO               NONIO                                         3
17204185                        First Lien            No               NO               NONIO                                         1
17172253                        First Lien            No               NO               NONIO                                         3
17154271                        First Lien            No               NO               NONIO                                         3
17170555                        First Lien            No               NO               NONIO                                         3
17170556                        First Lien            No               NO               NONIO                                         3
17057157                        First Lien            No               NO               NONIO                                         3
17170639                        First Lien            No               NO               NONIO                                         3
16691732                        First Lien            No               NO               NONIO                                         1
16691733                        First Lien            No               NO               NONIO                                         1
17154198                        First Lien            No               NO               NONIO                                         3
17166577                        First Lien            No               NO               NONIO                                         1
16729647                        First Lien            No               NO               NONIO                                         1
17150160                        First Lien            No               NO               NONIO                                         3
17027123                        First Lien            No               NO               NONIO                                         1
17170720                        First Lien            No               NO               NONIO                                         3
17155330                        First Lien            No               NO               NONIO                                         3
16801442                        First Lien            No               NO               NONIO                                         1
17170721                        First Lien            No               NO               NONIO                                         1
17150085                        First Lien            No               NO               NONIO                                         3
17150086                        First Lien            No               NO               NONIO                                         3
16407462                        First Lien            No               NO               NONIO                                         1
17168520                        First Lien            No               NO               NONIO                                         1
17077802                        First Lien            No               NO               NONIO                                         3
17170567                        First Lien            No               NO               NONIO                                         1
17088335                        First Lien            No               NO               NONIO                                         1
17166663                        First Lien            No               NO               NONIO                                         3
17128287                        First Lien            No               NO               NONIO                                         1
16667605                        First Lien            No               NO               NONIO                                         1
17166664                        First Lien            No               NO               NONIO                                         3
16667526                        First Lien            No               NO               NONIO                                         1
17166666                        First Lien            No               NO               NONIO                                         3
17129895                        First Lien            No               NO               NONIO                                         3
17112911                        First Lien            No               NO               NONIO                                         3
17148210                        First Lien            No               NO               NONIO                                         3
17150091                        First Lien            No               NO               NONIO                                         1
17148214                        First Lien            No               NO               NONIO                                         1
17060348                        First Lien            No               NO               NONIO                                         1
17170490                        First Lien            No               NO               NONIO                                         3
17154290                        First Lien            No               NO               NONIO                                         3
17155262                        First Lien            No               NO               NONIO                                         1
17170653                        First Lien            No               NO               NONIO                                         3
17170654                        First Lien            No               NO               NONIO                                         3
17178412                        First Lien            No               NO               NONIO                                         1
17154292                        First Lien            No               NO               NONIO                                         3
17150098                        First Lien            No               NO               NONIO                                         1
17141813                        First Lien            No               NO               NONIO                                         1
17141732                        First Lien            No               NO               NONIO                                         3
17132660                        First Lien            No               NO               NONIO                                         3
17200637                        First Lien            No               NO               NONIO                                         3
17141733                        First Lien            No               NO               NONIO                                         3
17154126                        First Lien            No               NO               NONIO                                         1
17175250                        First Lien            No               NO               NONIO                                         1
17181730                        First Lien            No               NO               NONIO                                         1
17175251                        First Lien            No               NO               NONIO                                         3
17132745                        First Lien            No               NO               NONIO                                         3
17175252                        First Lien            No               NO               NONIO                                         3
17182462                        First Lien            No               NO               NONIO                                         3
17132666                        First Lien            No               NO               NONIO                                         1
17182465                        First Lien            No               NO               NONIO                                         1
17148365                        First Lien            No               NO               NONIO                                         1
17043489                        First Lien            No               NO               NONIO                                         1
17127793                        First Lien            No               NO               NONIO                                         1
17168683                        First Lien            No               NO               NONIO                                         3
17159773                        First Lien            No               NO               NONIO                                         1
17168688                        First Lien            No               NO               NONIO                                         3
17154212                        First Lien            No               NO               NONIO                                         3
17172279                        First Lien            No               NO               NONIO                                         3
17178417                        First Lien            No               NO               NONIO                                         1
17170579                        First Lien            No               NO               NONIO                                         3
17088189                        First Lien            No               NO               NONIO                                         1
16667539                        First Lien            No               NO               NONIO                                         1
17130021                        First Lien            No               NO               NONIO                                         3
17148300                        First Lien            No               NO               NONIO                                         3
17132445                        First Lien            No               NO               NONIO                                         3
17182406                        First Lien            No               NO               NONIO                                         3
17148226                        First Lien            No               NO               NONIO                                         3
17013866                        First Lien            No               NO               NONIO                                         1
17168623                        First Lien            No               NO               NONIO                                         3
17178424                        First Lien            No               NO               NONIO                                         1
17077904                        First Lien            No               NO               NONIO                                         3
17155359                        First Lien            No               NO               NONIO                                         1
17066178                        First Lien            No               NO               NONIO                                         1
16407486                        First Lien            No               NO               NONIO                                         1
17170587                        First Lien            No               NO               NONIO                                         3
17168707                        First Lien            No               NO               NONIO                                         3
17170669                        First Lien            No               NO               NONIO                                         3
16610400                        First Lien            No               NO               NONIO                                         1
17181602                        First Lien            No               NO               NONIO                                         1
17175205                        First Lien            No               NO               NONIO                                         3
17051618                        First Lien            No               NO               NONIO                                         1
17155362                        First Lien            No               NO               NONIO                                         1
17132538                        First Lien            No               NO               NONIO                                         1
17170592                        First Lien            No               NO               NONIO                                         3
17148318                        First Lien            No               NO               NONIO                                         3
17172295                        First Lien            No               NO               NONIO                                         1
17077671                        First Lien            No               NO               NONIO                                         3
15947704                        First Lien            No               NO               NONIO                                         1
17075179                        First Lien            No               NO               NONIO                                         1
17077672                        First Lien            No               NO               NONIO                                         3
17077918                        First Lien            No               NO               NONIO                                         3
17077838                        First Lien            No               NO               NONIO                                         3
17077676                        First Lien            No               NO               NONIO                                         3
17201403                        First Lien            No               NO               NONIO                                         1
16997766                        First Lien            No               NO               NONIO                                         1
17013404                        First Lien            No               NO               NONIO                                         1
17055021                        First Lien            No               NO               NONIO                                         1
17132701                        First Lien            No               NO               NONIO                                         3
17132620                        First Lien            No               NO               NONIO                                         1
17132541                        First Lien            No               NO               NONIO                                         1
17148320                        First Lien            No               NO               NONIO                                         3
17055028                        First Lien            No               NO               NONIO                                         1
17178522                        First Lien            No               NO               NONIO                                         3
17077760                        First Lien            No               NO               NONIO                                         1
17178443                        First Lien            No               NO               NONIO                                         3
17077926                        First Lien            No               NO               NONIO                                         3
17170689                        First Lien            No               NO               NONIO                                         3
17178528                        First Lien            No               NO               NONIO                                         1
17168728                        First Lien            No               NO               NONIO                                         1
17055111                        First Lien            No               NO               NONIO                                         3
17113046                        First Lien            No               NO               NONIO                                         3
17181700                        First Lien            No               NO               NONIO                                         1
17175220                        First Lien            No               NO               NONIO                                         1
17175140                        First Lien            No               NO               NONIO                                         1
16393006                        First Lien            No               NO               NONIO                                         1
17159820                        First Lien            No               NO               NONIO                                         3
17159821                        First Lien            No               NO               NONIO                                         3
17077931                        First Lien            No               NO               NONIO                                         3
17077851                        First Lien            No               NO               NONIO                                         3
17159905                        First Lien            No               NO               NONIO                                         1
17088383                        First Lien            No               NO               NONIO                                         3
17168735                        First Lien            No               NO               NONIO                                         3
17077935                        First Lien            No               NO               NONIO                                         3
17178457                        First Lien            No               NO               NONIO                                         1
16979085                        First Lien            No               NO               NONIO                                         1
16610354                        First Lien            No               NO               NONIO                                         1
16724222                        First Lien            No               NO               NONIO                                         1
17182440                        First Lien            No               NO               NONIO                                         3
17141716                        First Lien            No               NO               NONIO                                         3
17141717                        First Lien            No               NO               NONIO                                         3
17148343                        First Lien            No               NO               NONIO                                         1
17132487                        First Lien            No               NO               NONIO                                         1
17148186                        First Lien            No               NO               NONIO                                         1
17077861                        First Lien            No               NO               NONIO                                         3
17159835                        First Lien            No               NO               NONIO                                         3
16968721                        First Lien            No               NO               NONIO                                         1
17178468                        First Lien            No               NO               NONIO                                         1
17201510                        First Lien            No               NO               NONIO                                         1
17200703                        First Lien            No               NO               NONIO                                         3
16610362                        First Lien            No               NO               NONIO                                         1
17148191                        First Lien            No               NO               NONIO                                         1
17076427                        First Lien            No               NO               NONIO                                         1
16696502                        First Lien            No               NO               NONIO                                         1
17175168                        First Lien            No               NO               NONIO                                         1
17064927                        First Lien            No               NO               NONIO                                         1
17182458                        First Lien            No               NO               NONIO                                         3
17077791                        First Lien            No               NO               NONIO                                         3
17077793                        First Lien            No               NO               NONIO                                         3
17168594                        First Lien            No               NO               NONIO                                         3
17168677                        First Lien            No               NO               NONIO                                         3
16798472                        First Lien            No               NO               NONIO                                         1
17077799                        First Lien            No               NO               NONIO                                         3
17128200                        First Lien            No               NO               NONIO                                         1
17200636                        First Lien            No               NO               NONIO                                         3
17113075                        First Lien            No               NO               NONIO                                         3
17012506                        First Lien            No               YES              10YRIO                                       60
17012399                        First Lien            No               YES              10YRIO                                       60
17012522                        First Lien            No               YES              10YRIO                                       60
17010884                        First Lien            No               NO               NONIO                                         1
17010890                        First Lien            No               YES              10YRIO                                       60
17010894                        First Lien            No               NO               NONIO                                         1
17010896                        First Lien            No               YES              10YRIO                                       60
17010776                        First Lien            No               YES              10YRIO                                       60
17010782                        First Lien            No               YES              10YRIO                                       60
17012448                        First Lien            No               YES              10YRIO                                       60
17012467                        First Lien            No               YES              10YRIO                                       60
17012474                        First Lien            No               YES              10YRIO                                       60
17012386                        First Lien            No               NO               NONIO                                         1
17012493                        First Lien            No               YES              10YRIO                                       60
17012497                        First Lien            No               YES              10YRIO                                       60
17012394                        First Lien            No               NO               NONIO                                         1
17012430                        First Lien            No               YES              10YRIO                                       60
17004410                        First Lien            No               NO               NONIO                                         1
17004413                        First Lien            No               YES              10YRIO                                       60
17008800                        First Lien            No               YES              10YRIO                                       60
17008806                        First Lien            No               NO               NONIO                                         1
17008809                        First Lien            No               NO               NONIO                                         1
17008759                        First Lien            No               YES              10YRIO                                       60
17008835                        First Lien            No               YES              10YRIO                                       60
17008851                        First Lien            No               YES              10YRIO                                       60
17008853                        First Lien            No               YES              10YRIO                                       60
17008856                        First Lien            No               YES              10YRIO                                       60
17008908                        First Lien            No               YES              10YRIO                                       60
17010815                        First Lien            No               NO               NONIO                                         1
17010756                        First Lien            No               NO               NONIO                                         1
17010759                        First Lien            No               NO               NONIO                                         1
17010856                        First Lien            No               NO               NONIO                                         1
17010871                        First Lien            No               NO               NONIO                                         1
17004478                        First Lien            No               NO               NONIO                                         1
17004483                        First Lien            No               YES              10YRIO                                       60
17004382                        First Lien            No               YES              10YRIO                                       60
17004489                        First Lien            No               YES              10YRIO                                       60
17004499                        First Lien            No               NO               NONIO                                         1
17004511                        First Lien            No               YES              10YRIO                                       60
17004523                        First Lien            No               NO               NONIO                                         1
17004396                        First Lien            No               NO               NONIO                                         1
17004399                        First Lien            No               YES              10YRIO                                       60
17004546                        First Lien            No               NO               NONIO                                         1
17004553                        First Lien            No               YES              10YRIO                                       60
17004559                        First Lien            No               YES              10YRIO                                       60
17004561                        First Lien            No               NO               NONIO                                         1
17004570                        First Lien            No               YES              10YRIO                                       60
17004584                        First Lien            No               YES              10YRIO                                       60
17004587                        First Lien            No               YES              10YRIO                                       60
17001524                        First Lien            No               YES              10YRIO                                       60
17001349                        First Lien            No               NO               NONIO                                         1
17001368                        First Lien            No               YES              10YRIO                                       60
17001575                        First Lien            No               YES              10YRIO                                       60
17001433                        First Lien            No               YES              10YRIO                                       60
17001394                        First Lien            No               NO               NONIO                                         1
17001435                        First Lien            No               YES              10YRIO                                       60
17001592                        First Lien            No               NO               NONIO                                         1
17001600                        First Lien            No               YES              10YRIO                                       60
17001619                        First Lien            No               YES              10YRIO                                       60
17001621                        First Lien            No               YES              10YRIO                                       60
17001630                        First Lien            No               YES              10YRIO                                       60
17002961                        First Lien            No               YES              10YRIO                                       60
17002870                        First Lien            No               YES              10YRIO                                       60
17003002                        First Lien            No               YES              10YRIO                                       60
17002911                        First Lien            No               YES              10YRIO                                       60
17003053                        First Lien            No               NO               NONIO                                         1
17003056                        First Lien            No               YES              10YRIO                                       60
17003080                        First Lien            No               YES              10YRIO                                       60
17003092                        First Lien            No               YES              10YRIO                                       60
17004438                        First Lien            No               YES              10YRIO                                       60
17004442                        First Lien            No               NO               NONIO                                         1
17004374                        First Lien            No               YES              10YRIO                                       60
17001494                        First Lien            No               YES              10YRIO                                       60
17001508                        First Lien            No               YES              10YRIO                                       60
16997932                        First Lien            No               NO               NONIO                                         1
17001336                        First Lien            No               NO               NONIO                                         1
17001489                        First Lien            No               NO               NONIO                                         1
16997815                        First Lien            No               NO               NONIO                                         1
16997819                        First Lien            No               YES              10YRIO                                       60
16997703                        First Lien            No               YES              10YRIO                                       60
16997835                        First Lien            No               YES              10YRIO                                       60
16997842                        First Lien            No               YES              10YRIO                                       60
16997853                        First Lien            No               NO               NONIO                                         3
16997744                        First Lien            No               YES              10YRIO                                       60
16997890                        First Lien            No               YES              10YRIO                                       60
16997898                        First Lien            No               YES              10YRIO                                       60
16997901                        First Lien            No               YES              10YRIO                                       60
16994876                        First Lien            No               YES              10YRIO                                       60
16994556                        First Lien            No               NO               NONIO                                         3
16994893                        First Lien            No               YES              10YRIO                                       60
16994565                        First Lien            No               NO               NONIO                                         1
16994911                        First Lien            No               YES              10YRIO                                       60
16994917                        First Lien            No               YES              10YRIO                                       60
16997785                        First Lien            No               YES              10YRIO                                       60
16997791                        First Lien            No               YES              10YRIO                                       60
16989978                        First Lien            No               YES              10YRIO                                       60
16989347                        First Lien            No               YES              10YRIO                                       60
16989999                        First Lien            No               YES              10YRIO                                       60
16989354                        First Lien            No               NO               NONIO                                         1
16990005                        First Lien            No               NO               NONIO                                         1
16990015                        First Lien            No               NO               NONIO                                         1
16991007                        First Lien            No               YES              10YRIO                                       60
16991015                        First Lien            No               YES              10YRIO                                       60
16991042                        First Lien            No               YES              10YRIO                                       60
16991043                        First Lien            No               NO               NONIO                                         1
16990942                        First Lien            No               YES              10YRIO                                       60
16991078                        First Lien            No               YES              10YRIO                                       60
16990954                        First Lien            No               NO               NONIO                                         1
16994523                        First Lien            No               NO               NONIO                                         1
16994534                        First Lien            No               YES              10YRIO                                       60
16994845                        First Lien            No               YES              10YRIO                                       60
16994847                        First Lien            No               YES              10YRIO                                       60
16984141                        First Lien            No               NO               NONIO                                         1
16984354                        First Lien            No               NO               NONIO                                         1
16984175                        First Lien            No               YES              10YRIO                                       60
16989867                        First Lien            No               YES              10YRIO                                       60
16989893                        First Lien            No               NO               NONIO                                         1
17047709                        First Lien            No               YES              10YRIO                                       60
16980299                        First Lien            No               YES              10YRIO                                       60
16980315                        First Lien            No               YES              10YRIO                                       60
16982644                        First Lien            No               YES              10YRIO                                       60
16982649                        First Lien            No               NO               NONIO                                         1
16982593                        First Lien            No               NO               NONIO                                         1
16982706                        First Lien            No               YES              10YRIO                                       60
16982605                        First Lien            No               NO               NONIO                                         1
16982615                        First Lien            No               YES              10YRIO                                       60
16982760                        First Lien            No               NO               NONIO                                         1
16982771                        First Lien            No               NO               NONIO                                         1
16984087                        First Lien            No               YES              10YRIO                                       60
16984104                        First Lien            No               YES              10YRIO                                       60
16984261                        First Lien            No               NO               NONIO                                         1
16980274                        First Lien            No               YES              10YRIO                                       60
16980106                        First Lien            No               YES              10YRIO                                       60
16980180                        First Lien            No               YES              10YRIO                                       60
16980214                        First Lien            No               YES              10YRIO                                       60
16980223                        First Lien            No               YES              10YRIO                                       60
16967995                        First Lien            No               YES              10YRIO                                       60
16970087                        First Lien            No               YES              10YRIO                                       60
16970096                        First Lien            No               NO               NONIO                                         1
16971841                        First Lien            No               YES              10YRIO                                       60
16978603                        First Lien            No               YES              10YRIO                                       60
16978623                        First Lien            No               YES              10YRIO                                       60
16978661                        First Lien            No               YES              10YRIO                                       60
16912756                        First Lien            No               NO               NONIO                                         1
16912646                        First Lien            No               NO               NONIO                                         1
16912706                        First Lien            No               YES              10YRIO                                       60
16857089                        First Lien            No               NO               NONIO                                         1
16723873                        First Lien            No               YES              10YRIO                                       60
16718206                        First Lien            No               YES              10YRIO                                       60
17015025                        First Lien            No               YES              10YRIO                                       60
17015036                        First Lien            No               YES              10YRIO                                       60
17015042                        First Lien            No               YES              10YRIO                                       60
17015006                        First Lien            No               YES              10YRIO                                       60
16714866                        First Lien            No               YES              10YRIO                                       60
16711314                        First Lien            No               YES              10YRIO                                       60
16709454                        First Lien            No               YES              10YRIO                                       60
17014925                        First Lien            No               YES              10YRIO                                       60
17014926                        First Lien            No               NO               NONIO                                         1
17014933                        First Lien            No               YES              10YRIO                                       60
17014970                        First Lien            No               YES              10YRIO                                       60
17014989                        First Lien            No               YES              10YRIO                                       60
17014990                        First Lien            No               YES              10YRIO                                       60
17014992                        First Lien            No               YES              10YRIO                                       60
17013548                        First Lien            No               YES              10YRIO                                       60
17013557                        First Lien            No               YES              10YRIO                                       60
17013580                        First Lien            No               NO               NONIO                                         1
17013582                        First Lien            No               YES              10YRIO                                       60
17013603                        First Lien            No               NO               NONIO                                         1
17013645                        First Lien            No               YES              10YRIO                                       60
17013698                        First Lien            No               YES              10YRIO                                       60
17013707                        First Lien            No               YES              10YRIO                                       60
17013710                        First Lien            No               NO               NONIO                                         1
17013716                        First Lien            No               NO               NONIO                                         1
17013733                        First Lien            No               YES              10YRIO                                       60
17013745                        First Lien            No               YES              10YRIO                                       60
17013753                        First Lien            No               YES              10YRIO                                       60
17013762                        First Lien            No               YES              10YRIO                                       60
17013788                        First Lien            No               YES              10YRIO                                       60
17013796                        First Lien            No               YES              10YRIO                                       60
17013804                        First Lien            No               YES              10YRIO                                       60
17013813                        First Lien            No               YES              10YRIO                                       60
17013820                        First Lien            No               YES              10YRIO                                       60
17013850                        First Lien            No               YES              10YRIO                                       60
17014681                        First Lien            No               YES              10YRIO                                       60
17014715                        First Lien            No               YES              10YRIO                                       60
17014737                        First Lien            No               YES              10YRIO                                       60
17014756                        First Lien            No               YES              10YRIO                                       60
17014758                        First Lien            No               YES              10YRIO                                       60
17014764                        First Lien            No               YES              10YRIO                                       60
17014771                        First Lien            No               YES              10YRIO                                       60
17014782                        First Lien            No               YES              10YRIO                                       60
17014809                        First Lien            No               YES              10YRIO                                       60
17014843                        First Lien            No               YES              10YRIO                                       60
17014848                        First Lien            No               NO               NONIO                                         1
17014863                        First Lien            No               NO               NONIO                                         1
17014867                        First Lien            No               YES              10YRIO                                       60
17014894                        First Lien            No               YES              10YRIO                                       60
17014895                        First Lien            No               YES              10YRIO                                       60
17013023                        First Lien            No               NO               NONIO                                         1
17013042                        First Lien            No               YES              10YRIO                                       60
17013043                        First Lien            No               YES              10YRIO                                       60
17013426                        First Lien            No               YES              10YRIO                                       60
17013442                        First Lien            No               YES              10YRIO                                       60
17013460                        First Lien            No               YES              10YRIO                                       60
17013486                        First Lien            No               YES              10YRIO                                       60
17013495                        First Lien            No               NO               NONIO                                         1
17013508                        First Lien            No               YES              10YRIO                                       60
17013523                        First Lien            No               NO               NONIO                                         1
17013539                        First Lien            No               YES              10YRIO                                       60
17013544                        First Lien            No               YES              10YRIO                                       60
17013547                        First Lien            No               YES              10YRIO                                       60
17011236                        First Lien            No               YES              10YRIO                                       60
17011241                        First Lien            No               YES              10YRIO                                       60
17011266                        First Lien            No               YES              10YRIO                                       60
17011328                        First Lien            No               NO               NONIO                                         1
17011349                        First Lien            No               NO               NONIO                                         1
17011350                        First Lien            No               NO               NONIO                                         1
17011352                        First Lien            No               NO               NONIO                                         1
17011353                        First Lien            No               YES              10YRIO                                       60
17011368                        First Lien            No               YES              10YRIO                                       60
17011386                        First Lien            No               YES              10YRIO                                       60
17011388                        First Lien            No               YES              10YRIO                                       60
17012613                        First Lien            No               YES              10YRIO                                       60
17012635                        First Lien            No               YES              10YRIO                                       60
17012645                        First Lien            No               NO               NONIO                                         1
17012655                        First Lien            No               YES              10YRIO                                       60
17012672                        First Lien            No               YES              10YRIO                                       60
17012713                        First Lien            No               YES              10YRIO                                       60
17012908                        First Lien            No               YES              10YRIO                                       60
17012926                        First Lien            No               YES              10YRIO                                       60
17012949                        First Lien            No               YES              10YRIO                                       60
17012755                        First Lien            No               YES              10YRIO                                       60
17012758                        First Lien            No               NO               NONIO                                         1
17012767                        First Lien            No               YES              10YRIO                                       60
17012784                        First Lien            No               NO               NONIO                                         1
17012789                        First Lien            No               YES              10YRIO                                       60
17012857                        First Lien            No               YES              10YRIO                                       60
17012861                        First Lien            No               YES              10YRIO                                       60
17012958                        First Lien            No               YES              10YRIO                                       60
17012971                        First Lien            No               YES              10YRIO                                       60
17012994                        First Lien            No               YES              10YRIO                                       60
17012996                        First Lien            No               YES              10YRIO                                       60
17013001                        First Lien            No               YES              10YRIO                                       60
17011028                        First Lien            No               YES              10YRIO                                       60
17011039                        First Lien            No               YES              10YRIO                                       60
17011072                        First Lien            No               YES              10YRIO                                       60
17011091                        First Lien            No               YES              10YRIO                                       60
17011101                        First Lien            No               YES              10YRIO                                       60
17011131                        First Lien            No               YES              10YRIO                                       60
17011132                        First Lien            No               YES              10YRIO                                       60
17005163                        First Lien            No               YES              10YRIO                                       60
17005165                        First Lien            No               YES              10YRIO                                       60
17005170                        First Lien            No               YES              10YRIO                                       60
17008953                        First Lien            No               NO               NONIO                                         1
17008969                        First Lien            No               YES              10YRIO                                       60
17008995                        First Lien            No               YES              10YRIO                                       60
17009003                        First Lien            No               YES              10YRIO                                       60
17009031                        First Lien            No               NO               NONIO                                         1
17009045                        First Lien            No               YES              10YRIO                                       60
17009061                        First Lien            No               NO               NONIO                                         1
17009086                        First Lien            No               YES              10YRIO                                       60
17009117                        First Lien            No               YES              10YRIO                                       60
17009126                        First Lien            No               YES              10YRIO                                       60
17009132                        First Lien            No               YES              10YRIO                                       60
17009133                        First Lien            No               YES              10YRIO                                       60
17009149                        First Lien            No               NO               NONIO                                         1
17009155                        First Lien            No               NO               NONIO                                         1
17009162                        First Lien            No               YES              10YRIO                                       60
17009168                        First Lien            No               YES              10YRIO                                       60
17009179                        First Lien            No               YES              10YRIO                                       60
17009188                        First Lien            No               YES              10YRIO                                       60
17009207                        First Lien            No               YES              10YRIO                                       60
17009213                        First Lien            No               YES              10YRIO                                       60
17009225                        First Lien            No               YES              10YRIO                                       60
17009247                        First Lien            No               YES              10YRIO                                       60
17009248                        First Lien            No               YES              10YRIO                                       60
17009281                        First Lien            No               YES              10YRIO                                       60
17009306                        First Lien            No               YES              10YRIO                                       60
17009317                        First Lien            No               NO               NONIO                                         1
17009318                        First Lien            No               YES              10YRIO                                       60
17009323                        First Lien            No               YES              10YRIO                                       60
17010973                        First Lien            No               YES              10YRIO                                       60
17010989                        First Lien            No               YES              10YRIO                                       60
17010992                        First Lien            No               YES              10YRIO                                       60
17010995                        First Lien            No               YES              10YRIO                                       60
17011003                        First Lien            No               YES              10YRIO                                       60
17005157                        First Lien            No               YES              10YRIO                                       60
17005159                        First Lien            No               YES              10YRIO                                       60
17005128                        First Lien            No               YES              10YRIO                                       60
17005086                        First Lien            No               YES              10YRIO                                       60
17005122                        First Lien            No               YES              10YRIO                                       60
17005124                        First Lien            No               YES              10YRIO                                       60
17005012                        First Lien            No               YES              10YRIO                                       60
17005013                        First Lien            No               YES              10YRIO                                       60
17005016                        First Lien            No               YES              10YRIO                                       60
17005053                        First Lien            No               NO               NONIO                                         1
17004978                        First Lien            No               YES              10YRIO                                       60
17005001                        First Lien            No               YES              10YRIO                                       60
17004959                        First Lien            No               YES              10YRIO                                       60
17004948                        First Lien            No               YES              10YRIO                                       60
17004849                        First Lien            No               YES              10YRIO                                       60
17004817                        First Lien            No               YES              10YRIO                                       60
17004836                        First Lien            No               YES              10YRIO                                       60
17003300                        First Lien            No               YES              10YRIO                                       60
17003357                        First Lien            No               NO               NONIO                                         1
17003393                        First Lien            No               YES              10YRIO                                       60
17003415                        First Lien            No               YES              10YRIO                                       60
17003425                        First Lien            No               YES              10YRIO                                       60
17003430                        First Lien            No               YES              10YRIO                                       60
17003432                        First Lien            No               NO               NONIO                                         1
17003441                        First Lien            No               YES              10YRIO                                       60
17003478                        First Lien            No               YES              10YRIO                                       60
17003497                        First Lien            No               YES              10YRIO                                       60
17003523                        First Lien            No               YES              10YRIO                                       60
17003539                        First Lien            No               YES              10YRIO                                       60
17003543                        First Lien            No               YES              10YRIO                                       60
17003602                        First Lien            No               YES              10YRIO                                       60
17003606                        First Lien            No               NO               NONIO                                         1
17003614                        First Lien            No               YES              10YRIO                                       60
17003616                        First Lien            No               YES              10YRIO                                       60
17003628                        First Lien            No               YES              10YRIO                                       60
17004629                        First Lien            No               NO               NONIO                                         1
17004698                        First Lien            No               NO               NONIO                                         1
17004706                        First Lien            No               YES              10YRIO                                       60
17004762                        First Lien            No               YES              10YRIO                                       60
17004784                        First Lien            No               YES              10YRIO                                       60
17002033                        First Lien            No               YES              10YRIO                                       60
17002081                        First Lien            No               YES              10YRIO                                       60
17002153                        First Lien            No               YES              10YRIO                                       60
17002176                        First Lien            No               YES              10YRIO                                       60
17002226                        First Lien            No               NO               NONIO                                         1
17002232                        First Lien            No               YES              10YRIO                                       60
17002247                        First Lien            No               YES              10YRIO                                       60
17002261                        First Lien            No               YES              10YRIO                                       60
17002271                        First Lien            No               YES              10YRIO                                       60
17002281                        First Lien            No               YES              10YRIO                                       60
17002289                        First Lien            No               YES              10YRIO                                       60
17002299                        First Lien            No               YES              10YRIO                                       60
17002306                        First Lien            No               NO               NONIO                                         1
17002309                        First Lien            No               YES              10YRIO                                       60
17002346                        First Lien            No               YES              10YRIO                                       60
17002365                        First Lien            No               YES              10YRIO                                       60
17002366                        First Lien            No               YES              10YRIO                                       60
17002371                        First Lien            No               YES              10YRIO                                       60
17002381                        First Lien            No               YES              10YRIO                                       60
17002387                        First Lien            No               YES              10YRIO                                       60
17002394                        First Lien            No               YES              10YRIO                                       60
17002395                        First Lien            No               NO               NONIO                                         1
17002402                        First Lien            No               YES              10YRIO                                       60
17002403                        First Lien            No               YES              10YRIO                                       60
17002405                        First Lien            No               YES              10YRIO                                       60
17002409                        First Lien            No               YES              10YRIO                                       60
17002433                        First Lien            No               YES              10YRIO                                       60
17002439                        First Lien            No               NO               NONIO                                         1
17002442                        First Lien            No               YES              10YRIO                                       60
17002447                        First Lien            No               YES              10YRIO                                       60
17003212                        First Lien            No               YES              10YRIO                                       60
17003224                        First Lien            No               YES              10YRIO                                       60
17000112                        First Lien            No               YES              10YRIO                                       60
17000195                        First Lien            No               YES              10YRIO                                       60
17000226                        First Lien            No               YES              10YRIO                                       60
17000229                        First Lien            No               YES              10YRIO                                       60
17000271                        First Lien            No               YES              10YRIO                                       60
17000282                        First Lien            No               NO               NONIO                                         1
17000315                        First Lien            No               YES              10YRIO                                       60
17000357                        First Lien            No               YES              10YRIO                                       60
17000368                        First Lien            No               NO               NONIO                                         1
17000414                        First Lien            No               YES              10YRIO                                       60
17000456                        First Lien            No               YES              10YRIO                                       60
17000480                        First Lien            No               YES              10YRIO                                       60
17000483                        First Lien            No               NO               NONIO                                         1
17000507                        First Lien            No               YES              10YRIO                                       60
17000514                        First Lien            No               YES              10YRIO                                       60
17000516                        First Lien            No               YES              10YRIO                                       60
17001930                        First Lien            No               YES              10YRIO                                       60
17001990                        First Lien            No               YES              10YRIO                                       60
17002011                        First Lien            No               YES              10YRIO                                       60
16991842                        First Lien            No               NO               NONIO                                         1
16991844                        First Lien            No               YES              10YRIO                                       60
16991865                        First Lien            No               YES              10YRIO                                       60
16991874                        First Lien            No               YES              10YRIO                                       60
16991878                        First Lien            No               YES              10YRIO                                       60
16994979                        First Lien            No               YES              10YRIO                                       60
16995079                        First Lien            No               YES              10YRIO                                       60
16995166                        First Lien            No               YES              10YRIO                                       60
16995174                        First Lien            No               NO               NONIO                                         1
16995185                        First Lien            No               YES              10YRIO                                       60
16995198                        First Lien            No               YES              10YRIO                                       60
16995320                        First Lien            No               YES              10YRIO                                       60
16995338                        First Lien            No               YES              10YRIO                                       60
16995348                        First Lien            No               YES              10YRIO                                       60
16995364                        First Lien            No               YES              10YRIO                                       60
16995371                        First Lien            No               NO               NONIO                                         1
16991744                        First Lien            No               YES              10YRIO                                       60
16991772                        First Lien            No               YES              10YRIO                                       60
16991549                        First Lien            No               YES              10YRIO                                       60
16991559                        First Lien            No               NO               NONIO                                         1
16991563                        First Lien            No               YES              10YRIO                                       60
16991664                        First Lien            No               YES              10YRIO                                       60
16990391                        First Lien            No               YES              10YRIO                                       60
16990400                        First Lien            No               YES              10YRIO                                       60
16991438                        First Lien            No               NO               NONIO                                         1
16991493                        First Lien            No               YES              10YRIO                                       60
16991496                        First Lien            No               YES              10YRIO                                       60
16990141                        First Lien            No               YES              10YRIO                                       60
16990142                        First Lien            No               YES              10YRIO                                       60
16990147                        First Lien            No               NO               NONIO                                         1
16990153                        First Lien            No               YES              10YRIO                                       60
16990204                        First Lien            No               YES              10YRIO                                       60
16990318                        First Lien            No               YES              10YRIO                                       60
16990324                        First Lien            No               NO               NONIO                                         1
16990332                        First Lien            No               YES              10YRIO                                       60
16990338                        First Lien            No               YES              10YRIO                                       60
16985132                        First Lien            No               YES              10YRIO                                       60
16985190                        First Lien            No               YES              10YRIO                                       60
16985238                        First Lien            No               YES              10YRIO                                       60
16985246                        First Lien            No               YES              10YRIO                                       60
16990064                        First Lien            No               YES              10YRIO                                       60
16990088                        First Lien            No               YES              10YRIO                                       60
16990089                        First Lien            No               YES              10YRIO                                       60
16990091                        First Lien            No               YES              10YRIO                                       60
16990092                        First Lien            No               YES              10YRIO                                       60
16984831                        First Lien            No               YES              10YRIO                                       60
16984845                        First Lien            No               NO               NONIO                                         1
16984945                        First Lien            No               NO               NONIO                                         1
16985019                        First Lien            No               NO               NONIO                                         1
16984664                        First Lien            No               YES              10YRIO                                       60
16984678                        First Lien            No               YES              10YRIO                                       60
16984814                        First Lien            No               NO               NONIO                                         1
16983102                        First Lien            No               NO               NONIO                                         1
16982800                        First Lien            No               YES              10YRIO                                       60
16982858                        First Lien            No               YES              10YRIO                                       60
16982939                        First Lien            No               YES              10YRIO                                       60
16983018                        First Lien            No               YES              10YRIO                                       60
16981401                        First Lien            No               NO               NONIO                                         1
16981500                        First Lien            No               NO               NONIO                                         1
16981538                        First Lien            No               YES              10YRIO                                       60
16981561                        First Lien            No               NO               NONIO                                         1
16981656                        First Lien            No               YES              10YRIO                                       60
16981677                        First Lien            No               YES              10YRIO                                       60
16981708                        First Lien            No               YES              10YRIO                                       60
16981800                        First Lien            No               NO               NONIO                                         1
16981196                        First Lien            No               YES              10YRIO                                       60
16981209                        First Lien            No               YES              10YRIO                                       60
16981247                        First Lien            No               YES              10YRIO                                       60
16981249                        First Lien            No               YES              10YRIO                                       60
16981255                        First Lien            No               YES              10YRIO                                       60
16981287                        First Lien            No               YES              10YRIO                                       60
16981334                        First Lien            No               YES              10YRIO                                       60
16980867                        First Lien            No               YES              10YRIO                                       60
16980868                        First Lien            No               YES              10YRIO                                       60
16980990                        First Lien            No               YES              10YRIO                                       60
16981016                        First Lien            No               YES              10YRIO                                       60
16981078                        First Lien            No               YES              10YRIO                                       60
16981124                        First Lien            No               YES              10YRIO                                       60
16981147                        First Lien            No               YES              10YRIO                                       60
16979178                        First Lien            No               YES              10YRIO                                       60
16979200                        First Lien            No               NO               NONIO                                         1
16979229                        First Lien            No               YES              10YRIO                                       60
16979283                        First Lien            No               YES              10YRIO                                       60
16979373                        First Lien            No               YES              10YRIO                                       60
16979477                        First Lien            No               YES              10YRIO                                       60
16979506                        First Lien            No               NO               NONIO                                         1
16979520                        First Lien            No               YES              10YRIO                                       60
16979557                        First Lien            No               NO               NONIO                                         1
16980513                        First Lien            No               YES              10YRIO                                       60
16980607                        First Lien            No               YES              10YRIO                                       60
16980683                        First Lien            No               YES              10YRIO                                       60
16980726                        First Lien            No               YES              10YRIO                                       60
16980808                        First Lien            No               YES              10YRIO                                       60
16980846                        First Lien            No               YES              10YRIO                                       60
16974424                        First Lien            No               NO               NONIO                                         1
16974426                        First Lien            No               NO               NONIO                                         1
16974433                        First Lien            No               YES              10YRIO                                       60
16974436                        First Lien            No               YES              10YRIO                                       60
16974464                        First Lien            No               YES              10YRIO                                       60
16974473                        First Lien            No               YES              10YRIO                                       60
16978683                        First Lien            No               NO               NONIO                                         1
16978816                        First Lien            No               YES              10YRIO                                       60
16978853                        First Lien            No               YES              10YRIO                                       60
16978864                        First Lien            No               YES              10YRIO                                       60
16978923                        First Lien            No               YES              10YRIO                                       60
16978975                        First Lien            No               YES              10YRIO                                       60
16978995                        First Lien            No               YES              10YRIO                                       60
16979121                        First Lien            No               YES              10YRIO                                       60
16973878                        First Lien            No               YES              10YRIO                                       60
16973888                        First Lien            No               YES              10YRIO                                       60
16973926                        First Lien            No               NO               NONIO                                         1
16973973                        First Lien            No               YES              10YRIO                                       60
16973975                        First Lien            No               YES              10YRIO                                       60
16974019                        First Lien            No               YES              10YRIO                                       60
16974084                        First Lien            No               YES              10YRIO                                       60
16970828                        First Lien            No               YES              10YRIO                                       60
16970862                        First Lien            No               YES              10YRIO                                       60
16970922                        First Lien            No               YES              10YRIO                                       60
16970925                        First Lien            No               YES              10YRIO                                       60
16973734                        First Lien            No               NO               NONIO                                         1
16973735                        First Lien            No               NO               NONIO                                         1
16973822                        First Lien            No               YES              10YRIO                                       60
16970714                        First Lien            No               NO               NONIO                                         1
16970553                        First Lien            No               YES              10YRIO                                       60
16970575                        First Lien            No               YES              10YRIO                                       60
16970592                        First Lien            No               YES              10YRIO                                       60
16970506                        First Lien            No               YES              10YRIO                                       60
16970468                        First Lien            No               YES              10YRIO                                       60
16968911                        First Lien            No               NO               NONIO                                         1
16968919                        First Lien            No               YES              10YRIO                                       60
16968676                        First Lien            No               NO               NONIO                                         1
16965212                        First Lien            No               YES              10YRIO                                       60
16965243                        First Lien            No               YES              10YRIO                                       60
16965260                        First Lien            No               YES              10YRIO                                       60
16965396                        First Lien            No               YES              10YRIO                                       60
16965443                        First Lien            No               YES              10YRIO                                       60
16965544                        First Lien            No               NO               NONIO                                         1
16965572                        First Lien            No               YES              10YRIO                                       60
16965590                        First Lien            No               YES              10YRIO                                       60
16965627                        First Lien            No               YES              10YRIO                                       60
16965672                        First Lien            No               YES              10YRIO                                       60
16965674                        First Lien            No               YES              10YRIO                                       60
16965678                        First Lien            No               NO               NONIO                                         1
16963025                        First Lien            No               YES              10YRIO                                       60
16963074                        First Lien            No               YES              10YRIO                                       60
16963119                        First Lien            No               YES              10YRIO                                       60
16963300                        First Lien            No               NO               NONIO                                         1
16859576                        First Lien            No               NO               NONIO                                         1
16859607                        First Lien            No               YES              10YRIO                                       60
16859636                        First Lien            No               NO               NONIO                                         1
16859653                        First Lien            No               NO               NONIO                                         1
16859542                        First Lien            No               YES              10YRIO                                       60
16859504                        First Lien            No               NO               NONIO                                         1
16859325                        First Lien            No               YES              10YRIO                                       60
16859332                        First Lien            No               YES              10YRIO                                       60
16859296                        First Lien            No               YES              10YRIO                                       60
16857533                        First Lien            No               YES              10YRIO                                       60
16857400                        First Lien            No               YES              10YRIO                                       60
16857483                        First Lien            No               YES              10YRIO                                       60
16857014                        First Lien            No               NO               NONIO                                         1
16857036                        First Lien            No               YES              10YRIO                                       60
16856856                        First Lien            No               YES              10YRIO                                       60
16856834                        First Lien            No               YES              10YRIO                                       60
16731321                        First Lien            No               YES              10YRIO                                       60
16848728                        First Lien            No               NO               NONIO                                         1
17010227                        First Lien            No               YES              10YRIO                                       60
16848720                        First Lien            No               NO               NONIO                                         1
16965797                        First Lien            No               YES              10YRIO                                       60
16966581                        First Lien            No               NO               NONIO                                         1
16965754                        First Lien            No               YES              10YRIO                                       60
17028166                        First Lien            No               NO               NONIO                                         1
17028162                        First Lien            No               NO               NONIO                                         1
17028181                        First Lien            No               NO               NONIO                                         1
17028156                        First Lien            No               NO               NONIO                                         1
17028160                        First Lien            No               NO               NONIO                                         1
17028171                        First Lien            No               NO               NONIO                                         1
17028168                        First Lien            No               NO               NONIO                                         1
17028169                        First Lien            No               NO               NONIO                                         1
17028163                        First Lien            No               NO               NONIO                                         1
17028152                        First Lien            No               NO               NONIO                                         1
17028174                        First Lien            No               NO               NONIO                                         1
17028185                        First Lien            No               NO               NONIO                                         1
17028177                        First Lien            No               NO               NONIO                                         1
17028164                        First Lien            No               NO               NONIO                                         1
17058648                        First Lien            No               NO               NONIO                                         1
17028175                        First Lien            No               NO               NONIO                                         1
17028153                        First Lien            No               NO               NONIO                                         1
17028142                        First Lien            No               NO               NONIO                                         1
17076110                        First Lien            No               YES              10YRIO                                       60
17028182                        First Lien            No               NO               NONIO                                         1
17028151                        First Lien            No               NO               NONIO                                         1
17058642                        First Lien            No               NO               NONIO                                         1
17028158                        First Lien            No               NO               NONIO                                         1
17028141                        First Lien            No               NO               NONIO                                         1
17058650                        First Lien            No               NO               NONIO                                         1
17028157                        First Lien            No               NO               NONIO                                         1
17076114                        First Lien            No               YES              10YRIO                                       60
17028183                        First Lien            No               NO               NONIO                                         1
17028176                        First Lien            No               NO               NONIO                                         1
17058647                        First Lien            No               NO               NONIO                                         1
17028178                        First Lien            No               NO               NONIO                                         1
17028188                        First Lien            No               NO               NONIO                                         1
17058652                        First Lien            No               NO               NONIO                                         1
17028186                        First Lien            No               NO               NONIO                                         1
17058651                        First Lien            No               NO               NONIO                                         1
17028172                        First Lien            No               NO               NONIO                                         3
17076125                        First Lien            No               YES              10YRIO                                       60
17058656                        First Lien            No               NO               NONIO                                         1
17120294                        First Lien            No               NO               NONIO                                         3
17120291                        First Lien            No               NO               NONIO                                         3
17076115                        First Lien            No               YES              10YRIO                                       60
17076140                        First Lien            No               YES              10YRIO                                       60
17120301                        First Lien            No               NO               NONIO                                         1
17076128                        First Lien            No               YES              10YRIO                                       60
17058669                        First Lien            No               NO               NONIO                                         1
17058663                        First Lien            No               NO               NONIO                                         1
17076117                        First Lien            No               YES              10YRIO                                       60
17076120                        First Lien            No               YES              10YRIO                                       60
17076132                        First Lien            No               YES              10YRIO                                       60
17120288                        First Lien            No               NO               NONIO                                         3
17058653                        First Lien            No               NO               NONIO                                         1
17076137                        First Lien            No               YES              10YRIO                                       60
17076135                        First Lien            No               YES              10YRIO                                       60
17076129                        First Lien            No               YES              10YRIO                                       60
17120306                        First Lien            No               NO               NONIO                                         3
17058665                        First Lien            No               NO               NONIO                                         1
17120307                        First Lien            No               NO               NONIO                                         3
17076138                        First Lien            No               YES              10YRIO                                       60
17076131                        First Lien            No               YES              10YRIO                                       60
17058660                        First Lien            No               NO               NONIO                                         1
17120303                        First Lien            No               NO               NONIO                                         1
17076134                        First Lien            No               YES              10YRIO                                       60
17120293                        First Lien            No               NO               NONIO                                         1
17076126                        First Lien            No               YES              10YRIO                                       60
17076148                        First Lien            No               YES              10YRIO                                       60
17076118                        First Lien            No               YES              10YRIO                                       60
17076154                        First Lien            No               YES              10YRIO                                       60
17076150                        First Lien            No               YES              10YRIO                                       60
17076139                        First Lien            No               YES              10YRIO                                       60
17076153                        First Lien            No               YES              10YRIO                                       60
17076124                        First Lien            No               YES              10YRIO                                       60
17076116                        First Lien            No               YES              10YRIO                                       60
17120313                        First Lien            No               NO               NONIO                                         1
17076158                        First Lien            No               YES              10YRIO                                       60
17076130                        First Lien            No               YES              10YRIO                                       60
17120315                        First Lien            No               NO               NONIO                                         3
17076119                        First Lien            No               YES              10YRIO                                       60
17076145                        First Lien            No               YES              10YRIO                                       60
17120317                        First Lien            No               NO               NONIO                                         3
17120302                        First Lien            No               NO               NONIO                                         3
17076144                        First Lien            No               YES              10YRIO                                       60
17076149                        First Lien            No               YES              10YRIO                                       60
17076113                        First Lien            No               YES              10YRIO                                       60
17120297                        First Lien            No               NO               NONIO                                         1
17076122                        First Lien            No               YES              10YRIO                                       60
17120299                        First Lien            No               NO               NONIO                                         1
17076108                        First Lien            No               YES              10YRIO                                       60
17076133                        First Lien            No               YES              10YRIO                                       60
17076142                        First Lien            No               YES              10YRIO                                       60
17076141                        First Lien            No               YES              10YRIO                                       60
17076155                        First Lien            No               YES              10YRIO                                       60
17076112                        First Lien            No               YES              10YRIO                                       60
17076156                        First Lien            No               YES              10YRIO                                       60
17120309                        First Lien            No               NO               NONIO                                         1
17076159                        First Lien            No               YES              10YRIO                                       60
17120312                        First Lien            No               NO               NONIO                                         1
17076136                        First Lien            No               YES              10YRIO                                       60
17076157                        First Lien            No               YES              10YRIO                                       60
17076146                        First Lien            No               YES              10YRIO                                       60
16697419                        First Lien            No               YES              10YRIO                                       60
17014619                        First Lien            No               YES              10YRIO                                       60
17014622                        First Lien            No               NO               NONIO                                         1
16643278                        First Lien            No               NO               NONIO                                         1
16600240                        First Lien            No               YES              10YRIO                                       60
17120300                        First Lien            No               NO               NONIO                                         1
17120311                        First Lien            No               NO               NONIO                                         1
17120314                        First Lien            No               NO               NONIO                                         3
17076160                        First Lien            No               YES              10YRIO                                       60
17120323                        First Lien            No               NO               NONIO                                         1
17076152                        First Lien            No               YES              10YRIO                                       60
17120322                        First Lien            No               NO               NONIO                                         1
17120325                        First Lien            No               NO               NONIO                                         3
17120289                        First Lien            No               NO               NONIO                                         1
17028161                        First Lien            No               NO               NONIO                                         1
17028150                        First Lien            No               NO               NONIO                                         1
17028167                        First Lien            No               NO               NONIO                                         1
17028143                        First Lien            No               NO               NONIO                                         1
16965848                        First Lien            No               YES              10YRIO                                       60
16966602                        First Lien            No               NO               NONIO                                         1
17076109                        First Lien            No               YES              10YRIO                                       60
16966599                        First Lien            No               NO               NONIO                                         1
17028154                        First Lien            No               NO               NONIO                                         1
16966603                        First Lien            No               NO               NONIO                                         1
17004240                        First Lien            No               NO               NONIO                                         1
17004266                        First Lien            No               NO               NONIO                                         1
17004269                        First Lien            No               NO               NONIO                                         1
17028146                        First Lien            No               NO               NONIO                                         1
16665276                        First Lien            No               YES              10YRIO                                       60
16655847                        First Lien            No               YES              10YRIO                                       60
17014593                        First Lien            No               YES              10YRIO                                       60
17014596                        First Lien            No               YES              10YRIO                                       60
17014601                        First Lien            No               YES              10YRIO                                       60
17014575                        First Lien            No               NO               NONIO                                         1
17014579                        First Lien            No               YES              10YRIO                                       60
17014591                        First Lien            No               YES              10YRIO                                       60
16585262                        First Lien            No               YES              10YRIO                                       60
16564255                        First Lien            No               NO               NONIO                                         1
16548399                        First Lien            No               NO               NONIO                                         1
16692438                        First Lien            No               YES              10YRIO                                       60
17013221                        First Lien            No               YES              10YRIO                                       60
17013360                        First Lien            No               NO               NONIO                                         1
17013365                        First Lien            No               YES              10YRIO                                       60
17013366                        First Lien            No               YES              10YRIO                                       60
17013371                        First Lien            No               NO               NONIO                                         1
17013372                        First Lien            No               YES              10YRIO                                       60
17013380                        First Lien            No               NO               NONIO                                         1
17013184                        First Lien            No               YES              10YRIO                                       60
17013398                        First Lien            No               YES              10YRIO                                       60
17013403                        First Lien            No               YES              10YRIO                                       60
17013416                        First Lien            No               YES              10YRIO                                       60
17013227                        First Lien            No               YES              10YRIO                                       60
17013418                        First Lien            No               YES              10YRIO                                       60
17014514                        First Lien            No               YES              10YRIO                                       60
17014525                        First Lien            No               NO               NONIO                                         1
17014527                        First Lien            No               YES              10YRIO                                       60
17014532                        First Lien            No               YES              10YRIO                                       60
17014534                        First Lien            No               NO               NONIO                                         1
17014536                        First Lien            No               YES              10YRIO                                       60
17014430                        First Lien            No               YES              10YRIO                                       60
17014539                        First Lien            No               YES              10YRIO                                       60
17014540                        First Lien            No               YES              10YRIO                                       60
17014542                        First Lien            No               NO               NONIO                                         1
17014443                        First Lien            No               YES              10YRIO                                       60
16640947                        First Lien            No               YES              10YRIO                                       60
17013312                        First Lien            No               YES              10YRIO                                       60
17013318                        First Lien            No               YES              10YRIO                                       60
17013177                        First Lien            No               YES              10YRIO                                       60
17013321                        First Lien            No               NO               NONIO                                         1
17013325                        First Lien            No               YES              10YRIO                                       60
17013347                        First Lien            No               YES              10YRIO                                       60
16838829                        First Lien            No               YES              10YRIO                                       60
16838844                        First Lien            No               YES              10YRIO                                       60
16838670                        First Lien            No               YES              10YRIO                                       60
16709398                        First Lien            No               YES              10YRIO                                       60
16707623                        First Lien            No               NO               NONIO                                         1
16360692                        First Lien            No               NO               NONIO                                         1
16666471                        First Lien            No               YES              10YRIO                                       60
17060750                        First Lien            No               YES              10YRIO                                       60
17060782                        First Lien            No               YES              10YRIO                                       60
17060837                        First Lien            No               YES              10YRIO                                       60
17060840                        First Lien            No               YES              10YRIO                                       60
17065131                        First Lien            No               YES              10YRIO                                       60
17065134                        First Lien            No               YES              10YRIO                                       60
17065180                        First Lien            No               YES              10YRIO                                       60
17065207                        First Lien            No               NO               NONIO                                         1
17065259                        First Lien            No               YES              10YRIO                                       60
17066576                        First Lien            No               YES              10YRIO                                       60
17065261                        First Lien            No               YES              10YRIO                                       60
17065262                        First Lien            No               YES              10YRIO                                       60
17065269                        First Lien            No               YES              10YRIO                                       60
17065337                        First Lien            No               YES              10YRIO                                       60
17065350                        First Lien            No               YES              10YRIO                                       60
17065472                        First Lien            No               YES              10YRIO                                       60
17066341                        First Lien            No               YES              10YRIO                                       60
17066354                        First Lien            No               NO               NONIO                                         1
17066356                        First Lien            No               NO               NONIO                                         1
17066363                        First Lien            No               YES              10YRIO                                       60
17066383                        First Lien            No               YES              10YRIO                                       60
17066390                        First Lien            No               YES              10YRIO                                       60
17066492                        First Lien            No               YES              10YRIO                                       60
17060673                        First Lien            No               YES              10YRIO                                       60
17060703                        First Lien            No               YES              10YRIO                                       60
17060477                        First Lien            No               YES              10YRIO                                       60
17060523                        First Lien            No               NO               NONIO                                         1
17060565                        First Lien            No               YES              10YRIO                                       60
17060568                        First Lien            No               YES              10YRIO                                       60
17060570                        First Lien            No               YES              10YRIO                                       60
17060615                        First Lien            No               NO               NONIO                                         1
17060670                        First Lien            No               YES              10YRIO                                       60
16610293                        First Lien            No               NO               NONIO                                         1
16567403                        First Lien            No               NO               NONIO                                         1
16851187                        First Lien            No               YES              10YRIO                                       60
16849519                        First Lien            No               NO               NONIO                                         1
16849520                        First Lien            No               YES              10YRIO                                       60
16849429                        First Lien            No               YES              10YRIO                                       60
16847937                        First Lien            No               YES              10YRIO                                       60
16849318                        First Lien            No               YES              10YRIO                                       60
16849088                        First Lien            No               YES              10YRIO                                       60
16832950                        First Lien            No               YES              10YRIO                                       60
16833214                        First Lien            No               NO               NONIO                                         1
16833259                        First Lien            No               YES              10YRIO                                       60
16835215                        First Lien            No               YES              10YRIO                                       60
16835221                        First Lien            No               YES              10YRIO                                       60
16827019                        First Lien            No               YES              10YRIO                                       60
16809362                        First Lien            No               YES              10YRIO                                       60
16809202                        First Lien            No               YES              10YRIO                                       60
16809560                        First Lien            No               YES              10YRIO                                       60
16806897                        First Lien            No               YES              10YRIO                                       60
16807312                        First Lien            No               YES              10YRIO                                       60
16807369                        First Lien            No               YES              10YRIO                                       60
16852425                        First Lien            No               NO               NONIO                                         1
16852427                        First Lien            No               NO               NONIO                                         1
16852429                        First Lien            No               NO               NONIO                                         1
16852430                        First Lien            No               NO               NONIO                                         1
16852431                        First Lien            No               NO               NONIO                                         1
16852432                        First Lien            No               NO               NONIO                                         1
16852433                        First Lien            No               NO               NONIO                                         1
16852434                        First Lien            No               NO               NONIO                                         1
16852435                        First Lien            No               NO               NONIO                                         1
16852436                        First Lien            No               NO               NONIO                                         1
16852437                        First Lien            No               NO               NONIO                                         1
16852439                        First Lien            No               NO               NONIO                                         1
16852440                        First Lien            No               NO               NONIO                                         1
16852441                        First Lien            No               NO               NONIO                                         1
16852443                        First Lien            No               NO               NONIO                                         1
16852445                        First Lien            No               NO               NONIO                                         1
16852446                        First Lien            No               NO               NONIO                                         1
16852447                        First Lien            No               NO               NONIO                                         1
16852448                        First Lien            No               NO               NONIO                                         1
16852449                        First Lien            No               NO               NONIO                                         1
16852450                        First Lien            No               NO               NONIO                                         1
16852451                        First Lien            No               NO               NONIO                                         1
16852452                        First Lien            No               NO               NONIO                                         1
16852453                        First Lien            No               NO               NONIO                                         1
16852454                        First Lien            No               NO               NONIO                                         1
16852455                        First Lien            No               NO               NONIO                                         1
16833520                        First Lien            No               YES              10YRIO                                       60
16193734                        First Lien            No               NO               NONIO                                         1
17076103                        First Lien            No               YES              10YRIO                                       60
17076100                        First Lien            No               YES              10YRIO                                       60
17076102                        First Lien            No               YES              10YRIO                                       60
17076101                        First Lien            No               YES              10YRIO                                       60
17058637                        First Lien            No               NO               NONIO                                         1
17076095                        First Lien            No               YES              10YRIO                                       60
17076098                        First Lien            No               YES              10YRIO                                       60
17076104                        First Lien            No               YES              10YRIO                                       60
17076097                        First Lien            No               YES              10YRIO                                       60
17076105                        First Lien            No               YES              10YRIO                                       60
17076106                        First Lien            No               YES              10YRIO                                       60
17076107                        First Lien            No               YES              10YRIO                                       60
17120282                        First Lien            No               NO               NONIO                                         1
17076099                        First Lien            No               YES              10YRIO                                       60
17120281                        First Lien            No               NO               NONIO                                         1
17076094                        First Lien            No               YES              10YRIO                                       60
17048318                        First Lien            No               YES              10YRIO                                       60
17048353                        First Lien            No               YES              10YRIO                                       60
17048365                        First Lien            No               YES              10YRIO                                       60
17051868                        First Lien            No               YES              10YRIO                                       60
17051870                        First Lien            No               YES              10YRIO                                       60
17051871                        First Lien            No               YES              10YRIO                                       60
17051872                        First Lien            No               YES              10YRIO                                       60
17051874                        First Lien            No               YES              10YRIO                                       60
17051977                        First Lien            No               YES              10YRIO                                       60
17051987                        First Lien            No               YES              10YRIO                                       60
17052012                        First Lien            No               YES              10YRIO                                       60
17052018                        First Lien            No               YES              10YRIO                                       60
17052021                        First Lien            No               YES              10YRIO                                       60
17052024                        First Lien            No               YES              10YRIO                                       60
17052026                        First Lien            No               YES              10YRIO                                       60
17052049                        First Lien            No               YES              10YRIO                                       60
17052056                        First Lien            No               YES              10YRIO                                       60
17052062                        First Lien            No               YES              10YRIO                                       60
17052069                        First Lien            No               YES              10YRIO                                       60
17052095                        First Lien            No               YES              10YRIO                                       60
17052100                        First Lien            No               YES              10YRIO                                       60
17052120                        First Lien            No               YES              10YRIO                                       60
17052121                        First Lien            No               YES              10YRIO                                       60
17052181                        First Lien            No               YES              10YRIO                                       60
17052228                        First Lien            No               YES              10YRIO                                       60
17052278                        First Lien            No               NO               NONIO                                         1
17052279                        First Lien            No               YES              10YRIO                                       60
17052292                        First Lien            No               YES              10YRIO                                       60
17053239                        First Lien            No               YES              10YRIO                                       60
17053307                        First Lien            No               YES              10YRIO                                       60
17053323                        First Lien            No               NO               NONIO                                         1
17053339                        First Lien            No               YES              10YRIO                                       60
17053358                        First Lien            No               YES              10YRIO                                       60
17053362                        First Lien            No               YES              10YRIO                                       60
17053364                        First Lien            No               YES              10YRIO                                       60
17053367                        First Lien            No               NO               NONIO                                         1
17053380                        First Lien            No               YES              10YRIO                                       60
17053382                        First Lien            No               YES              10YRIO                                       60
17053412                        First Lien            No               YES              10YRIO                                       60
17053415                        First Lien            No               YES              10YRIO                                       60
17053425                        First Lien            No               YES              10YRIO                                       60
17053430                        First Lien            No               YES              10YRIO                                       60
17053434                        First Lien            No               YES              10YRIO                                       60
17055519                        First Lien            No               YES              10YRIO                                       60
17055525                        First Lien            No               NO               NONIO                                         1
17055564                        First Lien            No               YES              10YRIO                                       60
17055572                        First Lien            No               NO               NONIO                                         1
17055598                        First Lien            No               YES              10YRIO                                       60
17055667                        First Lien            No               YES              10YRIO                                       60
17055726                        First Lien            No               YES              10YRIO                                       60
17055753                        First Lien            No               YES              10YRIO                                       60
17055773                        First Lien            No               YES              10YRIO                                       60
17055851                        First Lien            No               YES              10YRIO                                       60
17055869                        First Lien            No               YES              10YRIO                                       60
17055889                        First Lien            No               YES              10YRIO                                       60
17055914                        First Lien            No               YES              10YRIO                                       60
17055976                        First Lien            No               YES              10YRIO                                       60
17055985                        First Lien            No               YES              10YRIO                                       60
17055990                        First Lien            No               YES              10YRIO                                       60
17056029                        First Lien            No               YES              10YRIO                                       60
17056088                        First Lien            No               YES              10YRIO                                       60
17056090                        First Lien            No               NO               NONIO                                         1
17057567                        First Lien            No               YES              10YRIO                                       60
17057578                        First Lien            No               NO               NONIO                                         1
17057601                        First Lien            No               YES              10YRIO                                       60
17057637                        First Lien            No               YES              10YRIO                                       60
17057643                        First Lien            No               YES              10YRIO                                       60
17057663                        First Lien            No               NO               NONIO                                         1
17057694                        First Lien            No               YES              10YRIO                                       60
17057696                        First Lien            No               YES              10YRIO                                       60
17057721                        First Lien            No               YES              10YRIO                                       60
17057735                        First Lien            No               NO               NONIO                                         1
17057763                        First Lien            No               YES              10YRIO                                       60
17057765                        First Lien            No               YES              10YRIO                                       60
17057784                        First Lien            No               YES              10YRIO                                       60
17057816                        First Lien            No               YES              10YRIO                                       60
17057827                        First Lien            No               YES              10YRIO                                       60
17057837                        First Lien            No               YES              10YRIO                                       60
17057841                        First Lien            No               YES              10YRIO                                       60
17057848                        First Lien            No               NO               NONIO                                         1
17057866                        First Lien            No               YES              10YRIO                                       60
17057869                        First Lien            No               YES              10YRIO                                       60
17057921                        First Lien            No               YES              10YRIO                                       60
17057979                        First Lien            No               YES              10YRIO                                       60
17057988                        First Lien            No               YES              10YRIO                                       60
17057998                        First Lien            No               YES              10YRIO                                       60
17058021                        First Lien            No               YES              10YRIO                                       60
17059204                        First Lien            No               NO               NONIO                                         1
17059283                        First Lien            No               YES              10YRIO                                       60
17059297                        First Lien            No               YES              10YRIO                                       60
17059313                        First Lien            No               YES              10YRIO                                       60
17059321                        First Lien            No               YES              10YRIO                                       60
17059399                        First Lien            No               NO               NONIO                                         1
17059409                        First Lien            No               YES              10YRIO                                       60
17059414                        First Lien            No               YES              10YRIO                                       60
17059430                        First Lien            No               YES              10YRIO                                       60
17059473                        First Lien            No               YES              10YRIO                                       60
17059482                        First Lien            No               NO               NONIO                                         1
17059524                        First Lien            No               YES              10YRIO                                       60
17059531                        First Lien            No               YES              10YRIO                                       60
17059550                        First Lien            No               YES              10YRIO                                       60
17059554                        First Lien            No               YES              10YRIO                                       60
17059595                        First Lien            No               YES              10YRIO                                       60
17059603                        First Lien            No               NO               NONIO                                         1
17042500                        First Lien            No               YES              10YRIO                                       60
17042524                        First Lien            No               NO               NONIO                                         1
17042528                        First Lien            No               NO               NONIO                                         1
17042531                        First Lien            No               YES              10YRIO                                       60
17042540                        First Lien            No               YES              10YRIO                                       60
17042549                        First Lien            No               YES              10YRIO                                       60
17042567                        First Lien            No               YES              10YRIO                                       60
17042581                        First Lien            No               YES              10YRIO                                       60
17042593                        First Lien            No               YES              10YRIO                                       60
17042595                        First Lien            No               NO               NONIO                                         1
17042602                        First Lien            No               NO               NONIO                                         1
17042608                        First Lien            No               YES              10YRIO                                       60
17042630                        First Lien            No               YES              10YRIO                                       60
17042636                        First Lien            No               NO               NONIO                                         1
17042660                        First Lien            No               YES              10YRIO                                       60
17042665                        First Lien            No               YES              10YRIO                                       60
17042683                        First Lien            No               YES              10YRIO                                       60
17042688                        First Lien            No               NO               NONIO                                         1
17042706                        First Lien            No               YES              10YRIO                                       60
17042710                        First Lien            No               YES              10YRIO                                       60
17042731                        First Lien            No               NO               NONIO                                         1
17042785                        First Lien            No               YES              10YRIO                                       60
17042792                        First Lien            No               YES              10YRIO                                       60
17042798                        First Lien            No               YES              10YRIO                                       60
17042802                        First Lien            No               YES              10YRIO                                       60
17042804                        First Lien            No               YES              10YRIO                                       60
17042812                        First Lien            No               YES              10YRIO                                       60
17042817                        First Lien            No               YES              10YRIO                                       60
17043785                        First Lien            No               YES              10YRIO                                       60
17043801                        First Lien            No               YES              10YRIO                                       60
17043807                        First Lien            No               YES              10YRIO                                       60
17043871                        First Lien            No               YES              10YRIO                                       60
17043876                        First Lien            No               YES              10YRIO                                       60
17043899                        First Lien            No               YES              10YRIO                                       60
17043929                        First Lien            No               YES              10YRIO                                       60
17043938                        First Lien            No               YES              10YRIO                                       60
17043946                        First Lien            No               YES              10YRIO                                       60
17043951                        First Lien            No               NO               NONIO                                         1
17043958                        First Lien            No               YES              10YRIO                                       60
17043961                        First Lien            No               NO               NONIO                                         1
17043970                        First Lien            No               YES              10YRIO                                       60
17043972                        First Lien            No               YES              10YRIO                                       60
17043984                        First Lien            No               YES              10YRIO                                       60
17043989                        First Lien            No               YES              10YRIO                                       60
17043994                        First Lien            No               YES              10YRIO                                       60
17043995                        First Lien            No               YES              10YRIO                                       60
17043999                        First Lien            No               YES              10YRIO                                       60
17044000                        First Lien            No               YES              10YRIO                                       60
17044001                        First Lien            No               YES              10YRIO                                       60
17044004                        First Lien            No               YES              10YRIO                                       60
17044005                        First Lien            No               YES              10YRIO                                       60
17044026                        First Lien            No               NO               NONIO                                         1
17044043                        First Lien            No               YES              10YRIO                                       60
17044044                        First Lien            No               NO               NONIO                                         1
17044045                        First Lien            No               YES              10YRIO                                       60
17044053                        First Lien            No               YES              10YRIO                                       60
17044059                        First Lien            No               YES              10YRIO                                       60
17044063                        First Lien            No               YES              10YRIO                                       60
17044064                        First Lien            No               YES              10YRIO                                       60
17044067                        First Lien            No               YES              10YRIO                                       60
17044070                        First Lien            No               NO               NONIO                                         1
17044073                        First Lien            No               YES              10YRIO                                       60
17044093                        First Lien            No               YES              10YRIO                                       60
17044094                        First Lien            No               NO               NONIO                                         1
17044119                        First Lien            No               YES              10YRIO                                       60
17044129                        First Lien            No               YES              10YRIO                                       60
17044135                        First Lien            No               NO               NONIO                                         1
17047953                        First Lien            No               YES              10YRIO                                       60
17047959                        First Lien            No               NO               NONIO                                         1
17047966                        First Lien            No               YES              10YRIO                                       60
17048002                        First Lien            No               YES              10YRIO                                       60
17048017                        First Lien            No               YES              10YRIO                                       60
17048018                        First Lien            No               YES              10YRIO                                       60
17048022                        First Lien            No               YES              10YRIO                                       60
17048038                        First Lien            No               NO               NONIO                                         1
17048045                        First Lien            No               NO               NONIO                                         1
17048068                        First Lien            No               YES              10YRIO                                       60
17048072                        First Lien            No               YES              10YRIO                                       60
17048076                        First Lien            No               YES              10YRIO                                       60
17048078                        First Lien            No               YES              10YRIO                                       60
17048083                        First Lien            No               YES              10YRIO                                       60
17048099                        First Lien            No               YES              10YRIO                                       60
17048106                        First Lien            No               YES              10YRIO                                       60
17048141                        First Lien            No               YES              10YRIO                                       60
17048176                        First Lien            No               YES              10YRIO                                       60
17048186                        First Lien            No               YES              10YRIO                                       60
17048211                        First Lien            No               YES              10YRIO                                       60
17048251                        First Lien            No               YES              10YRIO                                       60
17048255                        First Lien            No               YES              10YRIO                                       60
17048266                        First Lien            No               YES              10YRIO                                       60
17048270                        First Lien            No               NO               NONIO                                         1
17048274                        First Lien            No               NO               NONIO                                         1
17048287                        First Lien            No               YES              10YRIO                                       60
17048298                        First Lien            No               YES              10YRIO                                       60
17034561                        First Lien            No               YES              10YRIO                                       60
17034567                        First Lien            No               YES              10YRIO                                       60
17034583                        First Lien            No               YES              10YRIO                                       60
17034611                        First Lien            No               YES              10YRIO                                       60
17034619                        First Lien            No               YES              10YRIO                                       60
17034628                        First Lien            No               YES              10YRIO                                       60
17034641                        First Lien            No               YES              10YRIO                                       60
17034646                        First Lien            No               YES              10YRIO                                       60
17034658                        First Lien            No               YES              10YRIO                                       60
17034681                        First Lien            No               YES              10YRIO                                       60
17034686                        First Lien            No               YES              10YRIO                                       60
17034694                        First Lien            No               YES              10YRIO                                       60
17034700                        First Lien            No               YES              10YRIO                                       60
17034712                        First Lien            No               YES              10YRIO                                       60
17034715                        First Lien            No               YES              10YRIO                                       60
17034716                        First Lien            No               YES              10YRIO                                       60
17034718                        First Lien            No               YES              10YRIO                                       60
17034720                        First Lien            No               YES              10YRIO                                       60
17034732                        First Lien            No               YES              10YRIO                                       60
17034745                        First Lien            No               YES              10YRIO                                       60
17034762                        First Lien            No               YES              10YRIO                                       60
17034789                        First Lien            No               YES              10YRIO                                       60
17034808                        First Lien            No               YES              10YRIO                                       60
17034813                        First Lien            No               YES              10YRIO                                       60
17034815                        First Lien            No               YES              10YRIO                                       60
17034816                        First Lien            No               YES              10YRIO                                       60
17034824                        First Lien            No               YES              10YRIO                                       60
17034839                        First Lien            No               YES              10YRIO                                       60
17034851                        First Lien            No               YES              10YRIO                                       60
17034895                        First Lien            No               YES              10YRIO                                       60
17034912                        First Lien            No               YES              10YRIO                                       60
17042423                        First Lien            No               YES              10YRIO                                       60
17042429                        First Lien            No               YES              10YRIO                                       60
17042434                        First Lien            No               YES              10YRIO                                       60
17042435                        First Lien            No               YES              10YRIO                                       60
17027779                        First Lien            No               YES              10YRIO                                       60
17027793                        First Lien            No               YES              10YRIO                                       60
17027833                        First Lien            No               YES              10YRIO                                       60
17027852                        First Lien            No               YES              10YRIO                                       60
17027863                        First Lien            No               YES              10YRIO                                       60
17027890                        First Lien            No               YES              10YRIO                                       60
17027893                        First Lien            No               YES              10YRIO                                       60
17027909                        First Lien            No               YES              10YRIO                                       60
17027919                        First Lien            No               NO               NONIO                                         1
17027948                        First Lien            No               YES              10YRIO                                       60
17033156                        First Lien            No               NO               NONIO                                         1
17033158                        First Lien            No               YES              10YRIO                                       60
17033164                        First Lien            No               YES              10YRIO                                       60
17033167                        First Lien            No               YES              10YRIO                                       60
17033172                        First Lien            No               YES              10YRIO                                       60
17033181                        First Lien            No               YES              10YRIO                                       60
17033188                        First Lien            No               YES              10YRIO                                       60
17033190                        First Lien            No               YES              10YRIO                                       60
17033193                        First Lien            No               YES              10YRIO                                       60
17033196                        First Lien            No               YES              10YRIO                                       60
17033198                        First Lien            No               NO               NONIO                                         1
17033208                        First Lien            No               YES              10YRIO                                       60
17033212                        First Lien            No               YES              10YRIO                                       60
17033325                        First Lien            No               YES              10YRIO                                       60
17033327                        First Lien            No               YES              10YRIO                                       60
17033334                        First Lien            No               YES              10YRIO                                       60
17033336                        First Lien            No               YES              10YRIO                                       60
17033349                        First Lien            No               NO               NONIO                                         1
17033352                        First Lien            No               YES              10YRIO                                       60
17033361                        First Lien            No               YES              10YRIO                                       60
17033367                        First Lien            No               YES              10YRIO                                       60
17033372                        First Lien            No               YES              10YRIO                                       60
17033392                        First Lien            No               YES              10YRIO                                       60
17033406                        First Lien            No               NO               NONIO                                         1
17033482                        First Lien            No               NO               NONIO                                         1
17033483                        First Lien            No               YES              10YRIO                                       60
17033486                        First Lien            No               NO               NONIO                                         1
17033512                        First Lien            No               YES              10YRIO                                       60
17033528                        First Lien            No               YES              10YRIO                                       60
17033529                        First Lien            No               YES              10YRIO                                       60
17033541                        First Lien            No               YES              10YRIO                                       60
17033557                        First Lien            No               NO               NONIO                                         1
17033560                        First Lien            No               YES              10YRIO                                       60
17033572                        First Lien            No               NO               NONIO                                         1
17033575                        First Lien            No               NO               NONIO                                         1
17033580                        First Lien            No               NO               NONIO                                         1
17033589                        First Lien            No               NO               NONIO                                         1
17033594                        First Lien            No               YES              10YRIO                                       60
17033600                        First Lien            No               YES              10YRIO                                       60
17033622                        First Lien            No               YES              10YRIO                                       60
17033654                        First Lien            No               NO               NONIO                                         1
17033662                        First Lien            No               YES              10YRIO                                       60
17033677                        First Lien            No               YES              10YRIO                                       60
17033679                        First Lien            No               YES              10YRIO                                       60
17033687                        First Lien            No               YES              10YRIO                                       60
17034396                        First Lien            No               NO               NONIO                                         1
17034427                        First Lien            No               YES              10YRIO                                       60
17034435                        First Lien            No               YES              10YRIO                                       60
17034477                        First Lien            No               NO               NONIO                                         1
17034505                        First Lien            No               YES              10YRIO                                       60
17034509                        First Lien            No               NO               NONIO                                         1
17034510                        First Lien            No               YES              10YRIO                                       60
17034518                        First Lien            No               YES              10YRIO                                       60
17022063                        First Lien            No               YES              10YRIO                                       60
17022072                        First Lien            No               YES              10YRIO                                       60
17022078                        First Lien            No               YES              10YRIO                                       60
17022105                        First Lien            No               YES              10YRIO                                       60
17022113                        First Lien            No               YES              10YRIO                                       60
17022134                        First Lien            No               YES              10YRIO                                       60
17022138                        First Lien            No               NO               NONIO                                         1
17022142                        First Lien            No               YES              10YRIO                                       60
17022147                        First Lien            No               YES              10YRIO                                       60
17022168                        First Lien            No               YES              10YRIO                                       60
17022173                        First Lien            No               YES              10YRIO                                       60
17022195                        First Lien            No               NO               NONIO                                         1
17022208                        First Lien            No               YES              10YRIO                                       60
17022221                        First Lien            No               NO               NONIO                                         1
17022237                        First Lien            No               YES              10YRIO                                       60
17022260                        First Lien            No               NO               NONIO                                         1
17022263                        First Lien            No               YES              10YRIO                                       60
17022266                        First Lien            No               YES              10YRIO                                       60
17022270                        First Lien            No               YES              10YRIO                                       60
17027560                        First Lien            No               YES              10YRIO                                       60
17027600                        First Lien            No               YES              10YRIO                                       60
17027607                        First Lien            No               YES              10YRIO                                       60
17027629                        First Lien            No               YES              10YRIO                                       60
17027640                        First Lien            No               YES              10YRIO                                       60
17027648                        First Lien            No               YES              10YRIO                                       60
17027653                        First Lien            No               YES              10YRIO                                       60
17027673                        First Lien            No               YES              10YRIO                                       60
17027686                        First Lien            No               YES              10YRIO                                       60
17027691                        First Lien            No               YES              10YRIO                                       60
17027694                        First Lien            No               YES              10YRIO                                       60
17027709                        First Lien            No               YES              10YRIO                                       60
17027712                        First Lien            No               YES              10YRIO                                       60
17027723                        First Lien            No               YES              10YRIO                                       60
17027725                        First Lien            No               YES              10YRIO                                       60
17027729                        First Lien            No               YES              10YRIO                                       60
17027735                        First Lien            No               YES              10YRIO                                       60
17027772                        First Lien            No               YES              10YRIO                                       60
17015063                        First Lien            No               YES              10YRIO                                       60
17015066                        First Lien            No               NO               NONIO                                         1
17015076                        First Lien            No               YES              10YRIO                                       60
17015079                        First Lien            No               YES              10YRIO                                       60
17015083                        First Lien            No               YES              10YRIO                                       60
17015088                        First Lien            No               YES              10YRIO                                       60
17015094                        First Lien            No               NO               NONIO                                         1
17015098                        First Lien            No               YES              10YRIO                                       60
17015107                        First Lien            No               YES              10YRIO                                       60
17015109                        First Lien            No               YES              10YRIO                                       60
17015110                        First Lien            No               NO               NONIO                                         1
17015123                        First Lien            No               YES              10YRIO                                       60
17015150                        First Lien            No               YES              10YRIO                                       60
17016247                        First Lien            No               YES              10YRIO                                       60
17016311                        First Lien            No               YES              10YRIO                                       60
17016317                        First Lien            No               YES              10YRIO                                       60
17016325                        First Lien            No               YES              10YRIO                                       60
17016352                        First Lien            No               NO               NONIO                                         1
17016361                        First Lien            No               YES              10YRIO                                       60
17016369                        First Lien            No               YES              10YRIO                                       60
17016389                        First Lien            No               NO               NONIO                                         1
17016421                        First Lien            No               YES              10YRIO                                       60
17016423                        First Lien            No               NO               NONIO                                         1
17016438                        First Lien            No               YES              10YRIO                                       60
17016475                        First Lien            No               YES              10YRIO                                       60
17016490                        First Lien            No               YES              10YRIO                                       60
17016537                        First Lien            No               YES              10YRIO                                       60
17016548                        First Lien            No               YES              10YRIO                                       60
17016555                        First Lien            No               NO               NONIO                                         1
17016558                        First Lien            No               NO               NONIO                                         1
17016572                        First Lien            No               NO               NONIO                                         1
17016589                        First Lien            No               YES              10YRIO                                       60
17021041                        First Lien            No               YES              10YRIO                                       60
17021054                        First Lien            No               YES              10YRIO                                       60
17021069                        First Lien            No               YES              10YRIO                                       60
17021079                        First Lien            No               YES              10YRIO                                       60
17021101                        First Lien            No               YES              10YRIO                                       60
17021134                        First Lien            No               YES              10YRIO                                       60
17021150                        First Lien            No               YES              10YRIO                                       60
17021177                        First Lien            No               YES              10YRIO                                       60
17021181                        First Lien            No               NO               NONIO                                         1
17021212                        First Lien            No               YES              10YRIO                                       60
17021228                        First Lien            No               YES              10YRIO                                       60
17021229                        First Lien            No               YES              10YRIO                                       60
17021234                        First Lien            No               YES              10YRIO                                       60
17021235                        First Lien            No               YES              10YRIO                                       60
17021240                        First Lien            No               YES              10YRIO                                       60
17021245                        First Lien            No               YES              10YRIO                                       60
17021259                        First Lien            No               NO               NONIO                                         1
17021261                        First Lien            No               YES              10YRIO                                       60
17021271                        First Lien            No               YES              10YRIO                                       60
17021281                        First Lien            No               YES              10YRIO                                       60
17021300                        First Lien            No               YES              10YRIO                                       60
17021307                        First Lien            No               YES              10YRIO                                       60
17021312                        First Lien            No               YES              10YRIO                                       60
17021316                        First Lien            No               YES              10YRIO                                       60
17021324                        First Lien            No               YES              10YRIO                                       60
17021929                        First Lien            No               YES              10YRIO                                       60
17021941                        First Lien            No               YES              10YRIO                                       60
17021945                        First Lien            No               YES              10YRIO                                       60
17021949                        First Lien            No               YES              10YRIO                                       60
17021950                        First Lien            No               YES              10YRIO                                       60
17021986                        First Lien            No               NO               NONIO                                         1
17022001                        First Lien            No               YES              10YRIO                                       60
17022004                        First Lien            No               NO               NONIO                                         1
17022015                        First Lien            No               NO               NONIO                                         1
17022029                        First Lien            No               YES              10YRIO                                       60
17022030                        First Lien            No               YES              10YRIO                                       60
17022031                        First Lien            No               YES              10YRIO                                       60
17022034                        First Lien            No               YES              10YRIO                                       60
17022043                        First Lien            No               YES              10YRIO                                       60
16852337                        First Lien            No               YES              10YRIO                                       60
16852382                        First Lien            No               YES              10YRIO                                       60
16852398                        First Lien            No               NO               NONIO                                         1
16852914                        First Lien            No               NO               NONIO                                         1
16853138                        First Lien            No               YES              10YRIO                                       60
16853265                        First Lien            No               YES              10YRIO                                       60
16853276                        First Lien            No               YES              10YRIO                                       60
16853333                        First Lien            No               YES              10YRIO                                       60
16851409                        First Lien            No               YES              10YRIO                                       60
16851413                        First Lien            No               YES              10YRIO                                       60
16851889                        First Lien            No               YES              10YRIO                                       60
16851895                        First Lien            No               YES              10YRIO                                       60
16852205                        First Lien            No               YES              10YRIO                                       60
16852237                        First Lien            No               YES              10YRIO                                       60
16844900                        First Lien            No               YES              10YRIO                                       60
16845661                        First Lien            No               YES              10YRIO                                       60
16844733                        First Lien            No               YES              10YRIO                                       60
16839778                        First Lien            No               YES              10YRIO                                       60
16839869                        First Lien            No               YES              10YRIO                                       60
16839904                        First Lien            No               YES              10YRIO                                       60
16840121                        First Lien            No               YES              10YRIO                                       60
16840221                        First Lien            No               YES              10YRIO                                       60
16840226                        First Lien            No               YES              10YRIO                                       60
16839012                        First Lien            No               YES              10YRIO                                       60
16839045                        First Lien            No               YES              10YRIO                                       60
16839088                        First Lien            No               YES              10YRIO                                       60
16659139                        First Lien            No               YES              10YRIO                                       60
16653706                        First Lien            No               YES              10YRIO                                       60
16653866                        First Lien            No               YES              10YRIO                                       60
17155265                        First Lien            No               NO               NONIO                                         3
17075157                        First Lien            No               NO               NONIO                                         3
17075158                        First Lien            No               NO               NONIO                                         3
17170657                        First Lien            No               NO               NONIO                                         3
16646099                        First Lien            No               YES              10YRIO                                       60
16804098                        First Lien            No               YES              10YRIO                                       60
16809728                        First Lien            No               YES              10YRIO                                       60
16824283                        First Lien            No               YES              10YRIO                                       60
16824327                        First Lien            No               YES              10YRIO                                       60
16824025                        First Lien            No               YES              10YRIO                                       60
16824065                        First Lien            No               YES              10YRIO                                       60
16819583                        First Lien            No               YES              10YRIO                                       60
16819829                        First Lien            No               YES              10YRIO                                       60
16819338                        First Lien            No               YES              10YRIO                                       60
16819354                        First Lien            No               YES              10YRIO                                       60
16819569                        First Lien            No               YES              10YRIO                                       60
16814310                        First Lien            No               YES              10YRIO                                       60
16813770                        First Lien            No               YES              10YRIO                                       60
16978193                        First Lien            No               YES              10YRIO                                       60
16978225                        First Lien            No               YES              10YRIO                                       60
16978241                        First Lien            No               YES              10YRIO                                       60
16978314                        First Lien            No               YES              10YRIO                                       60
16978336                        First Lien            No               YES              10YRIO                                       60
16978042                        First Lien            No               YES              10YRIO                                       60
16978083                        First Lien            No               YES              10YRIO                                       60
16978086                        First Lien            No               YES              10YRIO                                       60
16978103                        First Lien            No               YES              10YRIO                                       60
16978151                        First Lien            No               YES              10YRIO                                       60
16970058                        First Lien            No               YES              10YRIO                                       60
16675127                        First Lien            No               NO               NONIO                                         1
16686707                        First Lien            No               YES              10YRIO                                       60
17055076                        First Lien            No               YES              10YRIO                                       60
17055077                        First Lien            No               NO               NONIO                                         1
17055080                        First Lien            No               YES              10YRIO                                       60
17055081                        First Lien            No               YES              10YRIO                                       60
17054885                        First Lien            No               NO               NONIO                                         1
17055089                        First Lien            No               YES              10YRIO                                       60
17055095                        First Lien            No               YES              10YRIO                                       60
17055096                        First Lien            No               YES              10YRIO                                       60
17055124                        First Lien            No               YES              10YRIO                                       60
17055128                        First Lien            No               YES              10YRIO                                       60
17055143                        First Lien            No               NO               NONIO                                         1
17054901                        First Lien            No               YES              10YRIO                                       60
17055154                        First Lien            No               YES              10YRIO                                       60
17055172                        First Lien            No               YES              10YRIO                                       60
17055175                        First Lien            No               YES              10YRIO                                       60
17055180                        First Lien            No               NO               NONIO                                         1
17055187                        First Lien            No               YES              10YRIO                                       60
17055194                        First Lien            No               YES              10YRIO                                       60
17055204                        First Lien            No               YES              10YRIO                                       60
17055205                        First Lien            No               YES              10YRIO                                       60
17057036                        First Lien            No               NO               NONIO                                         1
17057043                        First Lien            No               YES              10YRIO                                       60
17057047                        First Lien            No               YES              10YRIO                                       60
17057049                        First Lien            No               YES              10YRIO                                       60
17057061                        First Lien            No               YES              10YRIO                                       60
17057069                        First Lien            No               YES              10YRIO                                       60
17057072                        First Lien            No               YES              10YRIO                                       60
17057082                        First Lien            No               YES              10YRIO                                       60
17057094                        First Lien            No               YES              10YRIO                                       60
17057097                        First Lien            No               YES              10YRIO                                       60
17057112                        First Lien            No               NO               NONIO                                         1
17056968                        First Lien            No               YES              10YRIO                                       60
17056973                        First Lien            No               YES              10YRIO                                       60
17057134                        First Lien            No               NO               NONIO                                         1
17057140                        First Lien            No               YES              10YRIO                                       60
17057143                        First Lien            No               NO               NONIO                                         1
17057156                        First Lien            No               YES              10YRIO                                       60
17057159                        First Lien            No               YES              10YRIO                                       60
17057024                        First Lien            No               YES              10YRIO                                       60
17057178                        First Lien            No               YES              10YRIO                                       60
17057184                        First Lien            No               YES              10YRIO                                       60
17057190                        First Lien            No               YES              10YRIO                                       60
17057195                        First Lien            No               YES              10YRIO                                       60
17057032                        First Lien            No               YES              10YRIO                                       60
17056992                        First Lien            No               YES              10YRIO                                       60
17056994                        First Lien            No               YES              10YRIO                                       60
17057217                        First Lien            No               NO               NONIO                                         1
17057223                        First Lien            No               NO               NONIO                                         1
17058779                        First Lien            No               YES              10YRIO                                       60
17058782                        First Lien            No               YES              10YRIO                                       60
17058784                        First Lien            No               YES              10YRIO                                       60
17058799                        First Lien            No               YES              10YRIO                                       60
17058801                        First Lien            No               YES              10YRIO                                       60
17058678                        First Lien            No               YES              10YRIO                                       60
17058825                        First Lien            No               YES              10YRIO                                       60
17058683                        First Lien            No               NO               NONIO                                         1
17058828                        First Lien            No               NO               NONIO                                         1
17058685                        First Lien            No               NO               NONIO                                         1
17058839                        First Lien            No               NO               NONIO                                         1
17058841                        First Lien            No               YES              10YRIO                                       60
17058849                        First Lien            No               YES              10YRIO                                       60
17058851                        First Lien            No               NO               NONIO                                         1
17058855                        First Lien            No               YES              10YRIO                                       60
17058858                        First Lien            No               YES              10YRIO                                       60
17058861                        First Lien            No               YES              10YRIO                                       60
17058864                        First Lien            No               YES              10YRIO                                       60
17058754                        First Lien            No               YES              10YRIO                                       60
17058867                        First Lien            No               YES              10YRIO                                       60
17058882                        First Lien            No               YES              10YRIO                                       60
17058883                        First Lien            No               NO               NONIO                                         1
17058893                        First Lien            No               YES              10YRIO                                       60
17058916                        First Lien            No               YES              10YRIO                                       60
17058927                        First Lien            No               YES              10YRIO                                       60
17058938                        First Lien            No               NO               NONIO                                         1
17058945                        First Lien            No               YES              10YRIO                                       60
17058956                        First Lien            No               YES              10YRIO                                       60
17058975                        First Lien            No               NO               NONIO                                         1
17058737                        First Lien            No               YES              10YRIO                                       60
17058738                        First Lien            No               YES              10YRIO                                       60
17058743                        First Lien            No               YES              10YRIO                                       60
17060310                        First Lien            No               YES              10YRIO                                       60
17060313                        First Lien            No               YES              10YRIO                                       60
17060314                        First Lien            No               YES              10YRIO                                       60
17060316                        First Lien            No               YES              10YRIO                                       60
17060320                        First Lien            No               YES              10YRIO                                       60
17060328                        First Lien            No               YES              10YRIO                                       60
17060334                        First Lien            No               YES              10YRIO                                       60
17060344                        First Lien            No               YES              10YRIO                                       60
17060345                        First Lien            No               YES              10YRIO                                       60
17060366                        First Lien            No               NO               NONIO                                         1
17060397                        First Lien            No               YES              10YRIO                                       60
17060398                        First Lien            No               YES              10YRIO                                       60
17060287                        First Lien            No               YES              10YRIO                                       60
17060248                        First Lien            No               NO               NONIO                                         3
17060250                        First Lien            No               YES              10YRIO                                       60
17060430                        First Lien            No               YES              10YRIO                                       60
17060432                        First Lien            No               NO               NONIO                                         1
17060256                        First Lien            No               NO               NONIO                                         1
17060448                        First Lien            No               YES              10YRIO                                       60
17060266                        First Lien            No               NO               NONIO                                         1
17055043                        First Lien            No               YES              10YRIO                                       60
17055048                        First Lien            No               YES              10YRIO                                       60
17055065                        First Lien            No               YES              10YRIO                                       60
17055066                        First Lien            No               YES              10YRIO                                       60
17055020                        First Lien            No               NO               NONIO                                         1
17055022                        First Lien            No               YES              10YRIO                                       60
17055027                        First Lien            No               YES              10YRIO                                       60
17055035                        First Lien            No               NO               NONIO                                         1
17054876                        First Lien            No               YES              10YRIO                                       60
17051730                        First Lien            No               YES              10YRIO                                       60
17051736                        First Lien            No               YES              10YRIO                                       60
17051739                        First Lien            No               YES              10YRIO                                       60
17051740                        First Lien            No               YES              10YRIO                                       60
17051744                        First Lien            No               NO               NONIO                                         1
17051746                        First Lien            No               YES              10YRIO                                       60
17051750                        First Lien            No               YES              10YRIO                                       60
17051760                        First Lien            No               YES              10YRIO                                       60
17051761                        First Lien            No               YES              10YRIO                                       60
17051766                        First Lien            No               YES              10YRIO                                       60
17051770                        First Lien            No               YES              10YRIO                                       60
17051778                        First Lien            No               NO               NONIO                                         1
17051779                        First Lien            No               YES              10YRIO                                       60
17051784                        First Lien            No               YES              10YRIO                                       60
17051787                        First Lien            No               YES              10YRIO                                       60
17052762                        First Lien            No               YES              10YRIO                                       60
17052770                        First Lien            No               YES              10YRIO                                       60
17052779                        First Lien            No               YES              10YRIO                                       60
17052785                        First Lien            No               YES              10YRIO                                       60
17052786                        First Lien            No               YES              10YRIO                                       60
17052792                        First Lien            No               NO               NONIO                                         1
17052817                        First Lien            No               YES              10YRIO                                       60
17052830                        First Lien            No               YES              10YRIO                                       60
17052835                        First Lien            No               NO               NONIO                                         1
17052848                        First Lien            No               YES              10YRIO                                       60
17052850                        First Lien            No               YES              10YRIO                                       60
17052866                        First Lien            No               YES              10YRIO                                       60
17052867                        First Lien            No               YES              10YRIO                                       60
17052872                        First Lien            No               YES              10YRIO                                       60
17052881                        First Lien            No               YES              10YRIO                                       60
17052883                        First Lien            No               YES              10YRIO                                       60
17052891                        First Lien            No               YES              10YRIO                                       60
17052717                        First Lien            No               NO               NONIO                                         1
17052895                        First Lien            No               YES              10YRIO                                       60
17052896                        First Lien            No               YES              10YRIO                                       60
17052897                        First Lien            No               NO               NONIO                                         1
17052718                        First Lien            No               YES              10YRIO                                       60
17052909                        First Lien            No               YES              10YRIO                                       60
17052913                        First Lien            No               YES              10YRIO                                       60
17052930                        First Lien            No               YES              10YRIO                                       60
17052952                        First Lien            No               YES              10YRIO                                       60
17052731                        First Lien            No               YES              10YRIO                                       60
17052967                        First Lien            No               YES              10YRIO                                       60
17052969                        First Lien            No               YES              10YRIO                                       60
17052976                        First Lien            No               YES              10YRIO                                       60
17052979                        First Lien            No               NO               NONIO                                         1
17052981                        First Lien            No               YES              10YRIO                                       60
17052993                        First Lien            No               YES              10YRIO                                       60
17054952                        First Lien            No               YES              10YRIO                                       60
17054954                        First Lien            No               NO               NONIO                                         1
17054957                        First Lien            No               NO               NONIO                                         1
17054961                        First Lien            No               YES              10YRIO                                       60
17054976                        First Lien            No               YES              10YRIO                                       60
17054978                        First Lien            No               YES              10YRIO                                       60
17054984                        First Lien            No               YES              10YRIO                                       60
17054856                        First Lien            No               YES              10YRIO                                       60
17054987                        First Lien            No               YES              10YRIO                                       60
17055007                        First Lien            No               YES              10YRIO                                       60
17055008                        First Lien            No               YES              10YRIO                                       60
17054861                        First Lien            No               YES              10YRIO                                       60
17055012                        First Lien            No               YES              10YRIO                                       60
17054868                        First Lien            No               NO               NONIO                                         1
17055016                        First Lien            No               YES              10YRIO                                       60
16969051                        First Lien            No               YES              10YRIO                                       60
16704738                        First Lien            No               YES              10YRIO                                       60
16704568                        First Lien            No               YES              10YRIO                                       60
16803581                        First Lien            No               YES              10YRIO                                       60
16801612                        First Lien            No               YES              10YRIO                                       60
16801625                        First Lien            No               YES              10YRIO                                       60
16801790                        First Lien            No               YES              10YRIO                                       60
16798896                        First Lien            No               YES              10YRIO                                       60
16798264                        First Lien            No               YES              10YRIO                                       60
16790950                        First Lien            No               YES              10YRIO                                       60
16798549                        First Lien            No               YES              10YRIO                                       60
16791169                        First Lien            No               YES              10YRIO                                       60
16788548                        First Lien            No               YES              10YRIO                                       60
16779071                        First Lien            No               YES              10YRIO                                       60
16781021                        First Lien            No               YES              10YRIO                                       60
16781453                        First Lien            No               NO               NONIO                                         1
16778291                        First Lien            No               YES              10YRIO                                       60
16775225                        First Lien            No               YES              10YRIO                                       60
16776547                        First Lien            No               YES              10YRIO                                       60
16772589                        First Lien            No               YES              10YRIO                                       60
16770655                        First Lien            No               YES              10YRIO                                       60
16770703                        First Lien            No               YES              10YRIO                                       60
16765110                        First Lien            No               YES              10YRIO                                       60
16731494                        First Lien            No               YES              10YRIO                                       60
16731657                        First Lien            No               YES              10YRIO                                       60
16848692                        First Lien            No               NO               NONIO                                         1
17028130                        First Lien            No               NO               NONIO                                         1
16966571                        First Lien            No               NO               NONIO                                         1
16848699                        First Lien            No               NO               NONIO                                         1
17021524                        First Lien            No               YES              10YRIO                                       60
17076096                        First Lien            No               YES              10YRIO                                       60
16814852                        First Lien            No               NO               NONIO                                         1
16730091                        First Lien            No               YES              10YRIO                                       60
16642707                        First Lien            No               YES              10YRIO                                       60
16851442                        First Lien            No               NO               NONIO                                         1
16845521                        First Lien            No               YES              10YRIO                                       60
16851589                        First Lien            No               YES              10YRIO                                       60
16851624                        First Lien            No               NO               NONIO                                         1
16851661                        First Lien            No               YES              10YRIO                                       60
16852463                        First Lien            No               YES              10YRIO                                       60
16847163                        First Lien            No               NO               NONIO                                         1
16852597                        First Lien            No               NO               NONIO                                         1
16848750                        First Lien            No               NO               NONIO                                         1
16851510                        First Lien            No               NO               NONIO                                         1
16856290                        First Lien            No               YES              10YRIO                                       60
16856308                        First Lien            No               YES              10YRIO                                       60
16856192                        First Lien            No               YES              10YRIO                                       60
16832479                        First Lien            No               YES              10YRIO                                       60
16832480                        First Lien            No               YES              10YRIO                                       60
16834840                        First Lien            No               YES              10YRIO                                       60
16838299                        First Lien            No               NO               NONIO                                         1
16838333                        First Lien            No               YES              10YRIO                                       60
16843805                        First Lien            No               YES              10YRIO                                       60
16843999                        First Lien            No               NO               NONIO                                         1
16845361                        First Lien            No               NO               NONIO                                         1
16845445                        First Lien            No               YES              10YRIO                                       60
16823329                        First Lien            No               YES              10YRIO                                       60
16818712                        First Lien            No               NO               NONIO                                         1
16818732                        First Lien            No               NO               NONIO                                         1
16826187                        First Lien            No               YES              10YRIO                                       60
16764807                        First Lien            No               NO               NONIO                                         1
16694738                        First Lien            No               YES              10YRIO                                       60
17066673                        First Lien            No               YES              10YRIO                                       60
17075480                        First Lien            No               YES              10YRIO                                       60
17075485                        First Lien            No               YES              10YRIO                                       60
17075493                        First Lien            No               YES              10YRIO                                       60
17075542                        First Lien            No               YES              10YRIO                                       60
17075561                        First Lien            No               NO               NONIO                                         1
17075563                        First Lien            No               NO               NONIO                                         1
17075565                        First Lien            No               NO               NONIO                                         1
17075616                        First Lien            No               YES              10YRIO                                       60
17075657                        First Lien            No               YES              10YRIO                                       60
17075662                        First Lien            No               NO               NONIO                                         1
17075665                        First Lien            No               YES              10YRIO                                       60
17075677                        First Lien            No               YES              10YRIO                                       60
17075697                        First Lien            No               NO               NONIO                                         1
17075731                        First Lien            No               YES              10YRIO                                       60
17075816                        First Lien            No               YES              10YRIO                                       60
17075842                        First Lien            No               YES              10YRIO                                       60
17075861                        First Lien            No               YES              10YRIO                                       60
17075909                        First Lien            No               YES              10YRIO                                       60
17075970                        First Lien            No               YES              10YRIO                                       60
17075972                        First Lien            No               YES              10YRIO                                       60
17076823                        First Lien            No               YES              10YRIO                                       60
17076828                        First Lien            No               NO               NONIO                                         1
17076860                        First Lien            No               YES              10YRIO                                       60
17076867                        First Lien            No               YES              10YRIO                                       60
17076913                        First Lien            No               YES              10YRIO                                       60
17077256                        First Lien            No               YES              10YRIO                                       60
17078264                        First Lien            No               YES              10YRIO                                       60
17078378                        First Lien            No               YES              10YRIO                                       60
17078399                        First Lien            No               YES              10YRIO                                       60
17078435                        First Lien            No               YES              10YRIO                                       60
17078651                        First Lien            No               YES              10YRIO                                       60
17078707                        First Lien            No               YES              10YRIO                                       60
16730439                        First Lien            No               YES              10YRIO                                       60
17088805                        First Lien            No               YES              10YRIO                                       60
17113458                        First Lien            No               YES              10YRIO                                       60
17113462                        First Lien            No               YES              10YRIO                                       60
17113491                        First Lien            No               YES              10YRIO                                       60
17113494                        First Lien            No               YES              10YRIO                                       60
17113499                        First Lien            No               YES              10YRIO                                       60
17128547                        First Lien            No               YES              10YRIO                                       60
17128772                        First Lien            No               YES              10YRIO                                       60
17088966                        First Lien            No               YES              10YRIO                                       60
17088984                        First Lien            No               YES              10YRIO                                       60
17089206                        First Lien            No               YES              10YRIO                                       60
17089217                        First Lien            No               YES              10YRIO                                       60
16857171                        First Lien            No               NO               NONIO                                         1
16857215                        First Lien            No               NO               NONIO                                         1
17088728                        First Lien            No               YES              10YRIO                                       60
17088796                        First Lien            No               YES              10YRIO                                       60
17088708                        First Lien            No               YES              10YRIO                                       60




--------------------------------------------------------------------------------




LOAN_SEQ                            AMORT_TERM1     PORTFOLIO      PREPAY           PP_DESC           PP_HARD_SOFT                  Group                  NEG_AMORT_FLAG1
17013304                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17013297                                    360        WALN         Yes              12MPP             Soft/Unk                    Group 2                     NEGAM
17013301                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17012577                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17012579                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17012596                                    360        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
17013277                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17013279                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17013281                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17013285                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17012573                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17051690                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17051715                                    360        WALN         Yes              4MPP              Hard                        Group 2                     NEGAM
17051521                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17051599                                    360        WALN         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
17051600                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17051602                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17051605                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17051610                                    360        WALN         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
17051617                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
17051644                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17051649                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17051506                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17051661                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17051675                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17051681                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17051513                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17051514                                    360        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
17051683                                    360        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
17051684                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17051687                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17051688                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17047887                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
17047893                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17047897                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17047906                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
17051563                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17051564                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17051567                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17051568                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17051573                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17051577                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17051591                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17047713                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17047760                                    360        WALN         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
17047766                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17047785                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17047791                                    360        WALN         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
17047801                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17047808                                    480        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
17047810                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17047811                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17047822                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17047830                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17047206                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17047208                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17047844                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17047860                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17047863                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
17047864                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17047868                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17047869                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17047873                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17047876                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17047877                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17047880                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17043542                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
17047729                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17047730                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17047174                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17047175                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17047744                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17047181                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17047755                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17043478                                    360        WALN         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
17043480                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17043486                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17043499                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17043502                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17043513                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17043533                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17043535                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17043000                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17043244                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17043246                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17043373                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17043376                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17043381                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17043309                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17043398                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17043399                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17043404                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17043413                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17043415                                    360        WALN         Yes              4MPP              Hard                        Group 2                     NEGAM
17043418                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17043426                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17043429                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17043448                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17043450                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17043468                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17043475                                    360        WALN         Yes              4MPP              Hard                        Group 2                     NEGAM
17042870                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17042875                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
17042879                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17042881                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17042891                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17042893                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17041655                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17042912                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17042914                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17042918                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17042921                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
17042926                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17042927                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17042928                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17041641                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17042939                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17042941                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17042942                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17042948                                    360        WALN         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
17042957                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17042959                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17042968                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17042973                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17042984                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17042988                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17042994                                    480        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17042999                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17042852                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17041617                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17042859                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17034262                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17034265                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17034266                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17034268                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17034270                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17034272                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17034275                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17034290                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17034294                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17034295                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17034304                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17034307                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17034171                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17034321                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17034178                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17034326                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17034219                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17034330                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17034339                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17034182                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17034349                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17034354                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
17034358                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17034359                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17034361                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17034368                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17034371                                    360        WALN         Yes              4MPP              Hard                        Group 2                     NEGAM
17034375                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17034390                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17042837                                    360        WALN         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
17032895                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17032898                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17032907                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17034231                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17034240                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17034248                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17034251                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17034253                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17032875                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17032878                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17032887                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17032659                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17032889                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17032891                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17032829                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17032680                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17032847                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17032848                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17032637                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17032857                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
17032873                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17032612                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17032744                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17032745                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17032746                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17032748                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17032750                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17032765                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17032774                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17032776                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17032778                                    360        WALN         Yes              4MPP              Hard                        Group 2                     NEGAM
17032781                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17032784                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17032630                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17032803                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17032819                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17032821                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17032824                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17027514                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17027525                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17027148                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17027533                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17027153                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17027539                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17027545                                    360        WALN         Yes              4MPP              Hard                        Group 2                     NEGAM
17027548                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17032711                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17032713                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17032715                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17032717                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17032720                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17032722                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17032723                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17032728                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17032739                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17021885                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17021891                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17021892                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17027357                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17027362                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17027368                                    360        WALN         Yes              4MPP              Hard                        Group 2                     NEGAM
17027373                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17027381                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17027396                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17027121                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17027408                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17027410                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17027411                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17027416                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17027417                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17027430                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17027128                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17027435                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17027441                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17027444                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17027447                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17027454                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17027171                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17027464                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
17027473                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17027475                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17027477                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17027489                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17027498                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17027501                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17027510                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17016071                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17016075                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17016096                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17016099                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17015995                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17016105                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17016107                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17016108                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
17016133                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17016135                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17016014                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17016140                                    360        WALN         Yes              4MPP              Hard                        Group 2                     NEGAM
17016142                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17016144                                    360        WALN         Yes              4MPP              Hard                        Group 2                     NEGAM
17016150                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17016159                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17016163                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17016168                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17016173                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17016177                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17016178                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17016179                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17016185                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17016187                                    360        WALN         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
17016189                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17016030                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17016195                                    480        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
17016196                                    480        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
17016203                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17016209                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17016212                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
17016215                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17016217                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17016221                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17016225                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17016037                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17016228                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17016234                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17020893                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17020901                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17020905                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17020911                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17020922                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17020928                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17020931                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17020352                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17020942                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17020363                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17020946                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17020948                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17020962                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17020366                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17020972                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17020982                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17020985                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17020988                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17020996                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17021008                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17021719                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17021720                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17021744                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17021745                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17021642                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17021749                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17021758                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17021768                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17021776                                    360        WALN         Yes              4MPP              Hard                        Group 2                     NEGAM
17021793                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17021801                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17021697                                    360        WALN         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
17021807                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17021814                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17021817                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
17021659                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17021824                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17021661                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17021834                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17021839                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17021844                                    480        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17021845                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17021669                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17021864                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17021708                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17021872                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17021676                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17021877                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17021882                                    360        WALN         Yes              4MPP              Hard                        Group 2                     NEGAM
17021883                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17016068                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17014461                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17014462                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17014458                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17014642                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17014643                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17012562                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17012536                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17012541                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17012545                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17012549                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17133043                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17133052                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17133060                                    360        AFL2         Yes              6MPP              Soft/Unk                    Group 2                     NEGAM
17130574                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17168571                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17154252                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17154253                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17154262                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17154293                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17155295                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17155375                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17155388                                    360        WALN         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
17155390                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17155392                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17155287                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17159790                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17159827                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17159830                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17159836                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17159873                                    360        WALN         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
17159914                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17159922                                    360        WALN         Yes              4MPP              Hard                        Group 2                     NEGAM
17166559                                    480        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17166570                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17166574                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17166602                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17152499                                    360        WALN         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
17152521                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17154165                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17154191                                    360        WALN         Yes              4MPP              Hard                        Group 2                     NEGAM
17154193                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17130003                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17130007                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17130015                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17130033                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17132465                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17132473                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17132492                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17132516                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
17132527                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17132529                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
17132539                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17132564                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17132566                                    360        WALN         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
17132567                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17132650                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17132405                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17132673                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17132715                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17132737                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17132749                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17141713                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17141719                                    360        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
17141720                                    360        WALN         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
17141724                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17141725                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17141772                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17141777                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17141791                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17141793                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17141820                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17141833                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17148181                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17148205                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17148245                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17148307                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17148390                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17148394                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17148400                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17150082                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17150088                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17150097                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17150120                                    360        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
17150126                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
17150136                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17150158                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17152424                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17152459                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17152472                                    360        WALN         Yes              4MPP              Hard                        Group 2                     NEGAM
17113123                                    360        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
17113130                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17113148                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17127939                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17127970                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17127982                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17127995                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17128015                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17128031                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17128060                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17128145                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17128164                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17128213                                    360        WALN         Yes              12MPP             Soft/Unk                    Group 2                     NEGAM
17128218                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17127863                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17128232                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17128240                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17128243                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17128277                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17127937                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17129812                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17129815                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17129828                                    360        WALN         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
17129830                                    360        WALN         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
17129849                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17129851                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17129768                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17129854                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17129861                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17129879                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17129889                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17129897                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17129919                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17129921                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17129927                                    480        WALN         Yes              24MPP             Hard                        Group 1                     NEGAM
17129928                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
17129945                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17129964                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17129972                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17129984                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17113035                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17113071                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17113074                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17104605                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17112940                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17112941                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17112943                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
17112960                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17112973                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17112987                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17112988                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17088423                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17088201                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17088209                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17088213                                    480        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17088447                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17088479                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17088497                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17088515                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17088524                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17088526                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17088537                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17112848                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17104569                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17112864                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17112877                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17112904                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17112906                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17112910                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17112913                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17112922                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17112928                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17112929                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17104578                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17076555                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17076563                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17076566                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17076574                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17076587                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
17076593                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17076594                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17076386                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
17076608                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17076623                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17077665                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17077675                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
17077618                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17077564                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17077713                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17077714                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17077565                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17077716                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17077722                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17077625                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17077732                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17077758                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17077777                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17077786                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17077787                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17077790                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17077795                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17077584                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17077800                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17077825                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17077859                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17077863                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17077870                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17077871                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17077877                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17077645                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17077883                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17077647                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17077899                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17077910                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17077922                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17077927                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17077945                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
17077950                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17088264                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17088266                                    480        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17088279                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17088284                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
17088307                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17088315                                    360        WALN         Yes              4MPP              Hard                        Group 2                     NEGAM
17088322                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17088324                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17088326                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17088332                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17088340                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17088348                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17088367                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17088370                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17088390                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17088394                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17088396                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17088404                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17066093                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17066094                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17066106                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17066114                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17066131                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17066135                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17065897                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17066141                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17066151                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17066155                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17066169                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17065902                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17066177                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17075014                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17075029                                    360        WALN         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
17075033                                    360        WALN         Yes              12MPP             Soft/Unk                    Group 2                     NEGAM
17075036                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17074968                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17075055                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17075063                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17075064                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17075065                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17075066                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17075068                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17075072                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17075083                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17075086                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17075093                                    480        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
17075098                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17075100                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17075107                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17075127                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17075129                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17074936                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17075163                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17075166                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17074942                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17075191                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17075199                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17075204                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17075228                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17075229                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17075240                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17075241                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17075248                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17075255                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17074964                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17075264                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17076400                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17076401                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17076282                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17076289                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17076421                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17076359                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17076448                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17076454                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
17076465                                    360        WALN         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
17076469                                    360        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
17076472                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17076478                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17076488                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17076489                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17076492                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17076497                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17076501                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17076502                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17076507                                    360        WALN         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
17076513                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17076517                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17076523                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17076537                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17076538                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
17076545                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17076550                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17064714                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17064723                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17064732                                    480        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
17064741                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17064632                                    360        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
17064743                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17064756                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17064773                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17064774                                    360        WALN         Yes              4MPP              Hard                        Group 2                     NEGAM
17064792                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17064799                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17064800                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17064807                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17064809                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17064821                                    360        WALN         Yes              4MPP              Hard                        Group 2                     NEGAM
17064823                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17064824                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17064825                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17064832                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17064837                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17064854                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17064866                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17064869                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17064872                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17064885                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17064888                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17064895                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17064897                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17064898                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17064899                                    360        WALN         Yes              4MPP              Hard                        Group 2                     NEGAM
17064902                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17064904                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17064660                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17064907                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
17064922                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17064923                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17064939                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17064949                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17064953                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17064957                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17065942                                    480        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17065965                                    480        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
17065973                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17065868                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17065869                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17065989                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17065990                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17065992                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
17065994                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17065996                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17065879                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17065880                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17066009                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17066013                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17066024                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17065884                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17066047                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17066062                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17066065                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17066073                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17066083                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17065889                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17013867                                    360        BMTA         Yes              12MPP             Hard                        Group 1                     NEGAM
17013868                                    360        BMTA         No               No PP             NoPP                        Group 1                     NEGAM
17013869                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17013870                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17013871                                    360        BMTA         Yes              12MPP             Hard                        Group 1                     NEGAM
17013872                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17013873                                    360        BMTA         Yes              12MPP             Hard                        Group 1                     NEGAM
17013874                                    480        BMTA         Yes              12MPP             Hard                        Group 1                     NEGAM
17013875                                    480        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17013876                                    480        BMTA         Yes              12MPP             Hard                        Group 1                     NEGAM
17013877                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17013878                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17013879                                    360        BMTA         Yes              12MPP             Hard                        Group 1                     NEGAM
17013880                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17013881                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17013882                                    480        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17013883                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17013884                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17013885                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17013886                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17013887                                    360        BMTA         No               No PP             NoPP                        Group 1                     NEGAM
17013888                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
16996712                                    360        ALT1         Yes              36MPP             Hard                        Group 1                     NEGAM
16996714                                    360        ALT1         Yes              36MPP             Combo                       Group 1                     NEGAM
16996717                                    360        MALT         Yes              36MPP             Hard                        Group 1                     NEGAM
16996719                                    360        ALT1         Yes              36MPP             Combo                       Group 2                     NEGAM
16996725                                    360        MALT         Yes              36MPP             Hard                        Group 1                     NEGAM
16996726                                    360        ALT1         Yes              36MPP             Hard                        Group 1                     NEGAM
17129709                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17154132                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17113166                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17201456                                    480        WALN         Yes              24MPP             Hard                        Group 1                     NEGAM
16707322                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17013378                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17129901                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17154219                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17152518                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17129903                                    360        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
17132676                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16724258                                    360        BMTA         No               No PP             NoPP                        Group 1                     NEGAM
17129827                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17182479                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17148378                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17168692                                    480        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
16638386                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17077893                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
16775827                                    480        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
17178496                                    360        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
17159868                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17077897                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17150023                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17201460                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17150026                                    480        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17113091                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17170504                                    480        WALN         Yes              24MPP             Hard                        Group 1                     NEGAM
17201546                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17154224                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17128304                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17154225                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17128063                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
15814550                                    360        RPCH         Yes              36MPP             Hard                        Group 1                     NEGAM
17141753                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17141834                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17166604                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17152529                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
16847840                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17175198                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17159875                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17201472                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17057113                                    480        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17204146                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17128152                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17205832                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17152454                                    480        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17008843                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17200669                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17132692                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
16641734                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
15815615                                    360        RPCH         Yes              36MPP             Hard                        Group 1                     NEGAM
17128238                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17181681                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17141768                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
16781445                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17129845                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17150040                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17150044                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17150045                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17200591                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17150129                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17202619                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17170607                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
15356046                                    360        RPCH         No               No PP             NoPP                        Group 1                     NEGAM
17057128                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16728800                                    480        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
17166543                                    480        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17141775                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17166626                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
16691706                                    360        BMTA         Yes              12MPP             Hard                        Group 1                     NEGAM
17141778                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17129936                                    480        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17181695                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
16835809                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
16723399                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
16819288                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17159893                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17150131                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17204084                                    480        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
17128250                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17170534                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17154173                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17154174                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17008780                                    480        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
17154175                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17170538                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17170619                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17166552                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17129944                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17166638                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17166639                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
16848684                                    360        BMTA         Yes              36MPP             Soft/Unk                    Group 1                     NEGAM
16688547                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17150140                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17150062                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17170620                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17200691                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17154180                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17170624                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17155315                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17170625                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17088312                                    480        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17154185                                    480        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17057067                                    480        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
17170629                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17128186                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17166486                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
16819707                                    360        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
17076496                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17203533                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17075050                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17170712                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17170632                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17204185                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17172253                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17154271                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17170555                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17170556                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17057157                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17170639                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
16691732                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
16691733                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17154198                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17166577                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16729647                                    360        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
17150160                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17027123                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17170720                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17155330                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
16801442                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17170721                                    360        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
17150085                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17150086                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
16407462                                    360        BMTA         No               No PP             NoPP                        Group 1                     NEGAM
17168520                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17077802                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17170567                                    360        WALN         Yes              24MPP             Hard                        Group 1                     NEGAM
17088335                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17166663                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17128287                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16667605                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17166664                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
16667526                                    360        BMTA         Yes              36MPP             Soft/Unk                    Group 1                     NEGAM
17166666                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17129895                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17112911                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17148210                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17150091                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17148214                                    480        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17060348                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17170490                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17154290                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17155262                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17170653                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17170654                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17178412                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17154292                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17150098                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17141813                                    480        WALN         Yes              24MPP             Hard                        Group 1                     NEGAM
17141732                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17132660                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17200637                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17141733                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17154126                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17175250                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17181730                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17175251                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17132745                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17175252                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17182462                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17132666                                    480        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
17182465                                    360        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
17148365                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17043489                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17127793                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17168683                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17159773                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17168688                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17154212                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17172279                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17178417                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17170579                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17088189                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16667539                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17130021                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17148300                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17132445                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17182406                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17148226                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17013866                                    480        BMTA         No               No PP             NoPP                        Group 1                     NEGAM
17168623                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17178424                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17077904                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17155359                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17066178                                    360        WALN         Yes              24MPP             Hard                        Group 1                     NEGAM
16407486                                    360        RPCH         Yes              12MPP             Hard                        Group 1                     NEGAM
17170587                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17168707                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17170669                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16610400                                    360        BMTA         Yes              30MPP             Soft/Unk                    Group 1                     NEGAM
17181602                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17175205                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17051618                                    360        WALN         Yes              24MPP             Hard                        Group 1                     NEGAM
17155362                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17132538                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17170592                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17148318                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17172295                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17077671                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
15947704                                    360        RPCH         Yes              36MPP             Hard                        Group 1                     NEGAM
17075179                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17077672                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17077918                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17077838                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17077676                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17201403                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16997766                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17013404                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17055021                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17132701                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17132620                                    480        WALN         Yes              24MPP             Hard                        Group 1                     NEGAM
17132541                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17148320                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17055028                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17178522                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17077760                                    480        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
17178443                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17077926                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17170689                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17178528                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17168728                                    360        WALN         Yes              24MPP             Hard                        Group 1                     NEGAM
17055111                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17113046                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17181700                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17175220                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17175140                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16393006                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17159820                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17159821                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17077931                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17077851                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17159905                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17088383                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17168735                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17077935                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17178457                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16979085                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
16610354                                    360        BMTA         No               No PP             NoPP                        Group 1                     NEGAM
16724222                                    480        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17182440                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17141716                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17141717                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17148343                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17132487                                    480        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
17148186                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17077861                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17159835                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
16968721                                    480        DARM         Yes              36MPP             Hard                        Group 1                     NEGAM
17178468                                    480        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
17201510                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17200703                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
16610362                                    360        BMTA         No               No PP             NoPP                        Group 1                     NEGAM
17148191                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17076427                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
16696502                                    480        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
17175168                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17064927                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17182458                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17077791                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17077793                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17168594                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17168677                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
16798472                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17077799                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17128200                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17200636                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17113075                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17012506                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17012399                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17012522                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17010884                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17010890                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17010894                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17010896                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17010776                                    360        WALN         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
17010782                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17012448                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17012467                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17012474                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17012386                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17012493                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17012497                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17012394                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17012430                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17004410                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17004413                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17008800                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17008806                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17008809                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17008759                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17008835                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17008851                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17008853                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17008856                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17008908                                    360        WALN         Yes              4MPP              Hard                        Group 2                     NEGAM
17010815                                    480        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
17010756                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17010759                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17010856                                    480        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
17010871                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17004478                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17004483                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17004382                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17004489                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17004499                                    480        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
17004511                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17004523                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17004396                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17004399                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17004546                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17004553                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17004559                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17004561                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17004570                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17004584                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17004587                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
17001524                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
17001349                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17001368                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17001575                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17001433                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17001394                                    480        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
17001435                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17001592                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17001600                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17001619                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17001621                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17001630                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17002961                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17002870                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17003002                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17002911                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17003053                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17003056                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17003080                                    360        WALN         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
17003092                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17004438                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17004442                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17004374                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17001494                                    360        WALN         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
17001508                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
16997932                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17001336                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17001489                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16997815                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16997819                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
16997703                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
16997835                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
16997842                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
16997853                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
16997744                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
16997890                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
16997898                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
16997901                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
16994876                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
16994556                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
16994893                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
16994565                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16994911                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
16994917                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
16997785                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
16997791                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
16989978                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
16989347                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
16989999                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
16989354                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16990005                                    480        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
16990015                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
16991007                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
16991015                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
16991042                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
16991043                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16990942                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
16991078                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
16990954                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16994523                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16994534                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
16994845                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
16994847                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
16984141                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16984354                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16984175                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
16989867                                    360        WALN         Yes              4MPP              Hard                        Group 2                     NEGAM
16989893                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17047709                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
16980299                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
16980315                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
16982644                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
16982649                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16982593                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16982706                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
16982605                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
16982615                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
16982760                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16982771                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16984087                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
16984104                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
16984261                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
16980274                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
16980106                                    360        WALN         Yes              4MPP              Hard                        Group 2                     NEGAM
16980180                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
16980214                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
16980223                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
16967995                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
16970087                                    360        WALN         Yes              4MPP              Hard                        Group 2                     NEGAM
16970096                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16971841                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
16978603                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
16978623                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
16978661                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
16912756                                    480        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
16912646                                    360        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
16912706                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
16857089                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16723873                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16718206                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17015025                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17015036                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17015042                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17015006                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16714866                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16711314                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16709454                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17014925                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17014926                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17014933                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17014970                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17014989                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17014990                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17014992                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17013548                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17013557                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17013580                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17013582                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17013603                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17013645                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17013698                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17013707                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17013710                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17013716                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17013733                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17013745                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17013753                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17013762                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17013788                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17013796                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17013804                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17013813                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17013820                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17013850                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17014681                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17014715                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17014737                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17014756                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17014758                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17014764                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17014771                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17014782                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17014809                                    360        AFL2         Yes              12MPP             Hard                        Group 2                     NEGAM
17014843                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17014848                                    360        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
17014863                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17014867                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17014894                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17014895                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17013023                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17013042                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17013043                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17013426                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17013442                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17013460                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17013486                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17013495                                    480        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
17013508                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17013523                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17013539                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17013544                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17013547                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17011236                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17011241                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17011266                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17011328                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17011349                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17011350                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17011352                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17011353                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17011368                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17011386                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17011388                                    360        AFL2         Yes              12MPP             Hard                        Group 2                     NEGAM
17012613                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17012635                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17012645                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17012655                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17012672                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17012713                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17012908                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17012926                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17012949                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17012755                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17012758                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17012767                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17012784                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17012789                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17012857                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17012861                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17012958                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17012971                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17012994                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17012996                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17013001                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17011028                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17011039                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17011072                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17011091                                    360        AFL2         Yes              12MPP             Hard                        Group 2                     NEGAM
17011101                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17011131                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17011132                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17005163                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17005165                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17005170                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17008953                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17008969                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17008995                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17009003                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17009031                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17009045                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17009061                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17009086                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17009117                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17009126                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17009132                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17009133                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17009149                                    360        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
17009155                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17009162                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17009168                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17009179                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17009188                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17009207                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17009213                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17009225                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17009247                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17009248                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17009281                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17009306                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17009317                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17009318                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17009323                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17010973                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17010989                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17010992                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17010995                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17011003                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17005157                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17005159                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17005128                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17005086                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17005122                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17005124                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17005012                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17005013                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17005016                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17005053                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17004978                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17005001                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17004959                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17004948                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17004849                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17004817                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17004836                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17003300                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17003357                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17003393                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17003415                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17003425                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17003430                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17003432                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17003441                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17003478                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17003497                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17003523                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17003539                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17003543                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17003602                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17003606                                    480        AFL2         No               No PP             NoPP                        Group 1                     NEGAM
17003614                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17003616                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17003628                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17004629                                    480        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
17004698                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17004706                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17004762                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17004784                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17002033                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17002081                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17002153                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17002176                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17002226                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17002232                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17002247                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17002261                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17002271                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17002281                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17002289                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17002299                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17002306                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17002309                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17002346                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17002365                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17002366                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17002371                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17002381                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17002387                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17002394                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17002395                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17002402                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17002403                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17002405                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17002409                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17002433                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17002439                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17002442                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17002447                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17003212                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17003224                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17000112                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17000195                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17000226                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17000229                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17000271                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17000282                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17000315                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17000357                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17000368                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17000414                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17000456                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17000480                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17000483                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17000507                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17000514                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17000516                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17001930                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17001990                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17002011                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16991842                                    360        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
16991844                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16991865                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
16991874                                    360        AFL2         Yes              12MPP             Hard                        Group 2                     NEGAM
16991878                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16994979                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16995079                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
16995166                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16995174                                    360        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
16995185                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16995198                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16995320                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16995338                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16995348                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
16995364                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16995371                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
16991744                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16991772                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
16991549                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16991559                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
16991563                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16991664                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
16990391                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
16990400                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16991438                                    360        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
16991493                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16991496                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16990141                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16990142                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16990147                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
16990153                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16990204                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16990318                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16990324                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
16990332                                    360        AFL2         Yes              12MPP             Hard                        Group 2                     NEGAM
16990338                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16985132                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16985190                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16985238                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16985246                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16990064                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16990088                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16990089                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16990091                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16990092                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16984831                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
16984845                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
16984945                                    360        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
16985019                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
16984664                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16984678                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
16984814                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
16983102                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
16982800                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16982858                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16982939                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16983018                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16981401                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
16981500                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
16981538                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
16981561                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
16981656                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16981677                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16981708                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16981800                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
16981196                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16981209                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16981247                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16981249                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
16981255                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16981287                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16981334                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16980867                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16980868                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
16980990                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16981016                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16981078                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16981124                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16981147                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16979178                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
16979200                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
16979229                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16979283                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16979373                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16979477                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16979506                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
16979520                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16979557                                    360        AFL2         No               No PP             NoPP                        Group 1                     NEGAM
16980513                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16980607                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16980683                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16980726                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16980808                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
16980846                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16974424                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
16974426                                    480        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
16974433                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
16974436                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16974464                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
16974473                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16978683                                    360        AFL2         Yes              36MPP             Combo                       Group 1                     NEGAM
16978816                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
16978853                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16978864                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16978923                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16978975                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16978995                                    360        AFL2         Yes              12MPP             Hard                        Group 2                     NEGAM
16979121                                    360        AFL2         Yes              12MPP             Hard                        Group 2                     NEGAM
16973878                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
16973888                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16973926                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
16973973                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16973975                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16974019                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16974084                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16970828                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16970862                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16970922                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
16970925                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16973734                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
16973735                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
16973822                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
16970714                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
16970553                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16970575                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16970592                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16970506                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16970468                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16968911                                    360        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
16968919                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16968676                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
16965212                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16965243                                    360        AFL2         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
16965260                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16965396                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
16965443                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16965544                                    480        AFL2         No               No PP             NoPP                        Group 1                     NEGAM
16965572                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16965590                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16965627                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16965672                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16965674                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16965678                                    360        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
16963025                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16963074                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16963119                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16963300                                    360        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
16859576                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
16859607                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16859636                                    360        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
16859653                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
16859542                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
16859504                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
16859325                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16859332                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16859296                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16857533                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16857400                                    360        AFL2         Yes              12MPP             Hard                        Group 2                     NEGAM
16857483                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
16857014                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
16857036                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16856856                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16856834                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
16731321                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
16848728                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17010227                                    360        SSSO         Yes              36MPP             Hard                        Group 2                     NEGAM
16848720                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
16965797                                    360        SSSO         Yes              36MPP             Hard                        Group 2                     NEGAM
16966581                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
16965754                                    360        SSSO         Yes              36MPP             Hard                        Group 2                     NEGAM
17028166                                    360        BMTA         Yes              36MPP             Combo                       Group 1                     NEGAM
17028162                                    480        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17028181                                    360        BMTA         Yes              36MPP             Combo                       Group 1                     NEGAM
17028156                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17028160                                    360        BMTA         Yes              36MPP             Combo                       Group 1                     NEGAM
17028171                                    360        BMTA         Yes              36MPP             Combo                       Group 1                     NEGAM
17028168                                    360        BMTA         Yes              36MPP             Combo                       Group 1                     NEGAM
17028169                                    360        BMTA         Yes              36MPP             Combo                       Group 1                     NEGAM
17028163                                    360        BMTA         Yes              36MPP             Combo                       Group 1                     NEGAM
17028152                                    480        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17028174                                    360        BMTA         Yes              36MPP             Soft/Unk                    Group 1                     NEGAM
17028185                                    360        BMTA         Yes              36MPP             Combo                       Group 1                     NEGAM
17028177                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17028164                                    480        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17058648                                    480        BMTA         Yes              12MPP             Hard                        Group 1                     NEGAM
17028175                                    360        BMTA         Yes              36MPP             Combo                       Group 1                     NEGAM
17028153                                    360        BMTA         Yes              36MPP             Combo                       Group 1                     NEGAM
17028142                                    360        BMTA         No               No PP             NoPP                        Group 1                     NEGAM
17076110                                    360        SSSO         No               No PP             NoPP                        Group 2                     NEGAM
17028182                                    480        BMTA         Yes              30MPP             Hard                        Group 1                     NEGAM
17028151                                    360        BMTA         Yes              30MPP             Combo                       Group 1                     NEGAM
17058642                                    360        BMTA         No               No PP             NoPP                        Group 1                     NEGAM
17028158                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17028141                                    360        BMTA         Yes              30MPP             Hard                        Group 1                     NEGAM
17058650                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17028157                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17076114                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17028183                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17028176                                    360        BMTA         Yes              36MPP             Combo                       Group 1                     NEGAM
17058647                                    360        BMTA         No               No PP             NoPP                        Group 1                     NEGAM
17028178                                    360        BMTA         Yes              36MPP             Combo                       Group 1                     NEGAM
17028188                                    360        BMTA         Yes              12MPP             Hard                        Group 1                     NEGAM
17058652                                    480        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17028186                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17058651                                    480        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17028172                                    360        BMTA         No               No PP             NoPP                        Group 1                     NEGAM
17076125                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17058656                                    480        BMTA         No               No PP             NoPP                        Group 1                     NEGAM
17120294                                    360        BMTA         No               No PP             NoPP                        Group 1                     NEGAM
17120291                                    360        BMTA         No               No PP             NoPP                        Group 1                     NEGAM
17076115                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17076140                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17120301                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17076128                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17058669                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17058663                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17076117                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17076120                                    360        SSSO         No               No PP             NoPP                        Group 2                     NEGAM
17076132                                    360        SSSO         No               No PP             NoPP                        Group 2                     NEGAM
17120288                                    360        BMTA         No               No PP             NoPP                        Group 1                     NEGAM
17058653                                    480        BMTA         No               No PP             NoPP                        Group 1                     NEGAM
17076137                                    360        SSSO         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
17076135                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17076129                                    360        SSSO         No               No PP             NoPP                        Group 2                     NEGAM
17120306                                    360        BMTA         No               No PP             NoPP                        Group 1                     NEGAM
17058665                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17120307                                    360        BMTA         No               No PP             NoPP                        Group 1                     NEGAM
17076138                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17076131                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17058660                                    360        BMTA         No               No PP             NoPP                        Group 1                     NEGAM
17120303                                    480        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17076134                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17120293                                    360        BMTA         Yes              36MPP             Soft/Unk                    Group 1                     NEGAM
17076126                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17076148                                    360        SSSO         Yes              12MPP             Hard                        Group 2                     NEGAM
17076118                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17076154                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17076150                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17076139                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17076153                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17076124                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17076116                                    360        SSSO         Yes              12MPP             Hard                        Group 2                     NEGAM
17120313                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17076158                                    360        SSSO         No               No PP             NoPP                        Group 2                     NEGAM
17076130                                    360        SSSO         Yes              36MPP             Hard                        Group 2                     NEGAM
17120315                                    360        BMTA         No               No PP             NoPP                        Group 1                     NEGAM
17076119                                    360        SSSO         No               No PP             NoPP                        Group 2                     NEGAM
17076145                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17120317                                    360        BMTA         No               No PP             NoPP                        Group 1                     NEGAM
17120302                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17076144                                    360        SSSO         No               No PP             NoPP                        Group 2                     NEGAM
17076149                                    360        SSSO         No               No PP             NoPP                        Group 2                     NEGAM
17076113                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17120297                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17076122                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17120299                                    360        BMTA         Yes              12MPP             Hard                        Group 1                     NEGAM
17076108                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17076133                                    360        SSSO         Yes              12MPP             Hard                        Group 2                     NEGAM
17076142                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17076141                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17076155                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17076112                                    360        SSSO         No               No PP             NoPP                        Group 2                     NEGAM
17076156                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17120309                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17076159                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17120312                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17076136                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17076157                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17076146                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
16697419                                    360        AFL2         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
17014619                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17014622                                    480        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
16643278                                    360        BMTA         Yes              12MPP             Hard                        Group 1                     NEGAM
16600240                                    360        MALT         Yes              36MPP             Combo                       Group 2                     NEGAM
17120300                                    360        BMTA         Yes              12MPP             Hard                        Group 1                     NEGAM
17120311                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17120314                                    360        BMTA         No               No PP             NoPP                        Group 1                     NEGAM
17076160                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17120323                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17076152                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17120322                                    480        BMTA         No               No PP             NoPP                        Group 1                     NEGAM
17120325                                    360        BMTA         No               No PP             NoPP                        Group 1                     NEGAM
17120289                                    360        BMTA         No               No PP             NoPP                        Group 1                     NEGAM
17028161                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17028150                                    480        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17028167                                    360        BMTA         No               No PP             NoPP                        Group 1                     NEGAM
17028143                                    360        BMTA         Yes              36MPP             Combo                       Group 1                     NEGAM
16965848                                    360        SSSO         Yes              36MPP             Hard                        Group 2                     NEGAM
16966602                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17076109                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
16966599                                    360        BMTA         Yes              36MPP             Soft/Unk                    Group 1                     NEGAM
17028154                                    360        BMTA         Yes              36MPP             Combo                       Group 1                     NEGAM
16966603                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17004240                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17004266                                    360        BMTA         No               No PP             NoPP                        Group 1                     NEGAM
17004269                                    360        BMTA         Yes              12MPP             Hard                        Group 1                     NEGAM
17028146                                    360        BMTA         Yes              36MPP             Combo                       Group 1                     NEGAM
16665276                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
16655847                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17014593                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17014596                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17014601                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17014575                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17014579                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17014591                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
16585262                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
16564255                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16548399                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16692438                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17013221                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
17013360                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17013365                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17013366                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17013371                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17013372                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17013380                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17013184                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17013398                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
17013403                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17013416                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17013227                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17013418                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17014514                                    360        WALN         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
17014525                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17014527                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17014532                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17014534                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17014536                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17014430                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17014539                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17014540                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17014542                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17014443                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
16640947                                    360        DARM         No               No PP             NoPP                        Group 2                     NEGAM
17013312                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17013318                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17013177                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17013321                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17013325                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17013347                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
16838829                                    360        AFL2         Yes              24MPP             Hard                        Group 2                     NEGAM
16838844                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16838670                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16709398                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
16707623                                    360        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
16360692                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16666471                                    360        RPCH         Yes              36MPP             Combo                       Group 2                     NEGAM
17060750                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17060782                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17060837                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17060840                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17065131                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17065134                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17065180                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17065207                                    360        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
17065259                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17066576                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17065261                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17065262                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17065269                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17065337                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17065350                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17065472                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17066341                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17066354                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17066356                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17066363                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17066383                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17066390                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17066492                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17060673                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17060703                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17060477                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17060523                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17060565                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17060568                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17060570                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17060615                                    360        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
17060670                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16610293                                    360        DARM         Yes              12MPP             Hard                        Group 1                     NEGAM
16567403                                    360        DARM         Yes              36MPP             Hard                        Group 1                     NEGAM
16851187                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16849519                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
16849520                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16849429                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16847937                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16849318                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16849088                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16832950                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16833214                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
16833259                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16835215                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
16835221                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16827019                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16809362                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16809202                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16809560                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16806897                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16807312                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16807369                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16852425                                    480        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
16852427                                    360        BMTA         Yes              12MPP             Hard                        Group 1                     NEGAM
16852429                                    480        MBMT         No               No PP             NoPP                        Group 1                     NEGAM
16852430                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
16852431                                    480        BMTA         Yes              12MPP             Hard                        Group 1                     NEGAM
16852432                                    480        MBMT         Yes              36MPP             Hard                        Group 1                     NEGAM
16852433                                    360        BMTA         No               No PP             NoPP                        Group 1                     NEGAM
16852434                                    480        BMTA         Yes              12MPP             Hard                        Group 1                     NEGAM
16852435                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
16852436                                    360        BMTA         Yes              12MPP             Hard                        Group 1                     NEGAM
16852437                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
16852439                                    360        MBMT         Yes              36MPP             Hard                        Group 1                     NEGAM
16852440                                    360        MBMT         Yes              36MPP             Hard                        Group 1                     NEGAM
16852441                                    480        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
16852443                                    480        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
16852445                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
16852446                                    480        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
16852447                                    480        MBMT         Yes              36MPP             Hard                        Group 1                     NEGAM
16852448                                    480        MBMT         Yes              12MPP             Hard                        Group 1                     NEGAM
16852449                                    360        MBMT         Yes              36MPP             Hard                        Group 1                     NEGAM
16852450                                    480        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
16852451                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
16852452                                    480        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
16852453                                    480        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
16852454                                    480        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
16852455                                    360        MBMT         No               No PP             NoPP                        Group 1                     NEGAM
16833520                                    360        MALT         No               No PP             NoPP                        Group 2                     NEGAM
16193734                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17076103                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17076100                                    360        SSSO         No               No PP             NoPP                        Group 2                     NEGAM
17076102                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17076101                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17058637                                    480        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17076095                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17076098                                    360        SSSO         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
17076104                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17076097                                    360        SSSO         Yes              30MPP             Combo                       Group 2                     NEGAM
17076105                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17076106                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17076107                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17120282                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17076099                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17120281                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17076094                                    360        SSSO         Yes              12MPP             Hard                        Group 2                     NEGAM
17048318                                    360        AFL2         Yes              12MPP             Hard                        Group 2                     NEGAM
17048353                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17048365                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17051868                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17051870                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17051871                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17051872                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17051874                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17051977                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17051987                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17052012                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17052018                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17052021                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17052024                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17052026                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17052049                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17052056                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17052062                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17052069                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17052095                                    360        AFL2         Yes              12MPP             Hard                        Group 2                     NEGAM
17052100                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17052120                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17052121                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17052181                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17052228                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17052278                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17052279                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17052292                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17053239                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17053307                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17053323                                    480        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
17053339                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17053358                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17053362                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17053364                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17053367                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17053380                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17053382                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17053412                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17053415                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17053425                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17053430                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17053434                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17055519                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17055525                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17055564                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17055572                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17055598                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17055667                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17055726                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17055753                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17055773                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17055851                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17055869                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17055889                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17055914                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17055976                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17055985                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17055990                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17056029                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17056088                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17056090                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17057567                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17057578                                    360        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
17057601                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17057637                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17057643                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17057663                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17057694                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17057696                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17057721                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17057735                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17057763                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17057765                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17057784                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17057816                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17057827                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17057837                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17057841                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17057848                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17057866                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17057869                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17057921                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17057979                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17057988                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17057998                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17058021                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17059204                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17059283                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17059297                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17059313                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17059321                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17059399                                    480        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
17059409                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17059414                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17059430                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17059473                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17059482                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17059524                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17059531                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17059550                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17059554                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17059595                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17059603                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17042500                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17042524                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17042528                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17042531                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17042540                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17042549                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17042567                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17042581                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17042593                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17042595                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17042602                                    360        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
17042608                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17042630                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17042636                                    360        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
17042660                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17042665                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17042683                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17042688                                    360        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
17042706                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17042710                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17042731                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17042785                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17042792                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17042798                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17042802                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17042804                                    360        AFL2         Yes              12MPP             Hard                        Group 2                     NEGAM
17042812                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17042817                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17043785                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17043801                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17043807                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17043871                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17043876                                    360        AFL2         Yes              12MPP             Hard                        Group 2                     NEGAM
17043899                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17043929                                    360        AFL2         Yes              6MPP              Soft/Unk                    Group 2                     NEGAM
17043938                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17043946                                    360        AFL2         Yes              12MPP             Hard                        Group 2                     NEGAM
17043951                                    480        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
17043958                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17043961                                    360        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
17043970                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17043972                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17043984                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17043989                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17043994                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17043995                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17043999                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17044000                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17044001                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17044004                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17044005                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17044026                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17044043                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17044044                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17044045                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17044053                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17044059                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17044063                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17044064                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17044067                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17044070                                    360        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
17044073                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17044093                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17044094                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17044119                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17044129                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17044135                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17047953                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17047959                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17047966                                    360        AFL2         Yes              6MPP              Soft/Unk                    Group 2                     NEGAM
17048002                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17048017                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17048018                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17048022                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17048038                                    480        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
17048045                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17048068                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17048072                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17048076                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17048078                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17048083                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17048099                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17048106                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17048141                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17048176                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17048186                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17048211                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17048251                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17048255                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17048266                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17048270                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17048274                                    480        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
17048287                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17048298                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17034561                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17034567                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17034583                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17034611                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17034619                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17034628                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17034641                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17034646                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17034658                                    360        AFL2         Yes              12MPP             Hard                        Group 2                     NEGAM
17034681                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17034686                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17034694                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17034700                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17034712                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17034715                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17034716                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17034718                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17034720                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17034732                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17034745                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17034762                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17034789                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17034808                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17034813                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17034815                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17034816                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17034824                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17034839                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17034851                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17034895                                    360        AFL2         Yes              12MPP             Soft/Unk                    Group 2                     NEGAM
17034912                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17042423                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17042429                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17042434                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17042435                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17027779                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17027793                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17027833                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17027852                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17027863                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17027890                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17027893                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17027909                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17027919                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17027948                                    360        AFL2         Yes              12MPP             Hard                        Group 2                     NEGAM
17033156                                    360        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
17033158                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17033164                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17033167                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17033172                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17033181                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17033188                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17033190                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17033193                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17033196                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17033198                                    480        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
17033208                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17033212                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17033325                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17033327                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17033334                                    360        AFL2         Yes              12MPP             Hard                        Group 2                     NEGAM
17033336                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17033349                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17033352                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17033361                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17033367                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17033372                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17033392                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17033406                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17033482                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17033483                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17033486                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17033512                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17033528                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17033529                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17033541                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17033557                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17033560                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17033572                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17033575                                    480        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
17033580                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17033589                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17033594                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17033600                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17033622                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17033654                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17033662                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17033677                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17033679                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17033687                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17034396                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17034427                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17034435                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17034477                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17034505                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17034509                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17034510                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17034518                                    360        AFL2         Yes              12MPP             Hard                        Group 2                     NEGAM
17022063                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17022072                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17022078                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17022105                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17022113                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17022134                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17022138                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17022142                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17022147                                    360        AFL2         Yes              6MPP              Soft/Unk                    Group 2                     NEGAM
17022168                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17022173                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17022195                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17022208                                    360        AFL2         Yes              12MPP             Hard                        Group 2                     NEGAM
17022221                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17022237                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17022260                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17022263                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17022266                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17022270                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17027560                                    360        AFL2         Yes              6MPP              Soft/Unk                    Group 2                     NEGAM
17027600                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17027607                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17027629                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17027640                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17027648                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17027653                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17027673                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17027686                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17027691                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17027694                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17027709                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17027712                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17027723                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17027725                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17027729                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17027735                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17027772                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17015063                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17015066                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17015076                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17015079                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17015083                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17015088                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17015094                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17015098                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17015107                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17015109                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17015110                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17015123                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17015150                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17016247                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17016311                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17016317                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17016325                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17016352                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17016361                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17016369                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17016389                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17016421                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17016423                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17016438                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17016475                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17016490                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17016537                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17016548                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17016555                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17016558                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17016572                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17016589                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17021041                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17021054                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17021069                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17021079                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17021101                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17021134                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17021150                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17021177                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17021181                                    360        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
17021212                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17021228                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17021229                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17021234                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17021235                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17021240                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17021245                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17021259                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17021261                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17021271                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17021281                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17021300                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17021307                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17021312                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17021316                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17021324                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17021929                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17021941                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17021945                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17021949                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17021950                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17021986                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17022001                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17022004                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17022015                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17022029                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17022030                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17022031                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17022034                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17022043                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16852337                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16852382                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16852398                                    360        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
16852914                                    360        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
16853138                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16853265                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16853276                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16853333                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16851409                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
16851413                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16851889                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
16851895                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16852205                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16852237                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16844900                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
16845661                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16844733                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16839778                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16839869                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16839904                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16840121                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16840221                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16840226                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
16839012                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16839045                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16839088                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16659139                                    360        DARM         No               No PP             NoPP                        Group 2                     NEGAM
16653706                                    360        DARM         No               No PP             NoPP                        Group 2                     NEGAM
16653866                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17155265                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17075157                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17075158                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17170657                                    360        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
16646099                                    360        DARM         Yes              36MPP             Combo                       Group 2                     NEGAM
16804098                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16809728                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16824283                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16824327                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16824025                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16824065                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16819583                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16819829                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16819338                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16819354                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16819569                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16814310                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16813770                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16978193                                    360        ALT1         Yes              12MPP             Hard                        Group 2                     NEGAM
16978225                                    360        ALT1         Yes              36MPP             Hard                        Group 2                     NEGAM
16978241                                    360        ALT1         Yes              12MPP             Soft/Unk                    Group 2                     NEGAM
16978314                                    360        ALT1         Yes              12MPP             Hard                        Group 2                     NEGAM
16978336                                    360        ALT1         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
16978042                                    360        ALT1         Yes              36MPP             Hard                        Group 2                     NEGAM
16978083                                    360        ALT1         Yes              24MPP             Hard                        Group 2                     NEGAM
16978086                                    360        ALT1         Yes              36MPP             Hard                        Group 2                     NEGAM
16978103                                    360        ALT1         Yes              24MPP             Hard                        Group 2                     NEGAM
16978151                                    360        ALT1         Yes              36MPP             Hard                        Group 2                     NEGAM
16970058                                    360        ALT1         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
16675127                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
16686707                                    360        MALT         No               No PP             NoPP                        Group 2                     NEGAM
17055076                                    360        WALN         Yes              4MPP              Hard                        Group 2                     NEGAM
17055077                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17055080                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17055081                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17054885                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17055089                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17055095                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17055096                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17055124                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17055128                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17055143                                    480        WALN         Yes              4MPP              Hard                        Group 1                     NEGAM
17054901                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17055154                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17055172                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17055175                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17055180                                    480        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
17055187                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17055194                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17055204                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17055205                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17057036                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17057043                                    360        WALN         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
17057047                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17057049                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17057061                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17057069                                    360        WALN         Yes              4MPP              Hard                        Group 2                     NEGAM
17057072                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17057082                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17057094                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17057097                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17057112                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17056968                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17056973                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17057134                                    480        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
17057140                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17057143                                    480        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17057156                                    360        WALN         Yes              24MPP             Soft/Unk                    Group 2                     NEGAM
17057159                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17057024                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17057178                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17057184                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17057190                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17057195                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
17057032                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17056992                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17056994                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17057217                                    480        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
17057223                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17058779                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17058782                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17058784                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17058799                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17058801                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17058678                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17058825                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17058683                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17058828                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17058685                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17058839                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17058841                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17058849                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17058851                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17058855                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17058858                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17058861                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17058864                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17058754                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17058867                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17058882                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17058883                                    360        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
17058893                                    360        WALN         Yes              24MPP             Soft/Unk                    Group 2                     NEGAM
17058916                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17058927                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17058938                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17058945                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17058956                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17058975                                    360        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
17058737                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17058738                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17058743                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17060310                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17060313                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17060314                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17060316                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17060320                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17060328                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17060334                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
17060344                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17060345                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17060366                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17060397                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17060398                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17060287                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17060248                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17060250                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17060430                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17060432                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17060256                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17060448                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17060266                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17055043                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17055048                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17055065                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17055066                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17055020                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17055022                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
17055027                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17055035                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17054876                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17051730                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17051736                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17051739                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17051740                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17051744                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17051746                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17051750                                    360        WALN         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
17051760                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17051761                                    360        WALN         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
17051766                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17051770                                    360        WALN         Yes              24MPP             Combo                       Group 2                     NEGAM
17051778                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17051779                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17051784                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17051787                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17052762                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17052770                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17052779                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17052785                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17052786                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17052792                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17052817                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17052830                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17052835                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17052848                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17052850                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17052866                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17052867                                    360        WALN         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
17052872                                    360        WALN         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
17052881                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17052883                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17052891                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17052717                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17052895                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17052896                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17052897                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17052718                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17052909                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17052913                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17052930                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17052952                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17052731                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17052967                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17052969                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17052976                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17052979                                    360        WALN         No               No PP             NoPP                        Group 1                     NEGAM
17052981                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17052993                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17054952                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17054954                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17054957                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17054961                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17054976                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17054978                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17054984                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
17054856                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17054987                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17055007                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17055008                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
17054861                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17055012                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
17054868                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17055016                                    360        WALN         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
16969051                                    360        ALT1         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
16704738                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16704568                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16803581                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16801612                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16801625                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16801790                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
16798896                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16798264                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
16790950                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16798549                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16791169                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16788548                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16779071                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16781021                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16781453                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
16778291                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16775225                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16776547                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
16772589                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16770655                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16770703                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16765110                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16731494                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
16731657                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16848692                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
17028130                                    360        BMTA         Yes              36MPP             Combo                       Group 1                     NEGAM
16966571                                    360        BMTA         Yes              36MPP             Hard                        Group 1                     NEGAM
16848699                                    360        BMTA         Yes              30MPP             Hard                        Group 1                     NEGAM
17021524                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
17076096                                    360        SSSO         Yes              36MPP             Combo                       Group 2                     NEGAM
16814852                                    360        BMTA         Yes              36MPP             Soft/Unk                    Group 1                     NEGAM
16730091                                    360        WALN         Yes              24MPP             Soft/Unk                    Group 2                     NEGAM
16642707                                    360        MALT         No               No PP             NoPP                        Group 2                     NEGAM
16851442                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16845521                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
16851589                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
16851624                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16851661                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
16852463                                    360        WALN         Yes              4MPP              Hard                        Group 2                     NEGAM
16847163                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16852597                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16848750                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16851510                                    360        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
16856290                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
16856308                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
16856192                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
16832479                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
16832480                                    360        WALN         No               No PP             NoPP                        Group 2                     NEGAM
16834840                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
16838299                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16838333                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
16843805                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
16843999                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16845361                                    360        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
16845445                                    360        WALN         Yes              12MPP             Hard                        Group 2                     NEGAM
16823329                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
16818712                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16818732                                    360        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16826187                                    360        WALN         Yes              36MPP             Combo                       Group 2                     NEGAM
16764807                                    480        WALN         Yes              12MPP             Hard                        Group 1                     NEGAM
16694738                                    360        MALT         No               No PP             NoPP                        Group 2                     NEGAM
17066673                                    360        AFL2         Yes              12MPP             Hard                        Group 2                     NEGAM
17075480                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17075485                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17075493                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17075542                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17075561                                    360        AFL2         Yes              12MPP             Hard                        Group 1                     NEGAM
17075563                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17075565                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17075616                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17075657                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17075662                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17075665                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17075677                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17075697                                    480        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17075731                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17075816                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17075842                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17075861                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17075909                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17075970                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17075972                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17076823                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17076828                                    360        AFL2         Yes              36MPP             Hard                        Group 1                     NEGAM
17076860                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17076867                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17076913                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17077256                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17078264                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17078378                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17078399                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17078435                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17078651                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17078707                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
16730439                                    360        MALT         Yes              36MPP             Soft/Unk                    Group 2                     NEGAM
17088805                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17113458                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17113462                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17113491                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17113494                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17113499                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17128547                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17128772                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17088966                                    360        AFL2         Yes              36MPP             Hard                        Group 2                     NEGAM
17088984                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17089206                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
17089217                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM
16857171                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
16857215                                    480        WALN         Yes              36MPP             Hard                        Group 1                     NEGAM
17088728                                    360        AFL2         Yes              6MPP              Hard                        Group 2                     NEGAM
17088796                                    360        AFL2         No               No PP             NoPP                        Group 2                     NEGAM
17088708                                    360        AFL2         Yes              36MPP             Combo                       Group 2                     NEGAM




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT C

                                                    [RESERVED]





--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT D

                                         REQUEST FOR RELEASE OF DOCUMENTS

To:      Wells Fargo Bank, National Association
         1015 10th Avenue
         Minneapolis, Minnesota  55414

RE:      Custodial  Agreement,  dated as of April 30, 2007 among Structured Asset Mortgage  Investments II
         Inc.,  as company,  Wells Fargo  Bank,  National  Association  as trustee and  custodian  and EMC
         Mortgage  Corporation,  as servicer,  in  connection  with Bear Stearns  Mortgage  Funding  Trust
         2007-AR4, Mortgage Pass-Through Certificates, Series 2007-AR4

         In  connection  with  the  administration  of the  Mortgage  Loans  held by you  pursuant  to the
above-captioned  Custodial  Agreement,  we request the release,  and hereby  acknowledge  receipt,  of the
Mortgage File for the Mortgage Loan described below, for the reason indicated.

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

Reason for Requesting Documents (check one):

_____             1.       Mortgage  Paid in Full and  proceeds  have been  deposited  into the  Custodial
                           Account

_____             2.       Foreclosure

_____             3.       Substitution

_____             4.       Other Liquidation

_____             5.       Nonliquidation Reason:

_____             6.       California Mortgage Loan paid in full


                                                              By:________________________________________
                                                                  (authorized signer)

                                                              Issuer:
                                                              Address:

                                                              Date:




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT E

                                        FORM OF TRANSFER AFFIDAVIT

                                                                  Affidavit     pursuant     to    Section
                                                                  860E(e)(4)   of  the  Internal   Revenue
                                                                  Code  of  1986,  as  amended,   and  for
                                                                  other purposes

STATE OF                   )
                           )ss:
COUNTY OF                  )

         [NAME OF OFFICER], being first duly sworn, deposes and says:

         1.       That he is [Title of Officer] of [Name of Investor]  (record or beneficial  owner of the
Bear Stearns Mortgage Funding Trust 2007-AR4,  Mortgage Pass-Through Certificates,  Series 2007-AR4, Class
R Certificates (the "Class R Certificates"))  (the "Owner"),  a [savings  institution]  [corporation] duly
organized and existing under the laws of [the State of _____] [the United  States],  on behalf of which he
makes this affidavit.

         2.       That the Owner  (i) is not and will not be as of  [Closing  Date][date  of  purchase]  a
"disqualified  organization"  within the meaning of Section  860E(e)(5)  of the  Internal  Revenue Code of
1986,  as amended  (the "Code") or an "electing  large  partnership"  within the meaning of Section 775 of
the Code,  (ii) will  endeavor to remain  other than a  disqualified  organization  and an electing  large
partnership  for so long as it retains its  ownership in the Class R  Certificates  and (iii) is acquiring
the Class R  Certificates  for its own  account  or for the  account  of  another  Owner from which it has
received an affidavit and agreement in substantially  the same form as this affidavit and agreement.  (For
this purpose, a "disqualified  organization"  means an electing large partnership under Section 775 of the
Code, the United States,  any state or political  subdivision  thereof,  any agency or  instrumentality of
any of the  foregoing  (other than an  instrumentality  all of the  activities of which are subject to tax
and,  except for the Federal  Home Loan  Mortgage  Corporation,  a majority of whose board of directors is
not selected by any such governmental  entity) or any foreign  government,  international  organization or
any  agency  or  instrumentality  of such  foreign  government  or  organization,  any rural  electric  or
telephone  cooperative,  or any organization (other than certain farmers'  cooperatives) that is generally
exempt  from  federal  income tax unless such  organization  is subject to the tax on  unrelated  business
taxable income).

         3.       That the Owner is aware (i) of the tax that would be imposed on  transfers  of the Class
R Certificates to disqualified  organizations or electing large  partnerships under the Code, that applies
to all  transfers of the Class R  Certificates  after March 31,  1988;  (ii) that such tax would be on the
transferor (or, with respect to transfers to electing large partnerships,  on each such partnership),  or,
if such  transfer  is through  an agent  (which  person  includes a broker,  nominee or  middleman)  for a
disqualified  organization,  on the agent;  (iii) that the person (other than with respect to transfers to
electing large  partnerships)  otherwise  liable for the tax shall be relieved of liability for the tax if
the  transferee  furnishes  to  such  person  an  affidavit  that  the  transferee  is not a  disqualified
organization  and, at the time of transfer,  such person does not have actual knowledge that the affidavit
is false;  and (iv) that the Class R  Certificates  may be  "noneconomic  residual  interests"  within the
meaning  of  Treasury  regulations  promulgated  pursuant  to  the  Code  and  that  the  transferor  of a
noneconomic  residual  interest  will remain  liable for any taxes due with  respect to the income on such
residual  interest,  unless no  significant  purpose  of the  transfer  was to impede  the  assessment  or
collection of tax.

                  4.       That the Owner is aware of the tax imposed on a  "pass-through  entity" holding
the Class R  Certificates  if either  the  pass-through  entity is an  electing  large  partnership  under
Section  775 of the  Code  or if at any  time  during  the  taxable  year  of the  pass-through  entity  a
disqualified  organization is the record holder of an interest in such entity.  (For this purpose, a "pass
through entity" includes a regulated  investment  company,  a real estate investment trust or common trust
fund, a partnership, trust or estate, and certain cooperatives.)

                  5.       That the Owner is aware that the Trustee  will not register the transfer of any
Class R Certificates  unless the transferee,  or the transferee's  agent,  delivers to it an affidavit and
agreement,  among other things, in substantially the same form as this affidavit and agreement.  The Owner
expressly  agrees that it will not  consummate  any such  transfer if it knows or believes that any of the
representations contained in such affidavit and agreement are false.

                  6.       That the  Owner  has  reviewed  the  restrictions  set forth on the face of the
Class R  Certificates  and the  provisions  of Section 5.05 of the Pooling and Servicing  Agreement  under
which the Class R Certificates  were issued.  The Owner expressly agrees to be bound by and to comply with
such restrictions and provisions.

                  7.       That the Owner consents to any additional  restrictions  or  arrangements  that
shall be deemed  necessary  upon advice of counsel to constitute a reasonable  arrangement  to ensure that
the  Class R  Certificates  will  only  be  owned,  directly  or  indirectly,  by an  Owner  that is not a
disqualified organization.

                  8.       The Owner's Taxpayer Identification Number is # _______________.

                  9.       This affidavit and agreement  relates only to the Class R Certificates  held by
the Owner  and not to any  other  holder of the  Class R  Certificates.  The  Owner  understands  that the
liabilities described herein relate only to the Class R Certificates.

                  10.      That no purpose of the Owner  relating  to the  transfer  of any of the Class R
Certificates  by the Owner is or will be to impede the  assessment  or  collection  of any tax;  in making
this  representation,  the Owner warrants that the Owner is familiar with (i) Treasury  Regulation Section
1.860E-1  (c) and recent  amendments  thereto,  effective  as of August 19,  2002,  and (ii) the  preamble
describing the adoption of the amendments to such regulation, which is attached hereto as Exhibit 1.

                  11.      That the Owner has no present  knowledge or expectation  that it will be unable
to pay any United States taxes owed by it so long as any of the Certificates remain  outstanding.  In this
regard,  the Owner hereby  represents to and for the benefit of the person from whom it acquired the Class
R Certificates  that the Owner intends to pay taxes  associated  with holding such Class R Certificates as
they  become  due,  fully  understanding  that it may incur tax  liabilities  in excess of any cash  flows
generated by the Class R Certificates.

                  12.      That the Owner has no present  knowledge  or  expectation  that it will  become
insolvent  or subject to a bankruptcy  proceeding  for so long as any of the Class R  Certificates  remain
outstanding.

                  13.      The Owner is a  citizen  or  resident  of the  United  States,  a  corporation,
partnership  or other  entity  created or  organized  in, or under the laws of,  the United  States or any
political  subdivision  thereof, or an estate or trust whose income from sources without the United States
is includable in gross income for United States federal  income tax purposes  regardless of its connection
with the conduct of a trade or business within the United States.

                  14.      The  Owner  hereby  agrees  that it will not  cause  income  from  the  Class R
Certificates  to be attributable to a foreign  permanent  establishment  or fixed base (within the meaning
of an applicable income tax treaty) of the Owner or another United States taxpayer.

                  15.      (a)      The  Purchaser  hereby  certifies,  represents  and  warrants  to, and
covenants with the Company and the Trustee that the following statements in (1) or (2) are accurate:

                                    (1)     The  Certificates  (i) are not being acquired by, and will not
be  transferred  to, any  employee  benefit  plan  within the  meaning  of  section  3(3) of the  Employee
Retirement  Income Security Act of 1974, as amended ("ERISA") or other retirement  arrangement,  including
individual  retirement  accounts  and  annuities,  Keogh plans and bank  collective  investment  funds and
insurance  company  general or  separate  accounts  in which such  plans,  accounts  or  arrangements  are
invested,  that is subject to Section 406 of ERISA or  Section 4975  of the Internal  Revenue Code of 1986
(the "Code") (any of the  foregoing,  a "Plan"),  (ii) are not being acquired with "plan assets" of a Plan
within the meaning of the  Department of Labor  ("DOL")  regulation,  29 C.F.R.  ? 2510.3-101 or otherwise
under ERISA,  and (iii) will not be  transferred  to any entity that is deemed to be investing plan assets
within the meaning of the DOL regulation, 29 C.F.R. ? 2510.3-101 or otherwise under ERISA;

                                    (2) The purchase of the  Certificates is permissible  under applicable
law, will not constitute or result in any prohibited  transaction under ERISA or Section 4975 of the Code,
will not  subject  the Company or the Trustee to any  obligation  in addition to those  undertaken  in the
Pooling and Servicing  Agreement  and, with respect to each source of funds  ("Source")  being used by the
Purchaser to acquire the Certificates,  each of the following statements is accurate: (a) the Purchaser is
an insurance  company;  (b) the Source is assets of the Purchaser's  "general account;" (c) the conditions
set forth in Prohibited  Transaction Class Exemption  ("PTCE") 95-60 issued by the DOL have been satisfied
and the purchase,  holding and transfer of  Certificates by or on behalf of the Purchaser are exempt under
PTCE 95-60;  and (d) the amount of reserves and liabilities for such general account  contracts held by or
on behalf of any Plan does not exceed 10% of the total reserves and  liabilities  of such general  account
plus surplus as of the date hereof (for purposes of this clause, all Plans maintained by the same employer
(or affiliate  thereof) or employee  organization  are deemed to be a single Plan) in connection  with its
purchase and holding of such Certificates; or

                  (b)      The Owner will  provide the Trustee and the Company  with an opinion of counsel
acceptable  to and in form and  substance  satisfactory  to the Trustee and the Company to the effect that
the purchase of the  Certificates  is permissible  under  applicable law, will not constitute or result in
any  non-exempt  prohibited  transaction  under ERISA or Section 4975 of the Code and will not subject the
Trustee or the Company to any obligation or liability  (including  obligations or liabilities  under ERISA
or Section 4975 of the Code) in addition to those undertaken in the Pooling and Servicing Agreement.

                  In  addition,  the Owner hereby  certifies,  represents  and warrants to, and  covenants
with,  the Company and the  Trustee  that the Owner will not  transfer  such  Certificates  to any Plan or
person unless either such Plan or person meets the requirements set forth in either (a) or (b) above.

                  Capitalized  terms used but not defined  herein shall have the meanings  assigned in the
Pooling and Servicing Agreement.

         IN WITNESS  WHEREOF,  the  Investor  has caused  this  instrument  to be  executed on its behalf,
pursuant to authority of its Board of  Directors,  by its [Title of Officer]  this ____ day of  _________,
20__.

                                                     [NAME OF INVESTOR]

                                                     By:___________________________________________
                                                           [Name of Officer]
                                                           [Title of Officer]
                                                           [Address of Investor for receipt of
                                                           distributions]
                                                           [Address of Investor for receipt of tax
                                                           information]




--------------------------------------------------------------------------------




         Personally  appeared  before me the  above-named  [Name of Officer],  known or proved to me to be
the same person who executed the  foregoing  instrument  and to be the [Title of Officer] of the Investor,
and  acknowledged  to me that he  executed  the same as his free act and deed and the free act and deed of
the Investor.

         Subscribed and sworn before me this ___ day of _________, 20___.

NOTARY PUBLIC

COUNTY OF

STATE OF


My commission expires the ___ day of ___________________, 20___.




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT F-1

                                     FORM OF INVESTMENT LETTER (NON-RULE 144A)


                                          ______________,200___


Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179

Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota  55479

Attention: Bear Stearns Mortgage Funding Trust 2007-AR4

                  Re:      Bear Stearns Mortgage Funding Trust 2007-AR4
                           Mortgage Pass-Through Certificates, Series 2007-AR4

Ladies and Gentlemen:

         ______________  (the  "Purchaser")   intends  to  purchase  from  ______________  (the  "Seller")
$_________  initial Current  Principal  Amount of Mortgage  Pass-Through  Certificates,  Series  2007-AR4,
Class _____ (the  "Certificates"),  issued  pursuant to the Pooling and Servicing  Agreement (the "Pooling
and Servicing  Agreement"),  dated as of April 1, 2007 among  Structured  Asset  Mortgage  Investments  II
Inc., as depositor (the "Seller"), EMC Mortgage Corporation,  as servicer and seller and Wells Fargo Bank,
National  Association,  as trustee (the "Trustee").  All terms used herein and not otherwise defined shall
have the  meanings set forth in the Pooling and  Servicing  Agreement.  The  Purchaser  hereby  certifies,
represents and warrants to, and covenants with, the Seller and the Trustee that:

                           1.       The Purchaser  understands that (a) the Certificates have not been and
                  will not be registered or qualified  under the  Securities  Act of 1933, as amended (the
                  "Act") or any state  securities  law,  (b) the Seller is not  required to so register or
                  qualify the  Certificates,  (c) the  Certificates  may be resold only if registered  and
                  qualified  pursuant to the provisions of the Act or any state  securities  law, or if an
                  exemption from such  registration and  qualification  is available,  (d) the Pooling and
                  Servicing  Agreement  contains  restrictions  regarding the transfer of the Certificates
                  and (e) the Certificates will bear a legend to the foregoing effect.

                           2.       The  Purchaser is acquiring the  Certificates  for its own account for
                  investment only and not with a view to or for sale in connection  with any  distribution
                  thereof in any manner that would  violate  the Act or any  applicable  state  securities
                  laws.

                           3.       The  Purchaser  is  (a)  a  substantial,  sophisticated  institutional
                  investor  having such knowledge and experience in financial and business  matters,  and,
                  in particular,  in such matters related to securities similar to the Certificates,  such
                  that  it  is  capable  of  evaluating   the  merits  and  risks  of  investment  in  the
                  Certificates,  (b) able to bear the  economic  risks  of such an  investment  and (c) an
                  "accredited  investor"  within the meaning of Rule 501 (a)  promulgated  pursuant to the
                  Act.

                           4.       The Purchaser has been  furnished  with, and has had an opportunity to
                  review  (a)  a  copy  of  the  Pooling  and  Servicing  Agreement  and  (b)  such  other
                  information  concerning the Certificates,  the Mortgage Loans and the Seller as has been
                  requested  by the  Purchaser  from the  Seller  or the  Seller  and is  relevant  to the
                  Purchaser's   decision  to  purchase  the  Certificates.   The  Purchaser  has  had  any
                  questions  arising  from  such  review  answered  by the  Seller  or the  Seller  to the
                  satisfaction of the Purchaser.

                           5.       The  Purchaser  has not and will not nor has it  authorized or will it
                  authorize any person to (a) offer,  pledge,  sell,  dispose of or otherwise transfer any
                  Certificate,  any  interest  in any  Certificate  or any other  similar  security to any
                  person in any manner,  (b)  solicit any offer to buy or to accept a pledge,  disposition
                  of other  transfer of any  Certificate,  any  interest in any  Certificate  or any other
                  similar  security  from any person in any manner,  (c)  otherwise  approach or negotiate
                  with respect to any  Certificate,  any interest in any  Certificate or any other similar
                  security with any person in any manner,  (d) make any general  solicitation  by means of
                  general  advertising  or in any other manner or (e) take any other  action,  that (as to
                  any of (a) through (e) above) would  constitute a distribution of any Certificate  under
                  the Act, that would render the  disposition of any  Certificate a violation of Section 5
                  of  the  Act or any  state  securities  law,  or  that  would  require  registration  or
                  qualification  pursuant thereto.  The Purchaser will not sell or otherwise  transfer any
                  of the  Certificates,  except in  compliance  with the  provisions  of the  Pooling  and
                  Servicing Agreement.

                           [6.      The Purchaser (if the  Certificate is not rated at least "BBB-" or its
                  equivalent by Fitch, Inc., S&P, Moody's, DBRS Limited or DBRS, Inc.):

                                    (a)     is not an employee benefit or other plan subject to the
                  prohibited transaction provisions of the Employee Retirement Income Security Act of
                  1974, as amended ("ERISA"), or Section 4975 of the Internal Revenue Code of 1986, as
                  amended (a "Plan"), or any other person (including an investment manager, a named
                  fiduciary or a trustee of any Plan) acting, directly or indirectly, on behalf of or
                  purchasing any Certificate with "plan assets" of any Plan within the meaning of the
                  Department of Labor ("DOL") regulation at 29 C.F.R. §2510.3-101; or

                                    (b)    is an insurance company, the source of funds to be used by it
                  to purchase the Certificates is an "insurance company general account" (within the
                  meaning of DOL Prohibited Transaction Class Exemption ("PTCE") 95-60), and the
                  purchase is being made in reliance upon the availability of the exemptive relief
                  afforded under Sections I and III of PTCE 95-60.]

         In addition, the Purchaser hereby certifies, represents and warrants to, and covenants with,
the Company and the Trustee that the Purchaser will not transfer such Certificates to any Plan or person
unless such Plan or person meets the requirements set forth in either 6(a) or (b) above.



                                                                       Very truly yours,



                                                                       [PURCHASER]



                                                                       By:________________________________
                                                                          Name:
                                                                          Title:




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT F-2


                               FORM OF RULE 144A INVESTMENT REPRESENTATION

                         Description of Rule 144A Securities, including numbers:

                         _______________________________________________________

                         _______________________________________________________

                         _______________________________________________________

                         _______________________________________________________

                  The undersigned  seller,  as registered  holder (the "Seller"),  intends to transfer the
Rule 144A Securities described above to the undersigned buyer (the "Buyer").

                  1.       In  connection  with  such  transfer  and in  accordance  with  the  agreements
pursuant  to which the Rule 144A  Securities  were  issued,  the Seller  hereby  certifies  the  following
facts:  Neither the Seller nor anyone  acting on its behalf has  offered,  transferred,  pledged,  sold or
otherwise  disposed of the Rule 144A  Securities,  any interest in the Rule 144A  Securities  or any other
similar  security to, or solicited any offer to buy or accept a transfer,  pledge or other  disposition of
the Rule 144A  Securities,  any interest in the Rule 144A  Securities or any other similar  security from,
or otherwise  approached or negotiated with respect to the Rule 144A Securities,  any interest in the Rule
144A  Securities  or any other  similar  security  with,  any person in any  manner,  or made any  general
solicitation  by means of general  advertising  or in any other manner,  or taken any other  action,  that
would  constitute a distribution of the Rule 144A Securities  under the Securities Act of 1933, as amended
(the "1933  Act"),  or that would  render the  disposition  of the Rule 144A  Securities  a  violation  of
Section 5 of the 1933 Act or require  registration  pursuant thereto,  and that the Seller has not offered
the Rule 144A  Securities to any person other than the Buyer or another  "qualified  institutional  buyer"
as defined in Rule 144A under the 1933 Act.

                  2.       The Buyer  warrants and  represents  to, and covenants  with,  the Seller,  the
Trustee and the Servicer  (as defined to the Pooling and  Servicing  Agreement,  dated as of April 1, 2007
(the "Agreement"),  among the Company,  EMC and Wells Fargo Bank,  National  Association,  as trustee (the
"Trustee")) as follows:

                           a.       The Buyer understands that the Rule 144A Securities have not been
registered under the 1933 Act or the securities laws of any state.

                           b.       The Buyer considers itself a substantial, sophisticated institutional
investor having such knowledge and experience in financial and business matters that it is       capable
of evaluating the merits and risks of investment in the Rule 144A Securities.

                           c.       The Buyer has been furnished with all information regarding the
Rule 144A Securities that it has requested from the Seller, the Trustee or the Servicer.

                           d.       Neither  the  Buyer  nor  anyone  acting on its  behalf  has  offered,
         transferred,  pledged,  sold or otherwise  disposed of the Rule 144A Securities,  any interest in
         the Rule 144A  Securities  or any other  similar  security to, or  solicited  any offer to buy or
         accept a transfer,  pledge or other disposition of the Rule 144A Securities,  any interest in the
         Rule 144A  Securities or any other similar  security from, or otherwise  approached or negotiated
         with respect to the Rule 144A  Securities,  any interest in the Rule 144A Securities or any other
         similar  security with, any person in any manner,  or made any general  solicitation  by means of
         general  advertising or in any other manner,  or taken any other action,  that would constitute a
         distribution  of  the  Rule  144A  Securities  under  the  1933  Act or  that  would  render  the
         disposition  of the Rule 144A  Securities  a  violation  of  Section 5 of the 1933 Act or require
         registration  pursuant  thereto,  nor will it act, nor has it authorized or will it authorize any
         person to act, in such manner with respect to the Rule 144A Securities.

                           e.       The  Buyer  is a  "qualified  institutional  buyer"  as  that  term is
         defined in Rule 144A under the 1933 Act and has  completed  either of the forms of  certification
         to that  effect  attached  hereto as Annex 1 or Annex 2. The  Buyer is aware  that the sale to it
         is being made in reliance  on Rule 144A.  The Buyer is  acquiring  the Rule 144A  Securities  for
         its own account or the accounts of other qualified  institutional  buyers,  understands that such
         Rule 144A  Securities  may be resold,  pledged  or  transferred  only (i) to a person  reasonably
         believed  to be a qualified  institutional  buyer that  purchases  for its own account or for the
         account of a qualified  institutional  buyer to whom  notice is given that the resale,  pledge or
         transfer is being made in  reliance on Rule 144A,  or (ii)  pursuant  to another  exemption  from
         registration under the 1933 Act.

                  3.       [The Buyer (if the Rule 144A  Securities  are not rated at least  "BBB-" or its
equivalent by Fitch, Inc., S&P, Moody's, DBRS Limited or DBRS, Inc.):

                           a.       is not an  employee  benefit or other plan  subject to the  prohibited
         transaction  provisions  of the  Employee  Retirement  Income  Security  Act of 1974,  as amended
         ("ERISA"),  or Section 4975 of the Internal  Revenue Code of 1986, as amended (a "Plan"),  or any
         other  person  (including  an  investment  manager,  a named  fiduciary or a trustee of any Plan)
         acting,  directly or indirectly,  on behalf of or purchasing any  Certificate  with "plan assets"
         of any Plan within the meaning of the  Department  of Labor  ("DOL")  regulation  at 29 C.F.R.  §
         2510.3-101; or

                           b.       is an  insurance  company,  the  source  of  funds to be used by it to
         purchase the  Certificates is an "insurance  company general  account" (within the meaning of DOL
         Prohibited  Transaction  Class  Exemption  ("PTCE")  95-60),  and the  purchase  is being made in
         reliance upon the  availability  of the exemptive  relief  afforded  under  Sections I and III of
         PTCE 95-60.

                  4.]      This document may be executed in one or more  counterparts and by the different
parties  hereto on  separate  counterparts,  each of  which,  when so  executed,  shall be deemed to be an
original; such counterparts, together, shall constitute one and the same document.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, each of the parties has executed this document as of the date set
forth below.


___________________________________        ____________________________________
Print Name of Seller                       Print Name of Buyer

By:________________________________        By:_________________________________
   Name:                                      Name:
   Title:                                     Title:

Taxpayer Identification                    Taxpayer Identification:

No.________________________________        No:_________________________________

Date:______________________________        Date:_______________________________




--------------------------------------------------------------------------------




                                          ANNEX 1 TO EXHIBIT F-2


                         QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

                         [For Buyers Other Than Registered Investment Companies]

                  The  undersigned   hereby  certifies  as  follows  in  connection  with  the  Rule  144A
Investment Representation to which this Certification is attached:

                  1.       As indicated below, the undersigned is the President,  Chief Financial Officer,
Senior Vice President or other executive officer of the Buyer.

                  2.       In  connection  with  purchases  by  the  Buyer,  the  Buyer  is  a  "qualified
institutional  buyer" as that term is defined in Rule 144A under the  Securities Act of 1933 ("Rule 144A")
because     (i)    the     Buyer     owned     and/or     invested     on    a     discretionary     basis
$                                      in  securities  (except  for the  excluded  securities  referred to
below) as of the end of the Buyer's most recent  fiscal year (such amount being  calculated  in accordance
with Rule 144A) and (ii) the Buyer satisfies the criteria in the category marked below.

         Corporation,  etc. The Buyer is a corporation  (other than a bank,  savings and loan  association
         or similar  institution),  Massachusetts  or similar business trust,  partnership,  or charitable
         organization described in Section 501(c)(3) of the Internal Revenue Code.

         Bank.  The Buyer (a) is a national bank or banking  institution  organized  under the laws of any
         State,  territory or the District of Columbia,  the business of which is  substantially  confined
         to banking and is supervised by the State or territorial  banking  commission or similar official
         or is a foreign  bank or  equivalent  institution,  and (b) has an audited  net worth of at least
         $25,000,000  as  demonstrated  in its latest  annual  financial  statements,  a copy of which is
         attached hereto.

         Savings  and  Loan.  The  Buyer  (a)  is a  savings  and  loan  association,  building  and  loan
         association,   cooperative  bank,  homestead   association  or  similar  institution,   which  is
         supervised  and  examined  by a State  or  Federal  authority  having  supervision  over any such
         institutions or is a foreign savings and loan  association or equivalent  institution and (b) has
         an audited net worth of at least  $25,000,000  as  demonstrated  in its latest  annual  financial
         statements.

         Broker-Dealer.  The Buyer is a dealer registered pursuant to Section 15 of the Securities
         Exchange Act of 1934.

         Insurance  Company.  The Buyer is an insurance  company  whose primary and  predominant  business
         activity is the  writing of  insurance  or the  reinsuring  of risks  underwritten  by  insurance
         companies  and  which is  subject  to  supervision  by the  insurance  commissioner  or a similar
         official or agency of a State or territory or the District of Columbia.

         State or Local Plan. The Buyer is a plan  established  and  maintained by a State,  its political
         subdivisions,  or any agency or instrumentality of the State or its political  subdivisions,  for
         the benefit of its employees.

         ERISA  Plan.  The  Buyer  is an  employee  benefit  plan  within  the  meaning  of Title I of the
         Employee Retirement Income Security Act of 1974.

         Investment  Adviser.  The  Buyer  is  an  investment  adviser  registered  under  the  Investment
         Advisers Act of 1940.

         SBIC.  The Buyer is a Small  Business  Investment  Company  licensed by the U.S.  Small  Business
         Administration under Section 301(c) or (d) of the Small Business Investment Act of 1958.

         Business  Development  Company.  The  Buyer is a  business  development  company  as  defined  in
         Section 202(a)(22) of the Investment Advisers Act of 1940.

         Trust  Fund.  The  Buyer is a trust  fund  whose  trustee  is a bank or trust  company  and whose
         participants  are  exclusively  (a) plans  established  and maintained by a State,  its political
         subdivisions,  or any agency or instrumentality of the State or its political  subdivisions,  for
         the benefit of its  employees,  or (b)  employee  benefit  plans within the meaning of Title I of
         the Employee  Retirement  Income  Security Act of 1974,  but is not a trust fund that includes as
         participants individual retirement accounts or H.R. 10 plans.

                  3.       The term  "securities"  as used  herein  does not  include  (i)  securities  of
issuers that are affiliated with the Buyer,  (ii)  securities  that are part of an unsold  allotment to or
subscription  by the  Buyer,  if the Buyer is a dealer,  (iii)  bank  deposit  notes and  certificates  of
deposit,  (iv) loan  participations,  (v) repurchase  agreements,  (vi) securities  owned but subject to a
repurchase agreement and (vii) currency, interest rate and commodity swaps.

                  4.       For purposes of  determining  the aggregate  amount of securities  owned and/or
invested on a  discretionary  basis by the Buyer,  the Buyer used the cost of such securities to the Buyer
and  did  not  include  any  of the  securities  referred  to in  the  preceding  paragraph.  Further,  in
determining  such aggregate  amount,  the Buyer may have included  securities owned by subsidiaries of the
Buyer,  but only if such  subsidiaries  are  consolidated  with  the  Buyer  in its  financial  statements
prepared in accordance  with  generally  accepted  accounting  principles  and if the  investments of such
subsidiaries are managed under the Buyer's  direction.  However,  such securities were not included if the
Buyer is a  majority-owned,  consolidated  subsidiary of another  enterprise and the Buyer is not itself a
reporting company under the Securities Exchange Act of 1934.

                  5.       The Buyer  acknowledges that it is familiar with Rule 144A and understands that
the seller to it and other parties  related to the  Certificates  are relying and will continue to rely on
the statements made herein because one or more sales to the Buyer may be in reliance on Rule 144A.

_______              _______              Will the Buyer be purchasing the Rule 144A
Yes                  No                   Securities only for the Buyer's own account?

                  6.       If the answer to the  foregoing  question is "no",  the Buyer agrees  that,  in
connection with any purchase of securities  sold to the Buyer for the account of a third party  (including
any separate  account) in reliance on Rule 144A,  the Buyer will only  purchase for the account of a third
party  that at the  time is a  "qualified  institutional  buyer"  within  the  meaning  of Rule  144A.  In
addition,  the Buyer  agrees that the Buyer will not  purchase  securities  for a third  party  unless the
Buyer has  obtained a current  representation  letter  from such third  party or taken  other  appropriate
steps  contemplated by Rule 144A to conclude that such third party  independently  meets the definition of
"qualified institutional buyer" set forth in Rule 144A.

                  7.       The Buyer will notify each of the parties to which this  certification  is made
of any  changes in the  information  and  conclusions  herein.  Until such  notice is given,  the  Buyer's
purchase of Rule 144A Securities will constitute a reaffirmation  of this  certification as of the date of
such purchase.



                                                     _________________________________________
                                                     Print Name of Buyer


                                                     By:______________________________________
                                                        Name:
                                                        Title:


                                                     Date:____________________________________




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT F-3


                                 FORM OF TRANSFEROR REPRESENTATION LETTER



                                                                                               _____, 20__

Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179


Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota  55479

Attention: Bear Stearns Mortgage Funding Trust 2007-AR4


                  Re:      Mortgage Pass-Through Certificates, Series 2007-AR4

Ladies and Gentlemen:

                  In connection with the sale by ___________ (the "Seller") to ______________________ (the
"Purchaser")  of $___________ Initial  Current  Principal  Amount of Mortgage  Pass-Through  Certificates,
Series 2007-AR4 (the "Certificates")  pursuant to the Pooling and Servicing  Agreement,  dated as of April
1, 2007 (the "Pooling and Servicing  Agreement"),  among  Structured  Asset  Mortgage  Investments II Inc.
(the  "Company"),  EMC  Mortgage  Corporation  ("EMC")  and Wells  Fargo Bank,  National  Association,  as
trustee (the  "Trustee").  The Seller hereby  certifies,  represents and warrants to, and covenants  with,
the Company and the Trustee that:

                  Neither  the Seller nor anyone  acting on its  behalf has (a)  offered,  pledged,  sold,
disposed of or  otherwise  transferred  any  Certificate,  any  interest in any  Certificate  or any other
similar  security to any person in any manner,  (b) has  solicited any offer to buy or to accept a pledge,
disposition or other  transfer of any  Certificate,  any interest in any  Certificate or any other similar
security  from any person in any manner,  (c) has otherwise  approached or negotiated  with respect to any
Certificate,  any  interest  in any  Certificate  or any other  similar  security  with any  person in any
manner, (d) has made any general  solicitation by means of general  advertising or in any other manner, or
(e)  has  taken  any  other  action,  that  (as to any  of (a)  through  (e)  above)  would  constitute  a
distribution  of the  Certificates  under the  Securities  Act of 1933 (the "Act"),  that would render the
disposition of any  Certificate a violation of Section 5 of the Act or any state  securities  law, or that
would require  registration  or  qualification  pursuant  thereto.  The Seller will not act, in any manner
set forth in the  foregoing  sentence  with  respect to any  Certificate.  The Seller has not and will not
sell or otherwise  transfer any of the  Certificates,  except in  compliance  with the  provisions  of the
Pooling and Servicing Agreement.


                                                     Very truly yours,

                                                     ______________________________________
                                                     (Seller)



                                                     By:___________________________________
                                                        Name:
                                                        Title:




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT G


                                       FORM OF CUSTODIAL AGREEMENT


                  THIS  CUSTODIAL   AGREEMENT  (as  amended  and  supplemented  from  time  to  time,  the
"Agreement"),  dated as of April 30,  2007,  by and among  WELLS  FARGO  BANK,  NATIONAL  ASSOCIATION,  as
trustee  (including  its  successors  under  the  Pooling  and  Servicing  Agreement  defined  below,  the
"Trustee"),  STRUCTURED  ASSET MORTGAGE  INVESTMENTS  II INC., as company  (together with any successor in
interest, the "Company"),  EMC MORTGAGE CORPORATION,  as servicer (together with any successor in interest
or successor  under the Pooling and  Servicing  Agreement  referred to below,  the  "Servicer")  and WELLS
FARGO BANK, NATIONAL  ASSOCIATION,  as custodian (together with any successor in interest or any successor
appointed hereunder, the "Custodian").

                                             WITNESSETH THAT:

                  WHEREAS,  the  Company,  the  Servicer  and the Trustee  have entered into a Pooling and
Servicing  Agreement,  dated as of April 1,  2007,  relating  to the  issuance  of Bear  Stearns  Mortgage
Funding Trust 2007-AR4,  Mortgage Pass-Through Certificates,  Series 2007-AR4 (as in effect on the date of
this  agreement,  the "Original  Pooling and Servicing  Agreement," and as amended and  supplemented  from
time to time, the "Pooling and Servicing Agreement"); and

                  WHEREAS,  the  Custodian  has  agreed to act as agent for the  Trustee  on behalf of the
Certificateholders  for the purposes of receiving  and holding  certain  documents  and other  instruments
delivered by the Company or the Servicer  under the Pooling and  Servicing  Agreement,  all upon the terms
and conditions and subject to the limitations hereinafter set forth;

                  NOW,  THEREFORE,  in  consideration  of  the  premises  and  the  mutual  covenants  and
agreements  hereinafter set forth,  the Trustee the Company,  the Servicer and the Custodian  hereby agree
as follows:

                                                ARTICLE I.
                                               DEFINITIONS

                  Capitalized  terms  used in this  Agreement  and  not  defined  herein  shall  have  the
meanings  assigned in the Original  Pooling and  Servicing  Agreement,  unless  otherwise  required by the
context herein.

                                               ARTICLE II.
                                      CUSTODY OF MORTGAGE DOCUMENTS

                  Section 2.1.      Custodian  to  Act  as  Agent:   Acceptance  of  Mortgage  Files.  The
Custodian,  as the duly appointed  agent of the Trustee for these purposes,  acknowledges  (subject to any
exceptions  noted in the Initial  Certification  referred  to in Section  2.3(a)  receipt of the  Mortgage
Files relating to the Mortgage Loans  identified on the schedule  attached  hereto (the "Mortgage  Files")
and declares that it holds and will hold such Mortgage Files as agent for the Trustee,  in trust,  for the
use and benefit of all present and future Certificateholders.

                  Section 2.2.      Recordation  of  Assignments.  If any  Mortgage  File  includes one or
more  assignments  of Mortgage to the Trustee in a state which is  specifically  excluded from the Opinion
of Counsel  delivered  by the  Company  to the  Trustee  (with a copy to the  Custodian)  pursuant  to the
provisions  of  Section  2.01 of the  Pooling  and  Servicing  Agreement,  each such  assignment  shall be
delivered  by the  Custodian  to the Company for the purpose of  recording  it in the  appropriate  public
office for real property records,  and the Company,  at no expense to the Custodian,  shall promptly cause
to be  recorded in the  appropriate  public  office for real  property  records  each such  assignment  of
Mortgage  and,  upon  receipt  thereof  from such public  office,  shall  return each such  assignment  of
Mortgage to the Custodian.

                  Section 2.3.      Review of Mortgage Files.

                  (1)      On or prior  to the  Closing  Date,  in  accordance  with  Section  2.02 of the
Pooling and Servicing  Agreement,  the  Custodian  shall deliver to the Company and the Trustee an Initial
Certification  in the form annexed  hereto as Exhibit One  evidencing  receipt  (subject to any exceptions
noted  therein) of a Mortgage File for each of the Mortgage Loans listed on the Schedule  attached  hereto
(the "Mortgage Loan Schedule").

                  (2)      Within 90 days of the Closing Date,  the Custodian  agrees,  for the benefit of
Certificateholders,  to review,  in  accordance  with the  provisions  of Section  2.02 of the Pooling and
Servicing  Agreement,  each such document,  and shall deliver to the Company, the Servicer and the Trustee
an Interim  Certification  in the form annexed hereto as Exhibit Two to the effect that all such documents
have been executed and received and that such  documents  relate to the Mortgage  Loans  identified on the
Mortgage  Loan  Schedule,  except  for any  exceptions  listed on  Schedule  A  attached  to such  Interim
Certification.  The  Custodian  shall be under no duty or  obligation  to inspect,  review or examine said
documents,   instruments,   certificates  or  other  papers  to  determine  that  the  same  are  genuine,
enforceable,  or appropriate for the represented  purpose or that they have actually been recorded or that
they are other than what they purport to be on their face.

                  (3)      Not later than 180 days after the Closing Date, the Custodian  shall review the
Mortgage  Files as provided in Section  2.02 of the Pooling  and  Servicing  Agreement  and deliver to the
Company,  the Servicer and the Trustee a Final  Certification  in the form annexed hereto as Exhibit Three
evidencing the completeness of the Mortgage Files.

                  (4)      In  reviewing  the  Mortgage  Files as  provided  herein and in the Pooling and
Servicing  Agreement,  the Custodian  shall make no  representation  as to and shall not be responsible to
verify (i) the validity,  legality,  enforceability,  due  authorization,  recordability,  sufficiency  or
genuineness  of  any of  the  documents  included  in  any  Mortgage  File  or  (ii)  the  collectibility,
insurability, effectiveness or suitability of any of the documents in any Mortgage File.

         Upon receipt of written  request from the Trustee,  the  Custodian  shall as soon as  practicable
supply the Trustee with a list of all of the  documents  relating to the Mortgage  Loans  missing from the
Mortgage Files.

                  Section 2.4.      Notification  of  Breaches of  Representations  and  Warranties.  Upon
discovery  by the  Custodian  of a breach of any  representation  or  warranty  made by the Company as set
forth in the  Pooling and  Servicing  Agreement  with  respect to a Mortgage  Loan  relating to a Mortgage
File, the Custodian shall give prompt written notice to the Company, the Servicer and the Trustee.

                  Section 2.5.      Custodian to  Cooperate:  Release of Mortgage  Files.  Upon receipt of
written  notice from the Trustee that the Mortgage  Loan Seller has  repurchased  a Mortgage Loan pursuant
to Article II of the Pooling and  Servicing  Agreement,  and that the purchase  price  therefore  has been
deposited in the Custodial  Account or the  Distribution  Account,  then the Custodian  agrees to promptly
release to the Mortgage Loan Seller the related Mortgage File.

                  Upon the  Custodian's  receipt  of a request  for  release  (a  "Request  for  Release")
substantially  in the form  attached  to the  Pooling  and  Servicing  Agreement  as Exhibit D signed by a
Servicing  Officer of the  Servicer  stating that it has  received  payment in full of a Mortgage  Loan or
that  payment in full will be escrowed in a manner  customary  for such  purposes,  the  Custodian  agrees
promptly  to release  to the  Servicer  the  related  Mortgage  File.  The  Company  shall  deliver to the
Custodian  and the  Custodian  agrees to accept the Mortgage  Note and other  documents  constituting  the
Mortgage File with respect to any Substitute Mortgage Loan.

                  From time to time as is  appropriate  for the servicing or  foreclosure  of any Mortgage
Loan,  including,  for this purpose,  collection under any Primary  Insurance  Policy,  the Servicer shall
deliver to the Custodian a Request for Release signed by a Servicing  Officer  requesting  that possession
of all of the Mortgage  File be released to the Servicer and  certifying as to the reason for such release
and that such release  will not  invalidate  any  insurance  coverage  provided in respect of the Mortgage
Loan under any of the Insurance Policies.  Upon receipt of the foregoing,  the Custodian shall deliver the
Mortgage  File to the related  Servicer.  The  Servicer  shall cause each  Mortgage  File or any  document
therein so released to be returned to the  Custodian  when the need  therefore by the related  Servicer no
longer exists,  unless (i) the Mortgage Loan has been liquidated and the Liquidation  Proceeds relating to
the Mortgage Loan have been  deposited in the Custodial  Account or the  Distribution  Account or (ii) the
Mortgage File or such document has been  delivered to an attorney,  or to a public trustee or other public
official as required by law,  for purposes of  initiating  or pursuing  legal action or other  proceedings
for the foreclosure of the Mortgaged  Property either judicially or  non-judicially,  and the Servicer has
delivered to the Custodian a certificate of a Servicing  Officer  certifying as to the name and address of
the Person to which such  Mortgage  File or such  document  was  delivered  and the purpose or purposes of
such delivery.

                  At any time that the  Servicer  is  required  to deliver to the  Custodian a Request for
Release,  the  Servicer  shall  deliver two copies of the Request for Release if delivered in hard copy or
the  Servicer may furnish such Request for Release  electronically  to the  Custodian,  in which event the
Servicing  Officer  transmitting  the same shall be deemed to have  signed the  Request  for  Release.  In
connection  with any Request for Release of a Mortgage  File because of a repurchase  of a Mortgage  Loan,
such  Request  for  Release  shall  be  accompanied  by  an  assignment  of  mortgage,  without  recourse,
representation  or warranty  from the Trustee to the Mortgage  Loan Seller and the related  Mortgage  Note
shall be endorsed without  recourse,  representation or warranty by the Trustee (unless such Mortgage Note
was a MERS Loan and not  endorsed  to the  Trustee)  and be  returned  to the  Mortgage  Loan  Seller.  In
connection  with any Request for Release of a Mortgage  File  because of the payment in full of a Mortgage
Loan,  such Request for Release shall be  accompanied by a certificate  of  satisfaction  or other similar
instrument to be executed by or on behalf of the Trustee and returned to the related Servicer.

                  Section 2.6.      Assumption  Agreements.  In the event that any  assumption  agreement,
substitution  of liability  agreement  or sale of servicing  agreement is entered into with respect to any
Mortgage  Loan subject to this  Agreement in accordance  with the terms and  provisions of the Pooling and
Servicing  Agreement,  the Servicer  shall  notify the  Custodian  that such  assumption  or  substitution
agreement  has  been  completed  by  forwarding  to the  Custodian  the  original  of such  assumption  or
substitution  agreement,  which shall be added to the related  Mortgage File and, for all purposes,  shall
be  considered a part of such  Mortgage  File to the same extent as all other  documents  and  instruments
constituting parts thereof.

                                               ARTICLE III.
                                         CONCERNING THE CUSTODIAN

                  Section 3.1.      Custodian  as Bailee and Agent of the  Trustee.  With  respect to each
Mortgage Note,  Mortgage and other  documents  constituting  each Mortgage File which are delivered to the
Custodian,  the Custodian is exclusively  the bailee and agent of the Trustee and has no  instructions  to
hold any  Mortgage  Note or  Mortgage  for the  benefit  of any  person  other  than the  Trustee  and the
Certificateholders  and  undertakes  to perform such duties and only such duties as are  specifically  set
forth in this Agreement.  Except upon compliance with the provisions of Section 2.5 of this Agreement,  no
Mortgage  Note,  Mortgage or  Mortgage  File shall be  delivered  by the  Custodian  to the Company or the
Servicer or otherwise released from the possession of the Custodian.

                  Section 3.2.      Reserved.

                  Section 3.3.      Custodian May Own  Certificates.  The  Custodian in its  individual or
any other capacity may become the owner or pledgee of  Certificates  with the same rights it would have if
it were not Custodian.

                  Section 3.4.      Custodian's  Fees and  Expenses.  The Trustee  covenants and agrees to
pay to the Custodian from time to time, and the Custodian  shall be entitled to,  reasonable  compensation
for  all  services  rendered  by it in the  exercise  and  performance  of any of the  powers  and  duties
hereunder  of the  Custodian  pursuant to an  agreement  between the  Trustee and the  Custodian,  and the
Custodian  will be entitled to be paid or reimbursed  by the Trust upon its request,  from amounts held by
it in the Distribution  Account, for all reasonable expenses,  disbursements and advances incurred or made
by the Custodian in accordance  with any of the  provisions of this  Agreement  (including  the reasonable
compensation  and the expenses and  disbursements  of its counsel and of all persons not  regularly in its
employ),  except any such expense,  disbursement  or advance as may arise from its negligence or bad faith
or to the extent  that such cost or expense is  indemnified  by the  Company or the Trust  pursuant to the
Pooling and Servicing Agreement.

                  Section 3.5.      Custodian May Resign; Trustee May Remove Custodian.  The Custodian may
resign from the  obligations  and duties hereby imposed upon it as such  obligations  and duties relate to
its acting as Custodian of the Mortgage  Loans.  Upon  receiving such notice of  resignation,  the Trustee
shall either take  custody of the Mortgage  Files  itself and give prompt  written  notice  thereof to the
Company,  the  Servicer  and  the  Custodian,  or  promptly  appoint  a  successor  Custodian  by  written
instrument,  in duplicate,  one copy of which instrument shall be delivered to the resigning Custodian and
one copy to the successor  Custodian.  If the Trustee  shall not have taken custody of the Mortgage  Files
and no successor  Custodian  shall have been so appointed  and have  accepted  appointment  within 30 days
after the  giving of such  notice of  resignation,  the  resigning  Custodian  may  petition  any court of
competent jurisdiction for the appointment of a successor Custodian.

                  The Trustee may remove the  Custodian at any time with the consent of the  Servicer.  In
such event,  the Trustee  shall  appoint,  or petition a court of  competent  jurisdiction  to appoint,  a
successor  Custodian  hereunder.  Any successor  Custodian  shall be a depository  institution  subject to
supervision  or  examination  by  federal  or  state  authority,  shall  be  able  to  satisfy  the  other
requirements contained in Section 3.7 and shall be unaffiliated with the Servicer or the Company.
                  Any  resignation or removal of the Custodian and  appointment  of a successor  Custodian
pursuant  to any of the  provisions  of this  Section  3.5  shall  become  effective  upon  acceptance  of
appointment  by the  successor  Custodian.  The Trustee  shall give  prompt  notice to the Company and the
Servicer of the appointment of any successor  Custodian.  No successor Custodian shall be appointed by the
Trustee without the prior approval of the Company and the Servicer.

                  Section 3.6.      Merger or  Consolidation  of  Custodian.  Any  Person  into  which the
Custodian may be merged or converted or with which it may be  consolidated,  or any Person  resulting from
any  merger,  conversion  or  consolidation  to  which  the  Custodian  shall be a  party,  or any  Person
succeeding to the business of the Custodian,  shall be the successor of the Custodian  hereunder,  without
the  execution  or  filing  of any  paper or any  further  act on the part of any of the  parties  hereto,
anything  herein  to  the  contrary  notwithstanding;   provided  that  such  successor  is  a  depository
institution  subject to supervision  or  examination by federal or state  authority and is able to satisfy
the other requirements contained in Section 3.7 and is unaffiliated with the Servicer or the Company.

                  Section 3.7.      Representations  of the  Custodian.  The Custodian  hereby  represents
that it is a  depository  institution  subject  to  supervision  or  examination  by a  federal  or  state
authority,  has a combined capital and surplus of at least  $15,000,000 and is qualified to do business in
the jurisdictions in which it will hold any Mortgage File.

                  Section 3.8.      Limitation  on  Liability.  Neither  the  Custodian  nor  any  of  its
directors,  officers, agents or employees,  shall be liable for any action taken or omitted to be taken by
it or them  hereunder or in connection  herewith in good faith and reasonably  believed  (which belief may
be based upon the  written  opinion or advice of counsel  selected  by it in the  exercise  of  reasonable
care) by it or them to be within the purview of this  Agreement,  except for its or their own  negligence,
lack of good faith or willful misconduct.  The  Custodian and any director,  officer, employee or agent of
the  Custodian  may rely in good faith on any  document  of any kind prima  facie  properly  executed  and
submitted  by any person with  authority  with respect to any related  matters  arising  hereunder.  In no
event  shall the  Custodian  or its  directors,  officers,  agents and  employees  be held  liable for any
special,  indirect or consequential  damages  resulting from any action taken or omitted to be taken by it
or them hereunder or in connection herewith even if advised of the possibility of such damages.

                  Notwithstanding  anything herein to the contrary,  the Custodian agrees to indemnify the
Trust Fund, the Trustee and each of their respective  employees,  representatives,  affiliates,  officers,
directors  and  agents for any and all  liabilities,  obligations,  losses,  damages,  payments,  costs or
expenses of any kind  whatsoever  that may be imposed on,  incurred by or asserted  against the Trustee or
Trust Fund or any such other respective Person,  due to any willful  misfeasance or negligent or bad faith
performance or non-performance by the Custodian of its duties and  responsibilities  under this Agreement;
provided,  however,  that the Custodian shall not be liable to any of the foregoing Persons for any amount
and any portion of any such amount directly and solely resulting from the willful  misfeasance,  bad faith
or negligence of such person,  and the Custodian's  reliance on written  instructions  from the Trustee or
the  Servicer.  The  provisions  of this  Section 3.8 shall  survive  the  termination  of this  Custodial
Agreement.

                  The Custodian  and its  directors,  officers,  employees and agents shall be entitled to
indemnification  and defense from the Trust Fund for any loss,  liability or expense  incurred (other than
as a result of any willful  misfeasance or negligent or bad-faith  performance or non-performance on their
part),  arising  out of,  or in  connection  with,  the  acceptance  or  administration  of the  custodial
arrangement  created  hereunder,  including  the costs and  expenses of defending  themselves  against any
claim or  liability  in  connection  with the  exercise or  performance  of any of their  powers or duties
hereunder.

                                               ARTICLE IV.
                                      COMPLIANCE WITH REGULATION AB

                  Section 4.1.      Intent   of  the   Parties;   Reasonableness.   The   parties   hereto
acknowledge  and agree that the purpose of this Article IV is to facilitate  compliance by the Company and
the Trustee with the  provisions of Regulation AB and related  rules and  regulations  of the  Commission.
The Company and the Trustee  shall not  exercise  its right to request  delivery of  information  or other
performance  under these  provisions  other than in good faith, or for purposes other than compliance with
the  Securities  Act,  the  Exchange  Act and the  rules  and  regulations  of the  Commission  under  the
Securities  Act and the Exchange Act. Each of the parties  hereto  acknowledges  that  interpretations  of
the requirements of Regulation AB may change over time,  whether due to interpretive  guidance provided by
the Commission or its staff,  consensus among  participants  in the  mortgage-backed  securities  markets,
advice of counsel,  or  otherwise,  and agrees to comply with requests made by the Company and the Trustee
in  good  faith  for  delivery  of   information   under  these   provisions  on  the  basis  of  evolving
interpretations  of Regulation AB to the extent  reasonably  practicable.  The Custodian  shall  cooperate
reasonably  with the  Company  and the  Trustee to  deliver to the  Company  and  (including  any of their
respective assignees or designees), any and all disclosure,  statements, reports, certifications,  records
and any other  information  necessary in the  reasonable,  good faith  determination  of the Company,  the
Servicer  and the  Trustee  to permit  the  Company,  the  Servicer  and the  Trustee  to comply  with the
provisions of Regulation AB.

                  Section 4.2.      Additional Representations and Warranties of the Custodian.

                  (1)      [Reserved]

                  (2)      The  Custodian  shall be  deemed to  represent  to the  Company  as of the date
hereof and on each date on which  information  is provided to the Company under  Section 4.3 that,  except
as  disclosed  in writing to the  Company  prior to such date:  (i) there are no aspects of its  financial
condition  that  could  have  a  material  adverse  effect  on  the  performance  by it of  its  Custodian
obligations  under  this  Agreement  or  any  other  securitization  transaction  as to  which  it is  the
custodian;  (ii)  there  are no  material  legal  or  governmental  proceedings  pending  (or  known to be
contemplated)  against it; and (iii) there are no affiliations,  relationships or transactions relating to
the Custodian with respect to the Company or any sponsor, issuing entity, servicer,  trustee,  originator,
significant  obligor,  enhancement or support provider or other material  transaction party (as such terms
are used in  Regulation  AB)  relating to the  securitization  transaction  contemplated  by the  Original
Pooling and  Servicing  Agreement,  as  identified  by the Company to the  Custodian  in writing as of the
Closing Date (each, a "Transaction Party").

                  (3)      If so  requested by the Company on any date  following  the Closing  Date,  the
Custodian  shall,  within five Business Days  following  such request,  confirm in writing the accuracy of
the  representations  and  warranties  set  forth  in  paragraph  (1) of  this  section  or,  if any  such
representation  and  warranty is not  accurate  as of the date of such  confirmation,  provide  reasonably
adequate  disclosure of the pertinent  facts, in writing,  to the requesting  party. Any such request from
the Company  shall not be given more than once each  calendar  quarter,  unless the  Company  shall have a
reasonable basis for a determination that any of the representations and warranties may not be accurate.

                  Section 4.3.      Additional  Information to Be Provided by the  Custodian.  For so long
as the  Certificates are  outstanding,  for the purpose of satisfying the Company 's reporting  obligation
under the Exchange  Act with  respect to any class of  Certificates,  the  Custodian  shall (a) notify the
Company in writing of any material  litigation or governmental  proceedings  pending against the Custodian
that would be material to  Certificateholders,  and (b)  provide to the Company a written  description  of
such  proceedings.  Any notices and  descriptions  required under this Section 4.3 shall be given no later
than five Business  Days prior to the  Determination  Date  following the month in which the Custodian has
knowledge of the occurrence of the relevant  event.  As of the date the Company or the Servicer files each
Report on Form 10-D or Form  10-K  with  respect  to the  Certificates,  the  Custodian  will be deemed to
represent that any information  previously  provided under this Section 4.3, if any, is materially correct
and does not have any material omissions unless the Custodian has provided an update to such information.

                  Section 4.4.      Report on  Assessment  of  Compliance  and  Attestation.  On or before
March 15 of each calendar year beginning in 2008, the Custodian shall:

                  (a)      deliver to the  Company,  the  Servicer  and the  Trustee a report (in form and
substance  reasonably  satisfactory  to the Company)  regarding the  Custodian's  assessment of compliance
with the Servicing  Criteria  identified on Exhibit Four hereto during the immediately  preceding calendar
year, as required  under Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of Regulation  AB. Such
report  shall be  addressed  to the Company and the  Trustee  and signed by an  authorized  officer of the
Custodian,  and shall address each of the Servicing  Criteria  specified on a certification  substantially
in the form of Exhibit Four hereto; and

                  (b)      deliver to the  Company,  the Servicer and the Trustee a report of a registered
public  accounting firm reasonably  acceptable to the Company and the Trustee that attests to, and reports
on,  the  assessment  of  compliance  made  by the  Custodian  and  delivered  pursuant  to the  preceding
paragraph.  Such  attestation  shall be in accordance with Rules  1-02(a)(3) and 2-02(g) of Regulation S-X
under the Securities Act and the Exchange Act.

                  Section 4.5.      Indemnification; Remedies.

                  (1)      The Custodian shall indemnify the Company,  each affiliate of the Company,  the
Servicer,  the Trustee and each broker dealer acting as underwriter,  placement agent or initial purchaser
of the  Certificates  or each Person who controls any of such parties (within the meaning of Section 15 of
the Securities Act and Section 20 of the Exchange Act); and the respective  present and former  directors,
officers,  employees  and agents of each of the  foregoing,  and shall hold each of them harmless from and
against any losses, damages,  penalties,  fines,  forfeitures,  legal fees and expenses and related costs,
judgments,  and any other costs,  fees and expenses  that any of them may sustain  arising out of or based
upon:

                  (i)      (A) any  untrue  statement  of a  material  fact  contained  or  alleged  to be
contained  in  any  information,  report,  certification,   accountants'  attestation  or  other  material
provided  under  this  Article  IV by  or  on  behalf  of  the  Custodian  (collectively,  the  "Custodian
Information"),  or (B) the omission or alleged  omission to state in the Custodian  Information a material
fact  required to be stated in the  Custodian  Information  or necessary  in order to make the  statements
therein, in the light of the circumstances under which they were made, not misleading; or

                  (ii)     any   failure  by  the   Custodian   to  deliver   any   information,   report,
certification, accountants' attestation or other material when and as required under this Article IV.

         (2)      In the case of any failure of performance described in clause (ii) of Section 4.5(1),
the Custodian shall promptly reimburse the Company for all costs reasonably incurred by the Company in
order to obtain the information, report, certification, accountants' letter or other material not
delivered as required by the Custodian.

                                                ARTICLE V.
                                         MISCELLANEOUS PROVISIONS

                  Section 5.1       Notices.  All  notices,  requests,  consents  and  demands  and  other
communications  required  under this Agreement or pursuant to any other  instrument or document  delivered
hereunder shall be in writing and, unless otherwise  specifically  provided,  may be delivered personally,
by telegram or telex, or by registered or certified mail, postage prepaid,  return receipt  requested,  at
the  addresses  specified on the  signature  page hereof  (unless  changed by the  particular  party whose
address  is  stated  herein by  similar  notice  in  writing),  in which  case the  notice  will be deemed
delivered when received.

                  Section 5.2       Amendments.  No  modification  or amendment of or  supplement  to this
Agreement  shall be valid or  effective  unless the same is in writing and signed by all  parties  hereto,
and none of the  Company,  the Servicer or the Trustee  shall enter into any  amendment  hereof  except as
permitted by the Pooling and  Servicing  Agreement.  The Trustee shall give prompt notice to the Custodian
of any  amendment or supplement  to the Pooling and  Servicing  Agreement  and furnish the Custodian  with
written copies thereof.

                  Section 5.3       GOVERNING  LAW. THIS  AGREEMENT  SHALL BE DEEMED A CONTRACT MADE UNDER
THE LAWS OF THE STATE OF NEW YORK  WITHOUT  GIVING  EFFECT TO ITS CONFLICT OF LAW  PRINCIPLES  (OTHER THAN
SECTION  5-1401  OF THE NEW  YORK  GENERAL  OBLIGATIONS  LAW) AND  SHALL  BE  CONSTRUED  AND  ENFORCED  IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

                  Section 5.4       Recordation of Agreement.  To the extent  permitted by applicable law,
this Agreement is subject to recordation in all  appropriate  public offices for real property  records in
all the counties or other comparable  jurisdictions  in which any or all of the properties  subject to the
Mortgages  are  situated,  and in any  other  appropriate  public  recording  office  or  elsewhere,  such
recordation  to be  effected  by  the  Company  and  at the  Trust's  expense,  but  only  upon  direction
accompanied  by an  Opinion of  Counsel  reasonably  satisfactory  to the  Company to the effect  that the
failure to effect such  recordation  is likely to  materially  and  adversely  affect the interests of the
Certificateholders.

                  For the purpose of  facilitating  the  recordation of this Agreement as herein  provided
and for other  purposes,  this  Agreement may be executed  simultaneously  in any number of  counterparts,
each of which counterparts  shall be deemed to be an original,  and such counterparts shall constitute but
one and the same instrument.

                  Section 5.5       Severability  of  Provisions.  If any one or  more  of the  covenants,
agreements,  provisions or terms of this Agreement shall be for any reason  whatsoever held invalid,  then
such covenants,  agreements,  provisions or terms shall be deemed severable from the remaining  covenants,
agreements,  provisions  or  terms  of  this  Agreement  and  shall  in no  way  affect  the  validity  or
enforceability  of the other  provisions  of this  Agreement or of the  Certificates  or the rights of the
holders thereof.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, this Agreement is executed as of the date first above written.


Address:                                                WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee

9062 Old Annapolis Road
Columbia, Maryland 21045                                By:_______________________________________________
                                                           Name:
Attention: Bear Stearns Mortgage Funding                   Title:
Trust 2007-AR4
Telecopier: (410) 715-2380

Address:                                                STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

383 Madison Avenue                                      By:_______________________________________________
New York, New York 10179                                   Name:
                                                           Title:

Address:                                                EMC MORTGAGE CORPORATION,
                                                        as Servicer
2780 Lake Vista Drive
Lewisville, Texas 75067                                 By:_______________________________________________
Attention: General Counsel                                 Name:
Telecopier: (469) 759-4714                                 Title:

Address:                                                WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian

1015 10th Avenue                                        By:_______________________________________________
Minneapolis, Minnesota 55414                                Name:
Attention: Bear Stearns Mortgage Funding                    Title:
Trust 2007-AR4
Telecopier: (612) 667-1068




--------------------------------------------------------------------------------




STATE OF MARYLAND      )
                       )ss.:
COUNTY OF HOWARD       )

                  On the 30th day of  April,  2007,  before  me, a notary  public  in and for said  State,
personally  appeared  ___________,  known  to  me  to be a  ___________  of  Wells  Fargo  Bank,  National
Association,  a national banking association that executed the within instrument,  and also known to me to
be the person who executed it on behalf of said  association and  acknowledged to me that such association
executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                  ____________________________________
                                                                             Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF MINNESOTA     )
                       ) ss.:
COUNTY OF HENNEPIN     )

                  On the 30th day of  April,  2007,  before  me, a notary  public  in and for said  State,
personally  appeared  ___________,  known  to  me  to be a  ___________  of  Wells  Fargo  Bank,  National
Association,  a national banking association that executed the within instrument,  and also known to me to
be the person who executed it on behalf of said  national  banking  association,  and  acknowledged  to me
that such national banking association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                  ____________________________________
                                                                             Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF NEW YORK      )
                       )ss.:
COUNTY OF NEW YORK     )


                  On the 30th day of  April,  2007,  before  me, a notary  public  in and for said  State,
personally  appeared  ___________,  known  to  me  to  be  a  ___________  of  Structured  Asset  Mortgage
Investments  II Inc., one of the companies  that executed the within  instrument,  and also known to me to
be the person who executed it on behalf of said  company,  and  acknowledged  to me that such  corporation
executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                  ____________________________________
                                                                             Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS         )
                       )ss.:
COUNTY OF DALLAS       )


                  On the 30th day of  April,  2007,  before  me, a notary  public  in and for said  State,
personally  appeared  ___________,  known  to me to be an  ___________  of  EMC  Mortgage  Corporation,  a
corporation  that  executed the within  instrument,  and also known to me to be the person who executed it
on behalf of said  corporation,  and  acknowledged to me that such national banking  association  executed
the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                  ____________________________________
                                                                             Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




                                               EXHIBIT ONE

                                 FORM OF CUSTODIAN INITIAL CERTIFICATION


                                                                       __, 20__



Wells Fargo Bank, National Association                       Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                      383 Madison Avenue
Columbia, Maryland 21045                                     New York, New York 10179

EMC Mortgage Corporation
2780 Lake Vista Drive
Lewisville, TX 75067
Attention: Janan Weeks
Email: jweeks@bear.com
Facsimile: (214) 626-3704

Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns Mortgage Funding Trust 2007-AR4, Mortgage Pass-Through Certificates, Series  2007-AR4

                  Re:      Custodial  Agreement,  dated as of  April  30,  2007,  by and
                           among  Wells  Fargo Bank,  National  Association,  Structured
                           Asset   Mortgage   Investments   II  Inc.  and  EMC  Mortgage
                           Corporation  relating to Bear Stearns Mortgage Funding Trust
                           2007-AR4,   Mortgage  Pass-Through   Certificates,   Series
                           2007-AR4

Ladies and Gentlemen:

                  In accordance with Section 2.3 of the above-captioned  Custodial Agreement,  and subject
to Section 2.02 of the Pooling and Servicing Agreement,  the undersigned,  as Custodian,  hereby certifies
that it has received a Mortgage File (which  contains an original  Mortgage  Note or lost note  affidavit)
to the extent  required in Section  2.01 of the  Pooling  and  Servicing  Agreement  with  respect to each
Mortgage  Loan listed in the Mortgage Loan  Schedule,  with any  exceptions  listed on Schedule A attached
hereto.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them in the above-captioned Custodial Agreement.



                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By:_______________________________
                                                                 Name:
                                                                 Title:




--------------------------------------------------------------------------------




                                               EXHIBIT TWO

                                 FORM OF CUSTODIAN INTERIM CERTIFICATION

                                                                       _________, 20__



Wells Fargo Bank, National Association                       Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                      383 Madison Avenue
Columbia, Maryland 21045                                     New York, New York 10179

EMC Mortgage Corporation
2780 Lake Vista Drive
Lewisville, TX 75067
Attention: Janan Weeks
Email: jweeks@bear.com
Facsimile: (214) 626-3704


Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns Mortgage Funding Trust 2007-AR4, Mortgage Pass-Through Certificates, Series  2007-AR4

                  Re:      Custodial  Agreement,  dated as of  April  30,  2007,  by and
                           among  Wells  Fargo Bank,  National  Association,  Structured
                           Asset   Mortgage   Investments   II  Inc  and  EMC   Mortgage
                           Corporation  relating to Bear Stearns Mortgage Funding Trust
                           2007-AR4, Mortgage Pass-Through Certificates, Series 2007-AR4

Ladies and Gentlemen:

                  In  accordance  with  Section  2.3  of  the  above-captioned  Custodial  Agreement,  the
undersigned,  as Custodian,  hereby  certifies that it has received a Mortgage File to the extent required
pursuant  to Section  2.01 of the Pooling and  Servicing  Agreement  with  respect to each  Mortgage  Loan
listed in the  Mortgage  Loan  Schedule,  and it has reviewed  the  Mortgage  File and the  Mortgage  Loan
Schedule and has  determined  that:  all required  documents have been executed and received and that such
documents  related to the Mortgage  Loans  identified on the Mortgage Loan  Schedule,  with any exceptions
listed on Schedule A attached hereto.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them in the above-captioned Custodial Agreement.



                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By:_______________________________
                                                                 Name:
                                                                 Title:




--------------------------------------------------------------------------------




                                              EXHIBIT THREE

                                  FORM OF CUSTODIAN FINAL CERTIFICATION



                                                                       __________, 20__



Wells Fargo Bank, National Association                       Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                      383 Madison Avenue
Columbia, Maryland 21045                                     New York, New York 10179

EMC Mortgage Corporation
2780 Lake Vista Drive
Lewisville, TX 75067
Attention: Janan Weeks
Email: jweeks@bear.com
Facsimile: (214) 626-3704


Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns Mortgage Funding Trust 2007-AR4, Mortgage Pass-Through Certificates, Series 2007-AR4

                  Re:      Custodial  Agreement,  dated as of  April  30,  2007,  by and
                           among  Wells  Fargo Bank,  National  Association,  Structured
                           Asset   Mortgage   Investments   II  Inc.  and  EMC  Mortgage
                           Corporation  relating to Bear Stearns Mortgage Funding Trust
                           2007-AR4, Mortgage Pass-Through Certificates, Series 2007-AR4

Ladies and Gentlemen:

                  In accordance with Section 2.3 of the  above-captioned  Custodial  Agreement and subject
to Section  2.02(b) of the  Pooling  and  Servicing  Agreement,  the  undersigned,  as  Custodian,  hereby
certifies  that,  subject  to any  exceptions  listed on  Schedule A attached  hereto,  it has  received a
Mortgage File with respect to each Mortgage  Loan listed in the Mortgage  Loan  Schedule  containing  with
respect to each such Mortgage Loan:

                  (i)   The original  Mortgage  Note,  endorsed  without  recourse (A) to the order of the
         Trustee  or (B) in the case of a Mortgage  Loan in the MERS  System,  in blank,  and in each case
         showing an unbroken chain of  endorsements  from the originator  thereof to the Person  endorsing
         it to the Trustee or a lost note affidavit together with a copy of the related Mortgage Note;

                  (ii)  the original  Mortgage and, if the related Mortgage Loan is a MOM Loan, noting the
         presence of the MIN and language  indicating  that such Mortgage Loan is a MOM Loan,  which shall
         have  been  recorded  (or if the  original  is not  available,  a copy),  with  evidence  of such
         recording indicated thereon;

                  (iii) unless the Mortgage Loan is a MOM Loan, a certified copy of the assignment  (which
         may be in the form of a  blanket  assignment  if  permitted  in the  jurisdiction  in  which  the
         Mortgaged  Property is located) to "Wells Fargo Bank,  National  Association,  as Trustee",  with
         evidence of recording with respect to each Mortgage Loan in the name of the Trustee thereon;

                  (iv)  all intervening assignments of the Security Instrument,  if applicable and only to
         the extent available to the Company with evidence of recording thereon;

                  (v)   the original or a copy of the policy or certificate of primary  mortgage  guaranty
         insurance, to the extent available, if any,

                  (vi)  the  original  policy  of title  insurance  or  mortgagee's  certificate  of title
         insurance or commitment or binder for title insurance, and

                  (vii) originals of all modification agreements, if applicable and available.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them  in the  above-captioned  Custodial  Agreement  or in the  Pooling  and  Servicing  Agreement,  as
applicable.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By:_______________________________
                                                                 Name:
                                                                 Title:




--------------------------------------------------------------------------------




                                               EXHIBIT FOUR

                            FORM OF CERTIFICATION REGARDING SERVICING CRITERIA
                               TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE


                                                                       __________, 20__



Wells Fargo Bank, National Association                       Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                      383 Madison Avenue
Columbia, Maryland 21045                                     New York, New York 10179

EMC Mortgage Corporation
2780 Lake Vista Drive
Lewisville, TX 75067
Attention: Janan Weeks
Email: jweeks@bear.com
Facsimile: (214) 626-3704


Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns Mortgage Funding Trust 2007-AR4, Mortgage Pass-Through Certificates, Series 2007-AR4

                  Re:      Custodial  Agreement,  dated as of  April  30,  2007,  by and
                           among  Wells  Fargo Bank,  National  Association,  Structured
                           Asset   Mortgage   Investments   II  Inc.  and  EMC  Mortgage
                           Corporation  relating to Bear Stearns Mortgage Funding Trust
                           2007-AR4, Mortgage Pass-Through Certificates, Series 2007-AR4

Ladies and Gentlemen:

In accordance with Section 4.4 of the  above-captioned  Custodial Agreement and subject to Section 3.17 of
the  Pooling  and  Servicing  Agreement,  the  undersigned,   as  Custodian,  hereby  certifies  that  the
assessment  of  compliance  to be delivered by the Custodian  shall  address,  at a minimum,  the criteria
identified below as "Applicable Servicing Criteria".

______________________________________________________________________________________
                                                                       Applicable
                        Servicing Criteria                              Servicing
                                                                        Criteria
______________________________________________________________________________________
    Reference                         Criteria
______________________________________________________________________________________
                          General Servicing Considerations
______________________________________________________________________________________
                  Policies and procedures are instituted to
                  monitor any performance or other triggers and
1122(d)(1)(i)     events of default in accordance with the
                  transaction agreements
______________________________________________________________________________________
                  If any material servicing activities are
                  outsourced to third parties, policies and
1122(d)(1)(ii)    procedures are instituted to monitor the third
                  party's performance and compliance with such
                  servicing activities
______________________________________________________________________________________
                  Any requirements in the transaction agreements
1122(d)(1)(iii)   to maintain a back-up servicer for the pool
                  assets are maintained.
______________________________________________________________________________________
                  A fidelity bond and errors and omissions policy
                  is in effect on the party participating in the
                  servicing function throughout the reporting
1122(d)(1)(iv)    period in the amount of coverage required by and
                  otherwise in accordance with the terms of the
                  transaction agreements.
______________________________________________________________________________________

                         Cash Collection and Administration
______________________________________________________________________________________
                  Payments on pool assets are deposited into the
                  appropriate custodial bank accounts and related
                  bank clearing accounts no more than two business
1122(d)(2)(i)     days following receipt and identification, or
                  such other number of days specified in the
                  transaction agreements.
______________________________________________________________________________________
                  Disbursements made via wire transfer on behalf
1122(d)(2)(ii)    of an obligor or to an investor are made only by
                  authorized personnel.
______________________________________________________________________________________
                  Advances of funds or guarantees regarding
                  collections, cash flows or distributions, and
                  any interest or other fees charged for such
1122(d)(2)(iii)   advances are made, reviewed and approved as
                  specified in the transaction agreements.
______________________________________________________________________________________
                  The related accounts for the transaction, such
                  as cash reserve accounts or accounts established
                  as a form of overcollateralization, are
1122(d)(2)(iv)    separately maintained (e.g., with respect to
                  commingling of cash) as set forth in the
                  transaction agreements.
______________________________________________________________________________________
                  Each custodial account is maintained at a
                  federally insured depository institution as set
                  forth in the transaction agreements.  For
                  purposes of this criterion, "federally insured
                  depository institutions" with respect to a
1122(d)(2)(v)     foreign financial institution means a foreign
                  financial institution that meets the
                  requirements of Rule 13k-1(b)(1) of the
                  Securities Exchange Act.
______________________________________________________________________________________
1122(d)(2)(vi)    Unissued checks are safeguarded so as to prevent
                  unauthorized access.
______________________________________________________________________________________
                  Reconciliations are prepared on a monthly basis
                  for all asset-backed securities related bank
                  accounts, including custodial accounts and
                  related bank clearing accounts. These
                  reconciliations are (A) mathematically accurate;
                  (B) prepared within 30 calendar days after the
                  bank statement cutoff date, or such other number
                  of days specified in the transaction agreements;
                  (C) reviewed and approved by someone other than
1122(d)(2)(vii)   the person who prepared the reconciliations; and
                  (D) contain explanations for reconciling items,
                  These reconciling items are resolved within 90
                  calendar days of their original identification,
                  or such other number of days specified in the
                  transaction agreements.
______________________________________________________________________________________

                         Investor Remittances and Reporting
______________________________________________________________________________________
                  Reports to investors, including those to be
                  filed with the Commission, are maintained in
                  accordance with the transaction agreements and
                  applicable Commission requirements.
                  Specifically, such reports (A) are prepared in
                  accordance with timeframes and other terms set
                  forth in the transaction agreements, (B) provide
                  information calculated in accordance with the
                  terms specified in the transaction agreements;
1122(d)(3)(i)     (C) are filed with the Commission as required by
                  its rules and regulations; and (D) agree with
                  investors; or the trustee's records as to the
                  total unpaid principal balance and number of
                  pool assets serviced by the servicer.
______________________________________________________________________________________
                  Amounts due to investors are allocated and
                  remitted in accordance with timeframes,
1122(d)(3)(ii)    distribution priority and other terms set forth
                  in the transaction agreements.
______________________________________________________________________________________
                  Disbursements made to an investor are posted
                  within two business days to the servicer's
1122(d)(3)(iii)   investor records, or such other number of days
                  specified in the transaction agreements.
______________________________________________________________________________________
                  Amounts remitted to investors per the investor
                  reports agree with cancelled checks, or other
1122(d)(3)(iv)    form of payment, or custodial bank statements.
______________________________________________________________________________________

                              Pool Asset Administration
______________________________________________________________________________________
                  Collateral or security on pool assets is                  X
1122(d)(4)(i)     maintained as required by the transaction
                  agreements or related asset pool documents.
______________________________________________________________________________________
                  Pool assets and related documents are                     X
1122(d)(4)(ii)    safeguarded as required by the transaction
                  agreements.
______________________________________________________________________________________
                  Any additions, removals or substitutions to the
                  asset pool are made, reviewed and approved in
1122(d)(4)(iii)   accordance with any conditions or requirements
                  in the transaction agreements
______________________________________________________________________________________
                  Payments on pool assets, including any payoffs,
                  made in accordance with the related pool asset
                  documents are posted to the servicer's obligor
                  records maintained no more than two business
                  days after receipt, or such other number of days
1122(d)(4)(iv)    specified in the transaction agreements, and
                  allocated to principal, interest or other items
                  (e.g., escrow) in accordance with the related
                  pool asset documents.
______________________________________________________________________________________
                  The servicer's records regarding the pool assets
1122(d)(4)(v)     agree with the servicer's records with respect
                  to an obligor's unpaid principal balance.
______________________________________________________________________________________
                  Changes with respect to the terms or status of
                  an obligor's pool asset (e.g., loan
                  modifications or re-agings) are made, reviewed
1122(d)(4)(vi)    and approved by authorized personnel in
                  accordance with the transaction agreements and
                  related pool asset documents.
______________________________________________________________________________________
                  Loss mitigation of recovery actions (e.g.,
                  forbearance plans, modifications and deed in
                  lieu of foreclosure, foreclosures and
                  repossessions, as applicable) are initiated,
1122(d)(4)(vii)   conducted and concluded in accordance with the
                  timeframes or other requirements established by
                  the transaction documents.
______________________________________________________________________________________
                  Records documenting collection efforts are
                  maintained during the period a pool asset is
                  delinquent in accordance with the transaction
                  agreements., Such records are maintained in at
                  least a monthly basis, or such other period
                  specified in the transaction agreements, and
                  describe the entity's activities in monitoring
1122(d)(4)(viii)  delinquent pool assets including, for example,
                  phone calls, letters and payment rescheduling
                  plans in cases where delinquency is deemed
                  temporary (e.g., illness or unemployment).
______________________________________________________________________________________
                  Adjustments to interest rates or rates of return
1122(d)(4)(ix)    for pool assets with  variable rates are
                  computed based on the related pool asset
                  documents.
______________________________________________________________________________________
                  Regarding any funds held in trust for an obligor
                  (such as escrow accounts); (A) such funds are
                  analyzed, in accordance with the obligor's pool
                  asset documents, on at least an annual basis, or
                  such other period specified in the transaction
                  agreements; (B) interest on such funds is paid,
                  or credited, to obligors in accordance with
                  applicable pool asset documents and state laws;
1122(d)(4)(x)     and (C) such funds are returned to the obligor
                  within 3- calendar days of full repayment of the
                  related pool asset, or such other number of days
                  specified in the transaction agreements.
______________________________________________________________________________________
                  Payments made on behalf of an obligor (such as
                  tax ore insurance payments) are made on or
                  before the related penalty or expiration dates,
                  as indicated on the appropriate bills or notices
                  for such payments, provided that such support
1122(d)(4)(xi)    has been received by the service at least 30
                  calendar days prior to these dates, or such
                  other number of days specified in the
                  transaction agreements.
______________________________________________________________________________________
                  Any late payment penalties in connection with
                  any payment to be made on behalf of an obligor
                  are paid from the servicer's funds and not
1122(d)(4)(xii)   charged to the obligor, unless the late payment
                  was due to the obligor's error or omission.
______________________________________________________________________________________
1122(d)(4)(xiii)  Disbursements made on behalf of an obligor are
                  posted within two business days to the obligor's
                  records maintained by the servicer, or such
                  other number of days specified in the
                  transaction agreements.
______________________________________________________________________________________
1122(d)(4)(xiv)   Delinquencies, charge-offs and uncollectible
                  funds are recognized and recorded in accordance
                  with the transaction agreements.
______________________________________________________________________________________
1122(d)(4)(xv)    Any external enhancement or other support,
                  identified in item 1114(a)(1) through (3) or
                  item 1115 of Regulation AB, is maintained as set
                  forth in the transaction agreements.
______________________________________________________________________________________




                                                WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                By:  _________________________________
                                                     Name:
                                                     Title:





--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT H


                                 FORM OF MORTGAGE LOAN PURCHASE AGREEMENT


                                                 between



                                         EMC MORTGAGE CORPORATION

                                         as Mortgage Loan Seller



                                                   and

                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                                               as Purchaser



                                               Dated as of

                                              April 30, 2007


                              Bear Stearns Mortgage Funding Trust 2007-AR4,
                           Mortgage Pass-Through Certificates, Series 2007-AR4,




--------------------------------------------------------------------------------




                                                   TABLE OF CONTENTS

                                                                                                               Page

Section 1. Definitions............................................................................................1
Section 2. Purchase and Sale of the Mortgage Loans and Related Rights.............................................3
Section 3. Mortgage Loan Schedules................................................................................3
Section 4. Mortgage Loan Transfer.................................................................................4
Section 5. Examination of Mortgage Files..........................................................................5
Section 6. Recordation of Assignments of Mortgage.................................................................7
Section 7. Representations and Warranties of Mortgage Loan Seller   Concerning the  Mortgage
              Loans  .............................................................................................8
Section 8. Representations and Warranties Concerning the Mortgage Loan Seller....................................14
Section 9. Representations and Warranties Concerning the Purchaser...............................................15
Section 10. Conditions to Closing................................................................................16
Section 11. Fees and Expenses....................................................................................18
Section 12. Accountants' Letters.................................................................................18
Section 13. Indemnification......................................................................................19
Section 14. Notices..............................................................................................21
Section 15. Transfer of Mortgage Loans...........................................................................21
Section 16. Termination..........................................................................................21
Section 17. Representations, Warranties and Agreements to Survive Delivery.......................................21
Section 18. Severability.........................................................................................22
Section 19. Counterparts.........................................................................................22
Section 20. Amendment............................................................................................22
Section 21. GOVERNING LAW........................................................................................22
Section 22. Further Assurances...................................................................................22
Section 23. Successors and Assigns...............................................................................22
Section 24. The Mortgage Loan Seller and the Purchaser...........................................................23
Section 25. Entire Agreement.....................................................................................23
Section 26. No Partnership.......................................................................................23


Exhibit 1             Contents of Mortgage File                                                            Exh. 1-1
Exhibit 2             Mortgage Loan Schedule Information                                                   Exh. 2-1
Exhibit 3             Mortgage Loan Seller's Information                                                   Exh. 3-1
Exhibit 4             Purchaser's Information                                                              Exh. 4-1
Exhibit 5             Schedule of Lost Notes                                                               Exh. 5-1
Exhibit 6             Standard & Poor's LEVELS® Glossary, Version 5.7
                      Revised, Appendix E                                                                  Exh. 6-1

Schedule A            Required Ratings for Each Class of Offered Certificates                              Sch. A-1
Schedule B            Mortgage Loan Schedule                                                               Sch. B-1




--------------------------------------------------------------------------------




                  MORTGAGE  LOAN  PURCHASE  AGREEMENT,  dated  as  of  April  30,  2007,  as  amended  and
supplemented  by any and all  amendments  hereto  (collectively,  the  "Agreement"),  by and  between  EMC
MORTGAGE CORPORATION,  a Delaware corporation (the "Mortgage Loan Seller"),  and STRUCTURED ASSET MORTGAGE
INVESTMENT II INC., a Delaware corporation (the "Purchaser").

                  Upon the terms and  subject to the  conditions  of this  Agreement,  the  Mortgage  Loan
Seller will sell, and the Purchaser will  purchase,  certain  conventional,  adjustable  rate,  first lien
mortgage  loans  secured  primarily  by one- to  four-family  residential  properties  (collectively,  the
"Mortgage  Loans") as described  herein.  The Purchaser intends to deposit the Mortgage Loans into a trust
fund (the "Trust Fund") and create Bear Stearns  Mortgage  Funding Trust 2007-AR4,  Mortgage  Pass-Through
Certificates,  Series 2007-AR4 (the "Certificates"),  under a pooling and servicing agreement, to be dated
as of April 1, 2007 (the "Pooling and Servicing  Agreement"),  among the  Purchaser,  as depositor,  Wells
Fargo Bank, National  Association,  as trustee (the "Trustee") and EMC Mortgage  Corporation,  as servicer
(in such capacity, the "Servicer"), and sponsor.

                  The Purchaser has filed with the Securities and Exchange  Commission (the  "Commission")
a  registration  statement  on  Form  S-3  (Number  333-140247)  relating  to  its  Mortgage  Pass-Through
Certificates and the offering of certain series thereof  (including  certain classes of the  Certificates)
from time to time in  accordance  with Rule 415 under the  Securities  Act of 1933,  as  amended,  and the
rules  and  regulations  of  the  Commission   promulgated   thereunder  (the  "Securities   Act").   Such
registration  statement,  when it became  effective under the Securities Act, and the prospectus  relating
to the public  offering of certain classes of the  Certificates by the Purchaser (the "Public  Offering"),
as from time to time each is amended or  supplemented  pursuant to the  Securities  Act or otherwise,  are
referred to herein as the "Registration  Statement" and the "Prospectus,"  respectively.  The "Prospectus
Supplement"  shall mean that  supplement,  dated April 27, 2007 to the  Prospectus,  dated March 20, 2007,
relating to certain  classes of the  Certificates.  With respect to the Public Offering of certain classes
of the  Certificates,  the Purchaser and Bear,  Stearns & Co. Inc.  ("Bear  Stearns")  have entered into a
terms  agreement  dated as of April  27,  2007 to an  underwriting  agreement  dated  February  26,  2007,
between the Purchaser and Bear Stearns (collectively, the "Underwriting Agreement").

                  Now,  therefore,  in consideration  of the premises and the mutual  agreements set forth
herein, the parties hereto agree as follows:

                  (a)      Definitions.   Certain  terms  are  defined  herein.   Capitalized terms
used herein but not defined  herein shall have the meanings  specified in the Pooling and  Servicing
Agreement as in effect as of the date hereof.  The following other terms are defined as follows:

                  Acquisition  Price:  Cash in an amount  agreed upon by the Mortgage  Loan Seller and the
Purchaser.

                  Bear Stearns: Bear, Stearns & Co. Inc.

                  Closing Date: April 30, 2007.

                  Cut-off Date: April 1, 2007.

                  Cut-off Date Balance: Approximately $1,328,105,998,38.

                  Deleted  Mortgage  Loan:  A Mortgage  Loan  replaced or to be  replaced by a  Substitute
Mortgage Loan.

                  Due Date:  With  respect  to each  Mortgage  Loan,  the date in each  month on which its
Scheduled  Payment is due,  if such due date is the first day of a month,  and  otherwise  is deemed to be
the first day of the following month or such other date specified in the related Servicing Agreement.

                  Moody's: Moody's Investors Service, Inc., or its successors in interest.

                  Mortgage:  The  mortgage  or deed of trust  creating a first lien on an interest in real
property securing a Mortgage Note.

                  Mortgage File:  The items  referred to in Exhibit 1 pertaining to a particular  Mortgage
Loan and any additional  documents  required to be added to such  documents  pursuant to this Agreement or
the Pooling and Servicing Agreement.

                  Mortgage  Interest  Rate: The annual rate of interest borne by a Mortgage Note as stated
therein.

                  Mortgagor: The obligor(s) on a Mortgage Note.

                  Opinion of Counsel:  A written  opinion of counsel,  who may be counsel for the Mortgage
Loan Seller or the Purchaser, reasonably acceptable to the Trustee.

                  Person:  Any person or  entity,  including  any  individual,  corporation,  partnership,
joint venture,  association,  joint stock company, trust, unincorporated organization or government or any
agency or political subdivision thereof.

                  Purchase  Price:  With  respect to any  Mortgage  Loan (or any  property  acquired  with
respect  thereto)  required to be  purchased  by the Mortgage  Loan Seller  pursuant to this  Agreement or
Article II of the  Pooling  and  Servicing  Agreement,  an amount  equal to the sum of (i)(a)  100% of the
Outstanding  Principal  Balance of such  Mortgage  Loan as of the date of  repurchase  (or if the  related
Mortgaged  Property was acquired with respect thereto,  100% of the Outstanding  Principal  Balance at the
date of the  acquisition),  plus (b) accrued but unpaid interest on the Outstanding  Principal  Balance at
the related  Mortgage  Interest Rate,  through and including the last day of the month of repurchase,  and
reduced by (c) any portion of the Servicing  Compensation,  Monthly  Advances and advances  payable to the
purchaser  of the  Mortgage  Loan and (ii) any  costs  and  damages  (if  any)  incurred  by the  Trust in
connection with any violation of such Mortgage Loan of any anti-predatory or abusive lending laws.

                  Rating Agencies: Standard & Poor's and Moody's, each a "Rating Agency."

                  Securities Act: The Securities Act of 1933, as amended.

                  Servicer: EMC Mortgage Corporation.

                  Standard & Poor's:  Standard & Poor's Ratings  Services,  a division of The  McGraw-Hill
Companies, Inc. or its successors in interest.

                  Substitute  Mortgage  Loan: A mortgage  loan  substituted  for a Deleted  Mortgage  Loan
which must meet on the date of such  substitution  the  requirements  stated herein and in the Pooling and
Servicing Agreement; upon such substitution, such mortgage loan shall be a "Mortgage Loan" hereunder.

                  Value:  The value of the Mortgaged  Property at the time of  origination  of the related
Mortgage  Loan,  such value being the lesser of (i) the value of such  property  set forth in an appraisal
accepted by the  applicable  originator  of the Mortgage  Loan or (ii) the sales price of such property at
the time of origination.

                  (b)      Purchase and Sale of the Mortgage Loans and Related Rights.

                  (i)      Upon  satisfaction  of the  conditions  set forth in  Section  10  hereof,  the
Mortgage  Loan Seller  agrees to sell,  and the  Purchaser  agrees to purchase  Mortgage  Loans  having an
aggregate outstanding principal balance as of the Cut-off Date equal to the Cut-off Date Balance.

                  (ii)     The closing for the  purchase  and sale of the  Mortgage  Loans and the closing
for  the  issuance  of the  Certificates  will  take  place  on the  Closing  Date  at the  office  of the
Purchaser's counsel in New York, New York or such other place as the parties shall agree.

                  (iii)    Upon the satisfaction of the conditions set forth in Section 10 hereof,  on the
Closing Date, the Purchaser shall pay to the Mortgage Loan Seller the  Acquisition  Price for the Mortgage
Loans in immediately  available  funds by wire transfer to such account or accounts as shall be designated
by the Mortgage Loan Seller.

                  (iv)     In addition to the  foregoing,  on the Closing  Date the  Mortgage  Loan Seller
assigns to the Purchaser  all of its right,  title and interest in the  Servicing  Agreements  (other than
its right to enforce the representations and warranties set forth therein).

                  (c)      Mortgage  Loan  Schedules.  The  Mortgage  Loan  Seller  agrees to
provide  to the  Purchaser  as of the  date  hereof a  preliminary  listing  of the  Mortgage  Loans  (the
"Preliminary  Mortgage Loan Schedule") setting forth the information listed on Exhibit 2 to this Agreement
with respect to each of the Mortgage  Loans being sold by the Mortgage  Loan Seller.  If there are changes
to the Preliminary  Mortgage Loan Schedule,  the Mortgage Loan Seller shall provide to the Purchaser as of
the Closing Date a final  schedule (the "Final  Mortgage  Loan  Schedule")  setting forth the  information
listed on  Exhibit 2 to this  Agreement  with  respect  to each of the  Mortgage  Loans  being sold by the
Mortgage  Loan Seller to the  Purchaser.  The Final  Mortgage  Loan  Schedule  shall be  delivered  to the
Purchaser on the Closing Date,  shall be attached to an amendment to this  Agreement to be executed on the
Closing Date by the parties hereto and shall be in form and substance  mutually  agreed to by the Mortgage
Loan Seller and the  Purchaser  (the  "Amendment").  If there are no changes to the  Preliminary  Mortgage
Loan Schedule,  the  Preliminary  Mortgage Loan Schedule shall be the Final Mortgage Loan Schedule for all
purposes hereof.

                  (d)      Mortgage Loan Transfer.

                  (i)      The  Purchaser  will be entitled to all  scheduled  payments of  principal  and
interest on the Mortgage  Loans due after the Cut-off Date  (regardless  of when actually  collected)  and
all payments on the Mortgage  Loans,  other than  scheduled  principal  and interest,  received  after the
Cut-off  Date.  The  Mortgage  Loan Seller will be entitled to all  scheduled  payments of  principal  and
interest on the Mortgage Loans due on or before the Cut-off Date (including  payments  collected after the
Cut-off Date) and all payments  thereon,  other than  scheduled  principal  and  interest,  received on or
before the Cut-off Date. Such principal  amounts and any interest  thereon  belonging to the Mortgage Loan
Seller as  described  above will not be included in the  aggregate  outstanding  principal  balance of the
Mortgage Loans as of the Cut-off Date as set forth on the Final Mortgage Loan Schedule.

                  (ii)     Pursuant to various  conveyance  documents  to be executed on the Closing  Date
and pursuant to the Pooling and Servicing  Agreement,  the  Purchaser  will assign on the Closing Date all
of its right,  title and  interest  in and to the  Mortgage  Loans to the  Trustee  for the benefit of the
Certificateholders.  In connection  with the transfer and assignment of the Mortgage  Loans,  the Mortgage
Loan  Seller has  delivered  or will  deliver or cause to be  delivered  to the Trustee as assignee of the
Purchaser by the Closing Date or such later date as is agreed to by the  Purchaser  and the Mortgage  Loan
Seller (each of the Closing Date and such later date is referred to as a "Mortgage  File Delivery  Date"),
the items of each Mortgage  File,  provided,  however,  that in lieu of the  foregoing,  the Mortgage Loan
Seller may deliver the following  documents,  under the  circumstances set forth below: (x) in lieu of the
original  Mortgage,  assignments  to the  Trustee  or  intervening  assignments  thereof  which  have been
delivered,  are being  delivered or will, upon receipt of recording  information  relating to the Mortgage
required to be included  thereon,  be  delivered  to  recording  offices for  recording  and have not been
returned to the Mortgage  Loan Seller in time to permit their  delivery as specified  above,  the Mortgage
Loan Seller may deliver a true copy  thereof with a  certification  by the  Mortgage  Loan Seller,  on the
face of such copy,  substantially  as follows:  "Certified  to be a true and correct copy of the original,
which has been  transmitted  for  recording"  (y) in lieu of the Mortgage,  assignments  to the Trustee or
intervening  assignments  thereof, if the applicable  jurisdiction retains the originals of such documents
(as  evidenced by a  certification  from the Mortgage Loan Seller to such effect) the Mortgage Loan Seller
may deliver  photocopies of such documents  containing an original  certification by the judicial or other
governmental  authority of the  jurisdiction  where such documents  were recorded;  and (z) in lieu of the
Mortgage  Notes  relating to the Mortgage  Loans,  each  identified in the list  delivered by the Mortgage
Loan Seller to the  Purchaser  and the Trustee on the Closing Date and  attached  hereto as Exhibit 5, the
Mortgage Loan Seller may deliver lost note  affidavits and  indemnities  of the Mortgage Loan Seller;  and
provided  further,  however,  that in the case of  Mortgage  Loans  which have been paid in full after the
Cut-off Date and prior to the Closing  Date,  the Mortgage Loan Seller,  in lieu of  delivering  the above
documents,  may deliver to the Trustee as assignee of the Purchaser a  certification  by the Mortgage Loan
Seller or the Servicer to such effect.  The Mortgage  Loan Seller shall  deliver such  original  documents
(including any original  documents as to which  certified  copies had previously  been  delivered) or such
certified  copies to the  Trustee as assignee  of the  Purchaser  promptly  after they are  received.  The
Mortgage Loan Seller shall cause the Mortgage and intervening  assignments,  if any, and the assignment of
the  Mortgage to be recorded not later than 180 days after the Closing  Date,  unless such  assignment  is
not required to be recorded under the terms set forth in Section 6(i) hereof.

                  (iii)    The Mortgage Loan Seller and the Purchaser  acknowledge  hereunder  that all of
the  Mortgage  Loans and  Purchaser's  rights  hereunder  will be  assigned  pursuant  to the  Pooling and
Servicing  Agreement  to the  Trustee  on the date  hereof  and that the  Trustee  shall have the right to
enforce directly against the Mortgage Loan Seller all of the rights of the Purchaser hereunder.

                  (e)      Examination of Mortgage Files.

                  (i)      On or before the Mortgage  File  Delivery  Date,  the Mortgage Loan Seller will
have made the Mortgage Files available to the Purchaser or its agent for  examination  which may be at the
offices of the Trustee or the  Mortgage  Loan Seller  and/or the Mortgage  Loan  Seller's  custodian.  The
fact that the  Purchaser  or its agent has  conducted  or has failed to conduct  any  partial or  complete
examination  of the Mortgage  Files shall not affect the  Purchaser's  rights to demand cure,  repurchase,
substitution  or other  relief as  provided  in this  Agreement.  In  furtherance  of the  foregoing,  the
Mortgage  Loan Seller shall make the Mortgage  Files  available to the Purchaser or its agent from time to
time so as to permit the  Purchaser to confirm the Mortgage  Loan  Seller's  compliance  with the delivery
and  recordation  requirements  of this  Agreement and the Pooling and Servicing  Agreement.  In addition,
upon request of the Purchaser,  the Mortgage Loan Seller agrees to provide to the Purchaser,  Bear Stearns
and to any  investors or  prospective  investors in the  Certificates  information  regarding the Mortgage
Loans and their  servicing,  to make the Mortgage Files  available to the  Purchaser,  Bear Stearns and to
such  investors or prospective  investors  (which may be at the offices of the Mortgage Loan Seller and/or
the Mortgage Loan Seller's  custodian) and to make available  personnel  knowledgeable  about the Mortgage
Loans for discussions with the Purchaser,  Bear Stearns and such investors or prospective investors,  upon
reasonable  request during regular  business hours,  sufficient to permit the Purchaser,  Bear Stearns and
such  investors  or  potential  investors  to conduct  such due  diligence  as any such  party  reasonably
believes is appropriate.

                  (ii)     Pursuant to the  Pooling  and  Servicing  Agreement,  on the  Closing  Date the
Trustee,  for the benefit of the  Certificateholders,  will review or cause the  Custodian to review items
of the  Mortgage  Files as set forth on Exhibit 1 and will  execute and deliver or cause the  Custodian to
execute and deliver to the Mortgage Loan Seller an initial  certification  in the form attached as Exhibit
One to the Custodial Agreement.

                  (iii)    Pursuant to the Pooling and Servicing Agreement,  within 90 days of the Closing
Date,  the Trustee will review or shall cause the  Custodian to review items of the Mortgage  Files as set
forth on Exhibit 1 and will execute and deliver,  or cause to be executed and  delivered,  to the Mortgage
Loan Seller and the  Servicer  an interim  certification  substantially  in the form of Exhibit Two to the
Custodial Agreement.

                  (iv)     Pursuant  to the  Pooling  and  Servicing  Agreement,  within  180  days of the
Closing Date (or, with respect to any Substitute  Mortgage  Loan,  within five (5) Business Days after the
receipt by the Trustee or  Custodian  thereof)  the Trustee  will review or cause the  Custodian to review
items of the Mortgage  Files as set forth on Exhibit 1 and will  deliver to the  Mortgage  Loan Seller and
the  Servicer  a  final  certification  substantially  in the  form  of  Exhibit  Three  to the  Custodial
Agreement.  If the  Trustee  (or the  Custodian  as its agent) is unable to deliver a final  certification
with  respect  to the  items  listed  in  Exhibit  1 due to any  document  that is  missing,  has not been
executed,  is unrelated,  determined on the basis of the Mortgagor name,  original  principal  balance and
loan  number,  to the Mortgage  Loans  identified  in the Final  Mortgage  Loan  Schedule or appears to be
defective on its face (a "Material  Defect"),  the Trustee or the  Custodian,  shall  promptly  notify the
Mortgage  Loan Seller of such  Material  Defect.  The Mortgage  Loan Seller shall correct or cure any such
Material  Defect  within  ninety (90) days from the date of notice from the Trustee or the  Custodian,  as
its agent,  of the Material  Defect and if the Mortgage Loan Seller does not correct or cure such Material
Defect  within  such  period and such  defect  materially  and  adversely  affects  the  interests  of the
Certificateholders  in the related  Mortgage Loan,  the Mortgage Loan Seller will, in accordance  with the
terms of the Pooling and Servicing Agreement,  within ninety (90) days of the date of notice,  provide the
Trustee  with a  Substitute  Mortgage  Loan (if  within two years of the  Closing  Date) or  purchase  the
related  Mortgage Loan at the  applicable  Purchase  Price;  provided that, if such defect would cause the
Mortgage Loan to be other than a "qualified  mortgage" as defined in Section  860G(a)(3) of the Code,  any
such  cure,  repurchase  or  substitution  must  occur  within  90 days  from the  date  such  breach  was
discovered;  provided,  however,  that if such defect relates solely to the inability of the Mortgage Loan
Seller to deliver the original  security  instrument or intervening  assignments  thereof,  or a certified
copy  because  the  originals  of such  documents,  or a  certified  copy,  have not been  returned by the
applicable  jurisdiction,  the Mortgage  Loan Seller shall not be required to purchase  such Mortgage Loan
if the Mortgage  Loan Seller  delivers such  original  documents or certified  copy promptly upon receipt,
but in no event later than 360 days after the Closing Date.  The  foregoing  repurchase  obligation  shall
not apply in the  event  that the  Mortgage  Loan  Seller  cannot  deliver  such  original  or copy of any
document  submitted for  recording to the  appropriate  recording  office in the  applicable  jurisdiction
because such document has not been  returned by such office;  provided that the Mortgage Loan Seller shall
instead  deliver a recording  receipt of such  recording  office or, if such receipt is not  available,  a
certificate  of the Mortgage Loan Seller or the Servicing  Officer  confirming  that such  documents  have
been  accepted  for  recording,  and delivery to the  Purchaser  and to the Trustee or the  Custodian,  as
assignee of the  Purchaser,  shall be effected by the Mortgage  Loan Seller within thirty (30) days of its
receipt of the original recorded document.

                  (v)      At the time of any  substitution,  the Mortgage  Loan Seller  shall  deliver or
cause to be delivered the  Substitute  Mortgage Loan,  the related  Mortgage File and any other  documents
and payments  required to be  delivered  in  connection  with a  substitution  pursuant to the Pooling and
Servicing  Agreement.  At the time of any purchase or substitution,  pursuant to the Pooling and Servicing
Agreement,  the Trustee  shall (i) assign to the Mortgage  Loan Seller and release or cause the  Custodian
to release the documents  (including,  but not limited to, the Mortgage,  Mortgage Note and other contents
of the Mortgage  File) in its  possession or in the  possession  of the Custodian  relating to the Deleted
Mortgage  Loan and (ii)  execute and deliver  such  instruments  of transfer or  assignment,  in each case
without  recourse,  as shall be  necessary  to vest in the  Mortgage  Loan  Seller  title to such  Deleted
Mortgage  Loan.  The Mortgage  Loan Seller and the  Purchaser  shall amend the Mortgage  Loan  Schedule to
reflect all substitutions, repurchases and deletions.

                  (f)      Recordation of Assignments of Mortgage.

                  (i)      The Mortgage Loan Seller  shall,  promptly  after the Closing Date,  cause each
Mortgage  and  each  assignment  of  Mortgage  from the  Mortgage  Loan  Seller  to the  Trustee,  and all
unrecorded intervening  assignments,  if any, delivered on or prior to the Closing Date, to be recorded in
all recording offices in the jurisdictions where the related Mortgaged  Properties are located;  provided,
however,  the  Mortgage  Loan Seller  need not cause to be  recorded  any  assignment  which  relates to a
Mortgage  Loan if (a) such  recordation  is not  required by the Rating  Agencies or an Opinion of Counsel
has been  provided to the Trustee,  as assignee of the  Purchaser,  which states that the  recordation  of
such  assignment is not necessary to protect the  Trustee's  interest in the related  Mortgage Loan or (b)
MERS is identified  on the Mortgage or a properly  recorded  assignment of the Mortgage,  as the mortgagee
of record  solely as nominee  for the  Mortgage  Loan Seller and its  successors  and  assigns;  provided,
however,  notwithstanding  the delivery of any Opinion of Counsel,  each  assignment of Mortgage  shall be
submitted for recording by the Mortgage Loan Seller in the manner  described  above,  at no expense to the
Trust  Fund or  Trustee,  upon the  earliest  to occur  of (i)  reasonable  direction  by the  Holders  of
Certificates  evidencing  Fractional Undivided Interests  aggregating not less than 25% of the Trust, (ii)
the  occurrence of an Event of Default,  (iii) the  occurrence of a bankruptcy,  insolvency or foreclosure
relating to the  Mortgage  Loan Seller and (iv) the  occurrence  of a servicing  transfer as  described in
Section 8.02 of the Pooling and Servicing Agreement.

                  While each such  Mortgage or assignment is being  recorded,  if necessary,  the Mortgage
Loan Seller shall leave or cause to be left with the Trustee,  as assignee of the  Purchaser,  a certified
copy of such  Mortgage  or  assignment.  In the event  that,  within  180 days of the  Closing  Date,  the
Trustee has not been provided an Opinion of Counsel as described  above or received  evidence of recording
with respect to each  Mortgage  Loan as set forth above,  the failure to provide  evidence of recording or
such Opinion of Counsel (in the alternative,  if required) shall be considered a Material Defect,  and the
provisions of Section 5(iii) and (iv) shall apply.  All customary  recording fees and reasonable  expenses
relating to the  recordation of the  assignments of Mortgage to the Trustee or the Opinion of Counsel,  as
the case may be, shall be borne by the Mortgage Loan Seller.

                  (ii)     It is the express  intent of the  parties  hereto  that the  conveyance  of the
Mortgage Loans by the Mortgage Loan Seller to the  Purchaser,  as  contemplated  by this Agreement be, and
be treated as, a sale. It is,  further,  not the  intention of the parties that such  conveyance be deemed
the grant of a security  interest in the Mortgage  Loans by the Mortgage  Loan Seller to the  Purchaser to
secure  a  debt  or  other  obligation  of  the  Mortgage  Loan  Seller.   However,  in  the  event  that,
notwithstanding  the  intent  of the  parties,  the  Mortgage  Loans  are  held  by a court  of  competent
jurisdiction  to continue to be property of the Mortgage Loan Seller,  then (a) this Agreement  shall be a
security  agreement  within the meaning of Article 8 and Article 9 of the  applicable  Uniform  Commercial
Code;  (b) the  transfer of the  Mortgage  Loans  provided for herein shall be deemed to be a grant by the
Mortgage  Loan Seller to the  Purchaser of a security  interest in, and the  Mortgage  Loan Seller  hereby
grants to the  Purchaser,  to secure  its  obligations  hereunder,  a  security  interest  in,  all of the
Mortgage Loan Seller's  right,  title and interest in and to the Mortgage  Loans,  all amounts  payable to
the holders of the Mortgage Loans in accordance  with the terms thereof,  all proceeds of the  conversion,
voluntary or involuntary,  of the foregoing into cash,  instruments,  securities or other property and the
proceeds  thereof.  The Mortgage Loan Seller and the Purchaser  shall, to the extent  consistent with this
Agreement,  take such  actions as may be  reasonably  necessary  to ensure that,  if this  Agreement  were
deemed to create a security  interest in the Mortgage Loans,  such security interest would be deemed to be
a perfected  security  interest of first  priority  under  applicable  law and will be  maintained as such
throughout the term of this Agreement.

                  (g)      Representations   and   Warranties   of  Mortgage   Loan  Seller Concerning
the Mortgage  Loans.  The Mortgage Loan Seller hereby  represents and warrants to the Purchaser as
of the Closing Date or such earlier date as may be specified below with respect to each Mortgage Loan:

                  (i)      the  information  set forth in the Mortgage  Loan  Schedule  hereto is true and
correct in all material respects;

                  (ii)     immediately  prior to the transfer to the  Purchaser,  the Mortgage Loan Seller
was the sole owner of each  Mortgage and  Mortgage  Note  relating to the Mortgage  Loans and is conveying
the same free and clear of any and all liens, claims,  encumbrances,  participation  interests,  equities,
pledges,  charges or  security  interests  of any nature and the  Mortgage  Loan Seller has full right and
authority to sell or assign the same pursuant to this Agreement;

                  (iii)    each Mortgage Loan and any  prepayment  penalty  associated  with such Mortgage
Loan at the time it was made  complied in all  material  respects  with all  applicable  local,  state and
federal laws and regulations,  including, without limitation, usury, equal credit opportunity,  disclosure
and recording  laws and all  applicable  anti-predatory,  abusive and fair lending laws; and each Mortgage
Loan has been  serviced in all  material  respects in  accordance  with all  applicable  local,  state and
federal laws and regulations,  including, without limitation, usury, equal credit opportunity,  disclosure
and recording laws and all applicable  anti-predatory,  abusive and fair lending laws and the terms of the
related Mortgage Note, the Mortgage and other loan documents;

                  (iv)     there is no  monetary  default  existing  under  any  Mortgage  or the  related
Mortgage  Note and there is no  material  event  which,  with the  passage of time or with  notice and the
expiration of any grace or cure period, would constitute a default,  breach or event of acceleration;  and
neither the Mortgage  Loan Seller,  any of its  affiliates  nor any servicer of any related  Mortgage Loan
has taken any action to waive any default,  breach or event of acceleration;  and no foreclosure action is
threatened or has been commenced with respect to the Mortgage Loan;

                  (v)      the  terms of the  Mortgage  Note  and the  Mortgage  have  not been  impaired,
waived, altered or modified in any respect,  except by written instruments,  (i) if required by law in the
jurisdiction  where the  Mortgaged  Property is located,  or (ii) to protect the interests of the owner of
such Mortgage Loan;

                  (vi)     no selection  procedure  reasonably  believed by the Mortgage Loan Seller to be
adverse to the interests of the Certificateholders was utilized in selecting the Mortgage Loans;

                  (vii)    each  Mortgage  is a  valid  and  enforceable  (subject  to  laws  relating  to
creditors  rights  generally and  principles  of equity)  first lien on the property  securing the related
Mortgage Note and each  Mortgaged  Property is owned by the  Mortgagor in fee simple  (except with respect
to common areas in the case of  condominiums,  PUDs and de minimis PUDs) or by leasehold for a term longer
than the term of the related  Mortgage,  subject only to (i) the lien of current real  property  taxes and
assessments,  (ii) covenants,  conditions and restrictions,  rights of way, easements and other matters of
public record as of the date of recording of such Mortgage,  such exceptions  being acceptable to mortgage
lending  institutions  generally or  specifically  reflected in the appraisal  obtained in connection with
the  origination  of the related  Mortgage  Loan or referred to in the  lender's  title  insurance  policy
delivered  to the  originator  of the  related  Mortgage  Loan and  (iii)  other  matters  to  which  like
properties  are  commonly  subject  which do not  materially  interfere  with the benefits of the security
intended to be provided by such Mortgage;

                  (viii)   there is no mechanics' lien or claim for work, labor or material  affecting the
premises  subject  to any  Mortgage  which is or may be a lien prior to, or equal  with,  the lien of such
Mortgage  except  those  which are insured  against by the title  insurance  policy  referred to in (xiii)
below;

                  (ix)     there was no delinquent tax or assessment lien against the property  subject to
any  Mortgage,  except  where  such lien was being  contested  in good  faith and a stay had been  granted
against levying on the property;

                  (x)      there is no valid  offset,  defense or  counterclaim  to any  Mortgage  Note or
Mortgage,  including  the  obligation  of the  Mortgagor to pay the unpaid  principal and interest on such
Mortgage Note;

                  (xi)     the physical  property  subject to any Mortgage is free of material  damage and
is in good repair and there is no proceeding  pending or threatened for the total or partial  condemnation
of any Mortgaged Property;

                  (xii)    the  Mortgaged   Property  and  all   improvements   thereon  comply  with  all
requirements of any applicable zoning and subdivision laws and ordinances;

                  (xiii)   a lender's  title  insurance  policy  (on an ALTA or CLTA  form) or binder,  or
other  assurance of title customary in the relevant  jurisdiction  therefor in a form acceptable to Fannie
Mae or  Freddie  Mac,  was issued on the date that each  Mortgage  Loan was  created by a title  insurance
company which,  to the best of the Mortgage Loan Seller's  knowledge,  was qualified to do business in the
jurisdiction  where the related Mortgaged  Property is located,  insuring the Mortgage Loan Seller and its
successors  and assigns that the Mortgage is a first  priority lien on the related  Mortgaged  Property in
the original  principal  amount of the Mortgage  Loan.  The Mortgage Loan Seller is the sole insured under
such lender's title insurance  policy,  and such policy,  binder or assurance is valid and remains in full
force and effect,  and each such policy,  binder or assurance  shall contain all  applicable  endorsements
including a negative amortization endorsement, if applicable;

                  (xiv)    at the time of  origination,  each  Mortgaged  Property  was the  subject of an
appraisal  which  conformed to the  underwriting  requirements  of the originator of the Mortgage Loan and
the appraisal is in a form acceptable to Fannie Mae or Freddie Mac;

                  (xv)     the  improvements  on each  Mortgaged  Property  securing a  Mortgage  Loan are
insured (by an insurer  which is  acceptable  to the Mortgage  Loan Seller)  against loss by fire and such
hazards  as are  covered  under a  standard  extended  coverage  endorsement  in the  locale  in which the
Mortgaged  Property is located,  in an amount  which is not less than the lesser of the maximum  insurable
value of the  improvements  securing  such  Mortgage  Loan or the  outstanding  principal  balance  of the
Mortgage  Loan,  but in no event in an  amount  less  than an  amount  that is  required  to  prevent  the
Mortgagor from being deemed to be a co-insurer  thereunder;  if the improvement on the Mortgaged  Property
is a  condominium  unit,  it is  included  under  the  coverage  afforded  by a  blanket  policy  for  the
condominium  project;  if upon origination of the related Mortgage Loan, the improvements on the Mortgaged
Property were in an area identified as a federally  designated  flood area, a flood insurance policy is in
effect in an  amount  representing  coverage  not less  than the  least of (i) the  outstanding  principal
balance  of the  Mortgage  Loan,  (ii) the  restorable  cost of  improvements  located  on such  Mortgaged
Property or (iii) the maximum  coverage  available  under  federal law; and each  Mortgage  obligates  the
Mortgagor thereunder to maintain the insurance referred to above at the Mortgagor's cost and expense;

                  (xvi)    each  Mortgage  Loan   constitutes   a  "qualified   mortgage"   under  Section
860G(a)(3)(A) of the Code and Treasury  Regulations  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and
(9) without  reliance  on the  provisions  of  Treasury  Regulations  Section  1.860G-2(a)(3)  or Treasury
Regulations  Section  1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan to be treated
as a "qualified  mortgage"  notwithstanding its failure to meet the requirements of Section  860G(a)(3)(A)
of the Code and Treasury Regulation Section 1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9);

                  (xvii)   each  Mortgage  Loan was  originated  (a)  by a savings  and loan  association,
savings bank,  commercial bank, credit union,  insurance company or similar institution that is supervised
and  examined  by a federal or state  authority,  (b) by a  mortgagee  approved  by the  Secretary  of HUD
pursuant to Sections 203 and 211 of the National  Housing Act, as amended,  or (c) by a mortgage broker or
correspondent  lender in a manner such that the related  Mortgage  Loan would be regarded  for purposes of
Section  3(a)(41) of the  Securities  Exchange Act of 1934,  as amended,  as having been  originated by an
entity described in clauses (a) or (b) above;

                  (xviii)  none of the Mortgage Loans are (a) loans subject to 12 CFR Part 226.31,  12 CFR
Part 226.32 or 12 CFR Part 226.34 of Regulation Z, the  regulation  implementing  TILA,  which  implements
the Home  Ownership  and Equity  Protection  Act of 1994,  as amended or (b) "high cost  home,"  "covered"
(excluding  home loans  defined as "covered home loans" in the New Jersey Home  Ownership  Security Act of
2002 that were  originated  between  November 26, 2003 and July 7, 2004),  "high risk home" or "predatory"
loans under any applicable  state,  federal or local law (or a similarly  classified  loan using different
terminology  under a law  imposing  heightened  regulatory  scrutiny or  additional  legal  liability  for
residential mortgage loans having high interest rates, points and/or fees);

                  (xix)    no  Mortgage  Loan (a) is a "high cost loan" or  "covered  loan" as  applicable
(as such terms are defined in the then  current  version of Standard & Poor's  LEVELS®  Glossary in effect
as of the date  hereof,  Appendix  E,  attached  hereto as  Exhibit 6) or (b) was  originated  on or after
October 1, 2002 through March 6, 2003 and is governed by the Georgia Fair Lending Act;

                  (xx)     the  information  set forth in  Schedule A of the  Prospectus  Supplement  with
respect to the Mortgage Loans is true and correct in all material respects;

                  (xxi)    each  Mortgage  Loan  was  originated  in  accordance  with  the   underwriting
guidelines of the related originator;

                  (xxii)   each  original  Mortgage  has  been  recorded  or is in the  process  of  being
recorded in accordance  with the  requirements  of Section 2.01 of the Pooling and Servicing  Agreement in
the  appropriate  jurisdictions  wherein such  recordation is required to perfect the lien thereof for the
benefit of the Purchaser and the Trustee as its assignee;

                  (xxiii)  the related  Mortgage  File  contains  each of the  documents  and  instruments
listed in Section 2.01 of the Pooling and Servicing  Agreement,  subject to any exceptions,  substitutions
and qualifications as are set forth in such Section;

                  (xxiv)   the Mortgage  Loans are currently  being  serviced in accordance  with accepted
servicing practices;

                  (xxv)    with respect to each Mortgage Loan that has a prepayment penalty feature,  each
such  prepayment  penalty  is  enforceable  and will be  enforced  by the  Mortgage  Loan  Seller and each
prepayment  penalty is permitted  pursuant to federal,  state and local law. In addition,  with respect to
each  Mortgage  Loan (i) no Mortgage  Loan will impose a  prepayment  penalty for a term in excess of five
years from the date such Mortgage Loan was originated and (ii) such  prepayment  penalty is at least equal
to the lesser of (A) the maximum amount  permitted  under  applicable  law and (B) six months  interest at
the  related  Mortgage  Interest  Rate on the amount  prepaid in excess of 20% of the  original  principal
balance of such Mortgage Loan; and

         (xxvi)   if any of the Mortgage Loans are secured by a leasehold  interest,  with respect to each
leasehold  interest:  the use of leasehold  estates for residential  properties is an accepted practice in
the area where the related  Mortgaged  Property is located;  residential  property in such area consisting
of  leasehold  estates is readily  marketable;  the lease is recorded and no party is in any way in breach
of any  provision  of such  lease;  the  leasehold  is in full force and effect and is not  subject to any
prior  lien or  encumbrance  by which the  leasehold  could be  terminated  or  subject  to any  charge or
penalty;  and the remaining  term of the lease does not  terminate  less than ten years after the maturity
date of such Mortgage Loan.


                  It is understood  and agreed that the  representations  and warranties set forth in this
Section 7 will inure to the benefit of the  Purchaser,  its successors  and assigns,  notwithstanding  any
restrictive  or qualified  endorsement  on any Mortgage Note or assignment of Mortgage or the  examination
of any Mortgage File. Upon any  substitution for a Mortgage Loan, the  representations  and warranties set
forth above shall be deemed to be made by the Mortgage Loan Seller as to any  Substitute  Mortgage Loan as
of the date of substitution.

                  Upon  discovery or receipt of notice by the Mortgage  Loan Seller,  the Purchaser or the
Trustee of a breach of any  representation  or  warranty  of the  Mortgage  Loan  Seller set forth in this
Section 7 which  materially  and  adversely  affects  the value of the  interests  of the  Purchaser,  the
Certificateholders  or the  Trustee in any of the  Mortgage  Loans,  the party  discovering  or  receiving
notice of such breach shall give prompt  written  notice to the others.  In the case of any such breach of
a  representation  or warranty  set forth in this  Section 7, within 90 days from the date of discovery by
the Mortgage  Loan Seller,  or the date the Mortgage Loan Seller is notified by the party  discovering  or
receiving notice of such breach  (whichever  occurs earlier),  the Mortgage Loan Seller will (i) cure such
breach in all material  respects,  (ii)  purchase the affected  Mortgage Loan at the  applicable  Purchase
Price or (iii) if within two years of the Closing Date,  substitute a qualifying  Substitute Mortgage Loan
in exchange for such Mortgage Loan;  provided that, (A) in the case of a breach of the  representation and
warranty  concerning the Mortgage Loan Schedule  contained in clause (i) of this Section 7, if such breach
is material  and relates to any field on the  Mortgage  Loan  Schedule  which  identifies  any  Prepayment
Charge or (B) in the case of a breach of the  representation  contained in clause  (xviii) of this Section
7, then,  in each case,  in lieu of  purchasing  such  Mortgage  Loan from the Trust Fund at the  Purchase
Price, the Sponsor shall pay the amount of the Prepayment Charge (net of any amount  previously  collected
by or paid to the Trust  Fund in  respect  of such  Prepayment  Charge)  from its own  funds  and  without
reimbursement  thereof,  and the Sponsor shall have no  obligation  to  repurchase or substitute  for such
Mortgage  Loan. The  obligations of the Mortgage Loan Seller to cure,  purchase or substitute a qualifying
Substitute  Mortgage Loan shall  constitute  the  Purchaser's,  the Trustee's and the  Certificateholder's
sole and exclusive  remedies under this Agreement or otherwise  respecting a breach of  representations or
warranties  hereunder with respect to the Mortgage  Loans,  except for the obligation of the Mortgage Loan
Seller to indemnify the Purchaser for any such breach as set forth in and limited by Section 13 hereof.

                  Any cause of action  against the  Mortgage  Loan Seller or relating to or arising out of
a breach by the Mortgage Loan Seller of any  representations  and warranties  made in this Section 7 shall
accrue as to any Mortgage  Loan upon (i)  discovery  of such breach by the Mortgage  Loan Seller or notice
thereof by the party  discovering  such breach and (ii) failure by the  Mortgage  Loan Seller to cure such
breach,  purchase such Mortgage Loan or substitute a qualifying  Substitute  Mortgage Loan pursuant to the
terms hereof.

                  (h)      Representations  and  Warranties  Concerning  the  Mortgage  Loan Seller.
As of the Closing Date,  the Mortgage Loan Seller  represents and warrants to the Purchaser as to
itself in the capacity indicated as follows:

                  (i)      the Mortgage Loan Seller (i) is a corporation duly organized,  validly existing
and in good  standing  under the laws of the State of Delaware and (ii) is qualified  and in good standing
to do business in each  jurisdiction  where such  qualification is necessary,  except where the failure so
to qualify  would not  reasonably  be  expected to have a material  adverse  effect on the  Mortgage  Loan
Seller's  business as  presently  conducted or on the Mortgage  Loan  Seller's  ability to enter into this
Agreement and to consummate the transactions contemplated hereby;

                  (ii)     the  Mortgage  Loan Seller has full  corporate  power to own its  property,  to
carry on its  business as presently  conducted  and to enter into and perform its  obligations  under this
Agreement;

                  (iii)    the execution and delivery by the Mortgage Loan Seller of this  Agreement  have
been duly  authorized  by all necessary  action on the part of the Mortgage  Loan Seller;  and neither the
execution and delivery of this Agreement,  nor the consummation of the transactions  herein  contemplated,
nor compliance with the provisions  hereof by the Mortgage Loan Seller,  will conflict with or result in a
breach  of,  or  constitute  a  default  under,  any of the  provisions  of any  law,  governmental  rule,
regulation,  judgment,  decree or order  binding on the  Mortgage  Loan  Seller or its  properties  or the
charter or by-laws of the Mortgage Loan Seller,  except those conflicts,  breaches or defaults which would
not  reasonably be expected to have a material  adverse  effect on the Mortgage  Loan Seller's  ability to
enter into this Agreement and to consummate the transactions contemplated hereby;

                  (iv)     the  execution,  delivery and  performance  by the Mortgage Loan Seller of this
Agreement and the  consummation  by the Mortgage Loan Seller of the  transactions  contemplated  hereby do
not require the consent or approval of, the giving of notice to, the  registration  with, or the taking of
any other  action in respect of, any state,  federal or other  governmental  authority  or agency,  except
those consents,  approvals,  notices,  registrations or other actions as have already been obtained, given
or made and, in connection  with the  recordation of the  Mortgages,  powers of attorney or assignments of
Mortgages not yet completed;

                  (v)      this  Agreement  has been duly  executed and  delivered  by the  Mortgage  Loan
Seller and, assuming due authorization,  execution and delivery by the Purchaser,  constitutes a valid and
binding  obligation  of the  Mortgage  Loan Seller  enforceable  against it in  accordance  with its terms
(subject to applicable  bankruptcy  and insolvency  laws and other similar laws affecting the  enforcement
of the rights of creditors generally and general principles of equity);

                  (vi)     there are no actions,  suits or proceedings pending or, to the knowledge of the
Mortgage  Loan  Seller,   threatened   against  the  Mortgage  Loan  Seller,   before  or  by  any  court,
administrative  agency,  arbitrator  or  governmental  body (i) with  respect  to any of the  transactions
contemplated  by this  Agreement  or (ii) with  respect to any other  matter  which in the judgment of the
Mortgage Loan Seller could  reasonably be expected to be determined  adversely to the Mortgage Loan Seller
and will,  if  determined  adversely to the Mortgage  Loan Seller,  materially  and  adversely  affect the
Mortgage Loan Seller's  ability to perform its  obligations  under this  Agreement;  and the Mortgage Loan
Seller is not in default  with respect to any order of any court,  administrative  agency,  arbitrator  or
governmental  body  so as to  materially  and  adversely  affect  the  transactions  contemplated  by this
Agreement; and

                  (vii)    the Mortgage Loan Seller's  Information  (identified  in Exhibit 3 hereof) does
not include any untrue  statement of a material fact or omit to state a material  fact  necessary in order
to make the statements made, in light of the circumstances under which they were made, not misleading.

                  (i)      Representations  and Warranties  Concerning  the Purchaser.  As of the
Closing Date, the Purchaser represents and warrants to the Mortgage Loan Seller as follows:

                  (i)      the Purchaser  (i) is a corporation  duly  organized,  validly  existing and in
good  standing  under the laws of the State of Delaware and (ii) is qualified  and in good  standing to do
business in each  jurisdiction  where such  qualification  is  necessary,  except  where the failure so to
qualify would not  reasonably be expected to have a material  adverse effect on the  Purchaser's  business
as presently  conducted or on the  Purchaser's  ability to enter into this Agreement and to consummate the
transactions contemplated hereby;

                  (ii)     the Purchaser  has full  corporate  power to own its property,  to carry on its
business as presently conducted and to enter into and perform its obligations under this Agreement;

                  (iii)    the execution and delivery by the  Purchaser of this  Agreement  have been duly
authorized by all necessary  action on the part of the  Purchaser;  and neither the execution and delivery
of this Agreement,  nor the consummation of the transactions herein contemplated,  nor compliance with the
provisions  hereof by the Purchaser,  will conflict with or result in a breach of, or constitute a default
under,  any of the  provisions  of any law,  governmental  rule,  regulation,  judgment,  decree  or order
binding on the Purchaser or its  properties or the articles of  incorporation  or bylaws of the Purchaser,
except those  conflicts,  breaches or defaults  which would not  reasonably be expected to have a material
adverse  effect  on  the  Purchaser's  ability  to  enter  into  this  Agreement  and  to  consummate  the
transactions contemplated hereby;

                  (iv)     the execution,  delivery and performance by the Purchaser of this Agreement and
the  consummation by the Purchaser of the transactions  contemplated  hereby do not require the consent or
approval  of,  the  giving of notice  to, the  registration  with,  or the  taking of any other  action in
respect  of, any  state,  federal or other  governmental  authority  or  agency,  except  those  consents,
approvals, notices, registrations or other actions as have already been obtained, given or made;

                  (v)      this  Agreement  has been duly  executed and  delivered by the  Purchaser  and,
assuming due  authorization,  execution and delivery by the Mortgage Loan Seller,  constitutes a valid and
binding  obligation  of the Purchaser  enforceable  against it in  accordance  with its terms  (subject to
applicable  bankruptcy and insolvency  laws and other similar laws affecting the enforcement of the rights
of creditors generally and general principles of equity);

                  (vi)     there are no actions,  suits or proceedings pending or, to the knowledge of the
Purchaser,  threatened against the Purchaser,  before or by any court,  administrative agency,  arbitrator
or governmental  body (i) with respect to any of the  transactions  contemplated by this Agreement or (ii)
with respect to any other matter which in the judgment of the Purchaser  will be  determined  adversely to
the Purchaser  and will if  determined  adversely to the  Purchaser  materially  and adversely  affect the
Purchaser's  ability to perform its obligations under this Agreement;  and the Purchaser is not in default
with respect to any order of any court,  administrative  agency,  arbitrator or governmental body so as to
materially and adversely affect the transactions contemplated by this Agreement; and

                  (vii)    the Purchaser's  Information  (identified in Exhibit 4 hereof) does not include
any untrue  statement of a material fact or omit to state a material  fact  necessary in order to make the
statements made, in light of the circumstances under which they were made, not misleading.

                   (j)     Conditions to Closing.

         (A) The  obligations of the Purchaser  under this Agreement will be subject to the  satisfaction,
on or prior to the Closing Date, of the following conditions:

                                   (i) Each of the  obligations  of the Mortgage Loan Seller  required to
         be performed at or prior to the Closing Date pursuant to the terms of this  Agreement  shall have
         been duly performed and complied with in all material respects;  all of the  representations  and
         warranties of the Mortgage Loan Seller under this  Agreement  shall be true and correct as of the
         date or dates specified in all material  respects;  and no event shall have occurred which,  with
         notice  or the  passage  of time,  would  constitute  a default  under  this  Agreement;  and the
         Purchaser shall have received  certificates  to that effect signed by authorized  officers of the
         Mortgage Loan Seller.

                                    (ii) The Purchaser  shall have  received all of the following  closing
         documents,  in such forms as are agreed upon and  reasonably  acceptable to the  Purchaser,  duly
         executed by all  signatories  other than the  Purchaser  as required  pursuant to the  respective
         terms thereof:

                                    (a)     the Mortgage Loan Schedule;

                                    (b)     the Pooling and  Servicing  Agreement,  in form and  substance
                  reasonably  satisfactory  to the Trustee and the Purchaser,  and all documents  required
                  thereby duly executed by all signatories;

                                    (c)     a  certificate  of an  officer  of the  Mortgage  Loan  Seller
                  dated as of the Closing Date, in a form  reasonably  acceptable  to the  Purchaser,  and
                  attached  thereto  copies of the  charter and  by-laws of the  Mortgage  Loan Seller and
                  evidence as to the good standing of the Mortgage Loan Seller dated as of a recent date;

                                    (d)     one or  more  opinions  of  counsel  from  the  Mortgage  Loan
                  Seller's  counsel  otherwise  in  form  and  substance  reasonably  satisfactory  to the
                  Purchaser, the Trustee and each Rating Agency;

                                    (e)     a letter  from each of the Rating  Agencies  giving each Class
                  of Certificates set forth on Schedule A hereto the rating set forth therein; and

                                    (f)     such  other  documents,   certificates  (including  additional
                  representations  and warranties)  and opinions as may be reasonably  necessary to secure
                  the intended ratings from each Rating Agency for the Certificates.

                                    (iii) The  Certificates  to be sold to Bear  Stearns  pursuant  to the
         Underwriting  Agreement and the Purchase  Agreement,  if  applicable,  shall have been issued and
         sold to Bear Stearns.

                                    (iv) The Mortgage  Loan Seller shall have  furnished to the  Purchaser
         such other  certificates  of its  officers  or others and such other  documents  and  opinions of
         counsel  to  evidence  fulfillment  of the  conditions  set  forth  in  this  Agreement  and  the
         transactions contemplated hereby as the Purchaser and its counsel may reasonably request.

         (B) The  obligations  of the Mortgage  Loan Seller under this  Agreement  shall be subject to the
satisfaction, on or prior to the Closing Date, of the following conditions:

                                    (i) The  obligations  of the Purchaser  required to be performed by it
         on or prior to the  Closing  Date  pursuant to the terms of this  Agreement  shall have been duly
         performed  and  complied  with  in all  material  respects,  and all of the  representations  and
         warranties  of the  Purchaser  under this  Agreement  shall be true and  correct in all  material
         respects as of the  Closing  Date,  and no event shall have  occurred  which would  constitute  a
         breach by it of the terms of this  Agreement,  and the Mortgage Loan Seller shall have received a
         certificate to that effect signed by an authorized officer of the Purchaser.

                                    (ii) The  Mortgage  Loan Seller shall have  received  copies of all of
         the following closing  documents,  in such forms as are agreed upon and reasonably  acceptable to
         the Mortgage Loan Seller,  duly executed by all  signatories  other than the Mortgage Loan Seller
         as required pursuant to the respective terms thereof:

                                    (a)     A certificate  of an officer of the Purchaser  dated as of the
                  Closing  Date,  in a  form  reasonably  acceptable  to the  Mortgage  Loan  Seller,  and
                  attached  thereto the written  consent of the  shareholder of the Purchaser  authorizing
                  the  transactions   contemplated  by  this  Agreement  and  the  Pooling  and  Servicing
                  Agreement,  together with copies of the Purchaser's  articles of  incorporation,  bylaws
                  and evidence as to the good standing of the Purchaser dated as of a recent date;

                                    (b)     One or more opinions of counsel from the  Purchaser's  counsel
                  in form and substance reasonably satisfactory to the Mortgage Loan Seller; and

                                    (c)     Such  other  documents,   certificates  (including  additional
                  representations  and warranties)  and opinions as may be reasonably  necessary to secure
                  the intended rating from each Rating Agency for the Certificates.

                  (k)      Fees and  Expenses.  Subject to Section  16 hereof,  the  Mortgage
Loan Seller  shall pay on the  Closing  Date or such later date as may be agreed to by the  Purchaser  (i)
the fees and expenses of the Mortgage Loan  Seller's  attorneys  and the  reasonable  fees and expenses of
the  Purchaser's  attorneys,  (ii) the fees and  expenses of Deloitte & Touche LLP,  (iii) the fee for the
use of  Purchaser's  Registration  Statement  based on the  aggregate  original  principal  amount  of the
Certificates  and the  filing  fee of the  Commission  as in effect on the date on which the  Registration
Statement was declared  effective,  (iv) the fees and expenses  including  counsel's  fees and expenses in
connection  with any "blue sky" and legal  investment  matters,  (v) the fees and  expenses of the Trustee
which  shall  include  without  limitation  the  fees  and  expenses  of the  Trustee  (and  the  fees and
disbursements  of its  counsel)  with  respect to (A) legal and  document  review of this  Agreement,  the
Pooling and Servicing  Agreement,  the Certificates and related agreements,  (B) attendance at the Closing
and (C) review of the Mortgage  Loans to be  performed  by the Trustee,  (vi) the expenses for printing or
otherwise reproducing the Certificates,  the Prospectus and the Prospectus Supplement,  (vii) the fees and
expenses of each Rating Agency (both initial and  ongoing),  (viii) the fees and expenses  relating to the
preparation and recordation of mortgage  assignments  (including  intervening  assignments,  if any and if
available,  to evidence a complete  chain of title from the  originator  thereof to the Trustee)  from the
Mortgage  Loan Seller to the  Trustee or the  expenses  relating to the Opinion of Counsel  referred to in
Section  6(i)  hereof,  as the case may be,  and (ix)  Mortgage  File due  diligence  expenses  and  other
out-of-pocket  expenses  incurred by the Purchaser in connection  with the purchase of the Mortgage  Loans
and by Bear Stearns in connection with the sale of the Certificates.

                  (l)      Accountants' Letters.

                  (i)      Deloitte  & Touche  LLP will  review  the  characteristics  of a sample  of the
Mortgage  Loans  described in the Final Mortgage Loan Schedule and will compare those  characteristics  to
the description of the Mortgage Loans contained in the Prospectus  Supplement under the captions  "Summary
of Prospectus  Supplement - The Mortgage Loans",  "- The Mortgage Pool  Characteristics"  and "Description
of the  Mortgage  Loans" and in Schedule A thereto.  The  Mortgage  Loan Seller  will  cooperate  with the
Purchaser in making  available all  information and taking all steps  reasonably  necessary to permit such
accountants  to complete  the review and to deliver the  letters  required of them under the  Underwriting
Agreement.  Deloitte & Touche LLP will also confirm  certain  calculations  as set forth under the caption
"Yield and Prepayment Considerations" in the Prospectus Supplement.

                  (ii)     To the extent statistical  information with respect to the Servicer's servicing
portfolio is included in the  Prospectus  Supplement  under the caption "The  Servicer," a letter from the
certified  public  accountant  for the Servicer will be delivered to the  Purchaser  dated the date of the
Prospectus  Supplement,  in the form  previously  agreed to by the Mortgage Loan Seller and the Purchaser,
with respect to such statistical information.

                  (m)      Indemnification.

                  (i)      The Mortgage  Loan Seller shall  indemnify  and hold harmless the Purchaser and
its directors,  officers and  controlling  persons (as defined in Section 15 of the  Securities  Act) from
and against any loss,  claim,  damage or liability or action in respect  thereof,  to which they or any of
them may become  subject,  under the Securities  Act or otherwise,  insofar as such loss,  claim,  damage,
liability  or  action  arises  out of,  or is based  upon (a) any  untrue  statement  of a  material  fact
contained in the Mortgage Loan Seller's  Information  as identified in Exhibit 3, the omission to state in
the Prospectus  Supplement or Prospectus (or any amendment  thereof or supplement  thereto approved by the
Mortgage Loan Seller and in which  additional  Mortgage  Loan  Seller's  Information  is  identified),  in
reliance  upon and in conformity  with  Mortgage Loan Seller's  Information a material fact required to be
stated therein or necessary to make the  statements  therein in light of the  circumstances  in which they
were made,  not  misleading,  (b) any  representation  or warranty  assigned or made by the Mortgage  Loan
Seller in Section 7 or Section 8 hereof being,  or alleged to be, untrue or incorrect,  or (c) any failure
by the  Mortgage  Loan Seller to perform its  obligations  under this  Agreement;  and the  Mortgage  Loan
Seller shall  reimburse the Purchaser and each other  indemnified  party for any legal and other  expenses
reasonably  incurred by them in connection with  investigating or defending or preparing to defend against
any such loss, claim, damage, liability or action.

         The  foregoing  indemnity  agreement  is in addition to any  liability  which the  Mortgage  Loan
Seller otherwise may have to the Purchaser or any other such indemnified party.

                  (ii)     The  Purchaser  shall  indemnify and hold harmless the Mortgage Loan Seller and
its respective  directors,  officers and  controlling  persons (as defined in Section 15 of the Securities
Act) from and against any loss,  claim,  damage or liability or action in respect  thereof,  to which they
or any of them may become  subject,  under the Securities Act or otherwise,  insofar as such loss,  claim,
damage,  liability or action  arises out of, or is based upon (a) any untrue  statement of a material fact
contained  in the  Purchaser's  Information  as  identified  in  Exhibit 4, the  omission  to state in the
Prospectus  Supplement or  Prospectus  (or any amendment  thereof or  supplement  thereto  approved by the
Purchaser  and in which  additional  Purchaser's  Information  is  identified),  in  reliance  upon and in
conformity  with the Purchaser's  Information,  a material fact required to be stated therein or necessary
to make the statements  therein in light of the  circumstances  in which they were made,  not  misleading,
(b) any  representation  or warranty made by the  Purchaser in Section 9 hereof  being,  or alleged to be,
untrue  or  incorrect,  or (c) any  failure  by the  Purchaser  to  perform  its  obligations  under  this
Agreement;  and the Purchaser shall reimburse the Mortgage Loan Seller,  and each other  indemnified party
for any  legal and  other  expenses  reasonably  incurred  by them in  connection  with  investigating  or
defending  or  preparing  to defend any such loss,  claim,  damage,  liability  or action.  The  foregoing
indemnity  agreement  is in  addition  to any  liability  which the  Purchaser  otherwise  may have to the
Mortgage Loan Seller, or any other such indemnified party,

                  (iii)    Promptly  after receipt by an  indemnified  party under  subsection (i) or (ii)
above of notice of the  commencement of any action,  such  indemnified  party shall, if a claim in respect
thereof is to be made against the  indemnifying  party under such  subsection,  notify each party  against
whom  indemnification  is to be sought in  writing  of the  commencement  thereof  (but the  failure so to
notify an  indemnifying  party shall not relieve such  indemnified  party from any liability  which it may
have under this Section 13 except to the extent that it has been  prejudiced  in any  material  respect by
such  failure  or from any  liability  which it may have  otherwise).  In case any such  action is brought
against any indemnified  party,  and it notifies an indemnifying  party of the commencement  thereof,  the
indemnifying  party will be entitled  to  participate  therein  and, to the extent it may elect by written
notice  delivered to the  indemnified  party promptly (but, in any event,  within 30 days) after receiving
the aforesaid  notice from such indemnified  party, to assume the defense thereof with counsel  reasonably
satisfactory to such indemnified party.  Notwithstanding  the foregoing,  the indemnified party or parties
shall have the right to employ its or their own  counsel in any such case,  but the fees and  expenses  of
such counsel shall be at the expense of such  indemnified  party or parties  unless (a) the  employment of
such counsel shall have been authorized in writing by one of the  indemnifying  parties in connection with
the defense of such action,  (b) the  indemnifying  parties shall not have employed counsel to have charge
of the defense of such action  within a reasonable  time after notice of  commencement  of the action,  or
(c) such  indemnified  party or  parties  shall have  reasonably  concluded  that  there is a conflict  of
interest  between  itself or themselves  and the  indemnifying  party in the conduct of the defense of any
claim or that the interests of the indemnified  party or parties are not  substantially  co-extensive with
those of the  indemnifying  party  (in which  case the  indemnifying  parties  shall not have the right to
direct the defense of such action on behalf of the indemnified  party or parties),  in any of which events
such  fees and  expenses  shall  be  borne  by the  indemnifying  parties;  (provided,  however,  that the
indemnifying  party  shall be liable  only for the fees and  expenses  of one  counsel in  addition to one
local counsel in the jurisdiction involved.  Anything in this subsection to the contrary  notwithstanding,
an indemnifying  party shall not be liable for any settlement or any claim or action effected  without its
written consent; provided, however, that such consent was not unreasonably withheld.

                  (iv)     If the indemnification  provided for in paragraphs (i) and (ii) of this Section
13 shall for any reason be unavailable to an indemnified  party in respect of any loss,  claim,  damage or
liability,  or any action in respect  thereof,  referred  to in Section 13,  then the  indemnifying  party
shall in lieu of  indemnifying  the  indemnified  party  contribute  to the amount paid or payable by such
indemnified party as a result of such loss, claim,  damage or liability,  or action in respect thereof, in
such  proportion as shall be  appropriate to reflect the relative  benefits  received by the Mortgage Loan
Seller on the one hand and the  Purchaser on the other from the  purchase and sale of the Mortgage  Loans,
the  offering of the  Certificates  and the other  transactions  contemplated  hereunder.  No person found
liable for a fraudulent  misrepresentation  shall be entitled to  contribution  from any person who is not
also found liable for such fraudulent misrepresentation.

                  (v)      The parties hereto agree that reliance by an indemnified  party on any publicly
available  information  or any  information  or directions  furnished by an  indemnifying  party shall not
constitute negligence, bad faith or willful misconduct by such indemnified party.

                  (n)      Notices.  All  demands,   notices  and  communications   hereunder
shall be in writing but may be  delivered  by facsimile  transmission  subsequently  confirmed in writing.
Notices to the  Mortgage  Loan  Seller  shall be  directed to EMC  Mortgage  Corporation,  2780 Lake Vista
Drive,  Lewisville,  Texas 75067 (Telecopy:  (214)  626-3751),  Attention:  Conduit Seller  Approval;  and
notices to the Purchaser shall be directed to Structured  Asset Mortgage  Investments II Inc., 383 Madison
Avenue,  New York, New York 10179 (Telecopy:  (212) 272-7206),  Attention:  Baron  Silverstein;  or to any
other  address as may  hereafter be  furnished  by one party to the other party by like  notice.  Any such
demand,  notice or  communication  hereunder shall be deemed to have been received on the date received at
the premises of the addressee  (as  evidenced,  in the case of  registered or certified  mail, by the date
noted on the return  receipt)  provided that it is received on a Business Day during normal business hours
and,  if  received  after  normal  business  hours,  then it shall be  deemed to be  received  on the next
Business Day.

                  (o)      Transfer of Mortgage Loans.  As set forth in Section  4(iii),  the
Purchaser  intends to assign the  Mortgage  Loans and  certain  of its rights and  obligations  under this
Agreement to the Trustee  pursuant to the Pooling and  Servicing  Agreement,  and the Mortgage Loan Seller
hereby  consents to any such  assignment.  Upon any such  assignment,  the Trustee shall have the right to
enforce  directly  against the Mortgage Loan Seller the rights of the Purchaser  hereunder  that have been
assigned to the Trustee.  Notwithstanding  any such assignment,  with respect to the Mortgage Loan Seller,
the Purchaser shall remain entitled to the benefits set forth in Sections 11, 13 and 17.

                  (p)      Termination.   This   Agreement  may  be  terminated  (a)  by  the
Purchaser,  if the conditions to the Purchaser's  obligation to close set forth under Section 10(1) hereof
are not  fulfilled  as and when  required to be  fulfilled  or (b) by the  Mortgage  Loan  Seller,  if the
conditions  to the Mortgage  Loan  Seller's  obligation  to close set forth under Section 10(2) hereof are
not fulfilled as and when required to be fulfilled.  In the event of  termination  pursuant to clause (a),
the  Mortgage  Loan  Seller  shall  pay,  and in the event of  termination  pursuant  to clause  (b),  the
Purchaser shall pay, all reasonable  out-of-pocket  expenses  incurred by the other in connection with the
transactions contemplated by this Agreement.

                  (q)      Representations,  Warranties and  Agreements to Survive  Delivery.
All representations,  warranties and agreements contained in this Agreement,  or contained in certificates
of officers of the Mortgage Loan Seller  submitted  pursuant  hereto,  shall remain  operative and in full
force and effect and shall survive  delivery of the Mortgage  Loans to the Purchaser (and by the Purchaser
to the Trustee).  Subsequent  to the delivery of the Mortgage  Loans to the  Purchaser,  the Mortgage Loan
Seller's  representations  and  warranties  contained  herein with respect to the Mortgage  Loans shall be
deemed to relate to the  Mortgage  Loans  actually  delivered to the  Purchaser  and included in the Final
Mortgage Loan Schedule and any  Substitute  Mortgage Loan and not to those Mortgage Loans deleted from the
Preliminary  Mortgage Loan Schedule  pursuant to Section 3 hereof prior to the closing of the transactions
contemplated hereby or any Deleted Mortgage Loan.

                  (r)      Severability.   If  any  provision  of  this  Agreement  shall  be
prohibited or invalid under  applicable  law, this  Agreement  shall be  ineffective  only to such extent,
without invalidating the remainder of this Agreement.

                  (s)      Counterparts.  This  Agreement  may be executed  in  counterparts,
each of which will be an original, but which together shall constitute one and the same agreement.

                  (t)      Amendment.  This  Agreement  cannot be amended or  modified in any
manner without the prior written consent of each party.

                  (u)      GOVERNING  LAW. THIS  AGREEMENT  SHALL BE DEEMED TO HAVE BEEN MADE AND
PERFORMED IN THE STATE OF NEW YORK WITHOUT  GIVING EFFECT TO ITS CONFLICT OF LAWS  PRINCIPLES  (OTHER
THAN  SECTIONS  5-1401 AND 5-1402 OF THE NEW YORK GENERAL  OBLIGATIONS  LAW) AND SHALL BE  INTERPRETED  IN
ACCORDANCE WITH THE LAWS OF SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES OF SUCH STATE.

                  (v)      Further  Assurances.  Each of the  parties  agrees to execute  and
deliver  such  instruments  and take such  actions as another  party  may,  from time to time,  reasonably
request in order to  effectuate  the purpose and to carry out the terms of this  Agreement  including  any
amendments hereto which may be required by either Rating Agency.

                  (w)      Successors  and Assigns.  This  Agreement  shall bind and inure to the
benefit of and be  enforceable  by the  Mortgage  Loan Seller and the  Purchaser  and their  permitted
successors  and  assigns  and,  to the extent  specified  in Section 13 hereof,  Bear  Stearns,  and their
directors,  officers  and  controlling  persons  (within  the  meaning of federal  securities  laws).  The
Mortgage  Loan  Seller  acknowledges  and agrees  that the  Purchaser  may  assign  its rights  under this
Agreement (including,  without limitation,  with respect to the Mortgage Loan Seller's representations and
warranties  respecting  the  Mortgage  Loans) to the  Trustee.  Any person  into which the  Mortgage  Loan
Seller may be merged or consolidated (or any person  resulting from any merger or consolidation  involving
the Mortgage Loan Seller),  any person  resulting from a change in form of the Mortgage Loan Seller or any
person  succeeding to the business of the Mortgage Loan Seller,  shall be considered  the  "successor"  of
the  Mortgage  Loan Seller  hereunder  and shall be  considered a party  hereto  without the  execution or
filing of any paper or any further act or consent on the part of any party  hereto.  Except as provided in
the two  preceding  sentences  and in Section 15 hereto,  this  Agreement  cannot be assigned,  pledged or
hypothecated  by either party hereto  without the written  consent of the other parties to this  Agreement
and any such assignment or purported assignment shall be deemed null and void.

                  (x)      The Mortgage  Loan Seller and the  Purchaser.  The  Mortgage  Loan Seller
and the  Purchaser  will  keep in full  effect  all  rights  as are  necessary  to  perform  their
respective obligations under this Agreement.

                  (y)      Entire  Agreement.  This Agreement  contains the entire  agreement
and  understanding  between the parties with respect to the subject  matter  hereof,  and  supersedes  all
prior and  contemporaneous  agreements,  understandings,  inducements and conditions,  express or implied,
oral or written, of any nature whatsoever with respect to the subject matter hereof.

                  (z)      No  Partnership.  Nothing  herein  contained  shall be  deemed  or construed
to create a partnership or joint venture between the parties hereto.


                                           [Signatures Follow]




--------------------------------------------------------------------------------




         IN WITNESS  WHEREOF,  the parties  hereto have  caused  their names to be signed  hereto by their
respective duly authorized officers as of the date first above written.


                                                             EMC MORTGAGE CORPORATION


                                                             By:  ________________________________________
                                                                  Name:
                                                                  Title:


                                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.


                                                             By:  ________________________________________
                                                                  Name:
                                                                  Title:




--------------------------------------------------------------------------------




                                                EXHIBIT 1
                                        CONTENTS OF MORTGAGE FILE

         With respect to each  Mortgage  Loan,  the  Mortgage  File shall  include  each of the  following
items,  which shall be available  for  inspection  by the  Purchaser or its  designee,  and which shall be
delivered to the Purchaser or its designee pursuant to the terms of the Agreement:

         (1) The  original  Mortgage  Note,  endorsed  without  recourse  to the order of the  Trustee and
         showing  an  unbroken  chain of  endorsements  from the  original  payee  thereof  to the  Person
         endorsing it to the Trustee, or a lost note affidavit;

         (2) The original  Mortgage and, if the related  Mortgage Loan is a MOM Loan,  noting the presence
         of the MIN and language  indicating that such Mortgage Loan is a MOM Loan,  which shall have been
         recorded  (or if the  original  is not  available,  a  copy),  with  evidence  of such  recording
         indicated  thereon  (or if the  original  Mortgage,  assignments  to the  Trustee or  intervening
         assignments  thereof  which have been  delivered,  are being  delivered or will,  upon receipt of
         recording  information  relating to the Mortgage required to be included thereon, be delivered to
         recording  offices for  recording  and have not been returned to the Mortgage Loan Seller in time
         to permit  their  recording  as  specified  in  Section  2.01(b)  of the  Pooling  and  Servicing
         Agreement, shall be in recordable form);

         (3) Unless the Mortgage Loan is a MOM Loan, a certified copy of the  assignment  (which may be in
         the form of a  blanket  assignment  if  permitted  in the  jurisdiction  in which  the  Mortgaged
         Property is located) to "Wells Fargo Bank, National  Association,  as Trustee",  with evidence of
         recording  with  respect to each  Mortgage  Loan in the name of the  Trustee  thereon  (or if the
         original  Mortgage,  assignments  to the Trustee or  intervening  assignments  thereof which have
         been delivered,  are being delivered or will, upon receipt of recording  information  relating to
         the Mortgage  required to be included  thereon,  be delivered to recording  offices for recording
         and have not been  returned  to the  Mortgage  Loan  Seller in time to permit  their  delivery as
         specified in Section  2.01(b) of the Pooling and  Servicing  Agreement,  the Mortgage Loan Seller
         may deliver a true copy thereof with a  certification  by the Mortgage  Loan Seller,  on the face
         of  such  copy,  substantially  as  follows:  "Certified  to be a true  and  correct  copy of the
         original, which has been transmitted for recording");

         (4) All intervening  assignments of the Mortgage,  if applicable and only to the extent available
         to the Mortgage Loan Seller with evidence of recording thereon;

         (5) The original or a copy of the policy or certificate of primary mortgage  guaranty  insurance,
         to the extent available, if any;

         (6) The original  policy of title  insurance or  mortgagee's  certificate  of title  insurance or
         commitment or binder for title insurance; and

         (7) The originals of all modification agreements, if applicable and available.




--------------------------------------------------------------------------------




                                                EXHIBIT 2
                                    MORTGAGE LOAN SCHEDULE INFORMATION

         The  Preliminary  and Final  Mortgage Loan  Schedules  shall set forth the following  information
with respect to each Mortgage Loan:

                  a)       the city, state and zip code of the Mortgaged Property;

                  b)       the property type;

                  c)       the Mortgage Interest Rate;

                  d)       the Servicing Fee Rate;

                  e)       the LPMI Fee, if applicable;

                  f)       the Trustee Fee Rate, if applicable;

                  g)       the Net Rate;

                  h)       the maturity date;

                  i)       the stated original term to maturity;

                  j)       the stated remaining term to maturity;

                  k)       the original Principal Balance;

                  l)       the first payment date;

                  m)       the principal and interest payment in effect as of the Cut-off Date;

                  n)       the unpaid Principal Balance as of the Cut-off Date;

                  o)       the Loan-to-Value Ratio at origination;

                  p)       the insurer of any Primary Mortgage Insurance Policy;

                  q)       the MIN with respect to each MOM Loan;

                  r)       the Gross Margin, if applicable;

                  s)       the next Adjustment Date, if applicable;

                  t)       the Maximum Lifetime Mortgage Rate, if applicable;

                  u)       the Minimum Lifetime Mortgage Rate, if applicable;

                  v)       the Periodic Rate Cap, if applicable;

                  w)       the Loan Group, if applicable;

                  x)       a code indicating whether the Mortgage Loan is negatively amortizing;

                  y)       which  Mortgage  Loans adjust after an initial  fixed-rate  period of one, two,
                           three, five, seven or ten years or any other period;

                  z)       the Prepayment Charge, if any;

                  aa)      lien position (e.g., first lien or second lien);

                  bb)      a code indicating whether the Mortgage Loan is has a balloon payment;

                  cc)      a code indicating whether the Mortgage Loan is an interest-only loan;

                  dd)      the interest-only term, if applicable;

                  ee)      the Mortgage Loan Seller; and

                  ff)      the original amortization term.

Such  schedule  also shall set forth for all of the Mortgage  Loans,  the total number of Mortgage  Loans,
the total of each of the amounts  described  under (m) and (i) above,  the  weighted  average by principal
balance as of the  Cut-off  Date of each of the rates  described  under (c)  through  (h)  above,  and the
weighted average remaining term to maturity by unpaid principal balance as of the Cut-off Date.




--------------------------------------------------------------------------------




                                                EXHIBIT 3
                                    MORTGAGE LOAN SELLER'S INFORMATION

         All information in the Prospectus  Supplement  described under the following  Sections:  "SUMMARY
OF PROSPECTUS  SUPPLEMENT — The Mortgage  Loans," and "— Mortgage Pool  Characteristics",  "DESCRIPTION OF
THE MORTGAGE LOANS" and "SCHEDULE A — CERTAIN CHARACTERISTICS OF THE MORTGAGE LOANS."




--------------------------------------------------------------------------------




                                                EXHIBIT 4
                                         PURCHASER'S INFORMATION

         All  information  in the  Prospectus  Supplement  and the  Prospectus,  except the Mortgage  Loan
Seller's Information.




--------------------------------------------------------------------------------




                                                EXHIBIT 5
                                          SCHEDULE OF LOST NOTES

                                         (Available Upon Request)




--------------------------------------------------------------------------------




                                                EXHIBIT 6
                   STANDARD & POOR'S LEVELS® GLOSSARY, VERSION 5.7 REVISED, APPENDIX E

APPENDIX E - Standard & Poor's Anti-Predatory Lending Categorization

Standard & Poor's has  categorized  loans  governed by  anti-predatory  lending laws in the  Jurisdictions
listed  below into three  categories  based  upon a  combination  of  factors  that  include  (a) the risk
exposure  associated  with the  assignee  liability  and (b) the tests and  thresholds  set forth in those
laws.  Note that certain loans  classified  by the relevant  statute as Covered are included in Standard &
Poor's High Cost Loan  Category  because they  included  thresholds  and tests that are typical of what is
generally considered High Cost by the industry.


Standard & Poor's High Cost Loan Categorization
___________________________________________________________________________________________________________________________________________________________
             State/Jurisdiction                       Name of Anti-Predatory Lending Law/Effective Date           Category under Applicable Anti-Predatory
                                                                                                                                Lending Law
___________________________________________________________________________________________________________________________________________________________
Arkansas                                     Arkansas Home Loan Protection Act, Ark. Code Ann. §§ 23-53-101 et   High Cost Home Loan
                                             seq.

                                             Effective July 16, 2003
___________________________________________________________________________________________________________________________________________________________
Cleveland Heights, OH                        Ordinance No. 72-2003 (PSH), Mun. Code §§ 757.01 et seq.            Covered Loan

                                             Effective June 2, 2003
___________________________________________________________________________________________________________________________________________________________
Colorado                                     Consumer Equity Protection, Colo. Stat. Ann. §§ 5-3.5-101 et seq.   Covered Loan

                                             Effective for covered loans offered or entered into on or after
                                             January 1, 2003. Other provisions of the Act took effect on June
                                             7, 2002
___________________________________________________________________________________________________________________________________________________________
Connecticut                                  Connecticut Abusive Home Loan Lending Practices Act, Conn. Gen.     High Cost Home Loan
                                             Stat. §§ 36a-746 et seq.

                                             Effective October 1, 2001
___________________________________________________________________________________________________________________________________________________________
District of Columbia                         Home Loan Protection Act, D.C. Code §§ 26-1151.01 et seq.           Covered Loan

                                             Effective for loans closed on or after January 28, 2003
___________________________________________________________________________________________________________________________________________________________
Florida                                      Fair Lending Act, Fla. Stat. Ann. §§ 494.0078 et seq.               High Cost Home Loan

                                             Effective October 2, 2002
___________________________________________________________________________________________________________________________________________________________
Georgia (Oct. 1, 2002 - Mar. 6, 2003)        Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.           High Cost Home Loan
___________________________________________________________________________________________________________________________________________________________
Georgia as amended (Mar. 7, 2003 -           Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.           High Cost Home Loan
current)
                                             Effective for loans closed on or after March 7, 2003
___________________________________________________________________________________________________________________________________________________________
HOEPA Section 32                             Home Ownership and Equity Protection Act of 1994, 15 U.S.C. §       High Cost Loan
                                             1639, 12 C.F.R. §§ 226.32 and 226.34

                                             Effective October 1, 1995, amendments October 1, 2002
___________________________________________________________________________________________________________________________________________________________
Illinois                                     High Risk Home Loan Act, Ill. Comp. Stat. tit. 815, §§ 137/5 et     High Risk Home Loan
                                             seq.

                                             Effective January 1, 2004 (prior to this date, regulations under
                                             Residential Mortgage License Act effective from May 14, 2001)
___________________________________________________________________________________________________________________________________________________________

Indiana                                      Indiana Home Loan Practices Act, Ind. Code Ann. §§ 24-9-1-1 et      High Cost Home Loan
                                             seq.

                                             Effective for loans originated on or after January 1, 2005.
___________________________________________________________________________________________________________________________________________________________
Kansas                                       Consumer Credit Code, Kan. Stat. Ann. §§ 16a-1-101 et seq.          High Loan to Value Consumer Loan (id. §
                                                                                                                 16a-3-207) and;
                                             Sections 16a-1-301 and 16a-3-207 became effective April 14, 1999;   High APR Consumer Loan (id. §
                                             Section 16a-3-308a became effective July 1, 1999                    16a-3-308a)
___________________________________________________________________________________________________________________________________________________________
Kentucky                                     2003 KY H.B. 287 - High Cost Home Loan Act, Ky. Rev. Stat. §§       High Cost Home Loan
                                             360.100 et seq.

                                             Effective June 24, 2003
___________________________________________________________________________________________________________________________________________________________
Maine                                        Truth in Lending, Me. Rev. Stat. tit. 9-A, §§ 8-101 et seq.         High Rate High Fee Mortgage

                                             Effective September 29, 1995 and as amended from time to time
___________________________________________________________________________________________________________________________________________________________
Massachusetts                                Part 40 and Part 32, 209 C.M.R. §§ 32.00 et seq. and 209 C.M.R.     High Cost Home Loan
                                             §§ 40.01 et seq.

                                             Effective March 22, 2001 and amended from time to time
___________________________________________________________________________________________________________________________________________________________
                                             Massachusetts Predatory Home Loan Practices Act                     High Cost Home Mortgage Loan
                                             Mass. Gen. Laws ch. 183C,  §§ 1 et seq.

                                             Effective November 7, 2004
___________________________________________________________________________________________________________________________________________________________
Nevada                                       Assembly Bill No. 284, Nev. Rev. Stat. §§ 598D.010 et seq.          Home Loan

                                             Effective October 1, 2003
___________________________________________________________________________________________________________________________________________________________
New Jersey                                   New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat.     High Cost Home Loan
                                             §§ 46:10B-22 et seq.

                                             Effective for loans closed on or after November 27, 2003
___________________________________________________________________________________________________________________________________________________________
New Mexico                                   Home Loan Protection Act, N.M. Rev. Stat. §§ 58-21A-1 et seq.       High Cost Home Loan

                                             Effective as of January 1, 2004; Revised as of February 26, 2004
___________________________________________________________________________________________________________________________________________________________
New York                                     N.Y. Banking Law Article 6-l                                        High Cost Home Loan

                                             Effective for applications made on or after April 1, 2003
___________________________________________________________________________________________________________________________________________________________
North Carolina                               Restrictions and Limitations on High Cost Home Loans, N.C. Gen.     High Cost Home Loan
                                             Stat. §§ 24-1.1E et seq.

                                             Effective July 1, 2000; amended October 1, 2003 (adding open-end
                                             lines of credit)
___________________________________________________________________________________________________________________________________________________________
Ohio                                         H.B. 386 (codified in various sections of the Ohio Code), Ohio      Covered Loan
                                             Rev. Code Ann. §§ 1349.25 et seq.

                                             Effective May 24, 2002
___________________________________________________________________________________________________________________________________________________________
Oklahoma                                     Consumer Credit Code (codified in various sections of Title 14A)    Subsection 10 Mortgage

                                             Effective July 1, 2000; amended effective January 1, 2004
___________________________________________________________________________________________________________________________________________________________
South Carolina                               South Carolina High Cost and Consumer Home Loans Act, S.C. Code     High Cost Home Loan
                                             Ann. §§ 37-23-10 et seq.

                                             Effective for loans taken on or after January 1, 2004
___________________________________________________________________________________________________________________________________________________________
West Virginia                                West Virginia Residential Mortgage Lender, Broker and Servicer      West Virginia Mortgage Loan Act Loan
                                             Act, W. Va. Code Ann. §§ 31-17-1 et seq.
                                             Effective June 5, 2002
___________________________________________________________________________________________________________________________________________________________

Standard & Poor's Covered Loan Categorization

___________________________________________________________________________________________________________________________________________________________
            State/Jurisdiction                       Name of Anti-Predatory Lending Law/Effective Date           Category under Applicable Anti-Predatory
                                                                                                                                Lending Law
___________________________________________________________________________________________________________________________________________________________
Georgia (Oct. 1, 2002 - Mar. 6, 2003)        Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.           Covered Loan

                                             Effective October 1, 2002 - March 6, 2003
___________________________________________________________________________________________________________________________________________________________
New Jersey                                   New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat.     Covered Home Loan
                                             §§ 46:10B-22 et seq.

                                             Effective November 27, 2003 - July 5, 2004
___________________________________________________________________________________________________________________________________________________________

Standard & Poor's Home Loan Categorization

___________________________________________________________________________________________________________________________________________________________
            State/Jurisdiction                       Name of Anti-Predatory Lending Law/Effective Date           Category under Applicable Anti-Predatory
                                                                                                                                Lending Law
___________________________________________________________________________________________________________________________________________________________
Georgia (Oct. 1, 2002 - Mar. 6, 2003)        Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.           Home Loan

                                             Effective October 1, 2002 - March 6, 2003
___________________________________________________________________________________________________________________________________________________________
New Jersey                                   New Jersey Home Ownership Security                                  Home Loan
                                             Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                             Effective for loans closed on or after November 27, 2003
___________________________________________________________________________________________________________________________________________________________
New Mexico                                   Home Loan Protection Act, N.M. Rev. Stat. §§ 58-21A-1 et seq.       Home Loan

                                             Effective as of January 1, 2004; Revised as of February 26, 2004
___________________________________________________________________________________________________________________________________________________________
North Carolina                               Restrictions and Limitations on High Cost Home Loans, N.C. Gen.     Consumer Home Loan
                                             Stat. §§ 24-1.1E et seq.

                                             Effective July 1, 2000; amended October 1, 2003 (adding open-end
                                             lines of credit)
___________________________________________________________________________________________________________________________________________________________
South Carolina                               South Carolina High Cost and Consumer Home Loans Act, S.C. Code     Consumer Home Loan
                                             Ann. §§ 37-23-10 et seq.

                                             Effective for loans taken on or after January 1, 2004
___________________________________________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                SCHEDULE A
                         REQUIRED RATINGS FOR EACH CLASS OF OFFERED CERTIFICATES

              Offered Certificates                       S&P            Moody's
                   Class I-A-1                           AAA              Aaa
                   Class I-A-2                           AAA              Aaa
            Grantor Trust Class I-A-3                    AAA              Aaa
                   Class I-X-1                           AAA              Aaa
                   Class I-X-2                           AAA              Aaa
                  Class II-A-1                           AAA              Aaa
                  Class II-A-2A                          AAA              Aaa
           Grantor Trust Class II-A-2B                   AAA              Aaa
                  Class II-A-3                           AAA              Aaa
                   Class I-B-1                           AA+              Aaa
                   Class I-B-2                           AA               Aa1
                   Class I-B-3                           AA-              Aa1
                   Class I-B-4                           A+               Aa2
                   Class I-B-5                            A               Aa3
                   Class I-B-6                           A-                A1
                   Class I-B-7                          BBB+               A2
                   Class I-B-8                           BBB              Baa1
                   Class I-B-9                          BBB-              Baa2
                  Class II-B-1                           AA               Aa1
                  Class II-B-2                            A               Aa3
                  Class II-B-3                          BBB+               A2
                  Class II-B-4                           BBB               A3

None of the above  ratings has been  lowered,  qualified or withdrawn  since the dates of issuance of such
ratings by the Rating Agencies.




--------------------------------------------------------------------------------




                                                SCHEDULE B
                                          MORTGAGE LOAN SCHEDULE

                       (A copy has been provided to the Purchaser and the Trustee)




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT I

                                FORM OF TRUSTEE LIMITED POWER OF ATTORNEY


KNOW ALL MEN BY THESE  PRESENTS,  that Wells  Fargo Bank,  National  Association,  a banking  corporation,
         having a place of business at 9062 Old Annapolis  Road,  Columbia,  Maryland,  as Trustee (and in
         no personal or other representative  capacity) under the Pooling and Servicing  Agreement,  dated
         as of April 1, 2007, by and among  Structured  Asset  Mortgage  Investments  II Inc., the Trustee
         and EMC Mortgage  Corporation  (as amended,  restated,  supplemented  or otherwise  modified from
         time to time,  the  "Agreement";  capitalized  terms  not  defined  herein  have the  definitions
         assigned to such terms in the  Agreement),  relating to the Bear Stearns  Mortgage  Funding Trust
         2007-AR4,  Mortgage Pass-Through Certificates,  Series 2007-AR4, hereby appoints _______________,
         in its  capacity  as Servicer  under the  Agreement,  as the  Trustee's  true and lawful  Special
         Attorney-in-Fact,  in the  Trustee's  name,  place and stead and for the Trustee's  benefit,  but
         only in its capacity as Trustee  aforesaid,  to perform all acts and execute all documents as may
         be customary,  necessary and appropriate to effectuate the following  enumerated  transactions in
         respect of any mortgage,  deed of trust,  promissory  note or real estate owned from time to time
         owned  (beneficially  or in  title,  whether  the  Trustee  is  named  therein  as  mortgagee  or
         beneficiary  or has become  mortgagee or  beneficiary  by virtue of  endorsement,  assignment  or
         other  conveyance)  or held by or  registered to the Trustee  (directly or through  custodians or
         nominees),  or in respect of which the  Trustee has a security  interest  or other  lien,  all as
         provided  under the  applicable  Agreement and only to the extent the  respective  Trustee has an
         interest  therein  under  the  Agreement,  and in  respect  of which  the  Servicer  is acting as
         servicer pursuant to the Agreement (the "Mortgage Documents").

This appointment shall apply to the following enumerated transactions under the Agreement only:

1.       The modification or re-recording of any Mortgage Document for the purpose of correcting it to
conform to the original intent of the parties thereto or to correct title errors discovered after title
insurance was issued and where such modification or re-recording does not adversely affect the lien
under the Mortgage Document as insured.

2.       The  subordination  of the lien under a Mortgage  Document  to an  easement  in favor of a public
utility  company or a state or federal  agency or unit with powers of eminent  domain  including,  without
limitation,  the execution of partial  satisfactions/releases,  partial reconveyances and the execution of
requests to trustees to accomplish same.

3.       The  conveyance  of the  properties  subject to a Mortgage  Document to the  applicable  mortgage
insurer,  or the  closing  of the title to the  property  to be  acquired  as real  estate  so  owned,  or
conveyance of title to real estate so owned.

4.       The completion of loan assumption and modification agreements in respect of Mortgage Documents.

5.       The full or partial  satisfaction/release  of a Mortgage Document or full conveyance upon payment
and discharge of all sums secured  thereby,  including,  without  limitation,  cancellation of the related
note.

6.       The assignment of any Mortgage  Document,  in connection with the repurchase of the mortgage loan
secured and evidenced thereby.

7.       The full  assignment  of a Mortgage  Document  upon  payment and  discharge  of all sums  secured
thereby in conjunction with the refinancing  thereof,  including,  without  limitation,  the assignment of
the related note.

8.       With  respect  to a  Mortgage  Document,  the  foreclosure,  the  taking  of a deed  in  lieu  of
foreclosure,  or the completion of judicial or non-judicial  foreclosure or  termination,  cancellation or
rescission of any such foreclosure, including, without limitation, any and all of the following acts:

the substitution of trustee(s) serving under a deed of trust, in accordance with state law and the deed
of trust;

         b.       the preparation and issuance of statements of breach or non-performance;

         c.       the preparation and filing of notices of default and/or notices of sale;

         d.       the cancellation/rescission of notices of default and/or notices of sale;

         e.       the taking of a deed in lieu of foreclosure; and

         f.       the  preparation  and execution of such other  documents and  performance  of such other
                  actions as may be  necessary  under the terms of the  Mortgage  Document or state law to
                  expeditiously complete said transactions in paragraphs 8(a) through 8(e), above.

9.       Demand,  sue for, recover,  collection and receive each and every sum of money, debt, account and
interest  (which  now is, or  hereafter  shall  become  due and  payable)  belonging  to or claimed by the
Trustee under the Mortgage  Documents,  and to use or take any lawful means for recovery  thereof by legal
process or otherwise.

10.      Endorse on behalf of the Trustee all checks,  drafts and/or  negotiable  instruments made payable
to the Trustee in respect of the Mortgage Documents.

The Trustee gives the Special  Attorney-in-Fact  full power and authority to execute such  instruments and
to do and  perform  all and every act and thing  necessary  and proper to carry  into  effect the power or
powers  granted by this Limited Power of Attorney,  subject to the terms and  conditions  set forth in the
Agreement  including  the standard of care  applicable to the servicer in the  Agreement,  and hereby does
ratify and confirm what such Special  Attorney-in-Fact  shall lawfully do or cause to be done by authority
hereof.




--------------------------------------------------------------------------------




         IN WITNESS  WHEREOF,  the Trustee has caused its corporate  name and seal to be hereto signed and
affixed and these presents to be acknowledged  by its duly elected and authorized  officer this ___ day of
_________ , 20__.

                                                              Wells Fargo Bank, National Association,
                                                              as Trustee



                                                              By:   _______________________________________
                                                                    Name:
                                                                    Title:

WITNESS:                                             WITNESS:



_______________________________                      _______________________________
Name:                                                Name:
Title:                                               Title:






STATE OF NEW YORK
                                    SS
COUNTY OF NEW YORK

         On  ______________,  20___,  before me, the  undersigned,  a Notary Public in and for said state,
personally appeared  __________________,  personally known to me to be the person whose name is subscribed
to the  within  instrument,  and such  person  acknowledged  to me that such  person  executed  the within
instrument in such person's  authorized  capacity as a Senior Vice President of Wells Fargo Bank, National
Association,  and that by such  signature  on the within  instrument  the entity upon behalf of which such
person acted executed the instrument.

         WITNESS my hand and official seal.


                                                     ______________________________
                                                     Notary Public




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT J

                           FORM OF SUBSEQUENT MORTGAGE LOAN PURCHASE AGREEMENT

                                                 between



                                         EMC MORTGAGE CORPORATION

                                         as Mortgage Loan Seller



                                                   and

                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                                               as Purchaser



                                               Dated as of

                                                [_], 2007


                              Bear Stearns Mortgage Funding Trust 2007-AR4,
                           Mortgage Pass-Through Certificates, Series 2007-AR4




--------------------------------------------------------------------------------




Section 1.    Definitions.........................................................................................1
Section 2.    Purchase and Sale of the Mortgage Loans and Related Rights..........................................3
Section 3.    Mortgage Loan Schedules.............................................................................3
Section 4.    Mortgage Loan Transfer..............................................................................4
Section 5.    Examination of Mortgage Files.......................................................................5
Section 6.    Recordation of Assignments of Mortgage..............................................................7
Section 7.    Representations and Warranties of Mortgage Loan Seller Concerning the Mortgage
              Loans...............................................................................................8
Section 8.    Representations and Warranties Concerning the Mortgage Loan Seller.................................14
Section 9.    Representations and Warranties Concerning the Purchaser............................................15
Section 10.   Conditions to Closing..............................................................................16
Section 11.   Fees and Expenses..................................................................................18
Section 12.   Accountants' Letters...............................................................................18
Section 13.   Indemnification....................................................................................19
Section 14.   Notices............................................................................................21
Section 15.   Transfer of Mortgage Loans.........................................................................21
Section 16.   Termination........................................................................................21
Section 17.   Representations, Warranties and Agreements to Survive Delivery.....................................21
Section 18.   Severability.......................................................................................22
Section 19.   Counterparts.......................................................................................22
Section 20.   Amendment..........................................................................................22
Section 21.   GOVERNING LAW......................................................................................22
Section 22.   Further Assurances.................................................................................22
Section 23.   Successors and Assigns.............................................................................22
Section 24.   The Mortgage Loan Seller and the Purchaser.........................................................23
Section 25.   Entire Agreement...................................................................................23
Section 26.   No Partnership.....................................................................................23

Exhibit 1             Contents of Mortgage File                                                            Exh. 1-1
Exhibit 2             Mortgage Loan Schedule Information                                                   Exh. 2-1
Exhibit 3             Mortgage Loan Seller's Information                                                   Exh. 3-1
Exhibit 4             Purchaser's Information                                                              Exh. 4-1
Exhibit 5             Schedule of Lost Notes                                                               Exh. 5-1
Exhibit 6             Standard & Poor's LEVELS® Glossary, Version 5.7
                      Revised, Appendix E                                                                  Exh. 6-1

Schedule A            Required Ratings for Each Class of Offered Certificates                              Sch. A-1
Schedule B            Mortgage Loan Schedule                                                               Sch. B-1




--------------------------------------------------------------------------------




                  SUBSEQUENT  MORTGAGE  LOAN  PURCHASE  AGREEMENT,  dated as of [_],  2007, as amended and
supplemented  by any and all  amendments  hereto  (collectively,  the  "Agreement"),  by and  between  EMC
MORTGAGE CORPORATION,  a Delaware corporation (the "Mortgage Loan Seller"),  and STRUCTURED ASSET MORTGAGE
INVESTMENT II INC., a Delaware corporation (the "Purchaser").

                  Upon the terms and  subject to the  conditions  of this  Agreement,  the  Mortgage  Loan
Seller will sell, and the Purchaser will  purchase,  certain  conventional,  adjustable  rate,  first lien
mortgage  loans  secured  primarily  by one- to  four-family  residential  properties  (collectively,  the
"Subsequent  Mortgage  Loans") as described  herein.  The Purchaser  intends to deposit the Mortgage Loans
into a trust fund (the "Trust Fund") and create Bear Stearns  Mortgage  Funding Trust  2007-AR4,  Mortgage
Pass-Through  Certificates,   Series  2007-AR4  (the  "Certificates"),   under  a  pooling  and  servicing
agreement,  to be dated as of April 1, 2007 (the "Pooling and Servicing Agreement"),  among the Purchaser,
as  depositor,  Wells Fargo Bank,  National  Association,  as trustee  (the  "Trustee")  and EMC  Mortgage
Corporation, as servicer (in such capacity, the "Servicer") and sponsor.

                  The Purchaser has filed with the Securities and Exchange  Commission (the  "Commission")
a  registration  statement  on  Form  S-3  (Number  333-140247)  relating  to  its  Mortgage  Pass-Through
Certificates and the offering of certain series thereof  (including  certain classes of the  Certificates)
from time to time in  accordance  with Rule 415 under the  Securities  Act of 1933,  as  amended,  and the
rules  and  regulations  of  the  Commission   promulgated   thereunder  (the  "Securities   Act").   Such
registration  statement,  when it became  effective under the Securities Act, and the prospectus  relating
to the public  offering of certain classes of the  Certificates by the Purchaser (the "Public  Offering"),
as from time to time each is amended or  supplemented  pursuant to the  Securities  Act or otherwise,  are
referred to herein as the "Registration  Statement" and the "Prospectus,"  respectively.  The "Prospectus
Supplement"  shall mean that  supplement,  dated April 27, 2007 to the  Prospectus,  dated March 20, 2007,
relating to certain  classes of the  Certificates.  With respect to the Public Offering of certain classes
of the  Certificates,  the Purchaser and Bear,  Stearns & Co. Inc.  ("Bear  Stearns")  have entered into a
terms  agreement  dated as of April  27,  2007 to an  underwriting  agreement  dated  February  26,  2007,
between the Purchaser and Bear Stearns (collectively, the "Underwriting Agreement").

                  Now,  therefore,  in consideration  of the premises and the mutual  agreements set forth
herein, the parties hereto agree as follows:

                  (aa)                  Definitions.   Certain  terms  are  defined  herein.   Capitalized
terms used herein but not defined  herein shall have the meanings  specified in the Pooling and  Servicing
Agreement as in effect as of the date hereof.  The following other terms are defined as follows:

                  Acquisition  Price:  Cash in an amount  agreed upon by the Mortgage  Loan Seller and the
Purchaser.

                  Bear Stearns: Bear, Stearns & Co. Inc.

                  Closing Date: April 30, 2007.

                  Cut-off Date: April 1, 2007.

                  Cut-off Date Balance: $1,328,105,998,38.

                  Deleted  Subsequent  Mortgage  Loan:  A  Subsequent  Mortgage  Loan  replaced  or  to be
replaced by a Substitute Mortgage Loan.

                  Due Date:  With  respect to each  Subsequent  Mortgage  Loan,  the date in each month on
which  its  Scheduled  Payment  is due,  if such due date is the first day of a month,  and  otherwise  is
deemed to be the first day of the following  month or such other date  specified in the related  Servicing
Agreement.

                  Moody's: Moody's Investors Service, Inc., or its successors in interest.

                  Mortgage:  The  mortgage  or deed of trust  creating a first lien on an interest in real
property securing a Mortgage Note.

                  Mortgage  File:  The  items  referred  to  in  Exhibit  1  pertaining  to  a  particular
Subsequent  Mortgage Loan and any additional  documents required to be added to such documents pursuant to
this Agreement or the Pooling and Servicing Agreement.

                  Mortgage  Interest  Rate: The annual rate of interest borne by a Mortgage Note as stated
therein.

                  Mortgagor: The obligor(s) on a Mortgage Note.

                  Opinion of Counsel:  A written  opinion of counsel,  who may be counsel for the Mortgage
Loan Seller or the Purchaser, reasonably acceptable to the Trustee.

                  Person:  Any person or  entity,  including  any  individual,  corporation,  partnership,
joint venture,  association,  joint stock company, trust, unincorporated organization or government or any
agency or political subdivision thereof.

                  Purchase Price:  With respect to any Subsequent  Mortgage Loan (or any property acquired
with respect  thereto)  required to be purchased by the Mortgage Loan Seller pursuant to this Agreement or
Article II of the  Pooling  and  Servicing  Agreement,  an amount  equal to the sum of (i)(a)  100% of the
Outstanding  Principal  Balance of such  Subsequent  Mortgage Loan as of the date of repurchase (or if the
related Mortgaged  Property was acquired with respect thereto,  100% of the Outstanding  Principal Balance
at the date of the  acquisition),  plus (b)  accrued  but unpaid  interest  on the  Outstanding  Principal
Balance  at the  related  Mortgage  Interest  Rate,  through  and  including  the last day of the month of
repurchase,  and reduced by (c) any portion of the Servicing  Compensation,  Monthly Advances and advances
payable  to the  purchaser  of the  Subsequent  Mortgage  Loan and (ii) any  costs  and  damages  (if any)
incurred  by the  Trust  in  connection  with  any  violation  of  such  Subsequent  Mortgage  Loan of any
anti-predatory or abusive lending laws.

                  Rating Agencies: Standard & Poor's and Moody's, each a "Rating Agency."

                  Securities Act: The Securities Act of 1933, as amended.

                  Servicer: EMC Mortgage Corporation.

                  Standard & Poor's:  Standard & Poor's Ratings  Services,  a division of The  McGraw-Hill
Companies, Inc. or its successors in interest.

                  Subsequent Cut-off Date Balance: [_].

                  Subsequent Cut-off Date: [_], 2007.

                  Subsequent Transfer Date: [_], 2007.

                  Substitute  Mortgage  Loan:  A  mortgage  loan  substituted  for  a  Deleted  Subsequent
Mortgage Loan which must meet on the date of such  substitution the requirements  stated herein and in the
Pooling and Servicing Agreement with respect to such substitution;  upon such substitution,  such mortgage
loan shall be a "Subsequent Mortgage Loan" hereunder.

                  Value:  The value of the Mortgaged  Property at the time of  origination  of the related
Subsequent  Mortgage  Loan,  such value being the lesser of (i) the value of such property set forth in an
appraisal  accepted by the applicable  originator of the Subsequent  Mortgage Loan or (ii) the sales price
of such property at the time of origination.

                  (bb)     Purchase and Sale of the  Subsequent  Mortgage  Loans and Related
Rights.

                  (i)      Upon  satisfaction  of the  conditions  set forth in  Section  10  hereof,  the
Mortgage  Loan Seller agrees to sell,  and the  Purchaser  agrees to purchase  Subsequent  Mortgage  Loans
having a Subsequent Cut-off Date Balance of [_].

                  (ii)     The closing for the purchase  and sale of the  Subsequent  Mortgage  Loans will
take place on the  Subsequent  Transfer  Date at the office of the  Purchaser's  counsel in New York,  New
York or such other place as the parties shall agree.

                  (iii)    Upon the satisfaction of the conditions set forth in Section 10 hereof,  on the
Subsequent  Transfer  Date,  the Purchaser  shall pay to the Mortgage Loan Seller the related  Acquisition
Price for the Subsequent  Mortgage Loans sold by the Mortgage Loan Seller in immediately  available  funds
by wire transfer to such account or accounts as shall be designated by the Mortgage Loan Seller.

                  (iv)     In addition to the  foregoing,  on the  Subsequent  Transfer  Date the Mortgage
Loan Seller  assigns to the  Purchaser  all of its right,  title and  interest  in the  related  Servicing
Agreements (other than its right to enforce the representations and warranties set forth therein).

                  (cc)     Subsequent  Mortgage  Loan  Schedules.  The  Mortgage  Loan Seller
agrees  to  provide  to the  Purchaser  as of the date  hereof a  preliminary  listing  of the  Subsequent
Mortgage  Loans (the  "Preliminary  Subsequent  Mortgage Loan  Schedule")  setting  forth the  information
listed on Exhibit 2 to this  Agreement  with respect to each of the  Subsequent  Mortgage Loans being sold
by the Mortgage Loan Seller.  If there are changes to the Preliminary  Subsequent  Mortgage Loan Schedule,
the  Mortgage  Loan Seller  shall  provide to the  Purchaser as of the  Subsequent  Transfer  Date a final
schedule (the "Final  Subsequent  Mortgage Loan  Schedule," and together with the  Preliminary  Subsequent
Mortgage Loan Schedule,  the " Mortgage Loan Schedule")  setting forth the information listed on Exhibit 2
to this Agreement  with respect to each of the  Subsequent  Mortgage Loans being sold by the Mortgage Loan
Seller  to the  Purchaser.  The  Final  Subsequent  Mortgage  Loan  Schedule  shall  be  delivered  to the
Purchaser on the  Subsequent  Transfer  Date,  shall be attached to an  amendment to this  Agreement to be
executed  on the  Subsequent  Transfer  Date by the  parties  hereto  and  shall be in form and  substance
mutually  agreed to by the  Mortgage  Loan Seller and the  Purchaser  (the  "Amendment").  If there are no
changes to the Preliminary  Subsequent  Mortgage Loan Schedule,  the Preliminary  Subsequent Mortgage Loan
Schedule shall be the Final Subsequent Mortgage Loan Schedule for all purposes hereof.

                  (dd)     Subsequent Mortgage Loan Transfer.

                  (i)      The  Purchaser  will be entitled to all  scheduled  payments of  principal  and
interest on the  Subsequent  Mortgage  Loans due after the  Subsequent  Cut-off Date  (regardless  of when
actually  collected) and all payments on the Subsequent  Mortgage  Loans,  other than scheduled  principal
and interest,  on the Subsequent  Mortgage Loans due on or before the Subsequent Cut-off Date and received
after the  Subsequent  Cut-off Date.  The Mortgage Loan Seller will be entitled to all scheduled  payments
of principal and interest on the Mortgage  Loans due on or before the Subsequent  Cut-off Date  (including
payments  collected  after the  Subsequent  Cut-off Date) and all payments in respect of such payments due
thereon,  other than  scheduled  principal and interest,  on the  Subsequent  Mortgage Loans due after the
Subsequent  Cut-Off Date and received on or before the Subsequent  Cut-off Date.  Such  principal  amounts
and any interest  thereon  belonging to the Mortgage  Loan Seller as described  above will not be included
in the aggregate  outstanding  principal  balance of the  Subsequent  Mortgage  Loans as of the Subsequent
Cut-off Date as set forth on the Final Subsequent Mortgage Loan Schedule.

                  (ii)     Pursuant to various  conveyance  documents  to be  executed  on the  Subsequent
Transfer  Date and  pursuant to the Pooling and  Servicing  Agreement,  the  Purchaser  will assign on the
Subsequent  Transfer Date all of its right, title and interest in and to the Subsequent  Mortgage Loans to
the Trustee for the benefit of the  Certificateholders.  In  connection  with the transfer and  assignment
of the Subsequent  Mortgage  Loans,  the Mortgage Loan Seller has delivered or will deliver or cause to be
delivered  to the Trustee as  assignee of the  Purchaser  no later than three  Business  Days prior to the
Subsequent  Transfer  Date or such  later  date as is agreed to by the  Purchaser  and the  Mortgage  Loan
Seller  (each of the  Subsequent  Transfer  Date and such later date is referred  to as a "Mortgage  File
Delivery Date"), the items of each Mortgage File, provided,  however,  that in lieu of the foregoing,  the
Mortgage Loan Seller may deliver the following  documents,  under the  circumstances  set forth below: (x)
in lieu of the original  Mortgage,  assignments  to the Trustee or intervening  assignments  thereof which
have been delivered,  are being delivered or will, upon receipt of recording  information  relating to the
Mortgage  required to be included  thereon,  be delivered to recording  offices for recording and have not
been  returned to the  Mortgage  Loan Seller in time to permit  their  delivery as  specified  above,  the
Mortgage  Loan Seller may deliver a true copy thereof with a  certification  by the Mortgage  Loan Seller,
on the face of such copy,  substantially  as  follows:  "Certified  to be a true and  correct  copy of the
original,  which has been  transmitted  for  recording"  (y) in lieu of the Mortgage,  assignments  to the
Trustee or intervening  assignments thereof, if the applicable  jurisdiction retains the originals of such
documents  (as  evidenced by a  certification  from the Mortgage  Loan Seller to such effect) the Mortgage
Loan Seller may  deliver  photocopies  of such  documents  containing  an  original  certification  by the
judicial or other governmental  authority of the jurisdiction where such documents were recorded;  and (z)
in lieu of the Mortgage Notes  relating to the Mortgage  Loans,  each  identified in the list delivered by
the  Purchaser  to the  Trustee on the  Subsequent  Transfer  Date and  attached  hereto as Exhibit 5, the
Mortgage Loan Seller may deliver lost note  affidavits and  indemnities  of the Mortgage Loan Seller;  and
provided  further,  however,  that in the case of Subsequent  Mortgage  Loans which have been paid in full
after the Cut-off Date and prior to the Subsequent  Transfer  Date,  the Mortgage Loan Seller,  in lieu of
delivering the above  documents,  may deliver to the Trustee as assignee of the Purchaser a  certification
by the Mortgage  Loan Seller or the Servicer to such effect.  The Mortgage  Loan Seller shall deliver such
original  documents  (including any original  documents as to which  certified  copies had previously been
delivered) or such  certified  copies to the Trustee as assignee of the Purchaser  promptly after they are
received.  The Mortgage  Loan Seller shall cause the Mortgage  and  intervening  assignments,  if any, and
the  assignment  of the  Mortgage to be  recorded  not later than 180 days after the  Subsequent  Transfer
Date,  unless such  assignment  is not  required to be recorded  under the terms set forth in Section 6(i)
hereof.

                  (iii)    The Mortgage Loan Seller and the Purchaser  acknowledge  hereunder  that all of
the Subsequent  Mortgage Loans and the Purchaser's  rights hereunder will be assigned to Wells Fargo Bank,
National Association, as Trustee for the Certificateholders, as of the date hereof.

                  (ee)     Examination of Mortgage Files.

                  (i)      On or before the Mortgage  File  Delivery  Date,  the Mortgage Loan Seller will
have made the Mortgage Files available to the Purchaser or its agent for  examination  which may be at the
offices of the Trustee or the  Mortgage  Loan Seller  and/or the Mortgage  Loan  Seller's  custodian.  The
fact that the  Purchaser  or its agent has  conducted  or has failed to conduct  any  partial or  complete
examination  of the Mortgage  Files shall not affect the  Purchaser's  rights to demand cure,  repurchase,
substitution  or other  relief as  provided  in this  Agreement.  In  furtherance  of the  foregoing,  the
Mortgage  Loan Seller shall make the Mortgage  Files  available to the Purchaser or its agent from time to
time so as to permit the  Purchaser to confirm the Mortgage  Loan  Seller's  compliance  with the delivery
and  recordation  requirements  of this  Agreement and the Pooling and Servicing  Agreement.  In addition,
upon request of the Purchaser,  the Mortgage Loan Seller agrees to provide to the Purchaser,  Bear Stearns
and to any investors or prospective  investors in the  Certificates  information  regarding the Subsequent
Mortgage Loans and their  servicing,  to make the Mortgage Files available to the Purchaser,  Bear Stearns
and to such  investors or prospective  investors  (which may be at the offices of the Mortgage Loan Seller
and/or the Mortgage Loan Seller's  custodian)  and to make  available  personnel  knowledgeable  about the
Subsequent  Mortgage  Loans for  discussions  with the  Purchaser,  Bear  Stearns  and such  investors  or
prospective  investors,  upon reasonable  request during regular business hours,  sufficient to permit the
Purchaser,  Bear Stearns and such  investors or potential  investors to conduct such due  diligence as any
such party reasonably believes is appropriate.

                  (ii)     Pursuant to the Pooling and Servicing Agreement,  on or prior to the Subsequent
Transfer  Date,  the Custodian  shall  acknowledge  with respect to each  Subsequent  Mortgage Loan, by an
Initial  Certification  substantially  in the form of Exhibit One to the Custodial  Agreement,  receipt of
the related  Mortgage File, but without  review of such Mortgage File,  except to the extent  necessary to
confirm that such Mortgage File contains the related Mortgage Note or lost note affidavit.

                  (iii)    Pursuant to the Pooling and  Servicing  Agreement,  no later than 90 days after
the  Subsequent  Transfer  Date, the Trustee,  for the benefit of the  Certificateholders,  will review or
cause the  Custodian to review items of the Mortgage  Files as set forth on Exhibit 1 and will execute and
deliver or cause to be executed  and  delivered to the Mortgage  Loan Seller a  certification  in the form
attached as Exhibit One to the Custodial Agreement.

                  (iv)     Pursuant to the Pooling and  Servicing  Agreement,  the Trustee  will review or
cause the  Custodian to review the  Mortgage  Files within 180 days of the  Subsequent  Transfer  Date and
will  execute and  deliver,  or cause to be executed and  delivered,  to the Mortgage  Loan Seller and the
Servicer a final  certification  substantially  in the form of Exhibit Three to the  Custodial  Agreement.
If the Trustee (or the  Custodian  as its agent) is unable to deliver a final  certification  with respect
to the  items  listed  in  Exhibit  1 due to any  document  that is  missing,  has not been  executed,  is
unrelated,  determined on the basis of the Mortgagor name,  original principal balance and loan number, to
the Subsequent  Mortgage Loans identified in the Final Subsequent  Mortgage Loan Schedule or appears to be
defective  on its face (a "Material  Defect"),  the Trustee or the  Custodian  shall  promptly  notify the
Mortgage  Loan Seller of such  Material  Defect.  The Mortgage  Loan Seller shall correct or cure any such
Material  Defect  within  ninety (90) days from the date of notice from the Trustee or the  Custodian,  as
its agent,  of the Material  Defect and if the Mortgage Loan Seller does not correct or cure such Material
Defect  within  such  period and such  defect  materially  and  adversely  affects  the  interests  of the
Certificateholders  in the related Subsequent  Mortgage Loan, the Mortgage Loan Seller will, in accordance
with the terms of the  Pooling and  Servicing  Agreement,  within  ninety (90) days of the date of notice,
provide  the Trustee  with a  Substitute  Mortgage  Loan (if within two years of the  Subsequent  Transfer
Date) or purchase the related  Mortgage Loan at the  applicable  Purchase  Price;  provided  that, if such
defect  would  cause the  Mortgage  Loan to be other  than a  "qualified  mortgage"  as defined in Section
860G(a)(3)  of the Code,  any such cure,  repurchase  or  substitution  must occur within 90 days from the
date such breach was discovered;  provided,  however,  that if such defect relates solely to the inability
of the  Mortgage  Loan Seller to deliver the  original  security  instrument  or  intervening  assignments
thereof,  or a certified copy because the originals of such documents,  or a certified copy, have not been
returned by the applicable  jurisdiction,  the Mortgage Loan Seller shall not be required to purchase such
Mortgage Loan if the Mortgage Loan Seller  delivers  such  original  documents or certified  copy promptly
upon  receipt,  but in no event later than 360 days after the  Subsequent  Transfer  Date.  The  foregoing
repurchase  obligation  shall not apply in the event that the  Mortgage  Loan Seller  cannot  deliver such
original or copy of any document  submitted  for  recording  to the  appropriate  recording  office in the
applicable  jurisdiction  because such  document has not been  returned by such office;  provided that the
Mortgage  Loan Seller  shall  instead  deliver a recording  receipt of such  recording  office or, if such
receipt is not available,  a certificate of the Mortgage Loan Seller or the Servicing  Officer  confirming
that such  documents  have been accepted for  recording,  and delivery to the Purchaser and to the Trustee
or the  Custodian,  as assignee of the  Purchaser,  shall be effected by the Mortgage  Loan Seller  within
thirty (30) days of its receipt of the original recorded document.

                  (v)      At the time of any  substitution,  the Mortgage  Loan Seller  shall  deliver or
cause to be delivered the  Substitute  Mortgage Loan,  the related  Mortgage File and any other  documents
and payments  required to be  delivered  in  connection  with a  substitution  pursuant to the Pooling and
Servicing  Agreement.  At the time of any purchase or substitution,  pursuant to the Pooling and Servicing
Agreement,  the Trustee  shall (i) assign to the Mortgage  Loan Seller and release or cause the  Custodian
to release the documents  (including,  but not limited to, the Mortgage,  Mortgage Note and other contents
of the Mortgage  File) in its  possession or in the  possession  of the Custodian  relating to the Deleted
Subsequent  Mortgage  Loan and (ii) execute and deliver such  instruments  of transfer or  assignment,  in
each case  without  recourse,  as shall be  necessary  to vest in the  Mortgage  Loan Seller title to such
Deleted  Subsequent  Mortgage Loan. The Mortgage Loan Seller and the Purchaser  shall amend the Subsequent
Mortgage Loan Schedule to reflect all substitutions, repurchases and deletions.

                  (ff)     Recordation of Assignments of Mortgage.

                  (i)      The Mortgage Loan Seller shall,  promptly after the  Subsequent  Transfer Date,
cause each Mortgage and each  assignment  of Mortgage  from the Mortgage  Loan Seller to the Trustee,  and
all unrecorded  intervening  assignments,  if any, delivered on or prior to the Subsequent  Transfer Date,
to be recorded in all recording  offices in the jurisdictions  where the related Mortgaged  Properties are
located;  provided,  however,  the Mortgage Loan Seller need not cause to be recorded any assignment which
relates to a Subsequent  Mortgage Loan if (a) such  recordation is not required by the Rating  Agencies or
an Opinion of Counsel has been provided to the Trustee,  as assignee of the  Purchaser,  which states that
the  recordation  of such  assignment is not  necessary to protect the  Trustee's  interest in the related
Subsequent  Mortgage Loan or (b) MERS is identified on the Mortgage or a properly  recorded  assignment of
the  Mortgage,  as the  mortgagee  of record  solely as  nominee  for the  Mortgage  Loan  Seller  and its
successors and assigns;  provided,  however,  notwithstanding the delivery of any Opinion of Counsel, each
assignment  of  Mortgage  shall be  submitted  for  recording  by the  Mortgage  Loan Seller in the manner
described  above,  at no  expense  to the  Trust  Fund or  Trustee,  upon  the  earliest  to  occur of (i)
reasonable   direction  by  the  Holders  of  Certificates   evidencing   Fractional  Undivided  Interests
aggregating  not less  than 25% of the  Trust,  (ii) the  occurrence  of an Event of  Default,  (iii)  the
occurrence of a bankruptcy,  insolvency or  foreclosure  relating to the Mortgage Loan Seller and (iv) the
occurrence of a servicing transfer as described in Section 8.02 of the Pooling and Servicing Agreement.

                  While each such  Mortgage or assignment is being  recorded,  if necessary,  the Mortgage
Loan Seller shall leave or cause to be left with the Trustee,  as assignee of the  Purchaser,  a certified
copy of such  Mortgage  or  assignment.  In the event  that,  within 180 days of the  Subsequent  Transfer
Date, the Trustee has not been provided an Opinion of Counsel as described  above or received  evidence of
recording  with  respect to each  Subsequent  Mortgage  Loan as set forth  above,  the  failure to provide
evidence of recording or such Opinion of Counsel (in the  alternative,  if required) shall be considered a
Material  Defect,  and the  provisions of Section  5(iii) and (iv) shall apply.  All  customary  recording
fees and reasonable  expenses  relating to the  recordation of the  assignments of Mortgage to the Trustee
or the Opinion of Counsel, as the case may be, shall be borne by the Mortgage Loan Seller.

                  (ii)     It is the express  intent of the  parties  hereto  that the  conveyance  of the
Subsequent  Mortgage  Loans  by the  Mortgage  Loan  Seller  to the  Purchaser,  as  contemplated  by this
Agreement  be, and be treated as, a sale.  It is,  further,  not the  intention  of the parties  that such
conveyance be deemed the grant of a security  interest in the  Subsequent  Mortgage  Loans by the Mortgage
Loan Seller to the Purchaser to secure a debt or other  obligation  of the Mortgage Loan Seller.  However,
in the event that,  notwithstanding  the intent of the parties,  the Subsequent Mortgage Loans are held by
a court of competent  jurisdiction  to continue to be property of the Mortgage Loan Seller,  then (a) this
Agreement  shall be a security  agreement  within the meaning of Article 8 and Article 9 of the applicable
Uniform  Commercial  Code; (b) the transfer of the Subsequent  Mortgage Loans provided for herein shall be
deemed to be a grant by the  Mortgage  Loan Seller to the  Purchaser  of a security  interest  in, and the
Mortgage Loan Seller hereby  grants to the  Purchaser,  to secure its  obligations  hereunder,  a security
interest  in, all of the  Mortgage  Loan  Seller's  right,  title and  interest  in and to the  Subsequent
Mortgage  Loans,  all amounts  payable to the holders of the Subsequent  Mortgage Loans in accordance with
the terms thereof, all proceeds of the conversion,  voluntary or involuntary,  of the foregoing into cash,
instruments,  securities  or other  property and the proceeds  thereof.  The Mortgage  Loan Seller and the
Purchaser  shall, to the extent  consistent  with this  Agreement,  take such actions as may be reasonably
necessary to ensure that, if this  Agreement  were deemed to create a security  interest in the Subsequent
Mortgage  Loans,  such  security  interest  would be deemed to be a perfected  security  interest of first
priority under applicable law and will be maintained as such throughout the term of this Agreement.

                  (gg)     Representations   and   Warranties   of  Mortgage   Loan  Seller
Concerning the Mortgage  Loans.  The Mortgage Loan Seller hereby  represents and warrants to the Purchaser
as of the  Subsequent  Transfer  Date or such earlier date as may be specified  below with respect to each
Subsequent Mortgage Loan:

                  (i)      the  information  set forth in the Subsequent  Mortgage Loan Schedule hereto is
true and correct in all material respects;

                  (ii)     immediately  prior to the transfer to the  Purchaser,  the Mortgage Loan Seller
was the sole owner of each  Mortgage and Mortgage Note relating to the  Subsequent  Mortgage  Loans and is
conveying the same free and clear of any and all liens,  claims,  encumbrances,  participation  interests,
equities,  pledges,  charges or security  interests  of any nature and the  Mortgage  Loan Seller has full
right and authority to sell or assign the same pursuant to this Agreement;

                  (iii)    each Subsequent  Mortgage Loan and any prepayment  penalty associated with such
Subsequent  Mortgage  Loan at the time it was made complied in all material  respects with all  applicable
local,  state and federal  laws and  regulations,  including,  without  limitation,  usury,  equal  credit
opportunity,  disclosure and recording laws and all  applicable  anti-predatory,  abusive and fair lending
laws;  and each  Subsequent  Mortgage Loan has been serviced in all material  respects in accordance  with
all applicable  local,  state and federal laws and  regulations,  including,  without  limitation,  usury,
equal credit  opportunity,  disclosure and recording laws and all applicable  anti-predatory,  abusive and
fair lending laws and the terms of the related Mortgage Note, the Mortgage and other loan documents;

                  (iv)     there is no  monetary  default  existing  under  any  Mortgage  or the  related
Mortgage  Note and there is no  material  event  which,  with the  passage of time or with  notice and the
expiration of any grace or cure period, would constitute a default,  breach or event of acceleration;  and
neither the  Mortgage  Loan  Seller,  any of its  affiliates  nor any  servicer of any related  Subsequent
Mortgage  Loan has  taken  any  action  to waive any  default,  breach  or event of  acceleration;  and no
foreclosure action is threatened or has been commenced with respect to the Subsequent Mortgage Loan;

                  (v)      the  terms of the  Mortgage  Note  and the  Mortgage  have  not been  impaired,
waived, altered or modified in any respect,  except by written instruments,  (i) if required by law in the
jurisdiction  where the  Mortgaged  Property is located,  or (ii) to protect the interests of the owner of
such Subsequent Mortgage Loan;

                  (vi)     no selection  procedure  reasonably  believed by the Mortgage Loan Seller to be
adverse to the  interests of the  Certificateholders  was utilized in selecting  the  Subsequent  Mortgage
Loans;

                  (vii)    each  Mortgage  is a  valid  and  enforceable  (subject  to  laws  relating  to
creditors  rights  generally and  principles  of equity)  first lien on the property  securing the related
Mortgage Note and each  Mortgaged  Property is owned by the  Mortgagor in fee simple  (except with respect
to common areas in the case of  condominiums,  PUDs and de minimis PUDs) or by leasehold for a term longer
than the term of the related  Mortgage,  subject only to (i) the lien of current real  property  taxes and
assessments,  (ii) covenants,  conditions and restrictions,  rights of way, easements and other matters of
public record as of the date of recording of such Mortgage,  such exceptions  being acceptable to mortgage
lending  institutions  generally or  specifically  reflected in the appraisal  obtained in connection with
the  origination  of the related  Mortgage  Loan or referred to in the  lender's  title  insurance  policy
delivered  to the  originator  of the  related  Mortgage  Loan and  (iii)  other  matters  to  which  like
properties  are  commonly  subject  which do not  materially  interfere  with the benefits of the security
intended to be provided by such Mortgage;

                  (viii)   there is no mechanics' lien or claim for work, labor or material  affecting the
premises  subject  to any  Mortgage  which is or may be a lien prior to, or equal  with,  the lien of such
Mortgage  except  those  which are insured  against by the title  insurance  policy  referred to in (xiii)
below;

                  (ix)     there was no delinquent tax or assessment lien against the property  subject to
any  Mortgage,  except  where  such lien was being  contested  in good  faith and a stay had been  granted
against levying on the property;

                  (x)      there is no valid  offset,  defense or  counterclaim  to any  Mortgage  Note or
Mortgage,  including  the  obligation  of the  Mortgagor to pay the unpaid  principal and interest on such
Mortgage Note;

                  (xi)     the physical  property  subject to any Mortgage is free of material  damage and
is in good repair and there is no proceeding  pending or threatened for the total or partial  condemnation
of any Mortgaged Property;

                  (xii)    the  Mortgaged   Property  and  all   improvements   thereon  comply  with  all
requirements of any applicable zoning and subdivision laws and ordinances;

                  (xiii)   a lender's  title  insurance  policy  (on an ALTA or CLTA  form) or binder,  or
other  assurance of title customary in the relevant  jurisdiction  therefor in a form acceptable to Fannie
Mae or Freddie  Mac,  was issued on the date that each  Subsequent  Mortgage  Loan was  created by a title
insurance  company  which,  to the best of the  Mortgage  Loan  Seller's  knowledge,  was  qualified to do
business in the jurisdiction where the related Mortgaged  Property is located,  insuring the Mortgage Loan
Seller  and its  successors  and  assigns  that  the  Mortgage  is a first  priority  lien on the  related
Mortgaged  Property in the original  principal  amount of the Subsequent  Mortgage Loan. The Mortgage Loan
Seller is the sole  insured  under such  lender's  title  insurance  policy,  and such  policy,  binder or
assurance is valid and remains in full force and effect,  and each such policy,  binder or assurance shall
contain all applicable endorsements including a negative amortization endorsement, if applicable;

                  (xiv)    at the time of  origination,  each  Mortgaged  Property  was the  subject of an
appraisal which conformed to the  underwriting  requirements of the originator of the Subsequent  Mortgage
Loan and the appraisal is in a form acceptable to Fannie Mae or Freddie Mac;

                  (xv)     the  improvements  on each Mortgaged  Property  securing a Subsequent  Mortgage
Loan are insured (by an insurer  which is  acceptable  to the Mortgage  Loan Seller)  against loss by fire
and such hazards as are covered  under a standard  extended  coverage  endorsement  in the locale in which
the  Mortgaged  Property  is  located,  in an  amount  which is not less than the  lesser  of the  maximum
insurable value of the improvements  securing such Mortgage Loan or the outstanding  principal  balance of
the  Subsequent  Mortgage  Loan,  but in no event in an amount  less than an amount  that is  required  to
prevent  the  Mortgagor  from  being  deemed to be a  co-insurer  thereunder;  if the  improvement  on the
Mortgaged  Property is a condominium  unit, it is included under the coverage afforded by a blanket policy
for  the  condominium  project;  if  upon  origination  of  the  related  Subsequent  Mortgage  Loan,  the
improvements on the Mortgaged  Property were in an area identified as a federally  designated  flood area,
a flood insurance  policy is in effect in an amount  representing  coverage not less than the least of (i)
the  outstanding  principal  balance  of the  Subsequent  Mortgage  Loan,  (ii)  the  restorable  cost  of
improvements  located on such Mortgaged  Property or (iii) the maximum  coverage  available  under federal
law; and each Mortgage  obligates the Mortgagor  thereunder to maintain the insurance referred to above at
the Mortgagor's cost and expense;

                  (xvi)    each Subsequent Mortgage Loan constitutes a "qualified  mortgage" under Section
860G(a)(3)(A) of the Code and Treasury  Regulations  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and
(9) without  reliance  on the  provisions  of  Treasury  Regulations  Section  1.860G-2(a)(3)  or Treasury
Regulations  Section  1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan to be treated
as a "qualified  mortgage"  notwithstanding its failure to meet the requirements of Section  860G(a)(3)(A)
of the Code and Treasury Regulation Section 1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9);

                  (xvii)   each  Subsequent  Mortgage  Loan  was  originated  (a)  by a  savings  and loan
association,  savings bank,  commercial bank, credit union,  insurance company or similar institution that
is supervised and examined by a federal or state authority,  (b) by a mortgagee  approved by the Secretary
of HUD  pursuant to Sections 203 and 211 of the  National  Housing  Act, as amended,  or (c) by a mortgage
broker or  correspondent  lender in a manner  such that the  related  Subsequent  Mortgage  Loan  would be
regarded for purposes of Section  3(a)(41) of the Securities  Exchange Act of 1934, as amended,  as having
been originated by an entity described in clauses (a) or (b) above;

                  (xviii)  none of the  Subsequent  Mortgage  Loans are (a) loans  subject  to 12 CFR Part
226.31,  12 CFR Part 226.32 or 12 CFR Part  226.34 of  Regulation  Z, the  regulation  implementing  TILA,
which  implements  the Home  Ownership  and Equity  Protection  Act of 1994,  as amended or (b) "high cost
home,"  "covered"  (excluding  home loans defined as "covered home loans" in the New Jersey Home Ownership
Security Act of 2002 that were originated  between  November 26, 2003 and July 7, 2004),  "high risk home"
or "predatory"  loans under any applicable  state,  federal or local law (or a similarly  classified  loan
using  different  terminology  under a law imposing  heightened  regulatory  scrutiny or additional  legal
liability for residential mortgage loans having high interest rates, points and/or fees);

                  (xix)    no  Subsequent  Mortgage  Loan (a) is a "high cost loan" or  "covered  loan" as
applicable (as such terms are defined in the then current  version of Standard & Poor's  LEVELS®  Glossary
in effect as of the date hereof,  Appendix E,  attached  hereto as Exhibit 6) or (b) was  originated on or
after October 1, 2002 through March 6, 2003 and is governed by the Georgia Fair Lending Act;

                  (xx)     each   Subsequent   Mortgage  Loan  was  originated  in  accordance   with  the
underwriting guidelines of the related originator;

                  (xxi)    each  original  Mortgage  has  been  recorded  or is in the  process  of  being
recorded in accordance  with the  requirements  of Section 2.01 of the Pooling and Servicing  Agreement in
the  appropriate  jurisdictions  wherein such  recordation is required to perfect the lien thereof for the
benefit of the Purchaser and the Trustee as its assignee;

                  (xxii)   the related  Mortgage  File  contains  each of the  documents  and  instruments
listed in Section 2.01 of the Pooling and Servicing  Agreement,  subject to any exceptions,  substitutions
and qualifications as are set forth in such Section;

                  (xxiii)  the Mortgage  Loans are currently  being  serviced in accordance  with accepted
servicing practices;

                  (xxiv)   with respect to each  Subsequent  Mortgage  Loan that has a prepayment  penalty
feature,  each such  prepayment  penalty is  enforceable  and will be enforced by the Mortgage Loan Seller
and each  prepayment  penalty is permitted  pursuant to federal,  state and local law. In  addition,  with
respect  to each  Subsequent  Mortgage  Loan (i) no  Subsequent  Mortgage  Loan will  impose a  prepayment
penalty  for a term in excess of five years from the date such  Subsequent  Mortgage  Loan was  originated
and (ii) such  prepayment  penalty is at least  equal to the lesser of (A) the  maximum  amount  permitted
under  applicable  law and (B) six months  interest at the related  Mortgage  Interest  Rate on the amount
prepaid in excess of 20% of the original principal balance of such Subsequent Mortgage Loan; and

                  (xxvi) if any of the Subsequent Mortgage Loans are secured by a leasehold interest, with
respect to each leasehold interest: the use of leasehold estates for residential properties is an accepted
practice in the area where the related Mortgaged  Property is located;  residential  property in such area
consisting of leasehold estates is readily marketable; the lease is recorded and no party is in any way in
breach of any provision of such lease; the leasehold is in full force and effect and is not subject to any
prior lien or encumbrance by which the leasehold  could be terminated or subject to any charge or penalty;
and the remaining term of the lease does not terminate less than ten years after the maturity date of such
Subsequent Mortgage Loan.


                  It is understood  and agreed that the  representations  and warranties set forth in this
Section 7 will inure to the benefit of the  Purchaser,  its successors  and assigns,  notwithstanding  any
restrictive  or qualified  endorsement  on any Mortgage Note or assignment of Mortgage or the  examination
of any Mortgage File.  Upon any  substitution  for a Subsequent  Mortgage Loan,  the  representations  and
warranties  set forth above shall be deemed to be made by the  Mortgage  Loan Seller as to any  Substitute
Mortgage Loan as of the date of substitution.

                  Upon  discovery or receipt of notice by the Mortgage  Loan Seller,  the Purchaser or the
Trustee of a breach of any  representation  or  warranty  of the  Mortgage  Loan  Seller set forth in this
Section 7 which  materially  and  adversely  affects  the value of the  interests  of the  Purchaser,  the
Certificateholders  or the Trustee in any of the  Subsequent  Mortgage  Loans,  the party  discovering  or
receiving  notice of such breach shall give prompt written  notice to the others.  In the case of any such
breach of a  representation  or  warranty  set forth in this  Section  7,  within 90 days from the date of
discovery by the  Mortgage  Loan  Seller,  or the date the  Mortgage  Loan Seller is notified by the party
discovering or receiving notice of such breach (whichever  occurs earlier),  the Mortgage Loan Seller will
(i) cure such breach in all material  respects,  (ii)  purchase the affected  Subsequent  Mortgage Loan at
the applicable Purchase Price or (iii) if within two years of the Subsequent  Transfer Date,  substitute a
qualifying  Substitute  Mortgage Loan in exchange for such Subsequent Mortgage Loan; provided that, (A) in
the case of a breach of the  representation  and warranty  concerning the Mortgage Loan Schedule contained
in clause (i) of this  Section 7, if such  breach is  material  and  relates to any field on the  Mortgage
Loan  Schedule  which  identifies  any  Prepayment  Charge  or  (B)  in  the  case  of  a  breach  of  the
representation  contained in clause  (xvii) of this Section 7, then,  in each case,  in lieu of purchasing
such  Mortgage  Loan from the Trust Fund at the Purchase  Price,  the  Mortgage  Loan Seller shall pay the
amount of the Prepayment  Charge (net of any amount  previously  collected by or paid to the Trust Fund in
respect of such Prepayment Charge) from its own funds and without  reimbursement  thereof, and the Sponsor
shall have no  obligation to repurchase or substitute  for such  Mortgage  Loan.  The  obligations  of the
Mortgage  Loan  Seller to cure,  purchase  or  substitute  a  qualifying  Substitute  Mortgage  Loan shall
constitute the Purchaser's,  the Trustee's and the  Certificateholder's  sole and exclusive remedies under
this Agreement or otherwise  respecting a breach of representations  or warranties  hereunder with respect
to the Mortgage  Loans,  except for the  obligation of the Mortgage Loan Seller to indemnify the Purchaser
for any such breach as set forth in and limited by Section 13 hereof.

                  Any cause of action  against the  Mortgage  Loan Seller or relating to or arising out of
a breach by the Mortgage Loan Seller of any  representations  and warranties  made in this Section 7 shall
accrue as to any  Subsequent  Mortgage  Loan upon (i) discovery of such breach by the Mortgage Loan Seller
or notice  thereof by the party  discovering  such breach and (ii) failure by the Mortgage  Loan Seller to
cure such  breach,  purchase  such  Mortgage  Loan or  substitute a qualifying  Substitute  Mortgage  Loan
pursuant to the terms hereof.

                  (hh)     Representations  and  Warranties  Concerning  the  Mortgage  Loan
Seller.  As of date hereof and as of the Subsequent  Transfer  Date,  the Mortgage Loan Seller  represents
and warrants to the Purchaser as to itself in the capacity indicated as follows:

                  (i)      the Mortgage Loan Seller (i) is a corporation duly organized,  validly existing
and in good  standing  under the laws of the State of Delaware and (ii) is qualified  and in good standing
to do business in each  jurisdiction  where such  qualification is necessary,  except where the failure so
to qualify  would not  reasonably  be  expected to have a material  adverse  effect on the  Mortgage  Loan
Seller's  business as  presently  conducted or on the Mortgage  Loan  Seller's  ability to enter into this
Agreement and to consummate the transactions contemplated hereby;

                  (ii)     the  Mortgage  Loan Seller has full  corporate  power to own its  property,  to
carry on its  business as presently  conducted  and to enter into and perform its  obligations  under this
Agreement;

                  (iii)    the execution and delivery by the Mortgage Loan Seller of this  Agreement  have
been duly  authorized  by all necessary  action on the part of the Mortgage  Loan Seller;  and neither the
execution and delivery of this Agreement,  nor the consummation of the transactions  herein  contemplated,
nor compliance with the provisions  hereof by the Mortgage Loan Seller,  will conflict with or result in a
breach  of,  or  constitute  a  default  under,  any of the  provisions  of any  law,  governmental  rule,
regulation,  judgment,  decree or order  binding on the  Mortgage  Loan  Seller or its  properties  or the
charter or by-laws of the Mortgage Loan Seller,  except those conflicts,  breaches or defaults which would
not  reasonably be expected to have a material  adverse  effect on the Mortgage  Loan Seller's  ability to
enter into this Agreement and to consummate the transactions contemplated hereby;

                  (iv)     the  execution,  delivery and  performance  by the Mortgage Loan Seller of this
Agreement and the  consummation  by the Mortgage Loan Seller of the  transactions  contemplated  hereby do
not require the consent or approval of, the giving of notice to, the  registration  with, or the taking of
any other  action in respect of, any state,  federal or other  governmental  authority  or agency,  except
those consents,  approvals,  notices,  registrations or other actions as have already been obtained, given
or made and, in connection  with the  recordation of the  Mortgages,  powers of attorney or assignments of
Mortgages not yet completed;

                  (v)      this  Agreement  has been duly  executed and  delivered  by the  Mortgage  Loan
Seller and, assuming due authorization,  execution and delivery by the Purchaser,  constitutes a valid and
binding  obligation  of the  Mortgage  Loan Seller  enforceable  against it in  accordance  with its terms
(subject to applicable  bankruptcy  and insolvency  laws and other similar laws affecting the  enforcement
of the rights of creditors generally and general principles of equity);

                  (vi)     there are no actions,  suits or proceedings pending or, to the knowledge of the
Mortgage  Loan  Seller,   threatened   against  the  Mortgage  Loan  Seller,   before  or  by  any  court,
administrative  agency,  arbitrator  or  governmental  body (i) with  respect  to any of the  transactions
contemplated  by this  Agreement  or (ii) with  respect to any other  matter  which in the judgment of the
Mortgage Loan Seller could  reasonably be expected to be determined  adversely to the Mortgage Loan Seller
and will,  if  determined  adversely to the Mortgage  Loan Seller,  materially  and  adversely  affect the
Mortgage Loan Seller's  ability to perform its  obligations  under this  Agreement;  and the Mortgage Loan
Seller is not in default  with respect to any order of any court,  administrative  agency,  arbitrator  or
governmental  body  so as to  materially  and  adversely  affect  the  transactions  contemplated  by this
Agreement; and

                  (vii)    the Mortgage Loan Seller's  Information  (identified  in Exhibit 3 hereof) does
not include any untrue  statement of a material fact or omit to state a material  fact  necessary in order
to make the statements made, in light of the circumstances under which they were made, not misleading.

                  (ii)     Representations  and Warranties  Concerning  the Purchaser.  As of
the date hereof and as of the  Subsequent  Transfer  Date,  the Purchaser  represents  and warrants to the
Mortgage Loan Seller as follows:

                  (i)      the Purchaser  (i) is a corporation  duly  organized,  validly  existing and in
good  standing  under the laws of the State of Delaware and (ii) is qualified  and in good  standing to do
business in each  jurisdiction  where such  qualification  is  necessary,  except  where the failure so to
qualify would not  reasonably be expected to have a material  adverse effect on the  Purchaser's  business
as presently  conducted or on the  Purchaser's  ability to enter into this Agreement and to consummate the
transactions contemplated hereby;

                  (ii)     the Purchaser  has full  corporate  power to own its property,  to carry on its
business as presently conducted and to enter into and perform its obligations under this Agreement;

                  (iii)    the execution and delivery by the  Purchaser of this  Agreement  have been duly
authorized by all necessary  action on the part of the  Purchaser;  and neither the execution and delivery
of this Agreement,  nor the consummation of the transactions herein contemplated,  nor compliance with the
provisions  hereof by the Purchaser,  will conflict with or result in a breach of, or constitute a default
under,  any of the  provisions  of any law,  governmental  rule,  regulation,  judgment,  decree  or order
binding on the Purchaser or its  properties or the articles of  incorporation  or bylaws of the Purchaser,
except those  conflicts,  breaches or defaults  which would not  reasonably be expected to have a material
adverse  effect  on  the  Purchaser's  ability  to  enter  into  this  Agreement  and  to  consummate  the
transactions contemplated hereby;

                  (iv)     the execution,  delivery and performance by the Purchaser of this Agreement and
the  consummation by the Purchaser of the transactions  contemplated  hereby do not require the consent or
approval  of,  the  giving of notice  to, the  registration  with,  or the  taking of any other  action in
respect  of, any  state,  federal or other  governmental  authority  or  agency,  except  those  consents,
approvals, notices, registrations or other actions as have already been obtained, given or made;

                  (v)      this  Agreement  has been duly  executed and  delivered by the  Purchaser  and,
assuming due  authorization,  execution and delivery by the Mortgage Loan Seller,  constitutes a valid and
binding  obligation  of the Purchaser  enforceable  against it in  accordance  with its terms  (subject to
applicable  bankruptcy and insolvency  laws and other similar laws affecting the enforcement of the rights
of creditors generally and general principles of equity);

                  (vi)     there are no actions,  suits or proceedings pending or, to the knowledge of the
Purchaser,  threatened against the Purchaser,  before or by any court,  administrative agency,  arbitrator
or governmental  body (i) with respect to any of the  transactions  contemplated by this Agreement or (ii)
with respect to any other matter which in the judgment of the Purchaser  will be  determined  adversely to
the Purchaser  and will if  determined  adversely to the  Purchaser  materially  and adversely  affect the
Purchaser's  ability to perform its obligations under this Agreement;  and the Purchaser is not in default
with respect to any order of any court,  administrative  agency,  arbitrator or governmental body so as to
materially and adversely affect the transactions contemplated by this Agreement; and

                  (vii)    the Purchaser's  Information  (identified in Exhibit 4 hereof) does not include
any untrue  statement of a material fact or omit to state a material  fact  necessary in order to make the
statements made, in light of the circumstances under which they were made, not misleading.

         (jj)              Conditions to Closing.

         (A) The  obligations of the Purchaser  under this Agreement will be subject to the  satisfaction,
on or prior to the Subsequent Transfer Date, of the following conditions:

                                    (i) Each of the  obligations  of the Mortgage Loan Seller  required to
         be  performed  at or  prior  to the  Subsequent  Transfer  Date  pursuant  to the  terms  of this
         Agreement shall have been duly performed and complied with in all material  respects;  all of the
         representations  and  warranties of the Mortgage Loan Seller under this  Agreement  shall be true
         and correct as of the date or dates specified in all material  respects;  and no event shall have
         occurred  which,  with  notice or the  passage of time,  would  constitute  a default  under this
         Agreement;  and the  Purchaser  shall  have  received  certificates  to  that  effect  signed  by
         authorized officers of the Mortgage Loan Seller.

                                    (ii) The Purchaser  shall have  received all of the following  closing
         documents,  in such forms as are agreed upon and  reasonably  acceptable to the  Purchaser,  duly
         executed by all  signatories  other than the  Purchaser  as required  pursuant to the  respective
         terms thereof:

                                    (a)     the Mortgage Loan Schedule;

                                    (b)     the Pooling and  Servicing  Agreement,  in form and  substance
                  reasonably  satisfactory  to the Trustee and the Purchaser,  and all documents  required
                  thereby duly executed by all signatories;

                                    (c)     a  certificate  of an  officer  of the  Mortgage  Loan  Seller
                  dated  as of the  Subsequent  Transfer  Date,  in a form  reasonably  acceptable  to the
                  Purchaser,  and attached  thereto copies of the charter and by-laws of the Mortgage Loan
                  Seller and evidence as to the good  standing of the  Mortgage  Loan Seller dated as of a
                  recent date;

                                    (d)     one or  more  opinions  of  counsel  from  the  Mortgage  Loan
                  Seller's  counsel  otherwise  in  form  and  substance  reasonably  satisfactory  to the
                  Purchaser, the Trustee and each Rating Agency;

                                    (e)     a letter  from each of the Rating  Agencies  giving each Class
                  of Certificates set forth on Schedule A hereto the rating set forth therein; and

                                    (f)     such  other  documents,   certificates  (including  additional
                  representations  and warranties)  and opinions as may be reasonably  necessary to secure
                  the intended ratings from each Rating Agency for the Certificates.

                                    (iii) The  Certificates  to be sold to Bear  Stearns  pursuant  to the
         Underwriting  Agreement and the Purchase  Agreement,  if  applicable,  shall have been issued and
         sold to Bear Stearns.

                                    (iv) The Mortgage  Loan Seller shall have  furnished to the  Purchaser
         such other  certificates  of its  officers  or others and such other  documents  and  opinions of
         counsel  to  evidence  fulfillment  of the  conditions  set  forth  in  this  Agreement  and  the
         transactions contemplated hereby as the Purchaser and its counsel may reasonably request.

         (B) The  obligations  of the Mortgage  Loan Seller under this  Agreement  shall be subject to the
satisfaction, on or prior to the Subsequent Transfer Date, of the following conditions:

                                    (i) The  obligations  of the Purchaser  required to be performed by it
         on or prior to the Subsequent  Transfer Date pursuant to the terms of this  Agreement  shall have
         been duly performed and complied with in all material  respects,  and all of the  representations
         and warranties of the Purchaser  under this  Agreement  shall be true and correct in all material
         respects as of the date hereof and as of the  Subsequent  Transfer  Date, and no event shall have
         occurred which would  constitute a breach by it of the terms of this Agreement,  and the Mortgage
         Loan Seller shall have received a certificate  to that effect signed by an authorized  officer of
         the Purchaser.

                                    (ii) The  Mortgage  Loan Seller shall have  received  copies of all of
         the following closing  documents,  in such forms as are agreed upon and reasonably  acceptable to
         the Mortgage Loan Seller,  duly executed by all  signatories  other than the Mortgage Loan Seller
         as required pursuant to the respective terms thereof:

                                    (a)     A certificate  of an officer of the Purchaser  dated as of the
                  Subsequent  Transfer Date, in a form reasonably  acceptable to the Mortgage Loan Seller,
                  and  attached   thereto  the  written  consent  of  the  shareholder  of  the  Purchaser
                  authorizing  the  transactions  contemplated  by  this  Agreement  and the  Pooling  and
                  Servicing   Agreement,   together   with   copies  of  the   Purchaser's   articles   of
                  incorporation,  bylaws and evidence as to the good  standing of the  Purchaser  dated as
                  of a recent date;

                                    (b)     One or more opinions of counsel from the  Purchaser's  counsel
                  in form and substance reasonably satisfactory to the Mortgage Loan Seller; and

                                    (c)     Such  other  documents,   certificates  (including  additional
                  representations  and warranties)  and opinions as may be reasonably  necessary to secure
                  the intended rating from each Rating Agency for the Certificates.

                  (kk)     Fees and  Expenses.  Subject to Section  16 hereof,  the  Mortgage
Loan  Seller  shall pay on the  Subsequent  Transfer  Date or such  later  date as may be agreed to by the
Purchaser (i) the fees and expenses of the Mortgage Loan Seller's  attorneys and the  reasonable  fees and
expenses of the  Purchaser's  attorneys,  (ii) the fees and  expenses of Deloitte & Touche LLP,  (iii) the
fees and  expenses of the Trustee  which shall  include  without  limitation  the fees and expenses of the
Trustee (and the fees and  disbursements  of its counsel) with respect to (A) legal and document review of
this  Agreement,  the Pooling and  Servicing  Agreement,  the  Certificates  and related  agreements,  (B)
attendance  at the  Closing  and (C)  review  of the  Subsequent  Mortgage  Loans to be  performed  by the
Trustee,  (iv) the fees and expenses of each Rating Agency (both  initial and  ongoing),  (v) the fees and
expenses  relating to the  preparation  and  recordation of mortgage  assignments  (including  intervening
assignments,  if any and if available,  to evidence a complete chain of title from the originator  thereof
to the Trustee)  from the Mortgage  Loan Seller to the Trustee or the expenses  relating to the Opinion of
Counsel  referred to in Section  6(i) hereof,  as the case may be, and (vi)  Mortgage  File due  diligence
expenses and other  out-of-pocket  expenses  incurred by the Purchaser in connection  with the purchase of
the Subsequent Mortgage Loans and by Bear Stearns in connection with the sale of the Certificates.

                  (ll)     Accountants' Letters.

                  (i)      Deloitte  & Touche  LLP will  review  the  characteristics  of a sample  of the
Subsequent  Mortgage  Loans  described in the Final  Subsequent  Mortgage  Loan  Schedule and will compare
those  characteristics  to the  description of the Subsequent  Mortgage Loans  contained in the Prospectus
Supplement  under the captions  "Summary of Prospectus  Supplement - The Mortgage  Loans," "- The Mortgage
Pool  Characteristics"  and  "Description of the Mortgage Loans-  Conveyance of Subsequent  Mortgage Loans
and the  Pre-Funding  Account" and in Schedule A thereto.  The Mortgage  Loan Seller will  cooperate  with
the Purchaser in making  available all  information  and taking all steps  reasonably  necessary to permit
such  accountants  to  complete  the  review  and to  deliver  the  letters  required  of them  under  the
Underwriting Agreement.

                  (mm)     Indemnification.

                  (i)      The Mortgage  Loan Seller shall  indemnify  and hold harmless the Purchaser and
its directors,  officers and  controlling  persons (as defined in Section 15 of the  Securities  Act) from
and against any loss,  claim,  damage or liability or action in respect  thereof,  to which they or any of
them may become  subject,  under the Securities  Act or otherwise,  insofar as such loss,  claim,  damage,
liability or action arises out of, or is based upon (i) any  representation  or warranty  assigned or made
by the  Mortgage  Loan  Seller in  Section 7 or  Section  8 hereof  being,  or  alleged  to be,  untrue or
incorrect,  or (b) any  failure  by the  Mortgage  Loan  Seller to  perform  its  obligations  under  this
Agreement;  and the Mortgage Loan Seller shall  reimburse the Purchaser and each other  indemnified  party
for any  legal and  other  expenses  reasonably  incurred  by them in  connection  with  investigating  or
defending or preparing to defend against any such loss, claim, damage, liability or action.

         The  foregoing  indemnity  agreement  is in addition to any  liability  which the  Mortgage  Loan
Seller otherwise may have to the Purchaser or any other such indemnified party.

                  (ii)     The  Purchaser  shall  indemnify and hold harmless the Mortgage Loan Seller and
its respective  directors,  officers and  controlling  persons (as defined in Section 15 of the Securities
Act) from and against any loss,  claim,  damage or liability or action in respect  thereof,  to which they
or any of them may become  subject,  under the Securities Act or otherwise,  insofar as such loss,  claim,
damage,  liability or action  arises out of, or is based upon (a) any  representation  or warranty made by
the  Purchaser in Section 9 hereof being,  or alleged to be,  untrue or  incorrect,  or (b) any failure by
the Purchaser to perform its  obligations  under this  Agreement;  and the Purchaser  shall  reimburse the
Mortgage  Loan  Seller,  and each  other  indemnified  party for any legal and other  expenses  reasonably
incurred by them in  connection  with  investigating  or  defending  or preparing to defend any such loss,
claim,  damage,  liability or action.  The foregoing  indemnity  agreement is in addition to any liability
which the Purchaser otherwise may have to the Mortgage Loan Seller, or any other such indemnified party,

                  (iii)    Promptly  after receipt by an  indemnified  party under  subsection (i) or (ii)
above of notice of the  commencement of any action,  such  indemnified  party shall, if a claim in respect
thereof is to be made against the  indemnifying  party under such  subsection,  notify each party  against
whom  indemnification  is to be sought in  writing  of the  commencement  thereof  (but the  failure so to
notify an  indemnifying  party shall not relieve such  indemnified  party from any liability  which it may
have under this Section 13 except to the extent that it has been  prejudiced  in any  material  respect by
such  failure  or from any  liability  which it may have  otherwise).  In case any such  action is brought
against any indemnified  party,  and it notifies an indemnifying  party of the commencement  thereof,  the
indemnifying  party will be entitled  to  participate  therein  and, to the extent it may elect by written
notice  delivered to the  indemnified  party promptly (but, in any event,  within 30 days) after receiving
the aforesaid  notice from such indemnified  party, to assume the defense thereof with counsel  reasonably
satisfactory to such indemnified party.  Notwithstanding  the foregoing,  the indemnified party or parties
shall have the right to employ its or their own  counsel in any such case,  but the fees and  expenses  of
such counsel shall be at the expense of such  indemnified  party or parties  unless (a) the  employment of
such counsel shall have been authorized in writing by one of the  indemnifying  parties in connection with
the defense of such action,  (b) the  indemnifying  parties shall not have employed counsel to have charge
of the defense of such action  within a reasonable  time after notice of  commencement  of the action,  or
(c) such  indemnified  party or  parties  shall have  reasonably  concluded  that  there is a conflict  of
interest  between  itself or themselves  and the  indemnifying  party in the conduct of the defense of any
claim or that the interests of the indemnified  party or parties are not  substantially  co-extensive with
those of the  indemnifying  party  (in which  case the  indemnifying  parties  shall not have the right to
direct the defense of such action on behalf of the indemnified  party or parties),  in any of which events
such  fees and  expenses  shall  be  borne  by the  indemnifying  parties;  (provided,  however,  that the
indemnifying  party  shall be liable  only for the fees and  expenses  of one  counsel in  addition to one
local counsel in the jurisdiction involved.  Anything in this subsection to the contrary  notwithstanding,
an indemnifying  party shall not be liable for any settlement or any claim or action effected  without its
written consent; provided, however, that such consent was not unreasonably withheld.

                  (iv)     If the indemnification  provided for in paragraphs (i) and (ii) of this Section
13 shall for any reason be unavailable to an indemnified  party in respect of any loss,  claim,  damage or
liability,  or any action in respect  thereof,  referred  to in Section 13,  then the  indemnifying  party
shall in lieu of  indemnifying  the  indemnified  party  contribute  to the amount paid or payable by such
indemnified party as a result of such loss, claim,  damage or liability,  or action in respect thereof, in
such  proportion as shall be  appropriate to reflect the relative  benefits  received by the Mortgage Loan
Seller  on the one hand and the  Purchaser  on the  other  from the  purchase  and sale of the  Subsequent
Mortgage Loans, the offering of the Certificates and the other  transactions  contemplated  hereunder.  No
person found liable for a fraudulent  misrepresentation  shall be entitled to contribution from any person
who is not also found liable for such fraudulent misrepresentation.

                  (v)      The parties hereto agree that reliance by an indemnified  party on any publicly
available  information  or any  information  or directions  furnished by an  indemnifying  party shall not
constitute negligence, bad faith or willful misconduct by such indemnified party.

                  (nn)     Notices.  All  demands,   notices  and  communications   hereunder
shall be in writing but may be  delivered  by facsimile  transmission  subsequently  confirmed in writing.
Notices to the  Mortgage  Loan  Seller  shall be  directed to EMC  Mortgage  Corporation,  2780 Lake Vista
Drive,  Lewisville,  Texas 75067 (Telecopy:  (214)  626-3751),  Attention:  Conduit Seller  Approval;  and
notices to the Purchaser shall be directed to Structured  Asset Mortgage  Investments II Inc., 383 Madison
Avenue,  New York, New York 10179 (Telecopy:  (212) 272-7206),  Attention:  Baron  Silverstein;  or to any
other  address as may  hereafter be  furnished  by one party to the other party by like  notice.  Any such
demand,  notice or  communication  hereunder shall be deemed to have been received on the date received at
the premises of the addressee  (as  evidenced,  in the case of  registered or certified  mail, by the date
noted on the return  receipt)  provided that it is received on a Business Day during normal business hours
and,  if  received  after  normal  business  hours,  then it shall be  deemed to be  received  on the next
Business Day.

                  (oo)     Transfer of  Subsequent  Mortgage  Loans.  As set forth in Section
4(iii),  the  Purchaser  intends to assign the  Subsequent  Mortgage  Loans and  certain of its rights and
obligations under this Agreement to the Trustee pursuant to the Pooling and Servicing  Agreement,  and the
Mortgage  Loan  Seller  hereby  consents to any such  assignment.  Upon any such  assignment,  the Trustee
shall have the right to enforce  directly  against the  Mortgage  Loan Seller the rights of the  Purchaser
hereunder that have been assigned to the Trustee.  Notwithstanding  any such  assignment,  with respect to
the Mortgage Loan Seller,  the Purchaser  shall remain  entitled to the benefits set forth in Sections 11,
13 and 17.

                  (pp)     Termination.  This  Agreement  may be  terminated  (a)  by  mutual
consent of the  parties  hereto  prior to the  Subsequent  Transfer  Date,  (b) by the  Purchaser,  if the
conditions to the  Purchaser's  obligation to close set forth under Section 10(1) hereof are not fulfilled
as and when  required to be  fulfilled  or (c) by the  Mortgage  Loan  Seller,  if the  conditions  to the
Mortgage Loan  Seller's  obligation to close set forth under Section 10(2) hereof are not fulfilled as and
when  required to be  fulfilled.  In the event of a  termination  pursuant to clause (a), each party shall
be  responsible  for its own expenses.  In the event of  termination  pursuant to clause (b), the Mortgage
Loan Seller shall pay, and in the event of  termination  pursuant to clause (c), the Purchaser  shall pay,
all  reasonable  out-of-pocket  expenses  incurred  by the  other  in  connection  with  the  transactions
contemplated by this Agreement.

                  (qq)     Representations,  Warranties and  Agreements to Survive  Delivery.
All representations,  warranties and agreements contained in this Agreement,  or contained in certificates
of officers of the Mortgage Loan Seller  submitted  pursuant  hereto,  shall remain  operative and in full
force and effect and shall survive  delivery of the Mortgage  Loans to the Purchaser (and by the Purchaser
to the  Trustee).  Subsequent  to the delivery of the  Subsequent  Mortgage  Loans to the  Purchaser,  the
Mortgage Loan Seller's  representations  and  warranties  contained  herein with respect to the Subsequent
Mortgage  Loans shall be deemed to relate to the Mortgage  Loans  actually  delivered to the Purchaser and
included in the Final  Subsequent  Mortgage  Loan  Schedule and any  Substitute  Mortgage  Loan and not to
those Subsequent  Mortgage Loans deleted from the Preliminary  Subsequent  Mortgage Loan Schedule pursuant
to  Section  3 hereof  prior  to the  closing  of the  transactions  contemplated  hereby  or any  Deleted
Subsequent Mortgage Loan.

                  (rr)     Severability.   If  any  provision  of  this  Agreement  shall  be
prohibited or invalid under  applicable  law, this  Agreement  shall be  ineffective  only to such extent,
without invalidating the remainder of this Agreement.

                  (ss)     Counterparts.  This  Agreement  may be executed  in  counterparts,
each of which will be an original, but which together shall constitute one and the same agreement.

                  (tt)     Amendment.  This  Agreement  cannot be amended or  modified in any
manner without the prior written consent of each party.

                  (uu)     GOVERNING  LAW. THIS  AGREEMENT  SHALL BE DEEMED TO HAVE BEEN MADE AND
PERFORMED IN THE STATE OF NEW YORK WITHOUT  GIVING EFFECT TO ITS CONFLICT OF LAWS  PRINCIPLES  (OTHER
THAN  SECTIONS  5-1401 AND 5-1402 OF THE NEW YORK GENERAL  OBLIGATIONS  LAW) AND SHALL BE  INTERPRETED  IN
ACCORDANCE WITH THE LAWS OF SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES OF SUCH STATE.

                  (vv)     Further  Assurances.  Each of the  parties  agrees to execute  and
deliver  such  instruments  and take such  actions as another  party  may,  from time to time,  reasonably
request in order to  effectuate  the purpose and to carry out the terms of this  Agreement  including  any
amendments hereto which may be required by either Rating Agency.

                  (ww)     Successors  and Assigns.  This  Agreement  shall bind and inure to
the benefit of and be  enforceable  by the  Mortgage  Loan Seller and the  Purchaser  and their  permitted
successors  and  assigns  and,  to the extent  specified  in Section 13 hereof,  Bear  Stearns,  and their
directors,  officers  and  controlling  persons  (within  the  meaning of federal  securities  laws).  The
Mortgage  Loan  Seller  acknowledges  and agrees  that the  Purchaser  may  assign  its rights  under this
Agreement (including,  without limitation,  with respect to the Mortgage Loan Seller's representations and
warranties  respecting the Subsequent  Mortgage Loans) to the Trustee.  Any person into which the Mortgage
Loan  Seller may be merged or  consolidated  (or any  person  resulting  from any merger or  consolidation
involving  the Mortgage  Loan  Seller),  any person  resulting  from a change in form of the Mortgage Loan
Seller or any person  succeeding  to the business of the Mortgage  Loan Seller,  shall be  considered  the
"successor"  of the Mortgage  Loan Seller  hereunder  and shall be  considered a party hereto  without the
execution  or filing of any paper or any  further act or consent on the part of any party  hereto.  Except
as provided in the two preceding  sentences and in Section 15 hereto,  this Agreement  cannot be assigned,
pledged or  hypothecated  by either party hereto without the written  consent of the other parties to this
Agreement and any such assignment or purported assignment shall be deemed null and void.

                  (xx)     The Mortgage  Loan Seller and the  Purchaser.  The  Mortgage  Loan
Seller  and the  Purchaser  will  keep in full  effect  all  rights  as are  necessary  to  perform  their
respective obligations under this Agreement.

                  (yy)     Entire  Agreement.  This Agreement  contains the entire  agreement
and  understanding  between the parties with respect to the subject  matter  hereof,  and  supersedes  all
prior and  contemporaneous  agreements,  understandings,  inducements and conditions,  express or implied,
oral or written, of any nature whatsoever with respect to the subject matter hereof.

                  (zz)     No  Partnership.  Nothing  herein  contained  shall be  deemed  or
construed to create a partnership or joint venture between the parties hereto.


                                           [Signatures Follow]




--------------------------------------------------------------------------------




         IN WITNESS  WHEREOF,  the parties  hereto have  caused  their names to be signed  hereto by their
respective duly authorized officers as of the date first above written.


                                                             EMC MORTGAGE CORPORATION


                                                             By:  ________________________________________
                                                                  Name:
                                                                  Title:


                                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.


                                                             By:  ________________________________________
                                                                  Name:
                                                                  Title:




--------------------------------------------------------------------------------




                                                EXHIBIT 1
                                        CONTENTS OF MORTGAGE FILE

         With respect to each  Mortgage  Loan,  the  Mortgage  File shall  include  each of the  following
items,  which shall be available  for  inspection  by the  Purchaser or its  designee,  and which shall be
delivered to the Purchaser or its designee pursuant to the terms of the Agreement:

         (1) The  original  Mortgage  Note,  endorsed  without  recourse  to the order of the  Trustee and
         showing  an  unbroken  chain of  endorsements  from the  original  payee  thereof  to the  Person
         endorsing it to the Trustee, or a lost note affidavit;

         (2) The original  Mortgage and, if the related  Mortgage Loan is a MOM Loan,  noting the presence
         of the MIN and language  indicating that such Mortgage Loan is a MOM Loan,  which shall have been
         recorded  (or if the  original  is not  available,  a  copy),  with  evidence  of such  recording
         indicated  thereon  (or if the  original  Mortgage,  assignments  to the  Trustee or  intervening
         assignments  thereof  which have been  delivered,  are being  delivered or will,  upon receipt of
         recording  information  relating to the Mortgage required to be included thereon, be delivered to
         recording  offices for  recording  and have not been returned to the Mortgage Loan Seller in time
         to permit  their  recording  as  specified  in  Section  2.01(b)  of the  Pooling  and  Servicing
         Agreement, shall be in recordable form);

         (3) Unless the Mortgage Loan is a MOM Loan, a certified copy of the  assignment  (which may be in
         the form of a  blanket  assignment  if  permitted  in the  jurisdiction  in which  the  Mortgaged
         Property is located) to "Wells Fargo Bank, National  Association,  as Trustee",  with evidence of
         recording  with  respect to each  Mortgage  Loan in the name of the  Trustee  thereon  (or if the
         original  Mortgage,  assignments  to the Trustee or  intervening  assignments  thereof which have
         been delivered,  are being delivered or will, upon receipt of recording  information  relating to
         the Mortgage  required to be included  thereon,  be delivered to recording  offices for recording
         and have not been  returned  to the  Mortgage  Loan  Seller in time to permit  their  delivery as
         specified in Section  2.01(b) of the Pooling and  Servicing  Agreement,  the Mortgage Loan Seller
         may deliver a true copy thereof with a  certification  by the Mortgage  Loan Seller,  on the face
         of  such  copy,  substantially  as  follows:  "Certified  to be a true  and  correct  copy of the
         original, which has been transmitted for recording");

         (4) All intervening  assignments of the Mortgage,  if applicable and only to the extent available
         to the Mortgage Loan Seller with evidence of recording thereon;

         (5) The original or a copy of the policy or certificate of primary mortgage  guaranty  insurance,
         to the extent available, if any;

         (6) The original  policy of title  insurance or  mortgagee's  certificate  of title  insurance or
         commitment or binder for title insurance; and

         (7) The originals of all modification agreements, if applicable and available.




--------------------------------------------------------------------------------




                                                EXHIBIT 2
                                    MORTGAGE LOAN SCHEDULE INFORMATION

         The  Preliminary  and Final  Mortgage Loan  Schedules  shall set forth the following  information
with respect to each Mortgage Loan:

                  a)       the city, state and zip code of the Mortgaged Property;

                  b)       the property type;

                  c)       the Mortgage Interest Rate;

                  d)       the Servicing Fee Rate;

                  e)       the LPMI Fee, if applicable;

                  f)       the Trustee Fee Rate, if applicable;

                  g)       the Net Rate;

                  h)       the maturity date;

                  i)       the stated original term to maturity;

                  j)       the stated remaining term to maturity;

                  k)       the original Principal Balance;

                  l)       the first payment date;

                  m)       the principal and interest payment in effect as of the Cut-off Date;

                  n)       the unpaid Principal Balance as of the Cut-off Date;

                  o)       the Loan-to-Value Ratio at origination;

                  p)       the insurer of any Primary Mortgage Insurance Policy;

                  q)       the MIN with respect to each MOM Loan;

                  r)       the Gross Margin, if applicable;

                  s)       the next Adjustment Date, if applicable;

                  t)       the Maximum Lifetime Mortgage Rate, if applicable;

                  u)       the Minimum Lifetime Mortgage Rate, if applicable;

                  v)       the Periodic Rate Cap, if applicable;

                  w)       the Loan Group, if applicable;

                  x)       a code indicating whether the Mortgage Loan is negatively amortizing;

                  y)       which  Mortgage  Loans adjust after an initial  fixed-rate  period of one, two,
                           three, five, seven or ten years or any other period;

                  z)       the Prepayment Charge, if any;

                  aa)      lien position (e.g., first lien or second lien);

                  bb)      a code indicating whether the Mortgage Loan is has a balloon payment;

                  cc)      a code indicating whether the Mortgage Loan is an interest-only loan;

                  dd)      the interest-only term, if applicable;

                  ee)      the Mortgage Loan Seller; and

                  ff)      the original amortization term.

Such  schedule  also shall set forth for all of the Mortgage  Loans,  the total number of Mortgage  Loans,
the total of each of the amounts  described  under (m) and (i) above,  the  weighted  average by principal
balance as of the  Cut-off  Date of each of the rates  described  under (c)  through  (h)  above,  and the
weighted average remaining term to maturity by unpaid principal balance as of the Cut-off Date.




--------------------------------------------------------------------------------




                                                EXHIBIT 3
                                    MORTGAGE LOAN SELLER'S INFORMATION

         All information in the Prospectus  Supplement  described under the following  Sections:  "SUMMARY
OF PROSPECTUS  SUPPLEMENT — The Mortgage  Loans," and "— Mortgage Pool  Characteristics",  "DESCRIPTION OF
THE MORTGAGE LOANS" and "SCHEDULE A — CERTAIN CHARACTERISTICS OF THE MORTGAGE LOANS."




--------------------------------------------------------------------------------




                                                EXHIBIT 4
                                         PURCHASER'S INFORMATION

         All  information  in the  Prospectus  Supplement  and the  Prospectus,  except the Mortgage  Loan
Seller's Information.




--------------------------------------------------------------------------------




                                                EXHIBIT 5
                                          SCHEDULE OF LOST NOTES

                                         (Available Upon Request)




--------------------------------------------------------------------------------




                                                EXHIBIT 6
                   STANDARD & POOR'S LEVELS® GLOSSARY, VERSION 5.7 REVISED, APPENDIX E

APPENDIX E - Standard & Poor's Anti-Predatory Lending Categorization

Standard & Poor's has  categorized  loans  governed by  anti-predatory  lending laws in the  Jurisdictions
listed  below into three  categories  based  upon a  combination  of  factors  that  include  (a) the risk
exposure  associated  with the  assignee  liability  and (b) the tests and  thresholds  set forth in those
laws.  Note that certain loans  classified  by the relevant  statute as Covered are included in Standard &
Poor's High Cost Loan  Category  because they  included  thresholds  and tests that are typical of what is
generally considered High Cost by the industry.


Standard & Poor's High Cost Loan Categorization

___________________________________________________________________________________________________________________________________________________________
      State/Jurisdiction                               Name of Anti-Predatory Lending                            Category under Applicable
                                                           Law/Effective Date                                    Anti-Predatory Lending Law
___________________________________________________________________________________________________________________________________________________________
Arkansas                                     Arkansas Home Loan Protection Act, Ark. Code Ann. §§ 23-53-101 et   High Cost Home Loan
                                             seq.

                                             Effective July 16, 2003
___________________________________________________________________________________________________________________________________________________________
Cleveland Heights, OH                        Ordinance No. 72-2003 (PSH), Mun. Code §§ 757.01 et seq.            Covered Loan

                                             Effective June 2, 2003
___________________________________________________________________________________________________________________________________________________________
Colorado                                     Consumer Equity Protection, Colo. Stat. Ann. §§ 5-3.5-101 et seq.   Covered Loan

                                             Effective for covered loans offered or entered into on or after
                                             January 1, 2003. Other provisions of the Act took effect on June
                                             7, 2002
___________________________________________________________________________________________________________________________________________________________
Connecticut                                  Connecticut Abusive Home Loan Lending Practices Act, Conn. Gen.     High Cost Home Loan
                                             Stat. §§ 36a-746 et seq.

                                             Effective October 1, 2001
___________________________________________________________________________________________________________________________________________________________
District of Columbia                         Home Loan Protection Act, D.C. Code §§ 26-1151.01 et seq.           Covered Loan

                                             Effective for loans closed on or after January 28, 2003
___________________________________________________________________________________________________________________________________________________________
Florida                                      Fair Lending Act, Fla. Stat. Ann. §§ 494.0078 et seq.               High Cost Home Loan

                                             Effective October 2, 2002
___________________________________________________________________________________________________________________________________________________________
Georgia (Oct. 1, 2002 - Mar. 6, 2003)        Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.           High Cost Home Loan
___________________________________________________________________________________________________________________________________________________________
Georgia as amended (Mar. 7, 2003 -           Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.           High Cost Home Loan
current)
                                             Effective for loans closed on or after March 7, 2003
___________________________________________________________________________________________________________________________________________________________
HOEPA Section 32                             Home Ownership and Equity Protection Act of 1994, 15 U.S.C. §       High Cost Loan
                                             1639, 12 C.F.R. §§ 226.32 and 226.34

                                             Effective October 1, 1995, amendments October 1, 2002
___________________________________________________________________________________________________________________________________________________________
Illinois                                     High Risk Home Loan Act, Ill. Comp. Stat. tit. 815, §§ 137/5 et     High Risk Home Loan
                                             seq.

                                             Effective January 1, 2004 (prior to this date, regulations under
                                             Residential Mortgage License Act effective from May 14, 2001)
___________________________________________________________________________________________________________________________________________________________
Indiana                                      Indiana Home Loan Practices Act, Ind. Code Ann. §§ 24-9-1-1 et      High Cost Home Loan
                                             seq.

                                             Effective for loans originated on or after January 1, 2005.
___________________________________________________________________________________________________________________________________________________________
Kansas                                       Consumer Credit Code, Kan. Stat. Ann. §§ 16a-1-101 et seq.          High Loan to Value Consumer Loan (id. §
                                                                                                                 16a-3-207) and;
                                             Sections 16a-1-301 and 16a-3-207 became effective April 14, 1999;   High APR Consumer Loan (id. §
                                             Section 16a-3-308a became effective July 1, 1999                    16a-3-308a)
___________________________________________________________________________________________________________________________________________________________
Kentucky                                     2003 KY H.B. 287 - High Cost Home Loan Act, Ky. Rev. Stat. §§       High Cost Home Loan
                                             360.100 et seq.

                                             Effective June 24, 2003
___________________________________________________________________________________________________________________________________________________________
Maine                                        Truth in Lending, Me. Rev. Stat. tit. 9-A, §§ 8-101 et seq.         High Rate High Fee Mortgage

                                             Effective September 29, 1995 and as amended from time to time
___________________________________________________________________________________________________________________________________________________________
Massachusetts                                Part 40 and Part 32, 209 C.M.R. §§ 32.00 et seq. and 209 C.M.R.     High Cost Home Loan
                                             §§ 40.01 et seq.

                                             Effective March 22, 2001 and amended from time to time
___________________________________________________________________________________________________________________________________________________________
                                             Massachusetts Predatory Home Loan Practices Act                     High Cost Home Mortgage Loan
                                             Mass. Gen. Laws ch. 183C,  §§ 1 et seq.

                                             Effective November 7, 2004
___________________________________________________________________________________________________________________________________________________________
Nevada                                       Assembly Bill No. 284, Nev. Rev. Stat. §§ 598D.010 et seq.          Home Loan

                                             Effective October 1, 2003
___________________________________________________________________________________________________________________________________________________________
New Jersey                                   New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat.     High Cost Home Loan
                                             §§ 46:10B-22 et seq.

                                             Effective for loans closed on or after November 27, 2003
___________________________________________________________________________________________________________________________________________________________
New Mexico                                   Home Loan Protection Act, N.M. Rev. Stat. §§ 58-21A-1 et seq.       High Cost Home Loan

                                             Effective as of January 1, 2004; Revised as of February 26, 2004
___________________________________________________________________________________________________________________________________________________________
New York                                     N.Y. Banking Law Article 6-l                                        High Cost Home Loan

                                             Effective for applications made on or after April 1, 2003
___________________________________________________________________________________________________________________________________________________________
North Carolina                               Restrictions and Limitations on High Cost Home Loans, N.C. Gen.     High Cost Home Loan
                                             Stat. §§ 24-1.1E et seq.

                                             Effective July 1, 2000; amended October 1, 2003 (adding open-end
                                             lines of credit)
___________________________________________________________________________________________________________________________________________________________
Ohio                                         H.B. 386 (codified in various sections of the Ohio Code), Ohio      Covered Loan
                                             Rev. Code Ann. §§ 1349.25 et seq.

                                             Effective May 24, 2002
___________________________________________________________________________________________________________________________________________________________
Oklahoma                                     Consumer Credit Code (codified in various sections of Title 14A)    Subsection 10 Mortgage

                                             Effective July 1, 2000; amended effective January 1, 2004
___________________________________________________________________________________________________________________________________________________________
South Carolina                               South Carolina High Cost and Consumer Home Loans Act, S.C. Code     High Cost Home Loan
                                             Ann. §§ 37-23-10 et seq.

                                             Effective for loans taken on or after January 1, 2004
___________________________________________________________________________________________________________________________________________________________
West Virginia                                West Virginia Residential Mortgage Lender, Broker and Servicer      West Virginia Mortgage Loan Act Loan
                                             Act, W. Va. Code Ann. §§ 31-17-1 et seq.
                                             Effective June 5, 2002
___________________________________________________________________________________________________________________________________________________________

Standard & Poor's Covered Loan Categorization

___________________________________________________________________________________________________________________________________________________________
      State/Jurisdiction                               Name of Anti-Predatory Lending                            Category under Applicable
                                                           Law/Effective Date                                    Anti-Predatory Lending Law
____________________________________________________________________________________________________________________________________________________________
Georgia (Oct. 1, 2002 - Mar. 6, 2003)        Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.           Covered Loan

                                             Effective October 1, 2002 - March 6, 2003
___________________________________________________________________________________________________________________________________________________________
New Jersey                                   New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat.     Covered Home Loan
                                             §§ 46:10B-22 et seq.

                                             Effective November 27, 2003 - July 5, 2004
___________________________________________________________________________________________________________________________________________________________

Standard & Poor's Home Loan Categorization

___________________________________________________________________________________________________________________________________________________________
      State/Jurisdiction                               Name of Anti-Predatory Lending                            Category under Applicable
                                                           Law/Effective Date                                    Anti-Predatory Lending Law
____________________________________________________________________________________________________________________________________________________________
Georgia (Oct. 1, 2002 - Mar. 6, 2003)        Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.           Home Loan

                                             Effective October 1, 2002 - March 6, 2003
___________________________________________________________________________________________________________________________________________________________
New Jersey                                   New Jersey Home Ownership Security                                  Home Loan
                                             Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                             Effective for loans closed on or after November 27, 2003
___________________________________________________________________________________________________________________________________________________________
New Mexico                                   Home Loan Protection Act, N.M. Rev. Stat. §§ 58-21A-1 et seq.       Home Loan

                                             Effective as of January 1, 2004; Revised as of February 26, 2004
___________________________________________________________________________________________________________________________________________________________
North Carolina                               Restrictions and Limitations on High Cost Home Loans, N.C. Gen.     Consumer Home Loan
                                             Stat. §§ 24-1.1E et seq.

                                             Effective July 1, 2000; amended October 1, 2003 (adding open-end
                                             lines of credit)
___________________________________________________________________________________________________________________________________________________________
South Carolina                               South Carolina High Cost and Consumer Home Loans Act, S.C. Code     Consumer Home Loan
                                             Ann. §§ 37-23-10 et seq.

                                             Effective for loans taken on or after January 1, 2004
___________________________________________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                SCHEDULE A
                         REQUIRED RATINGS FOR EACH CLASS OF OFFERED CERTIFICATES


                Offered Certificates                      S&P           Moody's
            ________________________________________________________________________
                    Class I-A-1                           AAA             Aaa
                    Class I-A-2                           AAA             Aaa
             Grantor Trust Class I-A-3                    AAA             Aaa
                    Class I-X-1                           AAA             Aaa
                    Class I-X-2                           AAA             Aaa
                    Class II-A-1                          AAA             Aaa
                   Class II-A-2A                          AAA             Aaa
            Grantor Trust Class II-A-2B                   AAA             Aaa
                    Class II-A-3                          AAA             Aaa
                    Class I-B-1                           AA+             Aaa
                    Class I-B-2                            AA             Aa1
                    Class I-B-3                           AA-             Aa1
                    Class I-B-4                            A+             Aa2
                    Class I-B-5                            A              Aa3
                    Class I-B-6                            A-              A1
                    Class I-B-7                           BBB+             A2
                    Class I-B-8                           BBB             Baa1
                    Class I-B-9                           BBB-            Baa2
                    Class II-B-1                           AA             Aa1
                    Class II-B-2                           A              Aa3
                    Class II-B-3                          BBB+             A2
                    Class II-B-4                          BBB              A3
                    Class II-B-5                          BBB-            Baa1

None of the above  ratings has been  lowered,  qualified or withdrawn  since the dates of issuance of such
ratings by the Rating Agencies.




--------------------------------------------------------------------------------




                                                SCHEDULE B
                                          MORTGAGE LOAN SCHEDULE

                       (A copy has been provided to the Purchaser and the Trustee)




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT K

                                    LOAN LEVEL FORMAT FOR TAPE INPUT,
                                        SERVICER PERIOD REPORTING

The format for the tape should be:

1.  Record length of 240
2.  Blocking factor of 07 records per block
3.  ASCII
4.  Unlabeled tape
5.  6250 or 1600 BPI (please indicate)

                                                                       COBOL
Field Name                          Position         Length            "picture"
__________________________________________________________________________________________________

[Reserved]                          001-002          2                 "01"
Unit Code                           003-004          2                 "  "
Loan Number                         005-014          10                X(10)
Borrower Name                       015-034          20                X(20)
Old Payment Amount                  035-045          11                S9(9)V9(02)
Old Loan Rate                       046-051          6                 9(2)V9(04)
Servicer Fee Rate                   052-057          6                 9(2)V9(04)
Servicer Ending Balance             058-068          11                S9(9)V9(02)
Servicer Next Due Date              069-076          8                 CCYYMMDD
Curtail Amt 1 - Before              077-087          11                S9(9)V9(02)
Curtail Date 1                      088-095          8                 CCYYMMDD
Curtail Amt 1 - After               096-106          11                S9(9)V9(02)
Curtail Amt 2 - Before              107-117          11                S9(9)V9(02)
Curtail Date 2                      118-125          8                 CCYYMMDD
Curtail Amt 2 - After               126-136          11                S9(9)V9(02)
Curtail Amt 3 - Before              137-147          11                S9(9)V9(02)
Curtail Date 3                      148-155          8                 CCYYMMDD
Curtail Amt 3 - After               156-166          11                S9(9)V9(02)
New Payment Amount                  167-177          11                S9(9)V9(02)
New Loan Rate                       178-183          6                 9(2)V9(04)
Index Rate                          184-189          6                 9(2)V9(04)
Remaining Term                      190-192          3                 9(3)
Liquidation Amount                  193-203          11                S9(9)V9(02)
Action Code                         204-205          2                 X(02)
Scheduled Principal                 206-216          11                S9(9)V9(02)
Scheduled Interest                  217-227          11                S9(9)V9(02)
Scheduled Ending Balance            228-238          11                S9(9)V9(02)
FILLER                              239-240          2                 X(02)

Trailer Record:

Number of Records                   001-006          6                 9(06)
FILLER                              007-240          234               X(234)


Field Names and Descriptions:

Field Name                                  Description
__________________________________________________________________________________________________

[Reserved]                                  Hard code as "01" used internally

Unit Code                                   Hard code as "  " used internally

Loan Number                                 Investor's loan number

Borrower Name                               Last name of borrower

Old Payment Amount                          P&I amount used for the applied payment

Old Loan Rate                               Gross interest rate used for the applied payment

Servicer Fee Rate                           Servicer's fee rate

Servicer Ending Balance                     Ending actual balance after a payment has been applied

Servicer Next Due Date                      Borrower's next due date for a payment

Curtailment Amount 1 - Before               Amount of curtailment applied before the payment

Curtailment Date 1                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 1 - After                Amount of curtailment applied after the payment

Curtailment Amount 2 - Before               Amount of curtailment applied before the payment

Curtailment Date 2                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 2 - After                Amount of curtailment applied after the payment

Curtailment Amount 3 - Before               Amount of curtailment applied before the payment

Curtailment Date 3                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 3 - After                Amount of curtailment applied after the payment

New Payment Amount                          For ARM, Equal, or Buydown loans, when a payment change
                                            occurs, this is the scheduled payment

New Loan Rate                               For ARM loans, when the gross interest rate change occurs,
                                            this is the scheduled rate

Index Rate                                  For ARM loans, the index rate used in calculating the new
                                            gross interest rate

Remaining Term                              For ARM loans, the number of months left on the loan used
                                            to determine the new P&I amount

Liquidation Amount                          The payoff amount of the loan

Action Code                                 For delinquent loans:
                                            12 -- Relief Provisions
                                            15 -- Bankruptcy/Litigation
                                            20 -- Referred for Deed-in-lieu, short sale
                                            30 -- Referred to attorney to begin foreclosure
                                            60 -- Loan Paid in full
                                            70 -- Real Estate Owned


Scheduled Principal                         Amount of principal from borrower payment due to
bondholder

Scheduled Interest                          Amount of interest from borrower payment due to bondholder

Scheduled Ending Balance                    Ending scheduled balance of loan

FILLER                                      Should be filled with spaces




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT L

                                    REPORTING DATA FOR DEFAULTED LOANS

Data must be  submitted  to Wells  Fargo Bank in an Excel  spreadsheet  format  with fixed field names and
data type. The Excel  spreadsheet  should be used as a template  consistently  every month when submitting
data.

Table: Delinquency

         Name                                                 Type                                Size
___________________________________________________________________________________________________________
         Servicer Loan #                                      Number (Double)                         8
         Investor Loan #                                      Number (Double)                         8
         Borrower Name                                        Text                                   20
         Address                                              Text                                   30
         State                                                Text                                    2
         Due Date                                             Date/Time                               8
         Action Code                                          Text                                    2
         FC Received                                          Date/Time                               8
         File Referred to Atty                                Date/Time                               8
         NOD                                                  Date/Time                               8
         Complaint Filed                                      Date/Time                               8
         Sale Published                                       Date/Time                               8
         Target Sale Date                                     Date/Time                               8
         Actual Sale Date                                     Date/Time                               8
         Loss Mit Approval Date                               Date/Time                               8
         Loss Mit Type                                        Text                                    5
         Loss Mit Estimated Completion Date                   Date/Time                               8
         Loss Mit Actual Completion Date                      Date/Time                               8
         Loss Mit Broken Plan Date                            Date/Time                               8
         BK Chapter                                           Text                                    6
         BK Filed Date                                        Date/Time                               8
         Post Petition Due                                    Date/Time                               8
         Motion for Relief                                    Date/Time                               8
         Lift of Stay                                         Date/Time                               8
         RFD                                                  Text                                   10
         Occupant Code                                        Text                                   10
         Eviction Start Date                                  Date/Time                               8
         Eviction Completed Date                              Date/Time                               8
         List Price                                           Currency                                8
         List Date                                            Date/Time                               8
         Accepted Offer Price                                 Currency                                8
         Accepted Offer Date                                  Date/Time                               8
         Estimated REO Closing Date                           Date/Time                               8
         Actual REO Sale Date                                 Date/Time                               8

o    Items in bold are  MANDATORY  FIELDS.  We must  receive  information  in those fields every month in
     order for your file to be accepted.


The Action Code Field should show the  applicable  numeric code to indicate that a special action is being
taken.  The Action Codes are the following:

              12-Relief Provisions
              15-Bankruptcy/Litigation
              20-Referred for Deed-in-Lieu
              30-Referred fore Foreclosure
              60-Payoff
              65-Repurchase
              70-REO-Held for Sale
              71-Third Party Sale/Condemnation
              72-REO-Pending Conveyance-Pool Insurance claim filed

Wells  Fargo  Bank will  accept  alternative  Action  Codes to those  above,  provided  that the Codes are
consistent  with industry  standards.  If Action Codes other than those above are used,  the Servicer must
supply Wells Fargo Bank with a description of each of the Action Codes prior to sending the file.

Description of Action Codes:
Action Code 12 - To report a Mortgage  Loan for which the Borrower  has been  granted  relief for curing a
delinquency.  The Action Date is the date the relief is  expected  to end.  For  military  indulgence,  it
will be three months after the Borrower's discharge from military service.

Action  Code 15 - To report  the  Borrower's  filing  for  bankruptcy  or  instituting  some other type of
litigation  that will prevent or delay  liquidation  of the Mortgage  Loan. The Action Date will be either
the date that any repayment plan (or  forbearance)  instituted by the  bankruptcy  court will expire or an
additional date by which the litigation should be resolved.

Action  Code 20 - To report  that the  Borrower  has  agreed to a  deed-in-lieu  or an  assignment  of the
property.  The Action Date is the date the Servicer decided to pursue a deed-in-lieu or the assignment.

Action Code 30 - To report that the  decision has been made to foreclose  the  Mortgage  Loan.  The Action
Date is the date the Servicer referred the case to the foreclosure attorney.

Action Code 60 - To report that a Mortgage Loan has been paid in full either at, or prior to, maturity.

Action Code 65 - To report that the Servicer is repurchasing the Mortgage Loan.

Action Code 70 - To report that a Mortgage Loan has been  foreclosed or a deed-in-lieu  of foreclosure has
been  accepted,  and the Servicer,  on behalf of the owner of the Mortgage Loan, has acquired the property
and may  dispose of it. The Action Date is the date of the  foreclosure  sale or, for  deeds-in-lieu,  the
date the deed is recorded on behalf of the owner of the Mortgage Loan.

Action  Code 71 - To report  that a Mortgage  Loan has been  foreclosed  and a third  party  acquired  the
property,  or a total  condemnation  of the  property  has  occurred.  The Action  Date is the date of the
foreclosure sale or the date the condemnation award was received.

Action  Code 72 - To  report  that a  Mortgage  Loan  has  been  foreclosed,  or a  deed-in-lieu  has been
accepted,  and the property may be conveyed to the mortgage  insurer and the pool insurance claim has been
filed. The Action Date is the date of the foreclosure  sale, or, for  deeds-in-lieu,  the date of the deed
for conventional mortgages.

The Loss Mit Type  field  should  show  the  approved  Loss  Mitigation  arrangement.  The  following  are
acceptable:

         ASUM-       Approved Assumption
         BAP-        Borrower Assistance Program
         CO-         Charge Off
         DIL-        Deed-in-Lieu
         FFA-        Formal Forbearance Agreement
         MOD-        Loan Modification
         PRE-        Pre-Sale
         SS-         Short Sale
         MISC-       Anything else approved by the PMI or Pool Insurer

Wells Fargo Bank will accept  alternative  Loss  Mitigation  Types to those above,  provided that they are
consistent  with  industry  standards.  If Loss  Mitigation  Types  other than those  above are used,  the
Servicer must supply Wells Fargo Bank with a  description  of each of the Loss  Mitigation  Types prior to
sending the file.

The Occupant Code field should show the current status of the property.  The acceptable codes are:
         Mortgagor
         Tenant
         Unknown
         Vacant




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT M

                                  FORM OF SUBSEQUENT TRANSFER INSTRUMENT

                  Pursuant to this Subsequent Transfer  Instrument,  dated [_], 2007 (this  "Instrument"),
between Structured Asset Mortgage  Investments II Inc., as seller (the "Mortgage Loan Seller"),  and Wells
Fargo  Bank,  National  Association,  as trustee of the Bear  Stearns  Mortgage  Funding  Trust  2007-AR4,
Mortgage Pass-Through  Certificates,  Series 2007-AR4,  as purchaser (the "Trustee"),  and pursuant to the
Pooling and  Servicing  Agreement,  dated as of April 1, 2007 (the  "Pooling  and  Servicing  Agreement"),
among the Mortgage Loan Seller, as the seller,  Wells Fargo Bank, National  Association,  as trustee,  EMC
Mortgage  Corporation,  as servicer and sponsor,  the  Mortgage  Loan Seller and the Trustee  agree to the
sale by the  Mortgage  Loan Seller and the  purchase by the Trustee in trust,  on behalf of the Trust,  of
the Subsequent  Mortgage  Loans listed on the Schedule of Mortgage  Loans  attached to this  Instrument as
Exhibit 1 hereto (the "Subsequent Mortgage Loans").

                  Capitalized  terms used but not  otherwise  defined  herein  shall have the meanings set
forth in the Pooling and Servicing Agreement.

         Section 1.        Conveyance of Subsequent Mortgage Loans.

                  (a)      The  Mortgage  Loan Seller does hereby  sell,  transfer,  assign,  set over and
convey to the Trustee in trust,  on behalf of the Trust,  without  recourse,  all of its right,  title and
interest  in and to the  Subsequent  Mortgage  Loans,  and  including  all  amounts due or accruing on the
Subsequent  Mortgage  Loans on and after the related  Subsequent  Cut-Off Date, and all items with respect
to the  Subsequent  Mortgage  Loans to be delivered  pursuant to Section 2.07 of the Pooling and Servicing
Agreement;  provided,  however,  that the Mortgage Loan Seller  reserves and retains all right,  title and
interest in and to amounts due on the Subsequent  Mortgage Loans prior to the related  Subsequent  Cut-Off
Date. The Mortgage Loan Seller,  contemporaneously  with the delivery of this Agreement,  has delivered or
caused to be delivered to the Trustee each item with respect to the  Subsequent  Mortgage  Loans set forth
in Section  2.01 of the  Pooling and  Servicing  Agreement  and the other  items in the  related  Mortgage
Files.  The  transfer  to the  Trustee  by the  Mortgage  Loan  Seller of the  Subsequent  Mortgage  Loans
identified on the Mortgage  Loan  Schedule  shall be absolute and is intended by the Mortgage Loan Seller,
the Mortgage Loan Seller,  the Servicer,  the Trustee and the  Certificateholders  to constitute and to be
treated as a sale of the Subsequent Mortgage Loans by the Mortgage Loan Seller to the Trust Fund.

                  (b)      The Mortgage Loan Seller,  concurrently with the execution and delivery hereof,
does hereby  transfer,  assign,  set over and  otherwise  convey to the Trustee  without  recourse for the
benefit of the  Certificateholders  all the right,  title and interest of the Mortgage  Loan Seller in, to
and under the  Subsequent  Mortgage Loan  Purchase  Agreement,  dated as of [_____],  between EMC Mortgage
Corporation, as seller, and the Mortgage Loan Seller, as purchaser (the "Purchase Agreement").

         Section 2.        Representations and Warranties; Conditions Precedent.

                  (c)      The Mortgage Loan Seller hereby confirms that each of the conditions  precedent
and the  representations  and warranties set forth in Section 2.07 of the Pooling and Servicing  Agreement
are satisfied as of the date hereof.

                  (d)      All terms and  conditions  of the Pooling and  Servicing  Agreement  are hereby
ratified and  confirmed;  provided,  however,  that in the event of any conflict,  the  provisions of this
Instrument shall control over the conflicting provisions of the Pooling and Servicing Agreement.

         Section 3.        Recordation of Instrument.

                  To the extent permitted by applicable law, this Instrument,  or a memorandum  thereof if
permitted  under  applicable  law, is subject to  recordation in all  appropriate  public offices for real
property  records in all of the  counties  or other  comparable  jurisdictions  in which any or all of the
properties  subject to the Mortgages are situated,  and in any other  appropriate  public recording office
or  elsewhere,  such  recordation  to be effected by the  Servicer at the  Certificateholders'  expense on
direction of the related  Certificateholders,  but only when  accompanied  by an Opinion of Counsel to the
effect that such recordation  materially and beneficially affects the interests of the  Certificateholders
or is necessary for the administration or servicing of the Subsequent Mortgage Loans.

         Section 4.        Governing Law.

                  This  Instrument  shall be  construed  in  accordance  with the laws of the State of New
York and the obligations,  rights and remedies of the parties  hereunder shall be determined in accordance
with such laws, without giving effect to principles of conflicts of law.

         Section 5.        Counterparts.

                  This  Instrument  may be  executed  in one or  more  counterparts  and by the  different
parties  hereto on  separate  counterparts,  each of  which,  when so  executed,  shall be deemed to be an
original; such counterparts, together, shall constitute one and the same instrument.

         Section 6.        Successors and Assigns.

                  This  Instrument  shall inure to the benefit of and be binding  upon the  Mortgage  Loan
Seller and the Trustee and their respective successors and assigns.




--------------------------------------------------------------------------------




                  IN WITNESS  WHEREOF,  the parties  hereto have executed this Agreement on the date first
above written.


                                                     STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.,
                                                     as Mortgage Loan Seller


                                                     By:   _______________________________________________
                                                           Name:
                                                           Title:


                                                     WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee


                                                     By:   _______________________________________________
                                                           Name:
                                                           Title:




--------------------------------------------------------------------------------




                                                  EXHIBIT 1

                                        SUBSEQUENT MORTGAGE LOANS




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT N
                                        FORM OF CORRIDOR CONTRACTS


                                                 SCHEDULE

                                                  to the
                                                  ISDA®
                          International Swaps and Derivatives Association, Inc.
                  MASTER AGREEMENT

                                        dated as of April 30, 2007



between BEAR STEARNS  FINANCIAL  PRODUCTS INC., a corporation  organized under the laws of Delaware ("Bear
Stearns"),  and WELLS FARGO BANK, NATIONAL ASSOCIATION,  NOT INDIVIDUALLY,  BUT SOLELY AS TRUSTEE FOR BEAR
STEARNS  MORTGAGE  FUNDING TRUST 2007-AR4 a common law trust  organized under the laws of the State of New
York ("Counterparty").

Reference is hereby made to the Pooling and Servicing  Agreement,  dated as of April 1, 2007 between Wells
Fargo Bank,  National  Association as trustee (the "Trustee"),  Structured  Asset Mortgage  Investments II
Inc. as depositor  (the  ""Depositor")  and EMC  Mortgage  Corporation  as  servicer,  sponsor and company
("Servicer", "Sponsor" and "Company") (the "Pooling and Servicing Agreement").


Part 1.  Termination Provisions.

For purposes of this Agreement:

(a)      "Specified Entity" will not apply to Bear Stearns or Counterparty for any purpose.

(b)      "Specified Transactions" will not apply to Bear Stearns or Counterparty for any purpose.

(c)      The "Failure to Pay or Deliver"  provisions of Section  5(a)(i) will apply to Bear Stearns and will
         apply to Counterparty;  provided that  notwithstanding  anything to the contrary in Section 5(a)(i)
         or Paragraph 7 of the Credit Support  Annex,  any failure by Bear Stearns to comply with or perform
         any  obligation  to be complied  with or performed by Bear Stearns  under the Credit  Support Annex
         shall not  constitute an Event of Default under Section  5(a)(i)  unless (A) a Moody's Second Level
         Downgrade  has  occurred  and  been  continuing  for 30 or more  Local  Business  Days and (B) such
         failure is not  remedied on or before the third Local  Business Day after notice of such failure is
         given to Bear Stearns.

(d)      The "Breach of Agreement"  provisions  of Section  5(a)(ii) will apply to Bear Stearns and will not
         apply to Counterparty.

(e)      The "Credit  Support  Default"  provisions  of Section  5(a)(iii)  will apply to (x) Bear  Stearns;
         provided  that  notwithstanding  anything to the contrary in Section  5(a)(iii)(1),  any failure by
         Bear  Stearns to comply with or perform any  obligation  to be complied  with or  performed by Bear
         Stearns  under the Credit  Support  Annex shall not  constitute  an Event of Default  under Section
         5(a)(iii)  unless (A) a Moody's Second Level  Downgrade has occurred and been  continuing for 30 or
         more  Local  Business  Days and (B) such  failure  is not  remedied  on or before  the third  Local
         Business Day after notice of such failure is given to Bear Stearns and (y)  Counterparty  solely in
         respect of Counterparty's obligations under Paragraph 3(b) of the Credit Support Annex.

(f)      The  "Misrepresentation"  provisions  of Section  5(a)(iv)  will apply to Bear Stearns and will not
         apply to Counterparty.

(g)      The "Default  under  Specified  Transaction"  provisions of Section  5(a)(v) will not apply to Bear
         Stearns or Counterparty.

(h)      The "Cross  Default"  provisions of Section  5(a)(vi) will apply to Bear Stearns and will not apply
         to Counterparty.

                  "Specified Indebtedness" will have the meaning specified in Section 14.

                  "Threshold Amount" means USD 100,000,000.

(i)      The  "Bankruptcy"  provisions  of Section  5(a)(vii)  will apply to Bear  Stearns and will apply to
         Counterparty  except  that the  provisions  of Section  5(a)(vii)(2),  (6) (to the extent that such
         provisions  refer  to any  appointment  contemplated  or  effected  by the  Pooling  and  Servicing
         Agreement or any  appointment  to which  Counterparty  has not become subject to), (7) and (9) will
         not apply to Counterparty;  provided that, with respect to Counterparty only, Section  5(a)(vii)(4)
         is hereby  amended by adding after the words "against it" the words  "(excluding  any proceeding or
         petition instituted or presented by Bear Stearns)",  and Section  5(a)(vii)(8) is hereby amended by
         deleting the words "to (7)  inclusive"  and inserting  lieu thereof ", (3), (4) as amended,  (5) or
         (6) as amended".

(j)      The "Tax Event Upon Merger"  provisions  of Section  5(b)(iii)  will apply to Bear Stearns and will
         apply to  Counterparty;  provided  that Bear  Stearns  shall not be entitled to  designate an Early
         Termination  Date by reason of a Tax Event  upon  Merger  in  respect  of which it is the  Affected
         Party.

(k)      The "Credit  Event Upon Merger"  provisions  of Section  5(b)(iv) will not apply to Bear Stearns or
         Counterparty.

(l)      The "Automatic  Early  Termination"  provision of Section 6(a) will not apply to Bear Stearns or to
         Counterparty.

(m)      Payments on Early Termination.  For the purpose of Section 6(e) of this Agreement:

                  (1)      Market Quotation will apply; and

                  (2)      the Second Method will apply;

                  provided  that if Bear Stearns is the  Defaulting  Party or the sole Affected  Party,  the
                  following provisions will apply:

                           (A)      Section  6(e) of this  Agreement  will be  amended by  inserting  on the
                           first line "or is effectively  designated"  after "If an Early  Termination  Date
                           occurs";

                           (B)      The  definition  of Market  Quotation  in Section 14 shall be deleted in
                           its entirety and replaced with the following:

                                    "Market  Quotation"  means,  with  respect  to  one or  more  Terminated
                                    Transactions,   and  a  party  making  the   determination,   an  amount
                                    determined  on the basis of Firm  Offers  from  Reference  Market-makers
                                    that are  Eligible  Replacements.  Each  Firm  Offer  will be (1) for an
                                    amount  that  would be paid to  Counterparty  (expressed  as a  negative
                                    number)  or  by  Counterparty   (expressed  as  a  positive  number)  in
                                    consideration  of an agreement  between  Counterparty and such Reference
                                    Market-maker  to enter into a  Replacement  Transaction  and (2) made on
                                    the basis that Unpaid Amounts in respect of the  Terminated  Transaction
                                    or group of  Transactions  are to be excluded but,  without  limitation,
                                    any  payment  or  delivery  that  would,  but  for  the  relevant  Early
                                    Termination  Date,  have been required  (assuming  satisfaction  of each
                                    applicable  condition precedent) after that Early Termination Date is to
                                    be  included.  The party  making the  determination  (or its agent) will
                                    request  each  Reference  Market-maker  to provide its Firm Offer to the
                                    extent  reasonably  practicable  as of the same  day and  time  (without
                                    regard to different time zones) on or as soon as reasonably  practicable
                                    after the  designation or occurrence of the relevant  Early  Termination
                                    Date.  The  day  and  time  as of  which  those  Firm  Offers  are to be
                                    obtained  will be selected in good faith by the party  obliged to make a
                                    determination  under  Section  6(e),  and,  if each party is so obliged,
                                    after  consultation  with the other.  The Market  Quotation shall be the
                                    Firm Offer actually  accepted by Counterparty no later than the Business
                                    Day  preceding  the  Early  Termination  Date.  If no  Firm  Offers  are
                                    provided by the Business Day  preceding the Early  Termination  Date, it
                                    will be deemed that the Market  Quotation in respect of such  Terminated
                                    Transaction or group of Transactions cannot be determined.

                           (C)      Counterparty  shall use best  efforts  to accept a Firm Offer that would
                           determine  the  Market  Quotation.  If  more  than  one  Firm  Offer  (which,  if
                           accepted,  would determine the Market Quotation) is provided,  Counterparty shall
                           accept the Firm Offer (among such Firm  Offers)  which would  require  either (x)
                           the lowest  payment by the  Counterparty  to the Reference  Market-maker,  to the
                           extent  Counterparty  would  be  required  to  make a  payment  to the  Reference
                           Market-maker  or (y) the  highest  payment  from the  Reference  Market-maker  to
                           Counterparty,  to the extent the Reference Market-maker would be required to make
                           a payment  to the  Counterparty.  If only one Firm  Offer  (which,  if  accepted,
                           would  determine  the Market  Quotation) is provided,  Counterparty  shall accept
                           such Firm Offer.

                           (D)      Upon the written request by  Counterparty to Bear Stearns,  Bear Stearns
                           shall obtain the Market Quotations on behalf of Counterparty.

                           (E)      If the Settlement  Amount is a negative  number,  Section  6(e)(i)(3) of
                           this Agreement shall be deleted in its entirety and replaced with the following:

                                    "(3)  Second  Method and  Market  Quotation.  If the  Second  Method and
                                    Market Quotation  apply,  (I) Counterparty  shall pay to Bear Stearns an
                                    amount equal to the absolute value of the  Settlement  Amount in respect
                                    of the  Terminated  Transactions,  (II)  Counterparty  shall pay to Bear
                                    Stearns the Termination  Currency Equivalent of the Unpaid Amounts owing
                                    to Bear Stearns and (III) Bear  Stearns  shall pay to  Counterparty  the
                                    Termination   Currency   Equivalent  of  the  Unpaid  Amounts  owing  to
                                    Counterparty;  provided, however, that (x) the amounts payable under the
                                    immediately  preceding  clauses  (II)  and  (III)  shall be  subject  to
                                    netting  in  accordance  with  Section  2(c) of this  Agreement  and (y)
                                    notwithstanding  any  other  provision  of this  Agreement,  any  amount
                                    payable by Bear Stearns  under the  immediately  preceding  clause (III)
                                    shall not be  netted-off  against  any amount  payable  by  Counterparty
                                    under the immediately preceding clause (I)."

(n)      "Termination Currency" means United States Dollars.

(o)      Additional Termination Events.  Additional Termination Events will apply:

             (i)  If, upon the  occurrence of a Cap  Disclosure  Event (as defined in Part  5(l)(ii)  below)
                  Bear  Stearns  has not,  within ten (10)  calendar  days after such Cap  Disclosure  Event
                  complied  with any of the  provisions  set forth in Part 5 (l) below,  then an  Additional
                  Termination Event shall have occurred with respect to Bear Stearns,  Bear Stearns shall be
                  the sole Affected Party and all Transactions hereunder shall be Affected Transaction.

              (ii)    If,  without the prior written  consent of Bear Stearns where such consent is required
                      under the Pooling and Servicing Agreement,  an amendment or supplemental  agreement is
                      made to the Pooling and Servicing Agreement which amendment or supplemental  agreement
                      could  reasonably  be expected to have a material  adverse  effect on the interests of
                      Bear  Stearns  under  this  Agreement,  an  Additional  Termination  Event  shall have
                      occurred with respect to Counterparty,  Counterparty  shall be the sole Affected Party
                      and all Transactions hereunder shall be Affected Transaction.

             (iv)          (A)      If a S&P First Level  Downgrade has occurred and is continuing  and Bear
                                    Stearns  fails to take any action  described  under  Part  (5)(f)(i)(1),
                                    within  the  time  period   specified   therein,   then  an   Additional
                                    Termination  Event shall have  occurred  with  respect to Bear  Stearns,
                                    Bear  Stearns  shall be the sole  Affected  Party  with  respect to such
                                    Additional  Termination  Event and all  Transactions  hereunder shall be
                                    Affected Transaction.

                           (B)      If a S&P Second Level  Downgrade has occurred and is continuing and Bear
                                    Stearns  fails to take any  action  described  under  Part  (5)(f)(i)(2)
                                    within  the  time  period   specified   therein,   then  an   Additional
                                    Termination  Event shall have  occurred  with  respect to Bear  Stearns,
                                    Bear  Stearns  shall be the sole  Affected  Party  with  respect to such
                                    Additional  Termination  Event and all  Transactions  hereunder shall be
                                    Affected Transaction.

                           (C)      If (A) a  Moody's  Second  Level  Downgrade  has not  occurred  and been
                                    continuing  for 30 or more Local  Business Days and (B) Bear Stearns has
                                    failed to comply with or perform any  obligation  to be complied with or
                                    performed by Bear Stearns in accordance  with the Credit  Support Annex,
                                    then an  Additional  Termination  Event shall have occurred with respect
                                    to Bear Stearns and Bear Stearns shall be the sole  Affected  Party with
                                    respect to such Additional Termination Event.

                           (D)      If  (A)  a  Moody's  Second  Level   Downgrade  has  occurred  and  been
                                    continuing  for 30 or more  Local  Business  Days and (B)  either (i) at
                                    least  one  Eligible  Replacement  has  made  a  Firm  Offer  to be  the
                                    transferee  or (ii) at least  one  entity  that  satisfies  the  Moody's
                                    Approved Ratings  Threshold has made a Firm Offer to provide an Eligible
                                    Guaranty  in  respect  of  all  of  Bear  Stearns'  present  and  future
                                    obligations under this Agreement,  then an Additional  Termination Event
                                    shall have occurred with respect to Bear Stearns,  Bear Stearns shall be
                                    the sole  Affected  Party with  respect to such  Additional  Termination
                                    Event and all Transactions hereunder shall be Affected Transaction.

(p) Limitation on Events of Default.  Notwithstanding  the terms of Sections 5 and 6 of this  Agreement,  if
at any  time  and so long as the  Counterparty  has  satisfied  in full all its  payment  obligations  under
Section  2(a)(i) of this Agreement and has at the time no future payment  obligations,  whether  absolute or
contingent,  under such Section,  then unless Bear Stearns is required  pursuant to appropriate  proceedings
to return to the Counterparty or otherwise  returns to the Counterparty  upon demand of the Counterparty any
portion of any such  payment,  (a) the  occurrence of an event  described in Section 5(a) of this  Agreement
with respect to the  Counterparty  shall not  constitute  an Event of Default or Potential  Event of Default
with respect to the  Counterparty  as  Defaulting  Party and (b) Bear Stearns shall be entitled to designate
an Early  Termination  Date pursuant to Section 6 of this  Agreement only as a result of the occurrence of a
Termination  Event set forth in either  Section  5(b)(i) or 5(b)(ii) of the ISDA Form Master  Agreement with
respect to Bear  Stearns as the Affected  Party,  or Section  5(b)(iii)  with respect to Bear Stearns as the
Burdened Party.


Part 2.  Tax Matters.

(a)      Tax Representations.

         (i) Payer  Representations.  For the  purpose of  Section  3(e) of this  Agreement,  each of Bear
         Stearns and the Counterparty will make the following representations:

         It is  not  required  by  any  applicable  law,  as  modified  by the  practice  of any  relevant
         governmental  revenue  authority,   of  any  Relevant  Jurisdiction  to  make  any  deduction  or
         withholding  for or on account of any Tax from any payment  (other than  interest  under  Section
         2(e),  6(d)(ii)  or 6(e) of this  Agreement)  to be made  by it to the  other  party  under  this
         Agreement.  In making this representation, it may rely on:

                  (1)      the  accuracy  of any  representations  made by the  other  party  pursuant  to
                  Section 3(f) of this Agreement;

                  (2)      the  satisfaction of the agreement  contained in Sections 4(a)(i) and 4(a)(iii)
                  of this  Agreement and the accuracy and  effectiveness  of any document  provided by the
                  other party pursuant to Sections 4(a)(i) and 4(a)(iii) of this Agreement; and

                  (3) the  satisfaction  of the agreement of the other party  contained in Section 4(d) of
                  this  Agreement,  provided  that it shall not be a breach of this  representation  where
                  reliance  is placed  on  clause  (ii) and the  other  party  does not  deliver a form or
                  document under Section  4(a)(iii) of this  Agreement by reason of material  prejudice to
                  its legal or commercial position.

         (ii) Payee  Representations.  For the  purpose of Section  3(f) of this  Agreement,  each of Bear
Stearns and the Counterparty make the following representations.

         The following representation will apply to Bear Stearns:

                  Bear  Stearns is a  corporation  organized  under the laws of the State of Delaware  and
                  its U.S. taxpayer identification number is 13-3866307.

         The following representation will apply to the Counterparty:

                  The  Counterparty  hereby  represents  and  warrants  that the  Counterparty  is a trust
                  organized  under the laws of the State of New York and  regarded  as a U.S.  Person  for
                  U.S. Federal income tax purposes.


(b)      Tax Provisions.

         Notwithstanding  the  definition  of  "Indemnifiable  Tax" in Section 14 of this  Agreement,  all
         Taxes in relation to payments by Bear Stearns shall be  Indemnifiable  Taxes  (including  any Tax
         imposed in respect of a Credit  Support  Document)  unless (i) such Taxes are  assessed  directly
         against  Counterparty  and not by  deduction  or  withholding  by Bear Stearns or (ii) arise as a
         result  of a Change in Tax Law (in which  case  such Tax  shall be an  Indemnifiable  Tax only if
         such Tax satisfies the  definition of  Indemnifiable  Tax provided in Section 14). In relation to
         payments by Counterparty, no Tax shall be an Indemnifiable Tax.


Part 3.   Agreement to Deliver Documents. For the purpose of Section 4(a) of this Agreement:

                                      Certificate                        be delivered
         Bear Stearns                 An original properly  completed    (i) upon  execution of this  Agreement,  (ii)
                                      and  executed   United   States    on or before  the first  payment  date  under
                                      Internal  Revenue  Service Form    this Agreement,  including any Credit Support
                                      W-9 (or any successor  thereto)    Document,  (iii) promptly upon the reasonable
                                      with  respect  to any  payments    demand  by  Counterparty,  (iv)  prior to the
                                      received  or to be  received by    expiration or  obsolescence of any previously
                                      Bear Stearns,  that  eliminates    delivered  form, and (v) promptly upon actual
                                      U.S.  federal  withholding  and    knowledge by the Trustee the  information  on
                                      backup   withholding   Tax   on    any such  previously  delivered form becoming
                                      payments to Bear Stearns  under    inaccurate or incorrect.
                                      this Agreement.

         Counterparty                 An original properly  completed    (i)  on or  before  the  first  payment  date
                                      and  executed   United   States    under this  Agreement,  including  any Credit
                                      Internal  Revenue  Service Form    Support  Document,  (ii)  promptly  upon  the
                                      W-9 (or any successor  thereto)    reasonable  demand  by  Bear  Stearns,  (iii)
                                      with  respect  to any  payments    prior to the  expiration or  obsolescence  of
                                      received  or to be  received by    any  previously   delivered  form,  and  (iv)
                                      Counterparty.                      promptly  upon  actual knowledge by the Trustee
                                                                         the  information  on any such previously
                                                                         delivered     form    becoming inaccurate
                                                                         or incorrect.

(ii)     Other documents to be delivered are:

                                 Certificate                        be delivered                 Representation
         Bear Stearns and        Any  documents  required by the    Upon the execution and       Yes
         the Counterparty        receiving   party  to  evidence    delivery of this
                                 the     authority     of    the    Agreement and such
                                 delivering  party or its Credit    Confirmation
                                 Support  Provider,  if any, for
                                 it to execute and deliver  this
                                 Agreement,   any  Confirmation,
                                 and    any    Credit    Support
                                 Documents  to  which  it  is  a
                                 party,   and  to  evidence  the
                                 authority  of  the   delivering
                                 party  or  its  Credit  Support
                                 Provider    to   perform    its
                                 obligations      under     this
                                 Agreement,   such  Confirmation
                                 and/or      Credit      Support
                                 Document, as the case may be

         Bear Stearns and        A certificate  of an authorized    Upon the execution and       Yes
         the Counterparty        officer  of  the  party,  as to    delivery of this
                                 the  incumbency  and  authority    Agreement and such
                                 of the  respective  officers of    Confirmation
                                 the    party    signing    this
                                 Agreement,  any relevant Credit
                                 Support   Document,    or   any
                                 Confirmation,  as the  case may
                                 be

         Bear Stearns and        An  opinion  of counsel of such    Upon the execution and       No
         the Counterparty        party       regarding       the    delivery of this Agreement
                                 enforceability      of     this
                                 Agreement in a form  reasonably
                                 satisfactory   to   the   other
                                 party.

         Counterparty            An   executed   copy   of   the    Concurrently with filing     No
                                 Pooling      and      Servicing    of each draft of the
                                 Agreement.                         Pooling and Servicing
                                                                    Agreement with the U.S.
                                                                    Securities and Exchange
                                                                    Commission



Part 4 Miscellaneous.

(a)      Address for Notices:  For the purposes of Section 12(a) of this Agreement:

                  Address for notices or communications to Bear Stearns:

                           Address:         383 Madison Avenue, New York, New York 10179
                           Attention:       DPC Manager
                           Facsimile:       (212) 272-5823

                  with a copy to:

                           Address:         One Metrotech Center North, Brooklyn, New York 11201
                           Attention:       Derivative Operations - 7th Floor
                           Facsimile:       (212) 272-1634

                  (For all purposes)

                  Address for notices or communications to the Counterparty:

                           Address:         Wells Fargo Bank, National Association
                                            9062 Old Annapolis Rd.
                                            Columbia, MD 21045
                           Attention:       Client Manager, BSMF-AR4
                           Facsimile:       410-715-2380
                           Phone:           410-884-2000


                  (For all purposes)


(b)      Process Agent.  For the purpose of Section 13(c) of this Agreement:

                           Bear Stearns appoints as its
                           Process Agent:            Not Applicable

                           The Counterparty appoints as its
                           Process Agent:            Not Applicable

(c)      Offices.  The  provisions  of Section  10(a) of this  Agreement  will not apply to this  Agreement;
         neither Bear Stearns nor the  Counterparty  have any Offices other than as set forth in the Notices
         Section.

(d)      Multibranch Party.  For the purpose of Section 10(c) of this Agreement:

                  Bear Stearns is not a Multibranch Party.

                  The Counterparty is not a Multibranch Party.

(e)      Credit Support Document.
                  Bear  Stearns:  The Credit  Support  Annex and any  guaranty  in support of Bear  Stearns'
                  obligations under this Agreement.

         Counterparty: The Credit Support Annex.
(f)      Credit Support Provider.

                  Bear Stearns:     The   guarantor   under  any  guaranty  in  support  of  Bear   Stearns'
                  obligations under this Agreement.

                  Counterparty: Not Applicable

(g)      Governing  Law.  The parties to this  Agreement  hereby agree that the law of the State of New York
         shall  govern their rights and duties in whole,  without  regard to the conflict of law  provisions
         thereof other than New York General Obligations Law Sections 5-1401 and 5-1402.

(h)      Jurisdiction.  Section 13(b) is hereby amended by: (i) deleting in the second line of  subparagraph
         (i) thereof the word "non-",  (ii)  deleting "; and" from the end of  subparagraph  1 and inserting
         "." in lieu thereof, and (iii) deleting the final paragraph thereof.

(i)      "Affiliate":  Bear Stearns and Counterparty shall be deemed not to have any Affiliates for purposes
         of this Agreement, including for purposes of Section 6(b)(ii) of this Agreement.

(j)      Netting of Payments.  The parties agree that  subparagraph  (ii) of Section 2(c) of this  Agreement
         will apply to each Transaction.

Part 5.  Other Provisions.

(a) Section 3 of this  Agreement  is hereby  amended by adding at the end thereof the  following  subsection
(g):

         "(g)     Relationship Between Parties.

                  Each  party  represents  to  the  other  party  on  each  date  when  it  enters  into a
                  Transaction that:


              (1)  Nonreliance.  (i) It is  acting  for  its own  account,  (ii)  it is not  relying  on any
                  statement or representation of the other party regarding the Transaction  (whether written
                  or  oral),  other  than  the  representations  expressly  made  in this  Agreement  or the
                  Confirmation  in  respect  of that  Transaction  and (iii) it has  consulted  with its own
                  legal,  regulatory,  tax, business,  investment,  financial and accounting advisors to the
                  extent it has deemed necessary,  (iv) it has made its own investment,  hedging and trading
                  decisions  based upon its own  judgment  and upon any advice from such  advisors as it has
                  deemed  necessary and not upon any view expressed by the other party,  (v) it has made its
                  own independent  decisions to enter into the Transaction and as to whether the Transaction
                  is  appropriate  or proper for it based upon its own  judgment  and upon  advice from such
                  advisors as it has deemed necessary,  (vi) it is not relying on any communication (written
                  or oral) of the other  party as  investment  advice or as a  recommendation  to enter into
                  this  Transaction;  it being understood that  information and explanations  related to the
                  terms and conditions of this Transaction  shall not be considered  investment  advice or a
                  recommendation  to enter  into this  Transaction  and (vii) it has not  received  from the
                  other party any assurance or guaranty as to the expected results of this Transaction.

              (2) Evaluation and Understanding.

                         (i)  It  has  the  capacity  to  evaluate   (internally   or  through   independent
                               professional  advice) the  Transaction and has made its own decision to enter
                               into the Transaction; and

                         (ii) It  understands  the terms,  conditions  and risks of the  Transaction  and is
                               willing and able to accept  those terms and  conditions  and to assume  those
                               risks, financially and otherwise.

              (3) Purpose.  It is entering into the  Transaction for the purposes of managing its borrowings
                  or investments,  hedging its underlying assets or liabilities or in connection with a line
                  of business.

              (4) Status of  Parties.  The other party is not acting as an agent,  fiduciary  or advisor for
                  it in respect of the Transaction.

              (5) Eligible Contract  Participant.  It constitutes an "eligible contract participant" as such
                  term is defined in Section 1(a)12 of the Commodity Exchange Act, as amended.

              (6)  Line of  Business.  It has  entered  into  this  Agreement  (including  each  Transaction
                  governed  hereby)  in  conjunction  with  its line of  business  or the  financing  of its
                  business."

(b)      Non-Recourse.  Notwithstanding  any  provision  herein or in this  Agreement to the  contrary,  the
obligations of  Counterparty  hereunder are limited  recourse  obligations of  Counterparty,  payable solely
from the  Distribution  Account and the proceeds  thereof,  in accordance  with the terms of the Pooling and
Servicing  Agreement.   In  the  event  that  the  Distribution  Account  and  proceeds  thereof  should  be
insufficient to satisfy all claims  outstanding and following the  realization of the  Distribution  Account
and the proceeds  thereof,  any claims against or obligations  of  Counterparty  under this Agreement or any
other  confirmation  thereunder  still  outstanding  shall be  extinguished  and thereafter not revive.  The
Counterparty  and Trustee shall not have  liability  for any failure or delay in making a payment  hereunder
to Bear  Stearns due to any  failure or delay in  receiving  amounts in the  Distribution  Account  from the
Trust created pursuant to the Pooling and Servicing Agreement.

(c)      Severability.  If  any  term,  provision,   covenant,  or  condition  of  this  Agreement,  or  the
application  thereof to any party or circumstance,  shall be held to be invalid or  unenforceable  (in whole
or in part) for any reason,  the  remaining  terms,  provisions,  covenants,  and  conditions  hereof  shall
continue in full force and effect as if this  Agreement had been executed with the invalid or  unenforceable
portion  eliminated,  so long as this  Agreement  as so  modified  continues  to express,  without  material
change,  the original  intentions of the parties as to the subject matter of this Agreement and the deletion
of such portion of this Agreement will not substantially  impair the respective  benefits or expectations of
the parties.

The parties  shall  endeavor to engage in good faith  negotiations  to replace any invalid or  unenforceable
term, provision,  covenant or condition with a valid or enforceable term, provision,  covenant or condition,
the  economic  effect of which  comes as close as possible  to that of the  invalid or  unenforceable  term,
provision, covenant or condition.

(d)      Consent to Recording.  Each party hereto  consents to the monitoring or recording,  at any time and
from time to time,  by the other party of any and all  communications  between  officers or employees of the
parties,  waives any further notice of such  monitoring or recording,  and agrees to notify its officers and
employees of such monitoring or recording.

(e)      Waiver of Jury  Trial.  Each  party  waives  any right it may have to a trial by jury in respect of
any Proceedings relating to this Agreement or any Credit Support Document.

(f) Rating Agency Downgrade.

    (i) S&P Downgrade:

           (1)    In the event that a S&P First Level  Downgrade  occurs and is  continuing,  then within 30
                  days after  such  rating  downgrade,  Bear  Stearns  shall,  subject to the Rating  Agency
                  Condition  with  respect  to S&P,  at its own  expense,  either  (i)  procure a  Permitted
                  Transfer,  (ii) obtain an Eligible  Guaranty or (iii) post  collateral in accordance  with
                  the Credit Support Annex.

           (2)    In the event that a S&P Second Level  Downgrade  occurs and is continuing,  then within 10
                  Local  Business  Days after such rating  withdrawal  or  downgrade,  Bear  Stearns  shall,
                  subject to the Rating  Agency  Condition  with respect to S&P, at its own expense,  either
                  (i) procure a Permitted Transfer or (ii) obtain an Eligible Guaranty.

    (ii) Moody's Downgrade.

           (1)    In the event that a Moody's Second Level Downgrade occurs and is continuing,  Bear Stearns
                  shall  as  soon  as  reasonably  practicable  thereafter,  at its own  expense  and  using
                  commercially  reasonable  efforts,  either (i) procure a Permitted Transfer or (ii) obtain
                  an Eligible Guaranty.

(g) Payment  Instructions.  Bear Stearns  hereby agrees that,  unless  notified in writing by the Trustee of
other  payment  instructions,  any and all amounts  payable by Bear Stearns to the  Counterparty  under this
Agreement shall be paid to the Trustee at the account specified herein.

(h)  Amendment..  No  amendment,  waiver,  supplement or other  modification  of this  Transaction  shall be
permitted  by either  party  unless (i) each of S&P and Moody's  have been  provided  notice of the same and
(ii) such  amendment,  waiver,  supplement,  assignment  or other  modification  satisfies the Rating Agency
Condition.

(i) Transfer.

         (i)      The first paragraph of Section 7 is hereby amended in its entirety as follows:

                  "Subject to Section  6(b)(ii),  Part 5(f) and Part 5(j),  neither this  Agreement  nor any
                  interest or obligation in or under this  Agreement may be  transferred  (whether by way of
                  security or  otherwise)  without (a) the prior  written  consent of the other party (which
                  consent shall be deemed given by Counterparty  if the transfer,  novation or assignment is
                  to an Eligible  Replacement)  and such  Eligible  Replacement  provides an indemnity  with
                  respect  to  Regulation  AB  matters  that  is  satisfactory  to  the  Depositor  and  (b)
                  satisfaction of the Rating Agency Condition with respect to S&P, except that:"

         (ii)     If an entity  has made a Firm Offer  (which  remains  an offer  that will  become  legally
         binding upon acceptance by  Counterparty) to be the transferee of a transfer,  Counterparty  shall,
         at Bear Stearns' written request and at Bear Stearns'  expense,  take any reasonable steps required
         to be taken by Counterparty to effect such transfer.

(j) Transfer to Avoid  Termination  Event.  Section 6(b)(ii) is hereby amended by (i) deleting the words "or
if a Tax Event Upon Merger occurs and the Burdened Party is the Affected  Party," and (ii) deleting the last
paragraph thereof and inserting the following:

         "Notwithstanding  anything to the  contrary in Section 7 (as amended  herein) and Part 5(i),  any
         transfer  by Bear  Stearns  under  this  Section  6(b)(ii)  shall  not  require  the  consent  of
         Counterparty; provided that:

         (i)      the  transferee  (the  "Transferee")  is  an  Eligible  Replacement  and  such  Eligible
         Replacement  provides an indemnity with respect to Regulation AB matters that is  satisfactory to
         the Depositor;

         (ii)     if the Transferee is domiciled in a different country or political  subdivision  thereof
                  from both Bear Stearns and  Counterparty,  such  transfer  satisfies  the Rating  Agency
                  Condition;

         (iii)    the  Transferee  will  not,  as a  result  of such  transfer,  be  required  on the next
                  succeeding  Scheduled  Payment  Date to withhold or deduct on account of any Tax (except
                  in respect of default  interest)  amounts in excess of that which Bear Stearns would, on
                  the next succeeding  Scheduled  Payment Date have been required to so withhold or deduct
                  unless  the  Transferee  would be  required  to make  additional  payments  pursuant  to
                  Section 2(d) (i)(4) corresponding to such excess;

         (iv)     a  Termination  Event or Event of Default  does not occur as a result of such  transfer;
                  and

         (v)      the  Transferee  confirms  in  writing  that it will  accept  all of the  interests  and
                  obligations  in  and  under  this  Agreement  which  are  to  be  transferred  to  it in
                  accordance with the terms of this provision.

         On and from the effective date of any such transfer to the  Transferee,  Bear Stearns will be fully
         released from any and all obligations hereunder."

(k)  Proceedings.  Bear  Stearns  shall not  institute  against  or cause any  other  person to  institute
against,  or join any other  person in  instituting  against,  the  Counterparty  created  pursuant to the
Pooling and Servicing Agreement, any bankruptcy,  reorganization,  arrangement,  insolvency or liquidation
proceedings,  or other proceedings under any federal or state bankruptcy,  dissolution or similar law, for
a  period  of one  year  and  one  day  (or,  if  longer,  the  applicable  preference  period)  following
indefeasible  payment in full of the Group II  Certificates  as defined  under the Pooling  and  Servicing
Agreement (the "Certificates").

(l) Compliance with Regulation AB.

    (i)  Bear Stearns  agrees and  acknowledges  that  Structured  Asset  Mortgage  Investments II Inc. (the
         "Depositor") is required under Regulation AB as defined under the Pooling and Servicing  Agreement,
         to  disclose  certain  financial  information  regarding  Bear  Stearns or its group of  affiliated
         entities,  if applicable,  depending on the aggregate  "significance  percentage" of this Agreement
         and any other derivative  contracts  between Bear Stearns or its group of affiliated  entities,  if
         applicable,  and  Counterparty,  as calculated  from time to time in  accordance  with Item 1115 of
         Regulation AB.

    (ii) It shall be a cap disclosure event ("Cap Disclosure  Event") if, on any Business Day after the date
         hereof, the Depositor requests from Bear Stearns the applicable financial  information described in
         Item 1115 of Regulation AB (such  request to be based on a reasonable  determination  by Depositor,
         in good  faith,  that such  information  is  required  under  Regulation  AB) (the  "Cap  Financial
         Disclosure").

    (iii)Upon the occurrence of a Cap Disclosure  Event,  Bear Stearns,  within 10 calendar days, at its own
         expense,  shall (1)(a) either (i) provide to Depositor  the current Cap Financial  Disclosure in an
         EDGAR-compatible  format (for  example,  such  information  may be provided in  Microsoft  Word® or
         Microsoft  Excel®  format but not in .pdf format) or (ii) provide  written  consent to Depositor to
         incorporation  by  reference  of such  current  Cap  Financial  Disclosure  that are filed with the
         Securities and Exchange  Commission in the reports of the Trust filed pursuant to the Exchange Act,
         (b) if  applicable,  cause  its  outside  accounting  firm to  provide  its  consent  to  filing or
         incorporation  by  reference  of such  accounting  firm's  report  relating to their audits of such
         current Cap Financial  Disclosure in the Exchange Act Reports of the Depositor,  and (c) provide to
         the Depositor any updated Cap Financial  Disclosure with respect to Bear Stearns or any entity that
         consolidates  Bear  Stearns  within  five days of the  release of any such  updated  Cap  Financial
         Disclosure;  (2) secure  another  entity to replace  Bear  Stearns  as party,  by way of  Permitted
         Transfer,  to this Agreement on terms substantially  similar to this Agreement,  which entity (or a
         guarantor  therefor)  meets or exceeds the Moody's  Approved  Ratings  Thresholds  and S&P Approved
         Ratings  Threshold  and which  satisfies  the Rating  Agency  Condition and which entity is able to
         comply  with the  requirements  of Item 1115 of  Regulation  AB, or (3) obtain a  guaranty  of Bear
         Stearns'  obligations under this Agreement from an affiliate of Bear Stearns that is able to comply
         with the financial  information  disclosure  requirements  of Item 1115 of Regulation AB, and cause
         such affiliate to provide Cap Financial  Disclosure and any future Cap Financial  Disclosure,  such
         that  disclosure  provided in respect of such affiliate  will satisfy any  disclosure  requirements
         applicable  to the Bear  Stearns.  If  permitted  by  Regulation  AB, any  required  Cap  Financial
         Disclosure  may be provided by  incorporation  by  reference  from  reports  filed  pursuant to the
         Exchange Act.

    (iv) Bear Stearns  agrees that,  in the event that Bear Stearns  provides Cap  Financial  Disclosure  to
         Depositor in  accordance  with Part  5(l)(iii)(1)  or causes its affiliate to provide Cap Financial
         Disclosure to Depositor in accordance  with clause Part  5(l)(iii)(3),  it will  indemnify and hold
         harmless  Depositor,  its respective  directors or officers and any person  controlling  Depositor,
         from and  against  any and all  losses,  claims,  damages  and  liabilities  caused  by any  untrue
         statement  or  alleged  untrue  statement  of a  material  fact  contained  in such  Cap  Financial
         Disclosure or caused by any omission or alleged omission to state in such Cap Financial  Disclosure
         a material  fact  required to be stated  therein or necessary to make the  statements  therein,  in
         light of the circumstances under which they were made, not misleading.

    (v)  If Trustee and Depositor reasonably requests,  Bear Stearns shall provide such other information as
         may be necessary for Depositor to comply with Item 1115 of Regulation AB.

    (vi) Each of the Trustee and Depositor shall be an express third party  beneficiary of this Agreement as
         if a party hereto to the extent of the Trustee's and the Depositor's  rights  explicitly  specified
         in this Part 5(l).

(m) Trustee Liability Limitations.  It is expressly understood and agreed by the parties hereto that:

    (i)  this  Agreement  is  executed  and  delivered  by Wells Fargo Bank,  National  Association  ("Wells
         Fargo"), not individually or personally but solely as Trustee on behalf of the Counterparty

    (ii) each  of  the  representations,  undertakings  and  agreements  herein  made  on  the  part  of the
         Counterparty  is made and intended not as a personal  representation,  undertaking  or agreement of
         Wells Fargo but is made and intended for the purpose of binding only the Counterparty;

    (iii)         nothing  herein  contained  shall be construed as imposing any liability upon Wells Fargo,
         individually or personally,  to perform any covenant either expressed or implied  contained herein,
         all such  liability,  if any,  being  expressly  waived by the  parties  hereto  and by any  Person
         claiming by, through or under the parties  hereto;  provided that nothing in this  paragraph  shall
         relieve  Wells Fargo from  performing  its duties and  obligations  under the Pooling and Servicing
         Agreement in accordance with the standard of care set forth therein;

    (iv) under no circumstances  shall Wells Fargo be personally  liable for the payment of any indebtedness
         or  expenses  of the  Counterparty  or be liable  for the  breach  or  failure  of any  obligation,
         representation,  warranty or covenant made or undertaken by the  Counterparty  under this Agreement
         or any  other  related  documents,  other  than due to its  negligence  or  willful  misconduct  in
         performing the obligations of the Trustee under the Pooling and Servicing Agreement;

    (v)  any  resignation or removal of Wells Fargo as trustee on behalf of the  Counterparty  shall require
         the assignment of this agreement to eligible trustee replacement;

    (vi) Wells Fargo has been directed,  pursuant to the Pooling and Servicing Agreement, to enter into this
         Agreement and to perform its obligations hereunder.

(n)      Substantial  Financial  Transaction.  Each party hereto is hereby advised and acknowledges that the
other party has engaged in (or  refrained  from  engaging in)  substantial  financial  transactions  and has
taken (or refrained from taking) other  material  actions in reliance upon the entry by the parties into the
Transaction  being  entered  into on the  terms and  conditions  set forth  herein  and in the  Confirmation
relating to such  Transaction,  as applicable.  This paragraph shall be deemed repeated on the trade date of
each Transaction.

(o)      Set-Off.  Except as expressly  provided for in Section 2(c),  Section 6 or Part 1(m)(E) hereof, and
notwithstanding  any other  provision of this  Agreement  or any other  existing or future  agreement,  each
party  irrevocably  waives any and all rights it may have to set off, net,  recoup or otherwise  withhold or
suspend or condition  payment or  performance  of any  obligation  between it and the other party  hereunder
against any  obligation  between it and the other party under any other  agreements.  Section  6(e) shall be
amended  by  deleting  the  following  sentence:  "The  amount,  if any,  payable  in  respect  of an  Early
Termination Date and determined pursuant to this Section will be subject to any Set-off."

(p)      Counterparts.  This  Agreement  may be  executed  in several  counterparts,  each of which shall be
deemed an original but all of which together shall constitute one and the same instrument.

(q)      Additional Defined Terms.

    (i)  Capitalized  terms used but nor defined  herein shall have the  meanings  ascribed to such terms in
         the Pooling and Servicing Agreement.

    (ii) Additional Definitions:
"Eligible  Guaranty" means an  unconditional  and  irrevocable  guaranty of all present and future payment
obligations  and  obligations  to  post  collateral  of  Bear  Stearns  or  an  Eligible   Replacement  to
Counterparty  under this  Agreement that is provided by an Eligible  Guarantor as principal  debtor rather
than surety and that is directly  enforceable  by  Counterparty,  the form and substance of which guaranty
are subject to the Rating Agency Condition with respect to S&P.

"Eligible  Guarantor"  means an entity  that has credit  ratings at least  equal to the  Moody's  Required
Ratings Threshold and S&P Approved Ratings Threshold.

"Eligible  Replacement"  means an entity that either (i) satisfies the S&P Approved Ratings  Threshold and
the Moody's Required Ratings Threshold or (ii) provides an Eligible Guaranty from an Eligible Guarantor.

"Firm Offer" means an offer which, when made, is capable of becoming legally binding upon acceptance.

"Moody's" means Moody's Investors Service, Inc., or any successor.
"Moody's Approved Ratings Threshold" means, with respect to (i) Bear Stearns, a Moody's  counterparty rating
of "A1" or above and (ii) with respect to any other entity (or its  guarantor),  (x) if such entity has both
a long-term  unsecured and unsubordinated  debt rating or counterparty  rating from Moody's and a short-term
unsecured and unsubordinated  debt rating from Moody's, a long-term unsecured and unsubordinated debt rating
or  counterparty  rating from Moody's of "A2" or above and a short-term  unsecured and  unsubordinated  debt
rating  from  Moody's of  "Prime-1"  or above,  or (y) if such  entity has only a  long-term  unsecured  and
unsubordinated  debt rating or counterparty  rating from Moody's,  a long-term  unsecured and unsubordinated
debt rating or counterparty rating from Moody's of "A1" or above.

"Moody's  First Level  Downgrade"  means that no Relevant  Entity  satisfies  the  Moody's  Approved  Rating
Threshold.

"Moody's Required Ratings Threshold" means, with respect to (i) Bear Stearns, a counterparty  rating of "A3"
or above and (ii) with  respect  to any other  entity  (or its  guarantor),  (x) if such  entity  has both a
long-term  unsecured and  unsubordinated  debt rating or  counterparty  rating from Moody's and a short-term
unsecured and unsubordinated  debt rating from Moody's, a long-term unsecured and unsubordinated debt rating
or  counterparty  rating from Moody's of "A3" or above or a short-term  unsecured  and  unsubordinated  debt
rating  from  Moody's of  "Prime-2"  or above,  or (y) if such  entity has only a  long-term  unsecured  and
unsubordinated  debt rating or counterparty  rating from Moody's,  a long-term  unsecured and unsubordinated
debt rating or counterparty rating from Moody's of "A3" or above.

"Moody's  Second Level  Downgrade"  means that no Relevant  Entity  satisfies the Moody's  Required  Ratings
Threshold.

"Permitted  Transfer" means a transfer by novation by Bear Stearns to an entity (the  "Transferee")  of all,
but not less than all, of Bear Stearns' rights,  liabilities,  duties and obligations  under this Agreement,
with respect to which  transfer each of the following  conditions  is  satisfied:  (a) the  Transferee is an
Eligible  Replacement  that is a recognized  dealer in interest rate swaps  organized  under the laws of the
United States of America or a jurisdiction  located in the United States of America (or another jurisdiction
reasonably  acceptable to  Counterparty),  (b) an Event of Default or Termination Event would not occur as a
result of such transfer,  (c) pursuant to a written  instrument (the "Transfer  Agreement"),  the Transferee
acquires  and assumes all rights and  obligations  of Bear  Stearns  under the  Agreement  and the  relevant
Transaction,  (d) Bear Stearns will be  responsible  for any costs or expenses  incurred in connection  with
such transfer  (including any replacement cost of entering into a replacement  transaction);  (e) either (A)
Moody's has been given prior written  notice of such  transfer and the Rating Agency  Condition is satisfied
with respect to S&P or (B) each Rating Agency has been given prior written  notice of such transfer and such
transfer is in connection with the assignment and assumption of this Agreement  without  modification of its
terms,  other than party names, dates relevant to the effective date of such transfer,  tax  representations
and any other representations  regarding the status of the substitute  counterparty,  notice information and
account details and other similar  provisions;  and (f) such transfer  otherwise  complies with the terms of
the Pooling and Servicing Agreement.

"Rating Agency" means each of Moody's and S&P.

"Rating Agency Condition"  means,  with respect to any particular  proposed act or omission to act hereunder
that the party acting or failing to act must consult with each Rating Agency then  providing a rating of the
Certificates and receive from each such Rating Agency a prior written  confirmation that the proposed action
or inaction would not cause a downgrade or withdrawal of its then-current rating of the Certificates.

"Relevant  Entity" means Bear Stearns and any Eligible  Guarantor under an Eligible Guaranty with respect to
Bear Stearns.

"Replacement  Transaction"  means,  with  respect  to any  Terminated  Transaction  or group  of  Terminated
Transactions,  a  transaction  or group of  transactions  that (i) would have the effect of  preserving  for
Counterparty  the economic  equivalent of any payment or delivery  (whether the  underlying  obligation  was
absolute or contingent and assuming the satisfaction of each applicable  condition precedent) by the parties
under Section 2(a)(i) in respect of such  Terminated  Transaction or group of Terminated  Transactions  that
would,  but for the occurrence of the relevant Early  Termination  Date, have been required after that Date,
and (ii) has terms  which are  substantially  the same as this  Agreement,  including,  without  limitation,
rating triggers,  Regulation AB compliance, and credit support documentation,  as determined by Counterparty
in its sole discretion, acting in a commercially reasonable manner.

"S&P" means Standard & Poor's, a division of The McGraw-Hill Companies, Inc.

"S&P Approved Ratings  Threshold" means with respect to (i) Bear Stearns,  a counterparty  rating of "A+" or
above  and  (ii)  with  respect  to any  other  entity  (or  its  guarantor),  a  short-term  unsecured  and
unsubordinated  debt  rating  from S&P of "A-1" or above,  or,  if such  entity  does not have a  short-term
unsecured and  unsubordinated  debt rating from S&P, a long-term  unsecured and  unsubordinated  debt rating
from S&P of "A+ or above.

"S&P First Level Downgrade" means that no Relevant Entity satisfies the S&P Approved Rating Threshold.

"S&P Required Ratings Threshold" means with respect to (i) Bear Stearns,  a counterparty  rating of "BBB" or
above  and  (ii)  with  respect  to  any  other  entity  (or  its  guarantor),  a  long-term  unsecured  and
unsubordinated debt rating from S&P of "BBB-" or above.

"S&P Second Level Downgrade" means that no Relevant Entity satisfies the S&P Required Rating Thresholds.

(r)      Agent for  Counterparty.  Bear Stearns  acknowledges that Counterparty has appointed the Trustee as
its agent under Pooling and Servicing  Agreement to carry out certain  functions on behalf of  Counterparty,
and that the  Trustee  shall be entitled to give  notices  and to perform  and  satisfy the  obligations  of
Counterparty hereunder on behalf of Counterparty.

(s)      Rating  Agency  Notifications.  Except as otherwise  provided  herein,  no Early  Termination  Date
shall be effectively  designated  hereunder shall be made by either party unless each Rating Agency has been
given prior written notice of such designation.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Schedule by their duly authorized officers as of the
date hereof.


                                            BEAR STEARNS FINANCIAL PRODUCTS INC.



                                            By:_______________________________________
                                               Name:
                                               Title:




                                            WELLS FARGO BANK, NATIONAL ASSOCIATION, NOT INDIVIDUALLY,
                                            BUT SOLELY AS TRUSTEE FOR BEAR STEARNS MORTGAGE FUNDING
                                            TRUST 2007-AR4



                                            By:_______________________________________
                                               Name:
                                               Title:




--------------------------------------------------------------------------------




UNILATERAL CSA SCHEDULE(1)

Pledgor: BEAR STEARNS FINANCIAL PRODUCTS INC. (the "Pledgor")
Secured Party: WELLS FARGO BANK, NATIONAL ASSOCIATION, NOT INDIVIDUALLY, BUT SOLELY AS TRUSTEE FOR BEAR
STEARNS MORTGAGE FUNDING TRUST 2007-AR4
(the "Secured Party")

Paragraph 13.  Elections and Variables

(a)     Security  Interest for  "Obligations".  The term  "Obligations"  as used in this Annex includes no
        "additional obligations" within the meaning of Paragraph 12.

(b)     Credit Support Obligations.

        (i)   Delivery Amount, Return Amount and Credit Support Amount.

                    (1) Delivery  Amount.  Paragraph  3(a) shall be amended by replacing the words "upon a
              demand made by the Secured Party on or promptly  following a Valuation  Date" with the words
              "on each Valuation  Date".  The "Delivery  Amount" with respect to Pledgor for any Valuation
              Date shall equal the greatest of:

                      (A) the  amount by which the S&P  Collateral  Amount  exceeds  the S&P Value on such
                      Valuation Date of all Posted Credit Support held by the Secured Party;

                      (B) the amount by which the  Moody's  First  Level  Collateral  Amount  exceeds  the
                      Moody's First Level Value on such  Valuation  Date of all Posted Credit Support held
                      by the Secured Party.

                      (C) the amount by which the  Moody's  Second  Level  Collateral  Amount  exceeds the
                      Moody's  Second  Level Value on such  Valuation  Date of all Posted  Credit  Support
                      held by the Secured Party.

                    (2) "Return  Amount"  applicable to Secured  Party for any Valuation  Date shall equal
              the least of:

                      (A) the amount by which the S&P Value on such  Valuation  Date of all Posted  Credit
                      Support held by the Secured Party exceeds the S&P Collateral Amount;

                      (B) the amount by which the  Moody's  First Level  Value on such  Valuation  Date of
                      all Posted  Credit  Support  held by the Secured  Party  exceeds  the Moody's  First
                      Level Collateral Amount.

                      (C) the amount by which the Moody's  Second  Level Value on such  Valuation  Date of
                      all Posted  Credit  Support  held by the Secured  Party  exceeds the Moody's  Second
                      Level Collateral Amount.

                    (3)  "Credit Support Amount" shall be deleted in its entirety.

_______________________
(1) If currency hedge, update Moody's Collateral Amounts and Valuation Percentages

        (ii)  Eligible  Collateral.  The items  set forth on the  Collateral  Schedule  attached  as
              Schedule A hereto will qualify as "Eligible Collateral" for the party specified.

        (iii) Other Eligible Support.  None

        (iv)  Thresholds.

              (A)   "Independent Amount" means:
                    Pledgor: Not applicable.
                    Secured Party: Not applicable.

              (B)   "Threshold" means:
                   Pledgor: Not applicable.
                   Secured Party: Not applicable.

              (C)   "Minimum  Transfer Amount" means USD100,000;  provided,  that if the aggregate Current
                    Principal  Amount of the  Certificates  rated by S&P is less than USD 50,000,000,  the
                    "Minimum Transfer Amount" shall mean USD 50,000.

              (D)   Rounding.  The  Delivery  Amount  will be  rounded up and the  Return  Amount  will be
                    rounded down to the nearest integral multiple of USD 10,000.

(c)     Valuation and Timing.

(i)     "Valuation Agent" means Pledgor.

(ii)    "Valuation Date" means each Local Business Day(2).

(iii)   "Valuation Time" means the close of business on the Local Business Day in the city where the Valuation Agent is
              located immediately  preceding the Valuation Date or date of calculation,  as applicable;  provided that
              the calculations of Value and Exposure will be made as of approximately the same time on the same date.

(iv)    "Notification Time" means 11:00 A.M. (New York time).

(v)     Transfer Timing and  Calculations.  Paragraphs 4(b) and 4(c) are hereby amended and restated
        in entirety as set forth below.

                  "(b) Transfer  Timing.  Subject to Paragraphs  4(a) and 5 and unless  otherwise
                  specified,  if a demand for the Transfer of Eligible  Credit  Support or Posted
                  Credit Support is made by the  Notification  Time,  then the relevant  Transfer
                  will be made not later than the close of business on the  Valuation  Date; if a
                  demand is made after the Notification  Time, then the relevant Transfer will be
                  made not later  than the  close of  business  on the next  Local  Business  Day
                  thereafter.

                  (c)  Calculations.  All  calculations  of Value and  Exposure  for  purposes of
                  Paragraphs 3 and 6(d) will be made by the  Valuation  Agent as of the Valuation
                  Time.  The Valuation  Agent will notify each party (or the other party,  if the
                  Valuation  Agent  is  a  party)  of  its   calculations   not  later  than  the
                  Notification  Time  on  the  applicable  Valuation  Date  (or in  the  case  of
                  Paragraph  6(d),  the  Local  Business  Day  following  the day on  which  such
                  relevant calculations are performed)."
_________________________
If not daily valuations, changes are required in the collateral amounts and valuations percentages


(d)     Conditions  Precedent.  There shall be no "Specified  Condition"  with respect to either party for
        purposes of this Annex.

(e)     Substitution

        (i)   "Substitution  Date" means  (A) the  Local  Business  Day on which the  Secured  Party
              receives  the  Substitute  Credit  Support,  if notice of  substitution  is  received by the
              Notification  Time on such date,  and (B) the Local Business Day following the date on which
              the Secured Party receives the  Substitute  Credit  Support,  if notice of  substitution  is
              received after the Notification Time.

        (ii)  Consent of Secured Party for Substitution.  Inapplicable.

        (iii) Amendment  of  Paragraph 4(d)(ii).  Paragraph  4(d)(ii)  is  amended  and  restated  in  its
              entirety as set forth below:

                  "(ii) subject to Paragraph 4(a) of this Annex,  the Secured Party will Transfer
                  the items of Posted Credit  Support  specified by the Pledgor in its notice not
                  later than the close of business on the Substitution Date,  provided,  however,
                  that if the  Secured  Party  shall  not have  received  the  Substitute  Credit
                  Support prior to 1:00 P.M. (New York time) on the  Substitution  Date, then the
                  Secured Party shall Transfer the applicable  items of Posted Credit Support not
                  later  than  the  close of  business  on the  Local  Business  Day  immediately
                  following the day on which the Secured  Party  receives the  Substitute  Credit
                  Support.  Notwithstanding  the  foregoing,  the  Secured  Party  will  only  be
                  obligated  to  Transfer   Posted  Credit   Support  with  a  Value  as  of  the
                  Substitution  Date  equal  to  the  Value  of  the  Substitute  Credit  Support
                  delivered by the Pledgor in exchange therefor."

(f)     Dispute Resolution.

        (i)   "Resolution  Time"  means  12:00 noon,  New York time,  on the Local  Business  Day for both
              parties  following  the date the  Disputing  Party  gives  notice of a dispute  pursuant  to
              Paragraph 5.

        (ii)  Value. For the purpose of  Paragraphs 5(i)(C)  and 5(ii),  disputes over the Value of Posted
              Credit  Support will be resolved by the Valuation  Agent seeking  bid-side  quotations as of
              the relevant Recalculation Date or date of Transfer, as applicable,  from three parties that
              regularly  act as dealers in the  securities in question.  The Value will be the  arithmetic
              mean of the  quotations  obtained  by the  Valuation  Agent,  multiplied  by the  applicable
              Valuation  Percentage,  if any. If no quotations  are  available for a particular  security,
              then the  Valuation  Agent's  original  calculation  of Value  thereof will be used for that
              security.

        (iii) Alternative.  Subject to item (iv) below, the provisions of Paragraph 5 will apply.

        (iv)  Modification  of Paragraph 5. The  introductory  paragraph of  Paragraph 5  shall be amended
              and restated to read in its entirety as follows:

                  "If  a  party  (a  'Disputing   Party')  disputes  (I) the   Valuation  Agent's
                  calculation  of a Delivery  Amount or a Return Amount or (II) the  Value of any
                  Transfer of Eligible Credit Support or Posted Credit Support, then:

                                    (A) the Disputing  Party will (x) notify the other party and,
                  if applicable,  the Valuation Agent of the amount it is disputing, (y) indicate
                  what it believes the correct amount to be and (z) provide a statement  showing,
                  in reasonable  detail,  how it arrived at such amount and the appropriate party
                  will  deliver  the  undisputed  amount  to  the  other  party  not  later  than
                  (i) (a) the  close of business on the Valuation  Date, if the demand made under
                  Paragraph 3  in the case of (I)  above  is made by the  Notification  Time,  or
                  (b) the  close of  business of the Local  Business  Day  following  the date on
                  which the demand is made under  Paragraph 3  in the case of (I) above,  if such
                  demand is made after the  Notification  Time, or (ii) the  close of business of
                  the date of Transfer, in the case of (II) above;


                  (B) the parties will consult  with each other and provide such  information  as
                  the other party shall reasonably  request in an attempt to resolve the dispute;
                  and

                  (C) if they fail to resolve the dispute by the Resolution Time, then:"

(g)     Holding and Using Posted Collateral.

(i)     Eligibility to Hold Posted Collateral; Custodians.

              (1) The Secured Party and its Custodian (if any) will be entitled to hold Posted  Collateral
              pursuant to Paragraph  6(b),  provided  that the following  conditions  applicable to it are
              satisfied:

                  (A) it is not a Defaulting Party;

                  (B) Posted  Collateral  consisting  of Cash or  certificated  securities  that cannot be
                  paid or  delivered  by  book-entry  may be held only in any state of the  United  States
                  which has adopted the Uniform Commercial Code;

                  (C) the short-term rating of any Custodian shall be at least "A-1" by S&P

              (2) There shall be no Custodian for Pledgor.

(ii)          Use of Posted Collateral.  The provisions of Paragraph 6(c)  will not apply to Secured Party
              and Secured  Party will not have any right to use the Posted  Collateral  or take any action
              specified in Paragraph 6(c); provided, however, that if Posted Collateral in book-entry form
              is delivered, the Secured Party or its Custodian shall have the rights specified in paragraph
              6(c)(ii).

(h)     Distributions and Interest Amount.

        (i)   Interest Rate. The "Interest  Rate" will be the "Federal  Funds  (Effective)"  rate as
                  such  rate  is  displayed  on  Telerate   page  118  for  such  day  under  the  caption
                  "Effective".

        (ii)  Amendment of Paragraph  6(d)(i) -  Distributions.  Clause  (d)(i) of Paragraph 6 shall be
                  amended and restated to read in its entirety as follows:

                  "(i)   Distributions.   Subject  to  Paragraph  4(a),  if  the  Secured  Party  receives
                  Distributions  on a Local  Business  Day, it will Transfer to Pledgor not later than the
                  following  Local  Business  Day any  Distributions  it  receives  to the  extent  that a
                  Delivery  Amount would not be created or increased by that  Transfer,  as  calculated by
                  the Valuation  Agent (and the date of calculation  will be deemed to be a Valuation Date
                  for this purpose). "

        (iii)   Amendment of Paragraph  6(d)(ii) - Interest Amount.  Clause (d)(ii) of Paragraph 6 shall be
                    amended and restated to read in its entirety as follows:

                  "(ii)  Interest  Amount.  In lieu of any  interest,  dividends or other amounts
                  paid with  respect to Posted  Collateral  in the form of Cash (all of which may
                  be retained  by the Secured  Party),  the  Secured  Party will  Transfer to the
                  Pledgor on the 20th day of each  calendar  month (or if such day is not a Local
                  Business Day, the next Local  Business Day) the Interest  Amount.  Any Interest
                  Amount or portion  thereof that has been  received by the Secured Party and not
                  Transferred  pursuant to this Paragraph will  constitute  Posted  Collateral in
                  the form of Cash and will be subject to the  security  interest  granted  under
                  Paragraph 2. For  purposes of  calculating  the  Interest  Amount the amount of
                  interest  calculated  for each day of the interest  period shall be  compounded
                  monthly."  Secured  Party  shall not be  obligated  to  transfer  any  Interest
                  Amount unless and until it has received such amount.


(i)     Demands and Notices.

        All  demands,  specifications  and notices  under this Annex will be made  pursuant to the Notices
        Section of this Agreement.

(j)     Addresses for Transfers.

              Pledgor:              To be provided in writing by Pledgor to Secured Party.

              Custodian for the Secured Party:        Wells Fargo Bank, National Association
                                                      9062 Old Annapolis Rd.
                                                      Columbia, MD 21045
                                                      Fax: 410-884-2000
                                                      Telephone: 410-715-2380
                                                      Attention: Client Manager, BSMF 2007-AR4


(k)     Other Provision(s).

        (i)   Amendment of Paragraph 7 - Events of Default.  Clause (iii) of  Paragraph 7  shall not
              apply to Secured Party.

        (ii)  Non-Reliance.  Notwithstanding  the  obligations of the Secured Party under  Paragraph
              6(a),  and without  limiting the generality of the final  sentence of Paragraph  6(a),  each
              party,  as Pledgor,  acknowledges  that it has the means to monitor all matters  relating to
              all valuations,  payments, defaults and rights with respect to Posted Collateral without the
              need to rely on the other  party,  in its  capacity as Secured  Party,  and that,  given the
              provisions of this Annex on substitution,  responsibility for the preservation of the rights
              of the  Pledgor  with  respect to all such  matters is  reasonably  allocated  hereby to the
              Pledgor.

              (iii) Agreement as to Single  Secured  Party and Pledgor.  Each of Pledgor and Secured Party
              agree  that,  notwithstanding  anything  to the  contrary  in the  recital  to  this  Annex,
              Paragraph  1(b) or Paragraph 2 or the  definitions  in Paragraph  12, (a) the term  "Secured
              Party" as used in this Annex means only  Secured  Party,  (b) the term  "Pledgor" as used in
              this Annex means only  Pledgor,  (c) only Pledgor makes the pledge and grant in Paragraph 2,
              the  acknowledgement  in the final  sentence of Paragraph  8(a) and the  representations  in
              Paragraph  9 and (d) only  Pledgor  will be required to make  Transfers  of Eligible  Credit
              Support hereunder.

        (iv)  Trustee.  The  Trustee is hereby  authorized  to (i) make  demands on behalf of the  Secured
                  Party  pursuant  to  Paragraph  3  hereunder  and (ii)  provide  notice on behalf of the
                  Secured Party pursuant to Paragraph 7 hereunder.

        (v)   Collateral  Account.  Secured Party or its Custodian shall at all times  maintain all Posted  Collateral
                  in a segregated trust account.

        (vi)  External  Calculations.  At any time at which  Pledgor  (or, to the extent  applicable,  its
                  Credit  Support  Provider) does not have a long-term  unsubordinated  and unsecured debt
                  rating of at least  "BBB+" from S&P,  the  Valuation  Agent  shall (at its own  expense)
                  obtain  external  calculations  of the  Secured  Party's  Exposure  from  at  least  two
                  Reference  Market-makers  on the last Local  Business Day of each  calendar  month.  Any
                  determination  of the S&P  Collateral  Amount  shall  be based  on the  greatest  of the
                  Secured  Party's  Exposure   determined  by  the  Valuation  Agent  and  such  Reference
                  Market-makers.  Such external  calculation  may not be obtained from the same  Reference
                  Market-maker more than four times in any 12-month period.

        (vii) Notice to S&P. At any time at which  Pledgor (or, to the extent  applicable,  its Credit
                  Support  Provider)  does not have a long-term  unsubordinated  and unsecured debt rating
                  of at least "BBB+" from S&P,  the  Valuation  Agent shall  provide to S&P not later than
                  the  Notification  Time on the Local  Business Day  following  each  Valuation  Date its
                  calculations  of the  Secured  Party's  Exposure  and the Value of any  Eligible  Credit
                  Support or Posted Credit  Support for that  Valuation  Date.  The Valuation  Agent shall
                  also provide to S&P any external marks of the Secured Party's Exposure.

        (viii)    Expenses.  Pledgor shall be responsible for all reasonable  costs and expenses  incurred
                  by Secured Party in connection with the Transfer of any Eligible  Collateral  under this
                  Annex.

        (ix)  Additional Defined Terms.

               "DV01" means, with respect to a Transaction and any date of  determination,  the sum of the
               estimated  change in the Secured  Party's  Exposure with respect to such  Transaction  that
               would  result from a one basis point  change in the  relevant  swap curve on such date,  as
               determined by the Valuation  Agent in good faith and in a commercially  reasonable  manner.
               The  Valuation  Agent shall,  upon  request of Secured  Party,  provide to Secured  Party a
               statement showing in reasonable detail such calculation.

               "Moody's  First  Level  Additional  Collateralized  Amount"  means,  with  respect  to  any
               Transaction,  the lesser of (x) the  product of 15 and DV01 for such  Transaction  and such
               Valuation  Date and (y) the product of (i) 2%, (ii) if a Scale  Factor is specified in such
               Transaction,  the Scale Factor (as defined in such Transaction) for such  Transaction,  or,
               if no Scale Factor is specified in such  Transaction,  1 and (iii) Notional Amount for such
               Transaction for the Calculation Period which includes such Valuation Date.

               "Moody's First Level  Collateral  Amount" means,  (A) for any Valuation Date on which (I) a
               Moody's  First Level  Downgrade  has occurred and has been  continuing  (x) for at least 30
               Local  Business  Days or (y) since this Annex was executed and (II) it is not the case that
               a Moody's  Second Level  Downgrade has occurred and been  continuing  for at least 30 Local
               Business  Days,  an amount  equal to the greater of (a) zero and (b) the sum of the Secured
               Party's  aggregate  Exposure for all  Transactions and the aggregate of Moody's First Level
               Additional  Collateralized  Amounts  for each  Transaction  and (B)for any other  Valuation
               Date, zero.

               "Moody's  First Level Value" means,  for any date that the Moody's  First Level  Collateral
               Amount is determined and the Value of any Eligible  Collateral or Posted Collateral that is
               a security,  the bid price for such security  obtained by the Valuation Agent multiplied by
               the Moody's  First Level  Valuation  Percentage  for such  security set forth on Schedule A
               hereto.

               "Moody's  Second  Level  Additional  Collateralized  Amount"  means,  with  respect  to any
               Transaction,

                  (1) if such  Transaction  is not a  Transaction-Specific  Hedge,  the  lesser of (i) the
                  product of the 50 and DV01 for such  Transaction  and such  Valuation  Date and (ii) the
                  product of (x) 8%, (y) if a Scale  Factor is specified  in such  Transaction,  the Scale
                  Factor (as defined in such  Transaction)  for such  Transaction,  or, if no Scale Factor
                  is specified in such  Transaction,  1 and (z) the Notional  Amount for such  Transaction
                  for the Calculation  Period (as defined in the related  Transaction) which includes such
                  Valuation Date; or

                  (2) if such Transaction is a  Transaction-Specific  Hedge, the lesser of (i) the product
                  of the 65 and DV01 for such  Transaction  and such  Valuation  Date and (ii) the product
                  of (x) 10%, (y) if a Scale Factor is  specified  in such  Transaction,  the Scale Factor
                  (as  defined  in such  Transaction)  for such  Transaction,  or,  if no Scale  Factor is
                  specified in such  Transaction,  1 and (z) the Notional Amount for such  Transaction for
                  the  Calculation  Period (as defined in the related  Transaction)  which  includes  such
                  Valuation Date.

               "Moody's Second Level  Collateral  Amount" means, (A) for any Valuation Date on which it is
               the case that a Moody's  Second Level  Downgrade  has occurred and been  continuing  for at
               least 30 Local  Business  Days,  an  amount  equal to the  greatest  of (a)  zero,  (b) the
               aggregate  amount of the Next  Payments for all Next  Payment  Dates and (c) the sum of the
               Secured  Party's  aggregate  Exposure and the aggregate of Moody's Second Level  Additional
               Collateralized Amounts for each Transaction and (B) for any other Valuation Date, zero.

               "Moody's Second Level Value" means,  for any date that the Moody's Second Level  Collateral
               Amount is determined and the Value of any Eligible  Collateral or Posted Collateral that is
               a security,  the bid price for such security  obtained by the Valuation Agent multiplied by
               the Moody's  Second Level  Valuation  Percentage  for such security set forth on Schedule A
               hereto.

               "Next Payment"  means,  in respect of each Next Payment Date, the greater of (i) the amount
               of any  payments  due to be made by the  Pledgor  pursuant  to  Section  2(a) on such  Next
               Payment Date less any payments  due to be made by the Secured  Party under  Section 2(a) on
               such Next Payment Date (in each case,  after giving effect to any applicable  netting under
               Section 2(c)) and (ii) zero.

               "Next Payment Date" means the next scheduled payment date under any Transaction.

               "Remaining  Weighted Average Maturity" means,  with respect to a Transaction,  the expected
               weighted average maturity for such Transaction as determined by the Valuation Agent.

               "S&P  Collateral  Amount"  means,  (A) for any  Valuation  Date on which a S&P First  Level
               Downgrade  has occurred and been  continuing  for at least 30 days or on which a S&P Second
               Level  Downgrade has occurred and is  continuing,  an amount equal to the sum of (1) 100.0%
               of the Secured  Party's  Exposure  for such  Valuation  Date and (2) the product of (x) the
               Volatility  Buffer  for  each  Transaction  (y) if a  Scale  Factor  is  specified  in such
               Transaction,  the Scale Factor (as defined in such Transaction) for such  Transaction,  or,
               if no Scale Factor is specified in such Transaction,  1 and (z) the Notional Amount of such
               Transaction  for the  Calculation  Period (as defined in the related  Transaction)  of such
               Transaction which includes such Valuation Date, or (B) for any other Valuation Date, zero.

               "S&P Value" means, for any date that the S&P Collateral  Amount is determined and the Value
               of any Eligible Collateral or Posted Collateral that is a security,  the bid price for such
               security  obtained by the Valuation  Agent  multiplied by the S&P Valuation  Percentage for
               such security set forth on Schedule A hereto.

               "Transaction-Specific  Hedge" means any  Transaction  that is a cap, floor or swaption or a
               Transaction  in  respect  of which (x) the  notional  amount of the  interest  rate swap is
               "balance  guaranteed"  or (y)  the  notional  amount  of the  interest  rate  swap  for any
               Calculation  Period  otherwise  is not a  specific  dollar  amount  that  is  fixed  at the
               inception of the Transaction.

               "Volatility  Buffer" means,  for any Transaction,  the related  percentage set forth in the
               following table:

               ______________________________________________________________________________________________
               The higher of the S&P
               short-term credit rating       Remaining       Remaining       Remaining        Remaining
               of (i) Pledgor and (ii) the    Weighted        Weighted        Weighted          Weighted
               Credit Support Provider of      Average         Average         Average          Average
               Pledgor, if applicable         Maturity        Maturity        Maturity        Maturity
                                            up to 3 years   up to 5 years  up to 10 years   up to 30 years
               ______________________________________________________________________________________________
               "A-2" or higher                 2.75%           3.25%           4.00%            4.75%
               ______________________________________________________________________________________________
               "A-3"                           3.25%           4.00%           5.00%            6.25%
               ______________________________________________________________________________________________
               "BB+" or lower                  3.50%           4.50%           6.75%            7.50%
               ______________________________________________________________________________________________



--------------------------------------------------------------------------------




        IN WITNESS  WHEREOF,  the parties have executed this Annex on the respective dates specified below
with effect from the date specified on the first page of this document.

BEAR STEARNS FINANCIAL PRODUCTS INC.                          WELLS  FARGO  BANK,  NATIONAL   ASSOCIATION,
                                                              NOT  INDIVIDUALLY,  BUT  SOLELY  AS  TRUSTEE
                                                              FOR  BEAR  STEARNS  MORTGAGE  FUNDING  TRUST
                                                              2007-AR4


By:_____________________________________
By:_____________________________________
    Name:                                                              Name:
    Title:                                                             Title:
    Date:                                                              Date:




--------------------------------------------------------------------------------




                                                                                                                         SCHEDULE A

                                           COLLATERAL SCHEDULE

The Moody's First Level Valuation Percentages shall be used in determining the Moody's First Level
Collateral Amount.

The Moody's Second Level Valuation Percentages shall be used in determining the Moody's Second Level
Collateral Amount.

The S&P Valuation Percentages shall be used in determining the S&P Collateral Amount.


_____________________________________________________________________________________________________________________________
ISDA Collateral Asset                               Moody's First Level       Moody's Second Level               S&P
Definition (ICAD) Code       Remaining Maturity    Valuation Percentage       Valuation Percentage      Valuation Percentage
_____________________________________________________________________________________________________________________________
_____________________________________________________________________________________________________________________________
         US-CASH                   N/A                    100%                       100%                       100%
         EU-CASH                   N/A                     98%                        94%                      92.5%
         GB-CASH                   N/A                     98%                        95%                      94.1%
_____________________________________________________________________________________________________________________________
_____________________________________________________________________________________________________________________________
                                 < 1 Year                 100%                       100%                      98.9%
                               1 to 2 years               100%                        99%                      98.0%
                               2 to 3 years               100%                        98%                      97.4%
        US-TBILL               3 to 5 years               100%                        97%                      95.5%
        US-TNOTE               5 to 7 years               100%                        96%                      93.7%
        US-TBOND              7 to 10 years               100%                        94%                      92.5%
     (fixed rate)             10 to 20 years              100%                        90%                      91.1%
                                > 20 years                100%                        88%                      88.6%
_____________________________________________________________________________________________________________________________
_____________________________________________________________________________________________________________________________
        US-TBILL
        US-TNOTE              All Maturities              100%                        99%            Not Eligible Collateral
        US-TBOND
     (floating rate)
_____________________________________________________________________________________________________________________________
_____________________________________________________________________________________________________________________________
                                 < 1 Year                 100%                        99%                      98.5%
                               1 to 2 years               100%                        99%                      97.7%
                               2 to 3 years               100%                        98%                      97.3%
      GA-US-AGENCY             3 to 5 years               100%                        96%                      94.5%
      (fixed rate)             5 to 7 years               100%                        93%                      93.1%
                              7 to 10 years               100%                        93%                      90.7%
                              10 to 20 years              100%                        89%                      87.7%
                                > 20 years                100%                        87%                      84.4%
_____________________________________________________________________________________________________________________________
_____________________________________________________________________________________________________________________________
      GA-US-AGENCY            All Maturities              100%                        98%            Not Eligible Collateral
     (floating rate)
_____________________________________________________________________________________________________________________________
_____________________________________________________________________________________________________________________________
                                                    Rated Aa3 or better        Rated Aa3 or better       Rated AAA or better
                                                        by Moody's                 by Moody's                  by S&P
                                 < 1 Year                  98%                        94%                      98.8%
                               1 to 2 years                98%                        93%                      97.9%
 GA-EUROZONE-GOV (other        2 to 3 years                98%                        92%                      97.1%
  than EU-CASH) (fixed         3 to 5 years                98%                        90%                      91.2%
          rate)                5 to 7 years                98%                        89%                      87.5%
                              7 to 10 years                98%                        88%                      83.8%
                              10 to 20 years               98%                        84%                      75.5%
                                > 20 years                 98%                        82%          Not Eligible Collateral
_____________________________________________________________________________________________________________________________
_____________________________________________________________________________________________________________________________
   GA-EUROZONE-GOV                                  Rated Aa3 or better        Rated Aa3 or better       Rated AAA or better
 (other than EU-CASH)                                   by Moody's                 by Moody's                  by S&P
  (floating rate)            All Maturities               98%                        93%           Not Eligible Collateral
_____________________________________________________________________________________________________________________________
_____________________________________________________________________________________________________________________________
                                 < 1 Year                  98%                        94%          Not Eligible Collateral
                               1 to 2 years                98%                        93%          Not Eligible Collateral
                               2 to 3 years                98%                        92%          Not Eligible Collateral
        GA-GB-GOV              3 to 5 years                98%                        91%          Not Eligible Collateral
  (other than GB-CASH)         5 to 7 years                98%                        90%          Not Eligible Collateral
      (fixed rate)            7 to 10 years                98%                        89%          Not Eligible Collateral
                              10 to 20 years               98%                        86%          Not Eligible Collateral
                                > 20 years                 98%                        84%          Not Eligible Collateral
_____________________________________________________________________________________________________________________________
_____________________________________________________________________________________________________________________________
        GA-GB-GOV
  (other than GB-CASH)        All Maturities               98%                        94%          Not Eligible Collateral
     (floating rate)
_____________________________________________________________________________________________________________________________


The ISDA Collateral Asset Definition (ICAD) Codes used in this Collateral Schedule shall have the
meanings set forth in the Collateral Asset Definitions (First Edition - June 2003) as published and
copyrighted in 2003 by the International Swaps and Derivatives Association, Inc.




--------------------------------------------------------------------------------




[OBJECT OMITTED]]
                                                                        BEAR STEARNS FINANCIAL PRODUCTS INC.
                                                                                          383 MADISON AVENUE
                                                                                    NEW YORK, NEW YORK 10179
                                                                                                212-272-4009

DATE:                                   April 30, 2007

TO:                        Wells Fargo Bank,  National  Association,  not  individually,  but
                           solely  as  Trustee  for  Bear  Stearns   Mortgage  Funding  Trust
                           2007-AR4
ATTENTION:                 Client Manager, BSMF 2007 AR4
TELEPHONE:                 410-884-2000
FACSIMILE:                 410-715-2380

FROM:                      Derivatives Documentation
TELEPHONE:                 212-272-2711
FACSIMILE:                 212-272-9857

SUBJECT:                            Mortgage Derivatives Confirmation



REFERENCE NUMBER(S):       [_______________]

The purpose of this letter  agreement is to confirm the terms and  conditions  of the  Transaction  entered
into on the Trade Date specified below (the  "Transaction")  between Bear Stearns  Financial  Products Inc.
("Bear Stearns") and Wells Fargo Bank, National  Association,  not individually,  but solely as Trustee for
Bear Stearns Mortgage Funding Trust 2007-AR4  ("Counterparty")  under the Pooling and Servicing  Agreement,
dated as of April 1, 2007,  (the "Pooling and  Servicing  Agreement")  between  Wells Fargo Bank,  National
Association as trustee (the  "Trustee"),  Structured  Asset Mortgage  Investments II Inc. as depositor (the
"Depositor")  and EMC  Mortgage  Corporation  as  servicer,  sponsor and  company.  This  letter  agreement
constitutes the sole and complete  "Confirmation," as referred to in the Master Agreement  specified below,
with respect to this Transaction.

1.  This  Confirmation is subject to and incorporates the 2000 ISDA  Definitions (the  "Definitions"),  as
    published by the International  Swaps and Derivatives  Association,  Inc. ("ISDA").  This Confirmation
    supplements,  forms a part of and is subject to the ISDA Master  Agreement  dated as of April 30, 2007
    between Bear Stearns and Counterparty  (the agreement,  as amended and supplemented from time to time,
    being  referred to herein as the "Master  Agreement").  All provisions  contained in, or  incorporated
    by reference to, the Master  Agreement  shall govern the Transaction  referenced in this  Confirmation
    except as expressly  modified  herein.  In the event of any  inconsistency  between the  provisions of
    this  Confirmation and the Definitions or Master Agreement,  this  Confirmation  shall prevail for the
    purpose of this  Transaction.  Terms  capitalized  but not  defined  herein  shall  have the  meanings
    attributed to them in the Pooling and Servicing Agreement .

2.     The terms of the particular Transaction to which this Confirmation relates are as follows:

       Type of Transaction:                 Rate Cap Corridor

       Notional Amount:                     With  respect  to any  Calculation  Period,  the lesser of (i)
                                            the  Scheduled  Amount  set  forth  for  such  period  on  the
                                            Schedule I  attached  hereto  and (ii) the  aggregate  Current
                                            Principal   Amount   of  the   Class   [______]   Certificates
                                            immediately  prior to the  Distribution  Date occurring in the
                                            calendar month in which such Calculation Period ends.

       Trade Date:                          April 26, 2007

       Effective Date:                      April 30, 2007

       Termination Date:                    March 25, 2012,  subject to adjustment in accordance  with the
                                            Business Day Convention

       Fixed Amount (Premium):

              Fixed Rate Payer:             Counterparty

              Fixed Rate Payer
              Payment Date:April 30, 2007

              Fixed Amount:USD [________]

       Floating Amounts:

              Floating Rate Payer:          Bear Stearns

              Cap Rate:                     The  Cap  Rate  set  forth  for  such  Calculation  Period  on
                                            Schedule I

              Floating Rate Payer
              Period End Dates:             The 25th  calendar  day of each month  during the Term of this
                                            Transaction,  commencing  May  25,  2007  and  ending  on  the
                                            Termination  Date,  subject to adjustment  in accordance  with
                                            the Business Day Convention.

              Floating Rate Payer
              Payment Dates:                Early  Payment  shall be  applicable.  The Floating Rate Payer
                                            Payment  Date  shall  be  one  Business  Day  preceding   each
                                            Floating Rate Payer Period End Date.

              Floating Rate Option:         USD-LIBOR-BBA;  provided,  however,  that if the Floating Rate
                                            determined   from   such   Floating   Rate   Option   for  any
                                            Calculation  Period is greater  than [____] then the  Floating
                                            Rate for such  Calculation  Period  shall be  deemed  equal to
                                            [____]

              Floating Amount:              To be determined in accordance with the following formula:

                                            The  greater  of  (i)  (Floating  Rate  -  Cap  Rate)*Notional
                                            Amount*Floating Rate Day Count Fraction, and (ii) zero

              Designated Maturity:          One month

              Floating Rate Day
              Count Fraction:               Actual/360

              Reset Dates: The first day of each Calculation Period.

              Compounding: Inapplicable

       Business Days:                       New York

       Business Day Convention:             Modified Following

       Calculation Agent:                   Bear Stearns

3.     Additional Provisions:               On each  Distribution  Date,  the Trustee will make  available
                                            on   its   website   www.ctslink.com   a   monthly   statement
                                            indicating   the  Current   Principal   Amount  of  the  Class
                                            [______] Certificates for the related Distribution Date


4.     Account Details:

         Payments to Bear Stearns:
                  Citibank, N.A., New York
                  ABA Number: 021-0000-89, for the account of
                  Bear, Stearns Securities Corp.
                  Account Number: 0925-3186, for further credit to
                  Bear Stearns Financial Products Inc.
                  Sub-account Number: 102-04654-1-3
                  Attention: Derivatives Department

         Payments to Counterparty:
                  Wells Fargo Bank, N.A.
                  ABA # 121-000-248
                  Account Name: SAS Clearing
                  Account # 3970771416
                  FFC to: BSMF 2007-AR4, Reserve Fund # 53147702

Additional Provisions:

Non-Reliance.  Each party  represents  to the other  party that (a) it has not  received  and is not relying
upon any legal,  tax,  regulatory,  accounting or other advice (whether  written or oral) of the other party
regarding  this  Transaction,  other  than  representations  expressly  made by  that  other  party  in this
Confirmation  and in the Master  Agreement and (b) in respect of this  Transaction,  (i) it has the capacity
to evaluate  (internally or through independent  professional  advice) this Transaction and has made its own
decision to enter into this  Transaction  and (ii) it  understands  the terms,  conditions and risks of this
Transaction and is willing to assume  (financially  and otherwise)  those risks.  Counterparty  acknowledges
that Bear  Stearns  has  advised  Counterparty  to consult  its own tax,  accounting  and legal  advisors in
connection with this Transaction evidenced by this Confirmation and that the Counterparty has done so.

This Confirmation may be executed in several  counterparts,  each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.

Counterparty  hereby  agrees to check this  Confirmation  and to confirm that the foregoing  correctly  sets
forth the terms of the  Transaction  by signing in the space  provided below and returning to Bear Stearns a
facsimile of the fully-executed  Confirmation to 212-272-9857.  For inquiries  regarding U.S.  Transactions,
please contact  Derivatives  Documentation  by telephone at  212-272-2711.  For all other  inquiries  please
contact  Derivatives  Documentation  by telephone  at  353-1-402-6233.  Originals  will be provided for your
execution upon your request.

We are very pleased to have  executed  this  Transaction  with you and we look forward to  completing  other
transactions with you in the near future.

Very truly yours,

BEAR STEARNS FINANCIAL PRODUCTS INC.



By: _________________________________________
    Name:
    Title:

Counterparty,  acting  through its duly  authorized  signatory,  hereby agrees to,  accepts and confirms the
terms of the foregoing as of the Trade Date.

WELLS FARGO BANK, NATIONAL  ASSOCIATION,  NOT INDIVIDUALLY,  BUT SOLELY AS TRUSTEE FOR BEAR STEARNS MORTGAGE
FUNDING TRUST 2007-AR4



By:  ________________________________________
     Name:
     Title:

Sh




--------------------------------------------------------------------------------




                                                                      SCHEDULE I

          (all such dates subject to adjustment in accordance with the Business Day Convention)

                          From and including              To but excluding           Scheduled Amount           Cap Rate
                                                                                          (USD)                    (%)
                    ___________________________________________________________________________________________________________
                            Effective Date                  25-May-2007                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-May-2007                   25-Jun-2007                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Jun-2007                   25-Jul-2007                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Jul-2007                   25-Aug-2007                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Aug-2007                   25-Sep-2007                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Sep-2007                   25-Oct-2007                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Oct-2007                   25-Nov-2007                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Nov-2007                   25-Dec-2007                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Dec-2007                   25-Jan-2008                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Jan-2008                   25-Feb-2008                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Feb-2008                   25-Mar-2008                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Mar-2008                   25-Apr-2008                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Apr-2008                   25-May-2008                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-May-2008                   25-Jun-2008                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Jun-2008                   25-Jul-2008                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Jul-2008                   25-Aug-2008                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Aug-2008                   25-Sep-2008                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Sep-2008                   25-Oct-2008                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Oct-2008                   25-Nov-2008                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Nov-2008                   25-Dec-2008                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Dec-2008                   25-Jan-2009                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Jan-2009                   25-Feb-2009                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Feb-2009                   25-Mar-2009                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Mar-2009                   25-Apr-2009                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Apr-2009                   25-May-2009                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-May-2009                   25-Jun-2009                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Jun-2009                   25-Jul-2009                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Jul-2009                   25-Aug-2009                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Aug-2009                   25-Sep-2009                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Sep-2009                   25-Oct-2009                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Oct-2009                   25-Nov-2009                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Nov-2009                   25-Dec-2009                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Dec-2009                   25-Jan-2010                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Jan-2010                   25-Feb-2010                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Feb-2010                   25-Mar-2010                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Mar-2010                   25-Apr-2010                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Apr-2010                   25-May-2010                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-May-2010                   25-Jun-2010                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Jun-2010                   25-Jul-2010                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Jul-2010                   25-Aug-2010                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Aug-2010                   25-Sep-2010                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Sep-2010                   25-Oct-2010                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Oct-2010                   25-Nov-2010                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Nov-2010                   25-Dec-2010                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Dec-2010                   25-Jan-2011                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Jan-2011                   25-Feb-2011                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Feb-2011                   25-Mar-2011                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Mar-2011                   25-Apr-2011                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Apr-2011                   25-May-2011                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-May-2011                   25-Jun-2011                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Jun-2011                   25-Jul-2011                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Jul-2011                   25-Aug-2011                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Aug-2011                   25-Sep-2011                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Sep-2011                   25-Oct-2011                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Oct-2011                   25-Nov-2011                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Nov-2011                   25-Dec-2011                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Dec-2011                   25-Jan-2012                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Jan-2012                   25-Feb-2012                [________]              [________]
                    ___________________________________________________________________________________________________________
                              25-Feb-2012                Termination Date              [________]              [________]
                    ___________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT O

                                                [RESERVED]




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT P

                      SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

                                           (RMBS unless otherwise noted)

Definitions
Primary Servicer - transaction party having borrower contact; aggregator of pool assets
Back-up Servicer - named in the transaction (in the event a Back-up Servicer becomes the Primary
Servicer, follow Primary Servicer obligations)
Custodian - safe keeper of pool assets
Trustee - fiduciary of the transaction; waterfall calculator

Note: The definitions above describe the essential function that the party performs, rather than the
party's title.  So, for example, in a particular transaction, the trustee may perform the "paying agent"
and "securities administrator" functions.

Where there are multiple checks for criteria the attesting party will identify in their management
assertion that they are attesting only to the portion of the distribution chain they are responsible for
in the related transaction agreements.

         Key:
         X - obligation

         Where  there are  multiple  checks  for  criteria  the  attesting  party will  identify  in their
management  assertion  that they are  attesting  only to the  portion of the  distribution  chain they are
responsible for in the related transaction agreements.


______________________________________________________________________________________________________________________________
   Reg AB Reference                     Servicing Criteria                         Primary
                                                                                   Servicer        Trustee        Custodian
______________________________________________________________________________________________________________________________
                           General Servicing Considerations
______________________________________________________________________________________________________________________________
1122(d)(1)(i)              Policies and procedures are instituted to monitor         X               X
                           any performance or other triggers and events of
                           default in accordance with the transaction
                           agreements.
______________________________________________________________________________________________________________________________
1122(d)(1)(ii)             If any material servicing activities are                  X               X
                           outsourced to third parties, policies and
                           procedures are instituted to monitor the third
                           party's performance and compliance with such
                           servicing activities.
______________________________________________________________________________________________________________________________
1122(d)(1)(iv)             A fidelity bond and errors and omissions policy           X
                           is in effect on the party participating in the
                           servicing function throughout the reporting
                           period in the amount of coverage required by and
                           otherwise in accordance with the terms of the
                           transaction agreements.
______________________________________________________________________________________________________________________________
                           Cash Collection and Administration
______________________________________________________________________________________________________________________________
1122(d)(2)(i)              Payments on pool assets are deposited into the            X               X
                           appropriate custodial bank accounts and related
                           bank clearing accounts no more than two business
                           days following receipt and identification, or
                           such other number of days specified in the
                           transaction agreements.
______________________________________________________________________________________________________________________________
                           Disbursements made via wire transfer on behalf of         X               X
                           an obligor or to an investor are made only by
1122(d)(2)(ii)             authorized personnel.
______________________________________________________________________________________________________________________________
                           Advances of funds or guarantees regarding                 X               X
                           collections, cash flows or distributions, and any
                           interest or other fees charged for such advances,
                           are made, reviewed and approved as specified in
1122(d)(2)(iii)            the transaction agreements.
______________________________________________________________________________________________________________________________
                           The related accounts for the transaction, such as         X               X
                           cash reserve accounts or accounts established as
                           a form of over collateralization, are separately
                           maintained (e.g., with respect to commingling of
1122(d)(2)(iv)             cash) as set forth in the transaction agreements.
______________________________________________________________________________________________________________________________
                           Each custodial account is maintained at a                 X               X
                           federally insured depository institution as set
                           forth in the transaction agreements. For purposes
                           of this criterion, "federally insured depository
                           institution" with respect to a foreign financial
                           institution means a foreign financial institution
                           that meets the requirements of Rule 13k-1(b)(1)
1122(d)(2)(v)              of the Securities Exchange Act.
______________________________________________________________________________________________________________________________
                           Unissued checks are safeguarded so as to prevent          X
1122(d)(2)(vi)             unauthorized access.
______________________________________________________________________________________________________________________________
1122(d)(2)(vii)            Reconciliations are prepared on a monthly basis           X               X
                           for all asset-backed securities related bank
                           accounts, including custodial accounts and
                           related bank clearing accounts. These
                           reconciliations are (A) mathematically accurate;
                           (B) prepared within 45 calendar days after the
                           bank statement cutoff date, or such other number
                           of days specified in the transaction agreements;
                           (C) reviewed and approved by someone other than
                           the person who prepared the reconciliation; and
                           (D) contain explanations for reconciling items.
______________________________________________________________________________________________________________________________
                           Investor Remittances and Reporting
______________________________________________________________________________________________________________________________
1122(d)(3)(i)              Reports to investors, including those to be filed         X               X
                           with the Commission, are maintained in accordance
                           with the transaction agreements and applicable
                           Commission requirements. Specifically, such
                           reports (A) are prepared in accordance with
                           timeframes and other terms set forth in the
                           transaction agreements; (B) provide information
                           calculated in accordance with the terms specified
                           in the transaction agreements; (C) are filed with
                           the Commission as required by its rules and
                           regulations; and (D) agree with investors' or the
                           trustee's records as to the total unpaid
                           principal balance and number of Pool Assets
                           serviced by the Servicer.
______________________________________________________________________________________________________________________________
                           Amounts due to investors are allocated and                X               X
                           remitted in accordance with timeframes,
                           distribution priority and other terms set forth
1122(d)(3)(ii)             in the transaction agreements.
______________________________________________________________________________________________________________________________
                           Disbursements made to an investor are posted              X               X
                           within two business days to the Servicer's
                           investor records, or such other number of days
1122(d)(3)(iii)            specified in the transaction agreements.
______________________________________________________________________________________________________________________________
                           Amounts remitted to investors per the investor            X               X
                           reports agree with cancelled checks, or other
1122(d)(3)(iv)             form of payment, or custodial bank statements.
______________________________________________________________________________________________________________________________
                           Pool Asset Administration
______________________________________________________________________________________________________________________________
1122(d)(4)(i)              Collateral or security on pool assets is                  X                               X
                           maintained as required by the transaction
                           agreements or related pool asset documents.
______________________________________________________________________________________________________________________________
1122(d)(4)(ii)             Pool assets  and related documents are                    X                               X
                           safeguarded as required by the transaction
                           agreements
______________________________________________________________________________________________________________________________
1122(d)(4)(iii)            Any additions, removals or substitutions to the           X               X
                           asset pool are made, reviewed and approved in
                           accordance with any conditions or requirements in
                           the transaction agreements.
______________________________________________________________________________________________________________________________
1122(d)(4)(iv)             Payments on pool assets, including any payoffs,           X
                           made in accordance with the related pool asset
                           documents are posted to the Servicer's obligor
                           records maintained no more than two business days
                           after receipt and identification, or such other
                           number of days specified in the transaction
                           agreements, and allocated to principal, interest
                           or other items (e.g., escrow) in accordance with
                           the related pool asset documents.
______________________________________________________________________________________________________________________________
                           The Servicer's records regarding the pool assets          X
                           agree with the Servicer's records with respect to
1122(d)(4)(v)              an obligor's unpaid principal balance.
______________________________________________________________________________________________________________________________
                           Changes with respect to the terms or status of an         X
                           obligor's pool assets (e.g., loan modifications
                           or re-agings) are made, reviewed and approved by
                           authorized personnel in accordance with the
                           transaction agreements and related pool asset
1122(d)(4)(vi)             documents.
______________________________________________________________________________________________________________________________
                           Loss mitigation or recovery actions (e.g.,                X
                           forbearance plans, modifications and deeds in
                           lieu of foreclosure, foreclosures and
                           repossessions, as applicable) are initiated,
                           conducted and concluded in accordance with the
                           timeframes or other requirements established by
1122(d)(4)(vii)            the transaction agreements.
______________________________________________________________________________________________________________________________
1122(d)(4)(viii)           Records documenting collection efforts are                X
                           maintained during the period a pool asset is
                           delinquent in accordance with the transaction
                           agreements. Such records are maintained on at
                           least a monthly basis, or such other period
                           specified in the transaction agreements, and
                           describe the entity's activities in monitoring
                           delinquent pool assets including, for example,
                           phone calls, letters and payment rescheduling
                           plans in cases where delinquency is deemed
                           temporary (e.g., illness or unemployment).
______________________________________________________________________________________________________________________________
1122(d)(4)(ix)             Adjustments to interest rates or rates of return          X
                           for pool assets with variable rates are computed
                           based on the related pool asset documents.
______________________________________________________________________________________________________________________________
1122(d)(4)(x)              Regarding any funds held in trust for an obligor          X
                           (such as escrow accounts): (A) such funds are
                           analyzed, in accordance with the obligor's pool
                           asset documents, on at least an annual basis, or
                           such other period specified in the transaction
                           agreements; (B) interest on such funds is paid,
                           or credited, to obligors in accordance with
                           applicable pool asset documents and state laws;
                           and (C) such funds are returned to the obligor
                           within 30 calendar days of full repayment of the
                           related pool assets, or such other number of days
                           specified in the transaction agreements.
______________________________________________________________________________________________________________________________
                           Payments made on behalf of an obligor (such as            X
                           tax or insurance payments) are made on or before
                           the related penalty or expiration dates, as
                           indicated on the appropriate bills or notices for
                           such payments, provided that such support has
                           been received by the servicer at least 30
                           calendar days prior to these dates, or such other
                           number of days specified in the transaction
1122(d)(4)(xi)             agreements.
______________________________________________________________________________________________________________________________
                           Any late payment penalties in connection with any         X
                           payment to be made on behalf of an obligor are
                           paid from the Servicer's funds and not charged to
                           the obligor, unless the late payment was due to
1122(d)(4)(xii)            the obligor's error or omission.
______________________________________________________________________________________________________________________________
                           Disbursements made on behalf of an obligor are            X
                           posted within two business days to the obligor's
                           records maintained by the servicer, or such other
                           number of days specified in the transaction
1122(d)(4)(xiii)           agreements.
______________________________________________________________________________________________________________________________
                           Delinquencies, charge-offs and uncollectible              X
                           accounts are recognized and recorded in
1122(d)(4)(xiv)            accordance with the transaction agreements.
______________________________________________________________________________________________________________________________
                           Any external enhancement or other support,                X               X
                           identified in Item 1114(a)(1) through (3) or Item
                           1115 of Regulation AB, is maintained as set forth
1122(d)(4)(xv)             in the transaction agreements.
______________________________________________________________________________________________________________________________

                                                     [NAME OF OWNER] [NAME OF SUBSERVICER]


                                                     Date:    _________________________

                                                     By:      _________________________
                                                              Name:
                                                              Title:




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT Q-1

                                      FORM OF BACK-UP CERTIFICATION
                             TO BE PROVIDED BY THE SERVICER TO THE DEPOSITOR

         Re:      The [    ] agreement dated as of [ ],  200[  ]  (the   "Agreement"),   among   [IDENTIFY
                  PARTIES]

         I,   ____________________________,   the   _______________________  of  [NAME  OF  COMPANY]  (the
"Company"),  certify  to [the  Purchaser],  [the  Depositor],  and the  [Servicer]  [Trustee],  and  their
officers, with the knowledge and intent that they will rely upon this certification, that:


     1.  I have reviewed the servicer  compliance  statement of the Company  provided in  accordance  with
         Item  1123 of  Regulation  AB (the  "Compliance  Statement"),  the  report on  assessment  of the
         Company's  compliance with the servicing criteria set forth in Item 1122(d) of Regulation AB (the
         "Servicing  Criteria"),  provided in  accordance  with Rules 13a-18 and 15d-18  under  Securities
         Exchange  Act of 1934,  as  amended  (the  "Exchange  Act") and Item 1122 of  Regulation  AB (the
         "Servicing  Assessment"),  the registered public accounting firm's attestation report provided in
         accordance  with  Rules  13a-18  and  15d-18  under  the  Exchange  Act and  Section  1122(b)  of
         Regulation AB (the "Attestation Report"),  and all servicing reports,  officer's certificates and
         other  information  relating to the servicing of the Mortgage  Loans by the Company during 200[ ]
         that were  delivered  by the  Company to the  [Depositor]  [Servicer]  [Trustee]  pursuant to the
         Agreement (collectively, the "Company Servicing Information");

     2.  Based on my knowledge,  the Company  Servicing  Information,  taken as a whole,  does not contain
         any untrue  statement of a material fact or omit to state a material  fact  necessary to make the
         statements  made, in the light of the  circumstances  under which such  statements were made, not
         misleading with respect to the period of time covered by the Company Servicing Information;

     3.  Based on my knowledge,  all of the Company Servicing  Information  required to be provided by the
         Company under the Agreement has been provided to the [Depositor] [Servicer] [Trustee];

     4.  I am  responsible  for reviewing the  activities  performed by the Company as servicer  under the
         Agreement,  and based on my knowledge  and the  compliance  review  conducted  in  preparing  the
         Compliance  Statement  and  except  as  disclosed  in the  Compliance  Statement,  the  Servicing
         Assessment  or the  Attestation  Report,  the Company has  fulfilled  its  obligations  under the
         Agreement in all material respects; and

     5.  The  Compliance  Statement  required to be delivered by the Company  pursuant to this  Agreement,
         and the Servicing  Assessment and  Attestation  Report required to be provided by the Company and
         by any  Subservicer  and  Subcontractor  pursuant  to the  Agreement,  have been  provided to the
         [Depositor]  [Servicer].  Any material instances of noncompliance  described in such reports have
         been disclosed to the [Depositor]  [Servicer].  Any material  instance of noncompliance  with the
         Servicing Criteria has been disclosed in such reports.


                                                                   Date:    ______________________________


                                                                   By:      ______________________________
                                                                            Name:
                                                                            Title:




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT Q-2


                                      FORM OF BACK-UP CERTIFICATION
                              TO BE PROVIDED BY THE TRUSTEE TO THE DEPOSITOR

         Re:      ________________________________   Trust   200_-____(the   "Trust"),   Mortgage
         Pass-Through  Certificates,  Series  200_-____,  issued  pursuant  to  the  Pooling  and
         Servicing  Agreement,  dated as of ________,  200_, among  ____________________________,
         as   Depositor,   Wells   Fargo   Bank,   National   Association,   as   [Trustee]   and
         ________________________________.

         The [Trustee]  hereby  certifies to the Depositor,  and its officers,  directors and  affiliates,
and with the knowledge and intent that they will rely upon this certification, that:

                  1.       I have  reviewed the annual report on Form 10-K for the fiscal year [____] (the
"Annual  Report"),  and all reports on Form 10-D required to be filed in respect of period  covered by the
Annual Report (collectively with the Annual Report, the "Reports"), of the Trust;

                  2.       To my knowledge,  (a) the Reports,  taken as a whole, do not contain any untrue
statement of a material fact or omit to state a material fact  necessary to make the  statements  made, in
light of the  circumstances  under which such  statements  were made, not  misleading  with respect to the
period  covered by the Annual  Report,  and (b) the  [Trustee's]  assessment  of  compliance  and  related
attestation  report  referred  to below,  taken as a whole,  do not  contain  any  untrue  statement  of a
material  fact or omit to state a material  fact  necessary to make the  statements  made, in light of the
circumstances  under which such  statements  were made, not misleading  with respect to the period covered
by such assessment of compliance and attestation report;

                  3.       To my knowledge,  the distribution  information  required to be provided by the
[Trustee]  under the Pooling  and  Servicing  Agreement  for  inclusion  in the Reports is included in the
Reports;

                  4.       I am  responsible  for  reviewing  the  activities  performed by the  [Trustee]
under the Pooling and Servicing  Agreement,  and based on my knowledge and the compliance review conducted
in preparing the compliance  statement of the [Trustee]  required by the Pooling and Servicing  Agreement,
and except as disclosed in the Reports,  the [Trustee] has  fulfilled  its  obligations  under the Pooling
and Servicing Agreement in all material respects; and

                  5.       The report on assessment of compliance  with servicing  criteria  applicable to
the  [Trustee]  for  asset-backed  securities  of the  [Trustee]  and each  Subcontractor  utilized by the
[Trustee] and related  attestation report on assessment of compliance with servicing  criteria  applicable
to it required  to be included in the Annual  Report in  accordance  with Item 1122 of  Regulation  AB and
Exchange Act Rules 13a-18 and 15d-18 has been  included as an exhibit to the Annual  Report.  Any material
instances of non-compliance are described in such report and have been disclosed in the Annual Report.

         In giving the certifications  above, the [Trustee] has reasonably relied on information  provided
to it by the  following  unaffiliated  parties:  [names  of  servicer(s),  master  servicer,  subservicer,
depositor, trustee, custodian(s)].


Date: ____________________________________


__________________________________________
[Signature]
[Title]




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT R

                                    FORM 10-D, FORM 8-K AND FORM 10-K
                                         REPORTING RESPONSIBILITY

As to each item described below, the entity indicated as the Responsible Party shall be primarily
responsible for reporting the information to the party identified as responsible for preparing the
Securities Exchange Act Reports pursuant to Section 3.18(a)(iv).

Under Item 1 of Form 10-D: a) items marked "Monthly Statements to Certificateholders" are required to be
included in the periodic Distribution Date statement under Section 6.04 of the Pooling and Servicing
Agreement, provided by the Trustee based on information received from the Servicer; and b) items marked
"Form 10-D report" are required to be in the Form 10-D report but not the Monthly Statements to
Certificateholders, provided by the party indicated.  Information under all other Items of Form 10-D is
to be included in the Form 10-D report and sent to the Trustee and the Depositor.

X = such party is the source of information.

All information will be sent to the Depositor and the Trustee.

Form    Item           Description              Servicer         Trustee          Custodian       Depositor       Sponsor
__________________________________________________________________________________________________________________________________
10-D    Must be filed within 15 days of the distribution date for the asset-backed securities.
        1             Distribution and
                      Pool Performance
                      Information
                      Item 1121(a) -
                      Distribution and
                      Pool Performance
                      Information
                      (1) Any applicable                     X
                      record dates,
                      accrual dates,                         (Monthly
                      determination dates                    Statements to
                      for calculating                        Certificateholders)
                      distributions and
                      actual distribution
                      dates for the
                      distribution period.
                      (2) Cash flows                         X
                      received and the
                      sources thereof for                    (Monthly
                      distributions, fees                    Statements to
                      and expenses.                          Certificateholders)
                      (3) Calculated                         X
                      amounts and
                      distribution of the                    (Monthly
                      flow of funds for                      Statements to
                      the period itemized                    Certificateholders)
                      by type and priority
                      of payment,
                      including:
                               (i) Fees or                   X
                      expenses accrued and
                      paid, with an                          (Monthly
                      identification of                      Statements to
                      the general purpose                    Certifiateholders)
                      of such fees and the
                      party receiving such
                      fees or expenses.
                               (ii)                          X
                      Payments accrued or
                      paid with respect to                   (Monthly
                      enhancement or other                   Statements to
                      support identified                     Certificateholders)
                      in Item 1114 of
                      Regulation AB (such
                      as insurance
                      premiums or other
                      enhancement
                      maintenance fees),
                      with an
                      identification of
                      the general purpose
                      of such payments and
                      the party receiving
                      such payments.
                               (iii)                         X
                      Principal, interest
                      and other                              (Monthly
                      distributions                          Statements to
                      accrued and paid on                    Certificateholders)
                      the asset-backed
                      securities by type
                      and by class or
                      series and any
                      principal or
                      interest shortfalls
                      or carryovers.
                               (iv) The                      X
                      amount of excess
                      cash flow or excess                    (Monthly
                      spread and the                         Statements to
                      disposition of                         Certificateholders)
                      excess cash flow.
                      (4) Beginning and                      X
                      ending principal
                      balances of the                        (Monthly
                      asset-backed                           Statements to
                      securities.                            Certifiateholders)
                      (5) Interest rates                     X
                      applicable to the
                      pool assets and the                    (Monthly
                      asset-backed                           Statements to
                      securities, as                         Certificateholders)
                      applicable. Consider
                      providing interest
                      rate information for
                      pool assets in
                      appropriate
                      distributional
                      groups or
                      incremental ranges.
                      (6) Beginning and                      X
                      ending balances of
                      transaction                            (Monthly
                      accounts, such as                      Statements to
                      reserve accounts,                      Certificateholders)
                      and material account
                      activity during the
                      period.
                      (7) Any amounts                        X
                      drawn on any credit
                      enhancement or other                   (Monthly
                      support identified                     Statements to
                      in Item 1114 of                        Certificateholders)
                      Regulation AB, as
                      applicable, and the
                      amount of coverage
                      remaining under any
                      such enhancement, if
                      known and applicable.
                      (8) Number and                         X                                       Updated pool
                      amount of pool                                                                 composition
                      assets at the                          (Monthly                                information fields
                      beginning and ending                   Statements to                           to be as specified
                      of each period, and                    Certificateholders)                     by Depositor from
                      updated pool                                                                   time to time
                      composition
                      information, such as
                      weighted average
                      coupon, weighted
                      average remaining
                      term, pool factors
                      and prepayment
                      amounts.
                      (9) Delinquency and    X               X
                      loss information for
                      the period.                            (Monthly
                                                             Statements to
                      In addition,           X               Certificateholders)
                      describe any
                      material changes to
                      the information
                      specified in Item
                      1100(b)(5) of
                      Regulation AB
                      regarding the pool
                      assets. (methodology)
                      (10) Information on    X               X
                      the amount, terms
                      and general purpose                    (Monthly
                      of any advances made                   Statements to
                      or reimbursed during                   Certificateholders)
                      the period,
                      including the
                      general use of funds
                      advanced and the
                      general source of
                      funds for
                      reimbursements.
                      (11) Any material      X               X
                      modifications,
                      extensions or                          (Monthly
                      waivers to pool                        Statements to
                      asset terms, fees,                     Certificateholders)
                      penalties or
                      payments during the
                      distribution period
                      or that have
                      cumulatively become
                      material over time.
                      (12) Material          X               X*                                      X
                      breaches of pool
                      asset                                  (if agreed upon by the
                      representations or                     parties)
                      warranties or
                      transaction
                      covenants.
                      (13) Information on                    X
                      ratio, coverage or
                      other tests used for                   (Monthly
                      determining any                        Statements to
                      early amortization,                    Certificateholders)
                      liquidation or other
                      performance trigger
                      and whether the
                      trigger was met.
                      (14) Information                                                               X
                      regarding any new
                      issuance of
                      asset-backed
                      securities backed by
                      the same asset pool,
                            [information     X               X                                       X
                            regarding] any
                            pool asset
                            changes (other
                            than in
                            connection
                            with a pool
                            asset
                            converting
                            into cash in
                            accordance
                            with its
                            terms), such
                            as additions
                            or removals in
                            connection
                            with a
                            prefunding or
                            revolving
                            period and
                            pool asset
                            substitutions
                            and
                            repurchases
                            (and purchase
                            rates, if
                            applicable),
                            and cash flows
                            available for
                            future
                            purchases,
                            such as the
                            balances of
                            any prefunding
                            or revolving
                            accounts, if
                            applicable.
                            Disclose any                                                             X                     X
                            material
                            changes in the
                            solicitation,
                            credit-granting,
                            underwriting,
                            origination,
                            acquisition or
                            pool selection
                            criteria or
                            procedures, as
                            applicable,
                            used to
                            originate,
                            acquire or
                            select the new
                            pool assets.
                      Item 1121(b) -                                                                 X
                      Pre-Funding or
                      Revolving Period
                      Information

                      Updated pool
                      information as
                      required under Item
                      1121(b).
        2             Legal Proceedings
                      Item 1117 - Legal
                      proceedings pending
                      against the
                      following entities,
                      or their respective
                      property, that is
                      material to
                      Certificateholders,
                      including
                      proceedings known to
                      be contemplated by
                      governmental
                      authorities:
                      Sponsor (Seller)                                                                                     X
                      Depositor                                                                      X
                      Trustee


                      Issuing entity                                                                 X
                      Master Servicer,       X
                      affiliated Servicer,
                      other Servicer
                      servicing 20% or
                      more of pool assets
                      at time of report,
                      other material
                      servicers
                      Originator of 20% or                                                           X
                      more of pool assets
                      as of the Cut-off
                      Date
                      Custodian                                                       X
                      Sales of Securities
                      and Use of Proceeds
        3             Information from                                                               X
                      Item 2(a) of Part II
                      of Form 10-Q:

                      With respect to any
                      sale of securities
                      by the sponsor,
                      depositor or issuing
                      entity, that are
                      backed by the same
                      asset pool or are
                      otherwise issued by
                      the issuing entity,
                      whether or not
                      registered, provide
                      the sales and use of
                      proceeds information
                      in Item 701 of
                      Regulation S-K.
                      Pricing information
                      can be omitted if
                      securities were not
                      registered.


                      Defaults Upon Senior
                      Securities
        4             Information from                       X
                      Item 3 of Part II of
                      Form 10-Q:

                      Report the
                      occurrence of any
                      Event of Default
                      (after expiration of
                      any grace period and
                      provision of any
                      required notice)
                      Submission of
                      Matters to a Vote of
                      Security Holders
        5             Information from                       X
                      Item 4 of Part II of
                      Form 10-Q
                      Significant Obligors
                      of Pool Assets
        6             Item 1112(b) -                                                                 X
                      Significant Obligor
                      Financial
                      Information*
                      *This information
                      need only be
                      reported on the Form
                      10-D for the
                      distribution period
                      in which updated
                      information is
                      required pursuant to
                      the Item.
                      Significant
                      Enhancement Provider
                      Information
        7             Item 1114(b)(2) -
                      Credit Enhancement
                      Provider Financial
                      Information*
                            Determining                                                              X
                            applicable
                            disclosure
                            threshold
                            Obtaining                                                                X
                            required
                            financial
                            information or
                            effecting
                            incorporation
                            by reference
                      Item 1115(b) -
                      Derivative
                      Counterparty
                      Financial
                      Information*
                            Determining                                                              X
                            current
                            maximum
                            probable
                            exposure
                            Determining                      X
                            current
                            significance
                            percentage
                            Notify                           X
                            derivative
                            counter-party
                            of
                            significance
                            percentage and
                            requesting
                            required
                            financial
                            information
                            Obtain                                                                   X
                            required
                            financial
                            information or
                            effecting
                            incorporation
                            by reference
                      *This information
                      need only be
                      reported on the Form
                      10-D for the
                      distribution period
                      in which updated
                      information is
                      required pursuant to
                      the Items.
        8             Other Information
                      Disclose any
                      information required
                      to be reported on
                      Form 8-K during the
                      period covered by
                      the Form 10-D but
                      not reported
        9             Exhibits
                      Distribution report                    X
                      Exhibits required by                                                           X
                      Item 601 of
                      Regulation S-K, such
                      as material
                      agreements
8-K
        1.01          Entry into a
                      Material Definitive
                      Agreement
                      Disclosure is          X               X                                       X                     X
                      required regarding
                      entry into or
                      amendment of any
                      definitive agreement
                      that is material to
                      the securitization,
                      even if depositor is
                      not a party.

                      Examples: servicing
                      agreement, custodial
                      agreement.

                      Note: disclosure not
                      required as to
                      definitive
                      agreements that are
                      fully disclosed in
                      the prospectus
        1.02          Termination of a       X               X                                       X                     X
                      Material Definitive
                      Agreement
                      Disclosure is
                      required regarding
                      termination of  any
                      definitive agreement
                      that is material to
                      the securitization
                      (other than
                      expiration in
                      accordance with its
                      terms), even if
                      depositor is not a
                      party.


                      Examples: servicing
                      agreement, custodial
                      agreement.
        1.03          Bankruptcy or
                      Receivership
                      Disclosure is          X               X                        X              X                     X
                      required regarding
                      the bankruptcy or
                      receivership, if
                      known to the Master
                      Servicer, with
                      respect to any of
                      the following:

                      Sponsor (Seller),
                      Depositor, Master
                      Servicer, affiliated
                      Servicer, other
                      Servicer servicing
                      20% or more of pool
                      assets at time of
                      report, other
                      material servicers,
                      Certificate
                      Administrator,
                      Trustee, significant
                      obligor, credit
                      enhancer (10% or
                      more), derivatives
                      counterparty,
                      Custodian
        2.04          Triggering Events
                      that Accelerate or
                      Increase a Direct
                      Financial Obligation
                      or an Obligation
                      under an Off-Balance
                      Sheet Arrangement
                      Includes an early      X               X
                      amortization,
                      performance trigger
                      or other event,
                      including event of
                      default, that would
                      materially alter the
                      payment
                      priority/distribution
                      of cash
                      flows/amortization
                      schedule.

                      Disclosure will be
                      made of events other
                      than waterfall
                      triggers which are
                      disclosed in the
                      Monthly Statements
                      to Certificateholders
        3.03          Material
                      Modification to
                      Rights of Security
                      Holders
                      Disclosure is                          X                                       X
                      required of any
                      material
                      modification to
                      documents defining
                      the rights of
                      Certificateholders,
                      including the
                      Pooling and
                      Servicing Agreement
        5.03          Amendments to
                      Articles of
                      Incorporation or
                      Bylaws; Change in
                      Fiscal Year
                      Disclosure is                                                                  X
                      required of any
                      amendment "to the
                      governing documents
                      of the issuing
                      entity"
        5.06          Change in Shell
                      Company Status
                      [Not applicable to                                                             X
                      ABS issuers]
        6.01          ABS Informational
                      and Computational
                      Material
                      [Not included in                                                               X
                      reports to be filed
                      under Section 3.18]
        6.02          Change of Servicer
                      or Trustee
                      Requires disclosure
                      of any removal,
                      replacement,
                      substitution or
                      addition of any
                      master servicer,
                      affiliated servicer,
                      other servicer
                      servicing 10% or
                      more of pool assets
                      at time of report,
                      other material
                      servicers,
                      certificate
                      administrator or
                      trustee.
                      Reg AB disclosure      X
                      about any new
                      servicer is also
                      required.
                      Reg AB disclosure                      X
                      about any new
                      trustee is also
                      required.
        6.03          Change in Credit
                      Enhancement or Other
                      External Support
                      Covers termination                     X                                       X
                      of any enhancement
                      in manner other than
                      by its terms, the
                      addition of an
                      enhancement, or a
                      material change in
                      the enhancement
                      provided.  Applies
                      to external credit
                      enhancements as well
                      as derivatives.
                      Reg AB disclosure                                                              X
                      about any new
                      enhancement provider
                      is also required.
        6.04          Failure to Make a                      X
                      Required Distribution
        6.05          Securities Act
                      Updating Disclosure
                      If any material pool                                                           X
                      characteristic
                      differs by 5% or
                      more at the time of
                      issuance of the
                      securities from the
                      description in the
                      final prospectus,
                      provide updated Reg
                      AB disclosure about
                      the actual asset
                      pool.
                      If there are any new                                                           X
                      servicers or
                      originators required
                      to be disclosed
                      under Regulation AB
                      as a result of the
                      foregoing, provide
                      the information
                      called for in Items
                      1108 and 1110
                      respectively.
        7.01          Regulation FD          X               X                        X              X
                      Disclosure
        8.01          Other Events
                      Any event, with                                                                X
                      respect to which
                      information is not
                      otherwise called for
                      in Form 8-K, that
                      the registrant deems
                      of importance to
                      security holders.
        9.01          Financial Statements
                      and Exhibits
10-K
        9B            Other Information
                      Disclose any
                      information required
                      to be reported on
                      Form 8-K during the
                      fourth quarter
                      covered by the Form
                      10-K but not reported
        15            Exhibits and
                      Financial Statement
                      Schedules
                      Item 1112(b) -                                                                 X
                      Significant Obligor
                      Financial Information
                      Item 1114(b)(2) -
                      Credit Enhancement
                      Provider Financial
                      Information
                           Determining                                                               X
                           applicable
                           disclosure
                           threshold
                           Obtaining                                                                 X
                           required
                           financial
                           information or
                           effecting
                           incorporation
                           by reference
                      Item 1115(b) -
                      Derivative
                      Counterparty
                      Financial Information
                           Determining                                                               X
                           current maximum
                           probable
                           exposure
                           Determining                       X
                           current
                           significance
                           percentage
                           Notifying                         X
                           derivative
                           counterparty of
                           significance
                           percentage and
                           requesting
                           required
                           financial
                           information
                           Obtaining                                                                 X
                           required
                           financial
                           information or
                           effecting
                           incorporation
                           by reference
                      Item 1117 - Legal
                      proceedings pending
                      against the
                      following entities,
                      or their respective
                      property, that is
                      material to
                      Certificateholders,
                      including
                      proceedings known to
                      be contemplated by
                      governmental
                      authorities:
                      Sponsor (Seller)                                                                                     X
                      Depositor                                                                      X
                      Trustee
                      Issuing entity                                                                 X
                      Master Servicer,       X
                      affiliated Servicer,
                      other Servicer
                      servicing 20% or
                      more of pool assets
                      at time of report,
                      other material
                      servicers
                      Originator of 20% or                                                           X
                      more of pool assets
                      as of the Cut-off
                      Date
                      Custodian                                                       X
                      Item 1119 -
                      Affiliations and
                      relationships
                      between the
                      following entities,
                      or their respective
                      affiliates, that are
                      material to
                      Certificateholders:
                      Sponsor (Seller)                                                                                     X
                      Depositor                                                                      X
                      Trustee
                      Master Servicer,       X
                      affiliated Servicer,
                      other Servicer
                      servicing 20% or
                      more of pool assets
                      at time of report,
                      other material
                      servicers
                      Originator                                                                     X
                      Custodian                                                       X
                      Credit                                                                         X
                      Enhancer/Support
                      Provider
                      Significant Obligor                                                            X
                      Item 1122 -            X               X                        X
                      Assessment of
                      Compliance with
                      Servicing Criteria
                      Item 1123 - Servicer   X
                      Compliance Statement




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT S

                                    ADDITIONAL DISCLOSURE INFORMATION


Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179
Fax: (212) 272-2000
E-mail: regabnotifications@bear.com

Wells Fargo Bank, National Association as Trustee
P.O.  Box 98
Columbia, Maryland 21045
Fax:  (410) 715-2380
E-mail: cts.sec.notifications@wellsfargo.com

Attn:  Corporate Trust Services - BSMF 2007-AR4 - SEC REPORT PROCESSING

RE:  **Additional Form [  ] Disclosure** Required

Ladies and Gentlemen:

         In accordance with Section 3.18(a)(v) of the Pooling and Servicing  Agreement,  dated as of April
1, 2007, among Structured Asset Mortgage Investments II Inc., as depositor,  EMC Mortgage Corporation,  as
seller and  servicer  and Wells Fargo Bank,  National  Association,  as trustee.  The  Undersigned  hereby
notifies you that  certain  events have come to our  attention  that  [will][may]  need to be disclosed on
Form [   ].

Description of Additional Form [   ] Disclosure:



List of Any Attachments hereto to be included in the Additional Form [  ] Disclosure:


         Any inquiries related to this notification should be directed to [   ], phone number:  [   ];
email address:  [   ].

                                                              [NAME OF PARTY]

                                                              as [role]

                                                              By:  _________________________________
                                                                   Name:
                                                                   Title:




--------------------------------------------------------------------------------




                                               SCHEDULE A

                                  COUPON STRIP RESERVE ACCOUNT SCHEDULE

_________________________________________________________________________________________________________________________________
                                Balance of040fYearribution D                                          Balance of 40 Year
                             Group I Loans at 16% CPR       ate     Distribution Date              Group I Loans at 16% CPR
_________________________________________________________________________________________________________________________________
      April 2017                  28,297,701.00                         May 2020                         16,099,887.54
_________________________________________________________________________________________________________________________________
       May 2017                   27,872,020.42                         June 2020                        15,854,733.57
_________________________________________________________________________________________________________________________________
      June 2017                   27,452,611.48                         July 2020                        15,613,263.11
_________________________________________________________________________________________________________________________________
      July 2017                   27,039,404.77                        August 2020                       15,375,408.02
_________________________________________________________________________________________________________________________________
     August 2017                  26,632,287.06                      September 2020                      15,141,126.23
_________________________________________________________________________________________________________________________________
    September 2017                26,231,169.24                       October 2020                       14,910,353.99
_________________________________________________________________________________________________________________________________
     October 2017                 25,835,986.24                       November 2020                      14,683,025.20
_________________________________________________________________________________________________________________________________
    November 2017                 25,446,625.69                       December 2020                      14,459,106.47
_________________________________________________________________________________________________________________________________
    December 2017                 25,063,025.25                       January 2021                       14,238,509.43
_________________________________________________________________________________________________________________________________
     January 2018                 24,685,073.61                       February 2021                      14,021,066.03
_________________________________________________________________________________________________________________________________
    February 2018                 24,312,677.64                        March 2021                        13,806,690.55
_________________________________________________________________________________________________________________________________
      March 2018                  23,945,746.27                        April 2021                        13,595,510.72
_________________________________________________________________________________________________________________________________
      April 2018                  23,584,266.00                         May 2021                         13,387,499.68
_________________________________________________________________________________________________________________________________
       May 2018                   23,228,139.89                         June 2021                        13,182,610.26
_________________________________________________________________________________________________________________________________
      June 2018                   22,877,308.43                         July 2021                        12,980,784.57
_________________________________________________________________________________________________________________________________
      July 2018                   22,531,674.38                        August 2021                       12,781,987.76
_________________________________________________________________________________________________________________________________
     August 2018                  22,191,179.78                      September 2021                      12,586,163.67
_________________________________________________________________________________________________________________________________
    September 2018                21,855,766.42                       October 2021                       12,393,269.67
_________________________________________________________________________________________________________________________________
     October 2018                 21,525,341.94                       November 2021                      12,203,253.79
_________________________________________________________________________________________________________________________________
    November 2018                 21,199,841.48                       December 2021                      12,016,077.31
_________________________________________________________________________________________________________________________________
    December 2018                 20,879,177.90                       January 2022                       11,831,683.66
_________________________________________________________________________________________________________________________________
     January 2019                 20,563,275.64                       February 2022                      11,649,964.90
_________________________________________________________________________________________________________________________________
    February 2019                 20,251,955.85                        March 2022                        11,470,863.60
_________________________________________________________________________________________________________________________________
      March 2019                  19,945,112.52                        April 2022                        11,294,441.06
_________________________________________________________________________________________________________________________________
      April 2019                  19,642,844.61                         May 2022                         11,120,653.59
_________________________________________________________________________________________________________________________________
       May 2019                   19,345,094.14                         June 2022                        10,949,471.50
_________________________________________________________________________________________________________________________________
      June 2019                   19,051,809.89                         July 2022                        10,780,846.87
_________________________________________________________________________________________________________________________________
      July 2019                   18,762,924.26                        August 2022                       10,614,750.80
_________________________________________________________________________________________________________________________________
     August 2019                  18,478,355.84                      September 2022                      10,451,136.79
_________________________________________________________________________________________________________________________________
    September 2019                18,198,054.67                       October 2022                       10,289,968.95
_________________________________________________________________________________________________________________________________
     October 2019                 17,921,959.20                       November 2022                      10,131,215.27
_________________________________________________________________________________________________________________________________
    November 2019                 17,649,976.27                       December 2022                      9,974,833.60
_________________________________________________________________________________________________________________________________
    December 2019                 17,382,065.27                       January 2023                       9,820,781.58
_________________________________________________________________________________________________________________________________
     January 2020                 17,118,133.31                       February 2023                      9,668,991.70
_________________________________________________________________________________________________________________________________
    February 2020                 16,857,965.04                        March 2023                        9,519,422.92
_________________________________________________________________________________________________________________________________
      March 2020                  16,601,445.88                        April 2023                        9,372,091.51
_________________________________________________________________________________________________________________________________
      April 2020                  16,348,768.32                         May 2023                         9,226,966.89
_________________________________________________________________________________________________________________________________
      June 2023                    9,084,016.49                       December 2026                      4,672,028.84
_________________________________________________________________________________________________________________________________
      July 2023                    8,943,208.07                       January 2027                       4,597,479.81
_________________________________________________________________________________________________________________________________
     August 2023                   8,804,509.99                       February 2027                      4,524,055.27
_________________________________________________________________________________________________________________________________
    September 2023                 8,667,890.94                        March 2027                        4,451,739.23
_________________________________________________________________________________________________________________________________
     October 2023                  8,533,320.58                        April 2027                        4,380,518.06
_________________________________________________________________________________________________________________________________
    November 2023                  8,400,766.52                         May 2027                         4,310,375.76
_________________________________________________________________________________________________________________________________
    December 2023                  8,270,199.87                         June 2027                        4,241,296.36
_________________________________________________________________________________________________________________________________
     January 2024                  8,141,587.22                         July 2027                        4,173,264.17
_________________________________________________________________________________________________________________________________
    February 2024                  8,014,875.55                        August 2027                       4,106,263.71
_________________________________________________________________________________________________________________________________
      March 2024                   7,890,037.78                      September 2027                      4,040,279.70
_________________________________________________________________________________________________________________________________
      April 2024                   7,767,073.76                       October 2027                       3,975,297.14
_________________________________________________________________________________________________________________________________
       May 2024                    7,645,957.26                       November 2027                      3,911,298.03
_________________________________________________________________________________________________________________________________
      June 2024                    7,526,654.69                       December 2027                      3,848,271.08
_________________________________________________________________________________________________________________________________
      July 2024                    7,409,145.50                       January 2028                       3,786,202.05
_________________________________________________________________________________________________________________________________
     August 2024                   7,293,403.14                       February 2028                      3,725,075.22
_________________________________________________________________________________________________________________________________
    September 2024                 7,179,401.40                        March 2028                        3,664,880.25
_________________________________________________________________________________________________________________________________
     October 2024                  7,067,108.87                        April 2028                        3,605,601.21
_________________________________________________________________________________________________________________________________
    November 2024                  6,956,504.90                         May 2028                         3,547,221.46
_________________________________________________________________________________________________________________________________
    December 2024                  6,847,565.07                         June 2028                        3,489,730.67
_________________________________________________________________________________________________________________________________
     January 2025                  6,740,262.28                         July 2028                        3,433,112.83
_________________________________________________________________________________________________________________________________
    February 2025                  6,634,554.74                        August 2028                       3,377,357.89
_________________________________________________________________________________________________________________________________
      March 2025                   6,530,420.64                      September 2028                      3,322,450.33
_________________________________________________________________________________________________________________________________
      April 2025                   6,427,855.11                       October 2028                       3,268,377.60
_________________________________________________________________________________________________________________________________
       May 2025                    6,326,830.62                       November 2028                      3,215,130.41
_________________________________________________________________________________________________________________________________
      June 2025                    6,227,329.69                       December 2028                      3,162,693.76
_________________________________________________________________________________________________________________________________
      July 2025                    6,129,324.59                       January 2029                       3,111,056.61
_________________________________________________________________________________________________________________________________
     August 2025                   6,032,798.31                       February 2029                      3,060,211.15
_________________________________________________________________________________________________________________________________
    September 2025                 5,937,728.89                        March 2029                        3,010,147.96
_________________________________________________________________________________________________________________________________
     October 2025                  5,844,090.02                        April 2029                        2,960,848.44
_________________________________________________________________________________________________________________________________
    November 2025                  5,751,864.48                         May 2029                         2,912,300.89
_________________________________________________________________________________________________________________________________
    December 2025                  5,661,027.06                         June 2029                        2,864,494.23
_________________________________________________________________________________________________________________________________
     January 2026                  5,571,560.38                         July 2029                        2,817,417.52
_________________________________________________________________________________________________________________________________
    February 2026                  5,483,431.88                        August 2029                       2,771,060.02
_________________________________________________________________________________________________________________________________
      March 2026                   5,396,623.97                      September 2029                      2,725,411.12
_________________________________________________________________________________________________________________________________
      April 2026                   5,311,124.42                       October 2029                       2,680,460.27
_________________________________________________________________________________________________________________________________
       May 2026                    5,226,914.46                       November 2029                      2,636,195.63
_________________________________________________________________________________________________________________________________
      June 2026                    5,143,979.38                       December 2029                      2,592,608.98
_________________________________________________________________________________________________________________________________
      July 2026                    5,062,296.02                       January 2030                       2,549,691.59
_________________________________________________________________________________________________________________________________
     August 2026                   4,981,845.89                       February 2030                      2,507,438.15
_________________________________________________________________________________________________________________________________
    September 2026                 4,902,610.79                        March 2030                        2,465,843.09
_________________________________________________________________________________________________________________________________
     October 2026                  4,824,576.88                        April 2030                        2,424,884.54
_________________________________________________________________________________________________________________________________
    November 2026                  4,747,721.98                         May 2030                         2,384,554.55
_________________________________________________________________________________________________________________________________
      June 2030                    2,344,841.87                       December 2033                      1,131,482.30
_________________________________________________________________________________________________________________________________
      July 2030                    2,305,739.35                       January 2034                       1,111,288.00
_________________________________________________________________________________________________________________________________
     August 2030                   2,267,236.10                       February 2034                      1,091,414.70
_________________________________________________________________________________________________________________________________
    September 2030                 2,229,323.32                        March 2034                        1,071,856.30
_________________________________________________________________________________________________________________________________
     October 2030                  2,191,994.03                        April 2034                        1,052,609.17
_________________________________________________________________________________________________________________________________
    November 2030                  2,155,238.53                         May 2034                         1,033,667.75
_________________________________________________________________________________________________________________________________
    December 2030                  2,119,048.08                         June 2034                        1,015,028.25
_________________________________________________________________________________________________________________________________
     January 2031                  2,083,415.95                         July 2034                         996,686.10
_________________________________________________________________________________________________________________________________
    February 2031                  2,048,341.46                        August 2034                        978,635.96
_________________________________________________________________________________________________________________________________
      March 2031                   2,013,820.58                      September 2034                       960,874.19
_________________________________________________________________________________________________________________________________
      April 2031                   1,979,831.71                       October 2034                        943,395.66
_________________________________________________________________________________________________________________________________
       May 2031                    1,946,366.38                       November 2034                       926,196.71
_________________________________________________________________________________________________________________________________
      June 2031                    1,913,416.84                       December 2034                       909,273.16
_________________________________________________________________________________________________________________________________
      July 2031                    1,880,975.53                       January 2035                        892,619.83
_________________________________________________________________________________________________________________________________
     August 2031                   1,849,036.50                       February 2035                       876,232.29
_________________________________________________________________________________________________________________________________
    September 2031                 1,817,590.78                        March 2035                         860,105.40
_________________________________________________________________________________________________________________________________
     October 2031                  1,786,631.00                        April 2035                         844,236.90
_________________________________________________________________________________________________________________________________
    November 2031                  1,756,152.13                         May 2035                          828,622.95
_________________________________________________________________________________________________________________________________
    December 2031                  1,726,145.28                         June 2035                         813,259.68
_________________________________________________________________________________________________________________________________
     January 2032                  1,696,604.80                         July 2035                         798,143.29
_________________________________________________________________________________________________________________________________
    February 2032                  1,667,531.23                        August 2035                        783,270.02
_________________________________________________________________________________________________________________________________
      March 2032                   1,638,918.73                      September 2035                       768,635.55
_________________________________________________________________________________________________________________________________
      April 2032                   1,610,751.87                       October 2035                        754,236.89
_________________________________________________________________________________________________________________________________
       May 2032                    1,583,022.19                       November 2035                       740,069.84
_________________________________________________________________________________________________________________________________
      June 2032                    1,555,724.49                       December 2035                       726,130.32
_________________________________________________________________________________________________________________________________
      July 2032                    1,528,852.38                       January 2036                        712,415.58
_________________________________________________________________________________________________________________________________
     August 2032                   1,502,399.51                       February 2036                       698,922.55
_________________________________________________________________________________________________________________________________
    September 2032                 1,476,359.65                        March 2036                         685,648.53
_________________________________________________________________________________________________________________________________
     October 2032                  1,450,726.58                        April 2036                         672,588.63
_________________________________________________________________________________________________________________________________
    November 2032                  1,425,494.65                         May 2036                          659,738.96
_________________________________________________________________________________________________________________________________
    December 2032                  1,400,657.67                         June 2036                         647,096.39
_________________________________________________________________________________________________________________________________
     January 2033                  1,376,210.45                         July 2036                         634,657.80
_________________________________________________________________________________________________________________________________
    February 2033                  1,352,151.46                        August 2036                        622,419.62
_________________________________________________________________________________________________________________________________
      March 2033                   1,328,474.39                      September 2036                       610,378.88
_________________________________________________________________________________________________________________________________
      April 2033                   1,305,170.01                       October 2036                        598,532.57
_________________________________________________________________________________________________________________________________
       May 2033                    1,282,231.44                       November 2036                       586,877.66
_________________________________________________________________________________________________________________________________
      June 2033                    1,259,654.24                       December 2036                       575,411.17
_________________________________________________________________________________________________________________________________
      July 2033                    1,237,432.99                       January 2037                        564,131.14
_________________________________________________________________________________________________________________________________
     August 2033                   1,215,562.33                       February 2037                       553,038.72
_________________________________________________________________________________________________________________________________
    September 2033                 1,194,037.00                        March 2037                         542,133.13
_________________________________________________________________________________________________________________________________
     October 2033                  1,172,851.76
_________________________________________________________________________________________________________________________________
    November 2033                  1,152,001.58
_________________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




